 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
        A Limited Liability Partnership
 2      Including Professional Corporations
     ORI KATZ, Cal. Bar No. 209561
 3   J. BARRETT MARUM, Cal. Bar No. 228628
     MATT R. KLINGER, Cal. Bar No. 307362
 4   GIANNA SEGRETTI, Cal. Bar No. 323645
     Four Embarcadero Center, 17th Floor
 5   San Francisco, California 94111-4109
     Telephone:     415.434.9100
 6   Facsimile:     415.434.3947
     E mail         okatz@sheppardmullin.com
 7                  bmarum@sheppardmullin.com
                    mklinger@sheppardmullin.com
 8                  gsegretti@sheppardmullin.com

 9 Proposed Counsel for Debtors
10
                                  UNITED STATES BANKRUPTCY COURT
11
                                  NORTHERN DISTRICT OF CALIFORNIA
12
                                       SAN FRANCISCO DIVISION
13
14
     In re                                          Case No. 20-30604
15                                                  (Jointly Administered with Case No. 20-
   PROFESSIONAL FINANCIAL                           30579)
16 INVESTORS, INC., a California
   corporation; PROFESSIONAL                        Chapter 11
17 INVESTORS SECURITY FUND, INC., a
   California corporation,                          GLOBAL NOTES TO FORM 426
18                                                  PERIODIC REPORT REGARDING
                       Debtors.                     VALUE, OPERATIONS, AND
19                                                  PROFITABILITY OF ENTITIES IN
                                                    WHICH THE DEBTOR’S ESTATE
20                                                  HOLDS A SUBSTANTIAL OR
                                                    CONTROLLING INTEREST
21
22                                                  The Hon. Hannah L. Blumenstiel

23
24
25
26
27
28

Case: 20-30604         Doc# 154                    -1-
                                   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Page 1 of
     SMRH:4843-8447-3036.1
                                              2121 GLOBAL NOTES TO MONTHLY OPERATING REPORT
 1               GLOBAL NOTES TO PERIODIC FINANCIAL REPORTS OF CONTROLLED

 2                                       NON-DEBTOR ENTITIES

 3            Michael Hogan, the proposed Chief Restructuring Officer (“CRO”) of Professional

 4 Financial Investors, Inc. (“PFI”) and Professional Investors Security Fund, Inc. (“PISF,” and
 5 together with PFI, the “ Debtors”), files on behalf of the Debtors, the initial Form 426 Periodic
 6 Report Regarding Value, Operations, and Profitability of Entities in Which the Debtors’ Estates
 7 Hold a Substantial or Controlling Interest (the “Report”). While the CRO and the Debtors’
 8 advisors have made their best effort to prepare the Report as accurately as possible, they disclose
 9 that in light of the fact that the Debtors’ prior management was likely operating a fraudulent
10 scheme, and because the Debtors’ historical books and records are in disarray, inadequate,
11 maintained mostly in paper format and do not contain the typical records that one would expect to
12 be maintained in the normal course of business for a real estate company of Debtors’ size, the
13 information presented in the Report, as based on the Debtors’ historical records, has not been fully
14 verified or audited.
15            The Debtors reserve all rights to amend or otherwise modify any information provided in

16 the Report, and nothing contained in the Report shall constitute an admission.
17 I.         Exhibits A-1, A-2, and A3: Balance Sheets, Statements of Income, and Statements of

18            Case Flows

19            The Debtors have included as Exhibits A-1, A-2, and A-3 to the form balance sheets,

20 statements of income, and statements of cash flows running through the end of July 2020 plus
21 balance sheets, statements of income, and statements of cash Flows for the 2019 fiscal year for
22 each of the controlled, non-debtor entities.
23 II.        Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity

24            As noted in the introduction, the Debtors’ records had not been kept in an organized

25 manner prior to the commencement of these bankruptcy proceedings. As a result, information
26 regarding the Debtors’ respective interests in the controlled, non-debtor entities is not readily
27 apparent due to multiple assignments of interests in the limited liability companies (the “LLCs”)
28 and the limited partnerships (the “LPs”) included in this Report between the two Debtors. In

Case: 20-30604         Doc# 154                   -2-
                                  Filed: 09/23/20 Entered: 09/23/20 19:21:06 Page 2 of
     SMRH:4843-8447-3036.2
                                             2121 GLOBAL NOTES TO MONTHLY OPERATING REPORT
 1 addition, there may be other changes in other third-party interests in the controlled non-debtor
 2 entities that resulted in changes to the Debtors’ interests in the entities. The Debtors’
 3 professionals therefore will be submitting updated reports with this information as they continue
 4 their forensic review of the Debtors’ records.
 5 III.       Exhibit B: Description of Operations

 6            The information listed in the Report regarding the Debtors’ ownership interests was

 7 derived from the Debtors’ most recently issued K-1s. The ownership interests contained in the
 8 Report cover the Debtors’ capital ownership interests in the entities; the Debtors’ rights, if any, to
 9 the profits and losses of the various entities may be different and has not been included in the
10 Report. For the LPs included in the Report, PFI and/or PISF own limited partner interests in the
11 percentages listed in the first pages of the form. For the LLCs included in the Report, PFI is the
12 managing member. However, for some of the LLCs, PFI not only holds an ownership interest as a
13 managing member, but also holds other controlling or ownership interests including indirect non-
14 managing member interests by way of other LLCs.
15 IV.        Exhibit C: Description of Intercompany Claims

16            There appear to be multiple “intercompany” transfers amongst the Debtors and each of the

17 LPs and LLCs. The Debtors have included these amounts in Exhibit C based on the preliminary
18 records reviewed by their professionals during their forensic review.
19 V.         Exhibit D: Allocation of Tax Liabilities and Assets

20            Based on the initial review of the Debtors’ records, it does not appear that tax liabilities

21 have been allocated amongst or between the Debtors and the controlled non-debtor entities.
22 VI.        Exhibit E: Description of Controlled Non-Debtor Entity’s Payments of

23            Administrative Expenses, or Professional Fees Otherwise Payable by a Debtor

24            Based on the review of the non-debtor entities’ accounting system records by the Debtors’

25 professionals, as well as conversations with the current employees, the Debtors’ professionals are
26 not aware of any payments made or obligations incurred by any of the controlled, non-debtor
27 entities that are attributable to PFI or PISF or would otherwise be payable by the Debtors.
28

Case: 20-30604         Doc# 154                    -3-
                                   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Page 3 of
     SMRH:4843-8447-3036.2
                                              2121 GLOBAL NOTES TO MONTHLY OPERATING REPORT
 1                                       * * * END OF NOTES * * *

 2                           * THE REPORT BEGINS ON THE FOLLOWING PAGE *

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case: 20-30604         Doc# 154                     -4-
                                    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Page 4 of
     SMRH:4843-8447-3036.2
                                               2121 GLOBAL NOTES TO MONTHLY OPERATING REPORT
Fill in this information to identify the case:

Debtor Name Professional        Financial Investors
United States Bankruptcy Court for the: Northern            District of California
                                                                   (State)

Case number:   20-30604




Official Form 426
Periodic Report Regarding Value, Operations, and Profitability of Entities
in Which the Debtor’s Estate Holds a Substantial or Controlling Interest
                                                                                                                                        12/17



           This is the Periodic Report as of 8/28/2020 on the value, operations, and profitability of those entities in which a
           Debtor holds, or two or more Debtors collectively hold, a substantial or controlling interest (a “Controlled Non-Debtor
           Entity”), as required by Bankruptcy Rule 2015.3. For purposes of this form, “Debtor” shall include the estate of such
           Debtor.
           Professional Financial Investors, Inc. ("PFI" or "Debtor") holds a substantial or controlling interest in the following entities:
            Name of Controlled Non-Debtor Entity                                      Interest of the Debtor             Tab #
           Professional Investors Security Fund I,                                     PISF-91%
           A California Limited Partnership                                                                              1
           Professional Investors Security Fund IV,                                    PFI-88.8891%
           A California Limited Partnership                                                                              2
           See Attachment

           This Periodic Report contains separate reports (Entity Reports) on the value, operations, and profitability of each
           Controlled Non-Debtor Entity.

           Each Entity Report consists of five exhibits.
               Exhibit A contains the most recently available: balance sheet, statement of income (loss), statement of cash flows,
               and a statement of changes in shareholders’ or partners’ equity (deficit) for the period covered by the Entity Report,
               along with summarized footnotes.
               Exhibit B describes the Controlled Non-Debtor Entity’s business operations.

               Exhibit C describes claims between the Controlled Non-Debtor Entity and any other Controlled Non-Debtor Entity.

               Exhibit D describes how federal, state or local taxes, and any tax attributes, refunds, or other benefits, have been
               allocated between or among the Controlled Non-Debtor Entity and any Debtor or any other Controlled Non-Debtor
               Entity and includes a copy of each tax sharing or tax allocation agreement to which the Controlled Non-Debtor
               Entity is a party with any other Controlled Non-Debtor Entity.

               Exhibit E describes any payment, by the Controlled Non-Debtor Entity, of any claims, administrative expenses or
               professional fees that have been or could be asserted against any Debtor, or the incurrence of any obligation to
               make such payments, together with the reason for the entity’s payment thereof or incurrence of any obligation with
               respect thereto.

           This Periodic Report must be signed by a representative of the trustee or debtor in possession.




Official Form 426          Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 1

          Case: 20-30604              Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       5Inc.
                                                                                                         LegalNet, of
                                                                                                www.FormsWorkFlow.com
                                                                 2121
                           Professional Financial Investors
         United States Bankruptcy Court for the Northern District of California
                                  Case No. 20-30604

              Attachment List of Controlled Non-Debtor Entities-Form 426

Name of Controlled Non-Debtor Entity                       Interest of the Debtor      Tab
                                                                                       #

Professional Investors Security Fund VII, A California     PISF-92.7085%                  3
Limited Partnership
Professional Investors Security Fund IX, A California      PFI-93.5%                      4
Limited Partnership
Professional Investors Security Fund XII, A California     PISF-94.883723%                5
Limited Partnership
Professional Investors Security Fund XIII, A California    PFI-89.999988%                 6
Limited Partnership
Professional Investors Security Fund XIV, A California     PFI-98.8181808%                7
Limited Partnership
Professional Investors Security Fund XV, A California      PFI-83.75%,                    8
Limited Partnership                                        PISF-8.125%
Professional Investors Security Fund XVII, A California    PFI-87.544%                    9
Limited Partnership                                        PISF-9.297%
Professional Investors Security Fund XVIII, A California   PFI-80.625001%                 10
Limited Partnership                                        PISF-13.86339%
Professional Investors 20, LLC                             PFI-20%                        11
Professional Investors 21, LLC                             PFI-20.889%                    12
Professional Investors 22, LLC                             PFI-40%                        13
Professional Investors 23, LLC                             PFI-30%                        14
Professional Investors 24, LLC                             PFI-39.0183%                   15
Professional Investors 25, LLC                             PFI-45.6488386%                16
Professional Investors 26, LLC                             PFI-29.731%                    17
Professional Investors 27, LLC                             PFI-31.858%                    18
Professional Investors 28, LLC                             PFI-19.456%                    19
Professional Investors 29, LLC                             PFI-44.828%                    20
Professional Investors 30, LLC                             PFI-30%                        21
Professional Investors 31, LLC                             PFI-31.64%                     22
Professional Investors 32, LLC                             PFI-30%                        23
Professional Investors 33, LLC                             PFI-35%                        24
Professional Investors 34, LLC                             PFI-33.62%                     25
Professional Investors 35, LLC                             PFI-34.79167%                  26
Professional Investors 36, LLC                             PFI-30.8%                      27
Professional Investors 37, LLC                             PFI-43.59%                     28
Professional Investors 38, LLC                             PFI-42.91353289%               29
Professional Investors 39, LLC                             PFI-32.008%                    30




Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06          Page 6 of
                                           2121
Professional Investors 40, LLC                            PFI-44.902%               31
Professional Investors 41, LLC                            PFI-30%                   32
Professional Investors 42, LLC                            PFI-30.3432245%           33
Professional Investors 43, LLC                            PFI-31.2821692%           34
Professional Investors 44, LLC                            PFI-35%                   35
Professional Investors 45, LLC                            PFI-30.3645831%           36
Professional Investors 46, LLC                            PFI-30.8235%              37
Professional Investors 47, LLC                            PFI-30%                   38
Professional Investors 48, LLC                            PFI-30%                   39
Professional Investors 49, LLC                            PFI-30%                   40
PFI Glenwood, LLC                                         PFI-81.924%               41




Case: 20-30604    Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 7 of
                                            2121
Debtor Name   Professional Financial Investors, Inc.                                         Case number   20-30604



           The undersigned, having reviewed the Entity Reports for each Controlled Non-Debtor Entity, and being familiar with the Debtor’s
           financial affairs, verifies under the penalty of perjury that to the best of his or her knowledge, (i) this Periodic Report and the
           attached Entity Reports are complete, accurate, and truthful to the best of his or her knowledge, and (ii) the Debtor did not cause
           the creation of any entity with actual deliberate intent to evade the requirements of Bankruptcy Rule 2015.3

           For non-individual
           Debtors:                      2
                                             Signature of Authorized Individual
                                             0LFKDHO+RJDQ
                                             Printed name of Authorized Individual
                                                    
                                             Date
                                               MM / DD / YYYY



           For individual Debtors:
                                         2                                                          2
                                             Signature of Debtor 1                                      Signature of Debtor 2


                                             Printed name of Debtor 1                                   Printed name of Debtor 2
                                             Date                                                       Date
                                               MM / DD / YYYY                                              MM / DD / YYYY




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 2

          Case: 20-30604              Doc# 154             Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       8Inc.
                                                                                                              LegalNet, of
                                                                                                     www.FormsWorkFlow.com
                                                                      2121
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund I




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       9Inc.
                                                                                                        LegalNet, of
                                                                                               www.FormsWorkFlow.com
                                                                2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund I as of 8/28/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       10Inc.of
                                                                                                          LegalNet,
                                                                                                 www.FormsWorkFlow.com
                                                                  2121
                     PROFESSIONAL INVESTORS FUND I
                   IGNACIO HILLS TENNIS & GARDEN APTS
                   STATEMENT OF ASSETS AND LIABILITIES
                            DECEMBER 31, 2019
                                (Unaudited)

                                       ASSETS

   CURRENT ASSETS
        Cash on Hand                                                   $          2,484
        Account Receivable                                                        5,941
        Prepaid Insurance                                                         6,808
        Total Current Assets                                                     15,232

   FIXED ASSETS
         Land                                                                   213,800
         Building                                                               775,200
         Property Improvements                                                1,181,450
         Furniture and Fixtures                                                  80,000
         Loan Fees                                                               87,078
         Closing Costs                                                           36,678
         Organization Cost                                                       15,490
         Syndication Cost                                                        23,665

          Total Fixed Assets                                                  2,413,361

           Less: Accumulated Depreciation                                     1,982,948

        Net Fixed Assets                                                        430,413




   TOTAL ASSETS                                                        $        445,646


                    For Internal Management Purposes Only




Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 11 of
                                           2121
                     PROFESSIONAL INVESTORS FUND I
                   IGNACIO HILLS TENNIS & GARDEN APTS
                   STATEMENT OF ASSETS AND LIABILITIES
                            DECEMBER 31, 2019
                                (Unaudited)


                                      LIABILITIES

   CURRENT LIABILITIES
        Accounts Payable                                             $          6,356
        Unearned Rent                                                           1,024
      Total Current Liabilities                                                 7,380

   LONG TERM LIABILITIES
        Deed of Trust Payable                                               3,366,199
        Security Deposits Payable                                              36,428
        Pet Deposits Payable                                                    1,000
        Mortgage & other Loans Payable                                      2,750,661

        Total Long Term Liabilities                                         6,154,287

   TOTAL LIABILITIES                                                        6,161,667

   EQUITY
         Capital Contribution                                                 500,000
         L.P. Distribution                                                 (1,398,450)
         G.P. Distribution                                                    (26,276)
         Retained Earnings                                                 (4,760,343)
         Current Net Income                                                   (30,952)

          Total Equity                                                     (5,716,022)

   TOTAL LIABILITIES AND EQUITY                                      $        445,646


                            For Internal Management Purposes Only




Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 12 of
                                         2121
IGNACIO HILLS APARTMENTS I (01)                                                                                    Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                     9,617.22
      1099-00-000            TOTAL CASH                                                                          9,617.22


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                    7,176.08
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                      7,176.08


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                 7,915.85
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                           7,915.85
      1299-00-000           TOTAL CURRENT ASSETS                                                                24,709.15


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                             213,800.00
      1310-00-000             Building                                                                         775,200.00
      1311-00-000             Accum Depreciation                                                              -775,200.00
      1348-00-000             Accum Depreciation Fixed Assets                                                  -81,368.00
      1349-00-000           NET FIXED ASSETS                                                                   132,432.00


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                      36,677.80
      1352-00-000            Syndication Costs                                                                  23,665.00
      1353-00-000            Loan Fees                                                                          87,078.27
      1354-00-000            Accum Amort Loan Fees                                                             -37,330.04
      1355-00-000            Personal Property                                                                  80,000.00
      1356-00-000            Accum Depreciation Personal Property                                              -80,000.00
      1357-00-000            Organization Costs                                                                 15,490.00
      1358-00-000            Accum Amort Organization Costs                                                    -15,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                             110,581.03


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                           205,626.44
      1401-00-000            2001 Bathroom Improvements                                                            655.01
      1402-00-000            2001 Kitchen Improvements                                                           2,648.24
      1403-00-000            2001 Floor Improvements                                                               917.40
      1405-00-000            2001 Building Improvements                                                            137.36
      1407-00-000            2001 Other Improvements                                                               542.95
      1408-00-000            2002 Bathroom Improvements                                                            193.00
      1409-00-000            2002 Kitchen Improvements                                                           1,997.66
      1410-00-000            2002 Floor Improvements                                                             3,718.42
      1411-00-000            2002 Window Improvements                                                              178.97
      1412-00-000            2002 Building Improvements                                                            109.45
      1414-00-000            2002 Other Improvements                                                             6,845.59
      1415-00-000            2002 Improvement Salaries                                                           5,475.50
      1416-00-000            2003 Bathroom Improvements                                                          2,146.00
      1417-00-000            2003 Kitchen Improvements                                                           2,057.70
      1418-00-000            2003 Floor Improvements                                                             9,596.93
      1419-00-000            2003 Window Improvements                                                            1,113.11
      1422-00-000            2003 Other Improvements                                                             3,627.79
      1423-00-000            2004 Bathroom Improvements                                                            717.48
      1424-00-000            2004 Kitchen Improvements                                                           1,609.06
      1425-00-000            2004 Floor Improvements                                                             7,823.47

           Case: 20-30604              Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 13August
                                                                                                    Monday, of 24, 2020
                                                                  2121                                           02:47 PM
IGNACIO HILLS APARTMENTS I (01)                                                                                     Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1426-00-000                2004 Window Improvements                                                           103.69
      1429-00-000                2004 Other Improvements                                                          2,563.52
      1430-00-000                2005 Bathroom Improvements                                                       1,617.44
      1431-00-000                2005 Kitchen Improvements                                                        2,254.48
      1432-00-000                2005 Floor Improvements                                                          1,866.38
      1434-00-000                2005 Building Improvements                                                       4,126.46
      1436-00-000                2005 Other Improvements                                                          8,059.79
      1438-00-000                2006 Bathroom Improvements                                                       1,154.55
      1439-00-000                2006 Kitchen Improvements                                                        2,398.91
      1440-00-000                2006 Floor Improvements                                                          8,630.74
      1441-00-000                2006 Window Improvements                                                           753.42
      1442-00-000                2006 Building Improvements                                                     115,526.27
      1443-00-000                2006 Roof Improvements                                                             950.00
      1444-00-000                2006 Other Improvements                                                          7,290.36
      1445-00-000                2007 Bathroom Improvements                                                         668.19
      1446-00-000                2007 Kitchen Improvements                                                          810.19
      1447-00-000                2007 Floor Improvements                                                          2,823.66
      1448-00-000                2007 Window Improvements                                                         1,623.60
      1449-00-000                2007 Building Improvements                                                      43,943.37
      1451-00-000                2007 Other Improvements                                                          3,251.75
      1452-00-000                2008 Bathroom Improvements                                                         930.00
      1453-00-000                2008 Kitchen Improvements                                                        1,740.40
      1454-00-000                2008 Floor Improvements                                                         11,313.92
      1456-00-000                2008 Building Improvements                                                         420.02
      1463-00-000                2009 Building Improvements                                                      18,947.99
      1465-00-000                2009 Other Improvements                                                         27,172.08
      1480-00-000                2011 Other Improvements                                                         32,669.00
      1485-00-000                2012 Other Improvements                                                         88,123.35
      1490-00-000                2013 Other Improvements                                                         63,352.28
      1491-00-000                2014 Other Improvements                                                         29,228.90
      1491-00-100                2014 T/O Misc. Expense                                                           3,124.14
      1491-00-200                2014 T/O Materials                                                               7,069.65
      1491-00-300                2014 T/O Outside Vendor                                                         12,762.00
      1492-00-000                2015 Other Improvements                                                          2,749.00
      1492-00-200                2015 T/O Materiales                                                                943.81
      1492-00-300                T/O Outside Vendor                                                               4,424.00
      1493-00-000                2016 Other Improvements                                                          5,626.51
      1493-00-100                2016 T/O Misc. Exp.                                                              4,858.33
      1493-00-200                2016 T/O Materials                                                              10,307.12
      1493-00-300                2016 T/O outside vendors                                                        34,780.39
      1493-00-400                2016 Hills Assessments                                                           8,932.31
      1494-00-000                2017 Other Improvements                                                         34,326.21
      1494-00-100                2017 T/O Misc. Exp.                                                              1,784.83
      1494-00-200                2017 T/O Materials                                                               7,118.38
      1494-00-300                2017 T/O Outside Vendor                                                         20,596.54
      1494-00-400                2017 Hills Assessments                                                          10,102.44
      1495-00-000                2018 Other Improvements                                                        114,773.43
      1495-00-100                2018 T/O Misc. Exp.                                                              6,975.48
      1495-00-200                2018 T/O Materials                                                               8,744.99
      1495-00-300                2018 T/O Outside Vendor                                                         21,982.83
      1495-00-400                2018 Hills Assessments                                                          40,007.49
      1496-00-000                2019 Other Improvements                                                          2,777.50
      1496-00-100                2019 T/O Misc. Exp.                                                              1,601.46
      1496-00-200                2019 T/O Materials                                                              13,688.73
      1496-00-300                2019 T/O Outside Vendor                                                         31,885.00

           Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 14August
                                                                                                     Monday, of 24, 2020
                                                                   2121                                           02:47 PM
IGNACIO HILLS APARTMENTS I (01)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                          Current Balance
      1496-00-400            2019 Hills Assessments                                                            27,455.55
      1497-00-000            2020 Other Improvements                                                           48,563.01
      1497-00-400            2020 Hills Assessments                                                            10,505.36
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                      1,240,518.73
      1598-00-000            Accum Deprec - Capital Improvements                                            1,001,351.00
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                      239,167.73


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                 4,375,443.97
      1855-00-000             Due To/From PISF, Inc.                                                        -2,818,104.54
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                      1,557,339.43
      1999-00-000          TOTAL ASSETS                                                                      2,064,229.34
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                     339.08
      2010-00-000            Unearned Rent                                                                      1,107.58
      2020-00-000            Property Tax Payable                                                               3,167.53
      2099-00-000           TOTAL CURRENT LIABILITIES                                                           4,614.19


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                          3,486,199.24
      2235-00-000            Security Deposits Liability                                                       33,532.50
      2238-00-000            Pet Deposit Payable                                                                  750.00
      2240-00-000            Mortgage Payable                                                               4,282,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                     7,802,481.74
      2999-00-000           TOTAL LIABILITIES                                                               7,807,095.93


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             500,000.00
      3050-00-000            L.P. Distributions                                                             -1,398,450.00
      3055-00-000            G.P. Distributions                                                                -26,276.32
      3130-00-000            Retained Earnings                                                              -4,791,295.20
      3140-00-000            Net Income (Loss) Current                                                         -26,845.07
      3990-00-000            TOTAL EQUITY                                                                   -5,742,866.59
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                        2,064,229.34


      9999-00-000           Total of All                                                                            0.00




           Case: 20-30604              Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 15August
                                                                                                   Monday, of 24, 2020
                                                                 2121                                           02:47 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund I for period ending 8/28/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       16Inc.of
                                                                                                              LegalNet,
                                                                                                     www.FormsWorkFlow.com
                                                                      2121
                     PROFESSIONAL INVESTORS FUND I
              IGNACIO HILLS & TENNIS GARDENS APARTMENTS
                  STATEMENT OF INCOME AND EXPENSES
            FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2019
                               (Unaudited)


    INCOME:
        Rental Income                                                    $   550,970
        Other Income                                                           4,373

         Gross Income                                                        555,343
         Less: Vacancy Loss                                                   15,332

         Effective Net Income                                                540,012

    OPERATING EXPENSES:
        Renting Expense                                                        2,732
        Licenses, Fees and Permit                                                976
        Association Dues                                                      39,754
        Offsite Manager                                                       11,019
        Utilities                                                             12,420
        Repairs and Maintenance                                               35,315
        Real Estate and Other Taxes                                           31,129
        Insurance                                                             13,477
        Mortgage Interest & Other Interest                                   330,257

         Total Operating Expenses                                            477,080

    Net Income before Depreciation                                            62,932

    Less: Depreciation Expense                                               (93,884)

    NET INCOME                                                           $   (30,952)




                        For Internal Management Purposes Only




Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 17 of
                                        2121
IGNACIO HILLS APARTMENTS I (01)                                                                                 Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual ; Tree = ysi_is
                                                      Period to Date           %       Year to Date                  %
4000-00-000 INCOME
4005-00-000   Rent Income                                331,240.00        100.00       331,240.00              100.00
4099-00-000 TOTAL INCOME                                 331,240.00        100.00       331,240.00              100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                              7,789.17          2.35         7,789.17                 2.35
6031-00-000      Other Renting Expenses                    4,170.83          1.26         4,170.83                 1.26
6040-00-000      Credit Check Fees Rcvd                      -75.00         -0.02           -75.00                -0.02
6049-00-000      TOTAL RENTING EXPENSE                    11,885.00          3.59        11,885.00                 3.59


6050-00-000     ADMINISTRATIVE EXPENSES
6074-00-000      Licenses, Fees & Permits                    934.00          0.28           934.00                0.28
6082-00-000      Association Dues                         23,190.02          7.00        23,190.02                7.00
6099-00-000      TOTAL ADMINISTRATIVE EXP                 24,124.02          7.28        24,124.02                7.28


6100-00-000     MANAGEMENT EXPENSES
6120-00-000      Offsite Mgt Fee PFI                       5,678.40          1.71         5,678.40                1.71
6199-00-000      TOTAL MANAGEMENT EXPENSE                  5,678.40          1.71         5,678.40                1.71


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                         4,767.43          1.44         4,767.43                 1.44
6205-00-100      Utilities Credits or rebates               -615.07         -0.19          -615.07                -0.19
6215-00-000      Water                                     2,470.30          0.75         2,470.30                 0.75
6220-00-000      Garbage & Trash Removal                   1,337.25          0.40         1,337.25                 0.40
6249-00-000      TOTAL UTILITIES EXPENSE                   7,959.91          2.40         7,959.91                 2.40


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                 13,916.65          4.20        13,916.65                4.20
6275-00-145      R&M - Miscellaneous                      20,879.38          6.30        20,879.38                6.30
6275-00-155      R&M - HVAC                                  394.00          0.12           394.00                0.12
6320-00-000      Maintenance Supplies                      1,278.91          0.39         1,278.91                0.39
6322-00-150      R&M - Cleaning Supplies                      16.47          0.00            16.47                0.00
6333-00-000      R&M - Painting Supplies                     671.46          0.20           671.46                0.20
6349-00-000      TOTAL REP. & MAINTENANCE                 37,156.87         11.22        37,156.87               11.22


6350-00-000     CONTRACT MAINTENANCE
6362-00-000      Contract R&M                              5,530.00          1.67         5,530.00                 1.67
6370-00-000      Contract - Landscaping                     -978.14         -0.30          -978.14                -0.30
6399-00-000      TOTAL CONTRACT MAINT.                     4,551.86          1.37         4,551.86                 1.37


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                        22,172.70          6.69        22,172.70                6.69
6449-00-000      TOTAL TAX EXPENSE                        22,172.70          6.69        22,172.70                6.69


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                         7,057.54          2.13         7,057.54                2.13
6465-00-000      Earthquake Insurance                      2,624.44          0.79         2,624.44                0.79
6467-00-000      Umbrella Insurance                          525.28          0.16           525.28                0.16
6498-00-000      TOTAL INSURANCE EXPENSE                  10,207.26          3.08        10,207.26                3.08


6499-00-000 TOTAL OPERATING EXPENSES                     123,736.02         37.36       123,736.02               37.36


6500-00-000     OTHER INCOME
6540-00-000      NSF Check Fees                              -75.00         -0.02             -75.00              -0.02

            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page  18August
                                                                                                   Friday, of 28, 2020
                                                             2121                                             01:33 PM
IGNACIO HILLS APARTMENTS I (01)                                                                                Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual ; Tree = ysi_is
                                                     Period to Date           %       Year to Date                  %
6545-00-000      Late Charges                              -150.00         -0.05          -150.00                -0.05
6560-00-000      Damages & Cleaning Fees                    -10.00          0.00           -10.00                 0.00
6575-00-000      T/O - S/D Charges to Tenant             -2,362.50         -0.71        -2,362.50                -0.71
6595-00-000      TOTAL OTHER INCOME                      -2,597.50         -0.78        -2,597.50                -0.78


6599-00-000 NET OPERATING INCOME                        210,101.48         63.43       210,101.48               63.43


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                      115,069.48         34.74       115,069.48               34.74
6620-00-000      Deed Of Trust Interest                 113,776.07         34.35       113,776.07               34.35
6660-00-000      TOTAL DEBT SERVICE EXP.                228,845.55         69.09       228,845.55               69.09


6670-00-000     NET INC.BEFORE DEP.& TAX                -18,744.07         -5.66       -18,744.07                -5.66


6700-00-000     DEPREC. & AMORT. EXPENSES
6730-00-000      Cap. Improvement Deprec.                 7,301.00          2.20         7,301.00                2.20
6770-00-000      TOTAL DEPREC. & AMORT.                   7,301.00          2.20         7,301.00                2.20


6799-00-000 NET INC.(LOSS) BEF.TAXES                    -26,045.07         -7.86       -26,045.07                -7.86


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                            800.00          0.24             800.00              0.24


6850-00-000      TOTAL INCOME TAX EXPENSE                   800.00          0.24             800.00              0.24


6900-00-000 NET INCOME (LOSS)BK                         -26,845.07         -8.10       -26,845.07                -8.10


7099-00-000 NET INCOME (LOSS)                           -26,845.07         -8.10       -26,845.07                -8.10




            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page  19August
                                                                                                  Friday, of 28, 2020
                                                            2121                                             01:33 PM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund I for period ending 8/28/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       20Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
                    


                                                                                                                                        

    !"#$%&
'()*""+

                                                                 /!/      ,           -./.!/         ,

                                                                                                                                             &2345&
                                                                                                                               00&%11




  / "#
                                                                                                                                             &2346
                                                                                                                               00&%11


                                                                  **4                  **4       

   
                                                                                                                                             &2344%
                                                                                                                               00&%11


                                                                  **4                  **4       

   7  
                                                                                                                                             &23446
                                                                                                                               00&%11




  7  
                                                                                                                                             &23448
                                                                                                                               00&%11




9" ": 
                                                                                                                                             &23444
                                                                                                                               00&%11


                                                                     2*662       2                 2*662        2

 #0;.  " /;
                                                                                                                                             &2344&
                                                                                                                               00&%11


                                                                       5*5&                        5*5&        

/"( ";
                                                                                                                                             &23&%
                                                                                                                               00&%11


                                                                         .2                         .2         

/"( 
                                                                                                                                             &23&2
                                                                                                                               00&%11


                                                                         82                         82         

     7  
                                                                                                                                             &23&3
                                                                                                                               00&%11


                                                                     26*%8       2                 26*%8        2

!        97  
                                                                                                                                             &23&5
                                                                                                                               00&%11




 " *< #/
                                                                                                                                             &23&%
                                                                                                                               00&%11


                                                                       *&5%                        *&5%        

"/ !+
                                                                                                                                             &23&%8
                                                                                                                               00&%11


                                                                     8&*5&       8                 8&*5&        8

   !           97
                                                                                                                                             &23&2%
                                                                                                                               00&%11


                                                                     4*36       8                 4*36        8

 7  
                                                                                                                                             &23&22
                                                                                                                               00&%11




==// 
                                                                                                                                             &23&3
                                                                                                                               00&%11


                                                                     %%*2&       %                 %%*2&        %

    7  
                                                                                                                                             &23&58
                                                                                                                               00&%11


                                                                     %%*2&       %                 %%*2&        %

>    7  
                                                                                                                                             &23&54
                                                                                                                               00&%11




<"/"/:
                                                                                                                                             &23&5&
                                                                                                                               00&%11


                                                                     3*4%                        3*4%        

>///$/
                                                                                                                                             &23&6
                                                                                                                               00&%11


                                                                       .*%&                        .*%&        

?/
                                                                                                                                             &23&6%
                                                                                                                               00&%11


                                                                     *6&2                        *6&2        

$<  #;
                                                                                                                                             &23&62
                                                                                                                               00&%11


                                                                       *&3                        *&3        

   >    7  
                                                                                                                                             &23&64
                                                                                                                               00&%11


                                                                     %3*43       %                 %3*43        %

        < 
                                                                                                                                             &23&6&
                                                                                                                               00&%11




 <> /
                                                                                                                                             &23&8
                                                                                                                               00&%11


                                                                       3*42                        3*42        

 <." +
                                                                                                                                             &23&43
                                                                                                                               00&%11


                                                                       2*&%5                        2*&%5        

 <."@  
                                                                                                                                             &252
                                                                                                                               00&%11


                                                                       2*2                        2*2        

 /@ 
                                                                                                                                             &25&
                                                                                                                               00&%11


                                                                       3*                        3*        

 /  " +AA
                                                                                                                                             &252
                                                                                                                               00&%11


                                                                         82                         82         

 <."/" +AA
                                                                                                                                             &253
                                                                                                                               00&%11


                                                                         %88                         %88         

 "(<B:
                                                                                                                                             &253&
                                                                                                                               00&%11


                                                                          25                           25        

     @< 
                                                                                                                                             &2555
                                                                                                                               00&%11


                                                                     6*52                        6*52        

         
                                                                                                                                             &2556
                                                                                                                               00&%11




 /"/. +#$ 0 
                                                                                                                                             &25&3
                                                                                                                               00&%11


                                                                       *%&5                        *%&5        

 /"/ <
                                                                                                                                             &25&8
                                                                                                                               00&%11


                                                                     5*&3       5                 5*&3        5

 /"/.  "A 
                                                                                                                                             &25%
                                                                                                                               00&%11


                                                                       *&56                        *&56        

              @
                                                                                                                                             &252
                                                                                                                               00&%11


                                                                     53*&       5                 53*&        5

 7
                                                                                                                                             &253
                                                                                                                               00&%11




 // C
                                                                                                                                             &255
                                                                                                                               00&%11


                                                                     64*654       6                 64*654        6

    77  
                                                                                                                                             &25&
                                                                                                                               00&%11


                                                                     64*654       6                 64*654        6

                       Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 21 of
                                                                                                                +:*++/%8*%%
                                                                     2121
                    


                                                                                                                                                                                                                     %

    !"#$%&
'()*""+

                                                                                                 /!/                           ,                       -./.!/                     ,
 > 7  
                                                                                                                                                                                                                          &25%
                                                                                                                                                                                                            00&%11




 "( + "
                                                                                                                                                                                                                          &25%
                                                                                                                                                                                                            00&%11


                                                                                                        8*3                         %                            8*3                     %

/D+( + "
                                                                                                                                                                                                                          &25%%
                                                                                                                                                                                                            00&%11


                                                                                                         4*56                                                      4*56                     

>#$ + "
                                                                                                                                                                                                                          &25%2
                                                                                                                                                                                                            00&%11


                                                                                                         *223                                                      *223                     

    > 7  
                                                                                                                                                                                                                          &252%
                                                                                                                                                                                                            00&%11


                                                                                                        %6*&53                         %                            %6*&53                     %

      7  
                                                                                                                                                                                                                          &2522
                                                                                                                                                                                                            00&%11


                                                                                                      22*843                         2                           22*843                    2

  
                                                                                                                                                                                                                          &2523
                                                                                                                                                                                                            00&%11




 "(
                                                                                                                                                                                                                          &253
                                                                                                                                                                                                            00&%11


                                                                                                            .                                                       .                     

 /
                                                                                                                                                                                                                          &253%
                                                                                                                                                                                                            00&%11


                                                                                                            .85                                                       .85                     

!#<  
                                                                                                                                                                                                                          &2532
                                                                                                                                                                                                            00&%11


                                                                                                            .323                                                       .323                     

 0. 0!/   /
                                                                                                                                                                                                                          &2535
                                                                                                                                                                                                            00&%11


                                                                                                         .8*362                         .                             .8*362                     .

 // "#
                                                                                                                                                                                                                          &2534
                                                                                                                                                                                                            00&%11


                                                                                                      .22%*&8                         .2                           .22%*&8                    .2

     
                                                                                                                                                                                                                          &253&
                                                                                                                                                                                                            00&%11


                                                                                                      .23*88                         .2                           .23*88                    .2

    
                                                                                                                                                                                                                          &255
                                                                                                                                                                                                            00&%11


                                                                                                   *%*83%                                                  *%*83%                   

!'   97  
                                                                                                                                                                                                                          &255
                                                                                                                                                                                                            00&%11




/ //
                                                                                                                                                                                                                          &255%
                                                                                                                                                                                                            00&%11


                                                                                                      2&4*3%                         26                           2&4*3%                    26

!= +/ //
                                                                                                                                                                                                                          &2552
                                                                                                                                                                                                            00&%11


                                                                                                      5&5*33%                         53                           5&5*33%                    53

   !'   97 @
                                                                                                                                                                                                                          &256
                                                                                                                                                                                                            00&%11


                                                                                                      &&2*343                         &                           &&2*343                    &

 @' ! @< 7
                                                                                                                                                                                                                          &256
                                                                                                                                                                                                            00&%11


                                                                                                      &*%5&                                                    &*%5&                    

!   @<         @7  
                                                                                                                                                                                                                          &256%
                                                                                                                                                                                                            00&%11




A@#A;# /!A"@
                                                                                                                                                                                                                          &2568
                                                                                                                                                                                                            00&%11


                                                                                                      48*864                         8                           48*864                    8

   !       @<      @
                                                                                                                                                                                                                          &2582
                                                                                                                                                                                                            00&%11


                                                                                                      48*864                         8                           48*864                    8

 @         '@ 7
                                                                                                                                                                                                                          &2583
                                                                                                                                                                                                            00&%11


                                                                                                       .64*5&                          .6                            .64*5&                     .6

 77  
                                                                                                                                                                                                                          &2585
                                                                                                                                                                                                            00&%11




 ' CCA 
                                                                                                                                                                                                                          &2588
                                                                                                                                                                                                            00&%11


                                                                                                         .6*3                         .                             .6*3                     .

    77  
                                                                                                                                                                                                                          &258&
                                                                                                                                                                                                            00&%11


                                                                                                         .6*3                         .                             .6*3                     .

            'B
                                                                                                                                                                                                                          &254
                                                                                                                                                                                                            00&%11


                                                                                                       .6%*&                          .6                            .6%*&                     .6

            
                                                                                                                                                                                                                          &2545
                                                                                                                                                                                                            00&%11


                                                                                                       .6%*&                          .6                            .6%*&                     .6

!E>    
                                                                                                                                                                                                                          &2548
                                                                                                                                                                                                            00&%11




"/ !+
                                                                                                                                                                                                                          &25&%
                                                                                                                                                                                                            00&%11


                                                                                                       .8&*5&                          .8                            .8&*5&                     .8

   !             97
                                                                                                                                                                                                                          &25&2
                                                                                                                                                                                                            00&%11


                                                                                                       .8&*5&                          .8                            .8&*5&                     .8

   !E>         
                                                                                                                                                                                                                          &25&3
                                                                                                                                                                                                            00&%11


                                                                                                       .8&*5&                          .8                            .8&*5&                     .8

  ?
                                                                                                                                                                                                                          &25&5
                                                                                                                                                                                                            00&%11


                                                                                                      .3*64                         .2                           .3*64                    .2




                                                 /!/                                     -/!/
                                                     '                                                               !== "         '                                       !== "
 ..."(                             3*%                                 3*&68                                       436          3*%                     3*&68                           436

  /                                                3*%                                 3*&68                                   436     /      3*%                       3*&68                                         436

                                                                                                                                                




                       Case: 20-30604         Doc# 154                 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                                         Page 22 of
                                                                                                                                                                                             +:*++/%8*%%
                                                                                   2121
IGNACIO HILLS APARTMENTS I (01)


Cash Flow                                                                                                                        Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date     %           Year-to-Date         %
INCOME
                                                                                                                                  934859
                                                                                                                     1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                  934860
                                                                                                                     1/1/1901 12:00:00AM


                                                             279,605     100                 658,645      100

TOTAL INCOME
                                                                                                                                  934882
                                                                                                                     1/1/1901 12:00:00AM


                                                             279,605     100                 658,645      100

OPERATING EXPENSE
                                                                                                                                  934886
                                                                                                                     1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                  934887
                                                                                                                     1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                  934888
                                                                                                                     1/1/1901 12:00:00AM


                                                              14,720      5                   15,578        2

   Other Renting Expenses
                                                                                                                                  934900
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,600     1                    5,742        1

   Credit Check Fees Rcvd
                                                                                                                                  934902
                                                                                                                     1/1/1901 12:00:00AM


                                                                 -150     0                     -150        0

   TOTAL RENTING EXPENSE
                                                                                                                                  934904
                                                                                                                     1/1/1901 12:00:00AM


                                                              17,170      6                   21,170        3

  ADMINISTRATIVE EXPENSES
                                                                                                                                  934905
                                                                                                                     1/1/1901 12:00:00AM




   Licenses, Fees & Permits
                                                                                                                                  934920
                                                                                                                     1/1/1901 12:00:00AM


                                                                  790     0                    1,868        0

   Association Dues
                                                                                                                                  934927
                                                                                                                     1/1/1901 12:00:00AM


                                                              19,877      7                   46,380        7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                  934932
                                                                                                                     1/1/1901 12:00:00AM


                                                              20,667      7                   48,248        7

  MANAGEMENT EXPENSES
                                                                                                                                  934933
                                                                                                                     1/1/1901 12:00:00AM




   Offsite Mgt Fee PFI
                                                                                                                                  934941
                                                                                                                     1/1/1901 12:00:00AM


                                                                5,678     2                   11,357        2

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                  934957
                                                                                                                     1/1/1901 12:00:00AM


                                                                5,678     2                   11,357        2

  UTILITIES EXPENSE
                                                                                                                                  934958
                                                                                                                     1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                  934959
                                                                                                                     1/1/1901 12:00:00AM


                                                                3,689     1                    9,535        1

   Utilities Credits or rebates
                                                                                                                                  934960
                                                                                                                     1/1/1901 12:00:00AM


                                                               -1,230     0                   -1,230        0

   Water
                                                                                                                                  934962
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,825     1                    4,941        1

   Garbage & Trash Removal
                                                                                                                                  934963
                                                                                                                     1/1/1901 12:00:00AM


                                                                  359     0                    2,569        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                  934968
                                                                                                                     1/1/1901 12:00:00AM


                                                                4,642     2                   15,814        2

  REPAIRS & MAINTENANCE
                                                                                                                                  934969
                                                                                                                     1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                  934970
                                                                                                                     1/1/1901 12:00:00AM


                                                              11,971      4                   27,833        4

   R&M - Miscellaneous
                                                                                                                                  934984
                                                                                                                     1/1/1901 12:00:00AM


                                                              32,152     11                   41,759        6

   R&M - HVAC
                                                                                                                                  934986
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                     788         0

   Maintenance Supplies
                                                                                                                                  935013
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    2,558        0

   R&M - Cleaning Supplies
                                                                                                                                  935031
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                      33         0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                      35         0

   R&M - Painting Supplies
                                                                                                                                  935050
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    1,343        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                              44,123     16                   74,349       11

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                   11,830        2

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                   -1,956        0

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    9,874        1

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              19,005      7                   44,345        7

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              19,005      7                   44,345        7

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                                6,049     2                   14,115        2

                    Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 23 of
                                                                                                       Monday, August 24, 2020
                                                            2121
IGNACIO HILLS APARTMENTS I (01)


Cash Flow                                                                                                                                                         Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                              Quarter to Date         %                       Year-to-Date                   %
   Earthquake Insurance
                                                                                                                                                                   935122
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        2,250         1                              5,249                   1

   Umbrella Insurance
                                                                                                                                                                   935123
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                         450          0                              1,051                   0

   TOTAL INSURANCE EXPENSE
                                                                                                                                                                   935132
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        8,749         3                             20,415                   3

TOTAL OPERATING EXPENSES
                                                                                                                                                                   935133
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    120,034          43                            245,571                  37

  OTHER INCOME
                                                                                                                                                                   935134
                                                                                                                                                      1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                                                   935141
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                          -50         0                               -150                   0

   Late Charges
                                                                                                                                                                   935142
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           0          0                               -300                   0

   Damages & Cleaning Fees
                                                                                                                                                                   935143
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           0          0                                -20                   0

   T/O - S/D Charges to Tenant
                                                                                                                                                                   935145
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -4,725         -2                             -4,725                   -1

   TOTAL OTHER INCOME
                                                                                                                                                                   935149
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -4,775         -2                             -5,195                   -1

NET OPERATING INCOME
                                                                                                                                                                   935150
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    164,346          59                            418,269                  64

  DEBT SERVICE EXPENSE
                                                                                                                                                                   935151
                                                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                   935152
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     97,107          35                            230,139                  35

   Deed Of Trust Interest
                                                                                                                                                                   935153
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     47,148          17                            227,552                  35

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                   935160
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    144,255          52                            457,691                  69

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                   935161
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     20,091           7                            -39,422                   -6

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                   935162
                                                                                                                                                      1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                   935167
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        6,258         2                             14,602                   2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                   935173
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        6,258         2                             14,602                   2

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                   935174
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     13,833           5                            -54,024                   -8

  INCOME TAX EXPENSE
                                                                                                                                                                   935175
                                                                                                                                                      1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                   935177
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           0          0                              1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                   935179
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           0          0                              1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                   935180
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     13,833           5                            -55,624                   -8

NET INCOME (LOSS)
                                                                                                                                                                   935185
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     13,833           5                            -55,624                   -8

  ADJUSTMENTS
                                                                                                                                                                   935187
                                                                                                                                                      1/1/1901 12:00:00AM




   Association Dues
                                                                                                                                                                   935192
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -19,877         -7                            -46,380                   -7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                   935193
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -19,877         -7                            -46,380                   -7

  TOTAL ADJUSTMENTS
                                                                                                                                                                   935194
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -19,877         -7                            -46,380                   -7

  CASH FLOW
                                                                                                                                                                   935195
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -6,044         -2                           -102,004                 -15




                                     Quarter to Date                                                              Year to Date
                                          Beg Cash           End Cash           Difference         Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                30,964             19,234              -11,730   10       4,967                    19,234                    14,267

 Total Cash                                  30,964            19,234             -11,730    Tot      4,967                    19,234                           14,267

                                                                                             al




                  Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 24 of
                                                                                                                                        Monday, August 24, 2020
                                                                   2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund I for period ending 8/28/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       25Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund I

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       26Inc.of
                                                                                                            LegalNet,
                                                                                                   www.FormsWorkFlow.com
                                                                    2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors Security Fund I appears to be owed approximately $4,375,443.97 by Professional Financial
Investors, Inc. in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       27Inc.of
                                                                                                            LegalNet,
                                                                                                   www.FormsWorkFlow.com
                                                                    2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       28Inc.of
                                                                                                         LegalNet,
                                                                                                www.FormsWorkFlow.com
                                                                 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 29 of
                                                            2121                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund IV




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       30Inc.of
                                                                                                        LegalNet,
                                                                                               www.FormsWorkFlow.com
                                                                2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund IV as of 8/28/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       31Inc.of
                                                                                                          LegalNet,
                                                                                                 www.FormsWorkFlow.com
                                                                  2121
IGNACIO HILLS APARTMENTS IV (04)                                                                                   Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                    45,466.50
      1099-00-000            TOTAL CASH                                                                         45,466.50


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                    4,073.00
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                      4,073.00


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   673.37
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             673.37
      1299-00-000           TOTAL CURRENT ASSETS                                                                50,212.87


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              98,200.00
      1310-00-000             Building                                                                         523,640.00
      1311-00-000             Accum Depreciation                                                              -541,181.84
      1349-00-000           NET FIXED ASSETS                                                                    80,658.16


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                       23,892.32
      1352-00-000            Syndication Costs                                                                   36,000.00
      1353-00-000            Loan Fees                                                                           33,070.00
      1354-00-000            Accum Amort Loan Fees                                                              -30,568.13
      1355-00-000            Personal Property                                                                   32,800.00
      1356-00-000            Accum Depreciation Personal Property                                               -32,800.00
      1357-00-000            Organization Costs                                                                  10,000.00
      1358-00-000            Accum Amort Organization Costs                                                     -10,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                               62,394.19


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                            73,658.82
      1401-00-000            2001 Bathroom Improvements                                                            146.92
      1402-00-000            2001 Kitchen Improvements                                                           1,826.40
      1403-00-000            2001 Floor Improvements                                                             1,798.21
      1404-00-000            2001 Window Improvements                                                              322.34
      1405-00-000            2001 Building Improvements                                                          1,702.63
      1407-00-000            2001 Other Improvements                                                              -774.85
      1408-00-000            2002 Bathroom Improvements                                                            491.85
      1409-00-000            2002 Kitchen Improvements                                                           2,266.69
      1410-00-000            2002 Floor Improvements                                                             3,852.43
      1411-00-000            2002 Window Improvements                                                              145.01
      1412-00-000            2002 Building Improvements                                                          1,400.71
      1414-00-000            2002 Other Improvements                                                             5,528.70
      1415-00-000            2002 Improvement Salaries                                                           1,825.00
      1417-00-000            2003 Kitchen Improvements                                                             868.49
      1418-00-000            2003 Floor Improvements                                                             4,109.76
      1419-00-000            2003 Window Improvements                                                              330.80
      1421-00-000            2003 Roof Improvements                                                              6,901.00
      1422-00-000            2003 Other Improvements                                                             6,651.91
      1423-00-000            2004 Bathroom Improvements                                                            524.48
      1424-00-000            2004 Kitchen Improvements                                                             444.06
      1425-00-000            2004 Floor Improvements                                                             1,925.86

           Case: 20-30604              Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 32August
                                                                                                    Monday, of 24, 2020
                                                                  2121                                           02:17 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                                  Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                          Current Balance
      1426-00-000            2004 Window Improvements                                                             156.80
      1429-00-000            2004 Other Improvements                                                            1,142.38
      1431-00-000            2005 Kitchen Improvements                                                            425.48
      1432-00-000            2005 Floor Improvements                                                            1,975.94
      1436-00-000            2005 Other Improvements                                                            1,082.88
      1437-00-000            2005 Improvement Salaries                                                          4,442.61
      1440-00-000            2006 Floor Improvements                                                            1,102.00
      1442-00-000            2006 Building Improvements                                                        16,251.36
      1444-00-000            2006 Other Improvements                                                            9,365.22
      1449-00-000            2007 Building Improvements                                                         5,965.49
      1451-00-000            2007 Other Improvements                                                            1,476.28
      1453-00-000            2008 Kitchen Improvements                                                            917.45
      1454-00-000            2008 Floor Improvements                                                            2,066.30
      1456-00-000            2008 Building Improvements                                                           846.53
      1465-00-000            2009 Other Improvements                                                           21,673.17
      1470-00-000            2010 Other Improvements                                                            7,142.86
      1480-00-000            2011 Other Improvements                                                           21,711.55
      1485-00-000            2012 Other Improvements                                                           15,746.97
      1490-00-000            2013 Other Improvements                                                           16,195.93
      1491-00-000            2014 Other Improvements                                                           11,744.32
      1491-00-100            2014 T/O Misc. Expense                                                             3,119.16
      1491-00-200            2014 T/O Materials                                                                 3,815.75
      1491-00-300            2014 T/O Outside Vendor                                                            7,503.62
      1492-00-000            2015 Other Improvements                                                              185.30
      1492-00-100            T/O Misc. Exp.                                                                     2,367.23
      1492-00-200            2015 T/O Materiales                                                                1,698.41
      1492-00-300            T/O Outside Vendor                                                                 8,647.75
      1493-00-000            2016 Other Improvements                                                            1,444.11
      1493-00-200            2016 T/O Materials                                                                   177.86
      1493-00-300            2016 T/O outside vendors                                                           1,871.02
      1493-00-400            2016 Hills Assessments                                                             3,980.52
      1494-00-000            2017 Other Improvements                                                            7,082.74
      1494-00-200            2017 T/O Materials                                                                 2,980.09
      1494-00-300            2017 T/O Outside Vendor                                                            9,940.00
      1494-00-400            2017 Hills Assessments                                                             4,501.95
      1495-00-000            2018 Other Improvements                                                           42,007.57
      1495-00-100            2018 T/O Misc. Exp.                                                                4,283.59
      1495-00-200            2018 T/O Materials                                                                 3,393.64
      1495-00-300            2018 T/O Outside Vendor                                                            8,275.00
      1495-00-400            2018 Hills Assessments                                                            17,828.58
      1496-00-000            2019 Other Improvements                                                              121.13
      1496-00-100            2019 T/O Misc. Exp.                                                                2,439.09
      1496-00-200            2019 T/O Materials                                                                 7,325.87
      1496-00-300            2019 T/O Outside Vendor                                                           23,320.00
      1496-00-400            2019 Hills Assessments                                                            12,235.05
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                        437,923.77
      1598-00-000            Accum Deprec - Capital Improvements                                              305,463.41
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                      132,460.36


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                  -43,724.95
      1855-00-000             Due To/From PISF, Inc.                                                         -214,093.15
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                      -257,818.10
      1999-00-000          TOTAL ASSETS                                                                        67,907.48
      2000-00-000          LIABILITIES & EQUITY

           Case: 20-30604            Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 33August
                                                                                                   Monday, of 24, 2020
                                                                 2121                                           02:17 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                                 Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                         Current Balance
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                    245.00
      2010-00-000            Unearned Rent                                                                     2,305.73
      2099-00-000           TOTAL CURRENT LIABILITIES                                                          2,550.73


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                         1,625,050.00
      2235-00-000            Security Deposits Liability                                                      17,414.00
      2238-00-000            Pet Deposit Payable                                                                 750.00
      2240-00-000            Mortgage Payable                                                              1,774,703.89
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                    3,417,917.89
      2999-00-000           TOTAL LIABILITIES                                                              3,420,468.62


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                            360,000.00
      3050-00-000            L.P. Distributions                                                              -354,259.00
      3055-00-000            G.P. Distributions                                                               -63,520.00
      3130-00-000            Retained Earnings                                                             -3,181,683.77
      3140-00-000            Net Income (Loss) Current                                                       -113,098.37
      3990-00-000            TOTAL EQUITY                                                                  -3,352,561.14
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                          67,907.48


      9999-00-000           Total of All                                                                           0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 34August
                                                                                                  Monday, of 24, 2020
                                                                2121                                           02:17 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                                   Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                    20,214.81
      1099-00-000            TOTAL CASH                                                                         20,214.81


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                    3,590.33
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                      3,590.33


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                 1,616.19
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                           1,616.19
      1299-00-000           TOTAL CURRENT ASSETS                                                                25,421.33


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              98,200.00
      1310-00-000             Building                                                                         523,640.00
      1311-00-000             Accum Depreciation                                                              -523,640.00
      1349-00-000           NET FIXED ASSETS                                                                    98,200.00


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                       28,850.72
      1351-00-900            A/A Closing Costs                                                                  -23,892.32
      1352-00-000            Syndication Costs                                                                   36,000.00
      1353-00-000            Loan Fees                                                                           81,578.38
      1354-00-000            Accum Amort Loan Fees                                                              -33,201.68
      1355-00-000            Personal Property                                                                   32,800.00
      1356-00-000            Accum Depreciation Personal Property                                               -32,800.00
      1357-00-000            Organization Costs                                                                  10,000.00
      1358-00-000            Accum Amort Organization Costs                                                     -10,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                               89,335.10


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                            73,658.82
      1401-00-000            2001 Bathroom Improvements                                                            146.92
      1402-00-000            2001 Kitchen Improvements                                                           1,826.40
      1403-00-000            2001 Floor Improvements                                                             1,798.21
      1404-00-000            2001 Window Improvements                                                              322.34
      1405-00-000            2001 Building Improvements                                                          1,702.63
      1407-00-000            2001 Other Improvements                                                              -774.85
      1408-00-000            2002 Bathroom Improvements                                                            491.85
      1409-00-000            2002 Kitchen Improvements                                                           2,266.69
      1410-00-000            2002 Floor Improvements                                                             3,852.43
      1411-00-000            2002 Window Improvements                                                              145.01
      1412-00-000            2002 Building Improvements                                                          1,400.71
      1414-00-000            2002 Other Improvements                                                             5,528.70
      1415-00-000            2002 Improvement Salaries                                                           1,825.00
      1417-00-000            2003 Kitchen Improvements                                                             868.49
      1418-00-000            2003 Floor Improvements                                                             4,109.76
      1419-00-000            2003 Window Improvements                                                              330.80
      1421-00-000            2003 Roof Improvements                                                              6,901.00
      1422-00-000            2003 Other Improvements                                                             6,651.91
      1423-00-000            2004 Bathroom Improvements                                                            524.48
      1424-00-000            2004 Kitchen Improvements                                                             444.06

           Case: 20-30604              Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 35August
                                                                                                    Monday, of 24, 2020
                                                                  2121                                           02:47 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                                  Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                          Current Balance
      1425-00-000            2004 Floor Improvements                                                            1,925.86
      1426-00-000            2004 Window Improvements                                                             156.80
      1429-00-000            2004 Other Improvements                                                            1,142.38
      1431-00-000            2005 Kitchen Improvements                                                            425.48
      1432-00-000            2005 Floor Improvements                                                            1,975.94
      1436-00-000            2005 Other Improvements                                                            1,082.88
      1437-00-000            2005 Improvement Salaries                                                          4,442.61
      1440-00-000            2006 Floor Improvements                                                            1,102.00
      1442-00-000            2006 Building Improvements                                                        16,251.36
      1444-00-000            2006 Other Improvements                                                            9,365.22
      1449-00-000            2007 Building Improvements                                                         5,965.49
      1451-00-000            2007 Other Improvements                                                            1,476.28
      1453-00-000            2008 Kitchen Improvements                                                            917.45
      1454-00-000            2008 Floor Improvements                                                            2,066.30
      1456-00-000            2008 Building Improvements                                                           846.53
      1465-00-000            2009 Other Improvements                                                           21,673.17
      1470-00-000            2010 Other Improvements                                                            7,142.86
      1480-00-000            2011 Other Improvements                                                           21,711.55
      1485-00-000            2012 Other Improvements                                                           15,746.97
      1490-00-000            2013 Other Improvements                                                           16,195.93
      1491-00-000            2014 Other Improvements                                                           11,744.32
      1491-00-100            2014 T/O Misc. Expense                                                             3,119.16
      1491-00-200            2014 T/O Materials                                                                 3,815.75
      1491-00-300            2014 T/O Outside Vendor                                                            7,503.62
      1492-00-000            2015 Other Improvements                                                              185.30
      1492-00-100            T/O Misc. Exp.                                                                     2,367.23
      1492-00-200            2015 T/O Materiales                                                                1,698.41
      1492-00-300            T/O Outside Vendor                                                                 8,647.75
      1493-00-000            2016 Other Improvements                                                            1,444.11
      1493-00-200            2016 T/O Materials                                                                   177.86
      1493-00-300            2016 T/O outside vendors                                                           1,871.02
      1493-00-400            2016 Hills Assessments                                                             3,980.52
      1494-00-000            2017 Other Improvements                                                            7,082.74
      1494-00-200            2017 T/O Materials                                                                 2,980.09
      1494-00-300            2017 T/O Outside Vendor                                                            9,940.00
      1494-00-400            2017 Hills Assessments                                                             4,501.95
      1495-00-000            2018 Other Improvements                                                           42,007.57
      1495-00-100            2018 T/O Misc. Exp.                                                                4,283.59
      1495-00-200            2018 T/O Materials                                                                 3,393.64
      1495-00-300            2018 T/O Outside Vendor                                                            8,275.00
      1495-00-400            2018 Hills Assessments                                                            17,828.58
      1496-00-000            2019 Other Improvements                                                              121.13
      1496-00-100            2019 T/O Misc. Exp.                                                                2,439.09
      1496-00-200            2019 T/O Materials                                                                 7,325.87
      1496-00-300            2019 T/O Outside Vendor                                                           23,320.00
      1496-00-400            2019 Hills Assessments                                                            12,235.05
      1497-00-200            2020 T/O Materials                                                                   579.44
      1497-00-300            2020 T/O Outside Vendor                                                            1,810.00
      1497-00-400            2020 Hills Assessments                                                             4,681.51
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                        444,994.72
      1598-00-000            Accum Deprec - Capital Improvements                                              309,327.41
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                      135,667.31


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000            Due To/From GP                                                                    -28,724.95

           Case: 20-30604            Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 36August
                                                                                                   Monday, of 24, 2020
                                                                 2121                                           02:47 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                                 Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                         Current Balance
      1855-00-000             Due To/From PISF, Inc.                                                         232,420.77
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                      203,695.82
      1999-00-000          TOTAL ASSETS                                                                      552,319.56
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2010-00-000            Unearned Rent                                                                     1,502.73
      2020-00-000            Property Tax Payable                                                              1,702.50
      2099-00-000           TOTAL CURRENT LIABILITIES                                                          3,205.23


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                         1,567,050.00
      2235-00-000            Security Deposits Liability                                                      17,839.00
      2238-00-000            Pet Deposit Payable                                                                 750.00
      2240-00-000            Mortgage Payable                                                              2,312,300.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                    3,897,939.00
      2999-00-000           TOTAL LIABILITIES                                                              3,901,144.23


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                            360,000.00
      3050-00-000            L.P. Distributions                                                              -354,259.00
      3055-00-000            G.P. Distributions                                                               -63,520.00
      3130-00-000            Retained Earnings                                                             -3,294,782.14
      3140-00-000            Net Income (Loss) Current                                                          3,736.47
      3990-00-000            TOTAL EQUITY                                                                  -3,348,824.67
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         552,319.56


      9999-00-000           Total of All                                                                           0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 37August
                                                                                                  Monday, of 24, 2020
                                                                2121                                           02:47 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund IV for period ending 8/28/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       38Inc.of
                                                                                                              LegalNet,
                                                                                                     www.FormsWorkFlow.com
                                                                      2121
IGNACIO HILLS APARTMENTS IV (04)                                                                                Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date           %       Year to Date                 %
4000-00-000 INCOME
4005-00-000   Rent Income                                256,550.00         99.81       256,550.00               99.81
4013-00-000   Pet Rent                                       500.00          0.19           500.00                0.19
4099-00-000 TOTAL INCOME                                 257,050.00        100.00       257,050.00              100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                              3,351.67          1.30         3,351.67                1.30
6031-00-000      Other Renting Expenses                      670.71          0.26           670.71                0.26
6040-00-000      Credit Check Fees Rcvd                      -50.00         -0.02           -50.00               -0.02
6041-00-000      Credit Check Fees Paid                       28.90          0.01            28.90                0.01
6049-00-000      TOTAL RENTING EXPENSE                     4,001.28          1.56         4,001.28                1.56


6050-00-000     ADMINISTRATIVE EXPENSES
6074-00-000      Licenses, Fees & Permits                    606.00          0.24           606.00                0.24
6082-00-000      Association Dues                         17,717.64          6.89        17,717.64                6.89
6099-00-000      TOTAL ADMINISTRATIVE EXP                 18,323.64          7.13        18,323.64                7.13


6100-00-000     MANAGEMENT EXPENSES
6120-00-000      Offsite Mgt Fee PFI                       5,131.00          2.00         5,131.00                2.00
6123-00-000      Finders Fees                              2,350.00          0.91         2,350.00                0.91
6199-00-000      TOTAL MANAGEMENT EXPENSE                  7,481.00          2.91         7,481.00                2.91


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                         1,830.08          0.71         1,830.08                0.71
6205-00-100      Utilities Credits or rebates               -309.90         -0.12          -309.90               -0.12
6215-00-000      Water                                     2,616.16          1.02         2,616.16                1.02
6220-00-000      Garbage & Trash Removal                     192.00          0.07           192.00                0.07
6249-00-000      TOTAL UTILITIES EXPENSE                   4,328.34          1.68         4,328.34                1.68


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                    544.85          0.21             544.85              0.21
6320-00-000      Maintenance Supplies                         91.53          0.04              91.53              0.04
6331-00-000      Locks & Keys                                 17.57          0.01              17.57              0.01
6349-00-000      TOTAL REP. & MAINTENANCE                    653.95          0.25             653.95              0.25


6350-00-000     CONTRACT MAINTENANCE
6355-00-000      Contract - Plumbing/Sewer                 1,376.67          0.54         1,376.67                0.54
6362-00-000      Contract R&M                             15,315.00          5.96        15,315.00                5.96
6370-00-000      Contract - Landscaping                      978.12          0.38           978.12                0.38
6399-00-000      TOTAL CONTRACT MAINT.                    17,669.79          6.87        17,669.79                6.87


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                        20,229.79          7.87        20,229.79                7.87
6449-00-000      TOTAL TAX EXPENSE                        20,229.79          7.87        20,229.79                7.87


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                         5,481.84          2.13         5,481.84                2.13
6465-00-000      Earthquake Insurance                      2,825.33          1.10         2,825.33                1.10
6467-00-000      Umbrella Insurance                          399.96          0.16           399.96                0.16
6498-00-000      TOTAL INSURANCE EXPENSE                   8,707.13          3.39         8,707.13                3.39


6499-00-000 TOTAL OPERATING EXPENSES                      81,394.92         31.66        81,394.92               31.66


6500-00-000     OTHER INCOME

            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 39August
                                                                                                  Monday, of 24, 2020
                                                             2121                                             02:18 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                             Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                     Period to Date           %       Year to Date               %
6520-00-000      Pet Rent                                  -200.00         -0.08          -200.00             -0.08
6540-00-000      NSF Check Fees                             -25.00         -0.01           -25.00             -0.01
6545-00-000      Late Charges                              -300.00         -0.12          -300.00             -0.12
6560-00-000      Damages & Cleaning Fees                    -81.00         -0.03           -81.00             -0.03
6575-00-000      T/O - S/D Charges to Tenant               -890.00         -0.35          -890.00             -0.35
6580-00-000      Miscellaneous Income                       -70.00         -0.03           -70.00             -0.03
6595-00-000      TOTAL OTHER INCOME                      -1,566.00         -0.61        -1,566.00             -0.61


6599-00-000 NET OPERATING INCOME                        177,221.08         68.94       177,221.08             68.94


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                       78,037.07         30.36        78,037.07             30.36
6620-00-000      Deed Of Trust Interest                 149,251.38         58.06       149,251.38             58.06
6660-00-000      TOTAL DEBT SERVICE EXP.                227,288.45         88.42       227,288.45             88.42


6670-00-000     NET INC.BEFORE DEP.& TAX                -50,067.37        -19.48       -50,067.37            -19.48


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                   17,541.84          6.82        17,541.84              6.82
6730-00-000      Cap. Improvement Deprec.                47,241.00         18.38        47,241.00             18.38
6750-00-000      Loan Fee Amortization                    1,448.40          0.56         1,448.40              0.56
6770-00-000      TOTAL DEPREC. & AMORT.                  66,231.24         25.77        66,231.24             25.77


6799-00-000 NET INC.(LOSS) BEF.TAXES                   -116,298.61        -45.24      -116,298.61            -45.24


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                         -3,200.24         -1.25        -3,200.24             -1.25


6850-00-000      TOTAL INCOME TAX EXPENSE                -3,200.24         -1.25        -3,200.24             -1.25


6900-00-000 NET INCOME (LOSS)BK                        -113,098.37        -44.00      -113,098.37            -44.00


7099-00-000 NET INCOME (LOSS)                          -113,098.37        -44.00      -113,098.37            -44.00




            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page 40August
                                                                                               Monday, of 24, 2020
                                                            2121                                           02:18 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                              Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual ; Tree = ysi_is
                                                      Period to Date           %       Year to Date                %
4000-00-000 INCOME
4005-00-000   Rent Income                                153,600.00         99.77       153,600.00             99.77
4013-00-000   Pet Rent                                       350.00          0.23           350.00              0.23
4099-00-000 TOTAL INCOME                                 153,950.00        100.00       153,950.00            100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                              1,408.34          0.91         1,408.34               0.91
6040-00-000      Credit Check Fees Rcvd                      -50.00         -0.03           -50.00              -0.03
6041-00-000      Credit Check Fees Paid                       14.45          0.01            14.45               0.01
6049-00-000      TOTAL RENTING EXPENSE                     1,372.79          0.89         1,372.79               0.89


6050-00-000     ADMINISTRATIVE EXPENSES
6074-00-000      Licenses, Fees & Permits                    564.00          0.37           564.00              0.37
6082-00-000      Association Dues                         10,335.29          6.71        10,335.29              6.71
6099-00-000      TOTAL ADMINISTRATIVE EXP                 10,899.29          7.08        10,899.29              7.08


6100-00-000     MANAGEMENT EXPENSES
6120-00-000      Offsite Mgt Fee PFI                       2,631.00          1.71         2,631.00              1.71
6199-00-000      TOTAL MANAGEMENT EXPENSE                  2,631.00          1.71         2,631.00              1.71


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                         1,949.55          1.27         1,949.55               1.27
6205-00-100      Utilities Credits or rebates               -343.26         -0.22          -343.26              -0.22
6215-00-000      Water                                     1,316.93          0.86         1,316.93               0.86
6220-00-000      Garbage & Trash Removal                     288.00          0.19           288.00               0.19
6249-00-000      TOTAL UTILITIES EXPENSE                   3,211.22          2.09         3,211.22               2.09


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                  1,125.14          0.73         1,125.14              0.73
6275-00-025      R&M - Plumbing                              462.50          0.30           462.50              0.30
6275-00-145      R&M - Miscellaneous                          38.70          0.03            38.70              0.03
6331-00-000      Locks & Keys                                 39.45          0.03            39.45              0.03
6349-00-000      TOTAL REP. & MAINTENANCE                  1,665.79          1.08         1,665.79              1.08


6350-00-000     CONTRACT MAINTENANCE
6362-00-000      Contract R&M                              3,325.00          2.16         3,325.00               2.16
6370-00-000      Contract - Landscaping                     -978.12         -0.64          -978.12              -0.64
6399-00-000      TOTAL CONTRACT MAINT.                     2,346.88          1.52         2,346.88               1.52


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                        11,917.50          7.74        11,917.50              7.74
6449-00-000      TOTAL TAX EXPENSE                        11,917.50          7.74        11,917.50              7.74


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                         4,550.70          2.96         4,550.70              2.96
6465-00-000      Earthquake Insurance                      1,741.25          1.13         1,741.25              1.13
6467-00-000      Umbrella Insurance                          315.14          0.20           315.14              0.20
6498-00-000      TOTAL INSURANCE EXPENSE                   6,607.09          4.29         6,607.09              4.29


6499-00-000 TOTAL OPERATING EXPENSES                      40,651.56         26.41        40,651.56             26.41


6500-00-000     OTHER INCOME
6545-00-000      Late Charges                               -225.00         -0.15          -225.00              -0.15
6560-00-000      Damages & Cleaning Fees                      -5.00          0.00            -5.00               0.00

            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  41August
                                                                                                 Friday, of 28, 2020
                                                             2121                                           02:24 PM
IGNACIO HILLS APARTMENTS IV (04)                                                                               Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual ; Tree = ysi_is
                                                     Period to Date           %       Year to Date                  %
6575-00-000      T/O - S/D Charges to Tenant               -360.00         -0.23          -360.00                -0.23
6580-00-000      Miscellaneous Income                        -1.00          0.00            -1.00                 0.00
6595-00-000      TOTAL OTHER INCOME                        -591.00         -0.38          -591.00                -0.38


6599-00-000 NET OPERATING INCOME                        113,889.44         73.98       113,889.44               73.98


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                       38,175.54         24.80        38,175.54               24.80
6620-00-000      Deed Of Trust Interest                  58,329.40         37.89        58,329.40               37.89
6660-00-000      TOTAL DEBT SERVICE EXP.                 96,504.94         62.69        96,504.94               62.69


6670-00-000     NET INC.BEFORE DEP.& TAX                 17,384.50         11.29        17,384.50               11.29


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                  -17,541.84        -11.39       -17,541.84               -11.39
6730-00-000      Cap. Improvement Deprec.                 3,864.00          2.51         3,864.00                 2.51
6740-00-000      Closing Cost Amortization               23,892.32         15.52        23,892.32                15.52
6750-00-000      Loan Fee Amortization                    2,633.55          1.71         2,633.55                 1.71
6770-00-000      TOTAL DEPREC. & AMORT.                  12,848.03          8.35        12,848.03                 8.35


6799-00-000 NET INC.(LOSS) BEF.TAXES                      4,536.47          2.95         4,536.47                2.95


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                            800.00          0.52             800.00              0.52


6850-00-000      TOTAL INCOME TAX EXPENSE                   800.00          0.52             800.00              0.52


6900-00-000 NET INCOME (LOSS)BK                           3,736.47          2.43         3,736.47                2.43


7099-00-000 NET INCOME (LOSS)                             3,736.47          2.43         3,736.47                2.43




            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page  42August
                                                                                                  Friday, of 28, 2020
                                                            2121                                             02:24 PM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund IV for period ending 8/28/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       43Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
IGNACIO HILLS APARTMENTS I (01)


Cash Flow                                                                                                                        Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date     %            Year-to-Date       %
INCOME
                                                                                                                                  934859
                                                                                                                     1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                  934860
                                                                                                                     1/1/1901 12:00:00AM


                                                           1,101,810     100               1,101,810      100

TOTAL INCOME
                                                                                                                                  934882
                                                                                                                     1/1/1901 12:00:00AM


                                                           1,101,810     100               1,101,810      100

OPERATING EXPENSE
                                                                                                                                  934886
                                                                                                                     1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                  934887
                                                                                                                     1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                  934888
                                                                                                                     1/1/1901 12:00:00AM


                                                              30,663      3                   30,663        3

   Promo/Move-In Incentives
                                                                                                                                  934889
                                                                                                                     1/1/1901 12:00:00AM


                                                                5,590     1                    5,590        1

   Credit Check Fees Rcvd
                                                                                                                                  934902
                                                                                                                     1/1/1901 12:00:00AM


                                                                 -300     0                     -300        0

   Credit Check Fees Paid
                                                                                                                                  934903
                                                                                                                     1/1/1901 12:00:00AM


                                                                  173     0                      173        0

   TOTAL RENTING EXPENSE
                                                                                                                                  934904
                                                                                                                     1/1/1901 12:00:00AM


                                                              36,127      3                   36,127        3

  ADMINISTRATIVE EXPENSES
                                                                                                                                  934905
                                                                                                                     1/1/1901 12:00:00AM




   Licenses, Fees & Permits
                                                                                                                                  934920
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,952     0                    1,952        0

   Association Dues
                                                                                                                                  934927
                                                                                                                     1/1/1901 12:00:00AM


                                                              79,509      7                   79,509        7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                  934932
                                                                                                                     1/1/1901 12:00:00AM


                                                              81,461      7                   81,461        7

  MANAGEMENT EXPENSES
                                                                                                                                  934933
                                                                                                                     1/1/1901 12:00:00AM




   Offsite Mgt Fee PFI
                                                                                                                                  934941
                                                                                                                     1/1/1901 12:00:00AM


                                                              22,039      2                   22,039        2

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                  934957
                                                                                                                     1/1/1901 12:00:00AM


                                                              22,039      2                   22,039        2

  UTILITIES EXPENSE
                                                                                                                                  934958
                                                                                                                     1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                  934959
                                                                                                                     1/1/1901 12:00:00AM


                                                              14,182      1                   14,182        1

   Utilities Credits or rebates
                                                                                                                                  934960
                                                                                                                     1/1/1901 12:00:00AM


                                                               -1,129     0                   -1,129        0

   Water
                                                                                                                                  934962
                                                                                                                     1/1/1901 12:00:00AM


                                                              10,693      1                   10,693        1

   Garbage & Trash Removal
                                                                                                                                  934963
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,094     0                    1,094        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                  934968
                                                                                                                     1/1/1901 12:00:00AM


                                                              24,841      2                   24,841        2

  REPAIRS & MAINTENANCE
                                                                                                                                  934969
                                                                                                                     1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                  934970
                                                                                                                     1/1/1901 12:00:00AM


                                                                4,803     0                    4,803        0

   R&M - Miscellaneous
                                                                                                                                  934984
                                                                                                                     1/1/1901 12:00:00AM


                                                                3,925     0                    3,925        0

   R&M - Misc. Cleaning
                                                                                                                                  935003
                                                                                                                     1/1/1901 12:00:00AM


                                                                3,300     0                    3,300        0

   Maint. Salaries
                                                                                                                                  935009
                                                                                                                     1/1/1901 12:00:00AM


                                                                4,000     0                    4,000        0

   Maintenance Supplies
                                                                                                                                  935013
                                                                                                                     1/1/1901 12:00:00AM


                                                                  173     0                      173        0

   R&M - Electrical Supplies
                                                                                                                                  935014
                                                                                                                     1/1/1901 12:00:00AM


                                                                  277     0                      277        0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                   35     0                       35        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                              16,513      1                   16,513        1

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract - Plumbing/Sewer
                                                                                                                                  935094
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,295     0                    1,295        0

   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                              50,940      5                   50,940        5

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,956     0                    1,956        0

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                              54,191      5                   54,191        5

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              68,658      6                   68,658        6

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              68,658      6                   68,658        6

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 44 of
                                                                                                        Friday, August 28, 2020
                                                             2121
IGNACIO HILLS APARTMENTS I (01)


Cash Flow                                                                                                                                                            Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                                  Period to Date         %                       Year-to-Date                  %
  INSURANCE EXPENSE
                                                                                                                                                                      935120
                                                                                                                                                         1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                                                      935121
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        17,104           2                             17,104                   2

   Earthquake Insurance
                                                                                                                                                                      935122
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                           8,516         1                              8,516                   1

   Umbrella Insurance
                                                                                                                                                                      935123
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                           1,334         0                              1,334                   0

   TOTAL INSURANCE EXPENSE
                                                                                                                                                                      935132
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        26,954           2                             26,954                   2

TOTAL OPERATING EXPENSES
                                                                                                                                                                      935133
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       330,784          30                            330,784                  30

  OTHER INCOME
                                                                                                                                                                      935134
                                                                                                                                                         1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                                                      935141
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                           -100          0                               -100                   0

   Late Charges
                                                                                                                                                                      935142
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                           -750          0                               -750                   0

   Damages & Cleaning Fees
                                                                                                                                                                      935143
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                           -434          0                               -434                   0

   T/O - S/D Charges to Tenant
                                                                                                                                                                      935145
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                         -7,463         -1                             -7,463                  -1

   Interest Income
                                                                                                                                                                      935148
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                      -332,970         -30                           -332,970                 -30

   TOTAL OTHER INCOME
                                                                                                                                                                      935149
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                      -341,717         -31                           -341,717                 -31

NET OPERATING INCOME
                                                                                                                                                                      935150
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                     1,112,742         101                          1,112,742                 101

  DEBT SERVICE EXPENSE
                                                                                                                                                                      935151
                                                                                                                                                         1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                      935152
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       398,042          36                            398,042                  36

   Deed Of Trust Interest
                                                                                                                                                                      935153
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       595,442          54                            595,442                  54

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                      935160
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       993,484          90                            993,484                  90

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                      935161
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       119,259          11                            119,259                  11

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                      935162
                                                                                                                                                         1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                      935167
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       187,768          17                            187,768                  17

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                      935173
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                       187,768          17                            187,768                  17

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                      935174
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        -68,509         -6                            -68,509                  -6

  INCOME TAX EXPENSE
                                                                                                                                                                      935175
                                                                                                                                                         1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                      935177
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                         -6,400         -1                             -6,400                  -1

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                      935179
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                         -6,400         -1                             -6,400                  -1

NET INCOME (LOSS)BK
                                                                                                                                                                      935180
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        -62,109         -6                            -62,109                  -6

NET INCOME (LOSS)
                                                                                                                                                                      935185
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        -62,109         -6                            -62,109                  -6

  ADJUSTMENTS
                                                                                                                                                                      935187
                                                                                                                                                         1/1/1901 12:00:00AM




   Association Dues
                                                                                                                                                                      935192
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        -79,509         -7                            -79,509                  -7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                      935193
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        -79,509         -7                            -79,509                  -7

  TOTAL ADJUSTMENTS
                                                                                                                                                                      935194
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                        -79,509         -7                            -79,509                  -7

  CASH FLOW
                                                                                                                                                                      935195
                                                                                                                                                         1/1/1901 12:00:00AM


                                                                      -141,618         -13                           -141,618                 -13




                                         Period to Date                                                              Year to Date
                                             Beg Cash           End Cash           Difference         Beg Cash                  End Cash                 Difference
 1010-00-000 1010 - Checking                    4,121              4,967                  846   10       4,121                     4,967                        846

 Total Cash                                      4,121             4,967                 846    Tot      4,121                      4,967                                      846

                                                                                                al




                     Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 45 of
                                                                                                                                            Friday, August 28, 2020
                                                                      2121
IGNACIO HILLS APARTMENTS IV (04)


Cash Flow                                                                                                                        Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date     %           Year-to-Date         %
INCOME
                                                                                                                                  934859
                                                                                                                     1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                  934860
                                                                                                                     1/1/1901 12:00:00AM


                                                             133,397     100                 307,684      100

   Pet Rent
                                                                                                                                  934863
                                                                                                                     1/1/1901 12:00:00AM


                                                                  300     0                     700         0

TOTAL INCOME
                                                                                                                                  934882
                                                                                                                     1/1/1901 12:00:00AM


                                                             133,697     100                 308,384      100

OPERATING EXPENSE
                                                                                                                                  934886
                                                                                                                     1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                  934887
                                                                                                                     1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                  934888
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    2,817        1

   Credit Check Fees Rcvd
                                                                                                                                  934902
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                     -100        0

   Credit Check Fees Paid
                                                                                                                                  934903
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                      29         0

   TOTAL RENTING EXPENSE
                                                                                                                                  934904
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    2,746        1

  ADMINISTRATIVE EXPENSES
                                                                                                                                  934905
                                                                                                                     1/1/1901 12:00:00AM




   Licenses, Fees & Permits
                                                                                                                                  934920
                                                                                                                     1/1/1901 12:00:00AM


                                                                  510     0                    1,128        0

   Association Dues
                                                                                                                                  934927
                                                                                                                     1/1/1901 12:00:00AM


                                                                8,859     7                   20,671        7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                  934932
                                                                                                                     1/1/1901 12:00:00AM


                                                                9,369     7                   21,799        7

  MANAGEMENT EXPENSES
                                                                                                                                  934933
                                                                                                                     1/1/1901 12:00:00AM




   Offsite Mgt Fee PFI
                                                                                                                                  934941
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,646     2                    5,262        2

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                  934957
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,646     2                    5,262        2

  UTILITIES EXPENSE
                                                                                                                                  934958
                                                                                                                     1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                  934959
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,332     2                    3,899        1

   Utilities Credits or rebates
                                                                                                                                  934960
                                                                                                                     1/1/1901 12:00:00AM


                                                                 -687     -1                    -687        0

   Water
                                                                                                                                  934962
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,143     1                    2,634        1

   Garbage & Trash Removal
                                                                                                                                  934963
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                     576         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                  934968
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,788     2                    6,422        2

  REPAIRS & MAINTENANCE
                                                                                                                                  934969
                                                                                                                     1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                  934970
                                                                                                                     1/1/1901 12:00:00AM


                                                                  866     1                    2,250        1

   R&M - Plumbing
                                                                                                                                  934972
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                     925         0

   R&M - Miscellaneous
                                                                                                                                  934984
                                                                                                                     1/1/1901 12:00:00AM


                                                                   77     0                      77         0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                      79         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                                  943     1                    3,332        1

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    6,895        2

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                   -1,956        -1

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    4,939        2

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              10,215      8                   23,835        8

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              10,215      8                   23,835        8

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                                3,901     3                    9,101        3

   Earthquake Insurance
                                                                                                                                  935122
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,493     1                    3,483        1

   Umbrella Insurance
                                                                                                                                  935123
                                                                                                                     1/1/1901 12:00:00AM


                                                                  270     0                     630         0

                    Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 46 of
                                                                                                       Monday, August 24, 2020
                                                            2121
IGNACIO HILLS APARTMENTS IV (04)


Cash Flow                                                                                                                                                              Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                                Quarter to Date          %                        Year-to-Date                    %
   TOTAL INSURANCE EXPENSE
                                                                                                                                                                        935132
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                           5,663         4                              13,214                    4

TOTAL OPERATING EXPENSES
                                                                                                                                                                        935133
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       31,624           24                              81,548                   26

  OTHER INCOME
                                                                                                                                                                        935134
                                                                                                                                                           1/1/1901 12:00:00AM




   Late Charges
                                                                                                                                                                        935142
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            119          0                                -450                    0

   Damages & Cleaning Fees
                                                                                                                                                                        935143
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                             -15         0                                 -15                    0

   T/O - S/D Charges to Tenant
                                                                                                                                                                        935145
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              0          0                                -720                    0

   Miscellaneous Income
                                                                                                                                                                        935146
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              0          0                                   -2                   0

   TOTAL OTHER INCOME
                                                                                                                                                                        935149
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            104          0                              -1,187                    0

NET OPERATING INCOME
                                                                                                                                                                        935150
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                      101,969           76                             228,023                   74

  DEBT SERVICE EXPENSE
                                                                                                                                                                        935151
                                                                                                                                                           1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                        935152
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       39,315           29                              76,351                   25

   Deed Of Trust Interest
                                                                                                                                                                        935153
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       22,684           17                             116,659                   38

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                        935160
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       61,999           46                             193,010                   63

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                        935161
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       39,970           30                              35,013                   11

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                        935162
                                                                                                                                                           1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                        935163
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              0          0                             -35,084                  -11

   Cap. Improvement Deprec.
                                                                                                                                                                        935167
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                           3,312         2                               7,728                    3

   Closing Cost Amortization
                                                                                                                                                                        935168
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              0          0                              47,785                   15

   Loan Fee Amortization
                                                                                                                                                                        935169
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            198          0                               5,267                    2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                        935173
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                           3,510         3                              25,696                    8

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                        935174
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       36,461           27                               9,317                    3

  INCOME TAX EXPENSE
                                                                                                                                                                        935175
                                                                                                                                                           1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                        935177
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              0          0                               1,600                    1

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                        935179
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              0          0                               1,600                    1

NET INCOME (LOSS)BK
                                                                                                                                                                        935180
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       36,461           27                               7,717                    3

NET INCOME (LOSS)
                                                                                                                                                                        935185
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       36,461           27                               7,717                    3

  ADJUSTMENTS
                                                                                                                                                                        935187
                                                                                                                                                           1/1/1901 12:00:00AM




   Association Dues
                                                                                                                                                                        935192
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        -8,859          -7                             -20,671                    -7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                        935193
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        -8,859          -7                             -20,671                    -7

  TOTAL ADJUSTMENTS
                                                                                                                                                                        935194
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        -8,859          -7                             -20,671                    -7

  CASH FLOW
                                                                                                                                                                        935195
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       27,602           21                             -12,954                    -4




                                       Quarter to Date                                                                Year to Date
                                            Beg Cash           End Cash            Difference          Beg Cash                   End Cash                Difference
 1010-00-000 1010 - Checking                  18,778             40,430                21,652    10      90,933                     40,430                   -50,503

 1015-00-000 1015 -Reserve Account                  0                  0                     0   10          0                          0                                        0

 Total Cash                                    18,778            40,430               21,652     Tot     90,933                     40,430                        -50,503

                                                                                                 al




                  Case: 20-30604     Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                        Page 47 of
                                                                                                                                             Monday, August 24, 2020
                                                                     2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund IV for period ending 8/28/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       48Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund IV

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       49Inc.of
                                                                                                            LegalNet,
                                                                                                   www.FormsWorkFlow.com
                                                                    2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund IV
approximately $232,420.77 in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       50Inc.of
                                                                                                            LegalNet,
                                                                                                   www.FormsWorkFlow.com
                                                                    2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       51Inc.of
                                                                                                         LegalNet,
                                                                                                www.FormsWorkFlow.com
                                                                 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 52 of
                                                            2121                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund VII




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       53Inc.of
                                                                                                        LegalNet,
                                                                                               www.FormsWorkFlow.com
                                                                2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund VII as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       54Inc.of
                                                                                                          LegalNet,
                                                                                                 www.FormsWorkFlow.com
                                                                  2121
             PROFESSIONAL INVESTORS SECURITY FUND VII
               STATEMENT OF ASSETS AND LIABILITIES
                        DECEMBER 31, 2019
                            (Unaudited)

                                    ASSETS

   CURRENT ASSETS
        Cash on Hand                                             $            8,395
        A/R Rent Due                                                          1,117
        Prepaid Insurance                                                     2,411

         Total Current Assets                                                11,923

   FIXED ASSETS
         Land                                                            492,000
         Building                                                      1,968,000
         Property Improvements                                         2,406,090
         Personal Property                                               140,000
         Syndication Costs                                                96,000
         Organization costs                                               15,000
         Loan Fees                                                       375,330
         Closing Costs                                                    42,915

         Total Fixed Assets                                            5,535,335
          Less: Accumulated Depreciation                               3,996,915

       Net Fixed Assets                                                1,538,420

   TOTAL ASSETS                                                  $     1,550,342



                   For Internal Management Purposes Only




Case: 20-30604   Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06     Page 55 of
                                            2121
               PROFESSIONAL INVESTORS SECURITY FUND VII
                 STATEMENT OF ASSETS AND LIABILITIES
                          DECEMBER 31, 2019
                              (Unaudited)

                                       LIABILITIES

   CURRENT LIABILITIES
        Accounts Payable                                           $           11,010
        Unearned Rent                                                           1,444
        FTB Taxes Payable                                                          67
      Total Current Liabilities                                                12,521

   LONG TERM LIABILITIES
        Security Deposits Payable                                           62,170
        Deed of Trust Payable                                            6,050,000
        Mortgage & Loans Payable                                         8,451,259

        Total Long Term Liabilities                                     14,563,429

   TOTAL LIABILITIES                                                    14,575,950

   EQUITY
         Membership Capitalization                                         960,000
         Retained Earnings                                              (5,609,190)
         LP Distribuition                                               (7,846,385)
         GP Distribuition                                                 (113,531)
         Current Net Income                                               (416,502)

          Total Equity                                                 (13,025,608)

   TOTAL LIABILITIES AND EQUITY                                    $     1,550,342


                           For Internal Management Purposes Only




Case: 20-30604     Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06     Page 56 of
                                              2121
ALBION TERRACE APTS. - VII (07)                                                                                    Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                    42,044.21
      1090-00-000            Petty Cash                                                                            600.00
      1099-00-000            TOTAL CASH                                                                         42,644.21


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                   11,894.83
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                     11,894.83


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                 5,289.79
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                           5,289.79
      1299-00-000           TOTAL CURRENT ASSETS                                                                59,828.83


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              492,000.00
      1310-00-000             Building                                                                        1,968,000.00
      1311-00-000             Accum Depreciation                                                             -1,968,000.00
      1349-00-000           NET FIXED ASSETS                                                                    492,000.00


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                      42,914.82
      1351-00-900            A/A Closing Costs                                                                  -6,794.78
      1352-00-000            Syndication Costs                                                                  96,000.00
      1353-00-000            Loan Fees                                                                         375,330.06
      1354-00-000            Accum Amort Loan Fees                                                            -190,409.34
      1355-00-000            Personal Property                                                                 140,000.00
      1356-00-000            Accum Depreciation Personal Property                                             -140,000.00
      1357-00-000            Organization Costs                                                                 15,000.00
      1358-00-000            Accum Amort Organization Costs                                                    -15,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                             317,040.76


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                           388,105.09
      1401-00-000            2001 Bathroom Improvements                                                          2,634.42
      1402-00-000            2001 Kitchen Improvements                                                           3,315.15
      1403-00-000            2001 Floor Improvements                                                             6,142.60
      1404-00-000            2001 Window Improvements                                                              725.08
      1405-00-000            2001 Building Improvements                                                          1,913.57
      1406-00-000            2001 Roof Improvements                                                              2,122.99
      1407-00-000            2001 Other Improvements                                                            12,786.72
      1408-00-000            2002 Bathroom Improvements                                                            777.53
      1409-00-000            2002 Kitchen Improvements                                                           1,605.82
      1410-00-000            2002 Floor Improvements                                                             5,905.96
      1411-00-000            2002 Window Improvements                                                              548.39
      1412-00-000            2002 Building Improvements                                                          1,290.24
      1413-00-000            2002 Roof Improvements                                                                171.00
      1414-00-000            2002 Other Improvements                                                            69,543.56
      1415-00-000            2002 Improvement Salaries                                                           2,568.00
      1416-00-000            2003 Bathroom Improvements                                                          1,115.09
      1417-00-000            2003 Kitchen Improvements                                                           2,169.57
      1418-00-000            2003 Floor Improvements                                                            10,102.52
      1419-00-000            2003 Window Improvements                                                            1,379.33

           Case: 20-30604              Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 57August
                                                                                                    Monday, of 24, 2020
                                                                  2121                                           02:48 PM
ALBION TERRACE APTS. - VII (07)                                                                                     Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1420-00-000                2003 Building Improvements                                                         108.00
      1421-00-000                2003 Roof Improvements                                                          36,410.00
      1422-00-000                2003 Other Improvements                                                         18,419.45
      1424-00-000                2004 Kitchen Improvements                                                        3,289.60
      1425-00-000                2004 Floor Improvements                                                         21,130.30
      1426-00-000                2004 Window Improvements                                                         2,135.98
      1427-00-000                2004 Building Improvements                                                      10,658.04
      1429-00-000                2004 Other Improvements                                                          4,532.70
      1430-00-000                2005 Bathroom Improvements                                                         591.10
      1431-00-000                2005 Kitchen Improvements                                                        3,543.68
      1432-00-000                2005 Floor Improvements                                                         10,015.80
      1433-00-000                2005 Window Improvements                                                           799.62
      1435-00-000                2005 Roof Improvements                                                           1,327.50
      1436-00-000                2005 Other Improvements                                                         14,171.65
      1437-00-000                2005 Improvement Salaries                                                        8,607.61
      1438-00-000                2006 Bathroom Improvements                                                       1,671.74
      1439-00-000                2006 Kitchen Improvements                                                        2,925.44
      1440-00-000                2006 Floor Improvements                                                          8,841.77
      1441-00-000                2006 Window Improvements                                                           593.10
      1443-00-000                2006 Roof Improvements                                                          14,733.50
      1444-00-000                2006 Other Improvements                                                         85,439.76
      1445-00-000                2007 Bathroom Improvements                                                      13,973.74
      1446-00-000                2007 Kitchen Improvements                                                        2,919.95
      1447-00-000                2007 Floor Improvements                                                          8,340.98
      1448-00-000                2007 Window Improvements                                                           888.51
      1449-00-000                2007 Building Improvements                                                      10,567.40
      1450-00-000                2007 Roof Improvements                                                          42,567.92
      1451-00-000                2007 Other Improvements                                                         91,604.36
      1452-00-000                2008 Bathroom Improvements                                                       5,323.90
      1453-00-000                2008 Kitchen Improvements                                                        2,690.00
      1454-00-000                2008 Floor Improvements                                                          6,115.30
      1456-00-000                2008 Building Improvements                                                       5,551.39
      1457-00-000                2008 Roof Improvements                                                          22,216.84
      1458-00-000                2008 Other Improvements                                                        103,979.50
      1465-00-000                2009 Other Improvements                                                         69,367.87
      1470-00-000                2010 Other Improvements                                                         32,111.14
      1480-00-000                2011 Other Improvements                                                         33,035.76
      1485-00-000                2012 Other Improvements                                                         94,322.55
      1490-00-000                2013 Other Improvements                                                         71,892.57
      1491-00-000                2014 Other Improvements                                                         26,842.54
      1491-00-100                2014 T/O Misc. Expense                                                          10,863.89
      1491-00-200                2014 T/O Materials                                                              12,120.88
      1491-00-300                2014 T/O Outside Vendor                                                         23,669.19
      1492-00-000                2015 Other Improvements                                                         13,010.69
      1492-00-100                T/O Misc. Exp.                                                                  10,682.09
      1492-00-200                2015 T/O Materiales                                                             16,788.81
      1492-00-300                T/O Outside Vendor                                                              46,949.69
      1493-00-000                2016 Other Improvements                                                         81,565.13
      1493-00-100                2016 T/O Misc. Exp.                                                             23,060.31
      1493-00-200                2016 T/O Materials                                                              34,056.59
      1493-00-300                2016 T/O outside vendors                                                        93,106.72
      1494-00-000                2017 Other Improvements                                                         84,001.30
      1494-00-100                2017 T/O Misc. Exp.                                                              2,584.28
      1494-00-200                2017 T/O Materials                                                              29,544.07
      1494-00-300                2017 T/O Outside Vendor                                                         36,773.32

           Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 58August
                                                                                                     Monday, of 24, 2020
                                                                   2121                                           02:48 PM
ALBION TERRACE APTS. - VII (07)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                          Current Balance
      1495-00-000            2018 Other Improvements                                                          119,284.57
      1495-00-100            2018 T/O Misc. Exp.                                                                4,736.05
      1495-00-200            2018 T/O Materials                                                                13,219.56
      1495-00-300            2018 T/O Outside Vendor                                                           17,731.63
      1496-00-000            2019 Other Improvements                                                          172,518.26
      1496-00-100            2019 T/O Misc. Exp.                                                                8,312.10
      1496-00-200            2019 T/O Materials                                                                36,106.88
      1496-00-300            2019 T/O Outside Vendor                                                          106,850.00
      1497-00-000            2020 Other Improvements                                                           35,286.42
      1497-00-100            2020 T/O Misc. Exp.                                                                1,482.40
      1497-00-200            2020 T/O Materials                                                                10,553.79
      1497-00-300            2020 T/O Outside Vendor                                                           31,100.38
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                      2,485,140.19
      1598-00-000            Accum Deprec - Capital Improvements                                            2,057,819.91
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                      427,320.28


      1800-00-000           LONG TERM RECEIVABLES
      1840-00-041             LLC 41                                                                              374.85
      1850-00-000             Due To/From GP                                                                   37,200.00
      1855-00-000             Due To/From PISF, Inc.                                                        1,231,532.82
      1875-00-000             1222 Due to/from                                                                    375.08
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                     1,269,482.75
      1999-00-000          TOTAL ASSETS                                                                     2,565,672.62
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                   7,747.15
      2010-00-000            Unearned Rent                                                                      2,599.81
      2015-00-000            FTB Taxes Payable                                                                     66.67
      2020-00-000            Property Tax Payable                                                               7,875.78
      2099-00-000           TOTAL CURRENT LIABILITIES                                                          18,289.41


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                          6,050,000.00
      2235-00-000            Security Deposits Liability                                                       71,865.01
      2240-00-000            Mortgage Payable                                                               9,500,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                    15,621,865.01
      2999-00-000           TOTAL LIABILITIES                                                              15,640,154.42


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             960,000.00
      3050-00-000            L.P. Distributions                                                             -7,846,384.83
      3055-00-000            G.P. Distributions                                                               -113,531.26
      3084-00-000            InterCo PFI - 7 Merry                                                                -375.07
      3130-00-000            Retained Earnings                                                              -6,025,691.43
      3140-00-000            Net Income (Loss) Current                                                         -48,499.21
      3990-00-000            TOTAL EQUITY                                                                  -13,074,481.80
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                        2,565,672.62


      9999-00-000           Total of All                                                                            0.00




           Case: 20-30604              Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 59August
                                                                                                   Monday, of 24, 2020
                                                                 2121                                           02:48 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund VII for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       60Inc.of
                                                                                                              LegalNet,
                                                                                                     www.FormsWorkFlow.com
                                                                      2121
                  PROFESSIONAL FINANCIAL INVESTORS VII
                   STATEMENT OF INCOME AND EXPENSES
             FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2019
                              (Unaudited)



    INCOME:
        Rental Income                                                     $   1,186,590
        Other Income                                                            136,530
        Gross Income                                                          1,323,120

          Less: Vacancy Loss                                                    65,907

          Effective Net Income                                                1,257,213

    OPERATING EXPENSES:
        Renting Expense                                                          6,091
        Office Expense                                                             143
        Outside Services                                                            80
        Licenses, Fees and Permit                                                1,994
        Security                                                                 1,541
        Offsite Manager                                                         23,743
        Onsite Manager                                                          41,531
        Utilities                                                               64,884
        Repairs and Maintenance                                                 95,247
        Real Estate and Other Taxes                                             91,382
        Insurance                                                               32,774
        Deed of Trust Interest Interest                                        544,500
        Mortgage Interest                                                      362,900

          Total Operating Expenses                                            1,266,808

    Net Income before Depreciation                                               (9,596)

    Less: Depreciation Expense                                                 406,906


    NET INCOME                                                            $    (416,502)




                        For Internal Management Purposes Only




Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 61 of
                                         2121
ALBION TERRACE APTS. - VII (07)                                                                                                               Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                707,305.00               99.40             707,305.00                     99.40
  4014-00-000           Laundry income                               4,087.79                0.57               4,087.79                      0.57
  4017-00-000           Utility Income                                  13.75                0.00                  13.75                      0.00
  4018-00-000           Storage Income                                 175.00                0.02                 175.00                      0.02
  4099-00-000         TOTAL INCOME                                 711,581.54              100.00             711,581.54                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                41,905.49                 5.89             41,905.49                       5.89
  6011-00-000           Promo/Move-In Incentives                     5,645.00                 0.79              5,645.00                       0.79
  6025-00-000           Signs                                          175.28                 0.02                175.28                       0.02
  6031-00-000           Other Renting Expenses                       1,032.17                 0.15              1,032.17                       0.15
  6040-00-000           Credit Check Fees Rcvd                        -225.00                -0.03               -225.00                      -0.03
  6041-00-000           Credit Check Fees Paid                         187.85                 0.03                187.85                       0.03
  6049-00-000           TOTAL RENTING EXPENSE                       48,720.79                 6.85             48,720.79                       6.85

  6050-00-000          ADMINISTRATIVE EXPENSES
  6070-00-000           Office Expense                                 566.02                0.08                 566.02                       0.08
  6074-00-000           Licenses, Fees & Permits                     2,020.20                0.28               2,020.20                       0.28
  6099-00-000           TOTAL ADMINISTRATIVE EXP                     2,586.22                0.36               2,586.22                       0.36

  6100-00-000          MANAGEMENT EXPENSES
  6110-00-000           Manager - Apartment Unit                     7,875.00                1.11               7,875.00                       1.11
  6110-00-001           PFI-Mgr Apartment                           22,400.00                3.15              22,400.00                       3.15
  6113-00-000           Manager Salary                              18,523.68                2.60              18,523.68                       2.60
  6114-00-000           Manager Utility Expense                        350.00                0.05                 350.00                       0.05
  6120-00-000           Offsite Mgt Fee PFI                         12,124.30                1.70              12,124.30                       1.70
  6134-00-000           Postage                                         31.10                0.00                  31.10                       0.00
  6191-00-000           Security Costs                                 908.79                0.13                 908.79                       0.13
  6199-00-000           TOTAL MANAGEMENT EXPENSE                    62,212.87                8.74              62,212.87                       8.74


                                  Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 62 of       Saturday, August 29, 2020
                                                                          2121                                                              05:24 AM
ALBION TERRACE APTS. - VII (07)                                                                                                                       Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                        Period to Date                  %            Year to Date                         %
  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                                    8,803.95                 1.24              8,803.95                       1.24
  6205-00-100           Utilities Credits or rebates                        -1,386.55                -0.19             -1,386.55                      -0.19
  6215-00-000           Water                                                9,802.01                 1.38              9,802.01                       1.38
  6220-00-000           Garbage & Trash Removal                             21,824.38                 3.07             21,824.38                       3.07
  6230-00-000           Telephone/Internet/Fax                               1,538.00                 0.22              1,538.00                       0.22
  6249-00-000           TOTAL UTILITIES EXPENSE                             40,581.79                 5.70             40,581.79                       5.70

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                             7,996.49                1.12               7,996.49                       1.12
  6275-00-145           R&M - Miscellaneous                                 17,761.37                2.50              17,761.37                       2.50
  6275-00-155           R&M - HVAC                                             434.00                0.06                 434.00                       0.06
  6310-00-000           R&M - Pest Control                                     554.40                0.08                 554.40                       0.08
  6320-00-000           Maintenance Supplies                                 1,104.58                0.16               1,104.58                       0.16
  6320-00-100           R&M - Electrical Supplies                              280.33                0.04                 280.33                       0.04
  6321-00-000           R&M - Landscaping Supplies                             459.83                0.06                 459.83                       0.06
  6322-00-075           R&M - Pool Supplies                                     14.12                0.00                  14.12                       0.00
  6322-00-090           R&M - Landscape                                        120.00                0.02                 120.00                       0.02
  6322-00-150           R&M - Cleaning Supplies                                 32.15                0.00                  32.15                       0.00
  6322-00-215           R&M - Plumbing Supplies                                 91.66                0.01                  91.66                       0.01
  6325-00-000           Small Tools & Equipment                                 92.12                0.01                  92.12                       0.01
  6331-00-000           Locks & Keys                                            26.33                0.00                  26.33                       0.00
  6333-00-000           R&M - Painting Supplies                                106.81                0.02                 106.81                       0.02
  6335-00-000           R&M - Door/Window Supplies                              47.87                0.01                  47.87                       0.01
  6336-00-000           R&M - HVAC Supplies                                     93.97                0.01                  93.97                       0.01
  6349-00-000           TOTAL REP. & MAINTENANCE                            29,216.03                4.11              29,216.03                       4.11

  6350-00-000          CONTRACT MAINTENANCE
  6360-00-000           Contract - Electrical & Lighting                       720.00                0.10                 720.00                       0.10
  6362-00-000           Contract R&M                                         3,043.00                0.43               3,043.00                       0.43
  6364-00-000           Contract - Janitorial Serv.                             50.00                0.01                  50.00                       0.01
  6367-00-000           Contract - Pest Control                                636.00                0.09                 636.00                       0.09
  6370-00-000           Contract - Landscaping                              17,100.00                2.40              17,100.00                       2.40
  6375-00-000           Contract - Pool Maint.                               2,215.43                0.31               2,215.43                       0.31

                                  Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 63 of       Saturday, August 29, 2020
                                                                                  2121                                                              05:24 AM
ALBION TERRACE APTS. - VII (07)                                                                                                                  Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                 %             Year to Date                        %
  6390-00-000            Contract - Roof Maint                          1,203.00                0.17               1,203.00                       0.17
  6399-00-000            TOTAL CONTRACT MAINT.                         24,967.43                3.51              24,967.43                       3.51

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                              55,130.43                7.75              55,130.43                       7.75
  6449-00-000           TOTAL TAX EXPENSE                              55,130.43                7.75              55,130.43                       7.75

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                              17,950.52                2.52              17,950.52                       2.52
  6465-00-000           Earthquake Insurance                            6,173.44                0.87               6,173.44                       0.87
  6467-00-000           Umbrella Insurance                              1,050.56                0.15               1,050.56                       0.15
  6498-00-000           TOTAL INSURANCE EXPENSE                        25,174.52                3.54              25,174.52                       3.54

  6499-00-000         TOTAL OPERATING EXPENSES                        288,590.08               40.56             288,590.08                      40.56

  6500-00-000          OTHER INCOME
  6545-00-000           Late Charges                                     -450.00                -0.06               -450.00                      -0.06
  6575-00-000           T/O - S/D Charges to Tenant                    -3,542.66                -0.50             -3,542.66                      -0.50
  6595-00-000           TOTAL OTHER INCOME                             -3,992.66                -0.56             -3,992.66                      -0.56

  6599-00-000         NET OPERATING INCOME                            426,984.12               60.00             426,984.12                      60.00

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                             211,691.69               29.75             211,691.69                      29.75
  6620-00-000           Deed Of Trust Interest                        226,875.00               31.88             226,875.00                      31.88
  6660-00-000           TOTAL DEBT SERVICE EXP.                       438,566.69               61.63             438,566.69                      61.63

  6670-00-000          NET INC.BEFORE DEP.& TAX                       -11,582.57                -1.63            -11,582.57                      -1.63

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6730-00-000           Cap. Improvement Deprec.                       20,797.00                2.92              20,797.00                       2.92
  6740-00-000           Closing Cost Amortization                       2,503.34                0.35               2,503.34                       0.35
  6750-00-000           Loan Fee Amortization                          12,816.30                1.80              12,816.30                       1.80
  6770-00-000           TOTAL DEPREC. & AMORT.                         36,116.64                5.08              36,116.64                       5.08

                                  Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 64 of       Saturday, August 29, 2020
                                                                             2121                                                              05:24 AM
ALBION TERRACE APTS. - VII (07)                                                                                                               Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                Period to Date                  %            Year to Date                         %

  6799-00-000         NET INC.(LOSS) BEF.TAXES                     -47,699.21                -6.70            -47,699.21                      -6.70

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                800.00                0.11                 800.00                       0.11

  6850-00-000            TOTAL INCOME TAX EXPENSE                      800.00                0.11                 800.00                       0.11

  6900-00-000         NET INCOME (LOSS)BK                          -48,499.21                -6.82            -48,499.21                      -6.82




                                  Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 65 of       Saturday, August 29, 2020
                                                                          2121                                                              05:24 AM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund VII for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       66Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
ALBION TERRACE APTS. - VII (07)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                         Period to Date     %            Year-to-Date          %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                            2,373,427     100               2,373,427        100

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                 3,588     0                     3,588         0

   Storage Income
                                                                                                                                     934868
                                                                                                                        1/1/1901 12:00:00AM


                                                                   400     0                      400          0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                            2,377,414     100               2,377,414        100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                              131,739      6                   131,739         6

   Promo/Move-In Incentives
                                                                                                                                     934889
                                                                                                                        1/1/1901 12:00:00AM


                                                                 5,390     0                     5,390         0

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                   819     0                      819          0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                 6,560     0                     6,560         0

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                  -450     0                      -450         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                   434     0                      434          0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                              144,492      6                   144,492         6

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                     934913
                                                                                                                        1/1/1901 12:00:00AM


                                                                   160     0                      160          0

   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                   267     0                      267          0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                 3,988     0                     3,988         0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                 4,416     0                     4,416         0

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                               27,000      1                    27,000         1

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                               54,862      2                    54,862         2

   Manager Utility Expense
                                                                                                                                     934939
                                                                                                                        1/1/1901 12:00:00AM


                                                                 1,200     0                     1,200         0

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                               47,486      2                    47,486         2

   Postage
                                                                                                                                     934951
                                                                                                                        1/1/1901 12:00:00AM


                                                                    18     0                       18          0

   Security Costs
                                                                                                                                     934956
                                                                                                                        1/1/1901 12:00:00AM


                                                                 3,082     0                     3,082         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                              133,648      6                   133,648         6

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                               29,592      1                    29,592         1

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                -2,258     0                    -2,258         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                               25,629      1                    25,629         1

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                               71,584      3                    71,584         3

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                 5,250     0                     5,250         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                              129,797      5                   129,797         5

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                               12,156      1                    12,156         1

   R&M - Electrical
                                                                                                                                     934980
                                                                                                                        1/1/1901 12:00:00AM


                                                                   138     0                      138          0

   R&M - Painting
                                                                                                                                     934982
                                                                                                                        1/1/1901 12:00:00AM


                                                                   351     0                      351          0

   R&M - Miscellaneous
                                                                                                                                     934984
                                                                                                                        1/1/1901 12:00:00AM


                                                                 2,122     0                     2,122         0

   R&M - Pest Control
                                                                                                                                     935006
                                                                                                                        1/1/1901 12:00:00AM


                                                                 3,576     0                     3,576         0

                      Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 67 of
                                                                                                         Saturday, August 29, 2020
                                                              2121
ALBION TERRACE APTS. - VII (07)


Cash Flow                                                                                                                          Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date     %            Year-to-Date          %
   Maint. Salaries
                                                                                                                                    935009
                                                                                                                       1/1/1901 12:00:00AM


                                                              20,745      1                    20,745         1

   Maintenance Supplies
                                                                                                                                    935013
                                                                                                                       1/1/1901 12:00:00AM


                                                                4,432     0                     4,432         0

   R&M - Electrical Supplies
                                                                                                                                    935014
                                                                                                                       1/1/1901 12:00:00AM


                                                                2,501     0                     2,501         0

   R&M - Landscaping Supplies
                                                                                                                                    935015
                                                                                                                       1/1/1901 12:00:00AM


                                                                  642     0                      642          0

   R&M - Pool Supplies
                                                                                                                                    935020
                                                                                                                       1/1/1901 12:00:00AM


                                                                  880     0                      880          0

   R&M - Cleaning Supplies
                                                                                                                                    935031
                                                                                                                       1/1/1901 12:00:00AM


                                                                  239     0                      239          0

   Small Tools & Equipment
                                                                                                                                    935047
                                                                                                                       1/1/1901 12:00:00AM


                                                                  849     0                      849          0

   Locks & Keys
                                                                                                                                    935049
                                                                                                                       1/1/1901 12:00:00AM


                                                                1,243     0                     1,243         0

   R&M - Painting Supplies
                                                                                                                                    935050
                                                                                                                       1/1/1901 12:00:00AM


                                                                  170     0                      170          0

   TOTAL REP. & MAINTENANCE
                                                                                                                                    935055
                                                                                                                       1/1/1901 12:00:00AM


                                                              50,043      2                    50,043         2

  CONTRACT MAINTENANCE
                                                                                                                                    935056
                                                                                                                       1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                    935074
                                                                                                                       1/1/1901 12:00:00AM


                                                                1,294     0                     1,294         0

   Contract - Plumbing/Sewer
                                                                                                                                    935094
                                                                                                                       1/1/1901 12:00:00AM


                                                                4,070     0                     4,070         0

   Contract - Electrical & Lighting
                                                                                                                                    935095
                                                                                                                       1/1/1901 12:00:00AM


                                                                5,220     0                     5,220         0

   Contract - HVAC Maint.
                                                                                                                                    935096
                                                                                                                       1/1/1901 12:00:00AM


                                                                  788     0                      788          0

   Contract R&M
                                                                                                                                    935097
                                                                                                                       1/1/1901 12:00:00AM


                                                              24,000      1                    24,000         1

   Contract - Janitorial Serv.
                                                                                                                                    935099
                                                                                                                       1/1/1901 12:00:00AM


                                                              36,000      2                    36,000         2

   Contract - Landscaping
                                                                                                                                    935102
                                                                                                                       1/1/1901 12:00:00AM


                                                              57,112      2                    57,112         2

   Contract - Pool Maint.
                                                                                                                                    935108
                                                                                                                       1/1/1901 12:00:00AM


                                                                9,158     0                     9,158         0

   TOTAL CONTRACT MAINT.
                                                                                                                                    935113
                                                                                                                       1/1/1901 12:00:00AM


                                                             137,642      6                   137,642         6

  TAXES
                                                                                                                                    935114
                                                                                                                       1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                    935115
                                                                                                                       1/1/1901 12:00:00AM


                                                             187,430      8                   187,430         8

   TOTAL TAX EXPENSE
                                                                                                                                    935119
                                                                                                                       1/1/1901 12:00:00AM


                                                             187,430      8                   187,430         8

  INSURANCE EXPENSE
                                                                                                                                    935120
                                                                                                                       1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                    935121
                                                                                                                       1/1/1901 12:00:00AM


                                                              42,845      2                    42,845         2

   Earthquake Insurance
                                                                                                                                    935122
                                                                                                                       1/1/1901 12:00:00AM


                                                              20,033      1                    20,033         1

   Umbrella Insurance
                                                                                                                                    935123
                                                                                                                       1/1/1901 12:00:00AM


                                                                2,668     0                     2,668         0

   Fire Ins./Spec.Assesment
                                                                                                                                    935125
                                                                                                                       1/1/1901 12:00:00AM


                                                                  165     0                      165          0

   TOTAL INSURANCE EXPENSE
                                                                                                                                    935132
                                                                                                                       1/1/1901 12:00:00AM


                                                              65,712      3                    65,712         3

TOTAL OPERATING EXPENSES
                                                                                                                                    935133
                                                                                                                       1/1/1901 12:00:00AM


                                                             853,180     36                   853,180        36

  OTHER INCOME
                                                                                                                                    935134
                                                                                                                       1/1/1901 12:00:00AM




   Storage Rent Income
                                                                                                                                    935136
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -200     0                      -200         0

   Laundry
                                                                                                                                    935139
                                                                                                                       1/1/1901 12:00:00AM


                                                               -4,093     0                    -4,093         0

   NSF Check Fees
                                                                                                                                    935141
                                                                                                                       1/1/1901 12:00:00AM


                                                                  -50     0                       -50         0

   Late Charges
                                                                                                                                    935142
                                                                                                                       1/1/1901 12:00:00AM


                                                               -1,200     0                    -1,200         0

   T/O - S/D Charges to Tenant
                                                                                                                                    935145
                                                                                                                       1/1/1901 12:00:00AM


                                                               -2,970     0                    -2,970         0

   Miscellaneous Income
                                                                                                                                    935146
                                                                                                                       1/1/1901 12:00:00AM


                                                               -7,303     0                    -7,303         0

   Interest Income
                                                                                                                                    935148
                                                                                                                       1/1/1901 12:00:00AM


                                                            -253,406     -11                -253,406         -11

   TOTAL OTHER INCOME
                                                                                                                                    935149
                                                                                                                       1/1/1901 12:00:00AM


                                                            -269,222     -11                -269,222         -11

NET OPERATING INCOME
                                                                                                                                    935150
                                                                                                                       1/1/1901 12:00:00AM


                                                           1,793,456     75                1,793,456         75

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 68 of
                                                                                                        Saturday, August 29, 2020
                                                             2121
ALBION TERRACE APTS. - VII (07)


Cash Flow                                                                                                                                                         Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                  Period to Date         %                       Year-to-Date                %
  DEBT SERVICE EXPENSE
                                                                                                                                                                   935151
                                                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                   935152
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       725,800          31                            725,800               31

   Deed Of Trust Interest
                                                                                                                                                                   935153
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     1,089,000          46                          1,089,000               46

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                   935160
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     1,814,800          76                          1,814,800               76

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                   935161
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        -21,344         -1                            -21,344                -1

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                   935162
                                                                                                                                                      1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                   935167
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       761,288          32                            761,288               32

   Closing Cost Amortization
                                                                                                                                                                   935168
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           8,583         0                              8,583                0

   Loan Fee Amortization
                                                                                                                                                                   935169
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        43,942           2                             43,942                2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                   935173
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       813,812          34                            813,812               34

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                   935174
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -835,156         -35                           -835,156               -35

  INCOME TAX EXPENSE
                                                                                                                                                                   935175
                                                                                                                                                      1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                   935177
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                         -4,667          0                             -4,667                0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                   935179
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                         -4,667          0                             -4,667                0

NET INCOME (LOSS)BK
                                                                                                                                                                   935180
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -830,489         -35                           -830,489               -35

NET INCOME (LOSS)
                                                                                                                                                                   935185
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -830,489         -35                           -830,489               -35

  ADJUSTMENTS
                                                                                                                                                                   935187
                                                                                                                                                      1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                                                   935190
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           -160          0                               -160                0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                   935193
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           -160          0                               -160                0

  TOTAL ADJUSTMENTS
                                                                                                                                                                   935194
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           -160          0                               -160                0

  CASH FLOW
                                                                                                                                                                   935195
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      -830,649         -35                           -830,649               -35




                                         Period to Date                                                              Year to Date
                                             Beg Cash           End Cash           Difference         Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                   11,779             15,589                3,810   10      11,779                    15,589                   3,810

 Total Cash                                     11,779            15,589               3,810    Tot     11,779                    15,589                            3,810

                                                                                                al




                  Case: 20-30604      Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 69 of
                                                                                                                                       Saturday, August 29, 2020
                                                                      2121
ALBION TERRACE APTS. - VII (07)


Cash Flow                                                                                                                        Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date     %           Year-to-Date         %
INCOME
                                                                                                                                  934859
                                                                                                                     1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                  934860
                                                                                                                     1/1/1901 12:00:00AM


                                                             600,301     100              1,398,607        99

   Prepaid Rental Income
                                                                                                                                  934861
                                                                                                                     1/1/1901 12:00:00AM


                                                                  -38     0                       0         0

   Laundry income
                                                                                                                                  934864
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,856     0                    8,176        1

   Utility Income
                                                                                                                                  934867
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                      28         0

   Storage Income
                                                                                                                                  934868
                                                                                                                     1/1/1901 12:00:00AM


                                                                  150     0                     350         0

TOTAL INCOME
                                                                                                                                  934882
                                                                                                                     1/1/1901 12:00:00AM


                                                             603,269     100              1,407,160       100

OPERATING EXPENSE
                                                                                                                                  934886
                                                                                                                     1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                  934887
                                                                                                                     1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                  934888
                                                                                                                     1/1/1901 12:00:00AM


                                                              16,092      3                   83,811        6

   Promo/Move-In Incentives
                                                                                                                                  934889
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,850     0                   11,290        1

   Signs
                                                                                                                                  934898
                                                                                                                     1/1/1901 12:00:00AM


                                                                   76     0                     351         0

   Other Renting Expenses
                                                                                                                                  934900
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    2,064        0

   Credit Check Fees Rcvd
                                                                                                                                  934902
                                                                                                                     1/1/1901 12:00:00AM


                                                                 -100     0                     -525        0

   Credit Check Fees Paid
                                                                                                                                  934903
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                     376         0

   TOTAL RENTING EXPENSE
                                                                                                                                  934904
                                                                                                                     1/1/1901 12:00:00AM


                                                              18,918      3                   97,367        7

  ADMINISTRATIVE EXPENSES
                                                                                                                                  934905
                                                                                                                     1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                  934916
                                                                                                                     1/1/1901 12:00:00AM


                                                                   40     0                    1,132        0

   Licenses, Fees & Permits
                                                                                                                                  934920
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0     0                    4,040        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                  934932
                                                                                                                     1/1/1901 12:00:00AM


                                                                   40     0                    5,172        0

  MANAGEMENT EXPENSES
                                                                                                                                  934933
                                                                                                                     1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                  934934
                                                                                                                     1/1/1901 12:00:00AM


                                                                6,750     1                   13,500        1

   PFI-Mgr Apartment
                                                                                                                                  934935
                                                                                                                     1/1/1901 12:00:00AM


                                                              19,200      3                   41,600        3

   Manager Salary
                                                                                                                                  934938
                                                                                                                     1/1/1901 12:00:00AM


                                                              16,159      3                   37,047        3

   Manager Utility Expense
                                                                                                                                  934939
                                                                                                                     1/1/1901 12:00:00AM


                                                                  300     0                     700         0

   Offsite Mgt Fee PFI
                                                                                                                                  934941
                                                                                                                     1/1/1901 12:00:00AM


                                                              12,127      2                   24,249        2

   Postage
                                                                                                                                  934951
                                                                                                                     1/1/1901 12:00:00AM


                                                                   62     0                      62         0

   Security Costs
                                                                                                                                  934956
                                                                                                                     1/1/1901 12:00:00AM


                                                                  780     0                    1,818        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                  934957
                                                                                                                     1/1/1901 12:00:00AM


                                                              55,378      9                  118,976        8

  UTILITIES EXPENSE
                                                                                                                                  934958
                                                                                                                     1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                  934959
                                                                                                                     1/1/1901 12:00:00AM


                                                                6,823     1                   17,608        1

   Utilities Credits or rebates
                                                                                                                                  934960
                                                                                                                     1/1/1901 12:00:00AM


                                                               -2,773     0                   -2,773        0

   Water
                                                                                                                                  934962
                                                                                                                     1/1/1901 12:00:00AM


                                                                9,655     2                   19,604        1

   Garbage & Trash Removal
                                                                                                                                  934963
                                                                                                                     1/1/1901 12:00:00AM


                                                              18,553      3                   43,649        3

   Telephone/Internet/Fax
                                                                                                                                  934966
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,247     0                    3,076        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                  934968
                                                                                                                     1/1/1901 12:00:00AM


                                                              33,505      6                   81,164        6

  REPAIRS & MAINTENANCE
                                                                                                                                  934969
                                                                                                                     1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                  934970
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,416     0                   16,176        1

   R&M - Miscellaneous
                                                                                                                                  934984
                                                                                                                     1/1/1901 12:00:00AM


                                                              18,893      3                   35,523        3

   R&M - HVAC
                                                                                                                                  934986
                                                                                                                     1/1/1901 12:00:00AM


                                                                  868     0                     868         0

                    Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 70 of
                                                                                                       Monday, August 24, 2020
                                                            2121
ALBION TERRACE APTS. - VII (07)


Cash Flow                                                                                                                         Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                        Quarter to Date    %            Year-to-Date         %
   R&M - Pest Control
                                                                                                                                   935006
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                     1,109        0

   Maintenance Supplies
                                                                                                                                   935013
                                                                                                                      1/1/1901 12:00:00AM


                                                                   505    0                     2,194        0

   R&M - Electrical Supplies
                                                                                                                                   935014
                                                                                                                      1/1/1901 12:00:00AM


                                                                   366    0                      561         0

   R&M - Landscaping Supplies
                                                                                                                                   935015
                                                                                                                      1/1/1901 12:00:00AM


                                                                   120    0                      920         0

   R&M - Pool Supplies
                                                                                                                                   935020
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                       28         0

   R&M - Landscape
                                                                                                                                   935023
                                                                                                                      1/1/1901 12:00:00AM


                                                                   240    0                      240         0

   R&M - Cleaning Supplies
                                                                                                                                   935031
                                                                                                                      1/1/1901 12:00:00AM


                                                                    64    0                       64         0

   R&M - Plumbing Supplies
                                                                                                                                   935037
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                      183         0

   Small Tools & Equipment
                                                                                                                                   935047
                                                                                                                      1/1/1901 12:00:00AM


                                                                    74    0                      184         0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                     3    0                       53         0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                      214         0

   R&M - Door/Window Supplies
                                                                                                                                   935052
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                       96         0

   R&M - HVAC Supplies
                                                                                                                                   935053
                                                                                                                      1/1/1901 12:00:00AM


                                                                   188    0                      188         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                               22,737     4                    58,601        4

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract - Electrical & Lighting
                                                                                                                                   935095
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                     1,440        0

   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                     6,786        0

   Contract - Janitorial Serv.
                                                                                                                                   935099
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                      100         0

   Contract - Pest Control
                                                                                                                                   935101
                                                                                                                      1/1/1901 12:00:00AM


                                                                   763    0                     1,272        0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                                 5,400    1                    36,450        3

   Contract - Pool Maint.
                                                                                                                                   935108
                                                                                                                      1/1/1901 12:00:00AM


                                                                 1,650    0                     4,431        0

   Contract - Roof Maint
                                                                                                                                   935111
                                                                                                                      1/1/1901 12:00:00AM


                                                                 2,406    0                     2,406        0

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                               10,219     2                    52,885        4

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                               47,255     8                   110,261        8

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                               47,255     8                   110,261        8

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                               15,386     3                    35,901        3

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                                 5,292    1                    12,347        1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                   900    0                     2,101        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                               21,578     4                    50,349        4

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                              209,630     35                  574,774       41

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   Late Charges
                                                                                                                                   935142
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0    0                      -600        0

   T/O - S/D Charges to Tenant
                                                                                                                                   935145
                                                                                                                      1/1/1901 12:00:00AM


                                                                -2,497    0                    -7,085        -1

   TOTAL OTHER INCOME
                                                                                                                                   935149
                                                                                                                      1/1/1901 12:00:00AM


                                                                -2,497    0                    -7,685        -1

NET OPERATING INCOME
                                                                                                                                   935150
                                                                                                                      1/1/1901 12:00:00AM


                                                              396,135     66                  840,072       60

  DEBT SERVICE EXPENSE
                                                                                                                                   935151
                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                   935152
                                                                                                                      1/1/1901 12:00:00AM


                                                              181,450     30                  423,383       30

   Deed Of Trust Interest
                                                                                                                                   935153
                                                                                                                      1/1/1901 12:00:00AM


                                                               90,750     15                  453,750       32

                    Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 71 of
                                                                                                        Monday, August 24, 2020
                                                             2121
ALBION TERRACE APTS. - VII (07)


Cash Flow                                                                                                                                                         Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                              Quarter to Date         %                       Year-to-Date                   %
   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                   935160
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    272,200          45                            877,133                  62

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                   935161
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    123,935          21                            -37,062                   -3

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                   935162
                                                                                                                                                      1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                   935167
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     17,826           3                             41,594                   3

   Closing Cost Amortization
                                                                                                                                                                   935168
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        2,146         0                              5,007                   0

   Loan Fee Amortization
                                                                                                                                                                   935169
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     10,985           2                             25,633                   2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                   935173
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     30,957           5                             72,233                   5

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                   935174
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     92,978          15                           -109,295                   -8

  INCOME TAX EXPENSE
                                                                                                                                                                   935175
                                                                                                                                                      1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                   935177
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           0          0                              1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                   935179
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                           0          0                              1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                   935180
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     92,978          15                           -110,895                   -8

NET INCOME (LOSS)
                                                                                                                                                                   935185
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     92,978          15                           -110,895                   -8

  ADJUSTMENTS
                                                                                                                                                                   935187
                                                                                                                                                      1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                   935195
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     92,978          15                           -110,895                   -8




                                     Quarter to Date                                                              Year to Date
                                          Beg Cash           End Cash           Difference         Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                 1,269             84,088               82,819   10      15,589                    84,088                    68,499

 Total Cash                                   1,269            84,088              82,819    Tot     15,589                    84,088                           68,499

                                                                                             al




                  Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 72 of
                                                                                                                                        Monday, August 24, 2020
                                                                   2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund VII for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       73Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund VII

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       74Inc.of
                                                                                                            LegalNet,
                                                                                                   www.FormsWorkFlow.com
                                                                    2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the following is owned to Professional Investors Security Fund VII:
approximately $1,231,532.82 owed by Professional Investors Security Fund, Inc.
approximately $37,200.00 owed by Professional Financial Investors, Inc.
approximately $374.85 owed by Professional Investors, LLC 41
approximately $375.08 owed by 1222 Glennwood Apartments, LLC




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       75Inc.of
                                                                                                            LegalNet,
                                                                                                   www.FormsWorkFlow.com
                                                                    2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       76Inc.of
                                                                                                         LegalNet,
                                                                                                www.FormsWorkFlow.com
                                                                 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 77 of
                                                            2121                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund IX




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       78Inc.of
                                                                                                        LegalNet,
                                                                                               www.FormsWorkFlow.com
                                                                2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund IX as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       79Inc.of
                                                                                                          LegalNet,
                                                                                                 www.FormsWorkFlow.com
                                                                  2121
NORTHGATE APARTMENTS - IX (09)                                                                                      Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                      5,471.54
      1090-00-000            Petty Cash                                                                             300.00
      1099-00-000            TOTAL CASH                                                                           5,771.54


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                     3,758.93
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                       3,758.93


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                  2,759.23
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                            2,759.23
      1299-00-000           TOTAL CURRENT ASSETS                                                                 12,289.70


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                               813,000.00
      1310-00-000             Building                                                                         3,308,885.52
      1311-00-000             Accum Depreciation                                                              -3,308,885.52
      1315-00-000             Furniture and Fixtures                                                               2,997.56
      1349-00-000           NET FIXED ASSETS                                                                     815,997.56


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                       60,117.47
      1351-00-900            A/A Closing Costs                                                                   -6,011.76
      1352-00-000            Syndication Costs                                                                  200,000.00
      1353-00-000            Loan Fees                                                                          389,553.15
      1354-00-000            Accum Amort Loan Fees                                                             -202,984.57
      1355-00-000            Personal Property                                                                  150,000.00
      1356-00-000            Accum Depreciation Personal Property                                              -150,000.00
      1357-00-000            Organization Costs                                                                  30,000.00
      1358-00-000            Accum Amort Organization Costs                                                     -30,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                              440,674.29


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                            480,473.60
      1401-00-000            2001 Bathroom Improvements                                                           1,237.95
      1402-00-000            2001 Kitchen Improvements                                                            8,361.48
      1403-00-000            2001 Floor Improvements                                                             20,510.44
      1404-00-000            2001 Window Improvements                                                             2,650.24
      1405-00-000            2001 Building Improvements                                                             426.69
      1407-00-000            2001 Other Improvements                                                             20,135.12
      1408-00-000            2002 Bathroom Improvements                                                           7,019.50
      1409-00-000            2002 Kitchen Improvements                                                            1,868.11
      1410-00-000            2002 Floor Improvements                                                              8,531.46
      1411-00-000            2002 Window Improvements                                                             2,803.15
      1412-00-000            2002 Building Improvements                                                          12,514.18
      1414-00-000            2002 Other Improvements                                                             12,130.71
      1415-00-000            2002 Improvement Salaries                                                            5,817.00
      1416-00-000            2003 Bathroom Improvements                                                          12,371.81
      1417-00-000            2003 Kitchen Improvements                                                            4,452.28
      1418-00-000            2003 Floor Improvements                                                             17,961.42
      1419-00-000            2003 Window Improvements                                                             2,005.40
      1421-00-000            2003 Roof Improvements                                                               4,358.00

           Case: 20-30604              Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 80August
                                                                                                     Monday, of 24, 2020
                                                                   2121                                           02:21 PM
NORTHGATE APARTMENTS - IX (09)                                                                                      Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1422-00-000                2003 Other Improvements                                                         44,254.50
      1423-00-000                2004 Bathroom Improvements                                                       8,529.35
      1424-00-000                2004 Kitchen Improvements                                                        6,733.77
      1425-00-000                2004 Floor Improvements                                                         16,433.69
      1426-00-000                2004 Window Improvements                                                         1,147.03
      1427-00-000                2004 Building Improvements                                                      28,602.04
      1429-00-000                2004 Other Improvements                                                          8,936.00
      1430-00-000                2005 Bathroom Improvements                                                       7,340.00
      1431-00-000                2005 Kitchen Improvements                                                        3,197.48
      1432-00-000                2005 Floor Improvements                                                         12,799.31
      1433-00-000                2005 Window Improvements                                                            92.58
      1434-00-000                2005 Building Improvements                                                       6,000.00
      1436-00-000                2005 Other Improvements                                                         43,988.87
      1437-00-000                2005 Improvement Salaries                                                       13,003.57
      1438-00-000                2006 Bathroom Improvements                                                       2,950.00
      1439-00-000                2006 Kitchen Improvements                                                        5,712.33
      1440-00-000                2006 Floor Improvements                                                          9,970.73
      1441-00-000                2006 Window Improvements                                                           567.66
      1442-00-000                2006 Building Improvements                                                       3,776.85
      1443-00-000                2006 Roof Improvements                                                          46,290.20
      1444-00-000                2006 Other Improvements                                                         83,864.92
      1445-00-000                2007 Bathroom Improvements                                                       4,974.58
      1446-00-000                2007 Kitchen Improvements                                                        5,099.52
      1447-00-000                2007 Floor Improvements                                                         13,980.62
      1448-00-000                2007 Window Improvements                                                           997.24
      1449-00-000                2007 Building Improvements                                                      15,881.93
      1451-00-000                2007 Other Improvements                                                         95,349.94
      1452-00-000                2008 Bathroom Improvements                                                       3,423.46
      1453-00-000                2008 Kitchen Improvements                                                        7,146.16
      1454-00-000                2008 Floor Improvements                                                          6,636.16
      1455-00-000                2008 Window Improvements                                                           418.02
      1456-00-000                2008 Building Improvements                                                       2,787.22
      1457-00-000                2008 Roof Improvements                                                             300.00
      1458-00-000                2008 Other Improvements                                                        170,705.64
      1465-00-000                2009 Other Improvements                                                        125,426.90
      1470-00-000                2010 Other Improvements                                                         56,672.24
      1480-00-000                2011 Other Improvements                                                        130,675.14
      1485-00-000                2012 Other Improvements                                                         84,155.35
      1490-00-000                2013 Other Improvements                                                         95,891.41
      1491-00-000                2014 Other Improvements                                                         31,457.84
      1491-00-100                2014 T/O Misc. Expense                                                          10,202.70
      1491-00-200                2014 T/O Materials                                                               8,509.76
      1491-00-300                2014 T/O Outside Vendor                                                         17,129.00
      1492-00-000                2015 Other Improvements                                                        143,429.81
      1492-00-100                T/O Misc. Exp.                                                                  10,971.59
      1492-00-200                2015 T/O Materiales                                                             24,347.52
      1492-00-300                T/O Outside Vendor                                                              50,188.20
      1493-00-000                2016 Other Improvements                                                         86,513.80
      1493-00-100                2016 T/O Misc. Exp.                                                              6,981.56
      1493-00-200                2016 T/O Materials                                                              13,143.76
      1493-00-300                2016 T/O outside vendors                                                        52,395.30
      1494-00-000                2017 Other Improvements                                                        314,915.42
      1494-00-200                2017 T/O Materials                                                               2,791.86
      1494-00-300                2017 T/O Outside Vendor                                                          5,610.00
      1495-00-000                2018 Other Improvements                                                        354,221.69

           Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 81August
                                                                                                     Monday, of 24, 2020
                                                                   2121                                           02:21 PM
NORTHGATE APARTMENTS - IX (09)                                                                                    Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                          Current Balance
      1495-00-100            2018 T/O Misc. Exp.                                                                5,626.72
      1495-00-200            2018 T/O Materials                                                                19,274.68
      1495-00-300            2018 T/O Outside Vendor                                                           43,260.00
      1496-00-000            2019 Other Improvements                                                          158,932.46
      1496-00-100            2019 T/O Misc. Exp.                                                               13,659.78
      1496-00-200            2019 T/O Materials                                                                86,052.25
      1496-00-300            2019 T/O Outside Vendor                                                          225,452.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                      3,485,408.65
      1598-00-000            Accum Deprec - Capital Improvements                                            2,229,473.88
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                    1,255,934.77


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                  760,326.33
      1855-00-000             Due To/From PISF, Inc.                                                        5,370,046.10
      1876-00-000             419 Prospect due to/from                                                         -1,470.00
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                     6,128,902.43
      1999-00-000          TOTAL ASSETS                                                                     8,653,798.75
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                  15,275.63
      2010-00-000            Unearned Rent                                                                      2,391.45
      2015-00-000            FTB Taxes Payable                                                                     66.67
      2099-00-000           TOTAL CURRENT LIABILITIES                                                          17,733.75


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                         11,091,279.86
      2235-00-000            Security Deposits Liability                                                       90,378.00
      2240-00-000            Mortgage Payable                                                              12,000,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                    23,181,657.86
      2999-00-000           TOTAL LIABILITIES                                                              23,199,391.61


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                           2,000,000.00
      3050-00-000            L.P. Distributions                                                             -7,932,363.10
      3055-00-000            G.P. Distributions                                                               -205,419.10
      3090-00-000            InterCo PFI - 419                                                                   1,470.00
      3130-00-000            Retained Earnings                                                              -8,306,586.20
      3140-00-000            Net Income (Loss) Current                                                        -102,694.46
      3990-00-000            TOTAL EQUITY                                                                  -14,545,592.86
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                        8,653,798.75


      9999-00-000           Total of All                                                                            0.00




           Case: 20-30604              Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 82August
                                                                                                   Monday, of 24, 2020
                                                                 2121                                           02:21 PM
NORTHGATE APARTMENTS - IX (09)                                                                                      Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                    144,203.19
      1090-00-000            Petty Cash                                                                             300.00
      1099-00-000            TOTAL CASH                                                                         144,503.19


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                     9,133.47
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                       9,133.47


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                 16,749.23
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                           16,749.23
      1299-00-000           TOTAL CURRENT ASSETS                                                                170,385.89


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                               813,000.00
      1310-00-000             Building                                                                         3,308,885.52
      1311-00-000             Accum Depreciation                                                              -3,308,885.52
      1315-00-000             Furniture and Fixtures                                                               2,997.56
      1349-00-000           NET FIXED ASSETS                                                                     815,997.56


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                       60,117.47
      1351-00-900            A/A Closing Costs                                                                   -9,518.62
      1352-00-000            Syndication Costs                                                                  200,000.00
      1353-00-000            Loan Fees                                                                          389,553.15
      1354-00-000            Accum Amort Loan Fees                                                             -217,360.12
      1355-00-000            Personal Property                                                                  150,000.00
      1356-00-000            Accum Depreciation Personal Property                                              -150,000.00
      1357-00-000            Organization Costs                                                                  30,000.00
      1358-00-000            Accum Amort Organization Costs                                                     -30,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                              422,791.88


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                            480,473.60
      1401-00-000            2001 Bathroom Improvements                                                           1,237.95
      1402-00-000            2001 Kitchen Improvements                                                            8,361.48
      1403-00-000            2001 Floor Improvements                                                             20,510.44
      1404-00-000            2001 Window Improvements                                                             2,650.24
      1405-00-000            2001 Building Improvements                                                             426.69
      1407-00-000            2001 Other Improvements                                                             20,135.12
      1408-00-000            2002 Bathroom Improvements                                                           7,019.50
      1409-00-000            2002 Kitchen Improvements                                                            1,868.11
      1410-00-000            2002 Floor Improvements                                                              8,531.46
      1411-00-000            2002 Window Improvements                                                             2,803.15
      1412-00-000            2002 Building Improvements                                                          12,514.18
      1414-00-000            2002 Other Improvements                                                             12,130.71
      1415-00-000            2002 Improvement Salaries                                                            5,817.00
      1416-00-000            2003 Bathroom Improvements                                                          12,371.81
      1417-00-000            2003 Kitchen Improvements                                                            4,452.28
      1418-00-000            2003 Floor Improvements                                                             17,961.42
      1419-00-000            2003 Window Improvements                                                             2,005.40
      1421-00-000            2003 Roof Improvements                                                               4,358.00

           Case: 20-30604              Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 83August
                                                                                                     Monday, of 24, 2020
                                                                   2121                                           02:48 PM
NORTHGATE APARTMENTS - IX (09)                                                                                      Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1422-00-000                2003 Other Improvements                                                         44,254.50
      1423-00-000                2004 Bathroom Improvements                                                       8,529.35
      1424-00-000                2004 Kitchen Improvements                                                        6,733.77
      1425-00-000                2004 Floor Improvements                                                         16,433.69
      1426-00-000                2004 Window Improvements                                                         1,147.03
      1427-00-000                2004 Building Improvements                                                      28,602.04
      1429-00-000                2004 Other Improvements                                                          8,936.00
      1430-00-000                2005 Bathroom Improvements                                                       7,340.00
      1431-00-000                2005 Kitchen Improvements                                                        3,197.48
      1432-00-000                2005 Floor Improvements                                                         12,799.31
      1433-00-000                2005 Window Improvements                                                            92.58
      1434-00-000                2005 Building Improvements                                                       6,000.00
      1436-00-000                2005 Other Improvements                                                         43,988.87
      1437-00-000                2005 Improvement Salaries                                                       13,003.57
      1438-00-000                2006 Bathroom Improvements                                                       2,950.00
      1439-00-000                2006 Kitchen Improvements                                                        5,712.33
      1440-00-000                2006 Floor Improvements                                                          9,970.73
      1441-00-000                2006 Window Improvements                                                           567.66
      1442-00-000                2006 Building Improvements                                                       3,776.85
      1443-00-000                2006 Roof Improvements                                                          46,290.20
      1444-00-000                2006 Other Improvements                                                         83,864.92
      1445-00-000                2007 Bathroom Improvements                                                       4,974.58
      1446-00-000                2007 Kitchen Improvements                                                        5,099.52
      1447-00-000                2007 Floor Improvements                                                         13,980.62
      1448-00-000                2007 Window Improvements                                                           997.24
      1449-00-000                2007 Building Improvements                                                      15,881.93
      1451-00-000                2007 Other Improvements                                                         95,349.94
      1452-00-000                2008 Bathroom Improvements                                                       3,423.46
      1453-00-000                2008 Kitchen Improvements                                                        7,146.16
      1454-00-000                2008 Floor Improvements                                                          6,636.16
      1455-00-000                2008 Window Improvements                                                           418.02
      1456-00-000                2008 Building Improvements                                                       2,787.22
      1457-00-000                2008 Roof Improvements                                                             300.00
      1458-00-000                2008 Other Improvements                                                        170,705.64
      1465-00-000                2009 Other Improvements                                                        125,426.90
      1470-00-000                2010 Other Improvements                                                         56,672.24
      1480-00-000                2011 Other Improvements                                                        130,675.14
      1485-00-000                2012 Other Improvements                                                         84,155.35
      1490-00-000                2013 Other Improvements                                                         95,891.41
      1491-00-000                2014 Other Improvements                                                         31,457.84
      1491-00-100                2014 T/O Misc. Expense                                                          10,202.70
      1491-00-200                2014 T/O Materials                                                               8,509.76
      1491-00-300                2014 T/O Outside Vendor                                                         17,129.00
      1492-00-000                2015 Other Improvements                                                        143,429.81
      1492-00-100                T/O Misc. Exp.                                                                  10,971.59
      1492-00-200                2015 T/O Materiales                                                             24,347.52
      1492-00-300                T/O Outside Vendor                                                              50,188.20
      1493-00-000                2016 Other Improvements                                                         86,513.80
      1493-00-100                2016 T/O Misc. Exp.                                                              6,981.56
      1493-00-200                2016 T/O Materials                                                              13,143.76
      1493-00-300                2016 T/O outside vendors                                                        52,395.30
      1494-00-000                2017 Other Improvements                                                        314,915.42
      1494-00-200                2017 T/O Materials                                                               2,791.86
      1494-00-300                2017 T/O Outside Vendor                                                          5,610.00
      1495-00-000                2018 Other Improvements                                                        354,221.69

           Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 84August
                                                                                                     Monday, of 24, 2020
                                                                   2121                                           02:48 PM
NORTHGATE APARTMENTS - IX (09)                                                                                    Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                          Current Balance
      1495-00-100            2018 T/O Misc. Exp.                                                                5,626.72
      1495-00-200            2018 T/O Materials                                                                19,274.68
      1495-00-300            2018 T/O Outside Vendor                                                           43,260.00
      1496-00-000            2019 Other Improvements                                                          158,932.46
      1496-00-100            2019 T/O Misc. Exp.                                                               13,659.78
      1496-00-200            2019 T/O Materials                                                                86,052.25
      1496-00-300            2019 T/O Outside Vendor                                                          225,452.00
      1497-00-000            2020 Other Improvements                                                           93,240.50
      1497-00-100            2020 T/O Misc. Exp.                                                                3,166.98
      1497-00-200            2020 T/O Materials                                                                19,415.27
      1497-00-300            2020 T/O Outside Vendor                                                           26,200.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                      3,627,431.40
      1598-00-000            Accum Deprec - Capital Improvements                                            2,259,174.88
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                    1,368,256.52


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                  760,326.33
      1855-00-000             Due To/From PISF, Inc.                                                        4,854,046.10
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                     5,614,372.43
      1999-00-000          TOTAL ASSETS                                                                     8,391,804.28
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                   2,979.18
      2010-00-000            Unearned Rent                                                                      9,775.70
      2015-00-000            FTB Taxes Payable                                                                     66.67
      2020-00-000            Property Tax Payable                                                              11,083.30
      2099-00-000           TOTAL CURRENT LIABILITIES                                                          23,904.85


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                         10,886,279.86
      2235-00-000            Security Deposits Liability                                                       89,173.00
      2240-00-000            Mortgage Payable                                                              12,000,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                    22,975,452.86
      2999-00-000           TOTAL LIABILITIES                                                              22,999,357.71


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                           2,000,000.00
      3050-00-000            L.P. Distributions                                                             -7,932,363.10
      3055-00-000            G.P. Distributions                                                               -205,419.10
      3130-00-000            Retained Earnings                                                              -8,409,280.66
      3140-00-000            Net Income (Loss) Current                                                         -60,490.57
      3990-00-000            TOTAL EQUITY                                                                  -14,607,553.43
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                        8,391,804.28


      9999-00-000           Total of All                                                                            0.00




           Case: 20-30604              Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 85August
                                                                                                   Monday, of 24, 2020
                                                                 2121                                           02:48 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund IX for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       86Inc.of
                                                                                                              LegalNet,
                                                                                                     www.FormsWorkFlow.com
                                                                      2121
NORTHGATE APARTMENTS - IX (09)                                                                                 Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date           %       Year to Date                %
4000-00-000 INCOME
4005-00-000   Rent Income                              1,472,900.00         99.58      1,472,900.00             99.58
4012-00-000   Parking Fees                                 1,126.67          0.08          1,126.67              0.08
4014-00-000   Laundry income                               3,737.40          0.25          3,737.40              0.25
4018-00-000   Storage Income                               1,288.00          0.09          1,288.00              0.09
4099-00-000 TOTAL INCOME                               1,479,052.07        100.00      1,479,052.07            100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                             89,520.01          6.05        89,520.01               6.05
6011-00-000      Promo/Move-In Incentives                  2,350.01          0.16         2,350.01               0.16
6020-00-000      Advertising                                  56.41          0.00            56.41               0.00
6025-00-000      Signs                                       145.91          0.01           145.91               0.01
6031-00-000      Other Renting Expenses                    4,872.33          0.33         4,872.33               0.33
6040-00-000      Credit Check Fees Rcvd                     -325.00         -0.02          -325.00              -0.02
6041-00-000      Credit Check Fees Paid                      332.35          0.02           332.35               0.02
6049-00-000      TOTAL RENTING EXPENSE                    96,952.02          6.56        96,952.02               6.56


6050-00-000     ADMINISTRATIVE EXPENSES
6062-00-000      Legal                                     1,737.50          0.12         1,737.50               0.12
6067-00-000      Outside Services                          8,731.00          0.59         8,731.00               0.59
6070-00-000      Office Expense                            1,720.98          0.12         1,720.98               0.12
6074-00-000      Licenses, Fees & Permits                  2,398.80          0.16         2,398.80               0.16
6099-00-000      TOTAL ADMINISTRATIVE EXP                 14,588.28          0.99        14,588.28               0.99


6100-00-000     MANAGEMENT EXPENSES
6110-00-000      Manager - Apartment Unit                 10,616.67          0.72        10,616.67               0.72
6113-00-000      Manager Salary                           43,683.64          2.95        43,683.64               2.95
6114-00-000      Manager Utility Expense                     275.00          0.02           275.00               0.02
6120-00-000      Offsite Mgt Fee PFI                      29,454.00          1.99        29,454.00               1.99
6134-00-000      Postage                                      98.17          0.01            98.17               0.01
6191-00-000      Security Costs                            1,577.04          0.11         1,577.04               0.11
6199-00-000      TOTAL MANAGEMENT EXPENSE                 85,704.52          5.79        85,704.52               5.79


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                        23,487.02          1.59        23,487.02               1.59
6205-00-100      Utilities Credits or rebates             -1,411.00         -0.10        -1,411.00              -0.10
6215-00-000      Water                                    21,556.91          1.46        21,556.91               1.46
6220-00-000      Garbage & Trash Removal                  36,736.06          2.48        36,736.06               2.48
6230-00-000      Telephone/Internet/Fax                    3,359.51          0.23         3,359.51               0.23
6249-00-000      TOTAL UTILITIES EXPENSE                  83,728.50          5.66        83,728.50               5.66


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                  7,620.76          0.52         7,620.76               0.52
6275-00-025      R&M - Plumbing                              126.28          0.01           126.28               0.01
6275-00-120      R&M - Electrical                            664.70          0.04           664.70               0.04
6275-00-135      R&M - Painting                               70.18          0.00            70.18               0.00
6275-00-145      R&M - Miscellaneous                         310.13          0.02           310.13               0.02
6310-00-000      R&M - Pest Control                        5,403.96          0.37         5,403.96               0.37
6316-00-000      Maint. Salaries                           6,912.68          0.47         6,912.68               0.47
6320-00-000      Maintenance Supplies                      5,037.97          0.34         5,037.97               0.34
6320-00-100      R&M - Electrical Supplies                   359.70          0.02           359.70               0.02
6321-00-000      R&M - Landscaping Supplies                  648.83          0.04           648.83               0.04
6322-00-075      R&M - Pool Supplies                         205.00          0.01           205.00               0.01
6322-00-150      R&M - Cleaning Supplies                      80.74          0.01            80.74               0.01

            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06     Page 87August
                                                                                                 Monday, of 24, 2020
                                                             2121                                            02:20 PM
NORTHGATE APARTMENTS - IX (09)                                                                                 Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date           %       Year to Date                %
6325-00-000      Small Tools & Equipment                     157.34          0.01           157.34               0.01
6330-00-000      Miscellaneous Expense                        77.86          0.01            77.86               0.01
6331-00-000      Locks & Keys                                729.23          0.05           729.23               0.05
6333-00-000      R&M - Painting Supplies                     377.63          0.03           377.63               0.03
6349-00-000      TOTAL REP. & MAINTENANCE                 28,782.99          1.95        28,782.99               1.95


6350-00-000     CONTRACT MAINTENANCE
6351-00-170      Contract - fire master                      516.01          0.03           516.01               0.03
6355-00-000      Contract - Plumbing/Sewer                 1,835.00          0.12         1,835.00               0.12
6361-00-000      Contract - HVAC Maint.                    2,027.50          0.14         2,027.50               0.14
6362-00-000      Contract R&M                             13,202.25          0.89        13,202.25               0.89
6364-00-000      Contract - Janitorial Serv.              10,600.00          0.72        10,600.00               0.72
6370-00-000      Contract - Landscaping                   28,770.00          1.95        28,770.00               1.95
6375-00-000      Contract - Pool Maint.                    4,603.00          0.31         4,603.00               0.31
6399-00-000      TOTAL CONTRACT MAINT.                    61,553.76          4.16        61,553.76               4.16


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                       131,949.42          8.92       131,949.42               8.92
6449-00-000      TOTAL TAX EXPENSE                       131,949.42          8.92       131,949.42               8.92


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                        25,123.44          1.70        25,123.44               1.70
6465-00-000      Earthquake Insurance                     17,355.23          1.17        17,355.23               1.17
6467-00-000      Umbrella Insurance                        1,634.04          0.11         1,634.04               0.11
6498-00-000      TOTAL INSURANCE EXPENSE                  44,112.71          2.98        44,112.71               2.98


6499-00-000 TOTAL OPERATING EXPENSES                     547,372.20         37.01       547,372.20              37.01


6500-00-000     OTHER INCOME
6515-00-000      Storage Rent Income                        -840.00         -0.06           -840.00             -0.06
6525-00-000      Parking Fees                             -4,542.00         -0.31         -4,542.00             -0.31
6530-00-000      Laundry                                  -9,458.59         -0.64         -9,458.59             -0.64
6540-00-000      NSF Check Fees                             -150.00         -0.01           -150.00             -0.01
6545-00-000      Late Charges                               -525.00         -0.04           -525.00             -0.04
6575-00-000      T/O - S/D Charges to Tenant              -4,615.00         -0.31         -4,615.00             -0.31
6580-00-000      Miscellaneous Income                     -6,367.00         -0.43         -6,367.00             -0.43
6590-00-000      Interest Income                        -557,306.00        -37.68       -557,306.00            -37.68
6595-00-000      TOTAL OTHER INCOME                     -583,803.59        -39.47       -583,803.59            -39.47


6599-00-000 NET OPERATING INCOME                       1,515,483.46        102.46      1,515,483.46            102.46


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                       503,633.77         34.05        503,633.77             34.05
6620-00-000      Deed Of Trust Interest                  954,877.29         64.56        954,877.29             64.56
6660-00-000      TOTAL DEBT SERVICE EXP.               1,458,511.06         98.61      1,458,511.06             98.61


6670-00-000     NET INC.BEFORE DEP.& TAX                  56,972.40          3.85        56,972.40               3.85


6700-00-000     DEPREC. & AMORT. EXPENSES
6730-00-000      Cap. Improvement Deprec.                 98,520.00          6.66        98,520.00               6.66
6740-00-000      Closing Cost Amortization                 6,011.76          0.41         6,011.76               0.41
6750-00-000      Loan Fee Amortization                    59,868.67          4.05        59,868.67               4.05
6770-00-000      TOTAL DEPREC. & AMORT.                  164,400.43         11.12       164,400.43              11.12


6799-00-000 NET INC.(LOSS) BEF.TAXES                    -107,428.03         -7.26       -107,428.03             -7.26

            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06     Page 88August
                                                                                                 Monday, of 24, 2020
                                                             2121                                            02:20 PM
NORTHGATE APARTMENTS - IX (09)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                 Period to Date           %       Year to Date               %


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                     -4,733.57         -0.32        -4,733.57             -0.32


6850-00-000      TOTAL INCOME TAX EXPENSE            -4,733.57         -0.32        -4,733.57             -0.32


6900-00-000 NET INCOME (LOSS)BK                    -102,694.46         -6.94      -102,694.46             -6.94


7099-00-000 NET INCOME (LOSS)                      -102,694.46         -6.94      -102,694.46             -6.94




            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page 89August
                                                                                           Monday, of 24, 2020
                                                        2121                                           02:20 PM
NORTHGATE APARTMENTS - IX (09)                                                                                                                    Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                    896,740.00               98.64             896,740.00                     98.64
  4012-00-000           Parking Fees                                     2,625.00                0.29               2,625.00                      0.29
  4014-00-000           Laundry income                                   8,824.96                0.97               8,824.96                      0.97
  4017-00-000           Utility Income                                      32.87                0.00                  32.87                      0.00
  4018-00-000           Storage Income                                     876.17                0.10                 876.17                      0.10
  4099-00-000         TOTAL INCOME                                     909,099.00              100.00             909,099.00                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                    40,920.50                 4.50             40,920.50                       4.50
  6031-00-000           Other Renting Expenses                           1,200.00                 0.13              1,200.00                       0.13
  6040-00-000           Credit Check Fees Rcvd                            -175.00                -0.02               -175.00                      -0.02
  6041-00-000           Credit Check Fees Paid                              84.70                 0.01                 84.70                       0.01
  6049-00-000           TOTAL RENTING EXPENSE                           42,030.20                 4.62             42,030.20                       4.62

  6050-00-000          ADMINISTRATIVE EXPENSES
  6074-00-000           Licenses, Fees & Permits                         2,518.30                0.28               2,518.30                       0.28
  6099-00-000           TOTAL ADMINISTRATIVE EXP                         2,518.30                0.28               2,518.30                       0.28

  6100-00-000          MANAGEMENT EXPENSES
  6110-00-000           Manager - Apartment Unit                        -1,470.00                -0.16             -1,470.00                      -0.16
  6113-00-000           Manager Salary                                  37,197.48                 4.09             37,197.48                       4.09
  6120-00-000           Offsite Mgt Fee PFI                             15,368.80                 1.69             15,368.80                       1.69
  6191-00-000           Security Costs                                   1,046.57                 0.12              1,046.57                       0.12
  6199-00-000           TOTAL MANAGEMENT EXPENSE                        52,142.85                 5.74             52,142.85                       5.74

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                               15,205.85                 1.67             15,205.85                       1.67
  6205-00-100           Utilities Credits or rebates                    -1,573.38                -0.17             -1,573.38                      -0.17
  6215-00-000           Water                                           19,045.69                 2.10             19,045.69                       2.10
  6220-00-000           Garbage & Trash Removal                         26,269.36                 2.89             26,269.36                       2.89

                                 Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 90 of       Saturday, August 29, 2020
                                                                              2121                                                              06:13 AM
NORTHGATE APARTMENTS - IX (09)                                                                                                                        Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                        Period to Date                 %             Year to Date                        %
  6230-00-000            Telephone/Internet/Fax                              1,771.46                0.19               1,771.46                       0.19
  6249-00-000            TOTAL UTILITIES EXPENSE                            60,718.98                6.68              60,718.98                       6.68

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                            11,931.01                1.31              11,931.01                       1.31
  6275-00-120           R&M - Electrical                                     1,920.34                0.21               1,920.34                       0.21
  6275-00-140           R&M - Roofing                                        6,748.19                0.74               6,748.19                       0.74
  6275-00-145           R&M - Miscellaneous                                  8,904.56                0.98               8,904.56                       0.98
  6275-00-155           R&M - HVAC                                             586.00                0.06                 586.00                       0.06
  6310-00-000           R&M - Pest Control                                     334.16                0.04                 334.16                       0.04
  6320-00-000           Maintenance Supplies                                 1,297.95                0.14               1,297.95                       0.14
  6320-00-100           R&M - Electrical Supplies                              206.38                0.02                 206.38                       0.02
  6322-00-150           R&M - Cleaning Supplies                                 67.57                0.01                  67.57                       0.01
  6325-00-000           Small Tools & Equipment                                 22.37                0.00                  22.37                       0.00
  6331-00-000           Locks & Keys                                           132.12                0.01                 132.12                       0.01
  6333-00-000           R&M - Painting Supplies                                321.43                0.04                 321.43                       0.04
  6334-00-000           R&M - Roofing Supplies                                 124.38                0.01                 124.38                       0.01
  6349-00-000           TOTAL REP. & MAINTENANCE                            32,596.46                3.59              32,596.46                       3.59

  6350-00-000          CONTRACT MAINTENANCE
  6360-00-000           Contract - Electrical & Lighting                       488.42                0.05                 488.42                       0.05
  6362-00-000           Contract R&M                                         4,303.12                0.47               4,303.12                       0.47
  6364-00-000           Contract - Janitorial Serv.                             50.00                0.01                  50.00                       0.01
  6367-00-000           Contract - Pest Control                                804.96                0.09                 804.96                       0.09
  6370-00-000           Contract - Landscaping                              14,950.00                1.64              14,950.00                       1.64
  6375-00-000           Contract - Pool Maint.                               2,290.00                0.25               2,290.00                       0.25
  6399-00-000           TOTAL CONTRACT MAINT.                               22,886.50                2.52              22,886.50                       2.52

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                                   77,583.09                8.53              77,583.09                       8.53
  6449-00-000           TOTAL TAX EXPENSE                                   77,583.09                8.53              77,583.09                       8.53

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                                   20,940.50                2.30              20,940.50                       2.30

                                 Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 91 of       Saturday, August 29, 2020
                                                                                  2121                                                              06:13 AM
NORTHGATE APARTMENTS - IX (09)                                                                                                                   Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                 %             Year to Date                        %
  6465-00-000            Earthquake Insurance                          10,696.00                1.18              10,696.00                       1.18
  6467-00-000            Umbrella Insurance                             1,351.00                0.15               1,351.00                       0.15
  6498-00-000            TOTAL INSURANCE EXPENSE                       32,987.50                3.63              32,987.50                       3.63

  6499-00-000         TOTAL OPERATING EXPENSES                        323,463.88               35.58             323,463.88                      35.58

  6500-00-000          OTHER INCOME
  6540-00-000           NSF Check Fees                                    -25.00                 0.00                -25.00                       0.00
  6545-00-000           Late Charges                                     -300.00                -0.03               -300.00                      -0.03
  6560-00-000           Damages & Cleaning Fees                        -2,470.00                -0.27             -2,470.00                      -0.27
  6575-00-000           T/O - S/D Charges to Tenant                    -1,860.00                -0.20             -1,860.00                      -0.20
  6580-00-000           Miscellaneous Income                          -83,706.07                -9.21            -83,706.07                      -9.21
  6595-00-000           TOTAL OTHER INCOME                            -88,361.07                -9.72            -88,361.07                      -9.72

  6599-00-000         NET OPERATING INCOME                            673,996.19               74.14             673,996.19                      74.14

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                             310,800.00               34.19             310,800.00                      34.19
  6620-00-000           Deed Of Trust Interest                        375,303.35               41.28             375,303.35                      41.28
  6660-00-000           TOTAL DEBT SERVICE EXP.                       686,103.35               75.47             686,103.35                      75.47

  6670-00-000          NET INC.BEFORE DEP.& TAX                       -12,107.16                -1.33            -12,107.16                      -1.33

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6730-00-000           Cap. Improvement Deprec.                       29,701.00                3.27              29,701.00                       3.27
  6740-00-000           Closing Cost Amortization                       3,506.86                0.39               3,506.86                       0.39
  6750-00-000           Loan Fee Amortization                          14,375.55                1.58              14,375.55                       1.58
  6770-00-000           TOTAL DEPREC. & AMORT.                         47,583.41                5.23              47,583.41                       5.23

  6799-00-000         NET INC.(LOSS) BEF.TAXES                        -59,690.57                -6.57            -59,690.57                      -6.57

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                   800.00                0.09                 800.00                       0.09


                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 92 of       Saturday, August 29, 2020
                                                                             2121                                                              06:13 AM
NORTHGATE APARTMENTS - IX (09)                                                                                                             Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                             Period to Date                 %             Year to Date                        %
  6850-00-000            TOTAL INCOME TAX EXPENSE                    800.00               0.09                  800.00                      0.09

  6900-00-000         NET INCOME (LOSS)BK                       -60,490.57                -6.65            -60,490.57                      -6.65




                               Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 93 of       Saturday, August 29, 2020
                                                                       2121                                                              06:13 AM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund IX for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       94Inc.of
                                                                                                             LegalNet,
                                                                                                    www.FormsWorkFlow.com
                                                                     2121
NORTHGATE APARTMENTS - IX (09)


Cash Flow                                                                                                                          Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date     %            Year-to-Date          %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                           2,948,115     100               2,948,115        100

   Prepaid Rental Income
                                                                                                                                    934861
                                                                                                                       1/1/1901 12:00:00AM


                                                                  354     0                      354          0

   Parking Fees
                                                                                                                                    934862
                                                                                                                       1/1/1901 12:00:00AM


                                                                2,242     0                     2,242         0

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                7,475     0                     7,475         0

   Storage Income
                                                                                                                                    934868
                                                                                                                       1/1/1901 12:00:00AM


                                                                2,576     0                     2,576         0

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                           2,960,761     100               2,960,761        100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                             179,040      6                   179,040         6

   Promo/Move-In Incentives
                                                                                                                                    934889
                                                                                                                       1/1/1901 12:00:00AM


                                                                4,700     0                     4,700         0

   Advertising
                                                                                                                                    934895
                                                                                                                       1/1/1901 12:00:00AM


                                                                  113     0                      113          0

   Signs
                                                                                                                                    934898
                                                                                                                       1/1/1901 12:00:00AM


                                                                  292     0                      292          0

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                9,570     0                     9,570         0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -650     0                      -650         0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                  665     0                      665          0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                             193,729      7                   193,729         7

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Legal
                                                                                                                                    934908
                                                                                                                       1/1/1901 12:00:00AM


                                                                3,475     0                     3,475         0

   Outside Services
                                                                                                                                    934913
                                                                                                                       1/1/1901 12:00:00AM


                                                              17,462      1                    17,462         1

   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                3,417     0                     3,417         0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                4,798     0                     4,798         0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                              29,152      1                    29,152         1

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                    934934
                                                                                                                       1/1/1901 12:00:00AM


                                                              21,233      1                    21,233         1

   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                              87,367      3                    87,367         3

   Manager Utility Expense
                                                                                                                                    934939
                                                                                                                       1/1/1901 12:00:00AM


                                                                  550     0                      550          0

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                              58,908      2                    58,908         2

   Postage
                                                                                                                                    934951
                                                                                                                       1/1/1901 12:00:00AM


                                                                  196     0                      196          0

   Security Costs
                                                                                                                                    934956
                                                                                                                       1/1/1901 12:00:00AM


                                                                3,154     0                     3,154         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                             171,409      6                   171,409         6

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                              46,974      2                    46,974         2

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                               -2,822     0                    -2,822         0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                              43,114      1                    43,114         1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                              73,562      2                    73,562         2

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                6,719     0                     6,719         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                             167,547      6                   167,547         6

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                              15,362      1                    15,362         1

                    Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 95 of
                                                                                                        Saturday, August 29, 2020
                                                             2121
NORTHGATE APARTMENTS - IX (09)


Cash Flow                                                                                                                           Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                         Period to Date    %             Year-to-Date          %
   R&M - Plumbing
                                                                                                                                     934972
                                                                                                                        1/1/1901 12:00:00AM


                                                                   253    0                       253          0

   R&M - Electrical
                                                                                                                                     934980
                                                                                                                        1/1/1901 12:00:00AM


                                                                 1,329    0                      1,329         0

   R&M - Painting
                                                                                                                                     934982
                                                                                                                        1/1/1901 12:00:00AM


                                                                   140    0                       140          0

   R&M - Miscellaneous
                                                                                                                                     934984
                                                                                                                        1/1/1901 12:00:00AM


                                                                   620    0                       620          0

   R&M - Pest Control
                                                                                                                                     935006
                                                                                                                        1/1/1901 12:00:00AM


                                                               10,808     0                     10,808         0

   Maint. Salaries
                                                                                                                                     935009
                                                                                                                        1/1/1901 12:00:00AM


                                                               13,825     0                     13,825         0

   Maintenance Supplies
                                                                                                                                     935013
                                                                                                                        1/1/1901 12:00:00AM


                                                                 9,882    0                      9,882         0

   R&M - Electrical Supplies
                                                                                                                                     935014
                                                                                                                        1/1/1901 12:00:00AM


                                                                   582    0                       582          0

   R&M - Landscaping Supplies
                                                                                                                                     935015
                                                                                                                        1/1/1901 12:00:00AM


                                                                 1,298    0                      1,298         0

   R&M - Pool Supplies
                                                                                                                                     935020
                                                                                                                        1/1/1901 12:00:00AM


                                                                   410    0                       410          0

   R&M - Cleaning Supplies
                                                                                                                                     935031
                                                                                                                        1/1/1901 12:00:00AM


                                                                   161    0                       161          0

   Small Tools & Equipment
                                                                                                                                     935047
                                                                                                                        1/1/1901 12:00:00AM


                                                                   298    0                       298          0

   Miscellaneous Expense
                                                                                                                                     935048
                                                                                                                        1/1/1901 12:00:00AM


                                                                   156    0                       156          0

   Locks & Keys
                                                                                                                                     935049
                                                                                                                        1/1/1901 12:00:00AM


                                                                 1,441    0                      1,441         0

   R&M - Painting Supplies
                                                                                                                                     935050
                                                                                                                        1/1/1901 12:00:00AM


                                                                   755    0                       755          0

   TOTAL REP. & MAINTENANCE
                                                                                                                                     935055
                                                                                                                        1/1/1901 12:00:00AM


                                                               57,321     2                     57,321         2

  CONTRACT MAINTENANCE
                                                                                                                                     935056
                                                                                                                        1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                     935074
                                                                                                                        1/1/1901 12:00:00AM


                                                                 1,032    0                      1,032         0

   Contract - Plumbing/Sewer
                                                                                                                                     935094
                                                                                                                        1/1/1901 12:00:00AM


                                                                 3,825    0                      3,825         0

   Contract - HVAC Maint.
                                                                                                                                     935096
                                                                                                                        1/1/1901 12:00:00AM


                                                                 4,218    0                      4,218         0

   Contract R&M
                                                                                                                                     935097
                                                                                                                        1/1/1901 12:00:00AM


                                                               25,217     1                     25,217         1

   Contract - Janitorial Serv.
                                                                                                                                     935099
                                                                                                                        1/1/1901 12:00:00AM


                                                               21,200     1                     21,200         1

   Contract - Landscaping
                                                                                                                                     935102
                                                                                                                        1/1/1901 12:00:00AM


                                                               55,765     2                     55,765         2

   Contract - Pool Maint.
                                                                                                                                     935108
                                                                                                                        1/1/1901 12:00:00AM


                                                                 9,206    0                      9,206         0

   TOTAL CONTRACT MAINT.
                                                                                                                                     935113
                                                                                                                        1/1/1901 12:00:00AM


                                                              120,463     4                    120,463         4

  TAXES
                                                                                                                                     935114
                                                                                                                        1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                     935115
                                                                                                                        1/1/1901 12:00:00AM


                                                              263,899     9                    263,899         9

   TOTAL TAX EXPENSE
                                                                                                                                     935119
                                                                                                                        1/1/1901 12:00:00AM


                                                              263,899     9                    263,899         9

  INSURANCE EXPENSE
                                                                                                                                     935120
                                                                                                                        1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                     935121
                                                                                                                        1/1/1901 12:00:00AM


                                                               50,247     2                     50,247         2

   Earthquake Insurance
                                                                                                                                     935122
                                                                                                                        1/1/1901 12:00:00AM


                                                               34,710     1                     34,710         1

   Umbrella Insurance
                                                                                                                                     935123
                                                                                                                        1/1/1901 12:00:00AM


                                                                 3,268    0                      3,268         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                     935132
                                                                                                                        1/1/1901 12:00:00AM


                                                               88,225     3                     88,225         3

TOTAL OPERATING EXPENSES
                                                                                                                                     935133
                                                                                                                        1/1/1901 12:00:00AM


                                                            1,091,745     37                1,091,745         37

  OTHER INCOME
                                                                                                                                     935134
                                                                                                                        1/1/1901 12:00:00AM




   Storage Rent Income
                                                                                                                                     935136
                                                                                                                        1/1/1901 12:00:00AM


                                                                -1,680    0                     -1,680         0

   Parking Fees
                                                                                                                                     935138
                                                                                                                        1/1/1901 12:00:00AM


                                                                -9,084    0                     -9,084         0

   Laundry
                                                                                                                                     935139
                                                                                                                        1/1/1901 12:00:00AM


                                                               -18,917    -1                   -18,917         -1

   NSF Check Fees
                                                                                                                                     935141
                                                                                                                        1/1/1901 12:00:00AM


                                                                  -200    0                       -200         0

   Late Charges
                                                                                                                                     935142
                                                                                                                        1/1/1901 12:00:00AM


                                                                -1,048    0                     -1,048         0

                      Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 96 of
                                                                                                         Saturday, August 29, 2020
                                                              2121
NORTHGATE APARTMENTS - IX (09)


Cash Flow                                                                                                                                                          Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                  Period to Date         %                        Year-to-Date                %
   T/O - S/D Charges to Tenant
                                                                                                                                                                    935145
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         -8,782          0                              -8,782                0

   Miscellaneous Income
                                                                                                                                                                    935146
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -12,734          0                             -12,734                0

   Interest Income
                                                                                                                                                                    935148
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                    -1,114,612         -38                          -1,114,612               -38

   TOTAL OTHER INCOME
                                                                                                                                                                    935149
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                    -1,167,057         -39                          -1,167,057               -39

NET OPERATING INCOME
                                                                                                                                                                    935150
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     3,036,074         103                           3,036,074              103

  DEBT SERVICE EXPENSE
                                                                                                                                                                    935151
                                                                                                                                                       1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                    935152
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     1,007,268          34                           1,007,268               34

   Deed Of Trust Interest
                                                                                                                                                                    935153
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     1,909,755          65                           1,909,755               65

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                    935160
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     2,917,022          99                           2,917,022               99

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                    935161
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       119,051           4                             119,051                4

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                    935162
                                                                                                                                                       1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                    935167
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       197,040           7                             197,040                7

   Closing Cost Amortization
                                                                                                                                                                    935168
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        12,024           0                              12,024                0

   Loan Fee Amortization
                                                                                                                                                                    935169
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       119,737           4                             119,737                4

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                    935173
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       328,801          11                             328,801               11

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                    935174
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -209,749          -7                            -209,749                -7

  INCOME TAX EXPENSE
                                                                                                                                                                    935175
                                                                                                                                                       1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                    935177
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         -9,467          0                              -9,467                0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                    935179
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         -9,467          0                              -9,467                0

NET INCOME (LOSS)BK
                                                                                                                                                                    935180
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -200,282          -7                            -200,282                -7

NET INCOME (LOSS)
                                                                                                                                                                    935185
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -200,282          -7                            -200,282                -7

  ADJUSTMENTS
                                                                                                                                                                    935187
                                                                                                                                                       1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                                                    935190
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -17,462         -1                             -17,462                -1

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                    935193
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -17,462         -1                             -17,462                -1

  TOTAL ADJUSTMENTS
                                                                                                                                                                    935194
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -17,462         -1                             -17,462                -1

  CASH FLOW
                                                                                                                                                                    935195
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -217,744          -7                            -217,744                -7




                                         Period to Date                                                               Year to Date
                                             Beg Cash           End Cash           Difference          Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                    1,906             10,943                9,037    10       1,906                    10,943                   9,037

 1020-00-000 1020 OLD Clearing                        0                 0                    0   10          0                         0                                     0

 Total Cash                                      1,906            10,943               9,037     Tot      1,906                    10,943                            9,037

                                                                                                 al




                     Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                       Page 97 of
                                                                                                                                        Saturday, August 29, 2020
                                                                      2121
NORTHGATE APARTMENTS - IX (09)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %           Year-to-Date         %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                               764,907     98               1,787,216        99

   Prepaid Rental Income
                                                                                                                                    934861
                                                                                                                       1/1/1901 12:00:00AM


                                                                    650     0                     296         0

   Parking Fees
                                                                                                                                    934862
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,464     0                    5,235        0

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                  8,022     1                   17,650        1

   Utility Income
                                                                                                                                    934867
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      33         0

   Storage Income
                                                                                                                                    934868
                                                                                                                       1/1/1901 12:00:00AM


                                                                    597     0                    1,717        0

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                               776,641     100              1,812,147       100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                                48,741      6                   81,841        5

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                    400     0                    2,275        0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                   -100     0                     -350        0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                     169         0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                                49,041      6                   83,935        5

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      25         0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    5,037        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    5,061        0

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                    934934
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   -2,940        0

   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                                34,071      4                   74,395        4

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                15,380      2                   30,738        2

   Security Costs
                                                                                                                                    934956
                                                                                                                       1/1/1901 12:00:00AM


                                                                    924     0                    1,997        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                50,375      6                  104,190        6

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                10,908      1                   30,412        2

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -3,147     0                   -3,147        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                21,191      3                   38,091        2

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                24,188      3                   52,433        3

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,524     0                    3,543        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                54,665      7                  121,332        7

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                  6,290     1                   23,813        1

   R&M - Electrical
                                                                                                                                    934980
                                                                                                                       1/1/1901 12:00:00AM


                                                                  3,841     0                    3,841        0

   R&M - Roofing
                                                                                                                                    934983
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   13,496        1

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                  6,046     1                   17,809        1

   R&M - HVAC
                                                                                                                                    934986
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    1,172        0

   R&M - Pest Control
                                                                                                                                    935006
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                     668         0

   Maintenance Supplies
                                                                                                                                    935013
                                                                                                                       1/1/1901 12:00:00AM


                                                                    663     0                    2,706        0

                      Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 98 of
                                                                                                         Monday, August 24, 2020
                                                              2121
NORTHGATE APARTMENTS - IX (09)


Cash Flow                                                                                                                         Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                        Quarter to Date     %           Year-to-Date         %
   R&M - Electrical Supplies
                                                                                                                                   935014
                                                                                                                      1/1/1901 12:00:00AM


                                                                   110     0                     550         0

   R&M - Cleaning Supplies
                                                                                                                                   935031
                                                                                                                      1/1/1901 12:00:00AM


                                                                   135     0                     135         0

   Small Tools & Equipment
                                                                                                                                   935047
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                      61         0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                    21     0                     261         0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     643         0

   R&M - Roofing Supplies
                                                                                                                                   935051
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     249         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                               17,105      2                   65,404        4

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract - Plumbing/Sewer
                                                                                                                                   935094
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     185         0

   Contract - Electrical & Lighting
                                                                                                                                   935095
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     977         0

   Contract - HVAC Maint.
                                                                                                                                   935096
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     217         0

   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                    9,794        1

   Contract - Janitorial Serv.
                                                                                                                                   935099
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     100         0

   Contract - Pest Control
                                                                                                                                   935101
                                                                                                                      1/1/1901 12:00:00AM


                                                                   805     0                    1,610        0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                                 6,100     1                   31,675        2

   Contract - Pool Maint.
                                                                                                                                   935108
                                                                                                                      1/1/1901 12:00:00AM


                                                                 1,650     0                    4,580        0

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                                 8,555     1                   49,138        3

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                               66,500      9                  155,166        9

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                               66,500      9                  155,166        9

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                               17,949      2                   41,881        2

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                                 9,168     1                   21,392        1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                 1,158     0                    2,702        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                               28,275      4                   65,975        4

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                              274,516     35                  650,201       36

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                   935141
                                                                                                                      1/1/1901 12:00:00AM


                                                                   -25     0                     -125        0

   Late Charges
                                                                                                                                   935142
                                                                                                                      1/1/1901 12:00:00AM


                                                                     0     0                     -750        0

   Damages & Cleaning Fees
                                                                                                                                   935143
                                                                                                                      1/1/1901 12:00:00AM


                                                                -4,200     -1                  -4,940        0

   T/O - S/D Charges to Tenant
                                                                                                                                   935145
                                                                                                                      1/1/1901 12:00:00AM


                                                                -2,890     0                   -3,690        0

   Miscellaneous Income
                                                                                                                                   935146
                                                                                                                      1/1/1901 12:00:00AM


                                                             -167,412     -22               -167,412         -9

   TOTAL OTHER INCOME
                                                                                                                                   935149
                                                                                                                      1/1/1901 12:00:00AM


                                                             -174,527     -22               -176,917       -10

NET OPERATING INCOME
                                                                                                                                   935150
                                                                                                                      1/1/1901 12:00:00AM


                                                              676,652     87               1,338,863        74

  DEBT SERVICE EXPENSE
                                                                                                                                   935151
                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                   935152
                                                                                                                      1/1/1901 12:00:00AM


                                                              266,400     34                  621,600       34

   Deed Of Trust Interest
                                                                                                                                   935153
                                                                                                                      1/1/1901 12:00:00AM


                                                              142,672     18                  750,607       41

   TOTAL DEBT SERVICE EXP.
                                                                                                                                   935160
                                                                                                                      1/1/1901 12:00:00AM


                                                              409,072     53               1,372,207        76

  NET INC.BEFORE DEP.& TAX
                                                                                                                                   935161
                                                                                                                      1/1/1901 12:00:00AM


                                                              267,580     34                  -33,344        -2

  DEPREC. & AMORT. EXPENSES
                                                                                                                                   935162
                                                                                                                      1/1/1901 12:00:00AM




                    Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 99 of
                                                                                                        Monday, August 24, 2020
                                                             2121
NORTHGATE APARTMENTS - IX (09)


Cash Flow                                                                                                                                                           Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                              Quarter to Date          %                        Year-to-Date                   %
   Cap. Improvement Deprec.
                                                                                                                                                                     935167
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                     25,458            3                              59,402                   3

   Closing Cost Amortization
                                                                                                                                                                     935168
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                         3,006         0                               7,014                   0

   Loan Fee Amortization
                                                                                                                                                                     935169
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                     12,322            2                              28,751                   2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                     935173
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                     40,786            5                              95,167                   5

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                     935174
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                    226,795           29                            -128,511                   -7

  INCOME TAX EXPENSE
                                                                                                                                                                     935175
                                                                                                                                                        1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                     935177
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                            0          0                               1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                     935179
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                            0          0                               1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                     935180
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                    226,795           29                            -130,111                   -7

NET INCOME (LOSS)
                                                                                                                                                                     935185
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                    226,795           29                            -130,111                   -7

  ADJUSTMENTS
                                                                                                                                                                     935187
                                                                                                                                                        1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                     935195
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                    226,795           29                            -130,111                   -7




                                      Quarter to Date                                                               Year to Date
                                           Beg Cash          End Cash            Difference          Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                  7,242           288,406              281,164     10      10,943                   288,406                  277,463

 1020-00-000 1020 OLD Clearing                     0                 0                     0   10          0                         0                                        0

 Total Cash                                    7,242          288,406              281,164     Tot     10,943                   288,406                       277,463

                                                                                               al




                   Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                        Page 100
                                                                                                                                          Monday, August 24, 2020
                                                                  of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund IX for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       101
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund IX

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       102
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund IX
approximately $ 4,854,046.10 and Professional Financial Investors, Inc. owes approximately $760,326.33 in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       103
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       104
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         105
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund XII




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       106
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund XII as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       107
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
                 PROFESSIONAL FINANCIAL INVESTORS XII
                      IGNACIO HILLS APARTMENTS
                 STATEMENT OF ASSETS AND LIABILITIES
                          DECEMBER 31, 2019
                              (Unaudited)

                                  ASSETS

CURRENT ASSETS
     Cash on Hand                                                  $         51,582
     AR Rent Due                                                                 75
     Prepaid Insurance                                                        1,148

      Total Current Assets                                                   52,805

FIXED ASSETS
      Land                                                                  442,500
      Building                                                            1,247,500
      Closing Costs                                                          18,879
      Syndication Costs                                                     107,500
      Loan Fees                                                             196,696
      Personal Property                                                      80,000
      Oganization Costs                                                      35,000
      Property Improvements                                               1,409,006

      Total Fixed Assets                                                  3,537,081
       Less: Accumulated Depreciation                                     2,576,718

      Net Fixed Assets                                                      960,363

LONG TERM RECEIVABLES
     Due to/from GP                                                       1,571,095
     Due to/from PISF                                                     4,503,564
    Total Long Term Receivables                                           6,074,659

TOTAL ASSETS                                                       $      7,087,827


                      For Internal Management Purposes Only


Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 108
                                       of 2121
                 PROFESSIONAL FINANCIAL INVESTORS XII
                      IGNACIO HILLS APARTMENTS
                 STATEMENT OF ASSETS AND LIABILITIES
                          DECEMBER 31, 2019
                              (Unaudited)

                                     LIABILITIES

CURRENT LIABILITIES
     Accounts Payable                                                             927
     FTB Taxes Payable                                                             67
     Unearned Rent                                                              5,271
   Total Current Liabilities                                                    6,265

LONG TERM LIABILITIES
     Deed ofTrust Payable                                                   4,153,995
     Security Deposits Payable                                                 37,700
     Pet Deposit Payable                                                          250
     Mortgage Payable                                                       4,934,500

     Total Long Term Liabilities                                            9,126,445

TOTAL LIABILITIES                                                           9,132,709

EQUITY
     Membership Capitalization                                               1,075,000
     L.P. Distribution                                                         310,668
     G.P. Distribution                                                        (115,000)
     Retained Earnings                                                      (3,242,263)
     Current Net Income                                                        (73,287)

       Total Equity                                                         (2,044,882)

TOTAL LIABILITIES AND EQUITY                                         $      7,087,827


                        For Internal Management Purposes Only




Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 109
                                         of 2121
IGNACIO HILLS APARTMENTS XII (12)                                                                                   Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                      13,692.14
      1099-00-000            TOTAL CASH                                                                           13,692.14


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      2,100.00
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        2,100.00


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   2,573.24
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             2,573.24
      1299-00-000           TOTAL CURRENT ASSETS                                                                  18,365.38


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                               442,500.00
      1310-00-000             Building                                                                         1,247,500.00
      1311-00-000             Accum Depreciation                                                              -1,247,500.00
      1349-00-000           NET FIXED ASSETS                                                                     442,500.00


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        18,878.80
      1352-00-000            Syndication Costs                                                                   107,500.00
      1353-00-000            Loan Fees                                                                           196,696.22
      1354-00-000            Accum Amort Loan Fees                                                               -78,952.37
      1355-00-000            Personal Property                                                                    80,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -80,000.00
      1357-00-000            Organization Costs                                                                   35,000.00
      1358-00-000            Accum Amort Organization Costs                                                      -35,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                               244,122.65


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                             165,630.04
      1401-00-000            2001 Bathroom Improvements                                                              403.05
      1402-00-000            2001 Kitchen Improvements                                                             1,498.37
      1403-00-000            2001 Floor Improvements                                                               4,822.09
      1404-00-000            2001 Window Improvements                                                                445.74
      1405-00-000            2001 Building Improvements                                                              525.74
      1406-00-000            2001 Roof Improvements                                                                  750.00
      1407-00-000            2001 Other Improvements                                                               1,410.34
      1408-00-000            2002 Bathroom Improvements                                                            2,209.97
      1409-00-000            2002 Kitchen Improvements                                                             2,712.30
      1410-00-000            2002 Floor Improvements                                                               6,502.04
      1411-00-000            2002 Window Improvements                                                                126.58
      1414-00-000            2002 Other Improvements                                                               7,773.73
      1415-00-000            2002 Improvement Salaries                                                               227.50
      1416-00-000            2003 Bathroom Improvements                                                              767.00
      1417-00-000            2003 Kitchen Improvements                                                             1,463.89
      1418-00-000            2003 Floor Improvements                                                               6,355.98
      1419-00-000            2003 Window Improvements                                                                633.39
      1422-00-000            2003 Other Improvements                                                               4,053.55
      1423-00-000            2004 Bathroom Improvements                                                              295.00
      1424-00-000            2004 Kitchen Improvements                                                               368.98
      1425-00-000            2004 Floor Improvements                                                               3,832.34

            Case: 20-30604             Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  110
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:52 PM
IGNACIO HILLS APARTMENTS XII (12)                                                                                     Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1426-00-000                2004 Window Improvements                                                               70.65
      1428-00-000                2004 Roof Improvements                                                              9,240.00
      1429-00-000                2004 Other Improvements                                                             2,812.40
      1430-00-000                2005 Bathroom Improvements                                                            250.39
      1431-00-000                2005 Kitchen Improvements                                                           1,714.09
      1432-00-000                2005 Floor Improvements                                                             9,811.56
      1433-00-000                2005 Window Improvements                                                               21.29
      1436-00-000                2005 Other Improvements                                                             2,703.12
      1437-00-000                2005 Improvement Salaries                                                           8,083.68
      1438-00-000                2006 Bathroom Improvements                                                          4,327.24
      1440-00-000                2006 Floor Improvements                                                             1,226.23
      1442-00-000                2006 Building Improvements                                                        300,872.49
      1444-00-000                2006 Other Improvements                                                            47,151.31
      1445-00-000                2007 Bathroom Improvements                                                            969.63
      1446-00-000                2007 Kitchen Improvements                                                           1,167.84
      1447-00-000                2007 Floor Improvements                                                             6,934.62
      1448-00-000                2007 Window Improvements                                                              110.66
      1451-00-000                2007 Other Improvements                                                            25,290.29
      1452-00-000                2008 Bathroom Improvements                                                          2,511.00
      1453-00-000                2008 Kitchen Improvements                                                           4,548.35
      1454-00-000                2008 Floor Improvements                                                             6,460.65
      1455-00-000                2008 Window Improvements                                                              320.68
      1456-00-000                2008 Building Improvements                                                             48.42
      1458-00-000                2008 Other Improvements                                                             8,288.28
      1459-00-000                2009 Bathroom Improvements                                                            512.00
      1461-00-000                2009 Floor Improvements                                                             2,976.54
      1465-00-000                2009 Other Improvements                                                            42,632.47
      1470-00-000                2010 Other Improvements                                                            14,932.32
      1480-00-000                2011 Other Improvements                                                            36,388.83
      1485-00-000                2012 Other Improvements                                                           109,634.26
      1490-00-000                2013 Other Improvements                                                            78,276.89
      1491-00-000                2014 Other Improvements                                                            60,607.33
      1491-00-100                2014 T/O Misc. Expense                                                              6,723.57
      1491-00-200                2014 T/O Materials                                                                  3,395.93
      1491-00-300                2014 T/O Outside Vendor                                                             8,103.30
      1492-00-000                2015 Other Improvements                                                             7,551.32
      1492-00-100                T/O Misc. Exp.                                                                      3,415.40
      1492-00-200                2015 T/O Materiales                                                                 5,462.88
      1492-00-300                T/O Outside Vendor                                                                 15,792.00
      1493-00-000                2016 Other Improvements                                                             3,811.55
      1493-00-100                2016 T/O Misc. Exp.                                                                 7,477.66
      1493-00-200                2016 T/O Materials                                                                 11,887.14
      1493-00-300                2016 T/O outside vendors                                                           39,884.81
      1493-00-400                2016 Hills Assessments                                                              9,799.53
      1494-00-000                2017 Other Improvements                                                            21,316.12
      1494-00-200                2017 T/O Materials                                                                  7,822.73
      1494-00-300                2017 T/O Outside Vendor                                                            21,618.25
      1494-00-400                2017 Hills Assessments                                                             11,083.27
      1495-00-000                2018 Other Improvements                                                            97,324.03
      1495-00-100                2018 T/O Misc. Exp.                                                                 5,418.51
      1495-00-200                2018 T/O Materials                                                                 10,189.71
      1495-00-300                2018 T/O Outside Vendor                                                            14,215.00
      1495-00-400                2018 Hills Assessments                                                             43,891.70
      1496-00-000                2019 Other Improvements                                                             5,505.10
      1496-00-200                2019 T/O Materials                                                                    737.55

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  111
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:52 PM
IGNACIO HILLS APARTMENTS XII (12)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1496-00-300            2019 T/O Outside Vendor                                                              12,755.00
      1496-00-400            2019 Hills Assessments                                                               30,121.15
      1497-00-000            2020 Other Improvements                                                              49,341.09
      1497-00-100            2020 T/O Misc. Exp.                                                                   2,226.42
      1497-00-200            2020 T/O Materials                                                                    7,489.97
      1497-00-300            2020 T/O Outside Vendor                                                              21,500.00
      1497-00-400            2020 Hills Assessments                                                               11,525.29
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         1,501,089.11
      1598-00-000            Accum Deprec - Capital Improvements                                               1,143,029.00
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         358,060.11


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                   1,571,094.85
      1855-00-000             Due To/From PISF, Inc.                                                           4,550,430.83
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                        6,121,525.68
      1999-00-000          TOTAL ASSETS                                                                        7,184,573.82
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                        257.55
      2010-00-000            Unearned Rent                                                                         2,665.77
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2020-00-000            Property Tax Payable                                                                  4,022.29
      2099-00-000           TOTAL CURRENT LIABILITIES                                                              7,012.28


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                             4,133,994.59
      2235-00-000            Security Deposits Liability                                                          36,225.00
      2238-00-000            Pet Deposit Payable                                                                     250.00
      2240-00-000            Mortgage Payable                                                                  4,934,500.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                        9,104,969.59
      2999-00-000           TOTAL LIABILITIES                                                                  9,111,981.87


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             1,075,000.00
      3050-00-000            L.P. Distributions                                                                  310,668.19
      3055-00-000            G.P. Distributions                                                                 -115,000.00
      3130-00-000            Retained Earnings                                                                -3,163,683.35
      3140-00-000            Net Income (Loss) Current                                                           -34,392.89
      3990-00-000            TOTAL EQUITY                                                                     -1,927,408.05
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                          7,184,573.82


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  112
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:52 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund XII for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       113
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
                PROFESSIONAL FINANCIAL INVESTORS XII
                     IGNACIO HILLS APARTMENTS
                 STATEMENT OF INCOME AND EXPENSES
           FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2019
                             (Unaudited)



   INCOME:
       Rental Income                                                      $   604,300
       Other Income                                                             1,354

         Gross Income                                                         605,654

         Less Vacancy Loss                                                      4,124

         Effective Net Income                                                 601,530

   OPERATING EXPENSES:
       Renting Expenses                                                         2,984
       Licenses, Fees and Permit                                                  437
       Association Dues                                                        43,611
       Offsite Manager                                                         12,086
       Finders Fees                                                             2,100
       Utilities                                                               15,827
       Repairs and Maintenance                                                 31,553
       Real Estate and Other Taxes                                             43,878
       Insurance                                                               15,416
       Mortgage Interest                                                      225,137
       Deed of Trust Interest                                                 173,236

         Total Operating Expenses                                             566,265

   Net Income before Depreciation                                              35,265

   Less: Depreciation Expense                                                 108,552


   NET INCOME                                                             $   (73,287)




                        For Internal Management Purposes Only




Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 114
                                       of 2121
IGNACIO HILLS APARTMENTS XII (12)                                                                                                                Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                   364,350.00               100.00            364,350.00                    100.00
  4099-00-000         TOTAL INCOME                                    364,350.00               100.00            364,350.00                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                   28,500.00                 7.82             28,500.00                       7.82
  6011-00-000           Promo/Move-In Incentives                        2,525.00                 0.69              2,525.00                       0.69
  6031-00-000           Other Renting Expenses                            -24.50                -0.01                -24.50                      -0.01
  6049-00-000           TOTAL RENTING EXPENSE                          31,000.50                 8.51             31,000.50                       8.51

  6050-00-000          ADMINISTRATIVE EXPENSES
  6074-00-000           Licenses, Fees & Permits                        2,261.63                 0.62              2,261.63                       0.62
  6082-00-000           Association Dues                               25,439.61                 6.98             25,439.61                       6.98
  6099-00-000           TOTAL ADMINISTRATIVE EXP                       27,701.24                 7.60             27,701.24                       7.60

  6100-00-000          MANAGEMENT EXPENSES
  6120-00-000           Offsite Mgt Fee PFI                             6,246.00                 1.71              6,246.00                       1.71
  6123-00-000           Finders Fees                                    1,000.00                 0.27              1,000.00                       0.27
  6199-00-000           TOTAL MANAGEMENT EXPENSE                        7,246.00                 1.99              7,246.00                       1.99

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                               5,005.76                 1.37              5,005.76                       1.37
  6205-00-100           Utilities Credits or rebates                     -615.06                -0.17               -615.06                      -0.17
  6215-00-000           Water                                           4,284.01                 1.18              4,284.01                       1.18
  6220-00-000           Garbage & Trash Removal                         2,100.00                 0.58              2,100.00                       0.58
  6249-00-000           TOTAL UTILITIES EXPENSE                        10,774.71                 2.96             10,774.71                       2.96

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                        2,070.09                 0.57              2,070.09                       0.57
  6275-00-145           R&M - Miscellaneous                               234.96                 0.06                234.96                       0.06
  6275-00-155           R&M - HVAC                                        482.50                 0.13                482.50                       0.13

                                Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 115        Saturday, August 29, 2020
                                                                            of 2121                                                            10:21 AM
IGNACIO HILLS APARTMENTS XII (12)                                                                                                               Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                  Period to Date                  %            Year to Date                        %
  6320-00-000            Maintenance Supplies                             277.67                0.08                 277.67                      0.08
  6320-00-100            R&M - Electrical Supplies                         34.09                0.01                  34.09                      0.01
  6322-00-090            R&M - Landscape                                  175.00                0.05                 175.00                      0.05
  6325-00-000            Small Tools & Equipment                           28.45                0.01                  28.45                      0.01
  6349-00-000            TOTAL REP. & MAINTENANCE                      3,302.76                 0.91              3,302.76                       0.91

  6350-00-000          CONTRACT MAINTENANCE
  6362-00-000           Contract R&M                                   5,390.00                 1.48              5,390.00                       1.48
  6370-00-000           Contract - Landscaping                          -978.14                -0.27               -978.14                      -0.27
  6399-00-000           TOTAL CONTRACT MAINT.                          4,411.86                 1.21              4,411.86                       1.21

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                             28,156.02                 7.73             28,156.02                       7.73
  6449-00-000           TOTAL TAX EXPENSE                             28,156.02                 7.73             28,156.02                       7.73

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                              8,235.43                 2.26              8,235.43                       2.26
  6465-00-000           Earthquake Insurance                           3,011.19                 0.83              3,011.19                       0.83
  6467-00-000           Umbrella Insurance                               389.06                 0.11                389.06                       0.11
  6498-00-000           TOTAL INSURANCE EXPENSE                       11,635.68                 3.19             11,635.68                       3.19

  6499-00-000         TOTAL OPERATING EXPENSES                       124,228.77                34.10            124,228.77                      34.10

  6500-00-000          OTHER INCOME
  6545-00-000           Late Charges                                     -75.00                -0.02                -75.00                      -0.02
  6560-00-000           Damages & Cleaning Fees                           -5.00                 0.00                 -5.00                       0.00
  6575-00-000           T/O - S/D Charges to Tenant                     -435.00                -0.12               -435.00                      -0.12
  6595-00-000           TOTAL OTHER INCOME                              -515.00                -0.14               -515.00                      -0.14

  6599-00-000         NET OPERATING INCOME                           240,636.23                66.05            240,636.23                      66.05

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                            131,381.06                36.06            131,381.06                      36.06
  6620-00-000           Deed Of Trust Interest                       135,085.06                37.08            135,085.06                      37.08

                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 116        Saturday, August 29, 2020
                                                                           of 2121                                                            10:21 AM
IGNACIO HILLS APARTMENTS XII (12)                                                                                                            Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                               Period to Date                  %            Year to Date                        %
  6660-00-000            TOTAL DEBT SERVICE EXP.                 266,466.12                 73.13            266,466.12                      73.13

  6670-00-000          NET INC.BEFORE DEP.& TAX                   -25,829.89                -7.09            -25,829.89                      -7.09

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6730-00-000           Cap. Improvement Deprec.                    7,763.00                 2.13              7,763.00                       2.13
  6770-00-000           TOTAL DEPREC. & AMORT.                      7,763.00                 2.13              7,763.00                       2.13

  6799-00-000         NET INC.(LOSS) BEF.TAXES                    -33,592.89                -9.22            -33,592.89                      -9.22

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                               800.00                 0.22                800.00                       0.22

  6850-00-000            TOTAL INCOME TAX EXPENSE                     800.00                 0.22                800.00                       0.22

  6900-00-000         NET INCOME (LOSS)BK                         -34,392.89                -9.44            -34,392.89                      -9.44




                                Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 117        Saturday, August 29, 2020
                                                                        of 2121                                                            10:21 AM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund XII for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       118
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
IGNACIO HILLS APARTMENTS XII (12)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                          Period to Date     %            Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                             1,208,825     100               1,208,825       100

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                             1,208,825     100               1,208,825       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                                  8,248     1                    8,248         1

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,968     0                    5,968         0

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                    -75     0                      -75         0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                                14,141      1                   14,141         1

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                    874     0                      874         0

   Association Dues
                                                                                                                                     934927
                                                                                                                        1/1/1901 12:00:00AM


                                                                87,222      7                   87,222         7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                88,096      7                   88,096         7

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                                24,172      2                   24,172         2

   Finders Fees
                                                                                                                                     934942
                                                                                                                        1/1/1901 12:00:00AM


                                                                  4,200     0                    4,200         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                                28,372      2                   28,372         2

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                13,656      1                   13,656         1

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                    -55     0                      -55         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                17,526      1                   17,526         1

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                                    528     0                      528         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                                31,655      3                   31,655         3

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                                  3,904     0                    3,904         0

   R&M - Pest Control
                                                                                                                                     935006
                                                                                                                        1/1/1901 12:00:00AM


                                                                    500     0                      500         0

   Maintenance Supplies
                                                                                                                                     935013
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,354     0                    1,354         0

   R&M - Electrical Supplies
                                                                                                                                     935014
                                                                                                                        1/1/1901 12:00:00AM


                                                                    239     0                      239         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                     935055
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,996     0                    5,996         0

  CONTRACT MAINTENANCE
                                                                                                                                     935056
                                                                                                                        1/1/1901 12:00:00AM




   Contract - Plumbing/Sewer
                                                                                                                                     935094
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,040     0                    2,040         0

   Contract - Electrical & Lighting
                                                                                                                                     935095
                                                                                                                        1/1/1901 12:00:00AM


                                                                    660     0                      660         0

   Contract - HVAC Maint.
                                                                                                                                     935096
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,038     0                    1,038         0

   Contract R&M
                                                                                                                                     935097
                                                                                                                        1/1/1901 12:00:00AM


                                                                51,475      4                   51,475         4

   Contract - Landscaping
                                                                                                                                     935102
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,956     0                    1,956         0

   TOTAL CONTRACT MAINT.
                                                                                                                                     935113
                                                                                                                        1/1/1901 12:00:00AM


                                                                57,169      5                   57,169         5

  TAXES
                                                                                                                                     935114
                                                                                                                        1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                     935115
                                                                                                                        1/1/1901 12:00:00AM


                                                                95,623      8                   95,623         8

   TOTAL TAX EXPENSE
                                                                                                                                     935119
                                                                                                                        1/1/1901 12:00:00AM


                                                                95,623      8                   95,623         8

  INSURANCE EXPENSE
                                                                                                                                     935120
                                                                                                                        1/1/1901 12:00:00AM




                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 119
                                                                                                         Saturday, August 29, 2020
                                                             of 2121
IGNACIO HILLS APARTMENTS XII (12)


Cash Flow                                                                                                                                                          Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                                 Period to Date          %                        Year-to-Date                %
   Package Insurance
                                                                                                                                                                    935121
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       19,726            2                              19,726                2

   Earthquake Insurance
                                                                                                                                                                    935122
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                           9,772         1                               9,772                1

   Umbrella Insurance
                                                                                                                                                                    935123
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                           1,334         0                               1,334                0

   TOTAL INSURANCE EXPENSE
                                                                                                                                                                    935132
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       30,832            3                              30,832                3

TOTAL OPERATING EXPENSES
                                                                                                                                                                    935133
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      351,884           29                             351,884               29

  OTHER INCOME
                                                                                                                                                                    935134
                                                                                                                                                       1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                                                    935141
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                           -100          0                                -100                0

   Late Charges
                                                                                                                                                                    935142
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -2,025           0                              -2,025                0

   Damages & Cleaning Fees
                                                                                                                                                                    935143
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                           -138          0                                -138                0

   T/O - S/D Charges to Tenant
                                                                                                                                                                    935145
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                           -520          0                                -520                0

   Interest Income
                                                                                                                                                                    935148
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     -303,734          -25                            -303,734               -25

   TOTAL OTHER INCOME
                                                                                                                                                                    935149
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     -306,517          -25                            -306,517               -25

NET OPERATING INCOME
                                                                                                                                                                    935150
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                    1,163,458           96                           1,163,458               96

  DEBT SERVICE EXPENSE
                                                                                                                                                                    935151
                                                                                                                                                       1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                    935152
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      450,273           37                             450,273               37

   Deed Of Trust Interest
                                                                                                                                                                    935153
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      650,206           54                             650,206               54

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                    935160
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                    1,100,479           91                           1,100,479               91

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                    935161
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       62,979            5                              62,979                5

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                    935162
                                                                                                                                                       1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                    935167
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      217,104           18                             217,104               18

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                    935173
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      217,104           18                             217,104               18

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                    935174
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     -154,125          -13                            -154,125               -13

  INCOME TAX EXPENSE
                                                                                                                                                                    935175
                                                                                                                                                       1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                    935177
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -7,867          -1                              -7,867                -1

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                    935179
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                        -7,867          -1                              -7,867                -1

NET INCOME (LOSS)BK
                                                                                                                                                                    935180
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     -146,257          -12                            -146,257               -12

NET INCOME (LOSS)
                                                                                                                                                                    935185
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     -146,257          -12                            -146,257               -12

  ADJUSTMENTS
                                                                                                                                                                    935187
                                                                                                                                                       1/1/1901 12:00:00AM




   Association Dues
                                                                                                                                                                    935192
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -87,222          -7                             -87,222                -7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                    935193
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -87,222          -7                             -87,222                -7

  TOTAL ADJUSTMENTS
                                                                                                                                                                    935194
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -87,222          -7                             -87,222                -7

  CASH FLOW
                                                                                                                                                                    935195
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     -233,479          -19                            -233,479               -19




                                         Period to Date                                                               Year to Date
                                             Beg Cash          End Cash            Difference          Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                    5,257           103,165                97,907    10       5,257                   103,165                  97,907

 1015-00-000 1015 -Reserve Account                    0                0                     0   10          0                         0                                     0

 1020-00-000 1020 OLD Clearing                        0                0                     0   10          0                         0                                     0

 Total Cash                                      5,257          103,165               97,907     Tot      5,257                   103,165                        97,907

                                                                                                 al




                      Case: 20-30604   Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06                        Page 120
                                                                                                                                        Saturday, August 29, 2020
                                                                    of 2121
IGNACIO HILLS APARTMENTS XII (12)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %            Year-to-Date        %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                               311,875     100                 726,675      100

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                               311,875     100                 726,675      100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                                31,150     10                   57,000        8

   Promo/Move-In Incentives
                                                                                                                                    934889
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    5,050        1

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      -49        0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                                31,150     10                   62,001        9

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                    790     0                    4,523        1

   Association Dues
                                                                                                                                    934927
                                                                                                                       1/1/1901 12:00:00AM


                                                                21,805      7                   50,879        7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                22,595      7                   55,402        8

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                  6,246     2                   12,492        2

   Finders Fees
                                                                                                                                    934942
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    2,000        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                  6,246     2                   14,492        2

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                  4,029     1                   10,012        1

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                    -71     0                   -1,230        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                  3,330     1                    8,568        1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                    889     0                    3,962        1

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                  8,176     3                   21,311        3

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                    673     0                    4,208        1

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                    470     0                      470        0

   R&M - HVAC
                                                                                                                                    934986
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      965        0

   Maintenance Supplies
                                                                                                                                    935013
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      555        0

   R&M - Electrical Supplies
                                                                                                                                    935014
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       68        0

   R&M - Landscape
                                                                                                                                    935023
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      350        0

   Small Tools & Equipment
                                                                                                                                    935047
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       57        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                    935055
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,143     0                    6,673        1

  CONTRACT MAINTENANCE
                                                                                                                                    935056
                                                                                                                       1/1/1901 12:00:00AM




   Contract R&M
                                                                                                                                    935097
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   11,620        2

   Contract - Landscaping
                                                                                                                                    935102
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   -1,956        0

   TOTAL CONTRACT MAINT.
                                                                                                                                    935113
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    9,664        1

  TAXES
                                                                                                                                    935114
                                                                                                                       1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                    935115
                                                                                                                       1/1/1901 12:00:00AM


                                                                24,134      8                   56,312        8

   TOTAL TAX EXPENSE
                                                                                                                                    935119
                                                                                                                       1/1/1901 12:00:00AM


                                                                24,134      8                   56,312        8

  INSURANCE EXPENSE
                                                                                                                                    935120
                                                                                                                       1/1/1901 12:00:00AM




                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 121
                                                                                                         Monday, August 24, 2020
                                                             of 2121
IGNACIO HILLS APARTMENTS XII (12)


Cash Flow                                                                                                                                                              Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                                 Quarter to Date          %                        Year-to-Date                   %
   Package Insurance
                                                                                                                                                                        935121
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            7,059         2                              16,471                   2

   Earthquake Insurance
                                                                                                                                                                        935122
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            2,581         1                               6,022                   1

   Umbrella Insurance
                                                                                                                                                                        935123
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                             333          0                                 778                   0

   TOTAL INSURANCE EXPENSE
                                                                                                                                                                        935132
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            9,973         3                              23,271                   3

TOTAL OPERATING EXPENSES
                                                                                                                                                                        935133
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       103,418           33                             249,127                  34

  OTHER INCOME
                                                                                                                                                                        935134
                                                                                                                                                           1/1/1901 12:00:00AM




   Late Charges
                                                                                                                                                                        935142
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                               0          0                                -150                   0

   Damages & Cleaning Fees
                                                                                                                                                                        935143
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                              -10         0                                 -10                   0

   T/O - S/D Charges to Tenant
                                                                                                                                                                        935145
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            -870          0                                -870                   0

   TOTAL OTHER INCOME
                                                                                                                                                                        935149
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            -880          0                              -1,030                   0

NET OPERATING INCOME
                                                                                                                                                                        935150
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       209,337           67                             478,578                  66

  DEBT SERVICE EXPENSE
                                                                                                                                                                        935151
                                                                                                                                                           1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                        935152
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       112,260           36                             262,762                  36

   Deed Of Trust Interest
                                                                                                                                                                        935153
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        53,553           17                             270,170                  37

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                        935160
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                       165,812           53                             532,932                  73

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                        935161
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        43,524           14                             -54,354                   -7

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                        935162
                                                                                                                                                           1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                        935167
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            6,654         2                              15,526                   2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                        935173
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            6,654         2                              15,526                   2

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                        935174
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        36,870           12                             -69,880                 -10

  INCOME TAX EXPENSE
                                                                                                                                                                        935175
                                                                                                                                                           1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                        935177
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                               0          0                               1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                        935179
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                               0          0                               1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                        935180
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        36,870           12                             -71,480                 -10

  Temporary Distribution
                                                                                                                                                                        935184
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                            1,060         0                                   0                   0

NET INCOME (LOSS)
                                                                                                                                                                        935185
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        35,810           11                             -71,480                 -10

  ADJUSTMENTS
                                                                                                                                                                        935187
                                                                                                                                                           1/1/1901 12:00:00AM




   Association Dues
                                                                                                                                                                        935192
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        -21,805          -7                             -50,879                   -7

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                        935193
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        -21,805          -7                             -50,879                   -7

  TOTAL ADJUSTMENTS
                                                                                                                                                                        935194
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        -21,805          -7                             -50,879                   -7

  CASH FLOW
                                                                                                                                                                        935195
                                                                                                                                                           1/1/1901 12:00:00AM


                                                                        14,005            4                            -122,359                 -17




                                         Quarter to Date                                                               Year to Date
                                              Beg Cash          End Cash            Difference          Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                     5,537            27,384                21,848    10     103,165                    27,384                   -75,780

 1015-00-000 1015 -Reserve Account                    0                 0                     0   10          0                         0                                        0

 1020-00-000 1020 OLD Clearing                        0                 0                     0   10          0                         0                                        0

 Total Cash                                       5,537           27,384               21,848     Tot    103,165                    27,384                        -75,780

                                                                                                  al




                      Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                        Page 122
                                                                                                                                             Monday, August 24, 2020
                                                                     of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund XII for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       123
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund XII

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       124
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund XII
approximately $4,550,430.83 and Professional Financial Investors, Inc. owes approximately $1,571,094.85 in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       125
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       126
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         127
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund XIII




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       128
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund XIII as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       129
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
                  PROFESSIONAL FINANCIAL INVESTORS XIII
                   STATEMENT OF ASSETS AND LIABILITIES
                           DECEMBER 31, 2019
                              (Unaudited)



                                    ASSETS

CURRENT ASSETS
  Cash on Hand                                                        $     237,341
  Petty Cash                                                                    300
  A/R Rent Due                                                                3,607
  Prepaid Insurance                                                           2,364

   Total Current Assets                                                     243,612

FIXED ASSETS
   Land                                                                      969,000
   Building                                                                3,099,000
   Property Improvements                                                   4,644,648
   Syndication Costs                                                         210,000
   Organization Costs                                                         45,000
   Personal Property                                                         192,000
   Loan Fees                                                                 463,205
   Closing Costs                                                              78,707
    Total Fixed Assets                                                     9,701,560
      Less: Accumulated Depreciation                                       6,682,790

     Net Fixed Assets                                                      3,018,771

    Long Term Receivables
   Hammondale Due to / from                                                      520
   Due to / from GP                                                          777,738
   Due to / from PISF                                                     13,837,049
     Total Long Term Receivables                                          14,615,307

TOTAL ASSETS                                                          $ 17,877,689


                    For Internal Management Purposes Only


 Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 130
                                       of 2121
                    PROFESSIONAL FINANCIAL INVESTORS XIII
                     STATEMENT OF ASSETS AND LIABILITIES
                             DECEMBER 31, 2019
                                (Unaudited)



                                     LIABILITIES

CURRENT LIABILITIES
  Accounts Payable                                                      $      18,005
  FTB Taxes Payable                                                                67
  Unearned Rent                                                                11,872
     Total Current Liabilities                                                 29,943

LONG TERM LIABILITIES
  Security Deposits Payable                                                    115,475
  Deed of Trust Payable                                                     11,021,919
  Mortgage Payable                                                          13,205,000

       Total Long Term Liabilities                                          24,342,394

TOTAL LIABILITIES                                                           24,372,337

EQUITY
  Membership Capitalization                                                  2,100,000
  Less Repurchased Units                                                      (100,000)
  Retained Earnings                                                         (4,521,592)
  Member Distribution                                                       (3,787,500)
  Current Net Income                                                          (185,556)

     Total Equity                                                           (6,494,648)

TOTAL LIABILITIES AND EQUITY                                            $ 17,877,689




                      For Internal Management Purposes Only


 Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 131
                                         of 2121
LINCOLN VILLA APTS-PISF XIII (13)                                                                                   Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                      38,377.42
      1090-00-000            Petty Cash                                                                              300.00
      1099-00-000            TOTAL CASH                                                                           38,677.42


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                     16,883.23
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                       16,883.23


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                  19,017.52
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                            19,017.52
      1299-00-000           TOTAL CURRENT ASSETS                                                                  74,578.17


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                               969,000.00
      1310-00-000             Building                                                                         3,099,000.00
      1311-00-000             Accum Depreciation                                                              -3,099,000.00
      1349-00-000           NET FIXED ASSETS                                                                     969,000.00


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        78,706.58
      1351-00-900            A/A Closing Costs                                                                   -69,107.76
      1352-00-000            Syndication Costs                                                                   210,000.00
      1353-00-000            Loan Fees                                                                           463,205.46
      1354-00-000            Accum Amort Loan Fees                                                              -172,037.09
      1355-00-000            Personal Property                                                                   192,000.00
      1356-00-000            Accum Depreciation Personal Property                                               -192,000.00
      1357-00-000            Organization Costs                                                                   45,000.00
      1358-00-000            Accum Amort Organization Costs                                                      -45,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                               510,767.19


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                           1,029,316.51
      1401-00-000            2001 Bathroom Improvements                                                            8,054.51
      1402-00-000            2001 Kitchen Improvements                                                             5,227.66
      1403-00-000            2001 Floor Improvements                                                              13,023.72
      1404-00-000            2001 Window Improvements                                                                613.20
      1405-00-000            2001 Building Improvements                                                            3,442.43
      1407-00-000            2001 Other Improvements                                                              10,137.44
      1408-00-000            2002 Bathroom Improvements                                                            4,572.20
      1409-00-000            2002 Kitchen Improvements                                                             3,095.08
      1410-00-000            2002 Floor Improvements                                                              13,974.71
      1411-00-000            2002 Window Improvements                                                              1,503.23
      1412-00-000            2002 Building Improvements                                                            5,128.22
      1414-00-000            2002 Other Improvements                                                               7,820.70
      1415-00-000            2002 Improvement Salaries                                                             6,009.50
      1416-00-000            2003 Bathroom Improvements                                                            6,640.00
      1417-00-000            2003 Kitchen Improvements                                                               878.58
      1418-00-000            2003 Floor Improvements                                                              26,120.75
      1419-00-000            2003 Window Improvements                                                              4,982.56
      1421-00-000            2003 Roof Improvements                                                                1,573.92
      1423-00-000            2004 Bathroom Improvements                                                            2,573.14

            Case: 20-30604             Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  132
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:53 PM
LINCOLN VILLA APTS-PISF XIII (13)                                                                                     Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1424-00-000                2004 Kitchen Improvements                                                           2,258.12
      1425-00-000                2004 Floor Improvements                                                            19,746.97
      1426-00-000                2004 Window Improvements                                                            1,892.72
      1427-00-000                2004 Building Improvements                                                        813,414.12
      1429-00-000                2004 Other Improvements                                                             1,641.04
      1430-00-000                2005 Bathroom Improvements                                                            565.06
      1431-00-000                2005 Kitchen Improvements                                                           1,106.52
      1432-00-000                2005 Floor Improvements                                                             6,246.90
      1434-00-000                2005 Building Improvements                                                         22,145.94
      1436-00-000                2005 Other Improvements                                                            30,267.15
      1437-00-000                2005 Improvement Salaries                                                           8,902.73
      1438-00-000                2006 Bathroom Improvements                                                          1,687.81
      1439-00-000                2006 Kitchen Improvements                                                           3,798.72
      1440-00-000                2006 Floor Improvements                                                             9,417.75
      1441-00-000                2006 Window Improvements                                                              127.87
      1442-00-000                2006 Building Improvements                                                          8,633.90
      1444-00-000                2006 Other Improvements                                                            67,423.59
      1445-00-000                2007 Bathroom Improvements                                                          7,579.48
      1446-00-000                2007 Kitchen Improvements                                                           3,396.57
      1447-00-000                2007 Floor Improvements                                                            17,568.76
      1448-00-000                2007 Window Improvements                                                            2,018.31
      1449-00-000                2007 Building Improvements                                                         18,456.60
      1450-00-000                2007 Roof Improvements                                                                 22.28
      1451-00-000                2007 Other Improvements                                                            80,784.28
      1452-00-000                2008 Bathroom Improvements                                                          4,626.97
      1453-00-000                2008 Kitchen Improvements                                                           3,383.95
      1454-00-000                2008 Floor Improvements                                                             7,334.06
      1455-00-000                2008 Window Improvements                                                              -68.54
      1456-00-000                2008 Building Improvements                                                          6,271.97
      1457-00-000                2008 Roof Improvements                                                            101,958.00
      1458-00-000                2008 Other Improvements                                                            82,703.92
      1465-00-000                2009 Other Improvements                                                           189,055.88
      1470-00-000                2010 Other Improvements                                                            73,317.89
      1480-00-000                2011 Other Improvements                                                            99,813.85
      1485-00-000                2012 Other Improvements                                                           188,414.42
      1490-00-000                2013 Other Improvements                                                            84,326.74
      1491-00-000                2014 Other Improvements                                                           280,309.23
      1491-00-100                2014 T/O Misc. Expense                                                              7,438.72
      1491-00-200                2014 T/O Materials                                                                  3,183.43
      1491-00-300                2014 T/O Outside Vendor                                                             4,439.00
      1492-00-000                2015 Other Improvements                                                            53,846.64
      1492-00-100                T/O Misc. Exp.                                                                     15,080.10
      1492-00-200                2015 T/O Materiales                                                                26,349.72
      1492-00-300                T/O Outside Vendor                                                                 74,213.38
      1493-00-000                2016 Other Improvements                                                            15,203.04
      1493-00-100                2016 T/O Misc. Exp.                                                                12,652.31
      1493-00-200                2016 T/O Materials                                                                 28,254.60
      1493-00-300                2016 T/O outside vendors                                                           97,134.10
      1494-00-000                2017 Other Improvements                                                           216,481.63
      1494-00-100                2017 T/O Misc. Exp.                                                                   829.42
      1494-00-200                2017 T/O Materials                                                                 32,342.14
      1494-00-300                2017 T/O Outside Vendor                                                            75,458.50
      1495-00-000                2018 Other Improvements                                                           204,630.18
      1495-00-100                2018 T/O Misc. Exp.                                                                 8,909.78
      1495-00-200                2018 T/O Materials                                                                 26,217.08

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  133
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:53 PM
LINCOLN VILLA APTS-PISF XIII (13)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1495-00-300            2018 T/O Outside Vendor                                                              51,272.58
      1496-00-000            2019 Other Improvements                                                             149,024.52
      1496-00-100            2019 T/O Misc. Exp.                                                                   4,345.56
      1496-00-200            2019 T/O Materials                                                                   28,401.67
      1496-00-300            2019 T/O Outside Vendor                                                             103,734.74
      1497-00-000            2020 Other Improvements                                                              20,544.66
      1497-00-100            2020 T/O Misc. Exp.                                                                   1,783.24
      1497-00-200            2020 T/O Materials                                                                    9,449.18
      1497-00-300            2020 T/O Outside Vendor                                                              31,195.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         4,707,654.51
      1598-00-000            Accum Deprec - Capital Improvements                                               3,483,161.62
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                       1,224,492.89


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                     727,737.61
      1855-00-000             Due To/From PISF, Inc.                                                          14,554,736.91
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                       15,282,474.52
      1999-00-000          TOTAL ASSETS                                                                       18,061,312.77
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      8,087.44
      2010-00-000            Unearned Rent                                                                        10,404.07
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2020-00-000            Property Tax Payable                                                                 12,238.40
      2099-00-000           TOTAL CURRENT LIABILITIES                                                             30,796.58


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                            11,407,219.33
      2235-00-000            Security Deposits Liability                                                          99,799.77
      2240-00-000            Mortgage Payable                                                                 13,205,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                       24,712,019.10
      2999-00-000           TOTAL LIABILITIES                                                                 24,742,815.68


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             2,100,000.00
      3040-00-000            Less: Repurchased Units                                                            -100,000.00
      3050-00-000            L.P. Distributions                                                               -3,630,000.00
      3055-00-000            G.P. Distributions                                                                 -157,500.00
      3130-00-000            Retained Earnings                                                                -4,707,668.58
      3140-00-000            Net Income (Loss) Current                                                          -186,334.33
      3990-00-000            TOTAL EQUITY                                                                     -6,681,502.91
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         18,061,312.77


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  134
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:53 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund XIII for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       135
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
                PROFESSIONAL FINANCIAL INVESTORS XIII
                 STATEMENT OF INCOME AND EXPENSES
           FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2019
                             (Unaudited)



INCOME:
    Rental Income                                                       $    1,633,314
    Other Income                                                                38,613
    Gross Income                                                             1,671,927

     Less: Vacancy Loss                                                        89,270

     Effective Net Income                                                    1,582,657

OPERATING EXPENSES:
    Renting Expense                                                            21,235
    Office Expense                                                              1,540
    Outside Services                                                            1,065
    Licenses, Fees and Permit                                                   3,268
    Onsite Manager                                                             79,968
    Offsite Manager                                                            32,632
    Utilities                                                                  94,828
    Repairs and Maintenance                                                   153,931
    Real Estate and Other Taxes                                               142,496
    Insurance                                                                  42,771
    Mortgage Interest                                                         617,466

     Total Operating Expenses                                                1,191,201

Net Income before Depreciation                                                391,455

Less: Depreciation Expense                                                    577,011


NET INCOME                                                              $     (185,556)




                      For Internal Management Purposes Only


   Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 136
                                         of 2121
LINCOLN VILLA APTS-PISF XIII (13)                                                                                                                Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                   970,182.47                99.41            970,182.47                     99.41
  4014-00-000           Laundry income                                  5,797.96                 0.59              5,797.96                      0.59
  4099-00-000         TOTAL INCOME                                    975,980.43               100.00            975,980.43                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                   56,519.16                 5.79             56,519.16                       5.79
  6011-00-000           Promo/Move-In Incentives                        4,000.00                 0.41              4,000.00                       0.41
  6015-00-000           Referral Fees                                     250.00                 0.03                250.00                       0.03
  6020-00-000           Advertising                                     1,056.41                 0.11              1,056.41                       0.11
  6025-00-000           Signs                                              50.98                 0.01                 50.98                       0.01
  6031-00-000           Other Renting Expenses                          1,339.01                 0.14              1,339.01                       0.14
  6040-00-000           Credit Check Fees Rcvd                           -125.00                -0.01               -125.00                      -0.01
  6041-00-000           Credit Check Fees Paid                            115.60                 0.01                115.60                       0.01
  6049-00-000           TOTAL RENTING EXPENSE                          63,206.16                 6.48             63,206.16                       6.48

  6050-00-000          ADMINISTRATIVE EXPENSES
  6070-00-000           Office Expense                                    154.64                 0.02                154.64                       0.02
  6074-00-000           Licenses, Fees & Permits                        3,010.20                 0.31              3,010.20                       0.31
  6099-00-000           TOTAL ADMINISTRATIVE EXP                        3,164.84                 0.32              3,164.84                       0.32

  6100-00-000          MANAGEMENT EXPENSES
  6113-00-000           Manager Salary                                 43,862.60                 4.49             43,862.60                       4.49
  6120-00-000           Offsite Mgt Fee PFI                            16,636.57                 1.70             16,636.57                       1.70
  6134-00-000           Postage                                            36.45                 0.00                 36.45                       0.00
  6199-00-000           TOTAL MANAGEMENT EXPENSE                       60,535.62                 6.20             60,535.62                       6.20

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                              17,523.86                 1.80             17,523.86                       1.80
  6205-00-100           Utilities Credits or rebates                   -1,775.25                -0.18             -1,775.25                      -0.18
  6215-00-000           Water                                          12,300.93                 1.26             12,300.93                       1.26

                                    Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 137        Saturday, August 29, 2020
                                                                            of 2121                                                            10:55 AM
LINCOLN VILLA APTS-PISF XIII (13)                                                                                                               Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                  Period to Date                  %            Year to Date                        %
  6220-00-000            Garbage & Trash Removal                      21,682.70                 2.22             21,682.70                       2.22
  6230-00-000            Telephone/Internet/Fax                        2,867.84                 0.29              2,867.84                       0.29
  6249-00-000            TOTAL UTILITIES EXPENSE                      52,600.08                 5.39             52,600.08                       5.39

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                      13,121.34                 1.34             13,121.34                       1.34
  6275-00-025           R&M - Plumbing                                 1,232.50                 0.13              1,232.50                       0.13
  6275-00-050           R&M - Elevator                                 2,083.00                 0.21              2,083.00                       0.21
  6275-00-120           R&M - Electrical                               1,489.60                 0.15              1,489.60                       0.15
  6275-00-140           R&M - Roofing                                  1,869.00                 0.19              1,869.00                       0.19
  6275-00-145           R&M - Miscellaneous                            9,313.94                 0.95              9,313.94                       0.95
  6275-00-150           R&M - Windows                                    718.56                 0.07                718.56                       0.07
  6275-00-160           R&M - Pool                                       125.00                 0.01                125.00                       0.01
  6305-00-000           R&M - Misc. Cleaning                           2,375.00                 0.24              2,375.00                       0.24
  6310-00-000           R&M - Pest Control                             1,020.00                 0.10              1,020.00                       0.10
  6320-00-000           Maintenance Supplies                             889.19                 0.09                889.19                       0.09
  6320-00-100           R&M - Electrical Supplies                      1,558.90                 0.16              1,558.90                       0.16
  6322-00-075           R&M - Pool Supplies                              263.54                 0.03                263.54                       0.03
  6322-00-090           R&M - Landscape                                1,800.00                 0.18              1,800.00                       0.18
  6322-00-150           R&M - Cleaning Supplies                          336.21                 0.03                336.21                       0.03
  6325-00-000           Small Tools & Equipment                          375.03                 0.04                375.03                       0.04
  6331-00-000           Locks & Keys                                     451.80                 0.05                451.80                       0.05
  6335-00-000           R&M - Door/Window Supplies                        16.74                 0.00                 16.74                       0.00
  6349-00-000           TOTAL REP. & MAINTENANCE                      39,039.35                 4.00             39,039.35                       4.00

  6350-00-000          CONTRACT MAINTENANCE
  6362-00-000           Contract R&M                                   7,739.50                 0.79              7,739.50                       0.79
  6364-00-000           Contract - Janitorial Serv.                    1,075.00                 0.11              1,075.00                       0.11
  6367-00-000           Contract - Pest Control                          810.00                 0.08                810.00                       0.08
  6370-00-000           Contract - Landscaping                        19,085.00                 1.96             19,085.00                       1.96
  6375-00-000           Contract - Pool Maint.                         3,367.36                 0.34              3,367.36                       0.34
  6380-00-000           Contract - Elevator Maint.                     2,051.00                 0.21              2,051.00                       0.21
  6399-00-000           TOTAL CONTRACT MAINT.                         34,127.86                 3.50             34,127.86                       3.50


                                    Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 138        Saturday, August 29, 2020
                                                                           of 2121                                                            10:55 AM
LINCOLN VILLA APTS-PISF XIII (13)                                                                                                               Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                  Period to Date                  %            Year to Date                         %
  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                             85,668.82                 8.78             85,668.82                       8.78
  6449-00-000           TOTAL TAX EXPENSE                             85,668.82                 8.78             85,668.82                       8.78

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                             23,631.37                 2.42             23,631.37                       2.42
  6465-00-000           Earthquake Insurance                           8,219.19                 0.84              8,219.19                       0.84
  6467-00-000           Umbrella Insurance                             1,765.19                 0.18              1,765.19                       0.18
  6498-00-000           TOTAL INSURANCE EXPENSE                       33,615.75                 3.44             33,615.75                       3.44

  6499-00-000         TOTAL OPERATING EXPENSES                       371,958.48                38.11            371,958.48                      38.11

  6500-00-000          OTHER INCOME
  6540-00-000           NSF Check Fees                                   -25.00                 0.00                -25.00                       0.00
  6545-00-000           Late Charges                                    -225.00                -0.02               -225.00                      -0.02
  6575-00-000           T/O - S/D Charges to Tenant                   -9,600.60                -0.98             -9,600.60                      -0.98
  6595-00-000           TOTAL OTHER INCOME                            -9,850.60                -1.01             -9,850.60                      -1.01

  6599-00-000         NET OPERATING INCOME                           613,872.55                62.90            613,872.55                      62.90

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                            360,188.37                36.91            360,188.37                      36.91
  6620-00-000           Deed Of Trust Interest                       391,389.61                40.10            391,389.61                      40.10
  6660-00-000           TOTAL DEBT SERVICE EXP.                      751,577.98                77.01            751,577.98                      77.01

  6670-00-000          NET INC.BEFORE DEP.& TAX                     -137,705.43               -14.11           -137,705.43                     -14.11

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6730-00-000           Cap. Improvement Deprec.                      47,163.62                 4.83             47,163.62                       4.83
  6740-00-000           Closing Cost Amortization                        665.28                 0.07                665.28                       0.07
  6770-00-000           TOTAL DEPREC. & AMORT.                        47,828.90                 4.90             47,828.90                       4.90

  6799-00-000         NET INC.(LOSS) BEF.TAXES                      -185,534.33               -19.01           -185,534.33                     -19.01


                                    Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 139        Saturday, August 29, 2020
                                                                           of 2121                                                            10:55 AM
LINCOLN VILLA APTS-PISF XIII (13)                                                                                                              Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                 Period to Date                  %            Year to Date                         %
  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                 800.00                 0.08                800.00                       0.08

  6850-00-000            TOTAL INCOME TAX EXPENSE                       800.00                 0.08                800.00                       0.08

  6900-00-000         NET INCOME (LOSS)BK                          -186,334.33               -19.09           -186,334.33                     -19.09




                                    Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 140        Saturday, August 29, 2020
                                                                          of 2121                                                            10:55 AM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund XIII for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       141
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
LINCOLN VILLA APTS-PISF XIII (13)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                          Period to Date     %            Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                             3,274,721     100               3,274,721       100

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,898     0                    5,898         0

   Utility Income
                                                                                                                                     934867
                                                                                                                        1/1/1901 12:00:00AM


                                                                    376     0                      376         0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                             3,280,995     100               3,280,995       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                               178,540      5                  178,540         5

   Promo/Move-In Incentives
                                                                                                                                     934889
                                                                                                                        1/1/1901 12:00:00AM


                                                                  8,490     0                    8,490         0

   Advertising
                                                                                                                                     934895
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,473     0                    1,473         0

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,148     0                    1,148         0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                31,904      1                   31,904         1

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                 -1,775     0                   -1,775         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                    925     0                      925         0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                               220,704      7                  220,704         7

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                     934913
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,130     0                    2,130         0

   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,506     0                    2,506         0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                  6,535     0                    6,535         0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                11,171      0                   11,171         0

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                                35,320      1                   35,320         1

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                               111,757      3                  111,757         3

   Manager Utility Expense
                                                                                                                                     934939
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,300     0                    1,300         0

   Maintenance Apartment
                                                                                                                                     934940
                                                                                                                        1/1/1901 12:00:00AM


                                                                12,600      0                   12,600         0

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                                65,265      2                   65,265         2

   Postage
                                                                                                                                     934951
                                                                                                                        1/1/1901 12:00:00AM


                                                                     12     0                       12         0

   Security Costs
                                                                                                                                     934956
                                                                                                                        1/1/1901 12:00:00AM


                                                                    563     0                      563         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                               226,816      7                  226,816         7

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                83,192      3                   83,192         3

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                 -3,368     0                   -3,368         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                27,704      1                   27,704         1

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                                72,580      2                   72,580         2

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                  9,852     0                    9,852         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                               189,961      6                  189,961         6

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                                27,007      1                   27,007         1

   R&M - Plumbing
                                                                                                                                     934972
                                                                                                                        1/1/1901 12:00:00AM


                                                                    125     0                      125         0

   R&M - Electrical
                                                                                                                                     934980
                                                                                                                        1/1/1901 12:00:00AM


                                                                     69     0                       69         0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 142
                                                                                                         Saturday, August 29, 2020
                                                             of 2121
LINCOLN VILLA APTS-PISF XIII (13)


Cash Flow                                                                                                                          Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                         Period to Date    %             Year-to-Date         %
   R&M - Painting
                                                                                                                                    934982
                                                                                                                       1/1/1901 12:00:00AM


                                                                   524    0                       524         0

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                 3,906    0                     3,906         0

   R&M - Misc. Cleaning
                                                                                                                                    935003
                                                                                                                       1/1/1901 12:00:00AM


                                                                 5,310    0                     5,310         0

   R&M - Pest Control
                                                                                                                                    935006
                                                                                                                       1/1/1901 12:00:00AM


                                                                 6,840    0                     6,840         0

   Maint. Salaries
                                                                                                                                    935009
                                                                                                                       1/1/1901 12:00:00AM


                                                               25,276     1                    25,276         1

   Maintenance Supplies
                                                                                                                                    935013
                                                                                                                       1/1/1901 12:00:00AM


                                                               12,416     0                    12,416         0

   R&M - Electrical Supplies
                                                                                                                                    935014
                                                                                                                       1/1/1901 12:00:00AM


                                                                 3,199    0                     3,199         0

   R&M - Pool Supplies
                                                                                                                                    935020
                                                                                                                       1/1/1901 12:00:00AM


                                                                   701    0                       701         0

   R&M - Cleaning Supplies
                                                                                                                                    935031
                                                                                                                       1/1/1901 12:00:00AM


                                                                   849    0                       849         0

   Small Tools & Equipment
                                                                                                                                    935047
                                                                                                                       1/1/1901 12:00:00AM


                                                                   822    0                       822         0

   Locks & Keys
                                                                                                                                    935049
                                                                                                                       1/1/1901 12:00:00AM


                                                               12,487     0                    12,487         0

   R&M - Painting Supplies
                                                                                                                                    935050
                                                                                                                       1/1/1901 12:00:00AM


                                                                 2,705    0                     2,705         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                    935055
                                                                                                                       1/1/1901 12:00:00AM


                                                              102,235     3                   102,235         3

  CONTRACT MAINTENANCE
                                                                                                                                    935056
                                                                                                                       1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                    935074
                                                                                                                       1/1/1901 12:00:00AM


                                                                   866    0                       866         0

   Contract - Plumbing/Sewer
                                                                                                                                    935094
                                                                                                                       1/1/1901 12:00:00AM


                                                               15,210     0                    15,210         0

   Contract - Electrical & Lighting
                                                                                                                                    935095
                                                                                                                       1/1/1901 12:00:00AM


                                                                 8,310    0                     8,310         0

   Contract - HVAC Maint.
                                                                                                                                    935096
                                                                                                                       1/1/1901 12:00:00AM


                                                                 2,156    0                     2,156         0

   Contract R&M
                                                                                                                                    935097
                                                                                                                       1/1/1901 12:00:00AM


                                                               47,718     1                    47,718         1

   Contract - Janitorial Serv.
                                                                                                                                    935099
                                                                                                                       1/1/1901 12:00:00AM


                                                                 1,440    0                     1,440         0

   Contract - Painting
                                                                                                                                    935100
                                                                                                                       1/1/1901 12:00:00AM


                                                                 1,800    0                     1,800         0

   Contract - Landscaping
                                                                                                                                    935102
                                                                                                                       1/1/1901 12:00:00AM


                                                               98,160     3                    98,160         3

   Contract - Pool Maint.
                                                                                                                                    935108
                                                                                                                       1/1/1901 12:00:00AM


                                                                 9,970    0                     9,970         0

   Contract - Elevator Maint.
                                                                                                                                    935109
                                                                                                                       1/1/1901 12:00:00AM


                                                               17,310     1                    17,310         1

   TOTAL CONTRACT MAINT.
                                                                                                                                    935113
                                                                                                                       1/1/1901 12:00:00AM


                                                              202,940     6                   202,940         6

  TAXES
                                                                                                                                    935114
                                                                                                                       1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                    935115
                                                                                                                       1/1/1901 12:00:00AM


                                                              292,952     9                   292,952         9

   TOTAL TAX EXPENSE
                                                                                                                                    935119
                                                                                                                       1/1/1901 12:00:00AM


                                                              292,952     9                   292,952         9

  INSURANCE EXPENSE
                                                                                                                                    935120
                                                                                                                       1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                    935121
                                                                                                                       1/1/1901 12:00:00AM


                                                               56,212     2                    56,212         2

   Earthquake Insurance
                                                                                                                                    935122
                                                                                                                       1/1/1901 12:00:00AM


                                                               26,672     1                    26,672         1

   Umbrella Insurance
                                                                                                                                    935123
                                                                                                                       1/1/1901 12:00:00AM


                                                                 4,268    0                     4,268         0

   Health Insurance
                                                                                                                                    935128
                                                                                                                       1/1/1901 12:00:00AM


                                                                  -805    0                      -805         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                    935132
                                                                                                                       1/1/1901 12:00:00AM


                                                               86,346     3                    86,346         3

TOTAL OPERATING EXPENSES
                                                                                                                                    935133
                                                                                                                       1/1/1901 12:00:00AM


                                                            1,333,125     41                1,333,125        41

  OTHER INCOME
                                                                                                                                    935134
                                                                                                                       1/1/1901 12:00:00AM




   Laundry
                                                                                                                                    935139
                                                                                                                       1/1/1901 12:00:00AM


                                                               -20,071    -1                  -20,071         -1

   NSF Check Fees
                                                                                                                                    935141
                                                                                                                       1/1/1901 12:00:00AM


                                                                  -200    0                      -200         0

   Late Charges
                                                                                                                                    935142
                                                                                                                       1/1/1901 12:00:00AM


                                                                -2,250    0                    -2,250         0

   Forfeited Tenant Deposit
                                                                                                                                    935144
                                                                                                                       1/1/1901 12:00:00AM


                                                                -3,213    0                    -3,213         0

                      Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 143
                                                                                                        Saturday, August 29, 2020
                                                            of 2121
LINCOLN VILLA APTS-PISF XIII (13)


Cash Flow                                                                                                                                                         Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                 Period to Date         %                        Year-to-Date                %
   T/O - S/D Charges to Tenant
                                                                                                                                                                   935145
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       -45,217         -1                             -45,217                -1

   Interest Income
                                                                                                                                                                   935148
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                   -1,914,512         -58                          -1,914,512               -58

   TOTAL OTHER INCOME
                                                                                                                                                                   935149
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                   -1,985,463         -61                          -1,985,463               -61

NET OPERATING INCOME
                                                                                                                                                                   935150
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    3,933,333         120                           3,933,333              120

  DEBT SERVICE EXPENSE
                                                                                                                                                                   935151
                                                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                   935152
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    1,234,932          38                           1,234,932               38

   Deed Of Trust Interest
                                                                                                                                                                   935153
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    1,914,512          58                           1,914,512               58

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                   935160
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    3,149,443          96                           3,149,443               96

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                   935161
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      783,890          24                             783,890               24

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                   935162
                                                                                                                                                      1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                   935163
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      196,058           6                             196,058                6

   Cap. Improvement Deprec.
                                                                                                                                                                   935167
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      821,080          25                             821,080               25

   Closing Cost Amortization
                                                                                                                                                                   935168
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                      136,885           4                             136,885                4

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                   935173
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                    1,154,023          35                           1,154,023               35

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                   935174
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -370,133         -11                            -370,133               -11

  INCOME TAX EXPENSE
                                                                                                                                                                   935175
                                                                                                                                                      1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                   935177
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        -7,959          0                              -7,959                0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                   935179
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        -7,959          0                              -7,959                0

NET INCOME (LOSS)BK
                                                                                                                                                                   935180
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -362,174         -11                            -362,174               -11

NET INCOME (LOSS)
                                                                                                                                                                   935185
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -362,174         -11                            -362,174               -11

  ADJUSTMENTS
                                                                                                                                                                   935187
                                                                                                                                                      1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                                                   935190
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        -2,130          0                              -2,130                0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                   935193
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        -2,130          0                              -2,130                0

  TOTAL ADJUSTMENTS
                                                                                                                                                                   935194
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                        -2,130          0                              -2,130                0

  CASH FLOW
                                                                                                                                                                   935195
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                     -364,304         -11                            -364,304               -11




                                         Period to Date                                                              Year to Date
                                             Beg Cash          End Cash           Difference          Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                   69,526           474,683             405,157     10      69,526                   474,683                405,157

 1015-00-000 1015 -Reserve Account                    0                0                    0   10          0                         0                                     0

 Total Cash                                     69,526          474,683             405,157     Tot     69,526                   474,683                    405,157

                                                                                                al




                      Case: 20-30604   Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06                       Page 144
                                                                                                                                       Saturday, August 29, 2020
                                                                    of 2121
LINCOLN VILLA APTS-PISF XIII (13)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %            Year-to-Date        %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                               826,726     100               1,924,800       99

   Prepaid Rental Income
                                                                                                                                    934861
                                                                                                                       1/1/1901 12:00:00AM


                                                                   -328     0                        0        0

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,445     0                   11,596        1

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                               828,843     100               1,936,396      100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                                69,210      8                  113,038        6

   Promo/Move-In Incentives
                                                                                                                                    934889
                                                                                                                       1/1/1901 12:00:00AM


                                                                  4,373     1                    8,023        0

   Referral Fees
                                                                                                                                    934890
                                                                                                                       1/1/1901 12:00:00AM


                                                                    231     0                      481        0

   Advertising
                                                                                                                                    934895
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,313     0                    2,313        0

   Signs
                                                                                                                                    934898
                                                                                                                       1/1/1901 12:00:00AM


                                                                    102     0                      184        0

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    2,678        0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                    -25     0                     -275        0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      231        0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                                75,203      9                  126,673        7

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                     40     0                      309        0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    6,020        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                     40     0                    6,330        0

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                                30,735      4                   87,725        5

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                16,656      2                   33,273        2

   Postage
                                                                                                                                    934951
                                                                                                                       1/1/1901 12:00:00AM


                                                                     73     0                       73        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                47,463      6                  121,071        6

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                13,457      2                   35,048        2

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                    -71     0                   -3,551        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                12,766      2                   24,602        1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                18,857      2                   43,365        2

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,930     0                    5,736        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                46,940      6                  105,200        5

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                  5,850     1                   24,561        1

   R&M - Plumbing
                                                                                                                                    934972
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    2,465        0

   R&M - Elevator
                                                                                                                                    934975
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,083     0                    2,083        0

   R&M - Electrical
                                                                                                                                    934980
                                                                                                                       1/1/1901 12:00:00AM


                                                                    148     0                    2,979        0

   R&M - Roofing
                                                                                                                                    934983
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    3,738        0

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                11,602      1                   18,628        1

   R&M - Windows
                                                                                                                                    934985
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    1,437        0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 145
                                                                                                         Monday, August 24, 2020
                                                             of 2121
LINCOLN VILLA APTS-PISF XIII (13)


Cash Flow                                                                                                                        Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date    %             Year-to-Date        %
   R&M - Pool
                                                                                                                                  934987
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       250        0

   R&M - Misc. Cleaning
                                                                                                                                  935003
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,930    0                     4,750        0

   R&M - Pest Control
                                                                                                                                  935006
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     2,040        0

   Maintenance Supplies
                                                                                                                                  935013
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,907        0

   R&M - Electrical Supplies
                                                                                                                                  935014
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     3,316        0

   R&M - Pool Supplies
                                                                                                                                  935020
                                                                                                                     1/1/1901 12:00:00AM


                                                                  155    0                       527        0

   R&M - Landscape
                                                                                                                                  935023
                                                                                                                     1/1/1901 12:00:00AM


                                                                3,600    0                     3,600        0

   R&M - Cleaning Supplies
                                                                                                                                  935031
                                                                                                                     1/1/1901 12:00:00AM


                                                                  233    0                       634        0

   Small Tools & Equipment
                                                                                                                                  935047
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       724        0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                  281    0                     1,011        0

   R&M - Door/Window Supplies
                                                                                                                                  935052
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        33        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                              25,882     3                    74,683        4

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract - Plumbing/Sewer
                                                                                                                                  935094
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       555        0

   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                   77    0                    17,907        1

   Contract - Janitorial Serv.
                                                                                                                                  935099
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     2,400        0

   Contract - Pest Control
                                                                                                                                  935101
                                                                                                                     1/1/1901 12:00:00AM


                                                                  810    0                     1,620        0

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                8,850    1                    40,485        2

   Contract - Pool Maint.
                                                                                                                                  935108
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,900    0                     6,735        0

   Contract - Elevator Maint.
                                                                                                                                  935109
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,172    0                     4,102        0

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                              12,809     2                    73,804        4

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              73,430     9                   171,338        9

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              73,430     9                   171,338        9

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                              20,255     2                    47,263        2

   Earthquake Insurance
                                                                                                                                  935122
                                                                                                                     1/1/1901 12:00:00AM


                                                                7,045    1                    16,438        1

   Umbrella Insurance
                                                                                                                                  935123
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,513    0                     3,530        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                  935132
                                                                                                                     1/1/1901 12:00:00AM


                                                              28,814     3                    67,232        3

TOTAL OPERATING EXPENSES
                                                                                                                                  935133
                                                                                                                     1/1/1901 12:00:00AM


                                                             310,582     37                  746,331       39

  OTHER INCOME
                                                                                                                                  935134
                                                                                                                     1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                  935141
                                                                                                                     1/1/1901 12:00:00AM


                                                                  -50    0                       -50        0

   Late Charges
                                                                                                                                  935142
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                      -450        0

   T/O - S/D Charges to Tenant
                                                                                                                                  935145
                                                                                                                     1/1/1901 12:00:00AM


                                                              -11,490    -1                  -18,830        -1

   TOTAL OTHER INCOME
                                                                                                                                  935149
                                                                                                                     1/1/1901 12:00:00AM


                                                              -11,540    -1                  -19,330        -1

NET OPERATING INCOME
                                                                                                                                  935150
                                                                                                                     1/1/1901 12:00:00AM


                                                             529,801     64                1,209,395       62

  DEBT SERVICE EXPENSE
                                                                                                                                  935151
                                                                                                                     1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                  935152
                                                                                                                     1/1/1901 12:00:00AM


                                                             308,733     37                  720,377       37

   Deed Of Trust Interest
                                                                                                                                  935153
                                                                                                                     1/1/1901 12:00:00AM


                                                             155,351     19                  782,779       40

   TOTAL DEBT SERVICE EXP.
                                                                                                                                  935160
                                                                                                                     1/1/1901 12:00:00AM


                                                             464,084     56                1,503,156       78

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 146
                                                                                                       Monday, August 24, 2020
                                                           of 2121
LINCOLN VILLA APTS-PISF XIII (13)


Cash Flow                                                                                                                                                           Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                               Quarter to Date         %                        Year-to-Date                   %
  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                     935161
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      65,717           8                            -293,761                 -15

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                     935162
                                                                                                                                                        1/1/1901 12:00:00AM




   Cap. Improvement Deprec.
                                                                                                                                                                     935167
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      40,426           5                              94,327                   5

   Closing Cost Amortization
                                                                                                                                                                     935168
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                          570          0                               1,331                   0

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                     935173
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      40,996           5                              95,658                   5

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                     935174
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      24,721           3                            -389,419                 -20

  INCOME TAX EXPENSE
                                                                                                                                                                     935175
                                                                                                                                                        1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                     935177
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                            0          0                               1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                     935179
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                            0          0                               1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                     935180
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      24,721           3                            -391,019                 -20

NET INCOME (LOSS)
                                                                                                                                                                     935185
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      24,721           3                            -391,019                 -20

  ADJUSTMENTS
                                                                                                                                                                     935187
                                                                                                                                                        1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                     935195
                                                                                                                                                        1/1/1901 12:00:00AM


                                                                      24,721           3                            -391,019                 -20




                                       Quarter to Date                                                              Year to Date
                                            Beg Cash          End Cash           Difference          Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                   1,088            76,755               75,667    10     474,683                    76,755                 -397,928

 1015-00-000 1015 -Reserve Account                  0                 0                    0   10          0                         0                                        0

 Total Cash                                     1,088           76,755              75,667     Tot    474,683                    76,755                    -397,928

                                                                                               al




                   Case: 20-30604    Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                       Page 147
                                                                                                                                          Monday, August 24, 2020
                                                                   of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund XIII for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       148
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund XIII

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       149
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund XIII
approximately $14,554,736.91 and Professional Financial Investors, Inc. owes approximately $727,737.61 in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       150
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       151
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         152
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund XIV




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       153
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund XIV as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       154
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
                  PROFESSIONAL FINANCIAL INVESTORS XIV
                   STATEMENT OF ASSETS AND LIABILITIES
                           DECEMBER 31, 2019
                              (Unaudited)




                                         ASSETS

CURRENT ASSETS
        Cash on Hand                                                   $          13,693
        A/R Rent Due                                                              11,183
        Prepaid Insurance                                                          3,812

          Total Current Assets                                                    28,687

FIXED ASSETS
         Land                                                                     888,750
         Building                                                               2,666,250
         Property Improvements                                                  3,659,326
         Personal Property                                                        270,000
         Furniture & Fixtures                                                       1,116
         Syndication Costs                                                        220,000
         Organization Costs                                                        31,000
         Loan Fees                                                                547,671
         Closing Costs                                                             56,771

          Total Fixed Assets                                                    8,340,884
           Less: Accumulated Depreciation                                       5,721,887

    Net Fixed Assets                                                            2,618,997

    Long Term Receivables
           Due to/from GP                                                       1,957,110
           Due to/from PISF                                                    10,522,120
    Total Long Term Receivables                                                12,479,230



TOTAL ASSETS                                                           $       15,126,914


                         For Internal Management Purposes Only


 Case: 20-30604    Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 155
                                           of 2121
                   PROFESSIONAL FINANCIAL INVESTORS XIV
                    STATEMENT OF ASSETS AND LIABILITIES
                            DECEMBER 31, 2019
                               (Unaudited)




                                           LIABILITIES

CURRENT LIABILITIES
          Accounts Payable                                              $          21,869
          FTB Taxes Payable                                                            67
          Unearned Rent                                                             4,736
   Total Current Liabilities                                                       26,672

LONG TERM LIABILITIES
        Security Deposits Payable                                                   82,340
        Pet Deposits Payable                                                         2,000
        Deed Of Trust Payable                                                    9,992,023
        Mortgage Payable                                                        12,000,000

    Total Long Term Liabilities                                                 22,076,362

TOTAL LIABILITIES                                                               22,103,034

EQUITY
          Membership Capitalization                                              2,200,000
          Retained Earnings                                                      3,457,039
          Member Distribution                                                  (11,905,907)
          GP Distribution                                                         (165,000)
          Current Net Income                                                      (562,252)

          Total Equity                                                          (6,976,120)

TOTAL LIABILITIES AND EQUITY                                            $       15,126,914




                           For Internal Management Purposes Only


 Case: 20-30604     Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 156
                                            of 2121
FAIRWAY APARTMENTS - XIV (14)                                                                                        Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       50,165.03
      1090-00-000            Petty Cash                                                                               600.00
      1099-00-000            TOTAL CASH                                                                            50,765.03


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      17,579.71
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        17,579.71


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   17,619.02
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             17,619.02
      1299-00-000           TOTAL CURRENT ASSETS                                                                   85,963.76


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                                888,750.00
      1310-00-000             Building                                                                          2,666,250.00
      1311-00-000             Accum Depreciation                                                               -2,645,310.58
      1315-00-000             Furniture and Fixtures                                                                1,115.89
      1349-00-000           NET FIXED ASSETS                                                                      910,805.31


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                         56,770.53
      1351-00-900            A/A Closing Costs                                                                     -8,988.71
      1352-00-000            Syndication Costs                                                                    220,000.00
      1353-00-000            Loan Fees                                                                            547,671.47
      1354-00-000            Accum Amort Loan Fees                                                               -224,933.10
      1355-00-000            Personal Property                                                                    270,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -270,000.00
      1357-00-000            Organization Costs                                                                    31,000.00
      1358-00-000            Accum Amort Organization Costs                                                       -31,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                590,520.19


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              525,036.98
      1401-00-000            2001 Bathroom Improvements                                                             3,574.58
      1402-00-000            2001 Kitchen Improvements                                                              2,862.59
      1403-00-000            2001 Floor Improvements                                                                7,516.74
      1404-00-000            2001 Window Improvements                                                                  92.00
      1405-00-000            2001 Building Improvements                                                             5,314.98
      1406-00-000            2001 Roof Improvements                                                                 2,758.00
      1407-00-000            2001 Other Improvements                                                                9,996.86
      1408-00-000            2002 Bathroom Improvements                                                             5,606.38
      1409-00-000            2002 Kitchen Improvements                                                              5,463.36
      1410-00-000            2002 Floor Improvements                                                                6,137.40
      1411-00-000            2002 Window Improvements                                                                 751.74
      1412-00-000            2002 Building Improvements                                                             1,947.72
      1413-00-000            2002 Roof Improvements                                                                 1,157.06
      1414-00-000            2002 Other Improvements                                                               16,173.73
      1415-00-000            2002 Improvement Salaries                                                              9,393.50
      1416-00-000            2003 Bathroom Improvements                                                             1,350.00
      1417-00-000            2003 Kitchen Improvements                                                              2,097.59
      1418-00-000            2003 Floor Improvements                                                               14,105.22

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  157
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:53 PM
FAIRWAY APARTMENTS - XIV (14)                                                                                         Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1419-00-000                2003 Window Improvements                                                            2,207.76
      1421-00-000                2003 Roof Improvements                                                                450.00
      1422-00-000                2003 Other Improvements                                                             2,272.00
      1424-00-000                2004 Kitchen Improvements                                                           2,922.72
      1425-00-000                2004 Floor Improvements                                                             5,889.21
      1426-00-000                2004 Window Improvements                                                              422.57
      1429-00-000                2004 Other Improvements                                                             5,229.93
      1430-00-000                2005 Bathroom Improvements                                                          3,552.59
      1431-00-000                2005 Kitchen Improvements                                                           3,235.44
      1432-00-000                2005 Floor Improvements                                                             4,274.55
      1434-00-000                2005 Building Improvements                                                         15,726.47
      1436-00-000                2005 Other Improvements                                                            13,613.51
      1437-00-000                2005 Improvement Salaries                                                           1,000.00
      1438-00-000                2006 Bathroom Improvements                                                          3,056.83
      1439-00-000                2006 Kitchen Improvements                                                           1,463.75
      1440-00-000                2006 Floor Improvements                                                            13,168.85
      1441-00-000                2006 Window Improvements                                                              168.49
      1442-00-000                2006 Building Improvements                                                        261,961.87
      1443-00-000                2006 Roof Improvements                                                              1,200.00
      1444-00-000                2006 Other Improvements                                                           548,066.41
      1445-00-000                2007 Bathroom Improvements                                                         10,839.68
      1446-00-000                2007 Kitchen Improvements                                                           6,861.29
      1447-00-000                2007 Floor Improvements                                                            33,118.31
      1448-00-000                2007 Window Improvements                                                            3,080.49
      1449-00-000                2007 Building Improvements                                                         27,793.58
      1451-00-000                2007 Other Improvements                                                           115,971.72
      1452-00-000                2008 Bathroom Improvements                                                          4,814.77
      1453-00-000                2008 Kitchen Improvements                                                           6,807.77
      1454-00-000                2008 Floor Improvements                                                             2,322.10
      1455-00-000                2008 Window Improvements                                                              350.96
      1456-00-000                2008 Building Improvements                                                            412.73
      1457-00-000                2008 Roof Improvements                                                              2,852.75
      1458-00-000                2008 Other Improvements                                                           111,134.28
      1465-00-000                2009 Other Improvements                                                           103,085.84
      1470-00-000                2010 Other Improvements                                                            83,841.06
      1480-00-000                2011 Other Improvements                                                           150,888.13
      1485-00-000                2012 Other Improvements                                                           105,893.41
      1490-00-000                2013 Other Improvements                                                            72,398.40
      1491-00-000                2014 Other Improvements                                                            48,556.36
      1491-00-100                2014 T/O Misc. Expense                                                              4,365.44
      1491-00-200                2014 T/O Materials                                                                 16,212.45
      1491-00-300                2014 T/O Outside Vendor                                                            25,119.00
      1492-00-000                2015 Other Improvements                                                           163,958.54
      1492-00-100                T/O Misc. Exp.                                                                     13,299.76
      1492-00-200                2015 T/O Materiales                                                                12,583.53
      1492-00-300                T/O Outside Vendor                                                                 48,274.77
      1493-00-000                2016 Other Improvements                                                            34,652.01
      1493-00-100                2016 T/O Misc. Exp.                                                                 6,174.16
      1493-00-200                2016 T/O Materials                                                                 12,795.95
      1493-00-300                2016 T/O outside vendors                                                           54,573.43
      1494-00-000                2017 Other Improvements                                                            72,492.44
      1494-00-200                2017 T/O Materials                                                                  3,037.91
      1494-00-300                2017 T/O Outside Vendor                                                            18,848.00
      1495-00-000                2018 Other Improvements                                                           182,941.55
      1495-00-100                2018 T/O Misc. Exp.                                                                 2,249.22

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  158
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:53 PM
FAIRWAY APARTMENTS - XIV (14)                                                                                       Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1495-00-200            2018 T/O Materials                                                                    8,434.18
      1495-00-300            2018 T/O Outside Vendor                                                              20,368.76
      1496-00-000            2019 Other Improvements                                                             212,556.38
      1496-00-100            2019 T/O Misc. Exp.                                                                  12,838.48
      1496-00-200            2019 T/O Materials                                                                   83,168.44
      1496-00-300            2019 T/O Outside Vendor                                                             248,138.30
      1497-00-000            2020 Other Improvements                                                              45,773.67
      1497-00-100            2020 T/O Misc. Exp.                                                                     363.21
      1497-00-200            2020 T/O Materials                                                                   24,696.03
      1497-00-300            2020 T/O Outside Vendor                                                              63,047.37
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         3,793,205.99
      1598-00-000            Accum Deprec - Capital Improvements                                               3,173,697.80
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         619,508.19


      1800-00-000           LONG TERM RECEIVABLES
      1815-00-000             PISF XV                                                                                598.75
      1850-00-000             Due To/From GP                                                                   1,957,110.34
      1855-00-000             Due To/From PISF, Inc.                                                          10,082,833.57
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                       12,040,542.66
      1999-00-000          TOTAL ASSETS                                                                       14,247,340.11
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      4,456.40
      2010-00-000            Unearned Rent                                                                        10,496.29
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2020-00-000            Property Tax Payable                                                                  9,338.39
      2099-00-000           TOTAL CURRENT LIABILITIES                                                             24,357.75


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                             9,370,022.71
      2235-00-000            Security Deposits Liability                                                          88,819.50
      2238-00-000            Pet Deposit Payable                                                                     500.00
      2240-00-000            Mortgage Payable                                                                 12,000,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                       21,459,342.21
      2999-00-000           TOTAL LIABILITIES                                                                 21,483,699.96


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             2,200,000.00
      3050-00-000            L.P. Distributions                                                              -11,905,907.00
      3055-00-000            G.P. Distributions                                                                 -165,000.00
      3130-00-000            Retained Earnings                                                                 2,904,432.29
      3140-00-000            Net Income (Loss) Current                                                          -269,885.14
      3990-00-000            TOTAL EQUITY                                                                     -7,236,359.85
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         14,247,340.11


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  159
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:53 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund XIV for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       160
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
                PROFESSIONAL FINANCIAL INVESTORS XIV
                 STATEMENT OF INCOME AND EXPENSES
           FOR THE TWELVE MONTHS ENDED DECEMBER 31, 2019
                             (Unaudited)



INCOME:
    Rental Income                                                       $    1,467,740
    Pet Rent                                                                       390
    Laundry Income                                                               1,502
    Storage Income                                                                 760
    Other Income                                                                20,534

     Gross Income                                                            1,490,925
     Less: Vacancy Loss                                                        175,804

     Effective Net Income                                                    1,315,122

OPERATING EXPENSES:
    Renting Expense                                                            23,588
    Outside Services                                                            2,260
    Licenses, Fees and Permit                                                   3,009
    Security Patrol                                                             6,642
    Onsite Manager                                                            113,876
    Utilities                                                                  80,890
    Repairs and Maintenance                                                   126,361
    Real Estate and Other Taxes                                               103,285
    Insurance                                                                  44,944
    Deed of Trust Interest                                                    110,089
    Mortgage Interest                                                         561,120

     Total Operating Expenses                                                1,176,063

Net Income before Depreciation                                                139,059

Less: Depreciation Expense                                                    701,311

NET INCOME                                                              $     (562,252)

                      For Internal Management Purposes Only


   Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 161
                                         of 2121
FAIRWAY APARTMENTS - XIV (14)                                                                                                                Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                               Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                               898,891.83                99.57            898,891.83                     99.57
  4013-00-000           Pet Rent                                      385.00                 0.04                385.00                      0.04
  4014-00-000           Laundry income                              3,289.12                 0.36              3,289.12                      0.36
  4017-00-000           Utility Income                                 95.30                 0.01                 95.30                      0.01
  4018-00-000           Storage Income                                120.00                 0.01                120.00                      0.01
  4099-00-000         TOTAL INCOME                                902,781.25               100.00            902,781.25                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                              116,611.83                12.92            116,611.83                      12.92
  6011-00-000           Promo/Move-In Incentives                    8,085.00                 0.90              8,085.00                       0.90
  6015-00-000           Referral Fees                                 300.00                 0.03                300.00                       0.03
  6025-00-000           Signs                                         126.58                 0.01                126.58                       0.01
  6031-00-000           Other Renting Expenses                        534.08                 0.06                534.08                       0.06
  6040-00-000           Credit Check Fees Rcvd                       -525.00                -0.06               -525.00                      -0.06
  6041-00-000           Credit Check Fees Paid                        115.60                 0.01                115.60                       0.01
  6049-00-000           TOTAL RENTING EXPENSE                     125,248.09                13.87            125,248.09                      13.87

  6050-00-000          ADMINISTRATIVE EXPENSES
  6070-00-000           Office Expense                                523.87                 0.06                523.87                       0.06
  6074-00-000           Licenses, Fees & Permits                    2,367.00                 0.26              2,367.00                       0.26
  6099-00-000           TOTAL ADMINISTRATIVE EXP                    2,890.87                 0.32              2,890.87                       0.32

  6100-00-000          MANAGEMENT EXPENSES
  6110-00-000           Manager - Apartment Unit                    1,796.25                 0.20              1,796.25                       0.20
  6113-00-000           Manager Salary                             25,594.08                 2.84             25,594.08                       2.84
  6114-00-000           Manager Utility Expense                       300.00                 0.03                300.00                       0.03
  6115-00-000           Maintenance Apartment                       2,695.00                 0.30              2,695.00                       0.30
  6120-00-000           Offsite Mgt Fee PFI                        15,395.56                 1.71             15,395.56                       1.71
  6191-00-000           Security Costs                              1,604.52                 0.18              1,604.52                       0.18
  6199-00-000           TOTAL MANAGEMENT EXPENSE                   47,385.41                 5.25             47,385.41                       5.25

                                Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 162        Saturday, August 29, 2020
                                                                        of 2121                                                            02:22 PM
FAIRWAY APARTMENTS - XIV (14)                                                                                                                        Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                       Period to Date                  %            Year to Date                         %

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                                  28,987.55                 3.21             28,987.55                       3.21
  6205-00-100           Utilities Credits or rebates                       -1,842.12                -0.20             -1,842.12                      -0.20
  6215-00-000           Water                                               8,972.43                 0.99              8,972.43                       0.99
  6220-00-000           Garbage & Trash Removal                            45,140.68                 5.00             45,140.68                       5.00
  6230-00-000           Telephone/Internet/Fax                                851.48                 0.09                851.48                       0.09
  6249-00-000           TOTAL UTILITIES EXPENSE                            82,110.02                 9.10             82,110.02                       9.10

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                           10,710.50                 1.19             10,710.50                       1.19
  6275-00-025           R&M - Plumbing                                        285.80                 0.03                285.80                       0.03
  6275-00-145           R&M - Miscellaneous                                10,372.99                 1.15             10,372.99                       1.15
  6275-00-155           R&M - HVAC                                            587.58                 0.07                587.58                       0.07
  6275-00-160           R&M - Pool                                            125.00                 0.01                125.00                       0.01
  6305-00-000           R&M - Misc. Cleaning                                  450.00                 0.05                450.00                       0.05
  6310-00-000           R&M - Pest Control                                    126.25                 0.01                126.25                       0.01
  6320-00-000           Maintenance Supplies                                1,468.16                 0.16              1,468.16                       0.16
  6320-00-100           R&M - Electrical Supplies                              90.91                 0.01                 90.91                       0.01
  6322-00-150           R&M - Cleaning Supplies                                73.22                 0.01                 73.22                       0.01
  6322-00-215           R&M - Plumbing Supplies                               177.16                 0.02                177.16                       0.02
  6325-00-000           Small Tools & Equipment                                39.10                 0.00                 39.10                       0.00
  6331-00-000           Locks & Keys                                          884.04                 0.10                884.04                       0.10
  6333-00-000           R&M - Painting Supplies                                73.27                 0.01                 73.27                       0.01
  6335-00-000           R&M - Door/Window Supplies                            292.92                 0.03                292.92                       0.03
  6349-00-000           TOTAL REP. & MAINTENANCE                           25,756.90                 2.85             25,756.90                       2.85

  6350-00-000          CONTRACT MAINTENANCE
  6351-00-170           Contract - fire master                                 96.57                 0.01                 96.57                       0.01
  6360-00-000           Contract - Electrical & Lighting                      552.70                 0.06                552.70                       0.06
  6362-00-000           Contract R&M                                        2,800.00                 0.31              2,800.00                       0.31
  6364-00-000           Contract - Janitorial Serv.                            25.00                 0.00                 25.00                       0.00
  6367-00-000           Contract - Pest Control                               757.50                 0.08                757.50                       0.08
  6370-00-000           Contract - Landscaping                             16,674.00                 1.85             16,674.00                       1.85

                                  Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 163        Saturday, August 29, 2020
                                                                                of 2121                                                            02:22 PM
FAIRWAY APARTMENTS - XIV (14)                                                                                                                   Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                  Period to Date                  %            Year to Date                        %
  6375-00-000            Contract - Pool Maint.                        2,050.00                 0.23              2,050.00                       0.23
  6399-00-000            TOTAL CONTRACT MAINT.                        22,955.77                 2.54             22,955.77                       2.54

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                             65,368.70                 7.24             65,368.70                       7.24
  6449-00-000           TOTAL TAX EXPENSE                             65,368.70                 7.24             65,368.70                       7.24

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                             20,534.08                 2.27             20,534.08                       2.27
  6465-00-000           Earthquake Insurance                           9,566.69                 1.06              9,566.69                       1.06
  6467-00-000           Umbrella Insurance                             2,150.75                 0.24              2,150.75                       0.24
  6469-00-000           Flood Insurance                                  657.44                 0.07                657.44                       0.07
  6498-00-000           TOTAL INSURANCE EXPENSE                       32,908.96                 3.65             32,908.96                       3.65

  6499-00-000         TOTAL OPERATING EXPENSES                       404,624.72                44.82            404,624.72                      44.82

  6500-00-000          OTHER INCOME
  6540-00-000           NSF Check Fees                                   -25.00                 0.00                -25.00                       0.00
  6545-00-000           Late Charges                                    -150.00                -0.02               -150.00                      -0.02
  6575-00-000           T/O - S/D Charges to Tenant                   -2,522.50                -0.28             -2,522.50                      -0.28
  6580-00-000           Miscellaneous Income                           2,112.00                 0.23              2,112.00                       0.23
  6595-00-000           TOTAL OTHER INCOME                              -585.50                -0.06               -585.50                      -0.06

  6599-00-000         NET OPERATING INCOME                           498,742.03                55.25            498,742.03                      55.25

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                            327,320.00                36.26            327,320.00                      36.26
  6620-00-000           Deed Of Trust Interest                       343,532.53                38.05            343,532.53                      38.05
  6660-00-000           TOTAL DEBT SERVICE EXP.                      670,852.53                74.31            670,852.53                      74.31

  6670-00-000          NET INC.BEFORE DEP.& TAX                     -172,110.50               -19.06           -172,110.50                     -19.06

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6710-00-000           Building Depreciation                         56,551.25                 6.26             56,551.25                       6.26

                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 164        Saturday, August 29, 2020
                                                                           of 2121                                                            02:22 PM
FAIRWAY APARTMENTS - XIV (14)                                                                                                                  Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                 Period to Date                  %            Year to Date                        %
  6730-00-000            Cap. Improvement Deprec.                    14,743.75                 1.63             14,743.75                       1.63
  6740-00-000            Closing Cost Amortization                    3,311.63                 0.37              3,311.63                       0.37
  6750-00-000            Loan Fee Amortization                       22,368.01                 2.48             22,368.01                       2.48
  6770-00-000            TOTAL DEPREC. & AMORT.                      96,974.64                10.74             96,974.64                      10.74

  6799-00-000         NET INC.(LOSS) BEF.TAXES                     -269,085.14               -29.81           -269,085.14                     -29.81

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                 800.00                 0.09                800.00                       0.09

  6850-00-000            TOTAL INCOME TAX EXPENSE                       800.00                 0.09                800.00                       0.09

  6900-00-000         NET INCOME (LOSS)BK                          -269,885.14               -29.89           -269,885.14                     -29.89




                                Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 165        Saturday, August 29, 2020
                                                                          of 2121                                                            02:22 PM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund XIV for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       166
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
FAIRWAY APARTMENTS - XIV (14)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                          Period to Date     %            Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                             2,933,481     100               2,933,481       100

   Pet Rent
                                                                                                                                     934863
                                                                                                                        1/1/1901 12:00:00AM


                                                                    780     0                      780         0

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                  3,003     0                    3,003         0

   Utility Income
                                                                                                                                     934867
                                                                                                                        1/1/1901 12:00:00AM


                                                                    181     0                      181         0

   Storage Income
                                                                                                                                     934868
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,520     0                    1,520         0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                             2,938,966     100               2,938,966       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                               351,607     12                  351,607        12

   Promo/Move-In Incentives
                                                                                                                                     934889
                                                                                                                        1/1/1901 12:00:00AM


                                                                13,590      0                   13,590         0

   Advertising
                                                                                                                                     934895
                                                                                                                        1/1/1901 12:00:00AM


                                                                    519     0                      519         0

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,556     0                    1,556         0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                29,419      1                   29,419         1

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                   -850     0                     -850         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                    624     0                      624         0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                               396,465     13                  396,465        13

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                     934913
                                                                                                                        1/1/1901 12:00:00AM


                                                                    520     0                      520         0

   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,068     0                    2,068         0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                  6,017     0                    6,017         0

   Security Patrol
                                                                                                                                     934921
                                                                                                                        1/1/1901 12:00:00AM


                                                                  7,998     0                    7,998         0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                16,603      1                   16,603         1

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                                45,110      2                   45,110         2

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                               110,735      4                  110,735         4

   Manager Utility Expense
                                                                                                                                     934939
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,200     0                    1,200         0

   Maintenance Apartment
                                                                                                                                     934940
                                                                                                                        1/1/1901 12:00:00AM


                                                                12,038      0                   12,038         0

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                                58,669      2                   58,669         2

   Postage
                                                                                                                                     934951
                                                                                                                        1/1/1901 12:00:00AM


                                                                    175     0                      175         0

   Security Costs
                                                                                                                                     934956
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,285     0                    5,285         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                               233,212      8                  233,212         8

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                84,409      3                   84,409         3

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                 -2,979     0                   -2,979         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                40,529      1                   40,529         1

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                                35,349      1                   35,349         1

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                  4,327     0                    4,327         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                               161,636      5                  161,636         5

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 167
                                                                                                         Saturday, August 29, 2020
                                                             of 2121
FAIRWAY APARTMENTS - XIV (14)


Cash Flow                                                                                                                         Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date    %             Year-to-Date         %
   R&M Unit
                                                                                                                                   934970
                                                                                                                      1/1/1901 12:00:00AM


                                                              22,425     1                    22,425         1

   R&M - Miscellaneous
                                                                                                                                   934984
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,766    0                     1,766         0

   R&M - paving & Concrete
                                                                                                                                   934999
                                                                                                                      1/1/1901 12:00:00AM


                                                                  276    0                       276         0

   R&M - Misc. Cleaning
                                                                                                                                   935003
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,250    0                     1,250         0

   R&M - Pest Control
                                                                                                                                   935006
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,905    0                     5,905         0

   Maint. Salaries
                                                                                                                                   935009
                                                                                                                      1/1/1901 12:00:00AM


                                                              32,918     1                    32,918         1

   Maintenance Supplies
                                                                                                                                   935013
                                                                                                                      1/1/1901 12:00:00AM


                                                              10,743     0                    10,743         0

   R&M - Electrical Supplies
                                                                                                                                   935014
                                                                                                                      1/1/1901 12:00:00AM


                                                                4,274    0                     4,274         0

   R&M - Landscaping Supplies
                                                                                                                                   935015
                                                                                                                      1/1/1901 12:00:00AM


                                                              29,035     1                    29,035         1

   R&M - Pool Supplies
                                                                                                                                   935020
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,119    0                     1,119         0

   R&M - Cleaning Supplies
                                                                                                                                   935031
                                                                                                                      1/1/1901 12:00:00AM


                                                                  548    0                       548         0

   Small Tools & Equipment
                                                                                                                                   935047
                                                                                                                      1/1/1901 12:00:00AM


                                                                   63    0                        63         0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,198    0                     1,198         0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                  465    0                       465         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                             111,985     4                   111,985         4

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                   935074
                                                                                                                      1/1/1901 12:00:00AM


                                                                2,051    0                     2,051         0

   Contract - Plumbing/Sewer
                                                                                                                                   935094
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,690    0                     5,690         0

   Contract - HVAC Maint.
                                                                                                                                   935096
                                                                                                                      1/1/1901 12:00:00AM


                                                              13,414     0                    13,414         0

   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                              21,023     1                    21,023         1

   Contract - Janitorial Serv.
                                                                                                                                   935099
                                                                                                                      1/1/1901 12:00:00AM


                                                                  300    0                       300         0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                              87,337     3                    87,337         3

   Contract - Pool Maint.
                                                                                                                                   935108
                                                                                                                      1/1/1901 12:00:00AM


                                                                8,970    0                     8,970         0

   Contract Appliance Rep.
                                                                                                                                   935110
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,958    0                     1,958         0

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                             140,743     5                   140,743         5

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                             221,862     8                   221,862         8

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                             221,862     8                   221,862         8

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                              51,386     2                    51,386         2

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                              31,046     1                    31,046         1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,202    0                     5,202         0

   Flood Insurance
                                                                                                                                   935124
                                                                                                                      1/1/1901 12:00:00AM


                                                                2,254    0                     2,254         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                              89,888     3                    89,888         3

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                           1,372,394     47                1,372,394        47

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   Storage Rent Income
                                                                                                                                   935136
                                                                                                                      1/1/1901 12:00:00AM


                                                               -1,120    0                    -1,120         0

   Pet Rent
                                                                                                                                   935137
                                                                                                                      1/1/1901 12:00:00AM


                                                               -2,120    0                    -2,120         0

   Laundry
                                                                                                                                   935139
                                                                                                                      1/1/1901 12:00:00AM


                                                               -9,353    0                    -9,353         0

   NSF Check Fees
                                                                                                                                   935141
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -250    0                      -250         0

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 168
                                                                                                       Saturday, August 29, 2020
                                                           of 2121
FAIRWAY APARTMENTS - XIV (14)


Cash Flow                                                                                                                                                        Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                 Period to Date         %                       Year-to-Date                %
   Late Charges
                                                                                                                                                                  935142
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                        -2,101          0                             -2,101                0

   T/O - S/D Charges to Tenant
                                                                                                                                                                  935145
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -15,641         -1                            -15,641                -1

   Miscellaneous Income
                                                                                                                                                                  935146
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -10,042          0                            -10,042                0

   Interest Income
                                                                                                                                                                  935148
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   -1,474,406         -50                         -1,474,406               -50

   TOTAL OTHER INCOME
                                                                                                                                                                  935149
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   -1,515,033         -52                         -1,515,033               -52

NET OPERATING INCOME
                                                                                                                                                                  935150
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    3,081,606         105                          3,081,606              105

  DEBT SERVICE EXPENSE
                                                                                                                                                                  935151
                                                                                                                                                     1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                  935152
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    1,122,240          38                          1,122,240               38

   Deed Of Trust Interest
                                                                                                                                                                  935153
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    1,679,292          57                          1,679,292               57

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                  935160
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    2,801,532          95                          2,801,532               95

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                  935161
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                      280,073          10                            280,073               10

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                  935162
                                                                                                                                                     1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                  935163
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                      193,890           7                            193,890                7

   Cap. Improvement Deprec.
                                                                                                                                                                  935167
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    1,120,688          38                          1,120,688               38

   Closing Cost Amortization
                                                                                                                                                                  935168
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       11,354           0                             11,354                0

   Loan Fee Amortization
                                                                                                                                                                  935169
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       76,690           3                             76,690                3

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                  935173
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    1,402,622          48                          1,402,622               48

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                  935174
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   -1,122,549         -38                         -1,122,549               -38

  INCOME TAX EXPENSE
                                                                                                                                                                  935175
                                                                                                                                                     1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                  935177
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -11,067          0                            -11,067                0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                  935179
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -11,067          0                            -11,067                0

NET INCOME (LOSS)BK
                                                                                                                                                                  935180
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   -1,111,482         -38                         -1,111,482               -38

  Temporary Distribution
                                                                                                                                                                  935184
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                        -4,224          0                             -4,224                0

NET INCOME (LOSS)
                                                                                                                                                                  935185
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   -1,107,258         -38                         -1,107,258               -38

  ADJUSTMENTS
                                                                                                                                                                  935187
                                                                                                                                                     1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                                                  935190
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          -520          0                               -520                0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                  935193
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          -520          0                               -520                0

  TOTAL ADJUSTMENTS
                                                                                                                                                                  935194
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          -520          0                               -520                0

  CASH FLOW
                                                                                                                                                                  935195
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   -1,107,778         -38                         -1,107,778               -38




                                         Period to Date                                                             Year to Date
                                             Beg Cash          End Cash           Difference         Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                  160,298            26,785            -133,513    10     160,298                    26,785               -133,513

 Total Cash                                    160,298           26,785            -133,513    Tot    160,298                    26,785                 -133,513

                                                                                               al




                      Case: 20-30604   Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 169
                                                                                                                                      Saturday, August 29, 2020
                                                                    of 2121
FAIRWAY APARTMENTS - XIV (14)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %            Year-to-Date        %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                               763,234     100               1,789,769      100

   Pet Rent
                                                                                                                                    934863
                                                                                                                       1/1/1901 12:00:00AM


                                                                    180     0                      770        0

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,635     0                    6,578        0

   Utility Income
                                                                                                                                    934867
                                                                                                                       1/1/1901 12:00:00AM


                                                                     37     0                      191        0

   Storage Income
                                                                                                                                    934868
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      240        0

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                               765,085     100               1,797,547      100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                               116,782     15                  233,224       13

   Promo/Move-In Incentives
                                                                                                                                    934889
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   13,475        1

   Referral Fees
                                                                                                                                    934890
                                                                                                                       1/1/1901 12:00:00AM


                                                                    260     0                      600        0

   Signs
                                                                                                                                    934898
                                                                                                                       1/1/1901 12:00:00AM


                                                                    253     0                      500        0

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                     68     0                      810        0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                   -600     0                   -1,050        0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      231        0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                               116,763     15                  247,790       14

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                    105     0                    1,052        0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,888     0                    4,734        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,993     0                    5,786        0

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                    934934
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -3,593     0                    3,593        0

   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                                23,310      3                   51,188        3

   Manager Utility Expense
                                                                                                                                    934939
                                                                                                                       1/1/1901 12:00:00AM


                                                                    200     0                      600        0

   Maintenance Apartment
                                                                                                                                    934940
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    5,390        0

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                15,395      2                   30,791        2

   Security Costs
                                                                                                                                    934956
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,379     0                    3,209        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                36,691      5                   94,771        5

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                19,622      3                   57,975        3

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -3,684     0                   -3,684        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                  8,189     1                   17,945        1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                37,389      5                   90,293        5

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                    640     0                    1,703        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                62,156      8                  164,232        9

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,888     0                   21,571        1

   R&M - Plumbing
                                                                                                                                    934972
                                                                                                                       1/1/1901 12:00:00AM


                                                                    572     0                      572        0

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                  7,798     1                   20,746        1

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 170
                                                                                                         Monday, August 24, 2020
                                                             of 2121
FAIRWAY APARTMENTS - XIV (14)


Cash Flow                                                                                                                        Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date    %             Year-to-Date        %
   R&M - HVAC
                                                                                                                                  934986
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,175        0

   R&M - Pool
                                                                                                                                  934987
                                                                                                                     1/1/1901 12:00:00AM


                                                                  250    0                       250        0

   R&M - Misc. Cleaning
                                                                                                                                  935003
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       900        0

   R&M - Pest Control
                                                                                                                                  935006
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       253        0

   Maintenance Supplies
                                                                                                                                  935013
                                                                                                                     1/1/1901 12:00:00AM


                                                                  131    0                     3,055        0

   R&M - Electrical Supplies
                                                                                                                                  935014
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       247        0

   R&M - Landscaping Supplies
                                                                                                                                  935015
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       300        0

   R&M - Pool Supplies
                                                                                                                                  935020
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        21        0

   R&M - Cleaning Supplies
                                                                                                                                  935031
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       146        0

   R&M - Plumbing Supplies
                                                                                                                                  935037
                                                                                                                     1/1/1901 12:00:00AM


                                                                  205    0                       354        0

   Small Tools & Equipment
                                                                                                                                  935047
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        78        0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                   18    0                     1,782        0

   R&M - Painting Supplies
                                                                                                                                  935050
                                                                                                                     1/1/1901 12:00:00AM


                                                                   92    0                       147        0

   R&M - Door/Window Supplies
                                                                                                                                  935052
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       586        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                              11,955     2                    52,183        3

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                  935074
                                                                                                                     1/1/1901 12:00:00AM


                                                                  193    0                       193        0

   Contract - Electrical & Lighting
                                                                                                                                  935095
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,105        0

   Contract - HVAC Maint.
                                                                                                                                  935096
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       871        0

   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     6,440        0

   Contract - Janitorial Serv.
                                                                                                                                  935099
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        50        0

   Contract - Pest Control
                                                                                                                                  935101
                                                                                                                     1/1/1901 12:00:00AM


                                                                  758    0                     1,515        0

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                7,424    1                    35,615        2

   Contract - Pool Maint.
                                                                                                                                  935108
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,650    0                     4,100        0

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                              10,025     1                    49,890        3

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              56,030     7                   130,737        7

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              56,030     7                   130,737        7

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                              17,601     2                    41,068        2

   Earthquake Insurance
                                                                                                                                  935122
                                                                                                                     1/1/1901 12:00:00AM


                                                                8,200    1                    19,133        1

   Umbrella Insurance
                                                                                                                                  935123
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,844    0                     4,302        0

   Flood Insurance
                                                                                                                                  935124
                                                                                                                     1/1/1901 12:00:00AM


                                                                  564    0                     1,315        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                  935132
                                                                                                                     1/1/1901 12:00:00AM


                                                              28,208     4                    65,818        4

TOTAL OPERATING EXPENSES
                                                                                                                                  935133
                                                                                                                     1/1/1901 12:00:00AM


                                                             323,820     42                  811,206       45

  OTHER INCOME
                                                                                                                                  935134
                                                                                                                     1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                  935141
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       -50        0

   Late Charges
                                                                                                                                  935142
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                      -374        0

   T/O - S/D Charges to Tenant
                                                                                                                                  935145
                                                                                                                     1/1/1901 12:00:00AM


                                                               -2,285    0                    -3,665        0

   Miscellaneous Income
                                                                                                                                  935146
                                                                                                                     1/1/1901 12:00:00AM


                                                                4,224    1                     4,224        0

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 171
                                                                                                       Monday, August 24, 2020
                                                           of 2121
FAIRWAY APARTMENTS - XIV (14)


Cash Flow                                                                                                                                                          Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                               Quarter to Date         %                       Year-to-Date                   %
   TOTAL OTHER INCOME
                                                                                                                                                                    935149
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         1,939         0                                135                   0

NET OPERATING INCOME
                                                                                                                                                                    935150
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     439,326          57                            986,207                  55

  DEBT SERVICE EXPENSE
                                                                                                                                                                    935151
                                                                                                                                                       1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                    935152
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     280,560          37                            654,640                  36

   Deed Of Trust Interest
                                                                                                                                                                    935153
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     137,350          18                            687,065                  38

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                    935160
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     417,910          55                          1,341,705                  75

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                    935161
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      21,416           3                           -355,498                 -20

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                    935162
                                                                                                                                                       1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                    935163
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      48,473           6                            113,103                   6

   Cap. Improvement Deprec.
                                                                                                                                                                    935167
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      12,638           2                             29,488                   2

   Closing Cost Amortization
                                                                                                                                                                    935168
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         2,839         0                              6,623                   0

   Loan Fee Amortization
                                                                                                                                                                    935169
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      19,173           3                             44,736                   2

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                    935173
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      83,121          11                            193,949                  11

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                    935174
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -61,705         -8                           -549,447                 -31

  INCOME TAX EXPENSE
                                                                                                                                                                    935175
                                                                                                                                                       1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                    935177
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                            0          0                              1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                    935179
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                            0          0                              1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                    935180
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -61,705         -8                           -551,047                 -31

NET INCOME (LOSS)
                                                                                                                                                                    935185
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -61,705         -8                           -551,047                 -31

  ADJUSTMENTS
                                                                                                                                                                    935187
                                                                                                                                                       1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                    935195
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -61,705         -8                           -551,047                 -31




                                       Quarter to Date                                                             Year to Date
                                            Beg Cash          End Cash           Difference         Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                   5,870           100,330               94,460   10      26,785                   100,330                    73,545

 Total Cash                                     5,870          100,330              94,460    Tot     26,785                   100,330                           73,545

                                                                                              al




                    Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 172
                                                                                                                                         Monday, August 24, 2020
                                                                   of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund XIV for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       173
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund XIV

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       174
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund XIV
approximately $10,082,833.57, Professional Financial Investors, Inc. owes approximately $1,957,110.34 and
Professional Investors Security Fund XV $598.75 in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       175
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       176
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         177
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund XV




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       178
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund XV as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       179
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
COUNTRY CLUB APARTMENTS - XV (15)                                                                                    Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       40,019.37
      1090-00-000            Petty Cash                                                                               100.00
      1099-00-000            TOTAL CASH                                                                            40,119.37


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      13,575.25
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        13,575.25


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    1,083.45
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                              1,083.45
      1299-00-000           TOTAL CURRENT ASSETS                                                                   54,778.07


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                                269,250.00
      1310-00-000             Building                                                                            807,750.00
      1311-00-000             Accum Depreciation                                                                 -785,205.64
      1315-00-000             Furniture and Fixtures                                                                  242.48
      1349-00-000           NET FIXED ASSETS                                                                      292,036.84


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                         28,842.07
      1351-00-900            A/A Closing Costs                                                                     -2,884.20
      1352-00-000            Syndication Costs                                                                     80,000.00
      1353-00-000            Loan Fees                                                                             82,778.99
      1354-00-000            Accum Amort Loan Fees                                                                -63,164.43
      1355-00-000            Personal Property                                                                     90,000.00
      1356-00-000            Accum Depreciation Personal Property                                                 -90,000.00
      1357-00-000            Organization Costs                                                                    25,000.00
      1358-00-000            Accum Amort Organization Costs                                                       -25,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                125,572.43


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              300,570.33
      1401-00-000            2001 Bathroom Improvements                                                               268.53
      1402-00-000            2001 Kitchen Improvements                                                              1,382.82
      1403-00-000            2001 Floor Improvements                                                                2,538.90
      1404-00-000            2001 Window Improvements                                                                 177.83
      1406-00-000            2001 Roof Improvements                                                                   435.50
      1407-00-000            2001 Other Improvements                                                                1,342.10
      1408-00-000            2002 Bathroom Improvements                                                             5,002.15
      1409-00-000            2002 Kitchen Improvements                                                              3,419.08
      1410-00-000            2002 Floor Improvements                                                                7,788.76
      1411-00-000            2002 Window Improvements                                                                 671.59
      1413-00-000            2002 Roof Improvements                                                                 1,749.00
      1414-00-000            2002 Other Improvements                                                                3,095.58
      1415-00-000            2002 Improvement Salaries                                                              2,820.25
      1416-00-000            2003 Bathroom Improvements                                                             1,900.00
      1417-00-000            2003 Kitchen Improvements                                                              1,259.83
      1418-00-000            2003 Floor Improvements                                                               13,209.21
      1419-00-000            2003 Window Improvements                                                                 455.91
      1422-00-000            2003 Other Improvements                                                                2,958.27

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  180
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:36 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                   Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1425-00-000            2004 Floor Improvements                                                               3,112.19
      1426-00-000            2004 Window Improvements                                                                120.91
      1430-00-000            2005 Bathroom Improvements                                                            1,488.07
      1431-00-000            2005 Kitchen Improvements                                                               481.25
      1432-00-000            2005 Floor Improvements                                                               4,193.68
      1433-00-000            2005 Window Improvements                                                                192.31
      1436-00-000            2005 Other Improvements                                                              14,542.72
      1438-00-000            2006 Bathroom Improvements                                                            2,771.78
      1439-00-000            2006 Kitchen Improvements                                                             1,292.91
      1440-00-000            2006 Floor Improvements                                                               9,937.16
      1444-00-000            2006 Other Improvements                                                              49,380.58
      1445-00-000            2007 Bathroom Improvements                                                            2,031.53
      1446-00-000            2007 Kitchen Improvements                                                               920.13
      1447-00-000            2007 Floor Improvements                                                              12,687.09
      1448-00-000            2007 Window Improvements                                                                933.48
      1451-00-000            2007 Other Improvements                                                              33,298.37
      1452-00-000            2008 Bathroom Improvements                                                            2,492.81
      1453-00-000            2008 Kitchen Improvements                                                             4,250.50
      1454-00-000            2008 Floor Improvements                                                               1,457.33
      1455-00-000            2008 Window Improvements                                                                 79.35
      1456-00-000            2008 Building Improvements                                                            9,530.00
      1458-00-000            2008 Other Improvements                                                              63,086.17
      1465-00-000            2009 Other Improvements                                                              33,253.27
      1470-00-000            2010 Other Improvements                                                              23,897.57
      1480-00-000            2011 Other Improvements                                                              21,502.62
      1485-00-000            2012 Other Improvements                                                              63,698.03
      1490-00-000            2013 Other Improvements                                                              32,937.96
      1491-00-000            2014 Other Improvements                                                              64,918.56
      1491-00-100            2014 T/O Misc. Expense                                                                2,101.16
      1491-00-200            2014 T/O Materials                                                                    1,407.56
      1491-00-300            2014 T/O Outside Vendor                                                               3,175.00
      1492-00-000            2015 Other Improvements                                                               2,431.14
      1492-00-100            T/O Misc. Exp.                                                                        5,322.78
      1492-00-200            2015 T/O Materiales                                                                  10,071.25
      1492-00-300            T/O Outside Vendor                                                                   23,085.17
      1493-00-000            2016 Other Improvements                                                              56,031.28
      1493-00-100            2016 T/O Misc. Exp.                                                                   3,291.38
      1493-00-200            2016 T/O Materials                                                                    4,842.34
      1493-00-300            2016 T/O outside vendors                                                             21,822.75
      1494-00-000            2017 Other Improvements                                                              31,852.68
      1494-00-200            2017 T/O Materials                                                                    3,174.22
      1494-00-300            2017 T/O Outside Vendor                                                               9,705.00
      1495-00-000            2018 Other Improvements                                                              84,427.20
      1495-00-200            2018 T/O Materials                                                                    3,995.36
      1495-00-300            2018 T/O Outside Vendor                                                              13,810.00
      1496-00-000            2019 Other Improvements                                                              24,317.31
      1496-00-100            2019 T/O Misc. Exp.                                                                   1,511.41
      1496-00-200            2019 T/O Materials                                                                    6,493.71
      1496-00-300            2019 T/O Outside Vendor                                                              27,614.62
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         1,150,017.29
      1598-00-000            Accum Deprec - Capital Improvements                                               1,064,210.18
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                          85,807.11


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000            Due To/From GP                                                                      163,100.00

            Case: 20-30604            Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  181
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:36 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                   Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1855-00-000             Due To/From PISF, Inc.                                                           3,723,036.32
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                        3,886,136.32
      1999-00-000          TOTAL ASSETS                                                                        4,444,330.77
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      9,406.15
      2010-00-000            Unearned Rent                                                                         1,717.99
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2099-00-000           TOTAL CURRENT LIABILITIES                                                             11,190.81


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                             3,257,501.89
      2235-00-000            Security Deposits Liability                                                          35,641.00
      2240-00-000            Mortgage Payable                                                                  3,650,173.99
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                        6,943,316.88
      2999-00-000           TOTAL LIABILITIES                                                                  6,954,507.69


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                               800,000.00
      3040-00-000            Less: Repurchased Units                                                             -15,000.00
      3050-00-000            L.P. Distributions                                                               -1,466,971.00
      3055-00-000            G.P. Distributions                                                                  -80,000.00
      3060-00-000            Premium on Repurch Units                                                               -400.00
      3130-00-000            Retained Earnings                                                                -1,712,644.02
      3140-00-000            Net Income (Loss) Current                                                           -35,161.90
      3990-00-000            TOTAL EQUITY                                                                     -2,510,176.92
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                          4,444,330.77


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  182
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:36 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                    Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       69,060.28
      1090-00-000            Petty Cash                                                                               200.00
      1099-00-000            TOTAL CASH                                                                            69,260.28


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      14,788.09
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        14,788.09


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    2,150.38
      1240-00-000            Prepaid Mortgage Interest                                                            121,390.50
      1250-00-000            Prepaid Taxes                                                                         18,189.19
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                            141,730.07
      1299-00-000           TOTAL CURRENT ASSETS                                                                  225,778.44


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                                269,250.00
      1310-00-000             Building                                                                            807,750.00
      1311-00-000             Accum Depreciation                                                                 -802,338.14
      1315-00-000             Furniture and Fixtures                                                                  242.48
      1349-00-000           NET FIXED ASSETS                                                                      274,904.34


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                         35,814.07
      1351-00-900            A/A Closing Costs                                                                     -4,566.65
      1352-00-000            Syndication Costs                                                                     80,000.00
      1353-00-000            Loan Fees                                                                             93,192.06
      1354-00-000            Accum Amort Loan Fees                                                                -83,323.85
      1355-00-000            Personal Property                                                                     90,000.00
      1356-00-000            Accum Depreciation Personal Property                                                 -90,000.00
      1357-00-000            Organization Costs                                                                    25,000.00
      1358-00-000            Accum Amort Organization Costs                                                       -25,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                121,115.63


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              300,570.33
      1401-00-000            2001 Bathroom Improvements                                                               268.53
      1402-00-000            2001 Kitchen Improvements                                                              1,382.82
      1403-00-000            2001 Floor Improvements                                                                2,538.90
      1404-00-000            2001 Window Improvements                                                                 177.83
      1406-00-000            2001 Roof Improvements                                                                   435.50
      1407-00-000            2001 Other Improvements                                                                1,342.10
      1408-00-000            2002 Bathroom Improvements                                                             5,002.15
      1409-00-000            2002 Kitchen Improvements                                                              3,419.08
      1410-00-000            2002 Floor Improvements                                                                7,788.76
      1411-00-000            2002 Window Improvements                                                                 671.59
      1413-00-000            2002 Roof Improvements                                                                 1,749.00
      1414-00-000            2002 Other Improvements                                                                3,095.58
      1415-00-000            2002 Improvement Salaries                                                              2,820.25
      1416-00-000            2003 Bathroom Improvements                                                             1,900.00
      1417-00-000            2003 Kitchen Improvements                                                              1,259.83
      1418-00-000            2003 Floor Improvements                                                               13,209.21

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  183
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:54 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                               Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                        Current Balance
      1419-00-000            2003 Window Improvements                                                            455.91
      1422-00-000            2003 Other Improvements                                                           2,958.27
      1425-00-000            2004 Floor Improvements                                                           3,112.19
      1426-00-000            2004 Window Improvements                                                            120.91
      1430-00-000            2005 Bathroom Improvements                                                        1,488.07
      1431-00-000            2005 Kitchen Improvements                                                           481.25
      1432-00-000            2005 Floor Improvements                                                           4,193.68
      1433-00-000            2005 Window Improvements                                                            192.31
      1436-00-000            2005 Other Improvements                                                          14,542.72
      1438-00-000            2006 Bathroom Improvements                                                        2,771.78
      1439-00-000            2006 Kitchen Improvements                                                         1,292.91
      1440-00-000            2006 Floor Improvements                                                           9,937.16
      1444-00-000            2006 Other Improvements                                                          49,380.58
      1445-00-000            2007 Bathroom Improvements                                                        2,031.53
      1446-00-000            2007 Kitchen Improvements                                                           920.13
      1447-00-000            2007 Floor Improvements                                                          12,687.09
      1448-00-000            2007 Window Improvements                                                            933.48
      1451-00-000            2007 Other Improvements                                                          33,298.37
      1452-00-000            2008 Bathroom Improvements                                                        2,492.81
      1453-00-000            2008 Kitchen Improvements                                                         4,250.50
      1454-00-000            2008 Floor Improvements                                                           1,457.33
      1455-00-000            2008 Window Improvements                                                             79.35
      1456-00-000            2008 Building Improvements                                                        9,530.00
      1458-00-000            2008 Other Improvements                                                          63,086.17
      1465-00-000            2009 Other Improvements                                                          33,253.27
      1470-00-000            2010 Other Improvements                                                          23,897.57
      1480-00-000            2011 Other Improvements                                                          21,502.62
      1485-00-000            2012 Other Improvements                                                          63,698.03
      1490-00-000            2013 Other Improvements                                                          32,937.96
      1491-00-000            2014 Other Improvements                                                          64,918.56
      1491-00-100            2014 T/O Misc. Expense                                                            2,101.16
      1491-00-200            2014 T/O Materials                                                                1,407.56
      1491-00-300            2014 T/O Outside Vendor                                                           3,175.00
      1492-00-000            2015 Other Improvements                                                           2,431.14
      1492-00-100            T/O Misc. Exp.                                                                    5,322.78
      1492-00-200            2015 T/O Materiales                                                              10,071.25
      1492-00-300            T/O Outside Vendor                                                               23,085.17
      1493-00-000            2016 Other Improvements                                                          56,031.28
      1493-00-100            2016 T/O Misc. Exp.                                                               3,291.38
      1493-00-200            2016 T/O Materials                                                                4,842.34
      1493-00-300            2016 T/O outside vendors                                                         21,822.75
      1494-00-000            2017 Other Improvements                                                          31,852.68
      1494-00-200            2017 T/O Materials                                                                3,174.22
      1494-00-300            2017 T/O Outside Vendor                                                           9,705.00
      1495-00-000            2018 Other Improvements                                                          84,427.20
      1495-00-200            2018 T/O Materials                                                                3,995.36
      1495-00-300            2018 T/O Outside Vendor                                                          13,810.00
      1496-00-000            2019 Other Improvements                                                          24,317.31
      1496-00-100            2019 T/O Misc. Exp.                                                               1,511.41
      1496-00-200            2019 T/O Materials                                                                6,493.71
      1496-00-300            2019 T/O Outside Vendor                                                          27,614.62
      1497-00-000            2020 Other Improvements                                                          30,490.50
      1497-00-200            2020 T/O Materials                                                                2,367.32
      1497-00-300            2020 T/O Outside Vendor                                                          13,035.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                     1,195,910.11

            Case: 20-30604          Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  184
                                                                                                Monday, August 24, 2020
                                                            of 2121                                           02:54 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1598-00-000            Accum Deprec - Capital Improvements                                               1,075,363.49
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         120,546.62


      1800-00-000           LONG TERM RECEIVABLES
      1814-00-000             PISF XIV                                                                              -598.75
      1850-00-000             Due To/From GP                                                                     473,366.66
      1855-00-000             Due To/From PISF, Inc.                                                           3,573,036.32
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                        4,045,804.23
      1999-00-000          TOTAL ASSETS                                                                        4,788,149.26
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      5,311.04
      2010-00-000            Unearned Rent                                                                         2,199.66
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2020-00-000            Property Tax Payable                                                                  3,031.53
      2099-00-000           TOTAL CURRENT LIABILITIES                                                             10,608.90


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                             3,167,501.89
      2235-00-000            Security Deposits Liability                                                          37,986.00
      2240-00-000            Mortgage Payable                                                                  4,150,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                        7,355,487.89
      2999-00-000           TOTAL LIABILITIES                                                                  7,366,096.79


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                               800,000.00
      3040-00-000            Less: Repurchased Units                                                             -15,000.00
      3050-00-000            L.P. Distributions                                                               -1,466,971.00
      3055-00-000            G.P. Distributions                                                                  -80,000.00
      3060-00-000            Premium on Repurch Units                                                               -400.00
      3130-00-000            Retained Earnings                                                                -1,747,805.92
      3140-00-000            Net Income (Loss) Current                                                           -67,770.61
      3990-00-000            TOTAL EQUITY                                                                     -2,577,947.53
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                          4,788,149.26


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  185
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:54 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund XV for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       186
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
COUNTRY CLUB APARTMENTS - XV (15)                                                                               Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date          %       Year to Date                   %
4000-00-000 INCOME
4005-00-000   Rent Income                                514,425.00        99.45       514,425.00                99.45
4014-00-000   Laundry income                               2,660.68         0.51         2,660.68                 0.51
4018-00-000   Storage Income                                 200.00         0.04           200.00                 0.04
4099-00-000 TOTAL INCOME                                 517,285.68       100.00       517,285.68               100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                             17,874.66         3.46        17,874.66                  3.46
6020-00-000      Advertising                                  40.34         0.01            40.34                  0.01
6025-00-000      Signs                                        62.64         0.01            62.64                  0.01
6031-00-000      Other Renting Expenses                        1.00         0.00             1.00                  0.00
6040-00-000      Credit Check Fees Rcvd                      -50.00        -0.01           -50.00                 -0.01
6041-00-000      Credit Check Fees Paid                      144.50         0.03           144.50                  0.03
6049-00-000      TOTAL RENTING EXPENSE                    18,073.14         3.49        18,073.14                  3.49


6050-00-000     ADMINISTRATIVE EXPENSES
6067-00-000      Outside Services                            110.00         0.02           110.00                  0.02
6070-00-000      Office Expense                               44.46         0.01            44.46                  0.01
6074-00-000      Licenses, Fees & Permits                    962.00         0.19           962.00                  0.19
6075-00-000      Security Patrol                           3,999.23         0.77         3,999.23                  0.77
6077-00-000      Auto Expense                                 30.00         0.01            30.00                  0.01
6099-00-000      TOTAL ADMINISTRATIVE EXP                  5,145.69         0.99         5,145.69                  0.99


6100-00-000     MANAGEMENT EXPENSES
6110-00-000      Manager - Apartment Unit                  2,760.00         0.53         2,760.00                  0.53
6113-00-000      Manager Salary                           13,067.76         2.53        13,067.76                  2.53
6120-00-000      Offsite Mgt Fee PFI                      10,288.50         1.99        10,288.50                  1.99
6134-00-000      Postage                                      53.22         0.01            53.22                  0.01
6199-00-000      TOTAL MANAGEMENT EXPENSE                 26,169.48         5.06        26,169.48                  5.06


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                        19,075.96         3.69        19,075.96                  3.69
6205-00-100      Utilities Credits or rebates               -485.80        -0.09          -485.80                 -0.09
6215-00-000      Water                                     7,178.95         1.39         7,178.95                  1.39
6220-00-000      Garbage & Trash Removal                   5,348.24         1.03         5,348.24                  1.03
6230-00-000      Telephone/Internet/Fax                      580.20         0.11           580.20                  0.11
6249-00-000      TOTAL UTILITIES EXPENSE                  31,697.55         6.13        31,697.55                  6.13


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                  2,814.16         0.54         2,814.16                  0.54
6275-00-145      R&M - Miscellaneous                       1,579.08         0.31         1,579.08                  0.31
6275-00-290      R&M - paving & Concrete                     137.88         0.03           137.88                  0.03
6310-00-000      R&M - Pest Control                        1,507.50         0.29         1,507.50                  0.29
6316-00-000      Maint. Salaries                           7,363.80         1.42         7,363.80                  1.42
6320-00-000      Maintenance Supplies                        444.83         0.09           444.83                  0.09
6321-00-000      R&M - Landscaping Supplies                  866.14         0.17           866.14                  0.17
6322-00-075      R&M - Pool Supplies                         205.00         0.04           205.00                  0.04
6331-00-000      Locks & Keys                                164.39         0.03           164.39                  0.03
6333-00-000      R&M - Painting Supplies                      32.27         0.01            32.27                  0.01
6349-00-000      TOTAL REP. & MAINTENANCE                 15,115.05         2.92        15,115.05                  2.92


6350-00-000     CONTRACT MAINTENANCE
6351-00-170      Contract - fire master                      435.57         0.08           435.57                  0.08
6355-00-000      Contract - Plumbing/Sewer                 2,175.00         0.42         2,175.00                  0.42

             Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  187
                                                                                                Monday, August 24, 2020
                                                           of 2121                                            02:36 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                               Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date          %       Year to Date                   %
6362-00-000      Contract R&M                              2,465.75         0.48         2,465.75                  0.48
6370-00-000      Contract - Landscaping                   18,447.50         3.57        18,447.50                  3.57
6375-00-000      Contract - Pool Maint.                    4,460.00         0.86         4,460.00                  0.86
6399-00-000      TOTAL CONTRACT MAINT.                    27,983.82         5.41        27,983.82                  5.41


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                        36,012.28         6.96        36,012.28                  6.96
6449-00-000      TOTAL TAX EXPENSE                        36,012.28         6.96        36,012.28                  6.96


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                         9,944.16         1.92         9,944.16                  1.92
6465-00-000      Earthquake Insurance                      4,292.42         0.83         4,292.42                  0.83
6467-00-000      Umbrella Insurance                          933.88         0.18           933.88                  0.18
6498-00-000      TOTAL INSURANCE EXPENSE                  15,170.46         2.93        15,170.46                  2.93


6499-00-000 TOTAL OPERATING EXPENSES                     175,367.47        33.90       175,367.47                 33.90


6500-00-000     OTHER INCOME
6515-00-000      Storage Rent Income                        -100.00        -0.02           -100.00                -0.02
6520-00-000      Pet Rent                                    -35.00        -0.01            -35.00                -0.01
6525-00-000      Parking Fees                                 80.00         0.02             80.00                 0.02
6530-00-000      Laundry                                  -5,982.96        -1.16         -5,982.96                -1.16
6540-00-000      NSF Check Fees                             -150.00        -0.03           -150.00                -0.03
6545-00-000      Late Charges                               -675.00        -0.13           -675.00                -0.13
6560-00-000      Damages & Cleaning Fees                    -200.00        -0.04           -200.00                -0.04
6575-00-000      T/O - S/D Charges to Tenant              -3,704.75        -0.72         -3,704.75                -0.72
6590-00-000      Interest Income                        -221,540.00       -42.83       -221,540.00               -42.83
6595-00-000      TOTAL OTHER INCOME                     -232,307.71       -44.91       -232,307.71               -44.91


6599-00-000 NET OPERATING INCOME                         574,225.92       111.01       574,225.92               111.01


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                       142,182.36        27.49       142,182.36                 27.49
6620-00-000      Deed Of Trust Interest                  358,499.43        69.30       358,499.43                 69.30
6660-00-000      TOTAL DEBT SERVICE EXP.                 500,681.79        96.79       500,681.79                 96.79


6670-00-000     NET INC.BEFORE DEP.& TAX                  73,544.13        14.22        73,544.13                 14.22


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                    29,370.00         5.68        29,370.00                  5.68
6730-00-000      Cap. Improvement Deprec.                 78,205.96        15.12        78,205.96                 15.12
6740-00-000      Closing Cost Amortization                 2,884.20         0.56         2,884.20                  0.56
6750-00-000      Loan Fee Amortization                     2,179.44         0.42         2,179.44                  0.42
6770-00-000      TOTAL DEPREC. & AMORT.                  112,639.60        21.78       112,639.60                 21.78


6799-00-000 NET INC.(LOSS) BEF.TAXES                     -39,095.47        -7.56        -39,095.47                -7.56


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                          -3,933.57        -0.76         -3,933.57                -0.76


6850-00-000      TOTAL INCOME TAX EXPENSE                 -3,933.57        -0.76         -3,933.57                -0.76


6900-00-000 NET INCOME (LOSS)BK                          -35,161.90        -6.80        -35,161.90                -6.80


7099-00-000 NET INCOME (LOSS)                            -35,161.90        -6.80        -35,161.90                -6.80

             Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  188
                                                                                                Monday, August 24, 2020
                                                           of 2121                                            02:36 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                          Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                 Period to Date         %        Year to Date                   %




             Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  189
                                                                                           Monday, August 24, 2020
                                                      of 2121                                            02:36 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                                                Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                   307,180.00                98.13            307,180.00                     98.13
  4014-00-000           Laundry income                                  5,653.96                 1.81              5,653.96                      1.81
  4017-00-000           Utility Income                                     22.85                 0.01                 22.85                      0.01
  4018-00-000           Storage Income                                    175.00                 0.06                175.00                      0.06
  4099-00-000         TOTAL INCOME                                    313,031.81               100.00            313,031.81                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                   12,324.67                 3.94             12,324.67                       3.94
  6025-00-000           Signs                                              38.15                 0.01                 38.15                       0.01
  6031-00-000           Other Renting Expenses                            114.07                 0.04                114.07                       0.04
  6040-00-000           Credit Check Fees Rcvd                           -156.66                -0.05               -156.66                      -0.05
  6041-00-000           Credit Check Fees Paid                             14.45                 0.00                 14.45                       0.00
  6049-00-000           TOTAL RENTING EXPENSE                          12,334.68                 3.94             12,334.68                       3.94

  6050-00-000          ADMINISTRATIVE EXPENSES
  6070-00-000           Office Expense                                     27.79                 0.01                 27.79                       0.01
  6074-00-000           Licenses, Fees & Permits                          860.00                 0.27                860.00                       0.27
  6099-00-000           TOTAL ADMINISTRATIVE EXP                          887.79                 0.28                887.79                       0.28

  6100-00-000          MANAGEMENT EXPENSES
  6110-00-000           Manager - Apartment Unit                        4,191.25                 1.34              4,191.25                       1.34
  6113-00-000           Manager Salary                                  8,531.36                 2.73              8,531.36                       2.73
  6115-00-000           Maintenance Apartment                           1,200.00                 0.38              1,200.00                       0.38
  6120-00-000           Offsite Mgt Fee PFI                             5,266.20                 1.68              5,266.20                       1.68
  6199-00-000           TOTAL MANAGEMENT EXPENSE                       19,188.81                 6.13             19,188.81                       6.13

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                              12,390.71                 3.96             12,390.71                       3.96
  6205-00-100           Utilities Credits or rebates                     -677.35                -0.22               -677.35                      -0.22
  6215-00-000           Water                                           3,694.22                 1.18              3,694.22                       1.18

                                  Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 190        Saturday, August 29, 2020
                                                                            of 2121                                                            02:44 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                                                    Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                       Period to Date                  %            Year to Date                        %
  6220-00-000            Garbage & Trash Removal                            3,901.66                 1.25              3,901.66                       1.25
  6230-00-000            Telephone/Internet/Fax                                373.83                0.12                 373.83                      0.12
  6249-00-000            TOTAL UTILITIES EXPENSE                           19,683.07                 6.29             19,683.07                       6.29

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                            2,170.22                 0.69              2,170.22                       0.69
  6275-00-025           R&M - Plumbing                                         90.00                 0.03                 90.00                       0.03
  6275-00-140           R&M - Roofing                                       1,282.00                 0.41              1,282.00                       0.41
  6275-00-145           R&M - Miscellaneous                                 6,150.59                 1.96              6,150.59                       1.96
  6310-00-000           R&M - Pest Control                                    126.25                 0.04                126.25                       0.04
  6320-00-000           Maintenance Supplies                                  327.30                 0.10                327.30                       0.10
  6321-00-000           R&M - Landscaping Supplies                            386.10                 0.12                386.10                       0.12
  6331-00-000           Locks & Keys                                          453.87                 0.14                453.87                       0.14
  6349-00-000           TOTAL REP. & MAINTENANCE                           10,986.33                 3.51             10,986.33                       3.51

  6350-00-000          CONTRACT MAINTENANCE
  6360-00-000           Contract - Electrical & Lighting                      180.00                 0.06                180.00                       0.06
  6362-00-000           Contract R&M                                          560.00                 0.18                560.00                       0.18
  6364-00-000           Contract - Janitorial Serv.                            50.00                 0.02                 50.00                       0.02
  6367-00-000           Contract - Pest Control                               757.50                 0.24                757.50                       0.24
  6370-00-000           Contract - Landscaping                              9,605.00                 3.07              9,605.00                       3.07
  6375-00-000           Contract - Pool Maint.                              1,925.00                 0.62              1,925.00                       0.62
  6399-00-000           TOTAL CONTRACT MAINT.                              13,077.50                 4.18             13,077.50                       4.18

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                                  21,220.72                 6.78             21,220.72                       6.78
  6449-00-000           TOTAL TAX EXPENSE                                  21,220.72                 6.78             21,220.72                       6.78

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                                   8,290.59                 2.65              8,290.59                       2.65
  6465-00-000           Earthquake Insurance                                2,645.44                 0.85              2,645.44                       0.85
  6467-00-000           Umbrella Insurance                                    735.42                 0.23                735.42                       0.23
  6498-00-000           TOTAL INSURANCE EXPENSE                            11,671.45                 3.73             11,671.45                       3.73


                                  Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 191        Saturday, August 29, 2020
                                                                                of 2121                                                            02:44 PM
COUNTRY CLUB APARTMENTS - XV (15)                                                                                                               Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                  Period to Date                  %            Year to Date                        %
  6499-00-000         TOTAL OPERATING EXPENSES                      109,050.35                 34.84            109,050.35                      34.84

  6500-00-000          OTHER INCOME
  6545-00-000           Late Charges                                    -300.00                -0.10               -300.00                      -0.10
  6560-00-000           Damages & Cleaning Fees                         -500.00                -0.16               -500.00                      -0.16
  6575-00-000           T/O - S/D Charges to Tenant                   -1,760.00                -0.56             -1,760.00                      -0.56
  6580-00-000           Miscellaneous Income                          -1,608.72                -0.51             -1,608.72                      -0.51
  6595-00-000           TOTAL OTHER INCOME                            -4,168.72                -1.33             -4,168.72                      -1.33

  6599-00-000         NET OPERATING INCOME                           208,150.18                66.49            208,150.18                      66.49

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                             84,695.71                27.06             84,695.71                      27.06
  6620-00-000           Deed Of Trust Interest                       140,297.40                44.82            140,297.40                      44.82
  6660-00-000           TOTAL DEBT SERVICE EXP.                      224,993.11                71.88            224,993.11                      71.88

  6670-00-000          NET INC.BEFORE DEP.& TAX                      -16,842.93                -5.38            -16,842.93                      -5.38

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6710-00-000           Building Depreciation                         17,132.50                 5.47             17,132.50                       5.47
  6730-00-000           Cap. Improvement Deprec.                      11,153.31                 3.56             11,153.31                       3.56
  6740-00-000           Closing Cost Amortization                      1,682.45                 0.54              1,682.45                       0.54
  6750-00-000           Loan Fee Amortization                         20,159.42                 6.44             20,159.42                       6.44
  6770-00-000           TOTAL DEPREC. & AMORT.                        50,127.68                16.01             50,127.68                      16.01

  6799-00-000         NET INC.(LOSS) BEF.TAXES                       -66,970.61               -21.39            -66,970.61                     -21.39

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                  800.00                 0.26                800.00                       0.26

  6850-00-000            TOTAL INCOME TAX EXPENSE                        800.00                 0.26                800.00                       0.26

  6900-00-000         NET INCOME (LOSS)BK                            -67,770.61               -21.65            -67,770.61                     -21.65


                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 192        Saturday, August 29, 2020
                                                                           of 2121                                                            02:44 PM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund XV for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       193
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
COUNTRY CLUB APARTMENTS - XV (15)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                          Period to Date     %            Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                             1,028,390     99                1,028,390        99

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,321     1                    5,321         1

   Storage Income
                                                                                                                                     934868
                                                                                                                        1/1/1901 12:00:00AM


                                                                    400     0                      400         0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                             1,034,111     100               1,034,111       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                                35,749      3                   35,749         3

   Advertising
                                                                                                                                     934895
                                                                                                                        1/1/1901 12:00:00AM


                                                                     81     0                       81         0

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                    529     0                      529         0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                      2     0                        2         0

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                   -100     0                     -100         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                    289     0                      289         0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                                36,550      4                   36,550         4

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                     934913
                                                                                                                        1/1/1901 12:00:00AM


                                                                    220     0                      220         0

   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                     89     0                       89         0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,924     0                    1,924         0

   Security Patrol
                                                                                                                                     934921
                                                                                                                        1/1/1901 12:00:00AM


                                                                  7,998     1                    7,998         1

   Auto Expense
                                                                                                                                     934922
                                                                                                                        1/1/1901 12:00:00AM


                                                                     60     0                       60         0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                10,291      1                   10,291         1

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,520     1                    5,520         1

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                                26,136      3                   26,136         3

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                                20,577      2                   20,577         2

   Postage
                                                                                                                                     934951
                                                                                                                        1/1/1901 12:00:00AM


                                                                    106     0                      106         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                                52,339      5                   52,339         5

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                38,152      4                   38,152         4

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                   -972     0                     -972         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                14,358      1                   14,358         1

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                                10,696      1                   10,696         1

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,160     0                    1,160         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                                63,395      6                   63,395         6

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,808     1                    5,808         1

   R&M - Miscellaneous
                                                                                                                                     934984
                                                                                                                        1/1/1901 12:00:00AM


                                                                  3,158     0                    3,158         0

   R&M - paving & Concrete
                                                                                                                                     934999
                                                                                                                        1/1/1901 12:00:00AM


                                                                    276     0                      276         0

   R&M - Misc. Cleaning
                                                                                                                                     935003
                                                                                                                        1/1/1901 12:00:00AM


                                                                    850     0                      850         0

   R&M - Pest Control
                                                                                                                                     935006
                                                                                                                        1/1/1901 12:00:00AM


                                                                  3,015     0                    3,015         0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 194
                                                                                                         Saturday, August 29, 2020
                                                             of 2121
COUNTRY CLUB APARTMENTS - XV (15)


Cash Flow                                                                                                                         Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date     %            Year-to-Date         %
   Maint. Salaries
                                                                                                                                   935009
                                                                                                                      1/1/1901 12:00:00AM


                                                              14,728      1                   14,728         1

   Maintenance Supplies
                                                                                                                                   935013
                                                                                                                      1/1/1901 12:00:00AM


                                                                  815     0                      815         0

   R&M - Landscaping Supplies
                                                                                                                                   935015
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,732     0                    1,732         0

   R&M - Pool Supplies
                                                                                                                                   935020
                                                                                                                      1/1/1901 12:00:00AM


                                                                  410     0                      410         0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                  315     0                      315         0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                   65     0                       65         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                              31,171      3                   31,171         3

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                   935074
                                                                                                                      1/1/1901 12:00:00AM


                                                                  871     0                      871         0

   Contract - Plumbing/Sewer
                                                                                                                                   935094
                                                                                                                      1/1/1901 12:00:00AM


                                                                4,350     0                    4,350         0

   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,002     0                    5,002         0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                              35,800      3                   35,800         3

   Contract - Pool Maint.
                                                                                                                                   935108
                                                                                                                      1/1/1901 12:00:00AM


                                                                8,920     1                    8,920         1

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                              54,943      5                   54,943         5

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                              72,025      7                   72,025         7

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                              72,025      7                   72,025         7

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                              19,888      2                   19,888         2

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                                8,585     1                    8,585         1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,868     0                    1,868         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                              30,341      3                   30,341         3

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                             351,054     34                  351,054        34

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   Storage Rent Income
                                                                                                                                   935136
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -200     0                     -200         0

   Pet Rent
                                                                                                                                   935137
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -100     0                     -100         0

   Parking Fees
                                                                                                                                   935138
                                                                                                                      1/1/1901 12:00:00AM


                                                                  160     0                      160         0

   Laundry
                                                                                                                                   935139
                                                                                                                      1/1/1901 12:00:00AM


                                                              -11,966     -1                 -11,966         -1

   NSF Check Fees
                                                                                                                                   935141
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -300     0                     -300         0

   Late Charges
                                                                                                                                   935142
                                                                                                                      1/1/1901 12:00:00AM


                                                               -1,225     0                   -1,225         0

   Damages & Cleaning Fees
                                                                                                                                   935143
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -200     0                     -200         0

   T/O - S/D Charges to Tenant
                                                                                                                                   935145
                                                                                                                      1/1/1901 12:00:00AM


                                                               -3,582     0                   -3,582         0

   Interest Income
                                                                                                                                   935148
                                                                                                                      1/1/1901 12:00:00AM


                                                            -443,080     -43                -443,080        -43

   TOTAL OTHER INCOME
                                                                                                                                   935149
                                                                                                                      1/1/1901 12:00:00AM


                                                            -460,492     -45                -460,492        -45

NET OPERATING INCOME
                                                                                                                                   935150
                                                                                                                      1/1/1901 12:00:00AM


                                                           1,143,550     111               1,143,550       111

  DEBT SERVICE EXPENSE
                                                                                                                                   935151
                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                   935152
                                                                                                                      1/1/1901 12:00:00AM


                                                             284,365     27                  284,365        27

   Deed Of Trust Interest
                                                                                                                                   935153
                                                                                                                      1/1/1901 12:00:00AM


                                                             716,999     69                  716,999        69

   TOTAL DEBT SERVICE EXP.
                                                                                                                                   935160
                                                                                                                      1/1/1901 12:00:00AM


                                                           1,001,364     97                1,001,364        97

  NET INC.BEFORE DEP.& TAX
                                                                                                                                   935161
                                                                                                                      1/1/1901 12:00:00AM


                                                             142,186     14                  142,186        14

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 195
                                                                                                       Saturday, August 29, 2020
                                                           of 2121
COUNTRY CLUB APARTMENTS - XV (15)


Cash Flow                                                                                                                                                        Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                 Period to Date         %                       Year-to-Date                %
  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                  935162
                                                                                                                                                     1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                  935163
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       58,740           6                             58,740                6

   Cap. Improvement Deprec.
                                                                                                                                                                  935167
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                      156,412          15                            156,412               15

   Closing Cost Amortization
                                                                                                                                                                  935168
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          5,768         1                              5,768                1

   Loan Fee Amortization
                                                                                                                                                                  935169
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          4,359         0                              4,359                0

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                  935173
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                      225,279          22                            225,279               22

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                  935174
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -83,093         -8                            -83,093                -8

  INCOME TAX EXPENSE
                                                                                                                                                                  935175
                                                                                                                                                     1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                  935177
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                        -7,867         -1                             -7,867                -1

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                  935179
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                        -7,867         -1                             -7,867                -1

NET INCOME (LOSS)BK
                                                                                                                                                                  935180
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -75,226         -7                            -75,226                -7

NET INCOME (LOSS)
                                                                                                                                                                  935185
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -75,226         -7                            -75,226                -7

  ADJUSTMENTS
                                                                                                                                                                  935187
                                                                                                                                                     1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                                                  935190
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          -220          0                               -220                0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                  935193
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          -220          0                               -220                0

  TOTAL ADJUSTMENTS
                                                                                                                                                                  935194
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                          -220          0                               -220                0

  CASH FLOW
                                                                                                                                                                  935195
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                       -75,446         -7                            -75,446                -7




                                         Period to Date                                                             Year to Date
                                             Beg Cash          End Cash           Difference         Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                   20,121            80,039               59,917   10      20,121                    80,039                  59,917

 Total Cash                                     20,121           80,039              59,917    Tot     20,121                    80,039                        59,917

                                                                                               al




                      Case: 20-30604   Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 196
                                                                                                                                      Saturday, August 29, 2020
                                                                    of 2121
COUNTRY CLUB APARTMENTS - XV (15)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %            Year-to-Date        %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                               264,976     98                  613,095       98

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                  5,969     2                   11,308        2

   Utility Income
                                                                                                                                    934867
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       23        0

   Storage Income
                                                                                                                                    934868
                                                                                                                       1/1/1901 12:00:00AM


                                                                    150     0                      350        0

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                               271,095     100                 624,776      100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,733     1                   24,649        4

   Signs
                                                                                                                                    934898
                                                                                                                       1/1/1901 12:00:00AM


                                                                     76     0                       76        0

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                     68     0                      228        0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                   -175     0                     -313        0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       29        0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,703     1                   24,669        4

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       56        0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                    746     0                    1,720        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                    746     0                    1,776        0

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                    934934
                                                                                                                       1/1/1901 12:00:00AM


                                                                  3,593     1                    8,383        1

   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                                  7,770     3                   17,063        3

   Maintenance Apartment
                                                                                                                                    934940
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,400     1                    2,400        0

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                  5,273     2                   10,532        2

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                18,036      7                   38,378        6

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                  8,343     3                   24,781        4

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -1,355     0                   -1,355        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,783     1                    7,388        1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                  3,265     1                    7,803        1

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                    321     0                      748        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                13,357      5                   39,366        6

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,620     1                    4,281        1

   R&M - Plumbing
                                                                                                                                    934972
                                                                                                                       1/1/1901 12:00:00AM


                                                                    180     0                      180        0

   R&M - Roofing
                                                                                                                                    934983
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    2,564        0

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                  4,250     2                   12,301        2

   R&M - Pest Control
                                                                                                                                    935006
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      253        0

   Maintenance Supplies
                                                                                                                                    935013
                                                                                                                       1/1/1901 12:00:00AM


                                                                    187     0                      472        0

   R&M - Landscaping Supplies
                                                                                                                                    935015
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      772        0

   Locks & Keys
                                                                                                                                    935049
                                                                                                                       1/1/1901 12:00:00AM


                                                                     12     0                      922        0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 197
                                                                                                         Monday, August 24, 2020
                                                             of 2121
COUNTRY CLUB APARTMENTS - XV (15)


Cash Flow                                                                                                                        Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date    %             Year-to-Date        %
   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                                6,249    2                    21,745        3

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract - Electrical & Lighting
                                                                                                                                  935095
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       360        0

   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,120        0

   Contract - Janitorial Serv.
                                                                                                                                  935099
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       100        0

   Contract - Pest Control
                                                                                                                                  935101
                                                                                                                     1/1/1901 12:00:00AM


                                                                  758    0                     1,515        0

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                4,850    2                    20,305        3

   Contract - Pool Maint.
                                                                                                                                  935108
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,650    1                     3,850        1

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                                7,258    3                    27,250        4

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              18,189     7                    42,441        7

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              18,189     7                    42,441        7

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                                7,106    3                    16,581        3

   Earthquake Insurance
                                                                                                                                  935122
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,268    1                     5,291        1

   Umbrella Insurance
                                                                                                                                  935123
                                                                                                                     1/1/1901 12:00:00AM


                                                                  630    0                     1,471        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                  935132
                                                                                                                     1/1/1901 12:00:00AM


                                                              10,004     4                    23,343        4

TOTAL OPERATING EXPENSES
                                                                                                                                  935133
                                                                                                                     1/1/1901 12:00:00AM


                                                              75,541     28                  218,968       35

  OTHER INCOME
                                                                                                                                  935134
                                                                                                                     1/1/1901 12:00:00AM




   Late Charges
                                                                                                                                  935142
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                      -675        0

   Damages & Cleaning Fees
                                                                                                                                  935143
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                    -1,000        0

   T/O - S/D Charges to Tenant
                                                                                                                                  935145
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                    -4,536        -1

   Miscellaneous Income
                                                                                                                                  935146
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                    -3,217        -1

   TOTAL OTHER INCOME
                                                                                                                                  935149
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                    -9,428        -2

NET OPERATING INCOME
                                                                                                                                  935150
                                                                                                                     1/1/1901 12:00:00AM


                                                             195,553     72                  415,237       66

  DEBT SERVICE EXPENSE
                                                                                                                                  935151
                                                                                                                     1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                  935152
                                                                                                                     1/1/1901 12:00:00AM


                                                              65,549     24                  169,391       27

   Deed Of Trust Interest
                                                                                                                                  935153
                                                                                                                     1/1/1901 12:00:00AM


                                                              55,415     20                  280,595       45

   TOTAL DEBT SERVICE EXP.
                                                                                                                                  935160
                                                                                                                     1/1/1901 12:00:00AM


                                                             120,964     45                  449,986       72

  NET INC.BEFORE DEP.& TAX
                                                                                                                                  935161
                                                                                                                     1/1/1901 12:00:00AM


                                                              74,589     28                  -34,750        -6

  DEPREC. & AMORT. EXPENSES
                                                                                                                                  935162
                                                                                                                     1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                  935163
                                                                                                                     1/1/1901 12:00:00AM


                                                              14,685     5                    34,265        5

   Cap. Improvement Deprec.
                                                                                                                                  935167
                                                                                                                     1/1/1901 12:00:00AM


                                                                9,560    4                    22,307        4

   Closing Cost Amortization
                                                                                                                                  935168
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,442    1                     3,365        1

   Loan Fee Amortization
                                                                                                                                  935169
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,090    0                    40,319        6

   TOTAL DEPREC. & AMORT.
                                                                                                                                  935173
                                                                                                                     1/1/1901 12:00:00AM


                                                              26,777     10                  100,255       16

NET INC.(LOSS) BEF.TAXES
                                                                                                                                  935174
                                                                                                                     1/1/1901 12:00:00AM


                                                              47,812     18                 -135,005      -22

  INCOME TAX EXPENSE
                                                                                                                                  935175
                                                                                                                     1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                  935177
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,600        0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                  935179
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,600        0

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 198
                                                                                                       Monday, August 24, 2020
                                                           of 2121
COUNTRY CLUB APARTMENTS - XV (15)


Cash Flow                                                                                                                                                          Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                               Quarter to Date         %                       Year-to-Date                   %
NET INCOME (LOSS)BK
                                                                                                                                                                    935180
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      47,812          18                           -136,605                 -22

  Temporary Distribution
                                                                                                                                                                    935184
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      -16,994         -6                                  0                   0

NET INCOME (LOSS)
                                                                                                                                                                    935185
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      64,806          24                           -136,605                 -22

  ADJUSTMENTS
                                                                                                                                                                    935187
                                                                                                                                                       1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                    935195
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      64,806          24                           -136,605                 -22




                                       Quarter to Date                                                             Year to Date
                                            Beg Cash          End Cash           Difference         Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                  61,291           138,121               76,830   10      80,039                   138,121                    58,082

 Total Cash                                    61,291          138,121              76,830    Tot     80,039                   138,121                           58,082

                                                                                              al




                    Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 199
                                                                                                                                         Monday, August 24, 2020
                                                                   of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund XV for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       200
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund XV

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       201
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund XV
approximately $3,573,036.32 and Professional Financial Investors, Inc. owes approximately $473,366.66 in intercompany
receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       202
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       203
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         204
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund XVII




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       205
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund XVII as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       206
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
OAK HILL APARTMENTS - XVII (17)                                                                                      Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                        1,702.96
      1090-00-000            Petty Cash                                                                               900.00
      1099-00-000            TOTAL CASH                                                                             2,602.96


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      13,152.81
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        13,152.81


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    2,062.18
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                              2,062.18
      1299-00-000           TOTAL CURRENT ASSETS                                                                   17,817.95


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                                718,250.00
      1310-00-000             Building                                                                          2,154,750.00
      1311-00-000             Accum Depreciation                                                               -2,005,602.81
      1315-00-000             Furniture and Fixtures                                                                  242.09
      1349-00-000           NET FIXED ASSETS                                                                      867,639.28


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        100,744.67
      1351-00-900            A/A Closing Costs                                                                    -10,074.48
      1352-00-000            Syndication Costs                                                                    142,500.00
      1353-00-000            Loan Fees                                                                            350,321.06
      1354-00-000            Accum Amort Loan Fees                                                               -280,158.25
      1355-00-000            Personal Property                                                                    175,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -175,000.00
      1357-00-000            Organization Costs                                                                    35,000.00
      1358-00-000            Accum Amort Organization Costs                                                       -35,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                303,333.00


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              124,056.36
      1401-00-000            2001 Bathroom Improvements                                                             1,159.34
      1402-00-000            2001 Kitchen Improvements                                                              2,834.80
      1403-00-000            2001 Floor Improvements                                                                9,229.27
      1404-00-000            2001 Window Improvements                                                                 739.96
      1405-00-000            2001 Building Improvements                                                             2,001.11
      1406-00-000            2001 Roof Improvements                                                                   518.00
      1407-00-000            2001 Other Improvements                                                                  182.72
      1408-00-000            2002 Bathroom Improvements                                                             1,080.54
      1409-00-000            2002 Kitchen Improvements                                                              3,737.82
      1410-00-000            2002 Floor Improvements                                                                1,413.47
      1411-00-000            2002 Window Improvements                                                               3,775.76
      1412-00-000            2002 Building Improvements                                                             1,923.77
      1413-00-000            2002 Roof Improvements                                                                 5,032.20
      1414-00-000            2002 Other Improvements                                                                2,175.58
      1415-00-000            2002 Improvement Salaries                                                                680.00
      1417-00-000            2003 Kitchen Improvements                                                                689.59
      1418-00-000            2003 Floor Improvements                                                               14,591.06
      1419-00-000            2003 Window Improvements                                                              30,766.56

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  207
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:38 PM
OAK HILL APARTMENTS - XVII (17)                                                                                       Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1420-00-000                2003 Building Improvements                                                         26,145.58
      1421-00-000                2003 Roof Improvements                                                                482.63
      1422-00-000                2003 Other Improvements                                                            59,150.56
      1423-00-000                2004 Bathroom Improvements                                                           -131.52
      1424-00-000                2004 Kitchen Improvements                                                           2,883.04
      1425-00-000                2004 Floor Improvements                                                             8,100.21
      1426-00-000                2004 Window Improvements                                                            1,339.29
      1427-00-000                2004 Building Improvements                                                         89,848.86
      1429-00-000                2004 Other Improvements                                                             3,564.60
      1430-00-000                2005 Bathroom Improvements                                                          2,891.23
      1431-00-000                2005 Kitchen Improvements                                                           4,231.82
      1432-00-000                2005 Floor Improvements                                                            13,345.80
      1434-00-000                2005 Building Improvements                                                         40,108.76
      1435-00-000                2005 Roof Improvements                                                                450.00
      1436-00-000                2005 Other Improvements                                                            72,881.72
      1438-00-000                2006 Bathroom Improvements                                                          5,326.12
      1439-00-000                2006 Kitchen Improvements                                                           3,412.24
      1440-00-000                2006 Floor Improvements                                                             6,135.60
      1441-00-000                2006 Window Improvements                                                              228.16
      1442-00-000                2006 Building Improvements                                                        106,163.54
      1443-00-000                2006 Roof Improvements                                                                240.00
      1444-00-000                2006 Other Improvements                                                           130,046.92
      1445-00-000                2007 Bathroom Improvements                                                          2,179.78
      1446-00-000                2007 Kitchen Improvements                                                           3,560.01
      1447-00-000                2007 Floor Improvements                                                             6,188.28
      1448-00-000                2007 Window Improvements                                                            1,158.81
      1449-00-000                2007 Building Improvements                                                          5,026.24
      1450-00-000                2007 Roof Improvements                                                                238.73
      1451-00-000                2007 Other Improvements                                                            96,216.38
      1452-00-000                2008 Bathroom Improvements                                                          3,530.00
      1453-00-000                2008 Kitchen Improvements                                                           2,112.02
      1454-00-000                2008 Floor Improvements                                                             3,840.81
      1455-00-000                2008 Window Improvements                                                              126.03
      1458-00-000                2008 Other Improvements                                                            84,508.44
      1465-00-000                2009 Other Improvements                                                            90,620.77
      1470-00-000                2010 Other Improvements                                                            49,887.38
      1480-00-000                2011 Other Improvements                                                            71,011.79
      1485-00-000                2012 Other Improvements                                                            70,223.91
      1490-00-000                2013 Other Improvements                                                           251,889.03
      1491-00-000                2014 Other Improvements                                                            30,680.41
      1491-00-100                2014 T/O Misc. Expense                                                              3,714.03
      1491-00-200                2014 T/O Materials                                                                  6,648.97
      1491-00-300                2014 T/O Outside Vendor                                                            12,010.63
      1492-00-000                2015 Other Improvements                                                            51,461.63
      1492-00-100                T/O Misc. Exp.                                                                      7,612.21
      1492-00-200                2015 T/O Materiales                                                                12,323.28
      1492-00-300                T/O Outside Vendor                                                                 33,995.19
      1493-00-000                2016 Other Improvements                                                            74,582.40
      1493-00-100                2016 T/O Misc. Exp.                                                                 7,574.72
      1493-00-200                2016 T/O Materials                                                                 17,230.91
      1493-00-300                2016 T/O outside vendors                                                           49,151.00
      1494-00-000                2017 Other Improvements                                                           102,209.99
      1494-00-100                2017 T/O Misc. Exp.                                                                 4,342.45
      1494-00-200                2017 T/O Materials                                                                 21,036.09
      1494-00-300                2017 T/O Outside Vendor                                                            55,926.39

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  208
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:38 PM
OAK HILL APARTMENTS - XVII (17)                                                                                     Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1495-00-000            2018 Other Improvements                                                             147,375.54
      1495-00-100            2018 T/O Misc. Exp.                                                                   2,498.28
      1495-00-200            2018 T/O Materials                                                                    6,366.06
      1495-00-300            2018 T/O Outside Vendor                                                              27,620.00
      1496-00-000            2019 Other Improvements                                                              54,317.93
      1496-00-200            2019 T/O Materials                                                                    8,943.10
      1496-00-300            2019 T/O Outside Vendor                                                              27,555.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         2,290,927.69
      1598-00-000            Accum Deprec - Capital Improvements                                               1,758,211.08
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         532,716.61


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                     100,000.00
      1855-00-000             Due To/From PISF, Inc.                                                           8,591,533.25
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                        8,691,533.25
      1999-00-000          TOTAL ASSETS                                                                       10,413,040.09
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                     13,849.95
      2010-00-000            Unearned Rent                                                                         3,373.51
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2099-00-000           TOTAL CURRENT LIABILITIES                                                             17,290.13


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                             5,472,100.34
      2235-00-000            Security Deposits Liability                                                          71,016.00
      2238-00-000            Pet Deposit Payable                                                                     500.00
      2240-00-000            Mortgage Payable                                                                  7,940,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                       13,483,616.34
      2999-00-000           TOTAL LIABILITIES                                                                 13,500,906.47


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             1,425,000.00
      3050-00-000            L.P. Distributions                                                               -3,614,872.00
      3055-00-000            G.P. Distributions                                                                 -106,875.00
      3065-00-000            Previous Period Adjmts                                                               15,491.72
      3130-00-000            Retained Earnings                                                                  -718,320.32
      3140-00-000            Net Income (Loss) Current                                                           -88,290.78
      3990-00-000            TOTAL EQUITY                                                                     -3,087,866.38
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         10,413,040.09


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  209
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:38 PM
OAK HILL APARTMENTS - XVII (17)                                                                                      Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       42,441.96
      1090-00-000            Petty Cash                                                                               900.00
      1099-00-000            TOTAL CASH                                                                            43,341.96


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      20,815.09
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        20,815.09


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    4,655.67
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                              4,655.67
      1299-00-000           TOTAL CURRENT ASSETS                                                                   68,812.72


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                                718,250.00
      1310-00-000             Building                                                                          2,154,750.00
      1311-00-000             Accum Depreciation                                                               -2,051,317.50
      1315-00-000             Furniture and Fixtures                                                                  242.09
      1349-00-000           NET FIXED ASSETS                                                                      821,924.59


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        100,744.67
      1351-00-900            A/A Closing Costs                                                                    -15,951.26
      1352-00-000            Syndication Costs                                                                    142,500.00
      1353-00-000            Loan Fees                                                                            350,321.06
      1354-00-000            Accum Amort Loan Fees                                                               -285,129.44
      1355-00-000            Personal Property                                                                    175,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -175,000.00
      1357-00-000            Organization Costs                                                                    35,000.00
      1358-00-000            Accum Amort Organization Costs                                                       -35,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                292,485.03


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              124,056.36
      1401-00-000            2001 Bathroom Improvements                                                             1,159.34
      1402-00-000            2001 Kitchen Improvements                                                              2,834.80
      1403-00-000            2001 Floor Improvements                                                                9,229.27
      1404-00-000            2001 Window Improvements                                                                 739.96
      1405-00-000            2001 Building Improvements                                                             2,001.11
      1406-00-000            2001 Roof Improvements                                                                   518.00
      1407-00-000            2001 Other Improvements                                                                  182.72
      1408-00-000            2002 Bathroom Improvements                                                             1,080.54
      1409-00-000            2002 Kitchen Improvements                                                              3,737.82
      1410-00-000            2002 Floor Improvements                                                                1,413.47
      1411-00-000            2002 Window Improvements                                                               3,775.76
      1412-00-000            2002 Building Improvements                                                             1,923.77
      1413-00-000            2002 Roof Improvements                                                                 5,032.20
      1414-00-000            2002 Other Improvements                                                                2,175.58
      1415-00-000            2002 Improvement Salaries                                                                680.00
      1417-00-000            2003 Kitchen Improvements                                                                689.59
      1418-00-000            2003 Floor Improvements                                                               14,591.06
      1419-00-000            2003 Window Improvements                                                              30,766.56

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  210
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:55 PM
OAK HILL APARTMENTS - XVII (17)                                                                                       Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1420-00-000                2003 Building Improvements                                                         26,145.58
      1421-00-000                2003 Roof Improvements                                                                482.63
      1422-00-000                2003 Other Improvements                                                            59,150.56
      1423-00-000                2004 Bathroom Improvements                                                           -131.52
      1424-00-000                2004 Kitchen Improvements                                                           2,883.04
      1425-00-000                2004 Floor Improvements                                                             8,100.21
      1426-00-000                2004 Window Improvements                                                            1,339.29
      1427-00-000                2004 Building Improvements                                                         89,848.86
      1429-00-000                2004 Other Improvements                                                             3,564.60
      1430-00-000                2005 Bathroom Improvements                                                          2,891.23
      1431-00-000                2005 Kitchen Improvements                                                           4,231.82
      1432-00-000                2005 Floor Improvements                                                            13,345.80
      1434-00-000                2005 Building Improvements                                                         40,108.76
      1435-00-000                2005 Roof Improvements                                                                450.00
      1436-00-000                2005 Other Improvements                                                            72,881.72
      1438-00-000                2006 Bathroom Improvements                                                          5,326.12
      1439-00-000                2006 Kitchen Improvements                                                           3,412.24
      1440-00-000                2006 Floor Improvements                                                             6,135.60
      1441-00-000                2006 Window Improvements                                                              228.16
      1442-00-000                2006 Building Improvements                                                        106,163.54
      1443-00-000                2006 Roof Improvements                                                                240.00
      1444-00-000                2006 Other Improvements                                                           130,046.92
      1445-00-000                2007 Bathroom Improvements                                                          2,179.78
      1446-00-000                2007 Kitchen Improvements                                                           3,560.01
      1447-00-000                2007 Floor Improvements                                                             6,188.28
      1448-00-000                2007 Window Improvements                                                            1,158.81
      1449-00-000                2007 Building Improvements                                                          5,026.24
      1450-00-000                2007 Roof Improvements                                                                238.73
      1451-00-000                2007 Other Improvements                                                            96,216.38
      1452-00-000                2008 Bathroom Improvements                                                          3,530.00
      1453-00-000                2008 Kitchen Improvements                                                           2,112.02
      1454-00-000                2008 Floor Improvements                                                             3,840.81
      1455-00-000                2008 Window Improvements                                                              126.03
      1458-00-000                2008 Other Improvements                                                            84,508.44
      1465-00-000                2009 Other Improvements                                                            90,620.77
      1470-00-000                2010 Other Improvements                                                            49,887.38
      1480-00-000                2011 Other Improvements                                                            71,011.79
      1485-00-000                2012 Other Improvements                                                            70,223.91
      1490-00-000                2013 Other Improvements                                                           251,889.03
      1491-00-000                2014 Other Improvements                                                            30,680.41
      1491-00-100                2014 T/O Misc. Expense                                                              3,714.03
      1491-00-200                2014 T/O Materials                                                                  6,648.97
      1491-00-300                2014 T/O Outside Vendor                                                            12,010.63
      1492-00-000                2015 Other Improvements                                                            51,461.63
      1492-00-100                T/O Misc. Exp.                                                                      7,612.21
      1492-00-200                2015 T/O Materiales                                                                12,323.28
      1492-00-300                T/O Outside Vendor                                                                 33,995.19
      1493-00-000                2016 Other Improvements                                                            74,582.40
      1493-00-100                2016 T/O Misc. Exp.                                                                 7,574.72
      1493-00-200                2016 T/O Materials                                                                 17,230.91
      1493-00-300                2016 T/O outside vendors                                                           49,151.00
      1494-00-000                2017 Other Improvements                                                           102,209.99
      1494-00-100                2017 T/O Misc. Exp.                                                                 4,342.45
      1494-00-200                2017 T/O Materials                                                                 21,036.09
      1494-00-300                2017 T/O Outside Vendor                                                            55,926.39

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  211
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:55 PM
OAK HILL APARTMENTS - XVII (17)                                                                                     Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1495-00-000            2018 Other Improvements                                                             147,375.54
      1495-00-100            2018 T/O Misc. Exp.                                                                   2,498.28
      1495-00-200            2018 T/O Materials                                                                    6,366.06
      1495-00-300            2018 T/O Outside Vendor                                                              27,620.00
      1496-00-000            2019 Other Improvements                                                              54,317.93
      1496-00-200            2019 T/O Materials                                                                    8,943.10
      1496-00-300            2019 T/O Outside Vendor                                                              27,555.00
      1497-00-000            2020 Other Improvements                                                              16,445.00
      1497-00-200            2020 T/O Materials                                                                    2,968.13
      1497-00-300            2020 T/O Outside Vendor                                                              12,360.60
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         2,322,701.42
      1598-00-000            Accum Deprec - Capital Improvements                                               1,775,203.58
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         547,497.84


      1800-00-000           LONG TERM RECEIVABLES
      1844-00-000             107 Due to/from                                                                        422.32
      1846-00-000             515 Due to/from                                                                        383.93
      1850-00-000             Due To/From GP                                                                     100,000.00
      1855-00-000             Due To/From PISF, Inc.                                                           8,419,533.25
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                        8,520,339.50
      1999-00-000          TOTAL ASSETS                                                                       10,251,059.68
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      8,030.48
      2010-00-000            Unearned Rent                                                                         3,327.79
      2015-00-000            FTB Taxes Payable                                                                        66.67
      2020-00-000            Property Tax Payable                                                                  7,722.24
      2099-00-000           TOTAL CURRENT LIABILITIES                                                             19,147.18


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                             5,462,100.34
      2235-00-000            Security Deposits Liability                                                          59,971.00
      2238-00-000            Pet Deposit Payable                                                                     500.00
      2240-00-000            Mortgage Payable                                                                  7,940,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                       13,462,571.34
      2999-00-000           TOTAL LIABILITIES                                                                 13,481,718.52


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             1,425,000.00
      3050-00-000            L.P. Distributions                                                               -3,614,872.00
      3055-00-000            G.P. Distributions                                                                 -106,875.00
      3065-00-000            Previous Period Adjmts                                                               15,491.72
      3130-00-000            Retained Earnings                                                                  -806,611.10
      3140-00-000            Net Income (Loss) Current                                                          -142,792.46
      3990-00-000            TOTAL EQUITY                                                                     -3,230,658.84
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         10,251,059.68


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  212
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:55 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors Security Fund XVII for period ending 8/29/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       213
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
OAK HILL APARTMENTS - XVII (17)                                                                                  Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                       Period to Date          %       Year to Date                   %
4000-00-000 INCOME
4005-00-000   Rent Income                               1,008,100.00        99.84      1,008,100.00               99.84
4014-00-000   Laundry income                                1,647.86         0.16          1,647.86                0.16
4017-00-000   Utility Income                                   10.20         0.00             10.20                0.00
4099-00-000 TOTAL INCOME                                1,009,758.06       100.00      1,009,758.06              100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                              37,975.83         3.76        37,975.83                  3.76
6011-00-000      Promo/Move-In Incentives                   5,175.00         0.51         5,175.00                  0.51
6015-00-000      Referral Fees                                200.00         0.02           200.00                  0.02
6020-00-000      Advertising                                  224.22         0.02           224.22                  0.02
6025-00-000      Signs                                        725.58         0.07           725.58                  0.07
6031-00-000      Other Renting Expenses                    31,385.47         3.11        31,385.47                  3.11
6040-00-000      Credit Check Fees Rcvd                      -575.00        -0.06          -575.00                 -0.06
6041-00-000      Credit Check Fees Paid                       443.95         0.04           443.95                  0.04
6049-00-000      TOTAL RENTING EXPENSE                     75,555.05         7.48        75,555.05                  7.48


6050-00-000     ADMINISTRATIVE EXPENSES
6070-00-000      Office Expense                             2,049.34         0.20         2,049.34                  0.20
6074-00-000      Licenses, Fees & Permits                   2,832.28         0.28         2,832.28                  0.28
6099-00-000      TOTAL ADMINISTRATIVE EXP                   4,881.62         0.48         4,881.62                  0.48


6100-00-000     MANAGEMENT EXPENSES
6110-00-000      Manager - Apartment Unit                  24,510.00         2.43        24,510.00                  2.43
6112-00-000      Apart Janitorial/Groundskeeper            17,275.00         1.71        17,275.00                  1.71
6113-00-000      Manager Salary                            40,595.04         4.02        40,595.04                  4.02
6114-00-000      Manager Utility Expense                      600.00         0.06           600.00                  0.06
6120-00-000      Offsite Mgt Fee PFI                       20,155.00         2.00        20,155.00                  2.00
6126-00-000      Dues and Subscriptions                        77.94         0.01            77.94                  0.01
6134-00-000      Postage                                        6.11         0.00             6.11                  0.00
6199-00-000      TOTAL MANAGEMENT EXPENSE                 103,219.09        10.22       103,219.09                 10.22


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                         31,977.08         3.17        31,977.08                  3.17
6205-00-100      Utilities Credits or rebates                -918.45        -0.09          -918.45                 -0.09
6215-00-000      Water                                      7,816.05         0.77         7,816.05                  0.77
6220-00-000      Garbage & Trash Removal                   22,723.54         2.25        22,723.54                  2.25
6230-00-000      Telephone/Internet/Fax                     2,895.52         0.29         2,895.52                  0.29
6249-00-000      TOTAL UTILITIES EXPENSE                   64,493.74         6.39        64,493.74                  6.39


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                   8,335.84         0.83         8,335.84                  0.83
6275-00-100      R&M-nat                                      578.57         0.06           578.57                  0.06
6275-00-135      R&M - Painting                               196.44         0.02           196.44                  0.02
6275-00-145      R&M - Miscellaneous                        3,178.54         0.31         3,178.54                  0.31
6305-00-000      R&M - Misc. Cleaning                       1,860.00         0.18         1,860.00                  0.18
6310-00-000      R&M - Pest Control                         1,744.68         0.17         1,744.68                  0.17
6316-00-000      Maint. Salaries                            8,787.46         0.87         8,787.46                  0.87
6320-00-000      Maintenance Supplies                       6,409.30         0.63         6,409.30                  0.63
6320-00-100      R&M - Electrical Supplies                    762.69         0.08           762.69                  0.08
6321-00-000      R&M - Landscaping Supplies                    46.77         0.00            46.77                  0.00
6322-00-150      R&M - Cleaning Supplies                      886.11         0.09           886.11                  0.09
6323-00-000      Misc. Small Purchases                        110.43         0.01           110.43                  0.01
6325-00-000      Small Tools & Equipment                       35.08         0.00            35.08                  0.00

             Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  214
                                                                                                 Monday, August 24, 2020
                                                            of 2121                                            02:38 PM
OAK HILL APARTMENTS - XVII (17)                                                                                    Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                         Period to Date          %       Year to Date                   %
6330-00-000      Miscellaneous Expense                           53.43         0.01            53.43                  0.01
6331-00-000      Locks & Keys                                   301.05         0.03           301.05                  0.03
6333-00-000      R&M - Painting Supplies                        195.15         0.02           195.15                  0.02
6349-00-000      TOTAL REP. & MAINTENANCE                    33,481.54         3.32        33,481.54                  3.32


6350-00-000     CONTRACT MAINTENANCE
6351-00-170      Contract - fire master                         834.00         0.08           834.00                  0.08
6355-00-000      Contract - Plumbing/Sewer                    6,055.00         0.60         6,055.00                  0.60
6360-00-000      Contract - Electrical & Lighting             1,695.38         0.17         1,695.38                  0.17
6361-00-000      Contract - HVAC Maint.                      13,561.88         1.34        13,561.88                  1.34
6362-00-000      Contract R&M                                12,668.44         1.25        12,668.44                  1.25
6364-00-000      Contract - Janitorial Serv.                    380.00         0.04           380.00                  0.04
6370-00-000      Contract - Landscaping                      30,075.00         2.98        30,075.00                  2.98
6380-00-000      Contract - Elevator Maint.                   5,261.00         0.52         5,261.00                  0.52
6399-00-000      TOTAL CONTRACT MAINT.                       70,530.70         6.98        70,530.70                  6.98


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                           92,387.82         9.15        92,387.82                  9.15
6449-00-000      TOTAL TAX EXPENSE                           92,387.82         9.15        92,387.82                  9.15


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                           17,854.56         1.77        17,854.56                  1.77
6465-00-000      Earthquake Insurance                         8,737.08         0.87         8,737.08                  0.87
6467-00-000      Umbrella Insurance                           1,167.08         0.12         1,167.08                  0.12
6470-00-000      Fire Ins./Spec.Assesment                       395.00         0.04           395.00                  0.04
6498-00-000      TOTAL INSURANCE EXPENSE                     28,153.72         2.79        28,153.72                  2.79


6499-00-000 TOTAL OPERATING EXPENSES                        472,703.28        46.81       472,703.28                 46.81


6500-00-000     OTHER INCOME
6530-00-000      Laundry                                     -6,375.04        -0.63         -6,375.04                -0.63
6540-00-000      NSF Check Fees                                 -25.00         0.00            -25.00                 0.00
6545-00-000      Late Charges                                  -675.00        -0.07           -675.00                -0.07
6575-00-000      T/O - S/D Charges to Tenant                 -7,865.00        -0.78         -7,865.00                -0.78
6590-00-000      Interest Income                           -562,060.00       -55.66       -562,060.00               -55.66
6595-00-000      TOTAL OTHER INCOME                        -577,000.04       -57.14       -577,000.04               -57.14


6599-00-000 NET OPERATING INCOME                          1,114,054.82       110.33      1,114,054.82              110.33


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                          288,322.06        28.55       288,322.06                 28.55
6620-00-000      Deed Of Trust Interest                     572,357.31        56.68       572,357.31                 56.68
6660-00-000      TOTAL DEBT SERVICE EXP.                    860,679.37        85.24       860,679.37                 85.24


6670-00-000     NET INC.BEFORE DEP.& TAX                    253,375.45        25.09       253,375.45                 25.09


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                       78,368.04         7.76        78,368.04                  7.76
6730-00-000      Cap. Improvement Deprec.                   162,640.00        16.11       162,640.00                 16.11
6740-00-000      Closing Cost Amortization                   10,074.48         1.00        10,074.48                  1.00
6750-00-000      Loan Fee Amortization                       89,717.04         8.88        89,717.04                  8.88
6770-00-000      TOTAL DEPREC. & AMORT.                     340,799.56        33.75       340,799.56                 33.75


6799-00-000 NET INC.(LOSS) BEF.TAXES                        -87,424.11        -8.66        -87,424.11                -8.66


             Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  215
                                                                                                   Monday, August 24, 2020
                                                              of 2121                                            02:38 PM
OAK HILL APARTMENTS - XVII (17)                                                                             Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                  Period to Date          %       Year to Date                   %
6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                         866.67         0.09           866.67                  0.09


6850-00-000      TOTAL INCOME TAX EXPENSE                866.67         0.09           866.67                  0.09


6900-00-000 NET INCOME (LOSS)BK                      -88,290.78        -8.74        -88,290.78                -8.74


7099-00-000 NET INCOME (LOSS)                        -88,290.78        -8.74        -88,290.78                -8.74




             Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  216
                                                                                            Monday, August 24, 2020
                                                       of 2121                                            02:38 PM
OAK HILL APARTMENTS - XVII (17)                                                                                                                  Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                  %            Year to Date                         %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                   600,800.00                98.90            600,800.00                     98.90
  4014-00-000           Laundry income                                  6,683.26                 1.10              6,683.26                      1.10
  4099-00-000         TOTAL INCOME                                    607,483.26               100.00            607,483.26                    100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                   32,924.17                 5.42             32,924.17                       5.42
  6011-00-000           Promo/Move-In Incentives                          250.00                 0.04                250.00                       0.04
  6031-00-000           Other Renting Expenses                          2,375.00                 0.39              2,375.00                       0.39
  6040-00-000           Credit Check Fees Rcvd                            -75.00                -0.01                -75.00                      -0.01
  6041-00-000           Credit Check Fees Paid                             28.90                 0.00                 28.90                       0.00
  6049-00-000           TOTAL RENTING EXPENSE                          35,503.07                 5.84             35,503.07                       5.84

  6050-00-000          ADMINISTRATIVE EXPENSES
  6070-00-000           Office Expense                                    432.76                 0.07                432.76                       0.07
  6074-00-000           Licenses, Fees & Permits                        1,719.30                 0.28              1,719.30                       0.28
  6099-00-000           TOTAL ADMINISTRATIVE EXP                        2,152.06                 0.35              2,152.06                       0.35

  6100-00-000          MANAGEMENT EXPENSES
  6110-00-000           Manager - Apartment Unit                        9,406.25                 1.55              9,406.25                       1.55
  6113-00-000           Manager Salary                                 16,988.39                 2.80             16,988.39                       2.80
  6114-00-000           Manager Utility Expense                           100.00                 0.02                100.00                       0.02
  6120-00-000           Offsite Mgt Fee PFI                            10,299.00                 1.70             10,299.00                       1.70
  6123-00-000           Finders Fees                                    5,250.00                 0.86              5,250.00                       0.86
  6134-00-000           Postage                                             6.85                 0.00                  6.85                       0.00
  6199-00-000           TOTAL MANAGEMENT EXPENSE                       42,050.49                 6.92             42,050.49                       6.92

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                              17,745.89                 2.92             17,745.89                       2.92
  6205-00-100           Utilities Credits or rebates                      -47.39                -0.01                -47.39                      -0.01
  6215-00-000           Water                                           7,421.49                 1.22              7,421.49                       1.22

                                  Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 217        Saturday, August 29, 2020
                                                                            of 2121                                                            03:08 PM
OAK HILL APARTMENTS - XVII (17)                                                                                                                   Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                  %            Year to Date                        %
  6220-00-000            Garbage & Trash Removal                        14,032.34                 2.31             14,032.34                       2.31
  6230-00-000            Telephone/Internet/Fax                          1,741.83                 0.29              1,741.83                       0.29
  6249-00-000            TOTAL UTILITIES EXPENSE                        40,894.16                 6.73             40,894.16                       6.73

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                         6,813.33                 1.12              6,813.33                       1.12
  6275-00-025           R&M - Plumbing                                     650.32                 0.11                650.32                       0.11
  6275-00-050           R&M - Elevator                                   5,808.00                 0.96              5,808.00                       0.96
  6275-00-140           R&M - Roofing                                    5,546.69                 0.91              5,546.69                       0.91
  6275-00-145           R&M - Miscellaneous                             11,067.37                 1.82             11,067.37                       1.82
  6275-00-155           R&M - HVAC                                       2,478.23                 0.41              2,478.23                       0.41
  6305-00-000           R&M - Misc. Cleaning                             1,620.00                 0.27              1,620.00                       0.27
  6310-00-000           R&M - Pest Control                                 111.28                 0.02                111.28                       0.02
  6320-00-000           Maintenance Supplies                               519.97                 0.09                519.97                       0.09
  6320-00-100           R&M - Electrical Supplies                           30.80                 0.01                 30.80                       0.01
  6322-00-090           R&M - Landscape                                    158.63                 0.03                158.63                       0.03
  6322-00-150           R&M - Cleaning Supplies                            239.79                 0.04                239.79                       0.04
  6323-00-000           Misc. Small Purchases                               64.22                 0.01                 64.22                       0.01
  6325-00-000           Small Tools & Equipment                             54.93                 0.01                 54.93                       0.01
  6331-00-000           Locks & Keys                                       385.64                 0.06                385.64                       0.06
  6336-00-000           R&M - HVAC Supplies                                 56.27                 0.01                 56.27                       0.01
  6349-00-000           TOTAL REP. & MAINTENANCE                        35,605.47                 5.86             35,605.47                       5.86

  6350-00-000          CONTRACT MAINTENANCE
  6351-00-190           Contract - Fire Safety Maint.                      165.00                 0.03                165.00                       0.03
  6361-00-000           Contract - HVAC Maint.                           1,582.00                 0.26              1,582.00                       0.26
  6362-00-000           Contract R&M                                     5,085.00                 0.84              5,085.00                       0.84
  6364-00-000           Contract - Janitorial Serv.                         50.00                 0.01                 50.00                       0.01
  6367-00-000           Contract - Pest Control                            445.12                 0.07                445.12                       0.07
  6370-00-000           Contract - Landscaping                          14,875.00                 2.45             14,875.00                       2.45
  6380-00-000           Contract - Elevator Maint.                        -203.07                -0.03               -203.07                      -0.03
  6390-00-000           Contract - Roof Maint                              949.00                 0.16                949.00                       0.16
  6399-00-000           TOTAL CONTRACT MAINT.                           22,948.05                 3.78             22,948.05                       3.78


                                  Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 218        Saturday, August 29, 2020
                                                                             of 2121                                                            03:08 PM
OAK HILL APARTMENTS - XVII (17)                                                                                                                 Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                  Period to Date                  %            Year to Date                         %
  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                             54,055.68                 8.90             54,055.68                       8.90
  6449-00-000           TOTAL TAX EXPENSE                             54,055.68                 8.90             54,055.68                       8.90

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                             14,952.85                 2.46             14,952.85                       2.46
  6465-00-000           Earthquake Insurance                           5,384.75                 0.89              5,384.75                       0.89
  6467-00-000           Umbrella Insurance                               680.75                 0.11                680.75                       0.11
  6498-00-000           TOTAL INSURANCE EXPENSE                       21,018.35                 3.46             21,018.35                       3.46

  6499-00-000         TOTAL OPERATING EXPENSES                       254,227.33                41.85            254,227.33                      41.85

  6500-00-000          OTHER INCOME
  6530-00-000           Laundry                                           15.00                 0.00                 15.00                       0.00
  6545-00-000           Late Charges                                    -450.00                -0.07               -450.00                      -0.07
  6575-00-000           T/O - S/D Charges to Tenant                   -4,775.00                -0.79             -4,775.00                      -0.79
  6595-00-000           TOTAL OTHER INCOME                            -5,210.00                -0.86             -5,210.00                      -0.86

  6599-00-000         NET OPERATING INCOME                           358,465.93                59.01            358,465.93                      59.01

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                            186,193.00                30.65            186,193.00                      30.65
  6620-00-000           Deed Of Trust Interest                       240,710.23                39.62            240,710.23                      39.62
  6660-00-000           TOTAL DEBT SERVICE EXP.                      426,903.23                70.27            426,903.23                      70.27

  6670-00-000          NET INC.BEFORE DEP.& TAX                      -68,437.30               -11.27            -68,437.30                     -11.27

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6710-00-000           Building Depreciation                         45,714.69                 7.53             45,714.69                       7.53
  6730-00-000           Cap. Improvement Deprec.                      16,992.50                 2.80             16,992.50                       2.80
  6740-00-000           Closing Cost Amortization                      5,876.78                 0.97              5,876.78                       0.97
  6750-00-000           Loan Fee Amortization                          4,971.19                 0.82              4,971.19                       0.82
  6770-00-000           TOTAL DEPREC. & AMORT.                        73,555.16                12.11             73,555.16                      12.11


                                  Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 219        Saturday, August 29, 2020
                                                                           of 2121                                                            03:08 PM
OAK HILL APARTMENTS - XVII (17)                                                                                                              Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                               Period to Date                  %            Year to Date                        %
  6799-00-000         NET INC.(LOSS) BEF.TAXES                   -141,992.46               -23.37           -141,992.46                     -23.37

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                               800.00                 0.13                800.00                       0.13

  6850-00-000            TOTAL INCOME TAX EXPENSE                     800.00                 0.13                800.00                       0.13

  6900-00-000         NET INCOME (LOSS)BK                        -142,792.46               -23.51           -142,792.46                     -23.51




                                  Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 220        Saturday, August 29, 2020
                                                                        of 2121                                                            03:08 PM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund XVII for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       221
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
OAK HILL APARTMENTS - XVII (17)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                          Period to Date     %            Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                             2,015,729     100               2,015,729       100

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                  3,296     0                    3,296         0

   Utility Income
                                                                                                                                     934867
                                                                                                                        1/1/1901 12:00:00AM


                                                                     10     0                       10         0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                             2,019,035     100               2,019,035       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                                75,927      4                   75,927         4

   Promo/Move-In Incentives
                                                                                                                                     934889
                                                                                                                        1/1/1901 12:00:00AM


                                                                  9,850     0                    9,850         0

   Referral Fees
                                                                                                                                     934890
                                                                                                                        1/1/1901 12:00:00AM


                                                                    400     0                      400         0

   Advertising
                                                                                                                                     934895
                                                                                                                        1/1/1901 12:00:00AM


                                                                    448     0                      448         0

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,451     0                    1,451         0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                62,771      3                   62,771         3

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                 -1,175     0                   -1,175         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                    888     0                      888         0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                               150,560      7                  150,560         7

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                  4,099     0                    4,099         0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,665     0                    5,665         0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                  9,763     0                    9,763         0

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                                49,020      2                   49,020         2

   Apart Janitorial/Groundskeeper
                                                                                                                                     934937
                                                                                                                        1/1/1901 12:00:00AM


                                                                34,550      2                   34,550         2

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                                81,190      4                   81,190         4

   Manager Utility Expense
                                                                                                                                     934939
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,200     0                    1,200         0

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                                40,310      2                   40,310         2

   Dues and Subscriptions
                                                                                                                                     934945
                                                                                                                        1/1/1901 12:00:00AM


                                                                    156     0                      156         0

   Postage
                                                                                                                                     934951
                                                                                                                        1/1/1901 12:00:00AM


                                                                     12     0                       12         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                               206,438     10                  206,438        10

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                63,954      3                   63,954         3

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                 -1,837     0                   -1,837         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                15,632      1                   15,632         1

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                                45,447      2                   45,447         2

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,791     0                    5,791         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                               128,987      6                  128,987         6

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                                16,496      1                   16,496         1

   R&M-nat
                                                                                                                                     934977
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,157     0                    1,157         0

   R&M - Painting
                                                                                                                                     934982
                                                                                                                        1/1/1901 12:00:00AM


                                                                    393     0                      393         0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 222
                                                                                                         Saturday, August 29, 2020
                                                             of 2121
OAK HILL APARTMENTS - XVII (17)


Cash Flow                                                                                                                         Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date     %            Year-to-Date         %
   R&M - Miscellaneous
                                                                                                                                   934984
                                                                                                                      1/1/1901 12:00:00AM


                                                                6,357     0                    6,357         0

   R&M - Misc. Cleaning
                                                                                                                                   935003
                                                                                                                      1/1/1901 12:00:00AM


                                                                3,720     0                    3,720         0

   R&M - Pest Control
                                                                                                                                   935006
                                                                                                                      1/1/1901 12:00:00AM


                                                                3,489     0                    3,489         0

   Maint. Salaries
                                                                                                                                   935009
                                                                                                                      1/1/1901 12:00:00AM


                                                              17,575      1                   17,575         1

   Maintenance Supplies
                                                                                                                                   935013
                                                                                                                      1/1/1901 12:00:00AM


                                                              12,819      1                   12,819         1

   R&M - Electrical Supplies
                                                                                                                                   935014
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,514     0                    1,514         0

   R&M - Landscaping Supplies
                                                                                                                                   935015
                                                                                                                      1/1/1901 12:00:00AM


                                                                   94     0                       94         0

   R&M - Cleaning Supplies
                                                                                                                                   935031
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,849     0                    1,849         0

   Misc. Small Purchases
                                                                                                                                   935046
                                                                                                                      1/1/1901 12:00:00AM


                                                                  221     0                      221         0

   Small Tools & Equipment
                                                                                                                                   935047
                                                                                                                      1/1/1901 12:00:00AM


                                                                   70     0                       70         0

   Miscellaneous Expense
                                                                                                                                   935048
                                                                                                                      1/1/1901 12:00:00AM


                                                                  107     0                      107         0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                  602     0                      602         0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                  390     0                      390         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                              66,853      3                   66,853         3

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                   935074
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,668     0                    1,668         0

   Contract - Plumbing/Sewer
                                                                                                                                   935094
                                                                                                                      1/1/1901 12:00:00AM


                                                              12,450      1                   12,450         1

   Contract - Electrical & Lighting
                                                                                                                                   935095
                                                                                                                      1/1/1901 12:00:00AM


                                                                3,391     0                    3,391         0

   Contract - HVAC Maint.
                                                                                                                                   935096
                                                                                                                      1/1/1901 12:00:00AM


                                                              24,225      1                   24,225         1

   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                              24,497      1                   24,497         1

   Contract - Janitorial Serv.
                                                                                                                                   935099
                                                                                                                      1/1/1901 12:00:00AM


                                                                  760     0                      760         0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                              58,500      3                   58,500         3

   Contract - Elevator Maint.
                                                                                                                                   935109
                                                                                                                      1/1/1901 12:00:00AM


                                                                9,204     0                    9,204         0

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                             134,695      7                  134,695         7

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                             184,776      9                  184,776         9

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                             184,776      9                  184,776         9

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                              35,709      2                   35,709         2

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                              17,474      1                   17,474         1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                2,334     0                    2,334         0

   Fire Ins./Spec.Assesment
                                                                                                                                   935125
                                                                                                                      1/1/1901 12:00:00AM


                                                                  790     0                      790         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                              56,307      3                   56,307         3

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                             938,379     46                  938,379        46

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   Laundry
                                                                                                                                   935139
                                                                                                                      1/1/1901 12:00:00AM


                                                              -12,750     -1                 -12,750         -1

   NSF Check Fees
                                                                                                                                   935141
                                                                                                                      1/1/1901 12:00:00AM


                                                                  -50     0                      -50         0

   Late Charges
                                                                                                                                   935142
                                                                                                                      1/1/1901 12:00:00AM


                                                               -1,316     0                   -1,316         0

   T/O - S/D Charges to Tenant
                                                                                                                                   935145
                                                                                                                      1/1/1901 12:00:00AM


                                                              -15,730     -1                 -15,730         -1

   Interest Income
                                                                                                                                   935148
                                                                                                                      1/1/1901 12:00:00AM


                                                          -1,124,120     -56              -1,124,120        -56

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 223
                                                                                                       Saturday, August 29, 2020
                                                           of 2121
OAK HILL APARTMENTS - XVII (17)


Cash Flow                                                                                                                                                        Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                Period to Date         %                       Year-to-Date                 %
   TOTAL OTHER INCOME
                                                                                                                                                                  935149
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                  -1,153,966         -57                         -1,153,966                -57

NET OPERATING INCOME
                                                                                                                                                                  935150
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   2,234,621         111                          2,234,621               111

  DEBT SERVICE EXPENSE
                                                                                                                                                                  935151
                                                                                                                                                     1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                  935152
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                     576,644          29                            576,644                29

   Deed Of Trust Interest
                                                                                                                                                                  935153
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   1,144,715          57                          1,144,715                57

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                  935160
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                   1,721,359          85                          1,721,359                85

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                  935161
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                     513,263          25                            513,263                25

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                  935162
                                                                                                                                                     1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                  935163
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                     156,736           8                            156,736                 8

   Cap. Improvement Deprec.
                                                                                                                                                                  935167
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                     325,280          16                            325,280                16

   Closing Cost Amortization
                                                                                                                                                                  935168
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                      20,149           1                             20,149                 1

   Loan Fee Amortization
                                                                                                                                                                  935169
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                     179,434           9                            179,434                 9

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                  935173
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                     681,599          34                            681,599                34

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                  935174
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    -168,337          -8                           -168,337                 -8

  INCOME TAX EXPENSE
                                                                                                                                                                  935175
                                                                                                                                                     1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                  935177
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                         1,733         0                              1,733                 0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                  935179
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                         1,733         0                              1,733                 0

NET INCOME (LOSS)BK
                                                                                                                                                                  935180
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    -170,070          -8                           -170,070                 -8

NET INCOME (LOSS)
                                                                                                                                                                  935185
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    -170,070          -8                           -170,070                 -8

  ADJUSTMENTS
                                                                                                                                                                  935187
                                                                                                                                                     1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                  935195
                                                                                                                                                     1/1/1901 12:00:00AM


                                                                    -170,070          -8                           -170,070                 -8




                                        Period to Date                                                             Year to Date
                                            Beg Cash          End Cash           Difference         Beg Cash                  End Cash               Difference
 1010-00-000 1010 - Checking                   6,564             3,406               -3,158   10       6,564                     3,406                   -3,158

 Total Cash                                     6,564            3,406              -3,158    Tot      6,564                      3,406                          -3,158

                                                                                              al




                    Case: 20-30604    Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 224
                                                                                                                                      Saturday, August 29, 2020
                                                                   of 2121
OAK HILL APARTMENTS - XVII (17)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %            Year-to-Date        %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                               510,369     99                1,192,506       99

   Prepaid Rental Income
                                                                                                                                    934861
                                                                                                                       1/1/1901 12:00:00AM


                                                                    -25     0                        0        0

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                  5,400     1                   13,367        1

   Utility Income
                                                                                                                                    934867
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                        0        0

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                               515,744     100               1,205,873      100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                                49,508     10                   65,873        5

   Promo/Move-In Incentives
                                                                                                                                    934889
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    1,000        0

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    4,750        0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                    -50     0                     -100        0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       58        0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                                49,458     10                   71,581        6

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                     17     0                      866        0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    3,439        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                     17     0                    4,304        0

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                    934934
                                                                                                                       1/1/1901 12:00:00AM


                                                                  8,063     2                   16,663        1

   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                                10,316      2                   33,977        3

   Manager Utility Expense
                                                                                                                                    934939
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      200        0

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                10,302      2                   20,598        2

   Finders Fees
                                                                                                                                    934942
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   10,500        1

   Postage
                                                                                                                                    934951
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                       14        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                28,680      6                   81,951        7

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                14,309      3                   35,492        3

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                    -71     0                      -95        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                  7,065     1                   14,843        1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                12,257      2                   28,065        2

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,494     0                    3,484        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                35,054      7                   81,788        7

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                    908     0                   13,794        1

   R&M - Plumbing
                                                                                                                                    934972
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    1,301        0

   R&M - Elevator
                                                                                                                                    934975
                                                                                                                       1/1/1901 12:00:00AM


                                                                  7,744     2                   11,616        1

   R&M - Roofing
                                                                                                                                    934983
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   11,093        1

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                  9,665     2                   22,135        2

   R&M - HVAC
                                                                                                                                    934986
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    4,956        0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 225
                                                                                                         Monday, August 24, 2020
                                                             of 2121
OAK HILL APARTMENTS - XVII (17)


Cash Flow                                                                                                                        Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date    %             Year-to-Date        %
   R&M - Misc. Cleaning
                                                                                                                                  935003
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,020    0                     3,240        0

   R&M - Pest Control
                                                                                                                                  935006
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       223        0

   Maintenance Supplies
                                                                                                                                  935013
                                                                                                                     1/1/1901 12:00:00AM


                                                                   23    0                     1,017        0

   R&M - Electrical Supplies
                                                                                                                                  935014
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        73        0

   R&M - Landscape
                                                                                                                                  935023
                                                                                                                     1/1/1901 12:00:00AM


                                                                  159    0                       159        0

   R&M - Cleaning Supplies
                                                                                                                                  935031
                                                                                                                     1/1/1901 12:00:00AM


                                                                   10    0                       551        0

   Misc. Small Purchases
                                                                                                                                  935046
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       128        0

   Small Tools & Equipment
                                                                                                                                  935047
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       110        0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       771        0

   R&M - HVAC Supplies
                                                                                                                                  935053
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       113        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                              19,528     4                    71,280        6

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract - Fire Safety Maint.
                                                                                                                                  935075
                                                                                                                     1/1/1901 12:00:00AM


                                                                  165    0                       165        0

   Contract - HVAC Maint.
                                                                                                                                  935096
                                                                                                                     1/1/1901 12:00:00AM


                                                                  791    0                     5,271        0

   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                    11,010        1

   Contract - Janitorial Serv.
                                                                                                                                  935099
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       100        0

   Contract - Pest Control
                                                                                                                                  935101
                                                                                                                     1/1/1901 12:00:00AM


                                                                  223    0                       890        0

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                                6,950    1                    31,400        3

   Contract - Elevator Maint.
                                                                                                                                  935109
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,231    0                       912        0

   Contract - Roof Maint
                                                                                                                                  935111
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,898        0

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                              10,359     2                    51,647        4

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                              46,333     9                   108,111        9

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                              46,333     9                   108,111        9

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                              12,817     2                    29,906        2

   Earthquake Insurance
                                                                                                                                  935122
                                                                                                                     1/1/1901 12:00:00AM


                                                                4,616    1                    10,770        1

   Umbrella Insurance
                                                                                                                                  935123
                                                                                                                     1/1/1901 12:00:00AM


                                                                  584    0                     1,362        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                  935132
                                                                                                                     1/1/1901 12:00:00AM


                                                              18,016     3                    42,037        3

TOTAL OPERATING EXPENSES
                                                                                                                                  935133
                                                                                                                     1/1/1901 12:00:00AM


                                                             207,445     40                  512,699       43

  OTHER INCOME
                                                                                                                                  935134
                                                                                                                     1/1/1901 12:00:00AM




   Laundry
                                                                                                                                  935139
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        30        0

   Late Charges
                                                                                                                                  935142
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                      -900        0

   T/O - S/D Charges to Tenant
                                                                                                                                  935145
                                                                                                                     1/1/1901 12:00:00AM


                                                               -6,421    -1                   -9,351        -1

   TOTAL OTHER INCOME
                                                                                                                                  935149
                                                                                                                     1/1/1901 12:00:00AM


                                                               -6,421    -1                  -10,221        -1

NET OPERATING INCOME
                                                                                                                                  935150
                                                                                                                     1/1/1901 12:00:00AM


                                                             314,719     61                  703,394       58

  DEBT SERVICE EXPENSE
                                                                                                                                  935151
                                                                                                                     1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                  935152
                                                                                                                     1/1/1901 12:00:00AM


                                                             159,594     31                  372,386       31

   Deed Of Trust Interest
                                                                                                                                  935153
                                                                                                                     1/1/1901 12:00:00AM


                                                              94,365     18                  481,420       40

   TOTAL DEBT SERVICE EXP.
                                                                                                                                  935160
                                                                                                                     1/1/1901 12:00:00AM


                                                             253,959     49                  853,806       71

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 226
                                                                                                       Monday, August 24, 2020
                                                           of 2121
OAK HILL APARTMENTS - XVII (17)


Cash Flow                                                                                                                                                          Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                               Quarter to Date         %                       Year-to-Date                   %
  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                    935161
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      60,759          12                           -150,412                 -12

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                    935162
                                                                                                                                                       1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                    935163
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      39,184           8                             91,429                   8

   Cap. Improvement Deprec.
                                                                                                                                                                    935167
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      14,565           3                             33,985                   3

   Closing Cost Amortization
                                                                                                                                                                    935168
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         5,037         1                             11,754                   1

   Loan Fee Amortization
                                                                                                                                                                    935169
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                         4,261         1                              9,942                   1

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                    935173
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      63,047          12                            147,110                  12

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                    935174
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -2,288          0                           -297,523                 -25

  INCOME TAX EXPENSE
                                                                                                                                                                    935175
                                                                                                                                                       1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                    935177
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                            0          0                              1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                    935179
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                            0          0                              1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                    935180
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -2,288          0                           -299,123                 -25

NET INCOME (LOSS)
                                                                                                                                                                    935185
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -2,288          0                           -299,123                 -25

  ADJUSTMENTS
                                                                                                                                                                    935187
                                                                                                                                                       1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                    935195
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                       -2,288          0                           -299,123                 -25




                                       Quarter to Date                                                             Year to Date
                                            Beg Cash          End Cash           Difference         Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                 -209,690           84,884             294,574    10       3,406                    84,884                    81,478

 Total Cash                                  -209,690           84,884             294,574    Tot      3,406                    84,884                           81,478

                                                                                              al




                    Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 227
                                                                                                                                         Monday, August 24, 2020
                                                                   of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund XVII for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       228
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund XVII

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       229
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund XVII
approximately $8,419,533.25, and Professional Financial Investors, Inc. owes approximately $100,806.25 in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       230
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       231
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         232
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors Security Fund XVIII




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       233
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors Security Fund XVIII as of 8/29/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       234
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
Ignacio Gardens (18)                                                                                                 Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       10,661.40
      1090-00-000            Petty Cash                                                                               600.00
      1099-00-000            TOTAL CASH                                                                            11,261.40


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      55,078.67
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        55,078.67


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    5,987.16
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                              5,987.16
      1299-00-000           TOTAL CURRENT ASSETS                                                                   72,327.23


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              1,703,750.00
      1310-00-000             Building                                                                          5,111,250.00
      1311-00-000             Accum Depreciation                                                               -4,522,981.97
      1315-00-000             Furniture and Fixtures                                                                1,881.39
      1349-00-000           NET FIXED ASSETS                                                                    2,293,899.42


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        100,303.46
      1351-00-900            A/A Closing Costs                                                                    -94,775.67
      1352-00-000            Syndication Costs                                                                    437,850.00
      1353-00-000            Loan Fees                                                                          1,062,306.55
      1354-00-000            Accum Amort Loan Fees                                                               -795,447.35
      1355-00-000            Personal Property                                                                    480,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -480,000.00
      1357-00-000            Organization Costs                                                                   165,000.00
      1358-00-000            Accum Amort Organization Costs                                                      -165,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                710,236.99


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              671,955.86
      1401-00-000            2001 Bathroom Improvements                                                            10,900.96
      1402-00-000            2001 Kitchen Improvements                                                             13,380.88
      1403-00-000            2001 Floor Improvements                                                               25,602.60
      1404-00-000            2001 Window Improvements                                                               1,591.80
      1405-00-000            2001 Building Improvements                                                            11,121.96
      1406-00-000            2001 Roof Improvements                                                                 1,520.00
      1407-00-000            2001 Other Improvements                                                               19,443.53
      1408-00-000            2002 Bathroom Improvements                                                            18,006.65
      1409-00-000            2002 Kitchen Improvements                                                             10,136.62
      1410-00-000            2002 Floor Improvements                                                               32,688.25
      1411-00-000            2002 Window Improvements                                                               1,894.61
      1412-00-000            2002 Building Improvements                                                               224.86
      1413-00-000            2002 Roof Improvements                                                                   962.20
      1414-00-000            2002 Other Improvements                                                               30,449.60
      1415-00-000            2002 Improvement Salaries                                                             11,923.00
      1416-00-000            2003 Bathroom Improvements                                                             4,216.64
      1417-00-000            2003 Kitchen Improvements                                                              9,292.72
      1418-00-000            2003 Floor Improvements                                                               47,285.70

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  235
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:39 PM
Ignacio Gardens (18)                                                                                                  Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1419-00-000                2003 Window Improvements                                                            6,461.37
      1420-00-000                2003 Building Improvements                                                          6,286.21
      1421-00-000                2003 Roof Improvements                                                              4,315.49
      1422-00-000                2003 Other Improvements                                                            19,494.91
      1423-00-000                2004 Bathroom Improvements                                                          2,968.30
      1424-00-000                2004 Kitchen Improvements                                                          16,850.68
      1425-00-000                2004 Floor Improvements                                                            40,563.57
      1426-00-000                2004 Window Improvements                                                            3,878.22
      1427-00-000                2004 Building Improvements                                                        115,632.06
      1428-00-000                2004 Roof Improvements                                                                600.00
      1429-00-000                2004 Other Improvements                                                            37,237.72
      1430-00-000                2005 Bathroom Improvements                                                          1,712.28
      1431-00-000                2005 Kitchen Improvements                                                          17,488.85
      1432-00-000                2005 Floor Improvements                                                            41,230.92
      1433-00-000                2005 Window Improvements                                                            1,900.59
      1434-00-000                2005 Building Improvements                                                         30,814.30
      1435-00-000                2005 Roof Improvements                                                            108,257.36
      1436-00-000                2005 Other Improvements                                                           261,097.31
      1438-00-000                2006 Bathroom Improvements                                                          1,144.59
      1439-00-000                2006 Kitchen Improvements                                                           9,090.40
      1440-00-000                2006 Floor Improvements                                                            36,476.11
      1441-00-000                2006 Window Improvements                                                            3,376.47
      1442-00-000                2006 Building Improvements                                                         53,373.50
      1443-00-000                2006 Roof Improvements                                                             19,699.49
      1444-00-000                2006 Other Improvements                                                           446,544.49
      1445-00-000                2007 Bathroom Improvements                                                         34,318.83
      1446-00-000                2007 Kitchen Improvements                                                          28,402.80
      1447-00-000                2007 Floor Improvements                                                            63,792.73
      1448-00-000                2007 Window Improvements                                                            1,247.44
      1449-00-000                2007 Building Improvements                                                         29,130.72
      1450-00-000                2007 Roof Improvements                                                             97,599.36
      1451-00-000                2007 Other Improvements                                                           487,672.73
      1452-00-000                2008 Bathroom Improvements                                                         18,273.95
      1453-00-000                2008 Kitchen Improvements                                                          18,899.09
      1454-00-000                2008 Floor Improvements                                                            10,662.10
      1455-00-000                2008 Window Improvements                                                              616.48
      1456-00-000                2008 Building Improvements                                                         46,002.93
      1457-00-000                2008 Roof Improvements                                                                588.32
      1458-00-000                2008 Other Improvements                                                           233,134.23
      1465-00-000                2009 Other Improvements                                                           208,416.90
      1470-00-000                2010 Other Improvements                                                           228,096.80
      1480-00-000                2011 Other Improvements                                                           492,838.71
      1485-00-000                2012 Other Improvements                                                           376,893.55
      1490-00-000                2013 Other Improvements                                                           351,485.97
      1491-00-000                2014 Other Improvements                                                           173,600.49
      1491-00-100                2014 T/O Misc. Expense                                                              7,174.07
      1491-00-200                2014 T/O Materials                                                                  8,815.29
      1491-00-300                2014 T/O Outside Vendor                                                            17,925.57
      1492-00-000                2015 Other Improvements                                                            95,842.91
      1492-00-100                T/O Misc. Exp.                                                                     29,301.28
      1492-00-200                2015 T/O Materiales                                                                42,411.52
      1492-00-300                T/O Outside Vendor                                                                116,237.96
      1493-00-000                2016 Other Improvements                                                           230,139.60
      1493-00-100                2016 T/O Misc. Exp.                                                                16,719.59
      1493-00-200                2016 T/O Materials                                                                 32,644.39

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  236
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:39 PM
Ignacio Gardens (18)                                                                                                Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1493-00-300            2016 T/O outside vendors                                                            115,494.14
      1494-00-000            2017 Other Improvements                                                              88,577.28
      1494-00-100            2017 T/O Misc. Exp.                                                                   8,301.92
      1494-00-200            2017 T/O Materials                                                                   18,022.09
      1494-00-300            2017 T/O Outside Vendor                                                              74,005.97
      1495-00-000            2018 Other Improvements                                                             375,519.02
      1495-00-100            2018 T/O Misc. Exp.                                                                   4,043.80
      1495-00-200            2018 T/O Materials                                                                    7,987.65
      1495-00-300            2018 T/O Outside Vendor                                                              31,590.00
      1496-00-000            2019 Other Improvements                                                             328,238.07
      1496-00-100            2019 T/O Misc. Exp.                                                                  12,584.45
      1496-00-200            2019 T/O Materials                                                                  136,420.52
      1496-00-300            2019 T/O Outside Vendor                                                             431,296.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         7,340,060.85
      1598-00-000            Accum Deprec - Capital Improvements                                               5,833,769.58
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                       1,506,291.27


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                   6,352,385.93
      1855-00-000             Due To/From PISF, Inc.                                                          13,317,700.34
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                       19,670,086.27
      1999-00-000          TOTAL ASSETS                                                                       24,252,841.18
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                    111,808.30
      2010-00-000            Unearned Rent                                                                         6,710.67
      2015-00-000            FTB Taxes Payable                                                                      -200.01
      2025-00-000            Insurance Payable                                                                    16,762.49
      2099-00-000           TOTAL CURRENT LIABILITIES                                                            135,081.45


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                            16,127,440.55
      2235-00-000            Security Deposits Liability                                                         132,822.09
      2236-00-000            Security Deposit Clearing                                                             2,725.00
      2238-00-000            Pet Deposit Payable                                                                   1,000.00
      2240-00-000            Mortgage Payable                                                                 22,600,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                       38,863,987.64
      2999-00-000           TOTAL LIABILITIES                                                                 38,999,069.09


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             4,400,000.00
      3040-00-000            Less: Repurchased Units                                                             -22,500.00
      3050-00-000            L.P. Distributions                                                              -11,779,283.95
      3055-00-000            G.P. Distributions                                                                 -440,000.00
      3060-00-000            Premium on Repurch Units                                                             -1,200.00
      3065-00-000            Previous Period Adjmts                                                                6,700.25
      3130-00-000            Retained Earnings                                                                -6,668,050.80
      3140-00-000            Net Income (Loss) Current                                                          -241,893.41
      3990-00-000            TOTAL EQUITY                                                                    -14,746,227.91
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         24,252,841.18


      9999-00-000           Total of All                                                                               0.00


            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  237
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:39 PM
Ignacio Gardens (18)                                                                                                 Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       78,317.09
      1090-00-000            Petty Cash                                                                               600.00
      1099-00-000            TOTAL CASH                                                                            78,917.09


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      85,480.36
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        85,480.36


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   11,259.56
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             11,259.56
      1299-00-000           TOTAL CURRENT ASSETS                                                                  175,657.01


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              1,703,750.00
      1310-00-000             Building                                                                          5,111,250.00
      1311-00-000             Accum Depreciation                                                               -4,631,421.28
      1315-00-000             Furniture and Fixtures                                                                1,881.39
      1349-00-000           NET FIXED ASSETS                                                                    2,185,460.11


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        100,303.46
      1351-00-900            A/A Closing Costs                                                                    -95,115.03
      1352-00-000            Syndication Costs                                                                    437,850.00
      1353-00-000            Loan Fees                                                                          1,062,306.55
      1354-00-000            Accum Amort Loan Fees                                                               -818,594.95
      1355-00-000            Personal Property                                                                    480,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -480,000.00
      1357-00-000            Organization Costs                                                                   165,000.00
      1358-00-000            Accum Amort Organization Costs                                                      -165,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                686,750.03


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1400-00-000            Improvements Prior 2000                                                              671,955.86
      1401-00-000            2001 Bathroom Improvements                                                            10,900.96
      1402-00-000            2001 Kitchen Improvements                                                             13,380.88
      1403-00-000            2001 Floor Improvements                                                               25,602.60
      1404-00-000            2001 Window Improvements                                                               1,591.80
      1405-00-000            2001 Building Improvements                                                            11,121.96
      1406-00-000            2001 Roof Improvements                                                                 1,520.00
      1407-00-000            2001 Other Improvements                                                               19,443.53
      1408-00-000            2002 Bathroom Improvements                                                            18,006.65
      1409-00-000            2002 Kitchen Improvements                                                             10,136.62
      1410-00-000            2002 Floor Improvements                                                               32,688.25
      1411-00-000            2002 Window Improvements                                                               1,894.61
      1412-00-000            2002 Building Improvements                                                               224.86
      1413-00-000            2002 Roof Improvements                                                                   962.20
      1414-00-000            2002 Other Improvements                                                               30,449.60
      1415-00-000            2002 Improvement Salaries                                                             11,923.00
      1416-00-000            2003 Bathroom Improvements                                                             4,216.64
      1417-00-000            2003 Kitchen Improvements                                                              9,292.72
      1418-00-000            2003 Floor Improvements                                                               47,285.70

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  238
                                                                                                     Monday, August 24, 2020
                                                                 of 2121                                           02:56 PM
Ignacio Gardens (18)                                                                                                  Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1419-00-000                2003 Window Improvements                                                            6,461.37
      1420-00-000                2003 Building Improvements                                                          6,286.21
      1421-00-000                2003 Roof Improvements                                                              4,315.49
      1422-00-000                2003 Other Improvements                                                            19,494.91
      1423-00-000                2004 Bathroom Improvements                                                          2,968.30
      1424-00-000                2004 Kitchen Improvements                                                          16,850.68
      1425-00-000                2004 Floor Improvements                                                            40,563.57
      1426-00-000                2004 Window Improvements                                                            3,878.22
      1427-00-000                2004 Building Improvements                                                        115,632.06
      1428-00-000                2004 Roof Improvements                                                                600.00
      1429-00-000                2004 Other Improvements                                                            37,237.72
      1430-00-000                2005 Bathroom Improvements                                                          1,712.28
      1431-00-000                2005 Kitchen Improvements                                                          17,488.85
      1432-00-000                2005 Floor Improvements                                                            41,230.92
      1433-00-000                2005 Window Improvements                                                            1,900.59
      1434-00-000                2005 Building Improvements                                                         30,814.30
      1435-00-000                2005 Roof Improvements                                                            108,257.36
      1436-00-000                2005 Other Improvements                                                           261,097.31
      1438-00-000                2006 Bathroom Improvements                                                          1,144.59
      1439-00-000                2006 Kitchen Improvements                                                           9,090.40
      1440-00-000                2006 Floor Improvements                                                            36,476.11
      1441-00-000                2006 Window Improvements                                                            3,376.47
      1442-00-000                2006 Building Improvements                                                         53,373.50
      1443-00-000                2006 Roof Improvements                                                             19,699.49
      1444-00-000                2006 Other Improvements                                                           446,544.49
      1445-00-000                2007 Bathroom Improvements                                                         34,318.83
      1446-00-000                2007 Kitchen Improvements                                                          28,402.80
      1447-00-000                2007 Floor Improvements                                                            63,792.73
      1448-00-000                2007 Window Improvements                                                            1,247.44
      1449-00-000                2007 Building Improvements                                                         29,130.72
      1450-00-000                2007 Roof Improvements                                                             97,599.36
      1451-00-000                2007 Other Improvements                                                           487,672.73
      1452-00-000                2008 Bathroom Improvements                                                         18,273.95
      1453-00-000                2008 Kitchen Improvements                                                          18,899.09
      1454-00-000                2008 Floor Improvements                                                            10,662.10
      1455-00-000                2008 Window Improvements                                                              616.48
      1456-00-000                2008 Building Improvements                                                         46,002.93
      1457-00-000                2008 Roof Improvements                                                                588.32
      1458-00-000                2008 Other Improvements                                                           233,134.23
      1465-00-000                2009 Other Improvements                                                           208,416.90
      1470-00-000                2010 Other Improvements                                                           228,096.80
      1480-00-000                2011 Other Improvements                                                           492,838.71
      1485-00-000                2012 Other Improvements                                                           376,893.55
      1490-00-000                2013 Other Improvements                                                           351,485.97
      1491-00-000                2014 Other Improvements                                                           173,600.49
      1491-00-100                2014 T/O Misc. Expense                                                              7,174.07
      1491-00-200                2014 T/O Materials                                                                  8,815.29
      1491-00-300                2014 T/O Outside Vendor                                                            17,925.57
      1492-00-000                2015 Other Improvements                                                            95,842.91
      1492-00-100                T/O Misc. Exp.                                                                     29,301.28
      1492-00-200                2015 T/O Materiales                                                                42,411.52
      1492-00-300                T/O Outside Vendor                                                                116,237.96
      1493-00-000                2016 Other Improvements                                                           230,139.60
      1493-00-100                2016 T/O Misc. Exp.                                                                16,719.59
      1493-00-200                2016 T/O Materials                                                                 32,644.39

            Case: 20-30604               Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  239
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:56 PM
Ignacio Gardens (18)                                                                                                  Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1493-00-300            2016 T/O outside vendors                                                              115,494.14
      1494-00-000            2017 Other Improvements                                                                88,577.28
      1494-00-100            2017 T/O Misc. Exp.                                                                     8,301.92
      1494-00-200            2017 T/O Materials                                                                     18,022.09
      1494-00-300            2017 T/O Outside Vendor                                                                74,005.97
      1495-00-000            2018 Other Improvements                                                               375,519.02
      1495-00-100            2018 T/O Misc. Exp.                                                                     4,043.80
      1495-00-200            2018 T/O Materials                                                                      7,987.65
      1495-00-300            2018 T/O Outside Vendor                                                                31,590.00
      1496-00-000            2019 Other Improvements                                                               328,238.07
      1496-00-100            2019 T/O Misc. Exp.                                                                    12,584.45
      1496-00-200            2019 T/O Materials                                                                    136,472.18
      1496-00-300            2019 T/O Outside Vendor                                                               431,296.00
      1497-00-000            2020 Other Improvements                                                                70,914.24
      1497-00-100            2020 T/O Misc. Exp.                                                                    12,852.93
      1497-00-200            2020 T/O Materials                                                                     96,584.90
      1497-00-300            2020 T/O Outside Vendor                                                               290,574.53
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                           7,811,039.11
      1598-00-000            Accum Deprec - Capital Improvements                                                 5,891,095.52
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         1,919,943.59


      1700-00-000           OTHER ASSETS
      1709-00-002            Investment - 1129 3rd Street                                                               68.22
      1798-00-000           TOTAL OTHER ASSETS                                                                          68.22


      1800-00-000           LONG TERM RECEIVABLES
      1842-00-000             PV 1 Due to/from                                                                         204.65
      1849-00-000             49 Ignacio due to/from                                                                   170.54
      1850-00-000             Due To/From GP                                                                     6,332,385.93
      1855-00-000             Due To/From PISF, Inc.                                                            12,454,700.34
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                         18,787,461.46
      1999-00-000          TOTAL ASSETS                                                                         23,755,340.42
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                       58,308.09
      2010-00-000            Unearned Rent                                                                           8,317.66
      2015-00-000            FTB Taxes Payable                                                                        -200.01
      2020-00-000            Property Tax Payable                                                                   16,701.47
      2025-00-000            Insurance Payable                                                                      16,762.49
      2099-00-000           TOTAL CURRENT LIABILITIES                                                               99,889.70


      2200-00-000           LONG TERM LIABILITIES
      2225-00-000            Deed of Trust Payable                                                              16,022,440.55
      2235-00-000            Security Deposits Liability                                                           148,377.09
      2236-00-000            Security Deposit Clearing                                                               2,200.00
      2238-00-000            Pet Deposit Payable                                                                     1,000.00
      2240-00-000            Mortgage Payable                                                                   22,600,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                         38,774,017.64
      2999-00-000           TOTAL LIABILITIES                                                                   38,873,907.34


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                               4,400,000.00
      3040-00-000            Less: Repurchased Units                                                               -22,500.00

            Case: 20-30604            Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  240
                                                                                                      Monday, August 24, 2020
                                                                  of 2121                                           02:56 PM
Ignacio Gardens (18)                                                                                                Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      3050-00-000            L.P. Distributions                                                              -11,779,283.95
      3055-00-000            G.P. Distributions                                                                 -440,000.00
      3060-00-000            Premium on Repurch Units                                                             -1,200.00
      3065-00-000            Previous Period Adjmts                                                                6,700.25
      3088-00-000            InterCo PFI - 1506                                                                     -119.38
      3130-00-000            Retained Earnings                                                                -6,909,944.21
      3140-00-000            Net Income (Loss) Current                                                          -372,219.63
      3990-00-000            TOTAL EQUITY                                                                    -15,118,566.92
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         23,755,340.42


      9999-00-000           Total of All                                                                               0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page  241
                                                                                                    Monday, August 24, 2020
                                                                of 2121                                           02:56 PM
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              20-30604
                                                                                        &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



          Exhibit A-2: Statement of Income (Loss) for Professional Investors Security FundXVIII        for period ending8/29/20


          >3URYLGHDVWDWHPHQWRILQFRPH loss IRUWKHIROORZLQJSHULRGV

            L )RUWKHLQLWLDOUHSRUW

                D WKHSHULRGEHWZHHQWKHHQGRIWKHSUHFHGLQJILVFDO\HDUDQGWKHHQGRIWKHPRVWUHFHQWPRQWKSHULRGRI
                    WKHFXUUHQWILVFDO\HDUDQG

                E WKHSULRUILVFDO\HDU

            LL )RUVXEVHTXHQWUHSRUWVVLQFHWKHFORVLQJGDWHRIWKHODVWUHSRUW

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

           The source of this information is derived for the company's Accounting System.
                                            




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                        Page SDJH5
                                                                                                                             242
                                                            of 2121                                                    American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
Ignacio Gardens (18)                                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date          %       Year to Date                   %
4000-00-000 INCOME
4005-00-000   Rent Income                              2,752,585.00        99.71      2,752,585.00               99.71
4012-00-000   Parking Fees                                 1,050.00         0.04          1,050.00                0.04
4014-00-000   Laundry income                               6,960.35         0.25          6,960.35                0.25
4099-00-000 TOTAL INCOME                               2,760,595.35       100.00      2,760,595.35              100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                            116,494.18         4.22       116,494.18                  4.22
6020-00-000      Advertising                                  56.15         0.00            56.15                  0.00
6025-00-000      Signs                                       163.42         0.01           163.42                  0.01
6031-00-000      Other Renting Expenses                   33,524.30         1.21        33,524.30                  1.21
6040-00-000      Credit Check Fees Rcvd                     -200.00        -0.01          -200.00                 -0.01
6041-00-000      Credit Check Fees Paid                      217.60         0.01           217.60                  0.01
6049-00-000      TOTAL RENTING EXPENSE                   150,255.65         5.44       150,255.65                  5.44


6050-00-000     ADMINISTRATIVE EXPENSES
6062-00-000      Legal                                       -50.00         0.00           -50.00                  0.00
6070-00-000      Office Expense                              589.17         0.02           589.17                  0.02
6074-00-000      Licenses, Fees & Permits                  4,672.64         0.17         4,672.64                  0.17
6075-00-000      Security Patrol                          34,047.20         1.23        34,047.20                  1.23
6099-00-000      TOTAL ADMINISTRATIVE EXP                 39,259.01         1.42        39,259.01                  1.42


6100-00-000     MANAGEMENT EXPENSES
6110-00-000      Manager - Apartment Unit                 21,054.00         0.76        21,054.00                  0.76
6113-00-000      Manager Salary                           92,597.00         3.35        92,597.00                  3.35
6114-00-000      Manager Utility Expense                     600.00         0.02           600.00                  0.02
6120-00-000      Offsite Mgt Fee PFI                      55,050.20         1.99        55,050.20                  1.99
6191-00-000      Security Costs                            4,869.60         0.18         4,869.60                  0.18
6199-00-000      TOTAL MANAGEMENT EXPENSE                174,170.80         6.31       174,170.80                  6.31


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                        42,906.04         1.55        42,906.04                  1.55
6205-00-100      Utilities Credits or rebates             -3,235.95        -0.12        -3,235.95                 -0.12
6215-00-000      Water                                    47,670.90         1.73        47,670.90                  1.73
6220-00-000      Garbage & Trash Removal                  73,631.02         2.67        73,631.02                  2.67
6230-00-000      Telephone/Internet/Fax                    6,629.74         0.24         6,629.74                  0.24
6249-00-000      TOTAL UTILITIES EXPENSE                 167,601.75         6.07       167,601.75                  6.07


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                 30,985.96         1.12        30,985.96                  1.12
6275-00-025      R&M - Plumbing                               78.20         0.00            78.20                  0.00
6275-00-120      R&M - Electrical                            673.52         0.02           673.52                  0.02
6275-00-145      R&M - Miscellaneous                       1,352.72         0.05         1,352.72                  0.05
6305-00-000      R&M - Misc. Cleaning                      1,412.50         0.05         1,412.50                  0.05
6310-00-000      R&M - Pest Control                        2,765.00         0.10         2,765.00                  0.10
6316-00-000      Maint. Salaries                          26,869.86         0.97        26,869.86                  0.97
6320-00-000      Maintenance Supplies                      9,778.73         0.35         9,778.73                  0.35
6320-00-100      R&M - Electrical Supplies                 2,067.89         0.07         2,067.89                  0.07
6321-00-000      R&M - Landscaping Supplies                1,554.14         0.06         1,554.14                  0.06
6322-00-075      R&M - Pool Supplies                       1,178.91         0.04         1,178.91                  0.04
6322-00-150      R&M - Cleaning Supplies                     749.04         0.03           749.04                  0.03
6322-00-215      R&M - Plumbing Supplies                     162.64         0.01           162.64                  0.01
6325-00-000      Small Tools & Equipment                     214.29         0.01           214.29                  0.01
6331-00-000      Locks & Keys                              2,516.13         0.09         2,516.13                  0.09

             Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  243
                                                                                                Monday, August 24, 2020
                                                           of 2121                                            02:39 PM
Ignacio Gardens (18)                                                                                                Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                         Period to Date          %        Year to Date                   %
6333-00-000      R&M - Painting Supplies                        716.76         0.03            716.76                  0.03
6349-00-000      TOTAL REP. & MAINTENANCE                    83,076.29         3.01         83,076.29                  3.01


6350-00-000     CONTRACT MAINTENANCE
6351-00-170      Contract - fire master                       1,032.13         0.04          1,032.13                  0.04
6355-00-000      Contract - Plumbing/Sewer                    9,511.00         0.34          9,511.00                  0.34
6360-00-000      Contract - Electrical & Lighting               172.83         0.01            172.83                  0.01
6361-00-000      Contract - HVAC Maint.                       7,525.95         0.27          7,525.95                  0.27
6362-00-000      Contract R&M                                33,871.45         1.23         33,871.45                  1.23
6364-00-000      Contract - Janitorial Serv.                    408.50         0.01            408.50                  0.01
6370-00-000      Contract - Landscaping                      89,533.50         3.24         89,533.50                  3.24
6375-00-000      Contract - Pool Maint.                       4,875.00         0.18          4,875.00                  0.18
6399-00-000      TOTAL CONTRACT MAINT.                      146,930.36         5.32        146,930.36                  5.32


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                          195,158.59         7.07        195,158.59                  7.07
6449-00-000      TOTAL TAX EXPENSE                          195,158.59         7.07        195,158.59                  7.07


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                           45,204.48         1.64         45,204.48                  1.64
6465-00-000      Earthquake Insurance                        28,543.60         1.03         28,543.60                  1.03
6467-00-000      Umbrella Insurance                           3,202.05         0.12          3,202.05                  0.12
6498-00-000      TOTAL INSURANCE EXPENSE                     76,950.13         2.79         76,950.13                  2.79


6499-00-000 TOTAL OPERATING EXPENSES                      1,033,402.58        37.43      1,033,402.58                 37.43


6500-00-000     OTHER INCOME
6525-00-000      Parking Fees                                -3,416.66        -0.12          -3,416.66                -0.12
6530-00-000      Laundry                                    -28,026.67        -1.02         -28,026.67                -1.02
6540-00-000      NSF Check Fees                                -475.00        -0.02            -475.00                -0.02
6545-00-000      Late Charges                                -5,325.00        -0.19          -5,325.00                -0.19
6575-00-000      T/O - S/D Charges to Tenant                 -5,208.80        -0.19          -5,208.80                -0.19
6580-00-000      Miscellaneous Income                          -105.00         0.00            -105.00                 0.00
6590-00-000      Interest Income                         -1,457,043.00       -52.78      -1,457,043.00               -52.78
6595-00-000      TOTAL OTHER INCOME                      -1,499,600.13       -54.32      -1,499,600.13               -54.32


6599-00-000 NET OPERATING INCOME                          3,226,792.90       116.89      3,226,792.90               116.89


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                          884,409.74        32.04        884,409.74                 32.04
6620-00-000      Deed Of Trust Interest                   1,341,732.05        48.60      1,341,732.05                 48.60
6660-00-000      TOTAL DEBT SERVICE EXP.                  2,226,141.79        80.64      2,226,141.79                 80.64


6670-00-000     NET INC.BEFORE DEP.& TAX                  1,000,651.11        36.25      1,000,651.11                 36.25


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                      185,895.96         6.73        185,895.96                  6.73
6730-00-000      Cap. Improvement Deprec.                   544,416.04        19.72        544,416.04                 19.72
6740-00-000      Closing Cost Amortization                   94,775.67         3.43         94,775.67                  3.43
6750-00-000      Loan Fee Amortization                      416,656.85        15.09        416,656.85                 15.09
6770-00-000      TOTAL DEPREC. & AMORT.                   1,241,744.52        44.98      1,241,744.52                 44.98


6799-00-000 NET INC.(LOSS) BEF.TAXES                       -241,093.41        -8.73       -241,093.41                 -8.73


6805-00-000     INCOME TAX EXPENSE

             Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06     Page  244
                                                                                                    Monday, August 24, 2020
                                                              of 2121                                             02:39 PM
Ignacio Gardens (18)                                                                                         Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                   Period to Date          %       Year to Date                   %
6820-00-000      FTB Tax Expense                          800.00         0.03           800.00                  0.03


6850-00-000      TOTAL INCOME TAX EXPENSE                 800.00         0.03           800.00                  0.03


6900-00-000 NET INCOME (LOSS)BK                      -241,893.41        -8.76       -241,893.41                -8.76


7099-00-000 NET INCOME (LOSS)                        -241,893.41        -8.76       -241,893.41                -8.76




             Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page  245
                                                                                             Monday, August 24, 2020
                                                        of 2121                                            02:39 PM
Ignacio Gardens (18)                                                                                                                          Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                Period to Date                  %            Year to Date                         %
  4000-00-000          INCOME
  4005-00-000            Rent Income                             1,675,395.00                98.39           1,675,395.00                    98.39
  4012-00-000            Parking Fees                                1,750.00                 0.10               1,750.00                     0.10
  4014-00-000            Laundry income                             25,689.40                 1.51              25,689.40                     1.51
  4099-00-000          TOTAL INCOME                              1,702,834.40               100.00           1,702,834.40                   100.00

  6000-00-000          EXPENSES
  6001-00-000          OPERATING EXPENSE

  6002-00-000           RENTING EXPENSES
  6005-00-000            Vacancy Loss                              224,889.66                13.21            224,889.66                      13.21
  6011-00-000            Promo/Move-In Incentives                    8,100.00                 0.48              8,100.00                       0.48
  6031-00-000            Other Renting Expenses                      2,875.00                 0.17              2,875.00                       0.17
  6040-00-000            Credit Check Fees Rcvd                       -675.00                -0.04               -675.00                      -0.04
  6041-00-000            Credit Check Fees Paid                         86.70                 0.01                 86.70                       0.01
  6049-00-000            TOTAL RENTING EXPENSE                     235,276.36                13.82            235,276.36                      13.82

  6050-00-000           ADMINISTRATIVE EXPENSES
  6070-00-000            Office Expense                                376.02                 0.02                376.02                       0.02
  6074-00-000            Licenses, Fees & Permits                    4,027.19                 0.24              4,027.19                       0.24
  6075-00-000            Security Patrol                             9,735.00                 0.57              9,735.00                       0.57
  6099-00-000            TOTAL ADMINISTRATIVE EXP                   14,138.21                 0.83             14,138.21                       0.83

  6100-00-000           MANAGEMENT EXPENSES
  6110-00-000            Manager - Apartment Unit                   11,460.47                 0.67             11,460.47                       0.67
  6113-00-000            Manager Salary                             57,866.87                 3.40             57,866.87                       3.40
  6114-00-000            Manager Utility Expense                       350.00                 0.02                350.00                       0.02
  6120-00-000            Offsite Mgt Fee PFI                        28,740.50                 1.69             28,740.50                       1.69
  6127-00-000            Interior Lobby Plants                          31.86                 0.00                 31.86                       0.00
  6191-00-000            Security Costs                              3,002.62                 0.18              3,002.62                       0.18
  6199-00-000            TOTAL MANAGEMENT EXPENSE                  101,452.32                 5.96            101,452.32                       5.96

  6200-00-000           UTILITIES EXPENSE
  6205-00-000            Gas & Electricity                          25,817.57                 1.52             25,817.57                       1.52

                                 Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 246        Saturday, August 29, 2020
                                                                         of 2121                                                            03:34 PM
Ignacio Gardens (18)                                                                                                                              Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                  %            Year to Date                        %
  6205-00-100            Utilities Credits or rebates                    -3,571.56               -0.21             -3,571.56                      -0.21
  6215-00-000            Water                                          22,993.10                 1.35             22,993.10                       1.35
  6220-00-000            Garbage & Trash Removal                        50,391.44                 2.96             50,391.44                       2.96
  6230-00-000            Telephone/Internet/Fax                           3,305.93                0.19              3,305.93                       0.19
  6249-00-000            TOTAL UTILITIES EXPENSE                        98,936.48                 5.81             98,936.48                       5.81

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                        30,703.58                 1.80             30,703.58                       1.80
  6275-00-025           R&M - Plumbing                                   1,757.69                 0.10              1,757.69                       0.10
  6275-00-135           R&M - Painting                                     241.56                 0.01                241.56                       0.01
  6275-00-140           R&M - Roofing                                    5,038.45                 0.30              5,038.45                       0.30
  6275-00-145           R&M - Miscellaneous                             11,789.01                 0.69             11,789.01                       0.69
  6275-00-155           R&M - HVAC                                       1,407.50                 0.08              1,407.50                       0.08
  6310-00-000           R&M - Pest Control                               1,539.00                 0.09              1,539.00                       0.09
  6320-00-000           Maintenance Supplies                             2,457.96                 0.14              2,457.96                       0.14
  6320-00-100           R&M - Electrical Supplies                          253.64                 0.01                253.64                       0.01
  6321-00-000           R&M - Landscaping Supplies                         928.73                 0.05                928.73                       0.05
  6322-00-150           R&M - Cleaning Supplies                            557.08                 0.03                557.08                       0.03
  6322-00-215           R&M - Plumbing Supplies                            530.15                 0.03                530.15                       0.03
  6325-00-000           Small Tools & Equipment                            239.95                 0.01                239.95                       0.01
  6331-00-000           Locks & Keys                                       749.25                 0.04                749.25                       0.04
  6333-00-000           R&M - Painting Supplies                            344.99                 0.02                344.99                       0.02
  6334-00-000           R&M - Roofing Supplies                              28.50                 0.00                 28.50                       0.00
  6335-00-000           R&M - Door/Window Supplies                         214.20                 0.01                214.20                       0.01
  6349-00-000           TOTAL REP. & MAINTENANCE                        58,781.24                 3.45             58,781.24                       3.45

  6350-00-000          CONTRACT MAINTENANCE
  6362-00-000           Contract R&M                                     4,270.00                 0.25              4,270.00                       0.25
  6364-00-000           Contract - Janitorial Serv.                         75.00                 0.00                 75.00                       0.00
  6367-00-000           Contract - Pest Control                          1,584.00                 0.09              1,584.00                       0.09
  6370-00-000           Contract - Landscaping                          45,881.56                 2.69             45,881.56                       2.69
  6375-00-000           Contract - Pool Maint.                           1,650.00                 0.10              1,650.00                       0.10
  6390-00-000           Contract - Roof Maint                            4,306.00                 0.25              4,306.00                       0.25
  6399-00-000           TOTAL CONTRACT MAINT.                           57,766.56                 3.39             57,766.56                       3.39

                                 Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 247        Saturday, August 29, 2020
                                                                             of 2121                                                            03:34 PM
Ignacio Gardens (18)                                                                                                                        Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                              Period to Date                  %            Year to Date                         %

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                        116,910.26                 6.87            116,910.26                       6.87
  6449-00-000           TOTAL TAX EXPENSE                        116,910.26                 6.87            116,910.26                       6.87

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                         37,690.31                 2.21             37,690.31                       2.21
  6465-00-000           Earthquake Insurance                      17,591.56                 1.03             17,591.56                       1.03
  6467-00-000           Umbrella Insurance                         2,521.33                 0.15              2,521.33                       0.15
  6498-00-000           TOTAL INSURANCE EXPENSE                   57,803.20                 3.39             57,803.20                       3.39

  6499-00-000          TOTAL OPERATING EXPENSES                  741,064.63                43.52            741,064.63                      43.52

  6500-00-000          OTHER INCOME
  6540-00-000           NSF Check Fees                              -125.00                -0.01                -125.00                     -0.01
  6545-00-000           Late Charges                              -1,350.00                -0.08              -1,350.00                     -0.08
  6595-00-000           TOTAL OTHER INCOME                        -1,475.00                -0.09              -1,475.00                     -0.09

  6599-00-000          NET OPERATING INCOME                      963,244.77                56.57            963,244.77                      56.57

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                        581,667.50                34.16             581,667.50                     34.16
  6620-00-000           Deed Of Trust Interest                   563,744.69                33.11             563,744.69                     33.11
  6660-00-000           TOTAL DEBT SERVICE EXP.                1,145,412.19                67.26           1,145,412.19                     67.26

  6670-00-000          NET INC.BEFORE DEP.& TAX                 -182,167.42               -10.70            -182,167.42                    -10.70

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6710-00-000           Building Depreciation                    108,439.31                 6.37            108,439.31                       6.37
  6730-00-000           Cap. Improvement Deprec.                  57,325.94                 3.37             57,325.94                       3.37
  6740-00-000           Closing Cost Amortization                    339.36                 0.02                339.36                       0.02
  6750-00-000           Loan Fee Amortization                     23,147.60                 1.36             23,147.60                       1.36
  6770-00-000           TOTAL DEPREC. & AMORT.                   189,252.21                11.11            189,252.21                      11.11


                               Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 248        Saturday, August 29, 2020
                                                                       of 2121                                                            03:34 PM
Ignacio Gardens (18)                                                                                                                        Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                              Period to Date                  %            Year to Date                        %
  6799-00-000          NET INC.(LOSS) BEF.TAXES                 -371,419.63               -21.81           -371,419.63                     -21.81

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                              800.00                 0.05                800.00                       0.05

  6850-00-000            TOTAL INCOME TAX EXPENSE                    800.00                 0.05                800.00                       0.05

  6900-00-000          NET INCOME (LOSS)BK                      -372,219.63               -21.86           -372,219.63                     -21.86




                                Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 249        Saturday, August 29, 2020
                                                                       of 2121                                                            03:34 PM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors Security Fund XVIII for period ending 8/29/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       250
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Ignacio Gardens (18)


Cash Flow                                                                                                                           Page 1

For The Period Ending December 2019
Books = Cash, Accrual

                                                          Period to Date     %            Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                             5,499,579     100               5,499,579       100

   Parking Fees
                                                                                                                                     934862
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,950     0                    1,950         0

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                13,921      0                   13,921         0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                             5,515,450     100               5,515,450       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                               232,988      4                  232,988         4

   Advertising
                                                                                                                                     934895
                                                                                                                        1/1/1901 12:00:00AM


                                                                    112     0                      112         0

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                    327     0                      327         0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                66,649      1                   66,649         1

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                   -375     0                     -375         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                    435     0                      435         0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                               300,136      5                  300,136         5

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Legal
                                                                                                                                     934908
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,900     0                    1,900         0

   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,178     0                    1,178         0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                  9,345     0                    9,345         0

   Security Patrol
                                                                                                                                     934921
                                                                                                                        1/1/1901 12:00:00AM


                                                                68,094      1                   68,094         1

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                80,518      1                   80,518         1

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                                42,108      1                   42,108         1

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                               185,194      3                  185,194         3

   Manager Utility Expense
                                                                                                                                     934939
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,200     0                    1,200         0

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                               110,100      2                  110,100         2

   Security Costs
                                                                                                                                     934956
                                                                                                                        1/1/1901 12:00:00AM


                                                                  9,739     0                    9,739         0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                               348,342      6                  348,342         6

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                85,812      2                   85,812         2

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                 -6,472     0                   -6,472         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                95,342      2                   95,342         2

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                               147,397      3                  147,397         3

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                13,259      0                   13,259         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                               335,339      6                  335,339         6

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                                61,156      1                   61,156         1

   R&M - Plumbing
                                                                                                                                     934972
                                                                                                                        1/1/1901 12:00:00AM


                                                                    156     0                      156         0

   R&M - Electrical
                                                                                                                                     934980
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,347     0                    1,347         0

   R&M - Miscellaneous
                                                                                                                                     934984
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,705     0                    2,705         0

   R&M - Misc. Cleaning
                                                                                                                                     935003
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,825     0                    2,825         0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 251
                                                                                                         Saturday, August 29, 2020
                                                             of 2121
Ignacio Gardens (18)


Cash Flow                                                                                                                         Page 2

For The Period Ending December 2019
Books = Cash, Accrual

                                                        Period to Date     %            Year-to-Date         %
   R&M - Pest Control
                                                                                                                                   935006
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,530     0                    5,530         0

   Maint. Salaries
                                                                                                                                   935009
                                                                                                                      1/1/1901 12:00:00AM


                                                              53,740      1                   53,740         1

   Maintenance Supplies
                                                                                                                                   935013
                                                                                                                      1/1/1901 12:00:00AM


                                                              19,216      0                   19,216         0

   R&M - Electrical Supplies
                                                                                                                                   935014
                                                                                                                      1/1/1901 12:00:00AM


                                                                3,945     0                    3,945         0

   R&M - Landscaping Supplies
                                                                                                                                   935015
                                                                                                                      1/1/1901 12:00:00AM


                                                                2,953     0                    2,953         0

   R&M - Pool Supplies
                                                                                                                                   935020
                                                                                                                      1/1/1901 12:00:00AM


                                                                2,358     0                    2,358         0

   R&M - Cleaning Supplies
                                                                                                                                   935031
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,498     0                    1,498         0

   R&M - Plumbing Supplies
                                                                                                                                   935037
                                                                                                                      1/1/1901 12:00:00AM


                                                                  325     0                      325         0

   Small Tools & Equipment
                                                                                                                                   935047
                                                                                                                      1/1/1901 12:00:00AM


                                                                  429     0                      429         0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,032     0                    5,032         0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,434     0                    1,434         0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                             164,648      3                  164,648         3

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract - fire master
                                                                                                                                   935074
                                                                                                                      1/1/1901 12:00:00AM


                                                                2,064     0                    2,064         0

   Contract - Plumbing/Sewer
                                                                                                                                   935094
                                                                                                                      1/1/1901 12:00:00AM


                                                              19,022      0                   19,022         0

   Contract - Electrical & Lighting
                                                                                                                                   935095
                                                                                                                      1/1/1901 12:00:00AM


                                                                  346     0                      346         0

   Contract - HVAC Maint.
                                                                                                                                   935096
                                                                                                                      1/1/1901 12:00:00AM


                                                              11,206      0                   11,206         0

   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                              67,498      1                   67,498         1

   Contract - Janitorial Serv.
                                                                                                                                   935099
                                                                                                                      1/1/1901 12:00:00AM


                                                                  659     0                      659         0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                             178,289      3                  178,289         3

   Contract - Pool Maint.
                                                                                                                                   935108
                                                                                                                      1/1/1901 12:00:00AM


                                                                9,750     0                    9,750         0

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                             288,834      5                  288,834         5

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                             390,317      7                  390,317         7

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                             390,317      7                  390,317         7

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                              90,409      2                   90,409         2

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                              57,087      1                   57,087         1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                6,404     0                    6,404         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                             153,900      3                  153,900         3

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                           2,062,034     37                2,062,034        37

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   Parking Fees
                                                                                                                                   935138
                                                                                                                      1/1/1901 12:00:00AM


                                                               -7,083     0                   -7,083         0

   Laundry
                                                                                                                                   935139
                                                                                                                      1/1/1901 12:00:00AM


                                                              -56,053     -1                 -56,053         -1

   NSF Check Fees
                                                                                                                                   935141
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -950     0                     -950         0

   Late Charges
                                                                                                                                   935142
                                                                                                                      1/1/1901 12:00:00AM


                                                              -10,105     0                  -10,105         0

   T/O - S/D Charges to Tenant
                                                                                                                                   935145
                                                                                                                      1/1/1901 12:00:00AM


                                                              -10,214     0                  -10,214         0

   Miscellaneous Income
                                                                                                                                   935146
                                                                                                                      1/1/1901 12:00:00AM


                                                                 -210     0                     -210         0

   Interest Income
                                                                                                                                   935148
                                                                                                                      1/1/1901 12:00:00AM


                                                          -2,914,086     -53              -2,914,086        -53

   TOTAL OTHER INCOME
                                                                                                                                   935149
                                                                                                                      1/1/1901 12:00:00AM


                                                          -2,998,701     -54              -2,998,701        -54

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 252
                                                                                                       Saturday, August 29, 2020
                                                           of 2121
Ignacio Gardens (18)


Cash Flow                                                                                                                                                       Page 3

For The Period Ending December 2019
Books = Cash, Accrual

                                                                Period to Date         %                       Year-to-Date                %
NET OPERATING INCOME
                                                                                                                                                                 935150
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   6,452,117         117                          6,452,117              117

  DEBT SERVICE EXPENSE
                                                                                                                                                                 935151
                                                                                                                                                    1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                                                 935152
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   1,768,819          32                          1,768,819               32

   Deed Of Trust Interest
                                                                                                                                                                 935153
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   2,683,464          49                          2,683,464               49

   TOTAL DEBT SERVICE EXP.
                                                                                                                                                                 935160
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   4,452,284          81                          4,452,284               81

  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                 935161
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   1,999,834          36                          1,999,834               36

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                 935162
                                                                                                                                                    1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                 935163
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                     371,792           7                            371,792                7

   Cap. Improvement Deprec.
                                                                                                                                                                 935167
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   1,088,832          20                          1,088,832               20

   Closing Cost Amortization
                                                                                                                                                                 935168
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                     189,551           3                            189,551                3

   Loan Fee Amortization
                                                                                                                                                                 935169
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                     833,314          15                            833,314               15

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                 935173
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                   2,483,489          45                          2,483,489               45

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                 935174
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                    -483,655          -9                           -483,655                -9

  INCOME TAX EXPENSE
                                                                                                                                                                 935175
                                                                                                                                                    1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                 935177
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                         1,600         0                              1,600                0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                 935179
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                         1,600         0                              1,600                0

NET INCOME (LOSS)BK
                                                                                                                                                                 935180
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                    -485,255          -9                           -485,255                -9

NET INCOME (LOSS)
                                                                                                                                                                 935185
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                    -485,255          -9                           -485,255                -9

  ADJUSTMENTS
                                                                                                                                                                 935187
                                                                                                                                                    1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                 935195
                                                                                                                                                    1/1/1901 12:00:00AM


                                                                    -485,255          -9                           -485,255                -9




                                        Period to Date                                                             Year to Date
                                            Beg Cash          End Cash           Difference         Beg Cash                  End Cash              Difference
 1010-00-000 1010 - Checking                  19,109            21,323                2,214   10      19,109                    21,323                   2,214

 Total Cash                                    19,109           21,323               2,214    Tot     19,109                    21,323                            2,214

                                                                                              al




                    Case: 20-30604    Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 253
                                                                                                                                     Saturday, August 29, 2020
                                                                   of 2121
Ignacio Gardens (18)


Cash Flow                                                                                                                          Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %            Year-to-Date        %
INCOME
                                                                                                                                    934859
                                                                                                                       1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                    934860
                                                                                                                       1/1/1901 12:00:00AM


                                                             1,425,284     98                3,318,157       98

   Parking Fees
                                                                                                                                    934862
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,300     0                    3,400        0

   Laundry income
                                                                                                                                    934864
                                                                                                                       1/1/1901 12:00:00AM


                                                                22,489      2                   51,379        2

TOTAL INCOME
                                                                                                                                    934882
                                                                                                                       1/1/1901 12:00:00AM


                                                             1,449,072     100               3,372,936      100

OPERATING EXPENSE
                                                                                                                                    934886
                                                                                                                       1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                    934887
                                                                                                                       1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                    934888
                                                                                                                       1/1/1901 12:00:00AM


                                                               173,709     12                  449,779       13

   Promo/Move-In Incentives
                                                                                                                                    934889
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,700     0                   16,200        0

   Other Renting Expenses
                                                                                                                                    934900
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    6,139        0

   Credit Check Fees Rcvd
                                                                                                                                    934902
                                                                                                                       1/1/1901 12:00:00AM


                                                                   -850     0                   -1,175        0

   Credit Check Fees Paid
                                                                                                                                    934903
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                      173        0

   TOTAL RENTING EXPENSE
                                                                                                                                    934904
                                                                                                                       1/1/1901 12:00:00AM


                                                               175,559     12                  471,117       14

  ADMINISTRATIVE EXPENSES
                                                                                                                                    934905
                                                                                                                       1/1/1901 12:00:00AM




   Office Expense
                                                                                                                                    934916
                                                                                                                       1/1/1901 12:00:00AM


                                                                    178     0                      752        0

   Licenses, Fees & Permits
                                                                                                                                    934920
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,462     0                    8,054        0

   Security Patrol
                                                                                                                                    934921
                                                                                                                       1/1/1901 12:00:00AM


                                                                  9,735     1                    9,735        0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                    934932
                                                                                                                       1/1/1901 12:00:00AM


                                                                12,375      1                   18,541        1

  MANAGEMENT EXPENSES
                                                                                                                                    934933
                                                                                                                       1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                    934934
                                                                                                                       1/1/1901 12:00:00AM


                                                                  9,823     1                   20,721        1

   Manager Salary
                                                                                                                                    934938
                                                                                                                       1/1/1901 12:00:00AM


                                                                50,332      3                  115,734        3

   Manager Utility Expense
                                                                                                                                    934939
                                                                                                                       1/1/1901 12:00:00AM


                                                                    300     0                      700        0

   Offsite Mgt Fee PFI
                                                                                                                                    934941
                                                                                                                       1/1/1901 12:00:00AM


                                                                28,845      2                   57,481        2

   Interior Lobby Plants
                                                                                                                                    934946
                                                                                                                       1/1/1901 12:00:00AM


                                                                     32     0                       64        0

   Security Costs
                                                                                                                                    934956
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,561     0                    5,909        0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                    934957
                                                                                                                       1/1/1901 12:00:00AM


                                                                91,894      6                  200,609        6

  UTILITIES EXPENSE
                                                                                                                                    934958
                                                                                                                       1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                    934959
                                                                                                                       1/1/1901 12:00:00AM


                                                                18,718      1                   51,635        2

   Utilities Credits or rebates
                                                                                                                                    934960
                                                                                                                       1/1/1901 12:00:00AM


                                                                 -7,143     0                   -7,143        0

   Water
                                                                                                                                    934962
                                                                                                                       1/1/1901 12:00:00AM


                                                                17,296      1                   45,986        1

   Garbage & Trash Removal
                                                                                                                                    934963
                                                                                                                       1/1/1901 12:00:00AM


                                                                43,301      3                  101,215        3

   Telephone/Internet/Fax
                                                                                                                                    934966
                                                                                                                       1/1/1901 12:00:00AM


                                                                  2,876     0                    6,612        0

   TOTAL UTILITIES EXPENSE
                                                                                                                                    934968
                                                                                                                       1/1/1901 12:00:00AM


                                                                75,047      5                  198,305        6

  REPAIRS & MAINTENANCE
                                                                                                                                    934969
                                                                                                                       1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                    934970
                                                                                                                       1/1/1901 12:00:00AM


                                                                26,790      2                   60,614        2

   R&M - Plumbing
                                                                                                                                    934972
                                                                                                                       1/1/1901 12:00:00AM


                                                                  1,110     0                    3,515        0

   R&M - Painting
                                                                                                                                    934982
                                                                                                                       1/1/1901 12:00:00AM


                                                                    483     0                      483        0

   R&M - Roofing
                                                                                                                                    934983
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                   10,077        0

   R&M - Miscellaneous
                                                                                                                                    934984
                                                                                                                       1/1/1901 12:00:00AM


                                                                14,690      1                   23,578        1

   R&M - HVAC
                                                                                                                                    934986
                                                                                                                       1/1/1901 12:00:00AM


                                                                      0     0                    2,815        0

                       Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 254
                                                                                                         Monday, August 24, 2020
                                                             of 2121
Ignacio Gardens (18)


Cash Flow                                                                                                                        Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date    %             Year-to-Date        %
   R&M - Pest Control
                                                                                                                                  935006
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     3,078        0

   Maintenance Supplies
                                                                                                                                  935013
                                                                                                                     1/1/1901 12:00:00AM


                                                                  413    0                     6,051        0

   R&M - Electrical Supplies
                                                                                                                                  935014
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       734        0

   R&M - Landscaping Supplies
                                                                                                                                  935015
                                                                                                                     1/1/1901 12:00:00AM


                                                                  501    0                     2,013        0

   R&M - Cleaning Supplies
                                                                                                                                  935031
                                                                                                                     1/1/1901 12:00:00AM


                                                                  314    0                     1,114        0

   R&M - Plumbing Supplies
                                                                                                                                  935037
                                                                                                                     1/1/1901 12:00:00AM


                                                                   80    0                     1,060        0

   Small Tools & Equipment
                                                                                                                                  935047
                                                                                                                     1/1/1901 12:00:00AM


                                                                   22    0                       480        0

   Locks & Keys
                                                                                                                                  935049
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     1,499        0

   R&M - Painting Supplies
                                                                                                                                  935050
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       690        0

   R&M - Roofing Supplies
                                                                                                                                  935051
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                        57        0

   R&M - Door/Window Supplies
                                                                                                                                  935052
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       428        0

   TOTAL REP. & MAINTENANCE
                                                                                                                                  935055
                                                                                                                     1/1/1901 12:00:00AM


                                                              44,404     3                   118,286        4

  CONTRACT MAINTENANCE
                                                                                                                                  935056
                                                                                                                     1/1/1901 12:00:00AM




   Contract - HVAC Maint.
                                                                                                                                  935096
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     3,845        0

   Contract R&M
                                                                                                                                  935097
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     9,205        0

   Contract - Janitorial Serv.
                                                                                                                                  935099
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                       309        0

   Contract - Pest Control
                                                                                                                                  935101
                                                                                                                     1/1/1901 12:00:00AM


                                                                1,584    0                     3,168        0

   Contract - Landscaping
                                                                                                                                  935102
                                                                                                                     1/1/1901 12:00:00AM


                                                              12,496     1                    95,239        3

   Contract - Pool Maint.
                                                                                                                                  935108
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,750    0                     3,300        0

   Contract - Roof Maint
                                                                                                                                  935111
                                                                                                                     1/1/1901 12:00:00AM


                                                                    0    0                     8,612        0

   TOTAL CONTRACT MAINT.
                                                                                                                                  935113
                                                                                                                     1/1/1901 12:00:00AM


                                                              16,830     1                   123,678        4

  TAXES
                                                                                                                                  935114
                                                                                                                     1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                  935115
                                                                                                                     1/1/1901 12:00:00AM


                                                             100,209     7                   233,821        7

   TOTAL TAX EXPENSE
                                                                                                                                  935119
                                                                                                                     1/1/1901 12:00:00AM


                                                             100,209     7                   233,821        7

  INSURANCE EXPENSE
                                                                                                                                  935120
                                                                                                                     1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                  935121
                                                                                                                     1/1/1901 12:00:00AM


                                                              32,306     2                    75,381        2

   Earthquake Insurance
                                                                                                                                  935122
                                                                                                                     1/1/1901 12:00:00AM


                                                              15,078     1                    35,183        1

   Umbrella Insurance
                                                                                                                                  935123
                                                                                                                     1/1/1901 12:00:00AM


                                                                2,161    0                     5,043        0

   TOTAL INSURANCE EXPENSE
                                                                                                                                  935132
                                                                                                                     1/1/1901 12:00:00AM


                                                              49,546     3                   115,606        3

TOTAL OPERATING EXPENSES
                                                                                                                                  935133
                                                                                                                     1/1/1901 12:00:00AM


                                                             565,863     39                1,479,963       44

  OTHER INCOME
                                                                                                                                  935134
                                                                                                                     1/1/1901 12:00:00AM




   Parking Fees
                                                                                                                                  935138
                                                                                                                     1/1/1901 12:00:00AM


                                                                  -50    0                       -50        0

   NSF Check Fees
                                                                                                                                  935141
                                                                                                                     1/1/1901 12:00:00AM


                                                                  -25    0                      -225        0

   Late Charges
                                                                                                                                  935142
                                                                                                                     1/1/1901 12:00:00AM


                                                                 -245    0                    -3,095        0

   TOTAL OTHER INCOME
                                                                                                                                  935149
                                                                                                                     1/1/1901 12:00:00AM


                                                                 -320    0                    -3,370        0

NET OPERATING INCOME
                                                                                                                                  935150
                                                                                                                     1/1/1901 12:00:00AM


                                                             883,529     61                1,896,343       56

  DEBT SERVICE EXPENSE
                                                                                                                                  935151
                                                                                                                     1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                  935152
                                                                                                                     1/1/1901 12:00:00AM


                                                             497,012     34                1,163,335       34

   Deed Of Trust Interest
                                                                                                                                  935153
                                                                                                                     1/1/1901 12:00:00AM


                                                             223,578     15                1,127,489       33

   TOTAL DEBT SERVICE EXP.
                                                                                                                                  935160
                                                                                                                     1/1/1901 12:00:00AM


                                                             720,590     50                2,290,824       68

                     Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06       Page 255
                                                                                                       Monday, August 24, 2020
                                                           of 2121
Ignacio Gardens (18)


Cash Flow                                                                                                                                                          Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                               Quarter to Date         %                       Year-to-Date                   %
  NET INC.BEFORE DEP.& TAX
                                                                                                                                                                    935161
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     162,940          11                           -394,481                 -12

  DEPREC. & AMORT. EXPENSES
                                                                                                                                                                    935162
                                                                                                                                                       1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                                                    935163
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      92,948           6                            216,879                   6

   Cap. Improvement Deprec.
                                                                                                                                                                    935167
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      49,137           3                            114,652                   3

   Closing Cost Amortization
                                                                                                                                                                    935168
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                          291          0                                679                   0

   Loan Fee Amortization
                                                                                                                                                                    935169
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                      19,841           1                             46,295                   1

   TOTAL DEPREC. & AMORT.
                                                                                                                                                                    935173
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                     162,216          11                            378,504                  11

NET INC.(LOSS) BEF.TAXES
                                                                                                                                                                    935174
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                          724          0                           -772,986                 -23

  INCOME TAX EXPENSE
                                                                                                                                                                    935175
                                                                                                                                                       1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                    935177
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                            0          0                              1,600                   0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                    935179
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                            0          0                              1,600                   0

NET INCOME (LOSS)BK
                                                                                                                                                                    935180
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                          724          0                           -774,586                 -23

NET INCOME (LOSS)
                                                                                                                                                                    935185
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                          724          0                           -774,586                 -23

  ADJUSTMENTS
                                                                                                                                                                    935187
                                                                                                                                                       1/1/1901 12:00:00AM




  CASH FLOW
                                                                                                                                                                    935195
                                                                                                                                                       1/1/1901 12:00:00AM


                                                                          724          0                           -774,586                 -23




                                       Quarter to Date                                                             Year to Date
                                            Beg Cash          End Cash           Difference         Beg Cash                  End Cash                Difference
 1010-00-000 1010 - Checking                     816           156,634             155,818    10      21,323                   156,634                  135,311

 Total Cash                                       816          156,634             155,818    Tot     21,323                   156,634                       135,311

                                                                                              al




                    Case: 20-30604   Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                      Page 256
                                                                                                                                         Monday, August 24, 2020
                                                                   of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors Security
           Fund XVIII for period ending 8/29/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

          Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       257
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors Security Fund XVIII

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential apartment complex which is operated by PFI. The apartment units
are leased as residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       258
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

It appears as if the Professional Investors Security Fund, Inc. owes Professional Investors Security Fund XVIII
approximately $12,454,700.34 and Professional Financial Investors, Inc. owes approximately $6,332,761.12 in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       259
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       260
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         261
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 20, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       262
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 20, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       263
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
Professional Investors 20, LLC (20)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                         36,933.01
  461 Bank Acct                                                                                                0.00
  501 Bank Acct                                                                                                0.00
  1015 -Reserve Account                                                                                        0.00
  1020 OLD Clearing                                                                                            0.00
  PFI First Community                                                                                          0.00
  Clearing                                                                                                     0.00
  PISF Inc. Transfer                                                                                           0.00
  PFI Cash - Transfer                                                                                          0.00
  Money Market                                                                                                 0.00
  Escrow Account                                                                                               0.00
  Fremont Checking Account                                                                                     0.00
  Interest Cash                                                                                                0.00
  Petty Cash                                                                                                   0.00
  Cash Hammondale                                                                                              0.00
  Cash 461                                                                                                     0.00
  Cash 501                                                                                                     0.00
  TOTAL CASH                                                                                              36,933.01

    RECEIVABLES
    Property Receivables                                                                                       0.00
    Loan Receivables                                                                                           0.00
    Other Receivables                                                                                          0.00
    Officer - Due to/from                                                                                      0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                           8,591.33
    A/R Other - Melissa B                                                                                      0.00
    A/R Other - People home equity                                                                             0.00
    A/R Collections                                                                                            0.00
    A/R Security Deposits                                                                                      0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                             8,591.33

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                     1,196.02
   Reserve - Improvements                                                                                      0.00
   Prepaid Maint. Contract                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid Mortgage Interest                                                                                   0.00
   Prepaid Taxes                                                                                               0.00
   TOTAL RESERVES & PREPAIDS                                                                               1,196.02
  TOTAL CURRENT ASSETS                                                                                    46,720.36


            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     264 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                           0.00
    Land                                                                                                        0.00
    Land - 501                                                                                                  0.00
    Land - PI 20 LLC                                                                                      760,000.00
    Land - 200 Gate 5                                                                                           0.00
    Land - Duffy                                                                                                0.00
    Land - 49 Ignacio                                                                                           0.00
    Land - 350 Ignacio Suite 200                                                                                0.00
    Land - PI 21 LLC                                                                                            0.00
    Land 30 Clay Court                                                                                          0.00
    Land - 690 DeLong                                                                                           0.00
    Building                                                                                            3,877,000.00
    Fixtures & Appliances                                                                                       0.00
    Improvements                                                                                                0.00
    Additional basis                                                                                            0.00
    Accum Depreciation                                                                                 -1,020,277.71
    Building - 501                                                                                              0.00
    Accum Depreciation Building - 501                                                                           0.00
    Building - PI 20                                                                                            0.00
    A/D Building PI 20                                                                                          0.00
    Building - 200 Gate 5                                                                                       0.00
    Open                                                                                                        0.00
    Accum Depreciation Gate 5                                                                                   0.00
    Buidling Duffy Place                                                                                        0.00
    Accum Depreciation Duffy Place                                                                              0.00
    Building 49 Ignacio                                                                                         0.00
    Accum Depreciation 49 Ignacio                                                                               0.00
    Building - Hammondale                                                                                       0.00
    Accum Depr Hammondale                                                                                       0.00
    350 Ignacio #200                                                                                            0.00
    A/D 350 Ignacio #200                                                                                        0.00
    350 Ignacio #101                                                                                            0.00
    A/D 350 Ignacio #101                                                                                        0.00
    Building - 30 Clay Ct.                                                                                      0.00
    A/D 30 Clay Ct.                                                                                             0.00
    Building 690 DeLong                                                                                         0.00
    A/D Building 690 DeLong                                                                                     0.00
    350 Ignacio #103                                                                                            0.00
    A/D 350 Ingacio #103                                                                                        0.00
    350 Ignacio #201                                                                                            0.00
    350 Ignacio # 203                                                                                           0.00
    A/D 350 Ignacio #203                                                                                        0.00
    350 Ignacio #100                                                                                            0.00
    A/D Ignacio #100                                                                                            0.00
    350 Ignacio #300                                                                                            0.00
    A/D 350 Ignacio #300                                                                                        0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     265 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
  Furniture and Fixtures                                                                                        0.00
  A/D Furn. & Fixt.                                                                                             0.00
  Furniture & Fixt Hamm                                                                                         0.00
  Furniture & Fixt Gate                                                                                         0.00
  A/D Furn./Fixt. Hamm                                                                                          0.00
  A/D Furn./Fixt. Gate                                                                                          0.00
  Computers                                                                                                     0.00
  A/D Computers                                                                                                 0.00
  A/V Equipment                                                                                                 0.00
  Vehicles                                                                                                      0.00
  A/D Vehicles                                                                                                  0.00
Tenant Imp. 350 Ignacio                                                                                         0.00
  A/D Tenant Imp.                                                                                               0.00
Acum. Gain (Loss) Gate                                                                                          0.00
Accum. Gain (Loss) Hamm                                                                                         0.00
Accum. Gain (Loss) 501                                                                                          0.00
  Accum Gain Loss - 461                                                                                         0.00
  Accum Depreciation Fixed Assets                                                                               0.00
 NET FIXED ASSETS                                                                                      3,616,722.29

  ACQUISITION ASSETS
   Closing Costs                                                                                           5,820.00
   A/A Closing Costs                                                                                           0.00
   Syndication Costs                                                                                           0.00
   Loan Fees                                                                                              55,868.86
   Accum Amort Loan Fees                                                                                  -6,846.71
   Personal Property                                                                                     100,000.00
   Accum Depreciation Personal Property                                                                 -100,000.00
   Organization Costs                                                                                          0.00
   Accum Amort Organization Costs                                                                              0.00
  NET ACQUISITION ASSETS                                                                                  54,842.15

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                     0.00
   2001 Bathroom Improvements                                                                                  0.00
   2001 Kitchen Improvements                                                                                   0.00
   2001 Floor Improvements                                                                                     0.00
   2001 Window Improvements                                                                                    0.00
   2001 Building Improvements                                                                                  0.00
   2001 Roof Improvements                                                                                      0.00
   2001 Other Improvements                                                                                     0.00
   2002 Bathroom Improvements                                                                                  0.00
   2002 Kitchen Improvements                                                                                   0.00
   2002 Floor Improvements                                                                                     0.00
   2002 Window Improvements                                                                                    0.00
   2002 Building Improvements                                                                                  0.00
   2002 Roof Improvements                                                                                      0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     266 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    2002 Other Improvements                                                                                     0.00
    2002 Improvement Salaries                                                                                   0.00
    2003 Bathroom Improvements                                                                                  0.00
    2003 Kitchen Improvements                                                                                   0.00
    2003 Floor Improvements                                                                                     0.00
    2003 Window Improvements                                                                                    0.00
    461-2003 Windows Improvements                                                                               0.00
    501-2003 Window Improvement                                                                                 0.00
    2003 Building Improvements                                                                                  0.00
    461-2003 Building Improvements                                                                              0.00
    501-2003 Building Improvements                                                                              0.00
    2003 Roof Improvements                                                                                      0.00
    2003 Other Improvements                                                                                     0.00
    461-2003 Other Improvements                                                                                 0.00
    501-2003 Other Improvements                                                                                 0.00
    2004 Bathroom Improvements                                                                                  0.00
    2004 Kitchen Improvements                                                                                   0.00
    2004 Floor Improvements                                                                                     0.00
    461-2004 Floor Improvements                                                                                 0.00
    501-2004 Floor Improvements                                                                                 0.00
    2004 Window Improvements                                                                                    0.00
    461-2004 Window Improvements                                                                                0.00
    501-2004 Window Improvements                                                                                0.00
    2004 Building Improvements                                                                                  0.00
    2004 Roof Improvements                                                                                      0.00
    2004 Other Improvements                                                                                     0.00
    461-2004 Other Improvements                                                                                 0.00
    501-2004 Other Improvements                                                                                 0.00
    2005 Bathroom Improvements                                                                                  0.00
    2005 Kitchen Improvements                                                                                   0.00
    461-2005 Kitchen Improvements                                                                               0.00
    501-2005 Kitchen Improvements                                                                               0.00
    2005 Floor Improvements                                                                                     0.00
    461-2005 Floor Improvements                                                                                 0.00
    501-2005 Floor Improvements                                                                                 0.00
    2005 Window Improvements                                                                                    0.00
    2005 Building Improvements                                                                                  0.00
    2005 Roof Improvements                                                                                      0.00
    2005 Other Improvements                                                                                     0.00
    461-2005 Other Improvements                                                                                 0.00
    501-2005 Other Improvements                                                                                 0.00
    2005 Improvement Salaries                                                                                   0.00
    2006 Bathroom Improvements                                                                                  0.00
    2006 Kitchen Improvements                                                                                   0.00
    461-2006 Kitchen Improvements                                                                               0.00
    501-2006 Kitchen Improvements                                                                               0.00
    2006 Floor Improvements                                                                                     0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     267 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    461-2006 Floor Improvements                                                                                 0.00
    501-2006 Floor Improvements                                                                                 0.00
    2006 Window Improvements                                                                                    0.00
    2006 Building Improvements                                                                                  0.00
    461-2006 Building Improvements                                                                              0.00
    501-2006 Building Improvements                                                                              0.00
    2006 Roof Improvements                                                                                      0.00
    2006 Other Improvements                                                                                     0.00
    2007 Bathroom Improvements                                                                                  0.00
    461-2007 Bathroom Improvements                                                                              0.00
    501-2007 Bathroom Improvements                                                                              0.00
    2007 Kitchen Improvements                                                                                   0.00
    2007 Floor Improvements                                                                                     0.00
    461-2007 Floor Improvements                                                                                 0.00
    501-2007 Floor Improvements                                                                                 0.00
    2007 Window Improvements                                                                                    0.00
    2007 Building Improvements                                                                                  0.00
    461-2007 Building Improvements                                                                              0.00
    501-2007 Building Improvements                                                                              0.00
    2007 Roof Improvements                                                                                      0.00
    2007 Other Improvements                                                                                     0.00
    461-2007 Other Improvements                                                                                 0.00
    501-2007 Other Improvements                                                                                 0.00
    2008 Bathroom Improvements                                                                                  0.00
    461-2008 Bathrooms Improvements                                                                             0.00
    501-2008 Bathroom Improvements                                                                              0.00
    2008 Kitchen Improvements                                                                                   0.00
    461-2008 Kitchen Improvements                                                                               0.00
    501-2008 Kitchen Improvements                                                                               0.00
    2008 Floor Improvements                                                                                     0.00
    461-2008 Floor Improvements                                                                                 0.00
    501-2008 Floor Improvements                                                                                 0.00
    2008 Window Improvements                                                                                    0.00
    2008 Building Improvements                                                                                  0.00
    2008 Roof Improvements                                                                                      0.00
    2008 Other Improvements                                                                                     0.00
    461-2008 Other Improvements                                                                                 0.00
    501-2008 Other Improvements                                                                                 0.00
    2009 Bathroom Improvements                                                                                  0.00
    2009 Kitchen Improvements                                                                                   0.00
    2009 Floor Improvements                                                                                     0.00
    2009 Window Improvements                                                                                    0.00
    2009 Building Improvements                                                                                  0.00
    2009 Roof Improvements                                                                                      0.00
    2009 Other Improvements                                                                                     0.00
    461-2009 Other Improvements                                                                                 0.00
    501-2009 Other Improvements                                                                                 0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     268 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
   2010 Other Improvements                                                                                      0.00
   2011 Other Improvements                                                                                      0.00
   2012 Other Improvements                                                                                      0.00
   2013 Other Improvements                                                                                  5,210.65
   2013-Roof Improvement                                                                                        0.00
   2014 Other Improvements                                                                                28,255.68
   2014 T/O Misc. Expense                                                                                   2,927.46
   2014 T/O Materials                                                                                       5,176.27
   2014 T/O Outside Vendor                                                                                13,204.73
   2014 - Roof                                                                                            63,000.00
   2015 Other Improvements                                                                                  1,887.20
   T/O Misc. Exp.                                                                                           2,110.09
   2015 T/O Materiales                                                                                      5,676.17
   T/O Outside Vendor                                                                                     17,745.58
   2016 Other Improvements                                                                                  1,663.59
   2016 T/O Misc. Exp.                                                                                      6,108.10
   2016 T/O Materials                                                                                     11,442.79
   2016 T/O outside vendors                                                                               51,021.28
   2016 Hills Assessments                                                                                 10,025.01
   2017 Other Improvements                                                                                  9,827.19
   2017 T/O Misc. Exp.                                                                                          0.00
   2017 T/O Materials                                                                                       1,978.39
   2017 T/O Outside Vendor                                                                                12,942.98
   2017 Hills Assessments                                                                                 11,338.28
   2018 Other Improvements                                                                                74,647.94
   2018 T/O Misc. Exp.                                                                                      4,567.86
   2018 T/O Materials                                                                                     12,841.27
   2018 T/O Outside Vendor                                                                                15,605.00
   2018 Hills Assessments                                                                                 44,901.62
   2019 Other Improvements                                                                               164,192.70
   2019 T/O Misc. Exp.                                                                                      2,817.76
   2019 T/O Materials                                                                                     26,491.68
   2019 T/O Outside Vendor                                                                                50,102.00
   2019 Hills Assessments                                                                                 30,814.20
   2020 Other Improvements                                                                                      0.00
   2020 T/O Misc. Exp.                                                                                          0.00
   2020 T/O Materials                                                                                           0.00
   2020 T/O Outside Vendor                                                                                      0.00
   2020 Hills Assessments                                                                                       0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                             688,523.47
   Accum Deprec - Capital Improvements                                                                   547,898.50
  NET CAPITALIZED IMPROVEMENTS                                                                           140,624.97

  OTHER ASSETS
   Security Deposits                                                                                           0.00
   Investment - LLC 21                                                                                         0.00
   Investment - LLC 24                                                                                         0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     269 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    Investment - LLC 27                                                                                         0.00
    Investment - LLC 28                                                                                         0.00
    Investment - LLC 29                                                                                         0.00
    Investment - LLC 25                                                                                         0.00
    Investment - LLC 26                                                                                         0.00
    Investment - LLC 31                                                                                         0.00
    Investment - LLC 34                                                                                         0.00
    Investment - LLC 35                                                                                         0.00
    Investment - LLC 36                                                                                         0.00
    Investment LLC 37                                                                                           0.00
    Investment LLC 38                                                                                  3,565,000.00
    Investment - LLC 39                                                                                         0.00
    Investment - LLC 40                                                                                         0.00
    Investment - LLC 41                                                                                         0.00
    Investment - LLC 42                                                                                         0.00
    Investment - LLC 43                                                                                         0.00
                                                                                                                0.00
   investment - LLC 45                                                                                          0.00
   Investment in 48                                                                                             0.00
   BofA Teller Rental                                                                                           0.00
   Investment - 16914                                                                                           0.00
   Investment - Rafael Gardens                                                                                  0.00
   Investment - 1129 3rd Street                                                                                 0.00
   LP Units                                                                                                     0.00
   Investment - US Performing Arts                                                                              0.00
   Investment - Marin CoWork                                                                                    0.00
   Limited Liability Companies                                                                                  0.00
  TOTAL OTHER ASSETS                                                                                   3,565,000.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                      0.00
   Duffy Due to/from                                                                                           0.00
   PISF III                                                                                                    0.00
   PISF IV                                                                                                     0.00
   PISF VI                                                                                                     0.00
   PISF VII                                                                                                    0.00
   PISF IX                                                                                                     0.00
   PISF XI                                                                                                     0.00
   PISF XII                                                                                                    0.00
   PISF XIII                                                                                                   0.00
   PISF XIV                                                                                                    0.00
   PISF XV                                                                                                     0.00
   PISF XVI                                                                                                    0.00
   PISF XVII                                                                                                   0.00
   PISF XVIII                                                                                                  0.00
   461 Due To/From                                                                                             0.00
   501 Due/To From                                                                                             0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     270 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    Hammondale Due To/From                                                                                      0.00
    21 Due/to From                                                                                              0.00
    In process Lease litigation                                                                                 0.00
    LLC 20                                                                                                      0.00
    LLC 21                                                                                                      0.00
    LLC 22                                                                                                      0.00
    LLC 23                                                                                                      0.00
    LLC 24                                                                                                      0.00
    LLC 25                                                                                                      0.00
    LLC 26                                                                                                      0.00
    LLC 27                                                                                                      0.00
    LLC 28                                                                                                      0.00
    LLC 29                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 31                                                                                                      0.00
    LLC 32                                                                                                      0.00
    LLC 33                                                                                                      0.00
    LLC 34                                                                                                      0.00
    LLC 35                                                                                                      0.00
    LLC 36                                                                                                      0.00
    LLC 37                                                                                                      0.00
    LLC 38                                                                                                      0.00
    LLC 39                                                                                                      0.00
    LLC 40                                                                                                      0.00
    LLC 41                                                                                                      0.00
    LLC 42                                                                                                      0.00
    LLC 43                                                                                                      0.00
    LLC 44                                                                                                      0.00
    LLC 45                                                                                                      0.00
    LLC 46                                                                                                      0.00
    LLC 47                                                                                                      0.00
    LLC 48                                                                                                      0.00
    Due to/from LLC 49                                                                                          0.00
    PI LLC 50                                                                                                   0.00
    PI 51 LLC                                                                                                   0.00
    Due to/from Gate 5                                                                                          0.00
    PV 1 Due to/from                                                                                            0.00
    885 Due to/from                                                                                             0.00
    107 Due to/from                                                                                             0.00
    481 Due to/from                                                                                             0.00
    515 Due to/from                                                                                             0.00
    300 Due to/From PISF                                                                                        0.00
    Paul Drive Due to/from                                                                                      0.00
    353 BMK due to/from                                                                                         0.00
    49 Ignacio due to/from                                                                                      0.00
    Due To/From GP                                                                                        -75,000.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     271 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
   Due To/From 16914                                                                                            0.00
   Due To/From PISF, Inc.                                                                                       0.00
   Due To/From PIM                                                                                              0.00
   Note Receivable                                                                                              0.00
   7200 Redwood Due to/From                                                                                     0.00
   355 Due to / from                                                                                            0.00
   Due to/from 350 Ignacio Assoc.                                                                               0.00
   1222 Due to/from                                                                                             0.00
   419 Prospect due to/from                                                                                     0.00
 TOTAL LONG TERM RECEIVABLES                                                                              -75,000.00
TOTAL ASSETS                                                                                           7,348,909.77
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                       10,367.52
   Deferred Revenue                                                                                            0.00
   Unearned Rent                                                                                             332.52
   FTB Taxes Payable                                                                                           0.00
   PPP Loan                                                                                                    0.00
   Property Tax Payable                                                                                        0.00
   Insurance Payable                                                                                           0.00
   Accrued Expenses                                                                                            0.00
  TOTAL CURRENT LIABILITIES                                                                               10,700.04

  LONG TERM LIABILITIES
   Notes Payable                                                                                               0.00
   Notes Payable LLC 48                                                                                        0.00
   Deed of Trust Payable                                                                                       0.00
   Accrued Interest                                                                                            0.00
   Security Deposits Liability                                                                            31,695.00
   Security Deposit Clearing                                                                                   0.00
   Pet Deposit Payable                                                                                       750.00
   Unearned Income                                                                                             0.00
   Mortgage Payable                                                                                    4,013,900.00
   1st Mortgage 461                                                                                            0.00
   2nd Mortgage 461                                                                                            0.00
   1st Mortgage 501                                                                                            0.00
   1st Deed 350, Suite 201                                                                                     0.00
   2nd Deed 350, Suite 201                                                                                     0.00
   1st Deed 350, Suite 200                                                                                     0.00
   First Mortgage 350 Suite 203                                                                                0.00
   1st Deed 350 Suites 101, 103                                                                                0.00
   Other Liabilities                                                                                           0.00
   Accum K-1 Losses                                                                                      233,411.00
   1st Mortgage Gate 5                                                                                         0.00
   2nd Deed Gate 5                                                                                             0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     272 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
   1st Mortgage Duffy Place                                                                                     0.00
   2nd Deed Duffy Place                                                                                         0.00
1st Mortgage 49 Ignacio                                                                                         0.00
   2nd Deed 49 Ignacio                                                                                          0.00
 TOTAL LONG TERM LIABILITIES                                                                           4,279,756.00
 TOTAL LIABILITIES                                                                                     4,290,456.04

  EQUITY
    Common Stock                                                                                                0.00
    Capital Contributions                                                                               5,100,000.00
    Capital Receivable                                                                                          0.00
    Less: Repurchased Units                                                                                     0.00
    TIC Ownership                                                                                               0.00
    L.P. Distributions                                                                                          0.00
    G.P. Distributions                                                                                          0.00
    Premium on Repurch Units                                                                                    0.00
    Previous Period Adjmts                                                                                      0.00
    Member Distribution                                                                                -2,106,332.52
    Dist. 38 to 20                                                                                              0.00
    Dist. 38 to 21                                                                                              0.00
Dist. 37 to 22                                                                                                  0.00
    Inter Co. PFI - PV1                                                                                         0.00
    Inter Co PFI - Gate 5                                                                                       0.00
    Inter Co PFI - Duffy                                                                                        0.00
    Inter Co PFI - Hamm                                                                                         0.00
    Inter Co PFI - 107                                                                                          0.00
    Inter Co PFI - 461                                                                                          0.00
    Inter Co PFI - 501                                                                                          0.00
    Inter Co PFI - 49                                                                                           0.00
    Inter Co PFI - 885                                                                                          0.00
    Inter Co. PFI - 515                                                                                         0.00
    Inter-Co PFI - 355                                                                                          0.00
    InterCo PFI - 7200                                                                                          0.00
    InterCo PFI-117                                                                                             0.00
    InterCo PFI - 7 Merry                                                                                       0.00
    InterCo PFI - 16914                                                                                         0.00
    InterCo PFI - Paul                                                                                          0.00
    InterCo PFI - 353                                                                                           0.00
    InterCo PFI - 1506                                                                                          0.00
    InterCo PFI - 1222                                                                                          0.00
    InterCo PFI - 419                                                                                           0.00
    Inter Co PFI - 19 Merrydale                                                                                 0.00
    Inter Co PFI - 1129                                                                                         0.00
    Inter Co PFI - 1315                                                                                         0.00
    Inter-Co. PFI - 1732                                                                                        0.00
    Inter-Co PFI-390                                                                                            0.00
    Inter Co PFI-santaland                                                                                      0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     273 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
  Retained Earnings                                                                                       315,068.40
  Retained Earingins - Owned Properties                                                                         0.00
  K1-Losses                                                                                                     0.00
  Net Income (Loss) Current                                                                              -250,282.15
  Appliance Depreciation                                                                                        0.00
  TOTAL EQUITY                                                                                         3,058,453.73
TOTAL LIABILITIES & EQUITY                                                                             7,348,909.77

  Total of All                                                                                                 0.00




            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     274 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                         26,629.14
  461 Bank Acct                                                                                                0.00
  501 Bank Acct                                                                                                0.00
  1015 -Reserve Account                                                                                        0.00
  1020 OLD Clearing                                                                                            0.00
  PFI First Community                                                                                          0.00
  Clearing                                                                                                     0.00
  PISF Inc. Transfer                                                                                           0.00
  PFI Cash - Transfer                                                                                          0.00
  Money Market                                                                                                 0.00
  Escrow Account                                                                                               0.00
  Fremont Checking Account                                                                                     0.00
  Interest Cash                                                                                                0.00
  Petty Cash                                                                                                   0.00
  Cash Hammondale                                                                                              0.00
  Cash 461                                                                                                     0.00
  Cash 501                                                                                                     0.00
  TOTAL CASH                                                                                              26,629.14

    RECEIVABLES
    Property Receivables                                                                                       0.00
    Loan Receivables                                                                                           0.00
    Other Receivables                                                                                          0.00
    Officer - Due to/from                                                                                      0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                          16,485.29
    A/R Other - Melissa B                                                                                      0.00
    A/R Other - People home equity                                                                             0.00
    A/R Collections                                                                                            0.00
    A/R Security Deposits                                                                                      0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                            16,485.29

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                     2,704.32
   Reserve - Improvements                                                                                      0.00
   Prepaid Maint. Contract                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid Mortgage Interest                                                                                   0.00
   Prepaid Taxes                                                                                               0.00
   TOTAL RESERVES & PREPAIDS                                                                               2,704.32
  TOTAL CURRENT ASSETS                                                                                    45,818.75


            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     275 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                           0.00
    Land                                                                                                        0.00
    Land - 501                                                                                                  0.00
    Land - PI 20 LLC                                                                                      760,000.00
    Land - 200 Gate 5                                                                                           0.00
    Land - Duffy                                                                                                0.00
    Land - 49 Ignacio                                                                                           0.00
    Land - 350 Ignacio Suite 200                                                                                0.00
    Land - PI 21 LLC                                                                                            0.00
    Land 30 Clay Court                                                                                          0.00
    Land - 690 DeLong                                                                                           0.00
    Building                                                                                            3,877,000.00
    Fixtures & Appliances                                                                                       0.00
    Improvements                                                                                                0.00
    Additional basis                                                                                            0.00
    Accum Depreciation                                                                                 -1,200,030.78
    Building - 501                                                                                              0.00
    Accum Depreciation Building - 501                                                                           0.00
    Building - PI 20                                                                                            0.00
    A/D Building PI 20                                                                                          0.00
    Building - 200 Gate 5                                                                                       0.00
    Open                                                                                                        0.00
    Accum Depreciation Gate 5                                                                                   0.00
    Buidling Duffy Place                                                                                        0.00
    Accum Depreciation Duffy Place                                                                              0.00
    Building 49 Ignacio                                                                                         0.00
    Accum Depreciation 49 Ignacio                                                                               0.00
    Building - Hammondale                                                                                       0.00
    Accum Depr Hammondale                                                                                       0.00
    350 Ignacio #200                                                                                            0.00
    A/D 350 Ignacio #200                                                                                        0.00
    350 Ignacio #101                                                                                            0.00
    A/D 350 Ignacio #101                                                                                        0.00
    Building - 30 Clay Ct.                                                                                      0.00
    A/D 30 Clay Ct.                                                                                             0.00
    Building 690 DeLong                                                                                         0.00
    A/D Building 690 DeLong                                                                                     0.00
    350 Ignacio #103                                                                                            0.00
    A/D 350 Ingacio #103                                                                                        0.00
    350 Ignacio #201                                                                                            0.00
    350 Ignacio # 203                                                                                           0.00
    A/D 350 Ignacio #203                                                                                        0.00
    350 Ignacio #100                                                                                            0.00
    A/D Ignacio #100                                                                                            0.00
    350 Ignacio #300                                                                                            0.00
    A/D 350 Ignacio #300                                                                                        0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     276 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
  Furniture and Fixtures                                                                                        0.00
  A/D Furn. & Fixt.                                                                                             0.00
  Furniture & Fixt Hamm                                                                                         0.00
  Furniture & Fixt Gate                                                                                         0.00
  A/D Furn./Fixt. Hamm                                                                                          0.00
  A/D Furn./Fixt. Gate                                                                                          0.00
  Computers                                                                                                     0.00
  A/D Computers                                                                                                 0.00
  A/V Equipment                                                                                                 0.00
  Vehicles                                                                                                      0.00
  A/D Vehicles                                                                                                  0.00
Tenant Imp. 350 Ignacio                                                                                         0.00
  A/D Tenant Imp.                                                                                               0.00
Acum. Gain (Loss) Gate                                                                                          0.00
Accum. Gain (Loss) Hamm                                                                                         0.00
Accum. Gain (Loss) 501                                                                                          0.00
  Accum Gain Loss - 461                                                                                         0.00
  Accum Depreciation Fixed Assets                                                                               0.00
 NET FIXED ASSETS                                                                                      3,436,969.22

  ACQUISITION ASSETS
   Closing Costs                                                                                           5,820.00
   A/A Closing Costs                                                                                           0.00
   Syndication Costs                                                                                           0.00
   Loan Fees                                                                                              55,868.86
   Accum Amort Loan Fees                                                                                 -10,105.70
   Personal Property                                                                                     100,000.00
   Accum Depreciation Personal Property                                                                 -100,000.00
   Organization Costs                                                                                          0.00
   Accum Amort Organization Costs                                                                              0.00
  NET ACQUISITION ASSETS                                                                                  51,583.16

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                     0.00
   2001 Bathroom Improvements                                                                                  0.00
   2001 Kitchen Improvements                                                                                   0.00
   2001 Floor Improvements                                                                                     0.00
   2001 Window Improvements                                                                                    0.00
   2001 Building Improvements                                                                                  0.00
   2001 Roof Improvements                                                                                      0.00
   2001 Other Improvements                                                                                     0.00
   2002 Bathroom Improvements                                                                                  0.00
   2002 Kitchen Improvements                                                                                   0.00
   2002 Floor Improvements                                                                                     0.00
   2002 Window Improvements                                                                                    0.00
   2002 Building Improvements                                                                                  0.00
   2002 Roof Improvements                                                                                      0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     277 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    2002 Other Improvements                                                                                     0.00
    2002 Improvement Salaries                                                                                   0.00
    2003 Bathroom Improvements                                                                                  0.00
    2003 Kitchen Improvements                                                                                   0.00
    2003 Floor Improvements                                                                                     0.00
    2003 Window Improvements                                                                                    0.00
    461-2003 Windows Improvements                                                                               0.00
    501-2003 Window Improvement                                                                                 0.00
    2003 Building Improvements                                                                                  0.00
    461-2003 Building Improvements                                                                              0.00
    501-2003 Building Improvements                                                                              0.00
    2003 Roof Improvements                                                                                      0.00
    2003 Other Improvements                                                                                     0.00
    461-2003 Other Improvements                                                                                 0.00
    501-2003 Other Improvements                                                                                 0.00
    2004 Bathroom Improvements                                                                                  0.00
    2004 Kitchen Improvements                                                                                   0.00
    2004 Floor Improvements                                                                                     0.00
    461-2004 Floor Improvements                                                                                 0.00
    501-2004 Floor Improvements                                                                                 0.00
    2004 Window Improvements                                                                                    0.00
    461-2004 Window Improvements                                                                                0.00
    501-2004 Window Improvements                                                                                0.00
    2004 Building Improvements                                                                                  0.00
    2004 Roof Improvements                                                                                      0.00
    2004 Other Improvements                                                                                     0.00
    461-2004 Other Improvements                                                                                 0.00
    501-2004 Other Improvements                                                                                 0.00
    2005 Bathroom Improvements                                                                                  0.00
    2005 Kitchen Improvements                                                                                   0.00
    461-2005 Kitchen Improvements                                                                               0.00
    501-2005 Kitchen Improvements                                                                               0.00
    2005 Floor Improvements                                                                                     0.00
    461-2005 Floor Improvements                                                                                 0.00
    501-2005 Floor Improvements                                                                                 0.00
    2005 Window Improvements                                                                                    0.00
    2005 Building Improvements                                                                                  0.00
    2005 Roof Improvements                                                                                      0.00
    2005 Other Improvements                                                                                     0.00
    461-2005 Other Improvements                                                                                 0.00
    501-2005 Other Improvements                                                                                 0.00
    2005 Improvement Salaries                                                                                   0.00
    2006 Bathroom Improvements                                                                                  0.00
    2006 Kitchen Improvements                                                                                   0.00
    461-2006 Kitchen Improvements                                                                               0.00
    501-2006 Kitchen Improvements                                                                               0.00
    2006 Floor Improvements                                                                                     0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     278 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    461-2006 Floor Improvements                                                                                 0.00
    501-2006 Floor Improvements                                                                                 0.00
    2006 Window Improvements                                                                                    0.00
    2006 Building Improvements                                                                                  0.00
    461-2006 Building Improvements                                                                              0.00
    501-2006 Building Improvements                                                                              0.00
    2006 Roof Improvements                                                                                      0.00
    2006 Other Improvements                                                                                     0.00
    2007 Bathroom Improvements                                                                                  0.00
    461-2007 Bathroom Improvements                                                                              0.00
    501-2007 Bathroom Improvements                                                                              0.00
    2007 Kitchen Improvements                                                                                   0.00
    2007 Floor Improvements                                                                                     0.00
    461-2007 Floor Improvements                                                                                 0.00
    501-2007 Floor Improvements                                                                                 0.00
    2007 Window Improvements                                                                                    0.00
    2007 Building Improvements                                                                                  0.00
    461-2007 Building Improvements                                                                              0.00
    501-2007 Building Improvements                                                                              0.00
    2007 Roof Improvements                                                                                      0.00
    2007 Other Improvements                                                                                     0.00
    461-2007 Other Improvements                                                                                 0.00
    501-2007 Other Improvements                                                                                 0.00
    2008 Bathroom Improvements                                                                                  0.00
    461-2008 Bathrooms Improvements                                                                             0.00
    501-2008 Bathroom Improvements                                                                              0.00
    2008 Kitchen Improvements                                                                                   0.00
    461-2008 Kitchen Improvements                                                                               0.00
    501-2008 Kitchen Improvements                                                                               0.00
    2008 Floor Improvements                                                                                     0.00
    461-2008 Floor Improvements                                                                                 0.00
    501-2008 Floor Improvements                                                                                 0.00
    2008 Window Improvements                                                                                    0.00
    2008 Building Improvements                                                                                  0.00
    2008 Roof Improvements                                                                                      0.00
    2008 Other Improvements                                                                                     0.00
    461-2008 Other Improvements                                                                                 0.00
    501-2008 Other Improvements                                                                                 0.00
    2009 Bathroom Improvements                                                                                  0.00
    2009 Kitchen Improvements                                                                                   0.00
    2009 Floor Improvements                                                                                     0.00
    2009 Window Improvements                                                                                    0.00
    2009 Building Improvements                                                                                  0.00
    2009 Roof Improvements                                                                                      0.00
    2009 Other Improvements                                                                                     0.00
    461-2009 Other Improvements                                                                                 0.00
    501-2009 Other Improvements                                                                                 0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     279 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
   2010 Other Improvements                                                                                      0.00
   2011 Other Improvements                                                                                      0.00
   2012 Other Improvements                                                                                      0.00
   2013 Other Improvements                                                                                  5,210.65
   2013-Roof Improvement                                                                                        0.00
   2014 Other Improvements                                                                                28,255.68
   2014 T/O Misc. Expense                                                                                   2,927.46
   2014 T/O Materials                                                                                       5,176.27
   2014 T/O Outside Vendor                                                                                13,204.73
   2014 - Roof                                                                                            63,000.00
   2015 Other Improvements                                                                                  1,887.20
   T/O Misc. Exp.                                                                                           2,110.09
   2015 T/O Materiales                                                                                      5,676.17
   T/O Outside Vendor                                                                                     17,745.58
   2016 Other Improvements                                                                                  1,663.59
   2016 T/O Misc. Exp.                                                                                      6,108.10
   2016 T/O Materials                                                                                     11,442.79
   2016 T/O outside vendors                                                                               51,021.28
   2016 Hills Assessments                                                                                 10,025.01
   2017 Other Improvements                                                                                  9,827.19
   2017 T/O Misc. Exp.                                                                                          0.00
   2017 T/O Materials                                                                                       1,978.39
   2017 T/O Outside Vendor                                                                                12,942.98
   2017 Hills Assessments                                                                                 11,338.28
   2018 Other Improvements                                                                                74,647.94
   2018 T/O Misc. Exp.                                                                                      4,567.86
   2018 T/O Materials                                                                                     12,841.27
   2018 T/O Outside Vendor                                                                                15,605.00
   2018 Hills Assessments                                                                                 44,901.62
   2019 Other Improvements                                                                               164,192.70
   2019 T/O Misc. Exp.                                                                                      2,817.76
   2019 T/O Materials                                                                                     26,486.33
   2019 T/O Outside Vendor                                                                                50,102.00
   2019 Hills Assessments                                                                                 30,814.20
   2020 Other Improvements                                                                                94,054.47
   2020 T/O Misc. Exp.                                                                                      5,753.78
   2020 T/O Materials                                                                                     50,323.46
   2020 T/O Outside Vendor                                                                               129,695.00
   2020 Hills Assessments                                                                                 11,790.48
  TOTAL CAPITAL IMPROVEMENTS                                                                             980,135.31
   Accum Deprec - Capital Improvements                                                                   576,707.42
  NET CAPITALIZED IMPROVEMENTS                                                                           403,427.89

  OTHER ASSETS
   Security Deposits                                                                                           0.00
   Investment - LLC 21                                                                                         0.00
   Investment - LLC 24                                                                                         0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     280 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    Investment - LLC 27                                                                                         0.00
    Investment - LLC 28                                                                                         0.00
    Investment - LLC 29                                                                                         0.00
    Investment - LLC 25                                                                                         0.00
    Investment - LLC 26                                                                                         0.00
    Investment - LLC 31                                                                                         0.00
    Investment - LLC 34                                                                                         0.00
    Investment - LLC 35                                                                                         0.00
    Investment - LLC 36                                                                                         0.00
    Investment LLC 37                                                                                           0.00
    Investment LLC 38                                                                                  3,565,000.00
    Investment - LLC 39                                                                                         0.00
    Investment - LLC 40                                                                                         0.00
    Investment - LLC 41                                                                                         0.00
    Investment - LLC 42                                                                                         0.00
    Investment - LLC 43                                                                                         0.00
                                                                                                                0.00
   investment - LLC 45                                                                                          0.00
   Investment in 48                                                                                             0.00
   BofA Teller Rental                                                                                           0.00
   Investment - 16914                                                                                           0.00
   Investment - Rafael Gardens                                                                                  0.00
   Investment - 1129 3rd Street                                                                                 0.00
   LP Units                                                                                                     0.00
   Investment - US Performing Arts                                                                              0.00
   Investment - Marin CoWork                                                                                    0.00
   Limited Liability Companies                                                                                  0.00
  TOTAL OTHER ASSETS                                                                                   3,565,000.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                      0.00
   Duffy Due to/from                                                                                           0.00
   PISF III                                                                                                    0.00
   PISF IV                                                                                                     0.00
   PISF VI                                                                                                     0.00
   PISF VII                                                                                                    0.00
   PISF IX                                                                                                     0.00
   PISF XI                                                                                                     0.00
   PISF XII                                                                                                    0.00
   PISF XIII                                                                                                   0.00
   PISF XIV                                                                                                    0.00
   PISF XV                                                                                                     0.00
   PISF XVI                                                                                                    0.00
   PISF XVII                                                                                                   0.00
   PISF XVIII                                                                                                  0.00
   461 Due To/From                                                                                             0.00
   501 Due/To From                                                                                             0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     281 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    Hammondale Due To/From                                                                                      0.00
    21 Due/to From                                                                                              0.00
    In process Lease litigation                                                                                 0.00
    LLC 20                                                                                                      0.00
    LLC 21                                                                                                      0.00
    LLC 22                                                                                                      0.00
    LLC 23                                                                                                      0.00
    LLC 24                                                                                                      0.00
    LLC 25                                                                                                      0.00
    LLC 26                                                                                                      0.00
    LLC 27                                                                                                      0.00
    LLC 28                                                                                                      0.00
    LLC 29                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 31                                                                                                      0.00
    LLC 32                                                                                                      0.00
    LLC 33                                                                                                      0.00
    LLC 34                                                                                                      0.00
    LLC 35                                                                                                      0.00
    LLC 36                                                                                                      0.00
    LLC 37                                                                                                      0.00
    LLC 38                                                                                                      0.00
    LLC 39                                                                                                      0.00
    LLC 40                                                                                                      0.00
    LLC 41                                                                                                      0.00
    LLC 42                                                                                                      0.00
    LLC 43                                                                                                      0.00
    LLC 44                                                                                                      0.00
    LLC 45                                                                                                      0.00
    LLC 46                                                                                                      0.00
    LLC 47                                                                                                      0.00
    LLC 48                                                                                                      0.00
    Due to/from LLC 49                                                                                          0.00
    PI LLC 50                                                                                                   0.00
    PI 51 LLC                                                                                                   0.00
    Due to/from Gate 5                                                                                          0.00
    PV 1 Due to/from                                                                                            0.00
    885 Due to/from                                                                                             0.00
    107 Due to/from                                                                                             0.00
    481 Due to/from                                                                                             0.00
    515 Due to/from                                                                                             0.00
    300 Due to/From PISF                                                                                        0.00
    Paul Drive Due to/from                                                                                      0.00
    353 BMK due to/from                                                                                         0.00
    49 Ignacio due to/from                                                                                      0.00
    Due To/From GP                                                                                       -449,000.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     282 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
   Due To/From 16914                                                                                            0.00
   Due To/From PISF, Inc.                                                                                       0.00
   Due To/From PIM                                                                                              0.00
   Note Receivable                                                                                              0.00
   7200 Redwood Due to/From                                                                                     0.00
   355 Due to / from                                                                                            0.00
   Due to/from 350 Ignacio Assoc.                                                                               0.00
   1222 Due to/from                                                                                             0.00
   419 Prospect due to/from                                                                                     0.00
 TOTAL LONG TERM RECEIVABLES                                                                             -449,000.00
TOTAL ASSETS                                                                                           7,053,799.02
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                           64.92
   Deferred Revenue                                                                                            0.00
   Unearned Rent                                                                                           3,009.85
   FTB Taxes Payable                                                                                           0.00
   PPP Loan                                                                                                    0.00
   Property Tax Payable                                                                                    6,367.65
   Insurance Payable                                                                                           0.00
   Accrued Expenses                                                                                            0.00
  TOTAL CURRENT LIABILITIES                                                                                9,442.42

  LONG TERM LIABILITIES
   Notes Payable                                                                                               0.00
   Notes Payable LLC 48                                                                                        0.00
   Deed of Trust Payable                                                                                       0.00
   Accrued Interest                                                                                            0.00
   Security Deposits Liability                                                                            39,075.00
   Security Deposit Clearing                                                                                   0.00
   Pet Deposit Payable                                                                                         0.00
   Unearned Income                                                                                             0.00
   Mortgage Payable                                                                                    3,991,631.06
   1st Mortgage 461                                                                                            0.00
   2nd Mortgage 461                                                                                            0.00
   1st Mortgage 501                                                                                            0.00
   1st Deed 350, Suite 201                                                                                     0.00
   2nd Deed 350, Suite 201                                                                                     0.00
   1st Deed 350, Suite 200                                                                                     0.00
   First Mortgage 350 Suite 203                                                                                0.00
   1st Deed 350 Suites 101, 103                                                                                0.00
   Other Liabilities                                                                                           0.00
   Accum K-1 Losses                                                                                      233,411.00
   1st Mortgage Gate 5                                                                                         0.00
   2nd Deed Gate 5                                                                                             0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     283 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
   1st Mortgage Duffy Place                                                                                     0.00
   2nd Deed Duffy Place                                                                                         0.00
1st Mortgage 49 Ignacio                                                                                         0.00
   2nd Deed 49 Ignacio                                                                                          0.00
 TOTAL LONG TERM LIABILITIES                                                                           4,264,117.06
 TOTAL LIABILITIES                                                                                     4,273,559.48

  EQUITY
    Common Stock                                                                                                0.00
    Capital Contributions                                                                               5,100,000.00
    Capital Receivable                                                                                          0.00
    Less: Repurchased Units                                                                                     0.00
    TIC Ownership                                                                                               0.00
    L.P. Distributions                                                                                          0.00
    G.P. Distributions                                                                                          0.00
    Premium on Repurch Units                                                                                    0.00
    Previous Period Adjmts                                                                                      0.00
    Member Distribution                                                                                -2,335,832.52
    Dist. 38 to 20                                                                                              0.00
    Dist. 38 to 21                                                                                              0.00
Dist. 37 to 22                                                                                                  0.00
    Inter Co. PFI - PV1                                                                                         0.00
    Inter Co PFI - Gate 5                                                                                       0.00
    Inter Co PFI - Duffy                                                                                        0.00
    Inter Co PFI - Hamm                                                                                         0.00
    Inter Co PFI - 107                                                                                          0.00
    Inter Co PFI - 461                                                                                          0.00
    Inter Co PFI - 501                                                                                          0.00
    Inter Co PFI - 49                                                                                           0.00
    Inter Co PFI - 885                                                                                          0.00
    Inter Co. PFI - 515                                                                                         0.00
    Inter-Co PFI - 355                                                                                          0.00
    InterCo PFI - 7200                                                                                          0.00
    InterCo PFI-117                                                                                             0.00
    InterCo PFI - 7 Merry                                                                                       0.00
    InterCo PFI - 16914                                                                                         0.00
    InterCo PFI - Paul                                                                                          0.00
    InterCo PFI - 353                                                                                           0.00
    InterCo PFI - 1506                                                                                          0.00
    InterCo PFI - 1222                                                                                          0.00
    InterCo PFI - 419                                                                                           0.00
    Inter Co PFI - 19 Merrydale                                                                                 0.00
    Inter Co PFI - 1129                                                                                         0.00
    Inter Co PFI - 1315                                                                                         0.00
    Inter-Co. PFI - 1732                                                                                        0.00
    Inter-Co PFI-390                                                                                            0.00
    Inter Co PFI-santaland                                                                                      0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     284 01, 2020
                                                           of 2121                                         05:08 PM
Professional Investors 20, LLC (20)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
  Retained Earnings                                                                                        64,786.25
  Retained Earingins - Owned Properties                                                                         0.00
  K1-Losses                                                                                                     0.00
  Net Income (Loss) Current                                                                               -48,714.19
  Appliance Depreciation                                                                                        0.00
  TOTAL EQUITY                                                                                         2,780,239.54
TOTAL LIABILITIES & EQUITY                                                                             7,053,799.02

  Total of All                                                                                                 0.00




            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     285 01, 2020
                                                           of 2121                                         05:08 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 20, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       286
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Professional Investors 20, LLC (20)                                                                             Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Investment 16914                                   0.00                0.00                0.00               0.00
   open                                               0.00                0.00                0.00               0.00
   22 Due/to From                                     0.00                0.00                0.00               0.00
INCOME
  Rent Income                                    608,925.00              73.96          608,925.00              73.96
  Prepaid Rental Income                                0.00               0.00                0.00               0.00
  Parking Fees                                         0.00               0.00                0.00               0.00
  Pet Rent                                            50.00               0.01               50.00               0.01
  Laundry income                                     462.18               0.06              462.18               0.06
  Commercial Recovery Income                           0.00               0.00                0.00               0.00
  Prior Year Recovery Income                           0.00               0.00                0.00               0.00
  Utility Income                                       0.00               0.00                0.00               0.00
  Storage Income                                       0.00               0.00                0.00               0.00
  Association Fees                                     0.00               0.00                0.00               0.00
  Management Fee Income                                0.00               0.00                0.00               0.00
  Outside Management Income                            0.00               0.00                0.00               0.00
  Admin Fee Income                                     0.00               0.00                0.00               0.00
  Interest Income                                      0.00               0.00                0.00               0.00
  Tax Return Prep. Income                              0.00               0.00                0.00               0.00
  Accounting Fees                                      0.00               0.00                0.00               0.00
  G.P. Fee Income                                      0.00               0.00                0.00               0.00
  LLC Distribution Income                        213,900.00              25.98          213,900.00              25.98
  Partnership Income                                   0.00               0.00                0.00               0.00
  Commission income                                    0.00               0.00                0.00               0.00
  Sale of Units                                        0.00               0.00                0.00               0.00
  Gain on Sale of Property                             0.00               0.00                0.00               0.00
TOTAL INCOME                                     823,337.18             100.00          823,337.18             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   29,104.16               3.53           29,104.16               3.53
   Promo/Move-In Incentives                        2,795.00               0.34            2,795.00               0.34
   Referral Fees                                       0.00               0.00                0.00               0.00
   Salaries                                            0.00               0.00                0.00               0.00
   Pension                                             0.00               0.00                0.00               0.00
   Section 125 Misc                                    0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00               0.00                0.00               0.00
   Advertising                                         0.00               0.00                0.00               0.00
   Marketing Subscriptions                             0.00               0.00                0.00               0.00
   Marketing Tools                                     0.00               0.00                0.00               0.00
   Signs                                               0.00               0.00                0.00               0.00
   Do not use me                                       0.00               0.00                0.00               0.00
   Other Renting Expenses                          2,000.00               0.24            2,000.00               0.24
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       287 01, 2020
                                                             of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Bad Debt Expense                                   0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                         -100.00              -0.01            -100.00               -0.01
   Credit Check Fees Paid                           144.50              0.02              144.50               0.02
   TOTAL RENTING EXPENSE                        33,943.66               4.12          33,943.66                4.12

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                              0.00              0.00                0.00               0.00
   Legal                                              0.00              0.00                0.00               0.00
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                                 236.00              0.03              236.00               0.03
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                  -177.26             -0.02             -177.26              -0.02
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                       0.00              0.00                0.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                         866.00              0.11              866.00               0.11
   Security Patrol                                    0.00              0.00                0.00               0.00
   Auto Expense                                       0.00              0.00                0.00               0.00
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                              44,638.20              5.42           44,638.20               5.42
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      45,562.94              5.53           45,562.94               5.53

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           24,340.00              2.96           24,340.00               2.96
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     288 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Interior Lobby Plants                              0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                  0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                0.00               0.00
   Mgt. Office Telephone                              0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                      0.00              0.00                0.00               0.00
   Postage                                            0.00              0.00                0.00               0.00
   Rent Expense Corporate                             0.00              0.00                0.00               0.00
   Client Entertainment                               0.00              0.00                0.00               0.00
   Commercial Misc Exp                                0.00              0.00                0.00               0.00
   Education                                          0.00              0.00                0.00               0.00
   Security Costs                                     0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                        24,340.00               2.96          24,340.00                2.96

  UTILITIES EXPENSE
   Gas & Electricity                              9,577.36              1.16            9,577.36               1.16
   Utilities Credits or rebates                    -619.80             -0.08             -619.80              -0.08
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                         10,064.06              1.22           10,064.06               1.22
   Garbage & Trash Removal                        1,518.00              0.18            1,518.00               0.18
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         1,584.58              0.19            1,584.58               0.19
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                       22,124.20              2.69           22,124.20               2.69

  REPAIRS & MAINTENANCE
   R&M Unit                                       4,591.36              0.56            4,591.36               0.56
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                0.00              0.00                0.00               0.00
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     289 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   R&M - pritim                                       0.00              0.00                0.00               0.00
   R&M-kellys appliance center                        0.00              0.00                0.00               0.00
   R&M - rolgar                                       0.00              0.00                0.00               0.00
   R&M Friedman's                                     0.00              0.00                0.00               0.00
   R&M - bucks                                        0.00              0.00                0.00               0.00
   R&M - knilou                                       0.00              0.00                0.00               0.00
   R&M - mfence                                       0.00              0.00                0.00               0.00
   R&M - g&a                                          0.00              0.00                0.00               0.00
   R&M - paving & Concrete                            0.00              0.00                0.00               0.00
   T/O - Materials                                    0.00              0.00                0.00               0.00
   T/O - Outside Vendor                               0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                               0.00              0.00                0.00               0.00
   Cleaning - A&V                                     0.00              0.00                0.00               0.00
   Cleaning - garale                                  0.00              0.00                0.00               0.00
   R&M - Pest Control                            5,150.00               0.63           5,150.00                0.63
   Landscaping Salaries                               0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                         0.00              0.00                0.00               0.00
   Maint. Salaries                                    0.00              0.00                0.00               0.00
   Cleaning Salaries                                  0.00              0.00                0.00               0.00
   Painting Salaries                                  0.00              0.00                0.00               0.00
   Improvement Salaries                               0.00              0.00                0.00               0.00
   Maintenance Supplies                             782.29              0.10              782.29               0.10
   R&M - Electrical Supplies                         80.92              0.01               80.92               0.01
   R&M - Landscaping Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                            0.00              0.00                0.00               0.00
   Dept. Supplies-maint                               0.00              0.00                0.00               0.00
   Dept. Supplies-depot                               0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                             0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                             0.00              0.00                0.00               0.00
   Dept. Supplies-color                               0.00              0.00                0.00               0.00
   R&M - Landscape                                    0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                 0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                            0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                              0.00              0.00                0.00               0.00
   Dept. Supplies-peach                               0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                            0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                             0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                            0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                0.00               0.00
   Dept. Supplies - Water                             0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                            0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     290 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                               0.00              0.00                0.00               0.00
   Supply - Grainger                                  0.00              0.00                0.00               0.00
   Welcome office supp. & signs                       0.00              0.00                0.00               0.00
   Maint - Supplies fans                              0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                0.00              0.00                0.00               0.00
   R&M - Dabrans                                      0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                          0.00              0.00                0.00               0.00
   Supp-Whiteside                                     0.00              0.00                0.00               0.00
   Misc. Small Purchases                              0.00              0.00                0.00               0.00
   Small Tools & Equipment                            0.00              0.00                0.00               0.00
   Miscellaneous Expense                              0.00              0.00                0.00               0.00
   Locks & Keys                                     224.08              0.03              224.08               0.03
   R&M - Painting Supplies                            0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                             0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                         0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                     0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                     10,828.65               1.32          10,828.65                1.32

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00               0.00                0.00
   Contract-Calif                                    0.00               0.00               0.00                0.00
   Contract-cas                                      0.00               0.00               0.00                0.00
   Contract-deason                                   0.00               0.00               0.00                0.00
   Contract-delta                                    0.00               0.00               0.00                0.00
   Contract-dorius                                   0.00               0.00               0.00                0.00
   Contract-elevator                                 0.00               0.00               0.00                0.00
   Contract-Kone                                     0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                  0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00               0.00                0.00
   Contract-pcon                                     0.00               0.00               0.00                0.00
   Contract-oroszi                                   0.00               0.00               0.00                0.00
   Contract-roto                                     0.00               0.00               0.00                0.00
   Contract-roys                                     0.00               0.00               0.00                0.00
   Contract-silvas                                   0.00               0.00               0.00                0.00
   Contract-spartan                                  0.00               0.00               0.00                0.00
   Contract - transbay                               0.00               0.00               0.00                0.00
   Contract - fire master                            0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                     0.00               0.00               0.00                0.00
   Contract - milpac                                 0.00               0.00               0.00                0.00
   Contract - Counter                                0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                       0.00               0.00               0.00                0.00
   Contractor - bucks                                0.00               0.00               0.00                0.00
   Contractor - Stripe                               0.00               0.00               0.00                0.00
   Contractor - wk                                   0.00               0.00               0.00                0.00
   Contract - bludol                                 0.00               0.00               0.00                0.00
   Contract - Able                                   0.00               0.00               0.00                0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     291 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Contract - Mainstay                                0.00              0.00                0.00               0.00
   Contractor - pro - tech                            0.00              0.00                0.00               0.00
   Contract - thoseguy                                0.00              0.00                0.00               0.00
   Contract - kevmar                                  0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                           0.00              0.00                0.00               0.00
   Contract-Solarcraft                                0.00              0.00                0.00               0.00
   contract-servpro                                   0.00              0.00                0.00               0.00
   Contract northgut                                  0.00              0.00                0.00               0.00
   contract-terminix                                  0.00              0.00                0.00               0.00
   Contract-Scent Tek                                 0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                     2,009.16               0.24           2,009.16                0.24
   Contract - Electrical & Lighting                   0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                        1,633.00               0.20           1,633.00                0.20
   Contract R&M                                 33,540.00               4.07          33,540.00                4.07
   Cont.Carpet Clean/Repair                           0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                        0.00              0.00                0.00               0.00
   Contract - Painting                                0.00              0.00                0.00               0.00
   Contract - Pest Control                            0.00              0.00                0.00               0.00
   Contract - Landscaping                           978.13              0.12              978.13               0.12
   contract-Garcia's Landscape                        0.00              0.00                0.00               0.00
   Dugdales Landscaping                               0.00              0.00                0.00               0.00
   Pinedas Tree Service                               0.00              0.00                0.00               0.00
   Contract All phase Excavating                      0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                          0.00              0.00                0.00               0.00
   Contract - Pool Maint.                             0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                         0.00              0.00                0.00               0.00
   Contract Appliance Rep.                            0.00              0.00                0.00               0.00
   Contract - Roof Maint                              0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                        0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                        38,160.29               4.63          38,160.29                4.63

  TAXES
   Real Estate Taxes                             75,774.70              9.20           75,774.70               9.20
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             75,774.70              9.20           75,774.70               9.20

  INSURANCE EXPENSE
   Package Insurance                             11,979.77              1.46           11,979.77               1.46
   Earthquake Insurance                           6,074.82              0.74            6,074.82               0.74
   Umbrella Insurance                               834.00              0.10              834.00               0.10
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     292 01, 2020
                                                           of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                             Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Medical - Misc                                     0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                           0.00                0.00                0.00               0.00
   Business Practices Insurance                       0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                      18,888.59                 2.29          18,888.59                2.29

TOTAL OPERATING EXPENSES                         269,623.03              32.75          269,623.03              32.75

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00                0.00               0.00
   Storage Rent Income                                 0.00               0.00                0.00               0.00
   Pet Rent                                         -525.00              -0.06             -525.00              -0.06
   Parking Fees                                        0.00               0.00                0.00               0.00
   Laundry                                       -10,216.53              -1.24          -10,216.53              -1.24
   Vending                                             0.00               0.00                0.00               0.00
   NSF Check Fees                                      0.00               0.00                0.00               0.00
   Late Charges                                   -2,400.00              -0.29           -2,400.00              -0.29
   Damages & Cleaning Fees                             0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    -7,410.86              -0.90           -7,410.86              -0.90
   Miscellaneous Income                                0.00               0.00                0.00               0.00
   HVAC Income                                         0.00               0.00                0.00               0.00
   Interest Income                                     0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                            -20,552.39              -2.50          -20,552.39              -2.50

NET OPERATING INCOME                             574,266.54              69.75          574,266.54              69.75

  DEBT SERVICE EXPENSE
   Mortgage Interest                             168,890.42              20.51          168,890.42              20.51
   Deed Of Trust Interest                              0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   Interest Expense Corporate                          0.00               0.00                0.00               0.00
   Notes Payable Interest                              0.00               0.00                0.00               0.00
   Affiliate Loan Interest                             0.00               0.00                0.00               0.00
   Other Interest Expense                              0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                       168,890.42              20.51          168,890.42              20.51

  NET INC.BEFORE DEP.& TAX                       405,376.12              49.24          405,376.12              49.24

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         147,525.48              17.92          147,525.48              17.92
   F&F Hamm Depreciation                               0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                              0.00               0.00                0.00               0.00
   Appliances Depreciation                             0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                      268,590.52              32.62          268,590.52              32.62
   Closing Cost Amortization                           0.00               0.00                0.00               0.00
   Loan Fee Amortization                           1,396.71               0.17            1,396.71               0.17
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       293 01, 2020
                                                             of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                             0.00                0.00                0.00               0.00
   Software Devel. Amort.                             0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                         0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                     417,512.71                 50.71         417,512.71               50.71

NET INC.(LOSS) BEF.TAXES                         -12,136.59              -1.47          -12,136.59              -1.47

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                             0.00               0.00                0.00               0.00
   FTB Tax Expense                                 4,734.56               0.57            4,734.56               0.57
   Taxes - Other                                       0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                        4,734.56               0.57            4,734.56               0.57

NET INCOME (LOSS)BK                              -16,871.15              -2.05          -16,871.15              -2.05

K-1 and Other Items
  K-1 Losses                                           0.00               0.00                0.00               0.00
  K-1 Income Items                               233,411.00              28.35          233,411.00              28.35

  Extraordinary Items                                  0.00               0.00                0.00               0.00

  Temporary Distribution                               0.00               0.00                0.00               0.00




            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       294 01, 2020
                                                             of 2121                                         05:10 PM
Professional Investors 20, LLC (20)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Investment 16914                                   0.00                0.00                0.00               0.00
   open                                               0.00                0.00                0.00               0.00
   22 Due/to From                                     0.00                0.00                0.00               0.00
INCOME
  Rent Income                                    368,820.00              77.20          368,820.00              77.20
  Prepaid Rental Income                                0.00               0.00                0.00               0.00
  Parking Fees                                         0.00               0.00                0.00               0.00
  Pet Rent                                             0.00               0.00                0.00               0.00
  Laundry income                                   1,863.69               0.39            1,863.69               0.39
  Commercial Recovery Income                           0.00               0.00                0.00               0.00
  Prior Year Recovery Income                           0.00               0.00                0.00               0.00
  Utility Income                                      97.60               0.02               97.60               0.02
  Storage Income                                       0.00               0.00                0.00               0.00
  Association Fees                                     0.00               0.00                0.00               0.00
  Management Fee Income                                0.00               0.00                0.00               0.00
  Outside Management Income                            0.00               0.00                0.00               0.00
  Admin Fee Income                                     0.00               0.00                0.00               0.00
  Interest Income                                      0.00               0.00                0.00               0.00
  Tax Return Prep. Income                              0.00               0.00                0.00               0.00
  Accounting Fees                                      0.00               0.00                0.00               0.00
  G.P. Fee Income                                      0.00               0.00                0.00               0.00
  LLC Distribution Income                        106,950.00              22.39          106,950.00              22.39
  Partnership Income                                   0.00               0.00                0.00               0.00
  Commission income                                    0.00               0.00                0.00               0.00
  Sale of Units                                        0.00               0.00                0.00               0.00
  Gain on Sale of Property                             0.00               0.00                0.00               0.00
TOTAL INCOME                                     477,731.29             100.00          477,731.29             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   71,641.00              15.00           71,641.00              15.00
   Promo/Move-In Incentives                            0.00               0.00                0.00               0.00
   Referral Fees                                       0.00               0.00                0.00               0.00
   Salaries                                            0.00               0.00                0.00               0.00
   Pension                                             0.00               0.00                0.00               0.00
   Section 125 Misc                                    0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00               0.00                0.00               0.00
   Advertising                                         0.00               0.00                0.00               0.00
   Marketing Subscriptions                             0.00               0.00                0.00               0.00
   Marketing Tools                                     0.00               0.00                0.00               0.00
   Signs                                               0.00               0.00                0.00               0.00
   Do not use me                                       0.00               0.00                0.00               0.00
   Other Renting Expenses                            430.17               0.09              430.17               0.09
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       295 01, 2020
                                                             of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Bad Debt Expense                                   0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                         -250.00              -0.05            -250.00               -0.05
   Credit Check Fees Paid                             0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                        71,821.17              15.03          71,821.17               15.03

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                              0.00              0.00                0.00               0.00
   Legal                                              0.00              0.00                0.00               0.00
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                                 118.00              0.02              118.00               0.02
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                     0.00              0.00                0.00               0.00
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                       0.00              0.00                0.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                       5,628.96              1.18            5,628.96               1.18
   Security Patrol                                    0.00              0.00                0.00               0.00
   Auto Expense                                       0.00              0.00                0.00               0.00
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                              26,038.95              5.45           26,038.95               5.45
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      31,785.91              6.65           31,785.91               6.65

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           14,752.80              3.09           14,752.80               3.09
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     296 01, 2020
                                                           of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Interior Lobby Plants                              0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                  0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                0.00               0.00
   Mgt. Office Telephone                              0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                      0.00              0.00                0.00               0.00
   Postage                                            0.00              0.00                0.00               0.00
   Rent Expense Corporate                             0.00              0.00                0.00               0.00
   Client Entertainment                               0.00              0.00                0.00               0.00
   Commercial Misc Exp                                0.00              0.00                0.00               0.00
   Education                                          0.00              0.00                0.00               0.00
   Security Costs                                     0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                        14,752.80               3.09          14,752.80                3.09

  UTILITIES EXPENSE
   Gas & Electricity                              6,408.25              1.34            6,408.25               1.34
   Utilities Credits or rebates                    -686.52             -0.14             -686.52              -0.14
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                          4,351.99              0.91            4,351.99               0.91
   Garbage & Trash Removal                        5,051.50              1.06            5,051.50               1.06
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                           923.42              0.19              923.42               0.19
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                       16,048.64              3.36           16,048.64               3.36

  REPAIRS & MAINTENANCE
   R&M Unit                                       8,894.51              1.86            8,894.51               1.86
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                              223.03              0.05              223.03               0.05
   R&M - Windows                                    149.33              0.03              149.33               0.03
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     297 01, 2020
                                                           of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   R&M - pritim                                       0.00              0.00                0.00               0.00
   R&M-kellys appliance center                        0.00              0.00                0.00               0.00
   R&M - rolgar                                       0.00              0.00                0.00               0.00
   R&M Friedman's                                     0.00              0.00                0.00               0.00
   R&M - bucks                                        0.00              0.00                0.00               0.00
   R&M - knilou                                       0.00              0.00                0.00               0.00
   R&M - mfence                                       0.00              0.00                0.00               0.00
   R&M - g&a                                          0.00              0.00                0.00               0.00
   R&M - paving & Concrete                            0.00              0.00                0.00               0.00
   T/O - Materials                                    0.00              0.00                0.00               0.00
   T/O - Outside Vendor                               0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                               0.00              0.00                0.00               0.00
   Cleaning - A&V                                     0.00              0.00                0.00               0.00
   Cleaning - garale                                  0.00              0.00                0.00               0.00
   R&M - Pest Control                               300.00              0.06              300.00               0.06
   Landscaping Salaries                               0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                         0.00              0.00                0.00               0.00
   Maint. Salaries                                    0.00              0.00                0.00               0.00
   Cleaning Salaries                                  0.00              0.00                0.00               0.00
   Painting Salaries                                  0.00              0.00                0.00               0.00
   Improvement Salaries                               0.00              0.00                0.00               0.00
   Maintenance Supplies                          1,010.93               0.21           1,010.93                0.21
   R&M - Electrical Supplies                          0.00              0.00                0.00               0.00
   R&M - Landscaping Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                            0.00              0.00                0.00               0.00
   Dept. Supplies-maint                               0.00              0.00                0.00               0.00
   Dept. Supplies-depot                               0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                             0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                             0.00              0.00                0.00               0.00
   Dept. Supplies-color                               0.00              0.00                0.00               0.00
   R&M - Landscape                                  198.56              0.04              198.56               0.04
   Dept. Supplies-msm                                 0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                            0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                              0.00              0.00                0.00               0.00
   Dept. Supplies-peach                               0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                            0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                             0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                            0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                0.00               0.00
   Dept. Supplies - Water                             0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                          224.05              0.05              224.05               0.05
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     298 01, 2020
                                                           of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                               0.00              0.00                0.00               0.00
   Supply - Grainger                                  0.00              0.00                0.00               0.00
   Welcome office supp. & signs                       0.00              0.00                0.00               0.00
   Maint - Supplies fans                              0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                0.00              0.00                0.00               0.00
   R&M - Dabrans                                      0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                          0.00              0.00                0.00               0.00
   Supp-Whiteside                                     0.00              0.00                0.00               0.00
   Misc. Small Purchases                              0.00              0.00                0.00               0.00
   Small Tools & Equipment                            0.00              0.00                0.00               0.00
   Miscellaneous Expense                              0.00              0.00                0.00               0.00
   Locks & Keys                                       0.00              0.00                0.00               0.00
   R&M - Painting Supplies                          941.56              0.20              941.56               0.20
   R&M - Roofing Supplies                        2,155.49               0.45           2,155.49                0.45
   R&M - Door/Window Supplies                         0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                     0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                     14,097.46               2.95          14,097.46                2.95

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00               0.00                0.00
   Contract-Calif                                    0.00               0.00               0.00                0.00
   Contract-cas                                      0.00               0.00               0.00                0.00
   Contract-deason                                   0.00               0.00               0.00                0.00
   Contract-delta                                    0.00               0.00               0.00                0.00
   Contract-dorius                                   0.00               0.00               0.00                0.00
   Contract-elevator                                 0.00               0.00               0.00                0.00
   Contract-Kone                                     0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                  0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00               0.00                0.00
   Contract-pcon                                     0.00               0.00               0.00                0.00
   Contract-oroszi                                   0.00               0.00               0.00                0.00
   Contract-roto                                     0.00               0.00               0.00                0.00
   Contract-roys                                     0.00               0.00               0.00                0.00
   Contract-silvas                                   0.00               0.00               0.00                0.00
   Contract-spartan                                  0.00               0.00               0.00                0.00
   Contract - transbay                               0.00               0.00               0.00                0.00
   Contract - fire master                            0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                     0.00               0.00               0.00                0.00
   Contract - milpac                                 0.00               0.00               0.00                0.00
   Contract - Counter                                0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                       0.00               0.00               0.00                0.00
   Contractor - bucks                                0.00               0.00               0.00                0.00
   Contractor - Stripe                               0.00               0.00               0.00                0.00
   Contractor - wk                                   0.00               0.00               0.00                0.00
   Contract - bludol                                 0.00               0.00               0.00                0.00
   Contract - Able                                   0.00               0.00               0.00                0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     299 01, 2020
                                                           of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Contract - Mainstay                                0.00              0.00                0.00               0.00
   Contractor - pro - tech                            0.00              0.00                0.00               0.00
   Contract - thoseguy                                0.00              0.00                0.00               0.00
   Contract - kevmar                                  0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                           0.00              0.00                0.00               0.00
   Contract-Solarcraft                                0.00              0.00                0.00               0.00
   contract-servpro                                   0.00              0.00                0.00               0.00
   Contract northgut                                  0.00              0.00                0.00               0.00
   contract-terminix                                  0.00              0.00                0.00               0.00
   Contract-Scent Tek                                 0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                        277.50              0.06              277.50               0.06
   Contract - Electrical & Lighting                   0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                             0.00              0.00                0.00               0.00
   Contract R&M                                  9,922.15               2.08           9,922.15                2.08
   Cont.Carpet Clean/Repair                           0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                        0.00              0.00                0.00               0.00
   Contract - Painting                                0.00              0.00                0.00               0.00
   Contract - Pest Control                            0.00              0.00                0.00               0.00
   Contract - Landscaping                         -978.14              -0.20            -978.14               -0.20
   contract-Garcia's Landscape                        0.00              0.00                0.00               0.00
   Dugdales Landscaping                               0.00              0.00                0.00               0.00
   Pinedas Tree Service                               0.00              0.00                0.00               0.00
   Contract All phase Excavating                      0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                          0.00              0.00                0.00               0.00
   Contract - Pool Maint.                             0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                         0.00              0.00                0.00               0.00
   Contract Appliance Rep.                            0.00              0.00                0.00               0.00
   Contract - Roof Maint                              0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                        0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                         9,221.51               1.93           9,221.51                1.93

  TAXES
   Real Estate Taxes                             44,573.55              9.33           44,573.55               9.33
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             44,573.55              9.33           44,573.55               9.33

  INSURANCE EXPENSE
   Package Insurance                              9,842.37              2.06            9,842.37               2.06
   Earthquake Insurance                           3,743.81              0.78            3,743.81               0.78
   Umbrella Insurance                               656.60              0.14              656.60               0.14
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     300 01, 2020
                                                           of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                             Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Medical - Misc                                     0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                           0.00                0.00                0.00               0.00
   Business Practices Insurance                       0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                      14,242.78                 2.98          14,242.78                2.98

TOTAL OPERATING EXPENSES                         216,543.82              45.33          216,543.82              45.33

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00                0.00               0.00
   Storage Rent Income                                 0.00               0.00                0.00               0.00
   Pet Rent                                            0.00               0.00                0.00               0.00
   Parking Fees                                        0.00               0.00                0.00               0.00
   Laundry                                             0.00               0.00                0.00               0.00
   Vending                                             0.00               0.00                0.00               0.00
   NSF Check Fees                                      0.00               0.00                0.00               0.00
   Late Charges                                     -375.00              -0.08             -375.00              -0.08
   Damages & Cleaning Fees                             0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                        -0.67               0.00               -0.67               0.00
   Miscellaneous Income                                0.00               0.00                0.00               0.00
   HVAC Income                                         0.00               0.00                0.00               0.00
   Interest Income                                     0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                               -375.67              -0.08             -375.67              -0.08

NET OPERATING INCOME                             261,563.14              54.75          261,563.14              54.75

  DEBT SERVICE EXPENSE
   Mortgage Interest                              98,456.35              20.61           98,456.35              20.61
   Deed Of Trust Interest                              0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   Interest Expense Corporate                          0.00               0.00                0.00               0.00
   Notes Payable Interest                              0.00               0.00                0.00               0.00
   Affiliate Loan Interest                             0.00               0.00                0.00               0.00
   Other Interest Expense                              0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        98,456.35              20.61           98,456.35              20.61

  NET INC.BEFORE DEP.& TAX                       163,106.79              34.14          163,106.79              34.14

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         179,753.07              37.63          179,753.07              37.63
   F&F Hamm Depreciation                               0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                              0.00               0.00                0.00               0.00
   Appliances Depreciation                             0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                       28,808.92               6.03           28,808.92               6.03
   Closing Cost Amortization                           0.00               0.00                0.00               0.00
   Loan Fee Amortization                           3,258.99               0.68            3,258.99               0.68
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       301 01, 2020
                                                             of 2121                                         05:11 PM
Professional Investors 20, LLC (20)                                                                            Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                             0.00               0.00                0.00               0.00
   Software Devel. Amort.                             0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                         0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                     211,820.98                44.34         211,820.98               44.34

NET INC.(LOSS) BEF.TAXES                         -48,714.19            -10.20          -48,714.19             -10.20

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00               0.00               0.00                0.00
   FTB Tax Expense                                    0.00               0.00               0.00                0.00
   Taxes - Other                                      0.00               0.00               0.00                0.00

NET INCOME (LOSS)BK                              -48,714.19            -10.20          -48,714.19             -10.20

K-1 and Other Items
  K-1 Losses                                          0.00               0.00               0.00                0.00
  K-1 Income Items                                    0.00               0.00               0.00                0.00

  Extraordinary Items                                 0.00               0.00               0.00                0.00

  Temporary Distribution                              0.00               0.00               0.00                0.00




            Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      302 01, 2020
                                                            of 2121                                         05:11 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 20, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       303
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Professional Investors 20, LLC (20)                                                                             Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Investment 16914                                   0.00                0.00                0.00               0.00
   open                                               0.00                0.00                0.00               0.00
   22 Due/to From                                     0.00                0.00                0.00               0.00
INCOME
  Rent Income                                    608,925.00              73.96          608,925.00              73.96
  Prepaid Rental Income                                0.00               0.00                0.00               0.00
  Parking Fees                                         0.00               0.00                0.00               0.00
  Pet Rent                                            50.00               0.01               50.00               0.01
  Laundry income                                     462.18               0.06              462.18               0.06
  Commercial Recovery Income                           0.00               0.00                0.00               0.00
  Prior Year Recovery Income                           0.00               0.00                0.00               0.00
  Utility Income                                       0.00               0.00                0.00               0.00
  Storage Income                                       0.00               0.00                0.00               0.00
  Association Fees                                     0.00               0.00                0.00               0.00
  Management Fee Income                                0.00               0.00                0.00               0.00
  Outside Management Income                            0.00               0.00                0.00               0.00
  Admin Fee Income                                     0.00               0.00                0.00               0.00
  Interest Income                                      0.00               0.00                0.00               0.00
  Tax Return Prep. Income                              0.00               0.00                0.00               0.00
  Accounting Fees                                      0.00               0.00                0.00               0.00
  G.P. Fee Income                                      0.00               0.00                0.00               0.00
  LLC Distribution Income                        213,900.00              25.98          213,900.00              25.98
  Partnership Income                                   0.00               0.00                0.00               0.00
  Commission income                                    0.00               0.00                0.00               0.00
  Sale of Units                                        0.00               0.00                0.00               0.00
  Gain on Sale of Property                             0.00               0.00                0.00               0.00
TOTAL INCOME                                     823,337.18             100.00          823,337.18             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   29,104.16               3.53           29,104.16               3.53
   Promo/Move-In Incentives                        2,795.00               0.34            2,795.00               0.34
   Referral Fees                                       0.00               0.00                0.00               0.00
   Salaries                                            0.00               0.00                0.00               0.00
   Pension                                             0.00               0.00                0.00               0.00
   Section 125 Misc                                    0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00               0.00                0.00               0.00
   Advertising                                         0.00               0.00                0.00               0.00
   Marketing Subscriptions                             0.00               0.00                0.00               0.00
   Marketing Tools                                     0.00               0.00                0.00               0.00
   Signs                                               0.00               0.00                0.00               0.00
   Do not use me                                       0.00               0.00                0.00               0.00
   Other Renting Expenses                          2,000.00               0.24            2,000.00               0.24
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       304 01, 2020
                                                             of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Bad Debt Expense                                   0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                         -100.00              -0.01            -100.00               -0.01
   Credit Check Fees Paid                           144.50              0.02              144.50               0.02
   TOTAL RENTING EXPENSE                        33,943.66               4.12          33,943.66                4.12

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                              0.00              0.00                0.00               0.00
   Legal                                              0.00              0.00                0.00               0.00
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                                 236.00              0.03              236.00               0.03
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                  -177.26             -0.02             -177.26              -0.02
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                       0.00              0.00                0.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                         866.00              0.11              866.00               0.11
   Security Patrol                                    0.00              0.00                0.00               0.00
   Auto Expense                                       0.00              0.00                0.00               0.00
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                              44,638.20              5.42           44,638.20               5.42
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      45,562.94              5.53           45,562.94               5.53

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           24,340.00              2.96           24,340.00               2.96
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     305 01, 2020
                                                           of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Interior Lobby Plants                              0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                  0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                0.00               0.00
   Mgt. Office Telephone                              0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                      0.00              0.00                0.00               0.00
   Postage                                            0.00              0.00                0.00               0.00
   Rent Expense Corporate                             0.00              0.00                0.00               0.00
   Client Entertainment                               0.00              0.00                0.00               0.00
   Commercial Misc Exp                                0.00              0.00                0.00               0.00
   Education                                          0.00              0.00                0.00               0.00
   Security Costs                                     0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                        24,340.00               2.96          24,340.00                2.96

  UTILITIES EXPENSE
   Gas & Electricity                              9,577.36              1.16            9,577.36               1.16
   Utilities Credits or rebates                    -619.80             -0.08             -619.80              -0.08
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                         10,064.06              1.22           10,064.06               1.22
   Garbage & Trash Removal                        1,518.00              0.18            1,518.00               0.18
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         1,584.58              0.19            1,584.58               0.19
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                       22,124.20              2.69           22,124.20               2.69

  REPAIRS & MAINTENANCE
   R&M Unit                                       4,591.36              0.56            4,591.36               0.56
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                0.00              0.00                0.00               0.00
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     306 01, 2020
                                                           of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   R&M - pritim                                       0.00              0.00                0.00               0.00
   R&M-kellys appliance center                        0.00              0.00                0.00               0.00
   R&M - rolgar                                       0.00              0.00                0.00               0.00
   R&M Friedman's                                     0.00              0.00                0.00               0.00
   R&M - bucks                                        0.00              0.00                0.00               0.00
   R&M - knilou                                       0.00              0.00                0.00               0.00
   R&M - mfence                                       0.00              0.00                0.00               0.00
   R&M - g&a                                          0.00              0.00                0.00               0.00
   R&M - paving & Concrete                            0.00              0.00                0.00               0.00
   T/O - Materials                                    0.00              0.00                0.00               0.00
   T/O - Outside Vendor                               0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                               0.00              0.00                0.00               0.00
   Cleaning - A&V                                     0.00              0.00                0.00               0.00
   Cleaning - garale                                  0.00              0.00                0.00               0.00
   R&M - Pest Control                            5,150.00               0.63           5,150.00                0.63
   Landscaping Salaries                               0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                         0.00              0.00                0.00               0.00
   Maint. Salaries                                    0.00              0.00                0.00               0.00
   Cleaning Salaries                                  0.00              0.00                0.00               0.00
   Painting Salaries                                  0.00              0.00                0.00               0.00
   Improvement Salaries                               0.00              0.00                0.00               0.00
   Maintenance Supplies                             782.29              0.10              782.29               0.10
   R&M - Electrical Supplies                         80.92              0.01               80.92               0.01
   R&M - Landscaping Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                            0.00              0.00                0.00               0.00
   Dept. Supplies-maint                               0.00              0.00                0.00               0.00
   Dept. Supplies-depot                               0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                             0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                             0.00              0.00                0.00               0.00
   Dept. Supplies-color                               0.00              0.00                0.00               0.00
   R&M - Landscape                                    0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                 0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                            0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                              0.00              0.00                0.00               0.00
   Dept. Supplies-peach                               0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                            0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                             0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                            0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                0.00               0.00
   Dept. Supplies - Water                             0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                            0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     307 01, 2020
                                                           of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                               0.00              0.00                0.00               0.00
   Supply - Grainger                                  0.00              0.00                0.00               0.00
   Welcome office supp. & signs                       0.00              0.00                0.00               0.00
   Maint - Supplies fans                              0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                0.00              0.00                0.00               0.00
   R&M - Dabrans                                      0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                          0.00              0.00                0.00               0.00
   Supp-Whiteside                                     0.00              0.00                0.00               0.00
   Misc. Small Purchases                              0.00              0.00                0.00               0.00
   Small Tools & Equipment                            0.00              0.00                0.00               0.00
   Miscellaneous Expense                              0.00              0.00                0.00               0.00
   Locks & Keys                                     224.08              0.03              224.08               0.03
   R&M - Painting Supplies                            0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                             0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                         0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                     0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                     10,828.65               1.32          10,828.65                1.32

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00               0.00                0.00
   Contract-Calif                                    0.00               0.00               0.00                0.00
   Contract-cas                                      0.00               0.00               0.00                0.00
   Contract-deason                                   0.00               0.00               0.00                0.00
   Contract-delta                                    0.00               0.00               0.00                0.00
   Contract-dorius                                   0.00               0.00               0.00                0.00
   Contract-elevator                                 0.00               0.00               0.00                0.00
   Contract-Kone                                     0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                  0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00               0.00                0.00
   Contract-pcon                                     0.00               0.00               0.00                0.00
   Contract-oroszi                                   0.00               0.00               0.00                0.00
   Contract-roto                                     0.00               0.00               0.00                0.00
   Contract-roys                                     0.00               0.00               0.00                0.00
   Contract-silvas                                   0.00               0.00               0.00                0.00
   Contract-spartan                                  0.00               0.00               0.00                0.00
   Contract - transbay                               0.00               0.00               0.00                0.00
   Contract - fire master                            0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                     0.00               0.00               0.00                0.00
   Contract - milpac                                 0.00               0.00               0.00                0.00
   Contract - Counter                                0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                       0.00               0.00               0.00                0.00
   Contractor - bucks                                0.00               0.00               0.00                0.00
   Contractor - Stripe                               0.00               0.00               0.00                0.00
   Contractor - wk                                   0.00               0.00               0.00                0.00
   Contract - bludol                                 0.00               0.00               0.00                0.00
   Contract - Able                                   0.00               0.00               0.00                0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     308 01, 2020
                                                           of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Contract - Mainstay                                0.00              0.00                0.00               0.00
   Contractor - pro - tech                            0.00              0.00                0.00               0.00
   Contract - thoseguy                                0.00              0.00                0.00               0.00
   Contract - kevmar                                  0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                           0.00              0.00                0.00               0.00
   Contract-Solarcraft                                0.00              0.00                0.00               0.00
   contract-servpro                                   0.00              0.00                0.00               0.00
   Contract northgut                                  0.00              0.00                0.00               0.00
   contract-terminix                                  0.00              0.00                0.00               0.00
   Contract-Scent Tek                                 0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                     2,009.16               0.24           2,009.16                0.24
   Contract - Electrical & Lighting                   0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                        1,633.00               0.20           1,633.00                0.20
   Contract R&M                                 33,540.00               4.07          33,540.00                4.07
   Cont.Carpet Clean/Repair                           0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                        0.00              0.00                0.00               0.00
   Contract - Painting                                0.00              0.00                0.00               0.00
   Contract - Pest Control                            0.00              0.00                0.00               0.00
   Contract - Landscaping                           978.13              0.12              978.13               0.12
   contract-Garcia's Landscape                        0.00              0.00                0.00               0.00
   Dugdales Landscaping                               0.00              0.00                0.00               0.00
   Pinedas Tree Service                               0.00              0.00                0.00               0.00
   Contract All phase Excavating                      0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                          0.00              0.00                0.00               0.00
   Contract - Pool Maint.                             0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                         0.00              0.00                0.00               0.00
   Contract Appliance Rep.                            0.00              0.00                0.00               0.00
   Contract - Roof Maint                              0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                        0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                        38,160.29               4.63          38,160.29                4.63

  TAXES
   Real Estate Taxes                             75,774.70              9.20           75,774.70               9.20
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             75,774.70              9.20           75,774.70               9.20

  INSURANCE EXPENSE
   Package Insurance                             11,979.77              1.46           11,979.77               1.46
   Earthquake Insurance                           6,074.82              0.74            6,074.82               0.74
   Umbrella Insurance                               834.00              0.10              834.00               0.10
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     309 01, 2020
                                                           of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                             Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Medical - Misc                                     0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                           0.00                0.00                0.00               0.00
   Business Practices Insurance                       0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                      18,888.59                 2.29          18,888.59                2.29

TOTAL OPERATING EXPENSES                         269,623.03              32.75          269,623.03              32.75

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00                0.00               0.00
   Storage Rent Income                                 0.00               0.00                0.00               0.00
   Pet Rent                                         -525.00              -0.06             -525.00              -0.06
   Parking Fees                                        0.00               0.00                0.00               0.00
   Laundry                                       -10,216.53              -1.24          -10,216.53              -1.24
   Vending                                             0.00               0.00                0.00               0.00
   NSF Check Fees                                      0.00               0.00                0.00               0.00
   Late Charges                                   -2,400.00              -0.29           -2,400.00              -0.29
   Damages & Cleaning Fees                             0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    -7,410.86              -0.90           -7,410.86              -0.90
   Miscellaneous Income                                0.00               0.00                0.00               0.00
   HVAC Income                                         0.00               0.00                0.00               0.00
   Interest Income                                     0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                            -20,552.39              -2.50          -20,552.39              -2.50

NET OPERATING INCOME                             574,266.54              69.75          574,266.54              69.75

  DEBT SERVICE EXPENSE
   Mortgage Interest                             168,890.42              20.51          168,890.42              20.51
   Deed Of Trust Interest                              0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   Interest Expense Corporate                          0.00               0.00                0.00               0.00
   Notes Payable Interest                              0.00               0.00                0.00               0.00
   Affiliate Loan Interest                             0.00               0.00                0.00               0.00
   Other Interest Expense                              0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                       168,890.42              20.51          168,890.42              20.51

  NET INC.BEFORE DEP.& TAX                       405,376.12              49.24          405,376.12              49.24

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         147,525.48              17.92          147,525.48              17.92
   F&F Hamm Depreciation                               0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                              0.00               0.00                0.00               0.00
   Appliances Depreciation                             0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                      268,590.52              32.62          268,590.52              32.62
   Closing Cost Amortization                           0.00               0.00                0.00               0.00
   Loan Fee Amortization                           1,396.71               0.17            1,396.71               0.17
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       310 01, 2020
                                                             of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                             0.00                0.00                0.00               0.00
   Software Devel. Amort.                             0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                         0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                     417,512.71                 50.71         417,512.71               50.71

NET INC.(LOSS) BEF.TAXES                         -12,136.59              -1.47          -12,136.59              -1.47

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                             0.00               0.00                0.00               0.00
   FTB Tax Expense                                 4,734.56               0.57            4,734.56               0.57
   Taxes - Other                                       0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                        4,734.56               0.57            4,734.56               0.57

NET INCOME (LOSS)BK                              -16,871.15              -2.05          -16,871.15              -2.05

K-1 and Other Items
  K-1 Losses                                           0.00               0.00                0.00               0.00
  K-1 Income Items                               233,411.00              28.35          233,411.00              28.35

  Extraordinary Items                                  0.00               0.00                0.00               0.00

  Temporary Distribution                               0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                              0.00               0.00                0.00               0.00
Outside Services                                       0.00               0.00                0.00               0.00
Bank Charges                                           0.00               0.00                0.00               0.00
Association Dues                                       0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                               0.00               0.00                0.00               0.00

Period to Date                           Beginning Balance      Ending Balance          Difference
1010 - Checking                                  25,523.43           36,933.01          11,409.58
1015 -Reserve Account                                 0.00                0.00                0.00
Total Cash                                       25,523.43           36,933.01          11,409.58

Year to Date                             Beginning Balance      Ending Balance          Difference
1010 - Checking                                  25,523.43           36,933.01          11,409.58
1015 -Reserve Account                                 0.00                0.00                0.00
Total Cash                                       25,523.43           36,933.01          11,409.58




            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       311 01, 2020
                                                             of 2121                                         05:12 PM
Professional Investors 20, LLC (20)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Investment 16914                                   0.00                0.00                0.00               0.00
   open                                               0.00                0.00                0.00               0.00
   22 Due/to From                                     0.00                0.00                0.00               0.00
INCOME
  Rent Income                                    368,820.00              77.20          368,820.00              77.20
  Prepaid Rental Income                                0.00               0.00                0.00               0.00
  Parking Fees                                         0.00               0.00                0.00               0.00
  Pet Rent                                             0.00               0.00                0.00               0.00
  Laundry income                                   1,863.69               0.39            1,863.69               0.39
  Commercial Recovery Income                           0.00               0.00                0.00               0.00
  Prior Year Recovery Income                           0.00               0.00                0.00               0.00
  Utility Income                                      97.60               0.02               97.60               0.02
  Storage Income                                       0.00               0.00                0.00               0.00
  Association Fees                                     0.00               0.00                0.00               0.00
  Management Fee Income                                0.00               0.00                0.00               0.00
  Outside Management Income                            0.00               0.00                0.00               0.00
  Admin Fee Income                                     0.00               0.00                0.00               0.00
  Interest Income                                      0.00               0.00                0.00               0.00
  Tax Return Prep. Income                              0.00               0.00                0.00               0.00
  Accounting Fees                                      0.00               0.00                0.00               0.00
  G.P. Fee Income                                      0.00               0.00                0.00               0.00
  LLC Distribution Income                        106,950.00              22.39          106,950.00              22.39
  Partnership Income                                   0.00               0.00                0.00               0.00
  Commission income                                    0.00               0.00                0.00               0.00
  Sale of Units                                        0.00               0.00                0.00               0.00
  Gain on Sale of Property                             0.00               0.00                0.00               0.00
TOTAL INCOME                                     477,731.29             100.00          477,731.29             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   71,641.00              15.00           71,641.00              15.00
   Promo/Move-In Incentives                            0.00               0.00                0.00               0.00
   Referral Fees                                       0.00               0.00                0.00               0.00
   Salaries                                            0.00               0.00                0.00               0.00
   Pension                                             0.00               0.00                0.00               0.00
   Section 125 Misc                                    0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00               0.00                0.00               0.00
   Advertising                                         0.00               0.00                0.00               0.00
   Marketing Subscriptions                             0.00               0.00                0.00               0.00
   Marketing Tools                                     0.00               0.00                0.00               0.00
   Signs                                               0.00               0.00                0.00               0.00
   Do not use me                                       0.00               0.00                0.00               0.00
   Other Renting Expenses                            430.17               0.09              430.17               0.09
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       312 01, 2020
                                                             of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Bad Debt Expense                                   0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                         -250.00              -0.05            -250.00               -0.05
   Credit Check Fees Paid                             0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                        71,821.17              15.03          71,821.17               15.03

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                              0.00              0.00                0.00               0.00
   Legal                                              0.00              0.00                0.00               0.00
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                                 118.00              0.02              118.00               0.02
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                     0.00              0.00                0.00               0.00
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                       0.00              0.00                0.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                       5,628.96              1.18            5,628.96               1.18
   Security Patrol                                    0.00              0.00                0.00               0.00
   Auto Expense                                       0.00              0.00                0.00               0.00
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                              26,038.95              5.45           26,038.95               5.45
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      31,785.91              6.65           31,785.91               6.65

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           14,752.80              3.09           14,752.80               3.09
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     313 01, 2020
                                                           of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Interior Lobby Plants                              0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                  0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                0.00               0.00
   Mgt. Office Telephone                              0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                      0.00              0.00                0.00               0.00
   Postage                                            0.00              0.00                0.00               0.00
   Rent Expense Corporate                             0.00              0.00                0.00               0.00
   Client Entertainment                               0.00              0.00                0.00               0.00
   Commercial Misc Exp                                0.00              0.00                0.00               0.00
   Education                                          0.00              0.00                0.00               0.00
   Security Costs                                     0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                        14,752.80               3.09          14,752.80                3.09

  UTILITIES EXPENSE
   Gas & Electricity                              6,408.25              1.34            6,408.25               1.34
   Utilities Credits or rebates                    -686.52             -0.14             -686.52              -0.14
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                          4,351.99              0.91            4,351.99               0.91
   Garbage & Trash Removal                        5,051.50              1.06            5,051.50               1.06
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                           923.42              0.19              923.42               0.19
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                       16,048.64              3.36           16,048.64               3.36

  REPAIRS & MAINTENANCE
   R&M Unit                                       8,894.51              1.86            8,894.51               1.86
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                              223.03              0.05              223.03               0.05
   R&M - Windows                                    149.33              0.03              149.33               0.03
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     314 01, 2020
                                                           of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   R&M - pritim                                       0.00              0.00                0.00               0.00
   R&M-kellys appliance center                        0.00              0.00                0.00               0.00
   R&M - rolgar                                       0.00              0.00                0.00               0.00
   R&M Friedman's                                     0.00              0.00                0.00               0.00
   R&M - bucks                                        0.00              0.00                0.00               0.00
   R&M - knilou                                       0.00              0.00                0.00               0.00
   R&M - mfence                                       0.00              0.00                0.00               0.00
   R&M - g&a                                          0.00              0.00                0.00               0.00
   R&M - paving & Concrete                            0.00              0.00                0.00               0.00
   T/O - Materials                                    0.00              0.00                0.00               0.00
   T/O - Outside Vendor                               0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                               0.00              0.00                0.00               0.00
   Cleaning - A&V                                     0.00              0.00                0.00               0.00
   Cleaning - garale                                  0.00              0.00                0.00               0.00
   R&M - Pest Control                               300.00              0.06              300.00               0.06
   Landscaping Salaries                               0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                         0.00              0.00                0.00               0.00
   Maint. Salaries                                    0.00              0.00                0.00               0.00
   Cleaning Salaries                                  0.00              0.00                0.00               0.00
   Painting Salaries                                  0.00              0.00                0.00               0.00
   Improvement Salaries                               0.00              0.00                0.00               0.00
   Maintenance Supplies                          1,010.93               0.21           1,010.93                0.21
   R&M - Electrical Supplies                          0.00              0.00                0.00               0.00
   R&M - Landscaping Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                            0.00              0.00                0.00               0.00
   Dept. Supplies-maint                               0.00              0.00                0.00               0.00
   Dept. Supplies-depot                               0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                             0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                             0.00              0.00                0.00               0.00
   Dept. Supplies-color                               0.00              0.00                0.00               0.00
   R&M - Landscape                                  198.56              0.04              198.56               0.04
   Dept. Supplies-msm                                 0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                            0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                              0.00              0.00                0.00               0.00
   Dept. Supplies-peach                               0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                            0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                             0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                            0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                0.00               0.00
   Dept. Supplies - Water                             0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                          224.05              0.05              224.05               0.05
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     315 01, 2020
                                                           of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                               0.00              0.00                0.00               0.00
   Supply - Grainger                                  0.00              0.00                0.00               0.00
   Welcome office supp. & signs                       0.00              0.00                0.00               0.00
   Maint - Supplies fans                              0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                0.00              0.00                0.00               0.00
   R&M - Dabrans                                      0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                          0.00              0.00                0.00               0.00
   Supp-Whiteside                                     0.00              0.00                0.00               0.00
   Misc. Small Purchases                              0.00              0.00                0.00               0.00
   Small Tools & Equipment                            0.00              0.00                0.00               0.00
   Miscellaneous Expense                              0.00              0.00                0.00               0.00
   Locks & Keys                                       0.00              0.00                0.00               0.00
   R&M - Painting Supplies                          941.56              0.20              941.56               0.20
   R&M - Roofing Supplies                        2,155.49               0.45           2,155.49                0.45
   R&M - Door/Window Supplies                         0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                     0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                     14,097.46               2.95          14,097.46                2.95

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00               0.00                0.00
   Contract-Calif                                    0.00               0.00               0.00                0.00
   Contract-cas                                      0.00               0.00               0.00                0.00
   Contract-deason                                   0.00               0.00               0.00                0.00
   Contract-delta                                    0.00               0.00               0.00                0.00
   Contract-dorius                                   0.00               0.00               0.00                0.00
   Contract-elevator                                 0.00               0.00               0.00                0.00
   Contract-Kone                                     0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                  0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00               0.00                0.00
   Contract-pcon                                     0.00               0.00               0.00                0.00
   Contract-oroszi                                   0.00               0.00               0.00                0.00
   Contract-roto                                     0.00               0.00               0.00                0.00
   Contract-roys                                     0.00               0.00               0.00                0.00
   Contract-silvas                                   0.00               0.00               0.00                0.00
   Contract-spartan                                  0.00               0.00               0.00                0.00
   Contract - transbay                               0.00               0.00               0.00                0.00
   Contract - fire master                            0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                     0.00               0.00               0.00                0.00
   Contract - milpac                                 0.00               0.00               0.00                0.00
   Contract - Counter                                0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                       0.00               0.00               0.00                0.00
   Contractor - bucks                                0.00               0.00               0.00                0.00
   Contractor - Stripe                               0.00               0.00               0.00                0.00
   Contractor - wk                                   0.00               0.00               0.00                0.00
   Contract - bludol                                 0.00               0.00               0.00                0.00
   Contract - Able                                   0.00               0.00               0.00                0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     316 01, 2020
                                                           of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %         Year to Date                 %
   Contract - Mainstay                                0.00              0.00                0.00               0.00
   Contractor - pro - tech                            0.00              0.00                0.00               0.00
   Contract - thoseguy                                0.00              0.00                0.00               0.00
   Contract - kevmar                                  0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                           0.00              0.00                0.00               0.00
   Contract-Solarcraft                                0.00              0.00                0.00               0.00
   contract-servpro                                   0.00              0.00                0.00               0.00
   Contract northgut                                  0.00              0.00                0.00               0.00
   contract-terminix                                  0.00              0.00                0.00               0.00
   Contract-Scent Tek                                 0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                        277.50              0.06              277.50               0.06
   Contract - Electrical & Lighting                   0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                             0.00              0.00                0.00               0.00
   Contract R&M                                  9,922.15               2.08           9,922.15                2.08
   Cont.Carpet Clean/Repair                           0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                        0.00              0.00                0.00               0.00
   Contract - Painting                                0.00              0.00                0.00               0.00
   Contract - Pest Control                            0.00              0.00                0.00               0.00
   Contract - Landscaping                         -978.14              -0.20            -978.14               -0.20
   contract-Garcia's Landscape                        0.00              0.00                0.00               0.00
   Dugdales Landscaping                               0.00              0.00                0.00               0.00
   Pinedas Tree Service                               0.00              0.00                0.00               0.00
   Contract All phase Excavating                      0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                          0.00              0.00                0.00               0.00
   Contract - Pool Maint.                             0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                         0.00              0.00                0.00               0.00
   Contract Appliance Rep.                            0.00              0.00                0.00               0.00
   Contract - Roof Maint                              0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                        0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                         9,221.51               1.93           9,221.51                1.93

  TAXES
   Real Estate Taxes                             44,573.55              9.33           44,573.55               9.33
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             44,573.55              9.33           44,573.55               9.33

  INSURANCE EXPENSE
   Package Insurance                              9,842.37              2.06            9,842.37               2.06
   Earthquake Insurance                           3,743.81              0.78            3,743.81               0.78
   Umbrella Insurance                               656.60              0.14              656.60               0.14
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     317 01, 2020
                                                           of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                             Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                  %         Year to Date                 %
   Medical - Misc                                     0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                           0.00                0.00                0.00               0.00
   Business Practices Insurance                       0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                      14,242.78                 2.98          14,242.78                2.98

TOTAL OPERATING EXPENSES                         216,543.82              45.33          216,543.82              45.33

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00                0.00               0.00
   Storage Rent Income                                 0.00               0.00                0.00               0.00
   Pet Rent                                            0.00               0.00                0.00               0.00
   Parking Fees                                        0.00               0.00                0.00               0.00
   Laundry                                             0.00               0.00                0.00               0.00
   Vending                                             0.00               0.00                0.00               0.00
   NSF Check Fees                                      0.00               0.00                0.00               0.00
   Late Charges                                     -375.00              -0.08             -375.00              -0.08
   Damages & Cleaning Fees                             0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                        -0.67               0.00               -0.67               0.00
   Miscellaneous Income                                0.00               0.00                0.00               0.00
   HVAC Income                                         0.00               0.00                0.00               0.00
   Interest Income                                     0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                               -375.67              -0.08             -375.67              -0.08

NET OPERATING INCOME                             261,563.14              54.75          261,563.14              54.75

  DEBT SERVICE EXPENSE
   Mortgage Interest                              98,456.35              20.61           98,456.35              20.61
   Deed Of Trust Interest                              0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00               0.00                0.00               0.00
   Interest Expense Corporate                          0.00               0.00                0.00               0.00
   Notes Payable Interest                              0.00               0.00                0.00               0.00
   Affiliate Loan Interest                             0.00               0.00                0.00               0.00
   Other Interest Expense                              0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        98,456.35              20.61           98,456.35              20.61

  NET INC.BEFORE DEP.& TAX                       163,106.79              34.14          163,106.79              34.14

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         179,753.07              37.63          179,753.07              37.63
   F&F Hamm Depreciation                               0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                              0.00               0.00                0.00               0.00
   Appliances Depreciation                             0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                       28,808.92               6.03           28,808.92               6.03
   Closing Cost Amortization                           0.00               0.00                0.00               0.00
   Loan Fee Amortization                           3,258.99               0.68            3,258.99               0.68
            Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                PageSeptember
                                                                                                       318 01, 2020
                                                             of 2121                                         05:13 PM
Professional Investors 20, LLC (20)                                                                            Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                             0.00               0.00                0.00               0.00
   Software Devel. Amort.                             0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                         0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                     211,820.98                44.34         211,820.98               44.34

NET INC.(LOSS) BEF.TAXES                         -48,714.19            -10.20          -48,714.19             -10.20

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00               0.00                0.00               0.00
   FTB Tax Expense                                    0.00               0.00                0.00               0.00
   Taxes - Other                                      0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                              -48,714.19            -10.20          -48,714.19             -10.20

K-1 and Other Items
  K-1 Losses                                          0.00               0.00                0.00               0.00
  K-1 Income Items                                    0.00               0.00                0.00               0.00

  Extraordinary Items                                 0.00               0.00                0.00               0.00

  Temporary Distribution                              0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                             0.00               0.00                0.00               0.00
Outside Services                                      0.00               0.00                0.00               0.00
Bank Charges                                          0.00               0.00                0.00               0.00
Association Dues                                      0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                              0.00               0.00                0.00               0.00

Period to Date                           Beginning Balance     Ending Balance           Difference
1010 - Checking                                  36,933.01          26,629.14          -10,303.87
1015 -Reserve Account                                 0.00               0.00                 0.00
Total Cash                                       36,933.01          26,629.14          -10,303.87

Year to Date                             Beginning Balance     Ending Balance           Difference
1010 - Checking                                  36,933.01          26,629.14          -10,303.87
1015 -Reserve Account                                 0.00               0.00                 0.00
Total Cash                                       36,933.01          26,629.14          -10,303.87




            Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      319 01, 2020
                                                            of 2121                                         05:13 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 20, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       320
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 20, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       321
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       322
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       323
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         324
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 21, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       325
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 21, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       326
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                          72,602.03
  461 Bank Acct                                                                                                 0.00
  501 Bank Acct                                                                                                 0.00
  1015 -Reserve Account                                                                                   170,974.83
  1020 OLD Clearing                                                                                             0.00
  PFI First Community                                                                                           0.00
  Clearing                                                                                                      0.00
  PISF Inc. Transfer                                                                                            0.00
  PFI Cash - Transfer                                                                                           0.00
  Money Market                                                                                                  0.00
  Escrow Account                                                                                                0.00
  Fremont Checking Account                                                                                      0.00
  Interest Cash                                                                                                 0.00
  Petty Cash                                                                                                    0.00
  Cash Hammondale                                                                                               0.00
  Cash 461                                                                                                      0.00
  Cash 501                                                                                                      0.00
  TOTAL CASH                                                                                              243,576.86

    RECEIVABLES
    Property Receivables                                                                                        0.00
    Loan Receivables                                                                                            0.00
    Other Receivables                                                                                           0.00
    Officer - Due to/from                                                                                       0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                                0.00
    A/R Other - Melissa B                                                                                       0.00
    A/R Other - People home equity                                                                              0.00
    A/R Collections                                                                                             0.00
    A/R Security Deposits                                                                                       0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                                  0.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                      1,528.18
   Reserve - Improvements                                                                                       0.00
   Prepaid Maint. Contract                                                                                      0.00
   Prepaid - Leasing Comm.                                                                                      0.00
   Prepaid - Leasing Comm.                                                                                      0.00
   Prepaid Mortgage Interest                                                                                    0.00
   Prepaid Taxes                                                                                                0.00
   TOTAL RESERVES & PREPAIDS                                                                                1,528.18
  TOTAL CURRENT ASSETS                                                                                    245,105.04


           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      327 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                            0.00
    Land                                                                                                 1,420,000.00
    Land - 501                                                                                                   0.00
    Land - PI 20 LLC                                                                                             0.00
    Land - 200 Gate 5                                                                                            0.00
    Land - Duffy                                                                                                 0.00
    Land - 49 Ignacio                                                                                            0.00
    Land - 350 Ignacio Suite 200                                                                                 0.00
    Land - PI 21 LLC                                                                                             0.00
    Land 30 Clay Court                                                                                           0.00
    Land - 690 DeLong                                                                                            0.00
    Building                                                                                             5,405,000.00
    Fixtures & Appliances                                                                                        0.00
    Improvements                                                                                                 0.00
    Additional basis                                                                                             0.00
    Accum Depreciation                                                                                  -1,121,954.96
    Building - 501                                                                                               0.00
    Accum Depreciation Building - 501                                                                            0.00
    Building - PI 20                                                                                             0.00
    A/D Building PI 20                                                                                           0.00
    Building - 200 Gate 5                                                                                        0.00
    Open                                                                                                         0.00
    Accum Depreciation Gate 5                                                                                    0.00
    Buidling Duffy Place                                                                                         0.00
    Accum Depreciation Duffy Place                                                                               0.00
    Building 49 Ignacio                                                                                          0.00
    Accum Depreciation 49 Ignacio                                                                                0.00
    Building - Hammondale                                                                                        0.00
    Accum Depr Hammondale                                                                                        0.00
    350 Ignacio #200                                                                                             0.00
    A/D 350 Ignacio #200                                                                                         0.00
    350 Ignacio #101                                                                                             0.00
    A/D 350 Ignacio #101                                                                                         0.00
    Building - 30 Clay Ct.                                                                                       0.00
    A/D 30 Clay Ct.                                                                                              0.00
    Building 690 DeLong                                                                                          0.00
    A/D Building 690 DeLong                                                                                      0.00
    350 Ignacio #103                                                                                             0.00
    A/D 350 Ingacio #103                                                                                         0.00
    350 Ignacio #201                                                                                             0.00
    350 Ignacio # 203                                                                                            0.00
    A/D 350 Ignacio #203                                                                                         0.00
    350 Ignacio #100                                                                                             0.00
    A/D Ignacio #100                                                                                             0.00
    350 Ignacio #300                                                                                             0.00
    A/D 350 Ignacio #300                                                                                         0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      328 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
  Furniture and Fixtures                                                                                         0.00
  A/D Furn. & Fixt.                                                                                              0.00
  Furniture & Fixt Hamm                                                                                          0.00
  Furniture & Fixt Gate                                                                                          0.00
  A/D Furn./Fixt. Hamm                                                                                           0.00
  A/D Furn./Fixt. Gate                                                                                           0.00
  Computers                                                                                                      0.00
  A/D Computers                                                                                                  0.00
  A/V Equipment                                                                                                  0.00
  Vehicles                                                                                                       0.00
  A/D Vehicles                                                                                                   0.00
Tenant Imp. 350 Ignacio                                                                                          0.00
  A/D Tenant Imp.                                                                                                0.00
Acum. Gain (Loss) Gate                                                                                           0.00
Accum. Gain (Loss) Hamm                                                                                          0.00
Accum. Gain (Loss) 501                                                                                           0.00
  Accum Gain Loss - 461                                                                                          0.00
  Accum Depreciation Fixed Assets                                                                                0.00
 NET FIXED ASSETS                                                                                       5,703,045.04

  ACQUISITION ASSETS
   Closing Costs                                                                                           35,521.42
   A/A Closing Costs                                                                                            0.00
   Syndication Costs                                                                                            0.00
   Loan Fees                                                                                               70,612.00
   Accum Amort Loan Fees                                                                                  -10,865.29
   Personal Property                                                                                      180,000.00
   Accum Depreciation Personal Property                                                                  -180,000.00
   Organization Costs                                                                                      10,000.00
   Accum Amort Organization Costs                                                                               0.00
  NET ACQUISITION ASSETS                                                                                  105,268.13

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                      0.00
   2001 Bathroom Improvements                                                                                   0.00
   2001 Kitchen Improvements                                                                                    0.00
   2001 Floor Improvements                                                                                      0.00
   2001 Window Improvements                                                                                     0.00
   2001 Building Improvements                                                                                   0.00
   2001 Roof Improvements                                                                                       0.00
   2001 Other Improvements                                                                                      0.00
   2002 Bathroom Improvements                                                                                   0.00
   2002 Kitchen Improvements                                                                                    0.00
   2002 Floor Improvements                                                                                      0.00
   2002 Window Improvements                                                                                     0.00
   2002 Building Improvements                                                                                   0.00
   2002 Roof Improvements                                                                                       0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      329 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
    2002 Other Improvements                                                                                      0.00
    2002 Improvement Salaries                                                                                    0.00
    2003 Bathroom Improvements                                                                                   0.00
    2003 Kitchen Improvements                                                                                    0.00
    2003 Floor Improvements                                                                                      0.00
    2003 Window Improvements                                                                                     0.00
    461-2003 Windows Improvements                                                                                0.00
    501-2003 Window Improvement                                                                                  0.00
    2003 Building Improvements                                                                                   0.00
    461-2003 Building Improvements                                                                               0.00
    501-2003 Building Improvements                                                                               0.00
    2003 Roof Improvements                                                                                       0.00
    2003 Other Improvements                                                                                      0.00
    461-2003 Other Improvements                                                                                  0.00
    501-2003 Other Improvements                                                                                  0.00
    2004 Bathroom Improvements                                                                                   0.00
    2004 Kitchen Improvements                                                                                    0.00
    2004 Floor Improvements                                                                                      0.00
    461-2004 Floor Improvements                                                                                  0.00
    501-2004 Floor Improvements                                                                                  0.00
    2004 Window Improvements                                                                                     0.00
    461-2004 Window Improvements                                                                                 0.00
    501-2004 Window Improvements                                                                                 0.00
    2004 Building Improvements                                                                                   0.00
    2004 Roof Improvements                                                                                       0.00
    2004 Other Improvements                                                                                      0.00
    461-2004 Other Improvements                                                                                  0.00
    501-2004 Other Improvements                                                                                  0.00
    2005 Bathroom Improvements                                                                                   0.00
    2005 Kitchen Improvements                                                                                    0.00
    461-2005 Kitchen Improvements                                                                                0.00
    501-2005 Kitchen Improvements                                                                                0.00
    2005 Floor Improvements                                                                                      0.00
    461-2005 Floor Improvements                                                                                  0.00
    501-2005 Floor Improvements                                                                                  0.00
    2005 Window Improvements                                                                                     0.00
    2005 Building Improvements                                                                                   0.00
    2005 Roof Improvements                                                                                       0.00
    2005 Other Improvements                                                                                      0.00
    461-2005 Other Improvements                                                                                  0.00
    501-2005 Other Improvements                                                                                  0.00
    2005 Improvement Salaries                                                                                    0.00
    2006 Bathroom Improvements                                                                                   0.00
    2006 Kitchen Improvements                                                                                    0.00
    461-2006 Kitchen Improvements                                                                                0.00
    501-2006 Kitchen Improvements                                                                                0.00
    2006 Floor Improvements                                                                                      0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      330 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
    461-2006 Floor Improvements                                                                                  0.00
    501-2006 Floor Improvements                                                                                  0.00
    2006 Window Improvements                                                                                     0.00
    2006 Building Improvements                                                                                   0.00
    461-2006 Building Improvements                                                                               0.00
    501-2006 Building Improvements                                                                               0.00
    2006 Roof Improvements                                                                                       0.00
    2006 Other Improvements                                                                                      0.00
    2007 Bathroom Improvements                                                                                   0.00
    461-2007 Bathroom Improvements                                                                               0.00
    501-2007 Bathroom Improvements                                                                               0.00
    2007 Kitchen Improvements                                                                                    0.00
    2007 Floor Improvements                                                                                      0.00
    461-2007 Floor Improvements                                                                                  0.00
    501-2007 Floor Improvements                                                                                  0.00
    2007 Window Improvements                                                                                     0.00
    2007 Building Improvements                                                                                   0.00
    461-2007 Building Improvements                                                                               0.00
    501-2007 Building Improvements                                                                               0.00
    2007 Roof Improvements                                                                                       0.00
    2007 Other Improvements                                                                                      0.00
    461-2007 Other Improvements                                                                                  0.00
    501-2007 Other Improvements                                                                                  0.00
    2008 Bathroom Improvements                                                                                   0.00
    461-2008 Bathrooms Improvements                                                                              0.00
    501-2008 Bathroom Improvements                                                                               0.00
    2008 Kitchen Improvements                                                                                    0.00
    461-2008 Kitchen Improvements                                                                                0.00
    501-2008 Kitchen Improvements                                                                                0.00
    2008 Floor Improvements                                                                                      0.00
    461-2008 Floor Improvements                                                                                  0.00
    501-2008 Floor Improvements                                                                                  0.00
    2008 Window Improvements                                                                                     0.00
    2008 Building Improvements                                                                                   0.00
    2008 Roof Improvements                                                                                       0.00
    2008 Other Improvements                                                                                      0.00
    461-2008 Other Improvements                                                                                  0.00
    501-2008 Other Improvements                                                                                  0.00
    2009 Bathroom Improvements                                                                                   0.00
    2009 Kitchen Improvements                                                                                    0.00
    2009 Floor Improvements                                                                                      0.00
    2009 Window Improvements                                                                                     0.00
    2009 Building Improvements                                                                                   0.00
    2009 Roof Improvements                                                                                       0.00
    2009 Other Improvements                                                                                      0.00
    461-2009 Other Improvements                                                                                  0.00
    501-2009 Other Improvements                                                                                  0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      331 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
   2010 Other Improvements                                                                                       0.00
   2011 Other Improvements                                                                                       0.00
   2012 Other Improvements                                                                                       0.00
   2013 Other Improvements                                                                                       0.00
   2013-Roof Improvement                                                                                         0.00
   2014 Other Improvements                                                                                       0.00
   2014 T/O Misc. Expense                                                                                        0.00
   2014 T/O Materials                                                                                            0.00
   2014 T/O Outside Vendor                                                                                       0.00
   2014 - Roof                                                                                             95,000.00
   2015 Other Improvements                                                                                   5,750.41
   T/O Misc. Exp.                                                                                            6,389.57
   2015 T/O Materiales                                                                                       3,498.90
   T/O Outside Vendor                                                                                      13,932.00
   2016 Other Improvements                                                                                 38,717.29
   2016 T/O Misc. Exp.                                                                                       1,152.66
   2016 T/O Materials                                                                                        3,385.23
   2016 T/O outside vendors                                                                                13,405.00
   2016 Hills Assessments                                                                                  14,124.26
   2017 Other Improvements                                                                                 49,644.37
   2017 T/O Misc. Exp.                                                                                       1,218.46
   2017 T/O Materials                                                                                        7,231.45
   2017 T/O Outside Vendor                                                                                 22,097.18
   2017 Hills Assessments                                                                                  15,967.74
   2018 Other Improvements                                                                                327,999.30
   2018 T/O Misc. Exp.                                                                                       7,427.20
   2018 T/O Materials                                                                                        9,248.08
   2018 T/O Outside Vendor                                                                                 32,125.00
   2018 Hills Assessments                                                                                  63,235.14
   2019 Other Improvements                                                                                160,199.18
   2019 T/O Misc. Exp.                                                                                     10,922.12
   2019 T/O Materials                                                                                      16,309.73
   2019 T/O Outside Vendor                                                                                 52,320.00
   2019 Hills Assessments                                                                                  43,395.77
   2020 Other Improvements                                                                                       0.00
   2020 T/O Misc. Exp.                                                                                           0.00
   2020 T/O Materials                                                                                            0.00
   2020 T/O Outside Vendor                                                                                       0.00
   2020 Hills Assessments                                                                                        0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                            1,014,696.04
   Accum Deprec - Capital Improvements                                                                    778,342.90
  NET CAPITALIZED IMPROVEMENTS                                                                            236,353.14

  OTHER ASSETS
   Security Deposits                                                                                            0.00
   Investment - LLC 21                                                                                          0.00
   Investment - LLC 24                                                                                          0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      332 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
    Investment - LLC 27                                                                                          0.00
    Investment - LLC 28                                                                                          0.00
    Investment - LLC 29                                                                                          0.00
    Investment - LLC 25                                                                                          0.00
    Investment - LLC 26                                                                                          0.00
    Investment - LLC 31                                                                                          0.00
    Investment - LLC 34                                                                                          0.00
    Investment - LLC 35                                                                                          0.00
    Investment - LLC 36                                                                                          0.00
    Investment LLC 37                                                                                            0.00
    Investment LLC 38                                                                                   5,285,000.00
    Investment - LLC 39                                                                                          0.00
    Investment - LLC 40                                                                                          0.00
    Investment - LLC 41                                                                                          0.00
    Investment - LLC 42                                                                                          0.00
    Investment - LLC 43                                                                                          0.00
                                                                                                                 0.00
   investment - LLC 45                                                                                           0.00
   Investment in 48                                                                                              0.00
   BofA Teller Rental                                                                                            0.00
   Investment - 16914                                                                                            0.00
   Investment - Rafael Gardens                                                                                   0.00
   Investment - 1129 3rd Street                                                                                  0.00
   LP Units                                                                                                      0.00
   Investment - US Performing Arts                                                                               0.00
   Investment - Marin CoWork                                                                                     0.00
   Limited Liability Companies                                                                                   0.00
  TOTAL OTHER ASSETS                                                                                    5,285,000.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                       0.00
   Duffy Due to/from                                                                                            0.00
   PISF III                                                                                                     0.00
   PISF IV                                                                                                      0.00
   PISF VI                                                                                                      0.00
   PISF VII                                                                                                     0.00
   PISF IX                                                                                                      0.00
   PISF XI                                                                                                      0.00
   PISF XII                                                                                                     0.00
   PISF XIII                                                                                                    0.00
   PISF XIV                                                                                                     0.00
   PISF XV                                                                                                      0.00
   PISF XVI                                                                                                     0.00
   PISF XVII                                                                                                    0.00
   PISF XVIII                                                                                                   0.00
   461 Due To/From                                                                                              0.00
   501 Due/To From                                                                                              0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      333 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
    Hammondale Due To/From                                                                                       0.00
    21 Due/to From                                                                                               0.00
    In process Lease litigation                                                                                  0.00
    LLC 20                                                                                                       0.00
    LLC 21                                                                                                       0.00
    LLC 22                                                                                                       0.00
    LLC 23                                                                                                       0.00
    LLC 24                                                                                                       0.00
    LLC 25                                                                                                       0.00
    LLC 26                                                                                                       0.00
    LLC 27                                                                                                       0.00
    LLC 28                                                                                                       0.00
    LLC 29                                                                                                       0.00
    LLC 30                                                                                                       0.00
    LLC 30                                                                                                       0.00
    LLC 31                                                                                                       0.00
    LLC 32                                                                                                       0.00
    LLC 33                                                                                                       0.00
    LLC 34                                                                                                       0.00
    LLC 35                                                                                                       0.00
    LLC 36                                                                                                       0.00
    LLC 37                                                                                                       0.00
    LLC 38                                                                                                       0.00
    LLC 39                                                                                                       0.00
    LLC 40                                                                                                       0.00
    LLC 41                                                                                                       0.00
    LLC 42                                                                                                       0.00
    LLC 43                                                                                                       0.00
    LLC 44                                                                                                       0.00
    LLC 45                                                                                                       0.00
    LLC 46                                                                                                       0.00
    LLC 47                                                                                                       0.00
    LLC 48                                                                                                       0.00
    Due to/from LLC 49                                                                                           0.00
    PI LLC 50                                                                                                    0.00
    PI 51 LLC                                                                                                    0.00
    Due to/from Gate 5                                                                                           0.00
    PV 1 Due to/from                                                                                             0.00
    885 Due to/from                                                                                              0.00
    107 Due to/from                                                                                              0.00
    481 Due to/from                                                                                              0.00
    515 Due to/from                                                                                              0.00
    300 Due to/From PISF                                                                                         0.00
    Paul Drive Due to/from                                                                                       0.00
    353 BMK due to/from                                                                                          0.00
    49 Ignacio due to/from                                                                                       0.00
    Due To/From GP                                                                                        -391,000.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      334 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
   Due To/From 16914                                                                                             0.00
   Due To/From PISF, Inc.                                                                                        0.00
   Due To/From PIM                                                                                               0.00
   Note Receivable                                                                                               0.00
   7200 Redwood Due to/From                                                                                      0.00
   355 Due to / from                                                                                             0.00
   Due to/from 350 Ignacio Assoc.                                                                                0.00
   1222 Due to/from                                                                                              0.00
   419 Prospect due to/from                                                                                      0.00
 TOTAL LONG TERM RECEIVABLES                                                                              -391,000.00
TOTAL ASSETS                                                                                           11,183,771.35
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                         2,128.16
   Deferred Revenue                                                                                             0.00
   Unearned Rent                                                                                            2,309.39
   FTB Taxes Payable                                                                                            0.00
   PPP Loan                                                                                                     0.00
   Property Tax Payable                                                                                         0.00
   Insurance Payable                                                                                            0.00
   Accrued Expenses                                                                                             0.00
  TOTAL CURRENT LIABILITIES                                                                                 4,437.55

  LONG TERM LIABILITIES
   Notes Payable                                                                                                0.00
   Notes Payable LLC 48                                                                                         0.00
   Deed of Trust Payable                                                                                        0.00
   Accrued Interest                                                                                             0.00
   Security Deposits Liability                                                                             51,433.33
   Security Deposit Clearing                                                                                    0.00
   Pet Deposit Payable                                                                                          0.00
   Unearned Income                                                                                              0.00
   Mortgage Payable                                                                                     5,956,700.00
   1st Mortgage 461                                                                                             0.00
   2nd Mortgage 461                                                                                             0.00
   1st Mortgage 501                                                                                             0.00
   1st Deed 350, Suite 201                                                                                      0.00
   2nd Deed 350, Suite 201                                                                                      0.00
   1st Deed 350, Suite 200                                                                                      0.00
   First Mortgage 350 Suite 203                                                                                 0.00
   1st Deed 350 Suites 101, 103                                                                                 0.00
   Other Liabilities                                                                                            0.00
   Accum K-1 Losses                                                                                             0.00
   1st Mortgage Gate 5                                                                                          0.00
   2nd Deed Gate 5                                                                                              0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      335 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
   1st Mortgage Duffy Place                                                                                      0.00
   2nd Deed Duffy Place                                                                                          0.00
1st Mortgage 49 Ignacio                                                                                          0.00
   2nd Deed 49 Ignacio                                                                                           0.00
 TOTAL LONG TERM LIABILITIES                                                                            6,008,133.33
 TOTAL LIABILITIES                                                                                      6,012,570.88

  EQUITY
    Common Stock                                                                                                 0.00
    Capital Contributions                                                                                7,550,000.00
    Capital Receivable                                                                                           0.00
    Less: Repurchased Units                                                                                      0.00
    TIC Ownership                                                                                                0.00
    L.P. Distributions                                                                                           0.00
    G.P. Distributions                                                                                           0.00
    Premium on Repurch Units                                                                                     0.00
    Previous Period Adjmts                                                                                       0.00
    Member Distribution                                                                                 -2,951,758.77
    Dist. 38 to 20                                                                                               0.00
    Dist. 38 to 21                                                                                               0.00
Dist. 37 to 22                                                                                                   0.00
    Inter Co. PFI - PV1                                                                                          0.00
    Inter Co PFI - Gate 5                                                                                        0.00
    Inter Co PFI - Duffy                                                                                         0.00
    Inter Co PFI - Hamm                                                                                          0.00
    Inter Co PFI - 107                                                                                           0.00
    Inter Co PFI - 461                                                                                           0.00
    Inter Co PFI - 501                                                                                           0.00
    Inter Co PFI - 49                                                                                            0.00
    Inter Co PFI - 885                                                                                           0.00
    Inter Co. PFI - 515                                                                                          0.00
    Inter-Co PFI - 355                                                                                           0.00
    InterCo PFI - 7200                                                                                           0.00
    InterCo PFI-117                                                                                              0.00
    InterCo PFI - 7 Merry                                                                                        0.00
    InterCo PFI - 16914                                                                                          0.00
    InterCo PFI - Paul                                                                                           0.00
    InterCo PFI - 353                                                                                            0.00
    InterCo PFI - 1506                                                                                           0.00
    InterCo PFI - 1222                                                                                           0.00
    InterCo PFI - 419                                                                                            0.00
    Inter Co PFI - 19 Merrydale                                                                                  0.00
    Inter Co PFI - 1129                                                                                          0.00
    Inter Co PFI - 1315                                                                                          0.00
    Inter-Co. PFI - 1732                                                                                         0.00
    Inter-Co PFI-390                                                                                             0.00
    Inter Co PFI-santaland                                                                                       0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      336 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                      Current Balance
  Retained Earnings                                                                                        489,196.37
  Retained Earingins - Owned Properties                                                                          0.00
  K1-Losses                                                                                                346,095.87
  Net Income (Loss) Current                                                                               -262,333.00
  Appliance Depreciation                                                                                         0.00
  TOTAL EQUITY                                                                                          5,171,200.47
TOTAL LIABILITIES & EQUITY                                                                             11,183,771.35

  Total of All                                                                                                  0.00




           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      337 01, 2020
                                                            of 2121                                         05:26 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                          34,240.15
  461 Bank Acct                                                                                                 0.00
  501 Bank Acct                                                                                                 0.00
  1015 -Reserve Account                                                                                   171,054.46
  1020 OLD Clearing                                                                                             0.00
  PFI First Community                                                                                           0.00
  Clearing                                                                                                      0.00
  PISF Inc. Transfer                                                                                            0.00
  PFI Cash - Transfer                                                                                           0.00
  Money Market                                                                                                  0.00
  Escrow Account                                                                                                0.00
  Fremont Checking Account                                                                                      0.00
  Interest Cash                                                                                                 0.00
  Petty Cash                                                                                                    0.00
  Cash Hammondale                                                                                               0.00
  Cash 461                                                                                                      0.00
  Cash 501                                                                                                      0.00
  TOTAL CASH                                                                                              205,294.61

    RECEIVABLES
    Property Receivables                                                                                        0.00
    Loan Receivables                                                                                            0.00
    Other Receivables                                                                                           0.00
    Officer - Due to/from                                                                                       0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                           13,950.17
    A/R Other - Melissa B                                                                                       0.00
    A/R Other - People home equity                                                                              0.00
    A/R Collections                                                                                             0.00
    A/R Security Deposits                                                                                       0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                             13,950.17

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                      3,822.59
   Reserve - Improvements                                                                                       0.00
   Prepaid Maint. Contract                                                                                      0.00
   Prepaid - Leasing Comm.                                                                                      0.00
   Prepaid - Leasing Comm.                                                                                      0.00
   Prepaid Mortgage Interest                                                                                    0.00
   Prepaid Taxes                                                                                                0.00
   TOTAL RESERVES & PREPAIDS                                                                                3,822.59
  TOTAL CURRENT ASSETS                                                                                    223,067.37


            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      338 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                            0.00
    Land                                                                                                 1,420,000.00
    Land - 501                                                                                                   0.00
    Land - PI 20 LLC                                                                                             0.00
    Land - 200 Gate 5                                                                                            0.00
    Land - Duffy                                                                                                 0.00
    Land - 49 Ignacio                                                                                            0.00
    Land - 350 Ignacio Suite 200                                                                                 0.00
    Land - PI 21 LLC                                                                                             0.00
    Land 30 Clay Court                                                                                           0.00
    Land - 690 DeLong                                                                                            0.00
    Building                                                                                             5,405,000.00
    Fixtures & Appliances                                                                                        0.00
    Improvements                                                                                                 0.00
    Additional basis                                                                                             0.00
    Accum Depreciation                                                                                  -1,236,606.42
    Building - 501                                                                                               0.00
    Accum Depreciation Building - 501                                                                            0.00
    Building - PI 20                                                                                             0.00
    A/D Building PI 20                                                                                           0.00
    Building - 200 Gate 5                                                                                        0.00
    Open                                                                                                         0.00
    Accum Depreciation Gate 5                                                                                    0.00
    Buidling Duffy Place                                                                                         0.00
    Accum Depreciation Duffy Place                                                                               0.00
    Building 49 Ignacio                                                                                          0.00
    Accum Depreciation 49 Ignacio                                                                                0.00
    Building - Hammondale                                                                                        0.00
    Accum Depr Hammondale                                                                                        0.00
    350 Ignacio #200                                                                                             0.00
    A/D 350 Ignacio #200                                                                                         0.00
    350 Ignacio #101                                                                                             0.00
    A/D 350 Ignacio #101                                                                                         0.00
    Building - 30 Clay Ct.                                                                                       0.00
    A/D 30 Clay Ct.                                                                                              0.00
    Building 690 DeLong                                                                                          0.00
    A/D Building 690 DeLong                                                                                      0.00
    350 Ignacio #103                                                                                             0.00
    A/D 350 Ingacio #103                                                                                         0.00
    350 Ignacio #201                                                                                             0.00
    350 Ignacio # 203                                                                                            0.00
    A/D 350 Ignacio #203                                                                                         0.00
    350 Ignacio #100                                                                                             0.00
    A/D Ignacio #100                                                                                             0.00
    350 Ignacio #300                                                                                             0.00
    A/D 350 Ignacio #300                                                                                         0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      339 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
  Furniture and Fixtures                                                                                         0.00
  A/D Furn. & Fixt.                                                                                              0.00
  Furniture & Fixt Hamm                                                                                          0.00
  Furniture & Fixt Gate                                                                                          0.00
  A/D Furn./Fixt. Hamm                                                                                           0.00
  A/D Furn./Fixt. Gate                                                                                           0.00
  Computers                                                                                                      0.00
  A/D Computers                                                                                                  0.00
  A/V Equipment                                                                                                  0.00
  Vehicles                                                                                                       0.00
  A/D Vehicles                                                                                                   0.00
Tenant Imp. 350 Ignacio                                                                                          0.00
  A/D Tenant Imp.                                                                                                0.00
Acum. Gain (Loss) Gate                                                                                           0.00
Accum. Gain (Loss) Hamm                                                                                          0.00
Accum. Gain (Loss) 501                                                                                           0.00
  Accum Gain Loss - 461                                                                                          0.00
  Accum Depreciation Fixed Assets                                                                                0.00
 NET FIXED ASSETS                                                                                       5,588,393.58

  ACQUISITION ASSETS
   Closing Costs                                                                                           35,521.42
   A/A Closing Costs                                                                                            0.00
   Syndication Costs                                                                                            0.00
   Loan Fees                                                                                               70,612.00
   Accum Amort Loan Fees                                                                                  -14,984.30
   Personal Property                                                                                      180,000.00
   Accum Depreciation Personal Property                                                                  -180,000.00
   Organization Costs                                                                                      10,000.00
   Accum Amort Organization Costs                                                                               0.00
  NET ACQUISITION ASSETS                                                                                  101,149.12

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                      0.00
   2001 Bathroom Improvements                                                                                   0.00
   2001 Kitchen Improvements                                                                                    0.00
   2001 Floor Improvements                                                                                      0.00
   2001 Window Improvements                                                                                     0.00
   2001 Building Improvements                                                                                   0.00
   2001 Roof Improvements                                                                                       0.00
   2001 Other Improvements                                                                                      0.00
   2002 Bathroom Improvements                                                                                   0.00
   2002 Kitchen Improvements                                                                                    0.00
   2002 Floor Improvements                                                                                      0.00
   2002 Window Improvements                                                                                     0.00
   2002 Building Improvements                                                                                   0.00
   2002 Roof Improvements                                                                                       0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      340 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
    2002 Other Improvements                                                                                      0.00
    2002 Improvement Salaries                                                                                    0.00
    2003 Bathroom Improvements                                                                                   0.00
    2003 Kitchen Improvements                                                                                    0.00
    2003 Floor Improvements                                                                                      0.00
    2003 Window Improvements                                                                                     0.00
    461-2003 Windows Improvements                                                                                0.00
    501-2003 Window Improvement                                                                                  0.00
    2003 Building Improvements                                                                                   0.00
    461-2003 Building Improvements                                                                               0.00
    501-2003 Building Improvements                                                                               0.00
    2003 Roof Improvements                                                                                       0.00
    2003 Other Improvements                                                                                      0.00
    461-2003 Other Improvements                                                                                  0.00
    501-2003 Other Improvements                                                                                  0.00
    2004 Bathroom Improvements                                                                                   0.00
    2004 Kitchen Improvements                                                                                    0.00
    2004 Floor Improvements                                                                                      0.00
    461-2004 Floor Improvements                                                                                  0.00
    501-2004 Floor Improvements                                                                                  0.00
    2004 Window Improvements                                                                                     0.00
    461-2004 Window Improvements                                                                                 0.00
    501-2004 Window Improvements                                                                                 0.00
    2004 Building Improvements                                                                                   0.00
    2004 Roof Improvements                                                                                       0.00
    2004 Other Improvements                                                                                      0.00
    461-2004 Other Improvements                                                                                  0.00
    501-2004 Other Improvements                                                                                  0.00
    2005 Bathroom Improvements                                                                                   0.00
    2005 Kitchen Improvements                                                                                    0.00
    461-2005 Kitchen Improvements                                                                                0.00
    501-2005 Kitchen Improvements                                                                                0.00
    2005 Floor Improvements                                                                                      0.00
    461-2005 Floor Improvements                                                                                  0.00
    501-2005 Floor Improvements                                                                                  0.00
    2005 Window Improvements                                                                                     0.00
    2005 Building Improvements                                                                                   0.00
    2005 Roof Improvements                                                                                       0.00
    2005 Other Improvements                                                                                      0.00
    461-2005 Other Improvements                                                                                  0.00
    501-2005 Other Improvements                                                                                  0.00
    2005 Improvement Salaries                                                                                    0.00
    2006 Bathroom Improvements                                                                                   0.00
    2006 Kitchen Improvements                                                                                    0.00
    461-2006 Kitchen Improvements                                                                                0.00
    501-2006 Kitchen Improvements                                                                                0.00
    2006 Floor Improvements                                                                                      0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      341 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
    461-2006 Floor Improvements                                                                                  0.00
    501-2006 Floor Improvements                                                                                  0.00
    2006 Window Improvements                                                                                     0.00
    2006 Building Improvements                                                                                   0.00
    461-2006 Building Improvements                                                                               0.00
    501-2006 Building Improvements                                                                               0.00
    2006 Roof Improvements                                                                                       0.00
    2006 Other Improvements                                                                                      0.00
    2007 Bathroom Improvements                                                                                   0.00
    461-2007 Bathroom Improvements                                                                               0.00
    501-2007 Bathroom Improvements                                                                               0.00
    2007 Kitchen Improvements                                                                                    0.00
    2007 Floor Improvements                                                                                      0.00
    461-2007 Floor Improvements                                                                                  0.00
    501-2007 Floor Improvements                                                                                  0.00
    2007 Window Improvements                                                                                     0.00
    2007 Building Improvements                                                                                   0.00
    461-2007 Building Improvements                                                                               0.00
    501-2007 Building Improvements                                                                               0.00
    2007 Roof Improvements                                                                                       0.00
    2007 Other Improvements                                                                                      0.00
    461-2007 Other Improvements                                                                                  0.00
    501-2007 Other Improvements                                                                                  0.00
    2008 Bathroom Improvements                                                                                   0.00
    461-2008 Bathrooms Improvements                                                                              0.00
    501-2008 Bathroom Improvements                                                                               0.00
    2008 Kitchen Improvements                                                                                    0.00
    461-2008 Kitchen Improvements                                                                                0.00
    501-2008 Kitchen Improvements                                                                                0.00
    2008 Floor Improvements                                                                                      0.00
    461-2008 Floor Improvements                                                                                  0.00
    501-2008 Floor Improvements                                                                                  0.00
    2008 Window Improvements                                                                                     0.00
    2008 Building Improvements                                                                                   0.00
    2008 Roof Improvements                                                                                       0.00
    2008 Other Improvements                                                                                      0.00
    461-2008 Other Improvements                                                                                  0.00
    501-2008 Other Improvements                                                                                  0.00
    2009 Bathroom Improvements                                                                                   0.00
    2009 Kitchen Improvements                                                                                    0.00
    2009 Floor Improvements                                                                                      0.00
    2009 Window Improvements                                                                                     0.00
    2009 Building Improvements                                                                                   0.00
    2009 Roof Improvements                                                                                       0.00
    2009 Other Improvements                                                                                      0.00
    461-2009 Other Improvements                                                                                  0.00
    501-2009 Other Improvements                                                                                  0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      342 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
   2010 Other Improvements                                                                                       0.00
   2011 Other Improvements                                                                                       0.00
   2012 Other Improvements                                                                                       0.00
   2013 Other Improvements                                                                                       0.00
   2013-Roof Improvement                                                                                         0.00
   2014 Other Improvements                                                                                       0.00
   2014 T/O Misc. Expense                                                                                        0.00
   2014 T/O Materials                                                                                            0.00
   2014 T/O Outside Vendor                                                                                       0.00
   2014 - Roof                                                                                             95,000.00
   2015 Other Improvements                                                                                   5,750.41
   T/O Misc. Exp.                                                                                            6,389.57
   2015 T/O Materiales                                                                                       3,498.90
   T/O Outside Vendor                                                                                      13,932.00
   2016 Other Improvements                                                                                 38,717.29
   2016 T/O Misc. Exp.                                                                                       1,152.66
   2016 T/O Materials                                                                                        3,385.23
   2016 T/O outside vendors                                                                                13,405.00
   2016 Hills Assessments                                                                                  14,124.26
   2017 Other Improvements                                                                                 49,644.37
   2017 T/O Misc. Exp.                                                                                       1,218.46
   2017 T/O Materials                                                                                        7,231.45
   2017 T/O Outside Vendor                                                                                 22,097.18
   2017 Hills Assessments                                                                                  15,967.74
   2018 Other Improvements                                                                                327,999.30
   2018 T/O Misc. Exp.                                                                                       7,427.20
   2018 T/O Materials                                                                                        9,248.08
   2018 T/O Outside Vendor                                                                                 32,125.00
   2018 Hills Assessments                                                                                  63,235.14
   2019 Other Improvements                                                                                160,199.18
   2019 T/O Misc. Exp.                                                                                     10,922.12
   2019 T/O Materials                                                                                      16,309.73
   2019 T/O Outside Vendor                                                                                 52,320.00
   2019 Hills Assessments                                                                                  43,395.77
   2020 Other Improvements                                                                                     444.44
   2020 T/O Misc. Exp.                                                                                         259.32
   2020 T/O Materials                                                                                        1,920.77
   2020 T/O Outside Vendor                                                                                 13,350.00
   2020 Hills Assessments                                                                                  16,604.59
  TOTAL CAPITAL IMPROVEMENTS                                                                            1,047,275.16
   Accum Deprec - Capital Improvements                                                                    787,162.90
  NET CAPITALIZED IMPROVEMENTS                                                                            260,112.26

  OTHER ASSETS
   Security Deposits                                                                                            0.00
   Investment - LLC 21                                                                                          0.00
   Investment - LLC 24                                                                                          0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      343 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
    Investment - LLC 27                                                                                          0.00
    Investment - LLC 28                                                                                          0.00
    Investment - LLC 29                                                                                          0.00
    Investment - LLC 25                                                                                          0.00
    Investment - LLC 26                                                                                          0.00
    Investment - LLC 31                                                                                          0.00
    Investment - LLC 34                                                                                          0.00
    Investment - LLC 35                                                                                          0.00
    Investment - LLC 36                                                                                          0.00
    Investment LLC 37                                                                                            0.00
    Investment LLC 38                                                                                   5,285,000.00
    Investment - LLC 39                                                                                          0.00
    Investment - LLC 40                                                                                          0.00
    Investment - LLC 41                                                                                          0.00
    Investment - LLC 42                                                                                          0.00
    Investment - LLC 43                                                                                          0.00
                                                                                                                 0.00
   investment - LLC 45                                                                                           0.00
   Investment in 48                                                                                              0.00
   BofA Teller Rental                                                                                            0.00
   Investment - 16914                                                                                            0.00
   Investment - Rafael Gardens                                                                                   0.00
   Investment - 1129 3rd Street                                                                                  0.00
   LP Units                                                                                                      0.00
   Investment - US Performing Arts                                                                               0.00
   Investment - Marin CoWork                                                                                     0.00
   Limited Liability Companies                                                                                   0.00
  TOTAL OTHER ASSETS                                                                                    5,285,000.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                       0.00
   Duffy Due to/from                                                                                            0.00
   PISF III                                                                                                     0.00
   PISF IV                                                                                                      0.00
   PISF VI                                                                                                      0.00
   PISF VII                                                                                                     0.00
   PISF IX                                                                                                      0.00
   PISF XI                                                                                                      0.00
   PISF XII                                                                                                     0.00
   PISF XIII                                                                                                    0.00
   PISF XIV                                                                                                     0.00
   PISF XV                                                                                                      0.00
   PISF XVI                                                                                                     0.00
   PISF XVII                                                                                                    0.00
   PISF XVIII                                                                                                   0.00
   461 Due To/From                                                                                              0.00
   501 Due/To From                                                                                              0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      344 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
    Hammondale Due To/From                                                                                       0.00
    21 Due/to From                                                                                               0.00
    In process Lease litigation                                                                                  0.00
    LLC 20                                                                                                       0.00
    LLC 21                                                                                                       0.00
    LLC 22                                                                                                       0.00
    LLC 23                                                                                                       0.00
    LLC 24                                                                                                       0.00
    LLC 25                                                                                                       0.00
    LLC 26                                                                                                       0.00
    LLC 27                                                                                                       0.00
    LLC 28                                                                                                       0.00
    LLC 29                                                                                                       0.00
    LLC 30                                                                                                       0.00
    LLC 30                                                                                                       0.00
    LLC 31                                                                                                       0.00
    LLC 32                                                                                                       0.00
    LLC 33                                                                                                       0.00
    LLC 34                                                                                                       0.00
    LLC 35                                                                                                       0.00
    LLC 36                                                                                                       0.00
    LLC 37                                                                                                       0.00
    LLC 38                                                                                                       0.00
    LLC 39                                                                                                       0.00
    LLC 40                                                                                                       0.00
    LLC 41                                                                                                       0.00
    LLC 42                                                                                                       0.00
    LLC 43                                                                                                       0.00
    LLC 44                                                                                                       0.00
    LLC 45                                                                                                       0.00
    LLC 46                                                                                                       0.00
    LLC 47                                                                                                       0.00
    LLC 48                                                                                                       0.00
    Due to/from LLC 49                                                                                           0.00
    PI LLC 50                                                                                                    0.00
    PI 51 LLC                                                                                                    0.00
    Due to/from Gate 5                                                                                           0.00
    PV 1 Due to/from                                                                                             0.00
    885 Due to/from                                                                                              0.00
    107 Due to/from                                                                                              0.00
    481 Due to/from                                                                                              0.00
    515 Due to/from                                                                                              0.00
    300 Due to/From PISF                                                                                         0.00
    Paul Drive Due to/from                                                                                       0.00
    353 BMK due to/from                                                                                          0.00
    49 Ignacio due to/from                                                                                       0.00
    Due To/From GP                                                                                        -428,000.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      345 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
   Due To/From 16914                                                                                             0.00
   Due To/From PISF, Inc.                                                                                        0.00
   Due To/From PIM                                                                                               0.00
   Note Receivable                                                                                               0.00
   7200 Redwood Due to/From                                                                                      0.00
   355 Due to / from                                                                                             0.00
   Due to/from 350 Ignacio Assoc.                                                                                0.00
   1222 Due to/from                                                                                              0.00
   419 Prospect due to/from                                                                                      0.00
 TOTAL LONG TERM RECEIVABLES                                                                              -428,000.00
TOTAL ASSETS                                                                                           11,029,722.33
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                            51.88
   Deferred Revenue                                                                                             0.00
   Unearned Rent                                                                                            2,263.39
   FTB Taxes Payable                                                                                            0.00
   PPP Loan                                                                                                     0.00
   Property Tax Payable                                                                                     9,392.00
   Insurance Payable                                                                                            0.00
   Accrued Expenses                                                                                             0.00
  TOTAL CURRENT LIABILITIES                                                                                11,707.27

  LONG TERM LIABILITIES
   Notes Payable                                                                                                0.00
   Notes Payable LLC 48                                                                                         0.00
   Deed of Trust Payable                                                                                        0.00
   Accrued Interest                                                                                             0.00
   Security Deposits Liability                                                                             51,353.33
   Security Deposit Clearing                                                                                    0.00
   Pet Deposit Payable                                                                                          0.00
   Unearned Income                                                                                              0.00
   Mortgage Payable                                                                                     5,923,652.47
   1st Mortgage 461                                                                                             0.00
   2nd Mortgage 461                                                                                             0.00
   1st Mortgage 501                                                                                             0.00
   1st Deed 350, Suite 201                                                                                      0.00
   2nd Deed 350, Suite 201                                                                                      0.00
   1st Deed 350, Suite 200                                                                                      0.00
   First Mortgage 350 Suite 203                                                                                 0.00
   1st Deed 350 Suites 101, 103                                                                                 0.00
   Other Liabilities                                                                                            0.00
   Accum K-1 Losses                                                                                             0.00
   1st Mortgage Gate 5                                                                                          0.00
   2nd Deed Gate 5                                                                                              0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      346 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
   1st Mortgage Duffy Place                                                                                      0.00
   2nd Deed Duffy Place                                                                                          0.00
1st Mortgage 49 Ignacio                                                                                          0.00
   2nd Deed 49 Ignacio                                                                                           0.00
 TOTAL LONG TERM LIABILITIES                                                                            5,975,005.80
 TOTAL LIABILITIES                                                                                      5,986,713.07

  EQUITY
    Common Stock                                                                                                 0.00
    Capital Contributions                                                                                7,550,000.00
    Capital Receivable                                                                                           0.00
    Less: Repurchased Units                                                                                      0.00
    TIC Ownership                                                                                                0.00
    L.P. Distributions                                                                                           0.00
    G.P. Distributions                                                                                           0.00
    Premium on Repurch Units                                                                                     0.00
    Previous Period Adjmts                                                                                       0.00
    Member Distribution                                                                                 -3,296,008.77
    Dist. 38 to 20                                                                                               0.00
    Dist. 38 to 21                                                                                               0.00
Dist. 37 to 22                                                                                                   0.00
    Inter Co. PFI - PV1                                                                                          0.00
    Inter Co PFI - Gate 5                                                                                        0.00
    Inter Co PFI - Duffy                                                                                         0.00
    Inter Co PFI - Hamm                                                                                          0.00
    Inter Co PFI - 107                                                                                           0.00
    Inter Co PFI - 461                                                                                           0.00
    Inter Co PFI - 501                                                                                           0.00
    Inter Co PFI - 49                                                                                            0.00
    Inter Co PFI - 885                                                                                           0.00
    Inter Co. PFI - 515                                                                                          0.00
    Inter-Co PFI - 355                                                                                           0.00
    InterCo PFI - 7200                                                                                           0.00
    InterCo PFI-117                                                                                              0.00
    InterCo PFI - 7 Merry                                                                                        0.00
    InterCo PFI - 16914                                                                                          0.00
    InterCo PFI - Paul                                                                                           0.00
    InterCo PFI - 353                                                                                            0.00
    InterCo PFI - 1506                                                                                           0.00
    InterCo PFI - 1222                                                                                           0.00
    InterCo PFI - 419                                                                                            0.00
    Inter Co PFI - 19 Merrydale                                                                                  0.00
    Inter Co PFI - 1129                                                                                          0.00
    Inter Co PFI - 1315                                                                                          0.00
    Inter-Co. PFI - 1732                                                                                         0.00
    Inter-Co PFI-390                                                                                             0.00
    Inter Co PFI-santaland                                                                                       0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      347 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                      Current Balance
  Retained Earnings                                                                                       226,863.37
  Retained Earingins - Owned Properties                                                                          0.00
  K1-Losses                                                                                               346,095.87
  Net Income (Loss) Current                                                                               216,058.79
  Appliance Depreciation                                                                                         0.00
  TOTAL EQUITY                                                                                          5,043,009.26
TOTAL LIABILITIES & EQUITY                                                                             11,029,722.33

  Total of All                                                                                                  0.00




            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      348 01, 2020
                                                            of 2121                                         05:25 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 21, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       349
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Investment 16914                                    0.00              0.00                0.00               0.00
   open                                                0.00              0.00                0.00               0.00
   22 Due/to From                                      0.00              0.00                0.00               0.00
INCOME
  Rent Income                                   863,365.00              73.03          863,365.00              73.03
  Prepaid Rental Income                               0.00               0.00                0.00               0.00
  Parking Fees                                        0.00               0.00                0.00               0.00
  Pet Rent                                            0.00               0.00                0.00               0.00
  Laundry income                                  1,691.17               0.14            1,691.17               0.14
  Commercial Recovery Income                          0.00               0.00                0.00               0.00
  Prior Year Recovery Income                          0.00               0.00                0.00               0.00
  Utility Income                                     45.97               0.00               45.97               0.00
  Storage Income                                      0.00               0.00                0.00               0.00
  Association Fees                                    0.00               0.00                0.00               0.00
  Management Fee Income                               0.00               0.00                0.00               0.00
  Outside Management Income                           0.00               0.00                0.00               0.00
  Admin Fee Income                                    0.00               0.00                0.00               0.00
  Interest Income                                    11.61               0.00               11.61               0.00
  Tax Return Prep. Income                             0.00               0.00                0.00               0.00
  Accounting Fees                                     0.00               0.00                0.00               0.00
  G.P. Fee Income                                     0.00               0.00                0.00               0.00
  LLC Distribution Income                       317,100.00              26.82          317,100.00              26.82
  Partnership Income                                  0.00               0.00                0.00               0.00
  Commission income                                   0.00               0.00                0.00               0.00
  Sale of Units                                       0.00               0.00                0.00               0.00
  Gain on Sale of Property                            0.00               0.00                0.00               0.00
TOTAL INCOME                                  1,182,213.75             100.00        1,182,213.75             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   25,254.33              2.14           25,254.33               2.14
   Promo/Move-In Incentives                            0.00              0.00                0.00               0.00
   Referral Fees                                       0.00              0.00                0.00               0.00
   Salaries                                            0.00              0.00                0.00               0.00
   Pension                                             0.00              0.00                0.00               0.00
   Section 125 Misc                                    0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00              0.00                0.00               0.00
   Advertising                                         0.00              0.00                0.00               0.00
   Marketing Subscriptions                             0.00              0.00                0.00               0.00
   Marketing Tools                                     0.00              0.00                0.00               0.00
   Signs                                               8.99              0.00                8.99               0.00
   Do not use me                                       0.00              0.00                0.00               0.00
   Other Renting Expenses                          2,795.00              0.24            2,795.00               0.24
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      350 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Bad Debt Expense                                  450.00              0.04              450.00               0.04
   Credit Check Fees Rcvd                          -175.00              -0.01            -175.00               -0.01
   Credit Check Fees Paid                            101.15              0.01              101.15               0.01
   TOTAL RENTING EXPENSE                         28,434.47               2.41          28,434.47                2.41

  ADMINISTRATIVE EXPENSES
   Accounting                                          0.00              0.00                0.00               0.00
   Alarm                                               0.00              0.00                0.00               0.00
   Legal                                               0.00              0.00                0.00               0.00
   Computer Services                                   0.00              0.00                0.00               0.00
   Temp. Help                                          0.00              0.00                0.00               0.00
   Consultants                                         0.00              0.00                0.00               0.00
   Administaff                                         0.00              0.00                0.00               0.00
   Outside Services                                  608.50              0.05              608.50               0.05
   Collection Expense                                  0.00              0.00                0.00               0.00
    Prof. Fees KC                                      0.00              0.00                0.00               0.00
   Office Expense                                      0.00              0.00                0.00               0.00
   Bottled Water                                       0.00              0.00                0.00               0.00
   Bank Charges                                      -11.24              0.00              -11.24               0.00
   NextGen Expenses                                    0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                        1,521.00              0.13            1,521.00               0.13
   Security Patrol                                     0.00              0.00                0.00               0.00
   Auto Expense                                        0.00              0.00                0.00               0.00
   Travel & Entertainment                              0.00              0.00                0.00               0.00
   Luncheon Meetings                                   0.00              0.00                0.00               0.00
   Loan Servicing Fees                                 0.00              0.00                0.00               0.00
   Promotions - Corporate                              0.00              0.00                0.00               0.00
   Association Dues                               62,843.52              5.32           62,843.52               5.32
   461- Net loss (income)                              0.00              0.00                0.00               0.00
   501-Net Loss (income)                               0.00              0.00                0.00               0.00
   Gifts                                               0.00              0.00                0.00               0.00
   Security Cost                                       0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                       64,961.78              5.49           64,961.78               5.49

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                            0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                   0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                            0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                      0.00              0.00                0.00               0.00
   Manager Salary                                      0.00              0.00                0.00               0.00
   Manager Utility Expense                             0.00              0.00                0.00               0.00
   Maintenance Apartment                               0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                            34,531.16              2.92           34,531.16               2.92
   Finders Fees                                        0.00              0.00                0.00               0.00
   Copier Lease                                        0.00              0.00                0.00               0.00
   Donations                                           0.00              0.00                0.00               0.00
   Dues and Subscriptions                              0.00              0.00                0.00               0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      351 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Interior Lobby Plants                               0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                   0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                             0.00              0.00                0.00               0.00
   Mgt. Office Telephone                               0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                       0.00              0.00                0.00               0.00
   Postage                                             0.00              0.00                0.00               0.00
   Rent Expense Corporate                              0.00              0.00                0.00               0.00
   Client Entertainment                                0.00              0.00                0.00               0.00
   Commercial Misc Exp                                 0.00              0.00                0.00               0.00
   Education                                           0.00              0.00                0.00               0.00
   Security Costs                                      0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                         34,531.16               2.92          34,531.16                2.92

  UTILITIES EXPENSE
   Gas & Electricity                              11,288.10              0.95           11,288.10               0.95
   Utilities Credits or rebates                     -874.30             -0.07             -874.30              -0.07
   Sewer                                               0.00              0.00                0.00               0.00
   Water                                           9,981.58              0.84            9,981.58               0.84
   Garbage & Trash Removal                           664.00              0.06              664.00               0.06
   Contract-haulwrig                                   0.00              0.00                0.00               0.00
   Cable TV                                            0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                            699.87              0.06              699.87               0.06
   Pagers/2 Ways                                       0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                        21,759.25              1.84           21,759.25               1.84

  REPAIRS & MAINTENANCE
   R&M Unit                                        5,252.60              0.44            5,252.60               0.44
   R&M-bbsteam                                         0.00              0.00                0.00               0.00
   R&M - Plumbing                                      0.00              0.00                0.00               0.00
   R&M-deep                                            0.00              0.00                0.00               0.00
   R&M-dorius                                          0.00              0.00                0.00               0.00
   R&M - Elevator                                      0.00              0.00                0.00               0.00
   R&M-jdcom                                           0.00              0.00                0.00               0.00
   R&M-nat                                             0.00              0.00                0.00               0.00
   R&M-novglass                                        0.00              0.00                0.00               0.00
   R&M-orchid                                          0.00              0.00                0.00               0.00
   R&M - Electrical                                    0.00              0.00                0.00               0.00
   R&M-1st Class                                       0.00              0.00                0.00               0.00
   R&M - Painting                                      0.00              0.00                0.00               0.00
   R&M - Roofing                                       0.00              0.00                0.00               0.00
   R&M - Miscellaneous                               400.08              0.03              400.08               0.03
   R&M - Windows                                       0.00              0.00                0.00               0.00
   R&M - HVAC                                          0.00              0.00                0.00               0.00
   R&M - Pool                                          0.00              0.00                0.00               0.00
   R & M- fire master                                  0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                        0.00              0.00                0.00               0.00
   R&M-mcd                                             0.00              0.00                0.00               0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      352 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   R&M - pritim                                        0.00              0.00                0.00               0.00
   R&M-kellys appliance center                         0.00              0.00                0.00               0.00
   R&M - rolgar                                        0.00              0.00                0.00               0.00
   R&M Friedman's                                      0.00              0.00                0.00               0.00
   R&M - bucks                                         0.00              0.00                0.00               0.00
   R&M - knilou                                        0.00              0.00                0.00               0.00
   R&M - mfence                                        0.00              0.00                0.00               0.00
   R&M - g&a                                           0.00              0.00                0.00               0.00
   R&M - paving & Concrete                             0.00              0.00                0.00               0.00
   T/O - Materials                                     0.00              0.00                0.00               0.00
   T/O - Outside Vendor                                0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                 0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                                0.00              0.00                0.00               0.00
   Cleaning - A&V                                      0.00              0.00                0.00               0.00
   Cleaning - garale                                   0.00              0.00                0.00               0.00
   R&M - Pest Control                                  0.00              0.00                0.00               0.00
   Landscaping Salaries                                0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                          0.00              0.00                0.00               0.00
   Maint. Salaries                                     0.00              0.00                0.00               0.00
   Cleaning Salaries                                   0.00              0.00                0.00               0.00
   Painting Salaries                                   0.00              0.00                0.00               0.00
   Improvement Salaries                                0.00              0.00                0.00               0.00
   Maintenance Supplies                              363.20              0.03              363.20               0.03
   R&M - Electrical Supplies                           9.75              0.00                9.75               0.00
   R&M - Landscaping Supplies                        150.27              0.01              150.27               0.01
   Dept. Supplies-fairlumb                             0.00              0.00                0.00               0.00
   Dept. Supplies-maint                                0.00              0.00                0.00               0.00
   Dept. Supplies-depot                                0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                              0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                 0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                              0.00              0.00                0.00               0.00
   Dept. Supplies-color                                0.00              0.00                0.00               0.00
   R&M - Landscape                                     0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                  0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                  0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                             0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                               0.00              0.00                0.00               0.00
   Dept. Supplies-peach                                0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                 0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                             0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                              0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                             0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                     0.00              0.00                0.00               0.00
   Dept. Supplies - Water                              0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                            0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                             0.00              0.00                0.00               0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      353 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                                0.00              0.00                0.00               0.00
   Supply - Grainger                                   0.00              0.00                0.00               0.00
   Welcome office supp. & signs                        0.00              0.00                0.00               0.00
   Maint - Supplies fans                               0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                 0.00              0.00                0.00               0.00
   R&M - Dabrans                                       0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                           0.00              0.00                0.00               0.00
   Supp-Whiteside                                      0.00              0.00                0.00               0.00
   Misc. Small Purchases                               0.00              0.00                0.00               0.00
   Small Tools & Equipment                            15.58              0.00               15.58               0.00
   Miscellaneous Expense                               0.00              0.00                0.00               0.00
   Locks & Keys                                       59.44              0.00               59.44               0.00
   R&M - Painting Supplies                            72.01              0.01               72.01               0.01
   R&M - Roofing Supplies                              0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                          0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                 0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                      0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                       6,322.93               0.53           6,322.93                0.53

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00               0.00               0.00                0.00
   Contract-Calif                                     0.00               0.00               0.00                0.00
   Contract-cas                                       0.00               0.00               0.00                0.00
   Contract-deason                                    0.00               0.00               0.00                0.00
   Contract-delta                                     0.00               0.00               0.00                0.00
   Contract-dorius                                    0.00               0.00               0.00                0.00
   Contract-elevator                                  0.00               0.00               0.00                0.00
   Contract-Kone                                      0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                   0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                   0.00               0.00               0.00                0.00
   Contract-pcon                                      0.00               0.00               0.00                0.00
   Contract-oroszi                                    0.00               0.00               0.00                0.00
   Contract-roto                                      0.00               0.00               0.00                0.00
   Contract-roys                                      0.00               0.00               0.00                0.00
   Contract-silvas                                    0.00               0.00               0.00                0.00
   Contract-spartan                                   0.00               0.00               0.00                0.00
   Contract - transbay                                0.00               0.00               0.00                0.00
   Contract - fire master                             0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                      0.00               0.00               0.00                0.00
   Contract - milpac                                  0.00               0.00               0.00                0.00
   Contract - Counter                                 0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                        0.00               0.00               0.00                0.00
   Contractor - bucks                                 0.00               0.00               0.00                0.00
   Contractor - Stripe                                0.00               0.00               0.00                0.00
   Contractor - wk                                    0.00               0.00               0.00                0.00
   Contract - bludol                                  0.00               0.00               0.00                0.00
   Contract - Able                                    0.00               0.00               0.00                0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      354 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Contract - Mainstay                                 0.00                0.00                0.00               0.00
   Contractor - pro - tech                             0.00                0.00                0.00               0.00
   Contract - thoseguy                                 0.00                0.00                0.00               0.00
   Contract - kevmar                                   0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                            0.00                0.00                0.00               0.00
   Contract-Solarcraft                                 0.00                0.00                0.00               0.00
   contract-servpro                                    0.00                0.00                0.00               0.00
   Contract northgut                                   0.00                0.00                0.00               0.00
   contract-terminix                                   0.00                0.00                0.00               0.00
   Contract-Scent Tek                                  0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                      1,171.67                 0.10           1,171.67                0.10
   Contract - Electrical & Lighting                    0.00                0.00                0.00               0.00
   Contract - HVAC Maint.                              0.00                0.00                0.00               0.00
   Contract R&M                                  41,535.00                 3.51          41,535.00                3.51
   Cont.Carpet Clean/Repair                            0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.                         0.00                0.00                0.00               0.00
   Contract - Painting                                 0.00                0.00                0.00               0.00
   Contract - Pest Control                             0.00                0.00                0.00               0.00
   Contract - Landscaping                            978.12                0.08              978.12               0.08
   contract-Garcia's Landscape                         0.00                0.00                0.00               0.00
   Dugdales Landscaping                                0.00                0.00                0.00               0.00
   Pinedas Tree Service                                0.00                0.00                0.00               0.00
   Contract All phase Excavating                       0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                           0.00                0.00                0.00               0.00
   Contract - Pool Maint.                              0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                          0.00                0.00                0.00               0.00
   Contract Appliance Rep.                             0.00                0.00                0.00               0.00
   Contract - Roof Maint                               0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                         0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                         43,684.79                 3.70          43,684.79                3.70

  TAXES
   Real Estate Taxes                              111,761.18               9.45          111,761.18               9.45
   Payroll Taxes                                        0.00               0.00                0.00               0.00
   Personal Property Taxes                              0.00               0.00                0.00               0.00
   Other Taxes                                          0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                              111,761.18               9.45          111,761.18               9.45

  INSURANCE EXPENSE
   Package Insurance                               15,167.64               1.28           15,167.64               1.28
   Earthquake Insurance                             7,737.64               0.65            7,737.64               0.65
   Umbrella Insurance                               1,066.92               0.09            1,066.92               0.09
   Flood Insurance                                      0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                             0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                                    0.00               0.00                0.00               0.00
   Auto Insurance                                       0.00               0.00                0.00               0.00
   Health Insurance                                     0.00               0.00                0.00               0.00
           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        355 01, 2020
                                                              of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Medical - Misc                                      0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                            0.00                0.00                0.00               0.00
   Business Practices Insurance                        0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                       23,972.20                 2.03          23,972.20                2.03

TOTAL OPERATING EXPENSES                          335,427.76              28.37          335,427.76              28.37

  OTHER INCOME
   Tenant Asst. Payments                                0.00               0.00                0.00               0.00
   Storage Rent Income                                  0.00               0.00                0.00               0.00
   Pet Rent                                             0.00               0.00                0.00               0.00
   Parking Fees                                         0.00               0.00                0.00               0.00
   Laundry                                           -231.65              -0.02             -231.65              -0.02
   Vending                                              0.00               0.00                0.00               0.00
   NSF Check Fees                                     -75.00              -0.01              -75.00              -0.01
   Late Charges                                      -375.00              -0.03             -375.00              -0.03
   Damages & Cleaning Fees                            -32.00               0.00              -32.00               0.00
   Forfeited Tenant Deposit                             0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                     -1,225.00              -0.10           -1,225.00              -0.10
   Miscellaneous Income                            -9,957.55              -0.84           -9,957.55              -0.84
   HVAC Income                                          0.00               0.00                0.00               0.00
   Interest Income                                   -125.49              -0.01             -125.49              -0.01
   TOTAL OTHER INCOME                             -12,021.69              -1.02          -12,021.69              -1.02

NET OPERATING INCOME                              858,807.68              72.64          858,807.68              72.64

  DEBT SERVICE EXPENSE
   Mortgage Interest                              250,636.43              21.20          250,636.43              21.20
   Deed Of Trust Interest                               0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   Interest Expense Corporate                           0.00               0.00                0.00               0.00
   Notes Payable Interest                               0.00               0.00                0.00               0.00
   Affiliate Loan Interest                              0.00               0.00                0.00               0.00
   Other Interest Expense                               0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        250,636.43              21.20          250,636.43              21.20

  NET INC.BEFORE DEP.& TAX                        608,171.25              51.44          608,171.25              51.44

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                          196,545.36              16.63          196,545.36              16.63
   F&F Hamm Depreciation                                0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                               0.00               0.00                0.00               0.00
   Appliances Depreciation                              0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                       321,362.00              27.18          321,362.00              27.18
   Closing Cost Amortization                            0.00               0.00                0.00               0.00
   Loan Fee Amortization                            1,765.29               0.15            1,765.29               0.15
           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        356 01, 2020
                                                              of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                              0.00                0.00                0.00               0.00
   Software Devel. Amort.                              0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                          0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                      519,672.65                 43.96         519,672.65               43.96

NET INC.(LOSS) BEF.TAXES                           88,498.60               7.49           88,498.60               7.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                              0.00               0.00                0.00               0.00
   FTB Tax Expense                                  4,735.73               0.40            4,735.73               0.40
   Taxes - Other                                        0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                         4,735.73               0.40            4,735.73               0.40

NET INCOME (LOSS)BK                                83,762.87               7.09           83,762.87               7.09

K-1 and Other Items
  K-1 Losses                                            0.00               0.00                0.00               0.00
  K-1 Income Items                                346,095.87              29.28          346,095.87              29.28

  Extraordinary Items                                   0.00               0.00                0.00               0.00

  Temporary Distribution                                0.00               0.00                0.00               0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        357 01, 2020
                                                              of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Investment 16914                                    0.00                0.00                0.00               0.00
   open                                                0.00                0.00                0.00               0.00
   22 Due/to From                                      0.00                0.00                0.00               0.00
INCOME
  Rent Income                                     522,760.00              76.41          522,760.00              76.41
  Prepaid Rental Income                                 0.00               0.00                0.00               0.00
  Parking Fees                                          0.00               0.00                0.00               0.00
  Pet Rent                                              0.00               0.00                0.00               0.00
  Laundry income                                    2,792.11               0.41            2,792.11               0.41
  Commercial Recovery Income                            0.00               0.00                0.00               0.00
  Prior Year Recovery Income                            0.00               0.00                0.00               0.00
  Utility Income                                        0.00               0.00                0.00               0.00
  Storage Income                                        0.00               0.00                0.00               0.00
  Association Fees                                      0.00               0.00                0.00               0.00
  Management Fee Income                                 0.00               0.00                0.00               0.00
  Outside Management Income                             0.00               0.00                0.00               0.00
  Admin Fee Income                                      0.00               0.00                0.00               0.00
  Interest Income                                      11.59               0.00               11.59               0.00
  Tax Return Prep. Income                               0.00               0.00                0.00               0.00
  Accounting Fees                                       0.00               0.00                0.00               0.00
  G.P. Fee Income                                       0.00               0.00                0.00               0.00
  LLC Distribution Income                         158,550.00              23.18          158,550.00              23.18
  Partnership Income                                    0.00               0.00                0.00               0.00
  Commission income                                     0.00               0.00                0.00               0.00
  Sale of Units                                         0.00               0.00                0.00               0.00
  Gain on Sale of Property                              0.00               0.00                0.00               0.00
TOTAL INCOME                                      684,113.70             100.00          684,113.70             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                      0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                    21,195.00               3.10           21,195.00               3.10
   Promo/Move-In Incentives                             0.00               0.00                0.00               0.00
   Referral Fees                                        0.00               0.00                0.00               0.00
   Salaries                                             0.00               0.00                0.00               0.00
   Pension                                              0.00               0.00                0.00               0.00
   Section 125 Misc                                     0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                      0.00               0.00                0.00               0.00
   Advertising                                          0.00               0.00                0.00               0.00
   Marketing Subscriptions                              0.00               0.00                0.00               0.00
   Marketing Tools                                      0.00               0.00                0.00               0.00
   Signs                                                0.00               0.00                0.00               0.00
   Do not use me                                        0.00               0.00                0.00               0.00
   Other Renting Expenses                               0.00               0.00                0.00               0.00
            Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        358 01, 2020
                                                              of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Bad Debt Expense                                    0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                          -150.00              -0.02            -150.00               -0.02
   Credit Check Fees Paid                             14.45              0.00               14.45               0.00
   TOTAL RENTING EXPENSE                         21,059.45               3.08          21,059.45                3.08

  ADMINISTRATIVE EXPENSES
   Accounting                                          0.00              0.00                0.00               0.00
   Alarm                                               0.00              0.00                0.00               0.00
   Legal                                               0.00              0.00                0.00               0.00
   Computer Services                                   0.00              0.00                0.00               0.00
   Temp. Help                                          0.00              0.00                0.00               0.00
   Consultants                                         0.00              0.00                0.00               0.00
   Administaff                                         0.00              0.00                0.00               0.00
   Outside Services                                  260.50              0.04              260.50               0.04
   Collection Expense                                  0.00              0.00                0.00               0.00
    Prof. Fees KC                                      0.00              0.00                0.00               0.00
   Office Expense                                      0.00              0.00                0.00               0.00
   Bottled Water                                       0.00              0.00                0.00               0.00
   Bank Charges                                        0.00              0.00                0.00               0.00
   NextGen Expenses                                    0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                        1,479.00              0.22            1,479.00               0.22
   Security Patrol                                     0.00              0.00                0.00               0.00
   Auto Expense                                        0.00              0.00                0.00               0.00
   Travel & Entertainment                              0.00              0.00                0.00               0.00
   Luncheon Meetings                                   0.00              0.00                0.00               0.00
   Loan Servicing Fees                                 0.00              0.00                0.00               0.00
   Promotions - Corporate                              0.00              0.00                0.00               0.00
   Association Dues                               36,658.72              5.36           36,658.72               5.36
   461- Net loss (income)                              0.00              0.00                0.00               0.00
   501-Net Loss (income)                               0.00              0.00                0.00               0.00
   Gifts                                               0.00              0.00                0.00               0.00
   Security Cost                                       0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                       38,398.22              5.61           38,398.22               5.61

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                            0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                   0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                            0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                      0.00              0.00                0.00               0.00
   Manager Salary                                      0.00              0.00                0.00               0.00
   Manager Utility Expense                             0.00              0.00                0.00               0.00
   Maintenance Apartment                               0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                            20,910.40              3.06           20,910.40               3.06
   Finders Fees                                        0.00              0.00                0.00               0.00
   Copier Lease                                        0.00              0.00                0.00               0.00
   Donations                                           0.00              0.00                0.00               0.00
   Dues and Subscriptions                              0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      359 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Interior Lobby Plants                               0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                   0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                             0.00              0.00                0.00               0.00
   Mgt. Office Telephone                               0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                       0.00              0.00                0.00               0.00
   Postage                                             0.00              0.00                0.00               0.00
   Rent Expense Corporate                              0.00              0.00                0.00               0.00
   Client Entertainment                                0.00              0.00                0.00               0.00
   Commercial Misc Exp                                 0.00              0.00                0.00               0.00
   Education                                           0.00              0.00                0.00               0.00
   Security Costs                                      0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                         20,910.40               3.06          20,910.40                3.06

  UTILITIES EXPENSE
   Gas & Electricity                               7,093.12              1.04            7,093.12               1.04
   Utilities Credits or rebates                     -958.32             -0.14             -958.32              -0.14
   Sewer                                               0.00              0.00                0.00               0.00
   Water                                           7,801.94              1.14            7,801.94               1.14
   Garbage & Trash Removal                           128.00              0.02              128.00               0.02
   Contract-haulwrig                                   0.00              0.00                0.00               0.00
   Cable TV                                            0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                            373.83              0.05              373.83               0.05
   Pagers/2 Ways                                       0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                        14,438.57              2.11           14,438.57               2.11

  REPAIRS & MAINTENANCE
   R&M Unit                                        4,191.10              0.61            4,191.10               0.61
   R&M-bbsteam                                         0.00              0.00                0.00               0.00
   R&M - Plumbing                                  1,617.48              0.24            1,617.48               0.24
   R&M-deep                                            0.00              0.00                0.00               0.00
   R&M-dorius                                          0.00              0.00                0.00               0.00
   R&M - Elevator                                      0.00              0.00                0.00               0.00
   R&M-jdcom                                           0.00              0.00                0.00               0.00
   R&M-nat                                             0.00              0.00                0.00               0.00
   R&M-novglass                                        0.00              0.00                0.00               0.00
   R&M-orchid                                          0.00              0.00                0.00               0.00
   R&M - Electrical                                    0.00              0.00                0.00               0.00
   R&M-1st Class                                       0.00              0.00                0.00               0.00
   R&M - Painting                                      0.00              0.00                0.00               0.00
   R&M - Roofing                                       0.00              0.00                0.00               0.00
   R&M - Miscellaneous                               933.72              0.14              933.72               0.14
   R&M - Windows                                       0.00              0.00                0.00               0.00
   R&M - HVAC                                          0.00              0.00                0.00               0.00
   R&M - Pool                                          0.00              0.00                0.00               0.00
   R & M- fire master                                  0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                        0.00              0.00                0.00               0.00
   R&M-mcd                                             0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      360 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   R&M - pritim                                        0.00              0.00                0.00               0.00
   R&M-kellys appliance center                         0.00              0.00                0.00               0.00
   R&M - rolgar                                        0.00              0.00                0.00               0.00
   R&M Friedman's                                      0.00              0.00                0.00               0.00
   R&M - bucks                                         0.00              0.00                0.00               0.00
   R&M - knilou                                        0.00              0.00                0.00               0.00
   R&M - mfence                                        0.00              0.00                0.00               0.00
   R&M - g&a                                           0.00              0.00                0.00               0.00
   R&M - paving & Concrete                             0.00              0.00                0.00               0.00
   T/O - Materials                                     0.00              0.00                0.00               0.00
   T/O - Outside Vendor                                0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                 0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                                0.00              0.00                0.00               0.00
   Cleaning - A&V                                      0.00              0.00                0.00               0.00
   Cleaning - garale                                   0.00              0.00                0.00               0.00
   R&M - Pest Control                                150.00              0.02              150.00               0.02
   Landscaping Salaries                                0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                          0.00              0.00                0.00               0.00
   Maint. Salaries                                     0.00              0.00                0.00               0.00
   Cleaning Salaries                                   0.00              0.00                0.00               0.00
   Painting Salaries                                   0.00              0.00                0.00               0.00
   Improvement Salaries                                0.00              0.00                0.00               0.00
   Maintenance Supplies                              523.01              0.08              523.01               0.08
   R&M - Electrical Supplies                           0.00              0.00                0.00               0.00
   R&M - Landscaping Supplies                          0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                             0.00              0.00                0.00               0.00
   Dept. Supplies-maint                                0.00              0.00                0.00               0.00
   Dept. Supplies-depot                                0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                              0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                 0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                              0.00              0.00                0.00               0.00
   Dept. Supplies-color                                0.00              0.00                0.00               0.00
   R&M - Landscape                                     0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                  0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                  0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                             0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                               0.00              0.00                0.00               0.00
   Dept. Supplies-peach                                0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                 0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                             0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                              0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                             0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                     0.00              0.00                0.00               0.00
   Dept. Supplies - Water                              0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                            0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                             0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      361 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                                0.00              0.00                0.00               0.00
   Supply - Grainger                                   0.00              0.00                0.00               0.00
   Welcome office supp. & signs                        0.00              0.00                0.00               0.00
   Maint - Supplies fans                               0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                 0.00              0.00                0.00               0.00
   R&M - Dabrans                                       0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                           0.00              0.00                0.00               0.00
   Supp-Whiteside                                      0.00              0.00                0.00               0.00
   Misc. Small Purchases                               0.00              0.00                0.00               0.00
   Small Tools & Equipment                             0.00              0.00                0.00               0.00
   Miscellaneous Expense                               0.00              0.00                0.00               0.00
   Locks & Keys                                        0.00              0.00                0.00               0.00
   R&M - Painting Supplies                             0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                              0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                          0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                 0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                      0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                       7,415.31               1.08           7,415.31                1.08

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00               0.00               0.00                0.00
   Contract-Calif                                     0.00               0.00               0.00                0.00
   Contract-cas                                       0.00               0.00               0.00                0.00
   Contract-deason                                    0.00               0.00               0.00                0.00
   Contract-delta                                     0.00               0.00               0.00                0.00
   Contract-dorius                                    0.00               0.00               0.00                0.00
   Contract-elevator                                  0.00               0.00               0.00                0.00
   Contract-Kone                                      0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                   0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                   0.00               0.00               0.00                0.00
   Contract-pcon                                      0.00               0.00               0.00                0.00
   Contract-oroszi                                    0.00               0.00               0.00                0.00
   Contract-roto                                      0.00               0.00               0.00                0.00
   Contract-roys                                      0.00               0.00               0.00                0.00
   Contract-silvas                                    0.00               0.00               0.00                0.00
   Contract-spartan                                   0.00               0.00               0.00                0.00
   Contract - transbay                                0.00               0.00               0.00                0.00
   Contract - fire master                             0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                      0.00               0.00               0.00                0.00
   Contract - milpac                                  0.00               0.00               0.00                0.00
   Contract - Counter                                 0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                        0.00               0.00               0.00                0.00
   Contractor - bucks                                 0.00               0.00               0.00                0.00
   Contractor - Stripe                                0.00               0.00               0.00                0.00
   Contractor - wk                                    0.00               0.00               0.00                0.00
   Contract - bludol                                  0.00               0.00               0.00                0.00
   Contract - Able                                    0.00               0.00               0.00                0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      362 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Contract - Mainstay                                 0.00              0.00                0.00               0.00
   Contractor - pro - tech                             0.00              0.00                0.00               0.00
   Contract - thoseguy                                 0.00              0.00                0.00               0.00
   Contract - kevmar                                   0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                            0.00              0.00                0.00               0.00
   Contract-Solarcraft                                 0.00              0.00                0.00               0.00
   contract-servpro                                    0.00              0.00                0.00               0.00
   Contract northgut                                   0.00              0.00                0.00               0.00
   contract-terminix                                   0.00              0.00                0.00               0.00
   Contract-Scent Tek                                  0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                           0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting                    0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                              0.00              0.00                0.00               0.00
   Contract R&M                                   8,870.00               1.30           8,870.00                1.30
   Cont.Carpet Clean/Repair                            0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                         0.00              0.00                0.00               0.00
   Contract - Painting                                 0.00              0.00                0.00               0.00
   Contract - Pest Control                             0.00              0.00                0.00               0.00
   Contract - Landscaping                          -978.12              -0.14            -978.12               -0.14
   contract-Garcia's Landscape                         0.00              0.00                0.00               0.00
   Dugdales Landscaping                                0.00              0.00                0.00               0.00
   Pinedas Tree Service                                0.00              0.00                0.00               0.00
   Contract All phase Excavating                       0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                           0.00              0.00                0.00               0.00
   Contract - Pool Maint.                              0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                          0.00              0.00                0.00               0.00
   Contract Appliance Rep.                             0.00              0.00                0.00               0.00
   Contract - Roof Maint                               0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                         0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                          7,891.88               1.15           7,891.88                1.15

  TAXES
   Real Estate Taxes                              65,743.98              9.61           65,743.98               9.61
   Payroll Taxes                                       0.00              0.00                0.00               0.00
   Personal Property Taxes                             0.00              0.00                0.00               0.00
   Other Taxes                                         0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                              65,743.98              9.61           65,743.98               9.61

  INSURANCE EXPENSE
   Package Insurance                              12,850.60              1.88           12,850.60               1.88
   Earthquake Insurance                            4,768.75              0.70            4,768.75               0.70
   Umbrella Insurance                                929.33              0.14              929.33               0.14
   Flood Insurance                                     0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                            0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                   0.00              0.00                0.00               0.00
   Auto Insurance                                      0.00              0.00                0.00               0.00
   Health Insurance                                    0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      363 01, 2020
                                                            of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Medical - Misc                                      0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                            0.00                0.00                0.00               0.00
   Business Practices Insurance                        0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                       18,548.68                 2.71          18,548.68                2.71

TOTAL OPERATING EXPENSES                          194,406.49              28.42          194,406.49              28.42

  OTHER INCOME
   Tenant Asst. Payments                                0.00               0.00                0.00               0.00
   Storage Rent Income                                  0.00               0.00                0.00               0.00
   Pet Rent                                             0.00               0.00                0.00               0.00
   Parking Fees                                         0.00               0.00                0.00               0.00
   Laundry                                              0.00               0.00                0.00               0.00
   Vending                                              0.00               0.00                0.00               0.00
   NSF Check Fees                                     -25.00               0.00              -25.00               0.00
   Late Charges                                      -150.00              -0.02             -150.00              -0.02
   Damages & Cleaning Fees                              0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                             0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                     -1,510.00              -0.22           -1,510.00              -0.22
   Miscellaneous Income                                 0.00               0.00                0.00               0.00
   HVAC Income                                          0.00               0.00                0.00               0.00
   Interest Income                                    -68.04              -0.01              -68.04              -0.01
   TOTAL OTHER INCOME                              -1,753.04              -0.26           -1,753.04              -0.26

NET OPERATING INCOME                              491,460.25              71.84          491,460.25              71.84

  DEBT SERVICE EXPENSE
   Mortgage Interest                              146,110.99              21.36          146,110.99              21.36
   Deed Of Trust Interest                               0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   Interest Expense Corporate                           0.00               0.00                0.00               0.00
   Notes Payable Interest                               0.00               0.00                0.00               0.00
   Affiliate Loan Interest                              0.00               0.00                0.00               0.00
   Other Interest Expense                               0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        146,110.99              21.36          146,110.99              21.36

  NET INC.BEFORE DEP.& TAX                        345,349.26              50.48          345,349.26              50.48

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                          114,651.46              16.76          114,651.46              16.76
   F&F Hamm Depreciation                                0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                               0.00               0.00                0.00               0.00
   Appliances Depreciation                              0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                         8,820.00               1.29            8,820.00               1.29
   Closing Cost Amortization                            0.00               0.00                0.00               0.00
   Loan Fee Amortization                            4,119.01               0.60            4,119.01               0.60
            Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        364 01, 2020
                                                              of 2121                                         05:25 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                              0.00                0.00                0.00               0.00
   Software Devel. Amort.                              0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                          0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                      127,590.47                 18.65         127,590.47               18.65

NET INC.(LOSS) BEF.TAXES                          217,758.79              31.83          217,758.79              31.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                              0.00               0.00                0.00               0.00
   FTB Tax Expense                                  1,700.00               0.25            1,700.00               0.25
   Taxes - Other                                        0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                         1,700.00               0.25            1,700.00               0.25

NET INCOME (LOSS)BK                               216,058.79              31.58          216,058.79              31.58

K-1 and Other Items
  K-1 Losses                                            0.00               0.00                0.00               0.00
  K-1 Income Items                                      0.00               0.00                0.00               0.00

  Extraordinary Items                                   0.00               0.00                0.00               0.00

  Temporary Distribution                                0.00               0.00                0.00               0.00




            Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        365 01, 2020
                                                              of 2121                                         05:25 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 21, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       366
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Investment 16914                                    0.00              0.00                0.00               0.00
   open                                                0.00              0.00                0.00               0.00
   22 Due/to From                                      0.00              0.00                0.00               0.00
INCOME
  Rent Income                                   863,365.00              73.03          863,365.00              73.03
  Prepaid Rental Income                               0.00               0.00                0.00               0.00
  Parking Fees                                        0.00               0.00                0.00               0.00
  Pet Rent                                            0.00               0.00                0.00               0.00
  Laundry income                                  1,691.17               0.14            1,691.17               0.14
  Commercial Recovery Income                          0.00               0.00                0.00               0.00
  Prior Year Recovery Income                          0.00               0.00                0.00               0.00
  Utility Income                                     45.97               0.00               45.97               0.00
  Storage Income                                      0.00               0.00                0.00               0.00
  Association Fees                                    0.00               0.00                0.00               0.00
  Management Fee Income                               0.00               0.00                0.00               0.00
  Outside Management Income                           0.00               0.00                0.00               0.00
  Admin Fee Income                                    0.00               0.00                0.00               0.00
  Interest Income                                    11.61               0.00               11.61               0.00
  Tax Return Prep. Income                             0.00               0.00                0.00               0.00
  Accounting Fees                                     0.00               0.00                0.00               0.00
  G.P. Fee Income                                     0.00               0.00                0.00               0.00
  LLC Distribution Income                       317,100.00              26.82          317,100.00              26.82
  Partnership Income                                  0.00               0.00                0.00               0.00
  Commission income                                   0.00               0.00                0.00               0.00
  Sale of Units                                       0.00               0.00                0.00               0.00
  Gain on Sale of Property                            0.00               0.00                0.00               0.00
TOTAL INCOME                                  1,182,213.75             100.00        1,182,213.75             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   25,254.33              2.14           25,254.33               2.14
   Promo/Move-In Incentives                            0.00              0.00                0.00               0.00
   Referral Fees                                       0.00              0.00                0.00               0.00
   Salaries                                            0.00              0.00                0.00               0.00
   Pension                                             0.00              0.00                0.00               0.00
   Section 125 Misc                                    0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00              0.00                0.00               0.00
   Advertising                                         0.00              0.00                0.00               0.00
   Marketing Subscriptions                             0.00              0.00                0.00               0.00
   Marketing Tools                                     0.00              0.00                0.00               0.00
   Signs                                               8.99              0.00                8.99               0.00
   Do not use me                                       0.00              0.00                0.00               0.00
   Other Renting Expenses                          2,795.00              0.24            2,795.00               0.24
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      367 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Bad Debt Expense                                  450.00              0.04              450.00               0.04
   Credit Check Fees Rcvd                          -175.00              -0.01            -175.00               -0.01
   Credit Check Fees Paid                            101.15              0.01              101.15               0.01
   TOTAL RENTING EXPENSE                         28,434.47               2.41          28,434.47                2.41

  ADMINISTRATIVE EXPENSES
   Accounting                                          0.00              0.00                0.00               0.00
   Alarm                                               0.00              0.00                0.00               0.00
   Legal                                               0.00              0.00                0.00               0.00
   Computer Services                                   0.00              0.00                0.00               0.00
   Temp. Help                                          0.00              0.00                0.00               0.00
   Consultants                                         0.00              0.00                0.00               0.00
   Administaff                                         0.00              0.00                0.00               0.00
   Outside Services                                  608.50              0.05              608.50               0.05
   Collection Expense                                  0.00              0.00                0.00               0.00
    Prof. Fees KC                                      0.00              0.00                0.00               0.00
   Office Expense                                      0.00              0.00                0.00               0.00
   Bottled Water                                       0.00              0.00                0.00               0.00
   Bank Charges                                      -11.24              0.00              -11.24               0.00
   NextGen Expenses                                    0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                        1,521.00              0.13            1,521.00               0.13
   Security Patrol                                     0.00              0.00                0.00               0.00
   Auto Expense                                        0.00              0.00                0.00               0.00
   Travel & Entertainment                              0.00              0.00                0.00               0.00
   Luncheon Meetings                                   0.00              0.00                0.00               0.00
   Loan Servicing Fees                                 0.00              0.00                0.00               0.00
   Promotions - Corporate                              0.00              0.00                0.00               0.00
   Association Dues                               62,843.52              5.32           62,843.52               5.32
   461- Net loss (income)                              0.00              0.00                0.00               0.00
   501-Net Loss (income)                               0.00              0.00                0.00               0.00
   Gifts                                               0.00              0.00                0.00               0.00
   Security Cost                                       0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                       64,961.78              5.49           64,961.78               5.49

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                            0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                   0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                            0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                      0.00              0.00                0.00               0.00
   Manager Salary                                      0.00              0.00                0.00               0.00
   Manager Utility Expense                             0.00              0.00                0.00               0.00
   Maintenance Apartment                               0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                            34,531.16              2.92           34,531.16               2.92
   Finders Fees                                        0.00              0.00                0.00               0.00
   Copier Lease                                        0.00              0.00                0.00               0.00
   Donations                                           0.00              0.00                0.00               0.00
   Dues and Subscriptions                              0.00              0.00                0.00               0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      368 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Interior Lobby Plants                               0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                   0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                             0.00              0.00                0.00               0.00
   Mgt. Office Telephone                               0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                       0.00              0.00                0.00               0.00
   Postage                                             0.00              0.00                0.00               0.00
   Rent Expense Corporate                              0.00              0.00                0.00               0.00
   Client Entertainment                                0.00              0.00                0.00               0.00
   Commercial Misc Exp                                 0.00              0.00                0.00               0.00
   Education                                           0.00              0.00                0.00               0.00
   Security Costs                                      0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                         34,531.16               2.92          34,531.16                2.92

  UTILITIES EXPENSE
   Gas & Electricity                              11,288.10              0.95           11,288.10               0.95
   Utilities Credits or rebates                     -874.30             -0.07             -874.30              -0.07
   Sewer                                               0.00              0.00                0.00               0.00
   Water                                           9,981.58              0.84            9,981.58               0.84
   Garbage & Trash Removal                           664.00              0.06              664.00               0.06
   Contract-haulwrig                                   0.00              0.00                0.00               0.00
   Cable TV                                            0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                            699.87              0.06              699.87               0.06
   Pagers/2 Ways                                       0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                        21,759.25              1.84           21,759.25               1.84

  REPAIRS & MAINTENANCE
   R&M Unit                                        5,252.60              0.44            5,252.60               0.44
   R&M-bbsteam                                         0.00              0.00                0.00               0.00
   R&M - Plumbing                                      0.00              0.00                0.00               0.00
   R&M-deep                                            0.00              0.00                0.00               0.00
   R&M-dorius                                          0.00              0.00                0.00               0.00
   R&M - Elevator                                      0.00              0.00                0.00               0.00
   R&M-jdcom                                           0.00              0.00                0.00               0.00
   R&M-nat                                             0.00              0.00                0.00               0.00
   R&M-novglass                                        0.00              0.00                0.00               0.00
   R&M-orchid                                          0.00              0.00                0.00               0.00
   R&M - Electrical                                    0.00              0.00                0.00               0.00
   R&M-1st Class                                       0.00              0.00                0.00               0.00
   R&M - Painting                                      0.00              0.00                0.00               0.00
   R&M - Roofing                                       0.00              0.00                0.00               0.00
   R&M - Miscellaneous                               400.08              0.03              400.08               0.03
   R&M - Windows                                       0.00              0.00                0.00               0.00
   R&M - HVAC                                          0.00              0.00                0.00               0.00
   R&M - Pool                                          0.00              0.00                0.00               0.00
   R & M- fire master                                  0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                        0.00              0.00                0.00               0.00
   R&M-mcd                                             0.00              0.00                0.00               0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      369 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   R&M - pritim                                        0.00              0.00                0.00               0.00
   R&M-kellys appliance center                         0.00              0.00                0.00               0.00
   R&M - rolgar                                        0.00              0.00                0.00               0.00
   R&M Friedman's                                      0.00              0.00                0.00               0.00
   R&M - bucks                                         0.00              0.00                0.00               0.00
   R&M - knilou                                        0.00              0.00                0.00               0.00
   R&M - mfence                                        0.00              0.00                0.00               0.00
   R&M - g&a                                           0.00              0.00                0.00               0.00
   R&M - paving & Concrete                             0.00              0.00                0.00               0.00
   T/O - Materials                                     0.00              0.00                0.00               0.00
   T/O - Outside Vendor                                0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                 0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                                0.00              0.00                0.00               0.00
   Cleaning - A&V                                      0.00              0.00                0.00               0.00
   Cleaning - garale                                   0.00              0.00                0.00               0.00
   R&M - Pest Control                                  0.00              0.00                0.00               0.00
   Landscaping Salaries                                0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                          0.00              0.00                0.00               0.00
   Maint. Salaries                                     0.00              0.00                0.00               0.00
   Cleaning Salaries                                   0.00              0.00                0.00               0.00
   Painting Salaries                                   0.00              0.00                0.00               0.00
   Improvement Salaries                                0.00              0.00                0.00               0.00
   Maintenance Supplies                              363.20              0.03              363.20               0.03
   R&M - Electrical Supplies                           9.75              0.00                9.75               0.00
   R&M - Landscaping Supplies                        150.27              0.01              150.27               0.01
   Dept. Supplies-fairlumb                             0.00              0.00                0.00               0.00
   Dept. Supplies-maint                                0.00              0.00                0.00               0.00
   Dept. Supplies-depot                                0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                              0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                 0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                              0.00              0.00                0.00               0.00
   Dept. Supplies-color                                0.00              0.00                0.00               0.00
   R&M - Landscape                                     0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                  0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                  0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                             0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                               0.00              0.00                0.00               0.00
   Dept. Supplies-peach                                0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                 0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                             0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                              0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                             0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                     0.00              0.00                0.00               0.00
   Dept. Supplies - Water                              0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                            0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                             0.00              0.00                0.00               0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      370 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                                0.00              0.00                0.00               0.00
   Supply - Grainger                                   0.00              0.00                0.00               0.00
   Welcome office supp. & signs                        0.00              0.00                0.00               0.00
   Maint - Supplies fans                               0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                 0.00              0.00                0.00               0.00
   R&M - Dabrans                                       0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                           0.00              0.00                0.00               0.00
   Supp-Whiteside                                      0.00              0.00                0.00               0.00
   Misc. Small Purchases                               0.00              0.00                0.00               0.00
   Small Tools & Equipment                            15.58              0.00               15.58               0.00
   Miscellaneous Expense                               0.00              0.00                0.00               0.00
   Locks & Keys                                       59.44              0.00               59.44               0.00
   R&M - Painting Supplies                            72.01              0.01               72.01               0.01
   R&M - Roofing Supplies                              0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                          0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                 0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                      0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                       6,322.93               0.53           6,322.93                0.53

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00               0.00               0.00                0.00
   Contract-Calif                                     0.00               0.00               0.00                0.00
   Contract-cas                                       0.00               0.00               0.00                0.00
   Contract-deason                                    0.00               0.00               0.00                0.00
   Contract-delta                                     0.00               0.00               0.00                0.00
   Contract-dorius                                    0.00               0.00               0.00                0.00
   Contract-elevator                                  0.00               0.00               0.00                0.00
   Contract-Kone                                      0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                   0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                   0.00               0.00               0.00                0.00
   Contract-pcon                                      0.00               0.00               0.00                0.00
   Contract-oroszi                                    0.00               0.00               0.00                0.00
   Contract-roto                                      0.00               0.00               0.00                0.00
   Contract-roys                                      0.00               0.00               0.00                0.00
   Contract-silvas                                    0.00               0.00               0.00                0.00
   Contract-spartan                                   0.00               0.00               0.00                0.00
   Contract - transbay                                0.00               0.00               0.00                0.00
   Contract - fire master                             0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                      0.00               0.00               0.00                0.00
   Contract - milpac                                  0.00               0.00               0.00                0.00
   Contract - Counter                                 0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                        0.00               0.00               0.00                0.00
   Contractor - bucks                                 0.00               0.00               0.00                0.00
   Contractor - Stripe                                0.00               0.00               0.00                0.00
   Contractor - wk                                    0.00               0.00               0.00                0.00
   Contract - bludol                                  0.00               0.00               0.00                0.00
   Contract - Able                                    0.00               0.00               0.00                0.00
           Case: 20-30604              Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      371 01, 2020
                                                            of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Contract - Mainstay                                 0.00                0.00                0.00               0.00
   Contractor - pro - tech                             0.00                0.00                0.00               0.00
   Contract - thoseguy                                 0.00                0.00                0.00               0.00
   Contract - kevmar                                   0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                            0.00                0.00                0.00               0.00
   Contract-Solarcraft                                 0.00                0.00                0.00               0.00
   contract-servpro                                    0.00                0.00                0.00               0.00
   Contract northgut                                   0.00                0.00                0.00               0.00
   contract-terminix                                   0.00                0.00                0.00               0.00
   Contract-Scent Tek                                  0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                      1,171.67                 0.10           1,171.67                0.10
   Contract - Electrical & Lighting                    0.00                0.00                0.00               0.00
   Contract - HVAC Maint.                              0.00                0.00                0.00               0.00
   Contract R&M                                  41,535.00                 3.51          41,535.00                3.51
   Cont.Carpet Clean/Repair                            0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.                         0.00                0.00                0.00               0.00
   Contract - Painting                                 0.00                0.00                0.00               0.00
   Contract - Pest Control                             0.00                0.00                0.00               0.00
   Contract - Landscaping                            978.12                0.08              978.12               0.08
   contract-Garcia's Landscape                         0.00                0.00                0.00               0.00
   Dugdales Landscaping                                0.00                0.00                0.00               0.00
   Pinedas Tree Service                                0.00                0.00                0.00               0.00
   Contract All phase Excavating                       0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                           0.00                0.00                0.00               0.00
   Contract - Pool Maint.                              0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                          0.00                0.00                0.00               0.00
   Contract Appliance Rep.                             0.00                0.00                0.00               0.00
   Contract - Roof Maint                               0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                         0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                         43,684.79                 3.70          43,684.79                3.70

  TAXES
   Real Estate Taxes                              111,761.18               9.45          111,761.18               9.45
   Payroll Taxes                                        0.00               0.00                0.00               0.00
   Personal Property Taxes                              0.00               0.00                0.00               0.00
   Other Taxes                                          0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                              111,761.18               9.45          111,761.18               9.45

  INSURANCE EXPENSE
   Package Insurance                               15,167.64               1.28           15,167.64               1.28
   Earthquake Insurance                             7,737.64               0.65            7,737.64               0.65
   Umbrella Insurance                               1,066.92               0.09            1,066.92               0.09
   Flood Insurance                                      0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                             0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                                    0.00               0.00                0.00               0.00
   Auto Insurance                                       0.00               0.00                0.00               0.00
   Health Insurance                                     0.00               0.00                0.00               0.00
           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        372 01, 2020
                                                              of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Medical - Misc                                      0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                            0.00                0.00                0.00               0.00
   Business Practices Insurance                        0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                       23,972.20                 2.03          23,972.20                2.03

TOTAL OPERATING EXPENSES                          335,427.76              28.37          335,427.76              28.37

  OTHER INCOME
   Tenant Asst. Payments                                0.00               0.00                0.00               0.00
   Storage Rent Income                                  0.00               0.00                0.00               0.00
   Pet Rent                                             0.00               0.00                0.00               0.00
   Parking Fees                                         0.00               0.00                0.00               0.00
   Laundry                                           -231.65              -0.02             -231.65              -0.02
   Vending                                              0.00               0.00                0.00               0.00
   NSF Check Fees                                     -75.00              -0.01              -75.00              -0.01
   Late Charges                                      -375.00              -0.03             -375.00              -0.03
   Damages & Cleaning Fees                            -32.00               0.00              -32.00               0.00
   Forfeited Tenant Deposit                             0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                     -1,225.00              -0.10           -1,225.00              -0.10
   Miscellaneous Income                            -9,957.55              -0.84           -9,957.55              -0.84
   HVAC Income                                          0.00               0.00                0.00               0.00
   Interest Income                                   -125.49              -0.01             -125.49              -0.01
   TOTAL OTHER INCOME                             -12,021.69              -1.02          -12,021.69              -1.02

NET OPERATING INCOME                              858,807.68              72.64          858,807.68              72.64

  DEBT SERVICE EXPENSE
   Mortgage Interest                              250,636.43              21.20          250,636.43              21.20
   Deed Of Trust Interest                               0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   Interest Expense Corporate                           0.00               0.00                0.00               0.00
   Notes Payable Interest                               0.00               0.00                0.00               0.00
   Affiliate Loan Interest                              0.00               0.00                0.00               0.00
   Other Interest Expense                               0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        250,636.43              21.20          250,636.43              21.20

  NET INC.BEFORE DEP.& TAX                        608,171.25              51.44          608,171.25              51.44

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                          196,545.36              16.63          196,545.36              16.63
   F&F Hamm Depreciation                                0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                               0.00               0.00                0.00               0.00
   Appliances Depreciation                              0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                       321,362.00              27.18          321,362.00              27.18
   Closing Cost Amortization                            0.00               0.00                0.00               0.00
   Loan Fee Amortization                            1,765.29               0.15            1,765.29               0.15
           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        373 01, 2020
                                                              of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                              0.00                0.00                0.00               0.00
   Software Devel. Amort.                              0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                          0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                      519,672.65                 43.96         519,672.65               43.96

NET INC.(LOSS) BEF.TAXES                           88,498.60               7.49           88,498.60               7.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                              0.00               0.00                0.00               0.00
   FTB Tax Expense                                  4,735.73               0.40            4,735.73               0.40
   Taxes - Other                                        0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                         4,735.73               0.40            4,735.73               0.40

NET INCOME (LOSS)BK                                83,762.87               7.09           83,762.87               7.09

K-1 and Other Items
  K-1 Losses                                            0.00               0.00                0.00               0.00
  K-1 Income Items                                346,095.87              29.28          346,095.87              29.28

  Extraordinary Items                                   0.00               0.00                0.00               0.00

  Temporary Distribution                                0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                               0.00               0.00                0.00               0.00
Outside Services                                        0.00               0.00                0.00               0.00
Bank Charges                                            0.00               0.00                0.00               0.00
Association Dues                                        0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                                0.00               0.00                0.00               0.00

Period to Date                            Beginning Balance      Ending Balance          Difference
1010 - Checking                                   67,361.10           72,602.03           5,240.93
1015 -Reserve Account                            170,826.49          170,974.83              148.34
Escrow Account                                         0.00                0.00                0.00
Total Cash                                       238,187.59          243,576.86           5,389.27

Year to Date                              Beginning Balance      Ending Balance          Difference
1010 - Checking                                   67,361.10           72,602.03           5,240.93
1015 -Reserve Account                            170,826.49          170,974.83              148.34
Escrow Account                                         0.00                0.00                0.00
Total Cash                                       238,187.59          243,576.86           5,389.27




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        374 01, 2020
                                                              of 2121                                         05:23 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Investment 16914                                    0.00                0.00                0.00               0.00
   open                                                0.00                0.00                0.00               0.00
   22 Due/to From                                      0.00                0.00                0.00               0.00
INCOME
  Rent Income                                     522,760.00              76.41          522,760.00              76.41
  Prepaid Rental Income                                 0.00               0.00                0.00               0.00
  Parking Fees                                          0.00               0.00                0.00               0.00
  Pet Rent                                              0.00               0.00                0.00               0.00
  Laundry income                                    2,792.11               0.41            2,792.11               0.41
  Commercial Recovery Income                            0.00               0.00                0.00               0.00
  Prior Year Recovery Income                            0.00               0.00                0.00               0.00
  Utility Income                                        0.00               0.00                0.00               0.00
  Storage Income                                        0.00               0.00                0.00               0.00
  Association Fees                                      0.00               0.00                0.00               0.00
  Management Fee Income                                 0.00               0.00                0.00               0.00
  Outside Management Income                             0.00               0.00                0.00               0.00
  Admin Fee Income                                      0.00               0.00                0.00               0.00
  Interest Income                                      11.59               0.00               11.59               0.00
  Tax Return Prep. Income                               0.00               0.00                0.00               0.00
  Accounting Fees                                       0.00               0.00                0.00               0.00
  G.P. Fee Income                                       0.00               0.00                0.00               0.00
  LLC Distribution Income                         158,550.00              23.18          158,550.00              23.18
  Partnership Income                                    0.00               0.00                0.00               0.00
  Commission income                                     0.00               0.00                0.00               0.00
  Sale of Units                                         0.00               0.00                0.00               0.00
  Gain on Sale of Property                              0.00               0.00                0.00               0.00
TOTAL INCOME                                      684,113.70             100.00          684,113.70             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                      0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                    21,195.00               3.10           21,195.00               3.10
   Promo/Move-In Incentives                             0.00               0.00                0.00               0.00
   Referral Fees                                        0.00               0.00                0.00               0.00
   Salaries                                             0.00               0.00                0.00               0.00
   Pension                                              0.00               0.00                0.00               0.00
   Section 125 Misc                                     0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                      0.00               0.00                0.00               0.00
   Advertising                                          0.00               0.00                0.00               0.00
   Marketing Subscriptions                              0.00               0.00                0.00               0.00
   Marketing Tools                                      0.00               0.00                0.00               0.00
   Signs                                                0.00               0.00                0.00               0.00
   Do not use me                                        0.00               0.00                0.00               0.00
   Other Renting Expenses                               0.00               0.00                0.00               0.00
            Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        375 01, 2020
                                                              of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Bad Debt Expense                                    0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                          -150.00              -0.02            -150.00               -0.02
   Credit Check Fees Paid                             14.45              0.00               14.45               0.00
   TOTAL RENTING EXPENSE                         21,059.45               3.08          21,059.45                3.08

  ADMINISTRATIVE EXPENSES
   Accounting                                          0.00              0.00                0.00               0.00
   Alarm                                               0.00              0.00                0.00               0.00
   Legal                                               0.00              0.00                0.00               0.00
   Computer Services                                   0.00              0.00                0.00               0.00
   Temp. Help                                          0.00              0.00                0.00               0.00
   Consultants                                         0.00              0.00                0.00               0.00
   Administaff                                         0.00              0.00                0.00               0.00
   Outside Services                                  260.50              0.04              260.50               0.04
   Collection Expense                                  0.00              0.00                0.00               0.00
    Prof. Fees KC                                      0.00              0.00                0.00               0.00
   Office Expense                                      0.00              0.00                0.00               0.00
   Bottled Water                                       0.00              0.00                0.00               0.00
   Bank Charges                                        0.00              0.00                0.00               0.00
   NextGen Expenses                                    0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                        1,479.00              0.22            1,479.00               0.22
   Security Patrol                                     0.00              0.00                0.00               0.00
   Auto Expense                                        0.00              0.00                0.00               0.00
   Travel & Entertainment                              0.00              0.00                0.00               0.00
   Luncheon Meetings                                   0.00              0.00                0.00               0.00
   Loan Servicing Fees                                 0.00              0.00                0.00               0.00
   Promotions - Corporate                              0.00              0.00                0.00               0.00
   Association Dues                               36,658.72              5.36           36,658.72               5.36
   461- Net loss (income)                              0.00              0.00                0.00               0.00
   501-Net Loss (income)                               0.00              0.00                0.00               0.00
   Gifts                                               0.00              0.00                0.00               0.00
   Security Cost                                       0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                       38,398.22              5.61           38,398.22               5.61

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                            0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                   0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                            0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                      0.00              0.00                0.00               0.00
   Manager Salary                                      0.00              0.00                0.00               0.00
   Manager Utility Expense                             0.00              0.00                0.00               0.00
   Maintenance Apartment                               0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                            20,910.40              3.06           20,910.40               3.06
   Finders Fees                                        0.00              0.00                0.00               0.00
   Copier Lease                                        0.00              0.00                0.00               0.00
   Donations                                           0.00              0.00                0.00               0.00
   Dues and Subscriptions                              0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      376 01, 2020
                                                            of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Interior Lobby Plants                               0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                   0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                             0.00              0.00                0.00               0.00
   Mgt. Office Telephone                               0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                       0.00              0.00                0.00               0.00
   Postage                                             0.00              0.00                0.00               0.00
   Rent Expense Corporate                              0.00              0.00                0.00               0.00
   Client Entertainment                                0.00              0.00                0.00               0.00
   Commercial Misc Exp                                 0.00              0.00                0.00               0.00
   Education                                           0.00              0.00                0.00               0.00
   Security Costs                                      0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                         20,910.40               3.06          20,910.40                3.06

  UTILITIES EXPENSE
   Gas & Electricity                               7,093.12              1.04            7,093.12               1.04
   Utilities Credits or rebates                     -958.32             -0.14             -958.32              -0.14
   Sewer                                               0.00              0.00                0.00               0.00
   Water                                           7,801.94              1.14            7,801.94               1.14
   Garbage & Trash Removal                           128.00              0.02              128.00               0.02
   Contract-haulwrig                                   0.00              0.00                0.00               0.00
   Cable TV                                            0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                            373.83              0.05              373.83               0.05
   Pagers/2 Ways                                       0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                        14,438.57              2.11           14,438.57               2.11

  REPAIRS & MAINTENANCE
   R&M Unit                                        4,191.10              0.61            4,191.10               0.61
   R&M-bbsteam                                         0.00              0.00                0.00               0.00
   R&M - Plumbing                                  1,617.48              0.24            1,617.48               0.24
   R&M-deep                                            0.00              0.00                0.00               0.00
   R&M-dorius                                          0.00              0.00                0.00               0.00
   R&M - Elevator                                      0.00              0.00                0.00               0.00
   R&M-jdcom                                           0.00              0.00                0.00               0.00
   R&M-nat                                             0.00              0.00                0.00               0.00
   R&M-novglass                                        0.00              0.00                0.00               0.00
   R&M-orchid                                          0.00              0.00                0.00               0.00
   R&M - Electrical                                    0.00              0.00                0.00               0.00
   R&M-1st Class                                       0.00              0.00                0.00               0.00
   R&M - Painting                                      0.00              0.00                0.00               0.00
   R&M - Roofing                                       0.00              0.00                0.00               0.00
   R&M - Miscellaneous                               933.72              0.14              933.72               0.14
   R&M - Windows                                       0.00              0.00                0.00               0.00
   R&M - HVAC                                          0.00              0.00                0.00               0.00
   R&M - Pool                                          0.00              0.00                0.00               0.00
   R & M- fire master                                  0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                        0.00              0.00                0.00               0.00
   R&M-mcd                                             0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      377 01, 2020
                                                            of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   R&M - pritim                                        0.00              0.00                0.00               0.00
   R&M-kellys appliance center                         0.00              0.00                0.00               0.00
   R&M - rolgar                                        0.00              0.00                0.00               0.00
   R&M Friedman's                                      0.00              0.00                0.00               0.00
   R&M - bucks                                         0.00              0.00                0.00               0.00
   R&M - knilou                                        0.00              0.00                0.00               0.00
   R&M - mfence                                        0.00              0.00                0.00               0.00
   R&M - g&a                                           0.00              0.00                0.00               0.00
   R&M - paving & Concrete                             0.00              0.00                0.00               0.00
   T/O - Materials                                     0.00              0.00                0.00               0.00
   T/O - Outside Vendor                                0.00              0.00                0.00               0.00
   T/O - Misc. Expense                                 0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                                0.00              0.00                0.00               0.00
   Cleaning - A&V                                      0.00              0.00                0.00               0.00
   Cleaning - garale                                   0.00              0.00                0.00               0.00
   R&M - Pest Control                                150.00              0.02              150.00               0.02
   Landscaping Salaries                                0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                          0.00              0.00                0.00               0.00
   Maint. Salaries                                     0.00              0.00                0.00               0.00
   Cleaning Salaries                                   0.00              0.00                0.00               0.00
   Painting Salaries                                   0.00              0.00                0.00               0.00
   Improvement Salaries                                0.00              0.00                0.00               0.00
   Maintenance Supplies                              523.01              0.08              523.01               0.08
   R&M - Electrical Supplies                           0.00              0.00                0.00               0.00
   R&M - Landscaping Supplies                          0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                             0.00              0.00                0.00               0.00
   Dept. Supplies-maint                                0.00              0.00                0.00               0.00
   Dept. Supplies-depot                                0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                              0.00              0.00                0.00               0.00
   R&M - Pool Supplies                                 0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                              0.00              0.00                0.00               0.00
   Dept. Supplies-color                                0.00              0.00                0.00               0.00
   R&M - Landscape                                     0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                  0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                  0.00              0.00                0.00               0.00
   Dept. Supplies-novb                                 0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                             0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                               0.00              0.00                0.00               0.00
   Dept. Supplies-peach                                0.00              0.00                0.00               0.00
   Dept. Supplies-pini                                 0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                             0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                              0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                             0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                     0.00              0.00                0.00               0.00
   Dept. Supplies - Water                              0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                            0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                             0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      378 01, 2020
                                                            of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                                0.00              0.00                0.00               0.00
   Supply - Grainger                                   0.00              0.00                0.00               0.00
   Welcome office supp. & signs                        0.00              0.00                0.00               0.00
   Maint - Supplies fans                               0.00              0.00                0.00               0.00
   Dept. Supplies - CP                                 0.00              0.00                0.00               0.00
   R&M - Dabrans                                       0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                           0.00              0.00                0.00               0.00
   Supp-Whiteside                                      0.00              0.00                0.00               0.00
   Misc. Small Purchases                               0.00              0.00                0.00               0.00
   Small Tools & Equipment                             0.00              0.00                0.00               0.00
   Miscellaneous Expense                               0.00              0.00                0.00               0.00
   Locks & Keys                                        0.00              0.00                0.00               0.00
   R&M - Painting Supplies                             0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                              0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                          0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                                 0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                      0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                       7,415.31               1.08           7,415.31                1.08

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00               0.00               0.00                0.00
   Contract-Calif                                     0.00               0.00               0.00                0.00
   Contract-cas                                       0.00               0.00               0.00                0.00
   Contract-deason                                    0.00               0.00               0.00                0.00
   Contract-delta                                     0.00               0.00               0.00                0.00
   Contract-dorius                                    0.00               0.00               0.00                0.00
   Contract-elevator                                  0.00               0.00               0.00                0.00
   Contract-Kone                                      0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                   0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                   0.00               0.00               0.00                0.00
   Contract-pcon                                      0.00               0.00               0.00                0.00
   Contract-oroszi                                    0.00               0.00               0.00                0.00
   Contract-roto                                      0.00               0.00               0.00                0.00
   Contract-roys                                      0.00               0.00               0.00                0.00
   Contract-silvas                                    0.00               0.00               0.00                0.00
   Contract-spartan                                   0.00               0.00               0.00                0.00
   Contract - transbay                                0.00               0.00               0.00                0.00
   Contract - fire master                             0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                      0.00               0.00               0.00                0.00
   Contract - milpac                                  0.00               0.00               0.00                0.00
   Contract - Counter                                 0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                        0.00               0.00               0.00                0.00
   Contractor - bucks                                 0.00               0.00               0.00                0.00
   Contractor - Stripe                                0.00               0.00               0.00                0.00
   Contractor - wk                                    0.00               0.00               0.00                0.00
   Contract - bludol                                  0.00               0.00               0.00                0.00
   Contract - Able                                    0.00               0.00               0.00                0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      379 01, 2020
                                                            of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                %         Year to Date                 %
   Contract - Mainstay                                 0.00              0.00                0.00               0.00
   Contractor - pro - tech                             0.00              0.00                0.00               0.00
   Contract - thoseguy                                 0.00              0.00                0.00               0.00
   Contract - kevmar                                   0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                            0.00              0.00                0.00               0.00
   Contract-Solarcraft                                 0.00              0.00                0.00               0.00
   contract-servpro                                    0.00              0.00                0.00               0.00
   Contract northgut                                   0.00              0.00                0.00               0.00
   contract-terminix                                   0.00              0.00                0.00               0.00
   Contract-Scent Tek                                  0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                           0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting                    0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                              0.00              0.00                0.00               0.00
   Contract R&M                                   8,870.00               1.30           8,870.00                1.30
   Cont.Carpet Clean/Repair                            0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                         0.00              0.00                0.00               0.00
   Contract - Painting                                 0.00              0.00                0.00               0.00
   Contract - Pest Control                             0.00              0.00                0.00               0.00
   Contract - Landscaping                          -978.12              -0.14            -978.12               -0.14
   contract-Garcia's Landscape                         0.00              0.00                0.00               0.00
   Dugdales Landscaping                                0.00              0.00                0.00               0.00
   Pinedas Tree Service                                0.00              0.00                0.00               0.00
   Contract All phase Excavating                       0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                           0.00              0.00                0.00               0.00
   Contract - Pool Maint.                              0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                          0.00              0.00                0.00               0.00
   Contract Appliance Rep.                             0.00              0.00                0.00               0.00
   Contract - Roof Maint                               0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                         0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                          7,891.88               1.15           7,891.88                1.15

  TAXES
   Real Estate Taxes                              65,743.98              9.61           65,743.98               9.61
   Payroll Taxes                                       0.00              0.00                0.00               0.00
   Personal Property Taxes                             0.00              0.00                0.00               0.00
   Other Taxes                                         0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                              65,743.98              9.61           65,743.98               9.61

  INSURANCE EXPENSE
   Package Insurance                              12,850.60              1.88           12,850.60               1.88
   Earthquake Insurance                            4,768.75              0.70            4,768.75               0.70
   Umbrella Insurance                                929.33              0.14              929.33               0.14
   Flood Insurance                                     0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                            0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                   0.00              0.00                0.00               0.00
   Auto Insurance                                      0.00              0.00                0.00               0.00
   Health Insurance                                    0.00              0.00                0.00               0.00
            Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      380 01, 2020
                                                            of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Medical - Misc                                      0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                            0.00                0.00                0.00               0.00
   Business Practices Insurance                        0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                       18,548.68                 2.71          18,548.68                2.71

TOTAL OPERATING EXPENSES                          194,406.49              28.42          194,406.49              28.42

  OTHER INCOME
   Tenant Asst. Payments                                0.00               0.00                0.00               0.00
   Storage Rent Income                                  0.00               0.00                0.00               0.00
   Pet Rent                                             0.00               0.00                0.00               0.00
   Parking Fees                                         0.00               0.00                0.00               0.00
   Laundry                                              0.00               0.00                0.00               0.00
   Vending                                              0.00               0.00                0.00               0.00
   NSF Check Fees                                     -25.00               0.00              -25.00               0.00
   Late Charges                                      -150.00              -0.02             -150.00              -0.02
   Damages & Cleaning Fees                              0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                             0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                     -1,510.00              -0.22           -1,510.00              -0.22
   Miscellaneous Income                                 0.00               0.00                0.00               0.00
   HVAC Income                                          0.00               0.00                0.00               0.00
   Interest Income                                    -68.04              -0.01              -68.04              -0.01
   TOTAL OTHER INCOME                              -1,753.04              -0.26           -1,753.04              -0.26

NET OPERATING INCOME                              491,460.25              71.84          491,460.25              71.84

  DEBT SERVICE EXPENSE
   Mortgage Interest                              146,110.99              21.36          146,110.99              21.36
   Deed Of Trust Interest                               0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                              0.00               0.00                0.00               0.00
   Interest Expense Corporate                           0.00               0.00                0.00               0.00
   Notes Payable Interest                               0.00               0.00                0.00               0.00
   Affiliate Loan Interest                              0.00               0.00                0.00               0.00
   Other Interest Expense                               0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        146,110.99              21.36          146,110.99              21.36

  NET INC.BEFORE DEP.& TAX                        345,349.26              50.48          345,349.26              50.48

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                          114,651.46              16.76          114,651.46              16.76
   F&F Hamm Depreciation                                0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                               0.00               0.00                0.00               0.00
   Appliances Depreciation                              0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                         8,820.00               1.29            8,820.00               1.29
   Closing Cost Amortization                            0.00               0.00                0.00               0.00
   Loan Fee Amortization                            4,119.01               0.60            4,119.01               0.60
            Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        381 01, 2020
                                                              of 2121                                         05:21 PM
IGNACIO HILLS APT. - PI 21, LLC (21)                                                                             Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                              0.00                0.00                0.00               0.00
   Software Devel. Amort.                              0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                          0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                      127,590.47                 18.65         127,590.47               18.65

NET INC.(LOSS) BEF.TAXES                          217,758.79              31.83          217,758.79              31.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                              0.00               0.00                0.00               0.00
   FTB Tax Expense                                  1,700.00               0.25            1,700.00               0.25
   Taxes - Other                                        0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                         1,700.00               0.25            1,700.00               0.25

NET INCOME (LOSS)BK                               216,058.79              31.58          216,058.79              31.58

K-1 and Other Items
  K-1 Losses                                            0.00               0.00                0.00               0.00
  K-1 Income Items                                      0.00               0.00                0.00               0.00

  Extraordinary Items                                   0.00               0.00                0.00               0.00

  Temporary Distribution                                0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                               0.00               0.00                0.00               0.00
Outside Services                                        0.00               0.00                0.00               0.00
Bank Charges                                            0.00               0.00                0.00               0.00
Association Dues                                        0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                                0.00               0.00                0.00               0.00

Period to Date                            Beginning Balance      Ending Balance           Difference
1010 - Checking                                   72,602.03           34,240.15          -38,361.88
1015 -Reserve Account                            170,974.83          171,054.46                79.63
Escrow Account                                         0.00                0.00                 0.00
Total Cash                                       243,576.86          205,294.61          -38,282.25

Year to Date                              Beginning Balance      Ending Balance           Difference
1010 - Checking                                   72,602.03           34,240.15          -38,361.88
1015 -Reserve Account                            170,974.83          171,054.46                79.63
Escrow Account                                         0.00                0.00                 0.00
Total Cash                                       243,576.86          205,294.61          -38,282.25




            Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                                 PageSeptember
                                                                                                        382 01, 2020
                                                              of 2121                                         05:21 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 21, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       383
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 21, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       384
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       385
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       386
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         387
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 22, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       388
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 22, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       389
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
Sonoma Mission Apartments (22)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                    21,716.42
  461 Bank Acct                                                                                           0.00
  501 Bank Acct                                                                                           0.00
  1015 -Reserve Account                                                                                   0.00
  1020 OLD Clearing                                                                                       0.00
  PFI First Community                                                                                     0.00
  Clearing                                                                                                0.00
  PISF Inc. Transfer                                                                                      0.00
  PFI Cash - Transfer                                                                                     0.00
  Money Market                                                                                            0.00
  Escrow Account                                                                                          0.00
  Fremont Checking Account                                                                                0.00
  Interest Cash                                                                                           0.00
  Petty Cash                                                                                            600.00
  Cash Hammondale                                                                                         0.00
  Cash 461                                                                                                0.00
  Cash 501                                                                                                0.00
  TOTAL CASH                                                                                         22,316.42

    RECEIVABLES
    Property Receivables                                                                                  0.00
    Loan Receivables                                                                                      0.00
    Other Receivables                                                                                     0.00
    Officer - Due to/from                                                                                 0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      1,082.50
    A/R Other - Melissa B                                                                                 0.00
    A/R Other - People home equity                                                                        0.00
    A/R Collections                                                                                       0.00
    A/R Security Deposits                                                                                 0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        1,082.50

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                               11,358.55
   Reserve - Improvements                                                                                 0.00
   Prepaid Maint. Contract                                                                                0.00
   Prepaid - Leasing Comm.                                                                                0.00
   Prepaid - Leasing Comm.                                                                                0.00
   Prepaid Mortgage Interest                                                                              0.00
   Prepaid Taxes                                                                                          0.00
   TOTAL RESERVES & PREPAIDS                                                                         11,358.55
  TOTAL CURRENT ASSETS                                                                               34,757.47


           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                390 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                      0.00
    Land                                                                                           1,569,000.00
    Land - 501                                                                                             0.00
    Land - PI 20 LLC                                                                                       0.00
    Land - 200 Gate 5                                                                                      0.00
    Land - Duffy                                                                                           0.00
    Land - 49 Ignacio                                                                                      0.00
    Land - 350 Ignacio Suite 200                                                                           0.00
    Land - PI 21 LLC                                                                                       0.00
    Land 30 Clay Court                                                                                     0.00
    Land - 690 DeLong                                                                                      0.00
    Building                                                                                       6,276,000.00
    Fixtures & Appliances                                                                                  0.00
    Improvements                                                                                           0.00
    Additional basis                                                                                       0.00
    Accum Depreciation                                                                            -1,233,357.15
    Building - 501                                                                                         0.00
    Accum Depreciation Building - 501                                                                      0.00
    Building - PI 20                                                                                       0.00
    A/D Building PI 20                                                                                     0.00
    Building - 200 Gate 5                                                                                  0.00
    Open                                                                                                   0.00
    Accum Depreciation Gate 5                                                                              0.00
    Buidling Duffy Place                                                                                   0.00
    Accum Depreciation Duffy Place                                                                         0.00
    Building 49 Ignacio                                                                                    0.00
    Accum Depreciation 49 Ignacio                                                                          0.00
    Building - Hammondale                                                                                  0.00
    Accum Depr Hammondale                                                                                  0.00
    350 Ignacio #200                                                                                       0.00
    A/D 350 Ignacio #200                                                                                   0.00
    350 Ignacio #101                                                                                       0.00
    A/D 350 Ignacio #101                                                                                   0.00
    Building - 30 Clay Ct.                                                                                 0.00
    A/D 30 Clay Ct.                                                                                        0.00
    Building 690 DeLong                                                                                    0.00
    A/D Building 690 DeLong                                                                                0.00
    350 Ignacio #103                                                                                       0.00
    A/D 350 Ingacio #103                                                                                   0.00
    350 Ignacio #201                                                                                       0.00
    350 Ignacio # 203                                                                                      0.00
    A/D 350 Ignacio #203                                                                                   0.00
    350 Ignacio #100                                                                                       0.00
    A/D Ignacio #100                                                                                       0.00
    350 Ignacio #300                                                                                       0.00
    A/D 350 Ignacio #300                                                                                   0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                391 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
  Furniture and Fixtures                                                                               1,302.41
  A/D Furn. & Fixt.                                                                                        0.00
  Furniture & Fixt Hamm                                                                                    0.00
  Furniture & Fixt Gate                                                                                    0.00
  A/D Furn./Fixt. Hamm                                                                                     0.00
  A/D Furn./Fixt. Gate                                                                                     0.00
  Computers                                                                                                0.00
  A/D Computers                                                                                            0.00
  A/V Equipment                                                                                            0.00
  Vehicles                                                                                                 0.00
  A/D Vehicles                                                                                             0.00
Tenant Imp. 350 Ignacio                                                                                    0.00
  A/D Tenant Imp.                                                                                          0.00
Acum. Gain (Loss) Gate                                                                                     0.00
Accum. Gain (Loss) Hamm                                                                                    0.00
Accum. Gain (Loss) 501                                                                                     0.00
  Accum Gain Loss - 461                                                                                    0.00
  Accum Depreciation Fixed Assets                                                                          0.00
 NET FIXED ASSETS                                                                                 6,612,945.26

  ACQUISITION ASSETS
   Closing Costs                                                                                      51,733.95
   A/A Closing Costs                                                                                       0.00
   Syndication Costs                                                                                       0.00
   Loan Fees                                                                                          38,109.23
   Accum Amort Loan Fees                                                                             -18,743.68
   Personal Property                                                                                       0.00
   Accum Depreciation Personal Property                                                                    0.00
   Organization Costs                                                                                      0.00
   Accum Amort Organization Costs                                                                          0.00
  NET ACQUISITION ASSETS                                                                              71,099.50

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                0.00
   2001 Bathroom Improvements                                                                             0.00
   2001 Kitchen Improvements                                                                              0.00
   2001 Floor Improvements                                                                                0.00
   2001 Window Improvements                                                                               0.00
   2001 Building Improvements                                                                             0.00
   2001 Roof Improvements                                                                                 0.00
   2001 Other Improvements                                                                                0.00
   2002 Bathroom Improvements                                                                             0.00
   2002 Kitchen Improvements                                                                              0.00
   2002 Floor Improvements                                                                                0.00
   2002 Window Improvements                                                                               0.00
   2002 Building Improvements                                                                             0.00
   2002 Roof Improvements                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                392 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    2002 Other Improvements                                                                                0.00
    2002 Improvement Salaries                                                                              0.00
    2003 Bathroom Improvements                                                                             0.00
    2003 Kitchen Improvements                                                                              0.00
    2003 Floor Improvements                                                                                0.00
    2003 Window Improvements                                                                               0.00
    461-2003 Windows Improvements                                                                          0.00
    501-2003 Window Improvement                                                                            0.00
    2003 Building Improvements                                                                             0.00
    461-2003 Building Improvements                                                                         0.00
    501-2003 Building Improvements                                                                         0.00
    2003 Roof Improvements                                                                                 0.00
    2003 Other Improvements                                                                                0.00
    461-2003 Other Improvements                                                                            0.00
    501-2003 Other Improvements                                                                            0.00
    2004 Bathroom Improvements                                                                             0.00
    2004 Kitchen Improvements                                                                              0.00
    2004 Floor Improvements                                                                                0.00
    461-2004 Floor Improvements                                                                            0.00
    501-2004 Floor Improvements                                                                            0.00
    2004 Window Improvements                                                                               0.00
    461-2004 Window Improvements                                                                           0.00
    501-2004 Window Improvements                                                                           0.00
    2004 Building Improvements                                                                             0.00
    2004 Roof Improvements                                                                                 0.00
    2004 Other Improvements                                                                                0.00
    461-2004 Other Improvements                                                                            0.00
    501-2004 Other Improvements                                                                            0.00
    2005 Bathroom Improvements                                                                             0.00
    2005 Kitchen Improvements                                                                              0.00
    461-2005 Kitchen Improvements                                                                          0.00
    501-2005 Kitchen Improvements                                                                          0.00
    2005 Floor Improvements                                                                                0.00
    461-2005 Floor Improvements                                                                            0.00
    501-2005 Floor Improvements                                                                            0.00
    2005 Window Improvements                                                                               0.00
    2005 Building Improvements                                                                             0.00
    2005 Roof Improvements                                                                                 0.00
    2005 Other Improvements                                                                                0.00
    461-2005 Other Improvements                                                                            0.00
    501-2005 Other Improvements                                                                            0.00
    2005 Improvement Salaries                                                                              0.00
    2006 Bathroom Improvements                                                                             0.00
    2006 Kitchen Improvements                                                                              0.00
    461-2006 Kitchen Improvements                                                                          0.00
    501-2006 Kitchen Improvements                                                                          0.00
    2006 Floor Improvements                                                                                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                393 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    461-2006 Floor Improvements                                                                            0.00
    501-2006 Floor Improvements                                                                            0.00
    2006 Window Improvements                                                                               0.00
    2006 Building Improvements                                                                             0.00
    461-2006 Building Improvements                                                                         0.00
    501-2006 Building Improvements                                                                         0.00
    2006 Roof Improvements                                                                                 0.00
    2006 Other Improvements                                                                                0.00
    2007 Bathroom Improvements                                                                             0.00
    461-2007 Bathroom Improvements                                                                         0.00
    501-2007 Bathroom Improvements                                                                         0.00
    2007 Kitchen Improvements                                                                              0.00
    2007 Floor Improvements                                                                                0.00
    461-2007 Floor Improvements                                                                            0.00
    501-2007 Floor Improvements                                                                            0.00
    2007 Window Improvements                                                                               0.00
    2007 Building Improvements                                                                             0.00
    461-2007 Building Improvements                                                                         0.00
    501-2007 Building Improvements                                                                         0.00
    2007 Roof Improvements                                                                                 0.00
    2007 Other Improvements                                                                                0.00
    461-2007 Other Improvements                                                                            0.00
    501-2007 Other Improvements                                                                            0.00
    2008 Bathroom Improvements                                                                             0.00
    461-2008 Bathrooms Improvements                                                                        0.00
    501-2008 Bathroom Improvements                                                                         0.00
    2008 Kitchen Improvements                                                                              0.00
    461-2008 Kitchen Improvements                                                                          0.00
    501-2008 Kitchen Improvements                                                                          0.00
    2008 Floor Improvements                                                                                0.00
    461-2008 Floor Improvements                                                                            0.00
    501-2008 Floor Improvements                                                                            0.00
    2008 Window Improvements                                                                               0.00
    2008 Building Improvements                                                                             0.00
    2008 Roof Improvements                                                                                 0.00
    2008 Other Improvements                                                                                0.00
    461-2008 Other Improvements                                                                            0.00
    501-2008 Other Improvements                                                                            0.00
    2009 Bathroom Improvements                                                                             0.00
    2009 Kitchen Improvements                                                                              0.00
    2009 Floor Improvements                                                                                0.00
    2009 Window Improvements                                                                               0.00
    2009 Building Improvements                                                                             0.00
    2009 Roof Improvements                                                                                 0.00
    2009 Other Improvements                                                                                0.00
    461-2009 Other Improvements                                                                            0.00
    501-2009 Other Improvements                                                                            0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                394 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
   2010 Other Improvements                                                                                 0.00
   2011 Other Improvements                                                                                 0.00
   2012 Other Improvements                                                                                 0.00
   2013 Other Improvements                                                                                 0.00
   2013-Roof Improvement                                                                                   0.00
   2014 Other Improvements                                                                           56,367.06
   2014 T/O Misc. Expense                                                                              8,610.24
   2014 T/O Materials                                                                                19,872.59
   2014 T/O Outside Vendor                                                                           39,024.27
   2014 - Roof                                                                                             0.00
   2015 Other Improvements                                                                           42,706.31
   T/O Misc. Exp.                                                                                    29,442.85
   2015 T/O Materiales                                                                               41,319.95
   T/O Outside Vendor                                                                                80,044.87
   2016 Other Improvements                                                                           55,488.49
   2016 T/O Misc. Exp.                                                                                 8,494.22
   2016 T/O Materials                                                                                  9,849.31
   2016 T/O outside vendors                                                                          22,549.09
   2016 Hills Assessments                                                                                  0.00
   2017 Other Improvements                                                                           34,101.83
   2017 T/O Misc. Exp.                                                                                     0.00
   2017 T/O Materials                                                                                17,462.82
   2017 T/O Outside Vendor                                                                           40,207.74
   2017 Hills Assessments                                                                                  0.00
   2018 Other Improvements                                                                           94,729.15
   2018 T/O Misc. Exp.                                                                                 4,276.48
   2018 T/O Materials                                                                                13,221.55
   2018 T/O Outside Vendor                                                                           25,086.87
   2018 Hills Assessments                                                                                  0.00
   2019 Other Improvements                                                                           53,653.30
   2019 T/O Misc. Exp.                                                                                 5,014.96
   2019 T/O Materials                                                                                13,884.95
   2019 T/O Outside Vendor                                                                           24,303.50
   2019 Hills Assessments                                                                                  0.00
   2020 Other Improvements                                                                                 0.00
   2020 T/O Misc. Exp.                                                                                     0.00
   2020 T/O Materials                                                                                      0.00
   2020 T/O Outside Vendor                                                                                 0.00
   2020 Hills Assessments                                                                                  0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                        739,712.40
   Accum Deprec - Capital Improvements                                                              563,575.77
  NET CAPITALIZED IMPROVEMENTS                                                                      176,136.63

  OTHER ASSETS
   Security Deposits                                                                                      0.00
   Investment - LLC 21                                                                                    0.00
   Investment - LLC 24                                                                                    0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                395 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    Investment - LLC 27                                                                                    0.00
    Investment - LLC 28                                                                                    0.00
    Investment - LLC 29                                                                                    0.00
    Investment - LLC 25                                                                                    0.00
    Investment - LLC 26                                                                                    0.00
    Investment - LLC 31                                                                                    0.00
    Investment - LLC 34                                                                                    0.00
    Investment - LLC 35                                                                                    0.00
    Investment - LLC 36                                                                                    0.00
    Investment LLC 37                                                                             1,600,000.00
    Investment LLC 38                                                                                      0.00
    Investment - LLC 39                                                                                    0.00
    Investment - LLC 40                                                                                    0.00
    Investment - LLC 41                                                                                    0.00
    Investment - LLC 42                                                                                    0.00
    Investment - LLC 43                                                                                    0.00
                                                                                                           0.00
   investment - LLC 45                                                                                     0.00
   Investment in 48                                                                                        0.00
   BofA Teller Rental                                                                                      0.00
   Investment - 16914                                                                                      0.00
   Investment - Rafael Gardens                                                                             0.00
   Investment - 1129 3rd Street                                                                            0.00
   LP Units                                                                                                0.00
   Investment - US Performing Arts                                                                         0.00
   Investment - Marin CoWork                                                                               0.00
   Limited Liability Companies                                                                             0.00
  TOTAL OTHER ASSETS                                                                              1,600,000.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                 0.00
   Duffy Due to/from                                                                                      0.00
   PISF III                                                                                               0.00
   PISF IV                                                                                                0.00
   PISF VI                                                                                                0.00
   PISF VII                                                                                               0.00
   PISF IX                                                                                                0.00
   PISF XI                                                                                                0.00
   PISF XII                                                                                               0.00
   PISF XIII                                                                                              0.00
   PISF XIV                                                                                               0.00
   PISF XV                                                                                                0.00
   PISF XVI                                                                                               0.00
   PISF XVII                                                                                              0.00
   PISF XVIII                                                                                             0.00
   461 Due To/From                                                                                        0.00
   501 Due/To From                                                                                        0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                396 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                            Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    Hammondale Due To/From                                                                                  0.00
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                          0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 397 01, 2020
                                                       of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
   Due To/From 16914                                                                                       0.00
   Due To/From PISF, Inc.                                                                                  0.00
   Due To/From PIM                                                                                         0.00
   Note Receivable                                                                                         0.00
   7200 Redwood Due to/From                                                                                0.00
   355 Due to / from                                                                                       0.00
   Due to/from 350 Ignacio Assoc.                                                                          0.00
   1222 Due to/from                                                                                        0.00
   419 Prospect due to/from                                                                                0.00
 TOTAL LONG TERM RECEIVABLES                                                                               0.00
TOTAL ASSETS                                                                                      8,494,938.86
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                   4,275.77
   Deferred Revenue                                                                                       0.00
   Unearned Rent                                                                                      2,727.01
   FTB Taxes Payable                                                                                      0.00
   PPP Loan                                                                                               0.00
   Property Tax Payable                                                                                   0.00
   Insurance Payable                                                                                      0.00
   Accrued Expenses                                                                                       0.00
  TOTAL CURRENT LIABILITIES                                                                           7,002.78

  LONG TERM LIABILITIES
   Notes Payable                                                                                          0.00
   Notes Payable LLC 48                                                                                   0.00
   Deed of Trust Payable                                                                                  0.00
   Accrued Interest                                                                                       0.00
   Security Deposits Liability                                                                       69,831.00
   Security Deposit Clearing                                                                              0.00
   Pet Deposit Payable                                                                                2,500.00
   Unearned Income                                                                                        0.00
   Mortgage Payable                                                                               7,000,000.00
   1st Mortgage 461                                                                                       0.00
   2nd Mortgage 461                                                                                       0.00
   1st Mortgage 501                                                                                       0.00
   1st Deed 350, Suite 201                                                                                0.00
   2nd Deed 350, Suite 201                                                                                0.00
   1st Deed 350, Suite 200                                                                                0.00
   First Mortgage 350 Suite 203                                                                           0.00
   1st Deed 350 Suites 101, 103                                                                           0.00
   Other Liabilities                                                                                      0.00
   Accum K-1 Losses                                                                                       0.00
   1st Mortgage Gate 5                                                                                    0.00
   2nd Deed Gate 5                                                                                        0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                398 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   1st Mortgage Duffy Place                                                                                 0.00
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       7,072,331.00
 TOTAL LIABILITIES                                                                                 7,079,333.78

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,500,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -1,845,213.01
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 399 01, 2020
                                                       of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
  Retained Earnings                                                                                 -208,228.18
  Retained Earingins - Owned Properties                                                                    0.00
  K1-Losses                                                                                          163,152.27
  Net Income (Loss) Current                                                                         -194,106.00
  Appliance Depreciation                                                                                   0.00
  TOTAL EQUITY                                                                                    1,415,605.08
TOTAL LIABILITIES & EQUITY                                                                        8,494,938.86

  Total of All                                                                                            0.00




           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                400 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                    34,235.50
  461 Bank Acct                                                                                           0.00
  501 Bank Acct                                                                                           0.00
  1015 -Reserve Account                                                                                   0.00
  1020 OLD Clearing                                                                                       0.00
  PFI First Community                                                                                     0.00
  Clearing                                                                                                0.00
  PISF Inc. Transfer                                                                                      0.00
  PFI Cash - Transfer                                                                                     0.00
  Money Market                                                                                            0.00
  Escrow Account                                                                                          0.00
  Fremont Checking Account                                                                                0.00
  Interest Cash                                                                                           0.00
  Petty Cash                                                                                            300.00
  Cash Hammondale                                                                                         0.00
  Cash 461                                                                                                0.00
  Cash 501                                                                                                0.00
  TOTAL CASH                                                                                         34,535.50

    RECEIVABLES
    Property Receivables                                                                                  0.00
    Loan Receivables                                                                                      0.00
    Other Receivables                                                                                     0.00
    Officer - Due to/from                                                                                 0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      2,900.91
    A/R Other - Melissa B                                                                                 0.00
    A/R Other - People home equity                                                                        0.00
    A/R Collections                                                                                       0.00
    A/R Security Deposits                                                                                 0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        2,900.91

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                               18,739.38
   Reserve - Improvements                                                                                 0.00
   Prepaid Maint. Contract                                                                                0.00
   Prepaid - Leasing Comm.                                                                                0.00
   Prepaid - Leasing Comm.                                                                                0.00
   Prepaid Mortgage Interest                                                                              0.00
   Prepaid Taxes                                                                                          0.00
   TOTAL RESERVES & PREPAIDS                                                                         18,739.38
  TOTAL CURRENT ASSETS                                                                               56,175.79


            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                401 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                      0.00
    Land                                                                                           1,569,000.00
    Land - 501                                                                                             0.00
    Land - PI 20 LLC                                                                                       0.00
    Land - 200 Gate 5                                                                                      0.00
    Land - Duffy                                                                                           0.00
    Land - 49 Ignacio                                                                                      0.00
    Land - 350 Ignacio Suite 200                                                                           0.00
    Land - PI 21 LLC                                                                                       0.00
    Land 30 Clay Court                                                                                     0.00
    Land - 690 DeLong                                                                                      0.00
    Building                                                                                       6,276,000.00
    Fixtures & Appliances                                                                                  0.00
    Improvements                                                                                           0.00
    Additional basis                                                                                       0.00
    Accum Depreciation                                                                            -1,365,561.39
    Building - 501                                                                                         0.00
    Accum Depreciation Building - 501                                                                      0.00
    Building - PI 20                                                                                       0.00
    A/D Building PI 20                                                                                     0.00
    Building - 200 Gate 5                                                                                  0.00
    Open                                                                                                   0.00
    Accum Depreciation Gate 5                                                                              0.00
    Buidling Duffy Place                                                                                   0.00
    Accum Depreciation Duffy Place                                                                         0.00
    Building 49 Ignacio                                                                                    0.00
    Accum Depreciation 49 Ignacio                                                                          0.00
    Building - Hammondale                                                                                  0.00
    Accum Depr Hammondale                                                                                  0.00
    350 Ignacio #200                                                                                       0.00
    A/D 350 Ignacio #200                                                                                   0.00
    350 Ignacio #101                                                                                       0.00
    A/D 350 Ignacio #101                                                                                   0.00
    Building - 30 Clay Ct.                                                                                 0.00
    A/D 30 Clay Ct.                                                                                        0.00
    Building 690 DeLong                                                                                    0.00
    A/D Building 690 DeLong                                                                                0.00
    350 Ignacio #103                                                                                       0.00
    A/D 350 Ingacio #103                                                                                   0.00
    350 Ignacio #201                                                                                       0.00
    350 Ignacio # 203                                                                                      0.00
    A/D 350 Ignacio #203                                                                                   0.00
    350 Ignacio #100                                                                                       0.00
    A/D Ignacio #100                                                                                       0.00
    350 Ignacio #300                                                                                       0.00
    A/D 350 Ignacio #300                                                                                   0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                402 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
  Furniture and Fixtures                                                                               1,302.41
  A/D Furn. & Fixt.                                                                                        0.00
  Furniture & Fixt Hamm                                                                                    0.00
  Furniture & Fixt Gate                                                                                    0.00
  A/D Furn./Fixt. Hamm                                                                                     0.00
  A/D Furn./Fixt. Gate                                                                                     0.00
  Computers                                                                                                0.00
  A/D Computers                                                                                            0.00
  A/V Equipment                                                                                            0.00
  Vehicles                                                                                                 0.00
  A/D Vehicles                                                                                             0.00
Tenant Imp. 350 Ignacio                                                                                    0.00
  A/D Tenant Imp.                                                                                          0.00
Acum. Gain (Loss) Gate                                                                                     0.00
Accum. Gain (Loss) Hamm                                                                                    0.00
Accum. Gain (Loss) 501                                                                                     0.00
  Accum Gain Loss - 461                                                                                    0.00
  Accum Depreciation Fixed Assets                                                                          0.00
 NET FIXED ASSETS                                                                                 6,480,741.02

  ACQUISITION ASSETS
   Closing Costs                                                                                      51,733.95
   A/A Closing Costs                                                                                       0.00
   Syndication Costs                                                                                       0.00
   Loan Fees                                                                                          38,109.23
   Accum Amort Loan Fees                                                                             -21,003.00
   Personal Property                                                                                       0.00
   Accum Depreciation Personal Property                                                                    0.00
   Organization Costs                                                                                      0.00
   Accum Amort Organization Costs                                                                          0.00
  NET ACQUISITION ASSETS                                                                              68,840.18

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                0.00
   2001 Bathroom Improvements                                                                             0.00
   2001 Kitchen Improvements                                                                              0.00
   2001 Floor Improvements                                                                                0.00
   2001 Window Improvements                                                                               0.00
   2001 Building Improvements                                                                             0.00
   2001 Roof Improvements                                                                                 0.00
   2001 Other Improvements                                                                                0.00
   2002 Bathroom Improvements                                                                             0.00
   2002 Kitchen Improvements                                                                              0.00
   2002 Floor Improvements                                                                                0.00
   2002 Window Improvements                                                                               0.00
   2002 Building Improvements                                                                             0.00
   2002 Roof Improvements                                                                                 0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                403 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
    2002 Other Improvements                                                                                0.00
    2002 Improvement Salaries                                                                              0.00
    2003 Bathroom Improvements                                                                             0.00
    2003 Kitchen Improvements                                                                              0.00
    2003 Floor Improvements                                                                                0.00
    2003 Window Improvements                                                                               0.00
    461-2003 Windows Improvements                                                                          0.00
    501-2003 Window Improvement                                                                            0.00
    2003 Building Improvements                                                                             0.00
    461-2003 Building Improvements                                                                         0.00
    501-2003 Building Improvements                                                                         0.00
    2003 Roof Improvements                                                                                 0.00
    2003 Other Improvements                                                                                0.00
    461-2003 Other Improvements                                                                            0.00
    501-2003 Other Improvements                                                                            0.00
    2004 Bathroom Improvements                                                                             0.00
    2004 Kitchen Improvements                                                                              0.00
    2004 Floor Improvements                                                                                0.00
    461-2004 Floor Improvements                                                                            0.00
    501-2004 Floor Improvements                                                                            0.00
    2004 Window Improvements                                                                               0.00
    461-2004 Window Improvements                                                                           0.00
    501-2004 Window Improvements                                                                           0.00
    2004 Building Improvements                                                                             0.00
    2004 Roof Improvements                                                                                 0.00
    2004 Other Improvements                                                                                0.00
    461-2004 Other Improvements                                                                            0.00
    501-2004 Other Improvements                                                                            0.00
    2005 Bathroom Improvements                                                                             0.00
    2005 Kitchen Improvements                                                                              0.00
    461-2005 Kitchen Improvements                                                                          0.00
    501-2005 Kitchen Improvements                                                                          0.00
    2005 Floor Improvements                                                                                0.00
    461-2005 Floor Improvements                                                                            0.00
    501-2005 Floor Improvements                                                                            0.00
    2005 Window Improvements                                                                               0.00
    2005 Building Improvements                                                                             0.00
    2005 Roof Improvements                                                                                 0.00
    2005 Other Improvements                                                                                0.00
    461-2005 Other Improvements                                                                            0.00
    501-2005 Other Improvements                                                                            0.00
    2005 Improvement Salaries                                                                              0.00
    2006 Bathroom Improvements                                                                             0.00
    2006 Kitchen Improvements                                                                              0.00
    461-2006 Kitchen Improvements                                                                          0.00
    501-2006 Kitchen Improvements                                                                          0.00
    2006 Floor Improvements                                                                                0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                404 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
    461-2006 Floor Improvements                                                                            0.00
    501-2006 Floor Improvements                                                                            0.00
    2006 Window Improvements                                                                               0.00
    2006 Building Improvements                                                                             0.00
    461-2006 Building Improvements                                                                         0.00
    501-2006 Building Improvements                                                                         0.00
    2006 Roof Improvements                                                                                 0.00
    2006 Other Improvements                                                                                0.00
    2007 Bathroom Improvements                                                                             0.00
    461-2007 Bathroom Improvements                                                                         0.00
    501-2007 Bathroom Improvements                                                                         0.00
    2007 Kitchen Improvements                                                                              0.00
    2007 Floor Improvements                                                                                0.00
    461-2007 Floor Improvements                                                                            0.00
    501-2007 Floor Improvements                                                                            0.00
    2007 Window Improvements                                                                               0.00
    2007 Building Improvements                                                                             0.00
    461-2007 Building Improvements                                                                         0.00
    501-2007 Building Improvements                                                                         0.00
    2007 Roof Improvements                                                                                 0.00
    2007 Other Improvements                                                                                0.00
    461-2007 Other Improvements                                                                            0.00
    501-2007 Other Improvements                                                                            0.00
    2008 Bathroom Improvements                                                                             0.00
    461-2008 Bathrooms Improvements                                                                        0.00
    501-2008 Bathroom Improvements                                                                         0.00
    2008 Kitchen Improvements                                                                              0.00
    461-2008 Kitchen Improvements                                                                          0.00
    501-2008 Kitchen Improvements                                                                          0.00
    2008 Floor Improvements                                                                                0.00
    461-2008 Floor Improvements                                                                            0.00
    501-2008 Floor Improvements                                                                            0.00
    2008 Window Improvements                                                                               0.00
    2008 Building Improvements                                                                             0.00
    2008 Roof Improvements                                                                                 0.00
    2008 Other Improvements                                                                                0.00
    461-2008 Other Improvements                                                                            0.00
    501-2008 Other Improvements                                                                            0.00
    2009 Bathroom Improvements                                                                             0.00
    2009 Kitchen Improvements                                                                              0.00
    2009 Floor Improvements                                                                                0.00
    2009 Window Improvements                                                                               0.00
    2009 Building Improvements                                                                             0.00
    2009 Roof Improvements                                                                                 0.00
    2009 Other Improvements                                                                                0.00
    461-2009 Other Improvements                                                                            0.00
    501-2009 Other Improvements                                                                            0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                405 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
   2010 Other Improvements                                                                                 0.00
   2011 Other Improvements                                                                                 0.00
   2012 Other Improvements                                                                                 0.00
   2013 Other Improvements                                                                                 0.00
   2013-Roof Improvement                                                                                   0.00
   2014 Other Improvements                                                                           56,367.06
   2014 T/O Misc. Expense                                                                              8,610.24
   2014 T/O Materials                                                                                19,872.59
   2014 T/O Outside Vendor                                                                           39,024.27
   2014 - Roof                                                                                             0.00
   2015 Other Improvements                                                                           42,706.31
   T/O Misc. Exp.                                                                                    29,442.85
   2015 T/O Materiales                                                                               41,319.95
   T/O Outside Vendor                                                                                80,044.87
   2016 Other Improvements                                                                           55,488.49
   2016 T/O Misc. Exp.                                                                                 8,494.22
   2016 T/O Materials                                                                                  9,849.31
   2016 T/O outside vendors                                                                          22,549.09
   2016 Hills Assessments                                                                                  0.00
   2017 Other Improvements                                                                           34,101.83
   2017 T/O Misc. Exp.                                                                                     0.00
   2017 T/O Materials                                                                                17,462.82
   2017 T/O Outside Vendor                                                                           40,207.74
   2017 Hills Assessments                                                                                  0.00
   2018 Other Improvements                                                                           94,729.15
   2018 T/O Misc. Exp.                                                                                 4,276.48
   2018 T/O Materials                                                                                13,221.55
   2018 T/O Outside Vendor                                                                           25,086.87
   2018 Hills Assessments                                                                                  0.00
   2019 Other Improvements                                                                           53,653.30
   2019 T/O Misc. Exp.                                                                                 5,014.96
   2019 T/O Materials                                                                                13,884.95
   2019 T/O Outside Vendor                                                                           24,303.50
   2019 Hills Assessments                                                                                  0.00
   2020 Other Improvements                                                                             5,318.40
   2020 T/O Misc. Exp.                                                                                 3,149.00
   2020 T/O Materials                                                                                12,744.85
   2020 T/O Outside Vendor                                                                           44,518.50
   2020 Hills Assessments                                                                                  0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                        805,443.15
   Accum Deprec - Capital Improvements                                                              619,601.46
  NET CAPITALIZED IMPROVEMENTS                                                                      185,841.69

  OTHER ASSETS
   Security Deposits                                                                                      0.00
   Investment - LLC 21                                                                                    0.00
   Investment - LLC 24                                                                                    0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                406 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
    Investment - LLC 27                                                                                    0.00
    Investment - LLC 28                                                                                    0.00
    Investment - LLC 29                                                                                    0.00
    Investment - LLC 25                                                                                    0.00
    Investment - LLC 26                                                                                    0.00
    Investment - LLC 31                                                                                    0.00
    Investment - LLC 34                                                                                    0.00
    Investment - LLC 35                                                                                    0.00
    Investment - LLC 36                                                                                    0.00
    Investment LLC 37                                                                             1,600,000.00
    Investment LLC 38                                                                                      0.00
    Investment - LLC 39                                                                                    0.00
    Investment - LLC 40                                                                                    0.00
    Investment - LLC 41                                                                                    0.00
    Investment - LLC 42                                                                                    0.00
    Investment - LLC 43                                                                                    0.00
                                                                                                           0.00
   investment - LLC 45                                                                                     0.00
   Investment in 48                                                                                        0.00
   BofA Teller Rental                                                                                      0.00
   Investment - 16914                                                                                    451.01
   Investment - Rafael Gardens                                                                             0.00
   Investment - 1129 3rd Street                                                                            0.00
   LP Units                                                                                                0.00
   Investment - US Performing Arts                                                                         0.00
   Investment - Marin CoWork                                                                               0.00
   Limited Liability Companies                                                                             0.00
  TOTAL OTHER ASSETS                                                                              1,600,451.01

  LONG TERM RECEIVABLES
   PISF I                                                                                                 0.00
   Duffy Due to/from                                                                                      0.00
   PISF III                                                                                               0.00
   PISF IV                                                                                                0.00
   PISF VI                                                                                                0.00
   PISF VII                                                                                               0.00
   PISF IX                                                                                                0.00
   PISF XI                                                                                                0.00
   PISF XII                                                                                               0.00
   PISF XIII                                                                                              0.00
   PISF XIV                                                                                               0.00
   PISF XV                                                                                                0.00
   PISF XVI                                                                                               0.00
   PISF XVII                                                                                              0.00
   PISF XVIII                                                                                             0.00
   461 Due To/From                                                                                        0.00
   501 Due/To From                                                                                        0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                407 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                            Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    Hammondale Due To/From                                                                                  0.00
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                100.22
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                       400.90
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                    -92,000.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 408 01, 2020
                                                       of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
   Due To/From 16914                                                                                       0.00
   Due To/From PISF, Inc.                                                                                  0.00
   Due To/From PIM                                                                                         0.00
   Note Receivable                                                                                         0.00
   7200 Redwood Due to/From                                                                                0.00
   355 Due to / from                                                                                     200.45
   Due to/from 350 Ignacio Assoc.                                                                          0.00
   1222 Due to/from                                                                                        0.00
   419 Prospect due to/from                                                                                0.00
 TOTAL LONG TERM RECEIVABLES                                                                         -91,298.43
TOTAL ASSETS                                                                                      8,300,751.26
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                     768.56
   Deferred Revenue                                                                                       0.00
   Unearned Rent                                                                                      2,432.17
   FTB Taxes Payable                                                                                      0.00
   PPP Loan                                                                                               0.00
   Property Tax Payable                                                                              12,911.99
   Insurance Payable                                                                                      0.00
   Accrued Expenses                                                                                       0.00
  TOTAL CURRENT LIABILITIES                                                                          16,112.72

  LONG TERM LIABILITIES
   Notes Payable                                                                                          0.00
   Notes Payable LLC 48                                                                                   0.00
   Deed of Trust Payable                                                                                  0.00
   Accrued Interest                                                                                       0.00
   Security Deposits Liability                                                                       66,766.00
   Security Deposit Clearing                                                                             -0.01
   Pet Deposit Payable                                                                                3,500.00
   Unearned Income                                                                                        0.00
   Mortgage Payable                                                                               7,000,000.00
   1st Mortgage 461                                                                                       0.00
   2nd Mortgage 461                                                                                       0.00
   1st Mortgage 501                                                                                       0.00
   1st Deed 350, Suite 201                                                                                0.00
   2nd Deed 350, Suite 201                                                                                0.00
   1st Deed 350, Suite 200                                                                                0.00
   First Mortgage 350 Suite 203                                                                           0.00
   1st Deed 350 Suites 101, 103                                                                           0.00
   Other Liabilities                                                                                      0.00
   Accum K-1 Losses                                                                                       0.00
   1st Mortgage Gate 5                                                                                    0.00
   2nd Deed Gate 5                                                                                        0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                409 01, 2020
                                                      of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                           Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   1st Mortgage Duffy Place                                                                                 0.00
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       7,070,265.99
 TOTAL LIABILITIES                                                                                 7,086,378.71

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,500,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -2,055,213.01
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 410 01, 2020
                                                       of 2121                                         05:29 PM
Sonoma Mission Apartments (22)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
  Retained Earnings                                                                                 -402,334.18
  Retained Earingins - Owned Properties                                                                    0.00
  K1-Losses                                                                                          163,152.27
  Net Income (Loss) Current                                                                            8,767.47
  Appliance Depreciation                                                                                   0.00
  TOTAL EQUITY                                                                                    1,214,372.55
TOTAL LIABILITIES & EQUITY                                                                        8,300,751.26

  Total of All                                                                                            0.00




            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                411 01, 2020
                                                      of 2121                                         05:29 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 22, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       412
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Sonoma Mission Apartments (22)                                                                           Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Investment 16914                              0.00              0.00                0.00               0.00
   open                                          0.00              0.00                0.00               0.00
   22 Due/to From                                0.00              0.00                0.00               0.00
INCOME
  Rent Income                           1,041,675.00              89.81        1,041,675.00              89.81
  Prepaid Rental Income                         0.00               0.00                0.00               0.00
  Parking Fees                              8,044.00               0.69            8,044.00               0.69
  Pet Rent                                    420.00               0.04              420.00               0.04
  Laundry income                           13,739.91               1.18           13,739.91               1.18
  Commercial Recovery Income                    0.00               0.00                0.00               0.00
  Prior Year Recovery Income                    0.00               0.00                0.00               0.00
  Utility Income                                0.00               0.00                0.00               0.00
  Storage Income                                0.00               0.00                0.00               0.00
  Association Fees                              0.00               0.00                0.00               0.00
  Management Fee Income                         0.00               0.00                0.00               0.00
  Outside Management Income                     0.00               0.00                0.00               0.00
  Admin Fee Income                              0.00               0.00                0.00               0.00
  Interest Income                               0.00               0.00                0.00               0.00
  Tax Return Prep. Income                       0.00               0.00                0.00               0.00
  Accounting Fees                               0.00               0.00                0.00               0.00
  G.P. Fee Income                               0.00               0.00                0.00               0.00
  LLC Distribution Income                  96,000.00               8.28           96,000.00               8.28
  Partnership Income                            0.00               0.00                0.00               0.00
  Commission income                             0.00               0.00                0.00               0.00
  Sale of Units                                 0.00               0.00                0.00               0.00
  Gain on Sale of Property                      0.00               0.00                0.00               0.00
TOTAL INCOME                            1,159,878.91             100.00        1,159,878.91             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                             42,394.68              3.66           42,394.68               3.66
   Promo/Move-In Incentives                  6,100.00              0.53            6,100.00               0.53
   Referral Fees                               200.00              0.02              200.00               0.02
   Salaries                                      0.00              0.00                0.00               0.00
   Pension                                       0.00              0.00                0.00               0.00
   Section 125 Misc                              0.00              0.00                0.00               0.00
   NextGen PRWCPTC                               0.00              0.00                0.00               0.00
   Advertising                                 135.20              0.01              135.20               0.01
   Marketing Subscriptions                       0.00              0.00                0.00               0.00
   Marketing Tools                               0.00              0.00                0.00               0.00
   Signs                                       635.04              0.05              635.04               0.05
   Do not use me                                 0.00              0.00                0.00               0.00
   Other Renting Expenses                    2,174.99              0.19            2,174.99               0.19
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                413 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Bad Debt Expense                         4,525.00               0.39           4,525.00                0.39
   Credit Check Fees Rcvd                    -500.00              -0.04            -500.00               -0.04
   Credit Check Fees Paid                      390.15              0.03              390.15               0.03
   TOTAL RENTING EXPENSE                   56,055.06               4.83          56,055.06                4.83

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                         0.00              0.00                0.00               0.00
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                            458.50              0.04              458.50               0.04
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                            1,446.45              0.12            1,446.45               0.12
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    564.00              0.05              564.00               0.05
   Security Patrol                               0.00              0.00                0.00               0.00
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                  2,468.95              0.21            2,468.95               0.21

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                 20,070.00              1.73           20,070.00               1.73
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                           38,605.12              3.33           38,605.12               3.33
   Manager Utility Expense                     600.00              0.05              600.00               0.05
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      62,506.20              5.39           62,506.20               5.39
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                414 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                            Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                       21.20              0.00               21.20               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                  121,802.52               10.50         121,802.52               10.50

  UTILITIES EXPENSE
   Gas & Electricity                         20,009.88              1.73           20,009.88               1.73
   Utilities Credits or rebates              -1,092.55             -0.09           -1,092.55              -0.09
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                     37,693.52              3.25           37,693.52               3.25
   Garbage & Trash Removal                   39,946.18              3.44           39,946.18               3.44
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     2,833.70              0.24            2,833.70               0.24
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   99,390.73              8.57           99,390.73               8.57

  REPAIRS & MAINTENANCE
   R&M Unit                                  11,311.84              0.98           11,311.84               0.98
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                               0.00              0.00                0.00               0.00
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                          432.55              0.04              432.55               0.04
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 415 01, 2020
                                                       of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   R&M - pritim                                  0.00              0.00                0.00               0.00
   R&M-kellys appliance center                   0.00              0.00                0.00               0.00
   R&M - rolgar                                  0.00              0.00                0.00               0.00
   R&M Friedman's                                0.00              0.00                0.00               0.00
   R&M - bucks                                   0.00              0.00                0.00               0.00
   R&M - knilou                                  0.00              0.00                0.00               0.00
   R&M - mfence                                  0.00              0.00                0.00               0.00
   R&M - g&a                                     0.00              0.00                0.00               0.00
   R&M - paving & Concrete                       0.00              0.00                0.00               0.00
   T/O - Materials                               0.00              0.00                0.00               0.00
   T/O - Outside Vendor                          0.00              0.00                0.00               0.00
   T/O - Misc. Expense                           0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                     5,200.00               0.45           5,200.00                0.45
   Cleaning - A&V                                0.00              0.00                0.00               0.00
   Cleaning - garale                             0.00              0.00                0.00               0.00
   R&M - Pest Control                       2,685.00               0.23           2,685.00                0.23
   Landscaping Salaries                          0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                    0.00              0.00                0.00               0.00
   Maint. Salaries                          1,662.61               0.14           1,662.61                0.14
   Cleaning Salaries                             0.00              0.00                0.00               0.00
   Painting Salaries                             0.00              0.00                0.00               0.00
   Improvement Salaries                          0.00              0.00                0.00               0.00
   Maintenance Supplies                     2,451.96               0.21           2,451.96                0.21
   R&M - Electrical Supplies                   833.04              0.07              833.04               0.07
   R&M - Landscaping Supplies                   36.50              0.00               36.50               0.00
   Dept. Supplies-fairlumb                       0.00              0.00                0.00               0.00
   Dept. Supplies-maint                          0.00              0.00                0.00               0.00
   Dept. Supplies-depot                          0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                        0.00              0.00                0.00               0.00
   R&M - Pool Supplies                      2,986.77               0.26           2,986.77                0.26
   Dept. Supplies-marcone                        0.00              0.00                0.00               0.00
   Dept. Supplies-color                          0.00              0.00                0.00               0.00
   R&M - Landscape                               0.00              0.00                0.00               0.00
   Dept. Supplies-msm                            0.00              0.00                0.00               0.00
   Dept. Supplies-nat                            0.00              0.00                0.00               0.00
   Dept. Supplies-novb                           0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                       0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                         0.00              0.00                0.00               0.00
   Dept. Supplies-peach                          0.00              0.00                0.00               0.00
   Dept. Supplies-pini                           0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     231.16              0.02              231.16               0.02
   Supplies - Kelly Moore                        0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                       0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                0.00               0.00
   Dept. Supplies - Water                        0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                       0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                416 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                          0.00              0.00                0.00               0.00
   Supply - Grainger                             0.00              0.00                0.00               0.00
   Welcome office supp. & signs                  0.00              0.00                0.00               0.00
   Maint - Supplies fans                         0.00              0.00                0.00               0.00
   Dept. Supplies - CP                           0.00              0.00                0.00               0.00
   R&M - Dabrans                                 0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                     0.00              0.00                0.00               0.00
   Supp-Whiteside                                0.00              0.00                0.00               0.00
   Misc. Small Purchases                         0.00              0.00                0.00               0.00
   Small Tools & Equipment                     953.94              0.08              953.94               0.08
   Miscellaneous Expense                         0.00              0.00                0.00               0.00
   Locks & Keys                                124.29              0.01              124.29               0.01
   R&M - Painting Supplies                     414.94              0.04              414.94               0.04
   R&M - Roofing Supplies                        0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                    0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                           0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                29,324.60               2.53          29,324.60                2.53

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00               0.00                0.00
   Contract-Calif                               0.00               0.00               0.00                0.00
   Contract-cas                                 0.00               0.00               0.00                0.00
   Contract-deason                              0.00               0.00               0.00                0.00
   Contract-delta                               0.00               0.00               0.00                0.00
   Contract-dorius                              0.00               0.00               0.00                0.00
   Contract-elevator                            0.00               0.00               0.00                0.00
   Contract-Kone                                0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...             0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...             0.00               0.00               0.00                0.00
   Contract-pcon                                0.00               0.00               0.00                0.00
   Contract-oroszi                              0.00               0.00               0.00                0.00
   Contract-roto                                0.00               0.00               0.00                0.00
   Contract-roys                                0.00               0.00               0.00                0.00
   Contract-silvas                              0.00               0.00               0.00                0.00
   Contract-spartan                             0.00               0.00               0.00                0.00
   Contract - transbay                          0.00               0.00               0.00                0.00
   Contract - fire master                     365.67               0.03             365.67                0.03
   Contract - Fire Safety Maint.                0.00               0.00               0.00                0.00
   Contract - milpac                            0.00               0.00               0.00                0.00
   Contract - Counter                           0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                  0.00               0.00               0.00                0.00
   Contractor - bucks                           0.00               0.00               0.00                0.00
   Contractor - Stripe                          0.00               0.00               0.00                0.00
   Contractor - wk                              0.00               0.00               0.00                0.00
   Contract - bludol                            0.00               0.00               0.00                0.00
   Contract - Able                              0.00               0.00               0.00                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                417 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                              Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                 3,559.00                 0.31           3,559.00                0.31
   Contract - Electrical & Lighting             377.00                0.03              377.00               0.03
   Contract - HVAC Maint.                    2,703.30                 0.23           2,703.30                0.23
   Contract R&M                             17,149.50                 1.48          17,149.50                1.48
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.                    0.00                0.00                0.00               0.00
   Contract - Painting                            0.00                0.00                0.00               0.00
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                   67,776.00                 5.84          67,776.00                5.84
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                    1,980.00                 0.17           1,980.00                0.17
   Contract - Elevator Maint.                     0.00                0.00                0.00               0.00
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    93,910.47                 8.10          93,910.47                8.10

  TAXES
   Real Estate Taxes                         147,565.22              12.72          147,565.22              12.72
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         147,565.22              12.72          147,565.22              12.72

  INSURANCE EXPENSE
   Package Insurance                          13,367.35               1.15           13,367.35               1.15
   Earthquake Insurance                       10,063.83               0.87           10,063.83               0.87
   Umbrella Insurance                          2,653.31               0.23            2,653.31               0.23
   Flood Insurance                                 0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   418 01, 2020
                                                         of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                             Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 26,084.49                 2.25          26,084.49                2.25

TOTAL OPERATING EXPENSES                    576,602.04              49.71          576,602.04              49.71

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -75.00              -0.01              -75.00              -0.01
   Late Charges                              -3,750.00              -0.32           -3,750.00              -0.32
   Damages & Cleaning Fees                     -827.50              -0.07             -827.50              -0.07
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -6,111.00              -0.53           -6,111.00              -0.53
   Miscellaneous Income                      -4,250.00              -0.37           -4,250.00              -0.37
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                       -15,013.50              -1.29          -15,013.50              -1.29

NET OPERATING INCOME                        598,290.37              51.58          598,290.37              51.58

  DEBT SERVICE EXPENSE
   Mortgage Interest                        275,799.96              23.78          275,799.96              23.78
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  275,799.96              23.78          275,799.96              23.78

  NET INC.BEFORE DEP.& TAX                  322,490.41              27.80          322,490.41              27.80

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    226,635.84              19.54          226,635.84              19.54
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                         0.00               0.00                0.00               0.00
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                 119,000.04              10.26          119,000.04              10.26
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      3,873.12               0.33            3,873.12               0.33
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  419 01, 2020
                                                        of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                        0.00                0.00                0.00               0.00
   Software Devel. Amort.                        0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                    0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                349,509.00                 30.13         349,509.00               30.13

NET INC.(LOSS) BEF.TAXES                    -27,018.59              -2.33          -27,018.59              -2.33

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                        0.00               0.00                0.00               0.00
   FTB Tax Expense                            3,935.14               0.34            3,935.14               0.34
   Taxes - Other                                  0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                   3,935.14               0.34            3,935.14               0.34

NET INCOME (LOSS)BK                         -30,953.73              -2.67          -30,953.73              -2.67

K-1 and Other Items
  K-1 Losses                                      0.00               0.00                0.00               0.00
  K-1 Income Items                          163,152.27              14.07          163,152.27              14.07

  Extraordinary Items                             0.00               0.00                0.00               0.00

  Temporary Distribution                          0.00               0.00                0.00               0.00




           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  420 01, 2020
                                                        of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Investment 16914                              0.00                0.00                0.00               0.00
   open                                          0.00                0.00                0.00               0.00
   22 Due/to From                                0.00                0.00                0.00               0.00
INCOME
  Rent Income                               616,896.67              90.97          616,896.67              90.97
  Prepaid Rental Income                           0.00               0.00                0.00               0.00
  Parking Fees                                4,154.67               0.61            4,154.67               0.61
  Pet Rent                                      245.00               0.04              245.00               0.04
  Laundry income                              8,823.85               1.30            8,823.85               1.30
  Commercial Recovery Income                      0.00               0.00                0.00               0.00
  Prior Year Recovery Income                      0.00               0.00                0.00               0.00
  Utility Income                                  0.00               0.00                0.00               0.00
  Storage Income                                  0.00               0.00                0.00               0.00
  Association Fees                                0.00               0.00                0.00               0.00
  Management Fee Income                           0.00               0.00                0.00               0.00
  Outside Management Income                       0.00               0.00                0.00               0.00
  Admin Fee Income                                0.00               0.00                0.00               0.00
  Interest Income                                 0.00               0.00                0.00               0.00
  Tax Return Prep. Income                         0.00               0.00                0.00               0.00
  Accounting Fees                                 0.00               0.00                0.00               0.00
  G.P. Fee Income                                 0.00               0.00                0.00               0.00
  LLC Distribution Income                    48,000.00               7.08           48,000.00               7.08
  Partnership Income                              0.00               0.00                0.00               0.00
  Commission income                               0.00               0.00                0.00               0.00
  Sale of Units                                   0.00               0.00                0.00               0.00
  Gain on Sale of Property                        0.00               0.00                0.00               0.00
TOTAL INCOME                                678,120.19             100.00          678,120.19             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              56,501.50               8.33           56,501.50               8.33
   Promo/Move-In Incentives                       0.00               0.00                0.00               0.00
   Referral Fees                                  0.00               0.00                0.00               0.00
   Salaries                                       0.00               0.00                0.00               0.00
   Pension                                        0.00               0.00                0.00               0.00
   Section 125 Misc                               0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                0.00               0.00                0.00               0.00
   Advertising                                    0.00               0.00                0.00               0.00
   Marketing Subscriptions                        0.00               0.00                0.00               0.00
   Marketing Tools                                0.00               0.00                0.00               0.00
   Signs                                          0.00               0.00                0.00               0.00
   Do not use me                                  0.00               0.00                0.00               0.00
   Other Renting Expenses                        75.00               0.01               75.00               0.01
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  421 01, 2020
                                                        of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Bad Debt Expense                              0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                    -200.00              -0.03            -200.00               -0.03
   Credit Check Fees Paid                       70.25              0.01               70.25               0.01
   TOTAL RENTING EXPENSE                   56,446.75               8.32          56,446.75                8.32

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                         0.00              0.00                0.00               0.00
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                            160.50              0.02              160.50               0.02
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                              397.41              0.06              397.41               0.06
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    691.00              0.10              691.00               0.10
   Security Patrol                               0.00              0.00                0.00               0.00
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                  1,248.91              0.18            1,248.91               0.18

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  7,541.94              1.11            7,541.94               1.11
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                           19,098.03              2.82           19,098.03               2.82
   Manager Utility Expense                     350.00              0.05              350.00               0.05
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      37,054.80              5.46           37,054.80               5.46
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                422 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                            Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    64,044.77               9.44          64,044.77                9.44

  UTILITIES EXPENSE
   Gas & Electricity                         12,863.19              1.90           12,863.19               1.90
   Utilities Credits or rebates                -805.32             -0.12             -805.32              -0.12
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                     16,133.53              2.38           16,133.53               2.38
   Garbage & Trash Removal                   24,106.79              3.55           24,106.79               3.55
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,536.54              0.23            1,536.54               0.23
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   53,834.73              7.94           53,834.73               7.94

  REPAIRS & MAINTENANCE
   R&M Unit                                   4,053.53              0.60            4,053.53               0.60
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                               910.92              0.13              910.92               0.13
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                             157.09              0.02              157.09               0.02
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                        2,642.93              0.39            2,642.93               0.39
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                    58.00              0.01               58.00               0.01
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 423 01, 2020
                                                       of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   R&M - pritim                                  0.00              0.00                0.00               0.00
   R&M-kellys appliance center                   0.00              0.00                0.00               0.00
   R&M - rolgar                                  0.00              0.00                0.00               0.00
   R&M Friedman's                                0.00              0.00                0.00               0.00
   R&M - bucks                                   0.00              0.00                0.00               0.00
   R&M - knilou                                  0.00              0.00                0.00               0.00
   R&M - mfence                                  0.00              0.00                0.00               0.00
   R&M - g&a                                     0.00              0.00                0.00               0.00
   R&M - paving & Concrete                       0.00              0.00                0.00               0.00
   T/O - Materials                               0.00              0.00                0.00               0.00
   T/O - Outside Vendor                          0.00              0.00                0.00               0.00
   T/O - Misc. Expense                           0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                     1,570.83               0.23           1,570.83                0.23
   Cleaning - A&V                                0.00              0.00                0.00               0.00
   Cleaning - garale                             0.00              0.00                0.00               0.00
   R&M - Pest Control                          565.00              0.08              565.00               0.08
   Landscaping Salaries                          0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                    0.00              0.00                0.00               0.00
   Maint. Salaries                               0.00              0.00                0.00               0.00
   Cleaning Salaries                             0.00              0.00                0.00               0.00
   Painting Salaries                             0.00              0.00                0.00               0.00
   Improvement Salaries                          0.00              0.00                0.00               0.00
   Maintenance Supplies                     1,020.46               0.15           1,020.46                0.15
   R&M - Electrical Supplies                   503.68              0.07              503.68               0.07
   R&M - Landscaping Supplies                  432.30              0.06              432.30               0.06
   Dept. Supplies-fairlumb                       0.00              0.00                0.00               0.00
   Dept. Supplies-maint                          0.00              0.00                0.00               0.00
   Dept. Supplies-depot                          0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                        0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         449.47              0.07              449.47               0.07
   Dept. Supplies-marcone                        0.00              0.00                0.00               0.00
   Dept. Supplies-color                          0.00              0.00                0.00               0.00
   R&M - Landscape                             512.27              0.08              512.27               0.08
   Dept. Supplies-msm                            0.00              0.00                0.00               0.00
   Dept. Supplies-nat                            0.00              0.00                0.00               0.00
   Dept. Supplies-novb                           0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                       0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                         0.00              0.00                0.00               0.00
   Dept. Supplies-peach                          0.00              0.00                0.00               0.00
   Dept. Supplies-pini                           0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     300.87              0.04              300.87               0.04
   Supplies - Kelly Moore                        0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                       0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                0.00               0.00
   Dept. Supplies - Water                        0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                       0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                424 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                          0.00              0.00                0.00               0.00
   Supply - Grainger                             0.00              0.00                0.00               0.00
   Welcome office supp. & signs                  0.00              0.00                0.00               0.00
   Maint - Supplies fans                         0.00              0.00                0.00               0.00
   Dept. Supplies - CP                           0.00              0.00                0.00               0.00
   R&M - Dabrans                                 0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                     0.00              0.00                0.00               0.00
   Supp-Whiteside                                0.00              0.00                0.00               0.00
   Misc. Small Purchases                         0.00              0.00                0.00               0.00
   Small Tools & Equipment                      23.68              0.00               23.68               0.00
   Miscellaneous Expense                         0.00              0.00                0.00               0.00
   Locks & Keys                                 80.95              0.01               80.95               0.01
   R&M - Painting Supplies                      50.26              0.01               50.26               0.01
   R&M - Roofing Supplies                        0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                  141.87              0.02              141.87               0.02
   R&M - HVAC Supplies                           0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                13,474.11               1.99          13,474.11                1.99

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00               0.00                0.00
   Contract-Calif                               0.00               0.00               0.00                0.00
   Contract-cas                                 0.00               0.00               0.00                0.00
   Contract-deason                              0.00               0.00               0.00                0.00
   Contract-delta                               0.00               0.00               0.00                0.00
   Contract-dorius                              0.00               0.00               0.00                0.00
   Contract-elevator                            0.00               0.00               0.00                0.00
   Contract-Kone                                0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...             0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...             0.00               0.00               0.00                0.00
   Contract-pcon                                0.00               0.00               0.00                0.00
   Contract-oroszi                              0.00               0.00               0.00                0.00
   Contract-roto                                0.00               0.00               0.00                0.00
   Contract-roys                                0.00               0.00               0.00                0.00
   Contract-silvas                              0.00               0.00               0.00                0.00
   Contract-spartan                             0.00               0.00               0.00                0.00
   Contract - transbay                          0.00               0.00               0.00                0.00
   Contract - fire master                       0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                0.00               0.00               0.00                0.00
   Contract - milpac                            0.00               0.00               0.00                0.00
   Contract - Counter                           0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                  0.00               0.00               0.00                0.00
   Contractor - bucks                           0.00               0.00               0.00                0.00
   Contractor - Stripe                          0.00               0.00               0.00                0.00
   Contractor - wk                              0.00               0.00               0.00                0.00
   Contract - bludol                            0.00               0.00               0.00                0.00
   Contract - Able                              0.00               0.00               0.00                0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                425 01, 2020
                                                      of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                            Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                              2,176.00               0.32           2,176.00                0.32
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                   81.75              0.01               81.75               0.01
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      375.00              0.06              375.00               0.06
   Contract - Landscaping                   26,350.00               3.89          26,350.00                3.89
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                    1,002.54               0.15           1,002.54                0.15
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    29,985.29               4.42          29,985.29                4.42

  TAXES
   Real Estate Taxes                         90,383.93             13.33           90,383.93              13.33
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         90,383.93             13.33           90,383.93              13.33

  INSURANCE EXPENSE
   Package Insurance                          8,380.19              1.24            8,380.19               1.24
   Earthquake Insurance                       6,323.94              0.93            6,323.94               0.93
   Umbrella Insurance                         1,550.50              0.23            1,550.50               0.23
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 426 01, 2020
                                                       of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                             Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 16,254.63                 2.40          16,254.63                2.40

TOTAL OPERATING EXPENSES                    325,673.12              48.03          325,673.12              48.03

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                              -1,125.00              -0.17           -1,125.00              -0.17
   Damages & Cleaning Fees                     -462.76              -0.07             -462.76              -0.07
   Forfeited Tenant Deposit                    -500.00              -0.07             -500.00              -0.07
   T/O - S/D Charges to Tenant               -5,605.20              -0.83           -5,605.20              -0.83
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -7,692.96              -1.13           -7,692.96              -1.13

NET OPERATING INCOME                        360,140.03              53.11          360,140.03              53.11

  DEBT SERVICE EXPENSE
   Mortgage Interest                        160,883.31              23.72          160,883.31              23.72
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  160,883.31              23.72          160,883.31              23.72

  NET INC.BEFORE DEP.& TAX                  199,256.72              29.38          199,256.72              29.38

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    132,204.24              19.50          132,204.24              19.50
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                         0.00               0.00                0.00               0.00
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  56,025.69               8.26           56,025.69               8.26
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,259.32               0.33            2,259.32               0.33
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  427 01, 2020
                                                        of 2121                                         05:30 PM
Sonoma Mission Apartments (22)                                                                           Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Org. Cost Amortization                        0.00              0.00                0.00               0.00
   Software Devel. Amort.                        0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                    0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                190,489.25               28.09         190,489.25               28.09

NET INC.(LOSS) BEF.TAXES                    8,767.47               1.29            8,767.47               1.29

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                              0.00               0.00                0.00               0.00
   Taxes - Other                                0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                         8,767.47               1.29            8,767.47               1.29

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00




            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                428 01, 2020
                                                      of 2121                                         05:30 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 22, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       429
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Sonoma Mission Apartments (22)                                                                           Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Investment 16914                              0.00              0.00                0.00               0.00
   open                                          0.00              0.00                0.00               0.00
   22 Due/to From                                0.00              0.00                0.00               0.00
INCOME
  Rent Income                           1,041,675.00              89.81        1,041,675.00              89.81
  Prepaid Rental Income                         0.00               0.00                0.00               0.00
  Parking Fees                              8,044.00               0.69            8,044.00               0.69
  Pet Rent                                    420.00               0.04              420.00               0.04
  Laundry income                           13,739.91               1.18           13,739.91               1.18
  Commercial Recovery Income                    0.00               0.00                0.00               0.00
  Prior Year Recovery Income                    0.00               0.00                0.00               0.00
  Utility Income                                0.00               0.00                0.00               0.00
  Storage Income                                0.00               0.00                0.00               0.00
  Association Fees                              0.00               0.00                0.00               0.00
  Management Fee Income                         0.00               0.00                0.00               0.00
  Outside Management Income                     0.00               0.00                0.00               0.00
  Admin Fee Income                              0.00               0.00                0.00               0.00
  Interest Income                               0.00               0.00                0.00               0.00
  Tax Return Prep. Income                       0.00               0.00                0.00               0.00
  Accounting Fees                               0.00               0.00                0.00               0.00
  G.P. Fee Income                               0.00               0.00                0.00               0.00
  LLC Distribution Income                  96,000.00               8.28           96,000.00               8.28
  Partnership Income                            0.00               0.00                0.00               0.00
  Commission income                             0.00               0.00                0.00               0.00
  Sale of Units                                 0.00               0.00                0.00               0.00
  Gain on Sale of Property                      0.00               0.00                0.00               0.00
TOTAL INCOME                            1,159,878.91             100.00        1,159,878.91             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                             42,394.68              3.66           42,394.68               3.66
   Promo/Move-In Incentives                  6,100.00              0.53            6,100.00               0.53
   Referral Fees                               200.00              0.02              200.00               0.02
   Salaries                                      0.00              0.00                0.00               0.00
   Pension                                       0.00              0.00                0.00               0.00
   Section 125 Misc                              0.00              0.00                0.00               0.00
   NextGen PRWCPTC                               0.00              0.00                0.00               0.00
   Advertising                                 135.20              0.01              135.20               0.01
   Marketing Subscriptions                       0.00              0.00                0.00               0.00
   Marketing Tools                               0.00              0.00                0.00               0.00
   Signs                                       635.04              0.05              635.04               0.05
   Do not use me                                 0.00              0.00                0.00               0.00
   Other Renting Expenses                    2,174.99              0.19            2,174.99               0.19
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                430 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Bad Debt Expense                         4,525.00               0.39           4,525.00                0.39
   Credit Check Fees Rcvd                    -500.00              -0.04            -500.00               -0.04
   Credit Check Fees Paid                      390.15              0.03              390.15               0.03
   TOTAL RENTING EXPENSE                   56,055.06               4.83          56,055.06                4.83

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                         0.00              0.00                0.00               0.00
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                            458.50              0.04              458.50               0.04
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                            1,446.45              0.12            1,446.45               0.12
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    564.00              0.05              564.00               0.05
   Security Patrol                               0.00              0.00                0.00               0.00
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                  2,468.95              0.21            2,468.95               0.21

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                 20,070.00              1.73           20,070.00               1.73
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                           38,605.12              3.33           38,605.12               3.33
   Manager Utility Expense                     600.00              0.05              600.00               0.05
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      62,506.20              5.39           62,506.20               5.39
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                431 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                            Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                       21.20              0.00               21.20               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                  121,802.52               10.50         121,802.52               10.50

  UTILITIES EXPENSE
   Gas & Electricity                         20,009.88              1.73           20,009.88               1.73
   Utilities Credits or rebates              -1,092.55             -0.09           -1,092.55              -0.09
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                     37,693.52              3.25           37,693.52               3.25
   Garbage & Trash Removal                   39,946.18              3.44           39,946.18               3.44
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     2,833.70              0.24            2,833.70               0.24
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   99,390.73              8.57           99,390.73               8.57

  REPAIRS & MAINTENANCE
   R&M Unit                                  11,311.84              0.98           11,311.84               0.98
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                               0.00              0.00                0.00               0.00
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                          432.55              0.04              432.55               0.04
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 432 01, 2020
                                                       of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   R&M - pritim                                  0.00              0.00                0.00               0.00
   R&M-kellys appliance center                   0.00              0.00                0.00               0.00
   R&M - rolgar                                  0.00              0.00                0.00               0.00
   R&M Friedman's                                0.00              0.00                0.00               0.00
   R&M - bucks                                   0.00              0.00                0.00               0.00
   R&M - knilou                                  0.00              0.00                0.00               0.00
   R&M - mfence                                  0.00              0.00                0.00               0.00
   R&M - g&a                                     0.00              0.00                0.00               0.00
   R&M - paving & Concrete                       0.00              0.00                0.00               0.00
   T/O - Materials                               0.00              0.00                0.00               0.00
   T/O - Outside Vendor                          0.00              0.00                0.00               0.00
   T/O - Misc. Expense                           0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                     5,200.00               0.45           5,200.00                0.45
   Cleaning - A&V                                0.00              0.00                0.00               0.00
   Cleaning - garale                             0.00              0.00                0.00               0.00
   R&M - Pest Control                       2,685.00               0.23           2,685.00                0.23
   Landscaping Salaries                          0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                    0.00              0.00                0.00               0.00
   Maint. Salaries                          1,662.61               0.14           1,662.61                0.14
   Cleaning Salaries                             0.00              0.00                0.00               0.00
   Painting Salaries                             0.00              0.00                0.00               0.00
   Improvement Salaries                          0.00              0.00                0.00               0.00
   Maintenance Supplies                     2,451.96               0.21           2,451.96                0.21
   R&M - Electrical Supplies                   833.04              0.07              833.04               0.07
   R&M - Landscaping Supplies                   36.50              0.00               36.50               0.00
   Dept. Supplies-fairlumb                       0.00              0.00                0.00               0.00
   Dept. Supplies-maint                          0.00              0.00                0.00               0.00
   Dept. Supplies-depot                          0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                        0.00              0.00                0.00               0.00
   R&M - Pool Supplies                      2,986.77               0.26           2,986.77                0.26
   Dept. Supplies-marcone                        0.00              0.00                0.00               0.00
   Dept. Supplies-color                          0.00              0.00                0.00               0.00
   R&M - Landscape                               0.00              0.00                0.00               0.00
   Dept. Supplies-msm                            0.00              0.00                0.00               0.00
   Dept. Supplies-nat                            0.00              0.00                0.00               0.00
   Dept. Supplies-novb                           0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                       0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                         0.00              0.00                0.00               0.00
   Dept. Supplies-peach                          0.00              0.00                0.00               0.00
   Dept. Supplies-pini                           0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     231.16              0.02              231.16               0.02
   Supplies - Kelly Moore                        0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                       0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                0.00               0.00
   Dept. Supplies - Water                        0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                       0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                433 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                          0.00              0.00                0.00               0.00
   Supply - Grainger                             0.00              0.00                0.00               0.00
   Welcome office supp. & signs                  0.00              0.00                0.00               0.00
   Maint - Supplies fans                         0.00              0.00                0.00               0.00
   Dept. Supplies - CP                           0.00              0.00                0.00               0.00
   R&M - Dabrans                                 0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                     0.00              0.00                0.00               0.00
   Supp-Whiteside                                0.00              0.00                0.00               0.00
   Misc. Small Purchases                         0.00              0.00                0.00               0.00
   Small Tools & Equipment                     953.94              0.08              953.94               0.08
   Miscellaneous Expense                         0.00              0.00                0.00               0.00
   Locks & Keys                                124.29              0.01              124.29               0.01
   R&M - Painting Supplies                     414.94              0.04              414.94               0.04
   R&M - Roofing Supplies                        0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                    0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                           0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                29,324.60               2.53          29,324.60                2.53

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00               0.00                0.00
   Contract-Calif                               0.00               0.00               0.00                0.00
   Contract-cas                                 0.00               0.00               0.00                0.00
   Contract-deason                              0.00               0.00               0.00                0.00
   Contract-delta                               0.00               0.00               0.00                0.00
   Contract-dorius                              0.00               0.00               0.00                0.00
   Contract-elevator                            0.00               0.00               0.00                0.00
   Contract-Kone                                0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...             0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...             0.00               0.00               0.00                0.00
   Contract-pcon                                0.00               0.00               0.00                0.00
   Contract-oroszi                              0.00               0.00               0.00                0.00
   Contract-roto                                0.00               0.00               0.00                0.00
   Contract-roys                                0.00               0.00               0.00                0.00
   Contract-silvas                              0.00               0.00               0.00                0.00
   Contract-spartan                             0.00               0.00               0.00                0.00
   Contract - transbay                          0.00               0.00               0.00                0.00
   Contract - fire master                     365.67               0.03             365.67                0.03
   Contract - Fire Safety Maint.                0.00               0.00               0.00                0.00
   Contract - milpac                            0.00               0.00               0.00                0.00
   Contract - Counter                           0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                  0.00               0.00               0.00                0.00
   Contractor - bucks                           0.00               0.00               0.00                0.00
   Contractor - Stripe                          0.00               0.00               0.00                0.00
   Contractor - wk                              0.00               0.00               0.00                0.00
   Contract - bludol                            0.00               0.00               0.00                0.00
   Contract - Able                              0.00               0.00               0.00                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                434 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                              Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                 3,559.00                 0.31           3,559.00                0.31
   Contract - Electrical & Lighting             377.00                0.03              377.00               0.03
   Contract - HVAC Maint.                    2,703.30                 0.23           2,703.30                0.23
   Contract R&M                             17,149.50                 1.48          17,149.50                1.48
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.                    0.00                0.00                0.00               0.00
   Contract - Painting                            0.00                0.00                0.00               0.00
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                   67,776.00                 5.84          67,776.00                5.84
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                    1,980.00                 0.17           1,980.00                0.17
   Contract - Elevator Maint.                     0.00                0.00                0.00               0.00
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    93,910.47                 8.10          93,910.47                8.10

  TAXES
   Real Estate Taxes                         147,565.22              12.72          147,565.22              12.72
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         147,565.22              12.72          147,565.22              12.72

  INSURANCE EXPENSE
   Package Insurance                          13,367.35               1.15           13,367.35               1.15
   Earthquake Insurance                       10,063.83               0.87           10,063.83               0.87
   Umbrella Insurance                          2,653.31               0.23            2,653.31               0.23
   Flood Insurance                                 0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   435 01, 2020
                                                         of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                             Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 26,084.49                 2.25          26,084.49                2.25

TOTAL OPERATING EXPENSES                    576,602.04              49.71          576,602.04              49.71

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -75.00              -0.01              -75.00              -0.01
   Late Charges                              -3,750.00              -0.32           -3,750.00              -0.32
   Damages & Cleaning Fees                     -827.50              -0.07             -827.50              -0.07
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -6,111.00              -0.53           -6,111.00              -0.53
   Miscellaneous Income                      -4,250.00              -0.37           -4,250.00              -0.37
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                       -15,013.50              -1.29          -15,013.50              -1.29

NET OPERATING INCOME                        598,290.37              51.58          598,290.37              51.58

  DEBT SERVICE EXPENSE
   Mortgage Interest                        275,799.96              23.78          275,799.96              23.78
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  275,799.96              23.78          275,799.96              23.78

  NET INC.BEFORE DEP.& TAX                  322,490.41              27.80          322,490.41              27.80

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    226,635.84              19.54          226,635.84              19.54
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                         0.00               0.00                0.00               0.00
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                 119,000.04              10.26          119,000.04              10.26
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      3,873.12               0.33            3,873.12               0.33
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  436 01, 2020
                                                        of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Org. Cost Amortization                        0.00                0.00                0.00               0.00
   Software Devel. Amort.                        0.00                0.00                0.00               0.00
   Depreciation Expense Corp.                    0.00                0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                349,509.00                 30.13         349,509.00               30.13

NET INC.(LOSS) BEF.TAXES                    -27,018.59              -2.33          -27,018.59              -2.33

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                        0.00               0.00                0.00               0.00
   FTB Tax Expense                            3,935.14               0.34            3,935.14               0.34
   Taxes - Other                                  0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                   3,935.14               0.34            3,935.14               0.34

NET INCOME (LOSS)BK                         -30,953.73              -2.67          -30,953.73              -2.67

K-1 and Other Items
  K-1 Losses                                      0.00               0.00                0.00               0.00
  K-1 Income Items                          163,152.27              14.07          163,152.27              14.07

  Extraordinary Items                             0.00               0.00                0.00               0.00

  Temporary Distribution                          0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                         0.00               0.00                0.00               0.00
Outside Services                                  0.00               0.00                0.00               0.00
Bank Charges                                      0.00               0.00                0.00               0.00
Association Dues                                  0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                          0.00               0.00                0.00               0.00

Period to Date                      Beginning Balance      Ending Balance          Difference
1010 - Checking                             10,536.14           21,716.42          11,180.28
1015 -Reserve Account                            0.00                0.00                0.00
Escrow Account                                   0.00                0.00                0.00
Total Cash                                  10,536.14           21,716.42          11,180.28

Year to Date                        Beginning Balance      Ending Balance          Difference
1010 - Checking                             10,536.14           21,716.42          11,180.28
1015 -Reserve Account                            0.00                0.00                0.00
Escrow Account                                   0.00                0.00                0.00
Total Cash                                  10,536.14           21,716.42          11,180.28




           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  437 01, 2020
                                                        of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Investment 16914                              0.00                0.00                0.00               0.00
   open                                          0.00                0.00                0.00               0.00
   22 Due/to From                                0.00                0.00                0.00               0.00
INCOME
  Rent Income                               616,896.67              90.97          616,896.67              90.97
  Prepaid Rental Income                           0.00               0.00                0.00               0.00
  Parking Fees                                4,154.67               0.61            4,154.67               0.61
  Pet Rent                                      245.00               0.04              245.00               0.04
  Laundry income                              8,823.85               1.30            8,823.85               1.30
  Commercial Recovery Income                      0.00               0.00                0.00               0.00
  Prior Year Recovery Income                      0.00               0.00                0.00               0.00
  Utility Income                                  0.00               0.00                0.00               0.00
  Storage Income                                  0.00               0.00                0.00               0.00
  Association Fees                                0.00               0.00                0.00               0.00
  Management Fee Income                           0.00               0.00                0.00               0.00
  Outside Management Income                       0.00               0.00                0.00               0.00
  Admin Fee Income                                0.00               0.00                0.00               0.00
  Interest Income                                 0.00               0.00                0.00               0.00
  Tax Return Prep. Income                         0.00               0.00                0.00               0.00
  Accounting Fees                                 0.00               0.00                0.00               0.00
  G.P. Fee Income                                 0.00               0.00                0.00               0.00
  LLC Distribution Income                    48,000.00               7.08           48,000.00               7.08
  Partnership Income                              0.00               0.00                0.00               0.00
  Commission income                               0.00               0.00                0.00               0.00
  Sale of Units                                   0.00               0.00                0.00               0.00
  Gain on Sale of Property                        0.00               0.00                0.00               0.00
TOTAL INCOME                                678,120.19             100.00          678,120.19             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              56,501.50               8.33           56,501.50               8.33
   Promo/Move-In Incentives                       0.00               0.00                0.00               0.00
   Referral Fees                                  0.00               0.00                0.00               0.00
   Salaries                                       0.00               0.00                0.00               0.00
   Pension                                        0.00               0.00                0.00               0.00
   Section 125 Misc                               0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                0.00               0.00                0.00               0.00
   Advertising                                    0.00               0.00                0.00               0.00
   Marketing Subscriptions                        0.00               0.00                0.00               0.00
   Marketing Tools                                0.00               0.00                0.00               0.00
   Signs                                          0.00               0.00                0.00               0.00
   Do not use me                                  0.00               0.00                0.00               0.00
   Other Renting Expenses                        75.00               0.01               75.00               0.01
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  438 01, 2020
                                                        of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Bad Debt Expense                              0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                    -200.00              -0.03            -200.00               -0.03
   Credit Check Fees Paid                       70.25              0.01               70.25               0.01
   TOTAL RENTING EXPENSE                   56,446.75               8.32          56,446.75                8.32

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                         0.00              0.00                0.00               0.00
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                            160.50              0.02              160.50               0.02
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                              397.41              0.06              397.41               0.06
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    691.00              0.10              691.00               0.10
   Security Patrol                               0.00              0.00                0.00               0.00
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                  1,248.91              0.18            1,248.91               0.18

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  7,541.94              1.11            7,541.94               1.11
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                           19,098.03              2.82           19,098.03               2.82
   Manager Utility Expense                     350.00              0.05              350.00               0.05
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      37,054.80              5.46           37,054.80               5.46
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                439 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                            Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    64,044.77               9.44          64,044.77                9.44

  UTILITIES EXPENSE
   Gas & Electricity                         12,863.19              1.90           12,863.19               1.90
   Utilities Credits or rebates                -805.32             -0.12             -805.32              -0.12
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                     16,133.53              2.38           16,133.53               2.38
   Garbage & Trash Removal                   24,106.79              3.55           24,106.79               3.55
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,536.54              0.23            1,536.54               0.23
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   53,834.73              7.94           53,834.73               7.94

  REPAIRS & MAINTENANCE
   R&M Unit                                   4,053.53              0.60            4,053.53               0.60
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                               910.92              0.13              910.92               0.13
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                             157.09              0.02              157.09               0.02
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                        2,642.93              0.39            2,642.93               0.39
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                    58.00              0.01               58.00               0.01
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 440 01, 2020
                                                       of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   R&M - pritim                                  0.00              0.00                0.00               0.00
   R&M-kellys appliance center                   0.00              0.00                0.00               0.00
   R&M - rolgar                                  0.00              0.00                0.00               0.00
   R&M Friedman's                                0.00              0.00                0.00               0.00
   R&M - bucks                                   0.00              0.00                0.00               0.00
   R&M - knilou                                  0.00              0.00                0.00               0.00
   R&M - mfence                                  0.00              0.00                0.00               0.00
   R&M - g&a                                     0.00              0.00                0.00               0.00
   R&M - paving & Concrete                       0.00              0.00                0.00               0.00
   T/O - Materials                               0.00              0.00                0.00               0.00
   T/O - Outside Vendor                          0.00              0.00                0.00               0.00
   T/O - Misc. Expense                           0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                     1,570.83               0.23           1,570.83                0.23
   Cleaning - A&V                                0.00              0.00                0.00               0.00
   Cleaning - garale                             0.00              0.00                0.00               0.00
   R&M - Pest Control                          565.00              0.08              565.00               0.08
   Landscaping Salaries                          0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                    0.00              0.00                0.00               0.00
   Maint. Salaries                               0.00              0.00                0.00               0.00
   Cleaning Salaries                             0.00              0.00                0.00               0.00
   Painting Salaries                             0.00              0.00                0.00               0.00
   Improvement Salaries                          0.00              0.00                0.00               0.00
   Maintenance Supplies                     1,020.46               0.15           1,020.46                0.15
   R&M - Electrical Supplies                   503.68              0.07              503.68               0.07
   R&M - Landscaping Supplies                  432.30              0.06              432.30               0.06
   Dept. Supplies-fairlumb                       0.00              0.00                0.00               0.00
   Dept. Supplies-maint                          0.00              0.00                0.00               0.00
   Dept. Supplies-depot                          0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                        0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         449.47              0.07              449.47               0.07
   Dept. Supplies-marcone                        0.00              0.00                0.00               0.00
   Dept. Supplies-color                          0.00              0.00                0.00               0.00
   R&M - Landscape                             512.27              0.08              512.27               0.08
   Dept. Supplies-msm                            0.00              0.00                0.00               0.00
   Dept. Supplies-nat                            0.00              0.00                0.00               0.00
   Dept. Supplies-novb                           0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                       0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                         0.00              0.00                0.00               0.00
   Dept. Supplies-peach                          0.00              0.00                0.00               0.00
   Dept. Supplies-pini                           0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     300.87              0.04              300.87               0.04
   Supplies - Kelly Moore                        0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                       0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                0.00               0.00
   Dept. Supplies - Water                        0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                       0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                441 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                          0.00              0.00                0.00               0.00
   Supply - Grainger                             0.00              0.00                0.00               0.00
   Welcome office supp. & signs                  0.00              0.00                0.00               0.00
   Maint - Supplies fans                         0.00              0.00                0.00               0.00
   Dept. Supplies - CP                           0.00              0.00                0.00               0.00
   R&M - Dabrans                                 0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                     0.00              0.00                0.00               0.00
   Supp-Whiteside                                0.00              0.00                0.00               0.00
   Misc. Small Purchases                         0.00              0.00                0.00               0.00
   Small Tools & Equipment                      23.68              0.00               23.68               0.00
   Miscellaneous Expense                         0.00              0.00                0.00               0.00
   Locks & Keys                                 80.95              0.01               80.95               0.01
   R&M - Painting Supplies                      50.26              0.01               50.26               0.01
   R&M - Roofing Supplies                        0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                  141.87              0.02              141.87               0.02
   R&M - HVAC Supplies                           0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                13,474.11               1.99          13,474.11                1.99

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00               0.00                0.00
   Contract-Calif                               0.00               0.00               0.00                0.00
   Contract-cas                                 0.00               0.00               0.00                0.00
   Contract-deason                              0.00               0.00               0.00                0.00
   Contract-delta                               0.00               0.00               0.00                0.00
   Contract-dorius                              0.00               0.00               0.00                0.00
   Contract-elevator                            0.00               0.00               0.00                0.00
   Contract-Kone                                0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...             0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...             0.00               0.00               0.00                0.00
   Contract-pcon                                0.00               0.00               0.00                0.00
   Contract-oroszi                              0.00               0.00               0.00                0.00
   Contract-roto                                0.00               0.00               0.00                0.00
   Contract-roys                                0.00               0.00               0.00                0.00
   Contract-silvas                              0.00               0.00               0.00                0.00
   Contract-spartan                             0.00               0.00               0.00                0.00
   Contract - transbay                          0.00               0.00               0.00                0.00
   Contract - fire master                       0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                0.00               0.00               0.00                0.00
   Contract - milpac                            0.00               0.00               0.00                0.00
   Contract - Counter                           0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                  0.00               0.00               0.00                0.00
   Contractor - bucks                           0.00               0.00               0.00                0.00
   Contractor - Stripe                          0.00               0.00               0.00                0.00
   Contractor - wk                              0.00               0.00               0.00                0.00
   Contract - bludol                            0.00               0.00               0.00                0.00
   Contract - Able                              0.00               0.00               0.00                0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                442 01, 2020
                                                      of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                            Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                              2,176.00               0.32           2,176.00                0.32
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                   81.75              0.01               81.75               0.01
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      375.00              0.06              375.00               0.06
   Contract - Landscaping                   26,350.00               3.89          26,350.00                3.89
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                    1,002.54               0.15           1,002.54                0.15
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    29,985.29               4.42          29,985.29                4.42

  TAXES
   Real Estate Taxes                         90,383.93             13.33           90,383.93              13.33
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         90,383.93             13.33           90,383.93              13.33

  INSURANCE EXPENSE
   Package Insurance                          8,380.19              1.24            8,380.19               1.24
   Earthquake Insurance                       6,323.94              0.93            6,323.94               0.93
   Umbrella Insurance                         1,550.50              0.23            1,550.50               0.23
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 443 01, 2020
                                                       of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                             Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 16,254.63                 2.40          16,254.63                2.40

TOTAL OPERATING EXPENSES                    325,673.12              48.03          325,673.12              48.03

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                              -1,125.00              -0.17           -1,125.00              -0.17
   Damages & Cleaning Fees                     -462.76              -0.07             -462.76              -0.07
   Forfeited Tenant Deposit                    -500.00              -0.07             -500.00              -0.07
   T/O - S/D Charges to Tenant               -5,605.20              -0.83           -5,605.20              -0.83
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -7,692.96              -1.13           -7,692.96              -1.13

NET OPERATING INCOME                        360,140.03              53.11          360,140.03              53.11

  DEBT SERVICE EXPENSE
   Mortgage Interest                        160,883.31              23.72          160,883.31              23.72
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  160,883.31              23.72          160,883.31              23.72

  NET INC.BEFORE DEP.& TAX                  199,256.72              29.38          199,256.72              29.38

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    132,204.24              19.50          132,204.24              19.50
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                         0.00               0.00                0.00               0.00
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  56,025.69               8.26           56,025.69               8.26
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,259.32               0.33            2,259.32               0.33
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  444 01, 2020
                                                        of 2121                                         05:31 PM
Sonoma Mission Apartments (22)                                                                           Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %         Year to Date                 %
   Org. Cost Amortization                        0.00              0.00                0.00               0.00
   Software Devel. Amort.                        0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                    0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                190,489.25               28.09         190,489.25               28.09

NET INC.(LOSS) BEF.TAXES                     8,767.47              1.29            8,767.47               1.29

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                       0.00              0.00                0.00               0.00
   FTB Tax Expense                               0.00              0.00                0.00               0.00
   Taxes - Other                                 0.00              0.00                0.00               0.00

NET INCOME (LOSS)BK                          8,767.47              1.29            8,767.47               1.29

K-1 and Other Items
  K-1 Losses                                     0.00              0.00                0.00               0.00
  K-1 Income Items                               0.00              0.00                0.00               0.00

  Extraordinary Items                            0.00              0.00                0.00               0.00

  Temporary Distribution                         0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                        0.00              0.00                0.00               0.00
Outside Services                                 0.00              0.00                0.00               0.00
Bank Charges                                     0.00              0.00                0.00               0.00
Association Dues                                 0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                         0.00              0.00                0.00               0.00

Period to Date                      Beginning Balance    Ending Balance          Difference
1010 - Checking                             21,716.42         34,235.50          12,519.08
1015 -Reserve Account                            0.00              0.00                0.00
Escrow Account                                   0.00              0.00                0.00
Total Cash                                  21,716.42         34,235.50          12,519.08

Year to Date                        Beginning Balance    Ending Balance          Difference
1010 - Checking                             21,716.42         34,235.50          12,519.08
1015 -Reserve Account                            0.00              0.00                0.00
Escrow Account                                   0.00              0.00                0.00
Total Cash                                  21,716.42         34,235.50          12,519.08




            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                445 01, 2020
                                                      of 2121                                         05:31 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 22, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       446
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 22, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       447
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 22, LLC appears to be owed approximately $100.22 by Professional Investors 29, LLC and
$601.35 by Professional Financial Investors, Inc. in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                       Page       448
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       449
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         450
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 23, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       451
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 23, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       452
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
023-City Center (23)                                                                                 Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 4,188.64
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                      4,188.64

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                325,675.55
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                  325,675.55

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            2,005.76
   Reserve - Improvements                                                                        16,033.72
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     18,039.48
  TOTAL CURRENT ASSETS                                                                          347,903.67


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            453 01, 2020
                                                  of 2121                                         05:39 PM
023-City Center (23)                                                                                   Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                    0.00
    Land                                                                                         1,865,000.00
    Land - 501                                                                                           0.00
    Land - PI 20 LLC                                                                                     0.00
    Land - 200 Gate 5                                                                                    0.00
    Land - Duffy                                                                                         0.00
    Land - 49 Ignacio                                                                                    0.00
    Land - 350 Ignacio Suite 200                                                                         0.00
    Land - PI 21 LLC                                                                                     0.00
    Land 30 Clay Court                                                                                   0.00
    Land - 690 DeLong                                                                                    0.00
    Building                                                                                     5,968,000.00
    Fixtures & Appliances                                                                                0.00
    Improvements                                                                                         0.00
    Additional basis                                                                                     0.00
    Accum Depreciation                                                                          -1,105,559.08
    Building - 501                                                                                       0.00
    Accum Depreciation Building - 501                                                                    0.00
    Building - PI 20                                                                                     0.00
    A/D Building PI 20                                                                                   0.00
    Building - 200 Gate 5                                                                                0.00
    Open                                                                                                 0.00
    Accum Depreciation Gate 5                                                                            0.00
    Buidling Duffy Place                                                                                 0.00
    Accum Depreciation Duffy Place                                                                       0.00
    Building 49 Ignacio                                                                                  0.00
    Accum Depreciation 49 Ignacio                                                                        0.00
    Building - Hammondale                                                                                0.00
    Accum Depr Hammondale                                                                                0.00
    350 Ignacio #200                                                                                     0.00
    A/D 350 Ignacio #200                                                                                 0.00
    350 Ignacio #101                                                                                     0.00
    A/D 350 Ignacio #101                                                                                 0.00
    Building - 30 Clay Ct.                                                                               0.00
    A/D 30 Clay Ct.                                                                                      0.00
    Building 690 DeLong                                                                                  0.00
    A/D Building 690 DeLong                                                                              0.00
    350 Ignacio #103                                                                                     0.00
    A/D 350 Ingacio #103                                                                                 0.00
    350 Ignacio #201                                                                                     0.00
    350 Ignacio # 203                                                                                    0.00
    A/D 350 Ignacio #203                                                                                 0.00
    350 Ignacio #100                                                                                     0.00
    A/D Ignacio #100                                                                                     0.00
    350 Ignacio #300                                                                                     0.00
    A/D 350 Ignacio #300                                                                                 0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              454 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                   Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                             4,471.14
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,731,912.06

  ACQUISITION ASSETS
   Closing Costs                                                                                  198,408.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       18,701.36
   Accum Amort Loan Fees                                                                           -8,883.15
   Personal Property                                                                            1,492,000.00
   Accum Depreciation Personal Property                                                          -310,833.25
   Organization Costs                                                                              10,088.48
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                        1,399,481.44

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              455 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                 Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            456 01, 2020
                                                  of 2121                                         05:39 PM
023-City Center (23)                                                                                 Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            457 01, 2020
                                                  of 2121                                         05:39 PM
023-City Center (23)                                                                                  Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                        64,524.25
   T/O Misc. Exp.                                                                                   6,940.35
   2015 T/O Materiales                                                                                856.01
   T/O Outside Vendor                                                                               1,660.00
   2016 Other Improvements                                                                       119,711.93
   2016 T/O Misc. Exp.                                                                                856.71
   2016 T/O Materials                                                                                 645.07
   2016 T/O outside vendors                                                                         8,372.25
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                        43,248.32
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                            105.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                       152,279.65
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                 527.95
   2018 T/O Outside Vendor                                                                            525.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                       123,231.27
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                               2,197.77
   2019 T/O Outside Vendor                                                                        56,836.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     582,517.53
   Accum Deprec - Capital Improvements                                                           535,543.90
  NET CAPITALIZED IMPROVEMENTS                                                                    46,973.63

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             458 01, 2020
                                                   of 2121                                         05:39 PM
023-City Center (23)                                                                                   Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              459 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                      Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -723,850.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 460 01, 2020
                                                       of 2121                                         05:39 PM
023-City Center (23)                                                                                  Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -723,850.00
TOTAL ASSETS                                                                                   7,802,420.80
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                               10,653.27
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                      15.83
   FTB Taxes Payable                                                                               1,600.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       12,269.10

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    77,564.81
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            5,428,544.61
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             461 01, 2020
                                                   of 2121                                         05:39 PM
023-City Center (23)                                                                                     Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       5,506,109.42
 TOTAL LIABILITIES                                                                                 5,518,378.52

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,100,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -1,574,400.00
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -95,686.65
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 462 01, 2020
                                                       of 2121                                         05:39 PM
023-City Center (23)                                                                                  Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -145,871.07
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  2,284,042.28
TOTAL LIABILITIES & EQUITY                                                                      7,802,420.80

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              463 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                 Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                13,472.74
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     13,472.74

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                459,804.44
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                  459,804.44

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            2,130.91
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                        2,940.35
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      5,071.26
  TOTAL CURRENT ASSETS                                                                          478,348.44


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            464 01, 2020
                                                  of 2121                                         05:39 PM
023-City Center (23)                                                                                   Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                    0.00
    Land                                                                                         1,865,000.00
    Land - 501                                                                                           0.00
    Land - PI 20 LLC                                                                                     0.00
    Land - 200 Gate 5                                                                                    0.00
    Land - Duffy                                                                                         0.00
    Land - 49 Ignacio                                                                                    0.00
    Land - 350 Ignacio Suite 200                                                                         0.00
    Land - PI 21 LLC                                                                                     0.00
    Land 30 Clay Court                                                                                   0.00
    Land - 690 DeLong                                                                                    0.00
    Building                                                                                     5,968,000.00
    Fixtures & Appliances                                                                                0.00
    Improvements                                                                                         0.00
    Additional basis                                                                                     0.00
    Accum Depreciation                                                                          -1,208,701.77
    Building - 501                                                                                       0.00
    Accum Depreciation Building - 501                                                                    0.00
    Building - PI 20                                                                                     0.00
    A/D Building PI 20                                                                                   0.00
    Building - 200 Gate 5                                                                                0.00
    Open                                                                                                 0.00
    Accum Depreciation Gate 5                                                                            0.00
    Buidling Duffy Place                                                                                 0.00
    Accum Depreciation Duffy Place                                                                       0.00
    Building 49 Ignacio                                                                                  0.00
    Accum Depreciation 49 Ignacio                                                                        0.00
    Building - Hammondale                                                                                0.00
    Accum Depr Hammondale                                                                                0.00
    350 Ignacio #200                                                                                     0.00
    A/D 350 Ignacio #200                                                                                 0.00
    350 Ignacio #101                                                                                     0.00
    A/D 350 Ignacio #101                                                                                 0.00
    Building - 30 Clay Ct.                                                                               0.00
    A/D 30 Clay Ct.                                                                                      0.00
    Building 690 DeLong                                                                                  0.00
    A/D Building 690 DeLong                                                                              0.00
    350 Ignacio #103                                                                                     0.00
    A/D 350 Ingacio #103                                                                                 0.00
    350 Ignacio #201                                                                                     0.00
    350 Ignacio # 203                                                                                    0.00
    A/D 350 Ignacio #203                                                                                 0.00
    350 Ignacio #100                                                                                     0.00
    A/D Ignacio #100                                                                                     0.00
    350 Ignacio #300                                                                                     0.00
    A/D 350 Ignacio #300                                                                                 0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              465 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                             5,656.34
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,629,954.57

  ACQUISITION ASSETS
   Closing Costs                                                                                  198,408.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       18,701.36
   Accum Amort Loan Fees                                                                           -9,974.10
   Personal Property                                                                            1,492,000.00
   Accum Depreciation Personal Property                                                          -540,504.58
   Organization Costs                                                                              10,088.48
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                        1,168,719.16

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              466 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                 Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            467 01, 2020
                                                  of 2121                                         05:39 PM
023-City Center (23)                                                                                 Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            468 01, 2020
                                                  of 2121                                         05:39 PM
023-City Center (23)                                                                                  Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                        64,524.25
   T/O Misc. Exp.                                                                                   6,940.35
   2015 T/O Materiales                                                                                856.01
   T/O Outside Vendor                                                                               1,660.00
   2016 Other Improvements                                                                       119,711.93
   2016 T/O Misc. Exp.                                                                                856.71
   2016 T/O Materials                                                                                 645.07
   2016 T/O outside vendors                                                                         8,372.25
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                        43,248.32
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                            105.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                       152,279.65
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                 527.95
   2018 T/O Outside Vendor                                                                            525.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                       123,231.27
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                               2,197.77
   2019 T/O Outside Vendor                                                                        56,836.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                            252.46
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               2,784.38
   2020 T/O Outside Vendor                                                                        10,856.09
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     596,410.46
   Accum Deprec - Capital Improvements                                                           564,089.69
  NET CAPITALIZED IMPROVEMENTS                                                                    32,320.77

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             469 01, 2020
                                                   of 2121                                         05:39 PM
023-City Center (23)                                                                                   Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              470 01, 2020
                                                    of 2121                                         05:39 PM
023-City Center (23)                                                                                      Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -904,255.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 471 01, 2020
                                                       of 2121                                         05:39 PM
023-City Center (23)                                                                                  Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -904,255.00
TOTAL ASSETS                                                                                   7,405,087.94
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                               16,054.61
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   6,699.24
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                           11,040.36
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       33,794.21

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    74,964.81
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            5,365,348.04
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             472 01, 2020
                                                   of 2121                                         05:39 PM
023-City Center (23)                                                                                     Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       5,440,312.85
 TOTAL LIABILITIES                                                                                 5,474,107.06

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,100,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                            -14,223.22
    Member Distribution                                                                            -1,748,650.00
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -241,557.72
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 473 01, 2020
                                                       of 2121                                         05:39 PM
023-City Center (23)                                                                                  Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -164,588.18
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  1,930,980.88
TOTAL LIABILITIES & EQUITY                                                                      7,405,087.94

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              474 01, 2020
                                                    of 2121                                         05:39 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 23, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       475
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
023-City Center (23)                                                                                  Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %         Year to Date                 %
   Investment 16914                           0.00              0.00                0.00               0.00
   open                                       0.00              0.00                0.00               0.00
   22 Due/to From                             0.00              0.00                0.00               0.00
INCOME
  Rent Income                        1,126,892.59              93.10        1,126,892.59              93.10
  Prepaid Rental Income                      0.00               0.00                0.00               0.00
  Parking Fees                               0.00               0.00                0.00               0.00
  Pet Rent                                   0.00               0.00                0.00               0.00
  Laundry income                             0.00               0.00                0.00               0.00
  Commercial Recovery Income            68,991.58               5.70           68,991.58               5.70
  Prior Year Recovery Income            13,404.23               1.11           13,404.23               1.11
  Utility Income                         1,172.22               0.10            1,172.22               0.10
  Storage Income                             0.00               0.00                0.00               0.00
  Association Fees                           0.00               0.00                0.00               0.00
  Management Fee Income                      0.00               0.00                0.00               0.00
  Outside Management Income                  0.00               0.00                0.00               0.00
  Admin Fee Income                           0.00               0.00                0.00               0.00
  Interest Income                            0.00               0.00                0.00               0.00
  Tax Return Prep. Income                    0.00               0.00                0.00               0.00
  Accounting Fees                            0.00               0.00                0.00               0.00
  G.P. Fee Income                            0.00               0.00                0.00               0.00
  LLC Distribution Income                    0.00               0.00                0.00               0.00
  Partnership Income                         0.00               0.00                0.00               0.00
  Commission income                          0.00               0.00                0.00               0.00
  Sale of Units                              0.00               0.00                0.00               0.00
  Gain on Sale of Property                   0.00               0.00                0.00               0.00
TOTAL INCOME                         1,210,460.62             100.00        1,210,460.62             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                            0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          58,945.04              4.87           58,945.04               4.87
   Promo/Move-In Incentives                   0.00              0.00                0.00               0.00
   Referral Fees                              0.00              0.00                0.00               0.00
   Salaries                                   0.00              0.00                0.00               0.00
   Pension                                    0.00              0.00                0.00               0.00
   Section 125 Misc                           0.00              0.00                0.00               0.00
   NextGen PRWCPTC                            0.00              0.00                0.00               0.00
   Advertising                                0.00              0.00                0.00               0.00
   Marketing Subscriptions                    0.00              0.00                0.00               0.00
   Marketing Tools                            0.00              0.00                0.00               0.00
   Signs                                  1,297.48              0.11            1,297.48               0.11
   Do not use me                              0.00              0.00                0.00               0.00
   Other Renting Expenses                     0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             476 01, 2020
                                                   of 2121                                         05:38 PM
023-City Center (23)                                                                                   Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 60,242.52               4.98          60,242.52                4.98

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   2,503.70              0.21            2,503.70               0.21
   Legal                                  35,461.11              2.93           35,461.11               2.93
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        2,229.00              0.18            2,229.00               0.18
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                1,078.00              0.09            1,078.00               0.09
   Security Patrol                           525.40              0.04              525.40               0.04
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               41,797.21              3.45           41,797.21               3.45

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    68,948.25              5.70           68,948.25               5.70
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              477 01, 2020
                                                    of 2121                                         05:38 PM
023-City Center (23)                                                                                        Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Interior Lobby Plants                     1,920.00                 0.16           1,920.00                0.16
   Mgt. Co. Uniforms                              0.00                0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00                0.00                0.00               0.00
   Mgt. Office Telephone                          0.00                0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00                0.00                0.00               0.00
   Postage                                        0.00                0.00                0.00               0.00
   Rent Expense Corporate                         0.00                0.00                0.00               0.00
   Client Entertainment                           0.00                0.00                0.00               0.00
   Commercial Misc Exp                            0.00                0.00                0.00               0.00
   Education                                      0.00                0.00                0.00               0.00
   Security Costs                            2,539.41                 0.21           2,539.41                0.21
   TOTAL MANAGEMENT E...                    73,407.66                 6.06          73,407.66                6.06

  UTILITIES EXPENSE
   Gas & Electricity                         130,669.26              10.80          130,669.26              10.80
   Utilities Credits or rebates                    0.00               0.00                0.00               0.00
   Sewer                                           0.00               0.00                0.00               0.00
   Water                                       6,990.32               0.58            6,990.32               0.58
   Garbage & Trash Removal                     5,812.13               0.48            5,812.13               0.48
   Contract-haulwrig                               0.00               0.00                0.00               0.00
   Cable TV                                        0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                      1,969.41               0.16            1,969.41               0.16
   Pagers/2 Ways                                   0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   145,441.12              12.02          145,441.12              12.02

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00               0.00                0.00               0.00
   R&M-bbsteam                                     0.00               0.00                0.00               0.00
   R&M - Plumbing                                  0.00               0.00                0.00               0.00
   R&M-deep                                        0.00               0.00                0.00               0.00
   R&M-dorius                                      0.00               0.00                0.00               0.00
   R&M - Elevator                                  0.00               0.00                0.00               0.00
   R&M-jdcom                                       0.00               0.00                0.00               0.00
   R&M-nat                                         0.00               0.00                0.00               0.00
   R&M-novglass                                    0.00               0.00                0.00               0.00
   R&M-orchid                                      0.00               0.00                0.00               0.00
   R&M - Electrical                                0.00               0.00                0.00               0.00
   R&M-1st Class                                   0.00               0.00                0.00               0.00
   R&M - Painting                                  0.00               0.00                0.00               0.00
   R&M - Roofing                                   0.00               0.00                0.00               0.00
   R&M - Miscellaneous                             0.00               0.00                0.00               0.00
   R&M - Windows                                   0.00               0.00                0.00               0.00
   R&M - HVAC                                      0.00               0.00                0.00               0.00
   R&M - Pool                                      0.00               0.00                0.00               0.00
   R & M- fire master                              0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00               0.00                0.00               0.00
   R&M-mcd                                         0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   478 01, 2020
                                                         of 2121                                         05:38 PM
023-City Center (23)                                                                                   Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   7,787.50               0.64           7,787.50                0.64
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        935.00              0.08              935.00               0.08
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   5,091.92               0.42           5,091.92                0.42
   R&M - Electrical Supplies              1,573.34               0.13           1,573.34                0.13
   R&M - Landscaping Supplies             1,052.96               0.09           1,052.96                0.09
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        1,850.00               0.15           1,850.00                0.15
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                2,835.54               0.23           2,835.54                0.23
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              479 01, 2020
                                                    of 2121                                         05:38 PM
023-City Center (23)                                                                                    Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                            2,523.24               0.21           2,523.24                0.21
   R&M - Painting Supplies                    226.29              0.02              226.29               0.02
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               23,875.79               1.97          23,875.79                1.97

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    395.00               0.03             395.00                0.03
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               480 01, 2020
                                                     of 2121                                         05:38 PM
023-City Center (23)                                                                                        Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                 6,577.02                 0.54           6,577.02                0.54
   Contract - Electrical & Lighting          2,266.00                 0.19           2,266.00                0.19
   Contract - HVAC Maint.                   16,796.50                 1.39          16,796.50                1.39
   Contract R&M                             42,088.88                 3.48          42,088.88                3.48
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.              41,575.00                 3.43          41,575.00                3.43
   Contract - Painting                       7,630.00                 0.63           7,630.00                0.63
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                    9,120.00                 0.75           9,120.00                0.75
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                         0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                9,155.74                 0.76           9,155.74                0.76
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                  135,604.14                 11.20         135,604.14               11.20

  TAXES
   Real Estate Taxes                         133,146.12              11.00          133,146.12              11.00
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         133,146.12              11.00          133,146.12              11.00

  INSURANCE EXPENSE
   Package Insurance                           3,412.19               0.28            3,412.19               0.28
   Earthquake Insurance                       10,840.27               0.90           10,840.27               0.90
   Umbrella Insurance                          1,789.19               0.15            1,789.19               0.15
   Flood Insurance                             3,182.44               0.26            3,182.44               0.26
   Fire Ins./Spec.Assesment                      166.00               0.01              166.00               0.01
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   481 01, 2020
                                                         of 2121                                         05:38 PM
023-City Center (23)                                                                                       Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 19,390.09                 1.60          19,390.09                1.60

TOTAL OPERATING EXPENSES                    632,904.65              52.29          632,904.65              52.29

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00               0.00              -25.00               0.00
   Late Charges                             -21,088.83              -1.74          -21,088.83              -1.74
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                  -4,250.00              -0.35           -4,250.00              -0.35
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                       -25,363.83              -2.10          -25,363.83              -2.10

NET OPERATING INCOME                        602,919.80              49.81          602,919.80              49.81

  DEBT SERVICE EXPENSE
   Mortgage Interest                        218,500.04              18.05          218,500.04              18.05
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  218,500.04              18.05          218,500.04              18.05

  NET INC.BEFORE DEP.& TAX                  384,419.76              31.76          384,419.76              31.76

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    191,756.80              15.84          191,756.80              15.84
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   161,633.29              13.35          161,633.29              13.35
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                 166,160.08              13.73          166,160.08              13.73
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      1,870.10               0.15            1,870.10               0.15
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  482 01, 2020
                                                        of 2121                                         05:38 PM
023-City Center (23)                                                                                    Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               521,420.27               43.08         521,420.27               43.08

NET INC.(LOSS) BEF.TAXES                -137,000.51             -11.32         -137,000.51             -11.32

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         8,870.56               0.73            8,870.56               0.73
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                8,870.56               0.73            8,870.56               0.73

NET INCOME (LOSS)BK                     -145,871.07             -12.05         -145,871.07             -12.05

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               483 01, 2020
                                                     of 2121                                         05:38 PM
023-City Center (23)                                                                                    Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            671,491.98              94.72          671,491.98              94.72
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              37,117.77               5.24           37,117.77               5.24
  Prior Year Recovery Income              -2,566.16              -0.36           -2,566.16              -0.36
  Utility Income                           2,901.41               0.41            2,901.41               0.41
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             708,945.00             100.00          708,945.00             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           92,804.60              13.09           92,804.60              13.09
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     286.42               0.04              286.42               0.04
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               484 01, 2020
                                                     of 2121                                         05:38 PM
023-City Center (23)                                                                                   Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                      13,748.44               1.94          13,748.44                1.94
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               106,839.46               15.07         106,839.46               15.07

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   1,285.92              0.18            1,285.92               0.18
   Legal                                   3,406.50              0.48            3,406.50               0.48
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          893.73              0.13              893.73               0.13
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            251.68              0.04              251.68               0.04
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  555.00              0.08              555.00               0.08
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                6,392.83              0.90            6,392.83               0.90

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    40,050.86              5.65           40,050.86               5.65
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              485 01, 2020
                                                    of 2121                                         05:38 PM
023-City Center (23)                                                                                      Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     1,120.00               0.16           1,120.00                0.16
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    41,170.86               5.81          41,170.86                5.81

  UTILITIES EXPENSE
   Gas & Electricity                         69,087.83              9.75           69,087.83               9.75
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      3,422.68              0.48            3,422.68               0.48
   Garbage & Trash Removal                    3,545.46              0.50            3,545.46               0.50
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,692.22              0.24            1,692.22               0.24
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   77,748.19             10.97           77,748.19              10.97

  REPAIRS & MAINTENANCE
   R&M Unit                                   9,308.42              1.31            9,308.42               1.31
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                               918.72              0.13              918.72               0.13
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,932.00              0.27            1,932.00               0.27
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                               480.00              0.07              480.00               0.07
   R&M - Roofing                              1,603.50              0.23            1,603.50               0.23
   R&M - Miscellaneous                        2,092.10              0.30            2,092.10               0.30
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                 8,576.00              1.21            8,576.00               1.21
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 486 01, 2020
                                                       of 2121                                         05:38 PM
023-City Center (23)                                                                                   Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   1,815.67               0.26           1,815.67                0.26
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                         85.00              0.01               85.00               0.01
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                       19.52              0.00               19.52               0.00
   R&M - Electrical Supplies                 769.45              0.11              769.45               0.11
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        1,058.47               0.15           1,058.47                0.15
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,805.82               0.25           1,805.82                0.25
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              487 01, 2020
                                                    of 2121                                         05:38 PM
023-City Center (23)                                                                                    Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               541.86              0.08              541.86               0.08
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                        503.19              0.07              503.19               0.07
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               31,509.72               4.44          31,509.72                4.44

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.           1,292.00               0.18            1,292.00               0.18
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               488 01, 2020
                                                     of 2121                                         05:38 PM
023-City Center (23)                                                                                      Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    2,193.00               0.31           2,193.00                0.31
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              20,325.00               2.87          20,325.00                2.87
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      540.00              0.08              540.00               0.08
   Contract - Landscaping                    5,150.00               0.73           5,150.00                0.73
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                3,126.99               0.44           3,126.99                0.44
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,124.00               0.16           1,124.00                0.16
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    33,750.99               4.76          33,750.99                4.76

  TAXES
   Real Estate Taxes                         77,944.35             10.99           77,944.35              10.99
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         77,944.35             10.99           77,944.35              10.99

  INSURANCE EXPENSE
   Package Insurance                          1,804.53              0.25            1,804.53               0.25
   Earthquake Insurance                       6,835.50              0.96            6,835.50               0.96
   Umbrella Insurance                         1,006.25              0.14            1,006.25               0.14
   Flood Insurance                            1,881.25              0.27            1,881.25               0.27
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 489 01, 2020
                                                       of 2121                                         05:38 PM
023-City Center (23)                                                                                       Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 11,527.53                 1.63          11,527.53                1.63

TOTAL OPERATING EXPENSES                    386,883.93              54.57          386,883.93              54.57

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                -729.90              -0.10             -729.90              -0.10
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                   4,250.00               0.60            4,250.00               0.60
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                         3,520.10               0.50            3,520.10               0.50

NET OPERATING INCOME                        318,540.97              44.93          318,540.97              44.93

  DEBT SERVICE EXPENSE
   Mortgage Interest                        118,978.39              16.78          118,978.39              16.78
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  118,978.39              16.78          118,978.39              16.78

  NET INC.BEFORE DEP.& TAX                  199,562.58              28.15          199,562.58              28.15

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    103,142.69              14.55          103,142.69              14.55
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   229,671.33              32.40          229,671.33              32.40
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  28,545.79               4.03           28,545.79               4.03
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      1,090.95               0.15            1,090.95               0.15
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  490 01, 2020
                                                        of 2121                                         05:38 PM
023-City Center (23)                                                                                    Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               362,450.76               51.13         362,450.76               51.13

NET INC.(LOSS) BEF.TAXES                -162,888.18             -22.98         -162,888.18             -22.98

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         1,700.00               0.24            1,700.00               0.24
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                1,700.00               0.24            1,700.00               0.24

NET INCOME (LOSS)BK                     -164,588.18             -23.22         -164,588.18             -23.22

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               491 01, 2020
                                                     of 2121                                         05:38 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 23, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       492
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
023-City Center (23)                                                                                  Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %         Year to Date                 %
   Investment 16914                           0.00              0.00                0.00               0.00
   open                                       0.00              0.00                0.00               0.00
   22 Due/to From                             0.00              0.00                0.00               0.00
INCOME
  Rent Income                        1,126,892.59              93.10        1,126,892.59              93.10
  Prepaid Rental Income                      0.00               0.00                0.00               0.00
  Parking Fees                               0.00               0.00                0.00               0.00
  Pet Rent                                   0.00               0.00                0.00               0.00
  Laundry income                             0.00               0.00                0.00               0.00
  Commercial Recovery Income            68,991.58               5.70           68,991.58               5.70
  Prior Year Recovery Income            13,404.23               1.11           13,404.23               1.11
  Utility Income                         1,172.22               0.10            1,172.22               0.10
  Storage Income                             0.00               0.00                0.00               0.00
  Association Fees                           0.00               0.00                0.00               0.00
  Management Fee Income                      0.00               0.00                0.00               0.00
  Outside Management Income                  0.00               0.00                0.00               0.00
  Admin Fee Income                           0.00               0.00                0.00               0.00
  Interest Income                            0.00               0.00                0.00               0.00
  Tax Return Prep. Income                    0.00               0.00                0.00               0.00
  Accounting Fees                            0.00               0.00                0.00               0.00
  G.P. Fee Income                            0.00               0.00                0.00               0.00
  LLC Distribution Income                    0.00               0.00                0.00               0.00
  Partnership Income                         0.00               0.00                0.00               0.00
  Commission income                          0.00               0.00                0.00               0.00
  Sale of Units                              0.00               0.00                0.00               0.00
  Gain on Sale of Property                   0.00               0.00                0.00               0.00
TOTAL INCOME                         1,210,460.62             100.00        1,210,460.62             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                            0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          58,945.04              4.87           58,945.04               4.87
   Promo/Move-In Incentives                   0.00              0.00                0.00               0.00
   Referral Fees                              0.00              0.00                0.00               0.00
   Salaries                                   0.00              0.00                0.00               0.00
   Pension                                    0.00              0.00                0.00               0.00
   Section 125 Misc                           0.00              0.00                0.00               0.00
   NextGen PRWCPTC                            0.00              0.00                0.00               0.00
   Advertising                                0.00              0.00                0.00               0.00
   Marketing Subscriptions                    0.00              0.00                0.00               0.00
   Marketing Tools                            0.00              0.00                0.00               0.00
   Signs                                  1,297.48              0.11            1,297.48               0.11
   Do not use me                              0.00              0.00                0.00               0.00
   Other Renting Expenses                     0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             493 01, 2020
                                                   of 2121                                         05:37 PM
023-City Center (23)                                                                                   Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 60,242.52               4.98          60,242.52                4.98

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   2,503.70              0.21            2,503.70               0.21
   Legal                                  35,461.11              2.93           35,461.11               2.93
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        2,229.00              0.18            2,229.00               0.18
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                1,078.00              0.09            1,078.00               0.09
   Security Patrol                           525.40              0.04              525.40               0.04
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               41,797.21              3.45           41,797.21               3.45

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    68,948.25              5.70           68,948.25               5.70
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              494 01, 2020
                                                    of 2121                                         05:37 PM
023-City Center (23)                                                                                        Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Interior Lobby Plants                     1,920.00                 0.16           1,920.00                0.16
   Mgt. Co. Uniforms                              0.00                0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00                0.00                0.00               0.00
   Mgt. Office Telephone                          0.00                0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00                0.00                0.00               0.00
   Postage                                        0.00                0.00                0.00               0.00
   Rent Expense Corporate                         0.00                0.00                0.00               0.00
   Client Entertainment                           0.00                0.00                0.00               0.00
   Commercial Misc Exp                            0.00                0.00                0.00               0.00
   Education                                      0.00                0.00                0.00               0.00
   Security Costs                            2,539.41                 0.21           2,539.41                0.21
   TOTAL MANAGEMENT E...                    73,407.66                 6.06          73,407.66                6.06

  UTILITIES EXPENSE
   Gas & Electricity                         130,669.26              10.80          130,669.26              10.80
   Utilities Credits or rebates                    0.00               0.00                0.00               0.00
   Sewer                                           0.00               0.00                0.00               0.00
   Water                                       6,990.32               0.58            6,990.32               0.58
   Garbage & Trash Removal                     5,812.13               0.48            5,812.13               0.48
   Contract-haulwrig                               0.00               0.00                0.00               0.00
   Cable TV                                        0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                      1,969.41               0.16            1,969.41               0.16
   Pagers/2 Ways                                   0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   145,441.12              12.02          145,441.12              12.02

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00               0.00                0.00               0.00
   R&M-bbsteam                                     0.00               0.00                0.00               0.00
   R&M - Plumbing                                  0.00               0.00                0.00               0.00
   R&M-deep                                        0.00               0.00                0.00               0.00
   R&M-dorius                                      0.00               0.00                0.00               0.00
   R&M - Elevator                                  0.00               0.00                0.00               0.00
   R&M-jdcom                                       0.00               0.00                0.00               0.00
   R&M-nat                                         0.00               0.00                0.00               0.00
   R&M-novglass                                    0.00               0.00                0.00               0.00
   R&M-orchid                                      0.00               0.00                0.00               0.00
   R&M - Electrical                                0.00               0.00                0.00               0.00
   R&M-1st Class                                   0.00               0.00                0.00               0.00
   R&M - Painting                                  0.00               0.00                0.00               0.00
   R&M - Roofing                                   0.00               0.00                0.00               0.00
   R&M - Miscellaneous                             0.00               0.00                0.00               0.00
   R&M - Windows                                   0.00               0.00                0.00               0.00
   R&M - HVAC                                      0.00               0.00                0.00               0.00
   R&M - Pool                                      0.00               0.00                0.00               0.00
   R & M- fire master                              0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00               0.00                0.00               0.00
   R&M-mcd                                         0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   495 01, 2020
                                                         of 2121                                         05:37 PM
023-City Center (23)                                                                                   Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   7,787.50               0.64           7,787.50                0.64
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        935.00              0.08              935.00               0.08
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   5,091.92               0.42           5,091.92                0.42
   R&M - Electrical Supplies              1,573.34               0.13           1,573.34                0.13
   R&M - Landscaping Supplies             1,052.96               0.09           1,052.96                0.09
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        1,850.00               0.15           1,850.00                0.15
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                2,835.54               0.23           2,835.54                0.23
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              496 01, 2020
                                                    of 2121                                         05:37 PM
023-City Center (23)                                                                                    Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                            2,523.24               0.21           2,523.24                0.21
   R&M - Painting Supplies                    226.29              0.02              226.29               0.02
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               23,875.79               1.97          23,875.79                1.97

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    395.00               0.03             395.00                0.03
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               497 01, 2020
                                                     of 2121                                         05:37 PM
023-City Center (23)                                                                                        Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                 6,577.02                 0.54           6,577.02                0.54
   Contract - Electrical & Lighting          2,266.00                 0.19           2,266.00                0.19
   Contract - HVAC Maint.                   16,796.50                 1.39          16,796.50                1.39
   Contract R&M                             42,088.88                 3.48          42,088.88                3.48
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.              41,575.00                 3.43          41,575.00                3.43
   Contract - Painting                       7,630.00                 0.63           7,630.00                0.63
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                    9,120.00                 0.75           9,120.00                0.75
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                         0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                9,155.74                 0.76           9,155.74                0.76
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                  135,604.14                 11.20         135,604.14               11.20

  TAXES
   Real Estate Taxes                         133,146.12              11.00          133,146.12              11.00
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         133,146.12              11.00          133,146.12              11.00

  INSURANCE EXPENSE
   Package Insurance                           3,412.19               0.28            3,412.19               0.28
   Earthquake Insurance                       10,840.27               0.90           10,840.27               0.90
   Umbrella Insurance                          1,789.19               0.15            1,789.19               0.15
   Flood Insurance                             3,182.44               0.26            3,182.44               0.26
   Fire Ins./Spec.Assesment                      166.00               0.01              166.00               0.01
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   498 01, 2020
                                                         of 2121                                         05:37 PM
023-City Center (23)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 19,390.09                 1.60          19,390.09                1.60

TOTAL OPERATING EXPENSES                    632,904.65              52.29          632,904.65              52.29

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00               0.00              -25.00               0.00
   Late Charges                             -21,088.83              -1.74          -21,088.83              -1.74
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                  -4,250.00              -0.35           -4,250.00              -0.35
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                       -25,363.83              -2.10          -25,363.83              -2.10

NET OPERATING INCOME                        602,919.80              49.81          602,919.80              49.81

  DEBT SERVICE EXPENSE
   Mortgage Interest                        218,500.04              18.05          218,500.04              18.05
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  218,500.04              18.05          218,500.04              18.05

  NET INC.BEFORE DEP.& TAX                  384,419.76              31.76          384,419.76              31.76

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    191,756.80              15.84          191,756.80              15.84
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   161,633.29              13.35          161,633.29              13.35
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                 166,160.08              13.73          166,160.08              13.73
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      1,870.10               0.15            1,870.10               0.15
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  499 01, 2020
                                                        of 2121                                         05:37 PM
023-City Center (23)                                                                                    Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               521,420.27               43.08         521,420.27               43.08

NET INC.(LOSS) BEF.TAXES                 -137,000.51            -11.32         -137,000.51             -11.32

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          8,870.56              0.73            8,870.56               0.73
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 8,870.56              0.73            8,870.56               0.73

NET INCOME (LOSS)BK                      -145,871.07            -12.05         -145,871.07             -12.05

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             6,260.91          4,188.64          -2,072.27
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  6,260.91          4,188.64          -2,072.27

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             6,260.91          4,188.64          -2,072.27
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  6,260.91          4,188.64          -2,072.27




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               500 01, 2020
                                                     of 2121                                         05:37 PM
023-City Center (23)                                                                                    Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            671,491.98              94.72          671,491.98              94.72
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              37,117.77               5.24           37,117.77               5.24
  Prior Year Recovery Income              -2,566.16              -0.36           -2,566.16              -0.36
  Utility Income                           2,901.41               0.41            2,901.41               0.41
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             708,945.00             100.00          708,945.00             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           92,804.60              13.09           92,804.60              13.09
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     286.42               0.04              286.42               0.04
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               501 01, 2020
                                                     of 2121                                         05:36 PM
023-City Center (23)                                                                                   Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                      13,748.44               1.94          13,748.44                1.94
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               106,839.46               15.07         106,839.46               15.07

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   1,285.92              0.18            1,285.92               0.18
   Legal                                   3,406.50              0.48            3,406.50               0.48
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          893.73              0.13              893.73               0.13
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            251.68              0.04              251.68               0.04
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  555.00              0.08              555.00               0.08
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                6,392.83              0.90            6,392.83               0.90

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    40,050.86              5.65           40,050.86               5.65
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              502 01, 2020
                                                    of 2121                                         05:36 PM
023-City Center (23)                                                                                      Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     1,120.00               0.16           1,120.00                0.16
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    41,170.86               5.81          41,170.86                5.81

  UTILITIES EXPENSE
   Gas & Electricity                         69,087.83              9.75           69,087.83               9.75
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      3,422.68              0.48            3,422.68               0.48
   Garbage & Trash Removal                    3,545.46              0.50            3,545.46               0.50
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,692.22              0.24            1,692.22               0.24
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   77,748.19             10.97           77,748.19              10.97

  REPAIRS & MAINTENANCE
   R&M Unit                                   9,308.42              1.31            9,308.42               1.31
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                               918.72              0.13              918.72               0.13
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,932.00              0.27            1,932.00               0.27
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                               480.00              0.07              480.00               0.07
   R&M - Roofing                              1,603.50              0.23            1,603.50               0.23
   R&M - Miscellaneous                        2,092.10              0.30            2,092.10               0.30
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                 8,576.00              1.21            8,576.00               1.21
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 503 01, 2020
                                                       of 2121                                         05:36 PM
023-City Center (23)                                                                                   Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   1,815.67               0.26           1,815.67                0.26
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                         85.00              0.01               85.00               0.01
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                       19.52              0.00               19.52               0.00
   R&M - Electrical Supplies                 769.45              0.11              769.45               0.11
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        1,058.47               0.15           1,058.47                0.15
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,805.82               0.25           1,805.82                0.25
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              504 01, 2020
                                                    of 2121                                         05:36 PM
023-City Center (23)                                                                                    Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               541.86              0.08              541.86               0.08
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                        503.19              0.07              503.19               0.07
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               31,509.72               4.44          31,509.72                4.44

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.           1,292.00               0.18            1,292.00               0.18
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               505 01, 2020
                                                     of 2121                                         05:36 PM
023-City Center (23)                                                                                      Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    2,193.00               0.31           2,193.00                0.31
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              20,325.00               2.87          20,325.00                2.87
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      540.00              0.08              540.00               0.08
   Contract - Landscaping                    5,150.00               0.73           5,150.00                0.73
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                3,126.99               0.44           3,126.99                0.44
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,124.00               0.16           1,124.00                0.16
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    33,750.99               4.76          33,750.99                4.76

  TAXES
   Real Estate Taxes                         77,944.35             10.99           77,944.35              10.99
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         77,944.35             10.99           77,944.35              10.99

  INSURANCE EXPENSE
   Package Insurance                          1,804.53              0.25            1,804.53               0.25
   Earthquake Insurance                       6,835.50              0.96            6,835.50               0.96
   Umbrella Insurance                         1,006.25              0.14            1,006.25               0.14
   Flood Insurance                            1,881.25              0.27            1,881.25               0.27
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 506 01, 2020
                                                       of 2121                                         05:36 PM
023-City Center (23)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 11,527.53                 1.63          11,527.53                1.63

TOTAL OPERATING EXPENSES                    386,883.93              54.57          386,883.93              54.57

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                -729.90              -0.10             -729.90              -0.10
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                   4,250.00               0.60            4,250.00               0.60
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                         3,520.10               0.50            3,520.10               0.50

NET OPERATING INCOME                        318,540.97              44.93          318,540.97              44.93

  DEBT SERVICE EXPENSE
   Mortgage Interest                        118,978.39              16.78          118,978.39              16.78
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  118,978.39              16.78          118,978.39              16.78

  NET INC.BEFORE DEP.& TAX                  199,562.58              28.15          199,562.58              28.15

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    103,142.69              14.55          103,142.69              14.55
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   229,671.33              32.40          229,671.33              32.40
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  28,545.79               4.03           28,545.79               4.03
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      1,090.95               0.15            1,090.95               0.15
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  507 01, 2020
                                                        of 2121                                         05:36 PM
023-City Center (23)                                                                                    Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               362,450.76               51.13         362,450.76               51.13

NET INC.(LOSS) BEF.TAXES                 -162,888.18            -22.98         -162,888.18             -22.98

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          1,700.00              0.24            1,700.00               0.24
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,700.00              0.24            1,700.00               0.24

NET INCOME (LOSS)BK                      -164,588.18            -23.22         -164,588.18             -23.22

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             4,188.64         13,472.74           9,284.10
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  4,188.64         13,472.74           9,284.10

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             4,188.64         13,472.74           9,284.10
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  4,188.64         13,472.74           9,284.10




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               508 01, 2020
                                                     of 2121                                         05:36 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 23, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       509
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 23, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       510
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       511
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       512
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         513
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 24, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       514
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 24, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       515
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
024-Baywood Center (24)                                                                              Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 3,817.56
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                      3,817.56

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    111.24
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      111.24

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            3,173.14
   Reserve - Improvements                                                                         2,767.82
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      5,940.96
  TOTAL CURRENT ASSETS                                                                            9,869.76


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            516 01, 2020
                                                  of 2121                                         05:44 PM
024-Baywood Center (24)                                                                                Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,480,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    4,836,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -814,564.49
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              517 01, 2020
                                                    of 2121                                         05:44 PM
024-Baywood Center (24)                                                                                Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                53.41
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               5,501,488.92

  ACQUISITION ASSETS
   Closing Costs                                                                                    9,946.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      104,501.00
   Accum Amort Loan Fees                                                                          -89,982.24
   Personal Property                                                                            1,184,000.00
   Accum Depreciation Personal Property                                                          -271,182.28
   Organization Costs                                                                              22,377.18
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          959,659.66

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              518 01, 2020
                                                    of 2121                                         05:44 PM
024-Baywood Center (24)                                                                              Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            519 01, 2020
                                                  of 2121                                         05:44 PM
024-Baywood Center (24)                                                                             Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                    PageSeptember
                                                                                           520 01, 2020
                                                 of 2121                                         05:44 PM
024-Baywood Center (24)                                                                               Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                        13,895.35
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                             10,000.00
   2016 Other Improvements                                                                       205,611.23
   2016 T/O Misc. Exp.                                                                              5,685.80
   2016 T/O Materials                                                                               1,604.76
   2016 T/O outside vendors                                                                       14,017.19
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                       178,863.49
   2017 T/O Misc. Exp.                                                                              3,411.89
   2017 T/O Materials                                                                               3,913.29
   2017 T/O Outside Vendor                                                                        28,868.55
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                       297,435.88
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                               3,653.01
   2018 T/O Outside Vendor                                                                        12,100.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        67,154.04
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 483.69
   2019 T/O Outside Vendor                                                                          5,000.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     851,698.17
   Accum Deprec - Capital Improvements                                                           255,659.62
  NET CAPITALIZED IMPROVEMENTS                                                                   596,038.55

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             521 01, 2020
                                                   of 2121                                         05:44 PM
024-Baywood Center (24)                                                                                Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              522 01, 2020
                                                    of 2121                                         05:44 PM
024-Baywood Center (24)                                                                                   Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                 -1,254,179.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 523 01, 2020
                                                       of 2121                                         05:44 PM
024-Baywood Center (24)                                                                               Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                   -1,254,179.00
TOTAL ASSETS                                                                                    5,812,877.89
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                1,327.16
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   1,421.00
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        2,748.16

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    29,393.66
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,470,448.31
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             524 01, 2020
                                                   of 2121                                         05:44 PM
024-Baywood Center (24)                                                                                  Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,499,841.97
 TOTAL LIABILITIES                                                                                 4,502,590.13

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          3,300,000.00
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -973,618.00
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                               -787,134.01
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 525 01, 2020
                                                       of 2121                                         05:44 PM
024-Baywood Center (24)                                                                               Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -228,960.23
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  1,310,287.76
TOTAL LIABILITIES & EQUITY                                                                      5,812,877.89

  Total of All                                                                                          0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              526 01, 2020
                                                    of 2121                                         05:44 PM
024-Baywood Center (24)                                                                              Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                36,762.90
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     36,762.90

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                 -13,603.60
    A/R Other - Melissa B                                                                              0.00
    A/R Other - People home equity                                                                     0.00
    A/R Collections                                                                                    0.00
    A/R Security Deposits                                                                              0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                   -13,603.60

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            3,286.42
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                        2,655.50
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      5,941.92
  TOTAL CURRENT ASSETS                                                                           29,101.22


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            527 01, 2020
                                                  of 2121                                         05:45 PM
024-Baywood Center (24)                                                                                Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,480,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    4,836,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -899,867.68
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              528 01, 2020
                                                    of 2121                                         05:45 PM
024-Baywood Center (24)                                                                                Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                               238.71
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               5,416,371.03

  ACQUISITION ASSETS
   Closing Costs                                                                                    9,946.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      104,501.00
   Accum Amort Loan Fees                                                                          -98,451.54
   Personal Property                                                                            1,184,000.00
   Accum Depreciation Personal Property                                                          -377,677.69
   Organization Costs                                                                              22,377.18
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          844,694.95

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              529 01, 2020
                                                    of 2121                                         05:45 PM
024-Baywood Center (24)                                                                              Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            530 01, 2020
                                                  of 2121                                         05:45 PM
024-Baywood Center (24)                                                                              Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            531 01, 2020
                                                  of 2121                                         05:45 PM
024-Baywood Center (24)                                                                               Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                        13,895.35
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                             10,000.00
   2016 Other Improvements                                                                       205,611.23
   2016 T/O Misc. Exp.                                                                              5,685.80
   2016 T/O Materials                                                                               1,604.76
   2016 T/O outside vendors                                                                       14,017.19
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                       178,863.49
   2017 T/O Misc. Exp.                                                                              3,411.89
   2017 T/O Materials                                                                               3,913.29
   2017 T/O Outside Vendor                                                                        28,868.55
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                       287,239.61
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                               3,653.01
   2018 T/O Outside Vendor                                                                        12,100.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        67,154.04
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 483.69
   2019 T/O Outside Vendor                                                                          5,000.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                       120,512.56
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                 405.00
   2020 T/O Outside Vendor                                                                            967.50
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     963,386.96
   Accum Deprec - Capital Improvements                                                           294,516.41
  NET CAPITALIZED IMPROVEMENTS                                                                   668,870.55

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             532 01, 2020
                                                   of 2121                                         05:45 PM
024-Baywood Center (24)                                                                                Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              533 01, 2020
                                                    of 2121                                         05:45 PM
024-Baywood Center (24)                                                                                   Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                 -1,429,808.90
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 534 01, 2020
                                                       of 2121                                         05:45 PM
024-Baywood Center (24)                                                                               Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                   -1,429,808.90
TOTAL ASSETS                                                                                    5,529,228.85
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                    0.00
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   9,877.60
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            8,911.10
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       18,788.70

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    29,003.66
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,418,489.15
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             535 01, 2020
                                                   of 2121                                         05:45 PM
024-Baywood Center (24)                                                                                  Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,447,492.81
 TOTAL LIABILITIES                                                                                 4,466,281.51

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,300,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                             -1,515.00
    Member Distribution                                                                            -1,088,243.00
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                              -1,016,094.24
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 536 01, 2020
                                                       of 2121                                         05:45 PM
024-Baywood Center (24)                                                                               Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -131,200.42
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  1,062,947.34
TOTAL LIABILITIES & EQUITY                                                                      5,529,228.85

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              537 01, 2020
                                                    of 2121                                         05:45 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 24, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       538
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
024-Baywood Center (24)                                                                                 Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            745,072.40              97.04          745,072.40              97.04
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              20,085.08               2.62           20,085.08               2.62
  Prior Year Recovery Income               2,607.95               0.34            2,607.95               0.34
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             767,765.43             100.00          767,765.43             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           56,992.60               7.42           56,992.60               7.42
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     394.10               0.05              394.10               0.05
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                  3,043.16               0.40            3,043.16               0.40
           Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               539 01, 2020
                                                     of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 60,429.86               7.87          60,429.86                7.87

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   4,468.80              0.58            4,468.80               0.58
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          612.96              0.08              612.96               0.08
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              5.00              0.00                5.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                              -35.00              0.00              -35.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  749.00              0.10              749.00               0.10
   Security Patrol                         7,692.00              1.00            7,692.00               1.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               13,492.76              1.76           13,492.76               1.76

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    44,548.38              5.80           44,548.38               5.80
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              540 01, 2020
                                                    of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                   Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     1,680.00               0.22           1,680.00                0.22
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                               160.26              0.02              160.26               0.02
   TOTAL MANAGEMENT E...                    46,388.64               6.04          46,388.64                6.04

  UTILITIES EXPENSE
   Gas & Electricity                         91,917.49             11.97           91,917.49              11.97
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      3,444.89              0.45            3,444.89               0.45
   Garbage & Trash Removal                    3,305.57              0.43            3,305.57               0.43
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                       433.88              0.06              433.88               0.06
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   99,101.83             12.91           99,101.83              12.91

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00               0.00                0.00
   R&M-bbsteam                                   0.00               0.00               0.00                0.00
   R&M - Plumbing                                0.00               0.00               0.00                0.00
   R&M-deep                                      0.00               0.00               0.00                0.00
   R&M-dorius                                    0.00               0.00               0.00                0.00
   R&M - Elevator                                0.00               0.00               0.00                0.00
   R&M-jdcom                                     0.00               0.00               0.00                0.00
   R&M-nat                                       0.00               0.00               0.00                0.00
   R&M-novglass                                  0.00               0.00               0.00                0.00
   R&M-orchid                                    0.00               0.00               0.00                0.00
   R&M - Electrical                              0.00               0.00               0.00                0.00
   R&M-1st Class                                 0.00               0.00               0.00                0.00
   R&M - Painting                              680.00               0.09             680.00                0.09
   R&M - Roofing                                 0.00               0.00               0.00                0.00
   R&M - Miscellaneous                           0.00               0.00               0.00                0.00
   R&M - Windows                                 0.00               0.00               0.00                0.00
   R&M - HVAC                                    0.00               0.00               0.00                0.00
   R&M - Pool                                    0.00               0.00               0.00                0.00
   R & M- fire master                            0.00               0.00               0.00                0.00
   R&M-Ignacio Hill Association                  0.00               0.00               0.00                0.00
   R&M-mcd                                       0.00               0.00               0.00                0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 541 01, 2020
                                                       of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   2,561.61               0.33           2,561.61                0.33
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        478.64              0.06              478.64               0.06
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   3,633.90               0.47           3,633.90                0.47
   R&M - Electrical Supplies              1,301.71               0.17           1,301.71                0.17
   R&M - Landscaping Supplies                 57.65              0.01               57.65               0.01
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                5,473.13               0.71           5,473.13                0.71
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              542 01, 2020
                                                    of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                 Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                            1,215.47               0.16           1,215.47                0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               15,402.11               2.01          15,402.11                2.01

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    547.70               0.07             547.70                0.07
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               543 01, 2020
                                                     of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                     Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                    900.29                0.12              900.29               0.12
   Contract - Electrical & Lighting          6,125.00                 0.80           6,125.00                0.80
   Contract - HVAC Maint.                   28,389.00                 3.70          28,389.00                3.70
   Contract R&M                             11,621.34                 1.51          11,621.34                1.51
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.              26,400.00                 3.44          26,400.00                3.44
   Contract - Painting                            0.00                0.00                0.00               0.00
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                   20,179.91                 2.63          20,179.91                2.63
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                         0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                3,422.04                 0.45           3,422.04                0.45
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    97,585.28                12.71          97,585.28               12.71

  TAXES
   Real Estate Taxes                         107,815.62              14.04          107,815.62              14.04
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         107,815.62              14.04          107,815.62              14.04

  INSURANCE EXPENSE
   Package Insurance                           3,534.49               0.46            3,534.49               0.46
   Earthquake Insurance                        9,709.99               1.26            9,709.99               1.26
   Umbrella Insurance                          1,755.31               0.23            1,755.31               0.23
   Flood Insurance                             3,903.64               0.51            3,903.64               0.51
   Fire Ins./Spec.Assesment                        0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   544 01, 2020
                                                         of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                    Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 18,903.43                 2.46          18,903.43                2.46

TOTAL OPERATING EXPENSES                    459,119.53              59.80          459,119.53              59.80

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00               0.00              -25.00               0.00
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                     -175.00              -0.02             -175.00              -0.02
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                      -1,219.23              -0.16           -1,219.23              -0.16
   HVAC Income                                 -345.50              -0.04             -345.50              -0.04
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -1,764.73              -0.23           -1,764.73              -0.23

NET OPERATING INCOME                        310,410.63              40.43          310,410.63              40.43

  DEBT SERVICE EXPENSE
   Mortgage Interest                        179,927.33              23.44          179,927.33              23.44
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  179,927.33              23.44          179,927.33              23.44

  NET INC.BEFORE DEP.& TAX                  130,483.30              17.00          130,483.30              17.00

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    153,523.80              20.00          153,523.80              20.00
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   118,399.92              15.42          118,399.92              15.42
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  61,191.52               7.97           61,191.52               7.97
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                     21,592.56               2.81           21,592.56               2.81
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  545 01, 2020
                                                        of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                 Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               354,707.80               46.20         354,707.80               46.20

NET INC.(LOSS) BEF.TAXES                -224,224.50             -29.20         -224,224.50             -29.20

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         4,735.73               0.62            4,735.73               0.62
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                4,735.73               0.62            4,735.73               0.62

NET INCOME (LOSS)BK                     -228,960.23             -29.82         -228,960.23             -29.82

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               546 01, 2020
                                                     of 2121                                         05:47 PM
024-Baywood Center (24)                                                                                 Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            437,543.46              96.20          437,543.46              96.20
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              16,935.15               3.72           16,935.15               3.72
  Prior Year Recovery Income                 350.67               0.08              350.67               0.08
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             454,829.28             100.00          454,829.28             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           33,282.60               7.32           33,282.60               7.32
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     242.52               0.05              242.52               0.05
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               547 01, 2020
                                                     of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 33,525.12               7.37          33,525.12                7.37

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   2,303.70              0.51            2,303.70               0.51
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          232.80              0.05              232.80               0.05
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            251.68              0.06              251.68               0.06
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  451.00              0.10              451.00               0.10
   Security Patrol                         3,627.73              0.80            3,627.73               0.80
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                6,866.91              1.51            6,866.91               1.51

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    26,252.61              5.77           26,252.61               5.77
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                    169.71              0.04              169.71               0.04
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              548 01, 2020
                                                    of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                   Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                        980.00              0.22              980.00               0.22
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    27,402.32               6.02          27,402.32                6.02

  UTILITIES EXPENSE
   Gas & Electricity                         47,190.18             10.38           47,190.18              10.38
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      1,993.58              0.44            1,993.58               0.44
   Garbage & Trash Removal                    2,090.39              0.46            2,090.39               0.46
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                       262.52              0.06              262.52               0.06
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   51,536.67             11.33           51,536.67              11.33

  REPAIRS & MAINTENANCE
   R&M Unit                                   6,942.73              1.53            6,942.73               1.53
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,417.50              0.31            1,417.50               0.31
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                             1,490.00              0.33            1,490.00               0.33
   R&M - Roofing                                 57.00              0.01               57.00               0.01
   R&M - Miscellaneous                        1,161.72              0.26            1,161.72               0.26
   R&M - Windows                                949.00              0.21              949.00               0.21
   R&M - HVAC                                 5,524.50              1.21            5,524.50               1.21
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 549 01, 2020
                                                       of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   2,832.21               0.62           2,832.21                0.62
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                       14.91              0.00               14.91               0.00
   R&M - Electrical Supplies                 477.00              0.10              477.00               0.10
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                           905.52              0.20              905.52               0.20
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,589.84               0.35           1,589.84                0.35
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              550 01, 2020
                                                    of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                 Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.19              0.00                0.19               0.00
   Locks & Keys                               739.39              0.16              739.39               0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                     1,402.95               0.31           1,402.95                0.31
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               25,504.46               5.61          25,504.46                5.61

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               551 01, 2020
                                                     of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                   Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    3,045.00               0.67           3,045.00                0.67
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              15,400.00               3.39          15,400.00                3.39
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      150.00              0.03              150.00               0.03
   Contract - Landscaping                    4,976.25               1.09           4,976.25                1.09
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                2,137.97               0.47           2,137.97                0.47
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,773.00               0.39           1,773.00                0.39
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    27,482.22               6.04          27,482.22                6.04

  TAXES
   Real Estate Taxes                         63,260.15             13.91           63,260.15              13.91
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         63,260.15             13.91           63,260.15              13.91

  INSURANCE EXPENSE
   Package Insurance                          2,603.11              0.57            2,603.11               0.57
   Earthquake Insurance                       6,123.25              1.35            6,123.25               1.35
   Umbrella Insurance                         1,006.25              0.22            1,006.25               0.22
   Flood Insurance                            2,308.67              0.51            2,308.67               0.51
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 552 01, 2020
                                                       of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                    Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 12,041.28                 2.65          12,041.28                2.65

TOTAL OPERATING EXPENSES                    247,619.13              54.44          247,619.13              54.44

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -50.00              -0.01              -50.00              -0.01
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                           -50.00              -0.01              -50.00              -0.01

NET OPERATING INCOME                        207,260.15              45.57          207,260.15              45.57

  DEBT SERVICE EXPENSE
   Mortgage Interest                         97,635.88              21.47           97,635.88              21.47
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   97,635.88              21.47           97,635.88              21.47

  NET INC.BEFORE DEP.& TAX                  109,624.27              24.10          109,624.27              24.10

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     85,303.19              18.76           85,303.19              18.76
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   106,495.41              23.41          106,495.41              23.41
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  38,856.79               8.54           38,856.79               8.54
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      8,469.30               1.86            8,469.30               1.86
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  553 01, 2020
                                                        of 2121                                         05:46 PM
024-Baywood Center (24)                                                                                 Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               239,124.69               52.57         239,124.69               52.57

NET INC.(LOSS) BEF.TAXES                -129,500.42             -28.47         -129,500.42             -28.47

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         1,700.00               0.37            1,700.00               0.37
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                1,700.00               0.37            1,700.00               0.37

NET INCOME (LOSS)BK                     -131,200.42             -28.85         -131,200.42             -28.85

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               554 01, 2020
                                                     of 2121                                         05:46 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 24, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       555
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
024-Baywood Center (24)                                                                                 Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            745,072.40              97.04          745,072.40              97.04
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              20,085.08               2.62           20,085.08               2.62
  Prior Year Recovery Income               2,607.95               0.34            2,607.95               0.34
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             767,765.43             100.00          767,765.43             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           56,992.60               7.42           56,992.60               7.42
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     394.10               0.05              394.10               0.05
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                  3,043.16               0.40            3,043.16               0.40
           Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               556 01, 2020
                                                     of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 60,429.86               7.87          60,429.86                7.87

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   4,468.80              0.58            4,468.80               0.58
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          612.96              0.08              612.96               0.08
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              5.00              0.00                5.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                              -35.00              0.00              -35.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  749.00              0.10              749.00               0.10
   Security Patrol                         7,692.00              1.00            7,692.00               1.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               13,492.76              1.76           13,492.76               1.76

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    44,548.38              5.80           44,548.38               5.80
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              557 01, 2020
                                                    of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                   Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     1,680.00               0.22           1,680.00                0.22
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                               160.26              0.02              160.26               0.02
   TOTAL MANAGEMENT E...                    46,388.64               6.04          46,388.64                6.04

  UTILITIES EXPENSE
   Gas & Electricity                         91,917.49             11.97           91,917.49              11.97
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      3,444.89              0.45            3,444.89               0.45
   Garbage & Trash Removal                    3,305.57              0.43            3,305.57               0.43
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                       433.88              0.06              433.88               0.06
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   99,101.83             12.91           99,101.83              12.91

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00               0.00                0.00
   R&M-bbsteam                                   0.00               0.00               0.00                0.00
   R&M - Plumbing                                0.00               0.00               0.00                0.00
   R&M-deep                                      0.00               0.00               0.00                0.00
   R&M-dorius                                    0.00               0.00               0.00                0.00
   R&M - Elevator                                0.00               0.00               0.00                0.00
   R&M-jdcom                                     0.00               0.00               0.00                0.00
   R&M-nat                                       0.00               0.00               0.00                0.00
   R&M-novglass                                  0.00               0.00               0.00                0.00
   R&M-orchid                                    0.00               0.00               0.00                0.00
   R&M - Electrical                              0.00               0.00               0.00                0.00
   R&M-1st Class                                 0.00               0.00               0.00                0.00
   R&M - Painting                              680.00               0.09             680.00                0.09
   R&M - Roofing                                 0.00               0.00               0.00                0.00
   R&M - Miscellaneous                           0.00               0.00               0.00                0.00
   R&M - Windows                                 0.00               0.00               0.00                0.00
   R&M - HVAC                                    0.00               0.00               0.00                0.00
   R&M - Pool                                    0.00               0.00               0.00                0.00
   R & M- fire master                            0.00               0.00               0.00                0.00
   R&M-Ignacio Hill Association                  0.00               0.00               0.00                0.00
   R&M-mcd                                       0.00               0.00               0.00                0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 558 01, 2020
                                                       of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   2,561.61               0.33           2,561.61                0.33
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        478.64              0.06              478.64               0.06
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   3,633.90               0.47           3,633.90                0.47
   R&M - Electrical Supplies              1,301.71               0.17           1,301.71                0.17
   R&M - Landscaping Supplies                 57.65              0.01               57.65               0.01
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                5,473.13               0.71           5,473.13                0.71
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              559 01, 2020
                                                    of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                 Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                            1,215.47               0.16           1,215.47                0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               15,402.11               2.01          15,402.11                2.01

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    547.70               0.07             547.70                0.07
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               560 01, 2020
                                                     of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                     Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                    900.29                0.12              900.29               0.12
   Contract - Electrical & Lighting          6,125.00                 0.80           6,125.00                0.80
   Contract - HVAC Maint.                   28,389.00                 3.70          28,389.00                3.70
   Contract R&M                             11,621.34                 1.51          11,621.34                1.51
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.              26,400.00                 3.44          26,400.00                3.44
   Contract - Painting                            0.00                0.00                0.00               0.00
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                   20,179.91                 2.63          20,179.91                2.63
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                         0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                3,422.04                 0.45           3,422.04                0.45
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    97,585.28                12.71          97,585.28               12.71

  TAXES
   Real Estate Taxes                         107,815.62              14.04          107,815.62              14.04
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         107,815.62              14.04          107,815.62              14.04

  INSURANCE EXPENSE
   Package Insurance                           3,534.49               0.46            3,534.49               0.46
   Earthquake Insurance                        9,709.99               1.26            9,709.99               1.26
   Umbrella Insurance                          1,755.31               0.23            1,755.31               0.23
   Flood Insurance                             3,903.64               0.51            3,903.64               0.51
   Fire Ins./Spec.Assesment                        0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   561 01, 2020
                                                         of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                    Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 18,903.43                 2.46          18,903.43                2.46

TOTAL OPERATING EXPENSES                    459,119.53              59.80          459,119.53              59.80

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00               0.00              -25.00               0.00
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                     -175.00              -0.02             -175.00              -0.02
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                      -1,219.23              -0.16           -1,219.23              -0.16
   HVAC Income                                 -345.50              -0.04             -345.50              -0.04
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -1,764.73              -0.23           -1,764.73              -0.23

NET OPERATING INCOME                        310,410.63              40.43          310,410.63              40.43

  DEBT SERVICE EXPENSE
   Mortgage Interest                        179,927.33              23.44          179,927.33              23.44
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  179,927.33              23.44          179,927.33              23.44

  NET INC.BEFORE DEP.& TAX                  130,483.30              17.00          130,483.30              17.00

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    153,523.80              20.00          153,523.80              20.00
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   118,399.92              15.42          118,399.92              15.42
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  61,191.52               7.97           61,191.52               7.97
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                     21,592.56               2.81           21,592.56               2.81
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  562 01, 2020
                                                        of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                 Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               354,707.80               46.20         354,707.80               46.20

NET INC.(LOSS) BEF.TAXES                 -224,224.50            -29.20         -224,224.50             -29.20

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          4,735.73              0.62            4,735.73               0.62
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 4,735.73              0.62            4,735.73               0.62

NET INCOME (LOSS)BK                      -228,960.23            -29.82         -228,960.23             -29.82

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                               609.79          3,817.56           3,207.77
1015 -Reserve Account                           0.00              0.00                0.00
Fremont Checking Account                        0.00              0.00                0.00
Total Cash                                    609.79          3,817.56           3,207.77

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                               609.79          3,817.56           3,207.77
1015 -Reserve Account                           0.00              0.00                0.00
Fremont Checking Account                        0.00              0.00                0.00
Total Cash                                    609.79          3,817.56           3,207.77




           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               563 01, 2020
                                                     of 2121                                         05:48 PM
024-Baywood Center (24)                                                                                 Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            437,543.46              96.20          437,543.46              96.20
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              16,935.15               3.72           16,935.15               3.72
  Prior Year Recovery Income                 350.67               0.08              350.67               0.08
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             454,829.28             100.00          454,829.28             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           33,282.60               7.32           33,282.60               7.32
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     242.52               0.05              242.52               0.05
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               564 01, 2020
                                                     of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 33,525.12               7.37          33,525.12                7.37

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   2,303.70              0.51            2,303.70               0.51
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          232.80              0.05              232.80               0.05
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            251.68              0.06              251.68               0.06
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  451.00              0.10              451.00               0.10
   Security Patrol                         3,627.73              0.80            3,627.73               0.80
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                6,866.91              1.51            6,866.91               1.51

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    26,252.61              5.77           26,252.61               5.77
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                    169.71              0.04              169.71               0.04
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              565 01, 2020
                                                    of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                   Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                        980.00              0.22              980.00               0.22
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    27,402.32               6.02          27,402.32                6.02

  UTILITIES EXPENSE
   Gas & Electricity                         47,190.18             10.38           47,190.18              10.38
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      1,993.58              0.44            1,993.58               0.44
   Garbage & Trash Removal                    2,090.39              0.46            2,090.39               0.46
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                       262.52              0.06              262.52               0.06
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   51,536.67             11.33           51,536.67              11.33

  REPAIRS & MAINTENANCE
   R&M Unit                                   6,942.73              1.53            6,942.73               1.53
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,417.50              0.31            1,417.50               0.31
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                             1,490.00              0.33            1,490.00               0.33
   R&M - Roofing                                 57.00              0.01               57.00               0.01
   R&M - Miscellaneous                        1,161.72              0.26            1,161.72               0.26
   R&M - Windows                                949.00              0.21              949.00               0.21
   R&M - HVAC                                 5,524.50              1.21            5,524.50               1.21
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 566 01, 2020
                                                       of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   2,832.21               0.62           2,832.21                0.62
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                       14.91              0.00               14.91               0.00
   R&M - Electrical Supplies                 477.00              0.10              477.00               0.10
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                           905.52              0.20              905.52               0.20
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,589.84               0.35           1,589.84                0.35
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              567 01, 2020
                                                    of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                 Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.19              0.00                0.19               0.00
   Locks & Keys                               739.39              0.16              739.39               0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                     1,402.95               0.31           1,402.95                0.31
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               25,504.46               5.61          25,504.46                5.61

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               568 01, 2020
                                                     of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                   Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    3,045.00               0.67           3,045.00                0.67
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              15,400.00               3.39          15,400.00                3.39
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      150.00              0.03              150.00               0.03
   Contract - Landscaping                    4,976.25               1.09           4,976.25                1.09
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                2,137.97               0.47           2,137.97                0.47
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,773.00               0.39           1,773.00                0.39
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    27,482.22               6.04          27,482.22                6.04

  TAXES
   Real Estate Taxes                         63,260.15             13.91           63,260.15              13.91
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         63,260.15             13.91           63,260.15              13.91

  INSURANCE EXPENSE
   Package Insurance                          2,603.11              0.57            2,603.11               0.57
   Earthquake Insurance                       6,123.25              1.35            6,123.25               1.35
   Umbrella Insurance                         1,006.25              0.22            1,006.25               0.22
   Flood Insurance                            2,308.67              0.51            2,308.67               0.51
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 569 01, 2020
                                                       of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                    Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 12,041.28                 2.65          12,041.28                2.65

TOTAL OPERATING EXPENSES                    247,619.13              54.44          247,619.13              54.44

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -50.00              -0.01              -50.00              -0.01
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                           -50.00              -0.01              -50.00              -0.01

NET OPERATING INCOME                        207,260.15              45.57          207,260.15              45.57

  DEBT SERVICE EXPENSE
   Mortgage Interest                         97,635.88              21.47           97,635.88              21.47
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   97,635.88              21.47           97,635.88              21.47

  NET INC.BEFORE DEP.& TAX                  109,624.27              24.10          109,624.27              24.10

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     85,303.19              18.76           85,303.19              18.76
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   106,495.41              23.41          106,495.41              23.41
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  38,856.79               8.54           38,856.79               8.54
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      8,469.30               1.86            8,469.30               1.86
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  570 01, 2020
                                                        of 2121                                         05:49 PM
024-Baywood Center (24)                                                                                 Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               239,124.69               52.57         239,124.69               52.57

NET INC.(LOSS) BEF.TAXES                 -129,500.42            -28.47         -129,500.42             -28.47

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          1,700.00              0.37            1,700.00               0.37
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,700.00              0.37            1,700.00               0.37

NET INCOME (LOSS)BK                      -131,200.42            -28.85         -131,200.42             -28.85

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             3,817.56         36,762.90          32,945.34
1015 -Reserve Account                           0.00              0.00                0.00
Fremont Checking Account                        0.00              0.00                0.00
Total Cash                                  3,817.56         36,762.90          32,945.34

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             3,817.56         36,762.90          32,945.34
1015 -Reserve Account                           0.00              0.00                0.00
Fremont Checking Account                        0.00              0.00                0.00
Total Cash                                  3,817.56         36,762.90          32,945.34




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               571 01, 2020
                                                     of 2121                                         05:49 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 24, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       572
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 24, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       573
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       574
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       575
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         576
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 25, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       577
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 25, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       578
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
025-The Creekside Center (25)                                                                                        Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       4,351.24
      1099-00-000            TOTAL CASH                                                                            4,351.24


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                      4,651.69
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                        4,651.69


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   3,904.40
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             3,904.40
      1299-00-000           TOTAL CURRENT ASSETS                                                                  12,907.33


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              1,349,575.00
      1310-00-000             Building                                                                          5,398,300.00
      1311-00-000             Accum Depreciation                                                                 -739,033.24
      1315-00-000             Furniture and Fixtures                                                                3,104.99
      1349-00-000           NET FIXED ASSETS                                                                    6,011,946.75


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                       151,698.86
      1353-00-000            Loan Fees                                                                            41,290.25
      1354-00-000            Accum Amort Loan Fees                                                               -35,096.67
      1355-00-000            Personal Property                                                                   100,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -85,000.17
      1357-00-000            Organization Costs                                                                   20,848.49
      1359-00-000           NET ACQUISITION ASSETS                                                               193,740.76


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1492-00-000            2015 Other Improvements                                                              39,694.43
      1493-00-000            2016 Other Improvements                                                             138,897.09
      1493-00-200            2016 T/O Materials                                                                      329.84
      1493-00-300            2016 T/O outside vendors                                                             16,090.11
      1494-00-000            2017 Other Improvements                                                             136,901.69
      1494-00-200            2017 T/O Materials                                                                    3,196.92
      1494-00-300            2017 T/O Outside Vendor                                                              20,103.07
      1495-00-000            2018 Other Improvements                                                             444,400.22
      1495-00-200            2018 T/O Materials                                                                    7,680.15
      1495-00-300            2018 T/O Outside Vendor                                                              15,415.00
      1496-00-000            2019 Other Improvements                                                              55,210.77
      1496-00-200            2019 T/O Materials                                                                    2,806.13
      1496-00-300            2019 T/O Outside Vendor                                                              13,795.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                           894,520.42
      1598-00-000            Accum Deprec - Capital Improvements                                                 147,032.11
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                         747,488.31


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                     -551,634.00
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                          -551,634.00
      1999-00-000          TOTAL ASSETS                                                                         6,414,449.15
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES

            Case: 20-30604             Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                                    Monday, 579 21, 2020
                                                                 of 2121                                          11:43 AM
025-The Creekside Center (25)                                                                                       Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                     9,735.20
      2010-00-000            Unearned Rent                                                                       11,280.58
      2099-00-000           TOTAL CURRENT LIABILITIES                                                            21,015.78


      2200-00-000           LONG TERM LIABILITIES
      2235-00-000            Security Deposits Liability                                                          47,231.10
      2240-00-000            Mortgage Payable                                                                  4,385,434.70
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                        4,432,665.80
      2999-00-000           TOTAL LIABILITIES                                                                  4,453,681.58


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             3,300,000.00
      3070-00-000            Member Distribution                                                              -1,004,443.25
      3130-00-000            Retained Earnings                                                                  -133,810.29
      3140-00-000            Net Income (Loss) Current                                                          -200,978.89
      3990-00-000            TOTAL EQUITY                                                                      1,960,767.57
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                          6,414,449.15


      9999-00-000           Total of All                                                                              0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                                   Monday, 580 21, 2020
                                                                of 2121                                          11:43 AM
025-The Creekside Center (25)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
   Due To/From PISF, Inc.                                                                                 0.00
   Due To/From PIM                                                                                        0.00
   Note Receivable                                                                                        0.00
   7200 Redwood Due to/From                                                                               0.00
   355 Due to / from                                                                                      0.00
   Due to/from 350 Ignacio Assoc.                                                                         0.00
   1222 Due to/from                                                                                       0.00
   419 Prospect due to/from                                                                               0.00
 TOTAL LONG TERM RECEIVABLES                                                                       -711,664.00
TOTAL ASSETS                                                                                     6,128,776.87
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                 23,578.69
   Deferred Revenue                                                                                      0.00
   Unearned Rent                                                                                    19,100.49
   FTB Taxes Payable                                                                                     0.00
   PPP Loan                                                                                              0.00
   Property Tax Payable                                                                              7,863.47
   Insurance Payable                                                                                     0.00
   Accrued Expenses                                                                                      0.00
  TOTAL CURRENT LIABILITIES                                                                         50,542.65

  LONG TERM LIABILITIES
   Notes Payable                                                                                         0.00
   Notes Payable LLC 48                                                                                  0.00
   Deed of Trust Payable                                                                                 0.00
   Accrued Interest                                                                                      0.00
   Security Deposits Liability                                                                      41,137.10
   Security Deposit Clearing                                                                             0.00
   Pet Deposit Payable                                                                                   0.00
   Unearned Income                                                                                       0.00
   Mortgage Payable                                                                              4,337,814.81
   1st Mortgage 461                                                                                      0.00
   2nd Mortgage 461                                                                                      0.00
   1st Mortgage 501                                                                                      0.00
   1st Deed 350, Suite 201                                                                               0.00
   2nd Deed 350, Suite 201                                                                               0.00
   1st Deed 350, Suite 200                                                                               0.00
   First Mortgage 350 Suite 203                                                                          0.00
   1st Deed 350 Suites 101, 103                                                                          0.00
   Other Liabilities                                                                                     0.00
   Accum K-1 Losses                                                                                      0.00
   1st Mortgage Gate 5                                                                                   0.00
   2nd Deed Gate 5                                                                                       0.00
   1st Mortgage Duffy Place                                                                              0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               581 01, 2020
                                                     of 2121                                         05:56 PM
025-The Creekside Center (25)                                                                            Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,378,951.91
 TOTAL LIABILITIES                                                                                 4,429,494.56

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,300,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -1,110,818.25
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -334,789.18
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 582 01, 2020
                                                       of 2121                                         05:56 PM
025-The Creekside Center (25)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  Retained Earingins - Owned Properties                                                                   0.00
  K1-Losses                                                                                               0.00
  Net Income (Loss) Current                                                                        -155,110.26
  Appliance Depreciation                                                                                  0.00
  TOTAL EQUITY                                                                                   1,699,282.31
TOTAL LIABILITIES & EQUITY                                                                       6,128,776.87

  Total of All                                                                                           0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               583 01, 2020
                                                     of 2121                                         05:56 PM
025-The Creekside Center (25)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                    8,590.28
  461 Bank Acct                                                                                          0.00
  501 Bank Acct                                                                                          0.00
  1015 -Reserve Account                                                                                  0.00
  1020 OLD Clearing                                                                                      0.00
  PFI First Community                                                                                    0.00
  Clearing                                                                                               0.00
  PISF Inc. Transfer                                                                                     0.00
  PFI Cash - Transfer                                                                                    0.00
  Money Market                                                                                           0.00
  Escrow Account                                                                                         0.00
  Fremont Checking Account                                                                               0.00
  Interest Cash                                                                                          0.00
  Petty Cash                                                                                             0.00
  Cash Hammondale                                                                                        0.00
  Cash 461                                                                                               0.00
  Cash 501                                                                                               0.00
  TOTAL CASH                                                                                         8,590.28

    RECEIVABLES
    Property Receivables                                                                                 0.00
    Loan Receivables                                                                                     0.00
    Other Receivables                                                                                    0.00
    Officer - Due to/from                                                                                0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                     2,764.76
    A/R Other - Melissa B                                                                                0.00
    A/R Other - People home equity                                                                       0.00
    A/R Collections                                                                                      0.00
    A/R Security Deposits                                                                                0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                       2,764.76

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                               1,495.44
   Reserve - Improvements                                                                                0.00
   Prepaid Maint. Contract                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid Mortgage Interest                                                                             0.00
   Prepaid Taxes                                                                                         0.00
   TOTAL RESERVES & PREPAIDS                                                                         1,495.44
  TOTAL CURRENT ASSETS                                                                              12,850.48


            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               584 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                    0.00
    Land                                                                                         1,349,575.00
    Land - 501                                                                                           0.00
    Land - PI 20 LLC                                                                                     0.00
    Land - 200 Gate 5                                                                                    0.00
    Land - Duffy                                                                                         0.00
    Land - 49 Ignacio                                                                                    0.00
    Land - 350 Ignacio Suite 200                                                                         0.00
    Land - PI 21 LLC                                                                                     0.00
    Land 30 Clay Court                                                                                   0.00
    Land - 690 DeLong                                                                                    0.00
    Building                                                                                     5,398,300.00
    Fixtures & Appliances                                                                                0.00
    Improvements                                                                                         0.00
    Additional basis                                                                                     0.00
    Accum Depreciation                                                                            -835,313.69
    Building - 501                                                                                       0.00
    Accum Depreciation Building - 501                                                                    0.00
    Building - PI 20                                                                                     0.00
    A/D Building PI 20                                                                                   0.00
    Building - 200 Gate 5                                                                                0.00
    Open                                                                                                 0.00
    Accum Depreciation Gate 5                                                                            0.00
    Buidling Duffy Place                                                                                 0.00
    Accum Depreciation Duffy Place                                                                       0.00
    Building 49 Ignacio                                                                                  0.00
    Accum Depreciation 49 Ignacio                                                                        0.00
    Building - Hammondale                                                                                0.00
    Accum Depr Hammondale                                                                                0.00
    350 Ignacio #200                                                                                     0.00
    A/D 350 Ignacio #200                                                                                 0.00
    350 Ignacio #101                                                                                     0.00
    A/D 350 Ignacio #101                                                                                 0.00
    Building - 30 Clay Ct.                                                                               0.00
    A/D 30 Clay Ct.                                                                                      0.00
    Building 690 DeLong                                                                                  0.00
    A/D Building 690 DeLong                                                                              0.00
    350 Ignacio #103                                                                                     0.00
    A/D 350 Ingacio #103                                                                                 0.00
    350 Ignacio #201                                                                                     0.00
    350 Ignacio # 203                                                                                    0.00
    A/D 350 Ignacio #203                                                                                 0.00
    350 Ignacio #100                                                                                     0.00
    A/D Ignacio #100                                                                                     0.00
    350 Ignacio #300                                                                                     0.00
    A/D 350 Ignacio #300                                                                                 0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               585 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  Furniture and Fixtures                                                                              3,104.99
  A/D Furn. & Fixt.                                                                                       0.00
  Furniture & Fixt Hamm                                                                                   0.00
  Furniture & Fixt Gate                                                                                   0.00
  A/D Furn./Fixt. Hamm                                                                                    0.00
  A/D Furn./Fixt. Gate                                                                                    0.00
  Computers                                                                                               0.00
  A/D Computers                                                                                           0.00
  A/V Equipment                                                                                           0.00
  Vehicles                                                                                                0.00
  A/D Vehicles                                                                                            0.00
Tenant Imp. 350 Ignacio                                                                                   0.00
  A/D Tenant Imp.                                                                                         0.00
Acum. Gain (Loss) Gate                                                                                    0.00
Accum. Gain (Loss) Hamm                                                                                   0.00
Accum. Gain (Loss) 501                                                                                    0.00
  Accum Gain Loss - 461                                                                                   0.00
  Accum Depreciation Fixed Assets                                                                         0.00
 NET FIXED ASSETS                                                                                5,915,666.30

  ACQUISITION ASSETS
   Closing Costs                                                                                   151,698.86
   A/A Closing Costs                                                                                     0.00
   Syndication Costs                                                                                     0.00
   Loan Fees                                                                                        41,290.25
   Accum Amort Loan Fees                                                                           -39,913.86
   Personal Property                                                                               100,000.00
   Accum Depreciation Personal Property                                                            -96,666.86
   Organization Costs                                                                               20,848.49
   Accum Amort Organization Costs                                                                        0.00
  NET ACQUISITION ASSETS                                                                           177,256.88

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               586 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
    2002 Other Improvements                                                                               0.00
    2002 Improvement Salaries                                                                             0.00
    2003 Bathroom Improvements                                                                            0.00
    2003 Kitchen Improvements                                                                             0.00
    2003 Floor Improvements                                                                               0.00
    2003 Window Improvements                                                                              0.00
    461-2003 Windows Improvements                                                                         0.00
    501-2003 Window Improvement                                                                           0.00
    2003 Building Improvements                                                                            0.00
    461-2003 Building Improvements                                                                        0.00
    501-2003 Building Improvements                                                                        0.00
    2003 Roof Improvements                                                                                0.00
    2003 Other Improvements                                                                               0.00
    461-2003 Other Improvements                                                                           0.00
    501-2003 Other Improvements                                                                           0.00
    2004 Bathroom Improvements                                                                            0.00
    2004 Kitchen Improvements                                                                             0.00
    2004 Floor Improvements                                                                               0.00
    461-2004 Floor Improvements                                                                           0.00
    501-2004 Floor Improvements                                                                           0.00
    2004 Window Improvements                                                                              0.00
    461-2004 Window Improvements                                                                          0.00
    501-2004 Window Improvements                                                                          0.00
    2004 Building Improvements                                                                            0.00
    2004 Roof Improvements                                                                                0.00
    2004 Other Improvements                                                                               0.00
    461-2004 Other Improvements                                                                           0.00
    501-2004 Other Improvements                                                                           0.00
    2005 Bathroom Improvements                                                                            0.00
    2005 Kitchen Improvements                                                                             0.00
    461-2005 Kitchen Improvements                                                                         0.00
    501-2005 Kitchen Improvements                                                                         0.00
    2005 Floor Improvements                                                                               0.00
    461-2005 Floor Improvements                                                                           0.00
    501-2005 Floor Improvements                                                                           0.00
    2005 Window Improvements                                                                              0.00
    2005 Building Improvements                                                                            0.00
    2005 Roof Improvements                                                                                0.00
    2005 Other Improvements                                                                               0.00
    461-2005 Other Improvements                                                                           0.00
    501-2005 Other Improvements                                                                           0.00
    2005 Improvement Salaries                                                                             0.00
    2006 Bathroom Improvements                                                                            0.00
    2006 Kitchen Improvements                                                                             0.00
    461-2006 Kitchen Improvements                                                                         0.00
    501-2006 Kitchen Improvements                                                                         0.00
    2006 Floor Improvements                                                                               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               587 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
    461-2006 Floor Improvements                                                                           0.00
    501-2006 Floor Improvements                                                                           0.00
    2006 Window Improvements                                                                              0.00
    2006 Building Improvements                                                                            0.00
    461-2006 Building Improvements                                                                        0.00
    501-2006 Building Improvements                                                                        0.00
    2006 Roof Improvements                                                                                0.00
    2006 Other Improvements                                                                               0.00
    2007 Bathroom Improvements                                                                            0.00
    461-2007 Bathroom Improvements                                                                        0.00
    501-2007 Bathroom Improvements                                                                        0.00
    2007 Kitchen Improvements                                                                             0.00
    2007 Floor Improvements                                                                               0.00
    461-2007 Floor Improvements                                                                           0.00
    501-2007 Floor Improvements                                                                           0.00
    2007 Window Improvements                                                                              0.00
    2007 Building Improvements                                                                            0.00
    461-2007 Building Improvements                                                                        0.00
    501-2007 Building Improvements                                                                        0.00
    2007 Roof Improvements                                                                                0.00
    2007 Other Improvements                                                                               0.00
    461-2007 Other Improvements                                                                           0.00
    501-2007 Other Improvements                                                                           0.00
    2008 Bathroom Improvements                                                                            0.00
    461-2008 Bathrooms Improvements                                                                       0.00
    501-2008 Bathroom Improvements                                                                        0.00
    2008 Kitchen Improvements                                                                             0.00
    461-2008 Kitchen Improvements                                                                         0.00
    501-2008 Kitchen Improvements                                                                         0.00
    2008 Floor Improvements                                                                               0.00
    461-2008 Floor Improvements                                                                           0.00
    501-2008 Floor Improvements                                                                           0.00
    2008 Window Improvements                                                                              0.00
    2008 Building Improvements                                                                            0.00
    2008 Roof Improvements                                                                                0.00
    2008 Other Improvements                                                                               0.00
    461-2008 Other Improvements                                                                           0.00
    501-2008 Other Improvements                                                                           0.00
    2009 Bathroom Improvements                                                                            0.00
    2009 Kitchen Improvements                                                                             0.00
    2009 Floor Improvements                                                                               0.00
    2009 Window Improvements                                                                              0.00
    2009 Building Improvements                                                                            0.00
    2009 Roof Improvements                                                                                0.00
    2009 Other Improvements                                                                               0.00
    461-2009 Other Improvements                                                                           0.00
    501-2009 Other Improvements                                                                           0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               588 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
   2010 Other Improvements                                                                                0.00
   2011 Other Improvements                                                                                0.00
   2012 Other Improvements                                                                                0.00
   2013 Other Improvements                                                                                0.00
   2013-Roof Improvement                                                                                  0.00
   2014 Other Improvements                                                                                0.00
   2014 T/O Misc. Expense                                                                                 0.00
   2014 T/O Materials                                                                                     0.00
   2014 T/O Outside Vendor                                                                                0.00
   2014 - Roof                                                                                            0.00
   2015 Other Improvements                                                                          39,694.43
   T/O Misc. Exp.                                                                                         0.00
   2015 T/O Materiales                                                                                    0.00
   T/O Outside Vendor                                                                                     0.00
   2016 Other Improvements                                                                         138,897.09
   2016 T/O Misc. Exp.                                                                                    0.00
   2016 T/O Materials                                                                                   329.84
   2016 T/O outside vendors                                                                         16,090.11
   2016 Hills Assessments                                                                                 0.00
   2017 Other Improvements                                                                         136,901.69
   2017 T/O Misc. Exp.                                                                                    0.00
   2017 T/O Materials                                                                                 3,196.92
   2017 T/O Outside Vendor                                                                          20,103.07
   2017 Hills Assessments                                                                                 0.00
   2018 Other Improvements                                                                         444,400.22
   2018 T/O Misc. Exp.                                                                                    0.00
   2018 T/O Materials                                                                                 7,680.15
   2018 T/O Outside Vendor                                                                          15,415.00
   2018 Hills Assessments                                                                                 0.00
   2019 Other Improvements                                                                          55,210.77
   2019 T/O Misc. Exp.                                                                                    0.00
   2019 T/O Materials                                                                                 2,806.13
   2019 T/O Outside Vendor                                                                          13,795.00
   2019 Hills Assessments                                                                                 0.00
   2020 Other Improvements                                                                            5,953.00
   2020 T/O Misc. Exp.                                                                                    0.00
   2020 T/O Materials                                                                                 2,561.10
   2020 T/O Outside Vendor                                                                          20,343.78
   2020 Hills Assessments                                                                                 0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                       923,378.30
   Accum Deprec - Capital Improvements                                                             188,711.09
  NET CAPITALIZED IMPROVEMENTS                                                                     734,667.21

  OTHER ASSETS
   Security Deposits                                                                                     0.00
   Investment - LLC 21                                                                                   0.00
   Investment - LLC 24                                                                                   0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               589 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
    Investment - LLC 27                                                                                   0.00
    Investment - LLC 28                                                                                   0.00
    Investment - LLC 29                                                                                   0.00
    Investment - LLC 25                                                                                   0.00
    Investment - LLC 26                                                                                   0.00
    Investment - LLC 31                                                                                   0.00
    Investment - LLC 34                                                                                   0.00
    Investment - LLC 35                                                                                   0.00
    Investment - LLC 36                                                                                   0.00
    Investment LLC 37                                                                                     0.00
    Investment LLC 38                                                                                     0.00
    Investment - LLC 39                                                                                   0.00
    Investment - LLC 40                                                                                   0.00
    Investment - LLC 41                                                                                   0.00
    Investment - LLC 42                                                                                   0.00
    Investment - LLC 43                                                                                   0.00
                                                                                                          0.00
    investment - LLC 45                                                                                   0.00
    Investment in 48                                                                                      0.00
    BofA Teller Rental                                                                                    0.00
    Investment - 16914                                                                                    0.00
    Investment - Rafael Gardens                                                                           0.00
    Investment - 1129 3rd Street                                                                          0.00
    LP Units                                                                                              0.00
    Investment - US Performing Arts                                                                       0.00
    Investment - Marin CoWork                                                                             0.00
    Limited Liability Companies                                                                           0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                0.00
   Duffy Due to/from                                                                                     0.00
   PISF III                                                                                              0.00
   PISF IV                                                                                               0.00
   PISF VI                                                                                               0.00
   PISF VII                                                                                              0.00
   PISF IX                                                                                               0.00
   PISF XI                                                                                               0.00
   PISF XII                                                                                              0.00
   PISF XIII                                                                                             0.00
   PISF XIV                                                                                              0.00
   PISF XV                                                                                               0.00
   PISF XVI                                                                                              0.00
   PISF XVII                                                                                             0.00
   PISF XVIII                                                                                            0.00
   461 Due To/From                                                                                       0.00
   501 Due/To From                                                                                       0.00
   Hammondale Due To/From                                                                                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               590 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                             Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -711,664.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 591 01, 2020
                                                       of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
   Due To/From PISF, Inc.                                                                                 0.00
   Due To/From PIM                                                                                        0.00
   Note Receivable                                                                                        0.00
   7200 Redwood Due to/From                                                                               0.00
   355 Due to / from                                                                                      0.00
   Due to/from 350 Ignacio Assoc.                                                                         0.00
   1222 Due to/from                                                                                       0.00
   419 Prospect due to/from                                                                               0.00
 TOTAL LONG TERM RECEIVABLES                                                                       -711,664.00
TOTAL ASSETS                                                                                     6,128,776.87
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                 23,578.69
   Deferred Revenue                                                                                      0.00
   Unearned Rent                                                                                    19,100.49
   FTB Taxes Payable                                                                                     0.00
   PPP Loan                                                                                              0.00
   Property Tax Payable                                                                              7,863.47
   Insurance Payable                                                                                     0.00
   Accrued Expenses                                                                                      0.00
  TOTAL CURRENT LIABILITIES                                                                         50,542.65

  LONG TERM LIABILITIES
   Notes Payable                                                                                         0.00
   Notes Payable LLC 48                                                                                  0.00
   Deed of Trust Payable                                                                                 0.00
   Accrued Interest                                                                                      0.00
   Security Deposits Liability                                                                      41,137.10
   Security Deposit Clearing                                                                             0.00
   Pet Deposit Payable                                                                                   0.00
   Unearned Income                                                                                       0.00
   Mortgage Payable                                                                              4,337,814.81
   1st Mortgage 461                                                                                      0.00
   2nd Mortgage 461                                                                                      0.00
   1st Mortgage 501                                                                                      0.00
   1st Deed 350, Suite 201                                                                               0.00
   2nd Deed 350, Suite 201                                                                               0.00
   1st Deed 350, Suite 200                                                                               0.00
   First Mortgage 350 Suite 203                                                                          0.00
   1st Deed 350 Suites 101, 103                                                                          0.00
   Other Liabilities                                                                                     0.00
   Accum K-1 Losses                                                                                      0.00
   1st Mortgage Gate 5                                                                                   0.00
   2nd Deed Gate 5                                                                                       0.00
   1st Mortgage Duffy Place                                                                              0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               592 01, 2020
                                                     of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                            Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,378,951.91
 TOTAL LIABILITIES                                                                                 4,429,494.56

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,300,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -1,110,818.25
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -334,789.18
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 593 01, 2020
                                                       of 2121                                         05:55 PM
025-The Creekside Center (25)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  Retained Earingins - Owned Properties                                                                   0.00
  K1-Losses                                                                                               0.00
  Net Income (Loss) Current                                                                        -155,110.26
  Appliance Depreciation                                                                                  0.00
  TOTAL EQUITY                                                                                   1,699,282.31
TOTAL LIABILITIES & EQUITY                                                                       6,128,776.87

  Total of All                                                                                           0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               594 01, 2020
                                                     of 2121                                         05:55 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 25, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       595
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
025-The Creekside Center (25)                                                                             Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                  %         Year to Date                 %
   Investment 16914                             0.00                0.00                0.00               0.00
   open                                         0.00                0.00                0.00               0.00
   22 Due/to From                               0.00                0.00                0.00               0.00
INCOME
  Rent Income                              805,071.92              98.50          805,071.92              98.50
  Prepaid Rental Income                          0.00               0.00                0.00               0.00
  Parking Fees                                   0.00               0.00                0.00               0.00
  Pet Rent                                       0.00               0.00                0.00               0.00
  Laundry income                                 0.00               0.00                0.00               0.00
  Commercial Recovery Income                     0.00               0.00                0.00               0.00
  Prior Year Recovery Income                     0.00               0.00                0.00               0.00
  Utility Income                            12,274.14               1.50           12,274.14               1.50
  Storage Income                                 0.00               0.00                0.00               0.00
  Association Fees                               0.00               0.00                0.00               0.00
  Management Fee Income                          0.00               0.00                0.00               0.00
  Outside Management Income                      0.00               0.00                0.00               0.00
  Admin Fee Income                               0.00               0.00                0.00               0.00
  Interest Income                                0.00               0.00                0.00               0.00
  Tax Return Prep. Income                        0.00               0.00                0.00               0.00
  Accounting Fees                                0.00               0.00                0.00               0.00
  G.P. Fee Income                                0.00               0.00                0.00               0.00
  LLC Distribution Income                        0.00               0.00                0.00               0.00
  Partnership Income                             0.00               0.00                0.00               0.00
  Commission income                              0.00               0.00                0.00               0.00
  Sale of Units                                  0.00               0.00                0.00               0.00
  Gain on Sale of Property                       0.00               0.00                0.00               0.00
TOTAL INCOME                               817,346.06             100.00          817,346.06             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            234,003.80              28.63          234,003.80              28.63
   Promo/Move-In Incentives                      0.00               0.00                0.00               0.00
   Referral Fees                                 0.00               0.00                0.00               0.00
   Salaries                                      0.00               0.00                0.00               0.00
   Pension                                       0.00               0.00                0.00               0.00
   Section 125 Misc                              0.00               0.00                0.00               0.00
   NextGen PRWCPTC                               0.00               0.00                0.00               0.00
   Advertising                                 379.59               0.05              379.59               0.05
   Marketing Subscriptions                       0.00               0.00                0.00               0.00
   Marketing Tools                               0.00               0.00                0.00               0.00
   Signs                                     3,148.82               0.39            3,148.82               0.39
   Do not use me                                 0.00               0.00                0.00               0.00
   Other Renting Expenses                    4,130.83               0.51            4,130.83               0.51
            Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 596 01, 2020
                                                       of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Bad Debt Expense                             0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                       0.00              0.00                0.00               0.00
   Credit Check Fees Paid                       0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                241,663.04               29.57         241,663.04               29.57

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00              0.00                0.00               0.00
   Alarm                                    1,440.00              0.18            1,440.00               0.18
   Legal                                    1,215.00              0.15            1,215.00               0.15
   Computer Services                            0.00              0.00                0.00               0.00
   Temp. Help                                   0.00              0.00                0.00               0.00
   Consultants                                  0.00              0.00                0.00               0.00
   Administaff                                  0.00              0.00                0.00               0.00
   Outside Services                         4,474.96              0.55            4,474.96               0.55
   Collection Expense                           0.00              0.00                0.00               0.00
    Prof. Fees KC                               0.00              0.00                0.00               0.00
   Office Expense                               0.00              0.00                0.00               0.00
   Bottled Water                                0.00              0.00                0.00               0.00
   Bank Charges                                 0.00              0.00                0.00               0.00
   NextGen Expenses                             0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                     0.00              0.00                0.00               0.00
   Security Patrol                              0.00              0.00                0.00               0.00
   Auto Expense                                 0.00              0.00                0.00               0.00
   Travel & Entertainment                       0.00              0.00                0.00               0.00
   Luncheon Meetings                            0.00              0.00                0.00               0.00
   Loan Servicing Fees                          0.00              0.00                0.00               0.00
   Promotions - Corporate                       0.00              0.00                0.00               0.00
   Association Dues                             0.00              0.00                0.00               0.00
   461- Net loss (income)                       0.00              0.00                0.00               0.00
   501-Net Loss (income)                        0.00              0.00                0.00               0.00
   Gifts                                        0.00              0.00                0.00               0.00
   Security Cost                                0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 7,129.96              0.87            7,129.96               0.87

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     47,886.19              5.86           47,886.19               5.86
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                       0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               597 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                             Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                       1,538.00               0.19           1,538.00                0.19
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    49,424.19               6.05          49,424.19                6.05

  UTILITIES EXPENSE
   Gas & Electricity                         75,896.80              9.29           75,896.80               9.29
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      6,187.94              0.76            6,187.94               0.76
   Garbage & Trash Removal                   13,204.81              1.62           13,204.81               1.62
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,345.76              0.16            1,345.76               0.16
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   96,635.31             11.82           96,635.31              11.82

  REPAIRS & MAINTENANCE
   R&M Unit                                       0.00              0.00                0.00               0.00
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                               0.00              0.00                0.00               0.00
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                            0.00              0.00                0.00               0.00
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 598 01, 2020
                                                       of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   R&M - pritim                                 0.00              0.00                0.00               0.00
   R&M-kellys appliance center                  0.00              0.00                0.00               0.00
   R&M - rolgar                                 0.00              0.00                0.00               0.00
   R&M Friedman's                               0.00              0.00                0.00               0.00
   R&M - bucks                                  0.00              0.00                0.00               0.00
   R&M - knilou                                 0.00              0.00                0.00               0.00
   R&M - mfence                                 0.00              0.00                0.00               0.00
   R&M - g&a                                    0.00              0.00                0.00               0.00
   R&M - paving & Concrete                      0.00              0.00                0.00               0.00
   T/O - Materials                              0.00              0.00                0.00               0.00
   T/O - Outside Vendor                         0.00              0.00                0.00               0.00
   T/O - Misc. Expense                          0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                    2,740.05               0.34           2,740.05                0.34
   Cleaning - A&V                               0.00              0.00                0.00               0.00
   Cleaning - garale                            0.00              0.00                0.00               0.00
   R&M - Pest Control                      1,145.00               0.14           1,145.00                0.14
   Landscaping Salaries                         0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                   0.00              0.00                0.00               0.00
   Maint. Salaries                              0.00              0.00                0.00               0.00
   Cleaning Salaries                            0.00              0.00                0.00               0.00
   Painting Salaries                            0.00              0.00                0.00               0.00
   Improvement Salaries                         0.00              0.00                0.00               0.00
   Maintenance Supplies                    5,937.82               0.73           5,937.82                0.73
   R&M - Electrical Supplies                  535.00              0.07              535.00               0.07
   R&M - Landscaping Supplies                 157.59              0.02              157.59               0.02
   Dept. Supplies-fairlumb                      0.00              0.00                0.00               0.00
   Dept. Supplies-maint                         0.00              0.00                0.00               0.00
   Dept. Supplies-depot                         0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                       0.00              0.00                0.00               0.00
   R&M - Pool Supplies                          0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                       0.00              0.00                0.00               0.00
   Dept. Supplies-color                         0.00              0.00                0.00               0.00
   R&M - Landscape                              0.00              0.00                0.00               0.00
   Dept. Supplies-msm                           0.00              0.00                0.00               0.00
   Dept. Supplies-nat                           0.00              0.00                0.00               0.00
   Dept. Supplies-novb                          0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                      0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                        0.00              0.00                0.00               0.00
   Dept. Supplies-peach                         0.00              0.00                0.00               0.00
   Dept. Supplies-pini                          0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                 2,356.19               0.29           2,356.19                0.29
   Supplies - Kelly Moore                       0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                      0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                0.00               0.00
   Dept. Supplies - Water                       0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               599 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                       25.00              0.00               25.00               0.00
   Locks & Keys                            1,851.98               0.23           1,851.98                0.23
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               14,748.63               1.80          14,748.63                1.80

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    561.24               0.07             561.24                0.07
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               600 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                             Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                    504.00              0.06              504.00               0.06
   Contract - Electrical & Lighting          3,125.00               0.38           3,125.00                0.38
   Contract - HVAC Maint.                   25,860.40               3.16          25,860.40                3.16
   Contract R&M                             13,109.39               1.60          13,109.39                1.60
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              30,000.00               3.67          30,000.00                3.67
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                   10,820.00               1.32          10,820.00                1.32
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    83,980.03              10.27          83,980.03               10.27

  TAXES
   Real Estate Taxes                         93,934.36             11.49           93,934.36              11.49
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         93,934.36             11.49           93,934.36              11.49

  INSURANCE EXPENSE
   Package Insurance                          6,201.15              0.76            6,201.15               0.76
   Earthquake Insurance                      10,907.75              1.33           10,907.75               1.33
   Umbrella Insurance                         1,575.00              0.19            1,575.00               0.19
   Flood Insurance                            1,443.32              0.18            1,443.32               0.18
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 601 01, 2020
                                                       of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                              Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 20,127.22                 2.46          20,127.22                2.46

TOTAL OPERATING EXPENSES                    607,642.74              74.34          607,642.74              74.34

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                              -200.00              -0.02             -200.00              -0.02
   Late Charges                              -1,456.85              -0.18           -1,456.85              -0.18
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                  -6,465.80              -0.79           -6,465.80              -0.79
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                          -0.01               0.00               -0.01               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -8,122.66              -0.99           -8,122.66              -0.99

NET OPERATING INCOME                        217,825.98              26.65          217,825.98              26.65

  DEBT SERVICE EXPENSE
   Mortgage Interest                        163,148.02              19.96          163,148.02              19.96
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  163,148.02              19.96          163,148.02              19.96

  NET INC.BEFORE DEP.& TAX                   54,677.96               6.69           54,677.96               6.69

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    171,374.64              20.97          171,374.64              20.97
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    20,000.04               2.45           20,000.04               2.45
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  51,290.16               6.28           51,290.16               6.28
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      8,258.04               1.01            8,258.04               1.01
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  602 01, 2020
                                                        of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               250,922.88               30.70         250,922.88               30.70

NET INC.(LOSS) BEF.TAXES                -196,244.92             -24.01         -196,244.92             -24.01

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         4,733.97               0.58            4,733.97               0.58
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                4,733.97               0.58            4,733.97               0.58

NET INCOME (LOSS)BK                     -200,978.89             -24.59         -200,978.89             -24.59

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               603 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                  %         Year to Date                 %
   Investment 16914                             0.00                0.00                0.00               0.00
   open                                         0.00                0.00                0.00               0.00
   22 Due/to From                               0.00                0.00                0.00               0.00
INCOME
  Rent Income                              475,627.12              97.93          475,627.12              97.93
  Prepaid Rental Income                          0.00               0.00                0.00               0.00
  Parking Fees                                   0.00               0.00                0.00               0.00
  Pet Rent                                       0.00               0.00                0.00               0.00
  Laundry income                                 0.00               0.00                0.00               0.00
  Commercial Recovery Income                     0.00               0.00                0.00               0.00
  Prior Year Recovery Income                     0.00               0.00                0.00               0.00
  Utility Income                            10,049.33               2.07           10,049.33               2.07
  Storage Income                                 0.00               0.00                0.00               0.00
  Association Fees                               0.00               0.00                0.00               0.00
  Management Fee Income                          0.00               0.00                0.00               0.00
  Outside Management Income                      0.00               0.00                0.00               0.00
  Admin Fee Income                               0.00               0.00                0.00               0.00
  Interest Income                                0.00               0.00                0.00               0.00
  Tax Return Prep. Income                        0.00               0.00                0.00               0.00
  Accounting Fees                                0.00               0.00                0.00               0.00
  G.P. Fee Income                                0.00               0.00                0.00               0.00
  LLC Distribution Income                        0.00               0.00                0.00               0.00
  Partnership Income                             0.00               0.00                0.00               0.00
  Commission income                              0.00               0.00                0.00               0.00
  Sale of Units                                  0.00               0.00                0.00               0.00
  Gain on Sale of Property                       0.00               0.00                0.00               0.00
TOTAL INCOME                               485,676.45             100.00          485,676.45             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            164,914.37              33.96          164,914.37              33.96
   Promo/Move-In Incentives                      0.00               0.00                0.00               0.00
   Referral Fees                                 0.00               0.00                0.00               0.00
   Salaries                                      0.00               0.00                0.00               0.00
   Pension                                       0.00               0.00                0.00               0.00
   Section 125 Misc                              0.00               0.00                0.00               0.00
   NextGen PRWCPTC                               0.00               0.00                0.00               0.00
   Advertising                               1,648.00               0.34            1,648.00               0.34
   Marketing Subscriptions                       0.00               0.00                0.00               0.00
   Marketing Tools                               0.00               0.00                0.00               0.00
   Signs                                     1,789.39               0.37            1,789.39               0.37
   Do not use me                                 0.00               0.00                0.00               0.00
   Other Renting Expenses                        0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 604 01, 2020
                                                       of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Bad Debt Expense                             0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                       0.00              0.00                0.00               0.00
   Credit Check Fees Paid                       0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                168,351.76               34.66         168,351.76               34.66

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00              0.00                0.00               0.00
   Alarm                                      954.00              0.20              954.00               0.20
   Legal                                      225.00              0.05              225.00               0.05
   Computer Services                            0.00              0.00                0.00               0.00
   Temp. Help                                   0.00              0.00                0.00               0.00
   Consultants                                  0.00              0.00                0.00               0.00
   Administaff                                  0.00              0.00                0.00               0.00
   Outside Services                           313.00              0.06              313.00               0.06
   Collection Expense                           0.00              0.00                0.00               0.00
    Prof. Fees KC                               0.00              0.00                0.00               0.00
   Office Expense                             244.22              0.05              244.22               0.05
   Bottled Water                                0.00              0.00                0.00               0.00
   Bank Charges                                 0.00              0.00                0.00               0.00
   NextGen Expenses                             0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                     0.00              0.00                0.00               0.00
   Security Patrol                              0.00              0.00                0.00               0.00
   Auto Expense                                 0.00              0.00                0.00               0.00
   Travel & Entertainment                       0.00              0.00                0.00               0.00
   Luncheon Meetings                            0.00              0.00                0.00               0.00
   Loan Servicing Fees                          0.00              0.00                0.00               0.00
   Promotions - Corporate                       0.00              0.00                0.00               0.00
   Association Dues                             0.00              0.00                0.00               0.00
   461- Net loss (income)                       0.00              0.00                0.00               0.00
   501-Net Loss (income)                        0.00              0.00                0.00               0.00
   Gifts                                        0.00              0.00                0.00               0.00
   Security Cost                                0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 1,736.22              0.36            1,736.22               0.36

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     28,537.63              5.88           28,537.63               5.88
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                     169.71              0.03              169.71               0.03
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               605 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                             Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    28,707.34               5.91          28,707.34                5.91

  UTILITIES EXPENSE
   Gas & Electricity                         48,290.63              9.94           48,290.63               9.94
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      4,411.04              0.91            4,411.04               0.91
   Garbage & Trash Removal                    6,242.29              1.29            6,242.29               1.29
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,201.20              0.25            1,201.20               0.25
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   60,145.16             12.38           60,145.16              12.38

  REPAIRS & MAINTENANCE
   R&M Unit                                   6,084.95              1.25            6,084.95               1.25
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,399.00              0.29            1,399.00               0.29
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                              2,886.00              0.59            2,886.00               0.59
   R&M - Miscellaneous                        1,286.76              0.26            1,286.76               0.26
   R&M - Windows                                125.00              0.03              125.00               0.03
   R&M - HVAC                                 7,602.75              1.57            7,602.75               1.57
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 606 01, 2020
                                                       of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   R&M - pritim                                 0.00              0.00                0.00               0.00
   R&M-kellys appliance center                  0.00              0.00                0.00               0.00
   R&M - rolgar                                 0.00              0.00                0.00               0.00
   R&M Friedman's                               0.00              0.00                0.00               0.00
   R&M - bucks                                  0.00              0.00                0.00               0.00
   R&M - knilou                                 0.00              0.00                0.00               0.00
   R&M - mfence                                 0.00              0.00                0.00               0.00
   R&M - g&a                                    0.00              0.00                0.00               0.00
   R&M - paving & Concrete                      0.00              0.00                0.00               0.00
   T/O - Materials                              0.00              0.00                0.00               0.00
   T/O - Outside Vendor                         0.00              0.00                0.00               0.00
   T/O - Misc. Expense                          0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                    2,642.60               0.54           2,642.60                0.54
   Cleaning - A&V                               0.00              0.00                0.00               0.00
   Cleaning - garale                            0.00              0.00                0.00               0.00
   R&M - Pest Control                         240.00              0.05              240.00               0.05
   Landscaping Salaries                         0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                   0.00              0.00                0.00               0.00
   Maint. Salaries                              0.00              0.00                0.00               0.00
   Cleaning Salaries                            0.00              0.00                0.00               0.00
   Painting Salaries                            0.00              0.00                0.00               0.00
   Improvement Salaries                         0.00              0.00                0.00               0.00
   Maintenance Supplies                       198.11              0.04              198.11               0.04
   R&M - Electrical Supplies                  181.08              0.04              181.08               0.04
   R&M - Landscaping Supplies                 875.36              0.18              875.36               0.18
   Dept. Supplies-fairlumb                      0.00              0.00                0.00               0.00
   Dept. Supplies-maint                         0.00              0.00                0.00               0.00
   Dept. Supplies-depot                         0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                       0.00              0.00                0.00               0.00
   R&M - Pool Supplies                          0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                       0.00              0.00                0.00               0.00
   Dept. Supplies-color                         0.00              0.00                0.00               0.00
   R&M - Landscape                         3,685.72               0.76           3,685.72                0.76
   Dept. Supplies-msm                           0.00              0.00                0.00               0.00
   Dept. Supplies-nat                           0.00              0.00                0.00               0.00
   Dept. Supplies-novb                          0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                      0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                        0.00              0.00                0.00               0.00
   Dept. Supplies-peach                         0.00              0.00                0.00               0.00
   Dept. Supplies-pini                          0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                    672.55              0.14              672.55               0.14
   Supplies - Kelly Moore                       0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                      0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                0.00               0.00
   Dept. Supplies - Water                       0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               607 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                            1,338.01               0.28           1,338.01                0.28
   R&M - Painting Supplies                      9.11              0.00                9.11               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                 494.04              0.10              494.04               0.10
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               29,721.04               6.12          29,721.04                6.12

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.             500.00               0.10             500.00                0.10
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               608 01, 2020
                                                     of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                             Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    2,721.00               0.56           2,721.00                0.56
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              15,491.00               3.19          15,491.00                3.19
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      420.00              0.09              420.00               0.09
   Contract - Landscaping                    3,978.75               0.82           3,978.75                0.82
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     2,353.00               0.48           2,353.00                0.48
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    25,463.75               5.24          25,463.75                5.24

  TAXES
   Real Estate Taxes                         55,044.27             11.33           55,044.27              11.33
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         55,044.27             11.33           55,044.27              11.33

  INSURANCE EXPENSE
   Package Insurance                          3,771.81              0.78            3,771.81               0.78
   Earthquake Insurance                       6,872.25              1.42            6,872.25               1.42
   Umbrella Insurance                           918.75              0.19              918.75               0.19
   Flood Insurance                              932.19              0.19              932.19               0.19
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 609 01, 2020
                                                       of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                              Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 12,495.00                 2.57          12,495.00                2.57

TOTAL OPERATING EXPENSES                    381,664.54              78.58          381,664.54              78.58

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                 -50.34              -0.01              -50.34              -0.01
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                           -75.34              -0.02              -75.34              -0.02

NET OPERATING INCOME                        104,087.25              21.43          104,087.25              21.43

  DEBT SERVICE EXPENSE
   Mortgage Interest                        103,054.20              21.22          103,054.20              21.22
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  103,054.20              21.22          103,054.20              21.22

  NET INC.BEFORE DEP.& TAX                    1,033.05               0.21            1,033.05               0.21

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     96,280.45              19.82           96,280.45              19.82
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    11,666.69               2.40           11,666.69               2.40
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  41,678.98               8.58           41,678.98               8.58
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      4,817.19               0.99            4,817.19               0.99
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  610 01, 2020
                                                        of 2121                                         05:54 PM
025-The Creekside Center (25)                                                                           Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               154,443.31               31.80         154,443.31               31.80

NET INC.(LOSS) BEF.TAXES                -153,410.26             -31.59         -153,410.26             -31.59

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         1,700.00               0.35            1,700.00               0.35
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                1,700.00               0.35            1,700.00               0.35

NET INCOME (LOSS)BK                     -155,110.26             -31.94         -155,110.26             -31.94

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               611 01, 2020
                                                     of 2121                                         05:54 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 25, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       612
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
025-The Creekside Center (25)                                                                             Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                  %         Year to Date                 %
   Investment 16914                             0.00                0.00                0.00               0.00
   open                                         0.00                0.00                0.00               0.00
   22 Due/to From                               0.00                0.00                0.00               0.00
INCOME
  Rent Income                              805,071.92              98.50          805,071.92              98.50
  Prepaid Rental Income                          0.00               0.00                0.00               0.00
  Parking Fees                                   0.00               0.00                0.00               0.00
  Pet Rent                                       0.00               0.00                0.00               0.00
  Laundry income                                 0.00               0.00                0.00               0.00
  Commercial Recovery Income                     0.00               0.00                0.00               0.00
  Prior Year Recovery Income                     0.00               0.00                0.00               0.00
  Utility Income                            12,274.14               1.50           12,274.14               1.50
  Storage Income                                 0.00               0.00                0.00               0.00
  Association Fees                               0.00               0.00                0.00               0.00
  Management Fee Income                          0.00               0.00                0.00               0.00
  Outside Management Income                      0.00               0.00                0.00               0.00
  Admin Fee Income                               0.00               0.00                0.00               0.00
  Interest Income                                0.00               0.00                0.00               0.00
  Tax Return Prep. Income                        0.00               0.00                0.00               0.00
  Accounting Fees                                0.00               0.00                0.00               0.00
  G.P. Fee Income                                0.00               0.00                0.00               0.00
  LLC Distribution Income                        0.00               0.00                0.00               0.00
  Partnership Income                             0.00               0.00                0.00               0.00
  Commission income                              0.00               0.00                0.00               0.00
  Sale of Units                                  0.00               0.00                0.00               0.00
  Gain on Sale of Property                       0.00               0.00                0.00               0.00
TOTAL INCOME                               817,346.06             100.00          817,346.06             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            234,003.80              28.63          234,003.80              28.63
   Promo/Move-In Incentives                      0.00               0.00                0.00               0.00
   Referral Fees                                 0.00               0.00                0.00               0.00
   Salaries                                      0.00               0.00                0.00               0.00
   Pension                                       0.00               0.00                0.00               0.00
   Section 125 Misc                              0.00               0.00                0.00               0.00
   NextGen PRWCPTC                               0.00               0.00                0.00               0.00
   Advertising                                 379.59               0.05              379.59               0.05
   Marketing Subscriptions                       0.00               0.00                0.00               0.00
   Marketing Tools                               0.00               0.00                0.00               0.00
   Signs                                     3,148.82               0.39            3,148.82               0.39
   Do not use me                                 0.00               0.00                0.00               0.00
   Other Renting Expenses                    4,130.83               0.51            4,130.83               0.51
            Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 613 01, 2020
                                                       of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Bad Debt Expense                             0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                       0.00              0.00                0.00               0.00
   Credit Check Fees Paid                       0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                241,663.04               29.57         241,663.04               29.57

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00              0.00                0.00               0.00
   Alarm                                    1,440.00              0.18            1,440.00               0.18
   Legal                                    1,215.00              0.15            1,215.00               0.15
   Computer Services                            0.00              0.00                0.00               0.00
   Temp. Help                                   0.00              0.00                0.00               0.00
   Consultants                                  0.00              0.00                0.00               0.00
   Administaff                                  0.00              0.00                0.00               0.00
   Outside Services                         4,474.96              0.55            4,474.96               0.55
   Collection Expense                           0.00              0.00                0.00               0.00
    Prof. Fees KC                               0.00              0.00                0.00               0.00
   Office Expense                               0.00              0.00                0.00               0.00
   Bottled Water                                0.00              0.00                0.00               0.00
   Bank Charges                                 0.00              0.00                0.00               0.00
   NextGen Expenses                             0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                     0.00              0.00                0.00               0.00
   Security Patrol                              0.00              0.00                0.00               0.00
   Auto Expense                                 0.00              0.00                0.00               0.00
   Travel & Entertainment                       0.00              0.00                0.00               0.00
   Luncheon Meetings                            0.00              0.00                0.00               0.00
   Loan Servicing Fees                          0.00              0.00                0.00               0.00
   Promotions - Corporate                       0.00              0.00                0.00               0.00
   Association Dues                             0.00              0.00                0.00               0.00
   461- Net loss (income)                       0.00              0.00                0.00               0.00
   501-Net Loss (income)                        0.00              0.00                0.00               0.00
   Gifts                                        0.00              0.00                0.00               0.00
   Security Cost                                0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 7,129.96              0.87            7,129.96               0.87

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     47,886.19              5.86           47,886.19               5.86
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                       0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               614 01, 2020
                                                     of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                             Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                       1,538.00               0.19           1,538.00                0.19
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    49,424.19               6.05          49,424.19                6.05

  UTILITIES EXPENSE
   Gas & Electricity                         75,896.80              9.29           75,896.80               9.29
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      6,187.94              0.76            6,187.94               0.76
   Garbage & Trash Removal                   13,204.81              1.62           13,204.81               1.62
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,345.76              0.16            1,345.76               0.16
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   96,635.31             11.82           96,635.31              11.82

  REPAIRS & MAINTENANCE
   R&M Unit                                       0.00              0.00                0.00               0.00
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                               0.00              0.00                0.00               0.00
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                            0.00              0.00                0.00               0.00
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 615 01, 2020
                                                       of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   R&M - pritim                                 0.00              0.00                0.00               0.00
   R&M-kellys appliance center                  0.00              0.00                0.00               0.00
   R&M - rolgar                                 0.00              0.00                0.00               0.00
   R&M Friedman's                               0.00              0.00                0.00               0.00
   R&M - bucks                                  0.00              0.00                0.00               0.00
   R&M - knilou                                 0.00              0.00                0.00               0.00
   R&M - mfence                                 0.00              0.00                0.00               0.00
   R&M - g&a                                    0.00              0.00                0.00               0.00
   R&M - paving & Concrete                      0.00              0.00                0.00               0.00
   T/O - Materials                              0.00              0.00                0.00               0.00
   T/O - Outside Vendor                         0.00              0.00                0.00               0.00
   T/O - Misc. Expense                          0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                    2,740.05               0.34           2,740.05                0.34
   Cleaning - A&V                               0.00              0.00                0.00               0.00
   Cleaning - garale                            0.00              0.00                0.00               0.00
   R&M - Pest Control                      1,145.00               0.14           1,145.00                0.14
   Landscaping Salaries                         0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                   0.00              0.00                0.00               0.00
   Maint. Salaries                              0.00              0.00                0.00               0.00
   Cleaning Salaries                            0.00              0.00                0.00               0.00
   Painting Salaries                            0.00              0.00                0.00               0.00
   Improvement Salaries                         0.00              0.00                0.00               0.00
   Maintenance Supplies                    5,937.82               0.73           5,937.82                0.73
   R&M - Electrical Supplies                  535.00              0.07              535.00               0.07
   R&M - Landscaping Supplies                 157.59              0.02              157.59               0.02
   Dept. Supplies-fairlumb                      0.00              0.00                0.00               0.00
   Dept. Supplies-maint                         0.00              0.00                0.00               0.00
   Dept. Supplies-depot                         0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                       0.00              0.00                0.00               0.00
   R&M - Pool Supplies                          0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                       0.00              0.00                0.00               0.00
   Dept. Supplies-color                         0.00              0.00                0.00               0.00
   R&M - Landscape                              0.00              0.00                0.00               0.00
   Dept. Supplies-msm                           0.00              0.00                0.00               0.00
   Dept. Supplies-nat                           0.00              0.00                0.00               0.00
   Dept. Supplies-novb                          0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                      0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                        0.00              0.00                0.00               0.00
   Dept. Supplies-peach                         0.00              0.00                0.00               0.00
   Dept. Supplies-pini                          0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                 2,356.19               0.29           2,356.19                0.29
   Supplies - Kelly Moore                       0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                      0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                0.00               0.00
   Dept. Supplies - Water                       0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               616 01, 2020
                                                     of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                       25.00              0.00               25.00               0.00
   Locks & Keys                            1,851.98               0.23           1,851.98                0.23
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               14,748.63               1.80          14,748.63                1.80

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    561.24               0.07             561.24                0.07
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               617 01, 2020
                                                     of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                             Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                    504.00              0.06              504.00               0.06
   Contract - Electrical & Lighting          3,125.00               0.38           3,125.00                0.38
   Contract - HVAC Maint.                   25,860.40               3.16          25,860.40                3.16
   Contract R&M                             13,109.39               1.60          13,109.39                1.60
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              30,000.00               3.67          30,000.00                3.67
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                   10,820.00               1.32          10,820.00                1.32
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    83,980.03              10.27          83,980.03               10.27

  TAXES
   Real Estate Taxes                         93,934.36             11.49           93,934.36              11.49
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         93,934.36             11.49           93,934.36              11.49

  INSURANCE EXPENSE
   Package Insurance                          6,201.15              0.76            6,201.15               0.76
   Earthquake Insurance                      10,907.75              1.33           10,907.75               1.33
   Umbrella Insurance                         1,575.00              0.19            1,575.00               0.19
   Flood Insurance                            1,443.32              0.18            1,443.32               0.18
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 618 01, 2020
                                                       of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                              Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 20,127.22                 2.46          20,127.22                2.46

TOTAL OPERATING EXPENSES                    607,642.74              74.34          607,642.74              74.34

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                              -200.00              -0.02             -200.00              -0.02
   Late Charges                              -1,456.85              -0.18           -1,456.85              -0.18
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                  -6,465.80              -0.79           -6,465.80              -0.79
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                          -0.01               0.00               -0.01               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -8,122.66              -0.99           -8,122.66              -0.99

NET OPERATING INCOME                        217,825.98              26.65          217,825.98              26.65

  DEBT SERVICE EXPENSE
   Mortgage Interest                        163,148.02              19.96          163,148.02              19.96
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  163,148.02              19.96          163,148.02              19.96

  NET INC.BEFORE DEP.& TAX                   54,677.96               6.69           54,677.96               6.69

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    171,374.64              20.97          171,374.64              20.97
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    20,000.04               2.45           20,000.04               2.45
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  51,290.16               6.28           51,290.16               6.28
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      8,258.04               1.01            8,258.04               1.01
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  619 01, 2020
                                                        of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                           Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               250,922.88               30.70         250,922.88               30.70

NET INC.(LOSS) BEF.TAXES                 -196,244.92            -24.01         -196,244.92             -24.01

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          4,733.97              0.58            4,733.97               0.58
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 4,733.97              0.58            4,733.97               0.58

NET INCOME (LOSS)BK                      -200,978.89            -24.59         -200,978.89             -24.59

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance           Difference
1010 - Checking                             6,020.62          4,351.24           -1,669.38
1015 -Reserve Account                      35,795.00              0.00          -35,795.00
Fremont Checking Account                        0.00              0.00                 0.00
Total Cash                                 41,815.62          4,351.24          -37,464.38

Year to Date                       Beginning Balance    Ending Balance           Difference
1010 - Checking                             6,020.62          4,351.24           -1,669.38
1015 -Reserve Account                      35,795.00              0.00          -35,795.00
Fremont Checking Account                        0.00              0.00                 0.00
Total Cash                                 41,815.62          4,351.24          -37,464.38




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               620 01, 2020
                                                     of 2121                                         05:53 PM
025-The Creekside Center (25)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                  %         Year to Date                 %
   Investment 16914                             0.00                0.00                0.00               0.00
   open                                         0.00                0.00                0.00               0.00
   22 Due/to From                               0.00                0.00                0.00               0.00
INCOME
  Rent Income                              475,627.12              97.93          475,627.12              97.93
  Prepaid Rental Income                          0.00               0.00                0.00               0.00
  Parking Fees                                   0.00               0.00                0.00               0.00
  Pet Rent                                       0.00               0.00                0.00               0.00
  Laundry income                                 0.00               0.00                0.00               0.00
  Commercial Recovery Income                     0.00               0.00                0.00               0.00
  Prior Year Recovery Income                     0.00               0.00                0.00               0.00
  Utility Income                            10,049.33               2.07           10,049.33               2.07
  Storage Income                                 0.00               0.00                0.00               0.00
  Association Fees                               0.00               0.00                0.00               0.00
  Management Fee Income                          0.00               0.00                0.00               0.00
  Outside Management Income                      0.00               0.00                0.00               0.00
  Admin Fee Income                               0.00               0.00                0.00               0.00
  Interest Income                                0.00               0.00                0.00               0.00
  Tax Return Prep. Income                        0.00               0.00                0.00               0.00
  Accounting Fees                                0.00               0.00                0.00               0.00
  G.P. Fee Income                                0.00               0.00                0.00               0.00
  LLC Distribution Income                        0.00               0.00                0.00               0.00
  Partnership Income                             0.00               0.00                0.00               0.00
  Commission income                              0.00               0.00                0.00               0.00
  Sale of Units                                  0.00               0.00                0.00               0.00
  Gain on Sale of Property                       0.00               0.00                0.00               0.00
TOTAL INCOME                               485,676.45             100.00          485,676.45             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            164,914.37              33.96          164,914.37              33.96
   Promo/Move-In Incentives                      0.00               0.00                0.00               0.00
   Referral Fees                                 0.00               0.00                0.00               0.00
   Salaries                                      0.00               0.00                0.00               0.00
   Pension                                       0.00               0.00                0.00               0.00
   Section 125 Misc                              0.00               0.00                0.00               0.00
   NextGen PRWCPTC                               0.00               0.00                0.00               0.00
   Advertising                               1,648.00               0.34            1,648.00               0.34
   Marketing Subscriptions                       0.00               0.00                0.00               0.00
   Marketing Tools                               0.00               0.00                0.00               0.00
   Signs                                     1,789.39               0.37            1,789.39               0.37
   Do not use me                                 0.00               0.00                0.00               0.00
   Other Renting Expenses                        0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 621 01, 2020
                                                       of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Bad Debt Expense                             0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                       0.00              0.00                0.00               0.00
   Credit Check Fees Paid                       0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                168,351.76               34.66         168,351.76               34.66

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00              0.00                0.00               0.00
   Alarm                                      954.00              0.20              954.00               0.20
   Legal                                      225.00              0.05              225.00               0.05
   Computer Services                            0.00              0.00                0.00               0.00
   Temp. Help                                   0.00              0.00                0.00               0.00
   Consultants                                  0.00              0.00                0.00               0.00
   Administaff                                  0.00              0.00                0.00               0.00
   Outside Services                           313.00              0.06              313.00               0.06
   Collection Expense                           0.00              0.00                0.00               0.00
    Prof. Fees KC                               0.00              0.00                0.00               0.00
   Office Expense                             244.22              0.05              244.22               0.05
   Bottled Water                                0.00              0.00                0.00               0.00
   Bank Charges                                 0.00              0.00                0.00               0.00
   NextGen Expenses                             0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                     0.00              0.00                0.00               0.00
   Security Patrol                              0.00              0.00                0.00               0.00
   Auto Expense                                 0.00              0.00                0.00               0.00
   Travel & Entertainment                       0.00              0.00                0.00               0.00
   Luncheon Meetings                            0.00              0.00                0.00               0.00
   Loan Servicing Fees                          0.00              0.00                0.00               0.00
   Promotions - Corporate                       0.00              0.00                0.00               0.00
   Association Dues                             0.00              0.00                0.00               0.00
   461- Net loss (income)                       0.00              0.00                0.00               0.00
   501-Net Loss (income)                        0.00              0.00                0.00               0.00
   Gifts                                        0.00              0.00                0.00               0.00
   Security Cost                                0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 1,736.22              0.36            1,736.22               0.36

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     28,537.63              5.88           28,537.63               5.88
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                     169.71              0.03              169.71               0.03
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               622 01, 2020
                                                     of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                             Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    28,707.34               5.91          28,707.34                5.91

  UTILITIES EXPENSE
   Gas & Electricity                         48,290.63              9.94           48,290.63               9.94
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      4,411.04              0.91            4,411.04               0.91
   Garbage & Trash Removal                    6,242.29              1.29            6,242.29               1.29
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,201.20              0.25            1,201.20               0.25
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   60,145.16             12.38           60,145.16              12.38

  REPAIRS & MAINTENANCE
   R&M Unit                                   6,084.95              1.25            6,084.95               1.25
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,399.00              0.29            1,399.00               0.29
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                              2,886.00              0.59            2,886.00               0.59
   R&M - Miscellaneous                        1,286.76              0.26            1,286.76               0.26
   R&M - Windows                                125.00              0.03              125.00               0.03
   R&M - HVAC                                 7,602.75              1.57            7,602.75               1.57
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 623 01, 2020
                                                       of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   R&M - pritim                                 0.00              0.00                0.00               0.00
   R&M-kellys appliance center                  0.00              0.00                0.00               0.00
   R&M - rolgar                                 0.00              0.00                0.00               0.00
   R&M Friedman's                               0.00              0.00                0.00               0.00
   R&M - bucks                                  0.00              0.00                0.00               0.00
   R&M - knilou                                 0.00              0.00                0.00               0.00
   R&M - mfence                                 0.00              0.00                0.00               0.00
   R&M - g&a                                    0.00              0.00                0.00               0.00
   R&M - paving & Concrete                      0.00              0.00                0.00               0.00
   T/O - Materials                              0.00              0.00                0.00               0.00
   T/O - Outside Vendor                         0.00              0.00                0.00               0.00
   T/O - Misc. Expense                          0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                    2,642.60               0.54           2,642.60                0.54
   Cleaning - A&V                               0.00              0.00                0.00               0.00
   Cleaning - garale                            0.00              0.00                0.00               0.00
   R&M - Pest Control                         240.00              0.05              240.00               0.05
   Landscaping Salaries                         0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                   0.00              0.00                0.00               0.00
   Maint. Salaries                              0.00              0.00                0.00               0.00
   Cleaning Salaries                            0.00              0.00                0.00               0.00
   Painting Salaries                            0.00              0.00                0.00               0.00
   Improvement Salaries                         0.00              0.00                0.00               0.00
   Maintenance Supplies                       198.11              0.04              198.11               0.04
   R&M - Electrical Supplies                  181.08              0.04              181.08               0.04
   R&M - Landscaping Supplies                 875.36              0.18              875.36               0.18
   Dept. Supplies-fairlumb                      0.00              0.00                0.00               0.00
   Dept. Supplies-maint                         0.00              0.00                0.00               0.00
   Dept. Supplies-depot                         0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                       0.00              0.00                0.00               0.00
   R&M - Pool Supplies                          0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                       0.00              0.00                0.00               0.00
   Dept. Supplies-color                         0.00              0.00                0.00               0.00
   R&M - Landscape                         3,685.72               0.76           3,685.72                0.76
   Dept. Supplies-msm                           0.00              0.00                0.00               0.00
   Dept. Supplies-nat                           0.00              0.00                0.00               0.00
   Dept. Supplies-novb                          0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                      0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                        0.00              0.00                0.00               0.00
   Dept. Supplies-peach                         0.00              0.00                0.00               0.00
   Dept. Supplies-pini                          0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                    672.55              0.14              672.55               0.14
   Supplies - Kelly Moore                       0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                      0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                0.00               0.00
   Dept. Supplies - Water                       0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               624 01, 2020
                                                     of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                            1,338.01               0.28           1,338.01                0.28
   R&M - Painting Supplies                      9.11              0.00                9.11               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                 494.04              0.10              494.04               0.10
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               29,721.04               6.12          29,721.04                6.12

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.             500.00               0.10             500.00                0.10
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               625 01, 2020
                                                     of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                             Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    2,721.00               0.56           2,721.00                0.56
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              15,491.00               3.19          15,491.00                3.19
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      420.00              0.09              420.00               0.09
   Contract - Landscaping                    3,978.75               0.82           3,978.75                0.82
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     2,353.00               0.48           2,353.00                0.48
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    25,463.75               5.24          25,463.75                5.24

  TAXES
   Real Estate Taxes                         55,044.27             11.33           55,044.27              11.33
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         55,044.27             11.33           55,044.27              11.33

  INSURANCE EXPENSE
   Package Insurance                          3,771.81              0.78            3,771.81               0.78
   Earthquake Insurance                       6,872.25              1.42            6,872.25               1.42
   Umbrella Insurance                           918.75              0.19              918.75               0.19
   Flood Insurance                              932.19              0.19              932.19               0.19
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 626 01, 2020
                                                       of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                              Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 12,495.00                 2.57          12,495.00                2.57

TOTAL OPERATING EXPENSES                    381,664.54              78.58          381,664.54              78.58

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                 -50.34              -0.01              -50.34              -0.01
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                           -75.34              -0.02              -75.34              -0.02

NET OPERATING INCOME                        104,087.25              21.43          104,087.25              21.43

  DEBT SERVICE EXPENSE
   Mortgage Interest                        103,054.20              21.22          103,054.20              21.22
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  103,054.20              21.22          103,054.20              21.22

  NET INC.BEFORE DEP.& TAX                    1,033.05               0.21            1,033.05               0.21

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     96,280.45              19.82           96,280.45              19.82
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    11,666.69               2.40           11,666.69               2.40
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  41,678.98               8.58           41,678.98               8.58
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      4,817.19               0.99            4,817.19               0.99
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  627 01, 2020
                                                        of 2121                                         05:52 PM
025-The Creekside Center (25)                                                                           Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               154,443.31               31.80         154,443.31               31.80

NET INC.(LOSS) BEF.TAXES                 -153,410.26            -31.59         -153,410.26             -31.59

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          1,700.00              0.35            1,700.00               0.35
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,700.00              0.35            1,700.00               0.35

NET INCOME (LOSS)BK                      -155,110.26            -31.94         -155,110.26             -31.94

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             4,351.24          8,590.28           4,239.04
1015 -Reserve Account                           0.00              0.00                0.00
Fremont Checking Account                        0.00              0.00                0.00
Total Cash                                  4,351.24          8,590.28           4,239.04

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             4,351.24          8,590.28           4,239.04
1015 -Reserve Account                           0.00              0.00                0.00
Fremont Checking Account                        0.00              0.00                0.00
Total Cash                                  4,351.24          8,590.28           4,239.04




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               628 01, 2020
                                                     of 2121                                         05:52 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 25, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       629
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 25, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       630
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       631
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       632
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         633
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 26, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       634
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 26, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       635
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
026-Tamal Plaza (26)                                                                                 Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                17,695.38
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     17,695.38

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  8,764.99
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    8,764.99

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            9,000.26
   Reserve - Improvements                                                                         1,141.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     10,141.26
  TOTAL CURRENT ASSETS                                                                           36,601.63


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            636 01, 2020
                                                  of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                   Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,640,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,248,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -680,524.62
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              637 01, 2020
                                                    of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                   Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,207,475.38

  ACQUISITION ASSETS
   Closing Costs                                                                                   19,827.88
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      181,692.19
   Accum Amort Loan Fees                                                                         -138,202.50
   Personal Property                                                                            1,312,000.00
   Accum Depreciation Personal Property                                                          -262,399.92
   Organization Costs                                                                              37,098.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                        1,150,015.65

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              638 01, 2020
                                                    of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                 Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            639 01, 2020
                                                  of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                    PageSeptember
                                                                                           640 01, 2020
                                                 of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                  Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                       153,911.80
   2016 T/O Misc. Exp.                                                                              5,316.00
   2016 T/O Materials                                                                                 491.94
   2016 T/O outside vendors                                                                         1,988.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                        37,973.14
   2017 T/O Misc. Exp.                                                                                892.33
   2017 T/O Materials                                                                                 225.82
   2017 T/O Outside Vendor                                                                          3,053.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                       155,182.69
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                 720.00
   2018 T/O Outside Vendor                                                                            985.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                       448,873.78
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 394.54
   2019 T/O Outside Vendor                                                                          2,180.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     812,188.04
   Accum Deprec - Capital Improvements                                                           309,989.62
  NET CAPITALIZED IMPROVEMENTS                                                                   502,198.42

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             641 01, 2020
                                                   of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                   Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              642 01, 2020
                                                    of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                      Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -348,429.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 643 01, 2020
                                                       of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                  Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -348,429.00
TOTAL ASSETS                                                                                   7,547,862.08
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                               71,319.21
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   6,422.87
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       77,742.08

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    69,898.40
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            5,000,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             644 01, 2020
                                                   of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                     Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       5,069,898.40
 TOTAL LIABILITIES                                                                                 5,147,640.48

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          3,800,000.00
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -993,432.00
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                               -266,804.02
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 645 01, 2020
                                                       of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                  Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -139,542.38
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  2,400,221.60
TOTAL LIABILITIES & EQUITY                                                                      7,547,862.08

  Total of All                                                                                          0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              646 01, 2020
                                                    of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                 Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                19,970.25
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     19,970.25

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                 26,694.58
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                   26,694.58

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           14,618.13
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     14,618.13
  TOTAL CURRENT ASSETS                                                                           61,282.96


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            647 01, 2020
                                                  of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                   Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,640,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,248,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -774,010.95
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              648 01, 2020
                                                    of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,113,989.05

  ACQUISITION ASSETS
   Closing Costs                                                                                   19,827.88
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      181,692.19
   Accum Amort Loan Fees                                                                         -141,021.26
   Personal Property                                                                            1,312,000.00
   Accum Depreciation Personal Property                                                          -338,933.23
   Organization Costs                                                                              37,098.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                        1,070,663.58

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              649 01, 2020
                                                    of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                 Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            650 01, 2020
                                                  of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                 Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            651 01, 2020
                                                  of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                  Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                       153,911.80
   2016 T/O Misc. Exp.                                                                              5,316.00
   2016 T/O Materials                                                                                 491.94
   2016 T/O outside vendors                                                                         1,988.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                        37,973.14
   2017 T/O Misc. Exp.                                                                                892.33
   2017 T/O Materials                                                                                 225.82
   2017 T/O Outside Vendor                                                                          3,053.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                       155,182.69
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                 720.00
   2018 T/O Outside Vendor                                                                            985.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                       448,873.78
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 394.54
   2019 T/O Outside Vendor                                                                          2,180.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                       251,771.41
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               1,931.63
   2020 T/O Outside Vendor                                                                        15,361.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                   1,081,252.08
   Accum Deprec - Capital Improvements                                                           327,273.60
  NET CAPITALIZED IMPROVEMENTS                                                                   753,978.48

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             652 01, 2020
                                                   of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                   Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              653 01, 2020
                                                    of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                      Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -731,429.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 654 01, 2020
                                                       of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                  Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -731,429.00
TOTAL ASSETS                                                                                   7,268,485.07
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                5,069.32
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                  16,670.00
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            8,771.50
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       30,510.82

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    61,129.65
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            5,000,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             655 01, 2020
                                                   of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                     Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       5,061,129.65
 TOTAL LIABILITIES                                                                                 5,091,640.47

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,800,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -1,107,432.00
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -406,346.40
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 656 01, 2020
                                                       of 2121                                         06:00 PM
026-Tamal Plaza (26)                                                                                  Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -109,377.00
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  2,176,844.60
TOTAL LIABILITIES & EQUITY                                                                      7,268,485.07

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              657 01, 2020
                                                    of 2121                                         06:00 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 26, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       658
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
026-Tamal Plaza (26)                                                                                    Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            883,852.01              91.72          883,852.01              91.72
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              65,228.06               6.77           65,228.06               6.77
  Prior Year Recovery Income              13,664.85               1.42           13,664.85               1.42
  Utility Income                             917.44               0.10              917.44               0.10
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             963,662.36             100.00          963,662.36             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          116,772.20              12.12          116,772.20              12.12
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                   3,619.81               0.38            3,619.81               0.38
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               659 01, 2020
                                                     of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                   Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               120,392.01               12.49         120,392.01               12.49

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                     936.00              0.10              936.00               0.10
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        3,150.32              0.33            3,150.32               0.33
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                3,731.75              0.39            3,731.75               0.39
   Security Patrol                         4,440.00              0.46            4,440.00               0.46
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               12,258.07              1.27           12,258.07               1.27

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    52,787.98              5.48           52,787.98               5.48
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              660 01, 2020
                                                    of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                      Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    52,787.98               5.48          52,787.98                5.48

  UTILITIES EXPENSE
   Gas & Electricity                         74,556.99              7.74           74,556.99               7.74
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      5,590.17              0.58            5,590.17               0.58
   Garbage & Trash Removal                   12,070.57              1.25           12,070.57               1.25
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,913.01              0.20            1,913.01               0.20
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   94,130.74              9.77           94,130.74               9.77

  REPAIRS & MAINTENANCE
   R&M Unit                                       0.00              0.00                0.00               0.00
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                               0.00              0.00                0.00               0.00
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                            0.00              0.00                0.00               0.00
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 661 01, 2020
                                                       of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                   Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   4,297.11               0.45           4,297.11                0.45
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                     1,360.00               0.14           1,360.00                0.14
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   2,988.75               0.31           2,988.75                0.31
   R&M - Electrical Supplies                 188.94              0.02              188.94               0.02
   R&M - Landscaping Supplies                450.00              0.05              450.00               0.05
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                3,595.03               0.37           3,595.03                0.37
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              662 01, 2020
                                                    of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                    Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                   2,172.76               0.23           2,172.76                0.23
   Locks & Keys                               320.11              0.03              320.11               0.03
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               15,372.70               1.60          15,372.70                1.60

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                  3,344.00               0.35            3,344.00               0.35
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               663 01, 2020
                                                     of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                        Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                 1,988.86                 0.21           1,988.86                0.21
   Contract - Electrical & Lighting             335.50                0.03              335.50               0.03
   Contract - HVAC Maint.                   11,076.50                 1.15          11,076.50                1.15
   Contract R&M                              7,802.76                 0.81           7,802.76                0.81
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.              34,450.00                 3.57          34,450.00                3.57
   Contract - Painting                          730.00                0.08              730.00               0.08
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                   30,580.00                 3.17          30,580.00                3.17
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                         0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00                0.00                0.00               0.00
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    90,307.62                 9.37          90,307.62                9.37

  TAXES
   Real Estate Taxes                         105,236.43              10.92          105,236.43              10.92
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         105,236.43              10.92          105,236.43              10.92

  INSURANCE EXPENSE
   Package Insurance                           7,107.41               0.74            7,107.41               0.74
   Earthquake Insurance                        7,441.67               0.77            7,441.67               0.77
   Umbrella Insurance                          1,575.00               0.16            1,575.00               0.16
   Flood Insurance                                 0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   664 01, 2020
                                                         of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                       Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 16,124.08                 1.67          16,124.08                1.67

TOTAL OPERATING EXPENSES                    506,609.63              52.57          506,609.63              52.57

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00               0.00              -25.00               0.00
   Late Charges                                -839.00              -0.09             -839.00              -0.09
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                          -864.00              -0.09             -864.00              -0.09

NET OPERATING INCOME                        457,916.73              47.52          457,916.73              47.52

  DEBT SERVICE EXPENSE
   Mortgage Interest                        200,265.74              20.78          200,265.74              20.78
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  200,265.74              20.78          200,265.74              20.78

  NET INC.BEFORE DEP.& TAX                  257,650.99              26.74          257,650.99              26.74

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    160,262.28              16.63          160,262.28              16.63
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   131,199.96              13.61          131,199.96              13.61
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  49,287.90               5.11           49,287.90               5.11
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                     51,707.50               5.37           51,707.50               5.37
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  665 01, 2020
                                                        of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                    Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               392,457.64               40.73         392,457.64               40.73

NET INC.(LOSS) BEF.TAXES                -134,806.65             -13.99         -134,806.65             -13.99

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         4,735.73               0.49            4,735.73               0.49
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                4,735.73               0.49            4,735.73               0.49

NET INCOME (LOSS)BK                     -139,542.38             -14.48         -139,542.38             -14.48

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               666 01, 2020
                                                     of 2121                                         06:03 PM
026-Tamal Plaza (26)                                                                                    Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            531,051.99              92.39          531,051.99              92.39
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              40,932.13               7.12           40,932.13               7.12
  Prior Year Recovery Income               2,517.02               0.44            2,517.02               0.44
  Utility Income                             273.58               0.05              273.58               0.05
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             574,774.72             100.00          574,774.72             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          136,727.50              23.79          136,727.50              23.79
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     911.66               0.16              911.66               0.16
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               667 01, 2020
                                                     of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                   Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               137,639.16               23.95         137,639.16               23.95

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                     828.00              0.14              828.00               0.14
   Legal                                   4,890.00              0.85            4,890.00               0.85
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        4,506.00              0.78            4,506.00               0.78
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    0.00              0.00                0.00               0.00
   Security Patrol                         2,395.84              0.42            2,395.84               0.42
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               12,619.84              2.20           12,619.84               2.20

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    31,853.71              5.54           31,853.71               5.54
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              668 01, 2020
                                                    of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                      Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    31,853.71               5.54          31,853.71                5.54

  UTILITIES EXPENSE
   Gas & Electricity                         42,311.44              7.36           42,311.44               7.36
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      2,757.94              0.48            2,757.94               0.48
   Garbage & Trash Removal                    6,271.85              1.09            6,271.85               1.09
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,289.64              0.22            1,289.64               0.22
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   52,630.87              9.16           52,630.87               9.16

  REPAIRS & MAINTENANCE
   R&M Unit                                   7,772.57              1.35            7,772.57               1.35
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                               362.26              0.06              362.26               0.06
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,321.25              0.23            1,321.25               0.23
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                               480.00              0.08              480.00               0.08
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                        2,234.91              0.39            2,234.91               0.39
   R&M - Windows                              2,696.00              0.47            2,696.00               0.47
   R&M - HVAC                                15,330.00              2.67           15,330.00               2.67
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 669 01, 2020
                                                       of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                   Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                      854.26              0.15              854.26               0.15
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                       17.04              0.00               17.04               0.00
   R&M - Electrical Supplies              1,039.17               0.18           1,039.17                0.18
   R&M - Landscaping Supplies                310.00              0.05              310.00               0.05
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                           770.00              0.13              770.00               0.13
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                2,332.45               0.41           2,332.45                0.41
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              670 01, 2020
                                                    of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                    Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                      992.18              0.17              992.18               0.17
   Locks & Keys                               933.97              0.16              933.97               0.16
   R&M - Painting Supplies                      9.57              0.00                9.57               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                     3,381.47               0.59           3,381.47                0.59
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               40,837.10               7.10          40,837.10                7.10

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.             693.00               0.12             693.00                0.12
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               671 01, 2020
                                                     of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                      Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    3,504.00               0.61           3,504.00                0.61
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              18,550.00               3.23          18,550.00                3.23
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      400.00              0.07              400.00               0.07
   Contract - Landscaping                   14,640.00               2.55          14,640.00                2.55
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,174.00               0.20           1,174.00                0.20
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    38,961.00               6.78          38,961.00                6.78

  TAXES
   Real Estate Taxes                         61,378.91             10.68           61,378.91              10.68
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         61,378.91             10.68           61,378.91              10.68

  INSURANCE EXPENSE
   Package Insurance                          4,321.94              0.75            4,321.94               0.75
   Earthquake Insurance                       4,675.44              0.81            4,675.44               0.81
   Umbrella Insurance                           918.75              0.16              918.75               0.16
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 672 01, 2020
                                                       of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                       Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                  9,916.13                 1.73           9,916.13                1.73

TOTAL OPERATING EXPENSES                    385,836.72              67.13          385,836.72              67.13

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                     -145.74              -0.03             -145.74              -0.03
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -1,600.00              -0.28           -1,600.00              -0.28
   Miscellaneous Income                      -1,220.00              -0.21           -1,220.00              -0.21
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -2,965.74              -0.52           -2,965.74              -0.52

NET OPERATING INCOME                        191,903.74              33.39          191,903.74              33.39

  DEBT SERVICE EXPENSE
   Mortgage Interest                        109,458.36              19.04          109,458.36              19.04
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  109,458.36              19.04          109,458.36              19.04

  NET INC.BEFORE DEP.& TAX                   82,445.38              14.34           82,445.38              14.34

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     93,486.33              16.26           93,486.33              16.26
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    76,533.31              13.32           76,533.31              13.32
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  17,283.98               3.01           17,283.98               3.01
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,818.76               0.49            2,818.76               0.49
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  673 01, 2020
                                                        of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                    Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               190,122.38               33.08         190,122.38               33.08

NET INC.(LOSS) BEF.TAXES                -107,677.00             -18.73         -107,677.00             -18.73

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         1,700.00               0.30            1,700.00               0.30
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                1,700.00               0.30            1,700.00               0.30

NET INCOME (LOSS)BK                     -109,377.00             -19.03         -109,377.00             -19.03

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               674 01, 2020
                                                     of 2121                                         06:02 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 26, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       675
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
026-Tamal Plaza (26)                                                                                    Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            883,852.01              91.72          883,852.01              91.72
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              65,228.06               6.77           65,228.06               6.77
  Prior Year Recovery Income              13,664.85               1.42           13,664.85               1.42
  Utility Income                             917.44               0.10              917.44               0.10
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             963,662.36             100.00          963,662.36             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          116,772.20              12.12          116,772.20              12.12
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                   3,619.81               0.38            3,619.81               0.38
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               676 01, 2020
                                                     of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                   Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               120,392.01               12.49         120,392.01               12.49

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                     936.00              0.10              936.00               0.10
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        3,150.32              0.33            3,150.32               0.33
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                3,731.75              0.39            3,731.75               0.39
   Security Patrol                         4,440.00              0.46            4,440.00               0.46
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               12,258.07              1.27           12,258.07               1.27

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    52,787.98              5.48           52,787.98               5.48
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              677 01, 2020
                                                    of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                      Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    52,787.98               5.48          52,787.98                5.48

  UTILITIES EXPENSE
   Gas & Electricity                         74,556.99              7.74           74,556.99               7.74
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      5,590.17              0.58            5,590.17               0.58
   Garbage & Trash Removal                   12,070.57              1.25           12,070.57               1.25
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,913.01              0.20            1,913.01               0.20
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   94,130.74              9.77           94,130.74               9.77

  REPAIRS & MAINTENANCE
   R&M Unit                                       0.00              0.00                0.00               0.00
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                               0.00              0.00                0.00               0.00
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                                 0.00              0.00                0.00               0.00
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                            0.00              0.00                0.00               0.00
   R&M - Windows                                  0.00              0.00                0.00               0.00
   R&M - HVAC                                     0.00              0.00                0.00               0.00
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 678 01, 2020
                                                       of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                   Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   4,297.11               0.45           4,297.11                0.45
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                     1,360.00               0.14           1,360.00                0.14
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   2,988.75               0.31           2,988.75                0.31
   R&M - Electrical Supplies                 188.94              0.02              188.94               0.02
   R&M - Landscaping Supplies                450.00              0.05              450.00               0.05
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                3,595.03               0.37           3,595.03                0.37
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              679 01, 2020
                                                    of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                    Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                   2,172.76               0.23           2,172.76                0.23
   Locks & Keys                               320.11              0.03              320.11               0.03
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               15,372.70               1.60          15,372.70                1.60

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                  3,344.00               0.35            3,344.00               0.35
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               680 01, 2020
                                                     of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                        Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                  %         Year to Date                 %
   Contract - Mainstay                            0.00                0.00                0.00               0.00
   Contractor - pro - tech                        0.00                0.00                0.00               0.00
   Contract - thoseguy                            0.00                0.00                0.00               0.00
   Contract - kevmar                              0.00                0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00                0.00                0.00               0.00
   Contract-Solarcraft                            0.00                0.00                0.00               0.00
   contract-servpro                               0.00                0.00                0.00               0.00
   Contract northgut                              0.00                0.00                0.00               0.00
   contract-terminix                              0.00                0.00                0.00               0.00
   Contract-Scent Tek                             0.00                0.00                0.00               0.00
   Contract - Plumbing/Sewer                 1,988.86                 0.21           1,988.86                0.21
   Contract - Electrical & Lighting             335.50                0.03              335.50               0.03
   Contract - HVAC Maint.                   11,076.50                 1.15          11,076.50                1.15
   Contract R&M                              7,802.76                 0.81           7,802.76                0.81
   Cont.Carpet Clean/Repair                       0.00                0.00                0.00               0.00
   Contract - Janitorial Serv.              34,450.00                 3.57          34,450.00                3.57
   Contract - Painting                          730.00                0.08              730.00               0.08
   Contract - Pest Control                        0.00                0.00                0.00               0.00
   Contract - Landscaping                   30,580.00                 3.17          30,580.00                3.17
   contract-Garcia's Landscape                    0.00                0.00                0.00               0.00
   Dugdales Landscaping                           0.00                0.00                0.00               0.00
   Pinedas Tree Service                           0.00                0.00                0.00               0.00
   Contract All phase Excavating                  0.00                0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00                0.00                0.00               0.00
   Contract - Pool Maint.                         0.00                0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00                0.00                0.00               0.00
   Contract Appliance Rep.                        0.00                0.00                0.00               0.00
   Contract - Roof Maint                          0.00                0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00                0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    90,307.62                 9.37          90,307.62                9.37

  TAXES
   Real Estate Taxes                         105,236.43              10.92          105,236.43              10.92
   Payroll Taxes                                   0.00               0.00                0.00               0.00
   Personal Property Taxes                         0.00               0.00                0.00               0.00
   Other Taxes                                     0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                         105,236.43              10.92          105,236.43              10.92

  INSURANCE EXPENSE
   Package Insurance                           7,107.41               0.74            7,107.41               0.74
   Earthquake Insurance                        7,441.67               0.77            7,441.67               0.77
   Umbrella Insurance                          1,575.00               0.16            1,575.00               0.16
   Flood Insurance                                 0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00               0.00                0.00               0.00
   Auto Insurance                                  0.00               0.00                0.00               0.00
   Health Insurance                                0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   681 01, 2020
                                                         of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 16,124.08                 1.67          16,124.08                1.67

TOTAL OPERATING EXPENSES                    506,609.63              52.57          506,609.63              52.57

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00               0.00              -25.00               0.00
   Late Charges                                -839.00              -0.09             -839.00              -0.09
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                          -864.00              -0.09             -864.00              -0.09

NET OPERATING INCOME                        457,916.73              47.52          457,916.73              47.52

  DEBT SERVICE EXPENSE
   Mortgage Interest                        200,265.74              20.78          200,265.74              20.78
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  200,265.74              20.78          200,265.74              20.78

  NET INC.BEFORE DEP.& TAX                  257,650.99              26.74          257,650.99              26.74

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    160,262.28              16.63          160,262.28              16.63
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                   131,199.96              13.61          131,199.96              13.61
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  49,287.90               5.11           49,287.90               5.11
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                     51,707.50               5.37           51,707.50               5.37
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  682 01, 2020
                                                        of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                    Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               392,457.64               40.73         392,457.64               40.73

NET INC.(LOSS) BEF.TAXES                 -134,806.65            -13.99         -134,806.65             -13.99

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          4,735.73              0.49            4,735.73               0.49
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 4,735.73              0.49            4,735.73               0.49

NET INCOME (LOSS)BK                      -139,542.38            -14.48         -139,542.38             -14.48

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             3,903.73         17,695.38          13,791.65
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  3,903.73         17,695.38          13,791.65

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             3,903.73         17,695.38          13,791.65
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  3,903.73         17,695.38          13,791.65




           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               683 01, 2020
                                                     of 2121                                         06:01 PM
026-Tamal Plaza (26)                                                                                    Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            531,051.99              92.39          531,051.99              92.39
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income              40,932.13               7.12           40,932.13               7.12
  Prior Year Recovery Income               2,517.02               0.44            2,517.02               0.44
  Utility Income                             273.58               0.05              273.58               0.05
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             574,774.72             100.00          574,774.72             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          136,727.50              23.79          136,727.50              23.79
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     911.66               0.16              911.66               0.16
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               684 01, 2020
                                                     of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                   Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               137,639.16               23.95         137,639.16               23.95

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                     828.00              0.14              828.00               0.14
   Legal                                   4,890.00              0.85            4,890.00               0.85
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        4,506.00              0.78            4,506.00               0.78
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    0.00              0.00                0.00               0.00
   Security Patrol                         2,395.84              0.42            2,395.84               0.42
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               12,619.84              2.20           12,619.84               2.20

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    31,853.71              5.54           31,853.71               5.54
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              685 01, 2020
                                                    of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                      Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    31,853.71               5.54          31,853.71                5.54

  UTILITIES EXPENSE
   Gas & Electricity                         42,311.44              7.36           42,311.44               7.36
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      2,757.94              0.48            2,757.94               0.48
   Garbage & Trash Removal                    6,271.85              1.09            6,271.85               1.09
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,289.64              0.22            1,289.64               0.22
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   52,630.87              9.16           52,630.87               9.16

  REPAIRS & MAINTENANCE
   R&M Unit                                   7,772.57              1.35            7,772.57               1.35
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                               362.26              0.06              362.26               0.06
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           1,321.25              0.23            1,321.25               0.23
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                               480.00              0.08              480.00               0.08
   R&M - Roofing                                  0.00              0.00                0.00               0.00
   R&M - Miscellaneous                        2,234.91              0.39            2,234.91               0.39
   R&M - Windows                              2,696.00              0.47            2,696.00               0.47
   R&M - HVAC                                15,330.00              2.67           15,330.00               2.67
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 686 01, 2020
                                                       of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                   Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                      854.26              0.15              854.26               0.15
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                       17.04              0.00               17.04               0.00
   R&M - Electrical Supplies              1,039.17               0.18           1,039.17                0.18
   R&M - Landscaping Supplies                310.00              0.05              310.00               0.05
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                           770.00              0.13              770.00               0.13
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                2,332.45               0.41           2,332.45                0.41
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              687 01, 2020
                                                    of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                    Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                      992.18              0.17              992.18               0.17
   Locks & Keys                               933.97              0.16              933.97               0.16
   R&M - Painting Supplies                      9.57              0.00                9.57               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                     3,381.47               0.59           3,381.47                0.59
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               40,837.10               7.10          40,837.10                7.10

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.             693.00               0.12             693.00                0.12
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               688 01, 2020
                                                     of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                      Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    3,504.00               0.61           3,504.00                0.61
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              18,550.00               3.23          18,550.00                3.23
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      400.00              0.07              400.00               0.07
   Contract - Landscaping                   14,640.00               2.55          14,640.00                2.55
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,174.00               0.20           1,174.00                0.20
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    38,961.00               6.78          38,961.00                6.78

  TAXES
   Real Estate Taxes                         61,378.91             10.68           61,378.91              10.68
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         61,378.91             10.68           61,378.91              10.68

  INSURANCE EXPENSE
   Package Insurance                          4,321.94              0.75            4,321.94               0.75
   Earthquake Insurance                       4,675.44              0.81            4,675.44               0.81
   Umbrella Insurance                           918.75              0.16              918.75               0.16
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 689 01, 2020
                                                       of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                  9,916.13                 1.73           9,916.13                1.73

TOTAL OPERATING EXPENSES                    385,836.72              67.13          385,836.72              67.13

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                     -145.74              -0.03             -145.74              -0.03
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -1,600.00              -0.28           -1,600.00              -0.28
   Miscellaneous Income                      -1,220.00              -0.21           -1,220.00              -0.21
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -2,965.74              -0.52           -2,965.74              -0.52

NET OPERATING INCOME                        191,903.74              33.39          191,903.74              33.39

  DEBT SERVICE EXPENSE
   Mortgage Interest                        109,458.36              19.04          109,458.36              19.04
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  109,458.36              19.04          109,458.36              19.04

  NET INC.BEFORE DEP.& TAX                   82,445.38              14.34           82,445.38              14.34

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     93,486.33              16.26           93,486.33              16.26
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    76,533.31              13.32           76,533.31              13.32
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  17,283.98               3.01           17,283.98               3.01
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,818.76               0.49            2,818.76               0.49
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  690 01, 2020
                                                        of 2121                                         06:02 PM
026-Tamal Plaza (26)                                                                                    Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               190,122.38               33.08         190,122.38               33.08

NET INC.(LOSS) BEF.TAXES                 -107,677.00            -18.73         -107,677.00             -18.73

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          1,700.00              0.30            1,700.00               0.30
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,700.00              0.30            1,700.00               0.30

NET INCOME (LOSS)BK                      -109,377.00            -19.03         -109,377.00             -19.03

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                            17,695.38         19,970.25           2,274.87
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                 17,695.38         19,970.25           2,274.87

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                            17,695.38         19,970.25           2,274.87
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                 17,695.38         19,970.25           2,274.87




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               691 01, 2020
                                                     of 2121                                         06:02 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 26, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       692
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 26, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       693
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       694
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       695
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         696
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 27, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       697
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 27, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       698
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
Novato Business Center (27)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                  5,022.63
  461 Bank Acct                                                                                        0.00
  501 Bank Acct                                                                                        0.00
  1015 -Reserve Account                                                                              869.53
  1020 OLD Clearing                                                                                    0.00
  PFI First Community                                                                                  0.00
  Clearing                                                                                             0.00
  PISF Inc. Transfer                                                                                   0.00
  PFI Cash - Transfer                                                                                  0.00
  Money Market                                                                                         0.00
  Escrow Account                                                                                 306,569.53
  Fremont Checking Account                                                                             0.00
  Interest Cash                                                                                        0.00
  Petty Cash                                                                                           0.00
  Cash Hammondale                                                                                      0.00
  Cash 461                                                                                             0.00
  Cash 501                                                                                             0.00
  TOTAL CASH                                                                                     312,461.69

    RECEIVABLES
    Property Receivables                                                                               0.00
    Loan Receivables                                                                                   0.00
    Other Receivables                                                                                  0.00
    Officer - Due to/from                                                                              0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  10,910.02
    A/R Other - Melissa B                                                                              0.00
    A/R Other - People home equity                                                                     0.00
    A/R Collections                                                                                    0.00
    A/R Security Deposits                                                                              0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    10,910.02

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                             5,447.84
   Reserve - Improvements                                                                            681.68
   Prepaid Maint. Contract                                                                             0.00
   Prepaid - Leasing Comm.                                                                             0.00
   Prepaid - Leasing Comm.                                                                             0.00
   Prepaid Mortgage Interest                                                                           0.00
   Prepaid Taxes                                                                                       0.00
   TOTAL RESERVES & PREPAIDS                                                                       6,129.52
  TOTAL CURRENT ASSETS                                                                           329,501.23


            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             699 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                            Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          900,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    2,880,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -411,428.64
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              700 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                            Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                             1,380.44
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,369,951.80

  ACQUISITION ASSETS
   Closing Costs                                                                                   31,669.25
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       11,086.50
   Accum Amort Loan Fees                                                                           -6,098.00
   Personal Property                                                                              720,000.00
   Accum Depreciation Personal Property                                                          -144,000.00
   Organization Costs                                                                              19,797.96
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          632,455.71

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              701 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    2002 Other Improvements                                                                             0.00
    2002 Improvement Salaries                                                                           0.00
    2003 Bathroom Improvements                                                                          0.00
    2003 Kitchen Improvements                                                                           0.00
    2003 Floor Improvements                                                                             0.00
    2003 Window Improvements                                                                            0.00
    461-2003 Windows Improvements                                                                       0.00
    501-2003 Window Improvement                                                                         0.00
    2003 Building Improvements                                                                          0.00
    461-2003 Building Improvements                                                                      0.00
    501-2003 Building Improvements                                                                      0.00
    2003 Roof Improvements                                                                              0.00
    2003 Other Improvements                                                                             0.00
    461-2003 Other Improvements                                                                         0.00
    501-2003 Other Improvements                                                                         0.00
    2004 Bathroom Improvements                                                                          0.00
    2004 Kitchen Improvements                                                                           0.00
    2004 Floor Improvements                                                                             0.00
    461-2004 Floor Improvements                                                                         0.00
    501-2004 Floor Improvements                                                                         0.00
    2004 Window Improvements                                                                            0.00
    461-2004 Window Improvements                                                                        0.00
    501-2004 Window Improvements                                                                        0.00
    2004 Building Improvements                                                                          0.00
    2004 Roof Improvements                                                                              0.00
    2004 Other Improvements                                                                             0.00
    461-2004 Other Improvements                                                                         0.00
    501-2004 Other Improvements                                                                         0.00
    2005 Bathroom Improvements                                                                          0.00
    2005 Kitchen Improvements                                                                           0.00
    461-2005 Kitchen Improvements                                                                       0.00
    501-2005 Kitchen Improvements                                                                       0.00
    2005 Floor Improvements                                                                             0.00
    461-2005 Floor Improvements                                                                         0.00
    501-2005 Floor Improvements                                                                         0.00
    2005 Window Improvements                                                                            0.00
    2005 Building Improvements                                                                          0.00
    2005 Roof Improvements                                                                              0.00
    2005 Other Improvements                                                                             0.00
    461-2005 Other Improvements                                                                         0.00
    501-2005 Other Improvements                                                                         0.00
    2005 Improvement Salaries                                                                           0.00
    2006 Bathroom Improvements                                                                          0.00
    2006 Kitchen Improvements                                                                           0.00
    461-2006 Kitchen Improvements                                                                       0.00
    501-2006 Kitchen Improvements                                                                       0.00
    2006 Floor Improvements                                                                             0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             702 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    461-2006 Floor Improvements                                                                         0.00
    501-2006 Floor Improvements                                                                         0.00
    2006 Window Improvements                                                                            0.00
    2006 Building Improvements                                                                          0.00
    461-2006 Building Improvements                                                                      0.00
    501-2006 Building Improvements                                                                      0.00
    2006 Roof Improvements                                                                              0.00
    2006 Other Improvements                                                                             0.00
    2007 Bathroom Improvements                                                                          0.00
    461-2007 Bathroom Improvements                                                                      0.00
    501-2007 Bathroom Improvements                                                                      0.00
    2007 Kitchen Improvements                                                                           0.00
    2007 Floor Improvements                                                                             0.00
    461-2007 Floor Improvements                                                                         0.00
    501-2007 Floor Improvements                                                                         0.00
    2007 Window Improvements                                                                            0.00
    2007 Building Improvements                                                                          0.00
    461-2007 Building Improvements                                                                      0.00
    501-2007 Building Improvements                                                                      0.00
    2007 Roof Improvements                                                                              0.00
    2007 Other Improvements                                                                             0.00
    461-2007 Other Improvements                                                                         0.00
    501-2007 Other Improvements                                                                         0.00
    2008 Bathroom Improvements                                                                          0.00
    461-2008 Bathrooms Improvements                                                                     0.00
    501-2008 Bathroom Improvements                                                                      0.00
    2008 Kitchen Improvements                                                                           0.00
    461-2008 Kitchen Improvements                                                                       0.00
    501-2008 Kitchen Improvements                                                                       0.00
    2008 Floor Improvements                                                                             0.00
    461-2008 Floor Improvements                                                                         0.00
    501-2008 Floor Improvements                                                                         0.00
    2008 Window Improvements                                                                            0.00
    2008 Building Improvements                                                                          0.00
    2008 Roof Improvements                                                                              0.00
    2008 Other Improvements                                                                             0.00
    461-2008 Other Improvements                                                                         0.00
    501-2008 Other Improvements                                                                         0.00
    2009 Bathroom Improvements                                                                          0.00
    2009 Kitchen Improvements                                                                           0.00
    2009 Floor Improvements                                                                             0.00
    2009 Window Improvements                                                                            0.00
    2009 Building Improvements                                                                          0.00
    2009 Roof Improvements                                                                              0.00
    2009 Other Improvements                                                                             0.00
    461-2009 Other Improvements                                                                         0.00
    501-2009 Other Improvements                                                                         0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             703 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                       378,510.23
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                           612.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                       571,896.43
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                               1,545.58
   2017 T/O Outside Vendor                                                                          2,790.80
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                     1,662,710.79
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                  72.39
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                     2,600,399.42
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                               5,504.17
   2019 T/O Outside Vendor                                                                        58,061.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                   5,282,102.81
   Accum Deprec - Capital Improvements                                                         1,018,704.12
  NET CAPITALIZED IMPROVEMENTS                                                                 4,263,398.69

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             704 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                            Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              705 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                               Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                 -4,970,997.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 706 01, 2020
                                                       of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                   -4,970,997.00
TOTAL ASSETS                                                                                    3,624,310.43
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                8,423.34
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                      78.24
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        8,501.58

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    14,623.75
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            2,705,692.69
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             707 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                              Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       2,720,316.44
 TOTAL LIABILITIES                                                                                 2,728,818.02

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           2,825,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                            -1,061,399.50
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -159,052.75
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 708 01, 2020
                                                       of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -709,055.34
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                     895,492.41
TOTAL LIABILITIES & EQUITY                                                                      3,624,310.43

  Total of All                                                                                          0.00




            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              709 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                  7,296.66
  461 Bank Acct                                                                                        0.00
  501 Bank Acct                                                                                        0.00
  1015 -Reserve Account                                                                                0.00
  1020 OLD Clearing                                                                                    0.00
  PFI First Community                                                                                  0.00
  Clearing                                                                                             0.00
  PISF Inc. Transfer                                                                                   0.00
  PFI Cash - Transfer                                                                                  0.00
  Money Market                                                                                         0.00
  Escrow Account                                                                                 306,739.29
  Fremont Checking Account                                                                             0.00
  Interest Cash                                                                                        0.00
  Petty Cash                                                                                           0.00
  Cash Hammondale                                                                                      0.00
  Cash 461                                                                                             0.00
  Cash 501                                                                                             0.00
  TOTAL CASH                                                                                     314,035.95

    RECEIVABLES
    Property Receivables                                                                               0.00
    Loan Receivables                                                                                   0.00
    Other Receivables                                                                                  0.00
    Officer - Due to/from                                                                              0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                   5,941.03
    A/R Other - Melissa B                                                                              0.00
    A/R Other - People home equity                                                                     0.00
    A/R Collections                                                                                    0.00
    A/R Security Deposits                                                                              0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                     5,941.03

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                             3,959.60
   Reserve - Improvements                                                                              0.00
   Prepaid Maint. Contract                                                                         1,575.00
   Prepaid - Leasing Comm.                                                                             0.00
   Prepaid - Leasing Comm.                                                                             0.00
   Prepaid Mortgage Interest                                                                           0.00
   Prepaid Taxes                                                                                       0.00
   TOTAL RESERVES & PREPAIDS                                                                       5,534.60
  TOTAL CURRENT ASSETS                                                                           325,511.58


            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             710 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                            Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          900,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    2,880,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -464,761.99
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              711 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                            Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                             1,565.74
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,316,803.75

  ACQUISITION ASSETS
   Closing Costs                                                                                   31,669.25
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       11,086.50
   Accum Amort Loan Fees                                                                           -6,098.00
   Personal Property                                                                              720,000.00
   Accum Depreciation Personal Property                                                          -186,000.00
   Organization Costs                                                                              19,797.96
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          590,455.71

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              712 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    2002 Other Improvements                                                                             0.00
    2002 Improvement Salaries                                                                           0.00
    2003 Bathroom Improvements                                                                          0.00
    2003 Kitchen Improvements                                                                           0.00
    2003 Floor Improvements                                                                             0.00
    2003 Window Improvements                                                                            0.00
    461-2003 Windows Improvements                                                                       0.00
    501-2003 Window Improvement                                                                         0.00
    2003 Building Improvements                                                                          0.00
    461-2003 Building Improvements                                                                      0.00
    501-2003 Building Improvements                                                                      0.00
    2003 Roof Improvements                                                                              0.00
    2003 Other Improvements                                                                             0.00
    461-2003 Other Improvements                                                                         0.00
    501-2003 Other Improvements                                                                         0.00
    2004 Bathroom Improvements                                                                          0.00
    2004 Kitchen Improvements                                                                           0.00
    2004 Floor Improvements                                                                             0.00
    461-2004 Floor Improvements                                                                         0.00
    501-2004 Floor Improvements                                                                         0.00
    2004 Window Improvements                                                                            0.00
    461-2004 Window Improvements                                                                        0.00
    501-2004 Window Improvements                                                                        0.00
    2004 Building Improvements                                                                          0.00
    2004 Roof Improvements                                                                              0.00
    2004 Other Improvements                                                                             0.00
    461-2004 Other Improvements                                                                         0.00
    501-2004 Other Improvements                                                                         0.00
    2005 Bathroom Improvements                                                                          0.00
    2005 Kitchen Improvements                                                                           0.00
    461-2005 Kitchen Improvements                                                                       0.00
    501-2005 Kitchen Improvements                                                                       0.00
    2005 Floor Improvements                                                                             0.00
    461-2005 Floor Improvements                                                                         0.00
    501-2005 Floor Improvements                                                                         0.00
    2005 Window Improvements                                                                            0.00
    2005 Building Improvements                                                                          0.00
    2005 Roof Improvements                                                                              0.00
    2005 Other Improvements                                                                             0.00
    461-2005 Other Improvements                                                                         0.00
    501-2005 Other Improvements                                                                         0.00
    2005 Improvement Salaries                                                                           0.00
    2006 Bathroom Improvements                                                                          0.00
    2006 Kitchen Improvements                                                                           0.00
    461-2006 Kitchen Improvements                                                                       0.00
    501-2006 Kitchen Improvements                                                                       0.00
    2006 Floor Improvements                                                                             0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             713 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    461-2006 Floor Improvements                                                                         0.00
    501-2006 Floor Improvements                                                                         0.00
    2006 Window Improvements                                                                            0.00
    2006 Building Improvements                                                                          0.00
    461-2006 Building Improvements                                                                      0.00
    501-2006 Building Improvements                                                                      0.00
    2006 Roof Improvements                                                                              0.00
    2006 Other Improvements                                                                             0.00
    2007 Bathroom Improvements                                                                          0.00
    461-2007 Bathroom Improvements                                                                      0.00
    501-2007 Bathroom Improvements                                                                      0.00
    2007 Kitchen Improvements                                                                           0.00
    2007 Floor Improvements                                                                             0.00
    461-2007 Floor Improvements                                                                         0.00
    501-2007 Floor Improvements                                                                         0.00
    2007 Window Improvements                                                                            0.00
    2007 Building Improvements                                                                          0.00
    461-2007 Building Improvements                                                                      0.00
    501-2007 Building Improvements                                                                      0.00
    2007 Roof Improvements                                                                              0.00
    2007 Other Improvements                                                                             0.00
    461-2007 Other Improvements                                                                         0.00
    501-2007 Other Improvements                                                                         0.00
    2008 Bathroom Improvements                                                                          0.00
    461-2008 Bathrooms Improvements                                                                     0.00
    501-2008 Bathroom Improvements                                                                      0.00
    2008 Kitchen Improvements                                                                           0.00
    461-2008 Kitchen Improvements                                                                       0.00
    501-2008 Kitchen Improvements                                                                       0.00
    2008 Floor Improvements                                                                             0.00
    461-2008 Floor Improvements                                                                         0.00
    501-2008 Floor Improvements                                                                         0.00
    2008 Window Improvements                                                                            0.00
    2008 Building Improvements                                                                          0.00
    2008 Roof Improvements                                                                              0.00
    2008 Other Improvements                                                                             0.00
    461-2008 Other Improvements                                                                         0.00
    501-2008 Other Improvements                                                                         0.00
    2009 Bathroom Improvements                                                                          0.00
    2009 Kitchen Improvements                                                                           0.00
    2009 Floor Improvements                                                                             0.00
    2009 Window Improvements                                                                            0.00
    2009 Building Improvements                                                                          0.00
    2009 Roof Improvements                                                                              0.00
    2009 Other Improvements                                                                             0.00
    461-2009 Other Improvements                                                                         0.00
    501-2009 Other Improvements                                                                         0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             714 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                       378,510.23
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                           612.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                       571,896.43
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                               1,545.58
   2017 T/O Outside Vendor                                                                          2,790.80
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                     1,662,710.79
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                  72.39
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                     2,600,399.42
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                               5,504.17
   2019 T/O Outside Vendor                                                                        58,061.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                        71,029.20
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               6,422.78
   2020 T/O Outside Vendor                                                                        41,449.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                   5,401,003.79
   Accum Deprec - Capital Improvements                                                         1,034,089.56
  NET CAPITALIZED IMPROVEMENTS                                                                 4,366,914.23

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             715 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                            Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              716 01, 2020
                                                    of 2121                                         06:09 PM
Novato Business Center (27)                                                                               Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                 -5,286,167.47
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 717 01, 2020
                                                       of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                   -5,286,167.47
TOTAL ASSETS                                                                                    3,313,517.80
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                               17,554.89
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   4,529.68
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            6,382.92
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       28,467.49

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    16,523.75
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            2,677,650.53
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             718 01, 2020
                                                   of 2121                                         06:09 PM
Novato Business Center (27)                                                                              Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       2,694,174.28
 TOTAL LIABILITIES                                                                                 2,722,641.77

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           2,825,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                               -681.68
    Member Distribution                                                                            -1,164,310.50
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -868,108.09
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 719 01, 2020
                                                       of 2121                                         06:09 PM
Novato Business Center (27)                                                                           Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -201,023.70
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                     590,876.03
TOTAL LIABILITIES & EQUITY                                                                      3,313,517.80

  Total of All                                                                                          0.00




            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              720 01, 2020
                                                    of 2121                                         06:09 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 27, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       721
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Novato Business Center (27)                                                                             Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            447,470.59             100.00          447,470.59             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             447,470.59             100.00          447,470.59             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          114,679.25              25.63          114,679.25              25.63
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                  20,965.78               4.69           20,965.78               4.69
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                 21,699.85               4.85           21,699.85               4.85
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               722 01, 2020
                                                     of 2121                                         06:06 PM
Novato Business Center (27)                                                                            Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               157,344.88               35.16         157,344.88               35.16

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   4,273.60              0.96            4,273.60               0.96
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        7,603.00              1.70            7,603.00               1.70
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                              194.13              0.04              194.13               0.04
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                2,362.00              0.53            2,362.00               0.53
   Security Patrol                         9,000.00              2.01            9,000.00               2.01
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               23,432.73              5.24           23,432.73               5.24

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    28,968.65              6.47           28,968.65               6.47
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              723 01, 2020
                                                    of 2121                                         06:06 PM
Novato Business Center (27)                                                                               Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     2,250.45               0.50           2,250.45                0.50
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                           25,455.93               5.69          25,455.93                5.69
   TOTAL MANAGEMENT E...                    56,675.03              12.67          56,675.03               12.67

  UTILITIES EXPENSE
   Gas & Electricity                         47,157.37             10.54           47,157.37              10.54
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      4,884.55              1.09            4,884.55               1.09
   Garbage & Trash Removal                    8,262.01              1.85            8,262.01               1.85
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,013.81              0.23            1,013.81               0.23
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   61,317.74             13.70           61,317.74              13.70

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00               0.00                0.00
   R&M-bbsteam                                   0.00               0.00               0.00                0.00
   R&M - Plumbing                                0.00               0.00               0.00                0.00
   R&M-deep                                      0.00               0.00               0.00                0.00
   R&M-dorius                                    0.00               0.00               0.00                0.00
   R&M - Elevator                                0.00               0.00               0.00                0.00
   R&M-jdcom                                     0.00               0.00               0.00                0.00
   R&M-nat                                       0.00               0.00               0.00                0.00
   R&M-novglass                                  0.00               0.00               0.00                0.00
   R&M-orchid                                    0.00               0.00               0.00                0.00
   R&M - Electrical                              0.00               0.00               0.00                0.00
   R&M-1st Class                                 0.00               0.00               0.00                0.00
   R&M - Painting                              125.00               0.03             125.00                0.03
   R&M - Roofing                                 0.00               0.00               0.00                0.00
   R&M - Miscellaneous                         423.36               0.09             423.36                0.09
   R&M - Windows                                 0.00               0.00               0.00                0.00
   R&M - HVAC                                    0.00               0.00               0.00                0.00
   R&M - Pool                                    0.00               0.00               0.00                0.00
   R & M- fire master                            0.00               0.00               0.00                0.00
   R&M-Ignacio Hill Association                  0.00               0.00               0.00                0.00
   R&M-mcd                                       0.00               0.00               0.00                0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 724 01, 2020
                                                       of 2121                                         06:06 PM
Novato Business Center (27)                                                                            Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   5,316.59               1.19           5,316.59                1.19
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        900.00              0.20              900.00               0.20
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   3,439.08               0.77           3,439.08                0.77
   R&M - Electrical Supplies                  71.00              0.02               71.00               0.02
   R&M - Landscaping Supplies                263.04              0.06              263.04               0.06
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        2,079.79               0.46           2,079.79                0.46
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,538.27               0.34           1,538.27                0.34
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              725 01, 2020
                                                    of 2121                                         06:06 PM
Novato Business Center (27)                                                                             Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                     76.78              0.02               76.78               0.02
   Miscellaneous Expense                      109.26              0.02              109.26               0.02
   Locks & Keys                            4,410.13               0.99           4,410.13                0.99
   R&M - Painting Supplies                     42.69              0.01               42.69               0.01
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               18,794.99               4.20          18,794.99                4.20

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               726 01, 2020
                                                     of 2121                                         06:06 PM
Novato Business Center (27)                                                                               Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                 1,435.05               0.32           1,435.05                0.32
   Contract - Electrical & Lighting          1,825.00               0.41           1,825.00                0.41
   Contract - HVAC Maint.                   16,381.30               3.66          16,381.30                3.66
   Contract R&M                             23,955.26               5.35          23,955.26                5.35
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              21,675.00               4.84          21,675.00                4.84
   Contract - Painting                       2,820.00               0.63           2,820.00                0.63
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                    4,075.74               0.91           4,075.74                0.91
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                   266.00              0.06              266.00               0.06
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    72,433.35              16.19          72,433.35               16.19

  TAXES
   Real Estate Taxes                         74,404.88             16.63           74,404.88              16.63
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         74,404.88             16.63           74,404.88              16.63

  INSURANCE EXPENSE
   Package Insurance                         14,853.60              3.32           14,853.60               3.32
   Earthquake Insurance                      14,120.81              3.16           14,120.81               3.16
   Umbrella Insurance                         1,575.00              0.35            1,575.00               0.35
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 727 01, 2020
                                                       of 2121                                         06:06 PM
Novato Business Center (27)                                                                                Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 30,549.41                 6.83          30,549.41                6.83

TOTAL OPERATING EXPENSES                    494,953.01             110.61          494,953.01             110.61

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -60.00              -0.01              -60.00              -0.01
   Late Charges                              -4,837.00              -1.08           -4,837.00              -1.08
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                   -0.04               0.00               -0.04               0.00
   Miscellaneous Income                     -13,131.39              -2.93          -13,131.39              -2.93
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                           -1,367.01              -0.31           -1,367.01              -0.31
   TOTAL OTHER INCOME                       -19,395.44              -4.33          -19,395.44              -4.33

NET OPERATING INCOME                        -28,086.98              -6.28          -28,086.98              -6.28

  DEBT SERVICE EXPENSE
   Mortgage Interest                        114,040.49              25.49          114,040.49              25.49
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  114,040.49              25.49          114,040.49              25.49

  NET INC.BEFORE DEP.& TAX               -142,127.47               -31.76         -142,127.47             -31.76

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     91,428.60              20.43           91,428.60              20.43
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    72,000.00              16.09           72,000.00              16.09
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                 394,536.04              88.17          394,536.04              88.17
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                          0.00               0.00                0.00               0.00
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  728 01, 2020
                                                        of 2121                                         06:06 PM
Novato Business Center (27)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               557,964.64              124.69         557,964.64              124.69

NET INC.(LOSS) BEF.TAXES                -700,092.11            -156.46         -700,092.11            -156.46

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   243.90               0.05              243.90               0.05
   FTB Tax Expense                         8,719.33               1.95            8,719.33               1.95
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                8,963.23               2.00            8,963.23               2.00

NET INCOME (LOSS)BK                     -709,055.34            -158.46         -709,055.34            -158.46

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               729 01, 2020
                                                     of 2121                                         06:06 PM
Novato Business Center (27)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            464,528.51             100.00          464,528.51             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             464,528.51             100.00          464,528.51             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          293,407.27              63.16          293,407.27              63.16
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                   9,058.74               1.95            9,058.74               1.95
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               730 01, 2020
                                                     of 2121                                         06:07 PM
Novato Business Center (27)                                                                            Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                          400.00              0.09              400.00               0.09
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               302,866.01               65.20         302,866.01               65.20

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   2,404.55              0.52            2,404.55               0.52
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          165.30              0.04              165.30               0.04
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            251.69              0.05              251.69               0.05
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                               40.00              0.01               40.00               0.01
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                1,423.00              0.31            1,423.00               0.31
   Security Patrol                         3,375.00              0.73            3,375.00               0.73
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                7,659.54              1.65            7,659.54               1.65

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    27,659.02              5.95           27,659.02               5.95
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              731 01, 2020
                                                    of 2121                                         06:07 PM
Novato Business Center (27)                                                                               Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     2,275.00               0.49           2,275.00                0.49
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                             -427.10              -0.09            -427.10               -0.09
   TOTAL MANAGEMENT E...                    29,506.92               6.35          29,506.92                6.35

  UTILITIES EXPENSE
   Gas & Electricity                         28,645.17              6.17           28,645.17               6.17
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      2,461.61              0.53            2,461.61               0.53
   Garbage & Trash Removal                    5,118.95              1.10            5,118.95               1.10
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     3,027.32              0.65            3,027.32               0.65
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   39,253.05              8.45           39,253.05               8.45

  REPAIRS & MAINTENANCE
   R&M Unit                                   4,552.89              0.98            4,552.89               0.98
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                             1,345.70              0.29            1,345.70               0.29
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                               707.12              0.15              707.12               0.15
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                             500.00              0.11              500.00               0.11
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                             1,340.00              0.29            1,340.00               0.29
   R&M - Roofing                              1,036.50              0.22            1,036.50               0.22
   R&M - Miscellaneous                        2,933.71              0.63            2,933.71               0.63
   R&M - Windows                                 33.79              0.01               33.79               0.01
   R&M - HVAC                                 3,748.50              0.81            3,748.50               0.81
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 732 01, 2020
                                                       of 2121                                         06:07 PM
Novato Business Center (27)                                                                            Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   1,993.62               0.43           1,993.62                0.43
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                         95.00              0.02               95.00               0.02
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                      666.23              0.14              666.23               0.14
   R&M - Electrical Supplies                  39.00              0.01               39.00               0.01
   R&M - Landscaping Supplies                300.09              0.06              300.09               0.06
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                           635.95              0.14              635.95               0.14
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,166.37               0.25           1,166.37                0.25
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              733 01, 2020
                                                    of 2121                                         06:07 PM
Novato Business Center (27)                                                                             Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.50              0.00                0.50               0.00
   Locks & Keys                               734.77              0.16              734.77               0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                        626.09              0.13              626.09               0.13
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               22,455.83               4.83          22,455.83                4.83

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.             384.75               0.08             384.75                0.08
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               734 01, 2020
                                                     of 2121                                         06:07 PM
Novato Business Center (27)                                                                               Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    4,597.00               0.99           4,597.00                0.99
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              13,615.00               2.93          13,615.00                2.93
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      450.00              0.10              450.00               0.10
   Contract - Landscaping                    1,393.75               0.30           1,393.75                0.30
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                1,125.00               0.24           1,125.00                0.24
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                        881.00              0.19              881.00               0.19
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    22,446.50               4.83          22,446.50                4.83

  TAXES
   Real Estate Taxes                         44,680.45              9.62           44,680.45               9.62
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         44,680.45              9.62           44,680.45               9.62

  INSURANCE EXPENSE
   Package Insurance                          8,819.44              1.90            8,819.44               1.90
   Earthquake Insurance                       9,054.50              1.95            9,054.50               1.95
   Umbrella Insurance                           918.75              0.20              918.75               0.20
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 735 01, 2020
                                                       of 2121                                         06:07 PM
Novato Business Center (27)                                                                                Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 18,792.69                 4.05          18,792.69                4.05

TOTAL OPERATING EXPENSES                    487,660.99             104.98          487,660.99             104.98

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                             -220.34              -0.05             -220.34              -0.05
   TOTAL OTHER INCOME                          -245.34              -0.05             -245.34              -0.05

NET OPERATING INCOME                        -22,887.14              -4.93          -22,887.14              -4.93

  DEBT SERVICE EXPENSE
   Mortgage Interest                         65,667.19              14.14           65,667.19              14.14
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   65,667.19              14.14           65,667.19              14.14

  NET INC.BEFORE DEP.& TAX                  -88,554.33             -19.06          -88,554.33             -19.06

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     53,333.35              11.48           53,333.35              11.48
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    42,000.00               9.04           42,000.00               9.04
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  15,385.44               3.31           15,385.44               3.31
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                          0.00               0.00                0.00               0.00
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  736 01, 2020
                                                        of 2121                                         06:07 PM
Novato Business Center (27)                                                                             Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               110,718.79               23.83         110,718.79               23.83

NET INC.(LOSS) BEF.TAXES                -199,273.12             -42.90         -199,273.12             -42.90

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    50.58               0.01               50.58               0.01
   FTB Tax Expense                         1,700.00               0.37            1,700.00               0.37
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                1,750.58               0.38            1,750.58               0.38

NET INCOME (LOSS)BK                     -201,023.70             -43.27         -201,023.70             -43.27

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               737 01, 2020
                                                     of 2121                                         06:07 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 27, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       738
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Novato Business Center (27)                                                                             Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            447,470.59             100.00          447,470.59             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             447,470.59             100.00          447,470.59             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          114,679.25              25.63          114,679.25              25.63
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                  20,965.78               4.69           20,965.78               4.69
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                 21,699.85               4.85           21,699.85               4.85
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               739 01, 2020
                                                     of 2121                                         06:08 PM
Novato Business Center (27)                                                                            Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               157,344.88               35.16         157,344.88               35.16

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   4,273.60              0.96            4,273.60               0.96
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                        7,603.00              1.70            7,603.00               1.70
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                              194.13              0.04              194.13               0.04
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                2,362.00              0.53            2,362.00               0.53
   Security Patrol                         9,000.00              2.01            9,000.00               2.01
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               23,432.73              5.24           23,432.73               5.24

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    28,968.65              6.47           28,968.65               6.47
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              740 01, 2020
                                                    of 2121                                         06:08 PM
Novato Business Center (27)                                                                               Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     2,250.45               0.50           2,250.45                0.50
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                           25,455.93               5.69          25,455.93                5.69
   TOTAL MANAGEMENT E...                    56,675.03              12.67          56,675.03               12.67

  UTILITIES EXPENSE
   Gas & Electricity                         47,157.37             10.54           47,157.37              10.54
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      4,884.55              1.09            4,884.55               1.09
   Garbage & Trash Removal                    8,262.01              1.85            8,262.01               1.85
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,013.81              0.23            1,013.81               0.23
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   61,317.74             13.70           61,317.74              13.70

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00               0.00                0.00
   R&M-bbsteam                                   0.00               0.00               0.00                0.00
   R&M - Plumbing                                0.00               0.00               0.00                0.00
   R&M-deep                                      0.00               0.00               0.00                0.00
   R&M-dorius                                    0.00               0.00               0.00                0.00
   R&M - Elevator                                0.00               0.00               0.00                0.00
   R&M-jdcom                                     0.00               0.00               0.00                0.00
   R&M-nat                                       0.00               0.00               0.00                0.00
   R&M-novglass                                  0.00               0.00               0.00                0.00
   R&M-orchid                                    0.00               0.00               0.00                0.00
   R&M - Electrical                              0.00               0.00               0.00                0.00
   R&M-1st Class                                 0.00               0.00               0.00                0.00
   R&M - Painting                              125.00               0.03             125.00                0.03
   R&M - Roofing                                 0.00               0.00               0.00                0.00
   R&M - Miscellaneous                         423.36               0.09             423.36                0.09
   R&M - Windows                                 0.00               0.00               0.00                0.00
   R&M - HVAC                                    0.00               0.00               0.00                0.00
   R&M - Pool                                    0.00               0.00               0.00                0.00
   R & M- fire master                            0.00               0.00               0.00                0.00
   R&M-Ignacio Hill Association                  0.00               0.00               0.00                0.00
   R&M-mcd                                       0.00               0.00               0.00                0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 741 01, 2020
                                                       of 2121                                         06:08 PM
Novato Business Center (27)                                                                            Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   5,316.59               1.19           5,316.59                1.19
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        900.00              0.20              900.00               0.20
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   3,439.08               0.77           3,439.08                0.77
   R&M - Electrical Supplies                  71.00              0.02               71.00               0.02
   R&M - Landscaping Supplies                263.04              0.06              263.04               0.06
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        2,079.79               0.46           2,079.79                0.46
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,538.27               0.34           1,538.27                0.34
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              742 01, 2020
                                                    of 2121                                         06:08 PM
Novato Business Center (27)                                                                             Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                     76.78              0.02               76.78               0.02
   Miscellaneous Expense                      109.26              0.02              109.26               0.02
   Locks & Keys                            4,410.13               0.99           4,410.13                0.99
   R&M - Painting Supplies                     42.69              0.01               42.69               0.01
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               18,794.99               4.20          18,794.99                4.20

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               743 01, 2020
                                                     of 2121                                         06:08 PM
Novato Business Center (27)                                                                               Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                 1,435.05               0.32           1,435.05                0.32
   Contract - Electrical & Lighting          1,825.00               0.41           1,825.00                0.41
   Contract - HVAC Maint.                   16,381.30               3.66          16,381.30                3.66
   Contract R&M                             23,955.26               5.35          23,955.26                5.35
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              21,675.00               4.84          21,675.00                4.84
   Contract - Painting                       2,820.00               0.63           2,820.00                0.63
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                    4,075.74               0.91           4,075.74                0.91
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                   266.00              0.06              266.00               0.06
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    72,433.35              16.19          72,433.35               16.19

  TAXES
   Real Estate Taxes                         74,404.88             16.63           74,404.88              16.63
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         74,404.88             16.63           74,404.88              16.63

  INSURANCE EXPENSE
   Package Insurance                         14,853.60              3.32           14,853.60               3.32
   Earthquake Insurance                      14,120.81              3.16           14,120.81               3.16
   Umbrella Insurance                         1,575.00              0.35            1,575.00               0.35
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 744 01, 2020
                                                       of 2121                                         06:08 PM
Novato Business Center (27)                                                                                Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 30,549.41                 6.83          30,549.41                6.83

TOTAL OPERATING EXPENSES                    494,953.01             110.61          494,953.01             110.61

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -60.00              -0.01              -60.00              -0.01
   Late Charges                              -4,837.00              -1.08           -4,837.00              -1.08
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                   -0.04               0.00               -0.04               0.00
   Miscellaneous Income                     -13,131.39              -2.93          -13,131.39              -2.93
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                           -1,367.01              -0.31           -1,367.01              -0.31
   TOTAL OTHER INCOME                       -19,395.44              -4.33          -19,395.44              -4.33

NET OPERATING INCOME                        -28,086.98              -6.28          -28,086.98              -6.28

  DEBT SERVICE EXPENSE
   Mortgage Interest                        114,040.49              25.49          114,040.49              25.49
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  114,040.49              25.49          114,040.49              25.49

  NET INC.BEFORE DEP.& TAX               -142,127.47               -31.76         -142,127.47             -31.76

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     91,428.60              20.43           91,428.60              20.43
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    72,000.00              16.09           72,000.00              16.09
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                 394,536.04              88.17          394,536.04              88.17
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                          0.00               0.00                0.00               0.00
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  745 01, 2020
                                                        of 2121                                         06:08 PM
Novato Business Center (27)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               557,964.64              124.69         557,964.64              124.69

NET INC.(LOSS) BEF.TAXES                 -700,092.11           -156.46         -700,092.11            -156.46

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    243.90              0.05              243.90               0.05
   FTB Tax Expense                          8,719.33              1.95            8,719.33               1.95
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 8,963.23              2.00            8,963.23               2.00

NET INCOME (LOSS)BK                      -709,055.34           -158.46         -709,055.34            -158.46

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance           Difference
1010 - Checking                            34,444.34          5,022.63          -29,421.71
1015 -Reserve Account                     306,510.08            869.53         -305,640.55
Escrow Account                                  0.00        306,569.53          306,569.53
Total Cash                                340,954.42        312,461.69          -28,492.73

Year to Date                       Beginning Balance    Ending Balance           Difference
1010 - Checking                            34,444.34          5,022.63          -29,421.71
1015 -Reserve Account                     306,510.08            869.53         -305,640.55
Escrow Account                                  0.00        306,569.53          306,569.53
Total Cash                                340,954.42        312,461.69          -28,492.73




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               746 01, 2020
                                                     of 2121                                         06:08 PM
Novato Business Center (27)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            464,528.51             100.00          464,528.51             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             464,528.51             100.00          464,528.51             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                          293,407.27              63.16          293,407.27              63.16
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                   9,058.74               1.95            9,058.74               1.95
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               747 01, 2020
                                                     of 2121                                         06:07 PM
Novato Business Center (27)                                                                            Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                          400.00              0.09              400.00               0.09
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE               302,866.01               65.20         302,866.01               65.20

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                   2,404.55              0.52            2,404.55               0.52
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          165.30              0.04              165.30               0.04
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            251.69              0.05              251.69               0.05
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                               40.00              0.01               40.00               0.01
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                1,423.00              0.31            1,423.00               0.31
   Security Patrol                         3,375.00              0.73            3,375.00               0.73
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                7,659.54              1.65            7,659.54               1.65

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    27,659.02              5.95           27,659.02               5.95
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              748 01, 2020
                                                    of 2121                                         06:07 PM
Novato Business Center (27)                                                                               Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                     2,275.00               0.49           2,275.00                0.49
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                             -427.10              -0.09            -427.10               -0.09
   TOTAL MANAGEMENT E...                    29,506.92               6.35          29,506.92                6.35

  UTILITIES EXPENSE
   Gas & Electricity                         28,645.17              6.17           28,645.17               6.17
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      2,461.61              0.53            2,461.61               0.53
   Garbage & Trash Removal                    5,118.95              1.10            5,118.95               1.10
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     3,027.32              0.65            3,027.32               0.65
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   39,253.05              8.45           39,253.05               8.45

  REPAIRS & MAINTENANCE
   R&M Unit                                   4,552.89              0.98            4,552.89               0.98
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                             1,345.70              0.29            1,345.70               0.29
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                               707.12              0.15              707.12               0.15
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                             500.00              0.11              500.00               0.11
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                             1,340.00              0.29            1,340.00               0.29
   R&M - Roofing                              1,036.50              0.22            1,036.50               0.22
   R&M - Miscellaneous                        2,933.71              0.63            2,933.71               0.63
   R&M - Windows                                 33.79              0.01               33.79               0.01
   R&M - HVAC                                 3,748.50              0.81            3,748.50               0.81
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 749 01, 2020
                                                       of 2121                                         06:07 PM
Novato Business Center (27)                                                                            Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   1,993.62               0.43           1,993.62                0.43
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                         95.00              0.02               95.00               0.02
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                      666.23              0.14              666.23               0.14
   R&M - Electrical Supplies                  39.00              0.01               39.00               0.01
   R&M - Landscaping Supplies                300.09              0.06              300.09               0.06
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                           635.95              0.14              635.95               0.14
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                1,166.37               0.25           1,166.37                0.25
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              750 01, 2020
                                                    of 2121                                         06:07 PM
Novato Business Center (27)                                                                             Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.50              0.00                0.50               0.00
   Locks & Keys                               734.77              0.16              734.77               0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                        626.09              0.13              626.09               0.13
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               22,455.83               4.83          22,455.83                4.83

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.             384.75               0.08             384.75                0.08
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               751 01, 2020
                                                     of 2121                                         06:07 PM
Novato Business Center (27)                                                                               Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    4,597.00               0.99           4,597.00                0.99
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.              13,615.00               2.93          13,615.00                2.93
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      450.00              0.10              450.00               0.10
   Contract - Landscaping                    1,393.75               0.30           1,393.75                0.30
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                1,125.00               0.24           1,125.00                0.24
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                        881.00              0.19              881.00               0.19
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    22,446.50               4.83          22,446.50                4.83

  TAXES
   Real Estate Taxes                         44,680.45              9.62           44,680.45               9.62
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         44,680.45              9.62           44,680.45               9.62

  INSURANCE EXPENSE
   Package Insurance                          8,819.44              1.90            8,819.44               1.90
   Earthquake Insurance                       9,054.50              1.95            9,054.50               1.95
   Umbrella Insurance                           918.75              0.20              918.75               0.20
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 752 01, 2020
                                                       of 2121                                         06:07 PM
Novato Business Center (27)                                                                                Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 18,792.69                 4.05          18,792.69                4.05

TOTAL OPERATING EXPENSES                    487,660.99             104.98          487,660.99             104.98

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                   0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                             -220.34              -0.05             -220.34              -0.05
   TOTAL OTHER INCOME                          -245.34              -0.05             -245.34              -0.05

NET OPERATING INCOME                        -22,887.14              -4.93          -22,887.14              -4.93

  DEBT SERVICE EXPENSE
   Mortgage Interest                         65,667.19              14.14           65,667.19              14.14
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   65,667.19              14.14           65,667.19              14.14

  NET INC.BEFORE DEP.& TAX                  -88,554.33             -19.06          -88,554.33             -19.06

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     53,333.35              11.48           53,333.35              11.48
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    42,000.00               9.04           42,000.00               9.04
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  15,385.44               3.31           15,385.44               3.31
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                          0.00               0.00                0.00               0.00
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  753 01, 2020
                                                        of 2121                                         06:07 PM
Novato Business Center (27)                                                                             Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               110,718.79               23.83         110,718.79               23.83

NET INC.(LOSS) BEF.TAXES                 -199,273.12            -42.90         -199,273.12             -42.90

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     50.58              0.01               50.58               0.01
   FTB Tax Expense                          1,700.00              0.37            1,700.00               0.37
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,750.58              0.38            1,750.58               0.38

NET INCOME (LOSS)BK                      -201,023.70            -43.27         -201,023.70             -43.27

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             5,022.63          7,296.66           2,274.03
1015 -Reserve Account                         869.53              0.00             -869.53
Escrow Account                            306,569.53        306,739.29              169.76
Total Cash                                312,461.69        314,035.95           1,574.26

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             5,022.63          7,296.66           2,274.03
1015 -Reserve Account                         869.53              0.00             -869.53
Escrow Account                            306,569.53        306,739.29              169.76
Total Cash                                312,461.69        314,035.95           1,574.26




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               754 01, 2020
                                                     of 2121                                         06:07 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 27, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       755
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 27, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       756
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       757
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       758
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         759
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 28, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       760
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 28, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       761
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
PI 28, LLC (28)                                                                                      Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                   649.04
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                          99,990.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    100,639.04

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    388.00
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      388.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            8,809.80
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      8,809.80
  TOTAL CURRENT ASSETS                                                                          109,836.84


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            762 01, 2020
                                                  of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                        Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          900,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    3,500,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -546,225.88
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              763 01, 2020
                                                    of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                        Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,853,774.12

  ACQUISITION ASSETS
   Closing Costs                                                                                   17,062.50
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       24,575.00
   Accum Amort Loan Fees                                                                          -18,563.00
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -90,000.16
   Organization Costs                                                                                   0.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                           33,074.34

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              764 01, 2020
                                                    of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                      Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            765 01, 2020
                                                  of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                      Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            766 01, 2020
                                                  of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                       Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                        11,645.33
   2016 T/O Misc. Exp.                                                                              2,702.59
   2016 T/O Materials                                                                               6,162.92
   2016 T/O outside vendors                                                                       23,766.80
   2016 Hills Assessments                                                                           6,599.50
   2017 Other Improvements                                                                        99,840.62
   2017 T/O Misc. Exp.                                                                                346.12
   2017 T/O Materials                                                                               7,055.11
   2017 T/O Outside Vendor                                                                        18,153.81
   2017 Hills Assessments                                                                           7,464.04
   2018 Other Improvements                                                                        42,628.56
   2018 T/O Misc. Exp.                                                                              6,198.63
   2018 T/O Materials                                                                               7,005.01
   2018 T/O Outside Vendor                                                                        18,283.00
   2018 Hills Assessments                                                                         29,558.92
   2019 Other Improvements                                                                        34,604.52
   2019 T/O Misc. Exp.                                                                              3,670.92
   2019 T/O Materials                                                                             16,005.10
   2019 T/O Outside Vendor                                                                        71,840.00
   2019 Hills Assessments                                                                         20,285.13
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     433,816.63
   Accum Deprec - Capital Improvements                                                           170,613.10
  NET CAPITALIZED IMPROVEMENTS                                                                   263,203.53

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             767 01, 2020
                                                   of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                        Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              768 01, 2020
                                                    of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -878,034.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 769 01, 2020
                                                       of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                       Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -878,034.00
TOTAL ASSETS                                                                                   3,381,854.83
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                5,094.35
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   4,080.70
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        9,175.05

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    31,623.71
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            2,562,347.44
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             770 01, 2020
                                                   of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       2,593,971.15
 TOTAL LIABILITIES                                                                                 2,603,146.20

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          1,685,614.71
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -503,760.00
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                               -333,798.23
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 771 01, 2020
                                                       of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                       Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -69,347.85
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                    778,708.63
TOTAL LIABILITIES & EQUITY                                                                      3,381,854.83

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              772 01, 2020
                                                    of 2121                                         06:13 PM
PI 28, LLC (28)                                                                                      Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                36,818.83
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                          99,990.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    136,808.83

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  3,287.50
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    3,287.50

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           15,662.98
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                    126,000.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                    141,662.98
  TOTAL CURRENT ASSETS                                                                          281,759.31


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            773 01, 2020
                                                  of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                        Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          900,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    3,500,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -620,468.30
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              774 01, 2020
                                                    of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                        Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,779,531.70

  ACQUISITION ASSETS
   Closing Costs                                                                                   23,426.50
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       85,966.40
   Accum Amort Loan Fees                                                                          -20,969.25
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                          -101,666.85
   Organization Costs                                                                                   0.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                           86,756.80

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              775 01, 2020
                                                    of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                      Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            776 01, 2020
                                                  of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                      Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            777 01, 2020
                                                  of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                       Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                        11,645.33
   2016 T/O Misc. Exp.                                                                              2,702.59
   2016 T/O Materials                                                                               6,162.92
   2016 T/O outside vendors                                                                       23,766.80
   2016 Hills Assessments                                                                           6,599.50
   2017 Other Improvements                                                                        99,840.62
   2017 T/O Misc. Exp.                                                                                346.12
   2017 T/O Materials                                                                               7,055.11
   2017 T/O Outside Vendor                                                                        18,153.81
   2017 Hills Assessments                                                                           7,464.04
   2018 Other Improvements                                                                        42,628.56
   2018 T/O Misc. Exp.                                                                              6,198.63
   2018 T/O Materials                                                                               7,005.01
   2018 T/O Outside Vendor                                                                        18,283.00
   2018 Hills Assessments                                                                         29,558.92
   2019 Other Improvements                                                                        34,604.52
   2019 T/O Misc. Exp.                                                                              3,670.92
   2019 T/O Materials                                                                             16,164.59
   2019 T/O Outside Vendor                                                                        71,840.00
   2019 Hills Assessments                                                                         20,285.13
   2020 Other Improvements                                                                          4,202.76
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                 332.47
   2020 T/O Outside Vendor                                                                          3,430.00
   2020 Hills Assessments                                                                           7,761.72
  TOTAL CAPITAL IMPROVEMENTS                                                                     449,703.07
   Accum Deprec - Capital Improvements                                                           188,183.38
  NET CAPITALIZED IMPROVEMENTS                                                                   261,519.69

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             778 01, 2020
                                                   of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                        Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              779 01, 2020
                                                    of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                          0.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 780 01, 2020
                                                       of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                       Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
TOTAL ASSETS                                                                                   4,409,567.50
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                1,737.63
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   3,212.92
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            5,572.16
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       10,522.71

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    34,098.71
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            3,600,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
   2nd Deed Duffy Place                                                                                0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             781 01, 2020
                                                   of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                         Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
1st Mortgage 49 Ignacio                                                                                    0.00
   2nd Deed 49 Ignacio                                                                                     0.00
 TOTAL LONG TERM LIABILITIES                                                                      3,634,098.71
 TOTAL LIABILITIES                                                                                3,644,621.42

  EQUITY
    Common Stock                                                                                          0.00
    Capital Contributions                                                                         1,735,614.71
    Capital Receivable                                                                                    0.00
    Less: Repurchased Units                                                                               0.00
    TIC Ownership                                                                                         0.00
    L.P. Distributions                                                                                    0.00
    G.P. Distributions                                                                                    0.00
    Premium on Repurch Units                                                                              0.00
    Previous Period Adjmts                                                                                0.00
    Member Distribution                                                                            -556,235.00
    Dist. 38 to 20                                                                                        0.00
    Dist. 38 to 21                                                                                        0.00
Dist. 37 to 22                                                                                            0.00
    Inter Co. PFI - PV1                                                                                   0.00
    Inter Co PFI - Gate 5                                                                                 0.00
    Inter Co PFI - Duffy                                                                                  0.00
    Inter Co PFI - Hamm                                                                                   0.00
    Inter Co PFI - 107                                                                                    0.00
    Inter Co PFI - 461                                                                                    0.00
    Inter Co PFI - 501                                                                                    0.00
    Inter Co PFI - 49                                                                                     0.00
    Inter Co PFI - 885                                                                                    0.00
    Inter Co. PFI - 515                                                                                   0.00
    Inter-Co PFI - 355                                                                                    0.00
    InterCo PFI - 7200                                                                                    0.00
    InterCo PFI-117                                                                                       0.00
    InterCo PFI - 7 Merry                                                                                 0.00
    InterCo PFI - 16914                                                                                   0.00
    InterCo PFI - Paul                                                                                    0.00
    InterCo PFI - 353                                                                                     0.00
    InterCo PFI - 1506                                                                                    0.00
    InterCo PFI - 1222                                                                                    0.00
    InterCo PFI - 419                                                                                     0.00
    Inter Co PFI - 19 Merrydale                                                                           0.00
    Inter Co PFI - 1129                                                                                   0.00
    Inter Co PFI - 1315                                                                                   0.00
    Inter-Co. PFI - 1732                                                                                  0.00
    Inter-Co PFI-390                                                                                      0.00
    Inter Co PFI-santaland                                                                                0.00
    Retained Earnings                                                                              -403,146.08
    Retained Earingins - Owned Properties                                                                 0.00
            Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                782 01, 2020
                                                      of 2121                                         06:12 PM
PI 28, LLC (28)                                                                                      Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  K1-Losses                                                                                             0.00
  Net Income (Loss) Current                                                                       -11,287.55
  Appliance Depreciation                                                                                0.00
  TOTAL EQUITY                                                                                   764,946.08
TOTAL LIABILITIES & EQUITY                                                                     4,409,567.50

  Total of All                                                                                         0.00




            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             783 01, 2020
                                                   of 2121                                         06:12 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 28, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       784
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
PI 28, LLC (28)                                                                                         Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            408,550.00             100.00          408,550.00             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             408,550.00             100.00          408,550.00             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           12,961.67               3.17           12,961.67               3.17
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                       0.00               0.00                0.00               0.00
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.01               0.00                0.01               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               785 01, 2020
                                                     of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                        Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                  -150.00              -0.04            -150.00               -0.04
   Credit Check Fees Paid                     86.70              0.02               86.70               0.02
   TOTAL RENTING EXPENSE                 12,898.38               3.16          12,898.38                3.16

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                            0.00              0.00                0.00               0.00
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  786.00              0.19              786.00               0.19
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                       29,380.08              7.19           29,380.08               7.19
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               30,166.08              7.38           30,166.08               7.38

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    16,332.00              4.00           16,332.00               4.00
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              786 01, 2020
                                                    of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    16,332.00               4.00          16,332.00                4.00

  UTILITIES EXPENSE
   Gas & Electricity                         4,759.31               1.16            4,759.31               1.16
   Utilities Credits or rebates               -462.60              -0.11             -462.60              -0.11
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                     2,667.43               0.65            2,667.43               0.65
   Garbage & Trash Removal                     656.00               0.16              656.00               0.16
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   7,620.14               1.87            7,620.14               1.87

  REPAIRS & MAINTENANCE
   R&M Unit                                  1,648.63               0.40            1,648.63               0.40
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                           0.00               0.00                0.00               0.00
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 787 01, 2020
                                                       of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                        Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                        0.00              0.00                0.00               0.00
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                      313.20              0.08              313.20               0.08
   R&M - Electrical Supplies                 386.20              0.09              386.20               0.09
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                    71.77              0.02               71.77               0.02
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              788 01, 2020
                                                    of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                         Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               493.31              0.12              493.31               0.12
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                2,913.11               0.71           2,913.11                0.71

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               789 01, 2020
                                                     of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                    462.50              0.11              462.50               0.11
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                             17,915.00               4.38          17,915.00                4.38
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                    0.00              0.00                0.00               0.00
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                       978.13              0.24              978.13               0.24
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    19,355.63               4.74          19,355.63                4.74

  TAXES
   Real Estate Taxes                         66,321.97             16.23           66,321.97              16.23
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         66,321.97             16.23           66,321.97              16.23

  INSURANCE EXPENSE
   Package Insurance                         10,375.91              2.54           10,375.91               2.54
   Earthquake Insurance                       4,149.73              1.02            4,149.73               1.02
   Umbrella Insurance                         2,487.90              0.61            2,487.90               0.61
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 790 01, 2020
                                                       of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 17,013.54                 4.16          17,013.54                4.16

TOTAL OPERATING EXPENSES                    172,620.85              42.25          172,620.85              42.25

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                -375.00              -0.09             -375.00              -0.09
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -3,096.03              -0.76           -3,096.03              -0.76
   Miscellaneous Income                      -1,969.00              -0.48           -1,969.00              -0.48
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -5,440.03              -1.33           -5,440.03              -1.33

NET OPERATING INCOME                        241,369.18              59.08          241,369.18              59.08

  DEBT SERVICE EXPENSE
   Mortgage Interest                        103,095.20              25.23          103,095.20              25.23
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  103,095.20              25.23          103,095.20              25.23

  NET INC.BEFORE DEP.& TAX                  138,273.98              33.85          138,273.98              33.85

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    127,272.72              31.15          127,272.72              31.15
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    20,000.04               4.90           20,000.04               4.90
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  53,398.48              13.07           53,398.48              13.07
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      4,125.00               1.01            4,125.00               1.01
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  791 01, 2020
                                                        of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                          Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                       0.00               0.00                0.00               0.00
   Software Devel. Amort.                       0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               204,796.24                50.13         204,796.24               50.13

NET INC.(LOSS) BEF.TAXES                   -66,522.26            -16.28          -66,522.26             -16.28

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                          2,825.59               0.69            2,825.59               0.69
   Taxes - Other                                0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 2,825.59               0.69            2,825.59               0.69

NET INCOME (LOSS)BK                        -69,347.85            -16.97          -69,347.85             -16.97

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                792 01, 2020
                                                      of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                         Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            251,129.17             100.00          251,129.17             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             251,129.17             100.00          251,129.17             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            3,591.67               1.43            3,591.67               1.43
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                       0.00               0.00                0.00               0.00
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                  1,970.60               0.78            1,970.60               0.78
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               793 01, 2020
                                                     of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                        Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                    -75.00             -0.03              -75.00              -0.03
   Credit Check Fees Paid                     28.90              0.01               28.90               0.01
   TOTAL RENTING EXPENSE                  5,516.17               2.20           5,516.17                2.20

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                            0.00              0.00                0.00               0.00
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  816.00              0.32              816.00               0.32
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                       17,138.38              6.82           17,138.38               6.82
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               17,954.38              7.15           17,954.38               7.15

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    10,028.00              3.99           10,028.00               3.99
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              794 01, 2020
                                                    of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    10,028.00               3.99          10,028.00                3.99

  UTILITIES EXPENSE
   Gas & Electricity                         2,985.06               1.19            2,985.06               1.19
   Utilities Credits or rebates               -506.34              -0.20             -506.34              -0.20
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                     1,249.84               0.50            1,249.84               0.50
   Garbage & Trash Removal                     702.83               0.28              702.83               0.28
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   4,431.39               1.76            4,431.39               1.76

  REPAIRS & MAINTENANCE
   R&M Unit                                  2,212.74               0.88            2,212.74               0.88
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                         704.88               0.28              704.88               0.28
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 795 01, 2020
                                                       of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                        Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                        0.00              0.00                0.00               0.00
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                      583.23              0.23              583.23               0.23
   R&M - Electrical Supplies                   0.00              0.00                0.00               0.00
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        2,540.00               1.01           2,540.00                1.01
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                    32.00              0.01               32.00               0.01
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              796 01, 2020
                                                    of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                         Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               114.34              0.05              114.34               0.05
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                  51.99              0.02               51.99               0.02
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                6,239.18               2.48           6,239.18                2.48

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               797 01, 2020
                                                     of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                              3,465.00               1.38           3,465.00                1.38
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                    0.00              0.00                0.00               0.00
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                     -977.60              -0.39            -977.60               -0.39
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                    1,900.00               0.76           1,900.00                0.76
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     4,387.40               1.75           4,387.40                1.75

  TAXES
   Real Estate Taxes                         39,005.13             15.53           39,005.13              15.53
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         39,005.13             15.53           39,005.13              15.53

  INSURANCE EXPENSE
   Package Insurance                          7,330.19              2.92            7,330.19               2.92
   Earthquake Insurance                       2,608.06              1.04            2,608.06               1.04
   Umbrella Insurance                         1,706.81              0.68            1,706.81               0.68
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 798 01, 2020
                                                       of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 11,645.06                 4.64          11,645.06                4.64

TOTAL OPERATING EXPENSES                     99,206.71              39.50           99,206.71              39.50

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                -225.00              -0.09             -225.00              -0.09
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -6,810.00              -2.71           -6,810.00              -2.71
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -7,060.00              -2.81           -7,060.00              -2.81

NET OPERATING INCOME                        158,982.46              63.31          158,982.46              63.31

  DEBT SERVICE EXPENSE
   Mortgage Interest                         62,684.37              24.96           62,684.37              24.96
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   62,684.37              24.96           62,684.37              24.96

  NET INC.BEFORE DEP.& TAX                   96,298.09              38.35           96,298.09              38.35

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     74,242.42              29.56           74,242.42              29.56
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    11,666.69               4.65           11,666.69               4.65
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  17,570.28               7.00           17,570.28               7.00
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,406.25               0.96            2,406.25               0.96
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  799 01, 2020
                                                        of 2121                                         06:14 PM
PI 28, LLC (28)                                                                                          Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                       0.00               0.00                0.00               0.00
   Software Devel. Amort.                       0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               105,885.64                42.16         105,885.64               42.16

NET INC.(LOSS) BEF.TAXES                    -9,587.55             -3.82           -9,587.55              -3.82

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                          1,700.00               0.68            1,700.00               0.68
   Taxes - Other                                0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,700.00               0.68            1,700.00               0.68

NET INCOME (LOSS)BK                        -11,287.55             -4.49          -11,287.55              -4.49

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                800 01, 2020
                                                      of 2121                                         06:14 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 28, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       801
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
PI 28, LLC (28)                                                                                         Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            408,550.00             100.00          408,550.00             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             408,550.00             100.00          408,550.00             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           12,961.67               3.17           12,961.67               3.17
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                       0.00               0.00                0.00               0.00
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.01               0.00                0.01               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               802 01, 2020
                                                     of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                        Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                  -150.00              -0.04            -150.00               -0.04
   Credit Check Fees Paid                     86.70              0.02               86.70               0.02
   TOTAL RENTING EXPENSE                 12,898.38               3.16          12,898.38                3.16

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                            0.00              0.00                0.00               0.00
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  786.00              0.19              786.00               0.19
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                       29,380.08              7.19           29,380.08               7.19
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               30,166.08              7.38           30,166.08               7.38

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    16,332.00              4.00           16,332.00               4.00
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              803 01, 2020
                                                    of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    16,332.00               4.00          16,332.00                4.00

  UTILITIES EXPENSE
   Gas & Electricity                         4,759.31               1.16            4,759.31               1.16
   Utilities Credits or rebates               -462.60              -0.11             -462.60              -0.11
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                     2,667.43               0.65            2,667.43               0.65
   Garbage & Trash Removal                     656.00               0.16              656.00               0.16
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   7,620.14               1.87            7,620.14               1.87

  REPAIRS & MAINTENANCE
   R&M Unit                                  1,648.63               0.40            1,648.63               0.40
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                           0.00               0.00                0.00               0.00
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 804 01, 2020
                                                       of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                        Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                        0.00              0.00                0.00               0.00
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                      313.20              0.08              313.20               0.08
   R&M - Electrical Supplies                 386.20              0.09              386.20               0.09
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                    71.77              0.02               71.77               0.02
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              805 01, 2020
                                                    of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                         Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               493.31              0.12              493.31               0.12
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                2,913.11               0.71           2,913.11                0.71

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               806 01, 2020
                                                     of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                    462.50              0.11              462.50               0.11
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                             17,915.00               4.38          17,915.00                4.38
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                    0.00              0.00                0.00               0.00
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                       978.13              0.24              978.13               0.24
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    19,355.63               4.74          19,355.63                4.74

  TAXES
   Real Estate Taxes                         66,321.97             16.23           66,321.97              16.23
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         66,321.97             16.23           66,321.97              16.23

  INSURANCE EXPENSE
   Package Insurance                         10,375.91              2.54           10,375.91               2.54
   Earthquake Insurance                       4,149.73              1.02            4,149.73               1.02
   Umbrella Insurance                         2,487.90              0.61            2,487.90               0.61
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 807 01, 2020
                                                       of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 17,013.54                 4.16          17,013.54                4.16

TOTAL OPERATING EXPENSES                    172,620.85              42.25          172,620.85              42.25

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                -375.00              -0.09             -375.00              -0.09
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -3,096.03              -0.76           -3,096.03              -0.76
   Miscellaneous Income                      -1,969.00              -0.48           -1,969.00              -0.48
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -5,440.03              -1.33           -5,440.03              -1.33

NET OPERATING INCOME                        241,369.18              59.08          241,369.18              59.08

  DEBT SERVICE EXPENSE
   Mortgage Interest                        103,095.20              25.23          103,095.20              25.23
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  103,095.20              25.23          103,095.20              25.23

  NET INC.BEFORE DEP.& TAX                  138,273.98              33.85          138,273.98              33.85

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    127,272.72              31.15          127,272.72              31.15
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    20,000.04               4.90           20,000.04               4.90
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  53,398.48              13.07           53,398.48              13.07
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      4,125.00               1.01            4,125.00               1.01
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  808 01, 2020
                                                        of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                          Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                       0.00               0.00                0.00               0.00
   Software Devel. Amort.                       0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               204,796.24                50.13         204,796.24               50.13

NET INC.(LOSS) BEF.TAXES                   -66,522.26            -16.28          -66,522.26             -16.28

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                          2,825.59               0.69            2,825.59               0.69
   Taxes - Other                                0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 2,825.59               0.69            2,825.59               0.69

NET INCOME (LOSS)BK                        -69,347.85            -16.97          -69,347.85             -16.97

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00               0.00                0.00               0.00
Outside Services                                0.00               0.00                0.00               0.00
Bank Charges                                    0.00               0.00                0.00               0.00
Association Dues                                0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00               0.00                0.00               0.00

Period to Date                     Beginning Balance     Ending Balance          Difference
1010 - Checking                             3,213.71             649.04          -2,564.67
1015 -Reserve Account                      99,990.00          99,990.00                0.00
Total Cash                                103,203.71         100,639.04          -2,564.67

Year to Date                       Beginning Balance     Ending Balance          Difference
1010 - Checking                             3,213.71             649.04          -2,564.67
1015 -Reserve Account                      99,990.00          99,990.00                0.00
Total Cash                                103,203.71         100,639.04          -2,564.67




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                809 01, 2020
                                                      of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                         Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            251,129.17             100.00          251,129.17             100.00
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income                   0.00               0.00                0.00               0.00
  Prior Year Recovery Income                   0.00               0.00                0.00               0.00
  Utility Income                               0.00               0.00                0.00               0.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             251,129.17             100.00          251,129.17             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            3,591.67               1.43            3,591.67               1.43
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                       0.00               0.00                0.00               0.00
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                  1,970.60               0.78            1,970.60               0.78
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               810 01, 2020
                                                     of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                        Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                    -75.00             -0.03              -75.00              -0.03
   Credit Check Fees Paid                     28.90              0.01               28.90               0.01
   TOTAL RENTING EXPENSE                  5,516.17               2.20           5,516.17                2.20

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                            0.00              0.00                0.00               0.00
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                  816.00              0.32              816.00               0.32
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                       17,138.38              6.82           17,138.38               6.82
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               17,954.38              7.15           17,954.38               7.15

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                    0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                              0.00              0.00                0.00               0.00
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    10,028.00              3.99           10,028.00               3.99
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              811 01, 2020
                                                    of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    10,028.00               3.99          10,028.00                3.99

  UTILITIES EXPENSE
   Gas & Electricity                         2,985.06               1.19            2,985.06               1.19
   Utilities Credits or rebates               -506.34              -0.20             -506.34              -0.20
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                     1,249.84               0.50            1,249.84               0.50
   Garbage & Trash Removal                     702.83               0.28              702.83               0.28
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   4,431.39               1.76            4,431.39               1.76

  REPAIRS & MAINTENANCE
   R&M Unit                                  2,212.74               0.88            2,212.74               0.88
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                         704.88               0.28              704.88               0.28
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 812 01, 2020
                                                       of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                        Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                        0.00              0.00                0.00               0.00
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                          0.00              0.00                0.00               0.00
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                      583.23              0.23              583.23               0.23
   R&M - Electrical Supplies                   0.00              0.00                0.00               0.00
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        2,540.00               1.01           2,540.00                1.01
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                     0.00              0.00                0.00               0.00
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                    32.00              0.01               32.00               0.01
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              813 01, 2020
                                                    of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                         Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               114.34              0.05              114.34               0.05
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                  51.99              0.02               51.99               0.02
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                6,239.18               2.48           6,239.18                2.48

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               814 01, 2020
                                                     of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                              3,465.00               1.38           3,465.00                1.38
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                    0.00              0.00                0.00               0.00
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                     -977.60              -0.39            -977.60               -0.39
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                    1,900.00               0.76           1,900.00                0.76
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     4,387.40               1.75           4,387.40                1.75

  TAXES
   Real Estate Taxes                         39,005.13             15.53           39,005.13              15.53
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         39,005.13             15.53           39,005.13              15.53

  INSURANCE EXPENSE
   Package Insurance                          7,330.19              2.92            7,330.19               2.92
   Earthquake Insurance                       2,608.06              1.04            2,608.06               1.04
   Umbrella Insurance                         1,706.81              0.68            1,706.81               0.68
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 815 01, 2020
                                                       of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                 11,645.06                 4.64          11,645.06                4.64

TOTAL OPERATING EXPENSES                     99,206.71              39.50           99,206.71              39.50

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                -225.00              -0.09             -225.00              -0.09
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant               -6,810.00              -2.71           -6,810.00              -2.71
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                        -7,060.00              -2.81           -7,060.00              -2.81

NET OPERATING INCOME                        158,982.46              63.31          158,982.46              63.31

  DEBT SERVICE EXPENSE
   Mortgage Interest                         62,684.37              24.96           62,684.37              24.96
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   62,684.37              24.96           62,684.37              24.96

  NET INC.BEFORE DEP.& TAX                   96,298.09              38.35           96,298.09              38.35

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     74,242.42              29.56           74,242.42              29.56
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                    11,666.69               4.65           11,666.69               4.65
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  17,570.28               7.00           17,570.28               7.00
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,406.25               0.96            2,406.25               0.96
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  816 01, 2020
                                                        of 2121                                         06:15 PM
PI 28, LLC (28)                                                                                          Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                       0.00               0.00                0.00               0.00
   Software Devel. Amort.                       0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               105,885.64                42.16         105,885.64               42.16

NET INC.(LOSS) BEF.TAXES                    -9,587.55             -3.82           -9,587.55              -3.82

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                          1,700.00               0.68            1,700.00               0.68
   Taxes - Other                                0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 1,700.00               0.68            1,700.00               0.68

NET INCOME (LOSS)BK                        -11,287.55             -4.49          -11,287.55              -4.49

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00               0.00                0.00               0.00
Outside Services                                0.00               0.00                0.00               0.00
Bank Charges                                    0.00               0.00                0.00               0.00
Association Dues                                0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00               0.00                0.00               0.00

Period to Date                     Beginning Balance     Ending Balance          Difference
1010 - Checking                               649.04          36,818.83          36,169.79
1015 -Reserve Account                      99,990.00          99,990.00                0.00
Total Cash                                100,639.04         136,808.83          36,169.79

Year to Date                       Beginning Balance     Ending Balance          Difference
1010 - Checking                               649.04          36,818.83          36,169.79
1015 -Reserve Account                      99,990.00          99,990.00                0.00
Total Cash                                100,639.04         136,808.83          36,169.79




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                817 01, 2020
                                                      of 2121                                         06:15 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 28, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       818
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 28, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       819
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       820
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       821
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         822
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 29, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       823
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 29, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       824
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
029-The Broadway (29)                                                                                Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 2,826.15
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                      2,826.15

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    922.64
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      922.64

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            1,517.12
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      1,517.12
  TOTAL CURRENT ASSETS                                                                            5,265.91


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            825 01, 2020
                                                  of 2121                                         06:21 PM
029-The Broadway (29)                                                                                  Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          599,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    2,796,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -332,972.24
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              826 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                  Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,062,027.76

  ACQUISITION ASSETS
   Closing Costs                                                                                   11,953.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       23,227.00
   Accum Amort Loan Fees                                                                           -4,645.44
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -19,999.92
   Organization Costs                                                                               4,018.07
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          114,552.71

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              827 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            828 01, 2020
                                                  of 2121                                         06:21 PM
029-The Broadway (29)                                                                               Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                    PageSeptember
                                                                                           829 01, 2020
                                                 of 2121                                         06:21 PM
029-The Broadway (29)                                                                                 Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                        10,134.90
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                               1,675.13
   2017 T/O Outside Vendor                                                                          4,260.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                          5,529.85
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                               1,791.78
   2018 T/O Outside Vendor                                                                        15,570.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        65,876.24
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 318.96
   2019 T/O Outside Vendor                                                                        13,745.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     118,901.86
   Accum Deprec - Capital Improvements                                                           119,703.35
  NET CAPITALIZED IMPROVEMENTS                                                                       -801.49

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             830 01, 2020
                                                   of 2121                                         06:21 PM
029-The Broadway (29)                                                                                  Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              831 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                     Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -144,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 832 01, 2020
                                                       of 2121                                         06:21 PM
029-The Broadway (29)                                                                                 Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -144,000.00
TOTAL ASSETS                                                                                   3,037,044.89
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                3,130.50
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   4,585.76
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        7,716.26

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    13,320.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                               500.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            2,076,322.79
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             833 01, 2020
                                                   of 2121                                         06:21 PM
029-The Broadway (29)                                                                                    Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       2,090,142.79
 TOTAL LIABILITIES                                                                                 2,097,859.05

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          1,450,000.00
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -191,071.43
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                               -166,611.01
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 834 01, 2020
                                                       of 2121                                         06:21 PM
029-The Broadway (29)                                                                                 Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -153,131.72
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                     939,185.84
TOTAL LIABILITIES & EQUITY                                                                      3,037,044.89

  Total of All                                                                                          0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              835 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                10,667.87
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                               0.00
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     10,667.87

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  2,970.05
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    2,970.05

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            1,284.48
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      1,284.48
  TOTAL CURRENT ASSETS                                                                           14,922.40


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            836 01, 2020
                                                  of 2121                                         06:21 PM
029-The Broadway (29)                                                                                  Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          599,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    2,796,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -383,385.12
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              837 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                  Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,011,614.88

  ACQUISITION ASSETS
   Closing Costs                                                                                   11,953.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       23,227.00
   Accum Amort Loan Fees                                                                           -6,000.36
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -25,833.23
   Organization Costs                                                                               4,018.07
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          107,364.48

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              838 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            839 01, 2020
                                                  of 2121                                         06:21 PM
029-The Broadway (29)                                                                                Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                     PageSeptember
                                                                                            840 01, 2020
                                                  of 2121                                         06:21 PM
029-The Broadway (29)                                                                                 Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                        10,134.90
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                               1,675.13
   2017 T/O Outside Vendor                                                                          4,260.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                          5,529.85
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                               1,791.78
   2018 T/O Outside Vendor                                                                        15,570.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        65,617.52
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 318.96
   2019 T/O Outside Vendor                                                                        13,745.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               1,400.97
   2020 T/O Outside Vendor                                                                          3,150.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     123,194.11
   Accum Deprec - Capital Improvements                                                           126,733.26
  NET CAPITALIZED IMPROVEMENTS                                                                     -3,539.15

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             841 01, 2020
                                                   of 2121                                         06:21 PM
029-The Broadway (29)                                                                                  Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              842 01, 2020
                                                    of 2121                                         06:21 PM
029-The Broadway (29)                                                                                     Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                               -100.22
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -168,000.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 843 01, 2020
                                                       of 2121                                         06:21 PM
029-The Broadway (29)                                                                                 Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   Due To/From PISF, Inc.                                                                               0.00
   Due To/From PIM                                                                                      0.00
   Note Receivable                                                                                      0.00
   7200 Redwood Due to/From                                                                             0.00
   355 Due to / from                                                                                    0.00
   Due to/from 350 Ignacio Assoc.                                                                       0.00
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
 TOTAL LONG TERM RECEIVABLES                                                                     -168,100.22
TOTAL ASSETS                                                                                   2,962,262.39
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                1,196.14
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                  28,131.51
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            3,877.02
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       33,204.67

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    13,320.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                               500.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            2,051,507.54
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                      PageSeptember
                                                                                             844 01, 2020
                                                   of 2121                                         06:21 PM
029-The Broadway (29)                                                                                    Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       2,065,327.54
 TOTAL LIABILITIES                                                                                 2,098,532.21

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          1,450,000.00
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -211,071.43
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                               -319,742.73
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 845 01, 2020
                                                       of 2121                                         06:21 PM
029-The Broadway (29)                                                                                 Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -55,455.66
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                    863,730.18
TOTAL LIABILITIES & EQUITY                                                                      2,962,262.39

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              846 01, 2020
                                                    of 2121                                         06:21 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 29, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       847
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
029-The Broadway (29)                                                                                   Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            274,207.49              96.47          274,207.49              96.47
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income               3,126.57               1.10            3,126.57               1.10
  Prior Year Recovery Income               1,384.55               0.49            1,384.55               0.49
  Utility Income                           5,527.37               1.94            5,527.37               1.94
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             284,245.98             100.00          284,245.98             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           40,616.23              14.29           40,616.23              14.29
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                   2,832.50               1.00            2,832.50               1.00
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                  4,500.00               1.58            4,500.00               1.58
           Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               848 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                  Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                     57.80              0.02               57.80               0.02
   TOTAL RENTING EXPENSE                 48,006.53              16.89          48,006.53               16.89

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00               0.00               0.00                0.00
   Alarm                                    333.00               0.12             333.00                0.12
   Legal                                      0.00               0.00               0.00                0.00
   Computer Services                          0.00               0.00               0.00                0.00
   Temp. Help                                 0.00               0.00               0.00                0.00
   Consultants                                0.00               0.00               0.00                0.00
   Administaff                                0.00               0.00               0.00                0.00
   Outside Services                         130.00               0.05             130.00                0.05
   Collection Expense                         0.00               0.00               0.00                0.00
    Prof. Fees KC                             0.00               0.00               0.00                0.00
   Office Expense                            22.04               0.01              22.04                0.01
   Bottled Water                              0.00               0.00               0.00                0.00
   Bank Charges                               0.00               0.00               0.00                0.00
   NextGen Expenses                           0.00               0.00               0.00                0.00
   Licenses, Fees & Permits                   0.00               0.00               0.00                0.00
   Security Patrol                            0.00               0.00               0.00                0.00
   Auto Expense                             107.64               0.04             107.64                0.04
   Travel & Entertainment                     0.00               0.00               0.00                0.00
   Luncheon Meetings                          0.00               0.00               0.00                0.00
   Loan Servicing Fees                        0.00               0.00               0.00                0.00
   Promotions - Corporate                     0.00               0.00               0.00                0.00
   Association Dues                           0.00               0.00               0.00                0.00
   461- Net loss (income)                     0.00               0.00               0.00                0.00
   501-Net Loss (income)                      0.00               0.00               0.00                0.00
   Gifts                                      0.00               0.00               0.00                0.00
   Security Cost                              0.00               0.00               0.00                0.00
   TOTAL ADMINISTRATIVE EXP                 592.68               0.21             592.68                0.21

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                1,672.56              0.59            1,672.56               0.59
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                          2,764.64              0.97            2,764.64               0.97
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    16,308.55              5.74           16,308.55               5.74
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              849 01, 2020
                                                    of 2121                                         06:20 PM
029-The Broadway (29)                                                                                     Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                       21.20              0.01               21.20               0.01
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                               111.00              0.04              111.00               0.04
   TOTAL MANAGEMENT E...                    20,877.95               7.34          20,877.95                7.34

  UTILITIES EXPENSE
   Gas & Electricity                         11,169.77              3.93           11,169.77               3.93
   Utilities Credits or rebates              -1,078.88             -0.38           -1,078.88              -0.38
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      4,594.29              1.62            4,594.29               1.62
   Garbage & Trash Removal                    2,294.21              0.81            2,294.21               0.81
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     2,201.80              0.77            2,201.80               0.77
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   19,181.19              6.75           19,181.19               6.75

  REPAIRS & MAINTENANCE
   R&M Unit                                    829.14               0.29             829.14                0.29
   R&M-bbsteam                                   0.00               0.00               0.00                0.00
   R&M - Plumbing                                0.00               0.00               0.00                0.00
   R&M-deep                                      0.00               0.00               0.00                0.00
   R&M-dorius                                    0.00               0.00               0.00                0.00
   R&M - Elevator                                0.00               0.00               0.00                0.00
   R&M-jdcom                                     0.00               0.00               0.00                0.00
   R&M-nat                                       0.00               0.00               0.00                0.00
   R&M-novglass                                  0.00               0.00               0.00                0.00
   R&M-orchid                                    0.00               0.00               0.00                0.00
   R&M - Electrical                              0.00               0.00               0.00                0.00
   R&M-1st Class                                 0.00               0.00               0.00                0.00
   R&M - Painting                                0.00               0.00               0.00                0.00
   R&M - Roofing                                 0.00               0.00               0.00                0.00
   R&M - Miscellaneous                           0.00               0.00               0.00                0.00
   R&M - Windows                                 0.00               0.00               0.00                0.00
   R&M - HVAC                                    0.00               0.00               0.00                0.00
   R&M - Pool                                    0.00               0.00               0.00                0.00
   R & M- fire master                            0.00               0.00               0.00                0.00
   R&M-Ignacio Hill Association                  0.00               0.00               0.00                0.00
   R&M-mcd                                       0.00               0.00               0.00                0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 850 01, 2020
                                                       of 2121                                         06:20 PM
029-The Broadway (29)                                                                                  Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   2,040.45               0.72           2,040.45                0.72
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        875.00              0.31              875.00               0.31
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                           439.18              0.15              439.18               0.15
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   1,580.14               0.56           1,580.14                0.56
   R&M - Electrical Supplies                 181.42              0.06              181.42               0.06
   R&M - Landscaping Supplies             1,099.39               0.39           1,099.39                0.39
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                   797.84              0.28              797.84               0.28
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              851 01, 2020
                                                    of 2121                                         06:20 PM
029-The Broadway (29)                                                                                   Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                      -42.74             -0.02              -42.74              -0.02
   Locks & Keys                            1,131.05               0.40           1,131.05                0.40
   R&M - Painting Supplies                     45.87              0.02               45.87               0.02
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                8,976.74               3.16           8,976.74                3.16

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    650.00               0.23             650.00                0.23
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               852 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                     Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                                 186.92              0.07              186.92               0.07
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               4,260.00               1.50           4,260.00                1.50
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                    2,600.00               0.91           2,600.00                0.91
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     7,696.92               2.71           7,696.92                2.71

  TAXES
   Real Estate Taxes                         46,360.32             16.31           46,360.32              16.31
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         46,360.32             16.31           46,360.32              16.31

  INSURANCE EXPENSE
   Package Insurance                          3,181.91              1.12            3,181.91               1.12
   Earthquake Insurance                       3,327.33              1.17            3,327.33               1.17
   Umbrella Insurance                         1,575.00              0.55            1,575.00               0.55
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 853 01, 2020
                                                       of 2121                                         06:20 PM
029-The Broadway (29)                                                                                      Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                  8,084.24                 2.84           8,084.24                2.84

TOTAL OPERATING EXPENSES                    159,776.57              56.21          159,776.57              56.21

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                -600.00              -0.21             -600.00              -0.21
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                         107.26               0.04              107.26               0.04
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                          -517.74              -0.18             -517.74              -0.18

NET OPERATING INCOME                        124,987.15              43.97          124,987.15              43.97

  DEBT SERVICE EXPENSE
   Mortgage Interest                         90,175.60              31.72           90,175.60              31.72
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   90,175.60              31.72           90,175.60              31.72

  NET INC.BEFORE DEP.& TAX                   34,811.55              12.25           34,811.55              12.25

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     89,564.64              31.51           89,564.64              31.51
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                     9,999.96               3.52            9,999.96               3.52
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  83,230.36              29.28           83,230.36              29.28
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,322.72               0.82            2,322.72               0.82
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  854 01, 2020
                                                        of 2121                                         06:20 PM
029-The Broadway (29)                                                                                   Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               185,117.68               65.13         185,117.68               65.13

NET INC.(LOSS) BEF.TAXES                -150,306.13             -52.88         -150,306.13             -52.88

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                         2,825.59               0.99            2,825.59               0.99
   Taxes - Other                               0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                2,825.59               0.99            2,825.59               0.99

NET INCOME (LOSS)BK                     -153,131.72             -53.87         -153,131.72             -53.87

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00




           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               855 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                   Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            163,306.76              98.06          163,306.76              98.06
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income               1,132.25               0.68            1,132.25               0.68
  Prior Year Recovery Income                 436.93               0.26              436.93               0.26
  Utility Income                           1,669.70               1.00            1,669.70               1.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             166,545.64             100.00          166,545.64             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           25,737.90              15.45           25,737.90              15.45
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     367.94               0.22              367.94               0.22
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               856 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                  Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 26,105.84              15.67          26,105.84               15.67

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00               0.00               0.00                0.00
   Alarm                                    222.00               0.13             222.00                0.13
   Legal                                      0.00               0.00               0.00                0.00
   Computer Services                          0.00               0.00               0.00                0.00
   Temp. Help                                 0.00               0.00               0.00                0.00
   Consultants                                0.00               0.00               0.00                0.00
   Administaff                                0.00               0.00               0.00                0.00
   Outside Services                         212.00               0.13             212.00                0.13
   Collection Expense                         0.00               0.00               0.00                0.00
    Prof. Fees KC                             0.00               0.00               0.00                0.00
   Office Expense                            57.48               0.03              57.48                0.03
   Bottled Water                              0.00               0.00               0.00                0.00
   Bank Charges                               0.00               0.00               0.00                0.00
   NextGen Expenses                           0.00               0.00               0.00                0.00
   Licenses, Fees & Permits                  65.00               0.04              65.00                0.04
   Security Patrol                            0.00               0.00               0.00                0.00
   Auto Expense                               0.00               0.00               0.00                0.00
   Travel & Entertainment                     0.00               0.00               0.00                0.00
   Luncheon Meetings                          0.00               0.00               0.00                0.00
   Loan Servicing Fees                        0.00               0.00               0.00                0.00
   Promotions - Corporate                     0.00               0.00               0.00                0.00
   Association Dues                           0.00               0.00               0.00                0.00
   461- Net loss (income)                     0.00               0.00               0.00                0.00
   501-Net Loss (income)                      0.00               0.00               0.00                0.00
   Gifts                                      0.00               0.00               0.00                0.00
   Security Cost                              0.00               0.00               0.00                0.00
   TOTAL ADMINISTRATIVE EXP                 556.48               0.33             556.48                0.33

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                 701.54               0.42              701.54               0.42
   PFI-Mgr Apartment                          0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00               0.00                0.00               0.00
   Manager Salary                         1,776.55               1.07            1,776.55               1.07
   Manager Utility Expense                    0.00               0.00                0.00               0.00
   Maintenance Apartment                      0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                    9,771.41               5.87            9,771.41               5.87
   Finders Fees                               0.00               0.00                0.00               0.00
   Copier Lease                               0.00               0.00                0.00               0.00
   Donations                                  0.00               0.00                0.00               0.00
   Dues and Subscriptions                     0.00               0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              857 01, 2020
                                                    of 2121                                         06:20 PM
029-The Broadway (29)                                                                                     Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    12,249.50               7.36          12,249.50                7.36

  UTILITIES EXPENSE
   Gas & Electricity                          5,339.48              3.21            5,339.48               3.21
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      2,734.43              1.64            2,734.43               1.64
   Garbage & Trash Removal                    1,266.66              0.76            1,266.66               0.76
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,086.63              0.65            1,086.63               0.65
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   10,427.20              6.26           10,427.20               6.26

  REPAIRS & MAINTENANCE
   R&M Unit                                     796.68              0.48              796.68               0.48
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           2,082.50              1.25            2,082.50               1.25
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                               380.00              0.23              380.00               0.23
   R&M - Roofing                                379.00              0.23              379.00               0.23
   R&M - Miscellaneous                          352.50              0.21              352.50               0.21
   R&M - Windows                                130.00              0.08              130.00               0.08
   R&M - HVAC                                 1,595.00              0.96            1,595.00               0.96
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 858 01, 2020
                                                       of 2121                                         06:20 PM
029-The Broadway (29)                                                                                  Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                      517.00              0.31              517.00               0.31
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        290.00              0.17              290.00               0.17
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                        0.00              0.00                0.00               0.00
   R&M - Electrical Supplies              1,378.58               0.83           1,378.58                0.83
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        1,817.11               1.09           1,817.11                1.09
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                   484.62              0.29              484.62               0.29
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              859 01, 2020
                                                    of 2121                                         06:20 PM
029-The Broadway (29)                                                                                   Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               272.62              0.16              272.62               0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                  85.77              0.05               85.77               0.05
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               10,561.38               6.34          10,561.38                6.34

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               860 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                     Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               8,545.00               5.13           8,545.00                5.13
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      445.00              0.27              445.00               0.27
   Contract - Landscaping                    3,400.00               2.04           3,400.00                2.04
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,221.00               0.73           1,221.00                0.73
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    13,611.00               8.17          13,611.00                8.17

  TAXES
   Real Estate Taxes                         26,975.20             16.20           26,975.20              16.20
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         26,975.20             16.20           26,975.20              16.20

  INSURANCE EXPENSE
   Package Insurance                          2,001.44              1.20            2,001.44               1.20
   Earthquake Insurance                       2,091.25              1.26            2,091.25               1.26
   Umbrella Insurance                           918.75              0.55              918.75               0.55
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 861 01, 2020
                                                       of 2121                                         06:20 PM
029-The Broadway (29)                                                                                      Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                  5,011.44                 3.01           5,011.44                3.01

TOTAL OPERATING EXPENSES                    105,498.04              63.34          105,498.04              63.34

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                 -75.00              -0.04              -75.00              -0.04
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                           -75.00              -0.04              -75.00              -0.04

NET OPERATING INCOME                         61,122.60              36.70           61,122.60              36.70

  DEBT SERVICE EXPENSE
   Mortgage Interest                         51,947.24              31.19           51,947.24              31.19
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   51,947.24              31.19           51,947.24              31.19

  NET INC.BEFORE DEP.& TAX                    9,175.36               5.51            9,175.36               5.51

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     50,412.88              30.27           50,412.88              30.27
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                     5,833.31               3.50            5,833.31               3.50
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                   7,029.91               4.22            7,029.91               4.22
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      1,354.92               0.81            1,354.92               0.81
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  862 01, 2020
                                                        of 2121                                         06:20 PM
029-The Broadway (29)                                                                                    Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                       0.00               0.00                0.00               0.00
   Software Devel. Amort.                       0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                 64,631.02               38.81          64,631.02               38.81

NET INC.(LOSS) BEF.TAXES                   -55,455.66            -33.30          -55,455.66             -33.30

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00               0.00                0.00
   FTB Tax Expense                              0.00               0.00               0.00                0.00
   Taxes - Other                                0.00               0.00               0.00                0.00

NET INCOME (LOSS)BK                        -55,455.66            -33.30          -55,455.66             -33.30

K-1 and Other Items
  K-1 Losses                                    0.00               0.00               0.00                0.00
  K-1 Income Items                              0.00               0.00               0.00                0.00

  Extraordinary Items                           0.00               0.00               0.00                0.00

  Temporary Distribution                        0.00               0.00               0.00                0.00




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                863 01, 2020
                                                      of 2121                                         06:20 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 29, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       864
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
029-The Broadway (29)                                                                                   Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            274,207.49              96.47          274,207.49              96.47
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income               3,126.57               1.10            3,126.57               1.10
  Prior Year Recovery Income               1,384.55               0.49            1,384.55               0.49
  Utility Income                           5,527.37               1.94            5,527.37               1.94
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             284,245.98             100.00          284,245.98             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           40,616.23              14.29           40,616.23              14.29
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                   2,832.50               1.00            2,832.50               1.00
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                  4,500.00               1.58            4,500.00               1.58
           Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               865 01, 2020
                                                     of 2121                                         06:18 PM
029-The Broadway (29)                                                                                  Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                     57.80              0.02               57.80               0.02
   TOTAL RENTING EXPENSE                 48,006.53              16.89          48,006.53               16.89

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00               0.00               0.00                0.00
   Alarm                                    333.00               0.12             333.00                0.12
   Legal                                      0.00               0.00               0.00                0.00
   Computer Services                          0.00               0.00               0.00                0.00
   Temp. Help                                 0.00               0.00               0.00                0.00
   Consultants                                0.00               0.00               0.00                0.00
   Administaff                                0.00               0.00               0.00                0.00
   Outside Services                         130.00               0.05             130.00                0.05
   Collection Expense                         0.00               0.00               0.00                0.00
    Prof. Fees KC                             0.00               0.00               0.00                0.00
   Office Expense                            22.04               0.01              22.04                0.01
   Bottled Water                              0.00               0.00               0.00                0.00
   Bank Charges                               0.00               0.00               0.00                0.00
   NextGen Expenses                           0.00               0.00               0.00                0.00
   Licenses, Fees & Permits                   0.00               0.00               0.00                0.00
   Security Patrol                            0.00               0.00               0.00                0.00
   Auto Expense                             107.64               0.04             107.64                0.04
   Travel & Entertainment                     0.00               0.00               0.00                0.00
   Luncheon Meetings                          0.00               0.00               0.00                0.00
   Loan Servicing Fees                        0.00               0.00               0.00                0.00
   Promotions - Corporate                     0.00               0.00               0.00                0.00
   Association Dues                           0.00               0.00               0.00                0.00
   461- Net loss (income)                     0.00               0.00               0.00                0.00
   501-Net Loss (income)                      0.00               0.00               0.00                0.00
   Gifts                                      0.00               0.00               0.00                0.00
   Security Cost                              0.00               0.00               0.00                0.00
   TOTAL ADMINISTRATIVE EXP                 592.68               0.21             592.68                0.21

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                1,672.56              0.59            1,672.56               0.59
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                          2,764.64              0.97            2,764.64               0.97
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    16,308.55              5.74           16,308.55               5.74
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              866 01, 2020
                                                    of 2121                                         06:18 PM
029-The Broadway (29)                                                                                     Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                       21.20              0.01               21.20               0.01
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                               111.00              0.04              111.00               0.04
   TOTAL MANAGEMENT E...                    20,877.95               7.34          20,877.95                7.34

  UTILITIES EXPENSE
   Gas & Electricity                         11,169.77              3.93           11,169.77               3.93
   Utilities Credits or rebates              -1,078.88             -0.38           -1,078.88              -0.38
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      4,594.29              1.62            4,594.29               1.62
   Garbage & Trash Removal                    2,294.21              0.81            2,294.21               0.81
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     2,201.80              0.77            2,201.80               0.77
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   19,181.19              6.75           19,181.19               6.75

  REPAIRS & MAINTENANCE
   R&M Unit                                    829.14               0.29             829.14                0.29
   R&M-bbsteam                                   0.00               0.00               0.00                0.00
   R&M - Plumbing                                0.00               0.00               0.00                0.00
   R&M-deep                                      0.00               0.00               0.00                0.00
   R&M-dorius                                    0.00               0.00               0.00                0.00
   R&M - Elevator                                0.00               0.00               0.00                0.00
   R&M-jdcom                                     0.00               0.00               0.00                0.00
   R&M-nat                                       0.00               0.00               0.00                0.00
   R&M-novglass                                  0.00               0.00               0.00                0.00
   R&M-orchid                                    0.00               0.00               0.00                0.00
   R&M - Electrical                              0.00               0.00               0.00                0.00
   R&M-1st Class                                 0.00               0.00               0.00                0.00
   R&M - Painting                                0.00               0.00               0.00                0.00
   R&M - Roofing                                 0.00               0.00               0.00                0.00
   R&M - Miscellaneous                           0.00               0.00               0.00                0.00
   R&M - Windows                                 0.00               0.00               0.00                0.00
   R&M - HVAC                                    0.00               0.00               0.00                0.00
   R&M - Pool                                    0.00               0.00               0.00                0.00
   R & M- fire master                            0.00               0.00               0.00                0.00
   R&M-Ignacio Hill Association                  0.00               0.00               0.00                0.00
   R&M-mcd                                       0.00               0.00               0.00                0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 867 01, 2020
                                                       of 2121                                         06:18 PM
029-The Broadway (29)                                                                                  Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                   2,040.45               0.72           2,040.45                0.72
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        875.00              0.31              875.00               0.31
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                           439.18              0.15              439.18               0.15
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                   1,580.14               0.56           1,580.14                0.56
   R&M - Electrical Supplies                 181.42              0.06              181.42               0.06
   R&M - Landscaping Supplies             1,099.39               0.39           1,099.39                0.39
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                             0.00              0.00                0.00               0.00
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                   797.84              0.28              797.84               0.28
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              868 01, 2020
                                                    of 2121                                         06:18 PM
029-The Broadway (29)                                                                                   Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                      -42.74             -0.02              -42.74              -0.02
   Locks & Keys                            1,131.05               0.40           1,131.05                0.40
   R&M - Painting Supplies                     45.87              0.02               45.87               0.02
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                   0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                8,976.74               3.16           8,976.74                3.16

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                    650.00               0.23             650.00                0.23
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               869 01, 2020
                                                     of 2121                                         06:18 PM
029-The Broadway (29)                                                                                     Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                                 186.92              0.07              186.92               0.07
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               4,260.00               1.50           4,260.00                1.50
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                        0.00              0.00                0.00               0.00
   Contract - Landscaping                    2,600.00               0.91           2,600.00                0.91
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                          0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     7,696.92               2.71           7,696.92                2.71

  TAXES
   Real Estate Taxes                         46,360.32             16.31           46,360.32              16.31
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         46,360.32             16.31           46,360.32              16.31

  INSURANCE EXPENSE
   Package Insurance                          3,181.91              1.12            3,181.91               1.12
   Earthquake Insurance                       3,327.33              1.17            3,327.33               1.17
   Umbrella Insurance                         1,575.00              0.55            1,575.00               0.55
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 870 01, 2020
                                                       of 2121                                         06:18 PM
029-The Broadway (29)                                                                                      Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                  8,084.24                 2.84           8,084.24                2.84

TOTAL OPERATING EXPENSES                    159,776.57              56.21          159,776.57              56.21

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                               -25.00              -0.01              -25.00              -0.01
   Late Charges                                -600.00              -0.21             -600.00              -0.21
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                         107.26               0.04              107.26               0.04
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                          -517.74              -0.18             -517.74              -0.18

NET OPERATING INCOME                        124,987.15              43.97          124,987.15              43.97

  DEBT SERVICE EXPENSE
   Mortgage Interest                         90,175.60              31.72           90,175.60              31.72
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   90,175.60              31.72           90,175.60              31.72

  NET INC.BEFORE DEP.& TAX                   34,811.55              12.25           34,811.55              12.25

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     89,564.64              31.51           89,564.64              31.51
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                     9,999.96               3.52            9,999.96               3.52
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                  83,230.36              29.28           83,230.36              29.28
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      2,322.72               0.82            2,322.72               0.82
           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  871 01, 2020
                                                        of 2121                                         06:18 PM
029-The Broadway (29)                                                                                   Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Org. Cost Amortization                       0.00              0.00                0.00               0.00
   Software Devel. Amort.                       0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.               185,117.68               65.13         185,117.68               65.13

NET INC.(LOSS) BEF.TAXES                 -150,306.13            -52.88         -150,306.13             -52.88

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00              0.00                0.00               0.00
   FTB Tax Expense                          2,825.59              0.99            2,825.59               0.99
   Taxes - Other                                0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 2,825.59              0.99            2,825.59               0.99

NET INCOME (LOSS)BK                      -153,131.72            -53.87         -153,131.72             -53.87

K-1 and Other Items
  K-1 Losses                                    0.00              0.00                0.00               0.00
  K-1 Income Items                              0.00              0.00                0.00               0.00

  Extraordinary Items                           0.00              0.00                0.00               0.00

  Temporary Distribution                        0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                       0.00              0.00                0.00               0.00
Outside Services                                0.00              0.00                0.00               0.00
Bank Charges                                    0.00              0.00                0.00               0.00
Association Dues                                0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00              0.00                0.00               0.00

Period to Date                     Beginning Balance    Ending Balance          Difference
1010 - Checking                             2,572.05          2,826.15              254.10
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  2,572.05          2,826.15              254.10

Year to Date                       Beginning Balance    Ending Balance          Difference
1010 - Checking                             2,572.05          2,826.15              254.10
1015 -Reserve Account                           0.00              0.00                0.00
Total Cash                                  2,572.05          2,826.15              254.10




           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               872 01, 2020
                                                     of 2121                                         06:18 PM
029-The Broadway (29)                                                                                   Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                  %         Year to Date                 %
   Investment 16914                           0.00                0.00                0.00               0.00
   open                                       0.00                0.00                0.00               0.00
   22 Due/to From                             0.00                0.00                0.00               0.00
INCOME
  Rent Income                            163,306.76              98.06          163,306.76              98.06
  Prepaid Rental Income                        0.00               0.00                0.00               0.00
  Parking Fees                                 0.00               0.00                0.00               0.00
  Pet Rent                                     0.00               0.00                0.00               0.00
  Laundry income                               0.00               0.00                0.00               0.00
  Commercial Recovery Income               1,132.25               0.68            1,132.25               0.68
  Prior Year Recovery Income                 436.93               0.26              436.93               0.26
  Utility Income                           1,669.70               1.00            1,669.70               1.00
  Storage Income                               0.00               0.00                0.00               0.00
  Association Fees                             0.00               0.00                0.00               0.00
  Management Fee Income                        0.00               0.00                0.00               0.00
  Outside Management Income                    0.00               0.00                0.00               0.00
  Admin Fee Income                             0.00               0.00                0.00               0.00
  Interest Income                              0.00               0.00                0.00               0.00
  Tax Return Prep. Income                      0.00               0.00                0.00               0.00
  Accounting Fees                              0.00               0.00                0.00               0.00
  G.P. Fee Income                              0.00               0.00                0.00               0.00
  LLC Distribution Income                      0.00               0.00                0.00               0.00
  Partnership Income                           0.00               0.00                0.00               0.00
  Commission income                            0.00               0.00                0.00               0.00
  Sale of Units                                0.00               0.00                0.00               0.00
  Gain on Sale of Property                     0.00               0.00                0.00               0.00
TOTAL INCOME                             166,545.64             100.00          166,545.64             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           25,737.90              15.45           25,737.90              15.45
   Promo/Move-In Incentives                    0.00               0.00                0.00               0.00
   Referral Fees                               0.00               0.00                0.00               0.00
   Salaries                                    0.00               0.00                0.00               0.00
   Pension                                     0.00               0.00                0.00               0.00
   Section 125 Misc                            0.00               0.00                0.00               0.00
   NextGen PRWCPTC                             0.00               0.00                0.00               0.00
   Advertising                                 0.00               0.00                0.00               0.00
   Marketing Subscriptions                     0.00               0.00                0.00               0.00
   Marketing Tools                             0.00               0.00                0.00               0.00
   Signs                                     367.94               0.22              367.94               0.22
   Do not use me                               0.00               0.00                0.00               0.00
   Other Renting Expenses                      0.00               0.00                0.00               0.00
            Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               873 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                  Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   Bad Debt Expense                            0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                      0.00              0.00                0.00               0.00
   Credit Check Fees Paid                      0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                 26,105.84              15.67          26,105.84               15.67

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00               0.00               0.00                0.00
   Alarm                                    222.00               0.13             222.00                0.13
   Legal                                      0.00               0.00               0.00                0.00
   Computer Services                          0.00               0.00               0.00                0.00
   Temp. Help                                 0.00               0.00               0.00                0.00
   Consultants                                0.00               0.00               0.00                0.00
   Administaff                                0.00               0.00               0.00                0.00
   Outside Services                         212.00               0.13             212.00                0.13
   Collection Expense                         0.00               0.00               0.00                0.00
    Prof. Fees KC                             0.00               0.00               0.00                0.00
   Office Expense                            57.48               0.03              57.48                0.03
   Bottled Water                              0.00               0.00               0.00                0.00
   Bank Charges                               0.00               0.00               0.00                0.00
   NextGen Expenses                           0.00               0.00               0.00                0.00
   Licenses, Fees & Permits                  65.00               0.04              65.00                0.04
   Security Patrol                            0.00               0.00               0.00                0.00
   Auto Expense                               0.00               0.00               0.00                0.00
   Travel & Entertainment                     0.00               0.00               0.00                0.00
   Luncheon Meetings                          0.00               0.00               0.00                0.00
   Loan Servicing Fees                        0.00               0.00               0.00                0.00
   Promotions - Corporate                     0.00               0.00               0.00                0.00
   Association Dues                           0.00               0.00               0.00                0.00
   461- Net loss (income)                     0.00               0.00               0.00                0.00
   501-Net Loss (income)                      0.00               0.00               0.00                0.00
   Gifts                                      0.00               0.00               0.00                0.00
   Security Cost                              0.00               0.00               0.00                0.00
   TOTAL ADMINISTRATIVE EXP                 556.48               0.33             556.48                0.33

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                 701.54               0.42              701.54               0.42
   PFI-Mgr Apartment                          0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00               0.00                0.00               0.00
   Manager Salary                         1,776.55               1.07            1,776.55               1.07
   Manager Utility Expense                    0.00               0.00                0.00               0.00
   Maintenance Apartment                      0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                    9,771.41               5.87            9,771.41               5.87
   Finders Fees                               0.00               0.00                0.00               0.00
   Copier Lease                               0.00               0.00                0.00               0.00
   Donations                                  0.00               0.00                0.00               0.00
   Dues and Subscriptions                     0.00               0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              874 01, 2020
                                                    of 2121                                         06:20 PM
029-The Broadway (29)                                                                                     Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Interior Lobby Plants                          0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                              0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                        0.00              0.00                0.00               0.00
   Mgt. Office Telephone                          0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                  0.00              0.00                0.00               0.00
   Postage                                        0.00              0.00                0.00               0.00
   Rent Expense Corporate                         0.00              0.00                0.00               0.00
   Client Entertainment                           0.00              0.00                0.00               0.00
   Commercial Misc Exp                            0.00              0.00                0.00               0.00
   Education                                      0.00              0.00                0.00               0.00
   Security Costs                                 0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                    12,249.50               7.36          12,249.50                7.36

  UTILITIES EXPENSE
   Gas & Electricity                          5,339.48              3.21            5,339.48               3.21
   Utilities Credits or rebates                   0.00              0.00                0.00               0.00
   Sewer                                          0.00              0.00                0.00               0.00
   Water                                      2,734.43              1.64            2,734.43               1.64
   Garbage & Trash Removal                    1,266.66              0.76            1,266.66               0.76
   Contract-haulwrig                              0.00              0.00                0.00               0.00
   Cable TV                                       0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     1,086.63              0.65            1,086.63               0.65
   Pagers/2 Ways                                  0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                   10,427.20              6.26           10,427.20               6.26

  REPAIRS & MAINTENANCE
   R&M Unit                                     796.68              0.48              796.68               0.48
   R&M-bbsteam                                    0.00              0.00                0.00               0.00
   R&M - Plumbing                                 0.00              0.00                0.00               0.00
   R&M-deep                                       0.00              0.00                0.00               0.00
   R&M-dorius                                     0.00              0.00                0.00               0.00
   R&M - Elevator                                 0.00              0.00                0.00               0.00
   R&M-jdcom                                      0.00              0.00                0.00               0.00
   R&M-nat                                        0.00              0.00                0.00               0.00
   R&M-novglass                                   0.00              0.00                0.00               0.00
   R&M-orchid                                     0.00              0.00                0.00               0.00
   R&M - Electrical                           2,082.50              1.25            2,082.50               1.25
   R&M-1st Class                                  0.00              0.00                0.00               0.00
   R&M - Painting                               380.00              0.23              380.00               0.23
   R&M - Roofing                                379.00              0.23              379.00               0.23
   R&M - Miscellaneous                          352.50              0.21              352.50               0.21
   R&M - Windows                                130.00              0.08              130.00               0.08
   R&M - HVAC                                 1,595.00              0.96            1,595.00               0.96
   R&M - Pool                                     0.00              0.00                0.00               0.00
   R & M- fire master                             0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                   0.00              0.00                0.00               0.00
   R&M-mcd                                        0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 875 01, 2020
                                                       of 2121                                         06:20 PM
029-The Broadway (29)                                                                                  Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %         Year to Date                 %
   R&M - pritim                                0.00              0.00                0.00               0.00
   R&M-kellys appliance center                 0.00              0.00                0.00               0.00
   R&M - rolgar                                0.00              0.00                0.00               0.00
   R&M Friedman's                              0.00              0.00                0.00               0.00
   R&M - bucks                                 0.00              0.00                0.00               0.00
   R&M - knilou                                0.00              0.00                0.00               0.00
   R&M - mfence                                0.00              0.00                0.00               0.00
   R&M - g&a                                   0.00              0.00                0.00               0.00
   R&M - paving & Concrete                     0.00              0.00                0.00               0.00
   T/O - Materials                             0.00              0.00                0.00               0.00
   T/O - Outside Vendor                        0.00              0.00                0.00               0.00
   T/O - Misc. Expense                         0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                      517.00              0.31              517.00               0.31
   Cleaning - A&V                              0.00              0.00                0.00               0.00
   Cleaning - garale                           0.00              0.00                0.00               0.00
   R&M - Pest Control                        290.00              0.17              290.00               0.17
   Landscaping Salaries                        0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                  0.00              0.00                0.00               0.00
   Maint. Salaries                             0.00              0.00                0.00               0.00
   Cleaning Salaries                           0.00              0.00                0.00               0.00
   Painting Salaries                           0.00              0.00                0.00               0.00
   Improvement Salaries                        0.00              0.00                0.00               0.00
   Maintenance Supplies                        0.00              0.00                0.00               0.00
   R&M - Electrical Supplies              1,378.58               0.83           1,378.58                0.83
   R&M - Landscaping Supplies                  0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                     0.00              0.00                0.00               0.00
   Dept. Supplies-maint                        0.00              0.00                0.00               0.00
   Dept. Supplies-depot                        0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                      0.00              0.00                0.00               0.00
   R&M - Pool Supplies                         0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                      0.00              0.00                0.00               0.00
   Dept. Supplies-color                        0.00              0.00                0.00               0.00
   R&M - Landscape                        1,817.11               1.09           1,817.11                1.09
   Dept. Supplies-msm                          0.00              0.00                0.00               0.00
   Dept. Supplies-nat                          0.00              0.00                0.00               0.00
   Dept. Supplies-novb                         0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                     0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                       0.00              0.00                0.00               0.00
   Dept. Supplies-peach                        0.00              0.00                0.00               0.00
   Dept. Supplies-pini                         0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                   484.62              0.29              484.62               0.29
   Supplies - Kelly Moore                      0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                     0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                0.00               0.00
   Dept. Supplies - Water                      0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                     0.00              0.00                0.00               0.00
            Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                       PageSeptember
                                                                                              876 01, 2020
                                                    of 2121                                         06:20 PM
029-The Broadway (29)                                                                                   Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                         0.00              0.00                0.00               0.00
   Supply - Grainger                            0.00              0.00                0.00               0.00
   Welcome office supp. & signs                 0.00              0.00                0.00               0.00
   Maint - Supplies fans                        0.00              0.00                0.00               0.00
   Dept. Supplies - CP                          0.00              0.00                0.00               0.00
   R&M - Dabrans                                0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                    0.00              0.00                0.00               0.00
   Supp-Whiteside                               0.00              0.00                0.00               0.00
   Misc. Small Purchases                        0.00              0.00                0.00               0.00
   Small Tools & Equipment                      0.00              0.00                0.00               0.00
   Miscellaneous Expense                        0.00              0.00                0.00               0.00
   Locks & Keys                               272.62              0.16              272.62               0.16
   R&M - Painting Supplies                      0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                       0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                  85.77              0.05               85.77               0.05
   R&M - HVAC Supplies                          0.00              0.00                0.00               0.00
   Service, Late, Finance Charges               0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE               10,561.38               6.34          10,561.38                6.34

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00               0.00                0.00
   Contract-Calif                              0.00               0.00               0.00                0.00
   Contract-cas                                0.00               0.00               0.00                0.00
   Contract-deason                             0.00               0.00               0.00                0.00
   Contract-delta                              0.00               0.00               0.00                0.00
   Contract-dorius                             0.00               0.00               0.00                0.00
   Contract-elevator                           0.00               0.00               0.00                0.00
   Contract-Kone                               0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...            0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...            0.00               0.00               0.00                0.00
   Contract-pcon                               0.00               0.00               0.00                0.00
   Contract-oroszi                             0.00               0.00               0.00                0.00
   Contract-roto                               0.00               0.00               0.00                0.00
   Contract-roys                               0.00               0.00               0.00                0.00
   Contract-silvas                             0.00               0.00               0.00                0.00
   Contract-spartan                            0.00               0.00               0.00                0.00
   Contract - transbay                         0.00               0.00               0.00                0.00
   Contract - fire master                      0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.               0.00               0.00               0.00                0.00
   Contract - milpac                           0.00               0.00               0.00                0.00
   Contract - Counter                          0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                 0.00               0.00               0.00                0.00
   Contractor - bucks                          0.00               0.00               0.00                0.00
   Contractor - Stripe                         0.00               0.00               0.00                0.00
   Contractor - wk                             0.00               0.00               0.00                0.00
   Contract - bludol                           0.00               0.00               0.00                0.00
   Contract - Able                             0.00               0.00               0.00                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                        PageSeptember
                                                                                               877 01, 2020
                                                     of 2121                                         06:20 PM
029-The Broadway (29)                                                                                     Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                        Period to Date                %         Year to Date                 %
   Contract - Mainstay                            0.00              0.00                0.00               0.00
   Contractor - pro - tech                        0.00              0.00                0.00               0.00
   Contract - thoseguy                            0.00              0.00                0.00               0.00
   Contract - kevmar                              0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                       0.00              0.00                0.00               0.00
   Contract-Solarcraft                            0.00              0.00                0.00               0.00
   contract-servpro                               0.00              0.00                0.00               0.00
   Contract northgut                              0.00              0.00                0.00               0.00
   contract-terminix                              0.00              0.00                0.00               0.00
   Contract-Scent Tek                             0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                      0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting               0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                         0.00              0.00                0.00               0.00
   Contract R&M                                   0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                       0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               8,545.00               5.13           8,545.00                5.13
   Contract - Painting                            0.00              0.00                0.00               0.00
   Contract - Pest Control                      445.00              0.27              445.00               0.27
   Contract - Landscaping                    3,400.00               2.04           3,400.00                2.04
   contract-Garcia's Landscape                    0.00              0.00                0.00               0.00
   Dugdales Landscaping                           0.00              0.00                0.00               0.00
   Pinedas Tree Service                           0.00              0.00                0.00               0.00
   Contract All phase Excavating                  0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                      0.00              0.00                0.00               0.00
   Contract - Pool Maint.                         0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                     0.00              0.00                0.00               0.00
   Contract Appliance Rep.                        0.00              0.00                0.00               0.00
   Contract - Roof Maint                     1,221.00               0.73           1,221.00                0.73
   Contract - Parking Lot Dues                    0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                    13,611.00               8.17          13,611.00                8.17

  TAXES
   Real Estate Taxes                         26,975.20             16.20           26,975.20              16.20
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                         26,975.20             16.20           26,975.20              16.20

  INSURANCE EXPENSE
   Package Insurance                          2,001.44              1.20            2,001.44               1.20
   Earthquake Insurance                       2,091.25              1.26            2,091.25               1.26
   Umbrella Insurance                           918.75              0.55              918.75               0.55
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                          PageSeptember
                                                                                                 878 01, 2020
                                                       of 2121                                         06:20 PM
029-The Broadway (29)                                                                                      Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %         Year to Date                 %
   Medical - Misc                                0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                      0.00                0.00                0.00               0.00
   Business Practices Insurance                  0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                  5,011.44                 3.01           5,011.44                3.01

TOTAL OPERATING EXPENSES                    105,498.04              63.34          105,498.04              63.34

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00                0.00               0.00
   Storage Rent Income                            0.00               0.00                0.00               0.00
   Pet Rent                                       0.00               0.00                0.00               0.00
   Parking Fees                                   0.00               0.00                0.00               0.00
   Laundry                                        0.00               0.00                0.00               0.00
   Vending                                        0.00               0.00                0.00               0.00
   NSF Check Fees                                 0.00               0.00                0.00               0.00
   Late Charges                                 -75.00              -0.04              -75.00              -0.04
   Damages & Cleaning Fees                        0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00                0.00               0.00
   Miscellaneous Income                           0.00               0.00                0.00               0.00
   HVAC Income                                    0.00               0.00                0.00               0.00
   Interest Income                                0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                           -75.00              -0.04              -75.00              -0.04

NET OPERATING INCOME                         61,122.60              36.70           61,122.60              36.70

  DEBT SERVICE EXPENSE
   Mortgage Interest                         51,947.24              31.19           51,947.24              31.19
   Deed Of Trust Interest                         0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00               0.00                0.00               0.00
   Interest Expense Corporate                     0.00               0.00                0.00               0.00
   Notes Payable Interest                         0.00               0.00                0.00               0.00
   Affiliate Loan Interest                        0.00               0.00                0.00               0.00
   Other Interest Expense                         0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   51,947.24              31.19           51,947.24              31.19

  NET INC.BEFORE DEP.& TAX                    9,175.36               5.51            9,175.36               5.51

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     50,412.88              30.27           50,412.88              30.27
   F&F Hamm Depreciation                          0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                     5,833.31               3.50            5,833.31               3.50
   Appliances Depreciation                        0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                   7,029.91               4.22            7,029.91               4.22
   Closing Cost Amortization                      0.00               0.00                0.00               0.00
   Loan Fee Amortization                      1,354.92               0.81            1,354.92               0.81
            Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  879 01, 2020
                                                        of 2121                                         06:20 PM
029-The Broadway (29)                                                                                    Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                       0.00               0.00                0.00               0.00
   Software Devel. Amort.                       0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                   0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                 64,631.02               38.81          64,631.02               38.81

NET INC.(LOSS) BEF.TAXES                   -55,455.66            -33.30          -55,455.66             -33.30

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00               0.00                0.00
   FTB Tax Expense                              0.00               0.00               0.00                0.00
   Taxes - Other                                0.00               0.00               0.00                0.00

NET INCOME (LOSS)BK                        -55,455.66            -33.30          -55,455.66             -33.30

K-1 and Other Items
  K-1 Losses                                    0.00               0.00               0.00                0.00
  K-1 Income Items                              0.00               0.00               0.00                0.00

  Extraordinary Items                           0.00               0.00               0.00                0.00

  Temporary Distribution                        0.00               0.00               0.00                0.00

Adjustments
Outside Management Income                       0.00               0.00               0.00                0.00
Outside Services                                0.00               0.00               0.00                0.00
Bank Charges                                    0.00               0.00               0.00                0.00
Association Dues                                0.00               0.00               0.00                0.00
TOTAL ADMINISTRATIVE EXP                        0.00               0.00               0.00                0.00

Period to Date                     Beginning Balance     Ending Balance          Difference
1010 - Checking                             2,826.15          10,667.87           7,841.72
1015 -Reserve Account                           0.00               0.00                0.00
Total Cash                                  2,826.15          10,667.87           7,841.72

Year to Date                       Beginning Balance     Ending Balance          Difference
1010 - Checking                             2,826.15          10,667.87           7,841.72
1015 -Reserve Account                           0.00               0.00                0.00
Total Cash                                  2,826.15          10,667.87           7,841.72




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                         PageSeptember
                                                                                                880 01, 2020
                                                      of 2121                                         06:20 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 29, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       881
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 29, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       882
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       883
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       884
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         885
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 30, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       886
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 30, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       887
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
030-Redwood Business Center (30)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                      39,041.49
  461 Bank Acct                                                                                             0.00
  501 Bank Acct                                                                                             0.00
  1015 -Reserve Account                                                                                 5,000.00
  1020 OLD Clearing                                                                                         0.00
  PFI First Community                                                                                       0.00
  Clearing                                                                                                  0.00
  PISF Inc. Transfer                                                                                        0.00
  PFI Cash - Transfer                                                                                       0.00
  Money Market                                                                                              0.00
  Escrow Account                                                                                            0.00
  Fremont Checking Account                                                                                  0.00
  Interest Cash                                                                                             0.00
  Petty Cash                                                                                                0.00
  Cash Hammondale                                                                                           0.00
  Cash 461                                                                                                  0.00
  Cash 501                                                                                                  0.00
  TOTAL CASH                                                                                           44,041.49

    RECEIVABLES
    Property Receivables                                                                                    0.00
    Loan Receivables                                                                                        0.00
    Other Receivables                                                                                       0.00
    Officer - Due to/from                                                                                   0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      154,876.62
    A/R Other - Melissa B                                                                                   0.00
    A/R Other - People home equity                                                                          0.00
    A/R Collections                                                                                         0.00
    A/R Security Deposits                                                                                   0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        154,876.62

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  8,220.76
   Reserve - Improvements                                                                               5,360.00
   Prepaid Maint. Contract                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid Mortgage Interest                                                                                0.00
   Prepaid Taxes                                                                                            0.00
   TOTAL RESERVES & PREPAIDS                                                                           13,580.76
  TOTAL CURRENT ASSETS                                                                                212,498.87


           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  888 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                       0.00
    Land                                                                                            1,950,000.00
    Land - 501                                                                                              0.00
    Land - PI 20 LLC                                                                                        0.00
    Land - 200 Gate 5                                                                                       0.00
    Land - Duffy                                                                                            0.00
    Land - 49 Ignacio                                                                                       0.00
    Land - 350 Ignacio Suite 200                                                                            0.00
    Land - PI 21 LLC                                                                                        0.00
    Land 30 Clay Court                                                                                      0.00
    Land - 690 DeLong                                                                                       0.00
    Building                                                                                        5,040,000.00
    Fixtures & Appliances                                                                                   0.00
    Improvements                                                                                            0.00
    Additional basis                                                                                        0.00
    Accum Depreciation                                                                               -605,819.23
    Building - 501                                                                                          0.00
    Accum Depreciation Building - 501                                                                       0.00
    Building - PI 20                                                                                        0.00
    A/D Building PI 20                                                                                      0.00
    Building - 200 Gate 5                                                                                   0.00
    Open                                                                                                    0.00
    Accum Depreciation Gate 5                                                                               0.00
    Buidling Duffy Place                                                                                    0.00
    Accum Depreciation Duffy Place                                                                          0.00
    Building 49 Ignacio                                                                                     0.00
    Accum Depreciation 49 Ignacio                                                                           0.00
    Building - Hammondale                                                                                   0.00
    Accum Depr Hammondale                                                                                   0.00
    350 Ignacio #200                                                                                        0.00
    A/D 350 Ignacio #200                                                                                    0.00
    350 Ignacio #101                                                                                        0.00
    A/D 350 Ignacio #101                                                                                    0.00
    Building - 30 Clay Ct.                                                                                  0.00
    A/D 30 Clay Ct.                                                                                         0.00
    Building 690 DeLong                                                                                     0.00
    A/D Building 690 DeLong                                                                                 0.00
    350 Ignacio #103                                                                                        0.00
    A/D 350 Ingacio #103                                                                                    0.00
    350 Ignacio #201                                                                                        0.00
    350 Ignacio # 203                                                                                       0.00
    A/D 350 Ignacio #203                                                                                    0.00
    350 Ignacio #100                                                                                        0.00
    A/D Ignacio #100                                                                                        0.00
    350 Ignacio #300                                                                                        0.00
    A/D 350 Ignacio #300                                                                                    0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  889 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  Furniture and Fixtures                                                                                     0.00
  A/D Furn. & Fixt.                                                                                          0.00
  Furniture & Fixt Hamm                                                                                      0.00
  Furniture & Fixt Gate                                                                                      0.00
  A/D Furn./Fixt. Hamm                                                                                       0.00
  A/D Furn./Fixt. Gate                                                                                       0.00
  Computers                                                                                                  0.00
  A/D Computers                                                                                              0.00
  A/V Equipment                                                                                              0.00
  Vehicles                                                                                                   0.00
  A/D Vehicles                                                                                               0.00
Tenant Imp. 350 Ignacio                                                                                      0.00
  A/D Tenant Imp.                                                                                            0.00
Acum. Gain (Loss) Gate                                                                                       0.00
Accum. Gain (Loss) Hamm                                                                                      0.00
Accum. Gain (Loss) 501                                                                                       0.00
  Accum Gain Loss - 461                                                                                      0.00
  Accum Depreciation Fixed Assets                                                                            0.00
 NET FIXED ASSETS                                                                                   6,384,180.77

  ACQUISITION ASSETS
   Closing Costs                                                                                       10,626.50
   A/A Closing Costs                                                                                        0.00
   Syndication Costs                                                                                        0.00
   Loan Fees                                                                                          123,995.02
   Accum Amort Loan Fees                                                                              -77,838.00
   Personal Property                                                                                1,260,000.00
   Accum Depreciation Personal Property                                                              -252,000.00
   Organization Costs                                                                                  11,795.40
   Accum Amort Organization Costs                                                                           0.00
  NET ACQUISITION ASSETS                                                                            1,076,578.92

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                  0.00
   2001 Bathroom Improvements                                                                               0.00
   2001 Kitchen Improvements                                                                                0.00
   2001 Floor Improvements                                                                                  0.00
   2001 Window Improvements                                                                                 0.00
   2001 Building Improvements                                                                               0.00
   2001 Roof Improvements                                                                                   0.00
   2001 Other Improvements                                                                                  0.00
   2002 Bathroom Improvements                                                                               0.00
   2002 Kitchen Improvements                                                                                0.00
   2002 Floor Improvements                                                                                  0.00
   2002 Window Improvements                                                                                 0.00
   2002 Building Improvements                                                                               0.00
   2002 Roof Improvements                                                                                   0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  890 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    2002 Other Improvements                                                                                  0.00
    2002 Improvement Salaries                                                                                0.00
    2003 Bathroom Improvements                                                                               0.00
    2003 Kitchen Improvements                                                                                0.00
    2003 Floor Improvements                                                                                  0.00
    2003 Window Improvements                                                                                 0.00
    461-2003 Windows Improvements                                                                            0.00
    501-2003 Window Improvement                                                                              0.00
    2003 Building Improvements                                                                               0.00
    461-2003 Building Improvements                                                                           0.00
    501-2003 Building Improvements                                                                           0.00
    2003 Roof Improvements                                                                                   0.00
    2003 Other Improvements                                                                                  0.00
    461-2003 Other Improvements                                                                              0.00
    501-2003 Other Improvements                                                                              0.00
    2004 Bathroom Improvements                                                                               0.00
    2004 Kitchen Improvements                                                                                0.00
    2004 Floor Improvements                                                                                  0.00
    461-2004 Floor Improvements                                                                              0.00
    501-2004 Floor Improvements                                                                              0.00
    2004 Window Improvements                                                                                 0.00
    461-2004 Window Improvements                                                                             0.00
    501-2004 Window Improvements                                                                             0.00
    2004 Building Improvements                                                                               0.00
    2004 Roof Improvements                                                                                   0.00
    2004 Other Improvements                                                                                  0.00
    461-2004 Other Improvements                                                                              0.00
    501-2004 Other Improvements                                                                              0.00
    2005 Bathroom Improvements                                                                               0.00
    2005 Kitchen Improvements                                                                                0.00
    461-2005 Kitchen Improvements                                                                            0.00
    501-2005 Kitchen Improvements                                                                            0.00
    2005 Floor Improvements                                                                                  0.00
    461-2005 Floor Improvements                                                                              0.00
    501-2005 Floor Improvements                                                                              0.00
    2005 Window Improvements                                                                                 0.00
    2005 Building Improvements                                                                               0.00
    2005 Roof Improvements                                                                                   0.00
    2005 Other Improvements                                                                                  0.00
    461-2005 Other Improvements                                                                              0.00
    501-2005 Other Improvements                                                                              0.00
    2005 Improvement Salaries                                                                                0.00
    2006 Bathroom Improvements                                                                               0.00
    2006 Kitchen Improvements                                                                                0.00
    461-2006 Kitchen Improvements                                                                            0.00
    501-2006 Kitchen Improvements                                                                            0.00
    2006 Floor Improvements                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  891 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    461-2006 Floor Improvements                                                                              0.00
    501-2006 Floor Improvements                                                                              0.00
    2006 Window Improvements                                                                                 0.00
    2006 Building Improvements                                                                               0.00
    461-2006 Building Improvements                                                                           0.00
    501-2006 Building Improvements                                                                           0.00
    2006 Roof Improvements                                                                                   0.00
    2006 Other Improvements                                                                                  0.00
    2007 Bathroom Improvements                                                                               0.00
    461-2007 Bathroom Improvements                                                                           0.00
    501-2007 Bathroom Improvements                                                                           0.00
    2007 Kitchen Improvements                                                                                0.00
    2007 Floor Improvements                                                                                  0.00
    461-2007 Floor Improvements                                                                              0.00
    501-2007 Floor Improvements                                                                              0.00
    2007 Window Improvements                                                                                 0.00
    2007 Building Improvements                                                                               0.00
    461-2007 Building Improvements                                                                           0.00
    501-2007 Building Improvements                                                                           0.00
    2007 Roof Improvements                                                                                   0.00
    2007 Other Improvements                                                                                  0.00
    461-2007 Other Improvements                                                                              0.00
    501-2007 Other Improvements                                                                              0.00
    2008 Bathroom Improvements                                                                               0.00
    461-2008 Bathrooms Improvements                                                                          0.00
    501-2008 Bathroom Improvements                                                                           0.00
    2008 Kitchen Improvements                                                                                0.00
    461-2008 Kitchen Improvements                                                                            0.00
    501-2008 Kitchen Improvements                                                                            0.00
    2008 Floor Improvements                                                                                  0.00
    461-2008 Floor Improvements                                                                              0.00
    501-2008 Floor Improvements                                                                              0.00
    2008 Window Improvements                                                                                 0.00
    2008 Building Improvements                                                                               0.00
    2008 Roof Improvements                                                                                   0.00
    2008 Other Improvements                                                                                  0.00
    461-2008 Other Improvements                                                                              0.00
    501-2008 Other Improvements                                                                              0.00
    2009 Bathroom Improvements                                                                               0.00
    2009 Kitchen Improvements                                                                                0.00
    2009 Floor Improvements                                                                                  0.00
    2009 Window Improvements                                                                                 0.00
    2009 Building Improvements                                                                               0.00
    2009 Roof Improvements                                                                                   0.00
    2009 Other Improvements                                                                                  0.00
    461-2009 Other Improvements                                                                              0.00
    501-2009 Other Improvements                                                                              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  892 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   2010 Other Improvements                                                                                   0.00
   2011 Other Improvements                                                                                   0.00
   2012 Other Improvements                                                                                   0.00
   2013 Other Improvements                                                                                   0.00
   2013-Roof Improvement                                                                                     0.00
   2014 Other Improvements                                                                                   0.00
   2014 T/O Misc. Expense                                                                                    0.00
   2014 T/O Materials                                                                                        0.00
   2014 T/O Outside Vendor                                                                                   0.00
   2014 - Roof                                                                                               0.00
   2015 Other Improvements                                                                                   0.00
   T/O Misc. Exp.                                                                                            0.00
   2015 T/O Materiales                                                                                       0.00
   T/O Outside Vendor                                                                                        0.00
   2016 Other Improvements                                                                             16,600.09
   2016 T/O Misc. Exp.                                                                                       0.00
   2016 T/O Materials                                                                                        0.00
   2016 T/O outside vendors                                                                                  0.00
   2016 Hills Assessments                                                                                    0.00
   2017 Other Improvements                                                                            327,516.56
   2017 T/O Misc. Exp.                                                                                       0.00
   2017 T/O Materials                                                                                        0.00
   2017 T/O Outside Vendor                                                                                   0.00
   2017 Hills Assessments                                                                                    0.00
   2018 Other Improvements                                                                            135,053.94
   2018 T/O Misc. Exp.                                                                                       0.00
   2018 T/O Materials                                                                                        0.00
   2018 T/O Outside Vendor                                                                                   0.00
   2018 Hills Assessments                                                                                    0.00
   2019 Other Improvements                                                                             52,973.57
   2019 T/O Misc. Exp.                                                                                       0.00
   2019 T/O Materials                                                                                    4,970.67
   2019 T/O Outside Vendor                                                                             35,016.29
   2019 Hills Assessments                                                                                    0.00
   2020 Other Improvements                                                                                   0.00
   2020 T/O Misc. Exp.                                                                                       0.00
   2020 T/O Materials                                                                                        0.00
   2020 T/O Outside Vendor                                                                                   0.00
   2020 Hills Assessments                                                                                    0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                          572,131.12
   Accum Deprec - Capital Improvements                                                                460,093.16
  NET CAPITALIZED IMPROVEMENTS                                                                        112,037.96

  OTHER ASSETS
   Security Deposits                                                                                        0.00
   Investment - LLC 21                                                                                      0.00
   Investment - LLC 24                                                                                      0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  893 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    Investment - LLC 27                                                                                      0.00
    Investment - LLC 28                                                                                      0.00
    Investment - LLC 29                                                                                      0.00
    Investment - LLC 25                                                                                      0.00
    Investment - LLC 26                                                                                      0.00
    Investment - LLC 31                                                                                      0.00
    Investment - LLC 34                                                                                      0.00
    Investment - LLC 35                                                                                      0.00
    Investment - LLC 36                                                                                      0.00
    Investment LLC 37                                                                                        0.00
    Investment LLC 38                                                                                        0.00
    Investment - LLC 39                                                                                      0.00
    Investment - LLC 40                                                                                      0.00
    Investment - LLC 41                                                                                      0.00
    Investment - LLC 42                                                                                      0.00
    Investment - LLC 43                                                                                      0.00
                                                                                                             0.00
    investment - LLC 45                                                                                      0.00
    Investment in 48                                                                                         0.00
    BofA Teller Rental                                                                                       0.00
    Investment - 16914                                                                                       0.00
    Investment - Rafael Gardens                                                                              0.00
    Investment - 1129 3rd Street                                                                             0.00
    LP Units                                                                                                 0.00
    Investment - US Performing Arts                                                                          0.00
    Investment - Marin CoWork                                                                                0.00
    Limited Liability Companies                                                                              0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                   0.00
   Duffy Due to/from                                                                                        0.00
   PISF III                                                                                                 0.00
   PISF IV                                                                                                  0.00
   PISF VI                                                                                                  0.00
   PISF VII                                                                                                 0.00
   PISF IX                                                                                                  0.00
   PISF XI                                                                                                  0.00
   PISF XII                                                                                                 0.00
   PISF XIII                                                                                                0.00
   PISF XIV                                                                                                 0.00
   PISF XV                                                                                                  0.00
   PISF XVI                                                                                                 0.00
   PISF XVII                                                                                                0.00
   PISF XVIII                                                                                               0.00
   461 Due To/From                                                                                          0.00
   501 Due/To From                                                                                          0.00
   Hammondale Due To/From                                                                                   0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  894 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    21 Due/to From                                                                                           0.00
    In process Lease litigation                                                                              0.00
    LLC 20                                                                                                   0.00
    LLC 21                                                                                                   0.00
    LLC 22                                                                                                   0.00
    LLC 23                                                                                                   0.00
    LLC 24                                                                                                   0.00
    LLC 25                                                                                                   0.00
    LLC 26                                                                                                   0.00
    LLC 27                                                                                                   0.00
    LLC 28                                                                                                   0.00
    LLC 29                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 31                                                                                                   0.00
    LLC 32                                                                                                   0.00
    LLC 33                                                                                                   0.00
    LLC 34                                                                                                   0.00
    LLC 35                                                                                                   0.00
    LLC 36                                                                                                   0.00
    LLC 37                                                                                                   0.00
    LLC 38                                                                                                   0.00
    LLC 39                                                                                                   0.00
    LLC 40                                                                                                   0.00
    LLC 41                                                                                                   0.00
    LLC 42                                                                                                   0.00
    LLC 43                                                                                                   0.00
    LLC 44                                                                                                   0.00
    LLC 45                                                                                                   0.00
    LLC 46                                                                                                   0.00
    LLC 47                                                                                                   0.00
    LLC 48                                                                                                   0.00
    Due to/from LLC 49                                                                                       0.00
    PI LLC 50                                                                                                0.00
    PI 51 LLC                                                                                                0.00
    Due to/from Gate 5                                                                                       0.00
    PV 1 Due to/from                                                                                         0.00
    885 Due to/from                                                                                          0.00
    107 Due to/from                                                                                          0.00
    481 Due to/from                                                                                          0.00
    515 Due to/from                                                                                          0.00
    300 Due to/From PISF                                                                                     0.00
    Paul Drive Due to/from                                                                                   0.00
    353 BMK due to/from                                                                                      0.00
    49 Ignacio due to/from                                                                                   0.00
    Due To/From GP                                                                                    -186,000.00
    Due To/From 16914                                                                                        0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  895 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   Due To/From PISF, Inc.                                                                                    0.00
   Due To/From PIM                                                                                           0.00
   Note Receivable                                                                                           0.00
   7200 Redwood Due to/From                                                                                  0.00
   355 Due to / from                                                                                         0.00
   Due to/from 350 Ignacio Assoc.                                                                            0.00
   1222 Due to/from                                                                                          0.00
   419 Prospect due to/from                                                                                  0.00
 TOTAL LONG TERM RECEIVABLES                                                                          -186,000.00
TOTAL ASSETS                                                                                        7,599,296.52
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                         0.00
   Deferred Revenue                                                                                         0.00
   Unearned Rent                                                                                       37,660.46
   FTB Taxes Payable                                                                                        0.00
   PPP Loan                                                                                                 0.00
   Property Tax Payable                                                                                     0.00
   Insurance Payable                                                                                        0.00
   Accrued Expenses                                                                                         0.00
  TOTAL CURRENT LIABILITIES                                                                            37,660.46

  LONG TERM LIABILITIES
   Notes Payable                                                                                            0.00
   Notes Payable LLC 48                                                                                     0.00
   Deed of Trust Payable                                                                                    0.00
   Accrued Interest                                                                                         0.00
   Security Deposits Liability                                                                         57,845.41
   Security Deposit Clearing                                                                                0.00
   Pet Deposit Payable                                                                                      0.00
   Unearned Income                                                                                          0.00
   Mortgage Payable                                                                                 4,908,823.02
   1st Mortgage 461                                                                                         0.00
   2nd Mortgage 461                                                                                         0.00
   1st Mortgage 501                                                                                         0.00
   1st Deed 350, Suite 201                                                                                  0.00
   2nd Deed 350, Suite 201                                                                                  0.00
   1st Deed 350, Suite 200                                                                                  0.00
   First Mortgage 350 Suite 203                                                                             0.00
   1st Deed 350 Suites 101, 103                                                                             0.00
   Other Liabilities                                                                                        0.00
   Accum K-1 Losses                                                                                         0.00
   1st Mortgage Gate 5                                                                                      0.00
   2nd Deed Gate 5                                                                                          0.00
   1st Mortgage Duffy Place                                                                                 0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  896 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   2nd Deed Duffy Place                                                                                      0.00
1st Mortgage 49 Ignacio                                                                                      0.00
   2nd Deed 49 Ignacio                                                                                       0.00
 TOTAL LONG TERM LIABILITIES                                                                        4,966,668.43
 TOTAL LIABILITIES                                                                                  5,004,328.89

  EQUITY
    Common Stock                                                                                             0.00
    Capital Contributions                                                                            3,800,000.00
    Capital Receivable                                                                                       0.00
    Less: Repurchased Units                                                                                  0.00
    TIC Ownership                                                                                            0.00
    L.P. Distributions                                                                                       0.00
    G.P. Distributions                                                                                       0.00
    Premium on Repurch Units                                                                                 0.00
    Previous Period Adjmts                                                                                   0.00
    Member Distribution                                                                             -1,031,434.00
    Dist. 38 to 20                                                                                           0.00
    Dist. 38 to 21                                                                                           0.00
Dist. 37 to 22                                                                                               0.00
    Inter Co. PFI - PV1                                                                                      0.00
    Inter Co PFI - Gate 5                                                                                    0.00
    Inter Co PFI - Duffy                                                                                     0.00
    Inter Co PFI - Hamm                                                                                      0.00
    Inter Co PFI - 107                                                                                       0.00
    Inter Co PFI - 461                                                                                       0.00
    Inter Co PFI - 501                                                                                       0.00
    Inter Co PFI - 49                                                                                        0.00
    Inter Co PFI - 885                                                                                       0.00
    Inter Co. PFI - 515                                                                                      0.00
    Inter-Co PFI - 355                                                                                       0.00
    InterCo PFI - 7200                                                                                       0.00
    InterCo PFI-117                                                                                          0.00
    InterCo PFI - 7 Merry                                                                                    0.00
    InterCo PFI - 16914                                                                                      0.00
    InterCo PFI - Paul                                                                                       0.00
    InterCo PFI - 353                                                                                        0.00
    InterCo PFI - 1506                                                                                       0.00
    InterCo PFI - 1222                                                                                       0.00
    InterCo PFI - 419                                                                                        0.00
    Inter Co PFI - 19 Merrydale                                                                              0.00
    Inter Co PFI - 1129                                                                                      0.00
    Inter Co PFI - 1315                                                                                      0.00
    Inter-Co. PFI - 1732                                                                                     0.00
    Inter-Co PFI-390                                                                                         0.00
    Inter Co PFI-santaland                                                                                   0.00
    Retained Earnings                                                                                  -78,822.15
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  897 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  Retained Earingins - Owned Properties                                                                      0.00
  K1-Losses                                                                                                  0.00
  Net Income (Loss) Current                                                                            -94,776.22
  Appliance Depreciation                                                                                     0.00
  TOTAL EQUITY                                                                                      2,594,967.63
TOTAL LIABILITIES & EQUITY                                                                          7,599,296.52

  Total of All                                                                                              0.00




           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  898 01, 2020
                                                        of 2121                                         06:29 PM
030-Redwood Business Center (30)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                      58,829.10
  461 Bank Acct                                                                                             0.00
  501 Bank Acct                                                                                             0.00
  1015 -Reserve Account                                                                                 1,000.00
  1020 OLD Clearing                                                                                         0.00
  PFI First Community                                                                                       0.00
  Clearing                                                                                                  0.00
  PISF Inc. Transfer                                                                                        0.00
  PFI Cash - Transfer                                                                                       0.00
  Money Market                                                                                              0.00
  Escrow Account                                                                                            0.00
  Fremont Checking Account                                                                                  0.00
  Interest Cash                                                                                             0.00
  Petty Cash                                                                                                0.00
  Cash Hammondale                                                                                           0.00
  Cash 461                                                                                                  0.00
  Cash 501                                                                                                  0.00
  TOTAL CASH                                                                                           59,829.10

    RECEIVABLES
    Property Receivables                                                                                    0.00
    Loan Receivables                                                                                        0.00
    Other Receivables                                                                                       0.00
    Officer - Due to/from                                                                                   0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                        3,981.94
    A/R Other - Melissa B                                                                                   0.00
    A/R Other - People home equity                                                                          0.00
    A/R Collections                                                                                         0.00
    A/R Security Deposits                                                                                   0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                          3,981.94

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  7,888.47
   Reserve - Improvements                                                                                   0.00
   Prepaid Maint. Contract                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid Mortgage Interest                                                                                0.00
   Prepaid Taxes                                                                                            0.00
   TOTAL RESERVES & PREPAIDS                                                                            7,888.47
  TOTAL CURRENT ASSETS                                                                                 71,699.51


            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  899 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                       0.00
    Land                                                                                            1,950,000.00
    Land - 501                                                                                              0.00
    Land - PI 20 LLC                                                                                        0.00
    Land - 200 Gate 5                                                                                       0.00
    Land - Duffy                                                                                            0.00
    Land - 49 Ignacio                                                                                       0.00
    Land - 350 Ignacio Suite 200                                                                            0.00
    Land - PI 21 LLC                                                                                        0.00
    Land 30 Clay Court                                                                                      0.00
    Land - 690 DeLong                                                                                       0.00
    Building                                                                                        5,040,000.00
    Fixtures & Appliances                                                                                   0.00
    Improvements                                                                                            0.00
    Additional basis                                                                                        0.00
    Accum Depreciation                                                                               -696,577.31
    Building - 501                                                                                          0.00
    Accum Depreciation Building - 501                                                                       0.00
    Building - PI 20                                                                                        0.00
    A/D Building PI 20                                                                                      0.00
    Building - 200 Gate 5                                                                                   0.00
    Open                                                                                                    0.00
    Accum Depreciation Gate 5                                                                               0.00
    Buidling Duffy Place                                                                                    0.00
    Accum Depreciation Duffy Place                                                                          0.00
    Building 49 Ignacio                                                                                     0.00
    Accum Depreciation 49 Ignacio                                                                           0.00
    Building - Hammondale                                                                                   0.00
    Accum Depr Hammondale                                                                                   0.00
    350 Ignacio #200                                                                                        0.00
    A/D 350 Ignacio #200                                                                                    0.00
    350 Ignacio #101                                                                                        0.00
    A/D 350 Ignacio #101                                                                                    0.00
    Building - 30 Clay Ct.                                                                                  0.00
    A/D 30 Clay Ct.                                                                                         0.00
    Building 690 DeLong                                                                                     0.00
    A/D Building 690 DeLong                                                                                 0.00
    350 Ignacio #103                                                                                        0.00
    A/D 350 Ingacio #103                                                                                    0.00
    350 Ignacio #201                                                                                        0.00
    350 Ignacio # 203                                                                                       0.00
    A/D 350 Ignacio #203                                                                                    0.00
    350 Ignacio #100                                                                                        0.00
    A/D Ignacio #100                                                                                        0.00
    350 Ignacio #300                                                                                        0.00
    A/D 350 Ignacio #300                                                                                    0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  900 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  Furniture and Fixtures                                                                                     0.00
  A/D Furn. & Fixt.                                                                                          0.00
  Furniture & Fixt Hamm                                                                                      0.00
  Furniture & Fixt Gate                                                                                      0.00
  A/D Furn./Fixt. Hamm                                                                                       0.00
  A/D Furn./Fixt. Gate                                                                                       0.00
  Computers                                                                                                  0.00
  A/D Computers                                                                                              0.00
  A/V Equipment                                                                                              0.00
  Vehicles                                                                                                   0.00
  A/D Vehicles                                                                                               0.00
Tenant Imp. 350 Ignacio                                                                                      0.00
  A/D Tenant Imp.                                                                                            0.00
Acum. Gain (Loss) Gate                                                                                       0.00
Accum. Gain (Loss) Hamm                                                                                      0.00
Accum. Gain (Loss) 501                                                                                       0.00
  Accum Gain Loss - 461                                                                                      0.00
  Accum Depreciation Fixed Assets                                                                            0.00
 NET FIXED ASSETS                                                                                   6,293,422.69

  ACQUISITION ASSETS
   Closing Costs                                                                                       10,626.50
   A/A Closing Costs                                                                                        0.00
   Syndication Costs                                                                                        0.00
   Loan Fees                                                                                          123,995.02
   Accum Amort Loan Fees                                                                              -82,325.49
   Personal Property                                                                                1,260,000.00
   Accum Depreciation Personal Property                                                              -325,500.00
   Organization Costs                                                                                  11,795.40
   Accum Amort Organization Costs                                                                           0.00
  NET ACQUISITION ASSETS                                                                              998,591.43

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                  0.00
   2001 Bathroom Improvements                                                                               0.00
   2001 Kitchen Improvements                                                                                0.00
   2001 Floor Improvements                                                                                  0.00
   2001 Window Improvements                                                                                 0.00
   2001 Building Improvements                                                                               0.00
   2001 Roof Improvements                                                                                   0.00
   2001 Other Improvements                                                                                  0.00
   2002 Bathroom Improvements                                                                               0.00
   2002 Kitchen Improvements                                                                                0.00
   2002 Floor Improvements                                                                                  0.00
   2002 Window Improvements                                                                                 0.00
   2002 Building Improvements                                                                               0.00
   2002 Roof Improvements                                                                                   0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  901 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    2002 Other Improvements                                                                                  0.00
    2002 Improvement Salaries                                                                                0.00
    2003 Bathroom Improvements                                                                               0.00
    2003 Kitchen Improvements                                                                                0.00
    2003 Floor Improvements                                                                                  0.00
    2003 Window Improvements                                                                                 0.00
    461-2003 Windows Improvements                                                                            0.00
    501-2003 Window Improvement                                                                              0.00
    2003 Building Improvements                                                                               0.00
    461-2003 Building Improvements                                                                           0.00
    501-2003 Building Improvements                                                                           0.00
    2003 Roof Improvements                                                                                   0.00
    2003 Other Improvements                                                                                  0.00
    461-2003 Other Improvements                                                                              0.00
    501-2003 Other Improvements                                                                              0.00
    2004 Bathroom Improvements                                                                               0.00
    2004 Kitchen Improvements                                                                                0.00
    2004 Floor Improvements                                                                                  0.00
    461-2004 Floor Improvements                                                                              0.00
    501-2004 Floor Improvements                                                                              0.00
    2004 Window Improvements                                                                                 0.00
    461-2004 Window Improvements                                                                             0.00
    501-2004 Window Improvements                                                                             0.00
    2004 Building Improvements                                                                               0.00
    2004 Roof Improvements                                                                                   0.00
    2004 Other Improvements                                                                                  0.00
    461-2004 Other Improvements                                                                              0.00
    501-2004 Other Improvements                                                                              0.00
    2005 Bathroom Improvements                                                                               0.00
    2005 Kitchen Improvements                                                                                0.00
    461-2005 Kitchen Improvements                                                                            0.00
    501-2005 Kitchen Improvements                                                                            0.00
    2005 Floor Improvements                                                                                  0.00
    461-2005 Floor Improvements                                                                              0.00
    501-2005 Floor Improvements                                                                              0.00
    2005 Window Improvements                                                                                 0.00
    2005 Building Improvements                                                                               0.00
    2005 Roof Improvements                                                                                   0.00
    2005 Other Improvements                                                                                  0.00
    461-2005 Other Improvements                                                                              0.00
    501-2005 Other Improvements                                                                              0.00
    2005 Improvement Salaries                                                                                0.00
    2006 Bathroom Improvements                                                                               0.00
    2006 Kitchen Improvements                                                                                0.00
    461-2006 Kitchen Improvements                                                                            0.00
    501-2006 Kitchen Improvements                                                                            0.00
    2006 Floor Improvements                                                                                  0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  902 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    461-2006 Floor Improvements                                                                              0.00
    501-2006 Floor Improvements                                                                              0.00
    2006 Window Improvements                                                                                 0.00
    2006 Building Improvements                                                                               0.00
    461-2006 Building Improvements                                                                           0.00
    501-2006 Building Improvements                                                                           0.00
    2006 Roof Improvements                                                                                   0.00
    2006 Other Improvements                                                                                  0.00
    2007 Bathroom Improvements                                                                               0.00
    461-2007 Bathroom Improvements                                                                           0.00
    501-2007 Bathroom Improvements                                                                           0.00
    2007 Kitchen Improvements                                                                                0.00
    2007 Floor Improvements                                                                                  0.00
    461-2007 Floor Improvements                                                                              0.00
    501-2007 Floor Improvements                                                                              0.00
    2007 Window Improvements                                                                                 0.00
    2007 Building Improvements                                                                               0.00
    461-2007 Building Improvements                                                                           0.00
    501-2007 Building Improvements                                                                           0.00
    2007 Roof Improvements                                                                                   0.00
    2007 Other Improvements                                                                                  0.00
    461-2007 Other Improvements                                                                              0.00
    501-2007 Other Improvements                                                                              0.00
    2008 Bathroom Improvements                                                                               0.00
    461-2008 Bathrooms Improvements                                                                          0.00
    501-2008 Bathroom Improvements                                                                           0.00
    2008 Kitchen Improvements                                                                                0.00
    461-2008 Kitchen Improvements                                                                            0.00
    501-2008 Kitchen Improvements                                                                            0.00
    2008 Floor Improvements                                                                                  0.00
    461-2008 Floor Improvements                                                                              0.00
    501-2008 Floor Improvements                                                                              0.00
    2008 Window Improvements                                                                                 0.00
    2008 Building Improvements                                                                               0.00
    2008 Roof Improvements                                                                                   0.00
    2008 Other Improvements                                                                                  0.00
    461-2008 Other Improvements                                                                              0.00
    501-2008 Other Improvements                                                                              0.00
    2009 Bathroom Improvements                                                                               0.00
    2009 Kitchen Improvements                                                                                0.00
    2009 Floor Improvements                                                                                  0.00
    2009 Window Improvements                                                                                 0.00
    2009 Building Improvements                                                                               0.00
    2009 Roof Improvements                                                                                   0.00
    2009 Other Improvements                                                                                  0.00
    461-2009 Other Improvements                                                                              0.00
    501-2009 Other Improvements                                                                              0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  903 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   2010 Other Improvements                                                                                   0.00
   2011 Other Improvements                                                                                   0.00
   2012 Other Improvements                                                                                   0.00
   2013 Other Improvements                                                                                   0.00
   2013-Roof Improvement                                                                                     0.00
   2014 Other Improvements                                                                                   0.00
   2014 T/O Misc. Expense                                                                                    0.00
   2014 T/O Materials                                                                                        0.00
   2014 T/O Outside Vendor                                                                                   0.00
   2014 - Roof                                                                                               0.00
   2015 Other Improvements                                                                                   0.00
   T/O Misc. Exp.                                                                                            0.00
   2015 T/O Materiales                                                                                       0.00
   T/O Outside Vendor                                                                                        0.00
   2016 Other Improvements                                                                             16,600.09
   2016 T/O Misc. Exp.                                                                                       0.00
   2016 T/O Materials                                                                                        0.00
   2016 T/O outside vendors                                                                                  0.00
   2016 Hills Assessments                                                                                    0.00
   2017 Other Improvements                                                                            327,516.56
   2017 T/O Misc. Exp.                                                                                       0.00
   2017 T/O Materials                                                                                        0.00
   2017 T/O Outside Vendor                                                                                   0.00
   2017 Hills Assessments                                                                                    0.00
   2018 Other Improvements                                                                            135,053.94
   2018 T/O Misc. Exp.                                                                                       0.00
   2018 T/O Materials                                                                                        0.00
   2018 T/O Outside Vendor                                                                                   0.00
   2018 Hills Assessments                                                                                    0.00
   2019 Other Improvements                                                                             52,973.57
   2019 T/O Misc. Exp.                                                                                       0.00
   2019 T/O Materials                                                                                    4,970.67
   2019 T/O Outside Vendor                                                                             35,016.29
   2019 Hills Assessments                                                                                    0.00
   2020 Other Improvements                                                                             16,264.94
   2020 T/O Misc. Exp.                                                                                       0.00
   2020 T/O Materials                                                                                        0.00
   2020 T/O Outside Vendor                                                                               8,361.50
   2020 Hills Assessments                                                                                    0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                          596,757.56
   Accum Deprec - Capital Improvements                                                                487,060.80
  NET CAPITALIZED IMPROVEMENTS                                                                        109,696.76

  OTHER ASSETS
   Security Deposits                                                                                        0.00
   Investment - LLC 21                                                                                      0.00
   Investment - LLC 24                                                                                      0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  904 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    Investment - LLC 27                                                                                      0.00
    Investment - LLC 28                                                                                      0.00
    Investment - LLC 29                                                                                      0.00
    Investment - LLC 25                                                                                      0.00
    Investment - LLC 26                                                                                      0.00
    Investment - LLC 31                                                                                      0.00
    Investment - LLC 34                                                                                      0.00
    Investment - LLC 35                                                                                      0.00
    Investment - LLC 36                                                                                      0.00
    Investment LLC 37                                                                                        0.00
    Investment LLC 38                                                                                        0.00
    Investment - LLC 39                                                                                      0.00
    Investment - LLC 40                                                                                      0.00
    Investment - LLC 41                                                                                      0.00
    Investment - LLC 42                                                                                      0.00
    Investment - LLC 43                                                                                      0.00
                                                                                                             0.00
    investment - LLC 45                                                                                      0.00
    Investment in 48                                                                                         0.00
    BofA Teller Rental                                                                                       0.00
    Investment - 16914                                                                                       0.00
    Investment - Rafael Gardens                                                                              0.00
    Investment - 1129 3rd Street                                                                             0.00
    LP Units                                                                                                 0.00
    Investment - US Performing Arts                                                                          0.00
    Investment - Marin CoWork                                                                                0.00
    Limited Liability Companies                                                                              0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                   0.00
   Duffy Due to/from                                                                                        0.00
   PISF III                                                                                                 0.00
   PISF IV                                                                                                  0.00
   PISF VI                                                                                                  0.00
   PISF VII                                                                                                 0.00
   PISF IX                                                                                                  0.00
   PISF XI                                                                                                  0.00
   PISF XII                                                                                                 0.00
   PISF XIII                                                                                                0.00
   PISF XIV                                                                                                 0.00
   PISF XV                                                                                                  0.00
   PISF XVI                                                                                                 0.00
   PISF XVII                                                                                                0.00
   PISF XVIII                                                                                               0.00
   461 Due To/From                                                                                          0.00
   501 Due/To From                                                                                          0.00
   Hammondale Due To/From                                                                                   0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  905 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    21 Due/to From                                                                                           0.00
    In process Lease litigation                                                                              0.00
    LLC 20                                                                                                   0.00
    LLC 21                                                                                                   0.00
    LLC 22                                                                                                   0.00
    LLC 23                                                                                                   0.00
    LLC 24                                                                                                   0.00
    LLC 25                                                                                                   0.00
    LLC 26                                                                                                   0.00
    LLC 27                                                                                                   0.00
    LLC 28                                                                                                   0.00
    LLC 29                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 31                                                                                                   0.00
    LLC 32                                                                                                   0.00
    LLC 33                                                                                                   0.00
    LLC 34                                                                                                   0.00
    LLC 35                                                                                                   0.00
    LLC 36                                                                                                   0.00
    LLC 37                                                                                                   0.00
    LLC 38                                                                                                   0.00
    LLC 39                                                                                                   0.00
    LLC 40                                                                                                   0.00
    LLC 41                                                                                                   0.00
    LLC 42                                                                                                   0.00
    LLC 43                                                                                                   0.00
    LLC 44                                                                                                   0.00
    LLC 45                                                                                                   0.00
    LLC 46                                                                                                   0.00
    LLC 47                                                                                                   0.00
    LLC 48                                                                                                   0.00
    Due to/from LLC 49                                                                                       0.00
    PI LLC 50                                                                                                0.00
    PI 51 LLC                                                                                                0.00
    Due to/from Gate 5                                                                                       0.00
    PV 1 Due to/from                                                                                         0.00
    885 Due to/from                                                                                          0.00
    107 Due to/from                                                                                          0.00
    481 Due to/from                                                                                          0.00
    515 Due to/from                                                                                          0.00
    300 Due to/From PISF                                                                                     0.00
    Paul Drive Due to/from                                                                                   0.00
    353 BMK due to/from                                                                                      0.00
    49 Ignacio due to/from                                                                                   0.00
    Due To/From GP                                                                                    -294,000.00
    Due To/From 16914                                                                                        0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  906 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   Due To/From PISF, Inc.                                                                                    0.00
   Due To/From PIM                                                                                           0.00
   Note Receivable                                                                                           0.00
   7200 Redwood Due to/From                                                                                  0.00
   355 Due to / from                                                                                         0.00
   Due to/from 350 Ignacio Assoc.                                                                            0.00
   1222 Due to/from                                                                                          0.00
   419 Prospect due to/from                                                                                  0.00
 TOTAL LONG TERM RECEIVABLES                                                                          -294,000.00
TOTAL ASSETS                                                                                        7,179,410.39
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                       314.70
   Deferred Revenue                                                                                         0.00
   Unearned Rent                                                                                       42,860.01
   FTB Taxes Payable                                                                                        0.00
   PPP Loan                                                                                                 0.00
   Property Tax Payable                                                                                 8,006.17
   Insurance Payable                                                                                        0.00
   Accrued Expenses                                                                                         0.00
  TOTAL CURRENT LIABILITIES                                                                            51,180.88

  LONG TERM LIABILITIES
   Notes Payable                                                                                            0.00
   Notes Payable LLC 48                                                                                     0.00
   Deed of Trust Payable                                                                                    0.00
   Accrued Interest                                                                                         0.00
   Security Deposits Liability                                                                         45,574.65
   Security Deposit Clearing                                                                                0.00
   Pet Deposit Payable                                                                                      0.00
   Unearned Income                                                                                          0.00
   Mortgage Payable                                                                                 4,849,939.31
   1st Mortgage 461                                                                                         0.00
   2nd Mortgage 461                                                                                         0.00
   1st Mortgage 501                                                                                         0.00
   1st Deed 350, Suite 201                                                                                  0.00
   2nd Deed 350, Suite 201                                                                                  0.00
   1st Deed 350, Suite 200                                                                                  0.00
   First Mortgage 350 Suite 203                                                                             0.00
   1st Deed 350 Suites 101, 103                                                                             0.00
   Other Liabilities                                                                                        0.00
   Accum K-1 Losses                                                                                         0.00
   1st Mortgage Gate 5                                                                                      0.00
   2nd Deed Gate 5                                                                                          0.00
   1st Mortgage Duffy Place                                                                                 0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  907 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   2nd Deed Duffy Place                                                                                      0.00
1st Mortgage 49 Ignacio                                                                                      0.00
   2nd Deed 49 Ignacio                                                                                       0.00
 TOTAL LONG TERM LIABILITIES                                                                        4,895,513.96
 TOTAL LIABILITIES                                                                                  4,946,694.84

  EQUITY
    Common Stock                                                                                             0.00
    Capital Contributions                                                                            3,800,000.00
    Capital Receivable                                                                                       0.00
    Less: Repurchased Units                                                                                  0.00
    TIC Ownership                                                                                            0.00
    L.P. Distributions                                                                                       0.00
    G.P. Distributions                                                                                       0.00
    Premium on Repurch Units                                                                                 0.00
    Previous Period Adjmts                                                                              -5,360.00
    Member Distribution                                                                             -1,169,863.00
    Dist. 38 to 20                                                                                           0.00
    Dist. 38 to 21                                                                                           0.00
Dist. 37 to 22                                                                                               0.00
    Inter Co. PFI - PV1                                                                                      0.00
    Inter Co PFI - Gate 5                                                                                    0.00
    Inter Co PFI - Duffy                                                                                     0.00
    Inter Co PFI - Hamm                                                                                      0.00
    Inter Co PFI - 107                                                                                       0.00
    Inter Co PFI - 461                                                                                       0.00
    Inter Co PFI - 501                                                                                       0.00
    Inter Co PFI - 49                                                                                        0.00
    Inter Co PFI - 885                                                                                       0.00
    Inter Co. PFI - 515                                                                                      0.00
    Inter-Co PFI - 355                                                                                       0.00
    InterCo PFI - 7200                                                                                       0.00
    InterCo PFI-117                                                                                          0.00
    InterCo PFI - 7 Merry                                                                                    0.00
    InterCo PFI - 16914                                                                                      0.00
    InterCo PFI - Paul                                                                                       0.00
    InterCo PFI - 353                                                                                        0.00
    InterCo PFI - 1506                                                                                       0.00
    InterCo PFI - 1222                                                                                       0.00
    InterCo PFI - 419                                                                                        0.00
    Inter Co PFI - 19 Merrydale                                                                              0.00
    Inter Co PFI - 1129                                                                                      0.00
    Inter Co PFI - 1315                                                                                      0.00
    Inter-Co. PFI - 1732                                                                                     0.00
    Inter-Co PFI-390                                                                                         0.00
    Inter Co PFI-santaland                                                                                   0.00
    Retained Earnings                                                                                 -173,598.37
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  908 01, 2020
                                                        of 2121                                         06:28 PM
030-Redwood Business Center (30)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  Retained Earingins - Owned Properties                                                                      0.00
  K1-Losses                                                                                                  0.00
  Net Income (Loss) Current                                                                           -218,463.08
  Appliance Depreciation                                                                                     0.00
  TOTAL EQUITY                                                                                      2,232,715.55
TOTAL LIABILITIES & EQUITY                                                                          7,179,410.39

  Total of All                                                                                              0.00




            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  909 01, 2020
                                                        of 2121                                         06:28 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 30, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       910
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
030-Redwood Business Center (30)                                                                             Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Investment 16914                                0.00                0.00                0.00               0.00
   open                                            0.00                0.00                0.00               0.00
   22 Due/to From                                  0.00                0.00                0.00               0.00
INCOME
  Rent Income                               978,090.20                89.02          978,090.20              89.02
  Prepaid Rental Income                           0.00                 0.00                0.00               0.00
  Parking Fees                                    0.00                 0.00                0.00               0.00
  Pet Rent                                        0.00                 0.00                0.00               0.00
  Laundry income                                  0.00                 0.00                0.00               0.00
  Commercial Recovery Income                 73,806.20                 6.72           73,806.20               6.72
  Prior Year Recovery Income                 26,106.74                 2.38           26,106.74               2.38
  Utility Income                             20,740.91                 1.89           20,740.91               1.89
  Storage Income                                  0.00                 0.00                0.00               0.00
  Association Fees                                0.00                 0.00                0.00               0.00
  Management Fee Income                           0.00                 0.00                0.00               0.00
  Outside Management Income                       0.00                 0.00                0.00               0.00
  Admin Fee Income                                0.00                 0.00                0.00               0.00
  Interest Income                                 0.00                 0.00                0.00               0.00
  Tax Return Prep. Income                         0.00                 0.00                0.00               0.00
  Accounting Fees                                 0.00                 0.00                0.00               0.00
  G.P. Fee Income                                 0.00                 0.00                0.00               0.00
  LLC Distribution Income                         0.00                 0.00                0.00               0.00
  Partnership Income                              0.00                 0.00                0.00               0.00
  Commission income                               0.00                 0.00                0.00               0.00
  Sale of Units                                   0.00                 0.00                0.00               0.00
  Gain on Sale of Property                        0.00                 0.00                0.00               0.00
TOTAL INCOME                              1,098,744.05               100.00        1,098,744.05             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                               204,189.00              18.58          204,189.00              18.58
   Promo/Move-In Incentives                         0.00               0.00                0.00               0.00
   Referral Fees                                    0.00               0.00                0.00               0.00
   Salaries                                         0.00               0.00                0.00               0.00
   Pension                                          0.00               0.00                0.00               0.00
   Section 125 Misc                                 0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00               0.00                0.00               0.00
   Advertising                                      0.00               0.00                0.00               0.00
   Marketing Subscriptions                          0.00               0.00                0.00               0.00
   Marketing Tools                                  0.00               0.00                0.00               0.00
   Signs                                            0.00               0.00                0.00               0.00
   Do not use me                                    0.00               0.00                0.00               0.00
   Other Renting Expenses                       7,800.00               0.71            7,800.00               0.71
           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    911 01, 2020
                                                          of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Bad Debt Expense                                0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                          0.00              0.00                0.00               0.00
   Credit Check Fees Paid                          0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                   211,989.00               19.29         211,989.00               19.29

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       1,852.32              0.17            1,852.32               0.17
   Legal                                       5,734.56              0.52            5,734.56               0.52
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                              296.00              0.03              296.00               0.03
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      616.36              0.06              616.36               0.06
   Security Patrol                             4,614.00              0.42            4,614.00               0.42
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                   13,113.24              1.19           13,113.24               1.19

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        59,160.18              5.38           59,160.18               5.38
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                          0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  912 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Interior Lobby Plants                           0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                               0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                0.00               0.00
   Mgt. Office Telephone                           0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                   0.00              0.00                0.00               0.00
   Postage                                         0.00              0.00                0.00               0.00
   Rent Expense Corporate                          0.00              0.00                0.00               0.00
   Client Entertainment                            0.00              0.00                0.00               0.00
   Commercial Misc Exp                             0.00              0.00                0.00               0.00
   Education                                       0.00              0.00                0.00               0.00
   Security Costs                                  0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                     59,160.18               5.38          59,160.18                5.38

  UTILITIES EXPENSE
   Gas & Electricity                          41,244.81              3.75           41,244.81               3.75
   Utilities Credits or rebates               -1,250.00             -0.11           -1,250.00              -0.11
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                      17,688.88              1.61           17,688.88               1.61
   Garbage & Trash Removal                    11,588.10              1.05           11,588.10               1.05
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      1,951.14              0.18            1,951.14               0.18
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    71,222.93              6.48           71,222.93               6.48

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00              0.00                0.00               0.00
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                                  0.00              0.00                0.00               0.00
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                  0.00              0.00                0.00               0.00
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                                0.00              0.00                0.00               0.00
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                                  0.00              0.00                0.00               0.00
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                             0.00              0.00                0.00               0.00
   R&M - Windows                                   0.00              0.00                0.00               0.00
   R&M - HVAC                                      0.00              0.00                0.00               0.00
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  913 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   R&M - pritim                                    0.00              0.00                0.00               0.00
   R&M-kellys appliance center                     0.00              0.00                0.00               0.00
   R&M - rolgar                                    0.00              0.00                0.00               0.00
   R&M Friedman's                                  0.00              0.00                0.00               0.00
   R&M - bucks                                     0.00              0.00                0.00               0.00
   R&M - knilou                                    0.00              0.00                0.00               0.00
   R&M - mfence                                    0.00              0.00                0.00               0.00
   R&M - g&a                                       0.00              0.00                0.00               0.00
   R&M - paving & Concrete                         0.00              0.00                0.00               0.00
   T/O - Materials                                 0.00              0.00                0.00               0.00
   T/O - Outside Vendor                            0.00              0.00                0.00               0.00
   T/O - Misc. Expense                             0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                       3,135.47               0.29           3,135.47                0.29
   Cleaning - A&V                                  0.00              0.00                0.00               0.00
   Cleaning - garale                               0.00              0.00                0.00               0.00
   R&M - Pest Control                            515.00              0.05              515.00               0.05
   Landscaping Salaries                            0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                      0.00              0.00                0.00               0.00
   Maint. Salaries                                 0.00              0.00                0.00               0.00
   Cleaning Salaries                               0.00              0.00                0.00               0.00
   Painting Salaries                               0.00              0.00                0.00               0.00
   Improvement Salaries                            0.00              0.00                0.00               0.00
   Maintenance Supplies                          967.77              0.09              967.77               0.09
   R&M - Electrical Supplies                     871.10              0.08              871.10               0.08
   R&M - Landscaping Supplies                 2,076.42               0.19           2,076.42                0.19
   Dept. Supplies-fairlumb                         0.00              0.00                0.00               0.00
   Dept. Supplies-maint                            0.00              0.00                0.00               0.00
   Dept. Supplies-depot                            0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                          0.00              0.00                0.00               0.00
   R&M - Pool Supplies                             0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                          0.00              0.00                0.00               0.00
   Dept. Supplies-color                            0.00              0.00                0.00               0.00
   R&M - Landscape                                 0.00              0.00                0.00               0.00
   Dept. Supplies-msm                              0.00              0.00                0.00               0.00
   Dept. Supplies-nat                              0.00              0.00                0.00               0.00
   Dept. Supplies-novb                             0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                    1,625.00               0.15           1,625.00                0.15
   Dept. Supplies-orchid                           0.00              0.00                0.00               0.00
   Dept. Supplies-peach                            0.00              0.00                0.00               0.00
   Dept. Supplies-pini                             0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                    2,830.54               0.26           2,830.54                0.26
   Supplies - Kelly Moore                          0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                         0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                0.00               0.00
   Dept. Supplies - Water                          0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  914 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                            0.00              0.00                0.00               0.00
   Supply - Grainger                               0.00              0.00                0.00               0.00
   Welcome office supp. & signs                    0.00              0.00                0.00               0.00
   Maint - Supplies fans                           0.00              0.00                0.00               0.00
   Dept. Supplies - CP                             0.00              0.00                0.00               0.00
   R&M - Dabrans                                   0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                       0.00              0.00                0.00               0.00
   Supp-Whiteside                                  0.00              0.00                0.00               0.00
   Misc. Small Purchases                           0.00              0.00                0.00               0.00
   Small Tools & Equipment                         0.00              0.00                0.00               0.00
   Miscellaneous Expense                           0.00              0.00                0.00               0.00
   Locks & Keys                               2,294.09               0.21           2,294.09                0.21
   R&M - Painting Supplies                       128.25              0.01              128.25               0.01
   R&M - Roofing Supplies                          0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                      0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                             0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                  0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                  14,443.64               1.31          14,443.64                1.31

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00               0.00                0.00
   Contract-Calif                                 0.00               0.00               0.00                0.00
   Contract-cas                                   0.00               0.00               0.00                0.00
   Contract-deason                                0.00               0.00               0.00                0.00
   Contract-delta                                 0.00               0.00               0.00                0.00
   Contract-dorius                                0.00               0.00               0.00                0.00
   Contract-elevator                              0.00               0.00               0.00                0.00
   Contract-Kone                                  0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...               0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...               0.00               0.00               0.00                0.00
   Contract-pcon                                  0.00               0.00               0.00                0.00
   Contract-oroszi                                0.00               0.00               0.00                0.00
   Contract-roto                                  0.00               0.00               0.00                0.00
   Contract-roys                                  0.00               0.00               0.00                0.00
   Contract-silvas                                0.00               0.00               0.00                0.00
   Contract-spartan                               0.00               0.00               0.00                0.00
   Contract - transbay                            0.00               0.00               0.00                0.00
   Contract - fire master                       598.00               0.05             598.00                0.05
   Contract - Fire Safety Maint.                  0.00               0.00               0.00                0.00
   Contract - milpac                              0.00               0.00               0.00                0.00
   Contract - Counter                             0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                    0.00               0.00               0.00                0.00
   Contractor - bucks                             0.00               0.00               0.00                0.00
   Contractor - Stripe                            0.00               0.00               0.00                0.00
   Contractor - wk                                0.00               0.00               0.00                0.00
   Contract - bludol                              0.00               0.00               0.00                0.00
   Contract - Able                                0.00               0.00               0.00                0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  915 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Contract - Mainstay                             0.00              0.00                0.00               0.00
   Contractor - pro - tech                         0.00              0.00                0.00               0.00
   Contract - thoseguy                             0.00              0.00                0.00               0.00
   Contract - kevmar                               0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                0.00               0.00
   Contract-Solarcraft                             0.00              0.00                0.00               0.00
   contract-servpro                                0.00              0.00                0.00               0.00
   Contract northgut                               0.00              0.00                0.00               0.00
   contract-terminix                               0.00              0.00                0.00               0.00
   Contract-Scent Tek                              0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                  8,604.98               0.78           8,604.98                0.78
   Contract - Electrical & Lighting           2,375.00               0.22           2,375.00                0.22
   Contract - HVAC Maint.                    22,131.50               2.01          22,131.50                2.01
   Contract R&M                               9,806.05               0.89           9,806.05                0.89
   Cont.Carpet Clean/Repair                        0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               34,263.52               3.12          34,263.52                3.12
   Contract - Painting                        1,060.00               0.10           1,060.00                0.10
   Contract - Pest Control                         0.00              0.00                0.00               0.00
   Contract - Landscaping                    18,392.78               1.67          18,392.78                1.67
   contract-Garcia's Landscape                     0.00              0.00                0.00               0.00
   Dugdales Landscaping                            0.00              0.00                0.00               0.00
   Pinedas Tree Service                            0.00              0.00                0.00               0.00
   Contract All phase Excavating                   0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                       0.00              0.00                0.00               0.00
   Contract - Pool Maint.                          0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                      0.00              0.00                0.00               0.00
   Contract Appliance Rep.                         0.00              0.00                0.00               0.00
   Contract - Roof Maint                           0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                     0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     97,231.83               8.85          97,231.83                8.85

  TAXES
   Real Estate Taxes                          96,378.62              8.77           96,378.62               8.77
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          96,378.62              8.77           96,378.62               8.77

  INSURANCE EXPENSE
   Package Insurance                           8,837.75              0.80            8,837.75               0.80
   Earthquake Insurance                       20,453.97              1.86           20,453.97               1.86
   Umbrella Insurance                          1,575.00              0.14            1,575.00               0.14
   Flood Insurance                             4,205.52              0.38            4,205.52               0.38
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  916 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                             Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Medical - Misc                                  0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                        0.00                0.00                0.00               0.00
   Business Practices Insurance                    0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                   35,072.24                 3.19          35,072.24                3.19

TOTAL OPERATING EXPENSES                      598,611.68              54.48          598,611.68              54.48

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00                0.00               0.00
   Storage Rent Income                              0.00               0.00                0.00               0.00
   Pet Rent                                         0.00               0.00                0.00               0.00
   Parking Fees                                     0.00               0.00                0.00               0.00
   Laundry                                          0.00               0.00                0.00               0.00
   Vending                                          0.00               0.00                0.00               0.00
   NSF Check Fees                                   0.00               0.00                0.00               0.00
   Late Charges                               -15,157.61              -1.38          -15,157.61              -1.38
   Damages & Cleaning Fees                          0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00                0.00               0.00
   Miscellaneous Income                            56.08               0.01               56.08               0.01
   HVAC Income                                      0.00               0.00                0.00               0.00
   Interest Income                                  0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                         -15,101.53              -1.37          -15,101.53              -1.37

NET OPERATING INCOME                          515,233.90              46.89          515,233.90              46.89

  DEBT SERVICE EXPENSE
   Mortgage Interest                          210,083.87              19.12          210,083.87              19.12
   Deed Of Trust Interest                           0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   Interest Expense Corporate                       0.00               0.00                0.00               0.00
   Notes Payable Interest                           0.00               0.00                0.00               0.00
   Affiliate Loan Interest                          0.00               0.00                0.00               0.00
   Other Interest Expense                           0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    210,083.87              19.12          210,083.87              19.12

  NET INC.BEFORE DEP.& TAX                    305,150.03              27.77          305,150.03              27.77

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      161,242.92              14.68          161,242.92              14.68
   F&F Hamm Depreciation                            0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                     126,000.00              11.47          126,000.00              11.47
   Appliances Depreciation                          0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    84,806.28               7.72           84,806.28               7.72
   Closing Cost Amortization                        0.00               0.00                0.00               0.00
   Loan Fee Amortization                       24,799.00               2.26           24,799.00               2.26
           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    917 01, 2020
                                                          of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                            Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                          0.00               0.00                0.00               0.00
   Software Devel. Amort.                          0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                      0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                  396,848.20                36.12         396,848.20               36.12

NET INC.(LOSS) BEF.TAXES                      -91,698.17             -8.35          -91,698.17              -8.35

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                         0.00               0.00                0.00               0.00
   FTB Tax Expense                             3,077.83               0.28            3,077.83               0.28
   Taxes - Other                                   0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                    3,077.83               0.28            3,077.83               0.28

NET INCOME (LOSS)BK                           -94,776.00             -8.63          -94,776.00              -8.63

K-1 and Other Items
  K-1 Losses                                       0.00               0.00                0.00               0.00
  K-1 Income Items                                 0.00               0.00                0.00               0.00

  Extraordinary Items                              0.00               0.00                0.00               0.00

  Temporary Distribution                           0.00               0.00                0.00               0.00




           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   918 01, 2020
                                                         of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Investment 16914                                0.00                0.00                0.00               0.00
   open                                            0.00                0.00                0.00               0.00
   22 Due/to From                                  0.00                0.00                0.00               0.00
INCOME
  Rent Income                                 593,790.73              91.02          593,790.73              91.02
  Prepaid Rental Income                             0.00               0.00                0.00               0.00
  Parking Fees                                      0.00               0.00                0.00               0.00
  Pet Rent                                          0.00               0.00                0.00               0.00
  Laundry income                                    0.00               0.00                0.00               0.00
  Commercial Recovery Income                   40,895.58               6.27           40,895.58               6.27
  Prior Year Recovery Income                      883.52               0.14              883.52               0.14
  Utility Income                               16,834.48               2.58           16,834.48               2.58
  Storage Income                                    0.00               0.00                0.00               0.00
  Association Fees                                  0.00               0.00                0.00               0.00
  Management Fee Income                             0.00               0.00                0.00               0.00
  Outside Management Income                         0.00               0.00                0.00               0.00
  Admin Fee Income                                  0.00               0.00                0.00               0.00
  Interest Income                                   0.00               0.00                0.00               0.00
  Tax Return Prep. Income                           0.00               0.00                0.00               0.00
  Accounting Fees                                   0.00               0.00                0.00               0.00
  G.P. Fee Income                                   0.00               0.00                0.00               0.00
  LLC Distribution Income                           0.00               0.00                0.00               0.00
  Partnership Income                                0.00               0.00                0.00               0.00
  Commission income                                 0.00               0.00                0.00               0.00
  Sale of Units                                     0.00               0.00                0.00               0.00
  Gain on Sale of Property                          0.00               0.00                0.00               0.00
TOTAL INCOME                                  652,404.31             100.00          652,404.31             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                               179,728.50              27.55          179,728.50              27.55
   Promo/Move-In Incentives                         0.00               0.00                0.00               0.00
   Referral Fees                                    0.00               0.00                0.00               0.00
   Salaries                                         0.00               0.00                0.00               0.00
   Pension                                          0.00               0.00                0.00               0.00
   Section 125 Misc                                 0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00               0.00                0.00               0.00
   Advertising                                      0.00               0.00                0.00               0.00
   Marketing Subscriptions                          0.00               0.00                0.00               0.00
   Marketing Tools                                  0.00               0.00                0.00               0.00
   Signs                                            0.00               0.00                0.00               0.00
   Do not use me                                    0.00               0.00                0.00               0.00
   Other Renting Expenses                           0.00               0.00                0.00               0.00
            Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    919 01, 2020
                                                          of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Bad Debt Expense                        140,451.48               21.53         140,451.48               21.53
   Credit Check Fees Rcvd                          0.00              0.00                0.00               0.00
   Credit Check Fees Paid                          0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                   320,179.98               49.08         320,179.98               49.08

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       1,458.72              0.22            1,458.72               0.22
   Legal                                          15.09              0.00               15.09               0.00
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                               55.50              0.01               55.50               0.01
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    1,055.98              0.16            1,055.98               0.16
   Security Patrol                             2,006.00              0.31            2,006.00               0.31
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                    4,591.29              0.70            4,591.29               0.70

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        35,071.15              5.38           35,071.15               5.38
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                          0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  920 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Interior Lobby Plants                           0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                               0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                0.00               0.00
   Mgt. Office Telephone                           0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                   0.00              0.00                0.00               0.00
   Postage                                         0.00              0.00                0.00               0.00
   Rent Expense Corporate                          0.00              0.00                0.00               0.00
   Client Entertainment                            0.00              0.00                0.00               0.00
   Commercial Misc Exp                             0.00              0.00                0.00               0.00
   Education                                       0.00              0.00                0.00               0.00
   Security Costs                                  0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                     35,071.15               5.38          35,071.15                5.38

  UTILITIES EXPENSE
   Gas & Electricity                          32,802.44              5.03           32,802.44               5.03
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                       7,461.17              1.14            7,461.17               1.14
   Garbage & Trash Removal                     7,123.42              1.09            7,123.42               1.09
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      1,255.77              0.19            1,255.77               0.19
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    48,642.80              7.46           48,642.80               7.46

  REPAIRS & MAINTENANCE
   R&M Unit                                    1,770.02              0.27            1,770.02               0.27
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                              2,216.54              0.34            2,216.54               0.34
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                  0.00              0.00                0.00               0.00
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                            1,750.00              0.27            1,750.00               0.27
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                                380.00              0.06              380.00               0.06
   R&M - Roofing                               1,379.50              0.21            1,379.50               0.21
   R&M - Miscellaneous                           210.00              0.03              210.00               0.03
   R&M - Windows                                   0.00              0.00                0.00               0.00
   R&M - HVAC                                  2,107.50              0.32            2,107.50               0.32
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  921 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   R&M - pritim                                    0.00              0.00                0.00               0.00
   R&M-kellys appliance center                     0.00              0.00                0.00               0.00
   R&M - rolgar                                    0.00              0.00                0.00               0.00
   R&M Friedman's                                  0.00              0.00                0.00               0.00
   R&M - bucks                                     0.00              0.00                0.00               0.00
   R&M - knilou                                    0.00              0.00                0.00               0.00
   R&M - mfence                                    0.00              0.00                0.00               0.00
   R&M - g&a                                       0.00              0.00                0.00               0.00
   R&M - paving & Concrete                         0.00              0.00                0.00               0.00
   T/O - Materials                                 0.00              0.00                0.00               0.00
   T/O - Outside Vendor                            0.00              0.00                0.00               0.00
   T/O - Misc. Expense                             0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                       2,793.26               0.43           2,793.26                0.43
   Cleaning - A&V                                  0.00              0.00                0.00               0.00
   Cleaning - garale                               0.00              0.00                0.00               0.00
   R&M - Pest Control                              0.00              0.00                0.00               0.00
   Landscaping Salaries                            0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                      0.00              0.00                0.00               0.00
   Maint. Salaries                                 0.00              0.00                0.00               0.00
   Cleaning Salaries                               0.00              0.00                0.00               0.00
   Painting Salaries                               0.00              0.00                0.00               0.00
   Improvement Salaries                            0.00              0.00                0.00               0.00
   Maintenance Supplies                           10.00              0.00               10.00               0.00
   R&M - Electrical Supplies                  1,026.00               0.16           1,026.00                0.16
   R&M - Landscaping Supplies                    397.96              0.06              397.96               0.06
   Dept. Supplies-fairlumb                         0.00              0.00                0.00               0.00
   Dept. Supplies-maint                            0.00              0.00                0.00               0.00
   Dept. Supplies-depot                            0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                          0.00              0.00                0.00               0.00
   R&M - Pool Supplies                             0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                          0.00              0.00                0.00               0.00
   Dept. Supplies-color                            0.00              0.00                0.00               0.00
   R&M - Landscape                            7,290.66               1.12           7,290.66                1.12
   Dept. Supplies-msm                              0.00              0.00                0.00               0.00
   Dept. Supplies-nat                              0.00              0.00                0.00               0.00
   Dept. Supplies-novb                             0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                         0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                           0.00              0.00                0.00               0.00
   Dept. Supplies-peach                            0.00              0.00                0.00               0.00
   Dept. Supplies-pini                             0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                    1,854.63               0.28           1,854.63                0.28
   Supplies - Kelly Moore                          0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                         0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                0.00               0.00
   Dept. Supplies - Water                          0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                         0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  922 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                            0.00              0.00                0.00               0.00
   Supply - Grainger                               0.00              0.00                0.00               0.00
   Welcome office supp. & signs                    0.00              0.00                0.00               0.00
   Maint - Supplies fans                           0.00              0.00                0.00               0.00
   Dept. Supplies - CP                             0.00              0.00                0.00               0.00
   R&M - Dabrans                                   0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                       0.00              0.00                0.00               0.00
   Supp-Whiteside                                  0.00              0.00                0.00               0.00
   Misc. Small Purchases                           0.00              0.00                0.00               0.00
   Small Tools & Equipment                         0.00              0.00                0.00               0.00
   Miscellaneous Expense                           0.00              0.00                0.00               0.00
   Locks & Keys                               1,262.85               0.19           1,262.85                0.19
   R&M - Painting Supplies                         0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                          0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                      0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                             0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                  0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                  24,448.92               3.75          24,448.92                3.75

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00               0.00                0.00
   Contract-Calif                                 0.00               0.00               0.00                0.00
   Contract-cas                                   0.00               0.00               0.00                0.00
   Contract-deason                                0.00               0.00               0.00                0.00
   Contract-delta                                 0.00               0.00               0.00                0.00
   Contract-dorius                                0.00               0.00               0.00                0.00
   Contract-elevator                              0.00               0.00               0.00                0.00
   Contract-Kone                                  0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...               0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...               0.00               0.00               0.00                0.00
   Contract-pcon                                  0.00               0.00               0.00                0.00
   Contract-oroszi                                0.00               0.00               0.00                0.00
   Contract-roto                                  0.00               0.00               0.00                0.00
   Contract-roys                                  0.00               0.00               0.00                0.00
   Contract-silvas                                0.00               0.00               0.00                0.00
   Contract-spartan                               0.00               0.00               0.00                0.00
   Contract - transbay                            0.00               0.00               0.00                0.00
   Contract - fire master                         0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                672.40               0.10             672.40                0.10
   Contract - milpac                              0.00               0.00               0.00                0.00
   Contract - Counter                             0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                    0.00               0.00               0.00                0.00
   Contractor - bucks                             0.00               0.00               0.00                0.00
   Contractor - Stripe                            0.00               0.00               0.00                0.00
   Contractor - wk                                0.00               0.00               0.00                0.00
   Contract - bludol                              0.00               0.00               0.00                0.00
   Contract - Able                                0.00               0.00               0.00                0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  923 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Contract - Mainstay                             0.00              0.00                0.00               0.00
   Contractor - pro - tech                         0.00              0.00                0.00               0.00
   Contract - thoseguy                             0.00              0.00                0.00               0.00
   Contract - kevmar                               0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                0.00               0.00
   Contract-Solarcraft                             0.00              0.00                0.00               0.00
   contract-servpro                                0.00              0.00                0.00               0.00
   Contract northgut                               0.00              0.00                0.00               0.00
   contract-terminix                               0.00              0.00                0.00               0.00
   Contract-Scent Tek                              0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                       0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting                0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    10,828.00               1.66          10,828.00                1.66
   Contract R&M                                    0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                        0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               19,935.00               3.06          19,935.00                3.06
   Contract - Painting                             0.00              0.00                0.00               0.00
   Contract - Pest Control                       270.00              0.04              270.00               0.04
   Contract - Landscaping                     7,450.00               1.14           7,450.00                1.14
   contract-Garcia's Landscape                     0.00              0.00                0.00               0.00
   Dugdales Landscaping                            0.00              0.00                0.00               0.00
   Pinedas Tree Service                            0.00              0.00                0.00               0.00
   Contract All phase Excavating                   0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                       0.00              0.00                0.00               0.00
   Contract - Pool Maint.                          0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                      0.00              0.00                0.00               0.00
   Contract Appliance Rep.                         0.00              0.00                0.00               0.00
   Contract - Roof Maint                      2,480.00               0.38           2,480.00                0.38
   Contract - Parking Lot Dues                     0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     41,635.40               6.38          41,635.40                6.38

  TAXES
   Real Estate Taxes                          56,347.77              8.64           56,347.77               8.64
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          56,347.77              8.64           56,347.77               8.64

  INSURANCE EXPENSE
   Package Insurance                           5,236.00              0.80            5,236.00               0.80
   Earthquake Insurance                       12,803.56              1.96           12,803.56               1.96
   Umbrella Insurance                            918.75              0.14              918.75               0.14
   Flood Insurance                             2,503.33              0.38            2,503.33               0.38
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  924 01, 2020
                                                        of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                             Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Medical - Misc                                  0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                        0.00                0.00                0.00               0.00
   Business Practices Insurance                    0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                   21,461.64                 3.29          21,461.64                3.29

TOTAL OPERATING EXPENSES                      552,378.95              84.67          552,378.95              84.67

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00                0.00               0.00
   Storage Rent Income                              0.00               0.00                0.00               0.00
   Pet Rent                                         0.00               0.00                0.00               0.00
   Parking Fees                                     0.00               0.00                0.00               0.00
   Laundry                                          0.00               0.00                0.00               0.00
   Vending                                          0.00               0.00                0.00               0.00
   NSF Check Fees                                   0.00               0.00                0.00               0.00
   Late Charges                                     0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                          0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00                0.00               0.00
   Miscellaneous Income                             0.00               0.00                0.00               0.00
   HVAC Income                                      0.00               0.00                0.00               0.00
   Interest Income                                  0.00               0.00                0.00               0.00

NET OPERATING INCOME                          100,025.36              15.33          100,025.36              15.33

  DEBT SERVICE EXPENSE
   Mortgage Interest                          121,075.23              18.56          121,075.23              18.56
   Deed Of Trust Interest                           0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   Interest Expense Corporate                       0.00               0.00                0.00               0.00
   Notes Payable Interest                           0.00               0.00                0.00               0.00
   Affiliate Loan Interest                          0.00               0.00                0.00               0.00
   Other Interest Expense                           0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    121,075.23              18.56          121,075.23              18.56

  NET INC.BEFORE DEP.& TAX                    -21,049.87              -3.23          -21,049.87              -3.23

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       90,758.08              13.91           90,758.08              13.91
   F&F Hamm Depreciation                            0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                      73,500.00              11.27           73,500.00              11.27
   Appliances Depreciation                          0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    26,967.64               4.13           26,967.64               4.13
   Closing Cost Amortization                        0.00               0.00                0.00               0.00
   Loan Fee Amortization                        4,487.49               0.69            4,487.49               0.69
   Org. Cost Amortization                           0.00               0.00                0.00               0.00
            Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    925 01, 2020
                                                          of 2121                                         06:30 PM
030-Redwood Business Center (30)                                                                           Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Software Devel. Amort.                          0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                      0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                  195,713.21               30.00         195,713.21               30.00

NET INC.(LOSS) BEF.TAXES                   -216,763.08             -33.23         -216,763.08             -33.23

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                        0.00               0.00                0.00               0.00
   FTB Tax Expense                            1,700.00               0.26            1,700.00               0.26
   Taxes - Other                                  0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                   1,700.00               0.26            1,700.00               0.26

NET INCOME (LOSS)BK                        -218,463.08             -33.49         -218,463.08             -33.49

K-1 and Other Items
  K-1 Losses                                      0.00               0.00                0.00               0.00
  K-1 Income Items                                0.00               0.00                0.00               0.00

  Extraordinary Items                             0.00               0.00                0.00               0.00

  Temporary Distribution                          0.00               0.00                0.00               0.00




            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  926 01, 2020
                                                        of 2121                                         06:30 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 30, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       927
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
030-Redwood Business Center (30)                                                                             Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Investment 16914                                0.00                0.00                0.00               0.00
   open                                            0.00                0.00                0.00               0.00
   22 Due/to From                                  0.00                0.00                0.00               0.00
INCOME
  Rent Income                               978,090.20                89.02          978,090.20              89.02
  Prepaid Rental Income                           0.00                 0.00                0.00               0.00
  Parking Fees                                    0.00                 0.00                0.00               0.00
  Pet Rent                                        0.00                 0.00                0.00               0.00
  Laundry income                                  0.00                 0.00                0.00               0.00
  Commercial Recovery Income                 73,806.20                 6.72           73,806.20               6.72
  Prior Year Recovery Income                 26,106.74                 2.38           26,106.74               2.38
  Utility Income                             20,740.91                 1.89           20,740.91               1.89
  Storage Income                                  0.00                 0.00                0.00               0.00
  Association Fees                                0.00                 0.00                0.00               0.00
  Management Fee Income                           0.00                 0.00                0.00               0.00
  Outside Management Income                       0.00                 0.00                0.00               0.00
  Admin Fee Income                                0.00                 0.00                0.00               0.00
  Interest Income                                 0.00                 0.00                0.00               0.00
  Tax Return Prep. Income                         0.00                 0.00                0.00               0.00
  Accounting Fees                                 0.00                 0.00                0.00               0.00
  G.P. Fee Income                                 0.00                 0.00                0.00               0.00
  LLC Distribution Income                         0.00                 0.00                0.00               0.00
  Partnership Income                              0.00                 0.00                0.00               0.00
  Commission income                               0.00                 0.00                0.00               0.00
  Sale of Units                                   0.00                 0.00                0.00               0.00
  Gain on Sale of Property                        0.00                 0.00                0.00               0.00
TOTAL INCOME                              1,098,744.05               100.00        1,098,744.05             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                               204,189.00              18.58          204,189.00              18.58
   Promo/Move-In Incentives                         0.00               0.00                0.00               0.00
   Referral Fees                                    0.00               0.00                0.00               0.00
   Salaries                                         0.00               0.00                0.00               0.00
   Pension                                          0.00               0.00                0.00               0.00
   Section 125 Misc                                 0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00               0.00                0.00               0.00
   Advertising                                      0.00               0.00                0.00               0.00
   Marketing Subscriptions                          0.00               0.00                0.00               0.00
   Marketing Tools                                  0.00               0.00                0.00               0.00
   Signs                                            0.00               0.00                0.00               0.00
   Do not use me                                    0.00               0.00                0.00               0.00
   Other Renting Expenses                       7,800.00               0.71            7,800.00               0.71
           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    928 01, 2020
                                                          of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Bad Debt Expense                                0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                          0.00              0.00                0.00               0.00
   Credit Check Fees Paid                          0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                   211,989.00               19.29         211,989.00               19.29

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       1,852.32              0.17            1,852.32               0.17
   Legal                                       5,734.56              0.52            5,734.56               0.52
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                              296.00              0.03              296.00               0.03
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      616.36              0.06              616.36               0.06
   Security Patrol                             4,614.00              0.42            4,614.00               0.42
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                   13,113.24              1.19           13,113.24               1.19

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        59,160.18              5.38           59,160.18               5.38
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                          0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  929 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Interior Lobby Plants                           0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                               0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                0.00               0.00
   Mgt. Office Telephone                           0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                   0.00              0.00                0.00               0.00
   Postage                                         0.00              0.00                0.00               0.00
   Rent Expense Corporate                          0.00              0.00                0.00               0.00
   Client Entertainment                            0.00              0.00                0.00               0.00
   Commercial Misc Exp                             0.00              0.00                0.00               0.00
   Education                                       0.00              0.00                0.00               0.00
   Security Costs                                  0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                     59,160.18               5.38          59,160.18                5.38

  UTILITIES EXPENSE
   Gas & Electricity                          41,244.81              3.75           41,244.81               3.75
   Utilities Credits or rebates               -1,250.00             -0.11           -1,250.00              -0.11
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                      17,688.88              1.61           17,688.88               1.61
   Garbage & Trash Removal                    11,588.10              1.05           11,588.10               1.05
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      1,951.14              0.18            1,951.14               0.18
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    71,222.93              6.48           71,222.93               6.48

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00              0.00                0.00               0.00
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                                  0.00              0.00                0.00               0.00
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                  0.00              0.00                0.00               0.00
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                                0.00              0.00                0.00               0.00
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                                  0.00              0.00                0.00               0.00
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                             0.00              0.00                0.00               0.00
   R&M - Windows                                   0.00              0.00                0.00               0.00
   R&M - HVAC                                      0.00              0.00                0.00               0.00
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  930 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   R&M - pritim                                    0.00              0.00                0.00               0.00
   R&M-kellys appliance center                     0.00              0.00                0.00               0.00
   R&M - rolgar                                    0.00              0.00                0.00               0.00
   R&M Friedman's                                  0.00              0.00                0.00               0.00
   R&M - bucks                                     0.00              0.00                0.00               0.00
   R&M - knilou                                    0.00              0.00                0.00               0.00
   R&M - mfence                                    0.00              0.00                0.00               0.00
   R&M - g&a                                       0.00              0.00                0.00               0.00
   R&M - paving & Concrete                         0.00              0.00                0.00               0.00
   T/O - Materials                                 0.00              0.00                0.00               0.00
   T/O - Outside Vendor                            0.00              0.00                0.00               0.00
   T/O - Misc. Expense                             0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                       3,135.47               0.29           3,135.47                0.29
   Cleaning - A&V                                  0.00              0.00                0.00               0.00
   Cleaning - garale                               0.00              0.00                0.00               0.00
   R&M - Pest Control                            515.00              0.05              515.00               0.05
   Landscaping Salaries                            0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                      0.00              0.00                0.00               0.00
   Maint. Salaries                                 0.00              0.00                0.00               0.00
   Cleaning Salaries                               0.00              0.00                0.00               0.00
   Painting Salaries                               0.00              0.00                0.00               0.00
   Improvement Salaries                            0.00              0.00                0.00               0.00
   Maintenance Supplies                          967.77              0.09              967.77               0.09
   R&M - Electrical Supplies                     871.10              0.08              871.10               0.08
   R&M - Landscaping Supplies                 2,076.42               0.19           2,076.42                0.19
   Dept. Supplies-fairlumb                         0.00              0.00                0.00               0.00
   Dept. Supplies-maint                            0.00              0.00                0.00               0.00
   Dept. Supplies-depot                            0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                          0.00              0.00                0.00               0.00
   R&M - Pool Supplies                             0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                          0.00              0.00                0.00               0.00
   Dept. Supplies-color                            0.00              0.00                0.00               0.00
   R&M - Landscape                                 0.00              0.00                0.00               0.00
   Dept. Supplies-msm                              0.00              0.00                0.00               0.00
   Dept. Supplies-nat                              0.00              0.00                0.00               0.00
   Dept. Supplies-novb                             0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                    1,625.00               0.15           1,625.00                0.15
   Dept. Supplies-orchid                           0.00              0.00                0.00               0.00
   Dept. Supplies-peach                            0.00              0.00                0.00               0.00
   Dept. Supplies-pini                             0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                    2,830.54               0.26           2,830.54                0.26
   Supplies - Kelly Moore                          0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                         0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                0.00               0.00
   Dept. Supplies - Water                          0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  931 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                            0.00              0.00                0.00               0.00
   Supply - Grainger                               0.00              0.00                0.00               0.00
   Welcome office supp. & signs                    0.00              0.00                0.00               0.00
   Maint - Supplies fans                           0.00              0.00                0.00               0.00
   Dept. Supplies - CP                             0.00              0.00                0.00               0.00
   R&M - Dabrans                                   0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                       0.00              0.00                0.00               0.00
   Supp-Whiteside                                  0.00              0.00                0.00               0.00
   Misc. Small Purchases                           0.00              0.00                0.00               0.00
   Small Tools & Equipment                         0.00              0.00                0.00               0.00
   Miscellaneous Expense                           0.00              0.00                0.00               0.00
   Locks & Keys                               2,294.09               0.21           2,294.09                0.21
   R&M - Painting Supplies                       128.25              0.01              128.25               0.01
   R&M - Roofing Supplies                          0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                      0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                             0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                  0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                  14,443.64               1.31          14,443.64                1.31

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00               0.00                0.00
   Contract-Calif                                 0.00               0.00               0.00                0.00
   Contract-cas                                   0.00               0.00               0.00                0.00
   Contract-deason                                0.00               0.00               0.00                0.00
   Contract-delta                                 0.00               0.00               0.00                0.00
   Contract-dorius                                0.00               0.00               0.00                0.00
   Contract-elevator                              0.00               0.00               0.00                0.00
   Contract-Kone                                  0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...               0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...               0.00               0.00               0.00                0.00
   Contract-pcon                                  0.00               0.00               0.00                0.00
   Contract-oroszi                                0.00               0.00               0.00                0.00
   Contract-roto                                  0.00               0.00               0.00                0.00
   Contract-roys                                  0.00               0.00               0.00                0.00
   Contract-silvas                                0.00               0.00               0.00                0.00
   Contract-spartan                               0.00               0.00               0.00                0.00
   Contract - transbay                            0.00               0.00               0.00                0.00
   Contract - fire master                       598.00               0.05             598.00                0.05
   Contract - Fire Safety Maint.                  0.00               0.00               0.00                0.00
   Contract - milpac                              0.00               0.00               0.00                0.00
   Contract - Counter                             0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                    0.00               0.00               0.00                0.00
   Contractor - bucks                             0.00               0.00               0.00                0.00
   Contractor - Stripe                            0.00               0.00               0.00                0.00
   Contractor - wk                                0.00               0.00               0.00                0.00
   Contract - bludol                              0.00               0.00               0.00                0.00
   Contract - Able                                0.00               0.00               0.00                0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  932 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Contract - Mainstay                             0.00              0.00                0.00               0.00
   Contractor - pro - tech                         0.00              0.00                0.00               0.00
   Contract - thoseguy                             0.00              0.00                0.00               0.00
   Contract - kevmar                               0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                0.00               0.00
   Contract-Solarcraft                             0.00              0.00                0.00               0.00
   contract-servpro                                0.00              0.00                0.00               0.00
   Contract northgut                               0.00              0.00                0.00               0.00
   contract-terminix                               0.00              0.00                0.00               0.00
   Contract-Scent Tek                              0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                  8,604.98               0.78           8,604.98                0.78
   Contract - Electrical & Lighting           2,375.00               0.22           2,375.00                0.22
   Contract - HVAC Maint.                    22,131.50               2.01          22,131.50                2.01
   Contract R&M                               9,806.05               0.89           9,806.05                0.89
   Cont.Carpet Clean/Repair                        0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               34,263.52               3.12          34,263.52                3.12
   Contract - Painting                        1,060.00               0.10           1,060.00                0.10
   Contract - Pest Control                         0.00              0.00                0.00               0.00
   Contract - Landscaping                    18,392.78               1.67          18,392.78                1.67
   contract-Garcia's Landscape                     0.00              0.00                0.00               0.00
   Dugdales Landscaping                            0.00              0.00                0.00               0.00
   Pinedas Tree Service                            0.00              0.00                0.00               0.00
   Contract All phase Excavating                   0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                       0.00              0.00                0.00               0.00
   Contract - Pool Maint.                          0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                      0.00              0.00                0.00               0.00
   Contract Appliance Rep.                         0.00              0.00                0.00               0.00
   Contract - Roof Maint                           0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                     0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     97,231.83               8.85          97,231.83                8.85

  TAXES
   Real Estate Taxes                          96,378.62              8.77           96,378.62               8.77
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          96,378.62              8.77           96,378.62               8.77

  INSURANCE EXPENSE
   Package Insurance                           8,837.75              0.80            8,837.75               0.80
   Earthquake Insurance                       20,453.97              1.86           20,453.97               1.86
   Umbrella Insurance                          1,575.00              0.14            1,575.00               0.14
   Flood Insurance                             4,205.52              0.38            4,205.52               0.38
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  933 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                             Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Medical - Misc                                  0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                        0.00                0.00                0.00               0.00
   Business Practices Insurance                    0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                   35,072.24                 3.19          35,072.24                3.19

TOTAL OPERATING EXPENSES                      598,611.68              54.48          598,611.68              54.48

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00                0.00               0.00
   Storage Rent Income                              0.00               0.00                0.00               0.00
   Pet Rent                                         0.00               0.00                0.00               0.00
   Parking Fees                                     0.00               0.00                0.00               0.00
   Laundry                                          0.00               0.00                0.00               0.00
   Vending                                          0.00               0.00                0.00               0.00
   NSF Check Fees                                   0.00               0.00                0.00               0.00
   Late Charges                               -15,157.61              -1.38          -15,157.61              -1.38
   Damages & Cleaning Fees                          0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00                0.00               0.00
   Miscellaneous Income                            56.08               0.01               56.08               0.01
   HVAC Income                                      0.00               0.00                0.00               0.00
   Interest Income                                  0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                         -15,101.53              -1.37          -15,101.53              -1.37

NET OPERATING INCOME                          515,233.90              46.89          515,233.90              46.89

  DEBT SERVICE EXPENSE
   Mortgage Interest                          210,083.87              19.12          210,083.87              19.12
   Deed Of Trust Interest                           0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   Interest Expense Corporate                       0.00               0.00                0.00               0.00
   Notes Payable Interest                           0.00               0.00                0.00               0.00
   Affiliate Loan Interest                          0.00               0.00                0.00               0.00
   Other Interest Expense                           0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    210,083.87              19.12          210,083.87              19.12

  NET INC.BEFORE DEP.& TAX                    305,150.03              27.77          305,150.03              27.77

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      161,242.92              14.68          161,242.92              14.68
   F&F Hamm Depreciation                            0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                     126,000.00              11.47          126,000.00              11.47
   Appliances Depreciation                          0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    84,806.28               7.72           84,806.28               7.72
   Closing Cost Amortization                        0.00               0.00                0.00               0.00
   Loan Fee Amortization                       24,799.00               2.26           24,799.00               2.26
           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    934 01, 2020
                                                          of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                            Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                          0.00               0.00                0.00               0.00
   Software Devel. Amort.                          0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                      0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                  396,848.20                36.12         396,848.20               36.12

NET INC.(LOSS) BEF.TAXES                      -91,698.17             -8.35          -91,698.17              -8.35

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                         0.00               0.00                0.00               0.00
   FTB Tax Expense                             3,077.83               0.28            3,077.83               0.28
   Taxes - Other                                   0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                    3,077.83               0.28            3,077.83               0.28

NET INCOME (LOSS)BK                           -94,776.00             -8.63          -94,776.00              -8.63

K-1 and Other Items
  K-1 Losses                                       0.00               0.00                0.00               0.00
  K-1 Income Items                                 0.00               0.00                0.00               0.00

  Extraordinary Items                              0.00               0.00                0.00               0.00

  Temporary Distribution                           0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                          0.00               0.00                0.00               0.00
Outside Services                                   0.00               0.00                0.00               0.00
Bank Charges                                       0.00               0.00                0.00               0.00
Association Dues                                   0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                           0.00               0.00                0.00               0.00

Period to Date                        Beginning Balance     Ending Balance          Difference
1010 - Checking                               32,348.65          39,041.49           6,692.84
1015 -Reserve Account                          5,000.00           5,000.00                0.00
Total Cash                                    37,348.65          44,041.49           6,692.84

Year to Date                          Beginning Balance     Ending Balance          Difference
1010 - Checking                               32,348.65          39,041.49           6,692.84
1015 -Reserve Account                          5,000.00           5,000.00                0.00
Total Cash                                    37,348.65          44,041.49           6,692.84




           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                            PageSeptember
                                                                                                   935 01, 2020
                                                         of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Investment 16914                                0.00                0.00                0.00               0.00
   open                                            0.00                0.00                0.00               0.00
   22 Due/to From                                  0.00                0.00                0.00               0.00
INCOME
  Rent Income                                 593,790.73              91.02          593,790.73              91.02
  Prepaid Rental Income                             0.00               0.00                0.00               0.00
  Parking Fees                                      0.00               0.00                0.00               0.00
  Pet Rent                                          0.00               0.00                0.00               0.00
  Laundry income                                    0.00               0.00                0.00               0.00
  Commercial Recovery Income                   40,895.58               6.27           40,895.58               6.27
  Prior Year Recovery Income                      883.52               0.14              883.52               0.14
  Utility Income                               16,834.48               2.58           16,834.48               2.58
  Storage Income                                    0.00               0.00                0.00               0.00
  Association Fees                                  0.00               0.00                0.00               0.00
  Management Fee Income                             0.00               0.00                0.00               0.00
  Outside Management Income                         0.00               0.00                0.00               0.00
  Admin Fee Income                                  0.00               0.00                0.00               0.00
  Interest Income                                   0.00               0.00                0.00               0.00
  Tax Return Prep. Income                           0.00               0.00                0.00               0.00
  Accounting Fees                                   0.00               0.00                0.00               0.00
  G.P. Fee Income                                   0.00               0.00                0.00               0.00
  LLC Distribution Income                           0.00               0.00                0.00               0.00
  Partnership Income                                0.00               0.00                0.00               0.00
  Commission income                                 0.00               0.00                0.00               0.00
  Sale of Units                                     0.00               0.00                0.00               0.00
  Gain on Sale of Property                          0.00               0.00                0.00               0.00
TOTAL INCOME                                  652,404.31             100.00          652,404.31             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                               179,728.50              27.55          179,728.50              27.55
   Promo/Move-In Incentives                         0.00               0.00                0.00               0.00
   Referral Fees                                    0.00               0.00                0.00               0.00
   Salaries                                         0.00               0.00                0.00               0.00
   Pension                                          0.00               0.00                0.00               0.00
   Section 125 Misc                                 0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00               0.00                0.00               0.00
   Advertising                                      0.00               0.00                0.00               0.00
   Marketing Subscriptions                          0.00               0.00                0.00               0.00
   Marketing Tools                                  0.00               0.00                0.00               0.00
   Signs                                            0.00               0.00                0.00               0.00
   Do not use me                                    0.00               0.00                0.00               0.00
   Other Renting Expenses                           0.00               0.00                0.00               0.00
            Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    936 01, 2020
                                                          of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Bad Debt Expense                        140,451.48               21.53         140,451.48               21.53
   Credit Check Fees Rcvd                          0.00              0.00                0.00               0.00
   Credit Check Fees Paid                          0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                   320,179.98               49.08         320,179.98               49.08

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       1,458.72              0.22            1,458.72               0.22
   Legal                                          15.09              0.00               15.09               0.00
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                               55.50              0.01               55.50               0.01
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    1,055.98              0.16            1,055.98               0.16
   Security Patrol                             2,006.00              0.31            2,006.00               0.31
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                    4,591.29              0.70            4,591.29               0.70

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        35,071.15              5.38           35,071.15               5.38
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                          0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  937 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Interior Lobby Plants                           0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                               0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                0.00               0.00
   Mgt. Office Telephone                           0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                   0.00              0.00                0.00               0.00
   Postage                                         0.00              0.00                0.00               0.00
   Rent Expense Corporate                          0.00              0.00                0.00               0.00
   Client Entertainment                            0.00              0.00                0.00               0.00
   Commercial Misc Exp                             0.00              0.00                0.00               0.00
   Education                                       0.00              0.00                0.00               0.00
   Security Costs                                  0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                     35,071.15               5.38          35,071.15                5.38

  UTILITIES EXPENSE
   Gas & Electricity                          32,802.44              5.03           32,802.44               5.03
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                       7,461.17              1.14            7,461.17               1.14
   Garbage & Trash Removal                     7,123.42              1.09            7,123.42               1.09
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      1,255.77              0.19            1,255.77               0.19
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    48,642.80              7.46           48,642.80               7.46

  REPAIRS & MAINTENANCE
   R&M Unit                                    1,770.02              0.27            1,770.02               0.27
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                              2,216.54              0.34            2,216.54               0.34
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                  0.00              0.00                0.00               0.00
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                            1,750.00              0.27            1,750.00               0.27
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                                380.00              0.06              380.00               0.06
   R&M - Roofing                               1,379.50              0.21            1,379.50               0.21
   R&M - Miscellaneous                           210.00              0.03              210.00               0.03
   R&M - Windows                                   0.00              0.00                0.00               0.00
   R&M - HVAC                                  2,107.50              0.32            2,107.50               0.32
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  938 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   R&M - pritim                                    0.00              0.00                0.00               0.00
   R&M-kellys appliance center                     0.00              0.00                0.00               0.00
   R&M - rolgar                                    0.00              0.00                0.00               0.00
   R&M Friedman's                                  0.00              0.00                0.00               0.00
   R&M - bucks                                     0.00              0.00                0.00               0.00
   R&M - knilou                                    0.00              0.00                0.00               0.00
   R&M - mfence                                    0.00              0.00                0.00               0.00
   R&M - g&a                                       0.00              0.00                0.00               0.00
   R&M - paving & Concrete                         0.00              0.00                0.00               0.00
   T/O - Materials                                 0.00              0.00                0.00               0.00
   T/O - Outside Vendor                            0.00              0.00                0.00               0.00
   T/O - Misc. Expense                             0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                       2,793.26               0.43           2,793.26                0.43
   Cleaning - A&V                                  0.00              0.00                0.00               0.00
   Cleaning - garale                               0.00              0.00                0.00               0.00
   R&M - Pest Control                              0.00              0.00                0.00               0.00
   Landscaping Salaries                            0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                      0.00              0.00                0.00               0.00
   Maint. Salaries                                 0.00              0.00                0.00               0.00
   Cleaning Salaries                               0.00              0.00                0.00               0.00
   Painting Salaries                               0.00              0.00                0.00               0.00
   Improvement Salaries                            0.00              0.00                0.00               0.00
   Maintenance Supplies                           10.00              0.00               10.00               0.00
   R&M - Electrical Supplies                  1,026.00               0.16           1,026.00                0.16
   R&M - Landscaping Supplies                    397.96              0.06              397.96               0.06
   Dept. Supplies-fairlumb                         0.00              0.00                0.00               0.00
   Dept. Supplies-maint                            0.00              0.00                0.00               0.00
   Dept. Supplies-depot                            0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                          0.00              0.00                0.00               0.00
   R&M - Pool Supplies                             0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                          0.00              0.00                0.00               0.00
   Dept. Supplies-color                            0.00              0.00                0.00               0.00
   R&M - Landscape                            7,290.66               1.12           7,290.66                1.12
   Dept. Supplies-msm                              0.00              0.00                0.00               0.00
   Dept. Supplies-nat                              0.00              0.00                0.00               0.00
   Dept. Supplies-novb                             0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                         0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                           0.00              0.00                0.00               0.00
   Dept. Supplies-peach                            0.00              0.00                0.00               0.00
   Dept. Supplies-pini                             0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                    1,854.63               0.28           1,854.63                0.28
   Supplies - Kelly Moore                          0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                         0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                0.00               0.00
   Dept. Supplies - Water                          0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                         0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  939 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                            0.00              0.00                0.00               0.00
   Supply - Grainger                               0.00              0.00                0.00               0.00
   Welcome office supp. & signs                    0.00              0.00                0.00               0.00
   Maint - Supplies fans                           0.00              0.00                0.00               0.00
   Dept. Supplies - CP                             0.00              0.00                0.00               0.00
   R&M - Dabrans                                   0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                       0.00              0.00                0.00               0.00
   Supp-Whiteside                                  0.00              0.00                0.00               0.00
   Misc. Small Purchases                           0.00              0.00                0.00               0.00
   Small Tools & Equipment                         0.00              0.00                0.00               0.00
   Miscellaneous Expense                           0.00              0.00                0.00               0.00
   Locks & Keys                               1,262.85               0.19           1,262.85                0.19
   R&M - Painting Supplies                         0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                          0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                      0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                             0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                  0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                  24,448.92               3.75          24,448.92                3.75

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00               0.00                0.00
   Contract-Calif                                 0.00               0.00               0.00                0.00
   Contract-cas                                   0.00               0.00               0.00                0.00
   Contract-deason                                0.00               0.00               0.00                0.00
   Contract-delta                                 0.00               0.00               0.00                0.00
   Contract-dorius                                0.00               0.00               0.00                0.00
   Contract-elevator                              0.00               0.00               0.00                0.00
   Contract-Kone                                  0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...               0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...               0.00               0.00               0.00                0.00
   Contract-pcon                                  0.00               0.00               0.00                0.00
   Contract-oroszi                                0.00               0.00               0.00                0.00
   Contract-roto                                  0.00               0.00               0.00                0.00
   Contract-roys                                  0.00               0.00               0.00                0.00
   Contract-silvas                                0.00               0.00               0.00                0.00
   Contract-spartan                               0.00               0.00               0.00                0.00
   Contract - transbay                            0.00               0.00               0.00                0.00
   Contract - fire master                         0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                672.40               0.10             672.40                0.10
   Contract - milpac                              0.00               0.00               0.00                0.00
   Contract - Counter                             0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                    0.00               0.00               0.00                0.00
   Contractor - bucks                             0.00               0.00               0.00                0.00
   Contractor - Stripe                            0.00               0.00               0.00                0.00
   Contractor - wk                                0.00               0.00               0.00                0.00
   Contract - bludol                              0.00               0.00               0.00                0.00
   Contract - Able                                0.00               0.00               0.00                0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  940 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Contract - Mainstay                             0.00              0.00                0.00               0.00
   Contractor - pro - tech                         0.00              0.00                0.00               0.00
   Contract - thoseguy                             0.00              0.00                0.00               0.00
   Contract - kevmar                               0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                0.00               0.00
   Contract-Solarcraft                             0.00              0.00                0.00               0.00
   contract-servpro                                0.00              0.00                0.00               0.00
   Contract northgut                               0.00              0.00                0.00               0.00
   contract-terminix                               0.00              0.00                0.00               0.00
   Contract-Scent Tek                              0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                       0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting                0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                    10,828.00               1.66          10,828.00                1.66
   Contract R&M                                    0.00              0.00                0.00               0.00
   Cont.Carpet Clean/Repair                        0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.               19,935.00               3.06          19,935.00                3.06
   Contract - Painting                             0.00              0.00                0.00               0.00
   Contract - Pest Control                       270.00              0.04              270.00               0.04
   Contract - Landscaping                     7,450.00               1.14           7,450.00                1.14
   contract-Garcia's Landscape                     0.00              0.00                0.00               0.00
   Dugdales Landscaping                            0.00              0.00                0.00               0.00
   Pinedas Tree Service                            0.00              0.00                0.00               0.00
   Contract All phase Excavating                   0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                       0.00              0.00                0.00               0.00
   Contract - Pool Maint.                          0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                      0.00              0.00                0.00               0.00
   Contract Appliance Rep.                         0.00              0.00                0.00               0.00
   Contract - Roof Maint                      2,480.00               0.38           2,480.00                0.38
   Contract - Parking Lot Dues                     0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                     41,635.40               6.38          41,635.40                6.38

  TAXES
   Real Estate Taxes                          56,347.77              8.64           56,347.77               8.64
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          56,347.77              8.64           56,347.77               8.64

  INSURANCE EXPENSE
   Package Insurance                           5,236.00              0.80            5,236.00               0.80
   Earthquake Insurance                       12,803.56              1.96           12,803.56               1.96
   Umbrella Insurance                            918.75              0.14              918.75               0.14
   Flood Insurance                             2,503.33              0.38            2,503.33               0.38
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  941 01, 2020
                                                        of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                             Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %         Year to Date                 %
   Medical - Misc                                  0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                        0.00                0.00                0.00               0.00
   Business Practices Insurance                    0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                   21,461.64                 3.29          21,461.64                3.29

TOTAL OPERATING EXPENSES                      552,378.95              84.67          552,378.95              84.67

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00                0.00               0.00
   Storage Rent Income                              0.00               0.00                0.00               0.00
   Pet Rent                                         0.00               0.00                0.00               0.00
   Parking Fees                                     0.00               0.00                0.00               0.00
   Laundry                                          0.00               0.00                0.00               0.00
   Vending                                          0.00               0.00                0.00               0.00
   NSF Check Fees                                   0.00               0.00                0.00               0.00
   Late Charges                                     0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                          0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00                0.00               0.00
   Miscellaneous Income                             0.00               0.00                0.00               0.00
   HVAC Income                                      0.00               0.00                0.00               0.00
   Interest Income                                  0.00               0.00                0.00               0.00

NET OPERATING INCOME                          100,025.36              15.33          100,025.36              15.33

  DEBT SERVICE EXPENSE
   Mortgage Interest                          121,075.23              18.56          121,075.23              18.56
   Deed Of Trust Interest                           0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00               0.00                0.00               0.00
   Interest Expense Corporate                       0.00               0.00                0.00               0.00
   Notes Payable Interest                           0.00               0.00                0.00               0.00
   Affiliate Loan Interest                          0.00               0.00                0.00               0.00
   Other Interest Expense                           0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    121,075.23              18.56          121,075.23              18.56

  NET INC.BEFORE DEP.& TAX                    -21,049.87              -3.23          -21,049.87              -3.23

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       90,758.08              13.91           90,758.08              13.91
   F&F Hamm Depreciation                            0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                      73,500.00              11.27           73,500.00              11.27
   Appliances Depreciation                          0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    26,967.64               4.13           26,967.64               4.13
   Closing Cost Amortization                        0.00               0.00                0.00               0.00
   Loan Fee Amortization                        4,487.49               0.69            4,487.49               0.69
   Org. Cost Amortization                           0.00               0.00                0.00               0.00
            Case: 20-30604         Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    942 01, 2020
                                                          of 2121                                         06:31 PM
030-Redwood Business Center (30)                                                                           Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %         Year to Date                 %
   Software Devel. Amort.                          0.00              0.00                0.00               0.00
   Depreciation Expense Corp.                      0.00              0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                  195,713.21               30.00         195,713.21               30.00

NET INC.(LOSS) BEF.TAXES                    -216,763.08            -33.23         -216,763.08             -33.23

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                         0.00              0.00                0.00               0.00
   FTB Tax Expense                             1,700.00              0.26            1,700.00               0.26
   Taxes - Other                                   0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                    1,700.00              0.26            1,700.00               0.26

NET INCOME (LOSS)BK                         -218,463.08            -33.49         -218,463.08             -33.49

K-1 and Other Items
  K-1 Losses                                       0.00              0.00                0.00               0.00
  K-1 Income Items                                 0.00              0.00                0.00               0.00

  Extraordinary Items                              0.00              0.00                0.00               0.00

  Temporary Distribution                           0.00              0.00                0.00               0.00

Adjustments
Outside Management Income                          0.00              0.00                0.00               0.00
Outside Services                                   0.00              0.00                0.00               0.00
Bank Charges                                       0.00              0.00                0.00               0.00
Association Dues                                   0.00              0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                           0.00              0.00                0.00               0.00

Period to Date                        Beginning Balance    Ending Balance          Difference
1010 - Checking                               39,041.49         58,829.10          19,787.61
1015 -Reserve Account                          5,000.00          1,000.00          -4,000.00
Total Cash                                    44,041.49         59,829.10          15,787.61

Year to Date                          Beginning Balance    Ending Balance          Difference
1010 - Checking                               39,041.49         58,829.10          19,787.61
1015 -Reserve Account                          5,000.00          1,000.00          -4,000.00
Total Cash                                    44,041.49         59,829.10          15,787.61




            Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                           PageSeptember
                                                                                                  943 01, 2020
                                                        of 2121                                         06:31 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 30, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       944
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 30, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       945
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       946
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

          Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                     Page       947
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB         
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP     3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\
          Case: 20-30604     Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                    Page SDJH11
                                                                                                                         948
                                                            of 2121                                                 American LegalNet, Inc.
                                                                                                                    www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 31, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

          Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                   Page       949
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 31, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

          Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                    Page       950
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
031-San Pedro Business Center (31)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                        59,558.34
  461 Bank Acct                                                                                               0.00
  501 Bank Acct                                                                                               0.00
  1015 -Reserve Account                                                                                   1,000.00
  1020 OLD Clearing                                                                                           0.00
  PFI First Community                                                                                         0.00
  Clearing                                                                                                    0.00
  PISF Inc. Transfer                                                                                          0.00
  PFI Cash - Transfer                                                                                         0.00
  Money Market                                                                                                0.00
  Escrow Account                                                                                              0.00
  Fremont Checking Account                                                                                    0.00
  Interest Cash                                                                                               0.00
  Petty Cash                                                                                                  0.00
  Cash Hammondale                                                                                             0.00
  Cash 461                                                                                                    0.00
  Cash 501                                                                                                    0.00
  TOTAL CASH                                                                                             60,558.34

    RECEIVABLES
    Property Receivables                                                                                      0.00
    Loan Receivables                                                                                          0.00
    Other Receivables                                                                                         0.00
    Officer - Due to/from                                                                                     0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                          1,320.25
    A/R Other - Melissa B                                                                                     0.00
    A/R Other - People home equity                                                                            0.00
    A/R Collections                                                                                           0.00
    A/R Security Deposits                                                                                     0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                            1,320.25

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                    4,262.82
   Reserve - Improvements                                                                                     0.00
   Prepaid Maint. Contract                                                                                    0.00
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid Mortgage Interest                                                                                  0.00
   Prepaid Taxes                                                                                              0.00
   TOTAL RESERVES & PREPAIDS                                                                              4,262.82
  TOTAL CURRENT ASSETS                                                                                   66,141.41


           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    951 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                         0.00
    Land                                                                                              1,284,172.00
    Land - 501                                                                                                0.00
    Land - PI 20 LLC                                                                                          0.00
    Land - 200 Gate 5                                                                                         0.00
    Land - Duffy                                                                                              0.00
    Land - 49 Ignacio                                                                                         0.00
    Land - 350 Ignacio Suite 200                                                                              0.00
    Land - PI 21 LLC                                                                                          0.00
    Land 30 Clay Court                                                                                        0.00
    Land - 690 DeLong                                                                                         0.00
    Building                                                                                          4,229,350.40
    Fixtures & Appliances                                                                                     0.00
    Improvements                                                                                              0.00
    Additional basis                                                                                          0.00
    Accum Depreciation                                                                                 -522,311.33
    Building - 501                                                                                            0.00
    Accum Depreciation Building - 501                                                                         0.00
    Building - PI 20                                                                                          0.00
    A/D Building PI 20                                                                                        0.00
    Building - 200 Gate 5                                                                                     0.00
    Open                                                                                                      0.00
    Accum Depreciation Gate 5                                                                                 0.00
    Buidling Duffy Place                                                                                      0.00
    Accum Depreciation Duffy Place                                                                            0.00
    Building 49 Ignacio                                                                                       0.00
    Accum Depreciation 49 Ignacio                                                                             0.00
    Building - Hammondale                                                                                     0.00
    Accum Depr Hammondale                                                                                     0.00
    350 Ignacio #200                                                                                          0.00
    A/D 350 Ignacio #200                                                                                      0.00
    350 Ignacio #101                                                                                          0.00
    A/D 350 Ignacio #101                                                                                      0.00
    Building - 30 Clay Ct.                                                                                    0.00
    A/D 30 Clay Ct.                                                                                           0.00
    Building 690 DeLong                                                                                       0.00
    A/D Building 690 DeLong                                                                                   0.00
    350 Ignacio #103                                                                                          0.00
    A/D 350 Ingacio #103                                                                                      0.00
    350 Ignacio #201                                                                                          0.00
    350 Ignacio # 203                                                                                         0.00
    A/D 350 Ignacio #203                                                                                      0.00
    350 Ignacio #100                                                                                          0.00
    A/D Ignacio #100                                                                                          0.00
    350 Ignacio #300                                                                                          0.00
    A/D 350 Ignacio #300                                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    952 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  Furniture and Fixtures                                                                                       0.00
  A/D Furn. & Fixt.                                                                                            0.00
  Furniture & Fixt Hamm                                                                                        0.00
  Furniture & Fixt Gate                                                                                        0.00
  A/D Furn./Fixt. Hamm                                                                                         0.00
  A/D Furn./Fixt. Gate                                                                                         0.00
  Computers                                                                                                    0.00
  A/D Computers                                                                                                0.00
  A/V Equipment                                                                                                0.00
  Vehicles                                                                                                     0.00
  A/D Vehicles                                                                                                 0.00
Tenant Imp. 350 Ignacio                                                                                        0.00
  A/D Tenant Imp.                                                                                              0.00
Acum. Gain (Loss) Gate                                                                                         0.00
Accum. Gain (Loss) Hamm                                                                                        0.00
Accum. Gain (Loss) 501                                                                                         0.00
  Accum Gain Loss - 461                                                                                        0.00
  Accum Depreciation Fixed Assets                                                                              0.00
 NET FIXED ASSETS                                                                                     4,991,211.07

  ACQUISITION ASSETS
   Closing Costs                                                                                          8,634.45
   A/A Closing Costs                                                                                          0.00
   Syndication Costs                                                                                          0.00
   Loan Fees                                                                                             69,424.00
   Accum Amort Loan Fees                                                                                -49,021.20
   Personal Property                                                                                  1,057,337.60
   Accum Depreciation Personal Property                                                                -211,467.60
   Organization Costs                                                                                    14,214.53
   Accum Amort Organization Costs                                                                             0.00
  NET ACQUISITION ASSETS                                                                                889,121.78

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                    0.00
   2001 Bathroom Improvements                                                                                 0.00
   2001 Kitchen Improvements                                                                                  0.00
   2001 Floor Improvements                                                                                    0.00
   2001 Window Improvements                                                                                   0.00
   2001 Building Improvements                                                                                 0.00
   2001 Roof Improvements                                                                                     0.00
   2001 Other Improvements                                                                                    0.00
   2002 Bathroom Improvements                                                                                 0.00
   2002 Kitchen Improvements                                                                                  0.00
   2002 Floor Improvements                                                                                    0.00
   2002 Window Improvements                                                                                   0.00
   2002 Building Improvements                                                                                 0.00
   2002 Roof Improvements                                                                                     0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    953 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    2002 Other Improvements                                                                                    0.00
    2002 Improvement Salaries                                                                                  0.00
    2003 Bathroom Improvements                                                                                 0.00
    2003 Kitchen Improvements                                                                                  0.00
    2003 Floor Improvements                                                                                    0.00
    2003 Window Improvements                                                                                   0.00
    461-2003 Windows Improvements                                                                              0.00
    501-2003 Window Improvement                                                                                0.00
    2003 Building Improvements                                                                                 0.00
    461-2003 Building Improvements                                                                             0.00
    501-2003 Building Improvements                                                                             0.00
    2003 Roof Improvements                                                                                     0.00
    2003 Other Improvements                                                                                    0.00
    461-2003 Other Improvements                                                                                0.00
    501-2003 Other Improvements                                                                                0.00
    2004 Bathroom Improvements                                                                                 0.00
    2004 Kitchen Improvements                                                                                  0.00
    2004 Floor Improvements                                                                                    0.00
    461-2004 Floor Improvements                                                                                0.00
    501-2004 Floor Improvements                                                                                0.00
    2004 Window Improvements                                                                                   0.00
    461-2004 Window Improvements                                                                               0.00
    501-2004 Window Improvements                                                                               0.00
    2004 Building Improvements                                                                                 0.00
    2004 Roof Improvements                                                                                     0.00
    2004 Other Improvements                                                                                    0.00
    461-2004 Other Improvements                                                                                0.00
    501-2004 Other Improvements                                                                                0.00
    2005 Bathroom Improvements                                                                                 0.00
    2005 Kitchen Improvements                                                                                  0.00
    461-2005 Kitchen Improvements                                                                              0.00
    501-2005 Kitchen Improvements                                                                              0.00
    2005 Floor Improvements                                                                                    0.00
    461-2005 Floor Improvements                                                                                0.00
    501-2005 Floor Improvements                                                                                0.00
    2005 Window Improvements                                                                                   0.00
    2005 Building Improvements                                                                                 0.00
    2005 Roof Improvements                                                                                     0.00
    2005 Other Improvements                                                                                    0.00
    461-2005 Other Improvements                                                                                0.00
    501-2005 Other Improvements                                                                                0.00
    2005 Improvement Salaries                                                                                  0.00
    2006 Bathroom Improvements                                                                                 0.00
    2006 Kitchen Improvements                                                                                  0.00
    461-2006 Kitchen Improvements                                                                              0.00
    501-2006 Kitchen Improvements                                                                              0.00
    2006 Floor Improvements                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    954 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    461-2006 Floor Improvements                                                                                0.00
    501-2006 Floor Improvements                                                                                0.00
    2006 Window Improvements                                                                                   0.00
    2006 Building Improvements                                                                                 0.00
    461-2006 Building Improvements                                                                             0.00
    501-2006 Building Improvements                                                                             0.00
    2006 Roof Improvements                                                                                     0.00
    2006 Other Improvements                                                                                    0.00
    2007 Bathroom Improvements                                                                                 0.00
    461-2007 Bathroom Improvements                                                                             0.00
    501-2007 Bathroom Improvements                                                                             0.00
    2007 Kitchen Improvements                                                                                  0.00
    2007 Floor Improvements                                                                                    0.00
    461-2007 Floor Improvements                                                                                0.00
    501-2007 Floor Improvements                                                                                0.00
    2007 Window Improvements                                                                                   0.00
    2007 Building Improvements                                                                                 0.00
    461-2007 Building Improvements                                                                             0.00
    501-2007 Building Improvements                                                                             0.00
    2007 Roof Improvements                                                                                     0.00
    2007 Other Improvements                                                                                    0.00
    461-2007 Other Improvements                                                                                0.00
    501-2007 Other Improvements                                                                                0.00
    2008 Bathroom Improvements                                                                                 0.00
    461-2008 Bathrooms Improvements                                                                            0.00
    501-2008 Bathroom Improvements                                                                             0.00
    2008 Kitchen Improvements                                                                                  0.00
    461-2008 Kitchen Improvements                                                                              0.00
    501-2008 Kitchen Improvements                                                                              0.00
    2008 Floor Improvements                                                                                    0.00
    461-2008 Floor Improvements                                                                                0.00
    501-2008 Floor Improvements                                                                                0.00
    2008 Window Improvements                                                                                   0.00
    2008 Building Improvements                                                                                 0.00
    2008 Roof Improvements                                                                                     0.00
    2008 Other Improvements                                                                                    0.00
    461-2008 Other Improvements                                                                                0.00
    501-2008 Other Improvements                                                                                0.00
    2009 Bathroom Improvements                                                                                 0.00
    2009 Kitchen Improvements                                                                                  0.00
    2009 Floor Improvements                                                                                    0.00
    2009 Window Improvements                                                                                   0.00
    2009 Building Improvements                                                                                 0.00
    2009 Roof Improvements                                                                                     0.00
    2009 Other Improvements                                                                                    0.00
    461-2009 Other Improvements                                                                                0.00
    501-2009 Other Improvements                                                                                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    955 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   2010 Other Improvements                                                                                     0.00
   2011 Other Improvements                                                                                     0.00
   2012 Other Improvements                                                                                     0.00
   2013 Other Improvements                                                                                     0.00
   2013-Roof Improvement                                                                                       0.00
   2014 Other Improvements                                                                                     0.00
   2014 T/O Misc. Expense                                                                                      0.00
   2014 T/O Materials                                                                                          0.00
   2014 T/O Outside Vendor                                                                                     0.00
   2014 - Roof                                                                                                 0.00
   2015 Other Improvements                                                                                     0.00
   T/O Misc. Exp.                                                                                              0.00
   2015 T/O Materiales                                                                                         0.00
   T/O Outside Vendor                                                                                          0.00
   2016 Other Improvements                                                                                 8,052.20
   2016 T/O Misc. Exp.                                                                                         0.00
   2016 T/O Materials                                                                                          0.00
   2016 T/O outside vendors                                                                                    0.00
   2016 Hills Assessments                                                                                      0.00
   2017 Other Improvements                                                                              198,154.45
   2017 T/O Misc. Exp.                                                                                         0.00
   2017 T/O Materials                                                                                        825.48
   2017 T/O Outside Vendor                                                                                 4,600.00
   2017 Hills Assessments                                                                                      0.00
   2018 Other Improvements                                                                              133,665.13
   2018 T/O Misc. Exp.                                                                                         0.00
   2018 T/O Materials                                                                                        754.78
   2018 T/O Outside Vendor                                                                               14,440.00
   2018 Hills Assessments                                                                                      0.00
   2019 Other Improvements                                                                               41,249.08
   2019 T/O Misc. Exp.                                                                                         0.00
   2019 T/O Materials                                                                                        815.03
   2019 T/O Outside Vendor                                                                               55,104.38
   2019 Hills Assessments                                                                                      0.00
   2020 Other Improvements                                                                                     0.00
   2020 T/O Misc. Exp.                                                                                         0.00
   2020 T/O Materials                                                                                          0.00
   2020 T/O Outside Vendor                                                                                     0.00
   2020 Hills Assessments                                                                                      0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                            457,660.53
   Accum Deprec - Capital Improvements                                                                  135,665.47
  NET CAPITALIZED IMPROVEMENTS                                                                          321,995.06

  OTHER ASSETS
   Security Deposits                                                                                          0.00
   Investment - LLC 21                                                                                        0.00
   Investment - LLC 24                                                                                        0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    956 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    Investment - LLC 27                                                                                        0.00
    Investment - LLC 28                                                                                        0.00
    Investment - LLC 29                                                                                        0.00
    Investment - LLC 25                                                                                        0.00
    Investment - LLC 26                                                                                        0.00
    Investment - LLC 31                                                                                        0.00
    Investment - LLC 34                                                                                        0.00
    Investment - LLC 35                                                                                        0.00
    Investment - LLC 36                                                                                        0.00
    Investment LLC 37                                                                                          0.00
    Investment LLC 38                                                                                          0.00
    Investment - LLC 39                                                                                        0.00
    Investment - LLC 40                                                                                        0.00
    Investment - LLC 41                                                                                        0.00
    Investment - LLC 42                                                                                        0.00
    Investment - LLC 43                                                                                        0.00
                                                                                                               0.00
    investment - LLC 45                                                                                        0.00
    Investment in 48                                                                                           0.00
    BofA Teller Rental                                                                                         0.00
    Investment - 16914                                                                                         0.00
    Investment - Rafael Gardens                                                                                0.00
    Investment - 1129 3rd Street                                                                               0.00
    LP Units                                                                                                   0.00
    Investment - US Performing Arts                                                                            0.00
    Investment - Marin CoWork                                                                                  0.00
    Limited Liability Companies                                                                                0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                     0.00
   Duffy Due to/from                                                                                          0.00
   PISF III                                                                                                   0.00
   PISF IV                                                                                                    0.00
   PISF VI                                                                                                    0.00
   PISF VII                                                                                                   0.00
   PISF IX                                                                                                    0.00
   PISF XI                                                                                                    0.00
   PISF XII                                                                                                   0.00
   PISF XIII                                                                                                  0.00
   PISF XIV                                                                                                   0.00
   PISF XV                                                                                                    0.00
   PISF XVI                                                                                                   0.00
   PISF XVII                                                                                                  0.00
   PISF XVIII                                                                                                 0.00
   461 Due To/From                                                                                            0.00
   501 Due/To From                                                                                            0.00
   Hammondale Due To/From                                                                                     0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    957 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    21 Due/to From                                                                                             0.00
    In process Lease litigation                                                                                0.00
    LLC 20                                                                                                     0.00
    LLC 21                                                                                                     0.00
    LLC 22                                                                                                     0.00
    LLC 23                                                                                                     0.00
    LLC 24                                                                                                     0.00
    LLC 25                                                                                                     0.00
    LLC 26                                                                                                     0.00
    LLC 27                                                                                                     0.00
    LLC 28                                                                                                     0.00
    LLC 29                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 31                                                                                                     0.00
    LLC 32                                                                                                     0.00
    LLC 33                                                                                                     0.00
    LLC 34                                                                                                     0.00
    LLC 35                                                                                                     0.00
    LLC 36                                                                                                     0.00
    LLC 37                                                                                                     0.00
    LLC 38                                                                                                     0.00
    LLC 39                                                                                                     0.00
    LLC 40                                                                                                     0.00
    LLC 41                                                                                                     0.00
    LLC 42                                                                                                     0.00
    LLC 43                                                                                                     0.00
    LLC 44                                                                                                     0.00
    LLC 45                                                                                                     0.00
    LLC 46                                                                                                     0.00
    LLC 47                                                                                                     0.00
    LLC 48                                                                                                     0.00
    Due to/from LLC 49                                                                                         0.00
    PI LLC 50                                                                                                  0.00
    PI 51 LLC                                                                                                  0.00
    Due to/from Gate 5                                                                                         0.00
    PV 1 Due to/from                                                                                           0.00
    885 Due to/from                                                                                            0.00
    107 Due to/from                                                                                            0.00
    481 Due to/from                                                                                            0.00
    515 Due to/from                                                                                            0.00
    300 Due to/From PISF                                                                                       0.00
    Paul Drive Due to/from                                                                                     0.00
    353 BMK due to/from                                                                                        0.00
    49 Ignacio due to/from                                                                                     0.00
    Due To/From GP                                                                                      -194,639.00
    Due To/From 16914                                                                                          0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    958 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   Due To/From PISF, Inc.                                                                                      0.00
   Due To/From PIM                                                                                             0.00
   Note Receivable                                                                                             0.00
   7200 Redwood Due to/From                                                                                    0.00
   355 Due to / from                                                                                           0.00
   Due to/from 350 Ignacio Assoc.                                                                              0.00
   1222 Due to/from                                                                                            0.00
   419 Prospect due to/from                                                                                    0.00
 TOTAL LONG TERM RECEIVABLES                                                                            -194,639.00
TOTAL ASSETS                                                                                          6,073,830.32
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                       1,422.12
   Deferred Revenue                                                                                           0.00
   Unearned Rent                                                                                              0.00
   FTB Taxes Payable                                                                                          0.00
   PPP Loan                                                                                                   0.00
   Property Tax Payable                                                                                       0.00
   Insurance Payable                                                                                          0.00
   Accrued Expenses                                                                                           0.00
  TOTAL CURRENT LIABILITIES                                                                               1,422.12

  LONG TERM LIABILITIES
   Notes Payable                                                                                              0.00
   Notes Payable LLC 48                                                                                       0.00
   Deed of Trust Payable                                                                                      0.00
   Accrued Interest                                                                                           0.00
   Security Deposits Liability                                                                           53,312.33
   Security Deposit Clearing                                                                                  0.00
   Pet Deposit Payable                                                                                        0.00
   Unearned Income                                                                                            0.00
   Mortgage Payable                                                                                   3,839,749.25
   1st Mortgage 461                                                                                           0.00
   2nd Mortgage 461                                                                                           0.00
   1st Mortgage 501                                                                                           0.00
   1st Deed 350, Suite 201                                                                                    0.00
   2nd Deed 350, Suite 201                                                                                    0.00
   1st Deed 350, Suite 200                                                                                    0.00
   First Mortgage 350 Suite 203                                                                               0.00
   1st Deed 350 Suites 101, 103                                                                               0.00
   Other Liabilities                                                                                          0.00
   Accum K-1 Losses                                                                                           0.00
   1st Mortgage Gate 5                                                                                        0.00
   2nd Deed Gate 5                                                                                            0.00
   1st Mortgage Duffy Place                                                                                   0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    959 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   2nd Deed Duffy Place                                                                                        0.00
1st Mortgage 49 Ignacio                                                                                        0.00
   2nd Deed 49 Ignacio                                                                                         0.00
 TOTAL LONG TERM LIABILITIES                                                                          3,893,061.58
 TOTAL LIABILITIES                                                                                    3,894,483.70

  EQUITY
    Common Stock                                                                                              0.00
    Capital Contributions                                                                             3,200,000.00
    Capital Receivable                                                                                        0.00
    Less: Repurchased Units                                                                                   0.00
    TIC Ownership                                                                                             0.00
    L.P. Distributions                                                                                        0.00
    G.P. Distributions                                                                                        0.00
    Premium on Repurch Units                                                                                  0.00
    Previous Period Adjmts                                                                                    0.00
    Member Distribution                                                                                -861,744.00
    Dist. 38 to 20                                                                                            0.00
    Dist. 38 to 21                                                                                            0.00
Dist. 37 to 22                                                                                                0.00
    Inter Co. PFI - PV1                                                                                       0.00
    Inter Co PFI - Gate 5                                                                                     0.00
    Inter Co PFI - Duffy                                                                                      0.00
    Inter Co PFI - Hamm                                                                                       0.00
    Inter Co PFI - 107                                                                                        0.00
    Inter Co PFI - 461                                                                                        0.00
    Inter Co PFI - 501                                                                                        0.00
    Inter Co PFI - 49                                                                                         0.00
    Inter Co PFI - 885                                                                                        0.00
    Inter Co. PFI - 515                                                                                       0.00
    Inter-Co PFI - 355                                                                                        0.00
    InterCo PFI - 7200                                                                                        0.00
    InterCo PFI-117                                                                                           0.00
    InterCo PFI - 7 Merry                                                                                     0.00
    InterCo PFI - 16914                                                                                       0.00
    InterCo PFI - Paul                                                                                        0.00
    InterCo PFI - 353                                                                                         0.00
    InterCo PFI - 1506                                                                                        0.00
    InterCo PFI - 1222                                                                                        0.00
    InterCo PFI - 419                                                                                         0.00
    Inter Co PFI - 19 Merrydale                                                                               0.00
    Inter Co PFI - 1129                                                                                       0.00
    Inter Co PFI - 1315                                                                                       0.00
    Inter-Co. PFI - 1732                                                                                      0.00
    Inter-Co PFI-390                                                                                          0.00
    Inter Co PFI-santaland                                                                                    0.00
    Retained Earnings                                                                                   -86,841.26
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    960 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  Retained Earingins - Owned Properties                                                                        0.00
  K1-Losses                                                                                                    0.00
  Net Income (Loss) Current                                                                              -72,068.12
  Appliance Depreciation                                                                                       0.00
  TOTAL EQUITY                                                                                        2,179,346.62
TOTAL LIABILITIES & EQUITY                                                                            6,073,830.32

  Total of All                                                                                                0.00




           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    961 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                                  Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                    162,241.21
      1015-00-000            1015 -Reserve Account                                                                1,000.00
      1099-00-000            TOTAL CASH                                                                         163,241.21


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                       661.07
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                         661.07


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                  3,467.33
      1220-00-000            Prepaid Maint. Contract                                                                868.56
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                            4,335.89
      1299-00-000           TOTAL CURRENT ASSETS                                                                168,238.17


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                             1,284,172.00
      1310-00-000             Building                                                                         4,229,350.40
      1311-00-000             Accum Depreciation                                                                -610,211.96
      1349-00-000           NET FIXED ASSETS                                                                   4,903,310.44


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        15,434.45
      1353-00-000            Loan Fees                                                                           169,768.41
      1354-00-000            Accum Amort Loan Fees                                                               -51,004.79
      1355-00-000            Personal Property                                                                 1,057,337.60
      1356-00-000            Accum Depreciation Personal Property                                               -273,145.65
      1357-00-000            Organization Costs                                                                   14,214.53
      1359-00-000           NET ACQUISITION ASSETS                                                               932,604.55


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1493-00-000            2016 Other Improvements                                                              8,052.20
      1494-00-000            2017 Other Improvements                                                            198,154.45
      1494-00-200            2017 T/O Materials                                                                     825.48
      1494-00-300            2017 T/O Outside Vendor                                                              4,600.00
      1495-00-000            2018 Other Improvements                                                            133,665.13
      1495-00-200            2018 T/O Materials                                                                     754.78
      1495-00-300            2018 T/O Outside Vendor                                                             14,440.00
      1496-00-000            2019 Other Improvements                                                             41,249.08
      1496-00-200            2019 T/O Materials                                                                     815.03
      1496-00-300            2019 T/O Outside Vendor                                                             55,104.38
      1497-00-000            2020 Other Improvements                                                              5,890.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                          463,550.53
      1598-00-000            Accum Deprec - Capital Improvements                                                159,645.51
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                        303,905.02


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                     850,000.00
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                          850,000.00
      1999-00-000          TOTAL ASSETS                                                                        7,158,058.18
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


            Case: 20-30604             Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                                   Monday, 962 21, 2020
                                                                of 2121                                          11:47 AM
031-San Pedro Business Center (31)                                                                                  Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                            Current Balance
      2002-00-000           CURRENT LIABILITIES
      2010-00-000            Unearned Rent                                                                        4,790.90
      2020-00-000            Property Tax Payable                                                                 6,944.13
      2099-00-000           TOTAL CURRENT LIABILITIES                                                            11,735.03


      2200-00-000           LONG TERM LIABILITIES
      2235-00-000            Security Deposits Liability                                                          53,312.06
      2240-00-000            Mortgage Payable                                                                  5,043,899.72
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                        5,097,211.78
      2999-00-000           TOTAL LIABILITIES                                                                  5,108,946.81


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                             3,200,000.00
      3070-00-000            Member Distribution                                                                -957,744.00
      3130-00-000            Retained Earnings                                                                  -158,909.38
      3140-00-000            Net Income (Loss) Current                                                           -34,235.25
      3990-00-000            TOTAL EQUITY                                                                      2,049,111.37
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                          7,158,058.18


      9999-00-000           Total of All                                                                              0.00




            Case: 20-30604                 Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                                   Monday, 963 21, 2020
                                                                of 2121                                          11:47 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 31, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


          Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       964
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
031-San Pedro Business Center (31)                                                                             Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Investment 16914                                  0.00                0.00                0.00               0.00
   open                                              0.00                0.00                0.00               0.00
   22 Due/to From                                    0.00                0.00                0.00               0.00
INCOME
  Rent Income                                   828,436.69              98.51          828,436.69              98.51
  Prepaid Rental Income                               0.00               0.00                0.00               0.00
  Parking Fees                                        0.00               0.00                0.00               0.00
  Pet Rent                                            0.00               0.00                0.00               0.00
  Laundry income                                      0.00               0.00                0.00               0.00
  Commercial Recovery Income                     11,074.32               1.32           11,074.32               1.32
  Prior Year Recovery Income                      1,442.84               0.17            1,442.84               0.17
  Utility Income                                      0.00               0.00                0.00               0.00
  Storage Income                                      0.00               0.00                0.00               0.00
  Association Fees                                    0.00               0.00                0.00               0.00
  Management Fee Income                               0.00               0.00                0.00               0.00
  Outside Management Income                           0.00               0.00                0.00               0.00
  Admin Fee Income                                    0.00               0.00                0.00               0.00
  Interest Income                                     0.00               0.00                0.00               0.00
  Tax Return Prep. Income                             0.00               0.00                0.00               0.00
  Accounting Fees                                     0.00               0.00                0.00               0.00
  G.P. Fee Income                                     0.00               0.00                0.00               0.00
  LLC Distribution Income                             0.00               0.00                0.00               0.00
  Partnership Income                                  0.00               0.00                0.00               0.00
  Commission income                                   0.00               0.00                0.00               0.00
  Sale of Units                                       0.00               0.00                0.00               0.00
  Gain on Sale of Property                            0.00               0.00                0.00               0.00
TOTAL INCOME                                    840,953.85             100.00          840,953.85             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 119,150.00              14.17          119,150.00              14.17
   Promo/Move-In Incentives                           0.00               0.00                0.00               0.00
   Referral Fees                                      0.00               0.00                0.00               0.00
   Salaries                                           0.00               0.00                0.00               0.00
   Pension                                            0.00               0.00                0.00               0.00
   Section 125 Misc                                   0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00               0.00                0.00               0.00
   Advertising                                        0.00               0.00                0.00               0.00
   Marketing Subscriptions                            0.00               0.00                0.00               0.00
   Marketing Tools                                    0.00               0.00                0.00               0.00
   Signs                                          3,816.59               0.45            3,816.59               0.45
   Do not use me                                      0.00               0.00                0.00               0.00
   Other Renting Expenses                         8,336.58               0.99            8,336.58               0.99
           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      965 01, 2020
                                                            of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Bad Debt Expense                                  0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                            0.00              0.00                0.00               0.00
   Credit Check Fees Paid                            0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                     131,303.17               15.61         131,303.17               15.61

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00              0.00                0.00               0.00
   Alarm                                         7,169.89              0.85            7,169.89               0.85
   Legal                                           720.00              0.09              720.00               0.09
   Computer Services                                 0.00              0.00                0.00               0.00
   Temp. Help                                        0.00              0.00                0.00               0.00
   Consultants                                       0.00              0.00                0.00               0.00
   Administaff                                       0.00              0.00                0.00               0.00
   Outside Services                              1,956.01              0.23            1,956.01               0.23
   Collection Expense                                0.00              0.00                0.00               0.00
    Prof. Fees KC                                    0.00              0.00                0.00               0.00
   Office Expense                                    0.00              0.00                0.00               0.00
   Bottled Water                                     0.00              0.00                0.00               0.00
   Bank Charges                                      0.00              0.00                0.00               0.00
   NextGen Expenses                                  0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      2,437.86              0.29            2,437.86               0.29
   Security Patrol                                 255.75              0.03              255.75               0.03
   Auto Expense                                      0.00              0.00                0.00               0.00
   Travel & Entertainment                            0.00              0.00                0.00               0.00
   Luncheon Meetings                                 0.00              0.00                0.00               0.00
   Loan Servicing Fees                               0.00              0.00                0.00               0.00
   Promotions - Corporate                            0.00              0.00                0.00               0.00
   Association Dues                                  0.00              0.00                0.00               0.00
   461- Net loss (income)                            0.00              0.00                0.00               0.00
   501-Net Loss (income)                             0.00              0.00                0.00               0.00
   Gifts                                             0.00              0.00                0.00               0.00
   Security Cost                                     0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                     12,539.51              1.49           12,539.51               1.49

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                 0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                          0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                    0.00              0.00                0.00               0.00
   Manager Salary                                    0.00              0.00                0.00               0.00
   Manager Utility Expense                           0.00              0.00                0.00               0.00
   Maintenance Apartment                             0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                          49,694.22              5.91           49,694.22               5.91
   Finders Fees                                      0.00              0.00                0.00               0.00
   Copier Lease                                      0.00              0.00                0.00               0.00
   Donations                                         0.00              0.00                0.00               0.00
   Dues and Subscriptions                            0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    966 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Interior Lobby Plants                             0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                 0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                           0.00              0.00                0.00               0.00
   Mgt. Office Telephone                             0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                     0.00              0.00                0.00               0.00
   Postage                                           0.00              0.00                0.00               0.00
   Rent Expense Corporate                            0.00              0.00                0.00               0.00
   Client Entertainment                              0.00              0.00                0.00               0.00
   Commercial Misc Exp                               0.00              0.00                0.00               0.00
   Education                                         0.00              0.00                0.00               0.00
   Security Costs                                  259.96              0.03              259.96               0.03
   TOTAL MANAGEMENT E...                       49,954.18               5.94          49,954.18                5.94

  UTILITIES EXPENSE
   Gas & Electricity                            75,148.99              8.94           75,148.99               8.94
   Utilities Credits or rebates                      0.00              0.00                0.00               0.00
   Sewer                                             0.00              0.00                0.00               0.00
   Water                                         2,715.96              0.32            2,715.96               0.32
   Garbage & Trash Removal                      11,335.97              1.35           11,335.97               1.35
   Contract-haulwrig                                 0.00              0.00                0.00               0.00
   Cable TV                                          0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                        7,739.76              0.92            7,739.76               0.92
   Pagers/2 Ways                                     0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                      96,940.68             11.53           96,940.68              11.53

  REPAIRS & MAINTENANCE
   R&M Unit                                          0.00              0.00                0.00               0.00
   R&M-bbsteam                                       0.00              0.00                0.00               0.00
   R&M - Plumbing                                    0.00              0.00                0.00               0.00
   R&M-deep                                          0.00              0.00                0.00               0.00
   R&M-dorius                                        0.00              0.00                0.00               0.00
   R&M - Elevator                                    0.00              0.00                0.00               0.00
   R&M-jdcom                                         0.00              0.00                0.00               0.00
   R&M-nat                                           0.00              0.00                0.00               0.00
   R&M-novglass                                      0.00              0.00                0.00               0.00
   R&M-orchid                                        0.00              0.00                0.00               0.00
   R&M - Electrical                                  0.00              0.00                0.00               0.00
   R&M-1st Class                                     0.00              0.00                0.00               0.00
   R&M - Painting                                    0.00              0.00                0.00               0.00
   R&M - Roofing                                     0.00              0.00                0.00               0.00
   R&M - Miscellaneous                               0.00              0.00                0.00               0.00
   R&M - Windows                                     0.00              0.00                0.00               0.00
   R&M - HVAC                                        0.00              0.00                0.00               0.00
   R&M - Pool                                        0.00              0.00                0.00               0.00
   R & M- fire master                                0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                      0.00              0.00                0.00               0.00
   R&M-mcd                                           0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    967 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   R&M - pritim                                      0.00              0.00                0.00               0.00
   R&M-kellys appliance center                       0.00              0.00                0.00               0.00
   R&M - rolgar                                      0.00              0.00                0.00               0.00
   R&M Friedman's                                    0.00              0.00                0.00               0.00
   R&M - bucks                                       0.00              0.00                0.00               0.00
   R&M - knilou                                      0.00              0.00                0.00               0.00
   R&M - mfence                                      0.00              0.00                0.00               0.00
   R&M - g&a                                         0.00              0.00                0.00               0.00
   R&M - paving & Concrete                           0.00              0.00                0.00               0.00
   T/O - Materials                                   0.00              0.00                0.00               0.00
   T/O - Outside Vendor                              0.00              0.00                0.00               0.00
   T/O - Misc. Expense                               0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                         3,030.40               0.36           3,030.40                0.36
   Cleaning - A&V                                    0.00              0.00                0.00               0.00
   Cleaning - garale                                 0.00              0.00                0.00               0.00
   R&M - Pest Control                                0.00              0.00                0.00               0.00
   Landscaping Salaries                              0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                        0.00              0.00                0.00               0.00
   Maint. Salaries                                   0.00              0.00                0.00               0.00
   Cleaning Salaries                                 0.00              0.00                0.00               0.00
   Painting Salaries                                 0.00              0.00                0.00               0.00
   Improvement Salaries                              0.00              0.00                0.00               0.00
   Maintenance Supplies                         1,629.60               0.19           1,629.60                0.19
   R&M - Electrical Supplies                    1,013.66               0.12           1,013.66                0.12
   R&M - Landscaping Supplies                      157.58              0.02              157.58               0.02
   Dept. Supplies-fairlumb                           0.00              0.00                0.00               0.00
   Dept. Supplies-maint                              0.00              0.00                0.00               0.00
   Dept. Supplies-depot                              0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                            0.00              0.00                0.00               0.00
   R&M - Pool Supplies                               0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                            0.00              0.00                0.00               0.00
   Dept. Supplies-color                              0.00              0.00                0.00               0.00
   R&M - Landscape                                   0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                0.00              0.00                0.00               0.00
   Dept. Supplies-novb                               0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                           0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                             0.00              0.00                0.00               0.00
   Dept. Supplies-peach                              0.00              0.00                0.00               0.00
   Dept. Supplies-pini                               0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                      4,062.94               0.48           4,062.94                0.48
   Supplies - Kelly Moore                            0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                           0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                   0.00              0.00                0.00               0.00
   Dept. Supplies - Water                            0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                          0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                           0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    968 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                              0.00              0.00                0.00               0.00
   Supply - Grainger                                 0.00              0.00                0.00               0.00
   Welcome office supp. & signs                      0.00              0.00                0.00               0.00
   Maint - Supplies fans                             0.00              0.00                0.00               0.00
   Dept. Supplies - CP                               0.00              0.00                0.00               0.00
   R&M - Dabrans                                     0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                         0.00              0.00                0.00               0.00
   Supp-Whiteside                                    0.00              0.00                0.00               0.00
   Misc. Small Purchases                             0.00              0.00                0.00               0.00
   Small Tools & Equipment                           0.00              0.00                0.00               0.00
   Miscellaneous Expense                         -355.34              -0.04            -355.34               -0.04
   Locks & Keys                                 2,994.52               0.36           2,994.52                0.36
   R&M - Painting Supplies                           0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                            0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                        0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                               0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                    0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                    12,533.36               1.49          12,533.36                1.49

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00               0.00               0.00                0.00
   Contract-Calif                                   0.00               0.00               0.00                0.00
   Contract-cas                                     0.00               0.00               0.00                0.00
   Contract-deason                                  0.00               0.00               0.00                0.00
   Contract-delta                                   0.00               0.00               0.00                0.00
   Contract-dorius                                  0.00               0.00               0.00                0.00
   Contract-elevator                                0.00               0.00               0.00                0.00
   Contract-Kone                                    0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                 0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                 0.00               0.00               0.00                0.00
   Contract-pcon                                    0.00               0.00               0.00                0.00
   Contract-oroszi                                  0.00               0.00               0.00                0.00
   Contract-roto                                    0.00               0.00               0.00                0.00
   Contract-roys                                    0.00               0.00               0.00                0.00
   Contract-silvas                                  0.00               0.00               0.00                0.00
   Contract-spartan                                 0.00               0.00               0.00                0.00
   Contract - transbay                              0.00               0.00               0.00                0.00
   Contract - fire master                           0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                    0.00               0.00               0.00                0.00
   Contract - milpac                                0.00               0.00               0.00                0.00
   Contract - Counter                               0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                      0.00               0.00               0.00                0.00
   Contractor - bucks                               0.00               0.00               0.00                0.00
   Contractor - Stripe                              0.00               0.00               0.00                0.00
   Contractor - wk                                  0.00               0.00               0.00                0.00
   Contract - bludol                                0.00               0.00               0.00                0.00
   Contract - Able                                  0.00               0.00               0.00                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    969 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Contract - Mainstay                               0.00              0.00                0.00               0.00
   Contractor - pro - tech                           0.00              0.00                0.00               0.00
   Contract - thoseguy                               0.00              0.00                0.00               0.00
   Contract - kevmar                                 0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                          0.00              0.00                0.00               0.00
   Contract-Solarcraft                               0.00              0.00                0.00               0.00
   contract-servpro                                  0.00              0.00                0.00               0.00
   Contract northgut                                 0.00              0.00                0.00               0.00
   contract-terminix                                 0.00              0.00                0.00               0.00
   Contract-Scent Tek                                0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                       809.60              0.10              809.60               0.10
   Contract - Electrical & Lighting                967.00              0.12              967.00               0.12
   Contract - HVAC Maint.                       4,226.70               0.50           4,226.70                0.50
   Contract R&M                                 2,037.82               0.24           2,037.82                0.24
   Cont.Carpet Clean/Repair                          0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                  5,878.14               0.70           5,878.14                0.70
   Contract - Painting                               0.00              0.00                0.00               0.00
   Contract - Pest Control                           0.00              0.00                0.00               0.00
   Contract - Landscaping                       5,639.46               0.67           5,639.46                0.67
   contract-Garcia's Landscape                       0.00              0.00                0.00               0.00
   Dugdales Landscaping                              0.00              0.00                0.00               0.00
   Pinedas Tree Service                              0.00              0.00                0.00               0.00
   Contract All phase Excavating                     0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                         0.00              0.00                0.00               0.00
   Contract - Pool Maint.                            0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                   6,391.21               0.76           6,391.21                0.76
   Contract Appliance Rep.                           0.00              0.00                0.00               0.00
   Contract - Roof Maint                             0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                       0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                       25,949.93               3.09          25,949.93                3.09

  TAXES
   Real Estate Taxes                            83,714.22              9.95           83,714.22               9.95
   Payroll Taxes                                     0.00              0.00                0.00               0.00
   Personal Property Taxes                           0.00              0.00                0.00               0.00
   Other Taxes                                       0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            83,714.22              9.95           83,714.22               9.95

  INSURANCE EXPENSE
   Package Insurance                             7,689.90              0.91            7,689.90               0.91
   Earthquake Insurance                          8,375.06              1.00            8,375.06               1.00
   Umbrella Insurance                            1,575.00              0.19            1,575.00               0.19
   Flood Insurance                                   0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                          0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                 0.00              0.00                0.00               0.00
   Auto Insurance                                    0.00              0.00                0.00               0.00
   Health Insurance                                  0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    970 01, 2020
                                                          of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                             Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Medical - Misc                                    0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                          0.00                0.00                0.00               0.00
   Business Practices Insurance                      0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                     17,639.96                 2.10          17,639.96                2.10

TOTAL OPERATING EXPENSES                        430,575.01              51.20          430,575.01              51.20

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00                0.00               0.00
   Storage Rent Income                                0.00               0.00                0.00               0.00
   Pet Rent                                           0.00               0.00                0.00               0.00
   Parking Fees                                       0.00               0.00                0.00               0.00
   Laundry                                            0.00               0.00                0.00               0.00
   Vending                                            0.00               0.00                0.00               0.00
   NSF Check Fees                                   -25.00               0.00              -25.00               0.00
   Late Charges                                    -175.44              -0.02             -175.44              -0.02
   Damages & Cleaning Fees                            0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                        0.00               0.00                0.00               0.00
   Miscellaneous Income                               0.00               0.00                0.00               0.00
   HVAC Income                                        0.00               0.00                0.00               0.00
   Interest Income                                    0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                              -200.44              -0.02             -200.44              -0.02

NET OPERATING INCOME                            410,579.28              48.82          410,579.28              48.82

  DEBT SERVICE EXPENSE
   Mortgage Interest                            173,317.07              20.61          173,317.07              20.61
   Deed Of Trust Interest                             0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   Interest Expense Corporate                         0.00               0.00                0.00               0.00
   Notes Payable Interest                             0.00               0.00                0.00               0.00
   Affiliate Loan Interest                            0.00               0.00                0.00               0.00
   Other Interest Expense                             0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      173,317.07              20.61          173,317.07              20.61

  NET INC.BEFORE DEP.& TAX                      237,262.21              28.21          237,262.21              28.21

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        167,830.20              19.96          167,830.20              19.96
   F&F Hamm Depreciation                              0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                       105,733.80              12.57          105,733.80              12.57
   Appliances Depreciation                            0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                      24,590.76               2.92           24,590.76               2.92
   Closing Cost Amortization                          0.00               0.00                0.00               0.00
   Loan Fee Amortization                          6,441.60               0.77            6,441.60               0.77
           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      971 01, 2020
                                                            of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                            Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                            0.00               0.00                0.00               0.00
   Software Devel. Amort.                            0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                        0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                    304,596.36                36.22         304,596.36               36.22

NET INC.(LOSS) BEF.TAXES                        -67,334.15             -8.01          -67,334.15              -8.01

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                           0.00               0.00                0.00               0.00
   FTB Tax Expense                               4,733.97               0.56            4,733.97               0.56
   Taxes - Other                                     0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                      4,733.97               0.56            4,733.97               0.56

NET INCOME (LOSS)BK                             -72,068.12             -8.57          -72,068.12              -8.57

K-1 and Other Items
  K-1 Losses                                         0.00               0.00                0.00               0.00
  K-1 Income Items                                   0.00               0.00                0.00               0.00

  Extraordinary Items                                0.00               0.00                0.00               0.00

  Temporary Distribution                             0.00               0.00                0.00               0.00




           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     972 01, 2020
                                                           of 2121                                         06:37 PM
031-San Pedro Business Center (31)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Investment 16914                                  0.00                0.00                0.00               0.00
   open                                              0.00                0.00                0.00               0.00
   22 Due/to From                                    0.00                0.00                0.00               0.00
INCOME
  Rent Income                                   493,124.64              98.35          493,124.64              98.35
  Prepaid Rental Income                               0.00               0.00                0.00               0.00
  Parking Fees                                        0.00               0.00                0.00               0.00
  Pet Rent                                            0.00               0.00                0.00               0.00
  Laundry income                                      0.00               0.00                0.00               0.00
  Commercial Recovery Income                      8,222.76               1.64            8,222.76               1.64
  Prior Year Recovery Income                         71.34               0.01               71.34               0.01
  Utility Income                                      0.00               0.00                0.00               0.00
  Storage Income                                      0.00               0.00                0.00               0.00
  Association Fees                                    0.00               0.00                0.00               0.00
  Management Fee Income                               0.00               0.00                0.00               0.00
  Outside Management Income                           0.00               0.00                0.00               0.00
  Admin Fee Income                                    0.00               0.00                0.00               0.00
  Interest Income                                     0.00               0.00                0.00               0.00
  Tax Return Prep. Income                             0.00               0.00                0.00               0.00
  Accounting Fees                                     0.00               0.00                0.00               0.00
  G.P. Fee Income                                     0.00               0.00                0.00               0.00
  LLC Distribution Income                             0.00               0.00                0.00               0.00
  Partnership Income                                  0.00               0.00                0.00               0.00
  Commission income                                   0.00               0.00                0.00               0.00
  Sale of Units                                       0.00               0.00                0.00               0.00
  Gain on Sale of Property                            0.00               0.00                0.00               0.00
TOTAL INCOME                                    501,418.74             100.00          501,418.74             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                  20,193.60               4.03           20,193.60               4.03
   Promo/Move-In Incentives                           0.00               0.00                0.00               0.00
   Referral Fees                                      0.00               0.00                0.00               0.00
   Salaries                                           0.00               0.00                0.00               0.00
   Pension                                            0.00               0.00                0.00               0.00
   Section 125 Misc                                   0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00               0.00                0.00               0.00
   Advertising                                        0.00               0.00                0.00               0.00
   Marketing Subscriptions                            0.00               0.00                0.00               0.00
   Marketing Tools                                    0.00               0.00                0.00               0.00
   Signs                                            475.50               0.09              475.50               0.09
   Do not use me                                      0.00               0.00                0.00               0.00
   Other Renting Expenses                             0.00               0.00                0.00               0.00
            Case: 20-30604           Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      973 01, 2020
                                                            of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Bad Debt Expense                                  0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                            0.00              0.00                0.00               0.00
   Credit Check Fees Paid                            0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                       20,669.10               4.12          20,669.10                4.12

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00              0.00                0.00               0.00
   Alarm                                         5,207.19              1.04            5,207.19               1.04
   Legal                                             0.00              0.00                0.00               0.00
   Computer Services                                 0.00              0.00                0.00               0.00
   Temp. Help                                        0.00              0.00                0.00               0.00
   Consultants                                       0.00              0.00                0.00               0.00
   Administaff                                       0.00              0.00                0.00               0.00
   Outside Services                                748.00              0.15              748.00               0.15
   Collection Expense                                0.00              0.00                0.00               0.00
    Prof. Fees KC                                    0.00              0.00                0.00               0.00
   Office Expense                                    0.00              0.00                0.00               0.00
   Bottled Water                                     0.00              0.00                0.00               0.00
   Bank Charges                                      0.00              0.00                0.00               0.00
   NextGen Expenses                                  0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                          0.00              0.00                0.00               0.00
   Security Patrol                               2,820.96              0.56            2,820.96               0.56
   Auto Expense                                      0.00              0.00                0.00               0.00
   Travel & Entertainment                            0.00              0.00                0.00               0.00
   Luncheon Meetings                                 0.00              0.00                0.00               0.00
   Loan Servicing Fees                               0.00              0.00                0.00               0.00
   Promotions - Corporate                            0.00              0.00                0.00               0.00
   Association Dues                                  0.00              0.00                0.00               0.00
   461- Net loss (income)                            0.00              0.00                0.00               0.00
   501-Net Loss (income)                             0.00              0.00                0.00               0.00
   Gifts                                             0.00              0.00                0.00               0.00
   Security Cost                                     0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      8,776.15              1.75            8,776.15               1.75

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                 0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                          0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                    0.00              0.00                0.00               0.00
   Manager Salary                                    0.00              0.00                0.00               0.00
   Manager Utility Expense                           0.00              0.00                0.00               0.00
   Maintenance Apartment                             0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                          29,587.48              5.90           29,587.48               5.90
   Finders Fees                                      0.00              0.00                0.00               0.00
   Copier Lease                                      0.00              0.00                0.00               0.00
   Donations                                         0.00              0.00                0.00               0.00
   Dues and Subscriptions                          169.71              0.03              169.71               0.03
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    974 01, 2020
                                                          of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Interior Lobby Plants                             0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                 0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                           0.00              0.00                0.00               0.00
   Mgt. Office Telephone                             0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                     0.00              0.00                0.00               0.00
   Postage                                           0.00              0.00                0.00               0.00
   Rent Expense Corporate                            0.00              0.00                0.00               0.00
   Client Entertainment                              0.00              0.00                0.00               0.00
   Commercial Misc Exp                               0.00              0.00                0.00               0.00
   Education                                         0.00              0.00                0.00               0.00
   Security Costs                                    0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                       29,757.19               5.93          29,757.19                5.93

  UTILITIES EXPENSE
   Gas & Electricity                            41,466.39              8.27           41,466.39               8.27
   Utilities Credits or rebates                      0.00              0.00                0.00               0.00
   Sewer                                             0.00              0.00                0.00               0.00
   Water                                        10,279.69              2.05           10,279.69               2.05
   Garbage & Trash Removal                       5,961.52              1.19            5,961.52               1.19
   Contract-haulwrig                                 0.00              0.00                0.00               0.00
   Cable TV                                          0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                        4,114.83              0.82            4,114.83               0.82
   Pagers/2 Ways                                     0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                      61,822.43             12.33           61,822.43              12.33

  REPAIRS & MAINTENANCE
   R&M Unit                                      5,995.28              1.20            5,995.28               1.20
   R&M-bbsteam                                       0.00              0.00                0.00               0.00
   R&M - Plumbing                                    0.00              0.00                0.00               0.00
   R&M-deep                                          0.00              0.00                0.00               0.00
   R&M-dorius                                        0.00              0.00                0.00               0.00
   R&M - Elevator                                    0.00              0.00                0.00               0.00
   R&M-jdcom                                         0.00              0.00                0.00               0.00
   R&M-nat                                           0.00              0.00                0.00               0.00
   R&M-novglass                                      0.00              0.00                0.00               0.00
   R&M-orchid                                        0.00              0.00                0.00               0.00
   R&M - Electrical                                514.50              0.10              514.50               0.10
   R&M-1st Class                                     0.00              0.00                0.00               0.00
   R&M - Painting                                    0.00              0.00                0.00               0.00
   R&M - Roofing                                     0.00              0.00                0.00               0.00
   R&M - Miscellaneous                             484.01              0.10              484.01               0.10
   R&M - Windows                                    90.00              0.02               90.00               0.02
   R&M - HVAC                                    6,975.00              1.39            6,975.00               1.39
   R&M - Pool                                        0.00              0.00                0.00               0.00
   R & M- fire master                                0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                      0.00              0.00                0.00               0.00
   R&M-mcd                                           0.00              0.00                0.00               0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    975 01, 2020
                                                          of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   R&M - pritim                                      0.00              0.00                0.00               0.00
   R&M-kellys appliance center                       0.00              0.00                0.00               0.00
   R&M - rolgar                                      0.00              0.00                0.00               0.00
   R&M Friedman's                                    0.00              0.00                0.00               0.00
   R&M - bucks                                       0.00              0.00                0.00               0.00
   R&M - knilou                                      0.00              0.00                0.00               0.00
   R&M - mfence                                      0.00              0.00                0.00               0.00
   R&M - g&a                                         0.00              0.00                0.00               0.00
   R&M - paving & Concrete                           0.00              0.00                0.00               0.00
   T/O - Materials                                   0.00              0.00                0.00               0.00
   T/O - Outside Vendor                              0.00              0.00                0.00               0.00
   T/O - Misc. Expense                               0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                            455.90              0.09              455.90               0.09
   Cleaning - A&V                                    0.00              0.00                0.00               0.00
   Cleaning - garale                                 0.00              0.00                0.00               0.00
   R&M - Pest Control                                0.00              0.00                0.00               0.00
   Landscaping Salaries                              0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                        0.00              0.00                0.00               0.00
   Maint. Salaries                                   0.00              0.00                0.00               0.00
   Cleaning Salaries                                 0.00              0.00                0.00               0.00
   Painting Salaries                                 0.00              0.00                0.00               0.00
   Improvement Salaries                              0.00              0.00                0.00               0.00
   Maintenance Supplies                            128.71              0.03              128.71               0.03
   R&M - Electrical Supplies                        82.84              0.02               82.84               0.02
   R&M - Landscaping Supplies                        0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                           0.00              0.00                0.00               0.00
   Dept. Supplies-maint                              0.00              0.00                0.00               0.00
   Dept. Supplies-depot                              0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                            0.00              0.00                0.00               0.00
   R&M - Pool Supplies                               0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                            0.00              0.00                0.00               0.00
   Dept. Supplies-color                              0.00              0.00                0.00               0.00
   R&M - Landscape                              4,636.01               0.92           4,636.01                0.92
   Dept. Supplies-msm                                0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                0.00              0.00                0.00               0.00
   Dept. Supplies-novb                               0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                           0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                             0.00              0.00                0.00               0.00
   Dept. Supplies-peach                              0.00              0.00                0.00               0.00
   Dept. Supplies-pini                               0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                      1,432.19               0.29           1,432.19                0.29
   Supplies - Kelly Moore                            0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                           0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                   0.00              0.00                0.00               0.00
   Dept. Supplies - Water                            0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                          0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                           0.00              0.00                0.00               0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    976 01, 2020
                                                          of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                              0.00              0.00                0.00               0.00
   Supply - Grainger                                 0.00              0.00                0.00               0.00
   Welcome office supp. & signs                      0.00              0.00                0.00               0.00
   Maint - Supplies fans                             0.00              0.00                0.00               0.00
   Dept. Supplies - CP                               0.00              0.00                0.00               0.00
   R&M - Dabrans                                     0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                         0.00              0.00                0.00               0.00
   Supp-Whiteside                                    0.00              0.00                0.00               0.00
   Misc. Small Purchases                             0.00              0.00                0.00               0.00
   Small Tools & Equipment                           0.00              0.00                0.00               0.00
   Miscellaneous Expense                           520.97              0.10              520.97               0.10
   Locks & Keys                                    343.38              0.07              343.38               0.07
   R&M - Painting Supplies                           0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                            0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                        0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                             588.40              0.12              588.40               0.12
   Service, Late, Finance Charges                    0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                    22,247.19               4.44          22,247.19                4.44

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00               0.00               0.00                0.00
   Contract-Calif                                   0.00               0.00               0.00                0.00
   Contract-cas                                     0.00               0.00               0.00                0.00
   Contract-deason                                  0.00               0.00               0.00                0.00
   Contract-delta                                   0.00               0.00               0.00                0.00
   Contract-dorius                                  0.00               0.00               0.00                0.00
   Contract-elevator                                0.00               0.00               0.00                0.00
   Contract-Kone                                    0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                 0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                 0.00               0.00               0.00                0.00
   Contract-pcon                                    0.00               0.00               0.00                0.00
   Contract-oroszi                                  0.00               0.00               0.00                0.00
   Contract-roto                                    0.00               0.00               0.00                0.00
   Contract-roys                                    0.00               0.00               0.00                0.00
   Contract-silvas                                  0.00               0.00               0.00                0.00
   Contract-spartan                                 0.00               0.00               0.00                0.00
   Contract - transbay                              0.00               0.00               0.00                0.00
   Contract - fire master                         219.00               0.04             219.00                0.04
   Contract - Fire Safety Maint.                    0.00               0.00               0.00                0.00
   Contract - milpac                                0.00               0.00               0.00                0.00
   Contract - Counter                               0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                      0.00               0.00               0.00                0.00
   Contractor - bucks                               0.00               0.00               0.00                0.00
   Contractor - Stripe                              0.00               0.00               0.00                0.00
   Contractor - wk                                  0.00               0.00               0.00                0.00
   Contract - bludol                                0.00               0.00               0.00                0.00
   Contract - Able                                  0.00               0.00               0.00                0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    977 01, 2020
                                                          of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Contract - Mainstay                               0.00              0.00                0.00               0.00
   Contractor - pro - tech                           0.00              0.00                0.00               0.00
   Contract - thoseguy                               0.00              0.00                0.00               0.00
   Contract - kevmar                                 0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                          0.00              0.00                0.00               0.00
   Contract-Solarcraft                               0.00              0.00                0.00               0.00
   contract-servpro                                  0.00              0.00                0.00               0.00
   Contract northgut                                 0.00              0.00                0.00               0.00
   contract-terminix                                 0.00              0.00                0.00               0.00
   Contract-Scent Tek                                0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                         0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting                  0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                       2,212.00               0.44           2,212.00                0.44
   Contract R&M                                     90.00              0.02               90.00               0.02
   Cont.Carpet Clean/Repair                          0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                 11,573.15               2.31          11,573.15                2.31
   Contract - Painting                               0.00              0.00                0.00               0.00
   Contract - Pest Control                           0.00              0.00                0.00               0.00
   Contract - Landscaping                       4,296.25               0.86           4,296.25                0.86
   contract-Garcia's Landscape                       0.00              0.00                0.00               0.00
   Dugdales Landscaping                              0.00              0.00                0.00               0.00
   Pinedas Tree Service                              0.00              0.00                0.00               0.00
   Contract All phase Excavating                     0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                         0.00              0.00                0.00               0.00
   Contract - Pool Maint.                            0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                   2,026.57               0.40           2,026.57                0.40
   Contract Appliance Rep.                           0.00              0.00                0.00               0.00
   Contract - Roof Maint                             0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                       0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                       20,416.97               4.07          20,416.97                4.07

  TAXES
   Real Estate Taxes                            48,993.58              9.77           48,993.58               9.77
   Payroll Taxes                                     0.00              0.00                0.00               0.00
   Personal Property Taxes                           0.00              0.00                0.00               0.00
   Other Taxes                                       0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            48,993.58              9.77           48,993.58               9.77

  INSURANCE EXPENSE
   Package Insurance                             4,680.06              0.93            4,680.06               0.93
   Earthquake Insurance                          5,255.81              1.05            5,255.81               1.05
   Umbrella Insurance                              918.75              0.18              918.75               0.18
   Flood Insurance                                   0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                          0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                 0.00              0.00                0.00               0.00
   Auto Insurance                                    0.00              0.00                0.00               0.00
   Health Insurance                                  0.00              0.00                0.00               0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    978 01, 2020
                                                          of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                             Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Medical - Misc                                    0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                          0.00                0.00                0.00               0.00
   Business Practices Insurance                      0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                     10,854.62                 2.16          10,854.62                2.16

TOTAL OPERATING EXPENSES                        223,537.23              44.58          223,537.23              44.58

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00                0.00               0.00
   Storage Rent Income                                0.00               0.00                0.00               0.00
   Pet Rent                                           0.00               0.00                0.00               0.00
   Parking Fees                                       0.00               0.00                0.00               0.00
   Laundry                                            0.00               0.00                0.00               0.00
   Vending                                            0.00               0.00                0.00               0.00
   NSF Check Fees                                   -25.00               0.00              -25.00               0.00
   Late Charges                                       0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                            0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                        0.00               0.00                0.00               0.00
   Miscellaneous Income                               0.00               0.00                0.00               0.00
   HVAC Income                                        0.00               0.00                0.00               0.00
   Interest Income                                    0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                               -25.00               0.00              -25.00               0.00

NET OPERATING INCOME                            277,906.51              55.42          277,906.51              55.42

  DEBT SERVICE EXPENSE
   Mortgage Interest                            134,899.45              26.90          134,899.45              26.90
   Deed Of Trust Interest                             0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   Interest Expense Corporate                         0.00               0.00                0.00               0.00
   Notes Payable Interest                             0.00               0.00                0.00               0.00
   Affiliate Loan Interest                            0.00               0.00                0.00               0.00
   Other Interest Expense                             0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      134,899.45              26.90          134,899.45              26.90

  NET INC.BEFORE DEP.& TAX                      143,007.06              28.52          143,007.06              28.52

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         97,900.95              19.52           97,900.95              19.52
   F&F Hamm Depreciation                              0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                        61,678.05              12.30           61,678.05              12.30
   Appliances Depreciation                            0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                      13,979.72               2.79           13,979.72               2.79
   Closing Cost Amortization                          0.00               0.00                0.00               0.00
   Loan Fee Amortization                          1,983.59               0.40            1,983.59               0.40
            Case: 20-30604           Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      979 01, 2020
                                                            of 2121                                         06:36 PM
031-San Pedro Business Center (31)                                                                            Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                            0.00               0.00                0.00               0.00
   Software Devel. Amort.                            0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                        0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                    175,542.31                35.01         175,542.31               35.01

NET INC.(LOSS) BEF.TAXES                        -32,535.25             -6.49          -32,535.25              -6.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                           0.00               0.00                0.00               0.00
   FTB Tax Expense                               1,700.00               0.34            1,700.00               0.34
   Taxes - Other                                     0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                      1,700.00               0.34            1,700.00               0.34

NET INCOME (LOSS)BK                             -34,235.25             -6.83          -34,235.25              -6.83

K-1 and Other Items
  K-1 Losses                                         0.00               0.00                0.00               0.00
  K-1 Income Items                                   0.00               0.00                0.00               0.00

  Extraordinary Items                                0.00               0.00                0.00               0.00

  Temporary Distribution                             0.00               0.00                0.00               0.00




            Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     980 01, 2020
                                                           of 2121                                         06:36 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 31, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       981
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
031-San Pedro Business Center (31)                                                                             Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Investment 16914                                  0.00                0.00                0.00               0.00
   open                                              0.00                0.00                0.00               0.00
   22 Due/to From                                    0.00                0.00                0.00               0.00
INCOME
  Rent Income                                   828,436.69              98.51          828,436.69              98.51
  Prepaid Rental Income                               0.00               0.00                0.00               0.00
  Parking Fees                                        0.00               0.00                0.00               0.00
  Pet Rent                                            0.00               0.00                0.00               0.00
  Laundry income                                      0.00               0.00                0.00               0.00
  Commercial Recovery Income                     11,074.32               1.32           11,074.32               1.32
  Prior Year Recovery Income                      1,442.84               0.17            1,442.84               0.17
  Utility Income                                      0.00               0.00                0.00               0.00
  Storage Income                                      0.00               0.00                0.00               0.00
  Association Fees                                    0.00               0.00                0.00               0.00
  Management Fee Income                               0.00               0.00                0.00               0.00
  Outside Management Income                           0.00               0.00                0.00               0.00
  Admin Fee Income                                    0.00               0.00                0.00               0.00
  Interest Income                                     0.00               0.00                0.00               0.00
  Tax Return Prep. Income                             0.00               0.00                0.00               0.00
  Accounting Fees                                     0.00               0.00                0.00               0.00
  G.P. Fee Income                                     0.00               0.00                0.00               0.00
  LLC Distribution Income                             0.00               0.00                0.00               0.00
  Partnership Income                                  0.00               0.00                0.00               0.00
  Commission income                                   0.00               0.00                0.00               0.00
  Sale of Units                                       0.00               0.00                0.00               0.00
  Gain on Sale of Property                            0.00               0.00                0.00               0.00
TOTAL INCOME                                    840,953.85             100.00          840,953.85             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 119,150.00              14.17          119,150.00              14.17
   Promo/Move-In Incentives                           0.00               0.00                0.00               0.00
   Referral Fees                                      0.00               0.00                0.00               0.00
   Salaries                                           0.00               0.00                0.00               0.00
   Pension                                            0.00               0.00                0.00               0.00
   Section 125 Misc                                   0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00               0.00                0.00               0.00
   Advertising                                        0.00               0.00                0.00               0.00
   Marketing Subscriptions                            0.00               0.00                0.00               0.00
   Marketing Tools                                    0.00               0.00                0.00               0.00
   Signs                                          3,816.59               0.45            3,816.59               0.45
   Do not use me                                      0.00               0.00                0.00               0.00
   Other Renting Expenses                         8,336.58               0.99            8,336.58               0.99
           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      982 01, 2020
                                                            of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Bad Debt Expense                                  0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                            0.00              0.00                0.00               0.00
   Credit Check Fees Paid                            0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                     131,303.17               15.61         131,303.17               15.61

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00              0.00                0.00               0.00
   Alarm                                         7,169.89              0.85            7,169.89               0.85
   Legal                                           720.00              0.09              720.00               0.09
   Computer Services                                 0.00              0.00                0.00               0.00
   Temp. Help                                        0.00              0.00                0.00               0.00
   Consultants                                       0.00              0.00                0.00               0.00
   Administaff                                       0.00              0.00                0.00               0.00
   Outside Services                              1,956.01              0.23            1,956.01               0.23
   Collection Expense                                0.00              0.00                0.00               0.00
    Prof. Fees KC                                    0.00              0.00                0.00               0.00
   Office Expense                                    0.00              0.00                0.00               0.00
   Bottled Water                                     0.00              0.00                0.00               0.00
   Bank Charges                                      0.00              0.00                0.00               0.00
   NextGen Expenses                                  0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      2,437.86              0.29            2,437.86               0.29
   Security Patrol                                 255.75              0.03              255.75               0.03
   Auto Expense                                      0.00              0.00                0.00               0.00
   Travel & Entertainment                            0.00              0.00                0.00               0.00
   Luncheon Meetings                                 0.00              0.00                0.00               0.00
   Loan Servicing Fees                               0.00              0.00                0.00               0.00
   Promotions - Corporate                            0.00              0.00                0.00               0.00
   Association Dues                                  0.00              0.00                0.00               0.00
   461- Net loss (income)                            0.00              0.00                0.00               0.00
   501-Net Loss (income)                             0.00              0.00                0.00               0.00
   Gifts                                             0.00              0.00                0.00               0.00
   Security Cost                                     0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                     12,539.51              1.49           12,539.51               1.49

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                 0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                          0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                    0.00              0.00                0.00               0.00
   Manager Salary                                    0.00              0.00                0.00               0.00
   Manager Utility Expense                           0.00              0.00                0.00               0.00
   Maintenance Apartment                             0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                          49,694.22              5.91           49,694.22               5.91
   Finders Fees                                      0.00              0.00                0.00               0.00
   Copier Lease                                      0.00              0.00                0.00               0.00
   Donations                                         0.00              0.00                0.00               0.00
   Dues and Subscriptions                            0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    983 01, 2020
                                                          of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Interior Lobby Plants                             0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                 0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                           0.00              0.00                0.00               0.00
   Mgt. Office Telephone                             0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                     0.00              0.00                0.00               0.00
   Postage                                           0.00              0.00                0.00               0.00
   Rent Expense Corporate                            0.00              0.00                0.00               0.00
   Client Entertainment                              0.00              0.00                0.00               0.00
   Commercial Misc Exp                               0.00              0.00                0.00               0.00
   Education                                         0.00              0.00                0.00               0.00
   Security Costs                                  259.96              0.03              259.96               0.03
   TOTAL MANAGEMENT E...                       49,954.18               5.94          49,954.18                5.94

  UTILITIES EXPENSE
   Gas & Electricity                            75,148.99              8.94           75,148.99               8.94
   Utilities Credits or rebates                      0.00              0.00                0.00               0.00
   Sewer                                             0.00              0.00                0.00               0.00
   Water                                         2,715.96              0.32            2,715.96               0.32
   Garbage & Trash Removal                      11,335.97              1.35           11,335.97               1.35
   Contract-haulwrig                                 0.00              0.00                0.00               0.00
   Cable TV                                          0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                        7,739.76              0.92            7,739.76               0.92
   Pagers/2 Ways                                     0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                      96,940.68             11.53           96,940.68              11.53

  REPAIRS & MAINTENANCE
   R&M Unit                                          0.00              0.00                0.00               0.00
   R&M-bbsteam                                       0.00              0.00                0.00               0.00
   R&M - Plumbing                                    0.00              0.00                0.00               0.00
   R&M-deep                                          0.00              0.00                0.00               0.00
   R&M-dorius                                        0.00              0.00                0.00               0.00
   R&M - Elevator                                    0.00              0.00                0.00               0.00
   R&M-jdcom                                         0.00              0.00                0.00               0.00
   R&M-nat                                           0.00              0.00                0.00               0.00
   R&M-novglass                                      0.00              0.00                0.00               0.00
   R&M-orchid                                        0.00              0.00                0.00               0.00
   R&M - Electrical                                  0.00              0.00                0.00               0.00
   R&M-1st Class                                     0.00              0.00                0.00               0.00
   R&M - Painting                                    0.00              0.00                0.00               0.00
   R&M - Roofing                                     0.00              0.00                0.00               0.00
   R&M - Miscellaneous                               0.00              0.00                0.00               0.00
   R&M - Windows                                     0.00              0.00                0.00               0.00
   R&M - HVAC                                        0.00              0.00                0.00               0.00
   R&M - Pool                                        0.00              0.00                0.00               0.00
   R & M- fire master                                0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                      0.00              0.00                0.00               0.00
   R&M-mcd                                           0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    984 01, 2020
                                                          of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   R&M - pritim                                      0.00              0.00                0.00               0.00
   R&M-kellys appliance center                       0.00              0.00                0.00               0.00
   R&M - rolgar                                      0.00              0.00                0.00               0.00
   R&M Friedman's                                    0.00              0.00                0.00               0.00
   R&M - bucks                                       0.00              0.00                0.00               0.00
   R&M - knilou                                      0.00              0.00                0.00               0.00
   R&M - mfence                                      0.00              0.00                0.00               0.00
   R&M - g&a                                         0.00              0.00                0.00               0.00
   R&M - paving & Concrete                           0.00              0.00                0.00               0.00
   T/O - Materials                                   0.00              0.00                0.00               0.00
   T/O - Outside Vendor                              0.00              0.00                0.00               0.00
   T/O - Misc. Expense                               0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                         3,030.40               0.36           3,030.40                0.36
   Cleaning - A&V                                    0.00              0.00                0.00               0.00
   Cleaning - garale                                 0.00              0.00                0.00               0.00
   R&M - Pest Control                                0.00              0.00                0.00               0.00
   Landscaping Salaries                              0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                        0.00              0.00                0.00               0.00
   Maint. Salaries                                   0.00              0.00                0.00               0.00
   Cleaning Salaries                                 0.00              0.00                0.00               0.00
   Painting Salaries                                 0.00              0.00                0.00               0.00
   Improvement Salaries                              0.00              0.00                0.00               0.00
   Maintenance Supplies                         1,629.60               0.19           1,629.60                0.19
   R&M - Electrical Supplies                    1,013.66               0.12           1,013.66                0.12
   R&M - Landscaping Supplies                      157.58              0.02              157.58               0.02
   Dept. Supplies-fairlumb                           0.00              0.00                0.00               0.00
   Dept. Supplies-maint                              0.00              0.00                0.00               0.00
   Dept. Supplies-depot                              0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                            0.00              0.00                0.00               0.00
   R&M - Pool Supplies                               0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                            0.00              0.00                0.00               0.00
   Dept. Supplies-color                              0.00              0.00                0.00               0.00
   R&M - Landscape                                   0.00              0.00                0.00               0.00
   Dept. Supplies-msm                                0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                0.00              0.00                0.00               0.00
   Dept. Supplies-novb                               0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                           0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                             0.00              0.00                0.00               0.00
   Dept. Supplies-peach                              0.00              0.00                0.00               0.00
   Dept. Supplies-pini                               0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                      4,062.94               0.48           4,062.94                0.48
   Supplies - Kelly Moore                            0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                           0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                   0.00              0.00                0.00               0.00
   Dept. Supplies - Water                            0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                          0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                           0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    985 01, 2020
                                                          of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                              0.00              0.00                0.00               0.00
   Supply - Grainger                                 0.00              0.00                0.00               0.00
   Welcome office supp. & signs                      0.00              0.00                0.00               0.00
   Maint - Supplies fans                             0.00              0.00                0.00               0.00
   Dept. Supplies - CP                               0.00              0.00                0.00               0.00
   R&M - Dabrans                                     0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                         0.00              0.00                0.00               0.00
   Supp-Whiteside                                    0.00              0.00                0.00               0.00
   Misc. Small Purchases                             0.00              0.00                0.00               0.00
   Small Tools & Equipment                           0.00              0.00                0.00               0.00
   Miscellaneous Expense                         -355.34              -0.04            -355.34               -0.04
   Locks & Keys                                 2,994.52               0.36           2,994.52                0.36
   R&M - Painting Supplies                           0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                            0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                        0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                               0.00              0.00                0.00               0.00
   Service, Late, Finance Charges                    0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                    12,533.36               1.49          12,533.36                1.49

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00               0.00               0.00                0.00
   Contract-Calif                                   0.00               0.00               0.00                0.00
   Contract-cas                                     0.00               0.00               0.00                0.00
   Contract-deason                                  0.00               0.00               0.00                0.00
   Contract-delta                                   0.00               0.00               0.00                0.00
   Contract-dorius                                  0.00               0.00               0.00                0.00
   Contract-elevator                                0.00               0.00               0.00                0.00
   Contract-Kone                                    0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                 0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                 0.00               0.00               0.00                0.00
   Contract-pcon                                    0.00               0.00               0.00                0.00
   Contract-oroszi                                  0.00               0.00               0.00                0.00
   Contract-roto                                    0.00               0.00               0.00                0.00
   Contract-roys                                    0.00               0.00               0.00                0.00
   Contract-silvas                                  0.00               0.00               0.00                0.00
   Contract-spartan                                 0.00               0.00               0.00                0.00
   Contract - transbay                              0.00               0.00               0.00                0.00
   Contract - fire master                           0.00               0.00               0.00                0.00
   Contract - Fire Safety Maint.                    0.00               0.00               0.00                0.00
   Contract - milpac                                0.00               0.00               0.00                0.00
   Contract - Counter                               0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                      0.00               0.00               0.00                0.00
   Contractor - bucks                               0.00               0.00               0.00                0.00
   Contractor - Stripe                              0.00               0.00               0.00                0.00
   Contractor - wk                                  0.00               0.00               0.00                0.00
   Contract - bludol                                0.00               0.00               0.00                0.00
   Contract - Able                                  0.00               0.00               0.00                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    986 01, 2020
                                                          of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Contract - Mainstay                               0.00              0.00                0.00               0.00
   Contractor - pro - tech                           0.00              0.00                0.00               0.00
   Contract - thoseguy                               0.00              0.00                0.00               0.00
   Contract - kevmar                                 0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                          0.00              0.00                0.00               0.00
   Contract-Solarcraft                               0.00              0.00                0.00               0.00
   contract-servpro                                  0.00              0.00                0.00               0.00
   Contract northgut                                 0.00              0.00                0.00               0.00
   contract-terminix                                 0.00              0.00                0.00               0.00
   Contract-Scent Tek                                0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                       809.60              0.10              809.60               0.10
   Contract - Electrical & Lighting                967.00              0.12              967.00               0.12
   Contract - HVAC Maint.                       4,226.70               0.50           4,226.70                0.50
   Contract R&M                                 2,037.82               0.24           2,037.82                0.24
   Cont.Carpet Clean/Repair                          0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                  5,878.14               0.70           5,878.14                0.70
   Contract - Painting                               0.00              0.00                0.00               0.00
   Contract - Pest Control                           0.00              0.00                0.00               0.00
   Contract - Landscaping                       5,639.46               0.67           5,639.46                0.67
   contract-Garcia's Landscape                       0.00              0.00                0.00               0.00
   Dugdales Landscaping                              0.00              0.00                0.00               0.00
   Pinedas Tree Service                              0.00              0.00                0.00               0.00
   Contract All phase Excavating                     0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                         0.00              0.00                0.00               0.00
   Contract - Pool Maint.                            0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                   6,391.21               0.76           6,391.21                0.76
   Contract Appliance Rep.                           0.00              0.00                0.00               0.00
   Contract - Roof Maint                             0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                       0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                       25,949.93               3.09          25,949.93                3.09

  TAXES
   Real Estate Taxes                            83,714.22              9.95           83,714.22               9.95
   Payroll Taxes                                     0.00              0.00                0.00               0.00
   Personal Property Taxes                           0.00              0.00                0.00               0.00
   Other Taxes                                       0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            83,714.22              9.95           83,714.22               9.95

  INSURANCE EXPENSE
   Package Insurance                             7,689.90              0.91            7,689.90               0.91
   Earthquake Insurance                          8,375.06              1.00            8,375.06               1.00
   Umbrella Insurance                            1,575.00              0.19            1,575.00               0.19
   Flood Insurance                                   0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                          0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                 0.00              0.00                0.00               0.00
   Auto Insurance                                    0.00              0.00                0.00               0.00
   Health Insurance                                  0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    987 01, 2020
                                                          of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                             Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Medical - Misc                                    0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                          0.00                0.00                0.00               0.00
   Business Practices Insurance                      0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                     17,639.96                 2.10          17,639.96                2.10

TOTAL OPERATING EXPENSES                        430,575.01              51.20          430,575.01              51.20

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00                0.00               0.00
   Storage Rent Income                                0.00               0.00                0.00               0.00
   Pet Rent                                           0.00               0.00                0.00               0.00
   Parking Fees                                       0.00               0.00                0.00               0.00
   Laundry                                            0.00               0.00                0.00               0.00
   Vending                                            0.00               0.00                0.00               0.00
   NSF Check Fees                                   -25.00               0.00              -25.00               0.00
   Late Charges                                    -175.44              -0.02             -175.44              -0.02
   Damages & Cleaning Fees                            0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                        0.00               0.00                0.00               0.00
   Miscellaneous Income                               0.00               0.00                0.00               0.00
   HVAC Income                                        0.00               0.00                0.00               0.00
   Interest Income                                    0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                              -200.44              -0.02             -200.44              -0.02

NET OPERATING INCOME                            410,579.28              48.82          410,579.28              48.82

  DEBT SERVICE EXPENSE
   Mortgage Interest                            173,317.07              20.61          173,317.07              20.61
   Deed Of Trust Interest                             0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   Interest Expense Corporate                         0.00               0.00                0.00               0.00
   Notes Payable Interest                             0.00               0.00                0.00               0.00
   Affiliate Loan Interest                            0.00               0.00                0.00               0.00
   Other Interest Expense                             0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      173,317.07              20.61          173,317.07              20.61

  NET INC.BEFORE DEP.& TAX                      237,262.21              28.21          237,262.21              28.21

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        167,830.20              19.96          167,830.20              19.96
   F&F Hamm Depreciation                              0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                       105,733.80              12.57          105,733.80              12.57
   Appliances Depreciation                            0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                      24,590.76               2.92           24,590.76               2.92
   Closing Cost Amortization                          0.00               0.00                0.00               0.00
   Loan Fee Amortization                          6,441.60               0.77            6,441.60               0.77
           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      988 01, 2020
                                                            of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                            Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                            0.00               0.00                0.00               0.00
   Software Devel. Amort.                            0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                        0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                    304,596.36                36.22         304,596.36               36.22

NET INC.(LOSS) BEF.TAXES                        -67,334.15             -8.01          -67,334.15              -8.01

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                           0.00               0.00                0.00               0.00
   FTB Tax Expense                               4,733.97               0.56            4,733.97               0.56
   Taxes - Other                                     0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                      4,733.97               0.56            4,733.97               0.56

NET INCOME (LOSS)BK                             -72,068.12             -8.57          -72,068.12              -8.57

K-1 and Other Items
  K-1 Losses                                         0.00               0.00                0.00               0.00
  K-1 Income Items                                   0.00               0.00                0.00               0.00

  Extraordinary Items                                0.00               0.00                0.00               0.00

  Temporary Distribution                             0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                            0.00               0.00                0.00               0.00
Outside Services                                     0.00               0.00                0.00               0.00
Bank Charges                                         0.00               0.00                0.00               0.00
Association Dues                                     0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                             0.00               0.00                0.00               0.00

Period to Date                          Beginning Balance     Ending Balance          Difference
1010 - Checking                                 14,334.54          59,558.34          45,223.80
1015 -Reserve Account                            1,000.00           1,000.00                0.00
Total Cash                                      15,334.54          60,558.34          45,223.80

Year to Date                            Beginning Balance     Ending Balance          Difference
1010 - Checking                                 14,334.54          59,558.34          45,223.80
1015 -Reserve Account                            1,000.00           1,000.00                0.00
Total Cash                                      15,334.54          60,558.34          45,223.80




           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     989 01, 2020
                                                           of 2121                                         06:34 PM
031-San Pedro Business Center (31)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Investment 16914                                  0.00                0.00                0.00               0.00
   open                                              0.00                0.00                0.00               0.00
   22 Due/to From                                    0.00                0.00                0.00               0.00
INCOME
  Rent Income                                   493,124.64              98.35          493,124.64              98.35
  Prepaid Rental Income                               0.00               0.00                0.00               0.00
  Parking Fees                                        0.00               0.00                0.00               0.00
  Pet Rent                                            0.00               0.00                0.00               0.00
  Laundry income                                      0.00               0.00                0.00               0.00
  Commercial Recovery Income                      8,222.76               1.64            8,222.76               1.64
  Prior Year Recovery Income                         71.34               0.01               71.34               0.01
  Utility Income                                      0.00               0.00                0.00               0.00
  Storage Income                                      0.00               0.00                0.00               0.00
  Association Fees                                    0.00               0.00                0.00               0.00
  Management Fee Income                               0.00               0.00                0.00               0.00
  Outside Management Income                           0.00               0.00                0.00               0.00
  Admin Fee Income                                    0.00               0.00                0.00               0.00
  Interest Income                                     0.00               0.00                0.00               0.00
  Tax Return Prep. Income                             0.00               0.00                0.00               0.00
  Accounting Fees                                     0.00               0.00                0.00               0.00
  G.P. Fee Income                                     0.00               0.00                0.00               0.00
  LLC Distribution Income                             0.00               0.00                0.00               0.00
  Partnership Income                                  0.00               0.00                0.00               0.00
  Commission income                                   0.00               0.00                0.00               0.00
  Sale of Units                                       0.00               0.00                0.00               0.00
  Gain on Sale of Property                            0.00               0.00                0.00               0.00
TOTAL INCOME                                    501,418.74             100.00          501,418.74             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                  20,193.60               4.03           20,193.60               4.03
   Promo/Move-In Incentives                           0.00               0.00                0.00               0.00
   Referral Fees                                      0.00               0.00                0.00               0.00
   Salaries                                           0.00               0.00                0.00               0.00
   Pension                                            0.00               0.00                0.00               0.00
   Section 125 Misc                                   0.00               0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00               0.00                0.00               0.00
   Advertising                                        0.00               0.00                0.00               0.00
   Marketing Subscriptions                            0.00               0.00                0.00               0.00
   Marketing Tools                                    0.00               0.00                0.00               0.00
   Signs                                            475.50               0.09              475.50               0.09
   Do not use me                                      0.00               0.00                0.00               0.00
   Other Renting Expenses                             0.00               0.00                0.00               0.00
            Case: 20-30604           Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      990 01, 2020
                                                            of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Bad Debt Expense                                  0.00              0.00                0.00               0.00
   Credit Check Fees Rcvd                            0.00              0.00                0.00               0.00
   Credit Check Fees Paid                            0.00              0.00                0.00               0.00
   TOTAL RENTING EXPENSE                       20,669.10               4.12          20,669.10                4.12

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00              0.00                0.00               0.00
   Alarm                                         5,207.19              1.04            5,207.19               1.04
   Legal                                             0.00              0.00                0.00               0.00
   Computer Services                                 0.00              0.00                0.00               0.00
   Temp. Help                                        0.00              0.00                0.00               0.00
   Consultants                                       0.00              0.00                0.00               0.00
   Administaff                                       0.00              0.00                0.00               0.00
   Outside Services                                748.00              0.15              748.00               0.15
   Collection Expense                                0.00              0.00                0.00               0.00
    Prof. Fees KC                                    0.00              0.00                0.00               0.00
   Office Expense                                    0.00              0.00                0.00               0.00
   Bottled Water                                     0.00              0.00                0.00               0.00
   Bank Charges                                      0.00              0.00                0.00               0.00
   NextGen Expenses                                  0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                          0.00              0.00                0.00               0.00
   Security Patrol                               2,820.96              0.56            2,820.96               0.56
   Auto Expense                                      0.00              0.00                0.00               0.00
   Travel & Entertainment                            0.00              0.00                0.00               0.00
   Luncheon Meetings                                 0.00              0.00                0.00               0.00
   Loan Servicing Fees                               0.00              0.00                0.00               0.00
   Promotions - Corporate                            0.00              0.00                0.00               0.00
   Association Dues                                  0.00              0.00                0.00               0.00
   461- Net loss (income)                            0.00              0.00                0.00               0.00
   501-Net Loss (income)                             0.00              0.00                0.00               0.00
   Gifts                                             0.00              0.00                0.00               0.00
   Security Cost                                     0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      8,776.15              1.75            8,776.15               1.75

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                 0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                          0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                    0.00              0.00                0.00               0.00
   Manager Salary                                    0.00              0.00                0.00               0.00
   Manager Utility Expense                           0.00              0.00                0.00               0.00
   Maintenance Apartment                             0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                          29,587.48              5.90           29,587.48               5.90
   Finders Fees                                      0.00              0.00                0.00               0.00
   Copier Lease                                      0.00              0.00                0.00               0.00
   Donations                                         0.00              0.00                0.00               0.00
   Dues and Subscriptions                          169.71              0.03              169.71               0.03
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    991 01, 2020
                                                          of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Interior Lobby Plants                             0.00              0.00                0.00               0.00
   Mgt. Co. Uniforms                                 0.00              0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                           0.00              0.00                0.00               0.00
   Mgt. Office Telephone                             0.00              0.00                0.00               0.00
   Mgt. Co. Auto                                     0.00              0.00                0.00               0.00
   Postage                                           0.00              0.00                0.00               0.00
   Rent Expense Corporate                            0.00              0.00                0.00               0.00
   Client Entertainment                              0.00              0.00                0.00               0.00
   Commercial Misc Exp                               0.00              0.00                0.00               0.00
   Education                                         0.00              0.00                0.00               0.00
   Security Costs                                    0.00              0.00                0.00               0.00
   TOTAL MANAGEMENT E...                       29,757.19               5.93          29,757.19                5.93

  UTILITIES EXPENSE
   Gas & Electricity                            41,466.39              8.27           41,466.39               8.27
   Utilities Credits or rebates                      0.00              0.00                0.00               0.00
   Sewer                                             0.00              0.00                0.00               0.00
   Water                                        10,279.69              2.05           10,279.69               2.05
   Garbage & Trash Removal                       5,961.52              1.19            5,961.52               1.19
   Contract-haulwrig                                 0.00              0.00                0.00               0.00
   Cable TV                                          0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                        4,114.83              0.82            4,114.83               0.82
   Pagers/2 Ways                                     0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                      61,822.43             12.33           61,822.43              12.33

  REPAIRS & MAINTENANCE
   R&M Unit                                      5,995.28              1.20            5,995.28               1.20
   R&M-bbsteam                                       0.00              0.00                0.00               0.00
   R&M - Plumbing                                    0.00              0.00                0.00               0.00
   R&M-deep                                          0.00              0.00                0.00               0.00
   R&M-dorius                                        0.00              0.00                0.00               0.00
   R&M - Elevator                                    0.00              0.00                0.00               0.00
   R&M-jdcom                                         0.00              0.00                0.00               0.00
   R&M-nat                                           0.00              0.00                0.00               0.00
   R&M-novglass                                      0.00              0.00                0.00               0.00
   R&M-orchid                                        0.00              0.00                0.00               0.00
   R&M - Electrical                                514.50              0.10              514.50               0.10
   R&M-1st Class                                     0.00              0.00                0.00               0.00
   R&M - Painting                                    0.00              0.00                0.00               0.00
   R&M - Roofing                                     0.00              0.00                0.00               0.00
   R&M - Miscellaneous                             484.01              0.10              484.01               0.10
   R&M - Windows                                    90.00              0.02               90.00               0.02
   R&M - HVAC                                    6,975.00              1.39            6,975.00               1.39
   R&M - Pool                                        0.00              0.00                0.00               0.00
   R & M- fire master                                0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                      0.00              0.00                0.00               0.00
   R&M-mcd                                           0.00              0.00                0.00               0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    992 01, 2020
                                                          of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   R&M - pritim                                      0.00              0.00                0.00               0.00
   R&M-kellys appliance center                       0.00              0.00                0.00               0.00
   R&M - rolgar                                      0.00              0.00                0.00               0.00
   R&M Friedman's                                    0.00              0.00                0.00               0.00
   R&M - bucks                                       0.00              0.00                0.00               0.00
   R&M - knilou                                      0.00              0.00                0.00               0.00
   R&M - mfence                                      0.00              0.00                0.00               0.00
   R&M - g&a                                         0.00              0.00                0.00               0.00
   R&M - paving & Concrete                           0.00              0.00                0.00               0.00
   T/O - Materials                                   0.00              0.00                0.00               0.00
   T/O - Outside Vendor                              0.00              0.00                0.00               0.00
   T/O - Misc. Expense                               0.00              0.00                0.00               0.00
   R&M - Misc. Cleaning                            455.90              0.09              455.90               0.09
   Cleaning - A&V                                    0.00              0.00                0.00               0.00
   Cleaning - garale                                 0.00              0.00                0.00               0.00
   R&M - Pest Control                                0.00              0.00                0.00               0.00
   Landscaping Salaries                              0.00              0.00                0.00               0.00
   Maint. Supervisor Salaries                        0.00              0.00                0.00               0.00
   Maint. Salaries                                   0.00              0.00                0.00               0.00
   Cleaning Salaries                                 0.00              0.00                0.00               0.00
   Painting Salaries                                 0.00              0.00                0.00               0.00
   Improvement Salaries                              0.00              0.00                0.00               0.00
   Maintenance Supplies                            128.71              0.03              128.71               0.03
   R&M - Electrical Supplies                        82.84              0.02               82.84               0.02
   R&M - Landscaping Supplies                        0.00              0.00                0.00               0.00
   Dept. Supplies-fairlumb                           0.00              0.00                0.00               0.00
   Dept. Supplies-maint                              0.00              0.00                0.00               0.00
   Dept. Supplies-depot                              0.00              0.00                0.00               0.00
   Dept. Supplies-horizon                            0.00              0.00                0.00               0.00
   R&M - Pool Supplies                               0.00              0.00                0.00               0.00
   Dept. Supplies-marcone                            0.00              0.00                0.00               0.00
   Dept. Supplies-color                              0.00              0.00                0.00               0.00
   R&M - Landscape                              4,636.01               0.92           4,636.01                0.92
   Dept. Supplies-msm                                0.00              0.00                0.00               0.00
   Dept. Supplies-nat                                0.00              0.00                0.00               0.00
   Dept. Supplies-novb                               0.00              0.00                0.00               0.00
   Dept. Supplies-novglass                           0.00              0.00                0.00               0.00
   Dept. Supplies-orchid                             0.00              0.00                0.00               0.00
   Dept. Supplies-peach                              0.00              0.00                0.00               0.00
   Dept. Supplies-pini                               0.00              0.00                0.00               0.00
   R&M - Cleaning Supplies                      1,432.19               0.29           1,432.19                0.29
   Supplies - Kelly Moore                            0.00              0.00                0.00               0.00
   Dept. Supplies-Salsbury                           0.00              0.00                0.00               0.00
   Dept. Supplies - Sun Iron Works                   0.00              0.00                0.00               0.00
   Dept. Supplies - Water                            0.00              0.00                0.00               0.00
   Dept. Supplies-Cal-Steam                          0.00              0.00                0.00               0.00
   R&M - Plumbing Supplies                           0.00              0.00                0.00               0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    993 01, 2020
                                                          of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Dept. Supp. - galrog                              0.00              0.00                0.00               0.00
   Supply - Grainger                                 0.00              0.00                0.00               0.00
   Welcome office supp. & signs                      0.00              0.00                0.00               0.00
   Maint - Supplies fans                             0.00              0.00                0.00               0.00
   Dept. Supplies - CP                               0.00              0.00                0.00               0.00
   R&M - Dabrans                                     0.00              0.00                0.00               0.00
   Supplies Dept. curbappeal                         0.00              0.00                0.00               0.00
   Supp-Whiteside                                    0.00              0.00                0.00               0.00
   Misc. Small Purchases                             0.00              0.00                0.00               0.00
   Small Tools & Equipment                           0.00              0.00                0.00               0.00
   Miscellaneous Expense                           520.97              0.10              520.97               0.10
   Locks & Keys                                    343.38              0.07              343.38               0.07
   R&M - Painting Supplies                           0.00              0.00                0.00               0.00
   R&M - Roofing Supplies                            0.00              0.00                0.00               0.00
   R&M - Door/Window Supplies                        0.00              0.00                0.00               0.00
   R&M - HVAC Supplies                             588.40              0.12              588.40               0.12
   Service, Late, Finance Charges                    0.00              0.00                0.00               0.00
   TOTAL REP. & MAINTENANCE                    22,247.19               4.44          22,247.19                4.44

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00               0.00               0.00                0.00
   Contract-Calif                                   0.00               0.00               0.00                0.00
   Contract-cas                                     0.00               0.00               0.00                0.00
   Contract-deason                                  0.00               0.00               0.00                0.00
   Contract-delta                                   0.00               0.00               0.00                0.00
   Contract-dorius                                  0.00               0.00               0.00                0.00
   Contract-elevator                                0.00               0.00               0.00                0.00
   Contract-Kone                                    0.00               0.00               0.00                0.00
   Contract - Charlie's Maint & ...                 0.00               0.00               0.00                0.00
   Contract-Avilas Maint & carpe...                 0.00               0.00               0.00                0.00
   Contract-pcon                                    0.00               0.00               0.00                0.00
   Contract-oroszi                                  0.00               0.00               0.00                0.00
   Contract-roto                                    0.00               0.00               0.00                0.00
   Contract-roys                                    0.00               0.00               0.00                0.00
   Contract-silvas                                  0.00               0.00               0.00                0.00
   Contract-spartan                                 0.00               0.00               0.00                0.00
   Contract - transbay                              0.00               0.00               0.00                0.00
   Contract - fire master                         219.00               0.04             219.00                0.04
   Contract - Fire Safety Maint.                    0.00               0.00               0.00                0.00
   Contract - milpac                                0.00               0.00               0.00                0.00
   Contract - Counter                               0.00               0.00               0.00                0.00
   Contractor-Brinks Home Sec.                      0.00               0.00               0.00                0.00
   Contractor - bucks                               0.00               0.00               0.00                0.00
   Contractor - Stripe                              0.00               0.00               0.00                0.00
   Contractor - wk                                  0.00               0.00               0.00                0.00
   Contract - bludol                                0.00               0.00               0.00                0.00
   Contract - Able                                  0.00               0.00               0.00                0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    994 01, 2020
                                                          of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                 %
   Contract - Mainstay                               0.00              0.00                0.00               0.00
   Contractor - pro - tech                           0.00              0.00                0.00               0.00
   Contract - thoseguy                               0.00              0.00                0.00               0.00
   Contract - kevmar                                 0.00              0.00                0.00               0.00
   Contract-PoolCraft, Inc.                          0.00              0.00                0.00               0.00
   Contract-Solarcraft                               0.00              0.00                0.00               0.00
   contract-servpro                                  0.00              0.00                0.00               0.00
   Contract northgut                                 0.00              0.00                0.00               0.00
   contract-terminix                                 0.00              0.00                0.00               0.00
   Contract-Scent Tek                                0.00              0.00                0.00               0.00
   Contract - Plumbing/Sewer                         0.00              0.00                0.00               0.00
   Contract - Electrical & Lighting                  0.00              0.00                0.00               0.00
   Contract - HVAC Maint.                       2,212.00               0.44           2,212.00                0.44
   Contract R&M                                     90.00              0.02               90.00               0.02
   Cont.Carpet Clean/Repair                          0.00              0.00                0.00               0.00
   Contract - Janitorial Serv.                 11,573.15               2.31          11,573.15                2.31
   Contract - Painting                               0.00              0.00                0.00               0.00
   Contract - Pest Control                           0.00              0.00                0.00               0.00
   Contract - Landscaping                       4,296.25               0.86           4,296.25                0.86
   contract-Garcia's Landscape                       0.00              0.00                0.00               0.00
   Dugdales Landscaping                              0.00              0.00                0.00               0.00
   Pinedas Tree Service                              0.00              0.00                0.00               0.00
   Contract All phase Excavating                     0.00              0.00                0.00               0.00
   Contract-Summit Tree Care                         0.00              0.00                0.00               0.00
   Contract - Pool Maint.                            0.00              0.00                0.00               0.00
   Contract - Elevator Maint.                   2,026.57               0.40           2,026.57                0.40
   Contract Appliance Rep.                           0.00              0.00                0.00               0.00
   Contract - Roof Maint                             0.00              0.00                0.00               0.00
   Contract - Parking Lot Dues                       0.00              0.00                0.00               0.00
   TOTAL CONTRACT MAINT.                       20,416.97               4.07          20,416.97                4.07

  TAXES
   Real Estate Taxes                            48,993.58              9.77           48,993.58               9.77
   Payroll Taxes                                     0.00              0.00                0.00               0.00
   Personal Property Taxes                           0.00              0.00                0.00               0.00
   Other Taxes                                       0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            48,993.58              9.77           48,993.58               9.77

  INSURANCE EXPENSE
   Package Insurance                             4,680.06              0.93            4,680.06               0.93
   Earthquake Insurance                          5,255.81              1.05            5,255.81               1.05
   Umbrella Insurance                              918.75              0.18              918.75               0.18
   Flood Insurance                                   0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                          0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                 0.00              0.00                0.00               0.00
   Auto Insurance                                    0.00              0.00                0.00               0.00
   Health Insurance                                  0.00              0.00                0.00               0.00
            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                             PageSeptember
                                                                                                    995 01, 2020
                                                          of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                             Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                  %         Year to Date                 %
   Medical - Misc                                    0.00                0.00                0.00               0.00
   Workers' Comp. Insurance                          0.00                0.00                0.00               0.00
   Business Practices Insurance                      0.00                0.00                0.00               0.00
   TOTAL INSURANCE EXPENSE                     10,854.62                 2.16          10,854.62                2.16

TOTAL OPERATING EXPENSES                        223,537.23              44.58          223,537.23              44.58

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00                0.00               0.00
   Storage Rent Income                                0.00               0.00                0.00               0.00
   Pet Rent                                           0.00               0.00                0.00               0.00
   Parking Fees                                       0.00               0.00                0.00               0.00
   Laundry                                            0.00               0.00                0.00               0.00
   Vending                                            0.00               0.00                0.00               0.00
   NSF Check Fees                                   -25.00               0.00              -25.00               0.00
   Late Charges                                       0.00               0.00                0.00               0.00
   Damages & Cleaning Fees                            0.00               0.00                0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00                0.00               0.00
   T/O - S/D Charges to Tenant                        0.00               0.00                0.00               0.00
   Miscellaneous Income                               0.00               0.00                0.00               0.00
   HVAC Income                                        0.00               0.00                0.00               0.00
   Interest Income                                    0.00               0.00                0.00               0.00
   TOTAL OTHER INCOME                               -25.00               0.00              -25.00               0.00

NET OPERATING INCOME                            277,906.51              55.42          277,906.51              55.42

  DEBT SERVICE EXPENSE
   Mortgage Interest                            134,899.45              26.90          134,899.45              26.90
   Deed Of Trust Interest                             0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00               0.00                0.00               0.00
   Interest Expense Corporate                         0.00               0.00                0.00               0.00
   Notes Payable Interest                             0.00               0.00                0.00               0.00
   Affiliate Loan Interest                            0.00               0.00                0.00               0.00
   Other Interest Expense                             0.00               0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      134,899.45              26.90          134,899.45              26.90

  NET INC.BEFORE DEP.& TAX                      143,007.06              28.52          143,007.06              28.52

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         97,900.95              19.52           97,900.95              19.52
   F&F Hamm Depreciation                              0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                        61,678.05              12.30           61,678.05              12.30
   Appliances Depreciation                            0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                      13,979.72               2.79           13,979.72               2.79
   Closing Cost Amortization                          0.00               0.00                0.00               0.00
   Loan Fee Amortization                          1,983.59               0.40            1,983.59               0.40
            Case: 20-30604           Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                               PageSeptember
                                                                                                      996 01, 2020
                                                            of 2121                                         06:35 PM
031-San Pedro Business Center (31)                                                                            Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                 %         Year to Date                 %
   Org. Cost Amortization                            0.00               0.00                0.00               0.00
   Software Devel. Amort.                            0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                        0.00               0.00                0.00               0.00
   TOTAL DEPREC. & AMORT.                    175,542.31                35.01         175,542.31               35.01

NET INC.(LOSS) BEF.TAXES                        -32,535.25             -6.49          -32,535.25              -6.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                           0.00               0.00                0.00               0.00
   FTB Tax Expense                               1,700.00               0.34            1,700.00               0.34
   Taxes - Other                                     0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                      1,700.00               0.34            1,700.00               0.34

NET INCOME (LOSS)BK                             -34,235.25             -6.83          -34,235.25              -6.83

K-1 and Other Items
  K-1 Losses                                         0.00               0.00                0.00               0.00
  K-1 Income Items                                   0.00               0.00                0.00               0.00

  Extraordinary Items                                0.00               0.00                0.00               0.00

  Temporary Distribution                             0.00               0.00                0.00               0.00

Adjustments
Outside Management Income                            0.00               0.00                0.00               0.00
Outside Services                                     0.00               0.00                0.00               0.00
Bank Charges                                         0.00               0.00                0.00               0.00
Association Dues                                     0.00               0.00                0.00               0.00
TOTAL ADMINISTRATIVE EXP                             0.00               0.00                0.00               0.00

Period to Date                          Beginning Balance     Ending Balance           Difference
1010 - Checking                                 59,558.34         162,241.21          102,682.87
1015 -Reserve Account                            1,000.00           1,000.00                 0.00
Total Cash                                      60,558.34         163,241.21          102,682.87

Year to Date                            Beginning Balance     Ending Balance           Difference
1010 - Checking                                 59,558.34         162,241.21          102,682.87
1015 -Reserve Account                            1,000.00           1,000.00                 0.00
Total Cash                                      60,558.34         163,241.21          102,682.87




            Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06 Tuesday,
                                                                                              PageSeptember
                                                                                                     997 01, 2020
                                                           of 2121                                         06:35 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 31, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

          Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                         Page       998
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 31, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


          Case: 20-30604              Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06American
                                                                                                        Page       999
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1000
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1001
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1002
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 32, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1003
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 32, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1004
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
032-Northgate Business Center (32)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                          4,722.08
  461 Bank Acct                                                                                                0.00
  501 Bank Acct                                                                                                0.00
  1015 -Reserve Account                                                                                      750.00
  1020 OLD Clearing                                                                                            0.00
  PFI First Community                                                                                          0.00
  Clearing                                                                                                     0.00
  PISF Inc. Transfer                                                                                           0.00
  PFI Cash - Transfer                                                                                          0.00
  Money Market                                                                                                 0.00
  Escrow Account                                                                                               0.00
  Fremont Checking Account                                                                                     0.00
  Interest Cash                                                                                                0.00
  Petty Cash                                                                                                   0.00
  Cash Hammondale                                                                                              0.00
  Cash 461                                                                                                     0.00
  Cash 501                                                                                                     0.00
  TOTAL CASH                                                                                               5,472.08

    RECEIVABLES
    Property Receivables                                                                                       0.00
    Loan Receivables                                                                                           0.00
    Other Receivables                                                                                          0.00
    Officer - Due to/from                                                                                      0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                           1,426.30
    A/R Other - Melissa B                                                                                      0.00
    A/R Other - People home equity                                                                             0.00
    A/R Collections                                                                                            0.00
    A/R Security Deposits                                                                                      0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                             1,426.30

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                    6,314.37
   Reserve - Improvements                                                                                     0.00
   Prepaid Maint. Contract                                                                                  241.40
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid Mortgage Interest                                                                                  0.00
   Prepaid Taxes                                                                                              0.00
   TOTAL RESERVES & PREPAIDS                                                                              6,555.77
  TOTAL CURRENT ASSETS                                                                                   13,454.15


           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1005 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                          0.00
    Land                                                                                               1,090,000.00
    Land - 501                                                                                                 0.00
    Land - PI 20 LLC                                                                                           0.00
    Land - 200 Gate 5                                                                                          0.00
    Land - Duffy                                                                                               0.00
    Land - 49 Ignacio                                                                                          0.00
    Land - 350 Ignacio Suite 200                                                                               0.00
    Land - PI 21 LLC                                                                                           0.00
    Land 30 Clay Court                                                                                         0.00
    Land - 690 DeLong                                                                                          0.00
    Building                                                                                           3,488,000.00
    Fixtures & Appliances                                                                                      0.00
    Improvements                                                                                               0.00
    Additional basis                                                                                           0.00
    Accum Depreciation                                                                                  -398,988.56
    Building - 501                                                                                             0.00
    Accum Depreciation Building - 501                                                                          0.00
    Building - PI 20                                                                                           0.00
    A/D Building PI 20                                                                                         0.00
    Building - 200 Gate 5                                                                                      0.00
    Open                                                                                                       0.00
    Accum Depreciation Gate 5                                                                                  0.00
    Buidling Duffy Place                                                                                       0.00
    Accum Depreciation Duffy Place                                                                             0.00
    Building 49 Ignacio                                                                                        0.00
    Accum Depreciation 49 Ignacio                                                                              0.00
    Building - Hammondale                                                                                      0.00
    Accum Depr Hammondale                                                                                      0.00
    350 Ignacio #200                                                                                           0.00
    A/D 350 Ignacio #200                                                                                       0.00
    350 Ignacio #101                                                                                           0.00
    A/D 350 Ignacio #101                                                                                       0.00
    Building - 30 Clay Ct.                                                                                     0.00
    A/D 30 Clay Ct.                                                                                            0.00
    Building 690 DeLong                                                                                        0.00
    A/D Building 690 DeLong                                                                                    0.00
    350 Ignacio #103                                                                                           0.00
    A/D 350 Ingacio #103                                                                                       0.00
    350 Ignacio #201                                                                                           0.00
    350 Ignacio # 203                                                                                          0.00
    A/D 350 Ignacio #203                                                                                       0.00
    350 Ignacio #100                                                                                           0.00
    A/D Ignacio #100                                                                                           0.00
    350 Ignacio #300                                                                                           0.00
    A/D 350 Ignacio #300                                                                                       0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1006 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  Furniture and Fixtures                                                                                       0.00
  A/D Furn. & Fixt.                                                                                            0.00
  Furniture & Fixt Hamm                                                                                        0.00
  Furniture & Fixt Gate                                                                                        0.00
  A/D Furn./Fixt. Hamm                                                                                         0.00
  A/D Furn./Fixt. Gate                                                                                         0.00
  Computers                                                                                                    0.00
  A/D Computers                                                                                                0.00
  A/V Equipment                                                                                                0.00
  Vehicles                                                                                                     0.00
  A/D Vehicles                                                                                                 0.00
Tenant Imp. 350 Ignacio                                                                                        0.00
  A/D Tenant Imp.                                                                                              0.00
Acum. Gain (Loss) Gate                                                                                         0.00
Accum. Gain (Loss) Hamm                                                                                        0.00
Accum. Gain (Loss) 501                                                                                         0.00
  Accum Gain Loss - 461                                                                                        0.00
  Accum Depreciation Fixed Assets                                                                              0.00
 NET FIXED ASSETS                                                                                     4,179,011.44

  ACQUISITION ASSETS
   Closing Costs                                                                                           7,323.10
   A/A Closing Costs                                                                                           0.00
   Syndication Costs                                                                                           0.00
   Loan Fees                                                                                              49,903.00
   Accum Amort Loan Fees                                                                                 -35,006.60
   Personal Property                                                                                     872,000.00
   Accum Depreciation Personal Property                                                                 -174,400.08
   Organization Costs                                                                                      6,437.24
   Accum Amort Organization Costs                                                                              0.00
  NET ACQUISITION ASSETS                                                                                 726,256.66

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                     0.00
   2001 Bathroom Improvements                                                                                  0.00
   2001 Kitchen Improvements                                                                                   0.00
   2001 Floor Improvements                                                                                     0.00
   2001 Window Improvements                                                                                    0.00
   2001 Building Improvements                                                                                  0.00
   2001 Roof Improvements                                                                                      0.00
   2001 Other Improvements                                                                                     0.00
   2002 Bathroom Improvements                                                                                  0.00
   2002 Kitchen Improvements                                                                                   0.00
   2002 Floor Improvements                                                                                     0.00
   2002 Window Improvements                                                                                    0.00
   2002 Building Improvements                                                                                  0.00
   2002 Roof Improvements                                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1007 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    2002 Other Improvements                                                                                    0.00
    2002 Improvement Salaries                                                                                  0.00
    2003 Bathroom Improvements                                                                                 0.00
    2003 Kitchen Improvements                                                                                  0.00
    2003 Floor Improvements                                                                                    0.00
    2003 Window Improvements                                                                                   0.00
    461-2003 Windows Improvements                                                                              0.00
    501-2003 Window Improvement                                                                                0.00
    2003 Building Improvements                                                                                 0.00
    461-2003 Building Improvements                                                                             0.00
    501-2003 Building Improvements                                                                             0.00
    2003 Roof Improvements                                                                                     0.00
    2003 Other Improvements                                                                                    0.00
    461-2003 Other Improvements                                                                                0.00
    501-2003 Other Improvements                                                                                0.00
    2004 Bathroom Improvements                                                                                 0.00
    2004 Kitchen Improvements                                                                                  0.00
    2004 Floor Improvements                                                                                    0.00
    461-2004 Floor Improvements                                                                                0.00
    501-2004 Floor Improvements                                                                                0.00
    2004 Window Improvements                                                                                   0.00
    461-2004 Window Improvements                                                                               0.00
    501-2004 Window Improvements                                                                               0.00
    2004 Building Improvements                                                                                 0.00
    2004 Roof Improvements                                                                                     0.00
    2004 Other Improvements                                                                                    0.00
    461-2004 Other Improvements                                                                                0.00
    501-2004 Other Improvements                                                                                0.00
    2005 Bathroom Improvements                                                                                 0.00
    2005 Kitchen Improvements                                                                                  0.00
    461-2005 Kitchen Improvements                                                                              0.00
    501-2005 Kitchen Improvements                                                                              0.00
    2005 Floor Improvements                                                                                    0.00
    461-2005 Floor Improvements                                                                                0.00
    501-2005 Floor Improvements                                                                                0.00
    2005 Window Improvements                                                                                   0.00
    2005 Building Improvements                                                                                 0.00
    2005 Roof Improvements                                                                                     0.00
    2005 Other Improvements                                                                                    0.00
    461-2005 Other Improvements                                                                                0.00
    501-2005 Other Improvements                                                                                0.00
    2005 Improvement Salaries                                                                                  0.00
    2006 Bathroom Improvements                                                                                 0.00
    2006 Kitchen Improvements                                                                                  0.00
    461-2006 Kitchen Improvements                                                                              0.00
    501-2006 Kitchen Improvements                                                                              0.00
    2006 Floor Improvements                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1008 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    461-2006 Floor Improvements                                                                                0.00
    501-2006 Floor Improvements                                                                                0.00
    2006 Window Improvements                                                                                   0.00
    2006 Building Improvements                                                                                 0.00
    461-2006 Building Improvements                                                                             0.00
    501-2006 Building Improvements                                                                             0.00
    2006 Roof Improvements                                                                                     0.00
    2006 Other Improvements                                                                                    0.00
    2007 Bathroom Improvements                                                                                 0.00
    461-2007 Bathroom Improvements                                                                             0.00
    501-2007 Bathroom Improvements                                                                             0.00
    2007 Kitchen Improvements                                                                                  0.00
    2007 Floor Improvements                                                                                    0.00
    461-2007 Floor Improvements                                                                                0.00
    501-2007 Floor Improvements                                                                                0.00
    2007 Window Improvements                                                                                   0.00
    2007 Building Improvements                                                                                 0.00
    461-2007 Building Improvements                                                                             0.00
    501-2007 Building Improvements                                                                             0.00
    2007 Roof Improvements                                                                                     0.00
    2007 Other Improvements                                                                                    0.00
    461-2007 Other Improvements                                                                                0.00
    501-2007 Other Improvements                                                                                0.00
    2008 Bathroom Improvements                                                                                 0.00
    461-2008 Bathrooms Improvements                                                                            0.00
    501-2008 Bathroom Improvements                                                                             0.00
    2008 Kitchen Improvements                                                                                  0.00
    461-2008 Kitchen Improvements                                                                              0.00
    501-2008 Kitchen Improvements                                                                              0.00
    2008 Floor Improvements                                                                                    0.00
    461-2008 Floor Improvements                                                                                0.00
    501-2008 Floor Improvements                                                                                0.00
    2008 Window Improvements                                                                                   0.00
    2008 Building Improvements                                                                                 0.00
    2008 Roof Improvements                                                                                     0.00
    2008 Other Improvements                                                                                    0.00
    461-2008 Other Improvements                                                                                0.00
    501-2008 Other Improvements                                                                                0.00
    2009 Bathroom Improvements                                                                                 0.00
    2009 Kitchen Improvements                                                                                  0.00
    2009 Floor Improvements                                                                                    0.00
    2009 Window Improvements                                                                                   0.00
    2009 Building Improvements                                                                                 0.00
    2009 Roof Improvements                                                                                     0.00
    2009 Other Improvements                                                                                    0.00
    461-2009 Other Improvements                                                                                0.00
    501-2009 Other Improvements                                                                                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1009 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   2010 Other Improvements                                                                                     0.00
   2011 Other Improvements                                                                                     0.00
   2012 Other Improvements                                                                                     0.00
   2013 Other Improvements                                                                                     0.00
   2013-Roof Improvement                                                                                       0.00
   2014 Other Improvements                                                                                     0.00
   2014 T/O Misc. Expense                                                                                      0.00
   2014 T/O Materials                                                                                          0.00
   2014 T/O Outside Vendor                                                                                     0.00
   2014 - Roof                                                                                                 0.00
   2015 Other Improvements                                                                                     0.00
   T/O Misc. Exp.                                                                                              0.00
   2015 T/O Materiales                                                                                         0.00
   T/O Outside Vendor                                                                                          0.00
   2016 Other Improvements                                                                                   800.00
   2016 T/O Misc. Exp.                                                                                         0.00
   2016 T/O Materials                                                                                          0.00
   2016 T/O outside vendors                                                                                    0.00
   2016 Hills Assessments                                                                                      0.00
   2017 Other Improvements                                                                               52,086.05
   2017 T/O Misc. Exp.                                                                                         0.00
   2017 T/O Materials                                                                                          0.00
   2017 T/O Outside Vendor                                                                                     0.00
   2017 Hills Assessments                                                                                      0.00
   2018 Other Improvements                                                                               88,218.01
   2018 T/O Misc. Exp.                                                                                         0.00
   2018 T/O Materials                                                                                         47.32
   2018 T/O Outside Vendor                                                                                 9,005.00
   2018 Hills Assessments                                                                                      0.00
   2019 Other Improvements                                                                               38,909.10
   2019 T/O Misc. Exp.                                                                                         0.00
   2019 T/O Materials                                                                                      1,891.00
   2019 T/O Outside Vendor                                                                               19,147.00
   2019 Hills Assessments                                                                                      0.00
   2020 Other Improvements                                                                                     0.00
   2020 T/O Misc. Exp.                                                                                         0.00
   2020 T/O Materials                                                                                          0.00
   2020 T/O Outside Vendor                                                                                     0.00
   2020 Hills Assessments                                                                                      0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                            210,103.48
   Accum Deprec - Capital Improvements                                                                   81,870.16
  NET CAPITALIZED IMPROVEMENTS                                                                          128,233.32

  OTHER ASSETS
   Security Deposits                                                                                           0.00
   Investment - LLC 21                                                                                         0.00
   Investment - LLC 24                                                                                         0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1010 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    Investment - LLC 27                                                                                        0.00
    Investment - LLC 28                                                                                        0.00
    Investment - LLC 29                                                                                        0.00
    Investment - LLC 25                                                                                        0.00
    Investment - LLC 26                                                                                        0.00
    Investment - LLC 31                                                                                        0.00
    Investment - LLC 34                                                                                        0.00
    Investment - LLC 35                                                                                        0.00
    Investment - LLC 36                                                                                        0.00
    Investment LLC 37                                                                                          0.00
    Investment LLC 38                                                                                          0.00
    Investment - LLC 39                                                                                        0.00
    Investment - LLC 40                                                                                        0.00
    Investment - LLC 41                                                                                        0.00
    Investment - LLC 42                                                                                        0.00
    Investment - LLC 43                                                                                        0.00
                                                                                                               0.00
    investment - LLC 45                                                                                        0.00
    Investment in 48                                                                                           0.00
    BofA Teller Rental                                                                                         0.00
    Investment - 16914                                                                                         0.00
    Investment - Rafael Gardens                                                                                0.00
    Investment - 1129 3rd Street                                                                               0.00
    LP Units                                                                                                   0.00
    Investment - US Performing Arts                                                                            0.00
    Investment - Marin CoWork                                                                                  0.00
    Limited Liability Companies                                                                                0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                      0.00
   Duffy Due to/from                                                                                           0.00
   PISF III                                                                                                    0.00
   PISF IV                                                                                                     0.00
   PISF VI                                                                                                     0.00
   PISF VII                                                                                                    0.00
   PISF IX                                                                                                     0.00
   PISF XI                                                                                                     0.00
   PISF XII                                                                                                    0.00
   PISF XIII                                                                                                   0.00
   PISF XIV                                                                                                    0.00
   PISF XV                                                                                                     0.00
   PISF XVI                                                                                                    0.00
   PISF XVII                                                                                                   0.00
   PISF XVIII                                                                                                  0.00
   461 Due To/From                                                                                             0.00
   501 Due/To From                                                                                             0.00
   Hammondale Due To/From                                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1011 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    21 Due/to From                                                                                             0.00
    In process Lease litigation                                                                                0.00
    LLC 20                                                                                                     0.00
    LLC 21                                                                                                     0.00
    LLC 22                                                                                                     0.00
    LLC 23                                                                                                     0.00
    LLC 24                                                                                                     0.00
    LLC 25                                                                                                     0.00
    LLC 26                                                                                                     0.00
    LLC 27                                                                                                     0.00
    LLC 28                                                                                                     0.00
    LLC 29                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 31                                                                                                     0.00
    LLC 32                                                                                                     0.00
    LLC 33                                                                                                     0.00
    LLC 34                                                                                                     0.00
    LLC 35                                                                                                     0.00
    LLC 36                                                                                                     0.00
    LLC 37                                                                                                     0.00
    LLC 38                                                                                                     0.00
    LLC 39                                                                                                     0.00
    LLC 40                                                                                                     0.00
    LLC 41                                                                                                     0.00
    LLC 42                                                                                                     0.00
    LLC 43                                                                                                     0.00
    LLC 44                                                                                                     0.00
    LLC 45                                                                                                     0.00
    LLC 46                                                                                                     0.00
    LLC 47                                                                                                     0.00
    LLC 48                                                                                                     0.00
    Due to/from LLC 49                                                                                         0.00
    PI LLC 50                                                                                                  0.00
    PI 51 LLC                                                                                                  0.00
    Due to/from Gate 5                                                                                         0.00
    PV 1 Due to/from                                                                                           0.00
    885 Due to/from                                                                                            0.00
    107 Due to/from                                                                                            0.00
    481 Due to/from                                                                                            0.00
    515 Due to/from                                                                                            0.00
    300 Due to/From PISF                                                                                       0.00
    Paul Drive Due to/from                                                                                     0.00
    353 BMK due to/from                                                                                        0.00
    49 Ignacio due to/from                                                                                     0.00
    Due To/From GP                                                                                             0.00
    Due To/From 16914                                                                                          0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1012 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   Due To/From PISF, Inc.                                                                                      0.00
   Due To/From PIM                                                                                             0.00
   Note Receivable                                                                                             0.00
   7200 Redwood Due to/From                                                                                    0.00
   355 Due to / from                                                                                           0.00
   Due to/from 350 Ignacio Assoc.                                                                              0.00
   1222 Due to/from                                                                                            0.00
   419 Prospect due to/from                                                                                    0.00
TOTAL ASSETS                                                                                          5,046,955.57
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                        1,193.52
   Deferred Revenue                                                                                            0.00
   Unearned Rent                                                                                           2,693.50
   FTB Taxes Payable                                                                                           0.00
   PPP Loan                                                                                                    0.00
   Property Tax Payable                                                                                        0.00
   Insurance Payable                                                                                           0.00
   Accrued Expenses                                                                                            0.00
  TOTAL CURRENT LIABILITIES                                                                                3,887.02

  LONG TERM LIABILITIES
   Notes Payable                                                                                               0.00
   Notes Payable LLC 48                                                                                        0.00
   Deed of Trust Payable                                                                                       0.00
   Accrued Interest                                                                                            0.00
   Security Deposits Liability                                                                            39,381.74
   Security Deposit Clearing                                                                                   0.00
   Pet Deposit Payable                                                                                         0.00
   Unearned Income                                                                                             0.00
   Mortgage Payable                                                                                    3,249,750.68
   1st Mortgage 461                                                                                            0.00
   2nd Mortgage 461                                                                                            0.00
   1st Mortgage 501                                                                                            0.00
   1st Deed 350, Suite 201                                                                                     0.00
   2nd Deed 350, Suite 201                                                                                     0.00
   1st Deed 350, Suite 200                                                                                     0.00
   First Mortgage 350 Suite 203                                                                                0.00
   1st Deed 350 Suites 101, 103                                                                                0.00
   Other Liabilities                                                                                           0.00
   Accum K-1 Losses                                                                                            0.00
   1st Mortgage Gate 5                                                                                         0.00
   2nd Deed Gate 5                                                                                             0.00
   1st Mortgage Duffy Place                                                                                    0.00
   2nd Deed Duffy Place                                                                                        0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1013 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
1st Mortgage 49 Ignacio                                                                                        0.00
   2nd Deed 49 Ignacio                                                                                         0.00
 TOTAL LONG TERM LIABILITIES                                                                          3,289,132.42
 TOTAL LIABILITIES                                                                                    3,293,019.44

  EQUITY
    Common Stock                                                                                               0.00
    Capital Contributions                                                                              2,700,000.00
    Capital Receivable                                                                                         0.00
    Less: Repurchased Units                                                                                    0.00
    TIC Ownership                                                                                              0.00
    L.P. Distributions                                                                                         0.00
    G.P. Distributions                                                                                         0.00
    Premium on Repurch Units                                                                                   0.00
    Previous Period Adjmts                                                                                     0.00
    Member Distribution                                                                                 -694,284.00
    Dist. 38 to 20                                                                                             0.00
    Dist. 38 to 21                                                                                             0.00
Dist. 37 to 22                                                                                                 0.00
    Inter Co. PFI - PV1                                                                                        0.00
    Inter Co PFI - Gate 5                                                                                      0.00
    Inter Co PFI - Duffy                                                                                       0.00
    Inter Co PFI - Hamm                                                                                        0.00
    Inter Co PFI - 107                                                                                         0.00
    Inter Co PFI - 461                                                                                         0.00
    Inter Co PFI - 501                                                                                         0.00
    Inter Co PFI - 49                                                                                          0.00
    Inter Co PFI - 885                                                                                         0.00
    Inter Co. PFI - 515                                                                                        0.00
    Inter-Co PFI - 355                                                                                         0.00
    InterCo PFI - 7200                                                                                         0.00
    InterCo PFI-117                                                                                            0.00
    InterCo PFI - 7 Merry                                                                                      0.00
    InterCo PFI - 16914                                                                                        0.00
    InterCo PFI - Paul                                                                                         0.00
    InterCo PFI - 353                                                                                          0.00
    InterCo PFI - 1506                                                                                         0.00
    InterCo PFI - 1222                                                                                         0.00
    InterCo PFI - 419                                                                                          0.00
    Inter Co PFI - 19 Merrydale                                                                                0.00
    Inter Co PFI - 1129                                                                                        0.00
    Inter Co PFI - 1315                                                                                        0.00
    Inter-Co. PFI - 1732                                                                                       0.00
    Inter-Co PFI-390                                                                                           0.00
    Inter Co PFI-santaland                                                                                     0.00
    Retained Earnings                                                                                   -105,737.50
    Retained Earingins - Owned Properties                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1014 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  K1-Losses                                                                                                    0.00
  Net Income (Loss) Current                                                                             -146,042.37
  Appliance Depreciation                                                                                       0.00
  TOTAL EQUITY                                                                                        1,753,936.13
TOTAL LIABILITIES & EQUITY                                                                            5,046,955.57

  Total of All                                                                                                 0.00




           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1015 01, 2020
                                                           of 2121                                         06:41 PM
032-Northgate Business Center (32)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                        12,460.69
  461 Bank Acct                                                                                               0.00
  501 Bank Acct                                                                                               0.00
  1015 -Reserve Account                                                                                     750.00
  1020 OLD Clearing                                                                                           0.00
  PFI First Community                                                                                         0.00
  Clearing                                                                                                    0.00
  PISF Inc. Transfer                                                                                          0.00
  PFI Cash - Transfer                                                                                         0.00
  Money Market                                                                                                0.00
  Escrow Account                                                                                              0.00
  Fremont Checking Account                                                                                    0.00
  Interest Cash                                                                                               0.00
  Petty Cash                                                                                                  0.00
  Cash Hammondale                                                                                             0.00
  Cash 461                                                                                                    0.00
  Cash 501                                                                                                    0.00
  TOTAL CASH                                                                                             13,210.69

    RECEIVABLES
    Property Receivables                                                                                       0.00
    Loan Receivables                                                                                           0.00
    Other Receivables                                                                                          0.00
    Officer - Due to/from                                                                                      0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                             71.46
    A/R Other - Melissa B                                                                                     0.00
    A/R Other - People home equity                                                                            0.00
    A/R Collections                                                                                           0.00
    A/R Security Deposits                                                                                     0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                               71.46

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                    9,643.21
   Reserve - Improvements                                                                                     0.00
   Prepaid Maint. Contract                                                                                1,127.52
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid Mortgage Interest                                                                                  0.00
   Prepaid Taxes                                                                                              0.00
   TOTAL RESERVES & PREPAIDS                                                                             10,770.73
  TOTAL CURRENT ASSETS                                                                                   24,052.88


           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1016 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                          0.00
    Land                                                                                               1,090,000.00
    Land - 501                                                                                                 0.00
    Land - PI 20 LLC                                                                                           0.00
    Land - 200 Gate 5                                                                                          0.00
    Land - Duffy                                                                                               0.00
    Land - 49 Ignacio                                                                                          0.00
    Land - 350 Ignacio Suite 200                                                                               0.00
    Land - PI 21 LLC                                                                                           0.00
    Land 30 Clay Court                                                                                         0.00
    Land - 690 DeLong                                                                                          0.00
    Building                                                                                           3,488,000.00
    Fixtures & Appliances                                                                                      0.00
    Improvements                                                                                               0.00
    Additional basis                                                                                           0.00
    Accum Depreciation                                                                                  -463,753.82
    Building - 501                                                                                             0.00
    Accum Depreciation Building - 501                                                                          0.00
    Building - PI 20                                                                                           0.00
    A/D Building PI 20                                                                                         0.00
    Building - 200 Gate 5                                                                                      0.00
    Open                                                                                                       0.00
    Accum Depreciation Gate 5                                                                                  0.00
    Buidling Duffy Place                                                                                       0.00
    Accum Depreciation Duffy Place                                                                             0.00
    Building 49 Ignacio                                                                                        0.00
    Accum Depreciation 49 Ignacio                                                                              0.00
    Building - Hammondale                                                                                      0.00
    Accum Depr Hammondale                                                                                      0.00
    350 Ignacio #200                                                                                           0.00
    A/D 350 Ignacio #200                                                                                       0.00
    350 Ignacio #101                                                                                           0.00
    A/D 350 Ignacio #101                                                                                       0.00
    Building - 30 Clay Ct.                                                                                     0.00
    A/D 30 Clay Ct.                                                                                            0.00
    Building 690 DeLong                                                                                        0.00
    A/D Building 690 DeLong                                                                                    0.00
    350 Ignacio #103                                                                                           0.00
    A/D 350 Ingacio #103                                                                                       0.00
    350 Ignacio #201                                                                                           0.00
    350 Ignacio # 203                                                                                          0.00
    A/D 350 Ignacio #203                                                                                       0.00
    350 Ignacio #100                                                                                           0.00
    A/D Ignacio #100                                                                                           0.00
    350 Ignacio #300                                                                                           0.00
    A/D 350 Ignacio #300                                                                                       0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1017 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
  Furniture and Fixtures                                                                                       0.00
  A/D Furn. & Fixt.                                                                                            0.00
  Furniture & Fixt Hamm                                                                                        0.00
  Furniture & Fixt Gate                                                                                        0.00
  A/D Furn./Fixt. Hamm                                                                                         0.00
  A/D Furn./Fixt. Gate                                                                                         0.00
  Computers                                                                                                    0.00
  A/D Computers                                                                                                0.00
  A/V Equipment                                                                                                0.00
  Vehicles                                                                                                     0.00
  A/D Vehicles                                                                                                 0.00
Tenant Imp. 350 Ignacio                                                                                        0.00
  A/D Tenant Imp.                                                                                              0.00
Acum. Gain (Loss) Gate                                                                                         0.00
Accum. Gain (Loss) Hamm                                                                                        0.00
Accum. Gain (Loss) 501                                                                                         0.00
  Accum Gain Loss - 461                                                                                        0.00
  Accum Depreciation Fixed Assets                                                                              0.00
 NET FIXED ASSETS                                                                                     4,114,246.18

  ACQUISITION ASSETS
   Closing Costs                                                                                           7,323.10
   A/A Closing Costs                                                                                           0.00
   Syndication Costs                                                                                           0.00
   Loan Fees                                                                                              49,903.00
   Accum Amort Loan Fees                                                                                 -36,454.90
   Personal Property                                                                                     872,000.00
   Accum Depreciation Personal Property                                                                 -225,266.77
   Organization Costs                                                                                      6,437.24
   Accum Amort Organization Costs                                                                              0.00
  NET ACQUISITION ASSETS                                                                                 673,941.67

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                     0.00
   2001 Bathroom Improvements                                                                                  0.00
   2001 Kitchen Improvements                                                                                   0.00
   2001 Floor Improvements                                                                                     0.00
   2001 Window Improvements                                                                                    0.00
   2001 Building Improvements                                                                                  0.00
   2001 Roof Improvements                                                                                      0.00
   2001 Other Improvements                                                                                     0.00
   2002 Bathroom Improvements                                                                                  0.00
   2002 Kitchen Improvements                                                                                   0.00
   2002 Floor Improvements                                                                                     0.00
   2002 Window Improvements                                                                                    0.00
   2002 Building Improvements                                                                                  0.00
   2002 Roof Improvements                                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1018 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    2002 Other Improvements                                                                                    0.00
    2002 Improvement Salaries                                                                                  0.00
    2003 Bathroom Improvements                                                                                 0.00
    2003 Kitchen Improvements                                                                                  0.00
    2003 Floor Improvements                                                                                    0.00
    2003 Window Improvements                                                                                   0.00
    461-2003 Windows Improvements                                                                              0.00
    501-2003 Window Improvement                                                                                0.00
    2003 Building Improvements                                                                                 0.00
    461-2003 Building Improvements                                                                             0.00
    501-2003 Building Improvements                                                                             0.00
    2003 Roof Improvements                                                                                     0.00
    2003 Other Improvements                                                                                    0.00
    461-2003 Other Improvements                                                                                0.00
    501-2003 Other Improvements                                                                                0.00
    2004 Bathroom Improvements                                                                                 0.00
    2004 Kitchen Improvements                                                                                  0.00
    2004 Floor Improvements                                                                                    0.00
    461-2004 Floor Improvements                                                                                0.00
    501-2004 Floor Improvements                                                                                0.00
    2004 Window Improvements                                                                                   0.00
    461-2004 Window Improvements                                                                               0.00
    501-2004 Window Improvements                                                                               0.00
    2004 Building Improvements                                                                                 0.00
    2004 Roof Improvements                                                                                     0.00
    2004 Other Improvements                                                                                    0.00
    461-2004 Other Improvements                                                                                0.00
    501-2004 Other Improvements                                                                                0.00
    2005 Bathroom Improvements                                                                                 0.00
    2005 Kitchen Improvements                                                                                  0.00
    461-2005 Kitchen Improvements                                                                              0.00
    501-2005 Kitchen Improvements                                                                              0.00
    2005 Floor Improvements                                                                                    0.00
    461-2005 Floor Improvements                                                                                0.00
    501-2005 Floor Improvements                                                                                0.00
    2005 Window Improvements                                                                                   0.00
    2005 Building Improvements                                                                                 0.00
    2005 Roof Improvements                                                                                     0.00
    2005 Other Improvements                                                                                    0.00
    461-2005 Other Improvements                                                                                0.00
    501-2005 Other Improvements                                                                                0.00
    2005 Improvement Salaries                                                                                  0.00
    2006 Bathroom Improvements                                                                                 0.00
    2006 Kitchen Improvements                                                                                  0.00
    461-2006 Kitchen Improvements                                                                              0.00
    501-2006 Kitchen Improvements                                                                              0.00
    2006 Floor Improvements                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1019 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    461-2006 Floor Improvements                                                                                0.00
    501-2006 Floor Improvements                                                                                0.00
    2006 Window Improvements                                                                                   0.00
    2006 Building Improvements                                                                                 0.00
    461-2006 Building Improvements                                                                             0.00
    501-2006 Building Improvements                                                                             0.00
    2006 Roof Improvements                                                                                     0.00
    2006 Other Improvements                                                                                    0.00
    2007 Bathroom Improvements                                                                                 0.00
    461-2007 Bathroom Improvements                                                                             0.00
    501-2007 Bathroom Improvements                                                                             0.00
    2007 Kitchen Improvements                                                                                  0.00
    2007 Floor Improvements                                                                                    0.00
    461-2007 Floor Improvements                                                                                0.00
    501-2007 Floor Improvements                                                                                0.00
    2007 Window Improvements                                                                                   0.00
    2007 Building Improvements                                                                                 0.00
    461-2007 Building Improvements                                                                             0.00
    501-2007 Building Improvements                                                                             0.00
    2007 Roof Improvements                                                                                     0.00
    2007 Other Improvements                                                                                    0.00
    461-2007 Other Improvements                                                                                0.00
    501-2007 Other Improvements                                                                                0.00
    2008 Bathroom Improvements                                                                                 0.00
    461-2008 Bathrooms Improvements                                                                            0.00
    501-2008 Bathroom Improvements                                                                             0.00
    2008 Kitchen Improvements                                                                                  0.00
    461-2008 Kitchen Improvements                                                                              0.00
    501-2008 Kitchen Improvements                                                                              0.00
    2008 Floor Improvements                                                                                    0.00
    461-2008 Floor Improvements                                                                                0.00
    501-2008 Floor Improvements                                                                                0.00
    2008 Window Improvements                                                                                   0.00
    2008 Building Improvements                                                                                 0.00
    2008 Roof Improvements                                                                                     0.00
    2008 Other Improvements                                                                                    0.00
    461-2008 Other Improvements                                                                                0.00
    501-2008 Other Improvements                                                                                0.00
    2009 Bathroom Improvements                                                                                 0.00
    2009 Kitchen Improvements                                                                                  0.00
    2009 Floor Improvements                                                                                    0.00
    2009 Window Improvements                                                                                   0.00
    2009 Building Improvements                                                                                 0.00
    2009 Roof Improvements                                                                                     0.00
    2009 Other Improvements                                                                                    0.00
    461-2009 Other Improvements                                                                                0.00
    501-2009 Other Improvements                                                                                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1020 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
   2010 Other Improvements                                                                                     0.00
   2011 Other Improvements                                                                                     0.00
   2012 Other Improvements                                                                                     0.00
   2013 Other Improvements                                                                                     0.00
   2013-Roof Improvement                                                                                       0.00
   2014 Other Improvements                                                                                     0.00
   2014 T/O Misc. Expense                                                                                      0.00
   2014 T/O Materials                                                                                          0.00
   2014 T/O Outside Vendor                                                                                     0.00
   2014 - Roof                                                                                                 0.00
   2015 Other Improvements                                                                                     0.00
   T/O Misc. Exp.                                                                                              0.00
   2015 T/O Materiales                                                                                         0.00
   T/O Outside Vendor                                                                                          0.00
   2016 Other Improvements                                                                                   800.00
   2016 T/O Misc. Exp.                                                                                         0.00
   2016 T/O Materials                                                                                          0.00
   2016 T/O outside vendors                                                                                    0.00
   2016 Hills Assessments                                                                                      0.00
   2017 Other Improvements                                                                               52,086.05
   2017 T/O Misc. Exp.                                                                                         0.00
   2017 T/O Materials                                                                                          0.00
   2017 T/O Outside Vendor                                                                                     0.00
   2017 Hills Assessments                                                                                      0.00
   2018 Other Improvements                                                                               88,218.01
   2018 T/O Misc. Exp.                                                                                         0.00
   2018 T/O Materials                                                                                         47.32
   2018 T/O Outside Vendor                                                                                 9,005.00
   2018 Hills Assessments                                                                                      0.00
   2019 Other Improvements                                                                               38,909.10
   2019 T/O Misc. Exp.                                                                                         0.00
   2019 T/O Materials                                                                                      1,891.00
   2019 T/O Outside Vendor                                                                               19,147.00
   2019 Hills Assessments                                                                                      0.00
   2020 Other Improvements                                                                               57,410.00
   2020 T/O Misc. Exp.                                                                                         0.00
   2020 T/O Materials                                                                                        959.81
   2020 T/O Outside Vendor                                                                                 6,882.00
   2020 Hills Assessments                                                                                      0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                            275,355.29
   Accum Deprec - Capital Improvements                                                                   95,521.14
  NET CAPITALIZED IMPROVEMENTS                                                                          179,834.15

  OTHER ASSETS
   Security Deposits                                                                                           0.00
   Investment - LLC 21                                                                                         0.00
   Investment - LLC 24                                                                                         0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1021 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    Investment - LLC 27                                                                                        0.00
    Investment - LLC 28                                                                                        0.00
    Investment - LLC 29                                                                                        0.00
    Investment - LLC 25                                                                                        0.00
    Investment - LLC 26                                                                                        0.00
    Investment - LLC 31                                                                                        0.00
    Investment - LLC 34                                                                                        0.00
    Investment - LLC 35                                                                                        0.00
    Investment - LLC 36                                                                                        0.00
    Investment LLC 37                                                                                          0.00
    Investment LLC 38                                                                                          0.00
    Investment - LLC 39                                                                                        0.00
    Investment - LLC 40                                                                                        0.00
    Investment - LLC 41                                                                                        0.00
    Investment - LLC 42                                                                                        0.00
    Investment - LLC 43                                                                                        0.00
                                                                                                               0.00
    investment - LLC 45                                                                                        0.00
    Investment in 48                                                                                           0.00
    BofA Teller Rental                                                                                         0.00
    Investment - 16914                                                                                         0.00
    Investment - Rafael Gardens                                                                                0.00
    Investment - 1129 3rd Street                                                                               0.00
    LP Units                                                                                                   0.00
    Investment - US Performing Arts                                                                            0.00
    Investment - Marin CoWork                                                                                  0.00
    Limited Liability Companies                                                                                0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                      0.00
   Duffy Due to/from                                                                                           0.00
   PISF III                                                                                                    0.00
   PISF IV                                                                                                     0.00
   PISF VI                                                                                                     0.00
   PISF VII                                                                                                    0.00
   PISF IX                                                                                                     0.00
   PISF XI                                                                                                     0.00
   PISF XII                                                                                                    0.00
   PISF XIII                                                                                                   0.00
   PISF XIV                                                                                                    0.00
   PISF XV                                                                                                     0.00
   PISF XVI                                                                                                    0.00
   PISF XVII                                                                                                   0.00
   PISF XVIII                                                                                                  0.00
   461 Due To/From                                                                                             0.00
   501 Due/To From                                                                                             0.00
   Hammondale Due To/From                                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1022 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    21 Due/to From                                                                                             0.00
    In process Lease litigation                                                                                0.00
    LLC 20                                                                                                     0.00
    LLC 21                                                                                                     0.00
    LLC 22                                                                                                     0.00
    LLC 23                                                                                                     0.00
    LLC 24                                                                                                     0.00
    LLC 25                                                                                                     0.00
    LLC 26                                                                                                     0.00
    LLC 27                                                                                                     0.00
    LLC 28                                                                                                     0.00
    LLC 29                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 31                                                                                                     0.00
    LLC 32                                                                                                     0.00
    LLC 33                                                                                                     0.00
    LLC 34                                                                                                     0.00
    LLC 35                                                                                                     0.00
    LLC 36                                                                                                     0.00
    LLC 37                                                                                                     0.00
    LLC 38                                                                                                     0.00
    LLC 39                                                                                                     0.00
    LLC 40                                                                                                     0.00
    LLC 41                                                                                                     0.00
    LLC 42                                                                                                     0.00
    LLC 43                                                                                                     0.00
    LLC 44                                                                                                     0.00
    LLC 45                                                                                                     0.00
    LLC 46                                                                                                     0.00
    LLC 47                                                                                                     0.00
    LLC 48                                                                                                     0.00
    Due to/from LLC 49                                                                                         0.00
    PI LLC 50                                                                                                  0.00
    PI 51 LLC                                                                                                  0.00
    Due to/from Gate 5                                                                                         0.00
    PV 1 Due to/from                                                                                           0.00
    885 Due to/from                                                                                            0.00
    107 Due to/from                                                                                            0.00
    481 Due to/from                                                                                            0.00
    515 Due to/from                                                                                            0.00
    300 Due to/From PISF                                                                                       0.00
    Paul Drive Due to/from                                                                                     0.00
    353 BMK due to/from                                                                                        0.00
    49 Ignacio due to/from                                                                                     0.00
    Due To/From GP                                                                                      -129,000.00
    Due To/From 16914                                                                                          0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1023 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
   Due To/From PISF, Inc.                                                                                      0.00
   Due To/From PIM                                                                                             0.00
   Note Receivable                                                                                             0.00
   7200 Redwood Due to/From                                                                                    0.00
   355 Due to / from                                                                                           0.00
   Due to/from 350 Ignacio Assoc.                                                                              0.00
   1222 Due to/from                                                                                            0.00
   419 Prospect due to/from                                                                                    0.00
 TOTAL LONG TERM RECEIVABLES                                                                            -129,000.00
TOTAL ASSETS                                                                                          4,863,074.88
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                      15,911.45
   Deferred Revenue                                                                                           0.00
   Unearned Rent                                                                                          1,865.62
   FTB Taxes Payable                                                                                          0.00
   PPP Loan                                                                                                   0.00
   Property Tax Payable                                                                                   5,863.57
   Insurance Payable                                                                                          0.00
   Accrued Expenses                                                                                           0.00
  TOTAL CURRENT LIABILITIES                                                                              23,640.64

  LONG TERM LIABILITIES
   Notes Payable                                                                                               0.00
   Notes Payable LLC 48                                                                                        0.00
   Deed of Trust Payable                                                                                       0.00
   Accrued Interest                                                                                            0.00
   Security Deposits Liability                                                                            38,681.99
   Security Deposit Clearing                                                                                   0.00
   Pet Deposit Payable                                                                                         0.00
   Unearned Income                                                                                             0.00
   Mortgage Payable                                                                                    3,215,910.62
   1st Mortgage 461                                                                                            0.00
   2nd Mortgage 461                                                                                            0.00
   1st Mortgage 501                                                                                            0.00
   1st Deed 350, Suite 201                                                                                     0.00
   2nd Deed 350, Suite 201                                                                                     0.00
   1st Deed 350, Suite 200                                                                                     0.00
   First Mortgage 350 Suite 203                                                                                0.00
   1st Deed 350 Suites 101, 103                                                                                0.00
   Other Liabilities                                                                                           0.00
   Accum K-1 Losses                                                                                            0.00
   1st Mortgage Gate 5                                                                                         0.00
   2nd Deed Gate 5                                                                                             0.00
   1st Mortgage Duffy Place                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1024 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
   2nd Deed Duffy Place                                                                                        0.00
1st Mortgage 49 Ignacio                                                                                        0.00
   2nd Deed 49 Ignacio                                                                                         0.00
 TOTAL LONG TERM LIABILITIES                                                                          3,254,592.61
 TOTAL LIABILITIES                                                                                    3,278,233.25

  EQUITY
    Common Stock                                                                                               0.00
    Capital Contributions                                                                              2,700,000.00
    Capital Receivable                                                                                         0.00
    Less: Repurchased Units                                                                                    0.00
    TIC Ownership                                                                                              0.00
    L.P. Distributions                                                                                         0.00
    G.P. Distributions                                                                                         0.00
    Premium on Repurch Units                                                                                   0.00
    Previous Period Adjmts                                                                                  -810.77
    Member Distribution                                                                                 -792,641.00
    Dist. 38 to 20                                                                                             0.00
    Dist. 38 to 21                                                                                             0.00
Dist. 37 to 22                                                                                                 0.00
    Inter Co. PFI - PV1                                                                                        0.00
    Inter Co PFI - Gate 5                                                                                      0.00
    Inter Co PFI - Duffy                                                                                       0.00
    Inter Co PFI - Hamm                                                                                        0.00
    Inter Co PFI - 107                                                                                         0.00
    Inter Co PFI - 461                                                                                         0.00
    Inter Co PFI - 501                                                                                         0.00
    Inter Co PFI - 49                                                                                          0.00
    Inter Co PFI - 885                                                                                         0.00
    Inter Co. PFI - 515                                                                                        0.00
    Inter-Co PFI - 355                                                                                         0.00
    InterCo PFI - 7200                                                                                         0.00
    InterCo PFI-117                                                                                            0.00
    InterCo PFI - 7 Merry                                                                                      0.00
    InterCo PFI - 16914                                                                                        0.00
    InterCo PFI - Paul                                                                                         0.00
    InterCo PFI - 353                                                                                          0.00
    InterCo PFI - 1506                                                                                         0.00
    InterCo PFI - 1222                                                                                         0.00
    InterCo PFI - 419                                                                                          0.00
    Inter Co PFI - 19 Merrydale                                                                                0.00
    Inter Co PFI - 1129                                                                                        0.00
    Inter Co PFI - 1315                                                                                        0.00
    Inter-Co. PFI - 1732                                                                                       0.00
    Inter-Co PFI-390                                                                                           0.00
    Inter Co PFI-santaland                                                                                     0.00
    Retained Earnings                                                                                   -251,779.87
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1025 01, 2020
                                                           of 2121                                         06:42 PM
032-Northgate Business Center (32)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
  Retained Earingins - Owned Properties                                                                        0.00
  K1-Losses                                                                                                    0.00
  Net Income (Loss) Current                                                                              -69,926.73
  Appliance Depreciation                                                                                       0.00
  TOTAL EQUITY                                                                                        1,584,841.63
TOTAL LIABILITIES & EQUITY                                                                            4,863,074.88

  Total of All                                                                                                 0.00




           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1026 01, 2020
                                                           of 2121                                         06:42 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 32, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1027
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
032-Northgate Business Center (32)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Investment 16914                                  0.00              0.00                0.00                 0.00
   open                                              0.00              0.00                0.00                 0.00
   22 Due/to From                                    0.00              0.00                0.00                 0.00
INCOME
  Rent Income                                   725,243.48            98.91         725,243.48                98.91
  Prepaid Rental Income                               0.00             0.00               0.00                 0.00
  Parking Fees                                        0.00             0.00               0.00                 0.00
  Pet Rent                                            0.00             0.00               0.00                 0.00
  Laundry income                                      0.00             0.00               0.00                 0.00
  Commercial Recovery Income                      4,677.12             0.64           4,677.12                 0.64
  Prior Year Recovery Income                      2,776.89             0.38           2,776.89                 0.38
  Utility Income                                   -984.00            -0.13            -984.00                -0.13
  Storage Income                                  1,550.00             0.21           1,550.00                 0.21
  Association Fees                                    0.00             0.00               0.00                 0.00
  Management Fee Income                               0.00             0.00               0.00                 0.00
  Outside Management Income                           0.00             0.00               0.00                 0.00
  Admin Fee Income                                    0.00             0.00               0.00                 0.00
  Interest Income                                     0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                             0.00             0.00               0.00                 0.00
  Accounting Fees                                     0.00             0.00               0.00                 0.00
  G.P. Fee Income                                     0.00             0.00               0.00                 0.00
  LLC Distribution Income                             0.00             0.00               0.00                 0.00
  Partnership Income                                  0.00             0.00               0.00                 0.00
  Commission income                                   0.00             0.00               0.00                 0.00
  Sale of Units                                       0.00             0.00               0.00                 0.00
  Gain on Sale of Property                            0.00             0.00               0.00                 0.00
TOTAL INCOME                                    733,263.49           100.00         733,263.49               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 157,736.08            21.51         157,736.08                21.51
   Promo/Move-In Incentives                           0.00             0.00               0.00                 0.00
   Referral Fees                                      0.00             0.00               0.00                 0.00
   Salaries                                           0.00             0.00               0.00                 0.00
   Pension                                            0.00             0.00               0.00                 0.00
   Section 125 Misc                                   0.00             0.00               0.00                 0.00
   NextGen PRWCPTC                                    0.00             0.00               0.00                 0.00
   Advertising                                        0.00             0.00               0.00                 0.00
   Marketing Subscriptions                            0.00             0.00               0.00                 0.00
   Marketing Tools                                    0.00             0.00               0.00                 0.00
   Signs                                          2,144.99             0.29           2,144.99                 0.29
   Do not use me                                      0.00             0.00               0.00                 0.00
   Other Renting Expenses                          -350.00            -0.05            -350.00                -0.05
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1028 01, 2020
                                                            of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                  %
   Bad Debt Expense                                  0.00             0.00                0.00                0.00
   Credit Check Fees Rcvd                            0.00             0.00                0.00                0.00
   Credit Check Fees Paid                            0.00             0.00                0.00                0.00
   TOTAL RENTING EXPENSE                     159,531.07              21.76         159,531.07                21.76

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00             0.00               0.00                  0.00
   Alarm                                         3,711.08             0.51           3,711.08                  0.51
   Legal                                             0.00             0.00               0.00                  0.00
   Computer Services                                 0.00             0.00               0.00                  0.00
   Temp. Help                                        0.00             0.00               0.00                  0.00
   Consultants                                       0.00             0.00               0.00                  0.00
   Administaff                                       0.00             0.00               0.00                  0.00
   Outside Services                             10,173.96             1.39          10,173.96                  1.39
   Collection Expense                                0.00             0.00               0.00                  0.00
    Prof. Fees KC                                    0.00             0.00               0.00                  0.00
   Office Expense                                  240.55             0.03             240.55                  0.03
   Bottled Water                                     0.00             0.00               0.00                  0.00
   Bank Charges                                      0.00             0.00               0.00                  0.00
   NextGen Expenses                                  0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits                        225.00             0.03             225.00                  0.03
   Security Patrol                               1,327.82             0.18           1,327.82                  0.18
   Auto Expense                                      0.00             0.00               0.00                  0.00
   Travel & Entertainment                            0.00             0.00               0.00                  0.00
   Luncheon Meetings                                 0.00             0.00               0.00                  0.00
   Loan Servicing Fees                               0.00             0.00               0.00                  0.00
   Promotions - Corporate                            0.00             0.00               0.00                  0.00
   Association Dues                                  0.00             0.00               0.00                  0.00
   461- Net loss (income)                            0.00             0.00               0.00                  0.00
   501-Net Loss (income)                             0.00             0.00               0.00                  0.00
   Gifts                                             0.00             0.00               0.00                  0.00
   Security Cost                                     0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                     15,678.41             2.14          15,678.41                  2.14

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00             0.00               0.00                  0.00
   PFI-Mgr Apartment                                 0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                          0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper                    0.00             0.00               0.00                  0.00
   Manager Salary                                    0.00             0.00               0.00                  0.00
   Manager Utility Expense                           0.00             0.00               0.00                  0.00
   Maintenance Apartment                             0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                          42,909.56             5.85          42,909.56                  5.85
   Finders Fees                                      0.00             0.00               0.00                  0.00
   Copier Lease                                      0.00             0.00               0.00                  0.00
   Donations                                         0.00             0.00               0.00                  0.00
   Dues and Subscriptions                            0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1029 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Interior Lobby Plants                        1,428.00              0.19           1,428.00                  0.19
   Mgt. Co. Uniforms                                 0.00             0.00                0.00                 0.00
   Mgt. Co. Corp. Expenses                           0.00             0.00                0.00                 0.00
   Mgt. Office Telephone                             0.00             0.00                0.00                 0.00
   Mgt. Co. Auto                                     0.00             0.00                0.00                 0.00
   Postage                                           0.00             0.00                0.00                 0.00
   Rent Expense Corporate                            0.00             0.00                0.00                 0.00
   Client Entertainment                              0.00             0.00                0.00                 0.00
   Commercial Misc Exp                               0.00             0.00                0.00                 0.00
   Education                                         0.00             0.00                0.00                 0.00
   Security Costs                                  234.96             0.03              234.96                 0.03
   TOTAL MANAGEMENT E...                       44,572.52              6.08          44,572.52                  6.08

  UTILITIES EXPENSE
   Gas & Electricity                            49,845.86             6.80          49,845.86                  6.80
   Utilities Credits or rebates                      0.00             0.00               0.00                  0.00
   Sewer                                             0.00             0.00               0.00                  0.00
   Water                                         2,959.17             0.40           2,959.17                  0.40
   Garbage & Trash Removal                      11,335.97             1.55          11,335.97                  1.55
   Contract-haulwrig                                 0.00             0.00               0.00                  0.00
   Cable TV                                          0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                        6,762.11             0.92           6,762.11                  0.92
   Pagers/2 Ways                                     0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE                      70,903.11             9.67          70,903.11                  9.67

  REPAIRS & MAINTENANCE
   R&M Unit                                          0.00             0.00               0.00                  0.00
   R&M-bbsteam                                       0.00             0.00               0.00                  0.00
   R&M - Plumbing                                    0.00             0.00               0.00                  0.00
   R&M-deep                                          0.00             0.00               0.00                  0.00
   R&M-dorius                                        0.00             0.00               0.00                  0.00
   R&M - Elevator                                    0.00             0.00               0.00                  0.00
   R&M-jdcom                                         0.00             0.00               0.00                  0.00
   R&M-nat                                           0.00             0.00               0.00                  0.00
   R&M-novglass                                      0.00             0.00               0.00                  0.00
   R&M-orchid                                        0.00             0.00               0.00                  0.00
   R&M - Electrical                                  0.00             0.00               0.00                  0.00
   R&M-1st Class                                     0.00             0.00               0.00                  0.00
   R&M - Painting                                    0.00             0.00               0.00                  0.00
   R&M - Roofing                                     0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                               0.00             0.00               0.00                  0.00
   R&M - Windows                                     0.00             0.00               0.00                  0.00
   R&M - HVAC                                        0.00             0.00               0.00                  0.00
   R&M - Pool                                        0.00             0.00               0.00                  0.00
   R & M- fire master                                0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association                      0.00             0.00               0.00                  0.00
   R&M-mcd                                           0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1030 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   R&M - pritim                                      0.00             0.00                0.00                 0.00
   R&M-kellys appliance center                       0.00             0.00                0.00                 0.00
   R&M - rolgar                                      0.00             0.00                0.00                 0.00
   R&M Friedman's                                    0.00             0.00                0.00                 0.00
   R&M - bucks                                       0.00             0.00                0.00                 0.00
   R&M - knilou                                      0.00             0.00                0.00                 0.00
   R&M - mfence                                      0.00             0.00                0.00                 0.00
   R&M - g&a                                         0.00             0.00                0.00                 0.00
   R&M - paving & Concrete                           0.00             0.00                0.00                 0.00
   T/O - Materials                                   0.00             0.00                0.00                 0.00
   T/O - Outside Vendor                              0.00             0.00                0.00                 0.00
   T/O - Misc. Expense                               0.00             0.00                0.00                 0.00
   R&M - Misc. Cleaning                         3,368.64              0.46           3,368.64                  0.46
   Cleaning - A&V                                    0.00             0.00                0.00                 0.00
   Cleaning - garale                                 0.00             0.00                0.00                 0.00
   R&M - Pest Control                               80.00             0.01               80.00                 0.01
   Landscaping Salaries                              0.00             0.00                0.00                 0.00
   Maint. Supervisor Salaries                        0.00             0.00                0.00                 0.00
   Maint. Salaries                                   0.00             0.00                0.00                 0.00
   Cleaning Salaries                                 0.00             0.00                0.00                 0.00
   Painting Salaries                                 0.00             0.00                0.00                 0.00
   Improvement Salaries                              0.00             0.00                0.00                 0.00
   Maintenance Supplies                            998.89             0.14              998.89                 0.14
   R&M - Electrical Supplies                       448.95             0.06              448.95                 0.06
   R&M - Landscaping Supplies                   1,009.49              0.14           1,009.49                  0.14
   Dept. Supplies-fairlumb                           0.00             0.00                0.00                 0.00
   Dept. Supplies-maint                              0.00             0.00                0.00                 0.00
   Dept. Supplies-depot                              0.00             0.00                0.00                 0.00
   Dept. Supplies-horizon                            0.00             0.00                0.00                 0.00
   R&M - Pool Supplies                               0.00             0.00                0.00                 0.00
   Dept. Supplies-marcone                            0.00             0.00                0.00                 0.00
   Dept. Supplies-color                              0.00             0.00                0.00                 0.00
   R&M - Landscape                                   0.00             0.00                0.00                 0.00
   Dept. Supplies-msm                                0.00             0.00                0.00                 0.00
   Dept. Supplies-nat                                0.00             0.00                0.00                 0.00
   Dept. Supplies-novb                               0.00             0.00                0.00                 0.00
   Dept. Supplies-novglass                           0.00             0.00                0.00                 0.00
   Dept. Supplies-orchid                             0.00             0.00                0.00                 0.00
   Dept. Supplies-peach                              0.00             0.00                0.00                 0.00
   Dept. Supplies-pini                               0.00             0.00                0.00                 0.00
   R&M - Cleaning Supplies                      7,102.61              0.97           7,102.61                  0.97
   Supplies - Kelly Moore                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Salsbury                           0.00             0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works                   0.00             0.00                0.00                 0.00
   Dept. Supplies - Water                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                          0.00             0.00                0.00                 0.00
   R&M - Plumbing Supplies                           0.00             0.00                0.00                 0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1031 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                              0.00             0.00                0.00                 0.00
   Supply - Grainger                                 0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                      0.00             0.00                0.00                 0.00
   Maint - Supplies fans                             0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                               0.00             0.00                0.00                 0.00
   R&M - Dabrans                                     0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                         0.00             0.00                0.00                 0.00
   Supp-Whiteside                                    0.00             0.00                0.00                 0.00
   Misc. Small Purchases                             0.00             0.00                0.00                 0.00
   Small Tools & Equipment                           0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        -6,751.62            -0.92          -6,751.62                 -0.92
   Locks & Keys                                  1,913.77             0.26           1,913.77                  0.26
   R&M - Painting Supplies                           0.00             0.00                0.00                 0.00
   R&M - Roofing Supplies                            0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                        0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                               0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges                    0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                      8,170.73             1.11           8,170.73                  1.11

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00              0.00               0.00                  0.00
   Contract-Calif                                   0.00              0.00               0.00                  0.00
   Contract-cas                                     0.00              0.00               0.00                  0.00
   Contract-deason                                  0.00              0.00               0.00                  0.00
   Contract-delta                                   0.00              0.00               0.00                  0.00
   Contract-dorius                                  0.00              0.00               0.00                  0.00
   Contract-elevator                                0.00              0.00               0.00                  0.00
   Contract-Kone                                    0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...                 0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...                 0.00              0.00               0.00                  0.00
   Contract-pcon                                    0.00              0.00               0.00                  0.00
   Contract-oroszi                                  0.00              0.00               0.00                  0.00
   Contract-roto                                    0.00              0.00               0.00                  0.00
   Contract-roys                                    0.00              0.00               0.00                  0.00
   Contract-silvas                                  0.00              0.00               0.00                  0.00
   Contract-spartan                                 0.00              0.00               0.00                  0.00
   Contract - transbay                              0.00              0.00               0.00                  0.00
   Contract - fire master                         107.00              0.01             107.00                  0.01
   Contract - Fire Safety Maint.                    0.00              0.00               0.00                  0.00
   Contract - milpac                                0.00              0.00               0.00                  0.00
   Contract - Counter                               0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                      0.00              0.00               0.00                  0.00
   Contractor - bucks                               0.00              0.00               0.00                  0.00
   Contractor - Stripe                              0.00              0.00               0.00                  0.00
   Contractor - wk                                  0.00              0.00               0.00                  0.00
   Contract - bludol                                0.00              0.00               0.00                  0.00
   Contract - Able                                  0.00              0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1032 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                  %
   Contract - Mainstay                               0.00             0.00                0.00                0.00
   Contractor - pro - tech                           0.00             0.00                0.00                0.00
   Contract - thoseguy                               0.00             0.00                0.00                0.00
   Contract - kevmar                                 0.00             0.00                0.00                0.00
   Contract-PoolCraft, Inc.                          0.00             0.00                0.00                0.00
   Contract-Solarcraft                               0.00             0.00                0.00                0.00
   contract-servpro                                  0.00             0.00                0.00                0.00
   Contract northgut                                 0.00             0.00                0.00                0.00
   contract-terminix                                 0.00             0.00                0.00                0.00
   Contract-Scent Tek                                0.00             0.00                0.00                0.00
   Contract - Plumbing/Sewer                    2,402.13              0.33           2,402.13                 0.33
   Contract - Electrical & Lighting             1,053.66              0.14           1,053.66                 0.14
   Contract - HVAC Maint.                      12,578.31              1.72          12,578.31                 1.72
   Contract R&M                                12,282.92              1.68          12,282.92                 1.68
   Cont.Carpet Clean/Repair                          0.00             0.00                0.00                0.00
   Contract - Janitorial Serv.                 40,951.08              5.58          40,951.08                 5.58
   Contract - Painting                          2,585.00              0.35           2,585.00                 0.35
   Contract - Pest Control                           0.00             0.00                0.00                0.00
   Contract - Landscaping                       9,810.50              1.34           9,810.50                 1.34
   contract-Garcia's Landscape                       0.00             0.00                0.00                0.00
   Dugdales Landscaping                              0.00             0.00                0.00                0.00
   Pinedas Tree Service                              0.00             0.00                0.00                0.00
   Contract All phase Excavating                     0.00             0.00                0.00                0.00
   Contract-Summit Tree Care                         0.00             0.00                0.00                0.00
   Contract - Pool Maint.                            0.00             0.00                0.00                0.00
   Contract - Elevator Maint.                   4,729.23              0.64           4,729.23                 0.64
   Contract Appliance Rep.                           0.00             0.00                0.00                0.00
   Contract - Roof Maint                             0.00             0.00                0.00                0.00
   Contract - Parking Lot Dues                       0.00             0.00                0.00                0.00
   TOTAL CONTRACT MAINT.                       86,499.83             11.80          86,499.83                11.80

  TAXES
   Real Estate Taxes                            70,699.84             9.64          70,699.84                  9.64
   Payroll Taxes                                     0.00             0.00               0.00                  0.00
   Personal Property Taxes                           0.00             0.00               0.00                  0.00
   Other Taxes                                       0.00             0.00               0.00                  0.00
   TOTAL TAX EXPENSE                            70,699.84             9.64          70,699.84                  9.64

  INSURANCE EXPENSE
   Package Insurance                             7,127.06             0.97           7,127.06                  0.97
   Earthquake Insurance                          7,384.52             1.01           7,384.52                  1.01
   Umbrella Insurance                            1,575.00             0.21           1,575.00                  0.21
   Flood Insurance                                   0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                          0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                                 0.00             0.00               0.00                  0.00
   Auto Insurance                                    0.00             0.00               0.00                  0.00
   Health Insurance                                  0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1033 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Medical - Misc                                    0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                          0.00              0.00                0.00                 0.00
   Business Practices Insurance                      0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE                     16,086.58               2.19          16,086.58                  2.19

TOTAL OPERATING EXPENSES                        472,142.09            64.39         472,142.09                64.39

  OTHER INCOME
   Tenant Asst. Payments                              0.00             0.00               0.00                  0.00
   Storage Rent Income                             -400.00            -0.05            -400.00                 -0.05
   Pet Rent                                           0.00             0.00               0.00                  0.00
   Parking Fees                                       0.00             0.00               0.00                  0.00
   Laundry                                            0.00             0.00               0.00                  0.00
   Vending                                            0.00             0.00               0.00                  0.00
   NSF Check Fees                                     0.00             0.00               0.00                  0.00
   Late Charges                                       0.00             0.00               0.00                  0.00
   Damages & Cleaning Fees                         -625.00            -0.09            -625.00                 -0.09
   Forfeited Tenant Deposit                           0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                      -60.80            -0.01             -60.80                 -0.01
   Miscellaneous Income                               0.00             0.00               0.00                  0.00
   HVAC Income                                        0.00             0.00               0.00                  0.00
   Interest Income                                    0.00             0.00               0.00                  0.00
   TOTAL OTHER INCOME                            -1,085.80            -0.15          -1,085.80                 -0.15

NET OPERATING INCOME                            262,207.20            35.76         262,207.20                35.76

  DEBT SERVICE EXPENSE
   Mortgage Interest                            130,667.32            17.82         130,667.32                17.82
   Deed Of Trust Interest                             0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   Interest Expense Corporate                         0.00             0.00               0.00                 0.00
   Notes Payable Interest                             0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                            0.00             0.00               0.00                 0.00
   Other Interest Expense                             0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.                      130,667.32            17.82         130,667.32                17.82

  NET INC.BEFORE DEP.& TAX                      131,539.88            17.94         131,539.88                17.94

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        111,026.16            15.14         111,026.16                15.14
   F&F Hamm Depreciation                              0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                        87,200.04            11.89          87,200.04                11.89
   Appliances Depreciation                            0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.                      69,630.28             9.50          69,630.28                 9.50
   Closing Cost Amortization                          0.00             0.00               0.00                 0.00
   Loan Fee Amortization                          4,991.80             0.68           4,991.80                 0.68
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1034 01, 2020
                                                            of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                 %         Year to Date                  %
   Org. Cost Amortization                            0.00               0.00                0.00                0.00
   Software Devel. Amort.                            0.00               0.00                0.00                0.00
   Depreciation Expense Corp.                        0.00               0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.                    272,848.28                37.21         272,848.28                37.21

NET INC.(LOSS) BEF.TAXES                        -141,308.40           -19.27        -141,308.40                -19.27

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00              0.00               0.00                  0.00
   FTB Tax Expense                                4,733.97              0.65           4,733.97                  0.65
   Taxes - Other                                      0.00              0.00               0.00                  0.00

   TOTAL INCOME TAX EXPENSE                       4,733.97              0.65           4,733.97                  0.65

NET INCOME (LOSS)BK                             -146,042.37           -19.92        -146,042.37                -19.92

K-1 and Other Items
  K-1 Losses                                          0.00              0.00               0.00                  0.00
  K-1 Income Items                                    0.00              0.00               0.00                  0.00

  Extraordinary Items                                 0.00              0.00               0.00                  0.00

  Temporary Distribution                              0.00              0.00               0.00                  0.00




           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                               Tuesday, 1035 01, 2020
                                                             of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Investment 16914                                  0.00              0.00                0.00                 0.00
   open                                              0.00              0.00                0.00                 0.00
   22 Due/to From                                    0.00              0.00                0.00                 0.00
INCOME
  Rent Income                                   415,004.74            98.06         415,004.74                98.06
  Prepaid Rental Income                               0.00             0.00               0.00                 0.00
  Parking Fees                                        0.00             0.00               0.00                 0.00
  Pet Rent                                            0.00             0.00               0.00                 0.00
  Laundry income                                      0.00             0.00               0.00                 0.00
  Commercial Recovery Income                      4,254.46             1.01           4,254.46                 1.01
  Prior Year Recovery Income                      2,625.62             0.62           2,625.62                 0.62
  Utility Income                                   -246.00            -0.06            -246.00                -0.06
  Storage Income                                  1,575.00             0.37           1,575.00                 0.37
  Association Fees                                    0.00             0.00               0.00                 0.00
  Management Fee Income                               0.00             0.00               0.00                 0.00
  Outside Management Income                           0.00             0.00               0.00                 0.00
  Admin Fee Income                                    0.00             0.00               0.00                 0.00
  Interest Income                                     0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                             0.00             0.00               0.00                 0.00
  Accounting Fees                                     0.00             0.00               0.00                 0.00
  G.P. Fee Income                                     0.00             0.00               0.00                 0.00
  LLC Distribution Income                             0.00             0.00               0.00                 0.00
  Partnership Income                                  0.00             0.00               0.00                 0.00
  Commission income                                   0.00             0.00               0.00                 0.00
  Sale of Units                                       0.00             0.00               0.00                 0.00
  Gain on Sale of Property                            0.00             0.00               0.00                 0.00
TOTAL INCOME                                    423,213.82           100.00         423,213.82               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 127,415.60            30.11         127,415.60                30.11
   Promo/Move-In Incentives                           0.00             0.00               0.00                 0.00
   Referral Fees                                      0.00             0.00               0.00                 0.00
   Salaries                                           0.00             0.00               0.00                 0.00
   Pension                                            0.00             0.00               0.00                 0.00
   Section 125 Misc                                   0.00             0.00               0.00                 0.00
   NextGen PRWCPTC                                    0.00             0.00               0.00                 0.00
   Advertising                                        0.00             0.00               0.00                 0.00
   Marketing Subscriptions                            0.00             0.00               0.00                 0.00
   Marketing Tools                                    0.00             0.00               0.00                 0.00
   Signs                                            133.28             0.03             133.28                 0.03
   Do not use me                                      0.00             0.00               0.00                 0.00
   Other Renting Expenses                             0.00             0.00               0.00                 0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1036 01, 2020
                                                            of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                  %
   Bad Debt Expense                                  0.00             0.00                0.00                0.00
   Credit Check Fees Rcvd                            0.00             0.00                0.00                0.00
   Credit Check Fees Paid                            0.00             0.00                0.00                0.00
   TOTAL RENTING EXPENSE                     127,548.88              30.14         127,548.88                30.14

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00             0.00               0.00                  0.00
   Alarm                                         2,636.88             0.62           2,636.88                  0.62
   Legal                                             0.00             0.00               0.00                  0.00
   Computer Services                                 0.00             0.00               0.00                  0.00
   Temp. Help                                        0.00             0.00               0.00                  0.00
   Consultants                                       0.00             0.00               0.00                  0.00
   Administaff                                       0.00             0.00               0.00                  0.00
   Outside Services                                130.50             0.03             130.50                  0.03
   Collection Expense                                0.00             0.00               0.00                  0.00
    Prof. Fees KC                                    0.00             0.00               0.00                  0.00
   Office Expense                                    0.00             0.00               0.00                  0.00
   Bottled Water                                     0.00             0.00               0.00                  0.00
   Bank Charges                                      0.00             0.00               0.00                  0.00
   NextGen Expenses                                  0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits                          0.00             0.00               0.00                  0.00
   Security Patrol                               1,880.64             0.44           1,880.64                  0.44
   Auto Expense                                      0.00             0.00               0.00                  0.00
   Travel & Entertainment                            0.00             0.00               0.00                  0.00
   Luncheon Meetings                                 0.00             0.00               0.00                  0.00
   Loan Servicing Fees                               0.00             0.00               0.00                  0.00
   Promotions - Corporate                            0.00             0.00               0.00                  0.00
   Association Dues                                  0.00             0.00               0.00                  0.00
   461- Net loss (income)                            0.00             0.00               0.00                  0.00
   501-Net Loss (income)                             0.00             0.00               0.00                  0.00
   Gifts                                             0.00             0.00               0.00                  0.00
   Security Cost                                     0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                      4,648.02             1.10           4,648.02                  1.10

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00             0.00               0.00                  0.00
   PFI-Mgr Apartment                                 0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                          0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper                    0.00             0.00               0.00                  0.00
   Manager Salary                                    0.00             0.00               0.00                  0.00
   Manager Utility Expense                           0.00             0.00               0.00                  0.00
   Maintenance Apartment                             0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                          24,943.11             5.89          24,943.11                  5.89
   Finders Fees                                      0.00             0.00               0.00                  0.00
   Copier Lease                                      0.00             0.00               0.00                  0.00
   Donations                                         0.00             0.00               0.00                  0.00
   Dues and Subscriptions                          169.71             0.04             169.71                  0.04
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1037 01, 2020
                                                           of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Interior Lobby Plants                           700.00             0.17              700.00                 0.17
   Mgt. Co. Uniforms                                 0.00             0.00                0.00                 0.00
   Mgt. Co. Corp. Expenses                           0.00             0.00                0.00                 0.00
   Mgt. Office Telephone                             0.00             0.00                0.00                 0.00
   Mgt. Co. Auto                                     0.00             0.00                0.00                 0.00
   Postage                                           0.00             0.00                0.00                 0.00
   Rent Expense Corporate                            0.00             0.00                0.00                 0.00
   Client Entertainment                              0.00             0.00                0.00                 0.00
   Commercial Misc Exp                               0.00             0.00                0.00                 0.00
   Education                                         0.00             0.00                0.00                 0.00
   Security Costs                                  164.95             0.04              164.95                 0.04
   TOTAL MANAGEMENT E...                       25,977.77              6.14          25,977.77                  6.14

  UTILITIES EXPENSE
   Gas & Electricity                            24,531.54             5.80          24,531.54                  5.80
   Utilities Credits or rebates                      0.00             0.00               0.00                  0.00
   Sewer                                             0.00             0.00               0.00                  0.00
   Water                                         2,010.47             0.48           2,010.47                  0.48
   Garbage & Trash Removal                       6,937.19             1.64           6,937.19                  1.64
   Contract-haulwrig                                 0.00             0.00               0.00                  0.00
   Cable TV                                          0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                        3,313.60             0.78           3,313.60                  0.78
   Pagers/2 Ways                                     0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE                      36,792.80             8.69          36,792.80                  8.69

  REPAIRS & MAINTENANCE
   R&M Unit                                      3,787.49             0.89           3,787.49                  0.89
   R&M-bbsteam                                       0.00             0.00               0.00                  0.00
   R&M - Plumbing                                  962.73             0.23             962.73                  0.23
   R&M-deep                                          0.00             0.00               0.00                  0.00
   R&M-dorius                                        0.00             0.00               0.00                  0.00
   R&M - Elevator                                    0.00             0.00               0.00                  0.00
   R&M-jdcom                                         0.00             0.00               0.00                  0.00
   R&M-nat                                           0.00             0.00               0.00                  0.00
   R&M-novglass                                      0.00             0.00               0.00                  0.00
   R&M-orchid                                        0.00             0.00               0.00                  0.00
   R&M - Electrical                                475.00             0.11             475.00                  0.11
   R&M-1st Class                                     0.00             0.00               0.00                  0.00
   R&M - Painting                                    0.00             0.00               0.00                  0.00
   R&M - Roofing                                   813.00             0.19             813.00                  0.19
   R&M - Miscellaneous                             604.16             0.14             604.16                  0.14
   R&M - Windows                                     0.00             0.00               0.00                  0.00
   R&M - HVAC                                      442.50             0.10             442.50                  0.10
   R&M - Pool                                        0.00             0.00               0.00                  0.00
   R & M- fire master                                0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association                      0.00             0.00               0.00                  0.00
   R&M-mcd                                           0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1038 01, 2020
                                                           of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   R&M - pritim                                      0.00             0.00                0.00                 0.00
   R&M-kellys appliance center                       0.00             0.00                0.00                 0.00
   R&M - rolgar                                      0.00             0.00                0.00                 0.00
   R&M Friedman's                                    0.00             0.00                0.00                 0.00
   R&M - bucks                                       0.00             0.00                0.00                 0.00
   R&M - knilou                                      0.00             0.00                0.00                 0.00
   R&M - mfence                                      0.00             0.00                0.00                 0.00
   R&M - g&a                                         0.00             0.00                0.00                 0.00
   R&M - paving & Concrete                           0.00             0.00                0.00                 0.00
   T/O - Materials                                   0.00             0.00                0.00                 0.00
   T/O - Outside Vendor                              0.00             0.00                0.00                 0.00
   T/O - Misc. Expense                               0.00             0.00                0.00                 0.00
   R&M - Misc. Cleaning                         1,463.31              0.35           1,463.31                  0.35
   Cleaning - A&V                                    0.00             0.00                0.00                 0.00
   Cleaning - garale                                 0.00             0.00                0.00                 0.00
   R&M - Pest Control                                0.00             0.00                0.00                 0.00
   Landscaping Salaries                              0.00             0.00                0.00                 0.00
   Maint. Supervisor Salaries                        0.00             0.00                0.00                 0.00
   Maint. Salaries                                   0.00             0.00                0.00                 0.00
   Cleaning Salaries                                 0.00             0.00                0.00                 0.00
   Painting Salaries                                 0.00             0.00                0.00                 0.00
   Improvement Salaries                              0.00             0.00                0.00                 0.00
   Maintenance Supplies                             23.41             0.01               23.41                 0.01
   R&M - Electrical Supplies                       109.48             0.03              109.48                 0.03
   R&M - Landscaping Supplies                        0.00             0.00                0.00                 0.00
   Dept. Supplies-fairlumb                           0.00             0.00                0.00                 0.00
   Dept. Supplies-maint                              0.00             0.00                0.00                 0.00
   Dept. Supplies-depot                              0.00             0.00                0.00                 0.00
   Dept. Supplies-horizon                            0.00             0.00                0.00                 0.00
   R&M - Pool Supplies                               0.00             0.00                0.00                 0.00
   Dept. Supplies-marcone                            0.00             0.00                0.00                 0.00
   Dept. Supplies-color                              0.00             0.00                0.00                 0.00
   R&M - Landscape                                   0.00             0.00                0.00                 0.00
   Dept. Supplies-msm                                0.00             0.00                0.00                 0.00
   Dept. Supplies-nat                                0.00             0.00                0.00                 0.00
   Dept. Supplies-novb                               0.00             0.00                0.00                 0.00
   Dept. Supplies-novglass                           0.00             0.00                0.00                 0.00
   Dept. Supplies-orchid                             0.00             0.00                0.00                 0.00
   Dept. Supplies-peach                              0.00             0.00                0.00                 0.00
   Dept. Supplies-pini                               0.00             0.00                0.00                 0.00
   R&M - Cleaning Supplies                      1,942.20              0.46           1,942.20                  0.46
   Supplies - Kelly Moore                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Salsbury                           0.00             0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works                   0.00             0.00                0.00                 0.00
   Dept. Supplies - Water                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                          0.00             0.00                0.00                 0.00
   R&M - Plumbing Supplies                           0.00             0.00                0.00                 0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1039 01, 2020
                                                           of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                              0.00             0.00                0.00                 0.00
   Supply - Grainger                                 0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                      0.00             0.00                0.00                 0.00
   Maint - Supplies fans                             0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                               0.00             0.00                0.00                 0.00
   R&M - Dabrans                                     0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                         0.00             0.00                0.00                 0.00
   Supp-Whiteside                                    0.00             0.00                0.00                 0.00
   Misc. Small Purchases                             0.00             0.00                0.00                 0.00
   Small Tools & Equipment                           0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        -3,359.75            -0.79          -3,359.75                 -0.79
   Locks & Keys                                    215.44             0.05              215.44                 0.05
   R&M - Painting Supplies                           0.00             0.00                0.00                 0.00
   R&M - Roofing Supplies                            0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                        0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                               0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges                    0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                      7,478.97             1.77           7,478.97                  1.77

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00              0.00               0.00                  0.00
   Contract-Calif                                   0.00              0.00               0.00                  0.00
   Contract-cas                                     0.00              0.00               0.00                  0.00
   Contract-deason                                  0.00              0.00               0.00                  0.00
   Contract-delta                                   0.00              0.00               0.00                  0.00
   Contract-dorius                                  0.00              0.00               0.00                  0.00
   Contract-elevator                                0.00              0.00               0.00                  0.00
   Contract-Kone                                    0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...                 0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...                 0.00              0.00               0.00                  0.00
   Contract-pcon                                    0.00              0.00               0.00                  0.00
   Contract-oroszi                                  0.00              0.00               0.00                  0.00
   Contract-roto                                    0.00              0.00               0.00                  0.00
   Contract-roys                                    0.00              0.00               0.00                  0.00
   Contract-silvas                                  0.00              0.00               0.00                  0.00
   Contract-spartan                                 0.00              0.00               0.00                  0.00
   Contract - transbay                              0.00              0.00               0.00                  0.00
   Contract - fire master                          29.00              0.01              29.00                  0.01
   Contract - Fire Safety Maint.                  160.00              0.04             160.00                  0.04
   Contract - milpac                                0.00              0.00               0.00                  0.00
   Contract - Counter                               0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                      0.00              0.00               0.00                  0.00
   Contractor - bucks                               0.00              0.00               0.00                  0.00
   Contractor - Stripe                              0.00              0.00               0.00                  0.00
   Contractor - wk                                  0.00              0.00               0.00                  0.00
   Contract - bludol                                0.00              0.00               0.00                  0.00
   Contract - Able                                  0.00              0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1040 01, 2020
                                                           of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Contract - Mainstay                               0.00             0.00                0.00                 0.00
   Contractor - pro - tech                           0.00             0.00                0.00                 0.00
   Contract - thoseguy                               0.00             0.00                0.00                 0.00
   Contract - kevmar                                 0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                          0.00             0.00                0.00                 0.00
   Contract-Solarcraft                               0.00             0.00                0.00                 0.00
   contract-servpro                                  0.00             0.00                0.00                 0.00
   Contract northgut                                 0.00             0.00                0.00                 0.00
   contract-terminix                                 0.00             0.00                0.00                 0.00
   Contract-Scent Tek                                0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                         0.00             0.00                0.00                 0.00
   Contract - Electrical & Lighting                  0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                       3,560.00              0.84           3,560.00                  0.84
   Contract R&M                                      0.00             0.00                0.00                 0.00
   Cont.Carpet Clean/Repair                          0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.                 20,150.69              4.76          20,150.69                  4.76
   Contract - Painting                               0.00             0.00                0.00                 0.00
   Contract - Pest Control                           0.00             0.00                0.00                 0.00
   Contract - Landscaping                       5,150.00              1.22           5,150.00                  1.22
   contract-Garcia's Landscape                       0.00             0.00                0.00                 0.00
   Dugdales Landscaping                              0.00             0.00                0.00                 0.00
   Pinedas Tree Service                              0.00             0.00                0.00                 0.00
   Contract All phase Excavating                     0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                         0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                            0.00             0.00                0.00                 0.00
   Contract - Elevator Maint.                   1,719.48              0.41           1,719.48                  0.41
   Contract Appliance Rep.                           0.00             0.00                0.00                 0.00
   Contract - Roof Maint                           878.00             0.21              878.00                 0.21
   Contract - Parking Lot Dues                       0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                       31,647.17              7.48          31,647.17                  7.48

  TAXES
   Real Estate Taxes                            41,381.99             9.78          41,381.99                  9.78
   Payroll Taxes                                     0.00             0.00               0.00                  0.00
   Personal Property Taxes                           0.00             0.00               0.00                  0.00
   Other Taxes                                       0.00             0.00               0.00                  0.00
   TOTAL TAX EXPENSE                            41,381.99             9.78          41,381.99                  9.78

  INSURANCE EXPENSE
   Package Insurance                             4,334.75             1.02           4,334.75                  1.02
   Earthquake Insurance                          4,641.00             1.10           4,641.00                  1.10
   Umbrella Insurance                              918.75             0.22             918.75                  0.22
   Flood Insurance                                   0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                          0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                                 0.00             0.00               0.00                  0.00
   Auto Insurance                                    0.00             0.00               0.00                  0.00
   Health Insurance                                  0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1041 01, 2020
                                                           of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Medical - Misc                                    0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                          0.00              0.00                0.00                 0.00
   Business Practices Insurance                      0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE                      9,894.50               2.34           9,894.50                  2.34

TOTAL OPERATING EXPENSES                        285,370.10            67.43         285,370.10                67.43

  OTHER INCOME
   Tenant Asst. Payments                              0.00             0.00               0.00                  0.00
   Storage Rent Income                                0.00             0.00               0.00                  0.00
   Pet Rent                                           0.00             0.00               0.00                  0.00
   Parking Fees                                       0.00             0.00               0.00                  0.00
   Laundry                                            0.00             0.00               0.00                  0.00
   Vending                                            0.00             0.00               0.00                  0.00
   NSF Check Fees                                     0.00             0.00               0.00                  0.00
   Late Charges                                       0.00             0.00               0.00                  0.00
   Damages & Cleaning Fees                            0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit                           0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                        0.00             0.00               0.00                  0.00
   Miscellaneous Income                               0.00             0.00               0.00                  0.00
   HVAC Income                                        0.00             0.00               0.00                  0.00
   Interest Income                                    0.00             0.00               0.00                  0.00

NET OPERATING INCOME                            137,843.72            32.57         137,843.72                32.57

  DEBT SERVICE EXPENSE
   Mortgage Interest                             75,339.22            17.80          75,339.22                17.80
   Deed Of Trust Interest                             0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   Interest Expense Corporate                         0.00             0.00               0.00                 0.00
   Notes Payable Interest                             0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                            0.00             0.00               0.00                 0.00
   Other Interest Expense                             0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.                       75,339.22            17.80          75,339.22                17.80

  NET INC.BEFORE DEP.& TAX                       62,504.50            14.77          62,504.50                14.77

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         64,765.26            15.30          64,765.26                15.30
   F&F Hamm Depreciation                              0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                        50,866.69            12.02          50,866.69                12.02
   Appliances Depreciation                            0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.                      13,650.98             3.23          13,650.98                 3.23
   Closing Cost Amortization                          0.00             0.00               0.00                 0.00
   Loan Fee Amortization                          1,448.30             0.34           1,448.30                 0.34
   Org. Cost Amortization                             0.00             0.00               0.00                 0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1042 01, 2020
                                                            of 2121                                         06:43 PM
032-Northgate Business Center (32)                                                                            Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                  %
   Software Devel. Amort.                            0.00              0.00                0.00                0.00
   Depreciation Expense Corp.                        0.00              0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.                    130,731.23               30.89         130,731.23                30.89

NET INC.(LOSS) BEF.TAXES                        -68,226.73           -16.12         -68,226.73                -16.12

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                           0.00              0.00               0.00                  0.00
   FTB Tax Expense                               1,700.00              0.40           1,700.00                  0.40
   Taxes - Other                                     0.00              0.00               0.00                  0.00

   TOTAL INCOME TAX EXPENSE                      1,700.00              0.40           1,700.00                  0.40

NET INCOME (LOSS)BK                             -69,926.73           -16.52         -69,926.73                -16.52

K-1 and Other Items
  K-1 Losses                                         0.00              0.00               0.00                  0.00
  K-1 Income Items                                   0.00              0.00               0.00                  0.00

  Extraordinary Items                                0.00              0.00               0.00                  0.00

  Temporary Distribution                             0.00              0.00               0.00                  0.00




           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1043 01, 2020
                                                            of 2121                                         06:43 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 32, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1044
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
032-Northgate Business Center (32)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Investment 16914                                  0.00              0.00                0.00                 0.00
   open                                              0.00              0.00                0.00                 0.00
   22 Due/to From                                    0.00              0.00                0.00                 0.00
INCOME
  Rent Income                                   725,243.48            98.91         725,243.48                98.91
  Prepaid Rental Income                               0.00             0.00               0.00                 0.00
  Parking Fees                                        0.00             0.00               0.00                 0.00
  Pet Rent                                            0.00             0.00               0.00                 0.00
  Laundry income                                      0.00             0.00               0.00                 0.00
  Commercial Recovery Income                      4,677.12             0.64           4,677.12                 0.64
  Prior Year Recovery Income                      2,776.89             0.38           2,776.89                 0.38
  Utility Income                                   -984.00            -0.13            -984.00                -0.13
  Storage Income                                  1,550.00             0.21           1,550.00                 0.21
  Association Fees                                    0.00             0.00               0.00                 0.00
  Management Fee Income                               0.00             0.00               0.00                 0.00
  Outside Management Income                           0.00             0.00               0.00                 0.00
  Admin Fee Income                                    0.00             0.00               0.00                 0.00
  Interest Income                                     0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                             0.00             0.00               0.00                 0.00
  Accounting Fees                                     0.00             0.00               0.00                 0.00
  G.P. Fee Income                                     0.00             0.00               0.00                 0.00
  LLC Distribution Income                             0.00             0.00               0.00                 0.00
  Partnership Income                                  0.00             0.00               0.00                 0.00
  Commission income                                   0.00             0.00               0.00                 0.00
  Sale of Units                                       0.00             0.00               0.00                 0.00
  Gain on Sale of Property                            0.00             0.00               0.00                 0.00
TOTAL INCOME                                    733,263.49           100.00         733,263.49               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 157,736.08            21.51         157,736.08                21.51
   Promo/Move-In Incentives                           0.00             0.00               0.00                 0.00
   Referral Fees                                      0.00             0.00               0.00                 0.00
   Salaries                                           0.00             0.00               0.00                 0.00
   Pension                                            0.00             0.00               0.00                 0.00
   Section 125 Misc                                   0.00             0.00               0.00                 0.00
   NextGen PRWCPTC                                    0.00             0.00               0.00                 0.00
   Advertising                                        0.00             0.00               0.00                 0.00
   Marketing Subscriptions                            0.00             0.00               0.00                 0.00
   Marketing Tools                                    0.00             0.00               0.00                 0.00
   Signs                                          2,144.99             0.29           2,144.99                 0.29
   Do not use me                                      0.00             0.00               0.00                 0.00
   Other Renting Expenses                          -350.00            -0.05            -350.00                -0.05
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1045 01, 2020
                                                            of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                  %
   Bad Debt Expense                                  0.00             0.00                0.00                0.00
   Credit Check Fees Rcvd                            0.00             0.00                0.00                0.00
   Credit Check Fees Paid                            0.00             0.00                0.00                0.00
   TOTAL RENTING EXPENSE                     159,531.07              21.76         159,531.07                21.76

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00             0.00               0.00                  0.00
   Alarm                                         3,711.08             0.51           3,711.08                  0.51
   Legal                                             0.00             0.00               0.00                  0.00
   Computer Services                                 0.00             0.00               0.00                  0.00
   Temp. Help                                        0.00             0.00               0.00                  0.00
   Consultants                                       0.00             0.00               0.00                  0.00
   Administaff                                       0.00             0.00               0.00                  0.00
   Outside Services                             10,173.96             1.39          10,173.96                  1.39
   Collection Expense                                0.00             0.00               0.00                  0.00
    Prof. Fees KC                                    0.00             0.00               0.00                  0.00
   Office Expense                                  240.55             0.03             240.55                  0.03
   Bottled Water                                     0.00             0.00               0.00                  0.00
   Bank Charges                                      0.00             0.00               0.00                  0.00
   NextGen Expenses                                  0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits                        225.00             0.03             225.00                  0.03
   Security Patrol                               1,327.82             0.18           1,327.82                  0.18
   Auto Expense                                      0.00             0.00               0.00                  0.00
   Travel & Entertainment                            0.00             0.00               0.00                  0.00
   Luncheon Meetings                                 0.00             0.00               0.00                  0.00
   Loan Servicing Fees                               0.00             0.00               0.00                  0.00
   Promotions - Corporate                            0.00             0.00               0.00                  0.00
   Association Dues                                  0.00             0.00               0.00                  0.00
   461- Net loss (income)                            0.00             0.00               0.00                  0.00
   501-Net Loss (income)                             0.00             0.00               0.00                  0.00
   Gifts                                             0.00             0.00               0.00                  0.00
   Security Cost                                     0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                     15,678.41             2.14          15,678.41                  2.14

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00             0.00               0.00                  0.00
   PFI-Mgr Apartment                                 0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                          0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper                    0.00             0.00               0.00                  0.00
   Manager Salary                                    0.00             0.00               0.00                  0.00
   Manager Utility Expense                           0.00             0.00               0.00                  0.00
   Maintenance Apartment                             0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                          42,909.56             5.85          42,909.56                  5.85
   Finders Fees                                      0.00             0.00               0.00                  0.00
   Copier Lease                                      0.00             0.00               0.00                  0.00
   Donations                                         0.00             0.00               0.00                  0.00
   Dues and Subscriptions                            0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1046 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Interior Lobby Plants                        1,428.00              0.19           1,428.00                  0.19
   Mgt. Co. Uniforms                                 0.00             0.00                0.00                 0.00
   Mgt. Co. Corp. Expenses                           0.00             0.00                0.00                 0.00
   Mgt. Office Telephone                             0.00             0.00                0.00                 0.00
   Mgt. Co. Auto                                     0.00             0.00                0.00                 0.00
   Postage                                           0.00             0.00                0.00                 0.00
   Rent Expense Corporate                            0.00             0.00                0.00                 0.00
   Client Entertainment                              0.00             0.00                0.00                 0.00
   Commercial Misc Exp                               0.00             0.00                0.00                 0.00
   Education                                         0.00             0.00                0.00                 0.00
   Security Costs                                  234.96             0.03              234.96                 0.03
   TOTAL MANAGEMENT E...                       44,572.52              6.08          44,572.52                  6.08

  UTILITIES EXPENSE
   Gas & Electricity                            49,845.86             6.80          49,845.86                  6.80
   Utilities Credits or rebates                      0.00             0.00               0.00                  0.00
   Sewer                                             0.00             0.00               0.00                  0.00
   Water                                         2,959.17             0.40           2,959.17                  0.40
   Garbage & Trash Removal                      11,335.97             1.55          11,335.97                  1.55
   Contract-haulwrig                                 0.00             0.00               0.00                  0.00
   Cable TV                                          0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                        6,762.11             0.92           6,762.11                  0.92
   Pagers/2 Ways                                     0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE                      70,903.11             9.67          70,903.11                  9.67

  REPAIRS & MAINTENANCE
   R&M Unit                                          0.00             0.00               0.00                  0.00
   R&M-bbsteam                                       0.00             0.00               0.00                  0.00
   R&M - Plumbing                                    0.00             0.00               0.00                  0.00
   R&M-deep                                          0.00             0.00               0.00                  0.00
   R&M-dorius                                        0.00             0.00               0.00                  0.00
   R&M - Elevator                                    0.00             0.00               0.00                  0.00
   R&M-jdcom                                         0.00             0.00               0.00                  0.00
   R&M-nat                                           0.00             0.00               0.00                  0.00
   R&M-novglass                                      0.00             0.00               0.00                  0.00
   R&M-orchid                                        0.00             0.00               0.00                  0.00
   R&M - Electrical                                  0.00             0.00               0.00                  0.00
   R&M-1st Class                                     0.00             0.00               0.00                  0.00
   R&M - Painting                                    0.00             0.00               0.00                  0.00
   R&M - Roofing                                     0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                               0.00             0.00               0.00                  0.00
   R&M - Windows                                     0.00             0.00               0.00                  0.00
   R&M - HVAC                                        0.00             0.00               0.00                  0.00
   R&M - Pool                                        0.00             0.00               0.00                  0.00
   R & M- fire master                                0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association                      0.00             0.00               0.00                  0.00
   R&M-mcd                                           0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1047 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   R&M - pritim                                      0.00             0.00                0.00                 0.00
   R&M-kellys appliance center                       0.00             0.00                0.00                 0.00
   R&M - rolgar                                      0.00             0.00                0.00                 0.00
   R&M Friedman's                                    0.00             0.00                0.00                 0.00
   R&M - bucks                                       0.00             0.00                0.00                 0.00
   R&M - knilou                                      0.00             0.00                0.00                 0.00
   R&M - mfence                                      0.00             0.00                0.00                 0.00
   R&M - g&a                                         0.00             0.00                0.00                 0.00
   R&M - paving & Concrete                           0.00             0.00                0.00                 0.00
   T/O - Materials                                   0.00             0.00                0.00                 0.00
   T/O - Outside Vendor                              0.00             0.00                0.00                 0.00
   T/O - Misc. Expense                               0.00             0.00                0.00                 0.00
   R&M - Misc. Cleaning                         3,368.64              0.46           3,368.64                  0.46
   Cleaning - A&V                                    0.00             0.00                0.00                 0.00
   Cleaning - garale                                 0.00             0.00                0.00                 0.00
   R&M - Pest Control                               80.00             0.01               80.00                 0.01
   Landscaping Salaries                              0.00             0.00                0.00                 0.00
   Maint. Supervisor Salaries                        0.00             0.00                0.00                 0.00
   Maint. Salaries                                   0.00             0.00                0.00                 0.00
   Cleaning Salaries                                 0.00             0.00                0.00                 0.00
   Painting Salaries                                 0.00             0.00                0.00                 0.00
   Improvement Salaries                              0.00             0.00                0.00                 0.00
   Maintenance Supplies                            998.89             0.14              998.89                 0.14
   R&M - Electrical Supplies                       448.95             0.06              448.95                 0.06
   R&M - Landscaping Supplies                   1,009.49              0.14           1,009.49                  0.14
   Dept. Supplies-fairlumb                           0.00             0.00                0.00                 0.00
   Dept. Supplies-maint                              0.00             0.00                0.00                 0.00
   Dept. Supplies-depot                              0.00             0.00                0.00                 0.00
   Dept. Supplies-horizon                            0.00             0.00                0.00                 0.00
   R&M - Pool Supplies                               0.00             0.00                0.00                 0.00
   Dept. Supplies-marcone                            0.00             0.00                0.00                 0.00
   Dept. Supplies-color                              0.00             0.00                0.00                 0.00
   R&M - Landscape                                   0.00             0.00                0.00                 0.00
   Dept. Supplies-msm                                0.00             0.00                0.00                 0.00
   Dept. Supplies-nat                                0.00             0.00                0.00                 0.00
   Dept. Supplies-novb                               0.00             0.00                0.00                 0.00
   Dept. Supplies-novglass                           0.00             0.00                0.00                 0.00
   Dept. Supplies-orchid                             0.00             0.00                0.00                 0.00
   Dept. Supplies-peach                              0.00             0.00                0.00                 0.00
   Dept. Supplies-pini                               0.00             0.00                0.00                 0.00
   R&M - Cleaning Supplies                      7,102.61              0.97           7,102.61                  0.97
   Supplies - Kelly Moore                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Salsbury                           0.00             0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works                   0.00             0.00                0.00                 0.00
   Dept. Supplies - Water                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                          0.00             0.00                0.00                 0.00
   R&M - Plumbing Supplies                           0.00             0.00                0.00                 0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1048 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                              0.00             0.00                0.00                 0.00
   Supply - Grainger                                 0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                      0.00             0.00                0.00                 0.00
   Maint - Supplies fans                             0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                               0.00             0.00                0.00                 0.00
   R&M - Dabrans                                     0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                         0.00             0.00                0.00                 0.00
   Supp-Whiteside                                    0.00             0.00                0.00                 0.00
   Misc. Small Purchases                             0.00             0.00                0.00                 0.00
   Small Tools & Equipment                           0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        -6,751.62            -0.92          -6,751.62                 -0.92
   Locks & Keys                                  1,913.77             0.26           1,913.77                  0.26
   R&M - Painting Supplies                           0.00             0.00                0.00                 0.00
   R&M - Roofing Supplies                            0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                        0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                               0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges                    0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                      8,170.73             1.11           8,170.73                  1.11

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00              0.00               0.00                  0.00
   Contract-Calif                                   0.00              0.00               0.00                  0.00
   Contract-cas                                     0.00              0.00               0.00                  0.00
   Contract-deason                                  0.00              0.00               0.00                  0.00
   Contract-delta                                   0.00              0.00               0.00                  0.00
   Contract-dorius                                  0.00              0.00               0.00                  0.00
   Contract-elevator                                0.00              0.00               0.00                  0.00
   Contract-Kone                                    0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...                 0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...                 0.00              0.00               0.00                  0.00
   Contract-pcon                                    0.00              0.00               0.00                  0.00
   Contract-oroszi                                  0.00              0.00               0.00                  0.00
   Contract-roto                                    0.00              0.00               0.00                  0.00
   Contract-roys                                    0.00              0.00               0.00                  0.00
   Contract-silvas                                  0.00              0.00               0.00                  0.00
   Contract-spartan                                 0.00              0.00               0.00                  0.00
   Contract - transbay                              0.00              0.00               0.00                  0.00
   Contract - fire master                         107.00              0.01             107.00                  0.01
   Contract - Fire Safety Maint.                    0.00              0.00               0.00                  0.00
   Contract - milpac                                0.00              0.00               0.00                  0.00
   Contract - Counter                               0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                      0.00              0.00               0.00                  0.00
   Contractor - bucks                               0.00              0.00               0.00                  0.00
   Contractor - Stripe                              0.00              0.00               0.00                  0.00
   Contractor - wk                                  0.00              0.00               0.00                  0.00
   Contract - bludol                                0.00              0.00               0.00                  0.00
   Contract - Able                                  0.00              0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1049 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date               %         Year to Date                  %
   Contract - Mainstay                               0.00             0.00                0.00                0.00
   Contractor - pro - tech                           0.00             0.00                0.00                0.00
   Contract - thoseguy                               0.00             0.00                0.00                0.00
   Contract - kevmar                                 0.00             0.00                0.00                0.00
   Contract-PoolCraft, Inc.                          0.00             0.00                0.00                0.00
   Contract-Solarcraft                               0.00             0.00                0.00                0.00
   contract-servpro                                  0.00             0.00                0.00                0.00
   Contract northgut                                 0.00             0.00                0.00                0.00
   contract-terminix                                 0.00             0.00                0.00                0.00
   Contract-Scent Tek                                0.00             0.00                0.00                0.00
   Contract - Plumbing/Sewer                    2,402.13              0.33           2,402.13                 0.33
   Contract - Electrical & Lighting             1,053.66              0.14           1,053.66                 0.14
   Contract - HVAC Maint.                      12,578.31              1.72          12,578.31                 1.72
   Contract R&M                                12,282.92              1.68          12,282.92                 1.68
   Cont.Carpet Clean/Repair                          0.00             0.00                0.00                0.00
   Contract - Janitorial Serv.                 40,951.08              5.58          40,951.08                 5.58
   Contract - Painting                          2,585.00              0.35           2,585.00                 0.35
   Contract - Pest Control                           0.00             0.00                0.00                0.00
   Contract - Landscaping                       9,810.50              1.34           9,810.50                 1.34
   contract-Garcia's Landscape                       0.00             0.00                0.00                0.00
   Dugdales Landscaping                              0.00             0.00                0.00                0.00
   Pinedas Tree Service                              0.00             0.00                0.00                0.00
   Contract All phase Excavating                     0.00             0.00                0.00                0.00
   Contract-Summit Tree Care                         0.00             0.00                0.00                0.00
   Contract - Pool Maint.                            0.00             0.00                0.00                0.00
   Contract - Elevator Maint.                   4,729.23              0.64           4,729.23                 0.64
   Contract Appliance Rep.                           0.00             0.00                0.00                0.00
   Contract - Roof Maint                             0.00             0.00                0.00                0.00
   Contract - Parking Lot Dues                       0.00             0.00                0.00                0.00
   TOTAL CONTRACT MAINT.                       86,499.83             11.80          86,499.83                11.80

  TAXES
   Real Estate Taxes                            70,699.84             9.64          70,699.84                  9.64
   Payroll Taxes                                     0.00             0.00               0.00                  0.00
   Personal Property Taxes                           0.00             0.00               0.00                  0.00
   Other Taxes                                       0.00             0.00               0.00                  0.00
   TOTAL TAX EXPENSE                            70,699.84             9.64          70,699.84                  9.64

  INSURANCE EXPENSE
   Package Insurance                             7,127.06             0.97           7,127.06                  0.97
   Earthquake Insurance                          7,384.52             1.01           7,384.52                  1.01
   Umbrella Insurance                            1,575.00             0.21           1,575.00                  0.21
   Flood Insurance                                   0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                          0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                                 0.00             0.00               0.00                  0.00
   Auto Insurance                                    0.00             0.00               0.00                  0.00
   Health Insurance                                  0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1050 01, 2020
                                                           of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Medical - Misc                                    0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                          0.00              0.00                0.00                 0.00
   Business Practices Insurance                      0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE                     16,086.58               2.19          16,086.58                  2.19

TOTAL OPERATING EXPENSES                        472,142.09            64.39         472,142.09                64.39

  OTHER INCOME
   Tenant Asst. Payments                              0.00             0.00               0.00                  0.00
   Storage Rent Income                             -400.00            -0.05            -400.00                 -0.05
   Pet Rent                                           0.00             0.00               0.00                  0.00
   Parking Fees                                       0.00             0.00               0.00                  0.00
   Laundry                                            0.00             0.00               0.00                  0.00
   Vending                                            0.00             0.00               0.00                  0.00
   NSF Check Fees                                     0.00             0.00               0.00                  0.00
   Late Charges                                       0.00             0.00               0.00                  0.00
   Damages & Cleaning Fees                         -625.00            -0.09            -625.00                 -0.09
   Forfeited Tenant Deposit                           0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                      -60.80            -0.01             -60.80                 -0.01
   Miscellaneous Income                               0.00             0.00               0.00                  0.00
   HVAC Income                                        0.00             0.00               0.00                  0.00
   Interest Income                                    0.00             0.00               0.00                  0.00
   TOTAL OTHER INCOME                            -1,085.80            -0.15          -1,085.80                 -0.15

NET OPERATING INCOME                            262,207.20            35.76         262,207.20                35.76

  DEBT SERVICE EXPENSE
   Mortgage Interest                            130,667.32            17.82         130,667.32                17.82
   Deed Of Trust Interest                             0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   Interest Expense Corporate                         0.00             0.00               0.00                 0.00
   Notes Payable Interest                             0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                            0.00             0.00               0.00                 0.00
   Other Interest Expense                             0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.                      130,667.32            17.82         130,667.32                17.82

  NET INC.BEFORE DEP.& TAX                      131,539.88            17.94         131,539.88                17.94

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        111,026.16            15.14         111,026.16                15.14
   F&F Hamm Depreciation                              0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                        87,200.04            11.89          87,200.04                11.89
   Appliances Depreciation                            0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.                      69,630.28             9.50          69,630.28                 9.50
   Closing Cost Amortization                          0.00             0.00               0.00                 0.00
   Loan Fee Amortization                          4,991.80             0.68           4,991.80                 0.68
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1051 01, 2020
                                                            of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                           Period to Date                 %         Year to Date                  %
   Org. Cost Amortization                            0.00               0.00                0.00                0.00
   Software Devel. Amort.                            0.00               0.00                0.00                0.00
   Depreciation Expense Corp.                        0.00               0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.                    272,848.28                37.21         272,848.28                37.21

NET INC.(LOSS) BEF.TAXES                        -141,308.40            -19.27       -141,308.40                -19.27

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00               0.00              0.00                  0.00
   FTB Tax Expense                                4,733.97               0.65          4,733.97                  0.65
   Taxes - Other                                      0.00               0.00              0.00                  0.00

   TOTAL INCOME TAX EXPENSE                       4,733.97               0.65          4,733.97                  0.65

NET INCOME (LOSS)BK                             -146,042.37            -19.92       -146,042.37                -19.92

K-1 and Other Items
  K-1 Losses                                          0.00               0.00              0.00                  0.00
  K-1 Income Items                                    0.00               0.00              0.00                  0.00

  Extraordinary Items                                 0.00               0.00              0.00                  0.00

  Temporary Distribution                              0.00               0.00              0.00                  0.00

Adjustments
Outside Management Income                             0.00               0.00              0.00                  0.00
Outside Services                                      0.00               0.00              0.00                  0.00
Bank Charges                                          0.00               0.00              0.00                  0.00
Association Dues                                      0.00               0.00              0.00                  0.00
TOTAL ADMINISTRATIVE EXP                              0.00               0.00              0.00                  0.00

Period to Date                          Beginning Balance      Ending Balance         Difference
1010 - Checking                                 21,100.10            4,722.08        -16,378.02
1015 -Reserve Account                              750.00              750.00               0.00
Total Cash                                      21,850.10            5,472.08        -16,378.02

Year to Date                            Beginning Balance      Ending Balance         Difference
1010 - Checking                                 21,100.10            4,722.08        -16,378.02
1015 -Reserve Account                              750.00              750.00               0.00
Total Cash                                      21,850.10            5,472.08        -16,378.02




           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                               Tuesday, 1052 01, 2020
                                                             of 2121                                         06:44 PM
032-Northgate Business Center (32)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Investment 16914                                  0.00              0.00                0.00                 0.00
   open                                              0.00              0.00                0.00                 0.00
   22 Due/to From                                    0.00              0.00                0.00                 0.00
INCOME
  Rent Income                                   415,004.74            98.06         415,004.74                98.06
  Prepaid Rental Income                               0.00             0.00               0.00                 0.00
  Parking Fees                                        0.00             0.00               0.00                 0.00
  Pet Rent                                            0.00             0.00               0.00                 0.00
  Laundry income                                      0.00             0.00               0.00                 0.00
  Commercial Recovery Income                      4,254.46             1.01           4,254.46                 1.01
  Prior Year Recovery Income                      2,625.62             0.62           2,625.62                 0.62
  Utility Income                                   -246.00            -0.06            -246.00                -0.06
  Storage Income                                  1,575.00             0.37           1,575.00                 0.37
  Association Fees                                    0.00             0.00               0.00                 0.00
  Management Fee Income                               0.00             0.00               0.00                 0.00
  Outside Management Income                           0.00             0.00               0.00                 0.00
  Admin Fee Income                                    0.00             0.00               0.00                 0.00
  Interest Income                                     0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                             0.00             0.00               0.00                 0.00
  Accounting Fees                                     0.00             0.00               0.00                 0.00
  G.P. Fee Income                                     0.00             0.00               0.00                 0.00
  LLC Distribution Income                             0.00             0.00               0.00                 0.00
  Partnership Income                                  0.00             0.00               0.00                 0.00
  Commission income                                   0.00             0.00               0.00                 0.00
  Sale of Units                                       0.00             0.00               0.00                 0.00
  Gain on Sale of Property                            0.00             0.00               0.00                 0.00
TOTAL INCOME                                    423,213.82           100.00         423,213.82               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 127,415.60            30.11         127,415.60                30.11
   Promo/Move-In Incentives                           0.00             0.00               0.00                 0.00
   Referral Fees                                      0.00             0.00               0.00                 0.00
   Salaries                                           0.00             0.00               0.00                 0.00
   Pension                                            0.00             0.00               0.00                 0.00
   Section 125 Misc                                   0.00             0.00               0.00                 0.00
   NextGen PRWCPTC                                    0.00             0.00               0.00                 0.00
   Advertising                                        0.00             0.00               0.00                 0.00
   Marketing Subscriptions                            0.00             0.00               0.00                 0.00
   Marketing Tools                                    0.00             0.00               0.00                 0.00
   Signs                                            133.28             0.03             133.28                 0.03
   Do not use me                                      0.00             0.00               0.00                 0.00
   Other Renting Expenses                             0.00             0.00               0.00                 0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1053 01, 2020
                                                            of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                  %
   Bad Debt Expense                                  0.00             0.00                0.00                0.00
   Credit Check Fees Rcvd                            0.00             0.00                0.00                0.00
   Credit Check Fees Paid                            0.00             0.00                0.00                0.00
   TOTAL RENTING EXPENSE                     127,548.88              30.14         127,548.88                30.14

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00             0.00               0.00                  0.00
   Alarm                                         2,636.88             0.62           2,636.88                  0.62
   Legal                                             0.00             0.00               0.00                  0.00
   Computer Services                                 0.00             0.00               0.00                  0.00
   Temp. Help                                        0.00             0.00               0.00                  0.00
   Consultants                                       0.00             0.00               0.00                  0.00
   Administaff                                       0.00             0.00               0.00                  0.00
   Outside Services                                130.50             0.03             130.50                  0.03
   Collection Expense                                0.00             0.00               0.00                  0.00
    Prof. Fees KC                                    0.00             0.00               0.00                  0.00
   Office Expense                                    0.00             0.00               0.00                  0.00
   Bottled Water                                     0.00             0.00               0.00                  0.00
   Bank Charges                                      0.00             0.00               0.00                  0.00
   NextGen Expenses                                  0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits                          0.00             0.00               0.00                  0.00
   Security Patrol                               1,880.64             0.44           1,880.64                  0.44
   Auto Expense                                      0.00             0.00               0.00                  0.00
   Travel & Entertainment                            0.00             0.00               0.00                  0.00
   Luncheon Meetings                                 0.00             0.00               0.00                  0.00
   Loan Servicing Fees                               0.00             0.00               0.00                  0.00
   Promotions - Corporate                            0.00             0.00               0.00                  0.00
   Association Dues                                  0.00             0.00               0.00                  0.00
   461- Net loss (income)                            0.00             0.00               0.00                  0.00
   501-Net Loss (income)                             0.00             0.00               0.00                  0.00
   Gifts                                             0.00             0.00               0.00                  0.00
   Security Cost                                     0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                      4,648.02             1.10           4,648.02                  1.10

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                          0.00             0.00               0.00                  0.00
   PFI-Mgr Apartment                                 0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                          0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper                    0.00             0.00               0.00                  0.00
   Manager Salary                                    0.00             0.00               0.00                  0.00
   Manager Utility Expense                           0.00             0.00               0.00                  0.00
   Maintenance Apartment                             0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                          24,943.11             5.89          24,943.11                  5.89
   Finders Fees                                      0.00             0.00               0.00                  0.00
   Copier Lease                                      0.00             0.00               0.00                  0.00
   Donations                                         0.00             0.00               0.00                  0.00
   Dues and Subscriptions                          169.71             0.04             169.71                  0.04
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1054 01, 2020
                                                           of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Interior Lobby Plants                           700.00             0.17              700.00                 0.17
   Mgt. Co. Uniforms                                 0.00             0.00                0.00                 0.00
   Mgt. Co. Corp. Expenses                           0.00             0.00                0.00                 0.00
   Mgt. Office Telephone                             0.00             0.00                0.00                 0.00
   Mgt. Co. Auto                                     0.00             0.00                0.00                 0.00
   Postage                                           0.00             0.00                0.00                 0.00
   Rent Expense Corporate                            0.00             0.00                0.00                 0.00
   Client Entertainment                              0.00             0.00                0.00                 0.00
   Commercial Misc Exp                               0.00             0.00                0.00                 0.00
   Education                                         0.00             0.00                0.00                 0.00
   Security Costs                                  164.95             0.04              164.95                 0.04
   TOTAL MANAGEMENT E...                       25,977.77              6.14          25,977.77                  6.14

  UTILITIES EXPENSE
   Gas & Electricity                            24,531.54             5.80          24,531.54                  5.80
   Utilities Credits or rebates                      0.00             0.00               0.00                  0.00
   Sewer                                             0.00             0.00               0.00                  0.00
   Water                                         2,010.47             0.48           2,010.47                  0.48
   Garbage & Trash Removal                       6,937.19             1.64           6,937.19                  1.64
   Contract-haulwrig                                 0.00             0.00               0.00                  0.00
   Cable TV                                          0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                        3,313.60             0.78           3,313.60                  0.78
   Pagers/2 Ways                                     0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE                      36,792.80             8.69          36,792.80                  8.69

  REPAIRS & MAINTENANCE
   R&M Unit                                      3,787.49             0.89           3,787.49                  0.89
   R&M-bbsteam                                       0.00             0.00               0.00                  0.00
   R&M - Plumbing                                  962.73             0.23             962.73                  0.23
   R&M-deep                                          0.00             0.00               0.00                  0.00
   R&M-dorius                                        0.00             0.00               0.00                  0.00
   R&M - Elevator                                    0.00             0.00               0.00                  0.00
   R&M-jdcom                                         0.00             0.00               0.00                  0.00
   R&M-nat                                           0.00             0.00               0.00                  0.00
   R&M-novglass                                      0.00             0.00               0.00                  0.00
   R&M-orchid                                        0.00             0.00               0.00                  0.00
   R&M - Electrical                                475.00             0.11             475.00                  0.11
   R&M-1st Class                                     0.00             0.00               0.00                  0.00
   R&M - Painting                                    0.00             0.00               0.00                  0.00
   R&M - Roofing                                   813.00             0.19             813.00                  0.19
   R&M - Miscellaneous                             604.16             0.14             604.16                  0.14
   R&M - Windows                                     0.00             0.00               0.00                  0.00
   R&M - HVAC                                      442.50             0.10             442.50                  0.10
   R&M - Pool                                        0.00             0.00               0.00                  0.00
   R & M- fire master                                0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association                      0.00             0.00               0.00                  0.00
   R&M-mcd                                           0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1055 01, 2020
                                                           of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   R&M - pritim                                      0.00             0.00                0.00                 0.00
   R&M-kellys appliance center                       0.00             0.00                0.00                 0.00
   R&M - rolgar                                      0.00             0.00                0.00                 0.00
   R&M Friedman's                                    0.00             0.00                0.00                 0.00
   R&M - bucks                                       0.00             0.00                0.00                 0.00
   R&M - knilou                                      0.00             0.00                0.00                 0.00
   R&M - mfence                                      0.00             0.00                0.00                 0.00
   R&M - g&a                                         0.00             0.00                0.00                 0.00
   R&M - paving & Concrete                           0.00             0.00                0.00                 0.00
   T/O - Materials                                   0.00             0.00                0.00                 0.00
   T/O - Outside Vendor                              0.00             0.00                0.00                 0.00
   T/O - Misc. Expense                               0.00             0.00                0.00                 0.00
   R&M - Misc. Cleaning                         1,463.31              0.35           1,463.31                  0.35
   Cleaning - A&V                                    0.00             0.00                0.00                 0.00
   Cleaning - garale                                 0.00             0.00                0.00                 0.00
   R&M - Pest Control                                0.00             0.00                0.00                 0.00
   Landscaping Salaries                              0.00             0.00                0.00                 0.00
   Maint. Supervisor Salaries                        0.00             0.00                0.00                 0.00
   Maint. Salaries                                   0.00             0.00                0.00                 0.00
   Cleaning Salaries                                 0.00             0.00                0.00                 0.00
   Painting Salaries                                 0.00             0.00                0.00                 0.00
   Improvement Salaries                              0.00             0.00                0.00                 0.00
   Maintenance Supplies                             23.41             0.01               23.41                 0.01
   R&M - Electrical Supplies                       109.48             0.03              109.48                 0.03
   R&M - Landscaping Supplies                        0.00             0.00                0.00                 0.00
   Dept. Supplies-fairlumb                           0.00             0.00                0.00                 0.00
   Dept. Supplies-maint                              0.00             0.00                0.00                 0.00
   Dept. Supplies-depot                              0.00             0.00                0.00                 0.00
   Dept. Supplies-horizon                            0.00             0.00                0.00                 0.00
   R&M - Pool Supplies                               0.00             0.00                0.00                 0.00
   Dept. Supplies-marcone                            0.00             0.00                0.00                 0.00
   Dept. Supplies-color                              0.00             0.00                0.00                 0.00
   R&M - Landscape                                   0.00             0.00                0.00                 0.00
   Dept. Supplies-msm                                0.00             0.00                0.00                 0.00
   Dept. Supplies-nat                                0.00             0.00                0.00                 0.00
   Dept. Supplies-novb                               0.00             0.00                0.00                 0.00
   Dept. Supplies-novglass                           0.00             0.00                0.00                 0.00
   Dept. Supplies-orchid                             0.00             0.00                0.00                 0.00
   Dept. Supplies-peach                              0.00             0.00                0.00                 0.00
   Dept. Supplies-pini                               0.00             0.00                0.00                 0.00
   R&M - Cleaning Supplies                      1,942.20              0.46           1,942.20                  0.46
   Supplies - Kelly Moore                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Salsbury                           0.00             0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works                   0.00             0.00                0.00                 0.00
   Dept. Supplies - Water                            0.00             0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                          0.00             0.00                0.00                 0.00
   R&M - Plumbing Supplies                           0.00             0.00                0.00                 0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1056 01, 2020
                                                           of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                              0.00             0.00                0.00                 0.00
   Supply - Grainger                                 0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                      0.00             0.00                0.00                 0.00
   Maint - Supplies fans                             0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                               0.00             0.00                0.00                 0.00
   R&M - Dabrans                                     0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                         0.00             0.00                0.00                 0.00
   Supp-Whiteside                                    0.00             0.00                0.00                 0.00
   Misc. Small Purchases                             0.00             0.00                0.00                 0.00
   Small Tools & Equipment                           0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        -3,359.75            -0.79          -3,359.75                 -0.79
   Locks & Keys                                    215.44             0.05              215.44                 0.05
   R&M - Painting Supplies                           0.00             0.00                0.00                 0.00
   R&M - Roofing Supplies                            0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                        0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                               0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges                    0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                      7,478.97             1.77           7,478.97                  1.77

  CONTRACT MAINTENANCE
   Contract-Bath                                    0.00              0.00               0.00                  0.00
   Contract-Calif                                   0.00              0.00               0.00                  0.00
   Contract-cas                                     0.00              0.00               0.00                  0.00
   Contract-deason                                  0.00              0.00               0.00                  0.00
   Contract-delta                                   0.00              0.00               0.00                  0.00
   Contract-dorius                                  0.00              0.00               0.00                  0.00
   Contract-elevator                                0.00              0.00               0.00                  0.00
   Contract-Kone                                    0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...                 0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...                 0.00              0.00               0.00                  0.00
   Contract-pcon                                    0.00              0.00               0.00                  0.00
   Contract-oroszi                                  0.00              0.00               0.00                  0.00
   Contract-roto                                    0.00              0.00               0.00                  0.00
   Contract-roys                                    0.00              0.00               0.00                  0.00
   Contract-silvas                                  0.00              0.00               0.00                  0.00
   Contract-spartan                                 0.00              0.00               0.00                  0.00
   Contract - transbay                              0.00              0.00               0.00                  0.00
   Contract - fire master                          29.00              0.01              29.00                  0.01
   Contract - Fire Safety Maint.                  160.00              0.04             160.00                  0.04
   Contract - milpac                                0.00              0.00               0.00                  0.00
   Contract - Counter                               0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                      0.00              0.00               0.00                  0.00
   Contractor - bucks                               0.00              0.00               0.00                  0.00
   Contractor - Stripe                              0.00              0.00               0.00                  0.00
   Contractor - wk                                  0.00              0.00               0.00                  0.00
   Contract - bludol                                0.00              0.00               0.00                  0.00
   Contract - Able                                  0.00              0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1057 01, 2020
                                                           of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date               %         Year to Date                   %
   Contract - Mainstay                               0.00             0.00                0.00                 0.00
   Contractor - pro - tech                           0.00             0.00                0.00                 0.00
   Contract - thoseguy                               0.00             0.00                0.00                 0.00
   Contract - kevmar                                 0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                          0.00             0.00                0.00                 0.00
   Contract-Solarcraft                               0.00             0.00                0.00                 0.00
   contract-servpro                                  0.00             0.00                0.00                 0.00
   Contract northgut                                 0.00             0.00                0.00                 0.00
   contract-terminix                                 0.00             0.00                0.00                 0.00
   Contract-Scent Tek                                0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                         0.00             0.00                0.00                 0.00
   Contract - Electrical & Lighting                  0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                       3,560.00              0.84           3,560.00                  0.84
   Contract R&M                                      0.00             0.00                0.00                 0.00
   Cont.Carpet Clean/Repair                          0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.                 20,150.69              4.76          20,150.69                  4.76
   Contract - Painting                               0.00             0.00                0.00                 0.00
   Contract - Pest Control                           0.00             0.00                0.00                 0.00
   Contract - Landscaping                       5,150.00              1.22           5,150.00                  1.22
   contract-Garcia's Landscape                       0.00             0.00                0.00                 0.00
   Dugdales Landscaping                              0.00             0.00                0.00                 0.00
   Pinedas Tree Service                              0.00             0.00                0.00                 0.00
   Contract All phase Excavating                     0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                         0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                            0.00             0.00                0.00                 0.00
   Contract - Elevator Maint.                   1,719.48              0.41           1,719.48                  0.41
   Contract Appliance Rep.                           0.00             0.00                0.00                 0.00
   Contract - Roof Maint                           878.00             0.21              878.00                 0.21
   Contract - Parking Lot Dues                       0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                       31,647.17              7.48          31,647.17                  7.48

  TAXES
   Real Estate Taxes                            41,381.99             9.78          41,381.99                  9.78
   Payroll Taxes                                     0.00             0.00               0.00                  0.00
   Personal Property Taxes                           0.00             0.00               0.00                  0.00
   Other Taxes                                       0.00             0.00               0.00                  0.00
   TOTAL TAX EXPENSE                            41,381.99             9.78          41,381.99                  9.78

  INSURANCE EXPENSE
   Package Insurance                             4,334.75             1.02           4,334.75                  1.02
   Earthquake Insurance                          4,641.00             1.10           4,641.00                  1.10
   Umbrella Insurance                              918.75             0.22             918.75                  0.22
   Flood Insurance                                   0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                          0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                                 0.00             0.00               0.00                  0.00
   Auto Insurance                                    0.00             0.00               0.00                  0.00
   Health Insurance                                  0.00             0.00               0.00                  0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                             Tuesday, 1058 01, 2020
                                                           of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                   %
   Medical - Misc                                    0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                          0.00              0.00                0.00                 0.00
   Business Practices Insurance                      0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE                      9,894.50               2.34           9,894.50                  2.34

TOTAL OPERATING EXPENSES                        285,370.10            67.43         285,370.10                67.43

  OTHER INCOME
   Tenant Asst. Payments                              0.00             0.00               0.00                  0.00
   Storage Rent Income                                0.00             0.00               0.00                  0.00
   Pet Rent                                           0.00             0.00               0.00                  0.00
   Parking Fees                                       0.00             0.00               0.00                  0.00
   Laundry                                            0.00             0.00               0.00                  0.00
   Vending                                            0.00             0.00               0.00                  0.00
   NSF Check Fees                                     0.00             0.00               0.00                  0.00
   Late Charges                                       0.00             0.00               0.00                  0.00
   Damages & Cleaning Fees                            0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit                           0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                        0.00             0.00               0.00                  0.00
   Miscellaneous Income                               0.00             0.00               0.00                  0.00
   HVAC Income                                        0.00             0.00               0.00                  0.00
   Interest Income                                    0.00             0.00               0.00                  0.00

NET OPERATING INCOME                            137,843.72            32.57         137,843.72                32.57

  DEBT SERVICE EXPENSE
   Mortgage Interest                             75,339.22            17.80          75,339.22                17.80
   Deed Of Trust Interest                             0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                            0.00             0.00               0.00                 0.00
   Interest Expense Corporate                         0.00             0.00               0.00                 0.00
   Notes Payable Interest                             0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                            0.00             0.00               0.00                 0.00
   Other Interest Expense                             0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.                       75,339.22            17.80          75,339.22                17.80

  NET INC.BEFORE DEP.& TAX                       62,504.50            14.77          62,504.50                14.77

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         64,765.26            15.30          64,765.26                15.30
   F&F Hamm Depreciation                              0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                        50,866.69            12.02          50,866.69                12.02
   Appliances Depreciation                            0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.                      13,650.98             3.23          13,650.98                 3.23
   Closing Cost Amortization                          0.00             0.00               0.00                 0.00
   Loan Fee Amortization                          1,448.30             0.34           1,448.30                 0.34
   Org. Cost Amortization                             0.00             0.00               0.00                 0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1059 01, 2020
                                                            of 2121                                         06:45 PM
032-Northgate Business Center (32)                                                                            Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                           Period to Date                %         Year to Date                  %
   Software Devel. Amort.                            0.00              0.00                0.00                0.00
   Depreciation Expense Corp.                        0.00              0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.                    130,731.23               30.89         130,731.23                30.89

NET INC.(LOSS) BEF.TAXES                        -68,226.73            -16.12        -68,226.73                -16.12

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                           0.00               0.00              0.00                  0.00
   FTB Tax Expense                               1,700.00               0.40          1,700.00                  0.40
   Taxes - Other                                     0.00               0.00              0.00                  0.00

   TOTAL INCOME TAX EXPENSE                      1,700.00               0.40          1,700.00                  0.40

NET INCOME (LOSS)BK                             -69,926.73            -16.52        -69,926.73                -16.52

K-1 and Other Items
  K-1 Losses                                         0.00               0.00              0.00                  0.00
  K-1 Income Items                                   0.00               0.00              0.00                  0.00

  Extraordinary Items                                0.00               0.00              0.00                  0.00

  Temporary Distribution                             0.00               0.00              0.00                  0.00

Adjustments
Outside Management Income                            0.00               0.00              0.00                  0.00
Outside Services                                     0.00               0.00              0.00                  0.00
Bank Charges                                         0.00               0.00              0.00                  0.00
Association Dues                                     0.00               0.00              0.00                  0.00
TOTAL ADMINISTRATIVE EXP                             0.00               0.00              0.00                  0.00

Period to Date                          Beginning Balance     Ending Balance         Difference
1010 - Checking                                  4,722.08          12,460.69          7,738.61
1015 -Reserve Account                              750.00             750.00               0.00
Total Cash                                       5,472.08          13,210.69          7,738.61

Year to Date                            Beginning Balance     Ending Balance         Difference
1010 - Checking                                  4,722.08          12,460.69          7,738.61
1015 -Reserve Account                              750.00             750.00               0.00
Total Cash                                       5,472.08          13,210.69          7,738.61




           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                              Tuesday, 1060 01, 2020
                                                            of 2121                                         06:45 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 32, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1061
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 32, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1062
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1063
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1064
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1065
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Financial Investors, Inc. 33, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1066
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Financial Investors, Inc. 33, LLC as of 9/5/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1067
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
Ignacio Place (33)                                                                                                   Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       6,141.37
      1015-00-000            1015 -Reserve Account                                                                 3,000.00
      1090-00-000            Petty Cash                                                                              300.00
      1099-00-000            TOTAL CASH                                                                            9,441.37


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                     21,781.07
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                       21,781.07


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   2,990.94
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             2,990.94
      1299-00-000           TOTAL CURRENT ASSETS                                                                  34,213.38


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                             2,080,000.00
      1310-00-000             Building                                                                         8,320,000.00
      1311-00-000             Accum Depreciation                                                                -893,483.18
      1349-00-000           NET FIXED ASSETS                                                                   9,506,516.82


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        20,778.00
      1353-00-000            Loan Fees                                                                            80,352.00
      1354-00-000            Accum Amort Loan Fees                                                               -24,105.60
      1355-00-000            Personal Property                                                                   100,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -60,000.12
      1357-00-000            Organization Costs                                                                   74,476.15
      1359-00-000           NET ACQUISITION ASSETS                                                               191,500.43


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1494-00-000            2017 Other Improvements                                                             650,591.01
      1494-00-100            2017 T/O Misc. Exp.                                                                   7,470.15
      1494-00-200            2017 T/O Materials                                                                   99,892.09
      1494-00-300            2017 T/O Outside Vendor                                                              74,459.34
      1495-00-000            2018 Other Improvements                                                           1,237,650.90
      1495-00-100            2018 T/O Misc. Exp.                                                                  26,705.21
      1495-00-200            2018 T/O Materials                                                                   78,519.35
      1495-00-300            2018 T/O Outside Vendor                                                              98,119.61
      1496-00-000            2019 Other Improvements                                                             821,708.57
      1496-00-100            2019 T/O Misc. Exp.                                                                  23,809.27
      1496-00-200            2019 T/O Materials                                                                   83,400.33
      1496-00-300            2019 T/O Outside Vendor                                                             173,705.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         3,376,030.83
      1598-00-000            Accum Deprec - Capital Improvements                                                 548,234.13
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                       2,827,796.70


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000             Due To/From GP                                                                   -3,217,700.00
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                        -3,217,700.00
      1999-00-000          TOTAL ASSETS                                                                         9,342,327.33
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES

           Case: 20-30604              Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1068
                                                                                                    Monday, August 24, 2020
                                                                 of 2121                                           05:20 PM
Ignacio Place (33)                                                                                                 Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                   16,708.09
      2010-00-000            Unearned Rent                                                                       1,909.65
      2099-00-000           TOTAL CURRENT LIABILITIES                                                           18,617.74


      2200-00-000           LONG TERM LIABILITIES
      2235-00-000            Security Deposits Liability                                                        59,901.00
      2240-00-000            Mortgage Payable                                                                6,300,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                      6,359,901.00
      2999-00-000           TOTAL LIABILITIES                                                                6,378,518.74


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                            5,600,000.00
      3070-00-000            Member Distribution                                                             -1,400,000.01
      3130-00-000            Retained Earnings                                                                 -850,911.62
      3140-00-000            Net Income (Loss) Current                                                         -385,279.78
      3990-00-000            TOTAL EQUITY                                                                     2,963,808.59
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                         9,342,327.33


      9999-00-000           Total of All                                                                             0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1069
                                                                                                  Monday, August 24, 2020
                                                               of 2121                                           05:20 PM
Ignacio Place (33)                                                                                                   Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                             Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                     115,063.44
      1015-00-000            1015 -Reserve Account                                                                 3,000.00
      1090-00-000            Petty Cash                                                                              300.00
      1099-00-000            TOTAL CASH                                                                          118,363.44


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                     27,067.74
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                       27,067.74


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                   8,758.04
      1250-00-000            Prepaid Taxes                                                                            -0.01
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                             8,758.03
      1299-00-000           TOTAL CURRENT ASSETS                                                                 154,189.21


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              2,080,000.00
      1310-00-000             Building                                                                          8,320,000.00
      1311-00-000             Accum Depreciation                                                               -1,070,305.00
      1349-00-000           NET FIXED ASSETS                                                                    9,329,695.00


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                        27,827.00
      1353-00-000            Loan Fees                                                                           192,373.46
      1354-00-000            Accum Amort Loan Fees                                                               -28,792.80
      1355-00-000            Personal Property                                                                   100,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -71,666.81
      1357-00-000            Organization Costs                                                                   74,476.15
      1359-00-000           NET ACQUISITION ASSETS                                                               294,217.00


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1494-00-000            2017 Other Improvements                                                             650,591.01
      1494-00-100            2017 T/O Misc. Exp.                                                                   7,470.15
      1494-00-200            2017 T/O Materials                                                                   99,892.09
      1494-00-300            2017 T/O Outside Vendor                                                              74,459.34
      1495-00-000            2018 Other Improvements                                                           1,237,650.90
      1495-00-100            2018 T/O Misc. Exp.                                                                  26,705.21
      1495-00-200            2018 T/O Materials                                                                   78,519.35
      1495-00-300            2018 T/O Outside Vendor                                                              98,119.61
      1496-00-000            2019 Other Improvements                                                             821,708.57
      1496-00-100            2019 T/O Misc. Exp.                                                                  23,809.27
      1496-00-200            2019 T/O Materials                                                                   83,400.33
      1496-00-300            2019 T/O Outside Vendor                                                             173,705.00
      1497-00-000            2020 Other Improvements                                                               5,462.90
      1497-00-100            2020 T/O Misc. Exp.                                                                   3,501.25
      1497-00-200            2020 T/O Materials                                                                    7,334.96
      1497-00-300            2020 T/O Outside Vendor                                                              28,810.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                         3,421,139.94
      1598-00-000            Accum Deprec - Capital Improvements                                                 686,685.03
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                       2,734,454.91


      1800-00-000           LONG TERM RECEIVABLES

           Case: 20-30604              Doc# 154       Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1070
                                                                                                    Monday, August 24, 2020
                                                                 of 2121                                           04:11 PM
Ignacio Place (33)                                                                                                 Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      1850-00-000             Due To/From GP                                                                -1,423,468.16
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                     -1,423,468.16
      1999-00-000          TOTAL ASSETS                                                                     11,089,087.96
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      283.88
      2010-00-000            Unearned Rent                                                                       7,201.32
      2020-00-000            Property Tax Payable                                                               13,957.80
      2099-00-000           TOTAL CURRENT LIABILITIES                                                           21,443.00


      2200-00-000           LONG TERM LIABILITIES
      2235-00-000            Security Deposits Liability                                                        67,106.00
      2240-00-000            Mortgage Payable                                                                8,456,200.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                      8,523,306.00
      2999-00-000           TOTAL LIABILITIES                                                                8,544,749.00


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                           5,600,000.00
      3070-00-000            Member Distribution                                                            -1,611,730.78
      3130-00-000            Retained Earnings                                                              -1,236,191.45
      3140-00-000            Net Income (Loss) Current                                                        -207,738.81
      3990-00-000            TOTAL EQUITY                                                                    2,544,338.96
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                       11,089,087.96


      9999-00-000           Total of All                                                                             0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1071
                                                                                                  Monday, August 24, 2020
                                                               of 2121                                           04:11 PM
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              20-30604
                                                                                        &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



          Exhibit A-2: Statement of Income (Loss) for ProfessionalFinancialInvestors,Inc.33LLC         for period ending9/5/2020


          >3URYLGHDVWDWHPHQWRILQFRPH loss IRUWKHIROORZLQJSHULRGV

            L )RUWKHLQLWLDOUHSRUW

                D WKHSHULRGEHWZHHQWKHHQGRIWKHSUHFHGLQJILVFDO\HDUDQGWKHHQGRIWKHPRVWUHFHQWPRQWKSHULRGRI
                    WKHFXUUHQWILVFDO\HDUDQG

                E WKHSULRUILVFDO\HDU

            LL )RUVXEVHTXHQWUHSRUWVVLQFHWKHFORVLQJGDWHRIWKHODVWUHSRUW

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

           The source of this information is derived for the company's Accounting System.
                                            




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\            SDJH5
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                         Page 1072
                                                           of 2121                                                     American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
Ignacio Place (33)                                                                                                Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                       Period to Date           %       Year to Date                   %
4000-00-000 INCOME
4005-00-000   Rent Income                               1,037,300.50         98.83      1,037,300.50                98.83
4014-00-000   Laundry income                               12,230.95          1.17         12,230.95                 1.17
4099-00-000 TOTAL INCOME                                1,049,531.45        100.00      1,049,531.45               100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                              68,621.67          6.54        68,621.67                  6.54
6025-00-000      Signs                                      1,297.25          0.12         1,297.25                  0.12
6031-00-000      Other Renting Expenses                     9,864.70          0.94         9,864.70                  0.94
6040-00-000      Credit Check Fees Rcvd                      -200.00         -0.02          -200.00                 -0.02
6041-00-000      Credit Check Fees Paid                       171.40          0.02           171.40                  0.02
6049-00-000      TOTAL RENTING EXPENSE                     79,755.02          7.60        79,755.02                  7.60


6050-00-000     ADMINISTRATIVE EXPENSES
6062-00-000      Legal                                     -5,675.00         -0.54        -5,675.00                 -0.54
6067-00-000      Outside Services                             531.00          0.05           531.00                  0.05
6070-00-000      Office Expense                             1,717.11          0.16         1,717.11                  0.16
6074-00-000      Licenses, Fees & Permits                   8,947.07          0.85         8,947.07                  0.85
6075-00-000      Security Patrol                            7,153.51          0.68         7,153.51                  0.68
6099-00-000      TOTAL ADMINISTRATIVE EXP                  12,673.69          1.21        12,673.69                  1.21


6100-00-000     MANAGEMENT EXPENSES
6110-00-000      Manager - Apartment Unit                   2,760.00          0.26         2,760.00                  0.26
6112-00-000      Apart Janitorial/Groundskeeper             7,200.00          0.69         7,200.00                  0.69
6113-00-000      Manager Salary                            54,181.92          5.16        54,181.92                  5.16
6120-00-000      Offsite Mgt Fee PFI                       62,357.10          5.94        62,357.10                  5.94
6199-00-000      TOTAL MANAGEMENT EXPENSE                 126,499.02         12.05       126,499.02                 12.05


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                          5,121.30          0.49         5,121.30                  0.49
6205-00-100      Utilities Credits or rebates                -872.90         -0.08          -872.90                 -0.08
6215-00-000      Water                                     14,607.09          1.39        14,607.09                  1.39
6220-00-000      Garbage & Trash Removal                   41,677.01          3.97        41,677.01                  3.97
6230-00-000      Telephone/Internet/Fax                     3,204.48          0.31         3,204.48                  0.31
6249-00-000      TOTAL UTILITIES EXPENSE                   63,736.98          6.07        63,736.98                  6.07


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                   6,994.03          0.67         6,994.03                  0.67
6275-00-145      R&M - Miscellaneous                          706.54          0.07           706.54                  0.07
6305-00-000      R&M - Misc. Cleaning                      12,655.00          1.21        12,655.00                  1.21
6310-00-000      R&M - Pest Control                         5,900.00          0.56         5,900.00                  0.56
6316-00-000      Maint. Salaries                            7,246.94          0.69         7,246.94                  0.69
6320-00-000      Maintenance Supplies                       2,535.73          0.24         2,535.73                  0.24
6320-00-100      R&M - Electrical Supplies                    500.27          0.05           500.27                  0.05
6321-00-000      R&M - Landscaping Supplies                33,805.00          3.22        33,805.00                  3.22
6322-00-150      R&M - Cleaning Supplies                      149.84          0.01           149.84                  0.01
6323-00-000      Misc. Small Purchases                         25.62          0.00            25.62                  0.00
6325-00-000      Small Tools & Equipment                      284.92          0.03           284.92                  0.03
6331-00-000      Locks & Keys                               2,102.61          0.20         2,102.61                  0.20
6333-00-000      R&M - Painting Supplies                      615.53          0.06           615.53                  0.06
6349-00-000      TOTAL REP. & MAINTENANCE                  73,522.03          7.01        73,522.03                  7.01


6350-00-000     CONTRACT MAINTENANCE
6351-00-170      Contract - fire master                     2,273.43          0.22         2,273.43                  0.22

            Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06     Page 1073
                                                                                                  Monday, August 24, 2020
                                                             of 2121                                            05:20 PM
Ignacio Place (33)                                                                                             Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                     Period to Date           %       Year to Date                  %
6355-00-000      Contract - Plumbing/Sewer                  580.00          0.06           580.00                 0.06
6361-00-000      Contract - HVAC Maint.                   3,121.00          0.30         3,121.00                 0.30
6362-00-000      Contract R&M                            13,091.82          1.25        13,091.82                 1.25
6370-00-000      Contract - Landscaping                  47,249.00          4.50        47,249.00                 4.50
6399-00-000      TOTAL CONTRACT MAINT.                   66,315.25          6.32        66,315.25                 6.32


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                      168,810.68         16.08       168,810.68                16.08
6449-00-000      TOTAL TAX EXPENSE                      168,810.68         16.08       168,810.68                16.08


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                       16,548.00          1.58        16,548.00                 1.58
6465-00-000      Earthquake Insurance                    10,183.42          0.97        10,183.42                 0.97
6467-00-000      Umbrella Insurance                       1,334.12          0.13         1,334.12                 0.13
6469-00-000      Flood Insurance                         10,923.37          1.04        10,923.37                 1.04
6498-00-000      TOTAL INSURANCE EXPENSE                 38,988.91          3.71        38,988.91                 3.71


6499-00-000 TOTAL OPERATING EXPENSES                    630,301.58         60.06       630,301.58                60.06


6500-00-000     OTHER INCOME
6540-00-000      NSF Check Fees                             -25.00          0.00           -25.00                 0.00
6545-00-000      Late Charges                              -525.00         -0.05          -525.00                -0.05
6560-00-000      Damages & Cleaning Fees                 -6,710.00         -0.64        -6,710.00                -0.64
6575-00-000      T/O - S/D Charges to Tenant             -6,357.21         -0.61        -6,357.21                -0.61
6580-00-000      Miscellaneous Income                   -19,211.00         -1.83       -19,211.00                -1.83
6595-00-000      TOTAL OTHER INCOME                     -32,828.21         -3.13       -32,828.21                -3.13


6599-00-000 NET OPERATING INCOME                        452,058.08         43.07       452,058.08                43.07


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                      255,500.00         24.34       255,500.00                24.34
6660-00-000      TOTAL DEBT SERVICE EXP.                255,500.00         24.34       255,500.00                24.34


6670-00-000     NET INC.BEFORE DEP.& TAX                196,558.08         18.73       196,558.08                18.73


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                  296,294.72         28.23       296,294.72                28.23
6720-00-000      Personal Prop. Deprec.                  20,000.04          1.91        20,000.04                 1.91
6730-00-000      Cap. Improvement Deprec.               252,793.40         24.09       252,793.40                24.09
6750-00-000      Loan Fee Amortization                    8,035.20          0.77         8,035.20                 0.77
6770-00-000      TOTAL DEPREC. & AMORT.                 577,123.36         54.99       577,123.36                54.99


6799-00-000 NET INC.(LOSS) BEF.TAXES                   -380,565.28        -36.26      -380,565.28               -36.26


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                          4,714.55          0.45         4,714.55                 0.45


6850-00-000      TOTAL INCOME TAX EXPENSE                 4,714.55          0.45         4,714.55                 0.45


6900-00-000 NET INCOME (LOSS)BK                        -385,279.83        -36.71      -385,279.83               -36.71


7099-00-000 NET INCOME (LOSS)                          -385,279.83        -36.71      -385,279.83               -36.71




            Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page 1074
                                                                                               Monday, August 24, 2020
                                                           of 2121                                           05:20 PM
Ignacio Place (33)                                                                                                                                   Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                  %            Year to Date                            %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                    639,080.00               98.61             639,080.00                         98.61
  4014-00-000           Laundry income                                   8,999.93                1.39               8,999.93                          1.39
  4099-00-000         TOTAL INCOME                                     648,079.93              100.00             648,079.93                        100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                    29,890.00                 4.61             29,890.00                           4.61
  6011-00-000           Promo/Move-In Incentives                         2,500.00                 0.39              2,500.00                           0.39
  6020-00-000           Advertising                                         56.15                 0.01                 56.15                           0.01
  6025-00-000           Signs                                              433.54                 0.07                433.54                           0.07
  6040-00-000           Credit Check Fees Rcvd                            -145.00                -0.02               -145.00                          -0.02
  6041-00-000           Credit Check Fees Paid                              86.70                 0.01                 86.70                           0.01
  6049-00-000           TOTAL RENTING EXPENSE                           32,821.39                 5.06             32,821.39                           5.06

  6050-00-000          ADMINISTRATIVE EXPENSES
  6062-00-000           Legal                                            6,425.00                0.99               6,425.00                          0.99
  6067-00-000           Outside Services                                   404.00                0.06                 404.00                          0.06
  6070-00-000           Office Expense                                     602.57                0.09                 602.57                          0.09
  6074-00-000           Licenses, Fees & Permits                         1,059.00                0.16               1,059.00                          0.16
  6099-00-000           TOTAL ADMINISTRATIVE EXP                         8,490.57                1.31               8,490.57                          1.31

  6100-00-000          MANAGEMENT EXPENSES
  6112-00-000           Apart Janitorial/Groundskeeper                   4,200.00                0.65               4,200.00                          0.65
  6113-00-000           Manager Salary                                  43,100.99                6.65              43,100.99                          6.65
  6120-00-000           Offsite Mgt Fee PFI                             38,320.80                5.91              38,320.80                          5.91
  6199-00-000           TOTAL MANAGEMENT EXPENSE                        85,621.79               13.21              85,621.79                         13.21

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                                3,128.97                 0.48              3,128.97                           0.48
  6205-00-100           Utilities Credits or rebates                      -831.87                -0.13               -831.87                          -0.13
  6215-00-000           Water                                            7,387.15                 1.14              7,387.15                           1.14

                                 Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1075        Saturday, September 05, 2020
                                                                             of 2121                                                               12:27 PM
Ignacio Place (33)                                                                                                                               Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                Period to Date                 %             Year to Date                           %
  6220-00-000            Garbage & Trash Removal                    17,012.41                2.62              17,012.41                          2.62
  6230-00-000            Telephone/Internet/Fax                      1,303.56                0.20               1,303.56                          0.20
  6249-00-000            TOTAL UTILITIES EXPENSE                    28,000.22                4.32              28,000.22                          4.32

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                     4,877.89                0.75               4,877.89                          0.75
  6275-00-120           R&M - Electrical                               526.35                0.08                 526.35                          0.08
  6275-00-145           R&M - Miscellaneous                          6,186.79                0.95               6,186.79                          0.95
  6275-00-150           R&M - Windows                                   96.77                0.01                  96.77                          0.01
  6310-00-000           R&M - Pest Control                             360.00                0.06                 360.00                          0.06
  6320-00-000           Maintenance Supplies                           440.54                0.07                 440.54                          0.07
  6320-00-100           R&M - Electrical Supplies                      185.81                0.03                 185.81                          0.03
  6322-00-150           R&M - Cleaning Supplies                        639.01                0.10                 639.01                          0.10
  6325-00-000           Small Tools & Equipment                         28.35                0.00                  28.35                          0.00
  6331-00-000           Locks & Keys                                   146.94                0.02                 146.94                          0.02
  6333-00-000           R&M - Painting Supplies                         94.87                0.01                  94.87                          0.01
  6349-00-000           TOTAL REP. & MAINTENANCE                    13,583.32                2.10              13,583.32                          2.10

  6350-00-000          CONTRACT MAINTENANCE
  6351-00-170           Contract - fire master                         193.13                0.03                 193.13                          0.03
  6362-00-000           Contract R&M                                 2,205.00                0.34               2,205.00                          0.34
  6367-00-000           Contract - Pest Control                        900.00                0.14                 900.00                          0.14
  6370-00-000           Contract - Landscaping                      12,645.00                1.95              12,645.00                          1.95
  6399-00-000           TOTAL CONTRACT MAINT.                       15,943.13                2.46              15,943.13                          2.46

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                          102,357.79               15.79             102,357.79                         15.79
  6449-00-000           TOTAL TAX EXPENSE                          102,357.79               15.79             102,357.79                         15.79

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                           13,556.13                2.09              13,556.13                          2.09
  6465-00-000           Earthquake Insurance                         6,276.06                0.97               6,276.06                          0.97
  6467-00-000           Umbrella Insurance                           1,050.56                0.16               1,050.56                          0.16
  6469-00-000           Flood Insurance                              7,571.61                1.17               7,571.61                          1.17

                               Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1076        Saturday, September 05, 2020
                                                                         of 2121                                                               12:27 PM
Ignacio Place (33)                                                                                                                                  Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                 %             Year to Date                           %
  6498-00-000            TOTAL INSURANCE EXPENSE                       28,454.36                4.39              28,454.36                          4.39

  6499-00-000         TOTAL OPERATING EXPENSES                        315,272.57               48.65             315,272.57                         48.65

  6500-00-000          OTHER INCOME
  6540-00-000           NSF Check Fees                                    -25.00                 0.00                -25.00                           0.00
  6545-00-000           Late Charges                                     -225.00                -0.03               -225.00                          -0.03
  6575-00-000           T/O - S/D Charges to Tenant                    -1,113.00                -0.17             -1,113.00                          -0.17
  6595-00-000           TOTAL OTHER INCOME                             -1,363.00                -0.21             -1,363.00                          -0.21

  6599-00-000         NET OPERATING INCOME                            334,170.36               51.56             334,170.36                         51.56

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                             208,582.61               32.18             208,582.61                         32.18
  6660-00-000           TOTAL DEBT SERVICE EXP.                       208,582.61               32.18             208,582.61                         32.18

  6670-00-000          NET INC.BEFORE DEP.& TAX                       125,587.75               19.38             125,587.75                         19.38

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6710-00-000           Building Depreciation                         176,821.82               27.28             176,821.82                         27.28
  6720-00-000           Personal Prop. Deprec.                         11,666.69                1.80              11,666.69                          1.80
  6730-00-000           Cap. Improvement Deprec.                      138,450.90               21.36             138,450.90                         21.36
  6750-00-000           Loan Fee Amortization                           4,687.20                0.72               4,687.20                          0.72
  6770-00-000           TOTAL DEPREC. & AMORT.                        331,626.61               51.17             331,626.61                         51.17

  6799-00-000         NET INC.(LOSS) BEF.TAXES                       -206,038.86               -31.79           -206,038.86                        -31.79

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                 1,700.00                0.26               1,700.00                          0.26

  6850-00-000            TOTAL INCOME TAX EXPENSE                       1,700.00                0.26               1,700.00                          0.26

  6900-00-000         NET INCOME (LOSS)BK                            -207,738.86               -32.05           -207,738.86                        -32.05


                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1077        Saturday, September 05, 2020
                                                                            of 2121                                                               12:27 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Financial Investors, Inc. 33, LLC for period ending 9/5/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1078
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Ignacio Place (33)                                                                                                                                  Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                   Period to Date                  %            Year to Date                            %
  4000-00-000        INCOME
  4005-00-000          Rent Income                                  1,037,300.50               98.83           1,037,300.50                         98.83
  4014-00-000          Laundry income                                  12,230.95                1.17              12,230.95                          1.17
  4099-00-000        TOTAL INCOME                                   1,049,531.45              100.00           1,049,531.45                        100.00

  6000-00-000        EXPENSES
  6001-00-000        OPERATING EXPENSE

  6002-00-000         RENTING EXPENSES
  6005-00-000          Vacancy Loss                                    68,621.67                 6.54             68,621.67                           6.54
  6025-00-000          Signs                                            1,297.25                 0.12              1,297.25                           0.12
  6031-00-000          Other Renting Expenses                           9,864.70                 0.94              9,864.70                           0.94
  6040-00-000          Credit Check Fees Rcvd                            -200.00                -0.02               -200.00                          -0.02
  6041-00-000          Credit Check Fees Paid                             171.40                 0.02                171.40                           0.02
  6049-00-000          TOTAL RENTING EXPENSE                           79,755.02                 7.60             79,755.02                           7.60

  6050-00-000         ADMINISTRATIVE EXPENSES
  6062-00-000          Legal                                           -5,675.00                -0.54             -5,675.00                          -0.54
  6067-00-000          Outside Services                                   531.00                 0.05                531.00                           0.05
  6070-00-000          Office Expense                                   1,717.11                 0.16              1,717.11                           0.16
  6074-00-000          Licenses, Fees & Permits                         8,947.07                 0.85              8,947.07                           0.85
  6075-00-000          Security Patrol                                  7,153.51                 0.68              7,153.51                           0.68
  6099-00-000          TOTAL ADMINISTRATIVE EXP                        12,673.69                 1.21             12,673.69                           1.21

  6100-00-000         MANAGEMENT EXPENSES
  6110-00-000          Manager - Apartment Unit                         2,760.00                0.26               2,760.00                          0.26
  6112-00-000          Apart Janitorial/Groundskeeper                   7,200.00                0.69               7,200.00                          0.69
  6113-00-000          Manager Salary                                  54,181.92                5.16              54,181.92                          5.16
  6120-00-000          Offsite Mgt Fee PFI                             62,357.10                5.94              62,357.10                          5.94
  6199-00-000          TOTAL MANAGEMENT EXPENSE                       126,499.02               12.05             126,499.02                         12.05

  6200-00-000         UTILITIES EXPENSE
  6205-00-000          Gas & Electricity                                5,121.30                 0.49              5,121.30                           0.49
  6205-00-100          Utilities Credits or rebates                      -872.90                -0.08               -872.90                          -0.08

                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1079        Saturday, September 05, 2020
                                                                            of 2121                                                               12:33 PM
Ignacio Place (33)                                                                                                                               Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                Period to Date                 %             Year to Date                           %
  6215-00-000           Water                                       14,607.09                1.39              14,607.09                          1.39
  6220-00-000           Garbage & Trash Removal                     41,677.01                3.97              41,677.01                          3.97
  6230-00-000           Telephone/Internet/Fax                       3,204.48                0.31               3,204.48                          0.31
  6249-00-000           TOTAL UTILITIES EXPENSE                     63,736.98                6.07              63,736.98                          6.07

  6275-00-000         REPAIRS & MAINTENANCE
  6275-00-010          R&M Unit                                      6,994.03                0.67               6,994.03                          0.67
  6275-00-145          R&M - Miscellaneous                             706.54                0.07                 706.54                          0.07
  6305-00-000          R&M - Misc. Cleaning                         12,655.00                1.21              12,655.00                          1.21
  6310-00-000          R&M - Pest Control                            5,900.00                0.56               5,900.00                          0.56
  6316-00-000          Maint. Salaries                               7,246.94                0.69               7,246.94                          0.69
  6320-00-000          Maintenance Supplies                          2,535.73                0.24               2,535.73                          0.24
  6320-00-100          R&M - Electrical Supplies                       500.27                0.05                 500.27                          0.05
  6321-00-000          R&M - Landscaping Supplies                   33,805.00                3.22              33,805.00                          3.22
  6322-00-150          R&M - Cleaning Supplies                         149.84                0.01                 149.84                          0.01
  6323-00-000          Misc. Small Purchases                            25.62                0.00                  25.62                          0.00
  6325-00-000          Small Tools & Equipment                         284.92                0.03                 284.92                          0.03
  6331-00-000          Locks & Keys                                  2,102.61                0.20               2,102.61                          0.20
  6333-00-000          R&M - Painting Supplies                         615.53                0.06                 615.53                          0.06
  6349-00-000          TOTAL REP. & MAINTENANCE                     73,522.03                7.01              73,522.03                          7.01

  6350-00-000         CONTRACT MAINTENANCE
  6351-00-170          Contract - fire master                        2,273.43                0.22               2,273.43                          0.22
  6355-00-000          Contract - Plumbing/Sewer                       580.00                0.06                 580.00                          0.06
  6361-00-000          Contract - HVAC Maint.                        3,121.00                0.30               3,121.00                          0.30
  6362-00-000          Contract R&M                                 13,091.82                1.25              13,091.82                          1.25
  6370-00-000          Contract - Landscaping                       47,249.00                4.50              47,249.00                          4.50
  6399-00-000          TOTAL CONTRACT MAINT.                        66,315.25                6.32              66,315.25                          6.32

  6400-00-000         TAXES
  6410-00-000          Real Estate Taxes                           168,810.68               16.08             168,810.68                         16.08
  6449-00-000          TOTAL TAX EXPENSE                           168,810.68               16.08             168,810.68                         16.08

  6450-00-000         INSURANCE EXPENSE

                              Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1080        Saturday, September 05, 2020
                                                                         of 2121                                                               12:33 PM
Ignacio Place (33)                                                                                                                                 Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                  Period to Date                 %             Year to Date                           %
  6460-00-000           Package Insurance                             16,548.00                1.58              16,548.00                          1.58
  6465-00-000           Earthquake Insurance                          10,183.42                0.97              10,183.42                          0.97
  6467-00-000           Umbrella Insurance                             1,334.12                0.13               1,334.12                          0.13
  6469-00-000           Flood Insurance                               10,923.37                1.04              10,923.37                          1.04
  6498-00-000           TOTAL INSURANCE EXPENSE                       38,988.91                3.71              38,988.91                          3.71

  6499-00-000        TOTAL OPERATING EXPENSES                        630,301.58               60.06             630,301.58                         60.06

  6500-00-000         OTHER INCOME
  6540-00-000          NSF Check Fees                                    -25.00                 0.00                -25.00                           0.00
  6545-00-000          Late Charges                                     -525.00                -0.05               -525.00                          -0.05
  6560-00-000          Damages & Cleaning Fees                        -6,710.00                -0.64             -6,710.00                          -0.64
  6575-00-000          T/O - S/D Charges to Tenant                    -6,357.21                -0.61             -6,357.21                          -0.61
  6580-00-000          Miscellaneous Income                          -19,211.00                -1.83            -19,211.00                          -1.83
  6595-00-000          TOTAL OTHER INCOME                            -32,828.21                -3.13            -32,828.21                          -3.13

  6599-00-000        NET OPERATING INCOME                            452,058.08               43.07             452,058.08                         43.07

  6605-00-000         DEBT SERVICE EXPENSE
  6610-00-000          Mortgage Interest                             255,500.00               24.34             255,500.00                         24.34
  6660-00-000          TOTAL DEBT SERVICE EXP.                       255,500.00               24.34             255,500.00                         24.34

  6670-00-000         NET INC.BEFORE DEP.& TAX                       196,558.08               18.73             196,558.08                         18.73

  6700-00-000         DEPREC. & AMORT. EXPENSES
  6710-00-000          Building Depreciation                         296,294.72               28.23             296,294.72                         28.23
  6720-00-000          Personal Prop. Deprec.                         20,000.04                1.91              20,000.04                          1.91
  6730-00-000          Cap. Improvement Deprec.                      252,793.40               24.09             252,793.40                         24.09
  6750-00-000          Loan Fee Amortization                           8,035.20                0.77               8,035.20                          0.77
  6770-00-000          TOTAL DEPREC. & AMORT.                        577,123.36               54.99             577,123.36                         54.99

  6799-00-000        NET INC.(LOSS) BEF.TAXES                       -380,565.28               -36.26           -380,565.28                        -36.26

  6805-00-000         INCOME TAX EXPENSE

                               Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1081        Saturday, September 05, 2020
                                                                           of 2121                                                               12:33 PM
Ignacio Place (33)                                                                                                                             Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                              Period to Date                  %            Year to Date                           %
  6820-00-000           FTB Tax Expense                            4,714.55                 0.45              4,714.55                          0.45

  6850-00-000           TOTAL INCOME TAX EXPENSE                    4,714.55                0.45              4,714.55                          0.45

  6900-00-000        NET INCOME (LOSS)BK                         -385,279.83              -36.71           -385,279.83                        -36.71

                     Adjustments
  6099-00-000        TOTAL ADMINISTRATIVE EXP                           0.00                0.00                  0.00                          0.00

                     Period to Date                        Beginning Balance      Ending Balance             Difference
  1010-00-000        1010 - Checking                                6,247.78            6,141.37                -106.41
  1015-00-000        1015 -Reserve Account                          3,000.00            3,000.00                   0.00
                     Total Cash                                     9,247.78            9,141.37                -106.41

                     Year to Date                          Beginning Balance      Ending Balance             Difference
  1010-00-000        1010 - Checking                                6,247.78            6,141.37                -106.41
  1015-00-000        1015 -Reserve Account                          3,000.00            3,000.00                   0.00
                     Total Cash                                     9,247.78            9,141.37                -106.41




                               Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1082        Saturday, September 05, 2020
                                                                       of 2121                                                               12:33 PM
Ignacio Place (33)                                                                                                                                   Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                  %            Year to Date                            %
  4000-00-000         INCOME
  4005-00-000           Rent Income                                    639,080.00               98.61             639,080.00                         98.61
  4014-00-000           Laundry income                                   8,999.93                1.39               8,999.93                          1.39
  4099-00-000         TOTAL INCOME                                     648,079.93              100.00             648,079.93                        100.00

  6000-00-000         EXPENSES
  6001-00-000         OPERATING EXPENSE

  6002-00-000          RENTING EXPENSES
  6005-00-000           Vacancy Loss                                    29,890.00                 4.61             29,890.00                           4.61
  6011-00-000           Promo/Move-In Incentives                         2,500.00                 0.39              2,500.00                           0.39
  6020-00-000           Advertising                                         56.15                 0.01                 56.15                           0.01
  6025-00-000           Signs                                              433.54                 0.07                433.54                           0.07
  6040-00-000           Credit Check Fees Rcvd                            -145.00                -0.02               -145.00                          -0.02
  6041-00-000           Credit Check Fees Paid                              86.70                 0.01                 86.70                           0.01
  6049-00-000           TOTAL RENTING EXPENSE                           32,821.39                 5.06             32,821.39                           5.06

  6050-00-000          ADMINISTRATIVE EXPENSES
  6062-00-000           Legal                                            6,425.00                0.99               6,425.00                          0.99
  6067-00-000           Outside Services                                   404.00                0.06                 404.00                          0.06
  6070-00-000           Office Expense                                     602.57                0.09                 602.57                          0.09
  6074-00-000           Licenses, Fees & Permits                         1,059.00                0.16               1,059.00                          0.16
  6099-00-000           TOTAL ADMINISTRATIVE EXP                         8,490.57                1.31               8,490.57                          1.31

  6100-00-000          MANAGEMENT EXPENSES
  6112-00-000           Apart Janitorial/Groundskeeper                   4,200.00                0.65               4,200.00                          0.65
  6113-00-000           Manager Salary                                  43,100.99                6.65              43,100.99                          6.65
  6120-00-000           Offsite Mgt Fee PFI                             38,320.80                5.91              38,320.80                          5.91
  6199-00-000           TOTAL MANAGEMENT EXPENSE                        85,621.79               13.21              85,621.79                         13.21

  6200-00-000          UTILITIES EXPENSE
  6205-00-000           Gas & Electricity                                3,128.97                 0.48              3,128.97                           0.48
  6205-00-100           Utilities Credits or rebates                      -831.87                -0.13               -831.87                          -0.13
  6215-00-000           Water                                            7,387.15                 1.14              7,387.15                           1.14

                                 Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1083        Saturday, September 05, 2020
                                                                             of 2121                                                               12:30 PM
Ignacio Place (33)                                                                                                                               Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                Period to Date                 %             Year to Date                           %
  6220-00-000            Garbage & Trash Removal                    17,012.41                2.62              17,012.41                          2.62
  6230-00-000            Telephone/Internet/Fax                      1,303.56                0.20               1,303.56                          0.20
  6249-00-000            TOTAL UTILITIES EXPENSE                    28,000.22                4.32              28,000.22                          4.32

  6275-00-000          REPAIRS & MAINTENANCE
  6275-00-010           R&M Unit                                     4,877.89                0.75               4,877.89                          0.75
  6275-00-120           R&M - Electrical                               526.35                0.08                 526.35                          0.08
  6275-00-145           R&M - Miscellaneous                          6,186.79                0.95               6,186.79                          0.95
  6275-00-150           R&M - Windows                                   96.77                0.01                  96.77                          0.01
  6310-00-000           R&M - Pest Control                             360.00                0.06                 360.00                          0.06
  6320-00-000           Maintenance Supplies                           440.54                0.07                 440.54                          0.07
  6320-00-100           R&M - Electrical Supplies                      185.81                0.03                 185.81                          0.03
  6322-00-150           R&M - Cleaning Supplies                        639.01                0.10                 639.01                          0.10
  6325-00-000           Small Tools & Equipment                         28.35                0.00                  28.35                          0.00
  6331-00-000           Locks & Keys                                   146.94                0.02                 146.94                          0.02
  6333-00-000           R&M - Painting Supplies                         94.87                0.01                  94.87                          0.01
  6349-00-000           TOTAL REP. & MAINTENANCE                    13,583.32                2.10              13,583.32                          2.10

  6350-00-000          CONTRACT MAINTENANCE
  6351-00-170           Contract - fire master                         193.13                0.03                 193.13                          0.03
  6362-00-000           Contract R&M                                 2,205.00                0.34               2,205.00                          0.34
  6367-00-000           Contract - Pest Control                        900.00                0.14                 900.00                          0.14
  6370-00-000           Contract - Landscaping                      12,645.00                1.95              12,645.00                          1.95
  6399-00-000           TOTAL CONTRACT MAINT.                       15,943.13                2.46              15,943.13                          2.46

  6400-00-000          TAXES
  6410-00-000           Real Estate Taxes                          102,357.79               15.79             102,357.79                         15.79
  6449-00-000           TOTAL TAX EXPENSE                          102,357.79               15.79             102,357.79                         15.79

  6450-00-000          INSURANCE EXPENSE
  6460-00-000           Package Insurance                           13,556.13                2.09              13,556.13                          2.09
  6465-00-000           Earthquake Insurance                         6,276.06                0.97               6,276.06                          0.97
  6467-00-000           Umbrella Insurance                           1,050.56                0.16               1,050.56                          0.16
  6469-00-000           Flood Insurance                              7,571.61                1.17               7,571.61                          1.17

                               Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1084        Saturday, September 05, 2020
                                                                         of 2121                                                               12:30 PM
Ignacio Place (33)                                                                                                                                  Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                   Period to Date                 %             Year to Date                           %
  6498-00-000            TOTAL INSURANCE EXPENSE                       28,454.36                4.39              28,454.36                          4.39

  6499-00-000         TOTAL OPERATING EXPENSES                        315,272.57               48.65             315,272.57                         48.65

  6500-00-000          OTHER INCOME
  6540-00-000           NSF Check Fees                                    -25.00                 0.00                -25.00                           0.00
  6545-00-000           Late Charges                                     -225.00                -0.03               -225.00                          -0.03
  6575-00-000           T/O - S/D Charges to Tenant                    -1,113.00                -0.17             -1,113.00                          -0.17
  6595-00-000           TOTAL OTHER INCOME                             -1,363.00                -0.21             -1,363.00                          -0.21

  6599-00-000         NET OPERATING INCOME                            334,170.36               51.56             334,170.36                         51.56

  6605-00-000          DEBT SERVICE EXPENSE
  6610-00-000           Mortgage Interest                             208,582.61               32.18             208,582.61                         32.18
  6660-00-000           TOTAL DEBT SERVICE EXP.                       208,582.61               32.18             208,582.61                         32.18

  6670-00-000          NET INC.BEFORE DEP.& TAX                       125,587.75               19.38             125,587.75                         19.38

  6700-00-000          DEPREC. & AMORT. EXPENSES
  6710-00-000           Building Depreciation                         176,821.82               27.28             176,821.82                         27.28
  6720-00-000           Personal Prop. Deprec.                         11,666.69                1.80              11,666.69                          1.80
  6730-00-000           Cap. Improvement Deprec.                      138,450.90               21.36             138,450.90                         21.36
  6750-00-000           Loan Fee Amortization                           4,687.20                0.72               4,687.20                          0.72
  6770-00-000           TOTAL DEPREC. & AMORT.                        331,626.61               51.17             331,626.61                         51.17

  6799-00-000         NET INC.(LOSS) BEF.TAXES                       -206,038.86               -31.79           -206,038.86                        -31.79

  6805-00-000          INCOME TAX EXPENSE
  6820-00-000           FTB Tax Expense                                 1,700.00                0.26               1,700.00                          0.26

  6850-00-000            TOTAL INCOME TAX EXPENSE                       1,700.00                0.26               1,700.00                          0.26

  6900-00-000         NET INCOME (LOSS)BK                            -207,738.86               -32.05           -207,738.86                        -32.05


                                Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1085        Saturday, September 05, 2020
                                                                            of 2121                                                               12:30 PM
Ignacio Place (33)                                                                                                                             Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                              Period to Date                  %            Year to Date                            %
                     Adjustments
  6099-00-000        TOTAL ADMINISTRATIVE EXP                           0.00                0.00                  0.00                          0.00

                     Period to Date                        Beginning Balance      Ending Balance             Difference
  1010-00-000        1010 - Checking                                6,141.37          115,063.44            108,922.07
  1015-00-000        1015 -Reserve Account                          3,000.00            3,000.00                   0.00
                     Total Cash                                     9,141.37          118,063.44            108,922.07

                     Year to Date                          Beginning Balance      Ending Balance             Difference
  1010-00-000        1010 - Checking                                6,141.37          115,063.44            108,922.07
  1015-00-000        1015 -Reserve Account                          3,000.00            3,000.00                   0.00
                     Total Cash                                     9,141.37          118,063.44            108,922.07




                               Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1086        Saturday, September 05, 2020
                                                                       of 2121                                                               12:30 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Financial Investors,
           Inc. 33,LLC for period ending 9/5/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1087
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Financial Investors, Inc. 33,LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
apartment residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1088
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1089
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability      page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1090
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1091
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 34, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1092
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 34, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1093
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
034-Gateway Business Center (34)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                       2,069.98
  461 Bank Acct                                                                                             0.00
  501 Bank Acct                                                                                             0.00
  1015 -Reserve Account                                                                               504,276.34
  1020 OLD Clearing                                                                                         0.00
  PFI First Community                                                                                       0.00
  Clearing                                                                                                  0.00
  PISF Inc. Transfer                                                                                        0.00
  PFI Cash - Transfer                                                                                       0.00
  Money Market                                                                                              0.00
  Escrow Account                                                                                            0.00
  Fremont Checking Account                                                                                  0.00
  Interest Cash                                                                                             0.00
  Petty Cash                                                                                                0.00
  Cash Hammondale                                                                                           0.00
  Cash 461                                                                                                  0.00
  Cash 501                                                                                                  0.00
  TOTAL CASH                                                                                          506,346.32

    RECEIVABLES
    Property Receivables                                                                                    0.00
    Loan Receivables                                                                                        0.00
    Other Receivables                                                                                       0.00
    Officer - Due to/from                                                                                   0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      362,047.31
    A/R Other - Melissa B                                                                                   0.00
    A/R Other - People home equity                                                                          0.00
    A/R Collections                                                                                         0.00
    A/R Security Deposits                                                                                   0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        362,047.31

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  1,476.26
   Reserve - Improvements                                                                               1,548.83
   Prepaid Maint. Contract                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid Mortgage Interest                                                                                0.00
   Prepaid Taxes                                                                                            0.00
   TOTAL RESERVES & PREPAIDS                                                                            3,025.09
  TOTAL CURRENT ASSETS                                                                                871,418.72


          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1094 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                        0.00
    Land                                                                                             1,800,000.00
    Land - 501                                                                                               0.00
    Land - PI 20 LLC                                                                                         0.00
    Land - 200 Gate 5                                                                                        0.00
    Land - Duffy                                                                                             0.00
    Land - 49 Ignacio                                                                                        0.00
    Land - 350 Ignacio Suite 200                                                                             0.00
    Land - PI 21 LLC                                                                                         0.00
    Land 30 Clay Court                                                                                       0.00
    Land - 690 DeLong                                                                                        0.00
    Building                                                                                         5,760,000.00
    Fixtures & Appliances                                                                                    0.00
    Improvements                                                                                             0.00
    Additional basis                                                                                         0.00
    Accum Depreciation                                                                                -500,184.97
    Building - 501                                                                                           0.00
    Accum Depreciation Building - 501                                                                        0.00
    Building - PI 20                                                                                         0.00
    A/D Building PI 20                                                                                       0.00
    Building - 200 Gate 5                                                                                    0.00
    Open                                                                                                     0.00
    Accum Depreciation Gate 5                                                                                0.00
    Buidling Duffy Place                                                                                     0.00
    Accum Depreciation Duffy Place                                                                           0.00
    Building 49 Ignacio                                                                                      0.00
    Accum Depreciation 49 Ignacio                                                                            0.00
    Building - Hammondale                                                                                    0.00
    Accum Depr Hammondale                                                                                    0.00
    350 Ignacio #200                                                                                         0.00
    A/D 350 Ignacio #200                                                                                     0.00
    350 Ignacio #101                                                                                         0.00
    A/D 350 Ignacio #101                                                                                     0.00
    Building - 30 Clay Ct.                                                                                   0.00
    A/D 30 Clay Ct.                                                                                          0.00
    Building 690 DeLong                                                                                      0.00
    A/D Building 690 DeLong                                                                                  0.00
    350 Ignacio #103                                                                                         0.00
    A/D 350 Ingacio #103                                                                                     0.00
    350 Ignacio #201                                                                                         0.00
    350 Ignacio # 203                                                                                        0.00
    A/D 350 Ignacio #203                                                                                     0.00
    350 Ignacio #100                                                                                         0.00
    A/D Ignacio #100                                                                                         0.00
    350 Ignacio #300                                                                                         0.00
    A/D 350 Ignacio #300                                                                                     0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1095 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  Furniture and Fixtures                                                                                     0.00
  A/D Furn. & Fixt.                                                                                          0.00
  Furniture & Fixt Hamm                                                                                      0.00
  Furniture & Fixt Gate                                                                                      0.00
  A/D Furn./Fixt. Hamm                                                                                       0.00
  A/D Furn./Fixt. Gate                                                                                       0.00
  Computers                                                                                                  0.00
  A/D Computers                                                                                              0.00
  A/V Equipment                                                                                              0.00
  Vehicles                                                                                                   0.00
  A/D Vehicles                                                                                               0.00
Tenant Imp. 350 Ignacio                                                                                      0.00
  A/D Tenant Imp.                                                                                            0.00
Acum. Gain (Loss) Gate                                                                                       0.00
Accum. Gain (Loss) Hamm                                                                                      0.00
Accum. Gain (Loss) 501                                                                                       0.00
  Accum Gain Loss - 461                                                                                      0.00
  Accum Depreciation Fixed Assets                                                                            0.00
 NET FIXED ASSETS                                                                                   7,059,815.03

  ACQUISITION ASSETS
   Closing Costs                                                                                        30,127.38
   A/A Closing Costs                                                                                      -167.82
   Syndication Costs                                                                                         0.00
   Loan Fees                                                                                            42,986.45
   Accum Amort Loan Fees                                                                               -28,332.85
   Personal Property                                                                                 1,440,000.00
   Accum Depreciation Personal Property                                                               -288,000.00
   Organization Costs                                                                                   17,164.49
   Accum Amort Organization Costs                                                                       -5,768.17
  NET ACQUISITION ASSETS                                                                             1,208,009.48

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                   0.00
   2001 Bathroom Improvements                                                                                0.00
   2001 Kitchen Improvements                                                                                 0.00
   2001 Floor Improvements                                                                                   0.00
   2001 Window Improvements                                                                                  0.00
   2001 Building Improvements                                                                                0.00
   2001 Roof Improvements                                                                                    0.00
   2001 Other Improvements                                                                                   0.00
   2002 Bathroom Improvements                                                                                0.00
   2002 Kitchen Improvements                                                                                 0.00
   2002 Floor Improvements                                                                                   0.00
   2002 Window Improvements                                                                                  0.00
   2002 Building Improvements                                                                                0.00
   2002 Roof Improvements                                                                                    0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1096 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    2002 Other Improvements                                                                                  0.00
    2002 Improvement Salaries                                                                                0.00
    2003 Bathroom Improvements                                                                               0.00
    2003 Kitchen Improvements                                                                                0.00
    2003 Floor Improvements                                                                                  0.00
    2003 Window Improvements                                                                                 0.00
    461-2003 Windows Improvements                                                                            0.00
    501-2003 Window Improvement                                                                              0.00
    2003 Building Improvements                                                                               0.00
    461-2003 Building Improvements                                                                           0.00
    501-2003 Building Improvements                                                                           0.00
    2003 Roof Improvements                                                                                   0.00
    2003 Other Improvements                                                                                  0.00
    461-2003 Other Improvements                                                                              0.00
    501-2003 Other Improvements                                                                              0.00
    2004 Bathroom Improvements                                                                               0.00
    2004 Kitchen Improvements                                                                                0.00
    2004 Floor Improvements                                                                                  0.00
    461-2004 Floor Improvements                                                                              0.00
    501-2004 Floor Improvements                                                                              0.00
    2004 Window Improvements                                                                                 0.00
    461-2004 Window Improvements                                                                             0.00
    501-2004 Window Improvements                                                                             0.00
    2004 Building Improvements                                                                               0.00
    2004 Roof Improvements                                                                                   0.00
    2004 Other Improvements                                                                                  0.00
    461-2004 Other Improvements                                                                              0.00
    501-2004 Other Improvements                                                                              0.00
    2005 Bathroom Improvements                                                                               0.00
    2005 Kitchen Improvements                                                                                0.00
    461-2005 Kitchen Improvements                                                                            0.00
    501-2005 Kitchen Improvements                                                                            0.00
    2005 Floor Improvements                                                                                  0.00
    461-2005 Floor Improvements                                                                              0.00
    501-2005 Floor Improvements                                                                              0.00
    2005 Window Improvements                                                                                 0.00
    2005 Building Improvements                                                                               0.00
    2005 Roof Improvements                                                                                   0.00
    2005 Other Improvements                                                                                  0.00
    461-2005 Other Improvements                                                                              0.00
    501-2005 Other Improvements                                                                              0.00
    2005 Improvement Salaries                                                                                0.00
    2006 Bathroom Improvements                                                                               0.00
    2006 Kitchen Improvements                                                                                0.00
    461-2006 Kitchen Improvements                                                                            0.00
    501-2006 Kitchen Improvements                                                                            0.00
    2006 Floor Improvements                                                                                  0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1097 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    461-2006 Floor Improvements                                                                              0.00
    501-2006 Floor Improvements                                                                              0.00
    2006 Window Improvements                                                                                 0.00
    2006 Building Improvements                                                                               0.00
    461-2006 Building Improvements                                                                           0.00
    501-2006 Building Improvements                                                                           0.00
    2006 Roof Improvements                                                                                   0.00
    2006 Other Improvements                                                                                  0.00
    2007 Bathroom Improvements                                                                               0.00
    461-2007 Bathroom Improvements                                                                           0.00
    501-2007 Bathroom Improvements                                                                           0.00
    2007 Kitchen Improvements                                                                                0.00
    2007 Floor Improvements                                                                                  0.00
    461-2007 Floor Improvements                                                                              0.00
    501-2007 Floor Improvements                                                                              0.00
    2007 Window Improvements                                                                                 0.00
    2007 Building Improvements                                                                               0.00
    461-2007 Building Improvements                                                                           0.00
    501-2007 Building Improvements                                                                           0.00
    2007 Roof Improvements                                                                                   0.00
    2007 Other Improvements                                                                                  0.00
    461-2007 Other Improvements                                                                              0.00
    501-2007 Other Improvements                                                                              0.00
    2008 Bathroom Improvements                                                                               0.00
    461-2008 Bathrooms Improvements                                                                          0.00
    501-2008 Bathroom Improvements                                                                           0.00
    2008 Kitchen Improvements                                                                                0.00
    461-2008 Kitchen Improvements                                                                            0.00
    501-2008 Kitchen Improvements                                                                            0.00
    2008 Floor Improvements                                                                                  0.00
    461-2008 Floor Improvements                                                                              0.00
    501-2008 Floor Improvements                                                                              0.00
    2008 Window Improvements                                                                                 0.00
    2008 Building Improvements                                                                               0.00
    2008 Roof Improvements                                                                                   0.00
    2008 Other Improvements                                                                                  0.00
    461-2008 Other Improvements                                                                              0.00
    501-2008 Other Improvements                                                                              0.00
    2009 Bathroom Improvements                                                                               0.00
    2009 Kitchen Improvements                                                                                0.00
    2009 Floor Improvements                                                                                  0.00
    2009 Window Improvements                                                                                 0.00
    2009 Building Improvements                                                                               0.00
    2009 Roof Improvements                                                                                   0.00
    2009 Other Improvements                                                                                  0.00
    461-2009 Other Improvements                                                                              0.00
    501-2009 Other Improvements                                                                              0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1098 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   2010 Other Improvements                                                                                   0.00
   2011 Other Improvements                                                                                   0.00
   2012 Other Improvements                                                                                   0.00
   2013 Other Improvements                                                                                   0.00
   2013-Roof Improvement                                                                                     0.00
   2014 Other Improvements                                                                                   0.00
   2014 T/O Misc. Expense                                                                                    0.00
   2014 T/O Materials                                                                                        0.00
   2014 T/O Outside Vendor                                                                                   0.00
   2014 - Roof                                                                                               0.00
   2015 Other Improvements                                                                                   0.00
   T/O Misc. Exp.                                                                                            0.00
   2015 T/O Materiales                                                                                       0.00
   T/O Outside Vendor                                                                                        0.00
   2016 Other Improvements                                                                                   0.00
   2016 T/O Misc. Exp.                                                                                       0.00
   2016 T/O Materials                                                                                        0.00
   2016 T/O outside vendors                                                                                  0.00
   2016 Hills Assessments                                                                                    0.00
   2017 Other Improvements                                                                             52,497.58
   2017 T/O Misc. Exp.                                                                                       0.00
   2017 T/O Materials                                                                                        0.00
   2017 T/O Outside Vendor                                                                                   0.00
   2017 Hills Assessments                                                                                    0.00
   2018 Other Improvements                                                                            305,385.62
   2018 T/O Misc. Exp.                                                                                       0.00
   2018 T/O Materials                                                                                       21.28
   2018 T/O Outside Vendor                                                                                 503.00
   2018 Hills Assessments                                                                                    0.00
   2019 Other Improvements                                                                            104,586.08
   2019 T/O Misc. Exp.                                                                                       0.00
   2019 T/O Materials                                                                                    1,083.50
   2019 T/O Outside Vendor                                                                             52,701.92
   2019 Hills Assessments                                                                                    0.00
   2020 Other Improvements                                                                                   0.00
   2020 T/O Misc. Exp.                                                                                       0.00
   2020 T/O Materials                                                                                        0.00
   2020 T/O Outside Vendor                                                                                   0.00
   2020 Hills Assessments                                                                                    0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                          516,778.98
   Accum Deprec - Capital Improvements                                                                 63,245.82
  NET CAPITALIZED IMPROVEMENTS                                                                        453,533.16

  OTHER ASSETS
   Security Deposits                                                                                        0.00
   Investment - LLC 21                                                                                      0.00
   Investment - LLC 24                                                                                      0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1099 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    Investment - LLC 27                                                                                      0.00
    Investment - LLC 28                                                                                      0.00
    Investment - LLC 29                                                                                      0.00
    Investment - LLC 25                                                                                      0.00
    Investment - LLC 26                                                                                      0.00
    Investment - LLC 31                                                                                      0.00
    Investment - LLC 34                                                                                      0.00
    Investment - LLC 35                                                                                      0.00
    Investment - LLC 36                                                                                      0.00
    Investment LLC 37                                                                                        0.00
    Investment LLC 38                                                                                        0.00
    Investment - LLC 39                                                                                      0.00
    Investment - LLC 40                                                                                      0.00
    Investment - LLC 41                                                                                      0.00
    Investment - LLC 42                                                                                      0.00
    Investment - LLC 43                                                                                      0.00
                                                                                                             0.00
    investment - LLC 45                                                                                      0.00
    Investment in 48                                                                                         0.00
    BofA Teller Rental                                                                                       0.00
    Investment - 16914                                                                                       0.00
    Investment - Rafael Gardens                                                                              0.00
    Investment - 1129 3rd Street                                                                             0.00
    LP Units                                                                                                 0.00
    Investment - US Performing Arts                                                                          0.00
    Investment - Marin CoWork                                                                                0.00
    Limited Liability Companies                                                                              0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                   0.00
   Duffy Due to/from                                                                                        0.00
   PISF III                                                                                                 0.00
   PISF IV                                                                                                  0.00
   PISF VI                                                                                                  0.00
   PISF VII                                                                                                 0.00
   PISF IX                                                                                                  0.00
   PISF XI                                                                                                  0.00
   PISF XII                                                                                                 0.00
   PISF XIII                                                                                                0.00
   PISF XIV                                                                                                 0.00
   PISF XV                                                                                                  0.00
   PISF XVI                                                                                                 0.00
   PISF XVII                                                                                                0.00
   PISF XVIII                                                                                               0.00
   461 Due To/From                                                                                          0.00
   501 Due/To From                                                                                          0.00
   Hammondale Due To/From                                                                                   0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1100 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    21 Due/to From                                                                                           0.00
    In process Lease litigation                                                                              0.00
    LLC 20                                                                                                   0.00
    LLC 21                                                                                                   0.00
    LLC 22                                                                                                   0.00
    LLC 23                                                                                                   0.00
    LLC 24                                                                                                   0.00
    LLC 25                                                                                                   0.00
    LLC 26                                                                                                   0.00
    LLC 27                                                                                                   0.00
    LLC 28                                                                                                   0.00
    LLC 29                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 31                                                                                                   0.00
    LLC 32                                                                                                   0.00
    LLC 33                                                                                                   0.00
    LLC 34                                                                                                   0.00
    LLC 35                                                                                                   0.00
    LLC 36                                                                                                   0.00
    LLC 37                                                                                                   0.00
    LLC 38                                                                                                   0.00
    LLC 39                                                                                                   0.00
    LLC 40                                                                                                   0.00
    LLC 41                                                                                                   0.00
    LLC 42                                                                                                   0.00
    LLC 43                                                                                                   0.00
    LLC 44                                                                                                   0.00
    LLC 45                                                                                                   0.00
    LLC 46                                                                                                   0.00
    LLC 47                                                                                                   0.00
    LLC 48                                                                                                   0.00
    Due to/from LLC 49                                                                                       0.00
    PI LLC 50                                                                                                0.00
    PI 51 LLC                                                                                                0.00
    Due to/from Gate 5                                                                                       0.00
    PV 1 Due to/from                                                                                         0.00
    885 Due to/from                                                                                          0.00
    107 Due to/from                                                                                          0.00
    481 Due to/from                                                                                          0.00
    515 Due to/from                                                                                          0.00
    300 Due to/From PISF                                                                                     0.00
    Paul Drive Due to/from                                                                                   0.00
    353 BMK due to/from                                                                                      0.00
    49 Ignacio due to/from                                                                                   0.00
    Due To/From GP                                                                                    -626,769.45
    Due To/From 16914                                                                                        0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1101 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   Due To/From PISF, Inc.                                                                                    0.00
   Due To/From PIM                                                                                           0.00
   Note Receivable                                                                                           0.00
   7200 Redwood Due to/From                                                                                  0.00
   355 Due to / from                                                                                         0.00
   Due to/from 350 Ignacio Assoc.                                                                            0.00
   1222 Due to/from                                                                                          0.00
   419 Prospect due to/from                                                                                  0.00
 TOTAL LONG TERM RECEIVABLES                                                                          -626,769.45
TOTAL ASSETS                                                                                        8,966,006.94
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                     9,664.33
   Deferred Revenue                                                                                         0.00
   Unearned Rent                                                                                        4,446.93
   FTB Taxes Payable                                                                                        0.00
   PPP Loan                                                                                                 0.00
   Property Tax Payable                                                                                     0.00
   Insurance Payable                                                                                        0.00
   Accrued Expenses                                                                                         0.00
  TOTAL CURRENT LIABILITIES                                                                            14,111.26

  LONG TERM LIABILITIES
   Notes Payable                                                                                             0.00
   Notes Payable LLC 48                                                                                      0.00
   Deed of Trust Payable                                                                                     0.00
   Accrued Interest                                                                                          0.00
   Security Deposits Liability                                                                          70,393.55
   Security Deposit Clearing                                                                                 0.00
   Pet Deposit Payable                                                                                       0.00
   Unearned Income                                                                                           0.00
   Mortgage Payable                                                                                  4,900,000.00
   1st Mortgage 461                                                                                          0.00
   2nd Mortgage 461                                                                                          0.00
   1st Mortgage 501                                                                                          0.00
   1st Deed 350, Suite 201                                                                                   0.00
   2nd Deed 350, Suite 201                                                                                   0.00
   1st Deed 350, Suite 200                                                                                   0.00
   First Mortgage 350 Suite 203                                                                              0.00
   1st Deed 350 Suites 101, 103                                                                              0.00
   Other Liabilities                                                                                         0.00
   Accum K-1 Losses                                                                                          0.00
   1st Mortgage Gate 5                                                                                       0.00
   2nd Deed Gate 5                                                                                           0.00
   1st Mortgage Duffy Place                                                                                  0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1102 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   2nd Deed Duffy Place                                                                                      0.00
1st Mortgage 49 Ignacio                                                                                      0.00
   2nd Deed 49 Ignacio                                                                                       0.00
 TOTAL LONG TERM LIABILITIES                                                                        4,970,393.55
 TOTAL LIABILITIES                                                                                  4,984,504.81

  EQUITY
    Common Stock                                                                                             0.00
    Capital Contributions                                                                            5,300,000.00
    Capital Receivable                                                                                       0.00
    Less: Repurchased Units                                                                                  0.00
    TIC Ownership                                                                                            0.00
    L.P. Distributions                                                                                       0.00
    G.P. Distributions                                                                                       0.00
    Premium on Repurch Units                                                                                 0.00
    Previous Period Adjmts                                                                                   0.00
    Member Distribution                                                                             -1,088,946.82
    Dist. 38 to 20                                                                                           0.00
    Dist. 38 to 21                                                                                           0.00
Dist. 37 to 22                                                                                               0.00
    Inter Co. PFI - PV1                                                                                      0.00
    Inter Co PFI - Gate 5                                                                                    0.00
    Inter Co PFI - Duffy                                                                                     0.00
    Inter Co PFI - Hamm                                                                                      0.00
    Inter Co PFI - 107                                                                                       0.00
    Inter Co PFI - 461                                                                                       0.00
    Inter Co PFI - 501                                                                                       0.00
    Inter Co PFI - 49                                                                                        0.00
    Inter Co PFI - 885                                                                                       0.00
    Inter Co. PFI - 515                                                                                      0.00
    Inter-Co PFI - 355                                                                                       0.00
    InterCo PFI - 7200                                                                                       0.00
    InterCo PFI-117                                                                                          0.00
    InterCo PFI - 7 Merry                                                                                    0.00
    InterCo PFI - 16914                                                                                      0.00
    InterCo PFI - Paul                                                                                       0.00
    InterCo PFI - 353                                                                                        0.00
    InterCo PFI - 1506                                                                                       0.00
    InterCo PFI - 1222                                                                                       0.00
    InterCo PFI - 419                                                                                        0.00
    Inter Co PFI - 19 Merrydale                                                                              0.00
    Inter Co PFI - 1129                                                                                      0.00
    Inter Co PFI - 1315                                                                                      0.00
    Inter-Co. PFI - 1732                                                                                     0.00
    Inter-Co PFI-390                                                                                         0.00
    Inter Co PFI-santaland                                                                                   0.00
    Retained Earnings                                                                                  -39,264.47
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1103 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  Retained Earingins - Owned Properties                                                                      0.00
  K1-Losses                                                                                                  0.00
  Net Income (Loss) Current                                                                           -190,286.58
  Appliance Depreciation                                                                                     0.00
  TOTAL EQUITY                                                                                      3,981,502.13
TOTAL LIABILITIES & EQUITY                                                                          8,966,006.94

  Total of All                                                                                              0.00




          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1104 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                       1,422.73
  461 Bank Acct                                                                                             0.00
  501 Bank Acct                                                                                             0.00
  1015 -Reserve Account                                                                                 4,613.85
  1020 OLD Clearing                                                                                         0.00
  PFI First Community                                                                                       0.00
  Clearing                                                                                                  0.00
  PISF Inc. Transfer                                                                                        0.00
  PFI Cash - Transfer                                                                                       0.00
  Money Market                                                                                              0.00
  Escrow Account                                                                                            0.00
  Fremont Checking Account                                                                                  0.00
  Interest Cash                                                                                             0.00
  Petty Cash                                                                                                0.00
  Cash Hammondale                                                                                           0.00
  Cash 461                                                                                                  0.00
  Cash 501                                                                                                  0.00
  TOTAL CASH                                                                                            6,036.58

    RECEIVABLES
    Property Receivables                                                                                    0.00
    Loan Receivables                                                                                        0.00
    Other Receivables                                                                                       0.00
    Officer - Due to/from                                                                                   0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      618,164.51
    A/R Other - Melissa B                                                                                   0.00
    A/R Other - People home equity                                                                          0.00
    A/R Collections                                                                                         0.00
    A/R Security Deposits                                                                                   0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        618,164.51

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  3,273.52
   Reserve - Improvements                                                                                   0.00
   Prepaid Maint. Contract                                                                              3,145.01
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid Mortgage Interest                                                                                0.00
   Prepaid Taxes                                                                                            0.00
   TOTAL RESERVES & PREPAIDS                                                                            6,418.53
  TOTAL CURRENT ASSETS                                                                                630,619.62


           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1105 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                        0.00
    Land                                                                                             1,800,000.00
    Land - 501                                                                                               0.00
    Land - PI 20 LLC                                                                                         0.00
    Land - 200 Gate 5                                                                                        0.00
    Land - Duffy                                                                                             0.00
    Land - 49 Ignacio                                                                                        0.00
    Land - 350 Ignacio Suite 200                                                                             0.00
    Land - PI 21 LLC                                                                                         0.00
    Land 30 Clay Court                                                                                       0.00
    Land - 690 DeLong                                                                                        0.00
    Building                                                                                         5,760,000.00
    Fixtures & Appliances                                                                                    0.00
    Improvements                                                                                             0.00
    Additional basis                                                                                         0.00
    Accum Depreciation                                                                                -604,192.58
    Building - 501                                                                                           0.00
    Accum Depreciation Building - 501                                                                        0.00
    Building - PI 20                                                                                         0.00
    A/D Building PI 20                                                                                       0.00
    Building - 200 Gate 5                                                                                    0.00
    Open                                                                                                     0.00
    Accum Depreciation Gate 5                                                                                0.00
    Buidling Duffy Place                                                                                     0.00
    Accum Depreciation Duffy Place                                                                           0.00
    Building 49 Ignacio                                                                                      0.00
    Accum Depreciation 49 Ignacio                                                                            0.00
    Building - Hammondale                                                                                    0.00
    Accum Depr Hammondale                                                                                    0.00
    350 Ignacio #200                                                                                         0.00
    A/D 350 Ignacio #200                                                                                     0.00
    350 Ignacio #101                                                                                         0.00
    A/D 350 Ignacio #101                                                                                     0.00
    Building - 30 Clay Ct.                                                                                   0.00
    A/D 30 Clay Ct.                                                                                          0.00
    Building 690 DeLong                                                                                      0.00
    A/D Building 690 DeLong                                                                                  0.00
    350 Ignacio #103                                                                                         0.00
    A/D 350 Ingacio #103                                                                                     0.00
    350 Ignacio #201                                                                                         0.00
    350 Ignacio # 203                                                                                        0.00
    A/D 350 Ignacio #203                                                                                     0.00
    350 Ignacio #100                                                                                         0.00
    A/D Ignacio #100                                                                                         0.00
    350 Ignacio #300                                                                                         0.00
    A/D 350 Ignacio #300                                                                                     0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1106 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  Furniture and Fixtures                                                                                     0.00
  A/D Furn. & Fixt.                                                                                          0.00
  Furniture & Fixt Hamm                                                                                      0.00
  Furniture & Fixt Gate                                                                                      0.00
  A/D Furn./Fixt. Hamm                                                                                       0.00
  A/D Furn./Fixt. Gate                                                                                       0.00
  Computers                                                                                                  0.00
  A/D Computers                                                                                              0.00
  A/V Equipment                                                                                              0.00
  Vehicles                                                                                                   0.00
  A/D Vehicles                                                                                               0.00
Tenant Imp. 350 Ignacio                                                                                      0.00
  A/D Tenant Imp.                                                                                            0.00
Acum. Gain (Loss) Gate                                                                                       0.00
Accum. Gain (Loss) Hamm                                                                                      0.00
Accum. Gain (Loss) 501                                                                                       0.00
  Accum Gain Loss - 461                                                                                      0.00
  Accum Depreciation Fixed Assets                                                                            0.00
 NET FIXED ASSETS                                                                                   6,955,807.42

  ACQUISITION ASSETS
   Closing Costs                                                                                        30,127.38
   A/A Closing Costs                                                                                    -4,100.21
   Syndication Costs                                                                                         0.00
   Loan Fees                                                                                            42,986.45
   Accum Amort Loan Fees                                                                               -28,132.47
   Personal Property                                                                                 1,440,000.00
   Accum Depreciation Personal Property                                                               -372,000.00
   Organization Costs                                                                                   17,164.49
   Accum Amort Organization Costs                                                                       -6,717.86
  NET ACQUISITION ASSETS                                                                             1,119,327.78

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                   0.00
   2001 Bathroom Improvements                                                                                0.00
   2001 Kitchen Improvements                                                                                 0.00
   2001 Floor Improvements                                                                                   0.00
   2001 Window Improvements                                                                                  0.00
   2001 Building Improvements                                                                                0.00
   2001 Roof Improvements                                                                                    0.00
   2001 Other Improvements                                                                                   0.00
   2002 Bathroom Improvements                                                                                0.00
   2002 Kitchen Improvements                                                                                 0.00
   2002 Floor Improvements                                                                                   0.00
   2002 Window Improvements                                                                                  0.00
   2002 Building Improvements                                                                                0.00
   2002 Roof Improvements                                                                                    0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1107 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    2002 Other Improvements                                                                                  0.00
    2002 Improvement Salaries                                                                                0.00
    2003 Bathroom Improvements                                                                               0.00
    2003 Kitchen Improvements                                                                                0.00
    2003 Floor Improvements                                                                                  0.00
    2003 Window Improvements                                                                                 0.00
    461-2003 Windows Improvements                                                                            0.00
    501-2003 Window Improvement                                                                              0.00
    2003 Building Improvements                                                                               0.00
    461-2003 Building Improvements                                                                           0.00
    501-2003 Building Improvements                                                                           0.00
    2003 Roof Improvements                                                                                   0.00
    2003 Other Improvements                                                                                  0.00
    461-2003 Other Improvements                                                                              0.00
    501-2003 Other Improvements                                                                              0.00
    2004 Bathroom Improvements                                                                               0.00
    2004 Kitchen Improvements                                                                                0.00
    2004 Floor Improvements                                                                                  0.00
    461-2004 Floor Improvements                                                                              0.00
    501-2004 Floor Improvements                                                                              0.00
    2004 Window Improvements                                                                                 0.00
    461-2004 Window Improvements                                                                             0.00
    501-2004 Window Improvements                                                                             0.00
    2004 Building Improvements                                                                               0.00
    2004 Roof Improvements                                                                                   0.00
    2004 Other Improvements                                                                                  0.00
    461-2004 Other Improvements                                                                              0.00
    501-2004 Other Improvements                                                                              0.00
    2005 Bathroom Improvements                                                                               0.00
    2005 Kitchen Improvements                                                                                0.00
    461-2005 Kitchen Improvements                                                                            0.00
    501-2005 Kitchen Improvements                                                                            0.00
    2005 Floor Improvements                                                                                  0.00
    461-2005 Floor Improvements                                                                              0.00
    501-2005 Floor Improvements                                                                              0.00
    2005 Window Improvements                                                                                 0.00
    2005 Building Improvements                                                                               0.00
    2005 Roof Improvements                                                                                   0.00
    2005 Other Improvements                                                                                  0.00
    461-2005 Other Improvements                                                                              0.00
    501-2005 Other Improvements                                                                              0.00
    2005 Improvement Salaries                                                                                0.00
    2006 Bathroom Improvements                                                                               0.00
    2006 Kitchen Improvements                                                                                0.00
    461-2006 Kitchen Improvements                                                                            0.00
    501-2006 Kitchen Improvements                                                                            0.00
    2006 Floor Improvements                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1108 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    461-2006 Floor Improvements                                                                              0.00
    501-2006 Floor Improvements                                                                              0.00
    2006 Window Improvements                                                                                 0.00
    2006 Building Improvements                                                                               0.00
    461-2006 Building Improvements                                                                           0.00
    501-2006 Building Improvements                                                                           0.00
    2006 Roof Improvements                                                                                   0.00
    2006 Other Improvements                                                                                  0.00
    2007 Bathroom Improvements                                                                               0.00
    461-2007 Bathroom Improvements                                                                           0.00
    501-2007 Bathroom Improvements                                                                           0.00
    2007 Kitchen Improvements                                                                                0.00
    2007 Floor Improvements                                                                                  0.00
    461-2007 Floor Improvements                                                                              0.00
    501-2007 Floor Improvements                                                                              0.00
    2007 Window Improvements                                                                                 0.00
    2007 Building Improvements                                                                               0.00
    461-2007 Building Improvements                                                                           0.00
    501-2007 Building Improvements                                                                           0.00
    2007 Roof Improvements                                                                                   0.00
    2007 Other Improvements                                                                                  0.00
    461-2007 Other Improvements                                                                              0.00
    501-2007 Other Improvements                                                                              0.00
    2008 Bathroom Improvements                                                                               0.00
    461-2008 Bathrooms Improvements                                                                          0.00
    501-2008 Bathroom Improvements                                                                           0.00
    2008 Kitchen Improvements                                                                                0.00
    461-2008 Kitchen Improvements                                                                            0.00
    501-2008 Kitchen Improvements                                                                            0.00
    2008 Floor Improvements                                                                                  0.00
    461-2008 Floor Improvements                                                                              0.00
    501-2008 Floor Improvements                                                                              0.00
    2008 Window Improvements                                                                                 0.00
    2008 Building Improvements                                                                               0.00
    2008 Roof Improvements                                                                                   0.00
    2008 Other Improvements                                                                                  0.00
    461-2008 Other Improvements                                                                              0.00
    501-2008 Other Improvements                                                                              0.00
    2009 Bathroom Improvements                                                                               0.00
    2009 Kitchen Improvements                                                                                0.00
    2009 Floor Improvements                                                                                  0.00
    2009 Window Improvements                                                                                 0.00
    2009 Building Improvements                                                                               0.00
    2009 Roof Improvements                                                                                   0.00
    2009 Other Improvements                                                                                  0.00
    461-2009 Other Improvements                                                                              0.00
    501-2009 Other Improvements                                                                              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1109 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   2010 Other Improvements                                                                                   0.00
   2011 Other Improvements                                                                                   0.00
   2012 Other Improvements                                                                                   0.00
   2013 Other Improvements                                                                                   0.00
   2013-Roof Improvement                                                                                     0.00
   2014 Other Improvements                                                                                   0.00
   2014 T/O Misc. Expense                                                                                    0.00
   2014 T/O Materials                                                                                        0.00
   2014 T/O Outside Vendor                                                                                   0.00
   2014 - Roof                                                                                               0.00
   2015 Other Improvements                                                                                   0.00
   T/O Misc. Exp.                                                                                            0.00
   2015 T/O Materiales                                                                                       0.00
   T/O Outside Vendor                                                                                        0.00
   2016 Other Improvements                                                                                   0.00
   2016 T/O Misc. Exp.                                                                                       0.00
   2016 T/O Materials                                                                                        0.00
   2016 T/O outside vendors                                                                                  0.00
   2016 Hills Assessments                                                                                    0.00
   2017 Other Improvements                                                                             52,497.58
   2017 T/O Misc. Exp.                                                                                       0.00
   2017 T/O Materials                                                                                        0.00
   2017 T/O Outside Vendor                                                                                   0.00
   2017 Hills Assessments                                                                                    0.00
   2018 Other Improvements                                                                            305,385.62
   2018 T/O Misc. Exp.                                                                                       0.00
   2018 T/O Materials                                                                                       21.28
   2018 T/O Outside Vendor                                                                                 503.00
   2018 Hills Assessments                                                                                    0.00
   2019 Other Improvements                                                                            104,586.08
   2019 T/O Misc. Exp.                                                                                       0.00
   2019 T/O Materials                                                                                    1,083.50
   2019 T/O Outside Vendor                                                                             52,701.92
   2019 Hills Assessments                                                                                    0.00
   2020 Other Improvements                                                                             39,618.01
   2020 T/O Misc. Exp.                                                                                       0.00
   2020 T/O Materials                                                                                    2,115.81
   2020 T/O Outside Vendor                                                                             10,957.50
   2020 Hills Assessments                                                                                    0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                          569,470.30
   Accum Deprec - Capital Improvements                                                                 89,440.03
  NET CAPITALIZED IMPROVEMENTS                                                                        480,030.27

  OTHER ASSETS
   Security Deposits                                                                                        0.00
   Investment - LLC 21                                                                                      0.00
   Investment - LLC 24                                                                                      0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1110 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    Investment - LLC 27                                                                                      0.00
    Investment - LLC 28                                                                                      0.00
    Investment - LLC 29                                                                                      0.00
    Investment - LLC 25                                                                                      0.00
    Investment - LLC 26                                                                                      0.00
    Investment - LLC 31                                                                                      0.00
    Investment - LLC 34                                                                                      0.00
    Investment - LLC 35                                                                                      0.00
    Investment - LLC 36                                                                                      0.00
    Investment LLC 37                                                                                        0.00
    Investment LLC 38                                                                                        0.00
    Investment - LLC 39                                                                                      0.00
    Investment - LLC 40                                                                                      0.00
    Investment - LLC 41                                                                                      0.00
    Investment - LLC 42                                                                                      0.00
    Investment - LLC 43                                                                                      0.00
                                                                                                             0.00
    investment - LLC 45                                                                                      0.00
    Investment in 48                                                                                         0.00
    BofA Teller Rental                                                                                       0.00
    Investment - 16914                                                                                       0.00
    Investment - Rafael Gardens                                                                              0.00
    Investment - 1129 3rd Street                                                                             0.00
    LP Units                                                                                                 0.00
    Investment - US Performing Arts                                                                          0.00
    Investment - Marin CoWork                                                                                0.00
    Limited Liability Companies                                                                              0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                   0.00
   Duffy Due to/from                                                                                        0.00
   PISF III                                                                                                 0.00
   PISF IV                                                                                                  0.00
   PISF VI                                                                                                  0.00
   PISF VII                                                                                                 0.00
   PISF IX                                                                                                  0.00
   PISF XI                                                                                                  0.00
   PISF XII                                                                                                 0.00
   PISF XIII                                                                                                0.00
   PISF XIV                                                                                                 0.00
   PISF XV                                                                                                  0.00
   PISF XVI                                                                                                 0.00
   PISF XVII                                                                                                0.00
   PISF XVIII                                                                                               0.00
   461 Due To/From                                                                                          0.00
   501 Due/To From                                                                                          0.00
   Hammondale Due To/From                                                                                   0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1111 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    21 Due/to From                                                                                           0.00
    In process Lease litigation                                                                              0.00
    LLC 20                                                                                                   0.00
    LLC 21                                                                                                   0.00
    LLC 22                                                                                                   0.00
    LLC 23                                                                                                   0.00
    LLC 24                                                                                                   0.00
    LLC 25                                                                                                   0.00
    LLC 26                                                                                                   0.00
    LLC 27                                                                                                   0.00
    LLC 28                                                                                                   0.00
    LLC 29                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 31                                                                                                   0.00
    LLC 32                                                                                                   0.00
    LLC 33                                                                                                   0.00
    LLC 34                                                                                                   0.00
    LLC 35                                                                                                   0.00
    LLC 36                                                                                                   0.00
    LLC 37                                                                                                   0.00
    LLC 38                                                                                                   0.00
    LLC 39                                                                                                   0.00
    LLC 40                                                                                                   0.00
    LLC 41                                                                                                   0.00
    LLC 42                                                                                                   0.00
    LLC 43                                                                                                   0.00
    LLC 44                                                                                                   0.00
    LLC 45                                                                                                   0.00
    LLC 46                                                                                                   0.00
    LLC 47                                                                                                   0.00
    LLC 48                                                                                                   0.00
    Due to/from LLC 49                                                                                       0.00
    PI LLC 50                                                                                                0.00
    PI 51 LLC                                                                                                0.00
    Due to/from Gate 5                                                                                       0.00
    PV 1 Due to/from                                                                                         0.00
    885 Due to/from                                                                                          0.00
    107 Due to/from                                                                                          0.00
    481 Due to/from                                                                                          0.00
    515 Due to/from                                                                                          0.00
    300 Due to/From PISF                                                                                     0.00
    Paul Drive Due to/from                                                                                   0.00
    353 BMK due to/from                                                                                      0.00
    49 Ignacio due to/from                                                                                   0.00
    Due To/From GP                                                                                    -491,809.65
    Due To/From 16914                                                                                        0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1112 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   Due To/From PISF, Inc.                                                                                    0.00
   Due To/From PIM                                                                                           0.00
   Note Receivable                                                                                           0.00
   7200 Redwood Due to/From                                                                                  0.00
   355 Due to / from                                                                                         0.00
   Due to/from 350 Ignacio Assoc.                                                                            0.00
   1222 Due to/from                                                                                          0.00
   419 Prospect due to/from                                                                                  0.00
 TOTAL LONG TERM RECEIVABLES                                                                          -491,809.65
TOTAL ASSETS                                                                                        8,693,975.44
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                    32,997.68
   Deferred Revenue                                                                                         0.00
   Unearned Rent                                                                                        3,447.81
   FTB Taxes Payable                                                                                        0.00
   PPP Loan                                                                                                 0.00
   Property Tax Payable                                                                                10,043.30
   Insurance Payable                                                                                        0.00
   Accrued Expenses                                                                                         0.00
  TOTAL CURRENT LIABILITIES                                                                            46,488.79

  LONG TERM LIABILITIES
   Notes Payable                                                                                             0.00
   Notes Payable LLC 48                                                                                      0.00
   Deed of Trust Payable                                                                                     0.00
   Accrued Interest                                                                                          0.00
   Security Deposits Liability                                                                          71,243.55
   Security Deposit Clearing                                                                                 0.00
   Pet Deposit Payable                                                                                       0.00
   Unearned Income                                                                                           0.00
   Mortgage Payable                                                                                  4,893,376.32
   1st Mortgage 461                                                                                          0.00
   2nd Mortgage 461                                                                                          0.00
   1st Mortgage 501                                                                                          0.00
   1st Deed 350, Suite 201                                                                                   0.00
   2nd Deed 350, Suite 201                                                                                   0.00
   1st Deed 350, Suite 200                                                                                   0.00
   First Mortgage 350 Suite 203                                                                              0.00
   1st Deed 350 Suites 101, 103                                                                              0.00
   Other Liabilities                                                                                         0.00
   Accum K-1 Losses                                                                                          0.00
   1st Mortgage Gate 5                                                                                       0.00
   2nd Deed Gate 5                                                                                           0.00
   1st Mortgage Duffy Place                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1113 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   2nd Deed Duffy Place                                                                                      0.00
1st Mortgage 49 Ignacio                                                                                      0.00
   2nd Deed 49 Ignacio                                                                                       0.00
 TOTAL LONG TERM LIABILITIES                                                                        4,964,619.87
 TOTAL LIABILITIES                                                                                  5,011,108.66

  EQUITY
    Common Stock                                                                                             0.00
    Capital Contributions                                                                            5,300,000.00
    Capital Receivable                                                                                       0.00
    Less: Repurchased Units                                                                                  0.00
    TIC Ownership                                                                                            0.00
    L.P. Distributions                                                                                       0.00
    G.P. Distributions                                                                                       0.00
    Premium on Repurch Units                                                                                 0.00
    Previous Period Adjmts                                                                                   0.00
    Member Distribution                                                                             -1,280,314.82
    Dist. 38 to 20                                                                                           0.00
    Dist. 38 to 21                                                                                           0.00
Dist. 37 to 22                                                                                               0.00
    Inter Co. PFI - PV1                                                                                      0.00
    Inter Co PFI - Gate 5                                                                                    0.00
    Inter Co PFI - Duffy                                                                                     0.00
    Inter Co PFI - Hamm                                                                                      0.00
    Inter Co PFI - 107                                                                                       0.00
    Inter Co PFI - 461                                                                                       0.00
    Inter Co PFI - 501                                                                                       0.00
    Inter Co PFI - 49                                                                                        0.00
    Inter Co PFI - 885                                                                                       0.00
    Inter Co. PFI - 515                                                                                      0.00
    Inter-Co PFI - 355                                                                                       0.00
    InterCo PFI - 7200                                                                                       0.00
    InterCo PFI-117                                                                                          0.00
    InterCo PFI - 7 Merry                                                                                    0.00
    InterCo PFI - 16914                                                                                      0.00
    InterCo PFI - Paul                                                                                       0.00
    InterCo PFI - 353                                                                                        0.00
    InterCo PFI - 1506                                                                                       0.00
    InterCo PFI - 1222                                                                                       0.00
    InterCo PFI - 419                                                                                        0.00
    Inter Co PFI - 19 Merrydale                                                                              0.00
    Inter Co PFI - 1129                                                                                      0.00
    Inter Co PFI - 1315                                                                                      0.00
    Inter-Co. PFI - 1732                                                                                     0.00
    Inter-Co PFI-390                                                                                         0.00
    Inter Co PFI-santaland                                                                                   0.00
    Retained Earnings                                                                                 -229,551.05
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1114 02, 2020
                                                         of 2121                                        10:56 AM
034-Gateway Business Center (34)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  Retained Earingins - Owned Properties                                                                      0.00
  K1-Losses                                                                                                  0.00
  Net Income (Loss) Current                                                                           -107,267.35
  Appliance Depreciation                                                                                     0.00
  TOTAL EQUITY                                                                                      3,682,866.78
TOTAL LIABILITIES & EQUITY                                                                          8,693,975.44

  Total of All                                                                                              0.00




           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1115 02, 2020
                                                         of 2121                                        10:56 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 34, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1116
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
034-Gateway Business Center (34)                                                                           Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Investment 16914                                0.00              0.00                 0.00              0.00
   open                                            0.00              0.00                 0.00              0.00
   22 Due/to From                                  0.00              0.00                 0.00              0.00
INCOME
  Rent Income                               977,710.83              97.42          977,710.83              97.42
  Prepaid Rental Income                           0.00               0.00                0.00               0.00
  Parking Fees                                2,400.00               0.24            2,400.00               0.24
  Pet Rent                                        0.00               0.00                0.00               0.00
  Laundry income                                  0.00               0.00                0.00               0.00
  Commercial Recovery Income                 15,433.49               1.54           15,433.49               1.54
  Prior Year Recovery Income                  8,029.50               0.80            8,029.50               0.80
  Utility Income                                  0.00               0.00                0.00               0.00
  Storage Income                                  0.00               0.00                0.00               0.00
  Association Fees                                0.00               0.00                0.00               0.00
  Management Fee Income                           0.00               0.00                0.00               0.00
  Outside Management Income                       0.00               0.00                0.00               0.00
  Admin Fee Income                                0.00               0.00                0.00               0.00
  Interest Income                                 0.00               0.00                0.00               0.00
  Tax Return Prep. Income                         0.00               0.00                0.00               0.00
  Accounting Fees                                 0.00               0.00                0.00               0.00
  G.P. Fee Income                                 0.00               0.00                0.00               0.00
  LLC Distribution Income                         0.00               0.00                0.00               0.00
  Partnership Income                              0.00               0.00                0.00               0.00
  Commission income                               0.00               0.00                0.00               0.00
  Sale of Units                                   0.00               0.00                0.00               0.00
  Gain on Sale of Property                        0.00               0.00                0.00               0.00
TOTAL INCOME                              1,003,573.82             100.00        1,003,573.82             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                 0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                               78,304.46              7.80           78,304.46               7.80
   Promo/Move-In Incentives                        0.00              0.00                0.00               0.00
   Referral Fees                                   0.00              0.00                0.00               0.00
   Salaries                                        0.00              0.00                0.00               0.00
   Pension                                         0.00              0.00                0.00               0.00
   Section 125 Misc                                0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                 0.00              0.00                0.00               0.00
   Advertising                                     0.00              0.00                0.00               0.00
   Marketing Subscriptions                         0.00              0.00                0.00               0.00
   Marketing Tools                                 0.00              0.00                0.00               0.00
   Signs                                       4,105.61              0.41            4,105.61               0.41
   Do not use me                                   0.00              0.00                0.00               0.00
   Other Renting Expenses                     40,208.81              4.01           40,208.81               4.01
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1117 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                   122,618.88               12.22          122,618.88              12.22

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       6,114.96              0.61            6,114.96               0.61
   Legal                                      23,844.19              2.38           23,844.19               2.38
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                            5,613.50              0.56            5,613.50               0.56
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      225.00              0.02              225.00               0.02
   Security Patrol                            12,536.46              1.25           12,536.46               1.25
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                   48,334.11              4.82           48,334.11               4.82

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        63,366.46              6.31           63,366.46               6.31
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                          0.00              0.00                0.00               0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1118 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Interior Lobby Plants                      2,409.95               0.24            2,409.95               0.24
   Mgt. Co. Uniforms                               0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00              0.00                 0.00              0.00
   Postage                                         0.00              0.00                 0.00              0.00
   Rent Expense Corporate                          0.00              0.00                 0.00              0.00
   Client Entertainment                            0.00              0.00                 0.00              0.00
   Commercial Misc Exp                             0.00              0.00                 0.00              0.00
   Education                                       0.00              0.00                 0.00              0.00
   Security Costs                             8,714.60               0.87            8,714.60               0.87
   TOTAL MANAGEMENT E...                     74,491.01               7.42           74,491.01               7.42

  UTILITIES EXPENSE
   Gas & Electricity                          48,106.54              4.79           48,106.54               4.79
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                       9,711.10              0.97            9,711.10               0.97
   Garbage & Trash Removal                     6,410.23              0.64            6,410.23               0.64
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      8,182.83              0.82            8,182.83               0.82
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    72,410.70              7.22           72,410.70               7.22

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00              0.00                0.00               0.00
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                                  0.00              0.00                0.00               0.00
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                  0.00              0.00                0.00               0.00
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                                0.00              0.00                0.00               0.00
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                                  0.00              0.00                0.00               0.00
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                             0.00              0.00                0.00               0.00
   R&M - Windows                                   0.00              0.00                0.00               0.00
   R&M - HVAC                                      0.00              0.00                0.00               0.00
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1119 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       2,429.70               0.24            2,429.70               0.24
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                            720.00              0.07               720.00              0.07
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                       5,134.86               0.51            5,134.86               0.51
   R&M - Electrical Supplies                  1,592.73               0.16            1,592.73               0.16
   R&M - Landscaping Supplies                    430.98              0.04               430.98              0.04
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    5,206.76               0.52            5,206.76               0.52
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                         0.00              0.00                 0.00              0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1120 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                          19.48              0.00                19.48              0.00
   Locks & Keys                               2,399.33               0.24            2,399.33               0.24
   R&M - Painting Supplies                         0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                      0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                        1,673.15               0.17            1,673.15               0.17
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  19,606.99               1.95           19,606.99               1.95

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                       200.00               0.02              200.00               0.02
   Contract - Fire Safety Maint.                  0.00               0.00                0.00               0.00
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1121 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                            Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Contract - Mainstay                             0.00               0.00                 0.00              0.00
   Contractor - pro - tech                         0.00               0.00                 0.00              0.00
   Contract - thoseguy                             0.00               0.00                 0.00              0.00
   Contract - kevmar                               0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00               0.00                 0.00              0.00
   Contract-Solarcraft                             0.00               0.00                 0.00              0.00
   contract-servpro                                0.00               0.00                 0.00              0.00
   Contract northgut                               0.00               0.00                 0.00              0.00
   contract-terminix                               0.00               0.00                 0.00              0.00
   Contract-Scent Tek                              0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                  1,293.20                0.13            1,293.20               0.13
   Contract - Electrical & Lighting           4,285.00                0.43            4,285.00               0.43
   Contract - HVAC Maint.                    30,196.10                3.01           30,196.10               3.01
   Contract R&M                               8,223.20                0.82            8,223.20               0.82
   Cont.Carpet Clean/Repair                        0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.               32,555.32                3.24           32,555.32               3.24
   Contract - Painting                        1,095.00                0.11            1,095.00               0.11
   Contract - Pest Control                         0.00               0.00                 0.00              0.00
   Contract - Landscaping                    12,491.25                1.24           12,491.25               1.24
   contract-Garcia's Landscape                     0.00               0.00                 0.00              0.00
   Dugdales Landscaping                            0.00               0.00                 0.00              0.00
   Pinedas Tree Service                            0.00               0.00                 0.00              0.00
   Contract All phase Excavating                   0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                 3,249.00                0.32            3,249.00               0.32
   Contract Appliance Rep.                         0.00               0.00                 0.00              0.00
   Contract - Roof Maint                           0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues               30,852.00                3.07           30,852.00               3.07
   TOTAL CONTRACT MAINT.                   124,440.07                12.40          124,440.07              12.40

  TAXES
   Real Estate Taxes                          121,892.24             12.15          121,892.24              12.15
   Payroll Taxes                                    0.00              0.00                0.00               0.00
   Personal Property Taxes                          0.00              0.00                0.00               0.00
   Other Taxes                                      0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          121,892.24             12.15          121,892.24              12.15

  INSURANCE EXPENSE
   Package Insurance                           15,515.32              1.55           15,515.32               1.55
   Earthquake Insurance                         7,313.55              0.73            7,313.55               0.73
   Umbrella Insurance                             983.12              0.10              983.12               0.10
   Flood Insurance                                  0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                         0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                0.00              0.00                0.00               0.00
   Auto Insurance                                   0.00              0.00                0.00               0.00
   Health Insurance                                 0.00              0.00                0.00               0.00
          Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1122 02, 2020
                                                          of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   23,811.99                2.37           23,811.99               2.37

TOTAL OPERATING EXPENSES                      607,605.99             60.54          607,605.99              60.54

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                -9,600.00              -0.96          -9,600.00              -0.96
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                   0.00               0.00               0.00               0.00
   Late Charges                                     0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                          0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00               0.00               0.00
   Miscellaneous Income                             0.00               0.00               0.00               0.00
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                             -1,105.04              -0.11          -1,105.04              -0.11
   TOTAL OTHER INCOME                         -10,705.04              -1.07         -10,705.04              -1.07

NET OPERATING INCOME                          406,672.87             40.52          406,672.87              40.52

  DEBT SERVICE EXPENSE
   Mortgage Interest                          224,059.26             22.33          224,059.26              22.33
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    224,059.26             22.33          224,059.26              22.33

  NET INC.BEFORE DEP.& TAX                    182,613.61             18.20          182,613.61              18.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      184,615.44             18.40          184,615.44              18.40
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                     144,000.00             14.35          144,000.00              14.35
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                    34,189.64              3.41           34,189.64               3.41
   Closing Cost Amortization                      671.28              0.07              671.28               0.07
   Loan Fee Amortization                        2,476.44              0.25            2,476.44               0.25
          Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1123 02, 2020
                                                          of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                     2,232.84                 0.22            2,232.84               0.22
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  368,185.64                 36.69          368,185.64              36.69

NET INC.(LOSS) BEF.TAXES                      -185,572.03             -18.49        -185,572.03             -18.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00               0.00                0.00               0.00
   FTB Tax Expense                              4,714.55               0.47            4,714.55               0.47
   Taxes - Other                                    0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                     4,714.55               0.47            4,714.55               0.47

NET INCOME (LOSS)BK                           -190,286.58             -18.96        -190,286.58             -18.96

K-1 and Other Items
  K-1 Losses                                        0.00               0.00                0.00               0.00
  K-1 Income Items                                  0.00               0.00                0.00               0.00

  Extraordinary Items                               0.00               0.00                0.00               0.00

  Temporary Distribution                            0.00               0.00                0.00               0.00




          Case: 20-30604           Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1124 02, 2020
                                                           of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Investment 16914                                0.00               0.00                 0.00              0.00
   open                                            0.00               0.00                 0.00              0.00
   22 Due/to From                                  0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                 580,569.94             97.83          580,569.94              97.83
  Prepaid Rental Income                             0.00              0.00                0.00               0.00
  Parking Fees                                  5,600.00              0.94            5,600.00               0.94
  Pet Rent                                          0.00              0.00                0.00               0.00
  Laundry income                                    0.00              0.00                0.00               0.00
  Commercial Recovery Income                    6,811.35              1.15            6,811.35               1.15
  Prior Year Recovery Income                      473.32              0.08              473.32               0.08
  Utility Income                                    0.00              0.00                0.00               0.00
  Storage Income                                    0.00              0.00                0.00               0.00
  Association Fees                                  0.00              0.00                0.00               0.00
  Management Fee Income                             0.00              0.00                0.00               0.00
  Outside Management Income                         0.00              0.00                0.00               0.00
  Admin Fee Income                                  0.00              0.00                0.00               0.00
  Interest Income                                   0.00              0.00                0.00               0.00
  Tax Return Prep. Income                           0.00              0.00                0.00               0.00
  Accounting Fees                                   0.00              0.00                0.00               0.00
  G.P. Fee Income                                   0.00              0.00                0.00               0.00
  LLC Distribution Income                           0.00              0.00                0.00               0.00
  Partnership Income                                0.00              0.00                0.00               0.00
  Commission income                                 0.00              0.00                0.00               0.00
  Sale of Units                                     0.00              0.00                0.00               0.00
  Gain on Sale of Property                          0.00              0.00                0.00               0.00
TOTAL INCOME                                  593,454.61            100.00          593,454.61             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                53,526.55              9.02           53,526.55               9.02
   Promo/Move-In Incentives                         0.00              0.00                0.00               0.00
   Referral Fees                                    0.00              0.00                0.00               0.00
   Salaries                                         0.00              0.00                0.00               0.00
   Pension                                          0.00              0.00                0.00               0.00
   Section 125 Misc                                 0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00              0.00                0.00               0.00
   Advertising                                  1,298.00              0.22            1,298.00               0.22
   Marketing Subscriptions                          0.00              0.00                0.00               0.00
   Marketing Tools                                  0.00              0.00                0.00               0.00
   Signs                                        4,361.04              0.73            4,361.04               0.73
   Do not use me                                    0.00              0.00                0.00               0.00
   Other Renting Expenses                           0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1125 02, 2020
                                                          of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                     59,185.59               9.97           59,185.59               9.97

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       2,033.00              0.34            2,033.00               0.34
   Legal                                       2,996.50              0.50            2,996.50               0.50
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                            1,343.00              0.23            1,343.00               0.23
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                   65.92              0.01               65.92               0.01
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                        0.00              0.00                0.00               0.00
   Security Patrol                             9,002.82              1.52            9,002.82               1.52
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                   15,441.24              2.60           15,441.24               2.60

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        37,140.03              6.26           37,140.03               6.26
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                        169.72              0.03              169.72               0.03
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1126 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Interior Lobby Plants                      1,482.72               0.25            1,482.72               0.25
   Mgt. Co. Uniforms                               0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00              0.00                 0.00              0.00
   Postage                                         0.00              0.00                 0.00              0.00
   Rent Expense Corporate                          0.00              0.00                 0.00              0.00
   Client Entertainment                            0.00              0.00                 0.00              0.00
   Commercial Misc Exp                             0.00              0.00                 0.00              0.00
   Education                                       0.00              0.00                 0.00              0.00
   Security Costs                                120.00              0.02               120.00              0.02
   TOTAL MANAGEMENT E...                     38,912.47               6.56           38,912.47               6.56

  UTILITIES EXPENSE
   Gas & Electricity                          24,529.15              4.13           24,529.15               4.13
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                      27,924.54              4.71           27,924.54               4.71
   Garbage & Trash Removal                     3,593.96              0.61            3,593.96               0.61
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      6,306.74              1.06            6,306.74               1.06
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    62,354.39             10.51           62,354.39              10.51

  REPAIRS & MAINTENANCE
   R&M Unit                                    4,632.02              0.78            4,632.02               0.78
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                                 40.20              0.01               40.20               0.01
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                132.00              0.02              132.00               0.02
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                            1,288.55              0.22            1,288.55               0.22
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                              1,440.00              0.24            1,440.00               0.24
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                         5,150.25              0.87            5,150.25               0.87
   R&M - Windows                               2,786.14              0.47            2,786.14               0.47
   R&M - HVAC                                  1,753.00              0.30            1,753.00               0.30
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1127 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       9,802.79               1.65            9,802.79               1.65
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                              0.00              0.00                 0.00              0.00
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                           17.02              0.00                17.02              0.00
   R&M - Electrical Supplies                     506.07              0.09               506.07              0.09
   R&M - Landscaping Supplies                    205.79              0.03               205.79              0.03
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                            3,672.88               0.62            3,672.88               0.62
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    2,128.00               0.36            2,128.00               0.36
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                        20.60              0.00                20.60              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1128 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                           0.00              0.00                 0.00              0.00
   Locks & Keys                               2,325.07               0.39            2,325.07               0.39
   R&M - Painting Supplies                         0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                      0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                             0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  35,900.38               6.05           35,900.38               6.05

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                         0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                469.00               0.08              469.00               0.08
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1129 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Contract - Mainstay                             0.00              0.00                 0.00              0.00
   Contractor - pro - tech                         0.00              0.00                 0.00              0.00
   Contract - thoseguy                             0.00              0.00                 0.00              0.00
   Contract - kevmar                               0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                 0.00              0.00
   Contract-Solarcraft                             0.00              0.00                 0.00              0.00
   contract-servpro                                0.00              0.00                 0.00              0.00
   Contract northgut                               0.00              0.00                 0.00              0.00
   contract-terminix                               0.00              0.00                 0.00              0.00
   Contract-Scent Tek                              0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                       0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              826.90              0.14               826.90              0.14
   Contract - HVAC Maint.                     4,633.00               0.78            4,633.00               0.78
   Contract R&M                                   60.00              0.01                60.00              0.01
   Cont.Carpet Clean/Repair                        0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.               17,048.64               2.87           17,048.64               2.87
   Contract - Painting                             0.00              0.00                 0.00              0.00
   Contract - Pest Control                       360.00              0.06               360.00              0.06
   Contract - Landscaping                     5,157.50               0.87            5,157.50               0.87
   contract-Garcia's Landscape                     0.00              0.00                 0.00              0.00
   Dugdales Landscaping                            0.00              0.00                 0.00              0.00
   Pinedas Tree Service                            0.00              0.00                 0.00              0.00
   Contract All phase Excavating                   0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                 1,814.83               0.31            1,814.83               0.31
   Contract Appliance Rep.                         0.00              0.00                 0.00              0.00
   Contract - Roof Maint                      1,191.00               0.20            1,191.00               0.20
   Contract - Parking Lot Dues               17,997.00               3.03           17,997.00               3.03
   TOTAL CONTRACT MAINT.                     49,557.87               8.35           49,557.87               8.35

  TAXES
   Real Estate Taxes                          71,675.72             12.08           71,675.72              12.08
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          71,675.72             12.08           71,675.72              12.08

  INSURANCE EXPENSE
   Package Insurance                          11,548.11              1.95           11,548.11               1.95
   Earthquake Insurance                        4,507.44              0.76            4,507.44               0.76
   Umbrella Insurance                            773.99              0.13              773.99               0.13
   Flood Insurance                                 0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1130 02, 2020
                                                         of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   16,829.54                2.84           16,829.54               2.84

TOTAL OPERATING EXPENSES                      349,857.20             58.95          349,857.20              58.95

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                     0.00               0.00               0.00               0.00
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                 -25.00               0.00             -25.00               0.00
   Late Charges                                     0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                        -77.72              -0.01             -77.72              -0.01
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00               0.00               0.00
   Miscellaneous Income                             0.00               0.00               0.00               0.00
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                               -368.43              -0.06            -368.43              -0.06
   TOTAL OTHER INCOME                            -471.15              -0.08            -471.15              -0.08

NET OPERATING INCOME                          244,068.56             41.13          244,068.56              41.13

  DEBT SERVICE EXPENSE
   Mortgage Interest                          130,752.39             22.03          130,752.39              22.03
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    130,752.39             22.03          130,752.39              22.03

  NET INC.BEFORE DEP.& TAX                    113,316.17             19.09          113,316.17              19.09

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      104,007.61             17.53          104,007.61              17.53
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                      84,000.00             14.15           84,000.00              14.15
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                    26,194.21              4.41           26,194.21               4.41
   Closing Cost Amortization                    2,366.07              0.40            2,366.07               0.40
   Loan Fee Amortization                        1,365.94              0.23            1,365.94               0.23
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1131 02, 2020
                                                          of 2121                                        10:55 AM
034-Gateway Business Center (34)                                                                             Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                        949.69                0.16               949.69              0.16
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  218,883.52                 36.88          218,883.52              36.88

NET INC.(LOSS) BEF.TAXES                      -105,567.35             -17.79        -105,567.35             -17.79

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00               0.00                0.00               0.00
   FTB Tax Expense                              1,700.00               0.29            1,700.00               0.29
   Taxes - Other                                    0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                     1,700.00               0.29            1,700.00               0.29

NET INCOME (LOSS)BK                           -107,267.35             -18.08        -107,267.35             -18.08

K-1 and Other Items
  K-1 Losses                                        0.00               0.00                0.00               0.00
  K-1 Income Items                                  0.00               0.00                0.00               0.00

  Extraordinary Items                               0.00               0.00                0.00               0.00

  Temporary Distribution                            0.00               0.00                0.00               0.00




           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1132 02, 2020
                                                           of 2121                                        10:55 AM
Debtor Name    Professional Financial Investors, Inc.                                         Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                Investors 34, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a.the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                      the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       1133
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
034-Gateway Business Center (34)                                                                           Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Investment 16914                                0.00              0.00                 0.00              0.00
   open                                            0.00              0.00                 0.00              0.00
   22 Due/to From                                  0.00              0.00                 0.00              0.00
INCOME
  Rent Income                               977,710.83              97.42          977,710.83              97.42
  Prepaid Rental Income                           0.00               0.00                0.00               0.00
  Parking Fees                                2,400.00               0.24            2,400.00               0.24
  Pet Rent                                        0.00               0.00                0.00               0.00
  Laundry income                                  0.00               0.00                0.00               0.00
  Commercial Recovery Income                 15,433.49               1.54           15,433.49               1.54
  Prior Year Recovery Income                  8,029.50               0.80            8,029.50               0.80
  Utility Income                                  0.00               0.00                0.00               0.00
  Storage Income                                  0.00               0.00                0.00               0.00
  Association Fees                                0.00               0.00                0.00               0.00
  Management Fee Income                           0.00               0.00                0.00               0.00
  Outside Management Income                       0.00               0.00                0.00               0.00
  Admin Fee Income                                0.00               0.00                0.00               0.00
  Interest Income                                 0.00               0.00                0.00               0.00
  Tax Return Prep. Income                         0.00               0.00                0.00               0.00
  Accounting Fees                                 0.00               0.00                0.00               0.00
  G.P. Fee Income                                 0.00               0.00                0.00               0.00
  LLC Distribution Income                         0.00               0.00                0.00               0.00
  Partnership Income                              0.00               0.00                0.00               0.00
  Commission income                               0.00               0.00                0.00               0.00
  Sale of Units                                   0.00               0.00                0.00               0.00
  Gain on Sale of Property                        0.00               0.00                0.00               0.00
TOTAL INCOME                              1,003,573.82             100.00        1,003,573.82             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                 0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                               78,304.46              7.80           78,304.46               7.80
   Promo/Move-In Incentives                        0.00              0.00                0.00               0.00
   Referral Fees                                   0.00              0.00                0.00               0.00
   Salaries                                        0.00              0.00                0.00               0.00
   Pension                                         0.00              0.00                0.00               0.00
   Section 125 Misc                                0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                 0.00              0.00                0.00               0.00
   Advertising                                     0.00              0.00                0.00               0.00
   Marketing Subscriptions                         0.00              0.00                0.00               0.00
   Marketing Tools                                 0.00              0.00                0.00               0.00
   Signs                                       4,105.61              0.41            4,105.61               0.41
   Do not use me                                   0.00              0.00                0.00               0.00
   Other Renting Expenses                     40,208.81              4.01           40,208.81               4.01
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1134 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                   122,618.88               12.22          122,618.88              12.22

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       6,114.96              0.61            6,114.96               0.61
   Legal                                      23,844.19              2.38           23,844.19               2.38
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                            5,613.50              0.56            5,613.50               0.56
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      225.00              0.02              225.00               0.02
   Security Patrol                            12,536.46              1.25           12,536.46               1.25
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                   48,334.11              4.82           48,334.11               4.82

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        63,366.46              6.31           63,366.46               6.31
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                          0.00              0.00                0.00               0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1135 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Interior Lobby Plants                      2,409.95               0.24            2,409.95               0.24
   Mgt. Co. Uniforms                               0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00              0.00                 0.00              0.00
   Postage                                         0.00              0.00                 0.00              0.00
   Rent Expense Corporate                          0.00              0.00                 0.00              0.00
   Client Entertainment                            0.00              0.00                 0.00              0.00
   Commercial Misc Exp                             0.00              0.00                 0.00              0.00
   Education                                       0.00              0.00                 0.00              0.00
   Security Costs                             8,714.60               0.87            8,714.60               0.87
   TOTAL MANAGEMENT E...                     74,491.01               7.42           74,491.01               7.42

  UTILITIES EXPENSE
   Gas & Electricity                          48,106.54              4.79           48,106.54               4.79
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                       9,711.10              0.97            9,711.10               0.97
   Garbage & Trash Removal                     6,410.23              0.64            6,410.23               0.64
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      8,182.83              0.82            8,182.83               0.82
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    72,410.70              7.22           72,410.70               7.22

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00              0.00                0.00               0.00
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                                  0.00              0.00                0.00               0.00
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                  0.00              0.00                0.00               0.00
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                                0.00              0.00                0.00               0.00
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                                  0.00              0.00                0.00               0.00
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                             0.00              0.00                0.00               0.00
   R&M - Windows                                   0.00              0.00                0.00               0.00
   R&M - HVAC                                      0.00              0.00                0.00               0.00
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1136 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       2,429.70               0.24            2,429.70               0.24
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                            720.00              0.07               720.00              0.07
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                       5,134.86               0.51            5,134.86               0.51
   R&M - Electrical Supplies                  1,592.73               0.16            1,592.73               0.16
   R&M - Landscaping Supplies                    430.98              0.04               430.98              0.04
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    5,206.76               0.52            5,206.76               0.52
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                         0.00              0.00                 0.00              0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1137 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                          19.48              0.00                19.48              0.00
   Locks & Keys                               2,399.33               0.24            2,399.33               0.24
   R&M - Painting Supplies                         0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                      0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                        1,673.15               0.17            1,673.15               0.17
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  19,606.99               1.95           19,606.99               1.95

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                       200.00               0.02              200.00               0.02
   Contract - Fire Safety Maint.                  0.00               0.00                0.00               0.00
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
          Case: 20-30604           Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1138 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                            Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Contract - Mainstay                             0.00               0.00                 0.00              0.00
   Contractor - pro - tech                         0.00               0.00                 0.00              0.00
   Contract - thoseguy                             0.00               0.00                 0.00              0.00
   Contract - kevmar                               0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00               0.00                 0.00              0.00
   Contract-Solarcraft                             0.00               0.00                 0.00              0.00
   contract-servpro                                0.00               0.00                 0.00              0.00
   Contract northgut                               0.00               0.00                 0.00              0.00
   contract-terminix                               0.00               0.00                 0.00              0.00
   Contract-Scent Tek                              0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                  1,293.20                0.13            1,293.20               0.13
   Contract - Electrical & Lighting           4,285.00                0.43            4,285.00               0.43
   Contract - HVAC Maint.                    30,196.10                3.01           30,196.10               3.01
   Contract R&M                               8,223.20                0.82            8,223.20               0.82
   Cont.Carpet Clean/Repair                        0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.               32,555.32                3.24           32,555.32               3.24
   Contract - Painting                        1,095.00                0.11            1,095.00               0.11
   Contract - Pest Control                         0.00               0.00                 0.00              0.00
   Contract - Landscaping                    12,491.25                1.24           12,491.25               1.24
   contract-Garcia's Landscape                     0.00               0.00                 0.00              0.00
   Dugdales Landscaping                            0.00               0.00                 0.00              0.00
   Pinedas Tree Service                            0.00               0.00                 0.00              0.00
   Contract All phase Excavating                   0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                 3,249.00                0.32            3,249.00               0.32
   Contract Appliance Rep.                         0.00               0.00                 0.00              0.00
   Contract - Roof Maint                           0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues               30,852.00                3.07           30,852.00               3.07
   TOTAL CONTRACT MAINT.                   124,440.07                12.40          124,440.07              12.40

  TAXES
   Real Estate Taxes                          121,892.24             12.15          121,892.24              12.15
   Payroll Taxes                                    0.00              0.00                0.00               0.00
   Personal Property Taxes                          0.00              0.00                0.00               0.00
   Other Taxes                                      0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          121,892.24             12.15          121,892.24              12.15

  INSURANCE EXPENSE
   Package Insurance                           15,515.32              1.55           15,515.32               1.55
   Earthquake Insurance                         7,313.55              0.73            7,313.55               0.73
   Umbrella Insurance                             983.12              0.10              983.12               0.10
   Flood Insurance                                  0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                         0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                0.00              0.00                0.00               0.00
   Auto Insurance                                   0.00              0.00                0.00               0.00
   Health Insurance                                 0.00              0.00                0.00               0.00
          Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1139 02, 2020
                                                          of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   23,811.99                2.37           23,811.99               2.37

TOTAL OPERATING EXPENSES                      607,605.99             60.54          607,605.99              60.54

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                -9,600.00              -0.96          -9,600.00              -0.96
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                   0.00               0.00               0.00               0.00
   Late Charges                                     0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                          0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00               0.00               0.00
   Miscellaneous Income                             0.00               0.00               0.00               0.00
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                             -1,105.04              -0.11          -1,105.04              -0.11
   TOTAL OTHER INCOME                         -10,705.04              -1.07         -10,705.04              -1.07

NET OPERATING INCOME                          406,672.87             40.52          406,672.87              40.52

  DEBT SERVICE EXPENSE
   Mortgage Interest                          224,059.26             22.33          224,059.26              22.33
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    224,059.26             22.33          224,059.26              22.33

  NET INC.BEFORE DEP.& TAX                    182,613.61             18.20          182,613.61              18.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      184,615.44             18.40          184,615.44              18.40
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                     144,000.00             14.35          144,000.00              14.35
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                    34,189.64              3.41           34,189.64               3.41
   Closing Cost Amortization                      671.28              0.07              671.28               0.07
   Loan Fee Amortization                        2,476.44              0.25            2,476.44               0.25
          Case: 20-30604           Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1140 02, 2020
                                                          of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                     2,232.84                 0.22            2,232.84               0.22
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  368,185.64                 36.69          368,185.64              36.69

NET INC.(LOSS) BEF.TAXES                      -185,572.03             -18.49        -185,572.03             -18.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00                0.00               0.00               0.00
   FTB Tax Expense                              4,714.55                0.47           4,714.55               0.47
   Taxes - Other                                    0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                     4,714.55                0.47           4,714.55               0.47

NET INCOME (LOSS)BK                           -190,286.58             -18.96        -190,286.58             -18.96

K-1 and Other Items
  K-1 Losses                                        0.00                0.00               0.00               0.00
  K-1 Income Items                                  0.00                0.00               0.00               0.00

  Extraordinary Items                               0.00                0.00               0.00               0.00

  Temporary Distribution                            0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                           0.00                0.00               0.00               0.00
Outside Services                                    0.00                0.00               0.00               0.00
Bank Charges                                        0.00                0.00               0.00               0.00
Association Dues                                    0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                            0.00                0.00               0.00               0.00

Period to Date                        Beginning Balance       Ending Balance          Difference
1010 - Checking                               10,685.81             2,069.98          -8,615.83
1015 -Reserve Account                        503,171.30           504,276.34           1,105.04
Total Cash                                   513,857.11           506,346.32          -7,510.79

Year to Date                          Beginning Balance       Ending Balance          Difference
1010 - Checking                               10,685.81             2,069.98          -8,615.83
1015 -Reserve Account                        503,171.30           504,276.34           1,105.04
Total Cash                                   513,857.11           506,346.32          -7,510.79




          Case: 20-30604           Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1141 02, 2020
                                                           of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Investment 16914                                0.00               0.00                 0.00              0.00
   open                                            0.00               0.00                 0.00              0.00
   22 Due/to From                                  0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                 580,569.94             97.83          580,569.94              97.83
  Prepaid Rental Income                             0.00              0.00                0.00               0.00
  Parking Fees                                  5,600.00              0.94            5,600.00               0.94
  Pet Rent                                          0.00              0.00                0.00               0.00
  Laundry income                                    0.00              0.00                0.00               0.00
  Commercial Recovery Income                    6,811.35              1.15            6,811.35               1.15
  Prior Year Recovery Income                      473.32              0.08              473.32               0.08
  Utility Income                                    0.00              0.00                0.00               0.00
  Storage Income                                    0.00              0.00                0.00               0.00
  Association Fees                                  0.00              0.00                0.00               0.00
  Management Fee Income                             0.00              0.00                0.00               0.00
  Outside Management Income                         0.00              0.00                0.00               0.00
  Admin Fee Income                                  0.00              0.00                0.00               0.00
  Interest Income                                   0.00              0.00                0.00               0.00
  Tax Return Prep. Income                           0.00              0.00                0.00               0.00
  Accounting Fees                                   0.00              0.00                0.00               0.00
  G.P. Fee Income                                   0.00              0.00                0.00               0.00
  LLC Distribution Income                           0.00              0.00                0.00               0.00
  Partnership Income                                0.00              0.00                0.00               0.00
  Commission income                                 0.00              0.00                0.00               0.00
  Sale of Units                                     0.00              0.00                0.00               0.00
  Gain on Sale of Property                          0.00              0.00                0.00               0.00
TOTAL INCOME                                  593,454.61            100.00          593,454.61             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                53,526.55              9.02           53,526.55               9.02
   Promo/Move-In Incentives                         0.00              0.00                0.00               0.00
   Referral Fees                                    0.00              0.00                0.00               0.00
   Salaries                                         0.00              0.00                0.00               0.00
   Pension                                          0.00              0.00                0.00               0.00
   Section 125 Misc                                 0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00              0.00                0.00               0.00
   Advertising                                  1,298.00              0.22            1,298.00               0.22
   Marketing Subscriptions                          0.00              0.00                0.00               0.00
   Marketing Tools                                  0.00              0.00                0.00               0.00
   Signs                                        4,361.04              0.73            4,361.04               0.73
   Do not use me                                    0.00              0.00                0.00               0.00
   Other Renting Expenses                           0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1142 02, 2020
                                                          of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                     59,185.59               9.97           59,185.59               9.97

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                       2,033.00              0.34            2,033.00               0.34
   Legal                                       2,996.50              0.50            2,996.50               0.50
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                            1,343.00              0.23            1,343.00               0.23
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  0.00              0.00                0.00               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                   65.92              0.01               65.92               0.01
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                        0.00              0.00                0.00               0.00
   Security Patrol                             9,002.82              1.52            9,002.82               1.52
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                   15,441.24              2.60           15,441.24               2.60

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        37,140.03              6.26           37,140.03               6.26
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                        169.72              0.03              169.72               0.03
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1143 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Interior Lobby Plants                      1,482.72               0.25            1,482.72               0.25
   Mgt. Co. Uniforms                               0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00              0.00                 0.00              0.00
   Postage                                         0.00              0.00                 0.00              0.00
   Rent Expense Corporate                          0.00              0.00                 0.00              0.00
   Client Entertainment                            0.00              0.00                 0.00              0.00
   Commercial Misc Exp                             0.00              0.00                 0.00              0.00
   Education                                       0.00              0.00                 0.00              0.00
   Security Costs                                120.00              0.02               120.00              0.02
   TOTAL MANAGEMENT E...                     38,912.47               6.56           38,912.47               6.56

  UTILITIES EXPENSE
   Gas & Electricity                          24,529.15              4.13           24,529.15               4.13
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                      27,924.54              4.71           27,924.54               4.71
   Garbage & Trash Removal                     3,593.96              0.61            3,593.96               0.61
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      6,306.74              1.06            6,306.74               1.06
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    62,354.39             10.51           62,354.39              10.51

  REPAIRS & MAINTENANCE
   R&M Unit                                    4,632.02              0.78            4,632.02               0.78
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                                 40.20              0.01               40.20               0.01
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                                132.00              0.02              132.00               0.02
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                            1,288.55              0.22            1,288.55               0.22
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                              1,440.00              0.24            1,440.00               0.24
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                         5,150.25              0.87            5,150.25               0.87
   R&M - Windows                               2,786.14              0.47            2,786.14               0.47
   R&M - HVAC                                  1,753.00              0.30            1,753.00               0.30
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1144 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       9,802.79               1.65            9,802.79               1.65
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                              0.00              0.00                 0.00              0.00
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                           17.02              0.00                17.02              0.00
   R&M - Electrical Supplies                     506.07              0.09               506.07              0.09
   R&M - Landscaping Supplies                    205.79              0.03               205.79              0.03
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                            3,672.88               0.62            3,672.88               0.62
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    2,128.00               0.36            2,128.00               0.36
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                        20.60              0.00                20.60              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1145 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                           0.00              0.00                 0.00              0.00
   Locks & Keys                               2,325.07               0.39            2,325.07               0.39
   R&M - Painting Supplies                         0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                      0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                             0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  35,900.38               6.05           35,900.38               6.05

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                         0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                469.00               0.08              469.00               0.08
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1146 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Contract - Mainstay                             0.00              0.00                 0.00              0.00
   Contractor - pro - tech                         0.00              0.00                 0.00              0.00
   Contract - thoseguy                             0.00              0.00                 0.00              0.00
   Contract - kevmar                               0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                 0.00              0.00
   Contract-Solarcraft                             0.00              0.00                 0.00              0.00
   contract-servpro                                0.00              0.00                 0.00              0.00
   Contract northgut                               0.00              0.00                 0.00              0.00
   contract-terminix                               0.00              0.00                 0.00              0.00
   Contract-Scent Tek                              0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                       0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              826.90              0.14               826.90              0.14
   Contract - HVAC Maint.                     4,633.00               0.78            4,633.00               0.78
   Contract R&M                                   60.00              0.01                60.00              0.01
   Cont.Carpet Clean/Repair                        0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.               17,048.64               2.87           17,048.64               2.87
   Contract - Painting                             0.00              0.00                 0.00              0.00
   Contract - Pest Control                       360.00              0.06               360.00              0.06
   Contract - Landscaping                     5,157.50               0.87            5,157.50               0.87
   contract-Garcia's Landscape                     0.00              0.00                 0.00              0.00
   Dugdales Landscaping                            0.00              0.00                 0.00              0.00
   Pinedas Tree Service                            0.00              0.00                 0.00              0.00
   Contract All phase Excavating                   0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                 1,814.83               0.31            1,814.83               0.31
   Contract Appliance Rep.                         0.00              0.00                 0.00              0.00
   Contract - Roof Maint                      1,191.00               0.20            1,191.00               0.20
   Contract - Parking Lot Dues               17,997.00               3.03           17,997.00               3.03
   TOTAL CONTRACT MAINT.                     49,557.87               8.35           49,557.87               8.35

  TAXES
   Real Estate Taxes                          71,675.72             12.08           71,675.72              12.08
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          71,675.72             12.08           71,675.72              12.08

  INSURANCE EXPENSE
   Package Insurance                          11,548.11              1.95           11,548.11               1.95
   Earthquake Insurance                        4,507.44              0.76            4,507.44               0.76
   Umbrella Insurance                            773.99              0.13              773.99               0.13
   Flood Insurance                                 0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1147 02, 2020
                                                         of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   16,829.54                2.84           16,829.54               2.84

TOTAL OPERATING EXPENSES                      349,857.20             58.95          349,857.20              58.95

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                     0.00               0.00               0.00               0.00
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                 -25.00               0.00             -25.00               0.00
   Late Charges                                     0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                        -77.72              -0.01             -77.72              -0.01
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00               0.00               0.00
   Miscellaneous Income                             0.00               0.00               0.00               0.00
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                               -368.43              -0.06            -368.43              -0.06
   TOTAL OTHER INCOME                            -471.15              -0.08            -471.15              -0.08

NET OPERATING INCOME                          244,068.56             41.13          244,068.56              41.13

  DEBT SERVICE EXPENSE
   Mortgage Interest                          130,752.39             22.03          130,752.39              22.03
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    130,752.39             22.03          130,752.39              22.03

  NET INC.BEFORE DEP.& TAX                    113,316.17             19.09          113,316.17              19.09

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      104,007.61             17.53          104,007.61              17.53
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                      84,000.00             14.15           84,000.00              14.15
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                    26,194.21              4.41           26,194.21               4.41
   Closing Cost Amortization                    2,366.07              0.40            2,366.07               0.40
   Loan Fee Amortization                        1,365.94              0.23            1,365.94               0.23
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1148 02, 2020
                                                          of 2121                                        10:54 AM
034-Gateway Business Center (34)                                                                             Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                        949.69                0.16               949.69              0.16
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  218,883.52                 36.88          218,883.52              36.88

NET INC.(LOSS) BEF.TAXES                      -105,567.35             -17.79        -105,567.35             -17.79

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00                0.00               0.00               0.00
   FTB Tax Expense                              1,700.00                0.29           1,700.00               0.29
   Taxes - Other                                    0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                     1,700.00                0.29           1,700.00               0.29

NET INCOME (LOSS)BK                           -107,267.35             -18.08        -107,267.35             -18.08

K-1 and Other Items
  K-1 Losses                                        0.00                0.00               0.00               0.00
  K-1 Income Items                                  0.00                0.00               0.00               0.00

  Extraordinary Items                               0.00                0.00               0.00               0.00

  Temporary Distribution                            0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                           0.00                0.00               0.00               0.00
Outside Services                                    0.00                0.00               0.00               0.00
Bank Charges                                        0.00                0.00               0.00               0.00
Association Dues                                    0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                            0.00                0.00               0.00               0.00

Period to Date                        Beginning Balance       Ending Balance          Difference
1010 - Checking                                2,069.98             1,422.73             -647.25
1015 -Reserve Account                        504,276.34             4,613.85        -499,662.49
Total Cash                                   506,346.32             6,036.58        -500,309.74

Year to Date                          Beginning Balance       Ending Balance          Difference
1010 - Checking                                2,069.98             1,422.73             -647.25
1015 -Reserve Account                        504,276.34             4,613.85        -499,662.49
Total Cash                                   506,346.32             6,036.58        -500,309.74




           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1149 02, 2020
                                                           of 2121                                        10:54 AM
Debtor Name    Professional Finaancial Investors, Inc.                                        Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                     Investors 34, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b.the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                       Page       1150
                                                                                                             LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com
                                                                    of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 34, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1151
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1152
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1153
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1154
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 35, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1155
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 35, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1156
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
035-Sequoia Business Center (35)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                      20,390.51
  461 Bank Acct                                                                                             0.00
  501 Bank Acct                                                                                             0.00
  1015 -Reserve Account                                                                                 2,000.00
  1020 OLD Clearing                                                                                         0.00
  PFI First Community                                                                                       0.00
  Clearing                                                                                                  0.00
  PISF Inc. Transfer                                                                                        0.00
  PFI Cash - Transfer                                                                                       0.00
  Money Market                                                                                              0.00
  Escrow Account                                                                                            0.00
  Fremont Checking Account                                                                                  0.00
  Interest Cash                                                                                             0.00
  Petty Cash                                                                                                0.00
  Cash Hammondale                                                                                           0.00
  Cash 461                                                                                                  0.00
  Cash 501                                                                                                  0.00
  TOTAL CASH                                                                                           22,390.51

    RECEIVABLES
    Property Receivables                                                                                    0.00
    Loan Receivables                                                                                        0.00
    Other Receivables                                                                                       0.00
    Officer - Due to/from                                                                                   0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                        4,374.02
    A/R Other - Melissa B                                                                                   0.00
    A/R Other - People home equity                                                                          0.00
    A/R Collections                                                                                         0.00
    A/R Security Deposits                                                                                   0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                          4,374.02

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  5,327.51
   Reserve - Improvements                                                                                 520.68
   Prepaid Maint. Contract                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid Mortgage Interest                                                                                0.00
   Prepaid Taxes                                                                                            0.00
   TOTAL RESERVES & PREPAIDS                                                                            5,848.19
  TOTAL CURRENT ASSETS                                                                                 32,612.72


           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1157 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                        0.00
    Land                                                                                             1,600,000.00
    Land - 501                                                                                               0.00
    Land - PI 20 LLC                                                                                         0.00
    Land - 200 Gate 5                                                                                        0.00
    Land - Duffy                                                                                             0.00
    Land - 49 Ignacio                                                                                        0.00
    Land - 350 Ignacio Suite 200                                                                             0.00
    Land - PI 21 LLC                                                                                         0.00
    Land 30 Clay Court                                                                                       0.00
    Land - 690 DeLong                                                                                        0.00
    Building                                                                                         5,120,000.00
    Fixtures & Appliances                                                                                    0.00
    Improvements                                                                                             0.00
    Additional basis                                                                                         0.00
    Accum Depreciation                                                                                -402,655.44
    Building - 501                                                                                           0.00
    Accum Depreciation Building - 501                                                                        0.00
    Building - PI 20                                                                                         0.00
    A/D Building PI 20                                                                                       0.00
    Building - 200 Gate 5                                                                                    0.00
    Open                                                                                                     0.00
    Accum Depreciation Gate 5                                                                                0.00
    Buidling Duffy Place                                                                                     0.00
    Accum Depreciation Duffy Place                                                                           0.00
    Building 49 Ignacio                                                                                      0.00
    Accum Depreciation 49 Ignacio                                                                            0.00
    Building - Hammondale                                                                                    0.00
    Accum Depr Hammondale                                                                                    0.00
    350 Ignacio #200                                                                                         0.00
    A/D 350 Ignacio #200                                                                                     0.00
    350 Ignacio #101                                                                                         0.00
    A/D 350 Ignacio #101                                                                                     0.00
    Building - 30 Clay Ct.                                                                                   0.00
    A/D 30 Clay Ct.                                                                                          0.00
    Building 690 DeLong                                                                                      0.00
    A/D Building 690 DeLong                                                                                  0.00
    350 Ignacio #103                                                                                         0.00
    A/D 350 Ingacio #103                                                                                     0.00
    350 Ignacio #201                                                                                         0.00
    350 Ignacio # 203                                                                                        0.00
    A/D 350 Ignacio #203                                                                                     0.00
    350 Ignacio #100                                                                                         0.00
    A/D Ignacio #100                                                                                         0.00
    350 Ignacio #300                                                                                         0.00
    A/D 350 Ignacio #300                                                                                     0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1158 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  Furniture and Fixtures                                                                                 1,118.57
  A/D Furn. & Fixt.                                                                                          0.00
  Furniture & Fixt Hamm                                                                                      0.00
  Furniture & Fixt Gate                                                                                      0.00
  A/D Furn./Fixt. Hamm                                                                                       0.00
  A/D Furn./Fixt. Gate                                                                                       0.00
  Computers                                                                                                  0.00
  A/D Computers                                                                                              0.00
  A/V Equipment                                                                                              0.00
  Vehicles                                                                                                   0.00
  A/D Vehicles                                                                                               0.00
Tenant Imp. 350 Ignacio                                                                                      0.00
  A/D Tenant Imp.                                                                                            0.00
Acum. Gain (Loss) Gate                                                                                       0.00
Accum. Gain (Loss) Hamm                                                                                      0.00
Accum. Gain (Loss) 501                                                                                       0.00
  Accum Gain Loss - 461                                                                                      0.00
  Accum Depreciation Fixed Assets                                                                            0.00
 NET FIXED ASSETS                                                                                   6,318,463.13

  ACQUISITION ASSETS
   Closing Costs                                                                                        13,185.00
   A/A Closing Costs                                                                                      -109.89
   Syndication Costs                                                                                         0.00
   Loan Fees                                                                                            61,044.00
   Accum Amort Loan Fees                                                                               -15,526.74
   Personal Property                                                                                 1,280,000.00
   Accum Depreciation Personal Property                                                               -256,000.08
   Organization Costs                                                                                   14,515.66
   Accum Amort Organization Costs                                                                       -5,655.33
  NET ACQUISITION ASSETS                                                                             1,091,452.62

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                   0.00
   2001 Bathroom Improvements                                                                                0.00
   2001 Kitchen Improvements                                                                                 0.00
   2001 Floor Improvements                                                                                   0.00
   2001 Window Improvements                                                                                  0.00
   2001 Building Improvements                                                                                0.00
   2001 Roof Improvements                                                                                    0.00
   2001 Other Improvements                                                                                   0.00
   2002 Bathroom Improvements                                                                                0.00
   2002 Kitchen Improvements                                                                                 0.00
   2002 Floor Improvements                                                                                   0.00
   2002 Window Improvements                                                                                  0.00
   2002 Building Improvements                                                                                0.00
   2002 Roof Improvements                                                                                    0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1159 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    2002 Other Improvements                                                                                  0.00
    2002 Improvement Salaries                                                                                0.00
    2003 Bathroom Improvements                                                                               0.00
    2003 Kitchen Improvements                                                                                0.00
    2003 Floor Improvements                                                                                  0.00
    2003 Window Improvements                                                                                 0.00
    461-2003 Windows Improvements                                                                            0.00
    501-2003 Window Improvement                                                                              0.00
    2003 Building Improvements                                                                               0.00
    461-2003 Building Improvements                                                                           0.00
    501-2003 Building Improvements                                                                           0.00
    2003 Roof Improvements                                                                                   0.00
    2003 Other Improvements                                                                                  0.00
    461-2003 Other Improvements                                                                              0.00
    501-2003 Other Improvements                                                                              0.00
    2004 Bathroom Improvements                                                                               0.00
    2004 Kitchen Improvements                                                                                0.00
    2004 Floor Improvements                                                                                  0.00
    461-2004 Floor Improvements                                                                              0.00
    501-2004 Floor Improvements                                                                              0.00
    2004 Window Improvements                                                                                 0.00
    461-2004 Window Improvements                                                                             0.00
    501-2004 Window Improvements                                                                             0.00
    2004 Building Improvements                                                                               0.00
    2004 Roof Improvements                                                                                   0.00
    2004 Other Improvements                                                                                  0.00
    461-2004 Other Improvements                                                                              0.00
    501-2004 Other Improvements                                                                              0.00
    2005 Bathroom Improvements                                                                               0.00
    2005 Kitchen Improvements                                                                                0.00
    461-2005 Kitchen Improvements                                                                            0.00
    501-2005 Kitchen Improvements                                                                            0.00
    2005 Floor Improvements                                                                                  0.00
    461-2005 Floor Improvements                                                                              0.00
    501-2005 Floor Improvements                                                                              0.00
    2005 Window Improvements                                                                                 0.00
    2005 Building Improvements                                                                               0.00
    2005 Roof Improvements                                                                                   0.00
    2005 Other Improvements                                                                                  0.00
    461-2005 Other Improvements                                                                              0.00
    501-2005 Other Improvements                                                                              0.00
    2005 Improvement Salaries                                                                                0.00
    2006 Bathroom Improvements                                                                               0.00
    2006 Kitchen Improvements                                                                                0.00
    461-2006 Kitchen Improvements                                                                            0.00
    501-2006 Kitchen Improvements                                                                            0.00
    2006 Floor Improvements                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1160 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    461-2006 Floor Improvements                                                                              0.00
    501-2006 Floor Improvements                                                                              0.00
    2006 Window Improvements                                                                                 0.00
    2006 Building Improvements                                                                               0.00
    461-2006 Building Improvements                                                                           0.00
    501-2006 Building Improvements                                                                           0.00
    2006 Roof Improvements                                                                                   0.00
    2006 Other Improvements                                                                                  0.00
    2007 Bathroom Improvements                                                                               0.00
    461-2007 Bathroom Improvements                                                                           0.00
    501-2007 Bathroom Improvements                                                                           0.00
    2007 Kitchen Improvements                                                                                0.00
    2007 Floor Improvements                                                                                  0.00
    461-2007 Floor Improvements                                                                              0.00
    501-2007 Floor Improvements                                                                              0.00
    2007 Window Improvements                                                                                 0.00
    2007 Building Improvements                                                                               0.00
    461-2007 Building Improvements                                                                           0.00
    501-2007 Building Improvements                                                                           0.00
    2007 Roof Improvements                                                                                   0.00
    2007 Other Improvements                                                                                  0.00
    461-2007 Other Improvements                                                                              0.00
    501-2007 Other Improvements                                                                              0.00
    2008 Bathroom Improvements                                                                               0.00
    461-2008 Bathrooms Improvements                                                                          0.00
    501-2008 Bathroom Improvements                                                                           0.00
    2008 Kitchen Improvements                                                                                0.00
    461-2008 Kitchen Improvements                                                                            0.00
    501-2008 Kitchen Improvements                                                                            0.00
    2008 Floor Improvements                                                                                  0.00
    461-2008 Floor Improvements                                                                              0.00
    501-2008 Floor Improvements                                                                              0.00
    2008 Window Improvements                                                                                 0.00
    2008 Building Improvements                                                                               0.00
    2008 Roof Improvements                                                                                   0.00
    2008 Other Improvements                                                                                  0.00
    461-2008 Other Improvements                                                                              0.00
    501-2008 Other Improvements                                                                              0.00
    2009 Bathroom Improvements                                                                               0.00
    2009 Kitchen Improvements                                                                                0.00
    2009 Floor Improvements                                                                                  0.00
    2009 Window Improvements                                                                                 0.00
    2009 Building Improvements                                                                               0.00
    2009 Roof Improvements                                                                                   0.00
    2009 Other Improvements                                                                                  0.00
    461-2009 Other Improvements                                                                              0.00
    501-2009 Other Improvements                                                                              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1161 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   2010 Other Improvements                                                                                   0.00
   2011 Other Improvements                                                                                   0.00
   2012 Other Improvements                                                                                   0.00
   2013 Other Improvements                                                                                   0.00
   2013-Roof Improvement                                                                                     0.00
   2014 Other Improvements                                                                                   0.00
   2014 T/O Misc. Expense                                                                                    0.00
   2014 T/O Materials                                                                                        0.00
   2014 T/O Outside Vendor                                                                                   0.00
   2014 - Roof                                                                                               0.00
   2015 Other Improvements                                                                                   0.00
   T/O Misc. Exp.                                                                                            0.00
   2015 T/O Materiales                                                                                       0.00
   T/O Outside Vendor                                                                                        0.00
   2016 Other Improvements                                                                                   0.00
   2016 T/O Misc. Exp.                                                                                       0.00
   2016 T/O Materials                                                                                        0.00
   2016 T/O outside vendors                                                                                  0.00
   2016 Hills Assessments                                                                                    0.00
   2017 Other Improvements                                                                            201,710.33
   2017 T/O Misc. Exp.                                                                                       0.00
   2017 T/O Materials                                                                                        0.00
   2017 T/O Outside Vendor                                                                                   0.00
   2017 Hills Assessments                                                                                    0.00
   2018 Other Improvements                                                                            194,266.81
   2018 T/O Misc. Exp.                                                                                       0.00
   2018 T/O Materials                                                                                        0.00
   2018 T/O Outside Vendor                                                                               2,135.00
   2018 Hills Assessments                                                                                    0.00
   2019 Other Improvements                                                                             45,602.77
   2019 T/O Misc. Exp.                                                                                       0.00
   2019 T/O Materials                                                                                      845.65
   2019 T/O Outside Vendor                                                                             21,215.00
   2019 Hills Assessments                                                                                    0.00
   2020 Other Improvements                                                                                   0.00
   2020 T/O Misc. Exp.                                                                                       0.00
   2020 T/O Materials                                                                                        0.00
   2020 T/O Outside Vendor                                                                                   0.00
   2020 Hills Assessments                                                                                    0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                          465,775.56
   Accum Deprec - Capital Improvements                                                                101,481.12
  NET CAPITALIZED IMPROVEMENTS                                                                        364,294.44

  OTHER ASSETS
   Security Deposits                                                                                        0.00
   Investment - LLC 21                                                                                      0.00
   Investment - LLC 24                                                                                      0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1162 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    Investment - LLC 27                                                                                      0.00
    Investment - LLC 28                                                                                      0.00
    Investment - LLC 29                                                                                      0.00
    Investment - LLC 25                                                                                      0.00
    Investment - LLC 26                                                                                      0.00
    Investment - LLC 31                                                                                      0.00
    Investment - LLC 34                                                                                      0.00
    Investment - LLC 35                                                                                      0.00
    Investment - LLC 36                                                                                      0.00
    Investment LLC 37                                                                                        0.00
    Investment LLC 38                                                                                        0.00
    Investment - LLC 39                                                                                      0.00
    Investment - LLC 40                                                                                      0.00
    Investment - LLC 41                                                                                      0.00
    Investment - LLC 42                                                                                      0.00
    Investment - LLC 43                                                                                      0.00
                                                                                                             0.00
    investment - LLC 45                                                                                      0.00
    Investment in 48                                                                                         0.00
    BofA Teller Rental                                                                                       0.00
    Investment - 16914                                                                                       0.00
    Investment - Rafael Gardens                                                                              0.00
    Investment - 1129 3rd Street                                                                             0.00
    LP Units                                                                                                 0.00
    Investment - US Performing Arts                                                                          0.00
    Investment - Marin CoWork                                                                                0.00
    Limited Liability Companies                                                                              0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                   0.00
   Duffy Due to/from                                                                                        0.00
   PISF III                                                                                                 0.00
   PISF IV                                                                                                  0.00
   PISF VI                                                                                                  0.00
   PISF VII                                                                                                 0.00
   PISF IX                                                                                                  0.00
   PISF XI                                                                                                  0.00
   PISF XII                                                                                                 0.00
   PISF XIII                                                                                                0.00
   PISF XIV                                                                                                 0.00
   PISF XV                                                                                                  0.00
   PISF XVI                                                                                                 0.00
   PISF XVII                                                                                                0.00
   PISF XVIII                                                                                               0.00
   461 Due To/From                                                                                          0.00
   501 Due/To From                                                                                          0.00
   Hammondale Due To/From                                                                                   0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1163 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
    21 Due/to From                                                                                           0.00
    In process Lease litigation                                                                              0.00
    LLC 20                                                                                                   0.00
    LLC 21                                                                                                   0.00
    LLC 22                                                                                                   0.00
    LLC 23                                                                                                   0.00
    LLC 24                                                                                                   0.00
    LLC 25                                                                                                   0.00
    LLC 26                                                                                                   0.00
    LLC 27                                                                                                   0.00
    LLC 28                                                                                                   0.00
    LLC 29                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 31                                                                                                   0.00
    LLC 32                                                                                                   0.00
    LLC 33                                                                                                   0.00
    LLC 34                                                                                                   0.00
    LLC 35                                                                                                   0.00
    LLC 36                                                                                                   0.00
    LLC 37                                                                                               3,787.40
    LLC 38                                                                                                   0.00
    LLC 39                                                                                                   0.00
    LLC 40                                                                                                   0.00
    LLC 41                                                                                                   0.00
    LLC 42                                                                                                   0.00
    LLC 43                                                                                                   0.00
    LLC 44                                                                                                   0.00
    LLC 45                                                                                                   0.00
    LLC 46                                                                                                   0.00
    LLC 47                                                                                                   0.00
    LLC 48                                                                                                   0.00
    Due to/from LLC 49                                                                                       0.00
    PI LLC 50                                                                                                0.00
    PI 51 LLC                                                                                                0.00
    Due to/from Gate 5                                                                                       0.00
    PV 1 Due to/from                                                                                         0.00
    885 Due to/from                                                                                          0.00
    107 Due to/from                                                                                          0.00
    481 Due to/from                                                                                          0.00
    515 Due to/from                                                                                          0.00
    300 Due to/From PISF                                                                                     0.00
    Paul Drive Due to/from                                                                                   0.00
    353 BMK due to/from                                                                                      0.00
    49 Ignacio due to/from                                                                                   0.00
    Due To/From GP                                                                                     33,780.00
    Due To/From 16914                                                                                        0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1164 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   Due To/From PISF, Inc.                                                                                    0.00
   Due To/From PIM                                                                                           0.00
   Note Receivable                                                                                           0.00
   7200 Redwood Due to/From                                                                                  0.00
   355 Due to / from                                                                                         0.00
   Due to/from 350 Ignacio Assoc.                                                                            0.00
   1222 Due to/from                                                                                          0.00
   419 Prospect due to/from                                                                                  0.00
 TOTAL LONG TERM RECEIVABLES                                                                           37,567.40
TOTAL ASSETS                                                                                        7,844,390.31
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                     2,499.17
   Deferred Revenue                                                                                         0.00
   Unearned Rent                                                                                       17,177.11
   FTB Taxes Payable                                                                                        0.00
   PPP Loan                                                                                                 0.00
   Property Tax Payable                                                                                     0.00
   Insurance Payable                                                                                        0.00
   Accrued Expenses                                                                                         0.00
  TOTAL CURRENT LIABILITIES                                                                            19,676.28

  LONG TERM LIABILITIES
   Notes Payable                                                                                             0.00
   Notes Payable LLC 48                                                                                      0.00
   Deed of Trust Payable                                                                                     0.00
   Accrued Interest                                                                                          0.00
   Security Deposits Liability                                                                          32,900.35
   Security Deposit Clearing                                                                                 0.00
   Pet Deposit Payable                                                                                       0.00
   Unearned Income                                                                                           0.00
   Mortgage Payable                                                                                  4,800,000.00
   1st Mortgage 461                                                                                          0.00
   2nd Mortgage 461                                                                                          0.00
   1st Mortgage 501                                                                                          0.00
   1st Deed 350, Suite 201                                                                                   0.00
   2nd Deed 350, Suite 201                                                                                   0.00
   1st Deed 350, Suite 200                                                                                   0.00
   First Mortgage 350 Suite 203                                                                              0.00
   1st Deed 350 Suites 101, 103                                                                              0.00
   Other Liabilities                                                                                         0.00
   Accum K-1 Losses                                                                                          0.00
   1st Mortgage Gate 5                                                                                       0.00
   2nd Deed Gate 5                                                                                           0.00
   1st Mortgage Duffy Place                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1165 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
   2nd Deed Duffy Place                                                                                      0.00
1st Mortgage 49 Ignacio                                                                                      0.00
   2nd Deed 49 Ignacio                                                                                       0.00
 TOTAL LONG TERM LIABILITIES                                                                        4,832,900.35
 TOTAL LIABILITIES                                                                                  4,852,576.63

  EQUITY
    Common Stock                                                                                             0.00
    Capital Contributions                                                                            4,000,000.00
    Capital Receivable                                                                                       0.00
    Less: Repurchased Units                                                                                  0.00
    TIC Ownership                                                                                            0.00
    L.P. Distributions                                                                                       0.00
    G.P. Distributions                                                                                       0.00
    Premium on Repurch Units                                                                                 0.00
    Previous Period Adjmts                                                                                   0.00
    Member Distribution                                                                               -771,154.37
    Dist. 38 to 20                                                                                           0.00
    Dist. 38 to 21                                                                                           0.00
Dist. 37 to 22                                                                                               0.00
    Inter Co. PFI - PV1                                                                                      0.00
    Inter Co PFI - Gate 5                                                                                    0.00
    Inter Co PFI - Duffy                                                                                     0.00
    Inter Co PFI - Hamm                                                                                      0.00
    Inter Co PFI - 107                                                                                       0.00
    Inter Co PFI - 461                                                                                       0.00
    Inter Co PFI - 501                                                                                       0.00
    Inter Co PFI - 49                                                                                        0.00
    Inter Co PFI - 885                                                                                       0.00
    Inter Co. PFI - 515                                                                                      0.00
    Inter-Co PFI - 355                                                                                       0.00
    InterCo PFI - 7200                                                                                       0.00
    InterCo PFI-117                                                                                          0.00
    InterCo PFI - 7 Merry                                                                                    0.00
    InterCo PFI - 16914                                                                                      0.00
    InterCo PFI - Paul                                                                                       0.00
    InterCo PFI - 353                                                                                        0.00
    InterCo PFI - 1506                                                                                       0.00
    InterCo PFI - 1222                                                                                       0.00
    InterCo PFI - 419                                                                                        0.00
    Inter Co PFI - 19 Merrydale                                                                              0.00
    Inter Co PFI - 1129                                                                                      0.00
    Inter Co PFI - 1315                                                                                      0.00
    Inter-Co. PFI - 1732                                                                                     0.00
    Inter-Co PFI-390                                                                                         0.00
    Inter Co PFI-santaland                                                                                   0.00
    Retained Earnings                                                                                 -104,385.89
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1166 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                  Current Balance
  Retained Earingins - Owned Properties                                                                      0.00
  K1-Losses                                                                                                  0.00
  Net Income (Loss) Current                                                                           -132,646.06
  Appliance Depreciation                                                                                     0.00
  TOTAL EQUITY                                                                                      2,991,813.68
TOTAL LIABILITIES & EQUITY                                                                          7,844,390.31

  Total of All                                                                                              0.00




           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1167 02, 2020
                                                         of 2121                                        11:01 AM
035-Sequoia Business Center (35)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                      62,562.81
  461 Bank Acct                                                                                             0.00
  501 Bank Acct                                                                                             0.00
  1015 -Reserve Account                                                                                 1,000.00
  1020 OLD Clearing                                                                                         0.00
  PFI First Community                                                                                       0.00
  Clearing                                                                                                  0.00
  PISF Inc. Transfer                                                                                        0.00
  PFI Cash - Transfer                                                                                       0.00
  Money Market                                                                                              0.00
  Escrow Account                                                                                            0.00
  Fremont Checking Account                                                                                  0.00
  Interest Cash                                                                                             0.00
  Petty Cash                                                                                                0.00
  Cash Hammondale                                                                                           0.00
  Cash 461                                                                                                  0.00
  Cash 501                                                                                                  0.00
  TOTAL CASH                                                                                           63,562.81

    RECEIVABLES
    Property Receivables                                                                                    0.00
    Loan Receivables                                                                                        0.00
    Other Receivables                                                                                       0.00
    Officer - Due to/from                                                                                   0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                       -22,438.12
    A/R Other - Melissa B                                                                                    0.00
    A/R Other - People home equity                                                                           0.00
    A/R Collections                                                                                          0.00
    A/R Security Deposits                                                                                    0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                         -22,438.12

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  7,124.05
   Reserve - Improvements                                                                                   0.00
   Prepaid Maint. Contract                                                                              1,465.23
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid - Leasing Comm.                                                                                  0.00
   Prepaid Mortgage Interest                                                                                0.00
   Prepaid Taxes                                                                                            0.00
   TOTAL RESERVES & PREPAIDS                                                                            8,589.28
  TOTAL CURRENT ASSETS                                                                                 49,713.97


           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1168 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                        0.00
    Land                                                                                             1,600,000.00
    Land - 501                                                                                               0.00
    Land - PI 20 LLC                                                                                         0.00
    Land - 200 Gate 5                                                                                        0.00
    Land - Duffy                                                                                             0.00
    Land - 49 Ignacio                                                                                        0.00
    Land - 350 Ignacio Suite 200                                                                             0.00
    Land - PI 21 LLC                                                                                         0.00
    Land 30 Clay Court                                                                                       0.00
    Land - 690 DeLong                                                                                        0.00
    Building                                                                                         5,120,000.00
    Fixtures & Appliances                                                                                    0.00
    Improvements                                                                                             0.00
    Additional basis                                                                                         0.00
    Accum Depreciation                                                                                -516,945.47
    Building - 501                                                                                           0.00
    Accum Depreciation Building - 501                                                                        0.00
    Building - PI 20                                                                                         0.00
    A/D Building PI 20                                                                                       0.00
    Building - 200 Gate 5                                                                                    0.00
    Open                                                                                                     0.00
    Accum Depreciation Gate 5                                                                                0.00
    Buidling Duffy Place                                                                                     0.00
    Accum Depreciation Duffy Place                                                                           0.00
    Building 49 Ignacio                                                                                      0.00
    Accum Depreciation 49 Ignacio                                                                            0.00
    Building - Hammondale                                                                                    0.00
    Accum Depr Hammondale                                                                                    0.00
    350 Ignacio #200                                                                                         0.00
    A/D 350 Ignacio #200                                                                                     0.00
    350 Ignacio #101                                                                                         0.00
    A/D 350 Ignacio #101                                                                                     0.00
    Building - 30 Clay Ct.                                                                                   0.00
    A/D 30 Clay Ct.                                                                                          0.00
    Building 690 DeLong                                                                                      0.00
    A/D Building 690 DeLong                                                                                  0.00
    350 Ignacio #103                                                                                         0.00
    A/D 350 Ingacio #103                                                                                     0.00
    350 Ignacio #201                                                                                         0.00
    350 Ignacio # 203                                                                                        0.00
    A/D 350 Ignacio #203                                                                                     0.00
    350 Ignacio #100                                                                                         0.00
    A/D Ignacio #100                                                                                         0.00
    350 Ignacio #300                                                                                         0.00
    A/D 350 Ignacio #300                                                                                     0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1169 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  Furniture and Fixtures                                                                                 1,913.18
  A/D Furn. & Fixt.                                                                                          0.00
  Furniture & Fixt Hamm                                                                                      0.00
  Furniture & Fixt Gate                                                                                      0.00
  A/D Furn./Fixt. Hamm                                                                                       0.00
  A/D Furn./Fixt. Gate                                                                                       0.00
  Computers                                                                                                  0.00
  A/D Computers                                                                                              0.00
  A/V Equipment                                                                                              0.00
  Vehicles                                                                                                   0.00
  A/D Vehicles                                                                                               0.00
Tenant Imp. 350 Ignacio                                                                                      0.00
  A/D Tenant Imp.                                                                                            0.00
Acum. Gain (Loss) Gate                                                                                       0.00
Accum. Gain (Loss) Hamm                                                                                      0.00
Accum. Gain (Loss) 501                                                                                       0.00
  Accum Gain Loss - 461                                                                                      0.00
  Accum Depreciation Fixed Assets                                                                            0.00
 NET FIXED ASSETS                                                                                   6,204,967.71

  ACQUISITION ASSETS
   Closing Costs                                                                                        13,185.00
   A/A Closing Costs                                                                                    -1,114.04
   Syndication Costs                                                                                         0.00
   Loan Fees                                                                                            61,044.00
   Accum Amort Loan Fees                                                                               -19,405.30
   Personal Property                                                                                 1,280,000.00
   Accum Depreciation Personal Property                                                               -433,678.17
   Organization Costs                                                                                   14,823.46
   Accum Amort Organization Costs                                                                       -6,701.49
  NET ACQUISITION ASSETS                                                                               908,153.46

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                   0.00
   2001 Bathroom Improvements                                                                                0.00
   2001 Kitchen Improvements                                                                                 0.00
   2001 Floor Improvements                                                                                   0.00
   2001 Window Improvements                                                                                  0.00
   2001 Building Improvements                                                                                0.00
   2001 Roof Improvements                                                                                    0.00
   2001 Other Improvements                                                                                   0.00
   2002 Bathroom Improvements                                                                                0.00
   2002 Kitchen Improvements                                                                                 0.00
   2002 Floor Improvements                                                                                   0.00
   2002 Window Improvements                                                                                  0.00
   2002 Building Improvements                                                                                0.00
   2002 Roof Improvements                                                                                    0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1170 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    2002 Other Improvements                                                                                  0.00
    2002 Improvement Salaries                                                                                0.00
    2003 Bathroom Improvements                                                                               0.00
    2003 Kitchen Improvements                                                                                0.00
    2003 Floor Improvements                                                                                  0.00
    2003 Window Improvements                                                                                 0.00
    461-2003 Windows Improvements                                                                            0.00
    501-2003 Window Improvement                                                                              0.00
    2003 Building Improvements                                                                               0.00
    461-2003 Building Improvements                                                                           0.00
    501-2003 Building Improvements                                                                           0.00
    2003 Roof Improvements                                                                                   0.00
    2003 Other Improvements                                                                                  0.00
    461-2003 Other Improvements                                                                              0.00
    501-2003 Other Improvements                                                                              0.00
    2004 Bathroom Improvements                                                                               0.00
    2004 Kitchen Improvements                                                                                0.00
    2004 Floor Improvements                                                                                  0.00
    461-2004 Floor Improvements                                                                              0.00
    501-2004 Floor Improvements                                                                              0.00
    2004 Window Improvements                                                                                 0.00
    461-2004 Window Improvements                                                                             0.00
    501-2004 Window Improvements                                                                             0.00
    2004 Building Improvements                                                                               0.00
    2004 Roof Improvements                                                                                   0.00
    2004 Other Improvements                                                                                  0.00
    461-2004 Other Improvements                                                                              0.00
    501-2004 Other Improvements                                                                              0.00
    2005 Bathroom Improvements                                                                               0.00
    2005 Kitchen Improvements                                                                                0.00
    461-2005 Kitchen Improvements                                                                            0.00
    501-2005 Kitchen Improvements                                                                            0.00
    2005 Floor Improvements                                                                                  0.00
    461-2005 Floor Improvements                                                                              0.00
    501-2005 Floor Improvements                                                                              0.00
    2005 Window Improvements                                                                                 0.00
    2005 Building Improvements                                                                               0.00
    2005 Roof Improvements                                                                                   0.00
    2005 Other Improvements                                                                                  0.00
    461-2005 Other Improvements                                                                              0.00
    501-2005 Other Improvements                                                                              0.00
    2005 Improvement Salaries                                                                                0.00
    2006 Bathroom Improvements                                                                               0.00
    2006 Kitchen Improvements                                                                                0.00
    461-2006 Kitchen Improvements                                                                            0.00
    501-2006 Kitchen Improvements                                                                            0.00
    2006 Floor Improvements                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1171 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    461-2006 Floor Improvements                                                                              0.00
    501-2006 Floor Improvements                                                                              0.00
    2006 Window Improvements                                                                                 0.00
    2006 Building Improvements                                                                               0.00
    461-2006 Building Improvements                                                                           0.00
    501-2006 Building Improvements                                                                           0.00
    2006 Roof Improvements                                                                                   0.00
    2006 Other Improvements                                                                                  0.00
    2007 Bathroom Improvements                                                                               0.00
    461-2007 Bathroom Improvements                                                                           0.00
    501-2007 Bathroom Improvements                                                                           0.00
    2007 Kitchen Improvements                                                                                0.00
    2007 Floor Improvements                                                                                  0.00
    461-2007 Floor Improvements                                                                              0.00
    501-2007 Floor Improvements                                                                              0.00
    2007 Window Improvements                                                                                 0.00
    2007 Building Improvements                                                                               0.00
    461-2007 Building Improvements                                                                           0.00
    501-2007 Building Improvements                                                                           0.00
    2007 Roof Improvements                                                                                   0.00
    2007 Other Improvements                                                                                  0.00
    461-2007 Other Improvements                                                                              0.00
    501-2007 Other Improvements                                                                              0.00
    2008 Bathroom Improvements                                                                               0.00
    461-2008 Bathrooms Improvements                                                                          0.00
    501-2008 Bathroom Improvements                                                                           0.00
    2008 Kitchen Improvements                                                                                0.00
    461-2008 Kitchen Improvements                                                                            0.00
    501-2008 Kitchen Improvements                                                                            0.00
    2008 Floor Improvements                                                                                  0.00
    461-2008 Floor Improvements                                                                              0.00
    501-2008 Floor Improvements                                                                              0.00
    2008 Window Improvements                                                                                 0.00
    2008 Building Improvements                                                                               0.00
    2008 Roof Improvements                                                                                   0.00
    2008 Other Improvements                                                                                  0.00
    461-2008 Other Improvements                                                                              0.00
    501-2008 Other Improvements                                                                              0.00
    2009 Bathroom Improvements                                                                               0.00
    2009 Kitchen Improvements                                                                                0.00
    2009 Floor Improvements                                                                                  0.00
    2009 Window Improvements                                                                                 0.00
    2009 Building Improvements                                                                               0.00
    2009 Roof Improvements                                                                                   0.00
    2009 Other Improvements                                                                                  0.00
    461-2009 Other Improvements                                                                              0.00
    501-2009 Other Improvements                                                                              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1172 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   2010 Other Improvements                                                                                   0.00
   2011 Other Improvements                                                                                   0.00
   2012 Other Improvements                                                                                   0.00
   2013 Other Improvements                                                                                   0.00
   2013-Roof Improvement                                                                                     0.00
   2014 Other Improvements                                                                                   0.00
   2014 T/O Misc. Expense                                                                                    0.00
   2014 T/O Materials                                                                                        0.00
   2014 T/O Outside Vendor                                                                                   0.00
   2014 - Roof                                                                                               0.00
   2015 Other Improvements                                                                                   0.00
   T/O Misc. Exp.                                                                                            0.00
   2015 T/O Materiales                                                                                       0.00
   T/O Outside Vendor                                                                                        0.00
   2016 Other Improvements                                                                                   0.00
   2016 T/O Misc. Exp.                                                                                       0.00
   2016 T/O Materials                                                                                        0.00
   2016 T/O outside vendors                                                                                  0.00
   2016 Hills Assessments                                                                                    0.00
   2017 Other Improvements                                                                            201,710.33
   2017 T/O Misc. Exp.                                                                                       0.00
   2017 T/O Materials                                                                                        0.00
   2017 T/O Outside Vendor                                                                                   0.00
   2017 Hills Assessments                                                                                    0.00
   2018 Other Improvements                                                                            194,266.81
   2018 T/O Misc. Exp.                                                                                       0.00
   2018 T/O Materials                                                                                        0.00
   2018 T/O Outside Vendor                                                                               2,135.00
   2018 Hills Assessments                                                                                    0.00
   2019 Other Improvements                                                                             45,602.77
   2019 T/O Misc. Exp.                                                                                       0.00
   2019 T/O Materials                                                                                      845.65
   2019 T/O Outside Vendor                                                                             21,215.00
   2019 Hills Assessments                                                                                    0.00
   2020 Other Improvements                                                                             17,098.00
   2020 T/O Misc. Exp.                                                                                       0.00
   2020 T/O Materials                                                                                        0.00
   2020 T/O Outside Vendor                                                                                 685.50
   2020 Hills Assessments                                                                                    0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                          483,559.06
   Accum Deprec - Capital Improvements                                                                122,176.76
  NET CAPITALIZED IMPROVEMENTS                                                                        361,382.30

  OTHER ASSETS
   Security Deposits                                                                                        0.00
   Investment - LLC 21                                                                                      0.00
   Investment - LLC 24                                                                                      0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1173 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    Investment - LLC 27                                                                                      0.00
    Investment - LLC 28                                                                                      0.00
    Investment - LLC 29                                                                                      0.00
    Investment - LLC 25                                                                                      0.00
    Investment - LLC 26                                                                                      0.00
    Investment - LLC 31                                                                                      0.00
    Investment - LLC 34                                                                                      0.00
    Investment - LLC 35                                                                                      0.00
    Investment - LLC 36                                                                                      0.00
    Investment LLC 37                                                                                        0.00
    Investment LLC 38                                                                                        0.00
    Investment - LLC 39                                                                                      0.00
    Investment - LLC 40                                                                                      0.00
    Investment - LLC 41                                                                                      0.00
    Investment - LLC 42                                                                                      0.00
    Investment - LLC 43                                                                                      0.00
                                                                                                             0.00
    investment - LLC 45                                                                                      0.00
    Investment in 48                                                                                         0.00
    BofA Teller Rental                                                                                       0.00
    Investment - 16914                                                                                       0.00
    Investment - Rafael Gardens                                                                              0.00
    Investment - 1129 3rd Street                                                                             0.00
    LP Units                                                                                                 0.00
    Investment - US Performing Arts                                                                          0.00
    Investment - Marin CoWork                                                                                0.00
    Limited Liability Companies                                                                              0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                   0.00
   Duffy Due to/from                                                                                        0.00
   PISF III                                                                                                 0.00
   PISF IV                                                                                                  0.00
   PISF VI                                                                                                  0.00
   PISF VII                                                                                                 0.00
   PISF IX                                                                                                  0.00
   PISF XI                                                                                                  0.00
   PISF XII                                                                                                 0.00
   PISF XIII                                                                                                0.00
   PISF XIV                                                                                                 0.00
   PISF XV                                                                                                  0.00
   PISF XVI                                                                                                 0.00
   PISF XVII                                                                                                0.00
   PISF XVIII                                                                                               0.00
   461 Due To/From                                                                                          0.00
   501 Due/To From                                                                                          0.00
   Hammondale Due To/From                                                                                   0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1174 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
    21 Due/to From                                                                                           0.00
    In process Lease litigation                                                                              0.00
    LLC 20                                                                                                   0.00
    LLC 21                                                                                                   0.00
    LLC 22                                                                                                   0.00
    LLC 23                                                                                                   0.00
    LLC 24                                                                                                   0.00
    LLC 25                                                                                                   0.00
    LLC 26                                                                                                   0.00
    LLC 27                                                                                                   0.00
    LLC 28                                                                                                   0.00
    LLC 29                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 30                                                                                                   0.00
    LLC 31                                                                                                   0.00
    LLC 32                                                                                                   0.00
    LLC 33                                                                                                   0.00
    LLC 34                                                                                                   0.00
    LLC 35                                                                                                   0.00
    LLC 36                                                                                                   0.00
    LLC 37                                                                                                   0.00
    LLC 38                                                                                                   0.00
    LLC 39                                                                                                   0.00
    LLC 40                                                                                                   0.00
    LLC 41                                                                                                   0.00
    LLC 42                                                                                                   0.00
    LLC 43                                                                                                   0.00
    LLC 44                                                                                                   0.00
    LLC 45                                                                                                   0.00
    LLC 46                                                                                                   0.00
    LLC 47                                                                                                   0.00
    LLC 48                                                                                                   0.00
    Due to/from LLC 49                                                                                       0.00
    PI LLC 50                                                                                                0.00
    PI 51 LLC                                                                                                0.00
    Due to/from Gate 5                                                                                       0.00
    PV 1 Due to/from                                                                                         0.00
    885 Due to/from                                                                                          0.00
    107 Due to/from                                                                                          0.00
    481 Due to/from                                                                                          0.00
    515 Due to/from                                                                                          0.00
    300 Due to/From PISF                                                                                     0.00
    Paul Drive Due to/from                                                                                   0.00
    353 BMK due to/from                                                                                      0.00
    49 Ignacio due to/from                                                                                   0.00
    Due To/From GP                                                                                     -42,220.00
    Due To/From 16914                                                                                        0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1175 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   Due To/From PISF, Inc.                                                                                    0.00
   Due To/From PIM                                                                                           0.00
   Note Receivable                                                                                           0.00
   7200 Redwood Due to/From                                                                                  0.00
   355 Due to / from                                                                                         0.00
   Due to/from 350 Ignacio Assoc.                                                                            0.00
   1222 Due to/from                                                                                          0.00
   419 Prospect due to/from                                                                                  0.00
 TOTAL LONG TERM RECEIVABLES                                                                           -42,220.00
TOTAL ASSETS                                                                                        7,481,997.44
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                     1,632.04
   Deferred Revenue                                                                                         0.00
   Unearned Rent                                                                                       12,879.69
   FTB Taxes Payable                                                                                        0.00
   PPP Loan                                                                                                 0.00
   Property Tax Payable                                                                                 7,759.04
   Insurance Payable                                                                                        0.00
   Accrued Expenses                                                                                         0.00
  TOTAL CURRENT LIABILITIES                                                                            22,270.77

  LONG TERM LIABILITIES
   Notes Payable                                                                                             0.00
   Notes Payable LLC 48                                                                                      0.00
   Deed of Trust Payable                                                                                     0.00
   Accrued Interest                                                                                          0.00
   Security Deposits Liability                                                                          35,200.35
   Security Deposit Clearing                                                                                 0.00
   Pet Deposit Payable                                                                                       0.00
   Unearned Income                                                                                           0.00
   Mortgage Payable                                                                                  4,784,977.28
   1st Mortgage 461                                                                                          0.00
   2nd Mortgage 461                                                                                          0.00
   1st Mortgage 501                                                                                          0.00
   1st Deed 350, Suite 201                                                                                   0.00
   2nd Deed 350, Suite 201                                                                                   0.00
   1st Deed 350, Suite 200                                                                                   0.00
   First Mortgage 350 Suite 203                                                                              0.00
   1st Deed 350 Suites 101, 103                                                                              0.00
   Other Liabilities                                                                                         0.00
   Accum K-1 Losses                                                                                          0.00
   1st Mortgage Gate 5                                                                                       0.00
   2nd Deed Gate 5                                                                                           0.00
   1st Mortgage Duffy Place                                                                                  0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1176 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
   2nd Deed Duffy Place                                                                                      0.00
1st Mortgage 49 Ignacio                                                                                      0.00
   2nd Deed 49 Ignacio                                                                                       0.00
 TOTAL LONG TERM LIABILITIES                                                                        4,820,177.63
 TOTAL LIABILITIES                                                                                  4,842,448.40

  EQUITY
    Common Stock                                                                                             0.00
    Capital Contributions                                                                            4,000,000.00
    Capital Receivable                                                                                       0.00
    Less: Repurchased Units                                                                                  0.00
    TIC Ownership                                                                                            0.00
    L.P. Distributions                                                                                       0.00
    G.P. Distributions                                                                                       0.00
    Premium on Repurch Units                                                                                 0.00
    Previous Period Adjmts                                                                                   0.00
    Member Distribution                                                                               -911,118.75
    Dist. 38 to 20                                                                                           0.00
    Dist. 38 to 21                                                                                           0.00
Dist. 37 to 22                                                                                               0.00
    Inter Co. PFI - PV1                                                                                      0.00
    Inter Co PFI - Gate 5                                                                                    0.00
    Inter Co PFI - Duffy                                                                                     0.00
    Inter Co PFI - Hamm                                                                                      0.00
    Inter Co PFI - 107                                                                                       0.00
    Inter Co PFI - 461                                                                                       0.00
    Inter Co PFI - 501                                                                                       0.00
    Inter Co PFI - 49                                                                                        0.00
    Inter Co PFI - 885                                                                                       0.00
    Inter Co. PFI - 515                                                                                      0.00
    Inter-Co PFI - 355                                                                                       0.00
    InterCo PFI - 7200                                                                                       0.00
    InterCo PFI-117                                                                                          0.00
    InterCo PFI - 7 Merry                                                                                    0.00
    InterCo PFI - 16914                                                                                      0.00
    InterCo PFI - Paul                                                                                       0.00
    InterCo PFI - 353                                                                                        0.00
    InterCo PFI - 1506                                                                                       0.00
    InterCo PFI - 1222                                                                                       0.00
    InterCo PFI - 419                                                                                        0.00
    Inter Co PFI - 19 Merrydale                                                                              0.00
    Inter Co PFI - 1129                                                                                      0.00
    Inter Co PFI - 1315                                                                                      0.00
    Inter-Co. PFI - 1732                                                                                     0.00
    Inter-Co PFI-390                                                                                         0.00
    Inter Co PFI-santaland                                                                                   0.00
    Retained Earnings                                                                                 -237,031.95
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1177 02, 2020
                                                         of 2121                                        11:02 AM
035-Sequoia Business Center (35)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                  Current Balance
  Retained Earingins - Owned Properties                                                                      0.00
  K1-Losses                                                                                                  0.00
  Net Income (Loss) Current                                                                           -212,300.26
  Appliance Depreciation                                                                                     0.00
  TOTAL EQUITY                                                                                      2,639,549.04
TOTAL LIABILITIES & EQUITY                                                                          7,481,997.44

  Total of All                                                                                              0.00




           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1178 02, 2020
                                                         of 2121                                        11:02 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 35, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1179
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
035-Sequoia Business Center (35)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Investment 16914                                0.00               0.00                 0.00              0.00
   open                                            0.00               0.00                 0.00              0.00
   22 Due/to From                                  0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                 830,413.66             94.65          830,413.66              94.65
  Prepaid Rental Income                             0.00              0.00                0.00               0.00
  Parking Fees                                      0.00              0.00                0.00               0.00
  Pet Rent                                          0.00              0.00                0.00               0.00
  Laundry income                                    0.00              0.00                0.00               0.00
  Commercial Recovery Income                   30,928.88              3.53           30,928.88               3.53
  Prior Year Recovery Income                   15,993.10              1.82           15,993.10               1.82
  Utility Income                                    0.00              0.00                0.00               0.00
  Storage Income                                    0.00              0.00                0.00               0.00
  Association Fees                                  0.00              0.00                0.00               0.00
  Management Fee Income                             0.00              0.00                0.00               0.00
  Outside Management Income                         0.00              0.00                0.00               0.00
  Admin Fee Income                                  0.00              0.00                0.00               0.00
  Interest Income                                   0.00              0.00                0.00               0.00
  Tax Return Prep. Income                           0.00              0.00                0.00               0.00
  Accounting Fees                                   0.00              0.00                0.00               0.00
  G.P. Fee Income                                   0.00              0.00                0.00               0.00
  LLC Distribution Income                           0.00              0.00                0.00               0.00
  Partnership Income                                0.00              0.00                0.00               0.00
  Commission income                                 0.00              0.00                0.00               0.00
  Sale of Units                                     0.00              0.00                0.00               0.00
  Gain on Sale of Property                          0.00              0.00                0.00               0.00
TOTAL INCOME                                  877,335.64            100.00          877,335.64             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                39,334.20              4.48           39,334.20               4.48
   Promo/Move-In Incentives                         0.00              0.00                0.00               0.00
   Referral Fees                                    0.00              0.00                0.00               0.00
   Salaries                                         0.00              0.00                0.00               0.00
   Pension                                          0.00              0.00                0.00               0.00
   Section 125 Misc                                 0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00              0.00                0.00               0.00
   Advertising                                      0.00              0.00                0.00               0.00
   Marketing Subscriptions                          0.00              0.00                0.00               0.00
   Marketing Tools                                  0.00              0.00                0.00               0.00
   Signs                                        2,350.93              0.27            2,350.93               0.27
   Do not use me                                    0.00              0.00                0.00               0.00
   Other Renting Expenses                      16,398.63              1.87           16,398.63               1.87
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1180 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                     58,083.76               6.62           58,083.76               6.62

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                           0.00              0.00                0.00               0.00
   Legal                                           0.00              0.00                0.00               0.00
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                            1,052.60              0.12            1,052.60               0.12
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                408.06              0.05              408.06               0.05
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      615.80              0.07              615.80               0.07
   Security Patrol                             3,956.00              0.45            3,956.00               0.45
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                    6,032.46              0.69            6,032.46               0.69

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        49,911.48              5.69           49,911.48               5.69
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                        200.00              0.02              200.00               0.02
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1181 02, 2020
                                                         of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Interior Lobby Plants                      1,920.00                0.22            1,920.00               0.22
   Mgt. Co. Uniforms                               0.00               0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00               0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00               0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00               0.00                 0.00              0.00
   Postage                                         0.00               0.00                 0.00              0.00
   Rent Expense Corporate                          0.00               0.00                 0.00              0.00
   Client Entertainment                            0.00               0.00                 0.00              0.00
   Commercial Misc Exp                           200.00               0.02               200.00              0.02
   Education                                       0.00               0.00                 0.00              0.00
   Security Costs                             1,174.14                0.13            1,174.14               0.13
   TOTAL MANAGEMENT E...                     53,405.62                6.09           53,405.62               6.09

  UTILITIES EXPENSE
   Gas & Electricity                          110,098.37             12.55          110,098.37              12.55
   Utilities Credits or rebates                   493.92              0.06              493.92               0.06
   Sewer                                            0.00              0.00                0.00               0.00
   Water                                       10,042.41              1.14           10,042.41               1.14
   Garbage & Trash Removal                      5,075.29              0.58            5,075.29               0.58
   Contract-haulwrig                                0.00              0.00                0.00               0.00
   Cable TV                                         0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         193.45              0.02              193.45               0.02
   Pagers/2 Ways                                    0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    125,903.44             14.35          125,903.44              14.35

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00               0.00                0.00               0.00
   R&M-bbsteam                                     0.00               0.00                0.00               0.00
   R&M - Plumbing                                  0.00               0.00                0.00               0.00
   R&M-deep                                        0.00               0.00                0.00               0.00
   R&M-dorius                                      0.00               0.00                0.00               0.00
   R&M - Elevator                                  0.00               0.00                0.00               0.00
   R&M-jdcom                                       0.00               0.00                0.00               0.00
   R&M-nat                                         0.00               0.00                0.00               0.00
   R&M-novglass                                    0.00               0.00                0.00               0.00
   R&M-orchid                                      0.00               0.00                0.00               0.00
   R&M - Electrical                                0.00               0.00                0.00               0.00
   R&M-1st Class                                   0.00               0.00                0.00               0.00
   R&M - Painting                                480.00               0.05              480.00               0.05
   R&M - Roofing                                   0.00               0.00                0.00               0.00
   R&M - Miscellaneous                             0.00               0.00                0.00               0.00
   R&M - Windows                                   0.00               0.00                0.00               0.00
   R&M - HVAC                                      0.00               0.00                0.00               0.00
   R&M - Pool                                      0.00               0.00                0.00               0.00
   R & M- fire master                              0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00               0.00                0.00               0.00
   R&M-mcd                                         0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1182 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       5,415.01               0.62            5,415.01               0.62
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                            150.00              0.02               150.00              0.02
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                       4,378.73               0.50            4,378.73               0.50
   R&M - Electrical Supplies                     975.99              0.11               975.99              0.11
   R&M - Landscaping Supplies                     49.97              0.01                49.97              0.01
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    4,956.62               0.56            4,956.62               0.56
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                         0.00              0.00                 0.00              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1183 02, 2020
                                                         of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                           0.00              0.00                 0.00              0.00
   Locks & Keys                               1,627.30               0.19            1,627.30               0.19
   R&M - Painting Supplies                         0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                      0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                             0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  18,033.62               2.06           18,033.62               2.06

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                     1,220.39               0.14            1,220.39               0.14
   Contract - Fire Safety Maint.                  0.00               0.00                0.00               0.00
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1184 02, 2020
                                                         of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Contract - Mainstay                             0.00               0.00                 0.00              0.00
   Contractor - pro - tech                         0.00               0.00                 0.00              0.00
   Contract - thoseguy                             0.00               0.00                 0.00              0.00
   Contract - kevmar                               0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00               0.00                 0.00              0.00
   Contract-Solarcraft                             0.00               0.00                 0.00              0.00
   contract-servpro                                0.00               0.00                 0.00              0.00
   Contract northgut                               0.00               0.00                 0.00              0.00
   contract-terminix                               0.00               0.00                 0.00              0.00
   Contract-Scent Tek                              0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                  6,677.97                0.76            6,677.97               0.76
   Contract - Electrical & Lighting           4,240.00                0.48            4,240.00               0.48
   Contract - HVAC Maint.                    19,708.00                2.25           19,708.00               2.25
   Contract R&M                              14,120.33                1.61           14,120.33               1.61
   Cont.Carpet Clean/Repair                        0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.               40,675.00                4.64           40,675.00               4.64
   Contract - Painting                           280.00               0.03               280.00              0.03
   Contract - Pest Control                         0.00               0.00                 0.00              0.00
   Contract - Landscaping                    12,480.16                1.42           12,480.16               1.42
   contract-Garcia's Landscape                     0.00               0.00                 0.00              0.00
   Dugdales Landscaping                            0.00               0.00                 0.00              0.00
   Pinedas Tree Service                            0.00               0.00                 0.00              0.00
   Contract All phase Excavating                   0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                 5,701.01                0.65            5,701.01               0.65
   Contract Appliance Rep.                         0.00               0.00                 0.00              0.00
   Contract - Roof Maint                           0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                     0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   105,102.86                11.98          105,102.86              11.98

  TAXES
   Real Estate Taxes                          124,212.60             14.16          124,212.60              14.16
   Payroll Taxes                                    0.00              0.00                0.00               0.00
   Personal Property Taxes                          0.00              0.00                0.00               0.00
   Other Taxes                                      0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          124,212.60             14.16          124,212.60              14.16

  INSURANCE EXPENSE
   Package Insurance                            4,692.66              0.53            4,692.66               0.53
   Earthquake Insurance                        10,383.95              1.18           10,383.95               1.18
   Umbrella Insurance                           1,715.04              0.20            1,715.04               0.20
   Flood Insurance                                  0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                         0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                0.00              0.00                0.00               0.00
   Auto Insurance                                   0.00              0.00                0.00               0.00
   Health Insurance                                 0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1185 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   16,791.65                1.91           16,791.65               1.91

TOTAL OPERATING EXPENSES                      507,566.01             57.85          507,566.01              57.85

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                     0.00               0.00               0.00               0.00
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                   0.00               0.00               0.00               0.00
   Late Charges                                  -684.37              -0.08            -684.37              -0.08
   Damages & Cleaning Fees                          0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                   -180.00              -0.02            -180.00              -0.02
   Miscellaneous Income                        -6,999.96              -0.80          -6,999.96              -0.80
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                                  0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                          -7,864.33              -0.90          -7,864.33              -0.90

NET OPERATING INCOME                          377,633.96             43.04          377,633.96              43.04

  DEBT SERVICE EXPENSE
   Mortgage Interest                          220,800.00             25.17          220,800.00              25.17
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    220,800.00             25.17          220,800.00              25.17

  NET INC.BEFORE DEP.& TAX                    156,833.96             17.88          156,833.96              17.88

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      164,102.52             18.70          164,102.52              18.70
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                     106,567.04             12.15          106,567.04              12.15
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                     3,234.24              0.37            3,234.24               0.37
   Closing Cost Amortization                      439.56              0.05              439.56               0.05
   Loan Fee Amortization                        6,612.36              0.75            6,612.36               0.75
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1186 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                     2,189.16                 0.25            2,189.16               0.25
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  283,144.88                 32.27          283,144.88              32.27

NET INC.(LOSS) BEF.TAXES                      -126,310.92             -14.40        -126,310.92             -14.40

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00               0.00                0.00               0.00
   FTB Tax Expense                              6,335.14               0.72            6,335.14               0.72
   Taxes - Other                                    0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                     6,335.14               0.72            6,335.14               0.72

NET INCOME (LOSS)BK                           -132,646.06             -15.12        -132,646.06             -15.12

K-1 and Other Items
  K-1 Losses                                        0.00               0.00                0.00               0.00
  K-1 Income Items                                  0.00               0.00                0.00               0.00

  Extraordinary Items                               0.00               0.00                0.00               0.00

  Temporary Distribution                            0.00               0.00                0.00               0.00




           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1187 02, 2020
                                                           of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Investment 16914                                0.00               0.00                 0.00              0.00
   open                                            0.00               0.00                 0.00              0.00
   22 Due/to From                                  0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                 493,246.21             95.42          493,246.21              95.42
  Prepaid Rental Income                             0.00              0.00                0.00               0.00
  Parking Fees                                      0.00              0.00                0.00               0.00
  Pet Rent                                          0.00              0.00                0.00               0.00
  Laundry income                                    0.00              0.00                0.00               0.00
  Commercial Recovery Income                   21,036.33              4.07           21,036.33               4.07
  Prior Year Recovery Income                    2,631.36              0.51            2,631.36               0.51
  Utility Income                                    0.00              0.00                0.00               0.00
  Storage Income                                    0.00              0.00                0.00               0.00
  Association Fees                                  0.00              0.00                0.00               0.00
  Management Fee Income                             0.00              0.00                0.00               0.00
  Outside Management Income                         0.00              0.00                0.00               0.00
  Admin Fee Income                                  0.00              0.00                0.00               0.00
  Interest Income                                   0.00              0.00                0.00               0.00
  Tax Return Prep. Income                           0.00              0.00                0.00               0.00
  Accounting Fees                                   0.00              0.00                0.00               0.00
  G.P. Fee Income                                   0.00              0.00                0.00               0.00
  LLC Distribution Income                           0.00              0.00                0.00               0.00
  Partnership Income                                0.00              0.00                0.00               0.00
  Commission income                                 0.00              0.00                0.00               0.00
  Sale of Units                                     0.00              0.00                0.00               0.00
  Gain on Sale of Property                          0.00              0.00                0.00               0.00
TOTAL INCOME                                  516,913.90            100.00          516,913.90             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                15,446.20              2.99           15,446.20               2.99
   Promo/Move-In Incentives                         0.00              0.00                0.00               0.00
   Referral Fees                                    0.00              0.00                0.00               0.00
   Salaries                                         0.00              0.00                0.00               0.00
   Pension                                          0.00              0.00                0.00               0.00
   Section 125 Misc                                 0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00              0.00                0.00               0.00
   Advertising                                      0.00              0.00                0.00               0.00
   Marketing Subscriptions                          0.00              0.00                0.00               0.00
   Marketing Tools                                  0.00              0.00                0.00               0.00
   Signs                                        1,013.19              0.20            1,013.19               0.20
   Do not use me                                    0.00              0.00                0.00               0.00
   Other Renting Expenses                      32,035.83              6.20           32,035.83               6.20
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1188 02, 2020
                                                          of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                     48,495.22               9.38           48,495.22               9.38

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                         710.86              0.14              710.86               0.14
   Legal                                         247.50              0.05              247.50               0.05
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                              233.00              0.05              233.00               0.05
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  7.46              0.00                7.46               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      944.73              0.18              944.73               0.18
   Security Patrol                             1,723.00              0.33            1,723.00               0.33
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                    3,866.55              0.75            3,866.55               0.75

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        29,577.83              5.72           29,577.83               5.72
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                        169.72              0.03              169.72               0.03
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1189 02, 2020
                                                         of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Interior Lobby Plants                      1,120.00               0.22            1,120.00               0.22
   Mgt. Co. Uniforms                               0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00              0.00                 0.00              0.00
   Postage                                         0.00              0.00                 0.00              0.00
   Rent Expense Corporate                          0.00              0.00                 0.00              0.00
   Client Entertainment                            0.00              0.00                 0.00              0.00
   Commercial Misc Exp                             0.00              0.00                 0.00              0.00
   Education                                       0.00              0.00                 0.00              0.00
   Security Costs                                  0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                     30,867.55               5.97           30,867.55               5.97

  UTILITIES EXPENSE
   Gas & Electricity                          59,247.36             11.46           59,247.36              11.46
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                       4,171.61              0.81            4,171.61               0.81
   Garbage & Trash Removal                     3,528.59              0.68            3,528.59               0.68
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                        627.82              0.12              627.82               0.12
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    67,575.38             13.07           67,575.38              13.07

  REPAIRS & MAINTENANCE
   R&M Unit                                    1,533.72              0.30            1,533.72               0.30
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                              5,604.99              1.08            5,604.99               1.08
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                              1,432.50              0.28            1,432.50               0.28
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                              864.00              0.17              864.00               0.17
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                              8,220.00              1.59            8,220.00               1.59
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                         2,227.28              0.43            2,227.28               0.43
   R&M - Windows                                 570.00              0.11              570.00               0.11
   R&M - HVAC                                  5,099.00              0.99            5,099.00               0.99
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1190 02, 2020
                                                         of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       2,704.59               0.52            2,704.59               0.52
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                            575.00              0.11               575.00              0.11
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                       1,911.99               0.37            1,911.99               0.37
   R&M - Electrical Supplies                      20.03              0.00                20.03              0.00
   R&M - Landscaping Supplies                    425.00              0.08               425.00              0.08
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                            2,399.51               0.46            2,399.51               0.46
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    1,749.68               0.34            1,749.68               0.34
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                        17.39              0.00                17.39              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1191 02, 2020
                                                         of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                         520.68              0.10               520.68              0.10
   Locks & Keys                                  725.83              0.14               725.83              0.14
   R&M - Painting Supplies                        15.63              0.00                15.63              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                     51.07              0.01                51.07              0.01
   R&M - HVAC Supplies                           276.75              0.05               276.75              0.05
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  36,944.64               7.15           36,944.64               7.15

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                         0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                881.06               0.17              881.06               0.17
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1192 02, 2020
                                                         of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Contract - Mainstay                             0.00              0.00                 0.00              0.00
   Contractor - pro - tech                         0.00              0.00                 0.00              0.00
   Contract - thoseguy                             0.00              0.00                 0.00              0.00
   Contract - kevmar                               0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                 0.00              0.00
   Contract-Solarcraft                             0.00              0.00                 0.00              0.00
   contract-servpro                                0.00              0.00                 0.00              0.00
   Contract northgut                               0.00              0.00                 0.00              0.00
   contract-terminix                               0.00              0.00                 0.00              0.00
   Contract-Scent Tek                              0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                       0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting                0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                     3,040.00               0.59            3,040.00               0.59
   Contract R&M                                    0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                        0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.               19,858.00               3.84           19,858.00               3.84
   Contract - Painting                             0.00              0.00                 0.00              0.00
   Contract - Pest Control                       250.00              0.05               250.00              0.05
   Contract - Landscaping                     3,747.50               0.72            3,747.50               0.72
   contract-Garcia's Landscape                     0.00              0.00                 0.00              0.00
   Dugdales Landscaping                            0.00              0.00                 0.00              0.00
   Pinedas Tree Service                            0.00              0.00                 0.00              0.00
   Contract All phase Excavating                   0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                 2,051.28               0.40            2,051.28               0.40
   Contract Appliance Rep.                         0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         817.00              0.16               817.00              0.16
   Contract - Parking Lot Dues                     0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                     30,644.84               5.93           30,644.84               5.93

  TAXES
   Real Estate Taxes                          54,502.06             10.54           54,502.06              10.54
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          54,502.06             10.54           54,502.06              10.54

  INSURANCE EXPENSE
   Package Insurance                           2,820.44              0.55            2,820.44               0.55
   Earthquake Insurance                        6,652.94              1.29            6,652.94               1.29
   Umbrella Insurance                          1,000.44              0.19            1,000.44               0.19
   Flood Insurance                                 0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1193 02, 2020
                                                         of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   10,473.82                2.03           10,473.82               2.03

TOTAL OPERATING EXPENSES                      283,370.06             54.82          283,370.06              54.82

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                     0.00               0.00               0.00               0.00
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                   0.00               0.00               0.00               0.00
   Late Charges                                     0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                          0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00               0.00               0.00
   Miscellaneous Income                        -4,083.31              -0.79          -4,083.31              -0.79
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                                  0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                          -4,083.31              -0.79          -4,083.31              -0.79

NET OPERATING INCOME                          237,627.15             45.97          237,627.15              45.97

  DEBT SERVICE EXPENSE
   Mortgage Interest                          128,771.26             24.91          128,771.26              24.91
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    128,771.26             24.91          128,771.26              24.91

  NET INC.BEFORE DEP.& TAX                    108,855.89             21.06          108,855.89              21.06

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       92,857.03             17.96           92,857.03              17.96
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                     199,111.09             38.52          199,111.09              38.52
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                    20,695.64              4.00           20,695.64               4.00
   Closing Cost Amortization                    1,004.15              0.19            1,004.15               0.19
   Loan Fee Amortization                        3,878.56              0.75            3,878.56               0.75
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1194 02, 2020
                                                          of 2121                                        11:03 AM
035-Sequoia Business Center (35)                                                                             Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                        738.36                0.14               738.36              0.14
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  318,284.83                 61.57          318,284.83              61.57

NET INC.(LOSS) BEF.TAXES                      -209,428.94             -40.52        -209,428.94             -40.52

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00               0.00                0.00               0.00
   FTB Tax Expense                              2,871.32               0.56            2,871.32               0.56
   Taxes - Other                                    0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                     2,871.32               0.56            2,871.32               0.56

NET INCOME (LOSS)BK                           -212,300.26             -41.07        -212,300.26             -41.07

K-1 and Other Items
  K-1 Losses                                        0.00               0.00                0.00               0.00
  K-1 Income Items                                  0.00               0.00                0.00               0.00

  Extraordinary Items                               0.00               0.00                0.00               0.00

  Temporary Distribution                            0.00               0.00                0.00               0.00




           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1195 02, 2020
                                                           of 2121                                        11:03 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 35, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1196
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
035-Sequoia Business Center (35)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Investment 16914                                0.00               0.00                 0.00              0.00
   open                                            0.00               0.00                 0.00              0.00
   22 Due/to From                                  0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                 830,413.66             94.65          830,413.66              94.65
  Prepaid Rental Income                             0.00              0.00                0.00               0.00
  Parking Fees                                      0.00              0.00                0.00               0.00
  Pet Rent                                          0.00              0.00                0.00               0.00
  Laundry income                                    0.00              0.00                0.00               0.00
  Commercial Recovery Income                   30,928.88              3.53           30,928.88               3.53
  Prior Year Recovery Income                   15,993.10              1.82           15,993.10               1.82
  Utility Income                                    0.00              0.00                0.00               0.00
  Storage Income                                    0.00              0.00                0.00               0.00
  Association Fees                                  0.00              0.00                0.00               0.00
  Management Fee Income                             0.00              0.00                0.00               0.00
  Outside Management Income                         0.00              0.00                0.00               0.00
  Admin Fee Income                                  0.00              0.00                0.00               0.00
  Interest Income                                   0.00              0.00                0.00               0.00
  Tax Return Prep. Income                           0.00              0.00                0.00               0.00
  Accounting Fees                                   0.00              0.00                0.00               0.00
  G.P. Fee Income                                   0.00              0.00                0.00               0.00
  LLC Distribution Income                           0.00              0.00                0.00               0.00
  Partnership Income                                0.00              0.00                0.00               0.00
  Commission income                                 0.00              0.00                0.00               0.00
  Sale of Units                                     0.00              0.00                0.00               0.00
  Gain on Sale of Property                          0.00              0.00                0.00               0.00
TOTAL INCOME                                  877,335.64            100.00          877,335.64             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                39,334.20              4.48           39,334.20               4.48
   Promo/Move-In Incentives                         0.00              0.00                0.00               0.00
   Referral Fees                                    0.00              0.00                0.00               0.00
   Salaries                                         0.00              0.00                0.00               0.00
   Pension                                          0.00              0.00                0.00               0.00
   Section 125 Misc                                 0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00              0.00                0.00               0.00
   Advertising                                      0.00              0.00                0.00               0.00
   Marketing Subscriptions                          0.00              0.00                0.00               0.00
   Marketing Tools                                  0.00              0.00                0.00               0.00
   Signs                                        2,350.93              0.27            2,350.93               0.27
   Do not use me                                    0.00              0.00                0.00               0.00
   Other Renting Expenses                      16,398.63              1.87           16,398.63               1.87
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1197 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                     58,083.76               6.62           58,083.76               6.62

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                           0.00              0.00                0.00               0.00
   Legal                                           0.00              0.00                0.00               0.00
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                            1,052.60              0.12            1,052.60               0.12
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                408.06              0.05              408.06               0.05
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      615.80              0.07              615.80               0.07
   Security Patrol                             3,956.00              0.45            3,956.00               0.45
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                    6,032.46              0.69            6,032.46               0.69

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        49,911.48              5.69           49,911.48               5.69
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                        200.00              0.02              200.00               0.02
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1198 02, 2020
                                                         of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Interior Lobby Plants                      1,920.00                0.22            1,920.00               0.22
   Mgt. Co. Uniforms                               0.00               0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00               0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00               0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00               0.00                 0.00              0.00
   Postage                                         0.00               0.00                 0.00              0.00
   Rent Expense Corporate                          0.00               0.00                 0.00              0.00
   Client Entertainment                            0.00               0.00                 0.00              0.00
   Commercial Misc Exp                           200.00               0.02               200.00              0.02
   Education                                       0.00               0.00                 0.00              0.00
   Security Costs                             1,174.14                0.13            1,174.14               0.13
   TOTAL MANAGEMENT E...                     53,405.62                6.09           53,405.62               6.09

  UTILITIES EXPENSE
   Gas & Electricity                          110,098.37             12.55          110,098.37              12.55
   Utilities Credits or rebates                   493.92              0.06              493.92               0.06
   Sewer                                            0.00              0.00                0.00               0.00
   Water                                       10,042.41              1.14           10,042.41               1.14
   Garbage & Trash Removal                      5,075.29              0.58            5,075.29               0.58
   Contract-haulwrig                                0.00              0.00                0.00               0.00
   Cable TV                                         0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         193.45              0.02              193.45               0.02
   Pagers/2 Ways                                    0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    125,903.44             14.35          125,903.44              14.35

  REPAIRS & MAINTENANCE
   R&M Unit                                        0.00               0.00                0.00               0.00
   R&M-bbsteam                                     0.00               0.00                0.00               0.00
   R&M - Plumbing                                  0.00               0.00                0.00               0.00
   R&M-deep                                        0.00               0.00                0.00               0.00
   R&M-dorius                                      0.00               0.00                0.00               0.00
   R&M - Elevator                                  0.00               0.00                0.00               0.00
   R&M-jdcom                                       0.00               0.00                0.00               0.00
   R&M-nat                                         0.00               0.00                0.00               0.00
   R&M-novglass                                    0.00               0.00                0.00               0.00
   R&M-orchid                                      0.00               0.00                0.00               0.00
   R&M - Electrical                                0.00               0.00                0.00               0.00
   R&M-1st Class                                   0.00               0.00                0.00               0.00
   R&M - Painting                                480.00               0.05              480.00               0.05
   R&M - Roofing                                   0.00               0.00                0.00               0.00
   R&M - Miscellaneous                             0.00               0.00                0.00               0.00
   R&M - Windows                                   0.00               0.00                0.00               0.00
   R&M - HVAC                                      0.00               0.00                0.00               0.00
   R&M - Pool                                      0.00               0.00                0.00               0.00
   R & M- fire master                              0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00               0.00                0.00               0.00
   R&M-mcd                                         0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1199 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       5,415.01               0.62            5,415.01               0.62
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                            150.00              0.02               150.00              0.02
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                       4,378.73               0.50            4,378.73               0.50
   R&M - Electrical Supplies                     975.99              0.11               975.99              0.11
   R&M - Landscaping Supplies                     49.97              0.01                49.97              0.01
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    4,956.62               0.56            4,956.62               0.56
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                         0.00              0.00                 0.00              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1200 02, 2020
                                                         of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                           0.00              0.00                 0.00              0.00
   Locks & Keys                               1,627.30               0.19            1,627.30               0.19
   R&M - Painting Supplies                         0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                      0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                             0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  18,033.62               2.06           18,033.62               2.06

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                     1,220.39               0.14            1,220.39               0.14
   Contract - Fire Safety Maint.                  0.00               0.00                0.00               0.00
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1201 02, 2020
                                                         of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Contract - Mainstay                             0.00               0.00                 0.00              0.00
   Contractor - pro - tech                         0.00               0.00                 0.00              0.00
   Contract - thoseguy                             0.00               0.00                 0.00              0.00
   Contract - kevmar                               0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00               0.00                 0.00              0.00
   Contract-Solarcraft                             0.00               0.00                 0.00              0.00
   contract-servpro                                0.00               0.00                 0.00              0.00
   Contract northgut                               0.00               0.00                 0.00              0.00
   contract-terminix                               0.00               0.00                 0.00              0.00
   Contract-Scent Tek                              0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                  6,677.97                0.76            6,677.97               0.76
   Contract - Electrical & Lighting           4,240.00                0.48            4,240.00               0.48
   Contract - HVAC Maint.                    19,708.00                2.25           19,708.00               2.25
   Contract R&M                              14,120.33                1.61           14,120.33               1.61
   Cont.Carpet Clean/Repair                        0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.               40,675.00                4.64           40,675.00               4.64
   Contract - Painting                           280.00               0.03               280.00              0.03
   Contract - Pest Control                         0.00               0.00                 0.00              0.00
   Contract - Landscaping                    12,480.16                1.42           12,480.16               1.42
   contract-Garcia's Landscape                     0.00               0.00                 0.00              0.00
   Dugdales Landscaping                            0.00               0.00                 0.00              0.00
   Pinedas Tree Service                            0.00               0.00                 0.00              0.00
   Contract All phase Excavating                   0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                 5,701.01                0.65            5,701.01               0.65
   Contract Appliance Rep.                         0.00               0.00                 0.00              0.00
   Contract - Roof Maint                           0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                     0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   105,102.86                11.98          105,102.86              11.98

  TAXES
   Real Estate Taxes                          124,212.60             14.16          124,212.60              14.16
   Payroll Taxes                                    0.00              0.00                0.00               0.00
   Personal Property Taxes                          0.00              0.00                0.00               0.00
   Other Taxes                                      0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          124,212.60             14.16          124,212.60              14.16

  INSURANCE EXPENSE
   Package Insurance                            4,692.66              0.53            4,692.66               0.53
   Earthquake Insurance                        10,383.95              1.18           10,383.95               1.18
   Umbrella Insurance                           1,715.04              0.20            1,715.04               0.20
   Flood Insurance                                  0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                         0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                0.00              0.00                0.00               0.00
   Auto Insurance                                   0.00              0.00                0.00               0.00
   Health Insurance                                 0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1202 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   16,791.65                1.91           16,791.65               1.91

TOTAL OPERATING EXPENSES                      507,566.01             57.85          507,566.01              57.85

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                     0.00               0.00               0.00               0.00
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                   0.00               0.00               0.00               0.00
   Late Charges                                  -684.37              -0.08            -684.37              -0.08
   Damages & Cleaning Fees                          0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                   -180.00              -0.02            -180.00              -0.02
   Miscellaneous Income                        -6,999.96              -0.80          -6,999.96              -0.80
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                                  0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                          -7,864.33              -0.90          -7,864.33              -0.90

NET OPERATING INCOME                          377,633.96             43.04          377,633.96              43.04

  DEBT SERVICE EXPENSE
   Mortgage Interest                          220,800.00             25.17          220,800.00              25.17
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    220,800.00             25.17          220,800.00              25.17

  NET INC.BEFORE DEP.& TAX                    156,833.96             17.88          156,833.96              17.88

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                      164,102.52             18.70          164,102.52              18.70
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                     106,567.04             12.15          106,567.04              12.15
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                     3,234.24              0.37            3,234.24               0.37
   Closing Cost Amortization                      439.56              0.05              439.56               0.05
   Loan Fee Amortization                        6,612.36              0.75            6,612.36               0.75
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1203 02, 2020
                                                          of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                     2,189.16                 0.25            2,189.16               0.25
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  283,144.88                 32.27          283,144.88              32.27

NET INC.(LOSS) BEF.TAXES                      -126,310.92             -14.40        -126,310.92             -14.40

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00                0.00               0.00               0.00
   FTB Tax Expense                              6,335.14                0.72           6,335.14               0.72
   Taxes - Other                                    0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                     6,335.14                0.72           6,335.14               0.72

NET INCOME (LOSS)BK                           -132,646.06             -15.12        -132,646.06             -15.12

K-1 and Other Items
  K-1 Losses                                        0.00                0.00               0.00               0.00
  K-1 Income Items                                  0.00                0.00               0.00               0.00

  Extraordinary Items                               0.00                0.00               0.00               0.00

  Temporary Distribution                            0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                           0.00                0.00               0.00               0.00
Outside Services                                    0.00                0.00               0.00               0.00
Bank Charges                                        0.00                0.00               0.00               0.00
Association Dues                                    0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                            0.00                0.00               0.00               0.00

Period to Date                        Beginning Balance       Ending Balance          Difference
1010 - Checking                               13,448.51            20,390.51           6,942.00
1015 -Reserve Account                          2,000.00             2,000.00                0.00
Total Cash                                    15,448.51            22,390.51           6,942.00

Year to Date                          Beginning Balance       Ending Balance          Difference
1010 - Checking                               13,448.51            20,390.51           6,942.00
1015 -Reserve Account                          2,000.00             2,000.00                0.00
Total Cash                                    15,448.51            22,390.51           6,942.00




           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1204 02, 2020
                                                           of 2121                                        11:04 AM
035-Sequoia Business Center (35)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Investment 16914                                0.00               0.00                 0.00              0.00
   open                                            0.00               0.00                 0.00              0.00
   22 Due/to From                                  0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                 493,246.21             95.42          493,246.21              95.42
  Prepaid Rental Income                             0.00              0.00                0.00               0.00
  Parking Fees                                      0.00              0.00                0.00               0.00
  Pet Rent                                          0.00              0.00                0.00               0.00
  Laundry income                                    0.00              0.00                0.00               0.00
  Commercial Recovery Income                   21,036.33              4.07           21,036.33               4.07
  Prior Year Recovery Income                    2,631.36              0.51            2,631.36               0.51
  Utility Income                                    0.00              0.00                0.00               0.00
  Storage Income                                    0.00              0.00                0.00               0.00
  Association Fees                                  0.00              0.00                0.00               0.00
  Management Fee Income                             0.00              0.00                0.00               0.00
  Outside Management Income                         0.00              0.00                0.00               0.00
  Admin Fee Income                                  0.00              0.00                0.00               0.00
  Interest Income                                   0.00              0.00                0.00               0.00
  Tax Return Prep. Income                           0.00              0.00                0.00               0.00
  Accounting Fees                                   0.00              0.00                0.00               0.00
  G.P. Fee Income                                   0.00              0.00                0.00               0.00
  LLC Distribution Income                           0.00              0.00                0.00               0.00
  Partnership Income                                0.00              0.00                0.00               0.00
  Commission income                                 0.00              0.00                0.00               0.00
  Sale of Units                                     0.00              0.00                0.00               0.00
  Gain on Sale of Property                          0.00              0.00                0.00               0.00
TOTAL INCOME                                  516,913.90            100.00          516,913.90             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                  0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                15,446.20              2.99           15,446.20               2.99
   Promo/Move-In Incentives                         0.00              0.00                0.00               0.00
   Referral Fees                                    0.00              0.00                0.00               0.00
   Salaries                                         0.00              0.00                0.00               0.00
   Pension                                          0.00              0.00                0.00               0.00
   Section 125 Misc                                 0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                  0.00              0.00                0.00               0.00
   Advertising                                      0.00              0.00                0.00               0.00
   Marketing Subscriptions                          0.00              0.00                0.00               0.00
   Marketing Tools                                  0.00              0.00                0.00               0.00
   Signs                                        1,013.19              0.20            1,013.19               0.20
   Do not use me                                    0.00              0.00                0.00               0.00
   Other Renting Expenses                      32,035.83              6.20           32,035.83               6.20
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1205 02, 2020
                                                          of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Bad Debt Expense                                0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                          0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                          0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                     48,495.22               9.38           48,495.22               9.38

  ADMINISTRATIVE EXPENSES
   Accounting                                      0.00              0.00                0.00               0.00
   Alarm                                         710.86              0.14              710.86               0.14
   Legal                                         247.50              0.05              247.50               0.05
   Computer Services                               0.00              0.00                0.00               0.00
   Temp. Help                                      0.00              0.00                0.00               0.00
   Consultants                                     0.00              0.00                0.00               0.00
   Administaff                                     0.00              0.00                0.00               0.00
   Outside Services                              233.00              0.05              233.00               0.05
   Collection Expense                              0.00              0.00                0.00               0.00
    Prof. Fees KC                                  0.00              0.00                0.00               0.00
   Office Expense                                  7.46              0.00                7.46               0.00
   Bottled Water                                   0.00              0.00                0.00               0.00
   Bank Charges                                    0.00              0.00                0.00               0.00
   NextGen Expenses                                0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      944.73              0.18              944.73               0.18
   Security Patrol                             1,723.00              0.33            1,723.00               0.33
   Auto Expense                                    0.00              0.00                0.00               0.00
   Travel & Entertainment                          0.00              0.00                0.00               0.00
   Luncheon Meetings                               0.00              0.00                0.00               0.00
   Loan Servicing Fees                             0.00              0.00                0.00               0.00
   Promotions - Corporate                          0.00              0.00                0.00               0.00
   Association Dues                                0.00              0.00                0.00               0.00
   461- Net loss (income)                          0.00              0.00                0.00               0.00
   501-Net Loss (income)                           0.00              0.00                0.00               0.00
   Gifts                                           0.00              0.00                0.00               0.00
   Security Cost                                   0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                    3,866.55              0.75            3,866.55               0.75

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                        0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                               0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                        0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                  0.00              0.00                0.00               0.00
   Manager Salary                                  0.00              0.00                0.00               0.00
   Manager Utility Expense                         0.00              0.00                0.00               0.00
   Maintenance Apartment                           0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                        29,577.83              5.72           29,577.83               5.72
   Finders Fees                                    0.00              0.00                0.00               0.00
   Copier Lease                                    0.00              0.00                0.00               0.00
   Donations                                       0.00              0.00                0.00               0.00
   Dues and Subscriptions                        169.72              0.03              169.72               0.03
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1206 02, 2020
                                                         of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Interior Lobby Plants                      1,120.00               0.22            1,120.00               0.22
   Mgt. Co. Uniforms                               0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                         0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                           0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                   0.00              0.00                 0.00              0.00
   Postage                                         0.00              0.00                 0.00              0.00
   Rent Expense Corporate                          0.00              0.00                 0.00              0.00
   Client Entertainment                            0.00              0.00                 0.00              0.00
   Commercial Misc Exp                             0.00              0.00                 0.00              0.00
   Education                                       0.00              0.00                 0.00              0.00
   Security Costs                                  0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                     30,867.55               5.97           30,867.55               5.97

  UTILITIES EXPENSE
   Gas & Electricity                          59,247.36             11.46           59,247.36              11.46
   Utilities Credits or rebates                    0.00              0.00                0.00               0.00
   Sewer                                           0.00              0.00                0.00               0.00
   Water                                       4,171.61              0.81            4,171.61               0.81
   Garbage & Trash Removal                     3,528.59              0.68            3,528.59               0.68
   Contract-haulwrig                               0.00              0.00                0.00               0.00
   Cable TV                                        0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                        627.82              0.12              627.82               0.12
   Pagers/2 Ways                                   0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                    67,575.38             13.07           67,575.38              13.07

  REPAIRS & MAINTENANCE
   R&M Unit                                    1,533.72              0.30            1,533.72               0.30
   R&M-bbsteam                                     0.00              0.00                0.00               0.00
   R&M - Plumbing                              5,604.99              1.08            5,604.99               1.08
   R&M-deep                                        0.00              0.00                0.00               0.00
   R&M-dorius                                      0.00              0.00                0.00               0.00
   R&M - Elevator                              1,432.50              0.28            1,432.50               0.28
   R&M-jdcom                                       0.00              0.00                0.00               0.00
   R&M-nat                                         0.00              0.00                0.00               0.00
   R&M-novglass                                    0.00              0.00                0.00               0.00
   R&M-orchid                                      0.00              0.00                0.00               0.00
   R&M - Electrical                              864.00              0.17              864.00               0.17
   R&M-1st Class                                   0.00              0.00                0.00               0.00
   R&M - Painting                              8,220.00              1.59            8,220.00               1.59
   R&M - Roofing                                   0.00              0.00                0.00               0.00
   R&M - Miscellaneous                         2,227.28              0.43            2,227.28               0.43
   R&M - Windows                                 570.00              0.11              570.00               0.11
   R&M - HVAC                                  5,099.00              0.99            5,099.00               0.99
   R&M - Pool                                      0.00              0.00                0.00               0.00
   R & M- fire master                              0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                    0.00              0.00                0.00               0.00
   R&M-mcd                                         0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1207 02, 2020
                                                         of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   R&M - pritim                                    0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                     0.00              0.00                 0.00              0.00
   R&M - rolgar                                    0.00              0.00                 0.00              0.00
   R&M Friedman's                                  0.00              0.00                 0.00              0.00
   R&M - bucks                                     0.00              0.00                 0.00              0.00
   R&M - knilou                                    0.00              0.00                 0.00              0.00
   R&M - mfence                                    0.00              0.00                 0.00              0.00
   R&M - g&a                                       0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                         0.00              0.00                 0.00              0.00
   T/O - Materials                                 0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                            0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                             0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                       2,704.59               0.52            2,704.59               0.52
   Cleaning - A&V                                  0.00              0.00                 0.00              0.00
   Cleaning - garale                               0.00              0.00                 0.00              0.00
   R&M - Pest Control                            575.00              0.11               575.00              0.11
   Landscaping Salaries                            0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                      0.00              0.00                 0.00              0.00
   Maint. Salaries                                 0.00              0.00                 0.00              0.00
   Cleaning Salaries                               0.00              0.00                 0.00              0.00
   Painting Salaries                               0.00              0.00                 0.00              0.00
   Improvement Salaries                            0.00              0.00                 0.00              0.00
   Maintenance Supplies                       1,911.99               0.37            1,911.99               0.37
   R&M - Electrical Supplies                      20.03              0.00                20.03              0.00
   R&M - Landscaping Supplies                    425.00              0.08               425.00              0.08
   Dept. Supplies-fairlumb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                            0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                            0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                          0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                             0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                          0.00              0.00                 0.00              0.00
   Dept. Supplies-color                            0.00              0.00                 0.00              0.00
   R&M - Landscape                            2,399.51               0.46            2,399.51               0.46
   Dept. Supplies-msm                              0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                              0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                             0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                         0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                           0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                            0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                             0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                    1,749.68               0.34            1,749.68               0.34
   Supplies - Kelly Moore                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                         0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                 0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                          0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                        0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                        17.39              0.00                17.39              0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1208 02, 2020
                                                         of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                            0.00              0.00                 0.00              0.00
   Supply - Grainger                               0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                    0.00              0.00                 0.00              0.00
   Maint - Supplies fans                           0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                             0.00              0.00                 0.00              0.00
   R&M - Dabrans                                   0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                       0.00              0.00                 0.00              0.00
   Supp-Whiteside                                  0.00              0.00                 0.00              0.00
   Misc. Small Purchases                           0.00              0.00                 0.00              0.00
   Small Tools & Equipment                         0.00              0.00                 0.00              0.00
   Miscellaneous Expense                         520.68              0.10               520.68              0.10
   Locks & Keys                                  725.83              0.14               725.83              0.14
   R&M - Painting Supplies                        15.63              0.00                15.63              0.00
   R&M - Roofing Supplies                          0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                     51.07              0.01                51.07              0.01
   R&M - HVAC Supplies                           276.75              0.05               276.75              0.05
   Service, Late, Finance Charges                  0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                  36,944.64               7.15           36,944.64               7.15

  CONTRACT MAINTENANCE
   Contract-Bath                                  0.00               0.00                0.00               0.00
   Contract-Calif                                 0.00               0.00                0.00               0.00
   Contract-cas                                   0.00               0.00                0.00               0.00
   Contract-deason                                0.00               0.00                0.00               0.00
   Contract-delta                                 0.00               0.00                0.00               0.00
   Contract-dorius                                0.00               0.00                0.00               0.00
   Contract-elevator                              0.00               0.00                0.00               0.00
   Contract-Kone                                  0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...               0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...               0.00               0.00                0.00               0.00
   Contract-pcon                                  0.00               0.00                0.00               0.00
   Contract-oroszi                                0.00               0.00                0.00               0.00
   Contract-roto                                  0.00               0.00                0.00               0.00
   Contract-roys                                  0.00               0.00                0.00               0.00
   Contract-silvas                                0.00               0.00                0.00               0.00
   Contract-spartan                               0.00               0.00                0.00               0.00
   Contract - transbay                            0.00               0.00                0.00               0.00
   Contract - fire master                         0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                881.06               0.17              881.06               0.17
   Contract - milpac                              0.00               0.00                0.00               0.00
   Contract - Counter                             0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                    0.00               0.00                0.00               0.00
   Contractor - bucks                             0.00               0.00                0.00               0.00
   Contractor - Stripe                            0.00               0.00                0.00               0.00
   Contractor - wk                                0.00               0.00                0.00               0.00
   Contract - bludol                              0.00               0.00                0.00               0.00
   Contract - Able                                0.00               0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1209 02, 2020
                                                         of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                %          Year to Date                %
   Contract - Mainstay                             0.00              0.00                 0.00              0.00
   Contractor - pro - tech                         0.00              0.00                 0.00              0.00
   Contract - thoseguy                             0.00              0.00                 0.00              0.00
   Contract - kevmar                               0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                        0.00              0.00                 0.00              0.00
   Contract-Solarcraft                             0.00              0.00                 0.00              0.00
   contract-servpro                                0.00              0.00                 0.00              0.00
   Contract northgut                               0.00              0.00                 0.00              0.00
   contract-terminix                               0.00              0.00                 0.00              0.00
   Contract-Scent Tek                              0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                       0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting                0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                     3,040.00               0.59            3,040.00               0.59
   Contract R&M                                    0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                        0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.               19,858.00               3.84           19,858.00               3.84
   Contract - Painting                             0.00              0.00                 0.00              0.00
   Contract - Pest Control                       250.00              0.05               250.00              0.05
   Contract - Landscaping                     3,747.50               0.72            3,747.50               0.72
   contract-Garcia's Landscape                     0.00              0.00                 0.00              0.00
   Dugdales Landscaping                            0.00              0.00                 0.00              0.00
   Pinedas Tree Service                            0.00              0.00                 0.00              0.00
   Contract All phase Excavating                   0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                       0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                          0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                 2,051.28               0.40            2,051.28               0.40
   Contract Appliance Rep.                         0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         817.00              0.16               817.00              0.16
   Contract - Parking Lot Dues                     0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                     30,644.84               5.93           30,644.84               5.93

  TAXES
   Real Estate Taxes                          54,502.06             10.54           54,502.06              10.54
   Payroll Taxes                                   0.00              0.00                0.00               0.00
   Personal Property Taxes                         0.00              0.00                0.00               0.00
   Other Taxes                                     0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                          54,502.06             10.54           54,502.06              10.54

  INSURANCE EXPENSE
   Package Insurance                           2,820.44              0.55            2,820.44               0.55
   Earthquake Insurance                        6,652.94              1.29            6,652.94               1.29
   Umbrella Insurance                          1,000.44              0.19            1,000.44               0.19
   Flood Insurance                                 0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                        0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                               0.00              0.00                0.00               0.00
   Auto Insurance                                  0.00              0.00                0.00               0.00
   Health Insurance                                0.00              0.00                0.00               0.00
           Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1210 02, 2020
                                                         of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                 %          Year to Date                %
   Medical - Misc                                  0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                        0.00               0.00                 0.00              0.00
   Business Practices Insurance                    0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                   10,473.82                2.03           10,473.82               2.03

TOTAL OPERATING EXPENSES                      283,370.06             54.82          283,370.06              54.82

  OTHER INCOME
   Tenant Asst. Payments                            0.00               0.00               0.00               0.00
   Storage Rent Income                              0.00               0.00               0.00               0.00
   Pet Rent                                         0.00               0.00               0.00               0.00
   Parking Fees                                     0.00               0.00               0.00               0.00
   Laundry                                          0.00               0.00               0.00               0.00
   Vending                                          0.00               0.00               0.00               0.00
   NSF Check Fees                                   0.00               0.00               0.00               0.00
   Late Charges                                     0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                          0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                         0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                      0.00               0.00               0.00               0.00
   Miscellaneous Income                        -4,083.31              -0.79          -4,083.31              -0.79
   HVAC Income                                      0.00               0.00               0.00               0.00
   Interest Income                                  0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                          -4,083.31              -0.79          -4,083.31              -0.79

NET OPERATING INCOME                          237,627.15             45.97          237,627.15              45.97

  DEBT SERVICE EXPENSE
   Mortgage Interest                          128,771.26             24.91          128,771.26              24.91
   Deed Of Trust Interest                           0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                          0.00              0.00                0.00               0.00
   Interest Expense Corporate                       0.00              0.00                0.00               0.00
   Notes Payable Interest                           0.00              0.00                0.00               0.00
   Affiliate Loan Interest                          0.00              0.00                0.00               0.00
   Other Interest Expense                           0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                    128,771.26             24.91          128,771.26              24.91

  NET INC.BEFORE DEP.& TAX                    108,855.89             21.06          108,855.89              21.06

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       92,857.03             17.96           92,857.03              17.96
   F&F Hamm Depreciation                            0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                     199,111.09             38.52          199,111.09              38.52
   Appliances Depreciation                          0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                    20,695.64              4.00           20,695.64               4.00
   Closing Cost Amortization                    1,004.15              0.19            1,004.15               0.19
   Loan Fee Amortization                        3,878.56              0.75            3,878.56               0.75
           Case: 20-30604          Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                            PageSeptember
                                                                                                    1211 02, 2020
                                                          of 2121                                        11:05 AM
035-Sequoia Business Center (35)                                                                             Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                         Period to Date                  %          Year to Date                %
   Org. Cost Amortization                        738.36                0.14               738.36              0.14
   Software Devel. Amort.                          0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                      0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                  318,284.83                 61.57          318,284.83              61.57

NET INC.(LOSS) BEF.TAXES                      -209,428.94             -40.52        -209,428.94             -40.52

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                          0.00                0.00               0.00               0.00
   FTB Tax Expense                              2,871.32                0.56           2,871.32               0.56
   Taxes - Other                                    0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                     2,871.32                0.56           2,871.32               0.56

NET INCOME (LOSS)BK                           -212,300.26             -41.07        -212,300.26             -41.07

K-1 and Other Items
  K-1 Losses                                        0.00                0.00               0.00               0.00
  K-1 Income Items                                  0.00                0.00               0.00               0.00

  Extraordinary Items                               0.00                0.00               0.00               0.00

  Temporary Distribution                            0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                           0.00                0.00               0.00               0.00
Outside Services                                    0.00                0.00               0.00               0.00
Bank Charges                                        0.00                0.00               0.00               0.00
Association Dues                                    0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                            0.00                0.00               0.00               0.00

Period to Date                        Beginning Balance       Ending Balance          Difference
1010 - Checking                               20,390.51            62,562.81          42,172.30
1015 -Reserve Account                          2,000.00             1,000.00          -1,000.00
Total Cash                                    22,390.51            63,562.81          41,172.30

Year to Date                          Beginning Balance       Ending Balance          Difference
1010 - Checking                               20,390.51            62,562.81          42,172.30
1015 -Reserve Account                          2,000.00             1,000.00          -1,000.00
Total Cash                                    22,390.51            63,562.81          41,172.30




           Case: 20-30604          Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1212 02, 2020
                                                           of 2121                                        11:05 AM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 35, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1213
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 35, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1214
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1215
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1216
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1217
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Financial Investors, Inc. 36, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1218
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Financial Investors, Inc. 36, LLC as of 9/5/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1219
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
Village Green Apartments I (36)                                                                                       Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                        8,522.73
      1015-00-000            1015 -Reserve Account                                                                    188.96
      1055-00-000            Escrow Account                                                                       450,000.00
      1090-00-000            Petty Cash                                                                               300.00
      1099-00-000            TOTAL CASH                                                                           459,011.69


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                          -78.33
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                            -78.33


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    4,874.73
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                              4,874.73
      1299-00-000           TOTAL CURRENT ASSETS                                                                  463,808.09


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              1,719,000.00
      1310-00-000             Building                                                                          6,876,000.00
      1311-00-000             Accum Depreciation                                                                 -562,190.12
      1315-00-000             Furniture and Fixtures                                                                1,433.80
      1349-00-000           NET FIXED ASSETS                                                                    8,034,243.68


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                         19,901.00
      1353-00-000            Loan Fees                                                                             65,617.00
      1354-00-000            Accum Amort Loan Fees                                                                -49,213.44
      1355-00-000            Personal Property                                                                    205,000.00
      1356-00-000            Accum Depreciation Personal Property                                                 -82,000.08
      1357-00-000            Organization Costs                                                                     5,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                164,304.48


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1494-00-000            2017 Other Improvements                                                               34,115.66
      1494-00-100            2017 T/O Misc. Exp.                                                                    3,626.52
      1494-00-200            2017 T/O Materials                                                                     8,960.47
      1494-00-300            2017 T/O Outside Vendor                                                               15,040.00
      1495-00-000            2018 Other Improvements                                                              208,386.03
      1495-00-100            2018 T/O Misc. Exp.                                                                   12,878.79
      1495-00-200            2018 T/O Materials                                                                    22,522.34
      1495-00-300            2018 T/O Outside Vendor                                                               37,610.00
      1496-00-000            2019 Other Improvements                                                               98,619.09
      1496-00-100            2019 T/O Misc. Exp.                                                                   11,058.60
      1496-00-200            2019 T/O Materials                                                                    21,429.86
      1496-00-300            2019 T/O Outside Vendor                                                               39,723.00
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                            513,970.36
      1598-00-000            Accum Deprec - Capital Improvements                                                   83,562.41
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                          430,407.95


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000            Due To/From GP                                                                      -691,000.00
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                          -691,000.00
      1999-00-000          TOTAL ASSETS                                                                         8,401,764.20

           Case: 20-30604              Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1220
                                                                                                     Monday, August 24, 2020
                                                                  of 2121                                           05:22 PM
Village Green Apartments I (36)                                                                                    Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                    7,405.25
      2099-00-000           TOTAL CURRENT LIABILITIES                                                            7,405.25


      2200-00-000           LONG TERM LIABILITIES
      2235-00-000            Security Deposits Liability                                                        51,045.00
      2238-00-000            Pet Deposit Payable                                                                   500.00
      2240-00-000            Mortgage Payable                                                                5,250,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                      5,301,545.00
      2999-00-000           TOTAL LIABILITIES                                                                5,308,950.25


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                           4,400,000.00
      3070-00-000            Member Distribution                                                              -821,321.50
      3130-00-000            Retained Earnings                                                                -252,580.71
      3140-00-000            Net Income (Loss) Current                                                        -233,283.84
      3990-00-000            TOTAL EQUITY                                                                    3,092,813.95
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                        8,401,764.20


      9999-00-000           Total of All                                                                             0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1221
                                                                                                  Monday, August 24, 2020
                                                               of 2121                                           05:22 PM
Village Green Apartments I (36)                                                                                       Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                              Current Balance
      1000-00-000          ASSETS
      1001-00-000           CURRENT ASSETS
      1002-00-000            CASH
      1010-00-000            1010 - Checking                                                                       16,102.64
      1015-00-000            1015 -Reserve Account                                                                 15,188.96
      1090-00-000            Petty Cash                                                                               300.00
      1099-00-000            TOTAL CASH                                                                            31,591.60


      1180-00-000                ACCOUNTS RECEIVABLES
      1181-00-000                A/R Rent Due                                                                       3,451.58
      1189-00-000                TOTAL ACCOUNTS RECEIVABLES                                                         3,451.58


      1200-00-000            RESERVES & PREPAIDS
      1205-00-000            Reserve - Insurance                                                                    4,134.14
      1298-00-000            TOTAL RESERVES & PREPAIDS                                                              4,134.14
      1299-00-000           TOTAL CURRENT ASSETS                                                                   39,177.32


      1300-00-000           FIXED ASSETS
      1305-00-000             Land                                                                              1,719,000.00
      1310-00-000             Building                                                                          6,876,000.00
      1311-00-000             Accum Depreciation                                                                 -712,045.98
      1315-00-000             Furniture and Fixtures                                                                1,433.80
      1349-00-000           NET FIXED ASSETS                                                                    7,884,387.82


      1350-00-000           ACQUISITION ASSETS
      1351-00-000            Closing Costs                                                                         19,901.00
      1353-00-000            Loan Fees                                                                             65,617.00
      1354-00-000            Accum Amort Loan Fees                                                                -53,041.11
      1355-00-000            Personal Property                                                                    205,000.00
      1356-00-000            Accum Depreciation Personal Property                                                -105,916.77
      1357-00-000            Organization Costs                                                                     5,000.00
      1359-00-000           NET ACQUISITION ASSETS                                                                136,560.12


      1399-00-000           CAPITALIZED IMPROVEMENTS
      1494-00-000            2017 Other Improvements                                                               34,115.66
      1494-00-100            2017 T/O Misc. Exp.                                                                    3,626.52
      1494-00-200            2017 T/O Materials                                                                     8,960.47
      1494-00-300            2017 T/O Outside Vendor                                                               15,040.00
      1495-00-000            2018 Other Improvements                                                              208,386.03
      1495-00-100            2018 T/O Misc. Exp.                                                                   12,878.79
      1495-00-200            2018 T/O Materials                                                                    22,522.34
      1495-00-300            2018 T/O Outside Vendor                                                               37,610.00
      1496-00-000            2019 Other Improvements                                                               98,699.09
      1496-00-100            2019 T/O Misc. Exp.                                                                   11,058.60
      1496-00-200            2019 T/O Materials                                                                    21,429.86
      1496-00-300            2019 T/O Outside Vendor                                                               39,723.00
      1497-00-000            2020 Other Improvements                                                               21,698.72
      1497-00-200            2020 T/O Materials                                                                     7,285.45
      1497-00-300            2020 T/O Outside Vendor                                                               28,285.50
      1595-00-000           TOTAL CAPITAL IMPROVEMENTS                                                            571,320.03
      1598-00-000            Accum Deprec - Capital Improvements                                                  105,495.86
      1599-00-000           NET CAPITALIZED IMPROVEMENTS                                                          465,824.17


      1800-00-000           LONG TERM RECEIVABLES
      1850-00-000            Due To/From GP                                                                      -401,087.00

           Case: 20-30604              Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1222
                                                                                                     Monday, August 24, 2020
                                                                  of 2121                                           04:13 PM
Village Green Apartments I (36)                                                                                    Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual ; Tree = ysi_bs
                                                                                                           Current Balance
      1899-00-000           TOTAL LONG TERM RECEIVABLES                                                       -401,087.00
      1999-00-000          TOTAL ASSETS                                                                      8,124,862.43
      2000-00-000          LIABILITIES & EQUITY
      2001-00-000           LIABILITIES


      2002-00-000           CURRENT LIABILITIES
      2005-00-000            Accounts Payable                                                                      282.92
      2010-00-000            Unearned Rent                                                                         692.50
      2020-00-000            Property Tax Payable                                                               10,883.73
      2099-00-000           TOTAL CURRENT LIABILITIES                                                           11,859.15


      2200-00-000           LONG TERM LIABILITIES
      2235-00-000            Security Deposits Liability                                                        52,935.00
      2238-00-000            Pet Deposit Payable                                                                   500.00
      2240-00-000            Mortgage Payable                                                                5,250,000.00
      2998-00-000           TOTAL LONG TERM LIABILITIES                                                      5,303,435.00
      2999-00-000           TOTAL LIABILITIES                                                                5,315,294.15


      3000-00-000           EQUITY
      3030-00-000            Capital Contributions                                                           4,400,000.00
      3070-00-000            Member Distribution                                                              -981,101.98
      3130-00-000            Retained Earnings                                                                -485,864.55
      3140-00-000            Net Income (Loss) Current                                                        -123,465.19
      3990-00-000            TOTAL EQUITY                                                                    2,809,568.28
      3998-00-000          TOTAL LIABILITIES & EQUITY                                                        8,124,862.43


      9999-00-000           Total of All                                                                             0.00




           Case: 20-30604              Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1223
                                                                                                  Monday, August 24, 2020
                                                               of 2121                                           04:13 PM
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                              20-30604
                                                                                        &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



          Exhibit A-2: Statement of Income (Loss) for ProfessionalFinancialInvestors,Inc.36LLC         for period ending9/5/20


          >3URYLGHDVWDWHPHQWRILQFRPH loss IRUWKHIROORZLQJSHULRGV

            L )RUWKHLQLWLDOUHSRUW

                D WKHSHULRGEHWZHHQWKHHQGRIWKHSUHFHGLQJILVFDO\HDUDQGWKHHQGRIWKHPRVWUHFHQWPRQWKSHULRGRI
                    WKHFXUUHQWILVFDO\HDUDQG

                E WKHSULRUILVFDO\HDU

            LL )RUVXEVHTXHQWUHSRUWVVLQFHWKHFORVLQJGDWHRIWKHODVWUHSRUW

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

           The source of this information is derived for the company's Accounting System.
                                            




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\            SDJH5
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                         Page 1224
                                                           of 2121                                                     American LegalNet, Inc.
                                                                                                                       www.FormsWorkFlow.com
Village Green Apartments I (36)                                                                                 Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                      Period to Date           %       Year to Date                  %
4000-00-000 INCOME
4005-00-000   Rent Income                                763,225.00         99.16       763,225.00                99.16
4014-00-000   Laundry income                               6,400.25          0.83         6,400.25                 0.83
4017-00-000   Utility Income                                  29.77          0.00            29.77                 0.00
4099-00-000 TOTAL INCOME                                 769,655.02        100.00       769,655.02               100.00
6001-00-000 OPERATING EXPENSE


6002-00-000     RENTING EXPENSES
6005-00-000      Vacancy Loss                             25,383.51          3.30        25,383.51                 3.30
6011-00-000      Promo/Move-In Incentives                  1,950.00          0.25         1,950.00                 0.25
6020-00-000      Advertising                                  24.41          0.00            24.41                 0.00
6025-00-000      Signs                                       756.20          0.10           756.20                 0.10
6031-00-000      Other Renting Expenses                    1,450.00          0.19         1,450.00                 0.19
6040-00-000      Credit Check Fees Rcvd                     -150.00         -0.02          -150.00                -0.02
6041-00-000      Credit Check Fees Paid                      115.60          0.02           115.60                 0.02
6049-00-000      TOTAL RENTING EXPENSE                    29,529.72          3.84        29,529.72                 3.84


6050-00-000     ADMINISTRATIVE EXPENSES
6067-00-000      Outside Services                            431.00          0.06           431.00                 0.06
6070-00-000      Office Expense                            2,035.13          0.26         2,035.13                 0.26
6077-00-000      Auto Expense                                 30.00          0.00            30.00                 0.00
6099-00-000      TOTAL ADMINISTRATIVE EXP                  2,496.13          0.32         2,496.13                 0.32


6100-00-000     MANAGEMENT EXPENSES
6110-00-000      Manager - Apartment Unit                 23,675.00          3.08        23,675.00                 3.08
6113-00-000      Manager Salary                           50,168.04          6.52        50,168.04                 6.52
6114-00-000      Manager Utility Expense                     600.00          0.08           600.00                 0.08
6120-00-000      Offsite Mgt Fee PFI                      45,924.00          5.97        45,924.00                 5.97
6134-00-000      Postage                                      41.00          0.01            41.00                 0.01
6199-00-000      TOTAL MANAGEMENT EXPENSE                120,408.04         15.64       120,408.04                15.64


6200-00-000     UTILITIES EXPENSE
6205-00-000      Gas & Electricity                         2,920.61          0.38         2,920.61                 0.38
6205-00-100      Utilities Credits or rebates               -336.25         -0.04          -336.25                -0.04
6215-00-000      Water                                    16,054.68          2.09        16,054.68                 2.09
6220-00-000      Garbage & Trash Removal                   8,237.00          1.07         8,237.00                 1.07
6230-00-000      Telephone/Internet/Fax                    2,519.57          0.33         2,519.57                 0.33
6249-00-000      TOTAL UTILITIES EXPENSE                  29,395.61          3.82        29,395.61                 3.82


6275-00-000     REPAIRS & MAINTENANCE
6275-00-010      R&M Unit                                 10,726.06          1.39        10,726.06                 1.39
6275-00-145      R&M - Miscellaneous                       1,000.20          0.13         1,000.20                 0.13
6305-00-000      R&M - Misc. Cleaning                     10,084.68          1.31        10,084.68                 1.31
6310-00-000      R&M - Pest Control                        3,085.00          0.40         3,085.00                 0.40
6316-00-000      Maint. Salaries                           3,895.60          0.51         3,895.60                 0.51
6320-00-000      Maintenance Supplies                      6,386.53          0.83         6,386.53                 0.83
6320-00-100      R&M - Electrical Supplies                 4,217.60          0.55         4,217.60                 0.55
6321-00-000      R&M - Landscaping Supplies                1,683.24          0.22         1,683.24                 0.22
6322-00-150      R&M - Cleaning Supplies                     320.88          0.04           320.88                 0.04
6325-00-000      Small Tools & Equipment                   1,097.56          0.14         1,097.56                 0.14
6331-00-000      Locks & Keys                              1,313.05          0.17         1,313.05                 0.17
6333-00-000      R&M - Painting Supplies                     683.39          0.09           683.39                 0.09
6349-00-000      TOTAL REP. & MAINTENANCE                 44,493.79          5.78        44,493.79                 5.78


6350-00-000     CONTRACT MAINTENANCE

            Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page 1225
                                                                                                Monday, August 24, 2020
                                                            of 2121                                           05:22 PM
Village Green Apartments I (36)                                                                                    Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual ; Tree = ysi_is
                                                         Period to Date           %       Year to Date                  %
6351-00-170      Contract - fire master                         712.36          0.09           712.36                 0.09
6355-00-000      Contract - Plumbing/Sewer                    1,446.00          0.19         1,446.00                 0.19
6360-00-000      Contract - Electrical & Lighting               348.00          0.05           348.00                 0.05
6361-00-000      Contract - HVAC Maint.                       2,303.57          0.30         2,303.57                 0.30
6362-00-000      Contract R&M                                36,044.50          4.68        36,044.50                 4.68
6370-00-000      Contract - Landscaping                      52,547.00          6.83        52,547.00                 6.83
6399-00-000      TOTAL CONTRACT MAINT.                       93,401.43         12.14        93,401.43                12.14


6400-00-000     TAXES
6410-00-000      Real Estate Taxes                          131,098.44         17.03       131,098.44                17.03
6449-00-000      TOTAL TAX EXPENSE                          131,098.44         17.03       131,098.44                17.03


6450-00-000     INSURANCE EXPENSE
6460-00-000      Package Insurance                           12,899.10          1.68        12,899.10                 1.68
6465-00-000      Earthquake Insurance                         9,585.68          1.25         9,585.68                 1.25
6467-00-000      Umbrella Insurance                           2,418.44          0.31         2,418.44                 0.31
6498-00-000      TOTAL INSURANCE EXPENSE                     24,903.22          3.24        24,903.22                 3.24


6499-00-000 TOTAL OPERATING EXPENSES                        475,726.38         61.81       475,726.38                61.81


6500-00-000     OTHER INCOME
6540-00-000      NSF Check Fees                                 -75.00         -0.01           -75.00                -0.01
6545-00-000      Late Charges                                  -450.00         -0.06          -450.00                -0.06
6575-00-000      T/O - S/D Charges to Tenant                 -3,090.00         -0.40        -3,090.00                -0.40
6580-00-000      Miscellaneous Income                        -1,800.00         -0.23        -1,800.00                -0.23
6595-00-000      TOTAL OTHER INCOME                          -5,415.00         -0.70        -5,415.00                -0.70


6599-00-000 NET OPERATING INCOME                            299,343.64         38.89       299,343.64                38.89


6605-00-000     DEBT SERVICE EXPENSE
6610-00-000      Mortgage Interest                          206,833.33         26.87       206,833.33                26.87
6660-00-000      TOTAL DEBT SERVICE EXP.                    206,833.33         26.87       206,833.33                26.87


6670-00-000     NET INC.BEFORE DEP.& TAX                     92,510.31         12.02        92,510.31                12.02


6700-00-000     DEPREC. & AMORT. EXPENSES
6710-00-000      Building Depreciation                      256,895.76         33.38       256,895.76                33.38
6720-00-000      Personal Prop. Deprec.                      21,136.04          2.75        21,136.04                 2.75
6730-00-000      Cap. Improvement Deprec.                    37,600.20          4.89        37,600.20                 4.89
6750-00-000      Loan Fee Amortization                        6,561.72          0.85         6,561.72                 0.85
6770-00-000      TOTAL DEPREC. & AMORT.                     322,193.72         41.86       322,193.72                41.86


6799-00-000 NET INC.(LOSS) BEF.TAXES                       -229,683.41        -29.84      -229,683.41               -29.84


6805-00-000     INCOME TAX EXPENSE
6820-00-000      FTB Tax Expense                              3,600.43          0.47         3,600.43                 0.47


6850-00-000      TOTAL INCOME TAX EXPENSE                     3,600.43          0.47         3,600.43                 0.47


6900-00-000 NET INCOME (LOSS)BK                            -233,283.84        -30.31      -233,283.84               -30.31


7099-00-000 NET INCOME (LOSS)                              -233,283.84        -30.31      -233,283.84               -30.31




            Case: 20-30604              Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    Page 1226
                                                                                                   Monday, August 24, 2020
                                                               of 2121                                           05:22 PM
Village Green Apartments I (36)                                                                                                                       Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                     Period to Date                  %            Year to Date                            %
  4000-00-000          INCOME
  4005-00-000            Rent Income                                    470,855.00               99.59             470,855.00                         99.59
  4014-00-000            Laundry income                                   1,941.75                0.41               1,941.75                          0.41
  4099-00-000          TOTAL INCOME                                     472,796.75              100.00             472,796.75                        100.00

  6000-00-000          EXPENSES
  6001-00-000          OPERATING EXPENSE

  6002-00-000           RENTING EXPENSES
  6005-00-000            Vacancy Loss                                    27,457.34                 5.81             27,457.34                           5.81
  6011-00-000            Promo/Move-In Incentives                         3,620.00                 0.77              3,620.00                           0.77
  6025-00-000            Signs                                              192.61                 0.04                192.61                           0.04
  6031-00-000            Other Renting Expenses                            -225.00                -0.05               -225.00                          -0.05
  6040-00-000            Credit Check Fees Rcvd                            -150.00                -0.03               -150.00                          -0.03
  6041-00-000            Credit Check Fees Paid                              43.35                 0.01                 43.35                           0.01
  6049-00-000            TOTAL RENTING EXPENSE                           30,938.30                 6.54             30,938.30                           6.54

  6050-00-000           ADMINISTRATIVE EXPENSES
  6067-00-000            Outside Services                                   215.50                0.05                 215.50                          0.05
  6070-00-000            Office Expense                                     284.54                0.06                 284.54                          0.06
  6074-00-000            Licenses, Fees & Permits                           168.00                0.04                 168.00                          0.04
  6099-00-000            TOTAL ADMINISTRATIVE EXP                           668.04                0.14                 668.04                          0.14

  6100-00-000           MANAGEMENT EXPENSES
  6110-00-000            Manager - Apartment Unit                        14,525.00                3.07              14,525.00                          3.07
  6113-00-000            Manager Salary                                  24,049.17                5.09              24,049.17                          5.09
  6114-00-000            Manager Utility Expense                            350.00                0.07                 350.00                          0.07
  6120-00-000            Offsite Mgt Fee PFI                             28,236.60                5.97              28,236.60                          5.97
  6199-00-000            TOTAL MANAGEMENT EXPENSE                        67,160.77               14.20              67,160.77                         14.20

  6200-00-000           UTILITIES EXPENSE
  6205-00-000            Gas & Electricity                                1,832.95                 0.39              1,832.95                           0.39
  6205-00-100            Utilities Credits or rebates                      -170.10                -0.04               -170.10                          -0.04
  6215-00-000            Water                                           13,506.77                 2.86             13,506.77                           2.86

                                  Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1227        Saturday, September 05, 2020
                                                                              of 2121                                                               01:14 PM
Village Green Apartments I (36)                                                                                                                      Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                 %             Year to Date                           %
  6220-00-000             Garbage & Trash Removal                        5,276.80                1.12               5,276.80                          1.12
  6230-00-000             Telephone/Internet/Fax                         1,505.80                0.32               1,505.80                          0.32
  6249-00-000             TOTAL UTILITIES EXPENSE                       21,952.22                4.64              21,952.22                          4.64

  6275-00-000           REPAIRS & MAINTENANCE
  6275-00-010            R&M Unit                                        8,050.78                 1.70              8,050.78                           1.70
  6275-00-025            R&M - Plumbing                                     72.50                 0.02                 72.50                           0.02
  6275-00-120            R&M - Electrical                                  754.00                 0.16                754.00                           0.16
  6275-00-145            R&M - Miscellaneous                             4,396.04                 0.93              4,396.04                           0.93
  6305-00-000            R&M - Misc. Cleaning                              261.00                 0.06                261.00                           0.06
  6310-00-000            R&M - Pest Control                                830.00                 0.18                830.00                           0.18
  6316-00-000            Maint. Salaries                                 6,802.73                 1.44              6,802.73                           1.44
  6320-00-000            Maintenance Supplies                            2,418.25                 0.51              2,418.25                           0.51
  6320-00-100            R&M - Electrical Supplies                        -443.20                -0.09               -443.20                          -0.09
  6322-00-090            R&M - Landscape                                   464.00                 0.10                464.00                           0.10
  6322-00-150            R&M - Cleaning Supplies                           263.31                 0.06                263.31                           0.06
  6325-00-000            Small Tools & Equipment                           178.16                 0.04                178.16                           0.04
  6331-00-000            Locks & Keys                                      357.62                 0.08                357.62                           0.08
  6333-00-000            R&M - Painting Supplies                           173.53                 0.04                173.53                           0.04
  6349-00-000            TOTAL REP. & MAINTENANCE                       24,578.72                 5.20             24,578.72                           5.20

  6350-00-000           CONTRACT MAINTENANCE
  6362-00-000            Contract R&M                                    1,928.34                0.41               1,928.34                          0.41
  6364-00-000            Contract - Janitorial Serv.                     1,254.00                0.27               1,254.00                          0.27
  6367-00-000            Contract - Pest Control                           620.00                0.13                 620.00                          0.13
  6370-00-000            Contract - Landscaping                         25,446.00                5.38              25,446.00                          5.38
  6399-00-000            TOTAL CONTRACT MAINT.                          29,248.34                6.19              29,248.34                          6.19

  6400-00-000           TAXES
  6410-00-000            Real Estate Taxes                              76,679.82               16.22              76,679.82                         16.22
  6449-00-000            TOTAL TAX EXPENSE                              76,679.82               16.22              76,679.82                         16.22

  6450-00-000           INSURANCE EXPENSE
  6460-00-000            Package Insurance                               7,844.69                1.66               7,844.69                          1.66

                                  Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1228        Saturday, September 05, 2020
                                                                             of 2121                                                               01:14 PM
Village Green Apartments I (36)                                                                                                                      Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                    Period to Date                 %             Year to Date                           %
  6465-00-000             Earthquake Insurance                           6,023.50                1.27               6,023.50                          1.27
  6467-00-000             Umbrella Insurance                             1,419.25                0.30               1,419.25                          0.30
  6498-00-000             TOTAL INSURANCE EXPENSE                       15,287.44                3.23              15,287.44                          3.23

  6499-00-000          TOTAL OPERATING EXPENSES                        266,513.65               56.37             266,513.65                         56.37

  6500-00-000           OTHER INCOME
  6540-00-000            NSF Check Fees                                   -100.00                -0.02               -100.00                          -0.02
  6545-00-000            Late Charges                                     -150.00                -0.03               -150.00                          -0.03
  6575-00-000            T/O - S/D Charges to Tenant                    -1,232.25                -0.26             -1,232.25                          -0.26
  6595-00-000            TOTAL OTHER INCOME                             -1,482.25                -0.31             -1,482.25                          -0.31

  6599-00-000          NET OPERATING INCOME                            207,765.35               43.94             207,765.35                         43.94

  6605-00-000           DEBT SERVICE EXPENSE
  6610-00-000            Mortgage Interest                             129,996.87               27.50             129,996.87                         27.50
  6660-00-000            TOTAL DEBT SERVICE EXP.                       129,996.87               27.50             129,996.87                         27.50

  6670-00-000           NET INC.BEFORE DEP.& TAX                        77,768.48               16.45              77,768.48                         16.45

  6700-00-000           DEPREC. & AMORT. EXPENSES
  6710-00-000            Building Depreciation                         149,855.86               31.70             149,855.86                         31.70
  6720-00-000            Personal Prop. Deprec.                         23,916.69                5.06              23,916.69                          5.06
  6730-00-000            Cap. Improvement Deprec.                       21,933.45                4.64              21,933.45                          4.64
  6750-00-000            Loan Fee Amortization                           3,827.67                0.81               3,827.67                          0.81
  6770-00-000            TOTAL DEPREC. & AMORT.                        199,533.67               42.20             199,533.67                         42.20

  6799-00-000          NET INC.(LOSS) BEF.TAXES                       -121,765.19               -25.75           -121,765.19                        -25.75

  6805-00-000           INCOME TAX EXPENSE
  6820-00-000            FTB Tax Expense                                 1,700.00                0.36               1,700.00                          0.36

  6850-00-000             TOTAL INCOME TAX EXPENSE                       1,700.00                0.36               1,700.00                          0.36


                                  Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1229        Saturday, September 05, 2020
                                                                             of 2121                                                               01:14 PM
Village Green Apartments I (36)                                                                                                                  Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                                Period to Date                  %            Year to Date                           %
  6900-00-000          NET INCOME (LOSS)BK                        -123,465.19               -26.11           -123,465.19                        -26.11




                                  Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1230        Saturday, September 05, 2020
                                                                         of 2121                                                               01:14 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Financial Investors, Inc. 36, LLC for period ending 9/5/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1231
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Village Green Apartments I (36)                                                                                                                   Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                 Period to Date                  %            Year to Date                            %
  4000-00-000          INCOME
  4005-00-000            Rent Income                                763,225.00               99.16             763,225.00                         99.16
  4014-00-000            Laundry income                               6,400.25                0.83               6,400.25                          0.83
  4017-00-000            Utility Income                                  29.77                0.00                  29.77                          0.00
  4099-00-000          TOTAL INCOME                                 769,655.02              100.00             769,655.02                        100.00

  6000-00-000          EXPENSES
  6001-00-000          OPERATING EXPENSE

  6002-00-000           RENTING EXPENSES
  6005-00-000            Vacancy Loss                                25,383.51                 3.30             25,383.51                           3.30
  6011-00-000            Promo/Move-In Incentives                     1,950.00                 0.25              1,950.00                           0.25
  6020-00-000            Advertising                                     24.41                 0.00                 24.41                           0.00
  6025-00-000            Signs                                          756.20                 0.10                756.20                           0.10
  6031-00-000            Other Renting Expenses                       1,450.00                 0.19              1,450.00                           0.19
  6040-00-000            Credit Check Fees Rcvd                        -150.00                -0.02               -150.00                          -0.02
  6041-00-000            Credit Check Fees Paid                         115.60                 0.02                115.60                           0.02
  6049-00-000            TOTAL RENTING EXPENSE                       29,529.72                 3.84             29,529.72                           3.84

  6050-00-000           ADMINISTRATIVE EXPENSES
  6067-00-000            Outside Services                               431.00                0.06                 431.00                          0.06
  6070-00-000            Office Expense                               2,035.13                0.26               2,035.13                          0.26
  6077-00-000            Auto Expense                                    30.00                0.00                  30.00                          0.00
  6099-00-000            TOTAL ADMINISTRATIVE EXP                     2,496.13                0.32               2,496.13                          0.32

  6100-00-000           MANAGEMENT EXPENSES
  6110-00-000            Manager - Apartment Unit                    23,675.00                3.08              23,675.00                          3.08
  6113-00-000            Manager Salary                              50,168.04                6.52              50,168.04                          6.52
  6114-00-000            Manager Utility Expense                        600.00                0.08                 600.00                          0.08
  6120-00-000            Offsite Mgt Fee PFI                         45,924.00                5.97              45,924.00                          5.97
  6134-00-000            Postage                                         41.00                0.01                  41.00                          0.01
  6199-00-000            TOTAL MANAGEMENT EXPENSE                   120,408.04               15.64             120,408.04                         15.64

  6200-00-000           UTILITIES EXPENSE

                                  Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1232        Saturday, September 05, 2020
                                                                          of 2121                                                               01:17 PM
Village Green Apartments I (36)                                                                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                         Period to Date                  %            Year to Date                            %
  6205-00-000             Gas & Electricity                                   2,920.61                 0.38              2,920.61                           0.38
  6205-00-100             Utilities Credits or rebates                         -336.25                -0.04               -336.25                          -0.04
  6215-00-000             Water                                              16,054.68                 2.09             16,054.68                           2.09
  6220-00-000             Garbage & Trash Removal                             8,237.00                 1.07              8,237.00                           1.07
  6230-00-000             Telephone/Internet/Fax                              2,519.57                 0.33              2,519.57                           0.33
  6249-00-000             TOTAL UTILITIES EXPENSE                            29,395.61                 3.82             29,395.61                           3.82

  6275-00-000           REPAIRS & MAINTENANCE
  6275-00-010            R&M Unit                                            10,726.06                1.39              10,726.06                          1.39
  6275-00-145            R&M - Miscellaneous                                  1,000.20                0.13               1,000.20                          0.13
  6305-00-000            R&M - Misc. Cleaning                                10,084.68                1.31              10,084.68                          1.31
  6310-00-000            R&M - Pest Control                                   3,085.00                0.40               3,085.00                          0.40
  6316-00-000            Maint. Salaries                                      3,895.60                0.51               3,895.60                          0.51
  6320-00-000            Maintenance Supplies                                 6,386.53                0.83               6,386.53                          0.83
  6320-00-100            R&M - Electrical Supplies                            4,217.60                0.55               4,217.60                          0.55
  6321-00-000            R&M - Landscaping Supplies                           1,683.24                0.22               1,683.24                          0.22
  6322-00-150            R&M - Cleaning Supplies                                320.88                0.04                 320.88                          0.04
  6325-00-000            Small Tools & Equipment                              1,097.56                0.14               1,097.56                          0.14
  6331-00-000            Locks & Keys                                         1,313.05                0.17               1,313.05                          0.17
  6333-00-000            R&M - Painting Supplies                                683.39                0.09                 683.39                          0.09
  6349-00-000            TOTAL REP. & MAINTENANCE                            44,493.79                5.78              44,493.79                          5.78

  6350-00-000           CONTRACT MAINTENANCE
  6351-00-170            Contract - fire master                                 712.36                0.09                 712.36                          0.09
  6355-00-000            Contract - Plumbing/Sewer                            1,446.00                0.19               1,446.00                          0.19
  6360-00-000            Contract - Electrical & Lighting                       348.00                0.05                 348.00                          0.05
  6361-00-000            Contract - HVAC Maint.                               2,303.57                0.30               2,303.57                          0.30
  6362-00-000            Contract R&M                                        36,044.50                4.68              36,044.50                          4.68
  6370-00-000            Contract - Landscaping                              52,547.00                6.83              52,547.00                          6.83
  6399-00-000            TOTAL CONTRACT MAINT.                               93,401.43               12.14              93,401.43                         12.14

  6400-00-000           TAXES
  6410-00-000            Real Estate Taxes                                  131,098.44               17.03             131,098.44                         17.03
  6449-00-000            TOTAL TAX EXPENSE                                  131,098.44               17.03             131,098.44                         17.03

                                  Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1233        Saturday, September 05, 2020
                                                                                  of 2121                                                               01:17 PM
Village Green Apartments I (36)                                                                                                                      Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                    Period to Date                  %            Year to Date                            %

  6450-00-000           INSURANCE EXPENSE
  6460-00-000            Package Insurance                              12,899.10                1.68              12,899.10                          1.68
  6465-00-000            Earthquake Insurance                            9,585.68                1.25               9,585.68                          1.25
  6467-00-000            Umbrella Insurance                              2,418.44                0.31               2,418.44                          0.31
  6498-00-000            TOTAL INSURANCE EXPENSE                        24,903.22                3.24              24,903.22                          3.24

  6499-00-000          TOTAL OPERATING EXPENSES                        475,726.38               61.81             475,726.38                         61.81

  6500-00-000           OTHER INCOME
  6540-00-000            NSF Check Fees                                    -75.00                -0.01                -75.00                          -0.01
  6545-00-000            Late Charges                                     -450.00                -0.06               -450.00                          -0.06
  6575-00-000            T/O - S/D Charges to Tenant                    -3,090.00                -0.40             -3,090.00                          -0.40
  6580-00-000            Miscellaneous Income                           -1,800.00                -0.23             -1,800.00                          -0.23
  6595-00-000            TOTAL OTHER INCOME                             -5,415.00                -0.70             -5,415.00                          -0.70

  6599-00-000          NET OPERATING INCOME                            299,343.64               38.89             299,343.64                         38.89

  6605-00-000           DEBT SERVICE EXPENSE
  6610-00-000            Mortgage Interest                             206,833.33               26.87             206,833.33                         26.87
  6660-00-000            TOTAL DEBT SERVICE EXP.                       206,833.33               26.87             206,833.33                         26.87

  6670-00-000           NET INC.BEFORE DEP.& TAX                        92,510.31               12.02              92,510.31                         12.02

  6700-00-000           DEPREC. & AMORT. EXPENSES
  6710-00-000            Building Depreciation                         256,895.76               33.38             256,895.76                         33.38
  6720-00-000            Personal Prop. Deprec.                         21,136.04                2.75              21,136.04                          2.75
  6730-00-000            Cap. Improvement Deprec.                       37,600.20                4.89              37,600.20                          4.89
  6750-00-000            Loan Fee Amortization                           6,561.72                0.85               6,561.72                          0.85
  6770-00-000            TOTAL DEPREC. & AMORT.                        322,193.72               41.86             322,193.72                         41.86

  6799-00-000          NET INC.(LOSS) BEF.TAXES                       -229,683.41               -29.84           -229,683.41                        -29.84

  6805-00-000           INCOME TAX EXPENSE

                                  Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1234        Saturday, September 05, 2020
                                                                             of 2121                                                               01:17 PM
Village Green Apartments I (36)                                                                                                                   Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                                 Period to Date                  %            Year to Date                           %
  6820-00-000             FTB Tax Expense                             3,600.43                 0.47              3,600.43                          0.47

  6850-00-000             TOTAL INCOME TAX EXPENSE                     3,600.43                0.47              3,600.43                          0.47

  6900-00-000          NET INCOME (LOSS)BK                          -233,283.84              -30.31           -233,283.84                        -30.31

                      Adjustments
  6099-00-000         TOTAL ADMINISTRATIVE EXP                             0.00                0.00                  0.00                          0.00

                      Period to Date                          Beginning Balance      Ending Balance             Difference
  1010-00-000         1010 - Checking                                  2,264.59            8,522.73              6,258.14
  1015-00-000         1015 -Reserve Account                            5,188.96              188.96             -5,000.00
  1055-00-000         Escrow Account                                       0.00          450,000.00            450,000.00
                      Total Cash                                       7,453.55          458,711.69            451,258.14

                      Year to Date                            Beginning Balance      Ending Balance             Difference
  1010-00-000         1010 - Checking                                  2,264.59            8,522.73              6,258.14
  1015-00-000         1015 -Reserve Account                            5,188.96              188.96             -5,000.00
  1055-00-000         Escrow Account                                       0.00          450,000.00            450,000.00
                      Total Cash                                       7,453.55          458,711.69            451,258.14




                                  Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06   Page 1235        Saturday, September 05, 2020
                                                                          of 2121                                                               01:17 PM
Village Green Apartments I (36)


Cash Flow                                                                                                                           Page 1

For The Period Ending July 2020
Books = Cash, Accrual

                                                         Quarter to Date     %           Year-to-Date         %
INCOME
                                                                                                                                     934859
                                                                                                                        1/1/1901 12:00:00AM




   Rent Income
                                                                                                                                     934860
                                                                                                                        1/1/1901 12:00:00AM


                                                               404,940     100                 935,806       100

   Laundry income
                                                                                                                                     934864
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,941     0                    3,884         0

TOTAL INCOME
                                                                                                                                     934882
                                                                                                                        1/1/1901 12:00:00AM


                                                               406,881     100                 939,689       100

OPERATING EXPENSE
                                                                                                                                     934886
                                                                                                                        1/1/1901 12:00:00AM




  RENTING EXPENSES
                                                                                                                                     934887
                                                                                                                        1/1/1901 12:00:00AM




   Vacancy Loss
                                                                                                                                     934888
                                                                                                                        1/1/1901 12:00:00AM


                                                                26,920      7                   54,915         6

   Promo/Move-In Incentives
                                                                                                                                     934889
                                                                                                                        1/1/1901 12:00:00AM


                                                                  3,590     1                    7,240         1

   Signs
                                                                                                                                     934898
                                                                                                                        1/1/1901 12:00:00AM


                                                                    385     0                     385          0

   Other Renting Expenses
                                                                                                                                     934900
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,250     0                   -1,450         0

   Credit Check Fees Rcvd
                                                                                                                                     934902
                                                                                                                        1/1/1901 12:00:00AM


                                                                   -150     0                     -300         0

   Credit Check Fees Paid
                                                                                                                                     934903
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                      87          0

   TOTAL RENTING EXPENSE
                                                                                                                                     934904
                                                                                                                        1/1/1901 12:00:00AM


                                                                31,996      8                   60,877         6

  ADMINISTRATIVE EXPENSES
                                                                                                                                     934905
                                                                                                                        1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                     934913
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                     431          0

   Office Expense
                                                                                                                                     934916
                                                                                                                        1/1/1901 12:00:00AM


                                                                     24     0                    1,423         0

   Licenses, Fees & Permits
                                                                                                                                     934920
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                     336          0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                     934932
                                                                                                                        1/1/1901 12:00:00AM


                                                                     24     0                    2,190         0

  MANAGEMENT EXPENSES
                                                                                                                                     934933
                                                                                                                        1/1/1901 12:00:00AM




   Manager - Apartment Unit
                                                                                                                                     934934
                                                                                                                        1/1/1901 12:00:00AM


                                                                12,450      3                   26,975         3

   Manager Salary
                                                                                                                                     934938
                                                                                                                        1/1/1901 12:00:00AM


                                                                15,850      4                   48,098         5

   Manager Utility Expense
                                                                                                                                     934939
                                                                                                                        1/1/1901 12:00:00AM


                                                                    300     0                     700          0

   Offsite Mgt Fee PFI
                                                                                                                                     934941
                                                                                                                        1/1/1901 12:00:00AM


                                                                24,329      6                   56,473         6

   Postage
                                                                                                                                     934951
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                      30          0

   TOTAL MANAGEMENT EXPENSE
                                                                                                                                     934957
                                                                                                                        1/1/1901 12:00:00AM


                                                                52,929     13                  132,277        14

  UTILITIES EXPENSE
                                                                                                                                     934958
                                                                                                                        1/1/1901 12:00:00AM




   Gas & Electricity
                                                                                                                                     934959
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,308     0                    3,666         0

   Utilities Credits or rebates
                                                                                                                                     934960
                                                                                                                        1/1/1901 12:00:00AM


                                                                   -143     0                     -340         0

   Water
                                                                                                                                     934962
                                                                                                                        1/1/1901 12:00:00AM


                                                                14,329      4                   29,126         3

   Garbage & Trash Removal
                                                                                                                                     934963
                                                                                                                        1/1/1901 12:00:00AM


                                                                  5,277     1                   10,554         1

   Telephone/Internet/Fax
                                                                                                                                     934966
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,297     0                    3,012         0

   TOTAL UTILITIES EXPENSE
                                                                                                                                     934968
                                                                                                                        1/1/1901 12:00:00AM


                                                                22,068      5                   46,017         5

  REPAIRS & MAINTENANCE
                                                                                                                                     934969
                                                                                                                        1/1/1901 12:00:00AM




   R&M Unit
                                                                                                                                     934970
                                                                                                                        1/1/1901 12:00:00AM


                                                                  2,320     1                   15,912         2

   R&M - Plumbing
                                                                                                                                     934972
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                     145          0

   R&M - Electrical
                                                                                                                                     934980
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                    1,508         0

   R&M - Miscellaneous
                                                                                                                                     934984
                                                                                                                        1/1/1901 12:00:00AM


                                                                  1,104     0                    8,792         1

   R&M - Misc. Cleaning
                                                                                                                                     935003
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                     522          0

   R&M - Pest Control
                                                                                                                                     935006
                                                                                                                        1/1/1901 12:00:00AM


                                                                      0     0                    2,105         0

   Maint. Salaries
                                                                                                                                     935009
                                                                                                                        1/1/1901 12:00:00AM


                                                                  9,116     2                   13,605         1

                      Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 1236
                                                                                                         Tuesday, August 25, 2020
                                                             of 2121
Village Green Apartments I (36)


Cash Flow                                                                                                                         Page 2

For The Period Ending July 2020
Books = Cash, Accrual

                                                       Quarter to Date     %           Year-to-Date         %
   Maintenance Supplies
                                                                                                                                   935013
                                                                                                                      1/1/1901 12:00:00AM


                                                                   90     0                    4,792         1

   R&M - Electrical Supplies
                                                                                                                                   935014
                                                                                                                      1/1/1901 12:00:00AM


                                                                  215     0                     -670         0

   R&M - Landscape
                                                                                                                                   935023
                                                                                                                      1/1/1901 12:00:00AM


                                                                    0     0                     928          0

   R&M - Cleaning Supplies
                                                                                                                                   935031
                                                                                                                      1/1/1901 12:00:00AM


                                                                  167     0                     509          0

   Small Tools & Equipment
                                                                                                                                   935047
                                                                                                                      1/1/1901 12:00:00AM


                                                                   12     0                     344          0

   Locks & Keys
                                                                                                                                   935049
                                                                                                                      1/1/1901 12:00:00AM


                                                                  323     0                     715          0

   R&M - Painting Supplies
                                                                                                                                   935050
                                                                                                                      1/1/1901 12:00:00AM


                                                                    0     0                     347          0

   TOTAL REP. & MAINTENANCE
                                                                                                                                   935055
                                                                                                                      1/1/1901 12:00:00AM


                                                              13,346      3                   49,555         5

  CONTRACT MAINTENANCE
                                                                                                                                   935056
                                                                                                                      1/1/1901 12:00:00AM




   Contract R&M
                                                                                                                                   935097
                                                                                                                      1/1/1901 12:00:00AM


                                                                    0     0                    3,857         0

   Contract - Janitorial Serv.
                                                                                                                                   935099
                                                                                                                      1/1/1901 12:00:00AM


                                                                    0     0                    2,508         0

   Contract - Pest Control
                                                                                                                                   935101
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,240     0                    1,240         0

   Contract - Landscaping
                                                                                                                                   935102
                                                                                                                      1/1/1901 12:00:00AM


                                                              14,300      4                   52,888         6

   TOTAL CONTRACT MAINT.
                                                                                                                                   935113
                                                                                                                      1/1/1901 12:00:00AM


                                                              15,540      4                   60,493         6

  TAXES
                                                                                                                                   935114
                                                                                                                      1/1/1901 12:00:00AM




   Real Estate Taxes
                                                                                                                                   935115
                                                                                                                      1/1/1901 12:00:00AM


                                                              65,632     16                  153,360        16

   TOTAL TAX EXPENSE
                                                                                                                                   935119
                                                                                                                      1/1/1901 12:00:00AM


                                                              65,632     16                  153,360        16

  INSURANCE EXPENSE
                                                                                                                                   935120
                                                                                                                      1/1/1901 12:00:00AM




   Package Insurance
                                                                                                                                   935121
                                                                                                                      1/1/1901 12:00:00AM


                                                                6,724     2                   15,689         2

   Earthquake Insurance
                                                                                                                                   935122
                                                                                                                      1/1/1901 12:00:00AM


                                                                5,163     1                   12,047         1

   Umbrella Insurance
                                                                                                                                   935123
                                                                                                                      1/1/1901 12:00:00AM


                                                                1,217     0                    2,839         0

   TOTAL INSURANCE EXPENSE
                                                                                                                                   935132
                                                                                                                      1/1/1901 12:00:00AM


                                                              13,104      3                   30,575         3

TOTAL OPERATING EXPENSES
                                                                                                                                   935133
                                                                                                                      1/1/1901 12:00:00AM


                                                             214,638     53                  535,342        57

  OTHER INCOME
                                                                                                                                   935134
                                                                                                                      1/1/1901 12:00:00AM




   NSF Check Fees
                                                                                                                                   935141
                                                                                                                      1/1/1901 12:00:00AM


                                                                  -50     0                     -150         0

   Late Charges
                                                                                                                                   935142
                                                                                                                      1/1/1901 12:00:00AM


                                                                   75     0                     -202         0

   T/O - S/D Charges to Tenant
                                                                                                                                   935145
                                                                                                                      1/1/1901 12:00:00AM


                                                               -1,912     0                   -1,912         0

   TOTAL OTHER INCOME
                                                                                                                                   935149
                                                                                                                      1/1/1901 12:00:00AM


                                                               -1,887     0                   -2,264         0

NET OPERATING INCOME
                                                                                                                                   935150
                                                                                                                      1/1/1901 12:00:00AM


                                                             194,130     48                  406,611        43

  DEBT SERVICE EXPENSE
                                                                                                                                   935151
                                                                                                                      1/1/1901 12:00:00AM




   Mortgage Interest
                                                                                                                                   935152
                                                                                                                      1/1/1901 12:00:00AM


                                                             112,802     28                  259,994        28

   TOTAL DEBT SERVICE EXP.
                                                                                                                                   935160
                                                                                                                      1/1/1901 12:00:00AM


                                                             112,802     28                  259,994        28

  NET INC.BEFORE DEP.& TAX
                                                                                                                                   935161
                                                                                                                      1/1/1901 12:00:00AM


                                                              81,328     20                  146,617        16

  DEPREC. & AMORT. EXPENSES
                                                                                                                                   935162
                                                                                                                      1/1/1901 12:00:00AM




   Building Depreciation
                                                                                                                                   935163
                                                                                                                      1/1/1901 12:00:00AM


                                                             128,448     32                  299,712        32

   Personal Prop. Deprec.
                                                                                                                                   935165
                                                                                                                      1/1/1901 12:00:00AM


                                                              20,500      5                   47,833         5

   Cap. Improvement Deprec.
                                                                                                                                   935167
                                                                                                                      1/1/1901 12:00:00AM


                                                              18,800      5                   43,867         5

   Loan Fee Amortization
                                                                                                                                   935169
                                                                                                                      1/1/1901 12:00:00AM


                                                                3,281     1                    7,655         1

   TOTAL DEPREC. & AMORT.
                                                                                                                                   935173
                                                                                                                      1/1/1901 12:00:00AM


                                                             171,029     42                  399,067        42

NET INC.(LOSS) BEF.TAXES
                                                                                                                                   935174
                                                                                                                      1/1/1901 12:00:00AM


                                                              -89,701    -22               -252,450        -27

                    Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06      Page 1237
                                                                                                       Tuesday, August 25, 2020
                                                           of 2121
Village Green Apartments I (36)


Cash Flow                                                                                                                                                         Page 3

For The Period Ending July 2020
Books = Cash, Accrual

                                                                Quarter to Date         %                        Year-to-Date               %
  INCOME TAX EXPENSE
                                                                                                                                                                   935175
                                                                                                                                                      1/1/1901 12:00:00AM




   FTB Tax Expense
                                                                                                                                                                   935177
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                             0          0                               3,400                0

   TOTAL INCOME TAX EXPENSE
                                                                                                                                                                   935179
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                             0          0                               3,400                0

NET INCOME (LOSS)BK
                                                                                                                                                                   935180
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       -89,701        -22                            -255,850              -27

NET INCOME (LOSS)
                                                                                                                                                                   935185
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       -89,701        -22                            -255,850              -27

  ADJUSTMENTS
                                                                                                                                                                   935187
                                                                                                                                                      1/1/1901 12:00:00AM




   Outside Services
                                                                                                                                                                   935190
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                             0          0                                -431                0

   TOTAL ADMINISTRATIVE EXP
                                                                                                                                                                   935193
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                             0          0                                -431                0

  TOTAL ADJUSTMENTS
                                                                                                                                                                   935194
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                             0          0                                -431                0

  CASH FLOW
                                                                                                                                                                   935195
                                                                                                                                                      1/1/1901 12:00:00AM


                                                                       -89,701        -22                            -256,281              -27




                                       Quarter to Date                                                               Year to Date
                                            Beg Cash           End Cash           Difference          Beg Cash                  End Cash             Difference
 1010-00-000 1010 - Checking                   1,176             32,205               31,030    10      17,045                    32,205                 15,160

 1015-00-000 1015 -Reserve Account             40,378            30,378             -10,000     10        378                     30,378                        30,000

 1055-00-000 Escrow Account                         0                  0                    0   10     900,000                        0                  -900,000

 Total Cash                                    41,554            62,583              21,030     Tot    917,423                    62,583                 -854,840

                                                                                                al




                  Case: 20-30604     Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06                       Page 1238
                                                                                                                                       Tuesday, August 25, 2020
                                                                    of 2121
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Financial Investors,
           Inc. 36,LLC for period ending 9/5/2020

              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability          page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1239
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Financial Investors, Inc. 36,LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
apartment residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1240
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1241
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1242
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1243
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 37, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1244
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 37, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1245
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
037-Broadway Square (37)                                                                             Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 8,107.40
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                         405,823.55
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    413,930.95

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      2.72
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        2.72

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            1,012.42
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                        4,393.50
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      5,405.92
  TOTAL CURRENT ASSETS                                                                          419,339.59


          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1246 02, 2020
                                                   of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,335,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,340,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -310,792.58
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1247 02, 2020
                                                    of 2121                                        11:14 AM
037-Broadway Square (37)                                                                               Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                               298.63
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,364,506.05

  ACQUISITION ASSETS
   Closing Costs                                                                                   17,805.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       57,960.50
   Accum Amort Loan Fees                                                                           -6,642.93
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -35,000.07
   Organization Costs                                                                             108,287.18
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          242,409.68

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1248 02, 2020
                                                     of 2121                                        11:14 AM
037-Broadway Square (37)                                                                            Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
          Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1249 02, 2020
                                                  of 2121                                        11:14 AM
037-Broadway Square (37)                                                                            Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
          Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1250 02, 2020
                                                  of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                        63,478.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                 319.87
   2018 T/O Outside Vendor                                                                          4,600.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        58,662.44
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 175.28
   2019 T/O Outside Vendor                                                                          8,205.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     135,440.59
   Accum Deprec - Capital Improvements                                                              3,615.93
  NET CAPITALIZED IMPROVEMENTS                                                                   131,824.66

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
          Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1251 02, 2020
                                                    of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1252 02, 2020
                                                    of 2121                                        11:14 AM
037-Broadway Square (37)                                                                                  Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                             -3,787.40
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -265,843.00
    Due To/From 16914                                                                                       0.00
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1253 02, 2020
                                                        of 2121                                        11:14 AM
037-Broadway Square (37)                                                                             Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    -269,630.40
TOTAL ASSETS                                                                                  6,888,449.58
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                              15,858.62
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                  7,239.81
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                               0.00
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00
  TOTAL CURRENT LIABILITIES                                                                      23,098.43

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    29,327.80
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,065,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1254 02, 2020
                                                   of 2121                                        11:14 AM
037-Broadway Square (37)                                                                                 Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,094,327.80
 TOTAL LIABILITIES                                                                                 4,117,426.23

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,400,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -390,714.42
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -95,564.38
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1255 02, 2020
                                                        of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -142,697.85
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  2,771,023.35
TOTAL LIABILITIES & EQUITY                                                                      6,888,449.58

  Total of All                                                                                          0.00




          Case: 20-30604    Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1256 02, 2020
                                                     of 2121                                        11:14 AM
037-Broadway Square (37)                                                                             Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                20,199.67
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                         407,534.80
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    427,734.47

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  6,824.62
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    6,824.62

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            1,458.78
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                        8,748.80
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     10,207.58
  TOTAL CURRENT ASSETS                                                                          444,766.67


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1257 02, 2020
                                                   of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,335,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,340,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -406,979.58
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1258 02, 2020
                                                    of 2121                                        11:14 AM
037-Broadway Square (37)                                                                               Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                               298.63
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,268,319.05

  ACQUISITION ASSETS
   Closing Costs                                                                                   17,805.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       57,960.50
   Accum Amort Loan Fees                                                                          -10,384.85
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -47,638.92
   Organization Costs                                                                             108,287.18
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          226,028.91

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1259 02, 2020
                                                     of 2121                                        11:14 AM
037-Broadway Square (37)                                                                            Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1260 02, 2020
                                                  of 2121                                        11:14 AM
037-Broadway Square (37)                                                                            Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1261 02, 2020
                                                  of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                        63,478.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                 319.87
   2018 T/O Outside Vendor                                                                          4,600.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        58,662.44
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                 175.28
   2019 T/O Outside Vendor                                                                          8,205.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                        20,148.78
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                 342.46
   2020 T/O Outside Vendor                                                                            720.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     156,651.83
   Accum Deprec - Capital Improvements                                                              9,917.54
  NET CAPITALIZED IMPROVEMENTS                                                                   146,734.29

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1262 02, 2020
                                                    of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1263 02, 2020
                                                    of 2121                                        11:14 AM
037-Broadway Square (37)                                                                                  Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -353,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1264 02, 2020
                                                        of 2121                                        11:14 AM
037-Broadway Square (37)                                                                             Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    -353,000.00
TOTAL ASSETS                                                                                  6,732,848.92
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                              10,857.14
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                 17,755.39
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                           7,222.81
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00
  TOTAL CURRENT LIABILITIES                                                                      35,835.34

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    34,677.80
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,065,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1265 02, 2020
                                                   of 2121                                        11:14 AM
037-Broadway Square (37)                                                                                 Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,099,677.80
 TOTAL LIABILITIES                                                                                 4,135,513.14

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,400,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                            -22,157.00
    Member Distribution                                                                              -492,714.42
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -238,262.23
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1266 02, 2020
                                                        of 2121                                        11:14 AM
037-Broadway Square (37)                                                                              Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -49,530.57
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  2,597,335.78
TOTAL LIABILITIES & EQUITY                                                                      6,732,848.92

  Total of All                                                                                          0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1267 02, 2020
                                                     of 2121                                        11:14 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 37, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1268
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
037-Broadway Square (37)                                                                               Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            528,240.66             86.49          528,240.66              86.49
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income              45,601.78              7.47           45,601.78               7.47
  Prior Year Recovery Income              11,008.77              1.80           11,008.77               1.80
  Utility Income                           3,731.45              0.61            3,731.45               0.61
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                 22,157.00              3.63           22,157.00               3.63
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             610,739.66            100.00          610,739.66             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           66,725.20             10.93           66,725.20              10.93
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                   5,438.97              0.89            5,438.97               0.89
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                 21,062.21              3.45           21,062.21               3.45
          Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1269 02, 2020
                                                     of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                93,226.38              15.26           93,226.38              15.26

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                  5,215.21              0.85            5,215.21               0.85
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                       4,748.50              0.78            4,748.50               0.78
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 280.00              0.05              280.00               0.05
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              10,243.71              1.68           10,243.71               1.68

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                             0.00              0.00                0.00               0.00
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   31,667.69              5.19           31,667.69               5.19
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1270 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                           480.00              0.08               480.00              0.08
   TOTAL MANAGEMENT E...                32,147.69               5.26           32,147.69               5.26

  UTILITIES EXPENSE
   Gas & Electricity                      9,262.24               1.52           9,262.24               1.52
   Utilities Credits or rebates          -1,750.00              -0.29          -1,750.00              -0.29
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                  5,194.41               0.85           5,194.41               0.85
   Garbage & Trash Removal                2,193.06               0.36           2,193.06               0.36
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                 3,296.91               0.54           3,296.91               0.54
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               18,196.62               2.98          18,196.62               2.98

  REPAIRS & MAINTENANCE
   R&M Unit                                   0.00              0.00                0.00               0.00
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                        0.00              0.00                0.00               0.00
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1271 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   3,268.50              0.54            3,268.50               0.54
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        900.00             0.15               900.00              0.15
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      756.59             0.12               756.59              0.12
   R&M - Electrical Supplies                 476.51             0.08               476.51              0.08
   R&M - Landscaping Supplies             1,329.39              0.22            1,329.39               0.22
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                1,036.03              0.17            1,036.03               0.17
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1272 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                                Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                         0.00               0.00                0.00              0.00
   Supply - Grainger                            0.00               0.00                0.00              0.00
   Welcome office supp. & signs                 0.00               0.00                0.00              0.00
   Maint - Supplies fans                        0.00               0.00                0.00              0.00
   Dept. Supplies - CP                          0.00               0.00                0.00              0.00
   R&M - Dabrans                                0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                    0.00               0.00                0.00              0.00
   Supp-Whiteside                               0.00               0.00                0.00              0.00
   Misc. Small Purchases                        0.00               0.00                0.00              0.00
   Small Tools & Equipment                      0.00               0.00                0.00              0.00
   Miscellaneous Expense                    -626.55               -0.10            -626.55              -0.10
   Locks & Keys                            1,107.55                0.18           1,107.55               0.18
   R&M - Painting Supplies                      0.00               0.00                0.00              0.00
   R&M - Roofing Supplies                       0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                   0.00               0.00                0.00              0.00
   R&M - HVAC Supplies                          0.00               0.00                0.00              0.00
   Service, Late, Finance Charges               0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE                8,248.02                1.35           8,248.02               1.35

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                    383.79               0.06              383.79               0.06
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1273 02, 2020
                                                      of 2121                                        11:13 AM
037-Broadway Square (37)                                                                                 Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                1,646.16               0.27            1,646.16               0.27
   Contract - Electrical & Lighting         2,500.00               0.41            2,500.00               0.41
   Contract - HVAC Maint.                  27,929.00               4.57           27,929.00               4.57
   Contract R&M                            10,762.06               1.76           10,762.06               1.76
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             10,928.00               1.79           10,928.00               1.79
   Contract - Painting                      4,230.00               0.69            4,230.00               0.69
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                  18,948.39               3.10           18,948.39               3.10
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.              12,087.13               1.98           12,087.13               1.98
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   89,414.53              14.64           89,414.53              14.64

  TAXES
   Real Estate Taxes                        89,621.80             14.67           89,621.80              14.67
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        89,621.80             14.67           89,621.80              14.67

  INSURANCE EXPENSE
   Package Insurance                         9,738.12              1.59            9,738.12               1.59
   Earthquake Insurance                      5,149.18              0.84            5,149.18               0.84
   Umbrella Insurance                          681.00              0.11              681.00               0.11
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1274 02, 2020
                                                       of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             15,568.30                2.55           15,568.30               2.55

TOTAL OPERATING EXPENSES                356,667.05             58.40          356,667.05              58.40

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                 -19.50               0.00             -19.50               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                             0.00               0.00               0.00               0.00
   Late Charges                            -231.50              -0.04            -231.50              -0.04
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant             -607.85              -0.10            -607.85              -0.10
   Miscellaneous Income                  -1,251.21              -0.20          -1,251.21              -0.20
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                       -3,413.04              -0.56          -3,413.04              -0.56
   TOTAL OTHER INCOME                    -5,523.10              -0.90          -5,523.10              -0.90

NET OPERATING INCOME                    259,595.71             42.51          259,595.71              42.51

  DEBT SERVICE EXPENSE
   Mortgage Interest                    203,250.00             33.28          203,250.00              33.28
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              203,250.00             33.28          203,250.00              33.28

  NET INC.BEFORE DEP.& TAX               56,345.71              9.23           56,345.71               9.23

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                169,523.76             27.76          169,523.76              27.76
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                20,000.04              3.27           20,000.04               3.27
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               2,928.96              0.48            2,928.96               0.48
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  3,795.96              0.62            3,795.96               0.62
          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1275 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                               Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            196,248.72                 32.13          196,248.72              32.13

NET INC.(LOSS) BEF.TAXES                -139,903.01             -22.91        -139,903.01             -22.91

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00                0.00               0.00
   FTB Tax Expense                        2,794.84               0.46            2,794.84               0.46
   Taxes - Other                              0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE               2,794.84               0.46            2,794.84               0.46

NET INCOME (LOSS)BK                     -142,697.85             -23.36        -142,697.85             -23.36

K-1 and Other Items
  K-1 Losses                                  0.00               0.00                0.00               0.00
  K-1 Income Items                            0.00               0.00                0.00               0.00

  Extraordinary Items                         0.00               0.00                0.00               0.00

  Temporary Distribution                      0.00               0.00                0.00               0.00




          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1276 02, 2020
                                                     of 2121                                        11:13 AM
037-Broadway Square (37)                                                                               Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            317,264.30             90.21          317,264.30              90.21
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income              30,045.52              8.54           30,045.52               8.54
  Prior Year Recovery Income                 271.79              0.08              271.79               0.08
  Utility Income                           4,117.64              1.17            4,117.64               1.17
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             351,699.25            100.00          351,699.25             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           11,213.76              3.19           11,213.76               3.19
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     930.34              0.26              930.34               0.26
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  9,881.34              2.81            9,881.34               2.81
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1277 02, 2020
                                                     of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                22,025.44               6.26           22,025.44               6.26

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                  3,291.75              0.94            3,291.75               0.94
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         418.00              0.12              418.00               0.12
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 600.00              0.17              600.00               0.17
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               4,309.75              1.23            4,309.75               1.23

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                             0.00              0.00                0.00               0.00
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   18,839.87              5.36           18,839.87               5.36
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1278 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                           100.00              0.03               100.00              0.03
   TOTAL MANAGEMENT E...                18,939.87               5.39           18,939.87               5.39

  UTILITIES EXPENSE
   Gas & Electricity                      8,748.53               2.49           8,748.53               2.49
   Utilities Credits or rebates          -1,078.76              -0.31          -1,078.76              -0.31
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                  2,704.07               0.77           2,704.07               0.77
   Garbage & Trash Removal                1,329.51               0.38           1,329.51               0.38
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                 1,870.35               0.53           1,870.35               0.53
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               13,573.70               3.86          13,573.70               3.86

  REPAIRS & MAINTENANCE
   R&M Unit                               3,804.85              1.08            3,804.85               1.08
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                           707.75              0.20              707.75               0.20
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                         808.00              0.23              808.00               0.23
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                          1,566.35              0.45            1,566.35               0.45
   R&M - Miscellaneous                      585.75              0.17              585.75               0.17
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                             1,053.50              0.30            1,053.50               0.30
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1279 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,120.00              0.32            1,120.00               0.32
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      244.81             0.07               244.81              0.07
   R&M - Electrical Supplies                  59.80             0.02                59.80              0.02
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                        2,121.56              0.60            2,121.56               0.60
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   930.57             0.26               930.57              0.26
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                    35.50             0.01                35.50              0.01
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1280 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                                Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               925.84              0.26               925.84              0.26
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                  21.68              0.01                21.68              0.01
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               13,985.96               3.98           13,985.96               3.98

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.             287.00               0.08              287.00               0.08
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1281 02, 2020
                                                      of 2121                                        11:13 AM
037-Broadway Square (37)                                                                                 Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   6,814.00               1.94            6,814.00               1.94
   Contract R&M                                150.00              0.04               150.00              0.04
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.              6,858.00               1.95            6,858.00               1.95
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     525.00              0.15               525.00              0.15
   Contract - Landscaping                   5,160.00               1.47            5,160.00               1.47
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               6,711.22               1.91            6,711.22               1.91
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                       724.00              0.21               724.00              0.21
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   27,229.22               7.74           27,229.22               7.74

  TAXES
   Real Estate Taxes                        51,212.27             14.56           51,212.27              14.56
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        51,212.27             14.56           51,212.27              14.56

  INSURANCE EXPENSE
   Package Insurance                         9,013.27              2.56            9,013.27               2.56
   Earthquake Insurance                      3,173.31              0.90            3,173.31               0.90
   Umbrella Insurance                          536.90              0.15              536.90               0.15
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1282 02, 2020
                                                       of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             12,723.48                3.62           12,723.48               3.62

TOTAL OPERATING EXPENSES                163,999.69             46.63          163,999.69              46.63

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                             0.00               0.00               0.00               0.00
   Late Charges                            -190.50              -0.05            -190.50              -0.05
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                       -1,711.25              -0.49          -1,711.25              -0.49
   TOTAL OTHER INCOME                    -1,901.75              -0.54          -1,901.75              -0.54

NET OPERATING INCOME                    189,601.31             53.91          189,601.31              53.91

  DEBT SERVICE EXPENSE
   Mortgage Interest                    118,562.50             33.71          118,562.50              33.71
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              118,562.50             33.71          118,562.50              33.71

  NET INC.BEFORE DEP.& TAX               71,038.81             20.20           71,038.81              20.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                 96,187.00             27.35           96,187.00              27.35
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                12,638.85              3.59           12,638.85               3.59
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               6,301.61              1.79            6,301.61               1.79
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  3,741.92              1.06            3,741.92               1.06
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1283 02, 2020
                                                    of 2121                                        11:13 AM
037-Broadway Square (37)                                                                              Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            118,869.38                33.80          118,869.38              33.80

NET INC.(LOSS) BEF.TAXES                -47,830.57             -13.60         -47,830.57             -13.60

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00                0.00               0.00
   FTB Tax Expense                       1,700.00               0.48            1,700.00               0.48
   Taxes - Other                             0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE              1,700.00               0.48            1,700.00               0.48

NET INCOME (LOSS)BK                     -49,530.57             -14.08         -49,530.57             -14.08

K-1 and Other Items
  K-1 Losses                                 0.00               0.00                0.00               0.00
  K-1 Income Items                           0.00               0.00                0.00               0.00

  Extraordinary Items                        0.00               0.00                0.00               0.00

  Temporary Distribution                     0.00               0.00                0.00               0.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1284 02, 2020
                                                    of 2121                                        11:13 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 37, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1285
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
037-Broadway Square (37)                                                                               Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            528,240.66             86.49          528,240.66              86.49
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income              45,601.78              7.47           45,601.78               7.47
  Prior Year Recovery Income              11,008.77              1.80           11,008.77               1.80
  Utility Income                           3,731.45              0.61            3,731.45               0.61
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                 22,157.00              3.63           22,157.00               3.63
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             610,739.66            100.00          610,739.66             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           66,725.20             10.93           66,725.20              10.93
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                   5,438.97              0.89            5,438.97               0.89
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                 21,062.21              3.45           21,062.21               3.45
          Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1286 02, 2020
                                                     of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                93,226.38              15.26           93,226.38              15.26

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                  5,215.21              0.85            5,215.21               0.85
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                       4,748.50              0.78            4,748.50               0.78
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 280.00              0.05              280.00               0.05
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              10,243.71              1.68           10,243.71               1.68

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                             0.00              0.00                0.00               0.00
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   31,667.69              5.19           31,667.69               5.19
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1287 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                           480.00              0.08               480.00              0.08
   TOTAL MANAGEMENT E...                32,147.69               5.26           32,147.69               5.26

  UTILITIES EXPENSE
   Gas & Electricity                      9,262.24               1.52           9,262.24               1.52
   Utilities Credits or rebates          -1,750.00              -0.29          -1,750.00              -0.29
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                  5,194.41               0.85           5,194.41               0.85
   Garbage & Trash Removal                2,193.06               0.36           2,193.06               0.36
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                 3,296.91               0.54           3,296.91               0.54
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               18,196.62               2.98          18,196.62               2.98

  REPAIRS & MAINTENANCE
   R&M Unit                                   0.00              0.00                0.00               0.00
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                        0.00              0.00                0.00               0.00
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1288 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   3,268.50              0.54            3,268.50               0.54
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        900.00             0.15               900.00              0.15
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      756.59             0.12               756.59              0.12
   R&M - Electrical Supplies                 476.51             0.08               476.51              0.08
   R&M - Landscaping Supplies             1,329.39              0.22            1,329.39               0.22
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                1,036.03              0.17            1,036.03               0.17
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1289 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                                Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                         0.00               0.00                0.00              0.00
   Supply - Grainger                            0.00               0.00                0.00              0.00
   Welcome office supp. & signs                 0.00               0.00                0.00              0.00
   Maint - Supplies fans                        0.00               0.00                0.00              0.00
   Dept. Supplies - CP                          0.00               0.00                0.00              0.00
   R&M - Dabrans                                0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                    0.00               0.00                0.00              0.00
   Supp-Whiteside                               0.00               0.00                0.00              0.00
   Misc. Small Purchases                        0.00               0.00                0.00              0.00
   Small Tools & Equipment                      0.00               0.00                0.00              0.00
   Miscellaneous Expense                    -626.55               -0.10            -626.55              -0.10
   Locks & Keys                            1,107.55                0.18           1,107.55               0.18
   R&M - Painting Supplies                      0.00               0.00                0.00              0.00
   R&M - Roofing Supplies                       0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                   0.00               0.00                0.00              0.00
   R&M - HVAC Supplies                          0.00               0.00                0.00              0.00
   Service, Late, Finance Charges               0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE                8,248.02                1.35           8,248.02               1.35

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                    383.79               0.06              383.79               0.06
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1290 02, 2020
                                                      of 2121                                        11:12 AM
037-Broadway Square (37)                                                                                 Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                1,646.16               0.27            1,646.16               0.27
   Contract - Electrical & Lighting         2,500.00               0.41            2,500.00               0.41
   Contract - HVAC Maint.                  27,929.00               4.57           27,929.00               4.57
   Contract R&M                            10,762.06               1.76           10,762.06               1.76
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             10,928.00               1.79           10,928.00               1.79
   Contract - Painting                      4,230.00               0.69            4,230.00               0.69
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                  18,948.39               3.10           18,948.39               3.10
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.              12,087.13               1.98           12,087.13               1.98
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   89,414.53              14.64           89,414.53              14.64

  TAXES
   Real Estate Taxes                        89,621.80             14.67           89,621.80              14.67
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        89,621.80             14.67           89,621.80              14.67

  INSURANCE EXPENSE
   Package Insurance                         9,738.12              1.59            9,738.12               1.59
   Earthquake Insurance                      5,149.18              0.84            5,149.18               0.84
   Umbrella Insurance                          681.00              0.11              681.00               0.11
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1291 02, 2020
                                                       of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             15,568.30                2.55           15,568.30               2.55

TOTAL OPERATING EXPENSES                356,667.05             58.40          356,667.05              58.40

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                 -19.50               0.00             -19.50               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                             0.00               0.00               0.00               0.00
   Late Charges                            -231.50              -0.04            -231.50              -0.04
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant             -607.85              -0.10            -607.85              -0.10
   Miscellaneous Income                  -1,251.21              -0.20          -1,251.21              -0.20
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                       -3,413.04              -0.56          -3,413.04              -0.56
   TOTAL OTHER INCOME                    -5,523.10              -0.90          -5,523.10              -0.90

NET OPERATING INCOME                    259,595.71             42.51          259,595.71              42.51

  DEBT SERVICE EXPENSE
   Mortgage Interest                    203,250.00             33.28          203,250.00              33.28
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              203,250.00             33.28          203,250.00              33.28

  NET INC.BEFORE DEP.& TAX               56,345.71              9.23           56,345.71               9.23

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                169,523.76             27.76          169,523.76              27.76
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                20,000.04              3.27           20,000.04               3.27
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               2,928.96              0.48            2,928.96               0.48
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  3,795.96              0.62            3,795.96               0.62
          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1292 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                               Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            196,248.72                 32.13          196,248.72              32.13

NET INC.(LOSS) BEF.TAXES                -139,903.01             -22.91        -139,903.01             -22.91

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00                0.00               0.00               0.00
   FTB Tax Expense                        2,794.84                0.46           2,794.84               0.46
   Taxes - Other                              0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE               2,794.84                0.46           2,794.84               0.46

NET INCOME (LOSS)BK                     -142,697.85             -23.36        -142,697.85             -23.36

K-1 and Other Items
  K-1 Losses                                  0.00                0.00               0.00               0.00
  K-1 Income Items                            0.00                0.00               0.00               0.00

  Extraordinary Items                         0.00                0.00               0.00               0.00

  Temporary Distribution                      0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                     0.00                0.00               0.00               0.00
Outside Services                              0.00                0.00               0.00               0.00
Bank Charges                                  0.00                0.00               0.00               0.00
Association Dues                              0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                      0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance       Ending Balance          Difference
1010 - Checking                          2,713.49             8,107.40           5,393.91
1015 -Reserve Account                  402,410.51           405,823.55           3,413.04
Total Cash                             405,124.00           413,930.95           8,806.95

Year to Date                    Beginning Balance       Ending Balance          Difference
1010 - Checking                          2,713.49             8,107.40           5,393.91
1015 -Reserve Account                  402,410.51           405,823.55           3,413.04
Total Cash                             405,124.00           413,930.95           8,806.95




          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1293 02, 2020
                                                     of 2121                                        11:12 AM
037-Broadway Square (37)                                                                               Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            317,264.30             90.21          317,264.30              90.21
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income              30,045.52              8.54           30,045.52               8.54
  Prior Year Recovery Income                 271.79              0.08              271.79               0.08
  Utility Income                           4,117.64              1.17            4,117.64               1.17
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             351,699.25            100.00          351,699.25             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           11,213.76              3.19           11,213.76               3.19
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     930.34              0.26              930.34               0.26
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  9,881.34              2.81            9,881.34               2.81
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1294 02, 2020
                                                     of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                22,025.44               6.26           22,025.44               6.26

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                  3,291.75              0.94            3,291.75               0.94
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         418.00              0.12              418.00               0.12
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 600.00              0.17              600.00               0.17
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               4,309.75              1.23            4,309.75               1.23

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                             0.00              0.00                0.00               0.00
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   18,839.87              5.36           18,839.87               5.36
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1295 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                           100.00              0.03               100.00              0.03
   TOTAL MANAGEMENT E...                18,939.87               5.39           18,939.87               5.39

  UTILITIES EXPENSE
   Gas & Electricity                      8,748.53               2.49           8,748.53               2.49
   Utilities Credits or rebates          -1,078.76              -0.31          -1,078.76              -0.31
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                  2,704.07               0.77           2,704.07               0.77
   Garbage & Trash Removal                1,329.51               0.38           1,329.51               0.38
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                 1,870.35               0.53           1,870.35               0.53
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               13,573.70               3.86          13,573.70               3.86

  REPAIRS & MAINTENANCE
   R&M Unit                               3,804.85              1.08            3,804.85               1.08
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                           707.75              0.20              707.75               0.20
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                         808.00              0.23              808.00               0.23
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                          1,566.35              0.45            1,566.35               0.45
   R&M - Miscellaneous                      585.75              0.17              585.75               0.17
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                             1,053.50              0.30            1,053.50               0.30
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1296 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,120.00              0.32            1,120.00               0.32
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      244.81             0.07               244.81              0.07
   R&M - Electrical Supplies                  59.80             0.02                59.80              0.02
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                        2,121.56              0.60            2,121.56               0.60
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   930.57             0.26               930.57              0.26
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                    35.50             0.01                35.50              0.01
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1297 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                                Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               925.84              0.26               925.84              0.26
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                  21.68              0.01                21.68              0.01
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               13,985.96               3.98           13,985.96               3.98

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.             287.00               0.08              287.00               0.08
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1298 02, 2020
                                                      of 2121                                        11:12 AM
037-Broadway Square (37)                                                                                 Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   6,814.00               1.94            6,814.00               1.94
   Contract R&M                                150.00              0.04               150.00              0.04
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.              6,858.00               1.95            6,858.00               1.95
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     525.00              0.15               525.00              0.15
   Contract - Landscaping                   5,160.00               1.47            5,160.00               1.47
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               6,711.22               1.91            6,711.22               1.91
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                       724.00              0.21               724.00              0.21
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   27,229.22               7.74           27,229.22               7.74

  TAXES
   Real Estate Taxes                        51,212.27             14.56           51,212.27              14.56
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        51,212.27             14.56           51,212.27              14.56

  INSURANCE EXPENSE
   Package Insurance                         9,013.27              2.56            9,013.27               2.56
   Earthquake Insurance                      3,173.31              0.90            3,173.31               0.90
   Umbrella Insurance                          536.90              0.15              536.90               0.15
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1299 02, 2020
                                                       of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             12,723.48                3.62           12,723.48               3.62

TOTAL OPERATING EXPENSES                163,999.69             46.63          163,999.69              46.63

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                             0.00               0.00               0.00               0.00
   Late Charges                            -190.50              -0.05            -190.50              -0.05
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                       -1,711.25              -0.49          -1,711.25              -0.49
   TOTAL OTHER INCOME                    -1,901.75              -0.54          -1,901.75              -0.54

NET OPERATING INCOME                    189,601.31             53.91          189,601.31              53.91

  DEBT SERVICE EXPENSE
   Mortgage Interest                    118,562.50             33.71          118,562.50              33.71
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              118,562.50             33.71          118,562.50              33.71

  NET INC.BEFORE DEP.& TAX               71,038.81             20.20           71,038.81              20.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                 96,187.00             27.35           96,187.00              27.35
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                12,638.85              3.59           12,638.85               3.59
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               6,301.61              1.79            6,301.61               1.79
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  3,741.92              1.06            3,741.92               1.06
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1300 02, 2020
                                                    of 2121                                        11:12 AM
037-Broadway Square (37)                                                                              Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            118,869.38                33.80          118,869.38              33.80

NET INC.(LOSS) BEF.TAXES                -47,830.57             -13.60         -47,830.57             -13.60

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00                0.00               0.00               0.00
   FTB Tax Expense                       1,700.00                0.48           1,700.00               0.48
   Taxes - Other                             0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE              1,700.00                0.48           1,700.00               0.48

NET INCOME (LOSS)BK                     -49,530.57             -14.08         -49,530.57             -14.08

K-1 and Other Items
  K-1 Losses                                 0.00                0.00               0.00               0.00
  K-1 Income Items                           0.00                0.00               0.00               0.00

  Extraordinary Items                        0.00                0.00               0.00               0.00

  Temporary Distribution                     0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                    0.00                0.00               0.00               0.00
Outside Services                             0.00                0.00               0.00               0.00
Bank Charges                                 0.00                0.00               0.00               0.00
Association Dues                             0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                     0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance      Ending Balance          Difference
1010 - Checking                          8,107.40           20,199.67          12,092.27
1015 -Reserve Account                  405,823.55          407,534.80           1,711.25
Total Cash                             413,930.95          427,734.47          13,803.52

Year to Date                    Beginning Balance      Ending Balance          Difference
1010 - Checking                          8,107.40           20,199.67          12,092.27
1015 -Reserve Account                  405,823.55          407,534.80           1,711.25
Total Cash                             413,930.95          427,734.47          13,803.52




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1301 02, 2020
                                                    of 2121                                        11:12 AM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 37, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1302
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 37, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1303
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1304
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1305
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1306
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 38, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1307
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 38, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1308
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
038-Northgate Professional Center (38)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                            394,340.99
  461 Bank Acct                                                                                                    0.00
  501 Bank Acct                                                                                                    0.00
  1015 -Reserve Account                                                                                    1,000,000.00
  1020 OLD Clearing                                                                                                0.00
  PFI First Community                                                                                              0.00
  Clearing                                                                                                         0.00
  PISF Inc. Transfer                                                                                               0.00
  PFI Cash - Transfer                                                                                              0.00
  Money Market                                                                                                     0.00
  Escrow Account                                                                                                   0.00
  Fremont Checking Account                                                                                         0.00
  Interest Cash                                                                                                    0.00
  Petty Cash                                                                                                       0.00
  Cash Hammondale                                                                                                  0.00
  Cash 461                                                                                                         0.00
  Cash 501                                                                                                         0.00
  TOTAL CASH                                                                                               1,394,340.99

    RECEIVABLES
    Property Receivables                                                                                           0.00
    Loan Receivables                                                                                               0.00
    Other Receivables                                                                                              0.00
    Officer - Due to/from                                                                                          0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                             10,534.04
    A/R Other - Melissa B                                                                                         0.00
    A/R Other - People home equity                                                                                0.00
    A/R Collections                                                                                               0.00
    A/R Security Deposits                                                                                         0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                               10,534.04

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                         1,845.47
   Reserve - Improvements                                                                                          0.00
   Prepaid Maint. Contract                                                                                     5,053.60
   Prepaid - Leasing Comm.                                                                                         0.00
   Prepaid - Leasing Comm.                                                                                         0.00
   Prepaid Mortgage Interest                                                                                       0.00
   Prepaid Taxes                                                                                                   0.00
   TOTAL RESERVES & PREPAIDS                                                                                   6,899.07
  TOTAL CURRENT ASSETS                                                                                     1,411,774.10


           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1309 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                              0.00
    Land                                                                                                   3,530,000.00
    Land - 501                                                                                                     0.00
    Land - PI 20 LLC                                                                                               0.00
    Land - 200 Gate 5                                                                                              0.00
    Land - Duffy                                                                                                   0.00
    Land - 49 Ignacio                                                                                              0.00
    Land - 350 Ignacio Suite 200                                                                                   0.00
    Land - PI 21 LLC                                                                                               0.00
    Land 30 Clay Court                                                                                             0.00
    Land - 690 DeLong                                                                                              0.00
    Building                                                                                              15,120,000.00
    Fixtures & Appliances                                                                                          0.00
    Improvements                                                                                                   0.00
    Additional basis                                                                                               0.00
    Accum Depreciation                                                                                      -880,818.17
    Building - 501                                                                                                 0.00
    Accum Depreciation Building - 501                                                                              0.00
    Building - PI 20                                                                                               0.00
    A/D Building PI 20                                                                                             0.00
    Building - 200 Gate 5                                                                                          0.00
    Open                                                                                                           0.00
    Accum Depreciation Gate 5                                                                                      0.00
    Buidling Duffy Place                                                                                           0.00
    Accum Depreciation Duffy Place                                                                                 0.00
    Building 49 Ignacio                                                                                            0.00
    Accum Depreciation 49 Ignacio                                                                                  0.00
    Building - Hammondale                                                                                          0.00
    Accum Depr Hammondale                                                                                          0.00
    350 Ignacio #200                                                                                               0.00
    A/D 350 Ignacio #200                                                                                           0.00
    350 Ignacio #101                                                                                               0.00
    A/D 350 Ignacio #101                                                                                           0.00
    Building - 30 Clay Ct.                                                                                         0.00
    A/D 30 Clay Ct.                                                                                                0.00
    Building 690 DeLong                                                                                            0.00
    A/D Building 690 DeLong                                                                                        0.00
    350 Ignacio #103                                                                                               0.00
    A/D 350 Ingacio #103                                                                                           0.00
    350 Ignacio #201                                                                                               0.00
    350 Ignacio # 203                                                                                              0.00
    A/D 350 Ignacio #203                                                                                           0.00
    350 Ignacio #100                                                                                               0.00
    A/D Ignacio #100                                                                                               0.00
    350 Ignacio #300                                                                                               0.00
    A/D 350 Ignacio #300                                                                                           0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1310 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
  Furniture and Fixtures                                                                                           0.00
  A/D Furn. & Fixt.                                                                                                0.00
  Furniture & Fixt Hamm                                                                                            0.00
  Furniture & Fixt Gate                                                                                            0.00
  A/D Furn./Fixt. Hamm                                                                                             0.00
  A/D Furn./Fixt. Gate                                                                                             0.00
  Computers                                                                                                        0.00
  A/D Computers                                                                                                    0.00
  A/V Equipment                                                                                                    0.00
  Vehicles                                                                                                         0.00
  A/D Vehicles                                                                                                     0.00
Tenant Imp. 350 Ignacio                                                                                            0.00
  A/D Tenant Imp.                                                                                                  0.00
Acum. Gain (Loss) Gate                                                                                             0.00
Accum. Gain (Loss) Hamm                                                                                            0.00
Accum. Gain (Loss) 501                                                                                             0.00
  Accum Gain Loss - 461                                                                                            0.00
  Accum Depreciation Fixed Assets                                                                                  0.00
 NET FIXED ASSETS                                                                                        17,769,181.83

  ACQUISITION ASSETS
   Closing Costs                                                                                             24,440.13
   A/A Closing Costs                                                                                              0.00
   Syndication Costs                                                                                              0.00
   Loan Fees                                                                                                437,551.00
   Accum Amort Loan Fees                                                                                   -156,756.34
   Personal Property                                                                                        250,000.00
   Accum Depreciation Personal Property                                                                    -135,405.35
   Organization Costs                                                                                         4,000.00
   Accum Amort Organization Costs                                                                                 0.00
  NET ACQUISITION ASSETS                                                                                    423,829.44

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                        0.00
   2001 Bathroom Improvements                                                                                     0.00
   2001 Kitchen Improvements                                                                                      0.00
   2001 Floor Improvements                                                                                        0.00
   2001 Window Improvements                                                                                       0.00
   2001 Building Improvements                                                                                     0.00
   2001 Roof Improvements                                                                                         0.00
   2001 Other Improvements                                                                                        0.00
   2002 Bathroom Improvements                                                                                     0.00
   2002 Kitchen Improvements                                                                                      0.00
   2002 Floor Improvements                                                                                        0.00
   2002 Window Improvements                                                                                       0.00
   2002 Building Improvements                                                                                     0.00
   2002 Roof Improvements                                                                                         0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1311 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
    2002 Other Improvements                                                                                        0.00
    2002 Improvement Salaries                                                                                      0.00
    2003 Bathroom Improvements                                                                                     0.00
    2003 Kitchen Improvements                                                                                      0.00
    2003 Floor Improvements                                                                                        0.00
    2003 Window Improvements                                                                                       0.00
    461-2003 Windows Improvements                                                                                  0.00
    501-2003 Window Improvement                                                                                    0.00
    2003 Building Improvements                                                                                     0.00
    461-2003 Building Improvements                                                                                 0.00
    501-2003 Building Improvements                                                                                 0.00
    2003 Roof Improvements                                                                                         0.00
    2003 Other Improvements                                                                                        0.00
    461-2003 Other Improvements                                                                                    0.00
    501-2003 Other Improvements                                                                                    0.00
    2004 Bathroom Improvements                                                                                     0.00
    2004 Kitchen Improvements                                                                                      0.00
    2004 Floor Improvements                                                                                        0.00
    461-2004 Floor Improvements                                                                                    0.00
    501-2004 Floor Improvements                                                                                    0.00
    2004 Window Improvements                                                                                       0.00
    461-2004 Window Improvements                                                                                   0.00
    501-2004 Window Improvements                                                                                   0.00
    2004 Building Improvements                                                                                     0.00
    2004 Roof Improvements                                                                                         0.00
    2004 Other Improvements                                                                                        0.00
    461-2004 Other Improvements                                                                                    0.00
    501-2004 Other Improvements                                                                                    0.00
    2005 Bathroom Improvements                                                                                     0.00
    2005 Kitchen Improvements                                                                                      0.00
    461-2005 Kitchen Improvements                                                                                  0.00
    501-2005 Kitchen Improvements                                                                                  0.00
    2005 Floor Improvements                                                                                        0.00
    461-2005 Floor Improvements                                                                                    0.00
    501-2005 Floor Improvements                                                                                    0.00
    2005 Window Improvements                                                                                       0.00
    2005 Building Improvements                                                                                     0.00
    2005 Roof Improvements                                                                                         0.00
    2005 Other Improvements                                                                                        0.00
    461-2005 Other Improvements                                                                                    0.00
    501-2005 Other Improvements                                                                                    0.00
    2005 Improvement Salaries                                                                                      0.00
    2006 Bathroom Improvements                                                                                     0.00
    2006 Kitchen Improvements                                                                                      0.00
    461-2006 Kitchen Improvements                                                                                  0.00
    501-2006 Kitchen Improvements                                                                                  0.00
    2006 Floor Improvements                                                                                        0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1312 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
    461-2006 Floor Improvements                                                                                    0.00
    501-2006 Floor Improvements                                                                                    0.00
    2006 Window Improvements                                                                                       0.00
    2006 Building Improvements                                                                                     0.00
    461-2006 Building Improvements                                                                                 0.00
    501-2006 Building Improvements                                                                                 0.00
    2006 Roof Improvements                                                                                         0.00
    2006 Other Improvements                                                                                        0.00
    2007 Bathroom Improvements                                                                                     0.00
    461-2007 Bathroom Improvements                                                                                 0.00
    501-2007 Bathroom Improvements                                                                                 0.00
    2007 Kitchen Improvements                                                                                      0.00
    2007 Floor Improvements                                                                                        0.00
    461-2007 Floor Improvements                                                                                    0.00
    501-2007 Floor Improvements                                                                                    0.00
    2007 Window Improvements                                                                                       0.00
    2007 Building Improvements                                                                                     0.00
    461-2007 Building Improvements                                                                                 0.00
    501-2007 Building Improvements                                                                                 0.00
    2007 Roof Improvements                                                                                         0.00
    2007 Other Improvements                                                                                        0.00
    461-2007 Other Improvements                                                                                    0.00
    501-2007 Other Improvements                                                                                    0.00
    2008 Bathroom Improvements                                                                                     0.00
    461-2008 Bathrooms Improvements                                                                                0.00
    501-2008 Bathroom Improvements                                                                                 0.00
    2008 Kitchen Improvements                                                                                      0.00
    461-2008 Kitchen Improvements                                                                                  0.00
    501-2008 Kitchen Improvements                                                                                  0.00
    2008 Floor Improvements                                                                                        0.00
    461-2008 Floor Improvements                                                                                    0.00
    501-2008 Floor Improvements                                                                                    0.00
    2008 Window Improvements                                                                                       0.00
    2008 Building Improvements                                                                                     0.00
    2008 Roof Improvements                                                                                         0.00
    2008 Other Improvements                                                                                        0.00
    461-2008 Other Improvements                                                                                    0.00
    501-2008 Other Improvements                                                                                    0.00
    2009 Bathroom Improvements                                                                                     0.00
    2009 Kitchen Improvements                                                                                      0.00
    2009 Floor Improvements                                                                                        0.00
    2009 Window Improvements                                                                                       0.00
    2009 Building Improvements                                                                                     0.00
    2009 Roof Improvements                                                                                         0.00
    2009 Other Improvements                                                                                        0.00
    461-2009 Other Improvements                                                                                    0.00
    501-2009 Other Improvements                                                                                    0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1313 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
   2010 Other Improvements                                                                                         0.00
   2011 Other Improvements                                                                                         0.00
   2012 Other Improvements                                                                                         0.00
   2013 Other Improvements                                                                                         0.00
   2013-Roof Improvement                                                                                           0.00
   2014 Other Improvements                                                                                         0.00
   2014 T/O Misc. Expense                                                                                          0.00
   2014 T/O Materials                                                                                              0.00
   2014 T/O Outside Vendor                                                                                         0.00
   2014 - Roof                                                                                                     0.00
   2015 Other Improvements                                                                                         0.00
   T/O Misc. Exp.                                                                                                  0.00
   2015 T/O Materiales                                                                                             0.00
   T/O Outside Vendor                                                                                              0.00
   2016 Other Improvements                                                                                         0.00
   2016 T/O Misc. Exp.                                                                                             0.00
   2016 T/O Materials                                                                                              0.00
   2016 T/O outside vendors                                                                                        0.00
   2016 Hills Assessments                                                                                          0.00
   2017 Other Improvements                                                                                         0.00
   2017 T/O Misc. Exp.                                                                                             0.00
   2017 T/O Materials                                                                                              0.00
   2017 T/O Outside Vendor                                                                                         0.00
   2017 Hills Assessments                                                                                          0.00
   2018 Other Improvements                                                                                  305,056.57
   2018 T/O Misc. Exp.                                                                                             0.00
   2018 T/O Materials                                                                                          3,156.39
   2018 T/O Outside Vendor                                                                                   12,250.00
   2018 Hills Assessments                                                                                          0.00
   2019 Other Improvements                                                                                  147,589.46
   2019 T/O Misc. Exp.                                                                                           832.87
   2019 T/O Materials                                                                                              0.00
   2019 T/O Outside Vendor                                                                                     7,790.00
   2019 Hills Assessments                                                                                          0.00
   2020 Other Improvements                                                                                         0.00
   2020 T/O Misc. Exp.                                                                                             0.00
   2020 T/O Materials                                                                                              0.00
   2020 T/O Outside Vendor                                                                                         0.00
   2020 Hills Assessments                                                                                          0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                                476,675.29
   Accum Deprec - Capital Improvements                                                                      124,090.62
  NET CAPITALIZED IMPROVEMENTS                                                                              352,584.67

  OTHER ASSETS
   Security Deposits                                                                                              0.00
   Investment - LLC 21                                                                                            0.00
   Investment - LLC 24                                                                                            0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1314 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
    Investment - LLC 27                                                                                            0.00
    Investment - LLC 28                                                                                            0.00
    Investment - LLC 29                                                                                            0.00
    Investment - LLC 25                                                                                            0.00
    Investment - LLC 26                                                                                            0.00
    Investment - LLC 31                                                                                            0.00
    Investment - LLC 34                                                                                            0.00
    Investment - LLC 35                                                                                            0.00
    Investment - LLC 36                                                                                            0.00
    Investment LLC 37                                                                                              0.00
    Investment LLC 38                                                                                              0.00
    Investment - LLC 39                                                                                            0.00
    Investment - LLC 40                                                                                            0.00
    Investment - LLC 41                                                                                            0.00
    Investment - LLC 42                                                                                            0.00
    Investment - LLC 43                                                                                            0.00
                                                                                                                   0.00
    investment - LLC 45                                                                                            0.00
    Investment in 48                                                                                               0.00
    BofA Teller Rental                                                                                             0.00
    Investment - 16914                                                                                             0.00
    Investment - Rafael Gardens                                                                                    0.00
    Investment - 1129 3rd Street                                                                                   0.00
    LP Units                                                                                                       0.00
    Investment - US Performing Arts                                                                                0.00
    Investment - Marin CoWork                                                                                      0.00
    Limited Liability Companies                                                                                    0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                         0.00
   Duffy Due to/from                                                                                              0.00
   PISF III                                                                                                       0.00
   PISF IV                                                                                                        0.00
   PISF VI                                                                                                        0.00
   PISF VII                                                                                                       0.00
   PISF IX                                                                                                        0.00
   PISF XI                                                                                                        0.00
   PISF XII                                                                                                       0.00
   PISF XIII                                                                                                      0.00
   PISF XIV                                                                                                       0.00
   PISF XV                                                                                                        0.00
   PISF XVI                                                                                                       0.00
   PISF XVII                                                                                                      0.00
   PISF XVIII                                                                                                     0.00
   461 Due To/From                                                                                                0.00
   501 Due/To From                                                                                                0.00
   Hammondale Due To/From                                                                                         0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1315 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
    21 Due/to From                                                                                                 0.00
    In process Lease litigation                                                                                    0.00
    LLC 20                                                                                                         0.00
    LLC 21                                                                                                         0.00
    LLC 22                                                                                                         0.00
    LLC 23                                                                                                         0.00
    LLC 24                                                                                                         0.00
    LLC 25                                                                                                         0.00
    LLC 26                                                                                                         0.00
    LLC 27                                                                                                         0.00
    LLC 28                                                                                                         0.00
    LLC 29                                                                                                         0.00
    LLC 30                                                                                                         0.00
    LLC 30                                                                                                         0.00
    LLC 31                                                                                                         0.00
    LLC 32                                                                                                         0.00
    LLC 33                                                                                                         0.00
    LLC 34                                                                                                         0.00
    LLC 35                                                                                                         0.00
    LLC 36                                                                                                         0.00
    LLC 37                                                                                                         0.00
    LLC 38                                                                                                         0.00
    LLC 39                                                                                                         0.00
    LLC 40                                                                                                         0.00
    LLC 41                                                                                                         0.00
    LLC 42                                                                                                         0.00
    LLC 43                                                                                                         0.00
    LLC 44                                                                                                         0.00
    LLC 45                                                                                                         0.00
    LLC 46                                                                                                         0.00
    LLC 47                                                                                                         0.00
    LLC 48                                                                                                         0.00
    Due to/from LLC 49                                                                                             0.00
    PI LLC 50                                                                                                      0.00
    PI 51 LLC                                                                                                      0.00
    Due to/from Gate 5                                                                                             0.00
    PV 1 Due to/from                                                                                               0.00
    885 Due to/from                                                                                                0.00
    107 Due to/from                                                                                                0.00
    481 Due to/from                                                                                                0.00
    515 Due to/from                                                                                                0.00
    300 Due to/From PISF                                                                                           0.00
    Paul Drive Due to/from                                                                                         0.00
    353 BMK due to/from                                                                                            0.00
    49 Ignacio due to/from                                                                                         0.00
    Due To/From GP                                                                                                 0.00
    Due To/From 16914                                                                                              0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1316 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
   Due To/From PISF, Inc.                                                                                          0.00
   Due To/From PIM                                                                                                 0.00
   Note Receivable                                                                                                 0.00
   7200 Redwood Due to/From                                                                                        0.00
   355 Due to / from                                                                                               0.00
   Due to/from 350 Ignacio Assoc.                                                                                  0.00
   1222 Due to/from                                                                                                0.00
   419 Prospect due to/from                                                                                        0.00
TOTAL ASSETS                                                                                             19,957,370.04
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                             790.98
   Deferred Revenue                                                                                               0.00
   Unearned Rent                                                                                             10,000.00
   FTB Taxes Payable                                                                                              0.00
   PPP Loan                                                                                                       0.00
   Property Tax Payable                                                                                           0.00
   Insurance Payable                                                                                              0.00
   Accrued Expenses                                                                                               0.00
  TOTAL CURRENT LIABILITIES                                                                                  10,790.98

  LONG TERM LIABILITIES
   Notes Payable                                                                                                   0.00
   Notes Payable LLC 48                                                                                            0.00
   Deed of Trust Payable                                                                                           0.00
   Accrued Interest                                                                                                0.00
   Security Deposits Liability                                                                               160,137.12
   Security Deposit Clearing                                                                                       0.00
   Pet Deposit Payable                                                                                             0.00
   Unearned Income                                                                                                 0.00
   Mortgage Payable                                                                                       11,345,286.29
   1st Mortgage 461                                                                                                0.00
   2nd Mortgage 461                                                                                                0.00
   1st Mortgage 501                                                                                                0.00
   1st Deed 350, Suite 201                                                                                         0.00
   2nd Deed 350, Suite 201                                                                                         0.00
   1st Deed 350, Suite 200                                                                                         0.00
   First Mortgage 350 Suite 203                                                                                    0.00
   1st Deed 350 Suites 101, 103                                                                                    0.00
   Other Liabilities                                                                                               0.00
   Accum K-1 Losses                                                                                                0.00
   1st Mortgage Gate 5                                                                                             0.00
   2nd Deed Gate 5                                                                                                 0.00
   1st Mortgage Duffy Place                                                                                        0.00
   2nd Deed Duffy Place                                                                                            0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1317 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
1st Mortgage 49 Ignacio                                                                                            0.00
   2nd Deed 49 Ignacio                                                                                             0.00
 TOTAL LONG TERM LIABILITIES                                                                             11,505,423.41
 TOTAL LIABILITIES                                                                                       11,516,214.39

  EQUITY
    Common Stock                                                                                                   0.00
    Capital Contributions                                                                                  9,850,000.00
    Capital Receivable                                                                                             0.00
    Less: Repurchased Units                                                                                        0.00
    TIC Ownership                                                                                                  0.00
    L.P. Distributions                                                                                             0.00
    G.P. Distributions                                                                                             0.00
    Premium on Repurch Units                                                                                       0.00
    Previous Period Adjmts                                                                                         0.00
    Member Distribution                                                                                   -1,337,338.84
    Dist. 38 to 20                                                                                                 0.00
    Dist. 38 to 21                                                                                                 0.00
Dist. 37 to 22                                                                                                     0.00
    Inter Co. PFI - PV1                                                                                            0.00
    Inter Co PFI - Gate 5                                                                                          0.00
    Inter Co PFI - Duffy                                                                                           0.00
    Inter Co PFI - Hamm                                                                                            0.00
    Inter Co PFI - 107                                                                                             0.00
    Inter Co PFI - 461                                                                                             0.00
    Inter Co PFI - 501                                                                                             0.00
    Inter Co PFI - 49                                                                                              0.00
    Inter Co PFI - 885                                                                                             0.00
    Inter Co. PFI - 515                                                                                            0.00
    Inter-Co PFI - 355                                                                                             0.00
    InterCo PFI - 7200                                                                                             0.00
    InterCo PFI-117                                                                                                0.00
    InterCo PFI - 7 Merry                                                                                          0.00
    InterCo PFI - 16914                                                                                            0.00
    InterCo PFI - Paul                                                                                             0.00
    InterCo PFI - 353                                                                                              0.00
    InterCo PFI - 1506                                                                                             0.00
    InterCo PFI - 1222                                                                                             0.00
    InterCo PFI - 419                                                                                              0.00
    Inter Co PFI - 19 Merrydale                                                                                    0.00
    Inter Co PFI - 1129                                                                                            0.00
    Inter Co PFI - 1315                                                                                            0.00
    Inter-Co. PFI - 1732                                                                                           0.00
    Inter-Co PFI-390                                                                                               0.00
    Inter Co PFI-santaland                                                                                         0.00
    Retained Earnings                                                                                        -17,519.89
    Retained Earingins - Owned Properties                                                                          0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1318 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                        Current Balance
  K1-Losses                                                                                                        0.00
  Net Income (Loss) Current                                                                                  -53,985.62
  Appliance Depreciation                                                                                           0.00
  TOTAL EQUITY                                                                                            8,441,155.65
TOTAL LIABILITIES & EQUITY                                                                               19,957,370.04

  Total of All                                                                                                    0.00




           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1319 02, 2020
                                                               of 2121                                        11:17 AM
038-Northgate Professional Center (38)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                            356,001.99
  461 Bank Acct                                                                                                    0.00
  501 Bank Acct                                                                                                    0.00
  1015 -Reserve Account                                                                                    1,000,000.00
  1020 OLD Clearing                                                                                                0.00
  PFI First Community                                                                                              0.00
  Clearing                                                                                                         0.00
  PISF Inc. Transfer                                                                                               0.00
  PFI Cash - Transfer                                                                                              0.00
  Money Market                                                                                                     0.00
  Escrow Account                                                                                                   0.00
  Fremont Checking Account                                                                                         0.00
  Interest Cash                                                                                                    0.00
  Petty Cash                                                                                                       0.00
  Cash Hammondale                                                                                                  0.00
  Cash 461                                                                                                         0.00
  Cash 501                                                                                                         0.00
  TOTAL CASH                                                                                               1,356,001.99

    RECEIVABLES
    Property Receivables                                                                                           0.00
    Loan Receivables                                                                                               0.00
    Other Receivables                                                                                              0.00
    Officer - Due to/from                                                                                          0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                             20,608.29
    A/R Other - Melissa B                                                                                         0.00
    A/R Other - People home equity                                                                                0.00
    A/R Collections                                                                                               0.00
    A/R Security Deposits                                                                                         0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                               20,608.29

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                         4,641.56
   Reserve - Improvements                                                                                          0.00
   Prepaid Maint. Contract                                                                                       260.14
   Prepaid - Leasing Comm.                                                                                         0.00
   Prepaid - Leasing Comm.                                                                                         0.00
   Prepaid Mortgage Interest                                                                                       0.00
   Prepaid Taxes                                                                                                   0.00
   TOTAL RESERVES & PREPAIDS                                                                                   4,901.70
  TOTAL CURRENT ASSETS                                                                                     1,381,511.98


           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1320 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                              0.00
    Land                                                                                                   3,530,000.00
    Land - 501                                                                                                     0.00
    Land - PI 20 LLC                                                                                               0.00
    Land - 200 Gate 5                                                                                              0.00
    Land - Duffy                                                                                                   0.00
    Land - 49 Ignacio                                                                                              0.00
    Land - 350 Ignacio Suite 200                                                                                   0.00
    Land - PI 21 LLC                                                                                               0.00
    Land 30 Clay Court                                                                                             0.00
    Land - 690 DeLong                                                                                              0.00
    Building                                                                                              15,120,000.00
    Fixtures & Appliances                                                                                          0.00
    Improvements                                                                                                   0.00
    Additional basis                                                                                               0.00
    Accum Depreciation                                                                                    -1,153,152.26
    Building - 501                                                                                                 0.00
    Accum Depreciation Building - 501                                                                              0.00
    Building - PI 20                                                                                               0.00
    A/D Building PI 20                                                                                             0.00
    Building - 200 Gate 5                                                                                          0.00
    Open                                                                                                           0.00
    Accum Depreciation Gate 5                                                                                      0.00
    Buidling Duffy Place                                                                                           0.00
    Accum Depreciation Duffy Place                                                                                 0.00
    Building 49 Ignacio                                                                                            0.00
    Accum Depreciation 49 Ignacio                                                                                  0.00
    Building - Hammondale                                                                                          0.00
    Accum Depr Hammondale                                                                                          0.00
    350 Ignacio #200                                                                                               0.00
    A/D 350 Ignacio #200                                                                                           0.00
    350 Ignacio #101                                                                                               0.00
    A/D 350 Ignacio #101                                                                                           0.00
    Building - 30 Clay Ct.                                                                                         0.00
    A/D 30 Clay Ct.                                                                                                0.00
    Building 690 DeLong                                                                                            0.00
    A/D Building 690 DeLong                                                                                        0.00
    350 Ignacio #103                                                                                               0.00
    A/D 350 Ingacio #103                                                                                           0.00
    350 Ignacio #201                                                                                               0.00
    350 Ignacio # 203                                                                                              0.00
    A/D 350 Ignacio #203                                                                                           0.00
    350 Ignacio #100                                                                                               0.00
    A/D Ignacio #100                                                                                               0.00
    350 Ignacio #300                                                                                               0.00
    A/D 350 Ignacio #300                                                                                           0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1321 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
  Furniture and Fixtures                                                                                           0.00
  A/D Furn. & Fixt.                                                                                                0.00
  Furniture & Fixt Hamm                                                                                            0.00
  Furniture & Fixt Gate                                                                                            0.00
  A/D Furn./Fixt. Hamm                                                                                             0.00
  A/D Furn./Fixt. Gate                                                                                             0.00
  Computers                                                                                                        0.00
  A/D Computers                                                                                                    0.00
  A/V Equipment                                                                                                    0.00
  Vehicles                                                                                                         0.00
  A/D Vehicles                                                                                                     0.00
Tenant Imp. 350 Ignacio                                                                                            0.00
  A/D Tenant Imp.                                                                                                  0.00
Acum. Gain (Loss) Gate                                                                                             0.00
Accum. Gain (Loss) Hamm                                                                                            0.00
Accum. Gain (Loss) 501                                                                                             0.00
  Accum Gain Loss - 461                                                                                            0.00
  Accum Depreciation Fixed Assets                                                                                  0.00
 NET FIXED ASSETS                                                                                        17,496,847.74

  ACQUISITION ASSETS
   Closing Costs                                                                                             24,440.13
   A/A Closing Costs                                                                                              0.00
   Syndication Costs                                                                                              0.00
   Loan Fees                                                                                                437,551.00
   Accum Amort Loan Fees                                                                                   -177,230.92
   Personal Property                                                                                        250,000.00
   Accum Depreciation Personal Property                                                                    -157,687.61
   Organization Costs                                                                                         4,000.00
   Accum Amort Organization Costs                                                                                 0.00
  NET ACQUISITION ASSETS                                                                                    381,072.60

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                        0.00
   2001 Bathroom Improvements                                                                                     0.00
   2001 Kitchen Improvements                                                                                      0.00
   2001 Floor Improvements                                                                                        0.00
   2001 Window Improvements                                                                                       0.00
   2001 Building Improvements                                                                                     0.00
   2001 Roof Improvements                                                                                         0.00
   2001 Other Improvements                                                                                        0.00
   2002 Bathroom Improvements                                                                                     0.00
   2002 Kitchen Improvements                                                                                      0.00
   2002 Floor Improvements                                                                                        0.00
   2002 Window Improvements                                                                                       0.00
   2002 Building Improvements                                                                                     0.00
   2002 Roof Improvements                                                                                         0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1322 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
    2002 Other Improvements                                                                                        0.00
    2002 Improvement Salaries                                                                                      0.00
    2003 Bathroom Improvements                                                                                     0.00
    2003 Kitchen Improvements                                                                                      0.00
    2003 Floor Improvements                                                                                        0.00
    2003 Window Improvements                                                                                       0.00
    461-2003 Windows Improvements                                                                                  0.00
    501-2003 Window Improvement                                                                                    0.00
    2003 Building Improvements                                                                                     0.00
    461-2003 Building Improvements                                                                                 0.00
    501-2003 Building Improvements                                                                                 0.00
    2003 Roof Improvements                                                                                         0.00
    2003 Other Improvements                                                                                        0.00
    461-2003 Other Improvements                                                                                    0.00
    501-2003 Other Improvements                                                                                    0.00
    2004 Bathroom Improvements                                                                                     0.00
    2004 Kitchen Improvements                                                                                      0.00
    2004 Floor Improvements                                                                                        0.00
    461-2004 Floor Improvements                                                                                    0.00
    501-2004 Floor Improvements                                                                                    0.00
    2004 Window Improvements                                                                                       0.00
    461-2004 Window Improvements                                                                                   0.00
    501-2004 Window Improvements                                                                                   0.00
    2004 Building Improvements                                                                                     0.00
    2004 Roof Improvements                                                                                         0.00
    2004 Other Improvements                                                                                        0.00
    461-2004 Other Improvements                                                                                    0.00
    501-2004 Other Improvements                                                                                    0.00
    2005 Bathroom Improvements                                                                                     0.00
    2005 Kitchen Improvements                                                                                      0.00
    461-2005 Kitchen Improvements                                                                                  0.00
    501-2005 Kitchen Improvements                                                                                  0.00
    2005 Floor Improvements                                                                                        0.00
    461-2005 Floor Improvements                                                                                    0.00
    501-2005 Floor Improvements                                                                                    0.00
    2005 Window Improvements                                                                                       0.00
    2005 Building Improvements                                                                                     0.00
    2005 Roof Improvements                                                                                         0.00
    2005 Other Improvements                                                                                        0.00
    461-2005 Other Improvements                                                                                    0.00
    501-2005 Other Improvements                                                                                    0.00
    2005 Improvement Salaries                                                                                      0.00
    2006 Bathroom Improvements                                                                                     0.00
    2006 Kitchen Improvements                                                                                      0.00
    461-2006 Kitchen Improvements                                                                                  0.00
    501-2006 Kitchen Improvements                                                                                  0.00
    2006 Floor Improvements                                                                                        0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1323 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
    461-2006 Floor Improvements                                                                                    0.00
    501-2006 Floor Improvements                                                                                    0.00
    2006 Window Improvements                                                                                       0.00
    2006 Building Improvements                                                                                     0.00
    461-2006 Building Improvements                                                                                 0.00
    501-2006 Building Improvements                                                                                 0.00
    2006 Roof Improvements                                                                                         0.00
    2006 Other Improvements                                                                                        0.00
    2007 Bathroom Improvements                                                                                     0.00
    461-2007 Bathroom Improvements                                                                                 0.00
    501-2007 Bathroom Improvements                                                                                 0.00
    2007 Kitchen Improvements                                                                                      0.00
    2007 Floor Improvements                                                                                        0.00
    461-2007 Floor Improvements                                                                                    0.00
    501-2007 Floor Improvements                                                                                    0.00
    2007 Window Improvements                                                                                       0.00
    2007 Building Improvements                                                                                     0.00
    461-2007 Building Improvements                                                                                 0.00
    501-2007 Building Improvements                                                                                 0.00
    2007 Roof Improvements                                                                                         0.00
    2007 Other Improvements                                                                                        0.00
    461-2007 Other Improvements                                                                                    0.00
    501-2007 Other Improvements                                                                                    0.00
    2008 Bathroom Improvements                                                                                     0.00
    461-2008 Bathrooms Improvements                                                                                0.00
    501-2008 Bathroom Improvements                                                                                 0.00
    2008 Kitchen Improvements                                                                                      0.00
    461-2008 Kitchen Improvements                                                                                  0.00
    501-2008 Kitchen Improvements                                                                                  0.00
    2008 Floor Improvements                                                                                        0.00
    461-2008 Floor Improvements                                                                                    0.00
    501-2008 Floor Improvements                                                                                    0.00
    2008 Window Improvements                                                                                       0.00
    2008 Building Improvements                                                                                     0.00
    2008 Roof Improvements                                                                                         0.00
    2008 Other Improvements                                                                                        0.00
    461-2008 Other Improvements                                                                                    0.00
    501-2008 Other Improvements                                                                                    0.00
    2009 Bathroom Improvements                                                                                     0.00
    2009 Kitchen Improvements                                                                                      0.00
    2009 Floor Improvements                                                                                        0.00
    2009 Window Improvements                                                                                       0.00
    2009 Building Improvements                                                                                     0.00
    2009 Roof Improvements                                                                                         0.00
    2009 Other Improvements                                                                                        0.00
    461-2009 Other Improvements                                                                                    0.00
    501-2009 Other Improvements                                                                                    0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1324 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
   2010 Other Improvements                                                                                         0.00
   2011 Other Improvements                                                                                         0.00
   2012 Other Improvements                                                                                         0.00
   2013 Other Improvements                                                                                         0.00
   2013-Roof Improvement                                                                                           0.00
   2014 Other Improvements                                                                                         0.00
   2014 T/O Misc. Expense                                                                                          0.00
   2014 T/O Materials                                                                                              0.00
   2014 T/O Outside Vendor                                                                                         0.00
   2014 - Roof                                                                                                     0.00
   2015 Other Improvements                                                                                         0.00
   T/O Misc. Exp.                                                                                                  0.00
   2015 T/O Materiales                                                                                             0.00
   T/O Outside Vendor                                                                                              0.00
   2016 Other Improvements                                                                                         0.00
   2016 T/O Misc. Exp.                                                                                             0.00
   2016 T/O Materials                                                                                              0.00
   2016 T/O outside vendors                                                                                        0.00
   2016 Hills Assessments                                                                                          0.00
   2017 Other Improvements                                                                                         0.00
   2017 T/O Misc. Exp.                                                                                             0.00
   2017 T/O Materials                                                                                              0.00
   2017 T/O Outside Vendor                                                                                         0.00
   2017 Hills Assessments                                                                                          0.00
   2018 Other Improvements                                                                                  305,056.57
   2018 T/O Misc. Exp.                                                                                             0.00
   2018 T/O Materials                                                                                          3,156.39
   2018 T/O Outside Vendor                                                                                   12,250.00
   2018 Hills Assessments                                                                                          0.00
   2019 Other Improvements                                                                                  147,589.46
   2019 T/O Misc. Exp.                                                                                           832.87
   2019 T/O Materials                                                                                              0.00
   2019 T/O Outside Vendor                                                                                     7,790.00
   2019 Hills Assessments                                                                                          0.00
   2020 Other Improvements                                                                                   27,358.58
   2020 T/O Misc. Exp.                                                                                             0.00
   2020 T/O Materials                                                                                              0.00
   2020 T/O Outside Vendor                                                                                   13,946.90
   2020 Hills Assessments                                                                                          0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                                517,980.77
   Accum Deprec - Capital Improvements                                                                      142,085.17
  NET CAPITALIZED IMPROVEMENTS                                                                              375,895.60

  OTHER ASSETS
   Security Deposits                                                                                              0.00
   Investment - LLC 21                                                                                            0.00
   Investment - LLC 24                                                                                            0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1325 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
    Investment - LLC 27                                                                                            0.00
    Investment - LLC 28                                                                                            0.00
    Investment - LLC 29                                                                                            0.00
    Investment - LLC 25                                                                                            0.00
    Investment - LLC 26                                                                                            0.00
    Investment - LLC 31                                                                                            0.00
    Investment - LLC 34                                                                                            0.00
    Investment - LLC 35                                                                                            0.00
    Investment - LLC 36                                                                                            0.00
    Investment LLC 37                                                                                              0.00
    Investment LLC 38                                                                                              0.00
    Investment - LLC 39                                                                                            0.00
    Investment - LLC 40                                                                                            0.00
    Investment - LLC 41                                                                                            0.00
    Investment - LLC 42                                                                                            0.00
    Investment - LLC 43                                                                                            0.00
                                                                                                                   0.00
    investment - LLC 45                                                                                            0.00
    Investment in 48                                                                                               0.00
    BofA Teller Rental                                                                                             0.00
    Investment - 16914                                                                                             0.00
    Investment - Rafael Gardens                                                                                    0.00
    Investment - 1129 3rd Street                                                                                   0.00
    LP Units                                                                                                       0.00
    Investment - US Performing Arts                                                                                0.00
    Investment - Marin CoWork                                                                                      0.00
    Limited Liability Companies                                                                                    0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                         0.00
   Duffy Due to/from                                                                                              0.00
   PISF III                                                                                                       0.00
   PISF IV                                                                                                        0.00
   PISF VI                                                                                                        0.00
   PISF VII                                                                                                       0.00
   PISF IX                                                                                                        0.00
   PISF XI                                                                                                        0.00
   PISF XII                                                                                                       0.00
   PISF XIII                                                                                                      0.00
   PISF XIV                                                                                                       0.00
   PISF XV                                                                                                        0.00
   PISF XVI                                                                                                       0.00
   PISF XVII                                                                                                      0.00
   PISF XVIII                                                                                                     0.00
   461 Due To/From                                                                                                0.00
   501 Due/To From                                                                                                0.00
   Hammondale Due To/From                                                                                         0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1326 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
    21 Due/to From                                                                                                 0.00
    In process Lease litigation                                                                                    0.00
    LLC 20                                                                                                         0.00
    LLC 21                                                                                                         0.00
    LLC 22                                                                                                         0.00
    LLC 23                                                                                                         0.00
    LLC 24                                                                                                         0.00
    LLC 25                                                                                                         0.00
    LLC 26                                                                                                         0.00
    LLC 27                                                                                                         0.00
    LLC 28                                                                                                         0.00
    LLC 29                                                                                                         0.00
    LLC 30                                                                                                         0.00
    LLC 30                                                                                                         0.00
    LLC 31                                                                                                         0.00
    LLC 32                                                                                                         0.00
    LLC 33                                                                                                         0.00
    LLC 34                                                                                                         0.00
    LLC 35                                                                                                         0.00
    LLC 36                                                                                                         0.00
    LLC 37                                                                                                         0.00
    LLC 38                                                                                                         0.00
    LLC 39                                                                                                         0.00
    LLC 40                                                                                                         0.00
    LLC 41                                                                                                         0.00
    LLC 42                                                                                                         0.00
    LLC 43                                                                                                         0.00
    LLC 44                                                                                                         0.00
    LLC 45                                                                                                         0.00
    LLC 46                                                                                                         0.00
    LLC 47                                                                                                         0.00
    LLC 48                                                                                                         0.00
    Due to/from LLC 49                                                                                             0.00
    PI LLC 50                                                                                                      0.00
    PI 51 LLC                                                                                                      0.00
    Due to/from Gate 5                                                                                             0.00
    PV 1 Due to/from                                                                                               0.00
    885 Due to/from                                                                                                0.00
    107 Due to/from                                                                                                0.00
    481 Due to/from                                                                                                0.00
    515 Due to/from                                                                                                0.00
    300 Due to/From PISF                                                                                           0.00
    Paul Drive Due to/from                                                                                         0.00
    353 BMK due to/from                                                                                            0.00
    49 Ignacio due to/from                                                                                         0.00
    Due To/From GP                                                                                                 0.00
    Due To/From 16914                                                                                              0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1327 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
   Due To/From PISF, Inc.                                                                                          0.00
   Due To/From PIM                                                                                                 0.00
   Note Receivable                                                                                                 0.00
   7200 Redwood Due to/From                                                                                        0.00
   355 Due to / from                                                                                               0.00
   Due to/from 350 Ignacio Assoc.                                                                                  0.00
   1222 Due to/from                                                                                                0.00
   419 Prospect due to/from                                                                                        0.00
TOTAL ASSETS                                                                                             19,635,327.92
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                               0.00
   Deferred Revenue                                                                                               0.00
   Unearned Rent                                                                                             36,357.21
   FTB Taxes Payable                                                                                              0.00
   PPP Loan                                                                                                       0.00
   Property Tax Payable                                                                                      15,086.24
   Insurance Payable                                                                                              0.00
   Accrued Expenses                                                                                               0.00
  TOTAL CURRENT LIABILITIES                                                                                  51,443.45

  LONG TERM LIABILITIES
   Notes Payable                                                                                                   0.00
   Notes Payable LLC 48                                                                                            0.00
   Deed of Trust Payable                                                                                           0.00
   Accrued Interest                                                                                                0.00
   Security Deposits Liability                                                                               151,137.34
   Security Deposit Clearing                                                                                       0.00
   Pet Deposit Payable                                                                                             0.00
   Unearned Income                                                                                                 0.00
   Mortgage Payable                                                                                       11,341,432.15
   1st Mortgage 461                                                                                                0.00
   2nd Mortgage 461                                                                                                0.00
   1st Mortgage 501                                                                                                0.00
   1st Deed 350, Suite 201                                                                                         0.00
   2nd Deed 350, Suite 201                                                                                         0.00
   1st Deed 350, Suite 200                                                                                         0.00
   First Mortgage 350 Suite 203                                                                                    0.00
   1st Deed 350 Suites 101, 103                                                                                    0.00
   Other Liabilities                                                                                               0.00
   Accum K-1 Losses                                                                                                0.00
   1st Mortgage Gate 5                                                                                             0.00
   2nd Deed Gate 5                                                                                                 0.00
   1st Mortgage Duffy Place                                                                                        0.00
   2nd Deed Duffy Place                                                                                            0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1328 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
1st Mortgage 49 Ignacio                                                                                            0.00
   2nd Deed 49 Ignacio                                                                                             0.00
 TOTAL LONG TERM LIABILITIES                                                                             11,492,569.49
 TOTAL LIABILITIES                                                                                       11,544,012.94

  EQUITY
    Common Stock                                                                                                   0.00
    Capital Contributions                                                                                  9,850,000.00
    Capital Receivable                                                                                             0.00
    Less: Repurchased Units                                                                                        0.00
    TIC Ownership                                                                                                  0.00
    L.P. Distributions                                                                                             0.00
    G.P. Distributions                                                                                             0.00
    Premium on Repurch Units                                                                                       0.00
    Previous Period Adjmts                                                                                         0.00
    Member Distribution                                                                                   -1,696,159.84
    Dist. 38 to 20                                                                                                 0.00
    Dist. 38 to 21                                                                                                 0.00
Dist. 37 to 22                                                                                                     0.00
    Inter Co. PFI - PV1                                                                                            0.00
    Inter Co PFI - Gate 5                                                                                          0.00
    Inter Co PFI - Duffy                                                                                           0.00
    Inter Co PFI - Hamm                                                                                            0.00
    Inter Co PFI - 107                                                                                             0.00
    Inter Co PFI - 461                                                                                             0.00
    Inter Co PFI - 501                                                                                             0.00
    Inter Co PFI - 49                                                                                              0.00
    Inter Co PFI - 885                                                                                             0.00
    Inter Co. PFI - 515                                                                                            0.00
    Inter-Co PFI - 355                                                                                             0.00
    InterCo PFI - 7200                                                                                             0.00
    InterCo PFI-117                                                                                                0.00
    InterCo PFI - 7 Merry                                                                                          0.00
    InterCo PFI - 16914                                                                                            0.00
    InterCo PFI - Paul                                                                                             0.00
    InterCo PFI - 353                                                                                              0.00
    InterCo PFI - 1506                                                                                             0.00
    InterCo PFI - 1222                                                                                             0.00
    InterCo PFI - 419                                                                                              0.00
    Inter Co PFI - 19 Merrydale                                                                                    0.00
    Inter Co PFI - 1129                                                                                            0.00
    Inter Co PFI - 1315                                                                                            0.00
    Inter-Co. PFI - 1732                                                                                           0.00
    Inter-Co PFI-390                                                                                               0.00
    Inter Co PFI-santaland                                                                                         0.00
    Retained Earnings                                                                                        -71,505.51
    Retained Earingins - Owned Properties                                                                          0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1329 02, 2020
                                                               of 2121                                        11:20 AM
038-Northgate Professional Center (38)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                        Current Balance
  K1-Losses                                                                                                        0.00
  Net Income (Loss) Current                                                                                    8,980.33
  Appliance Depreciation                                                                                           0.00
  TOTAL EQUITY                                                                                            8,091,314.98
TOTAL LIABILITIES & EQUITY                                                                               19,635,327.92

  Total of All                                                                                                    0.00




           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1330 02, 2020
                                                               of 2121                                        11:20 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 38, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1331
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
038-Northgate Professional Center (38)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Investment 16914                                      0.00               0.00                 0.00              0.00
   open                                                  0.00               0.00                 0.00              0.00
   22 Due/to From                                        0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                   2,061,075.53               93.49        2,061,075.53              93.49
  Prepaid Rental Income                                 0.00                0.00                0.00               0.00
  Parking Fees                                          0.00                0.00                0.00               0.00
  Pet Rent                                              0.00                0.00                0.00               0.00
  Laundry income                                        0.00                0.00                0.00               0.00
  Commercial Recovery Income                       75,124.14                3.41           75,124.14               3.41
  Prior Year Recovery Income                       64,095.50                2.91           64,095.50               2.91
  Utility Income                                    1,076.91                0.05            1,076.91               0.05
  Storage Income                                    3,200.00                0.15            3,200.00               0.15
  Association Fees                                      0.00                0.00                0.00               0.00
  Management Fee Income                                 0.00                0.00                0.00               0.00
  Outside Management Income                             0.00                0.00                0.00               0.00
  Admin Fee Income                                      0.00                0.00                0.00               0.00
  Interest Income                                       0.00                0.00                0.00               0.00
  Tax Return Prep. Income                               0.00                0.00                0.00               0.00
  Accounting Fees                                       0.00                0.00                0.00               0.00
  G.P. Fee Income                                       0.00                0.00                0.00               0.00
  LLC Distribution Income                               0.00                0.00                0.00               0.00
  Partnership Income                                    0.00                0.00                0.00               0.00
  Commission income                                     0.00                0.00                0.00               0.00
  Sale of Units                                         0.00                0.00                0.00               0.00
  Gain on Sale of Property                              0.00                0.00                0.00               0.00
TOTAL INCOME                                    2,204,572.08              100.00        2,204,572.08             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                        0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                     260,053.86             11.80          260,053.86              11.80
   Promo/Move-In Incentives                               0.00              0.00                0.00               0.00
   Referral Fees                                          0.00              0.00                0.00               0.00
   Salaries                                               0.00              0.00                0.00               0.00
   Pension                                                0.00              0.00                0.00               0.00
   Section 125 Misc                                       0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                        0.00              0.00                0.00               0.00
   Advertising                                            0.00              0.00                0.00               0.00
   Marketing Subscriptions                                0.00              0.00                0.00               0.00
   Marketing Tools                                        0.00              0.00                0.00               0.00
   Signs                                                989.77              0.04              989.77               0.04
   Do not use me                                          0.00              0.00                0.00               0.00
   Other Renting Expenses                            26,001.60              1.18           26,001.60               1.18
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1332 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Bad Debt Expense                                      0.00               0.00                 0.00              0.00
   Credit Check Fees Rcvd                                0.00               0.00                 0.00              0.00
   Credit Check Fees Paid                                0.00               0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                         287,045.23                13.02          287,045.23              13.02

  ADMINISTRATIVE EXPENSES
   Accounting                                             0.00              0.00                0.00               0.00
   Alarm                                              2,339.40              0.11            2,339.40               0.11
   Legal                                                  0.00              0.00                0.00               0.00
   Computer Services                                      0.00              0.00                0.00               0.00
   Temp. Help                                             0.00              0.00                0.00               0.00
   Consultants                                        1,400.00              0.06            1,400.00               0.06
   Administaff                                            0.00              0.00                0.00               0.00
   Outside Services                                   4,096.00              0.19            4,096.00               0.19
   Collection Expense                                     0.00              0.00                0.00               0.00
    Prof. Fees KC                                         0.00              0.00                0.00               0.00
   Office Expense                                         0.00              0.00                0.00               0.00
   Bottled Water                                          0.00              0.00                0.00               0.00
   Bank Charges                                           0.00              0.00                0.00               0.00
   NextGen Expenses                                       0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                             700.00              0.03              700.00               0.03
   Security Patrol                                    1,534.48              0.07            1,534.48               0.07
   Auto Expense                                         573.09              0.03              573.09               0.03
   Travel & Entertainment                                 0.00              0.00                0.00               0.00
   Luncheon Meetings                                      0.00              0.00                0.00               0.00
   Loan Servicing Fees                                    0.00              0.00                0.00               0.00
   Promotions - Corporate                                 0.00              0.00                0.00               0.00
   Association Dues                                       0.00              0.00                0.00               0.00
   461- Net loss (income)                                 0.00              0.00                0.00               0.00
   501-Net Loss (income)                                  0.00              0.00                0.00               0.00
   Gifts                                                  0.00              0.00                0.00               0.00
   Security Cost                                          0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                          10,642.97              0.48           10,642.97               0.48

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                               0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                      0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                               0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                         0.00              0.00                0.00               0.00
   Manager Salary                                         0.00              0.00                0.00               0.00
   Manager Utility Expense                                0.00              0.00                0.00               0.00
   Maintenance Apartment                                  0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                              123,588.02              5.61          123,588.02               5.61
   Finders Fees                                           0.00              0.00                0.00               0.00
   Copier Lease                                           0.00              0.00                0.00               0.00
   Donations                                              0.00              0.00                0.00               0.00
   Dues and Subscriptions                                 0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1333 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Interior Lobby Plants                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Uniforms                                     0.00               0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                               0.00               0.00                 0.00              0.00
   Mgt. Office Telephone                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Auto                                         0.00               0.00                 0.00              0.00
   Postage                                               0.00               0.00                 0.00              0.00
   Rent Expense Corporate                                0.00               0.00                 0.00              0.00
   Client Entertainment                                  0.00               0.00                 0.00              0.00
   Commercial Misc Exp                                   0.00               0.00                 0.00              0.00
   Education                                             0.00               0.00                 0.00              0.00
   Security Costs                                        0.00               0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                         123,588.02                 5.61          123,588.02               5.61

  UTILITIES EXPENSE
   Gas & Electricity                                149,490.87              6.78          149,490.87               6.78
   Utilities Credits or rebates                           0.00              0.00                0.00               0.00
   Sewer                                                  0.00              0.00                0.00               0.00
   Water                                             15,327.47              0.70           15,327.47               0.70
   Garbage & Trash Removal                           11,538.87              0.52           11,538.87               0.52
   Contract-haulwrig                                      0.00              0.00                0.00               0.00
   Cable TV                                               0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                             6,385.85              0.29            6,385.85               0.29
   Pagers/2 Ways                                          0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                          182,743.06              8.29          182,743.06               8.29

  REPAIRS & MAINTENANCE
   R&M Unit                                               0.00              0.00                0.00               0.00
   R&M-bbsteam                                            0.00              0.00                0.00               0.00
   R&M - Plumbing                                         0.00              0.00                0.00               0.00
   R&M-deep                                               0.00              0.00                0.00               0.00
   R&M-dorius                                             0.00              0.00                0.00               0.00
   R&M - Elevator                                         0.00              0.00                0.00               0.00
   R&M-jdcom                                              0.00              0.00                0.00               0.00
   R&M-nat                                                0.00              0.00                0.00               0.00
   R&M-novglass                                           0.00              0.00                0.00               0.00
   R&M-orchid                                             0.00              0.00                0.00               0.00
   R&M - Electrical                                       0.00              0.00                0.00               0.00
   R&M-1st Class                                          0.00              0.00                0.00               0.00
   R&M - Painting                                         0.00              0.00                0.00               0.00
   R&M - Roofing                                          0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                    0.00              0.00                0.00               0.00
   R&M - Windows                                          0.00              0.00                0.00               0.00
   R&M - HVAC                                             0.00              0.00                0.00               0.00
   R&M - Pool                                             0.00              0.00                0.00               0.00
   R & M- fire master                                     0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                           0.00              0.00                0.00               0.00
   R&M-mcd                                                0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1334 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                %          Year to Date                %
   R&M - pritim                                          0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                           0.00              0.00                 0.00              0.00
   R&M - rolgar                                          0.00              0.00                 0.00              0.00
   R&M Friedman's                                        0.00              0.00                 0.00              0.00
   R&M - bucks                                           0.00              0.00                 0.00              0.00
   R&M - knilou                                          0.00              0.00                 0.00              0.00
   R&M - mfence                                          0.00              0.00                 0.00              0.00
   R&M - g&a                                             0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                               0.00              0.00                 0.00              0.00
   T/O - Materials                                       0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                                  0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                   0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                             6,617.40               0.30            6,617.40               0.30
   Cleaning - A&V                                        0.00              0.00                 0.00              0.00
   Cleaning - garale                                     0.00              0.00                 0.00              0.00
   R&M - Pest Control                                  350.00              0.02               350.00              0.02
   Landscaping Salaries                                  0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                            0.00              0.00                 0.00              0.00
   Maint. Salaries                                       0.00              0.00                 0.00              0.00
   Cleaning Salaries                                     0.00              0.00                 0.00              0.00
   Painting Salaries                                     0.00              0.00                 0.00              0.00
   Improvement Salaries                                  0.00              0.00                 0.00              0.00
   Maintenance Supplies                             1,256.03               0.06            1,256.03               0.06
   R&M - Electrical Supplies                           435.91              0.02               435.91              0.02
   R&M - Landscaping Supplies                            0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                               0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                                0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                                0.00              0.00                 0.00              0.00
   Dept. Supplies-color                                  0.00              0.00                 0.00              0.00
   R&M - Landscape                                       0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                               0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                   0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                          5,077.89               0.23            5,077.89               0.23
   Supplies - Kelly Moore                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                               0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                              0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                               0.00              0.00                 0.00              0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1335 02, 2020
                                                               of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                                  0.00              0.00                 0.00              0.00
   Supply - Grainger                                     0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                          0.00              0.00                 0.00              0.00
   Maint - Supplies fans                                 0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                   0.00              0.00                 0.00              0.00
   R&M - Dabrans                                         0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                             0.00              0.00                 0.00              0.00
   Supp-Whiteside                                        0.00              0.00                 0.00              0.00
   Misc. Small Purchases                                 0.00              0.00                 0.00              0.00
   Small Tools & Equipment                               0.00              0.00                 0.00              0.00
   Miscellaneous Expense                               -45.00              0.00               -45.00              0.00
   Locks & Keys                                        761.42              0.03               761.42              0.03
   R&M - Painting Supplies                               0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                                0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                            0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                                   0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                        0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                        14,453.65               0.66           14,453.65               0.66

  CONTRACT MAINTENANCE
   Contract-Bath                                        0.00               0.00                0.00               0.00
   Contract-Calif                                       0.00               0.00                0.00               0.00
   Contract-cas                                         0.00               0.00                0.00               0.00
   Contract-deason                                      0.00               0.00                0.00               0.00
   Contract-delta                                       0.00               0.00                0.00               0.00
   Contract-dorius                                      0.00               0.00                0.00               0.00
   Contract-elevator                                    0.00               0.00                0.00               0.00
   Contract-Kone                                        0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                     0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                     0.00               0.00                0.00               0.00
   Contract-pcon                                        0.00               0.00                0.00               0.00
   Contract-oroszi                                      0.00               0.00                0.00               0.00
   Contract-roto                                        0.00               0.00                0.00               0.00
   Contract-roys                                        0.00               0.00                0.00               0.00
   Contract-silvas                                      0.00               0.00                0.00               0.00
   Contract-spartan                                     0.00               0.00                0.00               0.00
   Contract - transbay                                  0.00               0.00                0.00               0.00
   Contract - fire master                           7,957.02               0.36            7,957.02               0.36
   Contract - Fire Safety Maint.                        0.00               0.00                0.00               0.00
   Contract - milpac                                    0.00               0.00                0.00               0.00
   Contract - Counter                                   0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                          0.00               0.00                0.00               0.00
   Contractor - bucks                                   0.00               0.00                0.00               0.00
   Contractor - Stripe                                  0.00               0.00                0.00               0.00
   Contractor - wk                                      0.00               0.00                0.00               0.00
   Contract - bludol                                    0.00               0.00                0.00               0.00
   Contract - Able                                      0.00               0.00                0.00               0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1336 02, 2020
                                                               of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Contract - Mainstay                                   0.00               0.00                 0.00              0.00
   Contractor - pro - tech                               0.00               0.00                 0.00              0.00
   Contract - thoseguy                                   0.00               0.00                 0.00              0.00
   Contract - kevmar                                     0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                              0.00               0.00                 0.00              0.00
   Contract-Solarcraft                                   0.00               0.00                 0.00              0.00
   contract-servpro                                      0.00               0.00                 0.00              0.00
   Contract northgut                                     0.00               0.00                 0.00              0.00
   contract-terminix                                     0.00               0.00                 0.00              0.00
   Contract-Scent Tek                                    0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                       13,901.59                0.63           13,901.59               0.63
   Contract - Electrical & Lighting                 2,658.50                0.12            2,658.50               0.12
   Contract - HVAC Maint.                          50,195.56                2.28           50,195.56               2.28
   Contract R&M                                    16,327.62                0.74           16,327.62               0.74
   Cont.Carpet Clean/Repair                              0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                     41,140.35                1.87           41,140.35               1.87
   Contract - Painting                                   0.00               0.00                 0.00              0.00
   Contract - Pest Control                               0.00               0.00                 0.00              0.00
   Contract - Landscaping                          16,345.00                0.74           16,345.00               0.74
   contract-Garcia's Landscape                           0.00               0.00                 0.00              0.00
   Dugdales Landscaping                                  0.00               0.00                 0.00              0.00
   Pinedas Tree Service                                  0.00               0.00                 0.00              0.00
   Contract All phase Excavating                         0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                             0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                                0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                      19,896.99                0.90           19,896.99               0.90
   Contract Appliance Rep.                               0.00               0.00                 0.00              0.00
   Contract - Roof Maint                                 0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                           0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                         168,422.63                 7.64          168,422.63               7.64

  TAXES
   Real Estate Taxes                                284,719.26             12.91          284,719.26              12.91
   Payroll Taxes                                          0.00              0.00                0.00               0.00
   Personal Property Taxes                                0.00              0.00                0.00               0.00
   Other Taxes                                            0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                                284,719.26             12.91          284,719.26              12.91

  INSURANCE EXPENSE
   Package Insurance                                 28,744.78              1.30           28,744.78               1.30
   Earthquake Insurance                              24,077.58              1.09           24,077.58               1.09
   Umbrella Insurance                                 2,144.04              0.10            2,144.04               0.10
   Flood Insurance                                        0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                               0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                      0.00              0.00                0.00               0.00
   Auto Insurance                                         0.00              0.00                0.00               0.00
   Health Insurance                                       0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1337 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Medical - Misc                                        0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                              0.00               0.00                 0.00              0.00
   Business Practices Insurance                          0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                         54,966.40                2.49           54,966.40               2.49

TOTAL OPERATING EXPENSES                        1,126,581.22               51.10        1,126,581.22              51.10

  OTHER INCOME
   Tenant Asst. Payments                                  0.00               0.00               0.00               0.00
   Storage Rent Income                               -1,600.00              -0.07          -1,600.00              -0.07
   Pet Rent                                               0.00               0.00               0.00               0.00
   Parking Fees                                           0.00               0.00               0.00               0.00
   Laundry                                                0.00               0.00               0.00               0.00
   Vending                                                0.00               0.00               0.00               0.00
   NSF Check Fees                                         0.00               0.00               0.00               0.00
   Late Charges                                      -1,677.40              -0.08          -1,677.40              -0.08
   Damages & Cleaning Fees                                0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                               0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                         -775.00              -0.04            -775.00              -0.04
   Miscellaneous Income                                   0.00               0.00               0.00               0.00
   HVAC Income                                      -14,850.00              -0.67         -14,850.00              -0.67
   Interest Income                                        0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                               -18,902.40              -0.86         -18,902.40              -0.86

NET OPERATING INCOME                            1,096,893.26               49.76        1,096,893.26              49.76

  DEBT SERVICE EXPENSE
   Mortgage Interest                                445,987.66             20.23          445,987.66              20.23
   Deed Of Trust Interest                                 0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   Interest Expense Corporate                             0.00              0.00                0.00               0.00
   Notes Payable Interest                                 0.00              0.00                0.00               0.00
   Affiliate Loan Interest                                0.00              0.00                0.00               0.00
   Other Interest Expense                                 0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                          445,987.66             20.23          445,987.66              20.23

  NET INC.BEFORE DEP.& TAX                          650,905.60             29.53          650,905.60              29.53

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                            480,000.00             21.77          480,000.00              21.77
   F&F Hamm Depreciation                                  0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                            31,242.00              1.42           31,242.00               1.42
   Appliances Depreciation                                0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                         121,740.00              5.52          121,740.00               5.52
   Closing Cost Amortization                              0.00              0.00                0.00               0.00
   Loan Fee Amortization                             63,510.00              2.88           63,510.00               2.88
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1338 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Org. Cost Amortization                                0.00               0.00                 0.00              0.00
   Software Devel. Amort.                                0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                            0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                        696,492.00                31.59          696,492.00              31.59

NET INC.(LOSS) BEF.TAXES                            -45,586.40              -2.07         -45,586.40              -2.07

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                               0.00               0.00                0.00               0.00
   FTB Tax Expense                                   8,399.22               0.38            8,399.22               0.38
   Taxes - Other                                         0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                          8,399.22               0.38            8,399.22               0.38

NET INCOME (LOSS)BK                                 -53,985.62              -2.45         -53,985.62              -2.45

K-1 and Other Items
  K-1 Losses                                             0.00               0.00                0.00               0.00
  K-1 Income Items                                       0.00               0.00                0.00               0.00

  Extraordinary Items                                    0.00               0.00                0.00               0.00

  Temporary Distribution                                 0.00               0.00                0.00               0.00




           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1339 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Investment 16914                                      0.00               0.00                 0.00              0.00
   open                                                  0.00               0.00                 0.00              0.00
   22 Due/to From                                        0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                   1,240,029.21               95.94        1,240,029.21              95.94
  Prepaid Rental Income                                 0.00                0.00                0.00               0.00
  Parking Fees                                          0.00                0.00                0.00               0.00
  Pet Rent                                              0.00                0.00                0.00               0.00
  Laundry income                                        0.00                0.00                0.00               0.00
  Commercial Recovery Income                       38,910.99                3.01           38,910.99               3.01
  Prior Year Recovery Income                        3,848.64                0.30            3,848.64               0.30
  Utility Income                                    6,930.08                0.54            6,930.08               0.54
  Storage Income                                    2,800.00                0.22            2,800.00               0.22
  Association Fees                                      0.00                0.00                0.00               0.00
  Management Fee Income                                 0.00                0.00                0.00               0.00
  Outside Management Income                             0.00                0.00                0.00               0.00
  Admin Fee Income                                      0.00                0.00                0.00               0.00
  Interest Income                                       0.00                0.00                0.00               0.00
  Tax Return Prep. Income                               0.00                0.00                0.00               0.00
  Accounting Fees                                       0.00                0.00                0.00               0.00
  G.P. Fee Income                                       0.00                0.00                0.00               0.00
  LLC Distribution Income                               0.00                0.00                0.00               0.00
  Partnership Income                                    0.00                0.00                0.00               0.00
  Commission income                                     0.00                0.00                0.00               0.00
  Sale of Units                                         0.00                0.00                0.00               0.00
  Gain on Sale of Property                              0.00                0.00                0.00               0.00
TOTAL INCOME                                    1,292,518.92              100.00        1,292,518.92             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                        0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                     165,577.50             12.81          165,577.50              12.81
   Promo/Move-In Incentives                               0.00              0.00                0.00               0.00
   Referral Fees                                          0.00              0.00                0.00               0.00
   Salaries                                               0.00              0.00                0.00               0.00
   Pension                                                0.00              0.00                0.00               0.00
   Section 125 Misc                                       0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                        0.00              0.00                0.00               0.00
   Advertising                                            0.00              0.00                0.00               0.00
   Marketing Subscriptions                                0.00              0.00                0.00               0.00
   Marketing Tools                                        0.00              0.00                0.00               0.00
   Signs                                                929.65              0.07              929.65               0.07
   Do not use me                                          0.00              0.00                0.00               0.00
   Other Renting Expenses                            24,953.76              1.93           24,953.76               1.93
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1340 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Bad Debt Expense                                      0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                                0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                                0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                         191,460.91               14.81          191,460.91              14.81

  ADMINISTRATIVE EXPENSES
   Accounting                                            0.00              0.00                0.00               0.00
   Alarm                                             1,594.26              0.12            1,594.26               0.12
   Legal                                               405.00              0.03              405.00               0.03
   Computer Services                                     0.00              0.00                0.00               0.00
   Temp. Help                                            0.00              0.00                0.00               0.00
   Consultants                                           0.00              0.00                0.00               0.00
   Administaff                                           0.00              0.00                0.00               0.00
   Outside Services                                     85.50              0.01               85.50               0.01
   Collection Expense                                    0.00              0.00                0.00               0.00
    Prof. Fees KC                                        0.00              0.00                0.00               0.00
   Office Expense                                        0.00              0.00                0.00               0.00
   Bottled Water                                         0.00              0.00                0.00               0.00
   Bank Charges                                          0.00              0.00                0.00               0.00
   NextGen Expenses                                      0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                              0.00              0.00                0.00               0.00
   Security Patrol                                   1,880.64              0.15            1,880.64               0.15
   Auto Expense                                          0.00              0.00                0.00               0.00
   Travel & Entertainment                                0.00              0.00                0.00               0.00
   Luncheon Meetings                                     0.00              0.00                0.00               0.00
   Loan Servicing Fees                                   0.00              0.00                0.00               0.00
   Promotions - Corporate                                0.00              0.00                0.00               0.00
   Association Dues                                      0.00              0.00                0.00               0.00
   461- Net loss (income)                                0.00              0.00                0.00               0.00
   501-Net Loss (income)                                 0.00              0.00                0.00               0.00
   Gifts                                                 0.00              0.00                0.00               0.00
   Security Cost                                         0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                          3,965.40              0.31            3,965.40               0.31

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                              0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                     0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                              0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                        0.00              0.00                0.00               0.00
   Manager Salary                                        0.00              0.00                0.00               0.00
   Manager Utility Expense                               0.00              0.00                0.00               0.00
   Maintenance Apartment                                 0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                              74,381.75              5.75           74,381.75               5.75
   Finders Fees                                          0.00              0.00                0.00               0.00
   Copier Lease                                          0.00              0.00                0.00               0.00
   Donations                                             0.00              0.00                0.00               0.00
   Dues and Subscriptions                                0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1341 02, 2020
                                                               of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Interior Lobby Plants                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Uniforms                                     0.00               0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                               0.00               0.00                 0.00              0.00
   Mgt. Office Telephone                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Auto                                         0.00               0.00                 0.00              0.00
   Postage                                               0.00               0.00                 0.00              0.00
   Rent Expense Corporate                                0.00               0.00                 0.00              0.00
   Client Entertainment                                  0.00               0.00                 0.00              0.00
   Commercial Misc Exp                                   0.00               0.00                 0.00              0.00
   Education                                             0.00               0.00                 0.00              0.00
   Security Costs                                  15,543.19                1.20           15,543.19               1.20
   TOTAL MANAGEMENT E...                           89,924.94                6.96           89,924.94               6.96

  UTILITIES EXPENSE
   Gas & Electricity                                 86,058.62              6.66           86,058.62               6.66
   Utilities Credits or rebates                           0.00              0.00                0.00               0.00
   Sewer                                                  0.00              0.00                0.00               0.00
   Water                                              6,671.06              0.52            6,671.06               0.52
   Garbage & Trash Removal                            7,061.38              0.55            7,061.38               0.55
   Contract-haulwrig                                      0.00              0.00                0.00               0.00
   Cable TV                                               0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                             4,562.56              0.35            4,562.56               0.35
   Pagers/2 Ways                                          0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                          104,353.62              8.07          104,353.62               8.07

  REPAIRS & MAINTENANCE
   R&M Unit                                           6,463.81              0.50            6,463.81               0.50
   R&M-bbsteam                                            0.00              0.00                0.00               0.00
   R&M - Plumbing                                     1,622.30              0.13            1,622.30               0.13
   R&M-deep                                               0.00              0.00                0.00               0.00
   R&M-dorius                                             0.00              0.00                0.00               0.00
   R&M - Elevator                                     2,812.00              0.22            2,812.00               0.22
   R&M-jdcom                                              0.00              0.00                0.00               0.00
   R&M-nat                                                0.00              0.00                0.00               0.00
   R&M-novglass                                           0.00              0.00                0.00               0.00
   R&M-orchid                                             0.00              0.00                0.00               0.00
   R&M - Electrical                                   4,817.75              0.37            4,817.75               0.37
   R&M-1st Class                                          0.00              0.00                0.00               0.00
   R&M - Painting                                     2,814.00              0.22            2,814.00               0.22
   R&M - Roofing                                          0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                3,466.28              0.27            3,466.28               0.27
   R&M - Windows                                          0.00              0.00                0.00               0.00
   R&M - HVAC                                         1,527.50              0.12            1,527.50               0.12
   R&M - Pool                                             0.00              0.00                0.00               0.00
   R & M- fire master                                     0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                           0.00              0.00                0.00               0.00
   R&M-mcd                                                0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1342 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   R&M - pritim                                          0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                           0.00              0.00                 0.00              0.00
   R&M - rolgar                                          0.00              0.00                 0.00              0.00
   R&M Friedman's                                        0.00              0.00                 0.00              0.00
   R&M - bucks                                           0.00              0.00                 0.00              0.00
   R&M - knilou                                          0.00              0.00                 0.00              0.00
   R&M - mfence                                          0.00              0.00                 0.00              0.00
   R&M - g&a                                             0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                               0.00              0.00                 0.00              0.00
   T/O - Materials                                       0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                                  0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                   0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                                608.20              0.05               608.20              0.05
   Cleaning - A&V                                        0.00              0.00                 0.00              0.00
   Cleaning - garale                                     0.00              0.00                 0.00              0.00
   R&M - Pest Control                                  150.00              0.01               150.00              0.01
   Landscaping Salaries                                  0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                            0.00              0.00                 0.00              0.00
   Maint. Salaries                                       0.00              0.00                 0.00              0.00
   Cleaning Salaries                                     0.00              0.00                 0.00              0.00
   Painting Salaries                                     0.00              0.00                 0.00              0.00
   Improvement Salaries                                  0.00              0.00                 0.00              0.00
   Maintenance Supplies                             1,520.58               0.12            1,520.58               0.12
   R&M - Electrical Supplies                        2,377.34               0.18            2,377.34               0.18
   R&M - Landscaping Supplies                          359.07              0.03               359.07              0.03
   Dept. Supplies-fairlumb                               0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                                0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                                0.00              0.00                 0.00              0.00
   Dept. Supplies-color                                  0.00              0.00                 0.00              0.00
   R&M - Landscape                                  2,188.43               0.17            2,188.43               0.17
   Dept. Supplies-msm                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                               0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                   0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                          3,400.90               0.26            3,400.90               0.26
   Supplies - Kelly Moore                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                               0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                              0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                               0.00              0.00                 0.00              0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1343 02, 2020
                                                               of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                                  0.00              0.00                 0.00              0.00
   Supply - Grainger                                     0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                          0.00              0.00                 0.00              0.00
   Maint - Supplies fans                                 0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                   0.00              0.00                 0.00              0.00
   R&M - Dabrans                                         0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                             0.00              0.00                 0.00              0.00
   Supp-Whiteside                                        0.00              0.00                 0.00              0.00
   Misc. Small Purchases                                 0.00              0.00                 0.00              0.00
   Small Tools & Equipment                               0.00              0.00                 0.00              0.00
   Miscellaneous Expense                                 0.00              0.00                 0.00              0.00
   Locks & Keys                                        609.79              0.05               609.79              0.05
   R&M - Painting Supplies                               0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                                0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                          465.00              0.04               465.00              0.04
   R&M - HVAC Supplies                                   0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                        0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                        35,202.95               2.72           35,202.95               2.72

  CONTRACT MAINTENANCE
   Contract-Bath                                        0.00               0.00                0.00               0.00
   Contract-Calif                                       0.00               0.00                0.00               0.00
   Contract-cas                                         0.00               0.00                0.00               0.00
   Contract-deason                                      0.00               0.00                0.00               0.00
   Contract-delta                                       0.00               0.00                0.00               0.00
   Contract-dorius                                      0.00               0.00                0.00               0.00
   Contract-elevator                                    0.00               0.00                0.00               0.00
   Contract-Kone                                        0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                     0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                     0.00               0.00                0.00               0.00
   Contract-pcon                                        0.00               0.00                0.00               0.00
   Contract-oroszi                                      0.00               0.00                0.00               0.00
   Contract-roto                                        0.00               0.00                0.00               0.00
   Contract-roys                                        0.00               0.00                0.00               0.00
   Contract-silvas                                      0.00               0.00                0.00               0.00
   Contract-spartan                                     0.00               0.00                0.00               0.00
   Contract - transbay                                  0.00               0.00                0.00               0.00
   Contract - fire master                               0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                    3,178.00               0.25            3,178.00               0.25
   Contract - milpac                                    0.00               0.00                0.00               0.00
   Contract - Counter                                   0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                          0.00               0.00                0.00               0.00
   Contractor - bucks                                   0.00               0.00                0.00               0.00
   Contractor - Stripe                                  0.00               0.00                0.00               0.00
   Contractor - wk                                      0.00               0.00                0.00               0.00
   Contract - bludol                                    0.00               0.00                0.00               0.00
   Contract - Able                                      0.00               0.00                0.00               0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1344 02, 2020
                                                               of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Contract - Mainstay                                   0.00               0.00                 0.00              0.00
   Contractor - pro - tech                               0.00               0.00                 0.00              0.00
   Contract - thoseguy                                   0.00               0.00                 0.00              0.00
   Contract - kevmar                                     0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                              0.00               0.00                 0.00              0.00
   Contract-Solarcraft                                   0.00               0.00                 0.00              0.00
   contract-servpro                                      0.00               0.00                 0.00              0.00
   Contract northgut                                     0.00               0.00                 0.00              0.00
   contract-terminix                                     0.00               0.00                 0.00              0.00
   Contract-Scent Tek                                    0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                             0.00               0.00                 0.00              0.00
   Contract - Electrical & Lighting                      0.00               0.00                 0.00              0.00
   Contract - HVAC Maint.                          17,385.90                1.35           17,385.90               1.35
   Contract R&M                                          0.00               0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                              0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                     23,384.84                1.81           23,384.84               1.81
   Contract - Painting                                   0.00               0.00                 0.00              0.00
   Contract - Pest Control                             480.00               0.04               480.00              0.04
   Contract - Landscaping                           9,137.50                0.71            9,137.50               0.71
   contract-Garcia's Landscape                           0.00               0.00                 0.00              0.00
   Dugdales Landscaping                                  0.00               0.00                 0.00              0.00
   Pinedas Tree Service                                  0.00               0.00                 0.00              0.00
   Contract All phase Excavating                         0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                             0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                                0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                       1,820.56                0.14            1,820.56               0.14
   Contract Appliance Rep.                               0.00               0.00                 0.00              0.00
   Contract - Roof Maint                            2,168.13                0.17            2,168.13               0.17
   Contract - Parking Lot Dues                           0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                           57,554.93                4.45           57,554.93               4.45

  TAXES
   Real Estate Taxes                                134,690.97             10.42          134,690.97              10.42
   Payroll Taxes                                          0.00              0.00                0.00               0.00
   Personal Property Taxes                                0.00              0.00                0.00               0.00
   Other Taxes                                            0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                                134,690.97             10.42          134,690.97              10.42

  INSURANCE EXPENSE
   Package Insurance                                 24,409.42              1.89           24,409.42               1.89
   Earthquake Insurance                              14,838.81              1.15           14,838.81               1.15
   Umbrella Insurance                                 1,689.52              0.13            1,689.52               0.13
   Flood Insurance                                        0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                               0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                      0.00              0.00                0.00               0.00
   Auto Insurance                                         0.00              0.00                0.00               0.00
   Health Insurance                                       0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1345 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Medical - Misc                                        0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                              0.00               0.00                 0.00              0.00
   Business Practices Insurance                          0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                         40,937.75                3.17           40,937.75               3.17

TOTAL OPERATING EXPENSES                            658,091.47             50.92          658,091.47              50.92

  OTHER INCOME
   Tenant Asst. Payments                                  0.00               0.00               0.00               0.00
   Storage Rent Income                                    0.00               0.00               0.00               0.00
   Pet Rent                                               0.00               0.00               0.00               0.00
   Parking Fees                                           0.00               0.00               0.00               0.00
   Laundry                                                0.00               0.00               0.00               0.00
   Vending                                                0.00               0.00               0.00               0.00
   NSF Check Fees                                         0.00               0.00               0.00               0.00
   Late Charges                                      -1,702.10              -0.13          -1,702.10              -0.13
   Damages & Cleaning Fees                                0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                               0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                            0.00               0.00               0.00               0.00
   Miscellaneous Income                                   0.00               0.00               0.00               0.00
   HVAC Income                                       -7,722.00              -0.60          -7,722.00              -0.60
   Interest Income                                        0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                                -9,424.10              -0.73          -9,424.10              -0.73

NET OPERATING INCOME                                643,851.55             49.81          643,851.55              49.81

  DEBT SERVICE EXPENSE
   Mortgage Interest                                300,085.74             23.22          300,085.74              23.22
   Deed Of Trust Interest                                 0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   Interest Expense Corporate                             0.00              0.00                0.00               0.00
   Notes Payable Interest                                 0.00              0.00                0.00               0.00
   Affiliate Loan Interest                                0.00              0.00                0.00               0.00
   Other Interest Expense                                 0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                          300,085.74             23.22          300,085.74              23.22

  NET INC.BEFORE DEP.& TAX                          343,765.81             26.60          343,765.81              26.60

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                            272,334.09             21.07          272,334.09              21.07
   F&F Hamm Depreciation                                  0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                            22,282.26              1.72           22,282.26               1.72
   Appliances Depreciation                                0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                          17,994.55              1.39           17,994.55               1.39
   Closing Cost Amortization                              0.00              0.00                0.00               0.00
   Loan Fee Amortization                             20,474.58              1.58           20,474.58               1.58
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1346 02, 2020
                                                                of 2121                                        11:21 AM
038-Northgate Professional Center (38)                                                                           Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Org. Cost Amortization                                0.00              0.00                 0.00              0.00
   Software Devel. Amort.                                0.00              0.00                 0.00              0.00
   Depreciation Expense Corp.                            0.00              0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                        333,085.48               25.77          333,085.48              25.77

NET INC.(LOSS) BEF.TAXES                            10,680.33              0.83           10,680.33               0.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                               0.00              0.00                0.00               0.00
   FTB Tax Expense                                   1,700.00              0.13            1,700.00               0.13
   Taxes - Other                                         0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                          1,700.00              0.13            1,700.00               0.13

NET INCOME (LOSS)BK                                  8,980.33              0.69            8,980.33               0.69

K-1 and Other Items
  K-1 Losses                                             0.00              0.00                0.00               0.00
  K-1 Income Items                                       0.00              0.00                0.00               0.00

  Extraordinary Items                                    0.00              0.00                0.00               0.00

  Temporary Distribution                                 0.00              0.00                0.00               0.00




           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1347 02, 2020
                                                               of 2121                                        11:21 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 38, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1348
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
038-Northgate Professional Center (38)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Investment 16914                                      0.00               0.00                 0.00              0.00
   open                                                  0.00               0.00                 0.00              0.00
   22 Due/to From                                        0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                   2,061,075.53               93.49        2,061,075.53              93.49
  Prepaid Rental Income                                 0.00                0.00                0.00               0.00
  Parking Fees                                          0.00                0.00                0.00               0.00
  Pet Rent                                              0.00                0.00                0.00               0.00
  Laundry income                                        0.00                0.00                0.00               0.00
  Commercial Recovery Income                       75,124.14                3.41           75,124.14               3.41
  Prior Year Recovery Income                       64,095.50                2.91           64,095.50               2.91
  Utility Income                                    1,076.91                0.05            1,076.91               0.05
  Storage Income                                    3,200.00                0.15            3,200.00               0.15
  Association Fees                                      0.00                0.00                0.00               0.00
  Management Fee Income                                 0.00                0.00                0.00               0.00
  Outside Management Income                             0.00                0.00                0.00               0.00
  Admin Fee Income                                      0.00                0.00                0.00               0.00
  Interest Income                                       0.00                0.00                0.00               0.00
  Tax Return Prep. Income                               0.00                0.00                0.00               0.00
  Accounting Fees                                       0.00                0.00                0.00               0.00
  G.P. Fee Income                                       0.00                0.00                0.00               0.00
  LLC Distribution Income                               0.00                0.00                0.00               0.00
  Partnership Income                                    0.00                0.00                0.00               0.00
  Commission income                                     0.00                0.00                0.00               0.00
  Sale of Units                                         0.00                0.00                0.00               0.00
  Gain on Sale of Property                              0.00                0.00                0.00               0.00
TOTAL INCOME                                    2,204,572.08              100.00        2,204,572.08             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                        0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                     260,053.86             11.80          260,053.86              11.80
   Promo/Move-In Incentives                               0.00              0.00                0.00               0.00
   Referral Fees                                          0.00              0.00                0.00               0.00
   Salaries                                               0.00              0.00                0.00               0.00
   Pension                                                0.00              0.00                0.00               0.00
   Section 125 Misc                                       0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                        0.00              0.00                0.00               0.00
   Advertising                                            0.00              0.00                0.00               0.00
   Marketing Subscriptions                                0.00              0.00                0.00               0.00
   Marketing Tools                                        0.00              0.00                0.00               0.00
   Signs                                                989.77              0.04              989.77               0.04
   Do not use me                                          0.00              0.00                0.00               0.00
   Other Renting Expenses                            26,001.60              1.18           26,001.60               1.18
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1349 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Bad Debt Expense                                      0.00               0.00                 0.00              0.00
   Credit Check Fees Rcvd                                0.00               0.00                 0.00              0.00
   Credit Check Fees Paid                                0.00               0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                         287,045.23                13.02          287,045.23              13.02

  ADMINISTRATIVE EXPENSES
   Accounting                                             0.00              0.00                0.00               0.00
   Alarm                                              2,339.40              0.11            2,339.40               0.11
   Legal                                                  0.00              0.00                0.00               0.00
   Computer Services                                      0.00              0.00                0.00               0.00
   Temp. Help                                             0.00              0.00                0.00               0.00
   Consultants                                        1,400.00              0.06            1,400.00               0.06
   Administaff                                            0.00              0.00                0.00               0.00
   Outside Services                                   4,096.00              0.19            4,096.00               0.19
   Collection Expense                                     0.00              0.00                0.00               0.00
    Prof. Fees KC                                         0.00              0.00                0.00               0.00
   Office Expense                                         0.00              0.00                0.00               0.00
   Bottled Water                                          0.00              0.00                0.00               0.00
   Bank Charges                                           0.00              0.00                0.00               0.00
   NextGen Expenses                                       0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                             700.00              0.03              700.00               0.03
   Security Patrol                                    1,534.48              0.07            1,534.48               0.07
   Auto Expense                                         573.09              0.03              573.09               0.03
   Travel & Entertainment                                 0.00              0.00                0.00               0.00
   Luncheon Meetings                                      0.00              0.00                0.00               0.00
   Loan Servicing Fees                                    0.00              0.00                0.00               0.00
   Promotions - Corporate                                 0.00              0.00                0.00               0.00
   Association Dues                                       0.00              0.00                0.00               0.00
   461- Net loss (income)                                 0.00              0.00                0.00               0.00
   501-Net Loss (income)                                  0.00              0.00                0.00               0.00
   Gifts                                                  0.00              0.00                0.00               0.00
   Security Cost                                          0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                          10,642.97              0.48           10,642.97               0.48

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                               0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                      0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                               0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                         0.00              0.00                0.00               0.00
   Manager Salary                                         0.00              0.00                0.00               0.00
   Manager Utility Expense                                0.00              0.00                0.00               0.00
   Maintenance Apartment                                  0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                              123,588.02              5.61          123,588.02               5.61
   Finders Fees                                           0.00              0.00                0.00               0.00
   Copier Lease                                           0.00              0.00                0.00               0.00
   Donations                                              0.00              0.00                0.00               0.00
   Dues and Subscriptions                                 0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1350 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Interior Lobby Plants                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Uniforms                                     0.00               0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                               0.00               0.00                 0.00              0.00
   Mgt. Office Telephone                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Auto                                         0.00               0.00                 0.00              0.00
   Postage                                               0.00               0.00                 0.00              0.00
   Rent Expense Corporate                                0.00               0.00                 0.00              0.00
   Client Entertainment                                  0.00               0.00                 0.00              0.00
   Commercial Misc Exp                                   0.00               0.00                 0.00              0.00
   Education                                             0.00               0.00                 0.00              0.00
   Security Costs                                        0.00               0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                         123,588.02                 5.61          123,588.02               5.61

  UTILITIES EXPENSE
   Gas & Electricity                                149,490.87              6.78          149,490.87               6.78
   Utilities Credits or rebates                           0.00              0.00                0.00               0.00
   Sewer                                                  0.00              0.00                0.00               0.00
   Water                                             15,327.47              0.70           15,327.47               0.70
   Garbage & Trash Removal                           11,538.87              0.52           11,538.87               0.52
   Contract-haulwrig                                      0.00              0.00                0.00               0.00
   Cable TV                                               0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                             6,385.85              0.29            6,385.85               0.29
   Pagers/2 Ways                                          0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                          182,743.06              8.29          182,743.06               8.29

  REPAIRS & MAINTENANCE
   R&M Unit                                               0.00              0.00                0.00               0.00
   R&M-bbsteam                                            0.00              0.00                0.00               0.00
   R&M - Plumbing                                         0.00              0.00                0.00               0.00
   R&M-deep                                               0.00              0.00                0.00               0.00
   R&M-dorius                                             0.00              0.00                0.00               0.00
   R&M - Elevator                                         0.00              0.00                0.00               0.00
   R&M-jdcom                                              0.00              0.00                0.00               0.00
   R&M-nat                                                0.00              0.00                0.00               0.00
   R&M-novglass                                           0.00              0.00                0.00               0.00
   R&M-orchid                                             0.00              0.00                0.00               0.00
   R&M - Electrical                                       0.00              0.00                0.00               0.00
   R&M-1st Class                                          0.00              0.00                0.00               0.00
   R&M - Painting                                         0.00              0.00                0.00               0.00
   R&M - Roofing                                          0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                    0.00              0.00                0.00               0.00
   R&M - Windows                                          0.00              0.00                0.00               0.00
   R&M - HVAC                                             0.00              0.00                0.00               0.00
   R&M - Pool                                             0.00              0.00                0.00               0.00
   R & M- fire master                                     0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                           0.00              0.00                0.00               0.00
   R&M-mcd                                                0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1351 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                %          Year to Date                %
   R&M - pritim                                          0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                           0.00              0.00                 0.00              0.00
   R&M - rolgar                                          0.00              0.00                 0.00              0.00
   R&M Friedman's                                        0.00              0.00                 0.00              0.00
   R&M - bucks                                           0.00              0.00                 0.00              0.00
   R&M - knilou                                          0.00              0.00                 0.00              0.00
   R&M - mfence                                          0.00              0.00                 0.00              0.00
   R&M - g&a                                             0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                               0.00              0.00                 0.00              0.00
   T/O - Materials                                       0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                                  0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                   0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                             6,617.40               0.30            6,617.40               0.30
   Cleaning - A&V                                        0.00              0.00                 0.00              0.00
   Cleaning - garale                                     0.00              0.00                 0.00              0.00
   R&M - Pest Control                                  350.00              0.02               350.00              0.02
   Landscaping Salaries                                  0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                            0.00              0.00                 0.00              0.00
   Maint. Salaries                                       0.00              0.00                 0.00              0.00
   Cleaning Salaries                                     0.00              0.00                 0.00              0.00
   Painting Salaries                                     0.00              0.00                 0.00              0.00
   Improvement Salaries                                  0.00              0.00                 0.00              0.00
   Maintenance Supplies                             1,256.03               0.06            1,256.03               0.06
   R&M - Electrical Supplies                           435.91              0.02               435.91              0.02
   R&M - Landscaping Supplies                            0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                               0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                                0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                                0.00              0.00                 0.00              0.00
   Dept. Supplies-color                                  0.00              0.00                 0.00              0.00
   R&M - Landscape                                       0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                               0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                   0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                          5,077.89               0.23            5,077.89               0.23
   Supplies - Kelly Moore                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                               0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                              0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                               0.00              0.00                 0.00              0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1352 02, 2020
                                                               of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                                  0.00              0.00                 0.00              0.00
   Supply - Grainger                                     0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                          0.00              0.00                 0.00              0.00
   Maint - Supplies fans                                 0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                   0.00              0.00                 0.00              0.00
   R&M - Dabrans                                         0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                             0.00              0.00                 0.00              0.00
   Supp-Whiteside                                        0.00              0.00                 0.00              0.00
   Misc. Small Purchases                                 0.00              0.00                 0.00              0.00
   Small Tools & Equipment                               0.00              0.00                 0.00              0.00
   Miscellaneous Expense                               -45.00              0.00               -45.00              0.00
   Locks & Keys                                        761.42              0.03               761.42              0.03
   R&M - Painting Supplies                               0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                                0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                            0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                                   0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                        0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                        14,453.65               0.66           14,453.65               0.66

  CONTRACT MAINTENANCE
   Contract-Bath                                        0.00               0.00                0.00               0.00
   Contract-Calif                                       0.00               0.00                0.00               0.00
   Contract-cas                                         0.00               0.00                0.00               0.00
   Contract-deason                                      0.00               0.00                0.00               0.00
   Contract-delta                                       0.00               0.00                0.00               0.00
   Contract-dorius                                      0.00               0.00                0.00               0.00
   Contract-elevator                                    0.00               0.00                0.00               0.00
   Contract-Kone                                        0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                     0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                     0.00               0.00                0.00               0.00
   Contract-pcon                                        0.00               0.00                0.00               0.00
   Contract-oroszi                                      0.00               0.00                0.00               0.00
   Contract-roto                                        0.00               0.00                0.00               0.00
   Contract-roys                                        0.00               0.00                0.00               0.00
   Contract-silvas                                      0.00               0.00                0.00               0.00
   Contract-spartan                                     0.00               0.00                0.00               0.00
   Contract - transbay                                  0.00               0.00                0.00               0.00
   Contract - fire master                           7,957.02               0.36            7,957.02               0.36
   Contract - Fire Safety Maint.                        0.00               0.00                0.00               0.00
   Contract - milpac                                    0.00               0.00                0.00               0.00
   Contract - Counter                                   0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                          0.00               0.00                0.00               0.00
   Contractor - bucks                                   0.00               0.00                0.00               0.00
   Contractor - Stripe                                  0.00               0.00                0.00               0.00
   Contractor - wk                                      0.00               0.00                0.00               0.00
   Contract - bludol                                    0.00               0.00                0.00               0.00
   Contract - Able                                      0.00               0.00                0.00               0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1353 02, 2020
                                                               of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Contract - Mainstay                                   0.00               0.00                 0.00              0.00
   Contractor - pro - tech                               0.00               0.00                 0.00              0.00
   Contract - thoseguy                                   0.00               0.00                 0.00              0.00
   Contract - kevmar                                     0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                              0.00               0.00                 0.00              0.00
   Contract-Solarcraft                                   0.00               0.00                 0.00              0.00
   contract-servpro                                      0.00               0.00                 0.00              0.00
   Contract northgut                                     0.00               0.00                 0.00              0.00
   contract-terminix                                     0.00               0.00                 0.00              0.00
   Contract-Scent Tek                                    0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                       13,901.59                0.63           13,901.59               0.63
   Contract - Electrical & Lighting                 2,658.50                0.12            2,658.50               0.12
   Contract - HVAC Maint.                          50,195.56                2.28           50,195.56               2.28
   Contract R&M                                    16,327.62                0.74           16,327.62               0.74
   Cont.Carpet Clean/Repair                              0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                     41,140.35                1.87           41,140.35               1.87
   Contract - Painting                                   0.00               0.00                 0.00              0.00
   Contract - Pest Control                               0.00               0.00                 0.00              0.00
   Contract - Landscaping                          16,345.00                0.74           16,345.00               0.74
   contract-Garcia's Landscape                           0.00               0.00                 0.00              0.00
   Dugdales Landscaping                                  0.00               0.00                 0.00              0.00
   Pinedas Tree Service                                  0.00               0.00                 0.00              0.00
   Contract All phase Excavating                         0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                             0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                                0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                      19,896.99                0.90           19,896.99               0.90
   Contract Appliance Rep.                               0.00               0.00                 0.00              0.00
   Contract - Roof Maint                                 0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                           0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                         168,422.63                 7.64          168,422.63               7.64

  TAXES
   Real Estate Taxes                                284,719.26             12.91          284,719.26              12.91
   Payroll Taxes                                          0.00              0.00                0.00               0.00
   Personal Property Taxes                                0.00              0.00                0.00               0.00
   Other Taxes                                            0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                                284,719.26             12.91          284,719.26              12.91

  INSURANCE EXPENSE
   Package Insurance                                 28,744.78              1.30           28,744.78               1.30
   Earthquake Insurance                              24,077.58              1.09           24,077.58               1.09
   Umbrella Insurance                                 2,144.04              0.10            2,144.04               0.10
   Flood Insurance                                        0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                               0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                      0.00              0.00                0.00               0.00
   Auto Insurance                                         0.00              0.00                0.00               0.00
   Health Insurance                                       0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1354 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Medical - Misc                                        0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                              0.00               0.00                 0.00              0.00
   Business Practices Insurance                          0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                         54,966.40                2.49           54,966.40               2.49

TOTAL OPERATING EXPENSES                        1,126,581.22               51.10        1,126,581.22              51.10

  OTHER INCOME
   Tenant Asst. Payments                                  0.00               0.00               0.00               0.00
   Storage Rent Income                               -1,600.00              -0.07          -1,600.00              -0.07
   Pet Rent                                               0.00               0.00               0.00               0.00
   Parking Fees                                           0.00               0.00               0.00               0.00
   Laundry                                                0.00               0.00               0.00               0.00
   Vending                                                0.00               0.00               0.00               0.00
   NSF Check Fees                                         0.00               0.00               0.00               0.00
   Late Charges                                      -1,677.40              -0.08          -1,677.40              -0.08
   Damages & Cleaning Fees                                0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                               0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                         -775.00              -0.04            -775.00              -0.04
   Miscellaneous Income                                   0.00               0.00               0.00               0.00
   HVAC Income                                      -14,850.00              -0.67         -14,850.00              -0.67
   Interest Income                                        0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                               -18,902.40              -0.86         -18,902.40              -0.86

NET OPERATING INCOME                            1,096,893.26               49.76        1,096,893.26              49.76

  DEBT SERVICE EXPENSE
   Mortgage Interest                                445,987.66             20.23          445,987.66              20.23
   Deed Of Trust Interest                                 0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   Interest Expense Corporate                             0.00              0.00                0.00               0.00
   Notes Payable Interest                                 0.00              0.00                0.00               0.00
   Affiliate Loan Interest                                0.00              0.00                0.00               0.00
   Other Interest Expense                                 0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                          445,987.66             20.23          445,987.66              20.23

  NET INC.BEFORE DEP.& TAX                          650,905.60             29.53          650,905.60              29.53

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                            480,000.00             21.77          480,000.00              21.77
   F&F Hamm Depreciation                                  0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                            31,242.00              1.42           31,242.00               1.42
   Appliances Depreciation                                0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                         121,740.00              5.52          121,740.00               5.52
   Closing Cost Amortization                              0.00              0.00                0.00               0.00
   Loan Fee Amortization                             63,510.00              2.88           63,510.00               2.88
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1355 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Org. Cost Amortization                                0.00               0.00                 0.00              0.00
   Software Devel. Amort.                                0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                            0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                        696,492.00                31.59          696,492.00              31.59

NET INC.(LOSS) BEF.TAXES                            -45,586.40              -2.07         -45,586.40              -2.07

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                               0.00                0.00               0.00               0.00
   FTB Tax Expense                                   8,399.22                0.38           8,399.22               0.38
   Taxes - Other                                         0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                          8,399.22                0.38           8,399.22               0.38

NET INCOME (LOSS)BK                                 -53,985.62              -2.45         -53,985.62              -2.45

K-1 and Other Items
  K-1 Losses                                             0.00                0.00               0.00               0.00
  K-1 Income Items                                       0.00                0.00               0.00               0.00

  Extraordinary Items                                    0.00                0.00               0.00               0.00

  Temporary Distribution                                 0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                                0.00                0.00               0.00               0.00
Outside Services                                         0.00                0.00               0.00               0.00
Bank Charges                                             0.00                0.00               0.00               0.00
Association Dues                                         0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                                 0.00                0.00               0.00               0.00

Period to Date                              Beginning Balance      Ending Balance          Difference
1010 - Checking                                     28,008.83          394,340.99         366,332.16
1015 -Reserve Account                            1,000,000.00        1,000,000.00                0.00
Total Cash                                       1,028,008.83        1,394,340.99         366,332.16

Year to Date                                Beginning Balance      Ending Balance          Difference
1010 - Checking                                     28,008.83          394,340.99         366,332.16
1015 -Reserve Account                            1,000,000.00        1,000,000.00                0.00
Total Cash                                       1,028,008.83        1,394,340.99         366,332.16




           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1356 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Investment 16914                                      0.00               0.00                 0.00              0.00
   open                                                  0.00               0.00                 0.00              0.00
   22 Due/to From                                        0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                   1,240,029.21               95.94        1,240,029.21              95.94
  Prepaid Rental Income                                 0.00                0.00                0.00               0.00
  Parking Fees                                          0.00                0.00                0.00               0.00
  Pet Rent                                              0.00                0.00                0.00               0.00
  Laundry income                                        0.00                0.00                0.00               0.00
  Commercial Recovery Income                       38,910.99                3.01           38,910.99               3.01
  Prior Year Recovery Income                        3,848.64                0.30            3,848.64               0.30
  Utility Income                                    6,930.08                0.54            6,930.08               0.54
  Storage Income                                    2,800.00                0.22            2,800.00               0.22
  Association Fees                                      0.00                0.00                0.00               0.00
  Management Fee Income                                 0.00                0.00                0.00               0.00
  Outside Management Income                             0.00                0.00                0.00               0.00
  Admin Fee Income                                      0.00                0.00                0.00               0.00
  Interest Income                                       0.00                0.00                0.00               0.00
  Tax Return Prep. Income                               0.00                0.00                0.00               0.00
  Accounting Fees                                       0.00                0.00                0.00               0.00
  G.P. Fee Income                                       0.00                0.00                0.00               0.00
  LLC Distribution Income                               0.00                0.00                0.00               0.00
  Partnership Income                                    0.00                0.00                0.00               0.00
  Commission income                                     0.00                0.00                0.00               0.00
  Sale of Units                                         0.00                0.00                0.00               0.00
  Gain on Sale of Property                              0.00                0.00                0.00               0.00
TOTAL INCOME                                    1,292,518.92              100.00        1,292,518.92             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                        0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                     165,577.50             12.81          165,577.50              12.81
   Promo/Move-In Incentives                               0.00              0.00                0.00               0.00
   Referral Fees                                          0.00              0.00                0.00               0.00
   Salaries                                               0.00              0.00                0.00               0.00
   Pension                                                0.00              0.00                0.00               0.00
   Section 125 Misc                                       0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                        0.00              0.00                0.00               0.00
   Advertising                                            0.00              0.00                0.00               0.00
   Marketing Subscriptions                                0.00              0.00                0.00               0.00
   Marketing Tools                                        0.00              0.00                0.00               0.00
   Signs                                                929.65              0.07              929.65               0.07
   Do not use me                                          0.00              0.00                0.00               0.00
   Other Renting Expenses                            24,953.76              1.93           24,953.76               1.93
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1357 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Bad Debt Expense                                      0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                                0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                                0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                         191,460.91               14.81          191,460.91              14.81

  ADMINISTRATIVE EXPENSES
   Accounting                                            0.00              0.00                0.00               0.00
   Alarm                                             1,594.26              0.12            1,594.26               0.12
   Legal                                               405.00              0.03              405.00               0.03
   Computer Services                                     0.00              0.00                0.00               0.00
   Temp. Help                                            0.00              0.00                0.00               0.00
   Consultants                                           0.00              0.00                0.00               0.00
   Administaff                                           0.00              0.00                0.00               0.00
   Outside Services                                     85.50              0.01               85.50               0.01
   Collection Expense                                    0.00              0.00                0.00               0.00
    Prof. Fees KC                                        0.00              0.00                0.00               0.00
   Office Expense                                        0.00              0.00                0.00               0.00
   Bottled Water                                         0.00              0.00                0.00               0.00
   Bank Charges                                          0.00              0.00                0.00               0.00
   NextGen Expenses                                      0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                              0.00              0.00                0.00               0.00
   Security Patrol                                   1,880.64              0.15            1,880.64               0.15
   Auto Expense                                          0.00              0.00                0.00               0.00
   Travel & Entertainment                                0.00              0.00                0.00               0.00
   Luncheon Meetings                                     0.00              0.00                0.00               0.00
   Loan Servicing Fees                                   0.00              0.00                0.00               0.00
   Promotions - Corporate                                0.00              0.00                0.00               0.00
   Association Dues                                      0.00              0.00                0.00               0.00
   461- Net loss (income)                                0.00              0.00                0.00               0.00
   501-Net Loss (income)                                 0.00              0.00                0.00               0.00
   Gifts                                                 0.00              0.00                0.00               0.00
   Security Cost                                         0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                          3,965.40              0.31            3,965.40               0.31

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                              0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                     0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                              0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                        0.00              0.00                0.00               0.00
   Manager Salary                                        0.00              0.00                0.00               0.00
   Manager Utility Expense                               0.00              0.00                0.00               0.00
   Maintenance Apartment                                 0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                              74,381.75              5.75           74,381.75               5.75
   Finders Fees                                          0.00              0.00                0.00               0.00
   Copier Lease                                          0.00              0.00                0.00               0.00
   Donations                                             0.00              0.00                0.00               0.00
   Dues and Subscriptions                                0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1358 02, 2020
                                                               of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Interior Lobby Plants                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Uniforms                                     0.00               0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                               0.00               0.00                 0.00              0.00
   Mgt. Office Telephone                                 0.00               0.00                 0.00              0.00
   Mgt. Co. Auto                                         0.00               0.00                 0.00              0.00
   Postage                                               0.00               0.00                 0.00              0.00
   Rent Expense Corporate                                0.00               0.00                 0.00              0.00
   Client Entertainment                                  0.00               0.00                 0.00              0.00
   Commercial Misc Exp                                   0.00               0.00                 0.00              0.00
   Education                                             0.00               0.00                 0.00              0.00
   Security Costs                                  15,543.19                1.20           15,543.19               1.20
   TOTAL MANAGEMENT E...                           89,924.94                6.96           89,924.94               6.96

  UTILITIES EXPENSE
   Gas & Electricity                                 86,058.62              6.66           86,058.62               6.66
   Utilities Credits or rebates                           0.00              0.00                0.00               0.00
   Sewer                                                  0.00              0.00                0.00               0.00
   Water                                              6,671.06              0.52            6,671.06               0.52
   Garbage & Trash Removal                            7,061.38              0.55            7,061.38               0.55
   Contract-haulwrig                                      0.00              0.00                0.00               0.00
   Cable TV                                               0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                             4,562.56              0.35            4,562.56               0.35
   Pagers/2 Ways                                          0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                          104,353.62              8.07          104,353.62               8.07

  REPAIRS & MAINTENANCE
   R&M Unit                                           6,463.81              0.50            6,463.81               0.50
   R&M-bbsteam                                            0.00              0.00                0.00               0.00
   R&M - Plumbing                                     1,622.30              0.13            1,622.30               0.13
   R&M-deep                                               0.00              0.00                0.00               0.00
   R&M-dorius                                             0.00              0.00                0.00               0.00
   R&M - Elevator                                     2,812.00              0.22            2,812.00               0.22
   R&M-jdcom                                              0.00              0.00                0.00               0.00
   R&M-nat                                                0.00              0.00                0.00               0.00
   R&M-novglass                                           0.00              0.00                0.00               0.00
   R&M-orchid                                             0.00              0.00                0.00               0.00
   R&M - Electrical                                   4,817.75              0.37            4,817.75               0.37
   R&M-1st Class                                          0.00              0.00                0.00               0.00
   R&M - Painting                                     2,814.00              0.22            2,814.00               0.22
   R&M - Roofing                                          0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                3,466.28              0.27            3,466.28               0.27
   R&M - Windows                                          0.00              0.00                0.00               0.00
   R&M - HVAC                                         1,527.50              0.12            1,527.50               0.12
   R&M - Pool                                             0.00              0.00                0.00               0.00
   R & M- fire master                                     0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                           0.00              0.00                0.00               0.00
   R&M-mcd                                                0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1359 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   R&M - pritim                                          0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                           0.00              0.00                 0.00              0.00
   R&M - rolgar                                          0.00              0.00                 0.00              0.00
   R&M Friedman's                                        0.00              0.00                 0.00              0.00
   R&M - bucks                                           0.00              0.00                 0.00              0.00
   R&M - knilou                                          0.00              0.00                 0.00              0.00
   R&M - mfence                                          0.00              0.00                 0.00              0.00
   R&M - g&a                                             0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                               0.00              0.00                 0.00              0.00
   T/O - Materials                                       0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                                  0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                   0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                                608.20              0.05               608.20              0.05
   Cleaning - A&V                                        0.00              0.00                 0.00              0.00
   Cleaning - garale                                     0.00              0.00                 0.00              0.00
   R&M - Pest Control                                  150.00              0.01               150.00              0.01
   Landscaping Salaries                                  0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                            0.00              0.00                 0.00              0.00
   Maint. Salaries                                       0.00              0.00                 0.00              0.00
   Cleaning Salaries                                     0.00              0.00                 0.00              0.00
   Painting Salaries                                     0.00              0.00                 0.00              0.00
   Improvement Salaries                                  0.00              0.00                 0.00              0.00
   Maintenance Supplies                             1,520.58               0.12            1,520.58               0.12
   R&M - Electrical Supplies                        2,377.34               0.18            2,377.34               0.18
   R&M - Landscaping Supplies                          359.07              0.03               359.07              0.03
   Dept. Supplies-fairlumb                               0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                                0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                                0.00              0.00                 0.00              0.00
   Dept. Supplies-color                                  0.00              0.00                 0.00              0.00
   R&M - Landscape                                  2,188.43               0.17            2,188.43               0.17
   Dept. Supplies-msm                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                   0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                               0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                                  0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                   0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                          3,400.90               0.26            3,400.90               0.26
   Supplies - Kelly Moore                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                               0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                                0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                              0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                               0.00              0.00                 0.00              0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1360 02, 2020
                                                               of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                                  0.00              0.00                 0.00              0.00
   Supply - Grainger                                     0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                          0.00              0.00                 0.00              0.00
   Maint - Supplies fans                                 0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                   0.00              0.00                 0.00              0.00
   R&M - Dabrans                                         0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                             0.00              0.00                 0.00              0.00
   Supp-Whiteside                                        0.00              0.00                 0.00              0.00
   Misc. Small Purchases                                 0.00              0.00                 0.00              0.00
   Small Tools & Equipment                               0.00              0.00                 0.00              0.00
   Miscellaneous Expense                                 0.00              0.00                 0.00              0.00
   Locks & Keys                                        609.79              0.05               609.79              0.05
   R&M - Painting Supplies                               0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                                0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                          465.00              0.04               465.00              0.04
   R&M - HVAC Supplies                                   0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                        0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                        35,202.95               2.72           35,202.95               2.72

  CONTRACT MAINTENANCE
   Contract-Bath                                        0.00               0.00                0.00               0.00
   Contract-Calif                                       0.00               0.00                0.00               0.00
   Contract-cas                                         0.00               0.00                0.00               0.00
   Contract-deason                                      0.00               0.00                0.00               0.00
   Contract-delta                                       0.00               0.00                0.00               0.00
   Contract-dorius                                      0.00               0.00                0.00               0.00
   Contract-elevator                                    0.00               0.00                0.00               0.00
   Contract-Kone                                        0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                     0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                     0.00               0.00                0.00               0.00
   Contract-pcon                                        0.00               0.00                0.00               0.00
   Contract-oroszi                                      0.00               0.00                0.00               0.00
   Contract-roto                                        0.00               0.00                0.00               0.00
   Contract-roys                                        0.00               0.00                0.00               0.00
   Contract-silvas                                      0.00               0.00                0.00               0.00
   Contract-spartan                                     0.00               0.00                0.00               0.00
   Contract - transbay                                  0.00               0.00                0.00               0.00
   Contract - fire master                               0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                    3,178.00               0.25            3,178.00               0.25
   Contract - milpac                                    0.00               0.00                0.00               0.00
   Contract - Counter                                   0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                          0.00               0.00                0.00               0.00
   Contractor - bucks                                   0.00               0.00                0.00               0.00
   Contractor - Stripe                                  0.00               0.00                0.00               0.00
   Contractor - wk                                      0.00               0.00                0.00               0.00
   Contract - bludol                                    0.00               0.00                0.00               0.00
   Contract - Able                                      0.00               0.00                0.00               0.00
           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1361 02, 2020
                                                               of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Contract - Mainstay                                   0.00               0.00                 0.00              0.00
   Contractor - pro - tech                               0.00               0.00                 0.00              0.00
   Contract - thoseguy                                   0.00               0.00                 0.00              0.00
   Contract - kevmar                                     0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                              0.00               0.00                 0.00              0.00
   Contract-Solarcraft                                   0.00               0.00                 0.00              0.00
   contract-servpro                                      0.00               0.00                 0.00              0.00
   Contract northgut                                     0.00               0.00                 0.00              0.00
   contract-terminix                                     0.00               0.00                 0.00              0.00
   Contract-Scent Tek                                    0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                             0.00               0.00                 0.00              0.00
   Contract - Electrical & Lighting                      0.00               0.00                 0.00              0.00
   Contract - HVAC Maint.                          17,385.90                1.35           17,385.90               1.35
   Contract R&M                                          0.00               0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                              0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                     23,384.84                1.81           23,384.84               1.81
   Contract - Painting                                   0.00               0.00                 0.00              0.00
   Contract - Pest Control                             480.00               0.04               480.00              0.04
   Contract - Landscaping                           9,137.50                0.71            9,137.50               0.71
   contract-Garcia's Landscape                           0.00               0.00                 0.00              0.00
   Dugdales Landscaping                                  0.00               0.00                 0.00              0.00
   Pinedas Tree Service                                  0.00               0.00                 0.00              0.00
   Contract All phase Excavating                         0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                             0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                                0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                       1,820.56                0.14            1,820.56               0.14
   Contract Appliance Rep.                               0.00               0.00                 0.00              0.00
   Contract - Roof Maint                            2,168.13                0.17            2,168.13               0.17
   Contract - Parking Lot Dues                           0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                           57,554.93                4.45           57,554.93               4.45

  TAXES
   Real Estate Taxes                                134,690.97             10.42          134,690.97              10.42
   Payroll Taxes                                          0.00              0.00                0.00               0.00
   Personal Property Taxes                                0.00              0.00                0.00               0.00
   Other Taxes                                            0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                                134,690.97             10.42          134,690.97              10.42

  INSURANCE EXPENSE
   Package Insurance                                 24,409.42              1.89           24,409.42               1.89
   Earthquake Insurance                              14,838.81              1.15           14,838.81               1.15
   Umbrella Insurance                                 1,689.52              0.13            1,689.52               0.13
   Flood Insurance                                        0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                               0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                      0.00              0.00                0.00               0.00
   Auto Insurance                                         0.00              0.00                0.00               0.00
   Health Insurance                                       0.00              0.00                0.00               0.00
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1362 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                 %          Year to Date                %
   Medical - Misc                                        0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                              0.00               0.00                 0.00              0.00
   Business Practices Insurance                          0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                         40,937.75                3.17           40,937.75               3.17

TOTAL OPERATING EXPENSES                            658,091.47             50.92          658,091.47              50.92

  OTHER INCOME
   Tenant Asst. Payments                                  0.00               0.00               0.00               0.00
   Storage Rent Income                                    0.00               0.00               0.00               0.00
   Pet Rent                                               0.00               0.00               0.00               0.00
   Parking Fees                                           0.00               0.00               0.00               0.00
   Laundry                                                0.00               0.00               0.00               0.00
   Vending                                                0.00               0.00               0.00               0.00
   NSF Check Fees                                         0.00               0.00               0.00               0.00
   Late Charges                                      -1,702.10              -0.13          -1,702.10              -0.13
   Damages & Cleaning Fees                                0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                               0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                            0.00               0.00               0.00               0.00
   Miscellaneous Income                                   0.00               0.00               0.00               0.00
   HVAC Income                                       -7,722.00              -0.60          -7,722.00              -0.60
   Interest Income                                        0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                                -9,424.10              -0.73          -9,424.10              -0.73

NET OPERATING INCOME                                643,851.55             49.81          643,851.55              49.81

  DEBT SERVICE EXPENSE
   Mortgage Interest                                300,085.74             23.22          300,085.74              23.22
   Deed Of Trust Interest                                 0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                                0.00              0.00                0.00               0.00
   Interest Expense Corporate                             0.00              0.00                0.00               0.00
   Notes Payable Interest                                 0.00              0.00                0.00               0.00
   Affiliate Loan Interest                                0.00              0.00                0.00               0.00
   Other Interest Expense                                 0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                          300,085.74             23.22          300,085.74              23.22

  NET INC.BEFORE DEP.& TAX                          343,765.81             26.60          343,765.81              26.60

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                            272,334.09             21.07          272,334.09              21.07
   F&F Hamm Depreciation                                  0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                            22,282.26              1.72           22,282.26               1.72
   Appliances Depreciation                                0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                          17,994.55              1.39           17,994.55               1.39
   Closing Cost Amortization                              0.00              0.00                0.00               0.00
   Loan Fee Amortization                             20,474.58              1.58           20,474.58               1.58
           Case: 20-30604                Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1363 02, 2020
                                                                of 2121                                        11:22 AM
038-Northgate Professional Center (38)                                                                           Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                               Period to Date                %          Year to Date                %
   Org. Cost Amortization                                0.00              0.00                 0.00              0.00
   Software Devel. Amort.                                0.00              0.00                 0.00              0.00
   Depreciation Expense Corp.                            0.00              0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                        333,085.48               25.77          333,085.48              25.77

NET INC.(LOSS) BEF.TAXES                            10,680.33               0.83          10,680.33               0.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                               0.00               0.00               0.00               0.00
   FTB Tax Expense                                   1,700.00               0.13           1,700.00               0.13
   Taxes - Other                                         0.00               0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                          1,700.00               0.13           1,700.00               0.13

NET INCOME (LOSS)BK                                  8,980.33               0.69           8,980.33               0.69

K-1 and Other Items
  K-1 Losses                                             0.00               0.00               0.00               0.00
  K-1 Income Items                                       0.00               0.00               0.00               0.00

  Extraordinary Items                                    0.00               0.00               0.00               0.00

  Temporary Distribution                                 0.00               0.00               0.00               0.00

Adjustments
Outside Management Income                                0.00               0.00               0.00               0.00
Outside Services                                         0.00               0.00               0.00               0.00
Bank Charges                                             0.00               0.00               0.00               0.00
Association Dues                                         0.00               0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                                 0.00               0.00               0.00               0.00

Period to Date                              Beginning Balance     Ending Balance          Difference
1010 - Checking                                    394,340.99         356,001.99         -38,339.00
1015 -Reserve Account                            1,000,000.00       1,000,000.00                0.00
Total Cash                                       1,394,340.99       1,356,001.99         -38,339.00

Year to Date                                Beginning Balance     Ending Balance          Difference
1010 - Checking                                    394,340.99         356,001.99         -38,339.00
1015 -Reserve Account                            1,000,000.00       1,000,000.00                0.00
Total Cash                                       1,394,340.99       1,356,001.99         -38,339.00




           Case: 20-30604                Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                 PageSeptember
                                                                                                         1364 02, 2020
                                                               of 2121                                        11:22 AM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 38, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1365
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 38, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1366
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1367
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1368
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1369
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 39, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1370
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 39, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1371
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
039-4th St. Business Ctr (39)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                  231,830.03
  461 Bank Acct                                                                                          0.00
  501 Bank Acct                                                                                          0.00
  1015 -Reserve Account                                                                            160,000.00
  1020 OLD Clearing                                                                                      0.00
  PFI First Community                                                                                    0.00
  Clearing                                                                                               0.00
  PISF Inc. Transfer                                                                                     0.00
  PFI Cash - Transfer                                                                                    0.00
  Money Market                                                                                           0.00
  Escrow Account                                                                                         0.00
  Fremont Checking Account                                                                               0.00
  Interest Cash                                                                                          0.00
  Petty Cash                                                                                             0.00
  Cash Hammondale                                                                                        0.00
  Cash 461                                                                                               0.00
  Cash 501                                                                                               0.00
  TOTAL CASH                                                                                       391,830.03

    RECEIVABLES
    Property Receivables                                                                                 0.00
    Loan Receivables                                                                                     0.00
    Other Receivables                                                                                    0.00
    Officer - Due to/from                                                                                0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                     2,428.76
    A/R Other - Melissa B                                                                                0.00
    A/R Other - People home equity                                                                       0.00
    A/R Collections                                                                                      0.00
    A/R Security Deposits                                                                                0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                       2,428.76

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                               9,463.08
   Reserve - Improvements                                                                              780.80
   Prepaid Maint. Contract                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid Mortgage Interest                                                                             0.00
   Prepaid Taxes                                                                                         0.00
   TOTAL RESERVES & PREPAIDS                                                                        10,243.88
  TOTAL CURRENT ASSETS                                                                             404,502.67


            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1372 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                     0.00
    Land                                                                                          1,537,000.00
    Land - 501                                                                                            0.00
    Land - PI 20 LLC                                                                                      0.00
    Land - 200 Gate 5                                                                                     0.00
    Land - Duffy                                                                                          0.00
    Land - 49 Ignacio                                                                                     0.00
    Land - 350 Ignacio Suite 200                                                                          0.00
    Land - PI 21 LLC                                                                                      0.00
    Land 30 Clay Court                                                                                    0.00
    Land - 690 DeLong                                                                                     0.00
    Building                                                                                      6,048,000.00
    Fixtures & Appliances                                                                                 0.00
    Improvements                                                                                          0.00
    Additional basis                                                                                      0.00
    Accum Depreciation                                                                             -256,000.00
    Building - 501                                                                                        0.00
    Accum Depreciation Building - 501                                                                     0.00
    Building - PI 20                                                                                      0.00
    A/D Building PI 20                                                                                    0.00
    Building - 200 Gate 5                                                                                 0.00
    Open                                                                                                  0.00
    Accum Depreciation Gate 5                                                                             0.00
    Buidling Duffy Place                                                                                  0.00
    Accum Depreciation Duffy Place                                                                        0.00
    Building 49 Ignacio                                                                                   0.00
    Accum Depreciation 49 Ignacio                                                                         0.00
    Building - Hammondale                                                                                 0.00
    Accum Depr Hammondale                                                                                 0.00
    350 Ignacio #200                                                                                      0.00
    A/D 350 Ignacio #200                                                                                  0.00
    350 Ignacio #101                                                                                      0.00
    A/D 350 Ignacio #101                                                                                  0.00
    Building - 30 Clay Ct.                                                                                0.00
    A/D 30 Clay Ct.                                                                                       0.00
    Building 690 DeLong                                                                                   0.00
    A/D Building 690 DeLong                                                                               0.00
    350 Ignacio #103                                                                                      0.00
    A/D 350 Ingacio #103                                                                                  0.00
    350 Ignacio #201                                                                                      0.00
    350 Ignacio # 203                                                                                     0.00
    A/D 350 Ignacio #203                                                                                  0.00
    350 Ignacio #100                                                                                      0.00
    A/D Ignacio #100                                                                                      0.00
    350 Ignacio #300                                                                                      0.00
    A/D 350 Ignacio #300                                                                                  0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1373 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
  Furniture and Fixtures                                                                              2,253.37
  A/D Furn. & Fixt.                                                                                       0.00
  Furniture & Fixt Hamm                                                                                   0.00
  Furniture & Fixt Gate                                                                                   0.00
  A/D Furn./Fixt. Hamm                                                                                    0.00
  A/D Furn./Fixt. Gate                                                                                    0.00
  Computers                                                                                               0.00
  A/D Computers                                                                                           0.00
  A/V Equipment                                                                                           0.00
  Vehicles                                                                                                0.00
  A/D Vehicles                                                                                            0.00
Tenant Imp. 350 Ignacio                                                                                   0.00
  A/D Tenant Imp.                                                                                         0.00
Acum. Gain (Loss) Gate                                                                                    0.00
Accum. Gain (Loss) Hamm                                                                                   0.00
Accum. Gain (Loss) 501                                                                                    0.00
  Accum Gain Loss - 461                                                                                   0.00
  Accum Depreciation Fixed Assets                                                                         0.00
 NET FIXED ASSETS                                                                                7,331,253.37

  ACQUISITION ASSETS
   Closing Costs                                                                                    11,715.00
   A/A Closing Costs                                                                                     0.00
   Syndication Costs                                                                                     0.00
   Loan Fees                                                                                        25,417.86
   Accum Amort Loan Fees                                                                           -25,417.86
   Personal Property                                                                               100,000.00
   Accum Depreciation Personal Property                                                            -67,356.84
   Organization Costs                                                                               19,583.33
   Accum Amort Organization Costs                                                                        0.00
  NET ACQUISITION ASSETS                                                                            63,941.49

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1374 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
    2002 Other Improvements                                                                               0.00
    2002 Improvement Salaries                                                                             0.00
    2003 Bathroom Improvements                                                                            0.00
    2003 Kitchen Improvements                                                                             0.00
    2003 Floor Improvements                                                                               0.00
    2003 Window Improvements                                                                              0.00
    461-2003 Windows Improvements                                                                         0.00
    501-2003 Window Improvement                                                                           0.00
    2003 Building Improvements                                                                            0.00
    461-2003 Building Improvements                                                                        0.00
    501-2003 Building Improvements                                                                        0.00
    2003 Roof Improvements                                                                                0.00
    2003 Other Improvements                                                                               0.00
    461-2003 Other Improvements                                                                           0.00
    501-2003 Other Improvements                                                                           0.00
    2004 Bathroom Improvements                                                                            0.00
    2004 Kitchen Improvements                                                                             0.00
    2004 Floor Improvements                                                                               0.00
    461-2004 Floor Improvements                                                                           0.00
    501-2004 Floor Improvements                                                                           0.00
    2004 Window Improvements                                                                              0.00
    461-2004 Window Improvements                                                                          0.00
    501-2004 Window Improvements                                                                          0.00
    2004 Building Improvements                                                                            0.00
    2004 Roof Improvements                                                                                0.00
    2004 Other Improvements                                                                               0.00
    461-2004 Other Improvements                                                                           0.00
    501-2004 Other Improvements                                                                           0.00
    2005 Bathroom Improvements                                                                            0.00
    2005 Kitchen Improvements                                                                             0.00
    461-2005 Kitchen Improvements                                                                         0.00
    501-2005 Kitchen Improvements                                                                         0.00
    2005 Floor Improvements                                                                               0.00
    461-2005 Floor Improvements                                                                           0.00
    501-2005 Floor Improvements                                                                           0.00
    2005 Window Improvements                                                                              0.00
    2005 Building Improvements                                                                            0.00
    2005 Roof Improvements                                                                                0.00
    2005 Other Improvements                                                                               0.00
    461-2005 Other Improvements                                                                           0.00
    501-2005 Other Improvements                                                                           0.00
    2005 Improvement Salaries                                                                             0.00
    2006 Bathroom Improvements                                                                            0.00
    2006 Kitchen Improvements                                                                             0.00
    461-2006 Kitchen Improvements                                                                         0.00
    501-2006 Kitchen Improvements                                                                         0.00
    2006 Floor Improvements                                                                               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1375 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
    461-2006 Floor Improvements                                                                           0.00
    501-2006 Floor Improvements                                                                           0.00
    2006 Window Improvements                                                                              0.00
    2006 Building Improvements                                                                            0.00
    461-2006 Building Improvements                                                                        0.00
    501-2006 Building Improvements                                                                        0.00
    2006 Roof Improvements                                                                                0.00
    2006 Other Improvements                                                                               0.00
    2007 Bathroom Improvements                                                                            0.00
    461-2007 Bathroom Improvements                                                                        0.00
    501-2007 Bathroom Improvements                                                                        0.00
    2007 Kitchen Improvements                                                                             0.00
    2007 Floor Improvements                                                                               0.00
    461-2007 Floor Improvements                                                                           0.00
    501-2007 Floor Improvements                                                                           0.00
    2007 Window Improvements                                                                              0.00
    2007 Building Improvements                                                                            0.00
    461-2007 Building Improvements                                                                        0.00
    501-2007 Building Improvements                                                                        0.00
    2007 Roof Improvements                                                                                0.00
    2007 Other Improvements                                                                               0.00
    461-2007 Other Improvements                                                                           0.00
    501-2007 Other Improvements                                                                           0.00
    2008 Bathroom Improvements                                                                            0.00
    461-2008 Bathrooms Improvements                                                                       0.00
    501-2008 Bathroom Improvements                                                                        0.00
    2008 Kitchen Improvements                                                                             0.00
    461-2008 Kitchen Improvements                                                                         0.00
    501-2008 Kitchen Improvements                                                                         0.00
    2008 Floor Improvements                                                                               0.00
    461-2008 Floor Improvements                                                                           0.00
    501-2008 Floor Improvements                                                                           0.00
    2008 Window Improvements                                                                              0.00
    2008 Building Improvements                                                                            0.00
    2008 Roof Improvements                                                                                0.00
    2008 Other Improvements                                                                               0.00
    461-2008 Other Improvements                                                                           0.00
    501-2008 Other Improvements                                                                           0.00
    2009 Bathroom Improvements                                                                            0.00
    2009 Kitchen Improvements                                                                             0.00
    2009 Floor Improvements                                                                               0.00
    2009 Window Improvements                                                                              0.00
    2009 Building Improvements                                                                            0.00
    2009 Roof Improvements                                                                                0.00
    2009 Other Improvements                                                                               0.00
    461-2009 Other Improvements                                                                           0.00
    501-2009 Other Improvements                                                                           0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1376 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
   2010 Other Improvements                                                                                0.00
   2011 Other Improvements                                                                                0.00
   2012 Other Improvements                                                                                0.00
   2013 Other Improvements                                                                                0.00
   2013-Roof Improvement                                                                                  0.00
   2014 Other Improvements                                                                                0.00
   2014 T/O Misc. Expense                                                                                 0.00
   2014 T/O Materials                                                                                     0.00
   2014 T/O Outside Vendor                                                                                0.00
   2014 - Roof                                                                                            0.00
   2015 Other Improvements                                                                                0.00
   T/O Misc. Exp.                                                                                         0.00
   2015 T/O Materiales                                                                                    0.00
   T/O Outside Vendor                                                                                     0.00
   2016 Other Improvements                                                                                0.00
   2016 T/O Misc. Exp.                                                                                    0.00
   2016 T/O Materials                                                                                     0.00
   2016 T/O outside vendors                                                                               0.00
   2016 Hills Assessments                                                                                 0.00
   2017 Other Improvements                                                                                0.00
   2017 T/O Misc. Exp.                                                                                    0.00
   2017 T/O Materials                                                                                     0.00
   2017 T/O Outside Vendor                                                                                0.00
   2017 Hills Assessments                                                                                 0.00
   2018 Other Improvements                                                                          36,282.60
   2018 T/O Misc. Exp.                                                                                    0.00
   2018 T/O Materials                                                                                     0.00
   2018 T/O Outside Vendor                                                                                0.00
   2018 Hills Assessments                                                                                 0.00
   2019 Other Improvements                                                                          81,530.27
   2019 T/O Misc. Exp.                                                                                    0.00
   2019 T/O Materials                                                                                   674.50
   2019 T/O Outside Vendor                                                                          39,499.10
   2019 Hills Assessments                                                                                 0.00
   2020 Other Improvements                                                                                0.00
   2020 T/O Misc. Exp.                                                                                    0.00
   2020 T/O Materials                                                                                     0.00
   2020 T/O Outside Vendor                                                                                0.00
   2020 Hills Assessments                                                                                 0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                       157,986.47
   Accum Deprec - Capital Improvements                                                              47,643.51
  NET CAPITALIZED IMPROVEMENTS                                                                     110,342.96

  OTHER ASSETS
   Security Deposits                                                                                     0.00
   Investment - LLC 21                                                                                   0.00
   Investment - LLC 24                                                                                   0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1377 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
    Investment - LLC 27                                                                                   0.00
    Investment - LLC 28                                                                                   0.00
    Investment - LLC 29                                                                                   0.00
    Investment - LLC 25                                                                                   0.00
    Investment - LLC 26                                                                                   0.00
    Investment - LLC 31                                                                                   0.00
    Investment - LLC 34                                                                                   0.00
    Investment - LLC 35                                                                                   0.00
    Investment - LLC 36                                                                                   0.00
    Investment LLC 37                                                                                     0.00
    Investment LLC 38                                                                                     0.00
    Investment - LLC 39                                                                                   0.00
    Investment - LLC 40                                                                                   0.00
    Investment - LLC 41                                                                                   0.00
    Investment - LLC 42                                                                                   0.00
    Investment - LLC 43                                                                                   0.00
                                                                                                          0.00
    investment - LLC 45                                                                                   0.00
    Investment in 48                                                                                      0.00
    BofA Teller Rental                                                                                    0.00
    Investment - 16914                                                                                    0.00
    Investment - Rafael Gardens                                                                           0.00
    Investment - 1129 3rd Street                                                                          0.00
    LP Units                                                                                              0.00
    Investment - US Performing Arts                                                                       0.00
    Investment - Marin CoWork                                                                             0.00
    Limited Liability Companies                                                                           0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                0.00
   Duffy Due to/from                                                                                     0.00
   PISF III                                                                                              0.00
   PISF IV                                                                                               0.00
   PISF VI                                                                                               0.00
   PISF VII                                                                                              0.00
   PISF IX                                                                                               0.00
   PISF XI                                                                                               0.00
   PISF XII                                                                                              0.00
   PISF XIII                                                                                             0.00
   PISF XIV                                                                                              0.00
   PISF XV                                                                                               0.00
   PISF XVI                                                                                              0.00
   PISF XVII                                                                                             0.00
   PISF XVIII                                                                                            0.00
   461 Due To/From                                                                                       0.00
   501 Due/To From                                                                                       0.00
   Hammondale Due To/From                                                                                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1378 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                             Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                          0.00
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1379 02, 2020
                                                        of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
   Due To/From PISF, Inc.                                                                                 0.00
   Due To/From PIM                                                                                        0.00
   Note Receivable                                                                                        0.00
   7200 Redwood Due to/From                                                                               0.00
   355 Due to / from                                                                                      0.00
   Due to/from 350 Ignacio Assoc.                                                                         0.00
   1222 Due to/from                                                                                       0.00
   419 Prospect due to/from                                                                               0.00
TOTAL ASSETS                                                                                     7,910,040.49
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                  1,759.58
   Deferred Revenue                                                                                      0.00
   Unearned Rent                                                                                    25,108.76
   FTB Taxes Payable                                                                                     0.00
   PPP Loan                                                                                              0.00
   Property Tax Payable                                                                                  0.00
   Insurance Payable                                                                                     0.00
   Accrued Expenses                                                                                      0.00
  TOTAL CURRENT LIABILITIES                                                                         26,868.34

  LONG TERM LIABILITIES
   Notes Payable                                                                                          0.00
   Notes Payable LLC 48                                                                                   0.00
   Deed of Trust Payable                                                                                  0.00
   Accrued Interest                                                                                       0.00
   Security Deposits Liability                                                                       50,530.85
   Security Deposit Clearing                                                                              0.00
   Pet Deposit Payable                                                                                    0.00
   Unearned Income                                                                                        0.00
   Mortgage Payable                                                                               4,100,000.00
   1st Mortgage 461                                                                                       0.00
   2nd Mortgage 461                                                                                       0.00
   1st Mortgage 501                                                                                       0.00
   1st Deed 350, Suite 201                                                                                0.00
   2nd Deed 350, Suite 201                                                                                0.00
   1st Deed 350, Suite 200                                                                                0.00
   First Mortgage 350 Suite 203                                                                           0.00
   1st Deed 350 Suites 101, 103                                                                           0.00
   Other Liabilities                                                                                      0.00
   Accum K-1 Losses                                                                                       0.00
   1st Mortgage Gate 5                                                                                    0.00
   2nd Deed Gate 5                                                                                        0.00
   1st Mortgage Duffy Place                                                                               0.00
   2nd Deed Duffy Place                                                                                   0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1380 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
1st Mortgage 49 Ignacio                                                                                    0.00
   2nd Deed 49 Ignacio                                                                                     0.00
 TOTAL LONG TERM LIABILITIES                                                                      4,150,530.85
 TOTAL LIABILITIES                                                                                4,177,399.19

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          4,267,900.46
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -364,503.00
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                                -17,963.17
    Retained Earingins - Owned Properties                                                                  0.00
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1381 02, 2020
                                                       of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                               Current Balance
  K1-Losses                                                                                               0.00
  Net Income (Loss) Current                                                                        -152,792.99
  Appliance Depreciation                                                                                  0.00
  TOTAL EQUITY                                                                                   3,732,641.30
TOTAL LIABILITIES & EQUITY                                                                       7,910,040.49

  Total of All                                                                                           0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1382 02, 2020
                                                      of 2121                                        11:38 AM
039-4th St. Business Ctr (39)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                   56,023.32
  461 Bank Acct                                                                                          0.00
  501 Bank Acct                                                                                          0.00
  1015 -Reserve Account                                                                            160,000.00
  1020 OLD Clearing                                                                                      0.00
  PFI First Community                                                                                    0.00
  Clearing                                                                                               0.00
  PISF Inc. Transfer                                                                                     0.00
  PFI Cash - Transfer                                                                                    0.00
  Money Market                                                                                           0.00
  Escrow Account                                                                                         0.00
  Fremont Checking Account                                                                               0.00
  Interest Cash                                                                                          0.00
  Petty Cash                                                                                             0.00
  Cash Hammondale                                                                                        0.00
  Cash 461                                                                                               0.00
  Cash 501                                                                                               0.00
  TOTAL CASH                                                                                       216,023.32

    RECEIVABLES
    Property Receivables                                                                                 0.00
    Loan Receivables                                                                                     0.00
    Other Receivables                                                                                    0.00
    Officer - Due to/from                                                                                0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    93,148.34
    A/R Other - Melissa B                                                                                0.00
    A/R Other - People home equity                                                                       0.00
    A/R Collections                                                                                      0.00
    A/R Security Deposits                                                                                0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      93,148.34

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                               1,582.64
   Reserve - Improvements                                                                                0.00
   Prepaid Maint. Contract                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid Mortgage Interest                                                                             0.00
   Prepaid Taxes                                                                                         0.00
   TOTAL RESERVES & PREPAIDS                                                                         1,582.64
  TOTAL CURRENT ASSETS                                                                             310,754.30


            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1383 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                     0.00
    Land                                                                                          1,537,000.00
    Land - 501                                                                                            0.00
    Land - PI 20 LLC                                                                                      0.00
    Land - 200 Gate 5                                                                                     0.00
    Land - Duffy                                                                                          0.00
    Land - 49 Ignacio                                                                                     0.00
    Land - 350 Ignacio Suite 200                                                                          0.00
    Land - PI 21 LLC                                                                                      0.00
    Land 30 Clay Court                                                                                    0.00
    Land - 690 DeLong                                                                                     0.00
    Building                                                                                      6,048,000.00
    Fixtures & Appliances                                                                                 0.00
    Improvements                                                                                          0.00
    Additional basis                                                                                      0.00
    Accum Depreciation                                                                             -368,000.00
    Building - 501                                                                                        0.00
    Accum Depreciation Building - 501                                                                     0.00
    Building - PI 20                                                                                      0.00
    A/D Building PI 20                                                                                    0.00
    Building - 200 Gate 5                                                                                 0.00
    Open                                                                                                  0.00
    Accum Depreciation Gate 5                                                                             0.00
    Buidling Duffy Place                                                                                  0.00
    Accum Depreciation Duffy Place                                                                        0.00
    Building 49 Ignacio                                                                                   0.00
    Accum Depreciation 49 Ignacio                                                                         0.00
    Building - Hammondale                                                                                 0.00
    Accum Depr Hammondale                                                                                 0.00
    350 Ignacio #200                                                                                      0.00
    A/D 350 Ignacio #200                                                                                  0.00
    350 Ignacio #101                                                                                      0.00
    A/D 350 Ignacio #101                                                                                  0.00
    Building - 30 Clay Ct.                                                                                0.00
    A/D 30 Clay Ct.                                                                                       0.00
    Building 690 DeLong                                                                                   0.00
    A/D Building 690 DeLong                                                                               0.00
    350 Ignacio #103                                                                                      0.00
    A/D 350 Ingacio #103                                                                                  0.00
    350 Ignacio #201                                                                                      0.00
    350 Ignacio # 203                                                                                     0.00
    A/D 350 Ignacio #203                                                                                  0.00
    350 Ignacio #100                                                                                      0.00
    A/D Ignacio #100                                                                                      0.00
    350 Ignacio #300                                                                                      0.00
    A/D 350 Ignacio #300                                                                                  0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1384 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  Furniture and Fixtures                                                                              2,253.37
  A/D Furn. & Fixt.                                                                                       0.00
  Furniture & Fixt Hamm                                                                                   0.00
  Furniture & Fixt Gate                                                                                   0.00
  A/D Furn./Fixt. Hamm                                                                                    0.00
  A/D Furn./Fixt. Gate                                                                                    0.00
  Computers                                                                                               0.00
  A/D Computers                                                                                           0.00
  A/V Equipment                                                                                           0.00
  Vehicles                                                                                                0.00
  A/D Vehicles                                                                                            0.00
Tenant Imp. 350 Ignacio                                                                                   0.00
  A/D Tenant Imp.                                                                                         0.00
Acum. Gain (Loss) Gate                                                                                    0.00
Accum. Gain (Loss) Hamm                                                                                   0.00
Accum. Gain (Loss) 501                                                                                    0.00
  Accum Gain Loss - 461                                                                                   0.00
  Accum Depreciation Fixed Assets                                                                         0.00
 NET FIXED ASSETS                                                                                7,219,253.37

  ACQUISITION ASSETS
   Closing Costs                                                                                    11,715.00
   A/A Closing Costs                                                                                     0.00
   Syndication Costs                                                                                     0.00
   Loan Fees                                                                                        25,417.86
   Accum Amort Loan Fees                                                                           -25,417.86
   Personal Property                                                                               100,000.00
   Accum Depreciation Personal Property                                                            -98,133.81
   Organization Costs                                                                               19,583.33
   Accum Amort Organization Costs                                                                        0.00
  NET ACQUISITION ASSETS                                                                            33,164.52

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1385 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
    2002 Other Improvements                                                                               0.00
    2002 Improvement Salaries                                                                             0.00
    2003 Bathroom Improvements                                                                            0.00
    2003 Kitchen Improvements                                                                             0.00
    2003 Floor Improvements                                                                               0.00
    2003 Window Improvements                                                                              0.00
    461-2003 Windows Improvements                                                                         0.00
    501-2003 Window Improvement                                                                           0.00
    2003 Building Improvements                                                                            0.00
    461-2003 Building Improvements                                                                        0.00
    501-2003 Building Improvements                                                                        0.00
    2003 Roof Improvements                                                                                0.00
    2003 Other Improvements                                                                               0.00
    461-2003 Other Improvements                                                                           0.00
    501-2003 Other Improvements                                                                           0.00
    2004 Bathroom Improvements                                                                            0.00
    2004 Kitchen Improvements                                                                             0.00
    2004 Floor Improvements                                                                               0.00
    461-2004 Floor Improvements                                                                           0.00
    501-2004 Floor Improvements                                                                           0.00
    2004 Window Improvements                                                                              0.00
    461-2004 Window Improvements                                                                          0.00
    501-2004 Window Improvements                                                                          0.00
    2004 Building Improvements                                                                            0.00
    2004 Roof Improvements                                                                                0.00
    2004 Other Improvements                                                                               0.00
    461-2004 Other Improvements                                                                           0.00
    501-2004 Other Improvements                                                                           0.00
    2005 Bathroom Improvements                                                                            0.00
    2005 Kitchen Improvements                                                                             0.00
    461-2005 Kitchen Improvements                                                                         0.00
    501-2005 Kitchen Improvements                                                                         0.00
    2005 Floor Improvements                                                                               0.00
    461-2005 Floor Improvements                                                                           0.00
    501-2005 Floor Improvements                                                                           0.00
    2005 Window Improvements                                                                              0.00
    2005 Building Improvements                                                                            0.00
    2005 Roof Improvements                                                                                0.00
    2005 Other Improvements                                                                               0.00
    461-2005 Other Improvements                                                                           0.00
    501-2005 Other Improvements                                                                           0.00
    2005 Improvement Salaries                                                                             0.00
    2006 Bathroom Improvements                                                                            0.00
    2006 Kitchen Improvements                                                                             0.00
    461-2006 Kitchen Improvements                                                                         0.00
    501-2006 Kitchen Improvements                                                                         0.00
    2006 Floor Improvements                                                                               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1386 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
    461-2006 Floor Improvements                                                                           0.00
    501-2006 Floor Improvements                                                                           0.00
    2006 Window Improvements                                                                              0.00
    2006 Building Improvements                                                                            0.00
    461-2006 Building Improvements                                                                        0.00
    501-2006 Building Improvements                                                                        0.00
    2006 Roof Improvements                                                                                0.00
    2006 Other Improvements                                                                               0.00
    2007 Bathroom Improvements                                                                            0.00
    461-2007 Bathroom Improvements                                                                        0.00
    501-2007 Bathroom Improvements                                                                        0.00
    2007 Kitchen Improvements                                                                             0.00
    2007 Floor Improvements                                                                               0.00
    461-2007 Floor Improvements                                                                           0.00
    501-2007 Floor Improvements                                                                           0.00
    2007 Window Improvements                                                                              0.00
    2007 Building Improvements                                                                            0.00
    461-2007 Building Improvements                                                                        0.00
    501-2007 Building Improvements                                                                        0.00
    2007 Roof Improvements                                                                                0.00
    2007 Other Improvements                                                                               0.00
    461-2007 Other Improvements                                                                           0.00
    501-2007 Other Improvements                                                                           0.00
    2008 Bathroom Improvements                                                                            0.00
    461-2008 Bathrooms Improvements                                                                       0.00
    501-2008 Bathroom Improvements                                                                        0.00
    2008 Kitchen Improvements                                                                             0.00
    461-2008 Kitchen Improvements                                                                         0.00
    501-2008 Kitchen Improvements                                                                         0.00
    2008 Floor Improvements                                                                               0.00
    461-2008 Floor Improvements                                                                           0.00
    501-2008 Floor Improvements                                                                           0.00
    2008 Window Improvements                                                                              0.00
    2008 Building Improvements                                                                            0.00
    2008 Roof Improvements                                                                                0.00
    2008 Other Improvements                                                                               0.00
    461-2008 Other Improvements                                                                           0.00
    501-2008 Other Improvements                                                                           0.00
    2009 Bathroom Improvements                                                                            0.00
    2009 Kitchen Improvements                                                                             0.00
    2009 Floor Improvements                                                                               0.00
    2009 Window Improvements                                                                              0.00
    2009 Building Improvements                                                                            0.00
    2009 Roof Improvements                                                                                0.00
    2009 Other Improvements                                                                               0.00
    461-2009 Other Improvements                                                                           0.00
    501-2009 Other Improvements                                                                           0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1387 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
   2010 Other Improvements                                                                                0.00
   2011 Other Improvements                                                                                0.00
   2012 Other Improvements                                                                                0.00
   2013 Other Improvements                                                                                0.00
   2013-Roof Improvement                                                                                  0.00
   2014 Other Improvements                                                                                0.00
   2014 T/O Misc. Expense                                                                                 0.00
   2014 T/O Materials                                                                                     0.00
   2014 T/O Outside Vendor                                                                                0.00
   2014 - Roof                                                                                            0.00
   2015 Other Improvements                                                                                0.00
   T/O Misc. Exp.                                                                                         0.00
   2015 T/O Materiales                                                                                    0.00
   T/O Outside Vendor                                                                                     0.00
   2016 Other Improvements                                                                                0.00
   2016 T/O Misc. Exp.                                                                                    0.00
   2016 T/O Materials                                                                                     0.00
   2016 T/O outside vendors                                                                               0.00
   2016 Hills Assessments                                                                                 0.00
   2017 Other Improvements                                                                                0.00
   2017 T/O Misc. Exp.                                                                                    0.00
   2017 T/O Materials                                                                                     0.00
   2017 T/O Outside Vendor                                                                                0.00
   2017 Hills Assessments                                                                                 0.00
   2018 Other Improvements                                                                          36,282.60
   2018 T/O Misc. Exp.                                                                                    0.00
   2018 T/O Materials                                                                                     0.00
   2018 T/O Outside Vendor                                                                                0.00
   2018 Hills Assessments                                                                                 0.00
   2019 Other Improvements                                                                          81,530.27
   2019 T/O Misc. Exp.                                                                                    0.00
   2019 T/O Materials                                                                                   674.50
   2019 T/O Outside Vendor                                                                          39,499.10
   2019 Hills Assessments                                                                                 0.00
   2020 Other Improvements                                                                            2,760.00
   2020 T/O Misc. Exp.                                                                                    0.00
   2020 T/O Materials                                                                                   653.55
   2020 T/O Outside Vendor                                                                            6,105.00
   2020 Hills Assessments                                                                                 0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                       167,505.02
   Accum Deprec - Capital Improvements                                                              49,077.81
  NET CAPITALIZED IMPROVEMENTS                                                                     118,427.21

  OTHER ASSETS
   Security Deposits                                                                                     0.00
   Investment - LLC 21                                                                                   0.00
   Investment - LLC 24                                                                                   0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1388 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
    Investment - LLC 27                                                                                   0.00
    Investment - LLC 28                                                                                   0.00
    Investment - LLC 29                                                                                   0.00
    Investment - LLC 25                                                                                   0.00
    Investment - LLC 26                                                                                   0.00
    Investment - LLC 31                                                                                   0.00
    Investment - LLC 34                                                                                   0.00
    Investment - LLC 35                                                                                   0.00
    Investment - LLC 36                                                                                   0.00
    Investment LLC 37                                                                                     0.00
    Investment LLC 38                                                                                     0.00
    Investment - LLC 39                                                                                   0.00
    Investment - LLC 40                                                                                   0.00
    Investment - LLC 41                                                                                   0.00
    Investment - LLC 42                                                                                   0.00
    Investment - LLC 43                                                                                   0.00
                                                                                                          0.00
    investment - LLC 45                                                                                   0.00
    Investment in 48                                                                                      0.00
    BofA Teller Rental                                                                                    0.00
    Investment - 16914                                                                                    0.00
    Investment - Rafael Gardens                                                                           0.00
    Investment - 1129 3rd Street                                                                          0.00
    LP Units                                                                                              0.00
    Investment - US Performing Arts                                                                       0.00
    Investment - Marin CoWork                                                                             0.00
    Limited Liability Companies                                                                           0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                0.00
   Duffy Due to/from                                                                                     0.00
   PISF III                                                                                              0.00
   PISF IV                                                                                               0.00
   PISF VI                                                                                               0.00
   PISF VII                                                                                              0.00
   PISF IX                                                                                               0.00
   PISF XI                                                                                               0.00
   PISF XII                                                                                              0.00
   PISF XIII                                                                                             0.00
   PISF XIV                                                                                              0.00
   PISF XV                                                                                               0.00
   PISF XVI                                                                                              0.00
   PISF XVII                                                                                             0.00
   PISF XVIII                                                                                            0.00
   461 Due To/From                                                                                       0.00
   501 Due/To From                                                                                       0.00
   Hammondale Due To/From                                                                                0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1389 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                             Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   132,792.54
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1390 02, 2020
                                                        of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
   Due To/From PISF, Inc.                                                                                 0.00
   Due To/From PIM                                                                                        0.00
   Note Receivable                                                                                        0.00
   7200 Redwood Due to/From                                                                               0.00
   355 Due to / from                                                                                      0.00
   Due to/from 350 Ignacio Assoc.                                                                         0.00
   1222 Due to/from                                                                                       0.00
   419 Prospect due to/from                                                                               0.00
 TOTAL LONG TERM RECEIVABLES                                                                       132,792.54
TOTAL ASSETS                                                                                     7,814,391.94
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                  2,142.54
   Deferred Revenue                                                                                      0.00
   Unearned Rent                                                                                    16,169.97
   FTB Taxes Payable                                                                                     0.00
   PPP Loan                                                                                              0.00
   Property Tax Payable                                                                              6,133.25
   Insurance Payable                                                                                     0.00
   Accrued Expenses                                                                                      0.00
  TOTAL CURRENT LIABILITIES                                                                         24,445.76

  LONG TERM LIABILITIES
   Notes Payable                                                                                          0.00
   Notes Payable LLC 48                                                                                   0.00
   Deed of Trust Payable                                                                                  0.00
   Accrued Interest                                                                                       0.00
   Security Deposits Liability                                                                       48,111.00
   Security Deposit Clearing                                                                              0.00
   Pet Deposit Payable                                                                                    0.00
   Unearned Income                                                                                        0.00
   Mortgage Payable                                                                               4,100,000.00
   1st Mortgage 461                                                                                       0.00
   2nd Mortgage 461                                                                                       0.00
   1st Mortgage 501                                                                                       0.00
   1st Deed 350, Suite 201                                                                                0.00
   2nd Deed 350, Suite 201                                                                                0.00
   1st Deed 350, Suite 200                                                                                0.00
   First Mortgage 350 Suite 203                                                                           0.00
   1st Deed 350 Suites 101, 103                                                                           0.00
   Other Liabilities                                                                                      0.00
   Accum K-1 Losses                                                                                       0.00
   1st Mortgage Gate 5                                                                                    0.00
   2nd Deed Gate 5                                                                                        0.00
   1st Mortgage Duffy Place                                                                               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1391 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                            Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,148,111.00
 TOTAL LIABILITIES                                                                                 4,172,556.76

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,400,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -523,261.71
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -170,756.16
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1392 02, 2020
                                                        of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                               Current Balance
  Retained Earingins - Owned Properties                                                                   0.00
  K1-Losses                                                                                               0.00
  Net Income (Loss) Current                                                                         -64,146.95
  Appliance Depreciation                                                                                  0.00
  TOTAL EQUITY                                                                                   3,641,835.18
TOTAL LIABILITIES & EQUITY                                                                       7,814,391.94

  Total of All                                                                                           0.00




            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1393 02, 2020
                                                      of 2121                                        11:37 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 39, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1394
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
039-4th St. Business Ctr (39)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Investment 16914                             0.00               0.00                 0.00              0.00
   open                                         0.00               0.00                 0.00              0.00
   22 Due/to From                               0.00               0.00                 0.00              0.00
INCOME
  Rent Income                              706,903.96            100.00          706,903.96             100.00
  Prepaid Rental Income                          0.00              0.00                0.00               0.00
  Parking Fees                                   0.00              0.00                0.00               0.00
  Pet Rent                                       0.00              0.00                0.00               0.00
  Laundry income                                 0.00              0.00                0.00               0.00
  Commercial Recovery Income                     0.00              0.00                0.00               0.00
  Prior Year Recovery Income                     0.00              0.00                0.00               0.00
  Utility Income                                 0.00              0.00                0.00               0.00
  Storage Income                                 0.00              0.00                0.00               0.00
  Association Fees                               0.00              0.00                0.00               0.00
  Management Fee Income                          0.00              0.00                0.00               0.00
  Outside Management Income                      0.00              0.00                0.00               0.00
  Admin Fee Income                               0.00              0.00                0.00               0.00
  Interest Income                                0.00              0.00                0.00               0.00
  Tax Return Prep. Income                        0.00              0.00                0.00               0.00
  Accounting Fees                                0.00              0.00                0.00               0.00
  G.P. Fee Income                                0.00              0.00                0.00               0.00
  LLC Distribution Income                        0.00              0.00                0.00               0.00
  Partnership Income                             0.00              0.00                0.00               0.00
  Commission income                              0.00              0.00                0.00               0.00
  Sale of Units                                  0.00              0.00                0.00               0.00
  Gain on Sale of Property                       0.00              0.00                0.00               0.00
TOTAL INCOME                               706,903.96            100.00          706,903.96             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                             60,080.97              8.50           60,080.97               8.50
   Promo/Move-In Incentives                      0.00              0.00                0.00               0.00
   Referral Fees                                 0.00              0.00                0.00               0.00
   Salaries                                      0.00              0.00                0.00               0.00
   Pension                                       0.00              0.00                0.00               0.00
   Section 125 Misc                              0.00              0.00                0.00               0.00
   NextGen PRWCPTC                               0.00              0.00                0.00               0.00
   Advertising                                   0.00              0.00                0.00               0.00
   Marketing Subscriptions                       0.00              0.00                0.00               0.00
   Marketing Tools                               0.00              0.00                0.00               0.00
   Signs                                     9,256.12              1.31            9,256.12               1.31
   Do not use me                                 0.00              0.00                0.00               0.00
   Other Renting Expenses                        0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1395 02, 2020
                                                       of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Bad Debt Expense                             0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                       0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                       0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                  69,337.09               9.81           69,337.09               9.81

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00               0.00               0.00               0.00
   Alarm                                    4,453.34               0.63           4,453.34               0.63
   Legal                                        0.00               0.00               0.00               0.00
   Computer Services                            0.00               0.00               0.00               0.00
   Temp. Help                                   0.00               0.00               0.00               0.00
   Consultants                                  0.00               0.00               0.00               0.00
   Administaff                                  0.00               0.00               0.00               0.00
   Outside Services                          -531.00              -0.08            -531.00              -0.08
   Collection Expense                           0.00               0.00               0.00               0.00
    Prof. Fees KC                               0.00               0.00               0.00               0.00
   Office Expense                               7.58               0.00               7.58               0.00
   Bottled Water                                0.00               0.00               0.00               0.00
   Bank Charges                                 0.00               0.00               0.00               0.00
   NextGen Expenses                             0.00               0.00               0.00               0.00
   Licenses, Fees & Permits                     0.00               0.00               0.00               0.00
   Security Patrol                          5,130.64               0.73           5,130.64               0.73
   Auto Expense                                 0.00               0.00               0.00               0.00
   Travel & Entertainment                       0.00               0.00               0.00               0.00
   Luncheon Meetings                            0.00               0.00               0.00               0.00
   Loan Servicing Fees                          0.00               0.00               0.00               0.00
   Promotions - Corporate                       0.00               0.00               0.00               0.00
   Association Dues                             0.00               0.00               0.00               0.00
   461- Net loss (income)                       0.00               0.00               0.00               0.00
   501-Net Loss (income)                        0.00               0.00               0.00               0.00
   Gifts                                        0.00               0.00               0.00               0.00
   Security Cost                                0.00               0.00               0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 9,060.56               1.28           9,060.56               1.28

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     42,309.29              5.99           42,309.29               5.99
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                       0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1396 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Interior Lobby Plants                        0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                            0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                      0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                        0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                0.00              0.00                 0.00              0.00
   Postage                                      0.00              0.00                 0.00              0.00
   Rent Expense Corporate                       0.00              0.00                 0.00              0.00
   Client Entertainment                         0.00              0.00                 0.00              0.00
   Commercial Misc Exp                          0.00              0.00                 0.00              0.00
   Education                                    0.00              0.00                 0.00              0.00
   Security Costs                             794.92              0.11               794.92              0.11
   TOTAL MANAGEMENT E...                  43,104.21               6.10           43,104.21               6.10

  UTILITIES EXPENSE
   Gas & Electricity                       42,014.41              5.94           42,014.41               5.94
   Utilities Credits or rebates                 0.00              0.00                0.00               0.00
   Sewer                                        0.00              0.00                0.00               0.00
   Water                                    4,273.76              0.60            4,273.76               0.60
   Garbage & Trash Removal                 11,610.57              1.64           11,610.57               1.64
   Contract-haulwrig                            0.00              0.00                0.00               0.00
   Cable TV                                     0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                   5,860.15              0.83            5,860.15               0.83
   Pagers/2 Ways                                0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                 63,758.89              9.02           63,758.89               9.02

  REPAIRS & MAINTENANCE
   R&M Unit                                     0.00              0.00                0.00               0.00
   R&M-bbsteam                                  0.00              0.00                0.00               0.00
   R&M - Plumbing                               0.00              0.00                0.00               0.00
   R&M-deep                                     0.00              0.00                0.00               0.00
   R&M-dorius                                   0.00              0.00                0.00               0.00
   R&M - Elevator                               0.00              0.00                0.00               0.00
   R&M-jdcom                                    0.00              0.00                0.00               0.00
   R&M-nat                                      0.00              0.00                0.00               0.00
   R&M-novglass                                 0.00              0.00                0.00               0.00
   R&M-orchid                                   0.00              0.00                0.00               0.00
   R&M - Electrical                             0.00              0.00                0.00               0.00
   R&M-1st Class                                0.00              0.00                0.00               0.00
   R&M - Painting                               0.00              0.00                0.00               0.00
   R&M - Roofing                                0.00              0.00                0.00               0.00
   R&M - Miscellaneous                          0.00              0.00                0.00               0.00
   R&M - Windows                                0.00              0.00                0.00               0.00
   R&M - HVAC                                   0.00              0.00                0.00               0.00
   R&M - Pool                                   0.00              0.00                0.00               0.00
   R & M- fire master                           0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                 0.00              0.00                0.00               0.00
   R&M-mcd                                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1397 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - pritim                                 0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                  0.00              0.00                 0.00              0.00
   R&M - rolgar                                 0.00              0.00                 0.00              0.00
   R&M Friedman's                               0.00              0.00                 0.00              0.00
   R&M - bucks                                  0.00              0.00                 0.00              0.00
   R&M - knilou                                 0.00              0.00                 0.00              0.00
   R&M - mfence                                 0.00              0.00                 0.00              0.00
   R&M - g&a                                    0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                      0.00              0.00                 0.00              0.00
   T/O - Materials                              0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                         0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                          0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                    9,233.67               1.31            9,233.67               1.31
   Cleaning - A&V                               0.00              0.00                 0.00              0.00
   Cleaning - garale                            0.00              0.00                 0.00              0.00
   R&M - Pest Control                         100.00              0.01               100.00              0.01
   Landscaping Salaries                         0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                   0.00              0.00                 0.00              0.00
   Maint. Salaries                              0.00              0.00                 0.00              0.00
   Cleaning Salaries                            0.00              0.00                 0.00              0.00
   Painting Salaries                            0.00              0.00                 0.00              0.00
   Improvement Salaries                         0.00              0.00                 0.00              0.00
   Maintenance Supplies                    3,558.87               0.50            3,558.87               0.50
   R&M - Electrical Supplies                  863.68              0.12               863.68              0.12
   R&M - Landscaping Supplies                 157.57              0.02               157.57              0.02
   Dept. Supplies-fairlumb                      0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                         0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                         0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                       0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                          0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                       0.00              0.00                 0.00              0.00
   Dept. Supplies-color                         0.00              0.00                 0.00              0.00
   R&M - Landscape                              0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                           0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                      0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                        0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                         0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                          0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                 4,851.17               0.69            4,851.17               0.69
   Supplies - Kelly Moore                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                      0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                      0.00              0.00                 0.00              0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1398 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                         0.00               0.00                0.00              0.00
   Supply - Grainger                            0.00               0.00                0.00              0.00
   Welcome office supp. & signs                 0.00               0.00                0.00              0.00
   Maint - Supplies fans                        0.00               0.00                0.00              0.00
   Dept. Supplies - CP                          0.00               0.00                0.00              0.00
   R&M - Dabrans                                0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                    0.00               0.00                0.00              0.00
   Supp-Whiteside                               0.00               0.00                0.00              0.00
   Misc. Small Purchases                        0.00               0.00                0.00              0.00
   Small Tools & Equipment                      0.00               0.00                0.00              0.00
   Miscellaneous Expense                   -3,486.42              -0.49          -3,486.42              -0.49
   Locks & Keys                             2,197.38               0.31           2,197.38               0.31
   R&M - Painting Supplies                      8.01               0.00                8.01              0.00
   R&M - Roofing Supplies                       0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                   0.00               0.00                0.00              0.00
   R&M - HVAC Supplies                          0.00               0.00                0.00              0.00
   Service, Late, Finance Charges               0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE               17,483.93                2.47          17,483.93               2.47

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                    149.00               0.02              149.00               0.02
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1399 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                             Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Contract - Mainstay                           0.00               0.00                 0.00              0.00
   Contractor - pro - tech                       0.00               0.00                 0.00              0.00
   Contract - thoseguy                           0.00               0.00                 0.00              0.00
   Contract - kevmar                             0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00               0.00                 0.00              0.00
   Contract-Solarcraft                           0.00               0.00                 0.00              0.00
   contract-servpro                              0.00               0.00                 0.00              0.00
   Contract northgut                             0.00               0.00                 0.00              0.00
   contract-terminix                             0.00               0.00                 0.00              0.00
   Contract-Scent Tek                            0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                6,019.81                0.85            6,019.81               0.85
   Contract - Electrical & Lighting         2,500.00                0.35            2,500.00               0.35
   Contract - HVAC Maint.                   7,903.32                1.12            7,903.32               1.12
   Contract R&M                             2,336.62                0.33            2,336.62               0.33
   Cont.Carpet Clean/Repair                      0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.             19,200.00                2.72           19,200.00               2.72
   Contract - Painting                           0.00               0.00                 0.00              0.00
   Contract - Pest Control                       0.00               0.00                 0.00              0.00
   Contract - Landscaping                   3,900.00                0.55            3,900.00               0.55
   contract-Garcia's Landscape                   0.00               0.00                 0.00              0.00
   Dugdales Landscaping                          0.00               0.00                 0.00              0.00
   Pinedas Tree Service                          0.00               0.00                 0.00              0.00
   Contract All phase Excavating                 0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                  183.33               0.03               183.33              0.03
   Contract Appliance Rep.                       0.00               0.00                 0.00              0.00
   Contract - Roof Maint                         0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   42,192.08                5.97           42,192.08               5.97

  TAXES
   Real Estate Taxes                        108,129.63             15.30          108,129.63              15.30
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        108,129.63             15.30          108,129.63              15.30

  INSURANCE EXPENSE
   Package Insurance                          3,773.04              0.53            3,773.04               0.53
   Earthquake Insurance                       7,801.52              1.10            7,801.52               1.10
   Umbrella Insurance                         1,765.32              0.25            1,765.32               0.25
   Flood Insurance                            6,275.28              0.89            6,275.28               0.89
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1400 02, 2020
                                                        of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Medical - Misc                               0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                     0.00               0.00                 0.00              0.00
   Business Practices Insurance                 0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                19,615.16                2.77           19,615.16               2.77

TOTAL OPERATING EXPENSES                   372,681.55             52.72          372,681.55              52.72

  OTHER INCOME
   Tenant Asst. Payments                         0.00               0.00               0.00               0.00
   Storage Rent Income                           0.00               0.00               0.00               0.00
   Pet Rent                                      0.00               0.00               0.00               0.00
   Parking Fees                                  0.00               0.00               0.00               0.00
   Laundry                                       0.00               0.00               0.00               0.00
   Vending                                       0.00               0.00               0.00               0.00
   NSF Check Fees                                0.00               0.00               0.00               0.00
   Late Charges                               -213.54              -0.03            -213.54              -0.03
   Damages & Cleaning Fees                       0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                      0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                   0.00               0.00               0.00               0.00
   Miscellaneous Income                          0.00               0.00               0.00               0.00
   HVAC Income                                   0.00               0.00               0.00               0.00
   Interest Income                               0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                         -213.54              -0.03            -213.54              -0.03

NET OPERATING INCOME                       334,435.95             47.31          334,435.95              47.31

  DEBT SERVICE EXPENSE
   Mortgage Interest                       198,701.99             28.11          198,701.99              28.11
   Deed Of Trust Interest                        0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   Interest Expense Corporate                    0.00              0.00                0.00               0.00
   Notes Payable Interest                        0.00              0.00                0.00               0.00
   Affiliate Loan Interest                       0.00              0.00                0.00               0.00
   Other Interest Expense                        0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                 198,701.99             28.11          198,701.99              28.11

  NET INC.BEFORE DEP.& TAX                 135,733.96             19.20          135,733.96              19.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                   192,000.00             27.16          192,000.00              27.16
   F&F Hamm Depreciation                         0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                   50,000.04              7.07           50,000.04               7.07
   Appliances Depreciation                       0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 43,394.80              6.14           43,394.80               6.14
   Closing Cost Amortization                     0.00              0.00                0.00               0.00
   Loan Fee Amortization                     1,380.24              0.20            1,380.24               0.20
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1401 02, 2020
                                                       of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                  %          Year to Date                %
   Org. Cost Amortization                       0.00                0.00                 0.00              0.00
   Software Devel. Amort.                       0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                   0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.               286,775.08                 40.57          286,775.08              40.57

NET INC.(LOSS) BEF.TAXES                   -151,041.12             -21.37        -151,041.12             -21.37

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                       0.00               0.00                0.00               0.00
   FTB Tax Expense                           1,751.87               0.25            1,751.87               0.25
   Taxes - Other                                 0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                  1,751.87               0.25            1,751.87               0.25

NET INCOME (LOSS)BK                        -152,792.99             -21.61        -152,792.99             -21.61

K-1 and Other Items
  K-1 Losses                                     0.00               0.00                0.00               0.00
  K-1 Income Items                               0.00               0.00                0.00               0.00

  Extraordinary Items                            0.00               0.00                0.00               0.00

  Temporary Distribution                         0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1402 02, 2020
                                                        of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Investment 16914                             0.00               0.00                 0.00              0.00
   open                                         0.00               0.00                 0.00              0.00
   22 Due/to From                               0.00               0.00                 0.00              0.00
INCOME
  Rent Income                              428,423.93             96.95          428,423.93              96.95
  Prepaid Rental Income                          0.00              0.00                0.00               0.00
  Parking Fees                                   0.00              0.00                0.00               0.00
  Pet Rent                                       0.00              0.00                0.00               0.00
  Laundry income                                 0.00              0.00                0.00               0.00
  Commercial Recovery Income                13,059.83              2.96           13,059.83               2.96
  Prior Year Recovery Income                   418.92              0.09              418.92               0.09
  Utility Income                                 0.00              0.00                0.00               0.00
  Storage Income                                 0.00              0.00                0.00               0.00
  Association Fees                               0.00              0.00                0.00               0.00
  Management Fee Income                          0.00              0.00                0.00               0.00
  Outside Management Income                      0.00              0.00                0.00               0.00
  Admin Fee Income                               0.00              0.00                0.00               0.00
  Interest Income                                0.00              0.00                0.00               0.00
  Tax Return Prep. Income                        0.00              0.00                0.00               0.00
  Accounting Fees                                0.00              0.00                0.00               0.00
  G.P. Fee Income                                0.00              0.00                0.00               0.00
  LLC Distribution Income                        0.00              0.00                0.00               0.00
  Partnership Income                             0.00              0.00                0.00               0.00
  Commission income                              0.00              0.00                0.00               0.00
  Sale of Units                                  0.00              0.00                0.00               0.00
  Gain on Sale of Property                       0.00              0.00                0.00               0.00
TOTAL INCOME                               441,902.68            100.00          441,902.68             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                             37,470.75              8.48           37,470.75               8.48
   Promo/Move-In Incentives                      0.00              0.00                0.00               0.00
   Referral Fees                                 0.00              0.00                0.00               0.00
   Salaries                                      0.00              0.00                0.00               0.00
   Pension                                       0.00              0.00                0.00               0.00
   Section 125 Misc                              0.00              0.00                0.00               0.00
   NextGen PRWCPTC                               0.00              0.00                0.00               0.00
   Advertising                                   0.00              0.00                0.00               0.00
   Marketing Subscriptions                       0.00              0.00                0.00               0.00
   Marketing Tools                               0.00              0.00                0.00               0.00
   Signs                                       247.67              0.06              247.67               0.06
   Do not use me                                 0.00              0.00                0.00               0.00
   Other Renting Expenses                        0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1403 02, 2020
                                                       of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Bad Debt Expense                             0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                       0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                       0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                  37,718.42               8.54           37,718.42               8.54

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00              0.00                0.00               0.00
   Alarm                                    2,062.70              0.47            2,062.70               0.47
   Legal                                    2,120.00              0.48            2,120.00               0.48
   Computer Services                            0.00              0.00                0.00               0.00
   Temp. Help                                   0.00              0.00                0.00               0.00
   Consultants                                  0.00              0.00                0.00               0.00
   Administaff                                  0.00              0.00                0.00               0.00
   Outside Services                           158.00              0.04              158.00               0.04
   Collection Expense                           0.00              0.00                0.00               0.00
    Prof. Fees KC                               0.00              0.00                0.00               0.00
   Office Expense                               0.00              0.00                0.00               0.00
   Bottled Water                                0.00              0.00                0.00               0.00
   Bank Charges                                 0.00              0.00                0.00               0.00
   NextGen Expenses                             0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                   265.00              0.06              265.00               0.06
   Security Patrol                          8,209.72              1.86            8,209.72               1.86
   Auto Expense                                 0.00              0.00                0.00               0.00
   Travel & Entertainment                       0.00              0.00                0.00               0.00
   Luncheon Meetings                            0.00              0.00                0.00               0.00
   Loan Servicing Fees                          0.00              0.00                0.00               0.00
   Promotions - Corporate                       0.00              0.00                0.00               0.00
   Association Dues                             0.00              0.00                0.00               0.00
   461- Net loss (income)                       0.00              0.00                0.00               0.00
   501-Net Loss (income)                        0.00              0.00                0.00               0.00
   Gifts                                        0.00              0.00                0.00               0.00
   Security Cost                                0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                12,815.42              2.90           12,815.42               2.90

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     25,815.25              5.84           25,815.25               5.84
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                       0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1404 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Interior Lobby Plants                        0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                            0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                      0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                        0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                0.00              0.00                 0.00              0.00
   Postage                                      0.00              0.00                 0.00              0.00
   Rent Expense Corporate                       0.00              0.00                 0.00              0.00
   Client Entertainment                         0.00              0.00                 0.00              0.00
   Commercial Misc Exp                          0.00              0.00                 0.00              0.00
   Education                                    0.00              0.00                 0.00              0.00
   Security Costs                             380.00              0.09               380.00              0.09
   TOTAL MANAGEMENT E...                  26,195.25               5.93           26,195.25               5.93

  UTILITIES EXPENSE
   Gas & Electricity                       21,390.69              4.84           21,390.69               4.84
   Utilities Credits or rebates                 0.00              0.00                0.00               0.00
   Sewer                                        0.00              0.00                0.00               0.00
   Water                                    3,724.62              0.84            3,724.62               0.84
   Garbage & Trash Removal                  6,937.19              1.57            6,937.19               1.57
   Contract-haulwrig                            0.00              0.00                0.00               0.00
   Cable TV                                     0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                   2,533.04              0.57            2,533.04               0.57
   Pagers/2 Ways                                0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                 34,585.54              7.83           34,585.54               7.83

  REPAIRS & MAINTENANCE
   R&M Unit                                 3,353.89              0.76            3,353.89               0.76
   R&M-bbsteam                                  0.00              0.00                0.00               0.00
   R&M - Plumbing                             125.00              0.03              125.00               0.03
   R&M-deep                                     0.00              0.00                0.00               0.00
   R&M-dorius                                   0.00              0.00                0.00               0.00
   R&M - Elevator                           1,864.00              0.42            1,864.00               0.42
   R&M-jdcom                                    0.00              0.00                0.00               0.00
   R&M-nat                                      0.00              0.00                0.00               0.00
   R&M-novglass                                 0.00              0.00                0.00               0.00
   R&M-orchid                                   0.00              0.00                0.00               0.00
   R&M - Electrical                         1,789.20              0.40            1,789.20               0.40
   R&M-1st Class                                0.00              0.00                0.00               0.00
   R&M - Painting                               0.00              0.00                0.00               0.00
   R&M - Roofing                            4,209.00              0.95            4,209.00               0.95
   R&M - Miscellaneous                        399.93              0.09              399.93               0.09
   R&M - Windows                            1,976.00              0.45            1,976.00               0.45
   R&M - HVAC                               6,609.50              1.50            6,609.50               1.50
   R&M - Pool                                   0.00              0.00                0.00               0.00
   R & M- fire master                           0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                 0.00              0.00                0.00               0.00
   R&M-mcd                                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1405 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - pritim                                 0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                  0.00              0.00                 0.00              0.00
   R&M - rolgar                                 0.00              0.00                 0.00              0.00
   R&M Friedman's                               0.00              0.00                 0.00              0.00
   R&M - bucks                                  0.00              0.00                 0.00              0.00
   R&M - knilou                                 0.00              0.00                 0.00              0.00
   R&M - mfence                                 0.00              0.00                 0.00              0.00
   R&M - g&a                                    0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                      0.00              0.00                 0.00              0.00
   T/O - Materials                              0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                         0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                          0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                    8,210.40               1.86            8,210.40               1.86
   Cleaning - A&V                               0.00              0.00                 0.00              0.00
   Cleaning - garale                            0.00              0.00                 0.00              0.00
   R&M - Pest Control                           0.00              0.00                 0.00              0.00
   Landscaping Salaries                         0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                   0.00              0.00                 0.00              0.00
   Maint. Salaries                              0.00              0.00                 0.00              0.00
   Cleaning Salaries                            0.00              0.00                 0.00              0.00
   Painting Salaries                            0.00              0.00                 0.00              0.00
   Improvement Salaries                         0.00              0.00                 0.00              0.00
   Maintenance Supplies                        28.02              0.01                28.02              0.01
   R&M - Electrical Supplies                  960.54              0.22               960.54              0.22
   R&M - Landscaping Supplies                   0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                      0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                         0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                         0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                       0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                          0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                       0.00              0.00                 0.00              0.00
   Dept. Supplies-color                         0.00              0.00                 0.00              0.00
   R&M - Landscape                         1,068.47               0.24            1,068.47               0.24
   Dept. Supplies-msm                           0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                      0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                        0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                         0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                          0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                 1,737.85               0.39            1,737.85               0.39
   Supplies - Kelly Moore                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                      0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                      0.00              0.00                 0.00              0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1406 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                            1,751.50               0.40            1,751.50               0.40
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               34,083.30               7.71           34,083.30               7.71

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.             149.00               0.03              149.00               0.03
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1407 02, 2020
                                                      of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                            Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   5,259.00               1.19            5,259.00               1.19
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             19,194.00               4.34           19,194.00               4.34
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   4,387.50               0.99            4,387.50               0.99
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                  780.80              0.18               780.80              0.18
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                       724.00              0.16               724.00              0.16
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   30,494.30               6.90           30,494.30               6.90

  TAXES
   Real Estate Taxes                        55,239.79             12.50           55,239.79              12.50
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        55,239.79             12.50           55,239.79              12.50

  INSURANCE EXPENSE
   Package Insurance                         2,126.37              0.48            2,126.37               0.48
   Earthquake Insurance                      4,847.50              1.10            4,847.50               1.10
   Umbrella Insurance                        1,016.19              0.23            1,016.19               0.23
   Flood Insurance                           3,727.50              0.84            3,727.50               0.84
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1408 02, 2020
                                                       of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Medical - Misc                               0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                     0.00               0.00                 0.00              0.00
   Business Practices Insurance                 0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                11,717.56                2.65           11,717.56               2.65

TOTAL OPERATING EXPENSES                   242,849.58             54.96          242,849.58              54.96

  OTHER INCOME
   Tenant Asst. Payments                         0.00               0.00               0.00               0.00
   Storage Rent Income                           0.00               0.00               0.00               0.00
   Pet Rent                                      0.00               0.00               0.00               0.00
   Parking Fees                                  0.00               0.00               0.00               0.00
   Laundry                                       0.00               0.00               0.00               0.00
   Vending                                       0.00               0.00               0.00               0.00
   NSF Check Fees                                0.00               0.00               0.00               0.00
   Late Charges                               -366.08              -0.08            -366.08              -0.08
   Damages & Cleaning Fees                       0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                      0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                   0.00               0.00               0.00               0.00
   Miscellaneous Income                          0.00               0.00               0.00               0.00
   HVAC Income                                   0.00               0.00               0.00               0.00
   Interest Income                               0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                         -366.08              -0.08            -366.08              -0.08

NET OPERATING INCOME                       199,419.18             45.13          199,419.18              45.13

  DEBT SERVICE EXPENSE
   Mortgage Interest                       115,954.86             26.24          115,954.86              26.24
   Deed Of Trust Interest                        0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   Interest Expense Corporate                    0.00              0.00                0.00               0.00
   Notes Payable Interest                        0.00              0.00                0.00               0.00
   Affiliate Loan Interest                       0.00              0.00                0.00               0.00
   Other Interest Expense                        0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                 115,954.86             26.24          115,954.86              26.24

  NET INC.BEFORE DEP.& TAX                  83,464.32             18.89           83,464.32              18.89

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                   112,000.00             25.34          112,000.00              25.34
   F&F Hamm Depreciation                         0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                   29,166.69              6.60           29,166.69               6.60
   Appliances Depreciation                       0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                  1,434.30              0.32            1,434.30               0.32
   Closing Cost Amortization                     0.00              0.00                0.00               0.00
   Loan Fee Amortization                     1,610.28              0.36            1,610.28               0.36
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1409 02, 2020
                                                       of 2121                                        11:37 AM
039-4th St. Business Ctr (39)                                                                            Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Org. Cost Amortization                       0.00               0.00                 0.00              0.00
   Software Devel. Amort.                       0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                   0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.               144,211.27                32.63          144,211.27              32.63

NET INC.(LOSS) BEF.TAXES                   -60,746.95             -13.75         -60,746.95             -13.75

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                          3,400.00               0.77            3,400.00               0.77
   Taxes - Other                                0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                 3,400.00               0.77            3,400.00               0.77

NET INCOME (LOSS)BK                        -64,146.95             -14.52         -64,146.95             -14.52

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1410 02, 2020
                                                       of 2121                                        11:37 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 39, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1411
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
039-4th St. Business Ctr (39)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Investment 16914                             0.00               0.00                 0.00              0.00
   open                                         0.00               0.00                 0.00              0.00
   22 Due/to From                               0.00               0.00                 0.00              0.00
INCOME
  Rent Income                              706,903.96            100.00          706,903.96             100.00
  Prepaid Rental Income                          0.00              0.00                0.00               0.00
  Parking Fees                                   0.00              0.00                0.00               0.00
  Pet Rent                                       0.00              0.00                0.00               0.00
  Laundry income                                 0.00              0.00                0.00               0.00
  Commercial Recovery Income                     0.00              0.00                0.00               0.00
  Prior Year Recovery Income                     0.00              0.00                0.00               0.00
  Utility Income                                 0.00              0.00                0.00               0.00
  Storage Income                                 0.00              0.00                0.00               0.00
  Association Fees                               0.00              0.00                0.00               0.00
  Management Fee Income                          0.00              0.00                0.00               0.00
  Outside Management Income                      0.00              0.00                0.00               0.00
  Admin Fee Income                               0.00              0.00                0.00               0.00
  Interest Income                                0.00              0.00                0.00               0.00
  Tax Return Prep. Income                        0.00              0.00                0.00               0.00
  Accounting Fees                                0.00              0.00                0.00               0.00
  G.P. Fee Income                                0.00              0.00                0.00               0.00
  LLC Distribution Income                        0.00              0.00                0.00               0.00
  Partnership Income                             0.00              0.00                0.00               0.00
  Commission income                              0.00              0.00                0.00               0.00
  Sale of Units                                  0.00              0.00                0.00               0.00
  Gain on Sale of Property                       0.00              0.00                0.00               0.00
TOTAL INCOME                               706,903.96            100.00          706,903.96             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                             60,080.97              8.50           60,080.97               8.50
   Promo/Move-In Incentives                      0.00              0.00                0.00               0.00
   Referral Fees                                 0.00              0.00                0.00               0.00
   Salaries                                      0.00              0.00                0.00               0.00
   Pension                                       0.00              0.00                0.00               0.00
   Section 125 Misc                              0.00              0.00                0.00               0.00
   NextGen PRWCPTC                               0.00              0.00                0.00               0.00
   Advertising                                   0.00              0.00                0.00               0.00
   Marketing Subscriptions                       0.00              0.00                0.00               0.00
   Marketing Tools                               0.00              0.00                0.00               0.00
   Signs                                     9,256.12              1.31            9,256.12               1.31
   Do not use me                                 0.00              0.00                0.00               0.00
   Other Renting Expenses                        0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1412 02, 2020
                                                       of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Bad Debt Expense                             0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                       0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                       0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                  69,337.09               9.81           69,337.09               9.81

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00               0.00               0.00               0.00
   Alarm                                    4,453.34               0.63           4,453.34               0.63
   Legal                                        0.00               0.00               0.00               0.00
   Computer Services                            0.00               0.00               0.00               0.00
   Temp. Help                                   0.00               0.00               0.00               0.00
   Consultants                                  0.00               0.00               0.00               0.00
   Administaff                                  0.00               0.00               0.00               0.00
   Outside Services                          -531.00              -0.08            -531.00              -0.08
   Collection Expense                           0.00               0.00               0.00               0.00
    Prof. Fees KC                               0.00               0.00               0.00               0.00
   Office Expense                               7.58               0.00               7.58               0.00
   Bottled Water                                0.00               0.00               0.00               0.00
   Bank Charges                                 0.00               0.00               0.00               0.00
   NextGen Expenses                             0.00               0.00               0.00               0.00
   Licenses, Fees & Permits                     0.00               0.00               0.00               0.00
   Security Patrol                          5,130.64               0.73           5,130.64               0.73
   Auto Expense                                 0.00               0.00               0.00               0.00
   Travel & Entertainment                       0.00               0.00               0.00               0.00
   Luncheon Meetings                            0.00               0.00               0.00               0.00
   Loan Servicing Fees                          0.00               0.00               0.00               0.00
   Promotions - Corporate                       0.00               0.00               0.00               0.00
   Association Dues                             0.00               0.00               0.00               0.00
   461- Net loss (income)                       0.00               0.00               0.00               0.00
   501-Net Loss (income)                        0.00               0.00               0.00               0.00
   Gifts                                        0.00               0.00               0.00               0.00
   Security Cost                                0.00               0.00               0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 9,060.56               1.28           9,060.56               1.28

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     42,309.29              5.99           42,309.29               5.99
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                       0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1413 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Interior Lobby Plants                        0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                            0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                      0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                        0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                0.00              0.00                 0.00              0.00
   Postage                                      0.00              0.00                 0.00              0.00
   Rent Expense Corporate                       0.00              0.00                 0.00              0.00
   Client Entertainment                         0.00              0.00                 0.00              0.00
   Commercial Misc Exp                          0.00              0.00                 0.00              0.00
   Education                                    0.00              0.00                 0.00              0.00
   Security Costs                             794.92              0.11               794.92              0.11
   TOTAL MANAGEMENT E...                  43,104.21               6.10           43,104.21               6.10

  UTILITIES EXPENSE
   Gas & Electricity                       42,014.41              5.94           42,014.41               5.94
   Utilities Credits or rebates                 0.00              0.00                0.00               0.00
   Sewer                                        0.00              0.00                0.00               0.00
   Water                                    4,273.76              0.60            4,273.76               0.60
   Garbage & Trash Removal                 11,610.57              1.64           11,610.57               1.64
   Contract-haulwrig                            0.00              0.00                0.00               0.00
   Cable TV                                     0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                   5,860.15              0.83            5,860.15               0.83
   Pagers/2 Ways                                0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                 63,758.89              9.02           63,758.89               9.02

  REPAIRS & MAINTENANCE
   R&M Unit                                     0.00              0.00                0.00               0.00
   R&M-bbsteam                                  0.00              0.00                0.00               0.00
   R&M - Plumbing                               0.00              0.00                0.00               0.00
   R&M-deep                                     0.00              0.00                0.00               0.00
   R&M-dorius                                   0.00              0.00                0.00               0.00
   R&M - Elevator                               0.00              0.00                0.00               0.00
   R&M-jdcom                                    0.00              0.00                0.00               0.00
   R&M-nat                                      0.00              0.00                0.00               0.00
   R&M-novglass                                 0.00              0.00                0.00               0.00
   R&M-orchid                                   0.00              0.00                0.00               0.00
   R&M - Electrical                             0.00              0.00                0.00               0.00
   R&M-1st Class                                0.00              0.00                0.00               0.00
   R&M - Painting                               0.00              0.00                0.00               0.00
   R&M - Roofing                                0.00              0.00                0.00               0.00
   R&M - Miscellaneous                          0.00              0.00                0.00               0.00
   R&M - Windows                                0.00              0.00                0.00               0.00
   R&M - HVAC                                   0.00              0.00                0.00               0.00
   R&M - Pool                                   0.00              0.00                0.00               0.00
   R & M- fire master                           0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                 0.00              0.00                0.00               0.00
   R&M-mcd                                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1414 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - pritim                                 0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                  0.00              0.00                 0.00              0.00
   R&M - rolgar                                 0.00              0.00                 0.00              0.00
   R&M Friedman's                               0.00              0.00                 0.00              0.00
   R&M - bucks                                  0.00              0.00                 0.00              0.00
   R&M - knilou                                 0.00              0.00                 0.00              0.00
   R&M - mfence                                 0.00              0.00                 0.00              0.00
   R&M - g&a                                    0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                      0.00              0.00                 0.00              0.00
   T/O - Materials                              0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                         0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                          0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                    9,233.67               1.31            9,233.67               1.31
   Cleaning - A&V                               0.00              0.00                 0.00              0.00
   Cleaning - garale                            0.00              0.00                 0.00              0.00
   R&M - Pest Control                         100.00              0.01               100.00              0.01
   Landscaping Salaries                         0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                   0.00              0.00                 0.00              0.00
   Maint. Salaries                              0.00              0.00                 0.00              0.00
   Cleaning Salaries                            0.00              0.00                 0.00              0.00
   Painting Salaries                            0.00              0.00                 0.00              0.00
   Improvement Salaries                         0.00              0.00                 0.00              0.00
   Maintenance Supplies                    3,558.87               0.50            3,558.87               0.50
   R&M - Electrical Supplies                  863.68              0.12               863.68              0.12
   R&M - Landscaping Supplies                 157.57              0.02               157.57              0.02
   Dept. Supplies-fairlumb                      0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                         0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                         0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                       0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                          0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                       0.00              0.00                 0.00              0.00
   Dept. Supplies-color                         0.00              0.00                 0.00              0.00
   R&M - Landscape                              0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                           0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                      0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                        0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                         0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                          0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                 4,851.17               0.69            4,851.17               0.69
   Supplies - Kelly Moore                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                      0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                      0.00              0.00                 0.00              0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1415 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                         0.00               0.00                0.00              0.00
   Supply - Grainger                            0.00               0.00                0.00              0.00
   Welcome office supp. & signs                 0.00               0.00                0.00              0.00
   Maint - Supplies fans                        0.00               0.00                0.00              0.00
   Dept. Supplies - CP                          0.00               0.00                0.00              0.00
   R&M - Dabrans                                0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                    0.00               0.00                0.00              0.00
   Supp-Whiteside                               0.00               0.00                0.00              0.00
   Misc. Small Purchases                        0.00               0.00                0.00              0.00
   Small Tools & Equipment                      0.00               0.00                0.00              0.00
   Miscellaneous Expense                   -3,486.42              -0.49          -3,486.42              -0.49
   Locks & Keys                             2,197.38               0.31           2,197.38               0.31
   R&M - Painting Supplies                      8.01               0.00                8.01              0.00
   R&M - Roofing Supplies                       0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                   0.00               0.00                0.00              0.00
   R&M - HVAC Supplies                          0.00               0.00                0.00              0.00
   Service, Late, Finance Charges               0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE               17,483.93                2.47          17,483.93               2.47

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                    149.00               0.02              149.00               0.02
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1416 02, 2020
                                                      of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                             Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Contract - Mainstay                           0.00               0.00                 0.00              0.00
   Contractor - pro - tech                       0.00               0.00                 0.00              0.00
   Contract - thoseguy                           0.00               0.00                 0.00              0.00
   Contract - kevmar                             0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00               0.00                 0.00              0.00
   Contract-Solarcraft                           0.00               0.00                 0.00              0.00
   contract-servpro                              0.00               0.00                 0.00              0.00
   Contract northgut                             0.00               0.00                 0.00              0.00
   contract-terminix                             0.00               0.00                 0.00              0.00
   Contract-Scent Tek                            0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                6,019.81                0.85            6,019.81               0.85
   Contract - Electrical & Lighting         2,500.00                0.35            2,500.00               0.35
   Contract - HVAC Maint.                   7,903.32                1.12            7,903.32               1.12
   Contract R&M                             2,336.62                0.33            2,336.62               0.33
   Cont.Carpet Clean/Repair                      0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.             19,200.00                2.72           19,200.00               2.72
   Contract - Painting                           0.00               0.00                 0.00              0.00
   Contract - Pest Control                       0.00               0.00                 0.00              0.00
   Contract - Landscaping                   3,900.00                0.55            3,900.00               0.55
   contract-Garcia's Landscape                   0.00               0.00                 0.00              0.00
   Dugdales Landscaping                          0.00               0.00                 0.00              0.00
   Pinedas Tree Service                          0.00               0.00                 0.00              0.00
   Contract All phase Excavating                 0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                  183.33               0.03               183.33              0.03
   Contract Appliance Rep.                       0.00               0.00                 0.00              0.00
   Contract - Roof Maint                         0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   42,192.08                5.97           42,192.08               5.97

  TAXES
   Real Estate Taxes                        108,129.63             15.30          108,129.63              15.30
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        108,129.63             15.30          108,129.63              15.30

  INSURANCE EXPENSE
   Package Insurance                          3,773.04              0.53            3,773.04               0.53
   Earthquake Insurance                       7,801.52              1.10            7,801.52               1.10
   Umbrella Insurance                         1,765.32              0.25            1,765.32               0.25
   Flood Insurance                            6,275.28              0.89            6,275.28               0.89
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1417 02, 2020
                                                        of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Medical - Misc                               0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                     0.00               0.00                 0.00              0.00
   Business Practices Insurance                 0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                19,615.16                2.77           19,615.16               2.77

TOTAL OPERATING EXPENSES                   372,681.55             52.72          372,681.55              52.72

  OTHER INCOME
   Tenant Asst. Payments                         0.00               0.00               0.00               0.00
   Storage Rent Income                           0.00               0.00               0.00               0.00
   Pet Rent                                      0.00               0.00               0.00               0.00
   Parking Fees                                  0.00               0.00               0.00               0.00
   Laundry                                       0.00               0.00               0.00               0.00
   Vending                                       0.00               0.00               0.00               0.00
   NSF Check Fees                                0.00               0.00               0.00               0.00
   Late Charges                               -213.54              -0.03            -213.54              -0.03
   Damages & Cleaning Fees                       0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                      0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                   0.00               0.00               0.00               0.00
   Miscellaneous Income                          0.00               0.00               0.00               0.00
   HVAC Income                                   0.00               0.00               0.00               0.00
   Interest Income                               0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                         -213.54              -0.03            -213.54              -0.03

NET OPERATING INCOME                       334,435.95             47.31          334,435.95              47.31

  DEBT SERVICE EXPENSE
   Mortgage Interest                       198,701.99             28.11          198,701.99              28.11
   Deed Of Trust Interest                        0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   Interest Expense Corporate                    0.00              0.00                0.00               0.00
   Notes Payable Interest                        0.00              0.00                0.00               0.00
   Affiliate Loan Interest                       0.00              0.00                0.00               0.00
   Other Interest Expense                        0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                 198,701.99             28.11          198,701.99              28.11

  NET INC.BEFORE DEP.& TAX                 135,733.96             19.20          135,733.96              19.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                   192,000.00             27.16          192,000.00              27.16
   F&F Hamm Depreciation                         0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                   50,000.04              7.07           50,000.04               7.07
   Appliances Depreciation                       0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 43,394.80              6.14           43,394.80               6.14
   Closing Cost Amortization                     0.00              0.00                0.00               0.00
   Loan Fee Amortization                     1,380.24              0.20            1,380.24               0.20
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1418 02, 2020
                                                       of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                  %          Year to Date                %
   Org. Cost Amortization                       0.00                0.00                 0.00              0.00
   Software Devel. Amort.                       0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                   0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.               286,775.08                 40.57          286,775.08              40.57

NET INC.(LOSS) BEF.TAXES                   -151,041.12             -21.37        -151,041.12             -21.37

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                       0.00                0.00               0.00               0.00
   FTB Tax Expense                           1,751.87                0.25           1,751.87               0.25
   Taxes - Other                                 0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                  1,751.87                0.25           1,751.87               0.25

NET INCOME (LOSS)BK                        -152,792.99             -21.61        -152,792.99             -21.61

K-1 and Other Items
  K-1 Losses                                     0.00                0.00               0.00               0.00
  K-1 Income Items                               0.00                0.00               0.00               0.00

  Extraordinary Items                            0.00                0.00               0.00               0.00

  Temporary Distribution                         0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                        0.00                0.00               0.00               0.00
Outside Services                                 0.00                0.00               0.00               0.00
Bank Charges                                     0.00                0.00               0.00               0.00
Association Dues                                 0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                         0.00                0.00               0.00               0.00

Period to Date                     Beginning Balance       Ending Balance          Difference
1010 - Checking                           227,589.49           231,830.03           4,240.54
1015 -Reserve Account                      10,000.00           160,000.00         150,000.00
Total Cash                                237,589.49           391,830.03         154,240.54

Year to Date                       Beginning Balance       Ending Balance          Difference
1010 - Checking                           227,589.49           231,830.03           4,240.54
1015 -Reserve Account                      10,000.00           160,000.00         150,000.00
Total Cash                                237,589.49           391,830.03         154,240.54




            Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1419 02, 2020
                                                        of 2121                                        11:36 AM
039-4th St. Business Ctr (39)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Investment 16914                             0.00               0.00                 0.00              0.00
   open                                         0.00               0.00                 0.00              0.00
   22 Due/to From                               0.00               0.00                 0.00              0.00
INCOME
  Rent Income                              428,423.93             96.95          428,423.93              96.95
  Prepaid Rental Income                          0.00              0.00                0.00               0.00
  Parking Fees                                   0.00              0.00                0.00               0.00
  Pet Rent                                       0.00              0.00                0.00               0.00
  Laundry income                                 0.00              0.00                0.00               0.00
  Commercial Recovery Income                13,059.83              2.96           13,059.83               2.96
  Prior Year Recovery Income                   418.92              0.09              418.92               0.09
  Utility Income                                 0.00              0.00                0.00               0.00
  Storage Income                                 0.00              0.00                0.00               0.00
  Association Fees                               0.00              0.00                0.00               0.00
  Management Fee Income                          0.00              0.00                0.00               0.00
  Outside Management Income                      0.00              0.00                0.00               0.00
  Admin Fee Income                               0.00              0.00                0.00               0.00
  Interest Income                                0.00              0.00                0.00               0.00
  Tax Return Prep. Income                        0.00              0.00                0.00               0.00
  Accounting Fees                                0.00              0.00                0.00               0.00
  G.P. Fee Income                                0.00              0.00                0.00               0.00
  LLC Distribution Income                        0.00              0.00                0.00               0.00
  Partnership Income                             0.00              0.00                0.00               0.00
  Commission income                              0.00              0.00                0.00               0.00
  Sale of Units                                  0.00              0.00                0.00               0.00
  Gain on Sale of Property                       0.00              0.00                0.00               0.00
TOTAL INCOME                               441,902.68            100.00          441,902.68             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                               0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                             37,470.75              8.48           37,470.75               8.48
   Promo/Move-In Incentives                      0.00              0.00                0.00               0.00
   Referral Fees                                 0.00              0.00                0.00               0.00
   Salaries                                      0.00              0.00                0.00               0.00
   Pension                                       0.00              0.00                0.00               0.00
   Section 125 Misc                              0.00              0.00                0.00               0.00
   NextGen PRWCPTC                               0.00              0.00                0.00               0.00
   Advertising                                   0.00              0.00                0.00               0.00
   Marketing Subscriptions                       0.00              0.00                0.00               0.00
   Marketing Tools                               0.00              0.00                0.00               0.00
   Signs                                       247.67              0.06              247.67               0.06
   Do not use me                                 0.00              0.00                0.00               0.00
   Other Renting Expenses                        0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1420 02, 2020
                                                       of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Bad Debt Expense                             0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                       0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                       0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                  37,718.42               8.54           37,718.42               8.54

  ADMINISTRATIVE EXPENSES
   Accounting                                   0.00              0.00                0.00               0.00
   Alarm                                    2,062.70              0.47            2,062.70               0.47
   Legal                                    2,120.00              0.48            2,120.00               0.48
   Computer Services                            0.00              0.00                0.00               0.00
   Temp. Help                                   0.00              0.00                0.00               0.00
   Consultants                                  0.00              0.00                0.00               0.00
   Administaff                                  0.00              0.00                0.00               0.00
   Outside Services                           158.00              0.04              158.00               0.04
   Collection Expense                           0.00              0.00                0.00               0.00
    Prof. Fees KC                               0.00              0.00                0.00               0.00
   Office Expense                               0.00              0.00                0.00               0.00
   Bottled Water                                0.00              0.00                0.00               0.00
   Bank Charges                                 0.00              0.00                0.00               0.00
   NextGen Expenses                             0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                   265.00              0.06              265.00               0.06
   Security Patrol                          8,209.72              1.86            8,209.72               1.86
   Auto Expense                                 0.00              0.00                0.00               0.00
   Travel & Entertainment                       0.00              0.00                0.00               0.00
   Luncheon Meetings                            0.00              0.00                0.00               0.00
   Loan Servicing Fees                          0.00              0.00                0.00               0.00
   Promotions - Corporate                       0.00              0.00                0.00               0.00
   Association Dues                             0.00              0.00                0.00               0.00
   461- Net loss (income)                       0.00              0.00                0.00               0.00
   501-Net Loss (income)                        0.00              0.00                0.00               0.00
   Gifts                                        0.00              0.00                0.00               0.00
   Security Cost                                0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                12,815.42              2.90           12,815.42               2.90

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                     0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                            0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                     0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper               0.00              0.00                0.00               0.00
   Manager Salary                               0.00              0.00                0.00               0.00
   Manager Utility Expense                      0.00              0.00                0.00               0.00
   Maintenance Apartment                        0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                     25,815.25              5.84           25,815.25               5.84
   Finders Fees                                 0.00              0.00                0.00               0.00
   Copier Lease                                 0.00              0.00                0.00               0.00
   Donations                                    0.00              0.00                0.00               0.00
   Dues and Subscriptions                       0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1421 02, 2020
                                                      of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Interior Lobby Plants                        0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                            0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                      0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                        0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                0.00              0.00                 0.00              0.00
   Postage                                      0.00              0.00                 0.00              0.00
   Rent Expense Corporate                       0.00              0.00                 0.00              0.00
   Client Entertainment                         0.00              0.00                 0.00              0.00
   Commercial Misc Exp                          0.00              0.00                 0.00              0.00
   Education                                    0.00              0.00                 0.00              0.00
   Security Costs                             380.00              0.09               380.00              0.09
   TOTAL MANAGEMENT E...                  26,195.25               5.93           26,195.25               5.93

  UTILITIES EXPENSE
   Gas & Electricity                       21,390.69              4.84           21,390.69               4.84
   Utilities Credits or rebates                 0.00              0.00                0.00               0.00
   Sewer                                        0.00              0.00                0.00               0.00
   Water                                    3,724.62              0.84            3,724.62               0.84
   Garbage & Trash Removal                  6,937.19              1.57            6,937.19               1.57
   Contract-haulwrig                            0.00              0.00                0.00               0.00
   Cable TV                                     0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                   2,533.04              0.57            2,533.04               0.57
   Pagers/2 Ways                                0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                 34,585.54              7.83           34,585.54               7.83

  REPAIRS & MAINTENANCE
   R&M Unit                                 3,353.89              0.76            3,353.89               0.76
   R&M-bbsteam                                  0.00              0.00                0.00               0.00
   R&M - Plumbing                             125.00              0.03              125.00               0.03
   R&M-deep                                     0.00              0.00                0.00               0.00
   R&M-dorius                                   0.00              0.00                0.00               0.00
   R&M - Elevator                           1,864.00              0.42            1,864.00               0.42
   R&M-jdcom                                    0.00              0.00                0.00               0.00
   R&M-nat                                      0.00              0.00                0.00               0.00
   R&M-novglass                                 0.00              0.00                0.00               0.00
   R&M-orchid                                   0.00              0.00                0.00               0.00
   R&M - Electrical                         1,789.20              0.40            1,789.20               0.40
   R&M-1st Class                                0.00              0.00                0.00               0.00
   R&M - Painting                               0.00              0.00                0.00               0.00
   R&M - Roofing                            4,209.00              0.95            4,209.00               0.95
   R&M - Miscellaneous                        399.93              0.09              399.93               0.09
   R&M - Windows                            1,976.00              0.45            1,976.00               0.45
   R&M - HVAC                               6,609.50              1.50            6,609.50               1.50
   R&M - Pool                                   0.00              0.00                0.00               0.00
   R & M- fire master                           0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                 0.00              0.00                0.00               0.00
   R&M-mcd                                      0.00              0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1422 02, 2020
                                                      of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - pritim                                 0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                  0.00              0.00                 0.00              0.00
   R&M - rolgar                                 0.00              0.00                 0.00              0.00
   R&M Friedman's                               0.00              0.00                 0.00              0.00
   R&M - bucks                                  0.00              0.00                 0.00              0.00
   R&M - knilou                                 0.00              0.00                 0.00              0.00
   R&M - mfence                                 0.00              0.00                 0.00              0.00
   R&M - g&a                                    0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                      0.00              0.00                 0.00              0.00
   T/O - Materials                              0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                         0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                          0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                    8,210.40               1.86            8,210.40               1.86
   Cleaning - A&V                               0.00              0.00                 0.00              0.00
   Cleaning - garale                            0.00              0.00                 0.00              0.00
   R&M - Pest Control                           0.00              0.00                 0.00              0.00
   Landscaping Salaries                         0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                   0.00              0.00                 0.00              0.00
   Maint. Salaries                              0.00              0.00                 0.00              0.00
   Cleaning Salaries                            0.00              0.00                 0.00              0.00
   Painting Salaries                            0.00              0.00                 0.00              0.00
   Improvement Salaries                         0.00              0.00                 0.00              0.00
   Maintenance Supplies                        28.02              0.01                28.02              0.01
   R&M - Electrical Supplies                  960.54              0.22               960.54              0.22
   R&M - Landscaping Supplies                   0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                      0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                         0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                         0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                       0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                          0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                       0.00              0.00                 0.00              0.00
   Dept. Supplies-color                         0.00              0.00                 0.00              0.00
   R&M - Landscape                         1,068.47               0.24            1,068.47               0.24
   Dept. Supplies-msm                           0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                      0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                        0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                         0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                          0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                 1,737.85               0.39            1,737.85               0.39
   Supplies - Kelly Moore                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                      0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works              0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                       0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                     0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                      0.00              0.00                 0.00              0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1423 02, 2020
                                                      of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                            1,751.50               0.40            1,751.50               0.40
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               34,083.30               7.71           34,083.30               7.71

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.             149.00               0.03              149.00               0.03
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1424 02, 2020
                                                      of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                            Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   5,259.00               1.19            5,259.00               1.19
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             19,194.00               4.34           19,194.00               4.34
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   4,387.50               0.99            4,387.50               0.99
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                  780.80              0.18               780.80              0.18
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                       724.00              0.16               724.00              0.16
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   30,494.30               6.90           30,494.30               6.90

  TAXES
   Real Estate Taxes                        55,239.79             12.50           55,239.79              12.50
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        55,239.79             12.50           55,239.79              12.50

  INSURANCE EXPENSE
   Package Insurance                         2,126.37              0.48            2,126.37               0.48
   Earthquake Insurance                      4,847.50              1.10            4,847.50               1.10
   Umbrella Insurance                        1,016.19              0.23            1,016.19               0.23
   Flood Insurance                           3,727.50              0.84            3,727.50               0.84
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1425 02, 2020
                                                       of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Medical - Misc                               0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                     0.00               0.00                 0.00              0.00
   Business Practices Insurance                 0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                11,717.56                2.65           11,717.56               2.65

TOTAL OPERATING EXPENSES                   242,849.58             54.96          242,849.58              54.96

  OTHER INCOME
   Tenant Asst. Payments                         0.00               0.00               0.00               0.00
   Storage Rent Income                           0.00               0.00               0.00               0.00
   Pet Rent                                      0.00               0.00               0.00               0.00
   Parking Fees                                  0.00               0.00               0.00               0.00
   Laundry                                       0.00               0.00               0.00               0.00
   Vending                                       0.00               0.00               0.00               0.00
   NSF Check Fees                                0.00               0.00               0.00               0.00
   Late Charges                               -366.08              -0.08            -366.08              -0.08
   Damages & Cleaning Fees                       0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                      0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                   0.00               0.00               0.00               0.00
   Miscellaneous Income                          0.00               0.00               0.00               0.00
   HVAC Income                                   0.00               0.00               0.00               0.00
   Interest Income                               0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                         -366.08              -0.08            -366.08              -0.08

NET OPERATING INCOME                       199,419.18             45.13          199,419.18              45.13

  DEBT SERVICE EXPENSE
   Mortgage Interest                       115,954.86             26.24          115,954.86              26.24
   Deed Of Trust Interest                        0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                       0.00              0.00                0.00               0.00
   Interest Expense Corporate                    0.00              0.00                0.00               0.00
   Notes Payable Interest                        0.00              0.00                0.00               0.00
   Affiliate Loan Interest                       0.00              0.00                0.00               0.00
   Other Interest Expense                        0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                 115,954.86             26.24          115,954.86              26.24

  NET INC.BEFORE DEP.& TAX                  83,464.32             18.89           83,464.32              18.89

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                   112,000.00             25.34          112,000.00              25.34
   F&F Hamm Depreciation                         0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                   29,166.69              6.60           29,166.69               6.60
   Appliances Depreciation                       0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                  1,434.30              0.32            1,434.30               0.32
   Closing Cost Amortization                     0.00              0.00                0.00               0.00
   Loan Fee Amortization                     1,610.28              0.36            1,610.28               0.36
            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1426 02, 2020
                                                       of 2121                                        11:35 AM
039-4th St. Business Ctr (39)                                                                            Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %          Year to Date                %
   Org. Cost Amortization                       0.00               0.00                 0.00              0.00
   Software Devel. Amort.                       0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                   0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.               144,211.27                32.63          144,211.27              32.63

NET INC.(LOSS) BEF.TAXES                   -60,746.95             -13.75         -60,746.95             -13.75

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00                0.00               0.00               0.00
   FTB Tax Expense                          3,400.00                0.77           3,400.00               0.77
   Taxes - Other                                0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                 3,400.00                0.77           3,400.00               0.77

NET INCOME (LOSS)BK                        -64,146.95             -14.52         -64,146.95             -14.52

K-1 and Other Items
  K-1 Losses                                    0.00                0.00               0.00               0.00
  K-1 Income Items                              0.00                0.00               0.00               0.00

  Extraordinary Items                           0.00                0.00               0.00               0.00

  Temporary Distribution                        0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                       0.00                0.00               0.00               0.00
Outside Services                                0.00                0.00               0.00               0.00
Bank Charges                                    0.00                0.00               0.00               0.00
Association Dues                                0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00                0.00               0.00               0.00

Period to Date                     Beginning Balance      Ending Balance          Difference
1010 - Checking                           231,830.03           56,023.32        -175,806.71
1015 -Reserve Account                     160,000.00          160,000.00                0.00
Total Cash                                391,830.03          216,023.32        -175,806.71

Year to Date                       Beginning Balance      Ending Balance          Difference
1010 - Checking                           231,830.03           56,023.32        -175,806.71
1015 -Reserve Account                     160,000.00          160,000.00                0.00
Total Cash                                391,830.03          216,023.32        -175,806.71




            Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1427 02, 2020
                                                       of 2121                                        11:35 AM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 39, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1428
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 39, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1429
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 39, LLC appears to be owed approximately $132,792.54 by Professional Financial Investors, Inc.
in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1430
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1431
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1432
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 40, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1433
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 40, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1434
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
Glen Ellen (40)                                                                                      Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                66,533.24
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                          23,717.20
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                        300.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     90,550.44

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  5,903.31
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    5,903.31

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           21,136.33
   Reserve - Improvements                                                                        22,312.77
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     43,449.10
  TOTAL CURRENT ASSETS                                                                          139,902.85


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1435 02, 2020
                                                   of 2121                                        11:41 AM
Glen Ellen (40)                                                                                       Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,990,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    7,960,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -423,931.57
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1436 02, 2020
                                                    of 2121                                        11:41 AM
Glen Ellen (40)                                                                                        Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                             1,254.26
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               9,527,322.69

  ACQUISITION ASSETS
   Closing Costs                                                                                   20,731.44
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      138,708.93
   Accum Amort Loan Fees                                                                          -19,650.47
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -28,333.39
   Organization Costs                                                                              32,112.50
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          243,569.01

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1437 02, 2020
                                                     of 2121                                        11:41 AM
Glen Ellen (40)                                                                                      Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1438 02, 2020
                                                   of 2121                                        11:41 AM
Glen Ellen (40)                                                                                      Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1439 02, 2020
                                                   of 2121                                        11:41 AM
Glen Ellen (40)                                                                                       Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                        75,919.51
   2018 T/O Misc. Exp.                                                                              1,228.30
   2018 T/O Materials                                                                               6,890.03
   2018 T/O Outside Vendor                                                                        13,134.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                       192,995.15
   2019 T/O Misc. Exp.                                                                            22,983.81
   2019 T/O Materials                                                                             54,798.69
   2019 T/O Outside Vendor                                                                       215,311.24
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     583,260.73
   Accum Deprec - Capital Improvements                                                            22,452.06
  NET CAPITALIZED IMPROVEMENTS                                                                   560,808.67

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1440 02, 2020
                                                    of 2121                                        11:41 AM
Glen Ellen (40)                                                                                       Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1441 02, 2020
                                                    of 2121                                        11:41 AM
Glen Ellen (40)                                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -497,256.58
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1442 02, 2020
                                                        of 2121                                        11:41 AM
Glen Ellen (40)                                                                                      Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    -497,256.58
TOTAL ASSETS                                                                                  9,974,346.64
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                              28,083.51
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                  1,049.33
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                               0.00
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00
  TOTAL CURRENT LIABILITIES                                                                      29,132.84

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    49,135.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,550,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1443 02, 2020
                                                   of 2121                                        11:41 AM
Glen Ellen (40)                                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,599,135.00
 TOTAL LIABILITIES                                                                                 4,628,267.84

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           6,200,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                            -25,694.45
    Member Distribution                                                                              -528,573.90
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -30,063.72
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1444 02, 2020
                                                        of 2121                                        11:41 AM
Glen Ellen (40)                                                                                       Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -269,589.13
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  5,346,078.80
TOTAL LIABILITIES & EQUITY                                                                      9,974,346.64

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1445 02, 2020
                                                     of 2121                                        11:41 AM
Glen Ellen (40)                                                                                      Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                50,466.04
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                             717.20
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     51,183.24

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                 17,408.97
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                   17,408.97

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           36,328.40
   Reserve - Improvements                                                                        29,662.77
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     65,991.17
  TOTAL CURRENT ASSETS                                                                          134,583.38


            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1446 02, 2020
                                                   of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,990,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    7,960,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -592,780.04
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1447 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                        Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                             1,254.26
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               9,358,474.22

  ACQUISITION ASSETS
   Closing Costs                                                                                   20,731.44
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      138,708.93
   Accum Amort Loan Fees                                                                          -27,741.84
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -40,000.08
   Organization Costs                                                                              32,112.50
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          223,810.95

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1448 02, 2020
                                                     of 2121                                        11:42 AM
Glen Ellen (40)                                                                                      Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1449 02, 2020
                                                   of 2121                                        11:42 AM
Glen Ellen (40)                                                                                      Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1450 02, 2020
                                                   of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                        75,919.51
   2018 T/O Misc. Exp.                                                                              1,228.30
   2018 T/O Materials                                                                               6,890.03
   2018 T/O Outside Vendor                                                                        13,134.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                       192,995.15
   2019 T/O Misc. Exp.                                                                            22,983.81
   2019 T/O Materials                                                                             54,798.69
   2019 T/O Outside Vendor                                                                       215,571.24
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                        20,234.68
   2020 T/O Misc. Exp.                                                                              1,225.39
   2020 T/O Materials                                                                             10,193.39
   2020 T/O Outside Vendor                                                                        29,974.50
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     645,148.69
   Accum Deprec - Capital Improvements                                                            35,125.07
  NET CAPITALIZED IMPROVEMENTS                                                                   610,023.62

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1451 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1452 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -750,256.58
    Due To/From 16914                                                                                       0.00
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1453 02, 2020
                                                        of 2121                                        11:42 AM
Glen Ellen (40)                                                                                      Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    -750,256.58
TOTAL ASSETS                                                                                  9,576,635.59
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                               1,785.72
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                  1,091.98
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                          15,567.37
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00
  TOTAL CURRENT LIABILITIES                                                                      18,445.07

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    58,935.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,550,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
            Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1454 02, 2020
                                                   of 2121                                        11:42 AM
Glen Ellen (40)                                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,608,935.00
 TOTAL LIABILITIES                                                                                 4,627,380.07

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           6,200,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                            -25,694.45
    Member Distribution                                                                              -753,654.02
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -299,652.85
            Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1455 02, 2020
                                                        of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -171,743.16
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  4,949,255.52
TOTAL LIABILITIES & EQUITY                                                                      9,576,635.59

  Total of All                                                                                          0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1456 02, 2020
                                                     of 2121                                        11:42 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 40, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1457
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Glen Ellen (40)                                                                                        Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            831,655.48             95.80          831,655.48              95.80
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                           6,158.14              0.71            6,158.14               0.71
  Commercial Recovery Income              30,276.80              3.49           30,276.80               3.49
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             868,090.42            100.00          868,090.42             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           81,705.13              9.41           81,705.13               9.41
   Promo/Move-In Incentives                5,145.00              0.59            5,145.00               0.59
   Referral Fees                             200.00              0.02              200.00               0.02
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                             1,568.82              0.18            1,568.82               0.18
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                       0.00              0.00                0.00               0.00
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                    971.29              0.11              971.29               0.11
            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1458 02, 2020
                                                     of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                      3,830.60               0.44            3,830.60               0.44
   Credit Check Fees Rcvd                 -900.00              -0.10             -900.00              -0.10
   Credit Check Fees Paid                   602.90              0.07               602.90              0.07
   TOTAL RENTING EXPENSE                93,123.74              10.73           93,123.74              10.73

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                      0.00              0.00                0.00               0.00
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                       5,708.50              0.66            5,708.50               0.66
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                           261.88              0.03              261.88               0.03
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                             745.16              0.09              745.16               0.09
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 985.00              0.11              985.00               0.11
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               7,700.54              0.89            7,700.54               0.89

  MANAGEMENT EXPENSES
   Manager - Apartment Unit              23,503.33              2.71           23,503.33               2.71
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        45,924.74              5.29           45,924.74               5.29
   Manager Utility Expense                  633.33              0.07              633.33               0.07
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   49,882.93              5.75           49,882.93               5.75
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1459 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    6.11              0.00                 6.11              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...              119,950.44               13.82          119,950.44              13.82

  UTILITIES EXPENSE
   Gas & Electricity                      2,427.10               0.28           2,427.10               0.28
   Utilities Credits or rebates            -336.25              -0.04            -336.25              -0.04
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                 20,273.21               2.34          20,273.21               2.34
   Garbage & Trash Removal               31,990.12               3.69          31,990.12               3.69
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                19,370.92               2.23          19,370.92               2.23
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               73,725.10               8.49          73,725.10               8.49

  REPAIRS & MAINTENANCE
   R&M Unit                              12,044.97              1.39           12,044.97               1.39
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                   72.50              0.01               72.50               0.01
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                      723.04              0.08              723.04               0.08
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                               194.82              0.02              194.82               0.02
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1460 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,920.00              0.22            1,920.00               0.22
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                     1,666.42              0.19            1,666.42               0.19
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                        3,644.88              0.42            3,644.88               0.42
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                   3,185.49              0.37            3,185.49               0.37
   R&M - Electrical Supplies              1,113.67              0.13            1,113.67               0.13
   R&M - Landscaping Supplies             4,995.67              0.58            4,995.67               0.58
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                       982.38             0.11               982.38              0.11
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   139.29             0.02               139.29              0.02
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1461 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                         Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    362.95              0.04               362.95              0.04
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                            1,134.40               0.13            1,134.40               0.13
   R&M - Painting Supplies                    528.12              0.06               528.12              0.06
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               32,708.60               3.77           32,708.60               3.77

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                  1,054.60               0.12            1,054.60               0.12
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1462 02, 2020
                                                      of 2121                                        11:43 AM
Glen Ellen (40)                                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Contract - Mainstay                           0.00               0.00                 0.00              0.00
   Contractor - pro - tech                       0.00               0.00                 0.00              0.00
   Contract - thoseguy                           0.00               0.00                 0.00              0.00
   Contract - kevmar                             0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00               0.00                 0.00              0.00
   Contract-Solarcraft                           0.00               0.00                 0.00              0.00
   contract-servpro                              0.00               0.00                 0.00              0.00
   Contract northgut                             0.00               0.00                 0.00              0.00
   contract-terminix                             0.00               0.00                 0.00              0.00
   Contract-Scent Tek                            0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                3,060.23                0.35            3,060.23               0.35
   Contract - Electrical & Lighting              0.00               0.00                 0.00              0.00
   Contract - HVAC Maint.                      206.00               0.02               206.00              0.02
   Contract R&M                            24,394.00                2.81           24,394.00               2.81
   Cont.Carpet Clean/Repair                      0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00               0.00                 0.00              0.00
   Contract - Painting                         116.00               0.01               116.00              0.01
   Contract - Pest Control                       0.00               0.00                 0.00              0.00
   Contract - Landscaping                  44,412.00                5.12           44,412.00               5.12
   contract-Garcia's Landscape                   0.00               0.00                 0.00              0.00
   Dugdales Landscaping                          0.00               0.00                 0.00              0.00
   Pinedas Tree Service                          0.00               0.00                 0.00              0.00
   Contract All phase Excavating                 0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                   5,816.28                0.67            5,816.28               0.67
   Contract - Elevator Maint.                    0.00               0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00               0.00                 0.00              0.00
   Contract - Roof Maint                         0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   79,059.11                9.11           79,059.11               9.11

  TAXES
   Real Estate Taxes                        149,148.56             17.18          149,148.56              17.18
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        149,148.56             17.18          149,148.56              17.18

  INSURANCE EXPENSE
   Package Insurance                         18,008.40              2.07           18,008.40               2.07
   Earthquake Insurance                       7,006.55              0.81            7,006.55               0.81
   Umbrella Insurance                         1,401.00              0.16            1,401.00               0.16
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1463 02, 2020
                                                        of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             26,415.95                3.04           26,415.95               3.04

TOTAL OPERATING EXPENSES                581,832.04             67.02          581,832.04              67.02

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                          -100.00              -0.01            -100.00              -0.01
   Late Charges                          -2,765.00              -0.32          -2,765.00              -0.32
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant           -7,974.58              -0.92          -7,974.58              -0.92
   Miscellaneous Income                  -1,164.27              -0.13          -1,164.27              -0.13
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                   -12,003.85              -1.38         -12,003.85              -1.38

NET OPERATING INCOME                    298,262.23             34.36          298,262.23              34.36

  DEBT SERVICE EXPENSE
   Mortgage Interest                    205,425.53             23.66          205,425.53              23.66
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              205,425.53             23.66          205,425.53              23.66

  NET INC.BEFORE DEP.& TAX               92,836.70             10.69           92,836.70              10.69

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                289,454.52             33.34          289,454.52              33.34
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                20,000.04              2.30           20,000.04               2.30
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.              21,973.16              2.53           21,973.16               2.53
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                 27,741.92              3.20           27,741.92               3.20
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1464 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                        Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            359,169.64                 41.37          359,169.64              41.37

NET INC.(LOSS) BEF.TAXES                -266,332.94             -30.68        -266,332.94             -30.68

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00                0.00               0.00
   FTB Tax Expense                        3,256.19               0.38            3,256.19               0.38
   Taxes - Other                              0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE               3,256.19               0.38            3,256.19               0.38

NET INCOME (LOSS)BK                     -269,589.13             -31.06        -269,589.13             -31.06

K-1 and Other Items
  K-1 Losses                                  0.00               0.00                0.00               0.00
  K-1 Income Items                            0.00               0.00                0.00               0.00

  Extraordinary Items                         0.00               0.00                0.00               0.00

  Temporary Distribution                      0.00               0.00                0.00               0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1465 02, 2020
                                                     of 2121                                        11:43 AM
Glen Ellen (40)                                                                                        Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            497,884.95             99.33          497,884.95              99.33
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                           3,370.91              0.67            3,370.91               0.67
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             501,255.86            100.00          501,255.86             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           36,890.67              7.36           36,890.67               7.36
   Promo/Move-In Incentives                5,500.00              1.10            5,500.00               1.10
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                             2,094.00              0.42            2,094.00               0.42
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     274.69              0.05              274.69               0.05
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  7,263.40              1.45            7,263.40               1.45
            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1466 02, 2020
                                                     of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                 -225.00              -0.04             -225.00              -0.04
   Credit Check Fees Paid                   136.00              0.03               136.00              0.03
   TOTAL RENTING EXPENSE                51,933.76              10.36           51,933.76              10.36

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                      0.00              0.00                0.00               0.00
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         245.50              0.05              245.50               0.05
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                           511.13              0.10              511.13               0.10
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 591.00              0.12              591.00               0.12
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               1,347.63              0.27            1,347.63               0.27

  MANAGEMENT EXPENSES
   Manager - Apartment Unit              11,505.00              2.30           11,505.00               2.30
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        25,144.73              5.02           25,144.73               5.02
   Manager Utility Expense                  300.00              0.06              300.00               0.06
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   29,908.80              5.97           29,908.80               5.97
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1467 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                   44.00              0.01                44.00              0.01
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                66,902.53              13.35           66,902.53              13.35

  UTILITIES EXPENSE
   Gas & Electricity                      1,592.44               0.32           1,592.44               0.32
   Utilities Credits or rebates            -170.10              -0.03            -170.10              -0.03
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                 13,871.14               2.77          13,871.14               2.77
   Garbage & Trash Removal               16,736.56               3.34          16,736.56               3.34
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                11,966.65               2.39          11,966.65               2.39
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               43,996.69               8.78          43,996.69               8.78

  REPAIRS & MAINTENANCE
   R&M Unit                              10,809.00              2.16           10,809.00               2.16
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                            58.00              0.01               58.00               0.01
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                         232.00              0.05              232.00               0.05
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                            614.46              0.12              614.46               0.12
   R&M - Miscellaneous                    4,781.63              0.95            4,781.63               0.95
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                65.25              0.01               65.25               0.01
   R&M - Pool                             5,206.85              1.04            5,206.85               1.04
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1468 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                      993.25             0.20               993.25              0.20
   Cleaning - A&V                             72.50             0.01                72.50              0.01
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        291.00             0.06               291.00              0.06
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      244.08             0.05               244.08              0.05
   R&M - Electrical Supplies                 463.73             0.09               463.73              0.09
   R&M - Landscaping Supplies                522.81             0.10               522.81              0.10
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                       321.70             0.06               321.70              0.06
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                        5,568.00              1.11            5,568.00               1.11
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   289.05             0.06               289.05              0.06
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                   436.31             0.09               436.31              0.09
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1469 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                         Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    133.93              0.03               133.93              0.03
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               442.43              0.09               442.43              0.09
   R&M - Painting Supplies                     31.08              0.01                31.08              0.01
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                  91.90              0.02                91.90              0.02
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               31,668.96               6.32           31,668.96               6.32

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1470 02, 2020
                                                      of 2121                                        11:42 AM
Glen Ellen (40)                                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Contract - Mainstay                           0.00               0.00                 0.00              0.00
   Contractor - pro - tech                       0.00               0.00                 0.00              0.00
   Contract - thoseguy                           0.00               0.00                 0.00              0.00
   Contract - kevmar                             0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00               0.00                 0.00              0.00
   Contract-Solarcraft                           0.00               0.00                 0.00              0.00
   contract-servpro                              0.00               0.00                 0.00              0.00
   Contract northgut                             0.00               0.00                 0.00              0.00
   contract-terminix                             0.00               0.00                 0.00              0.00
   Contract-Scent Tek                            0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                5,500.00                1.10            5,500.00               1.10
   Contract - Electrical & Lighting              0.00               0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00               0.00                 0.00              0.00
   Contract R&M                             1,667.00                0.33            1,667.00               0.33
   Cont.Carpet Clean/Repair                      0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00               0.00                 0.00              0.00
   Contract - Painting                           0.00               0.00                 0.00              0.00
   Contract - Pest Control                     690.00               0.14               690.00              0.14
   Contract - Landscaping                  18,100.00                3.61           18,100.00               3.61
   contract-Garcia's Landscape                   0.00               0.00                 0.00              0.00
   Dugdales Landscaping                          0.00               0.00                 0.00              0.00
   Pinedas Tree Service                          0.00               0.00                 0.00              0.00
   Contract All phase Excavating                 0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                   2,071.70                0.41            2,071.70               0.41
   Contract - Elevator Maint.                    0.00               0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00               0.00                 0.00              0.00
   Contract - Roof Maint                         0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   28,028.70                5.59           28,028.70               5.59

  TAXES
   Real Estate Taxes                        112,113.88             22.37          112,113.88              22.37
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        112,113.88             22.37          112,113.88              22.37

  INSURANCE EXPENSE
   Package Insurance                         12,350.45              2.46           12,350.45               2.46
   Earthquake Insurance                       4,516.19              0.90            4,516.19               0.90
   Umbrella Insurance                         1,062.23              0.21            1,062.23               0.21
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1471 02, 2020
                                                        of 2121                                        11:42 AM
Glen Ellen (40)                                                                                       Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             17,928.87                3.58           17,928.87               3.58

TOTAL OPERATING EXPENSES                353,921.02             70.61          353,921.02              70.61

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -50.00              -0.01             -50.00              -0.01
   Late Charges                            -780.00              -0.16            -780.00              -0.16
   Damages & Cleaning Fees                  -25.00               0.00             -25.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant           -1,225.00              -0.24          -1,225.00              -0.24
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                    -2,080.00              -0.42          -2,080.00              -0.42

NET OPERATING INCOME                    149,414.84             29.81          149,414.84              29.81

  DEBT SERVICE EXPENSE
   Mortgage Interest                    119,878.46             23.92          119,878.46              23.92
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              119,878.46             23.92          119,878.46              23.92

  NET INC.BEFORE DEP.& TAX               29,536.38              5.89           29,536.38               5.89

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                168,848.47             33.69          168,848.47              33.69
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                11,666.69              2.33           11,666.69               2.33
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.              12,673.01              2.53           12,673.01               2.53
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  8,091.37              1.61            8,091.37               1.61
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1472 02, 2020
                                                    of 2121                                        11:42 AM
Glen Ellen (40)                                                                                        Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            201,279.54                 40.16          201,279.54              40.16

NET INC.(LOSS) BEF.TAXES                -171,743.16             -34.26        -171,743.16             -34.26

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00                0.00               0.00
   FTB Tax Expense                            0.00               0.00                0.00               0.00
   Taxes - Other                              0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                     -171,743.16             -34.26        -171,743.16             -34.26

K-1 and Other Items
  K-1 Losses                                  0.00               0.00                0.00               0.00
  K-1 Income Items                            0.00               0.00                0.00               0.00

  Extraordinary Items                         0.00               0.00                0.00               0.00

  Temporary Distribution                      0.00               0.00                0.00               0.00




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1473 02, 2020
                                                     of 2121                                        11:42 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 40, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1474
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Glen Ellen (40)                                                                                        Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            831,655.48             95.80          831,655.48              95.80
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                           6,158.14              0.71            6,158.14               0.71
  Commercial Recovery Income              30,276.80              3.49           30,276.80               3.49
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             868,090.42            100.00          868,090.42             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           81,705.13              9.41           81,705.13               9.41
   Promo/Move-In Incentives                5,145.00              0.59            5,145.00               0.59
   Referral Fees                             200.00              0.02              200.00               0.02
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                             1,568.82              0.18            1,568.82               0.18
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                       0.00              0.00                0.00               0.00
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                    971.29              0.11              971.29               0.11
            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1475 02, 2020
                                                     of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                      3,830.60               0.44            3,830.60               0.44
   Credit Check Fees Rcvd                 -900.00              -0.10             -900.00              -0.10
   Credit Check Fees Paid                   602.90              0.07               602.90              0.07
   TOTAL RENTING EXPENSE                93,123.74              10.73           93,123.74              10.73

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                      0.00              0.00                0.00               0.00
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                       5,708.50              0.66            5,708.50               0.66
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                           261.88              0.03              261.88               0.03
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                             745.16              0.09              745.16               0.09
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 985.00              0.11              985.00               0.11
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               7,700.54              0.89            7,700.54               0.89

  MANAGEMENT EXPENSES
   Manager - Apartment Unit              23,503.33              2.71           23,503.33               2.71
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        45,924.74              5.29           45,924.74               5.29
   Manager Utility Expense                  633.33              0.07              633.33               0.07
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   49,882.93              5.75           49,882.93               5.75
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1476 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    6.11              0.00                 6.11              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...              119,950.44               13.82          119,950.44              13.82

  UTILITIES EXPENSE
   Gas & Electricity                      2,427.10               0.28           2,427.10               0.28
   Utilities Credits or rebates            -336.25              -0.04            -336.25              -0.04
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                 20,273.21               2.34          20,273.21               2.34
   Garbage & Trash Removal               31,990.12               3.69          31,990.12               3.69
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                19,370.92               2.23          19,370.92               2.23
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               73,725.10               8.49          73,725.10               8.49

  REPAIRS & MAINTENANCE
   R&M Unit                              12,044.97              1.39           12,044.97               1.39
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                   72.50              0.01               72.50               0.01
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                      723.04              0.08              723.04               0.08
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                               194.82              0.02              194.82               0.02
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1477 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,920.00              0.22            1,920.00               0.22
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                     1,666.42              0.19            1,666.42               0.19
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                        3,644.88              0.42            3,644.88               0.42
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                   3,185.49              0.37            3,185.49               0.37
   R&M - Electrical Supplies              1,113.67              0.13            1,113.67               0.13
   R&M - Landscaping Supplies             4,995.67              0.58            4,995.67               0.58
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                       982.38             0.11               982.38              0.11
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   139.29             0.02               139.29              0.02
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1478 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                         Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    362.95              0.04               362.95              0.04
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                            1,134.40               0.13            1,134.40               0.13
   R&M - Painting Supplies                    528.12              0.06               528.12              0.06
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               32,708.60               3.77           32,708.60               3.77

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                  1,054.60               0.12            1,054.60               0.12
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1479 02, 2020
                                                      of 2121                                        11:43 AM
Glen Ellen (40)                                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Contract - Mainstay                           0.00               0.00                 0.00              0.00
   Contractor - pro - tech                       0.00               0.00                 0.00              0.00
   Contract - thoseguy                           0.00               0.00                 0.00              0.00
   Contract - kevmar                             0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00               0.00                 0.00              0.00
   Contract-Solarcraft                           0.00               0.00                 0.00              0.00
   contract-servpro                              0.00               0.00                 0.00              0.00
   Contract northgut                             0.00               0.00                 0.00              0.00
   contract-terminix                             0.00               0.00                 0.00              0.00
   Contract-Scent Tek                            0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                3,060.23                0.35            3,060.23               0.35
   Contract - Electrical & Lighting              0.00               0.00                 0.00              0.00
   Contract - HVAC Maint.                      206.00               0.02               206.00              0.02
   Contract R&M                            24,394.00                2.81           24,394.00               2.81
   Cont.Carpet Clean/Repair                      0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00               0.00                 0.00              0.00
   Contract - Painting                         116.00               0.01               116.00              0.01
   Contract - Pest Control                       0.00               0.00                 0.00              0.00
   Contract - Landscaping                  44,412.00                5.12           44,412.00               5.12
   contract-Garcia's Landscape                   0.00               0.00                 0.00              0.00
   Dugdales Landscaping                          0.00               0.00                 0.00              0.00
   Pinedas Tree Service                          0.00               0.00                 0.00              0.00
   Contract All phase Excavating                 0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                   5,816.28                0.67            5,816.28               0.67
   Contract - Elevator Maint.                    0.00               0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00               0.00                 0.00              0.00
   Contract - Roof Maint                         0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   79,059.11                9.11           79,059.11               9.11

  TAXES
   Real Estate Taxes                        149,148.56             17.18          149,148.56              17.18
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        149,148.56             17.18          149,148.56              17.18

  INSURANCE EXPENSE
   Package Insurance                         18,008.40              2.07           18,008.40               2.07
   Earthquake Insurance                       7,006.55              0.81            7,006.55               0.81
   Umbrella Insurance                         1,401.00              0.16            1,401.00               0.16
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1480 02, 2020
                                                        of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             26,415.95                3.04           26,415.95               3.04

TOTAL OPERATING EXPENSES                581,832.04             67.02          581,832.04              67.02

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                          -100.00              -0.01            -100.00              -0.01
   Late Charges                          -2,765.00              -0.32          -2,765.00              -0.32
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant           -7,974.58              -0.92          -7,974.58              -0.92
   Miscellaneous Income                  -1,164.27              -0.13          -1,164.27              -0.13
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                   -12,003.85              -1.38         -12,003.85              -1.38

NET OPERATING INCOME                    298,262.23             34.36          298,262.23              34.36

  DEBT SERVICE EXPENSE
   Mortgage Interest                    205,425.53             23.66          205,425.53              23.66
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              205,425.53             23.66          205,425.53              23.66

  NET INC.BEFORE DEP.& TAX               92,836.70             10.69           92,836.70              10.69

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                289,454.52             33.34          289,454.52              33.34
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                20,000.04              2.30           20,000.04               2.30
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.              21,973.16              2.53           21,973.16               2.53
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                 27,741.92              3.20           27,741.92               3.20
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1481 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                        Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            359,169.64                 41.37          359,169.64              41.37

NET INC.(LOSS) BEF.TAXES                -266,332.94             -30.68        -266,332.94             -30.68

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00                0.00               0.00               0.00
   FTB Tax Expense                        3,256.19                0.38           3,256.19               0.38
   Taxes - Other                              0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE               3,256.19                0.38           3,256.19               0.38

NET INCOME (LOSS)BK                     -269,589.13             -31.06        -269,589.13             -31.06

K-1 and Other Items
  K-1 Losses                                  0.00                0.00               0.00               0.00
  K-1 Income Items                            0.00                0.00               0.00               0.00

  Extraordinary Items                         0.00                0.00               0.00               0.00

  Temporary Distribution                      0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                     0.00                0.00               0.00               0.00
Outside Services                              0.00                0.00               0.00               0.00
Bank Charges                                  0.00                0.00               0.00               0.00
Association Dues                              0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                      0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance       Ending Balance          Difference
1010 - Checking                        224,697.89            66,533.24        -158,164.65
1015 -Reserve Account                    3,000.00            23,717.20          20,717.20
Total Cash                             227,697.89            90,250.44        -137,447.45

Year to Date                    Beginning Balance       Ending Balance          Difference
1010 - Checking                        224,697.89            66,533.24        -158,164.65
1015 -Reserve Account                    3,000.00            23,717.20          20,717.20
Total Cash                             227,697.89            90,250.44        -137,447.45




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1482 02, 2020
                                                     of 2121                                        11:43 AM
Glen Ellen (40)                                                                                        Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            497,884.95             99.33          497,884.95              99.33
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                           3,370.91              0.67            3,370.91               0.67
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             501,255.86            100.00          501,255.86             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           36,890.67              7.36           36,890.67               7.36
   Promo/Move-In Incentives                5,500.00              1.10            5,500.00               1.10
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                             2,094.00              0.42            2,094.00               0.42
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     274.69              0.05              274.69               0.05
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  7,263.40              1.45            7,263.40               1.45
            Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1483 02, 2020
                                                     of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                 -225.00              -0.04             -225.00              -0.04
   Credit Check Fees Paid                   136.00              0.03               136.00              0.03
   TOTAL RENTING EXPENSE                51,933.76              10.36           51,933.76              10.36

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                      0.00              0.00                0.00               0.00
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         245.50              0.05              245.50               0.05
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                           511.13              0.10              511.13               0.10
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 591.00              0.12              591.00               0.12
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               1,347.63              0.27            1,347.63               0.27

  MANAGEMENT EXPENSES
   Manager - Apartment Unit              11,505.00              2.30           11,505.00               2.30
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        25,144.73              5.02           25,144.73               5.02
   Manager Utility Expense                  300.00              0.06              300.00               0.06
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   29,908.80              5.97           29,908.80               5.97
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1484 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                   44.00              0.01                44.00              0.01
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                66,902.53              13.35           66,902.53              13.35

  UTILITIES EXPENSE
   Gas & Electricity                      1,592.44               0.32           1,592.44               0.32
   Utilities Credits or rebates            -170.10              -0.03            -170.10              -0.03
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                 13,871.14               2.77          13,871.14               2.77
   Garbage & Trash Removal               16,736.56               3.34          16,736.56               3.34
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                11,966.65               2.39          11,966.65               2.39
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               43,996.69               8.78          43,996.69               8.78

  REPAIRS & MAINTENANCE
   R&M Unit                              10,809.00              2.16           10,809.00               2.16
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                            58.00              0.01               58.00               0.01
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                         232.00              0.05              232.00               0.05
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                            614.46              0.12              614.46               0.12
   R&M - Miscellaneous                    4,781.63              0.95            4,781.63               0.95
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                65.25              0.01               65.25               0.01
   R&M - Pool                             5,206.85              1.04            5,206.85               1.04
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1485 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                      993.25             0.20               993.25              0.20
   Cleaning - A&V                             72.50             0.01                72.50              0.01
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        291.00             0.06               291.00              0.06
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      244.08             0.05               244.08              0.05
   R&M - Electrical Supplies                 463.73             0.09               463.73              0.09
   R&M - Landscaping Supplies                522.81             0.10               522.81              0.10
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                       321.70             0.06               321.70              0.06
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                        5,568.00              1.11            5,568.00               1.11
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   289.05             0.06               289.05              0.06
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                   436.31             0.09               436.31              0.09
            Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1486 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                         Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    133.93              0.03               133.93              0.03
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               442.43              0.09               442.43              0.09
   R&M - Painting Supplies                     31.08              0.01                31.08              0.01
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                  91.90              0.02                91.90              0.02
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               31,668.96               6.32           31,668.96               6.32

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
            Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1487 02, 2020
                                                      of 2121                                        11:43 AM
Glen Ellen (40)                                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Contract - Mainstay                           0.00               0.00                 0.00              0.00
   Contractor - pro - tech                       0.00               0.00                 0.00              0.00
   Contract - thoseguy                           0.00               0.00                 0.00              0.00
   Contract - kevmar                             0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00               0.00                 0.00              0.00
   Contract-Solarcraft                           0.00               0.00                 0.00              0.00
   contract-servpro                              0.00               0.00                 0.00              0.00
   Contract northgut                             0.00               0.00                 0.00              0.00
   contract-terminix                             0.00               0.00                 0.00              0.00
   Contract-Scent Tek                            0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                5,500.00                1.10            5,500.00               1.10
   Contract - Electrical & Lighting              0.00               0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00               0.00                 0.00              0.00
   Contract R&M                             1,667.00                0.33            1,667.00               0.33
   Cont.Carpet Clean/Repair                      0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00               0.00                 0.00              0.00
   Contract - Painting                           0.00               0.00                 0.00              0.00
   Contract - Pest Control                     690.00               0.14               690.00              0.14
   Contract - Landscaping                  18,100.00                3.61           18,100.00               3.61
   contract-Garcia's Landscape                   0.00               0.00                 0.00              0.00
   Dugdales Landscaping                          0.00               0.00                 0.00              0.00
   Pinedas Tree Service                          0.00               0.00                 0.00              0.00
   Contract All phase Excavating                 0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                   2,071.70                0.41            2,071.70               0.41
   Contract - Elevator Maint.                    0.00               0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00               0.00                 0.00              0.00
   Contract - Roof Maint                         0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   28,028.70                5.59           28,028.70               5.59

  TAXES
   Real Estate Taxes                        112,113.88             22.37          112,113.88              22.37
   Payroll Taxes                                  0.00              0.00                0.00               0.00
   Personal Property Taxes                        0.00              0.00                0.00               0.00
   Other Taxes                                    0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        112,113.88             22.37          112,113.88              22.37

  INSURANCE EXPENSE
   Package Insurance                         12,350.45              2.46           12,350.45               2.46
   Earthquake Insurance                       4,516.19              0.90            4,516.19               0.90
   Umbrella Insurance                         1,062.23              0.21            1,062.23               0.21
   Flood Insurance                                0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                       0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                              0.00              0.00                0.00               0.00
   Auto Insurance                                 0.00              0.00                0.00               0.00
   Health Insurance                               0.00              0.00                0.00               0.00
            Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1488 02, 2020
                                                        of 2121                                        11:43 AM
Glen Ellen (40)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             17,928.87                3.58           17,928.87               3.58

TOTAL OPERATING EXPENSES                353,921.02             70.61          353,921.02              70.61

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -50.00              -0.01             -50.00              -0.01
   Late Charges                            -780.00              -0.16            -780.00              -0.16
   Damages & Cleaning Fees                  -25.00               0.00             -25.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant           -1,225.00              -0.24          -1,225.00              -0.24
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                    -2,080.00              -0.42          -2,080.00              -0.42

NET OPERATING INCOME                    149,414.84             29.81          149,414.84              29.81

  DEBT SERVICE EXPENSE
   Mortgage Interest                    119,878.46             23.92          119,878.46              23.92
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              119,878.46             23.92          119,878.46              23.92

  NET INC.BEFORE DEP.& TAX               29,536.38              5.89           29,536.38               5.89

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                168,848.47             33.69          168,848.47              33.69
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                11,666.69              2.33           11,666.69               2.33
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.              12,673.01              2.53           12,673.01               2.53
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  8,091.37              1.61            8,091.37               1.61
            Case: 20-30604   Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1489 02, 2020
                                                    of 2121                                        11:43 AM
Glen Ellen (40)                                                                                        Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            201,279.54                 40.16          201,279.54              40.16

NET INC.(LOSS) BEF.TAXES                -171,743.16             -34.26        -171,743.16             -34.26

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00                0.00               0.00               0.00
   FTB Tax Expense                            0.00                0.00               0.00               0.00
   Taxes - Other                              0.00                0.00               0.00               0.00

NET INCOME (LOSS)BK                     -171,743.16             -34.26        -171,743.16             -34.26

K-1 and Other Items
  K-1 Losses                                  0.00                0.00               0.00               0.00
  K-1 Income Items                            0.00                0.00               0.00               0.00

  Extraordinary Items                         0.00                0.00               0.00               0.00

  Temporary Distribution                      0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                     0.00                0.00               0.00               0.00
Outside Services                              0.00                0.00               0.00               0.00
Bank Charges                                  0.00                0.00               0.00               0.00
Association Dues                              0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                      0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance       Ending Balance          Difference
1010 - Checking                         66,533.24            50,466.04         -16,067.20
1015 -Reserve Account                   23,717.20               717.20         -23,000.00
Total Cash                              90,250.44            51,183.24         -39,067.20

Year to Date                    Beginning Balance       Ending Balance          Difference
1010 - Checking                         66,533.24            50,466.04         -16,067.20
1015 -Reserve Account                   23,717.20               717.20         -23,000.00
Total Cash                              90,250.44            51,183.24         -39,067.20




            Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1490 02, 2020
                                                     of 2121                                        11:43 AM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 40, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1491
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 40, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1492
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1493
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1494
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1495
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 41, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1496
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 41, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1497
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
Professional Investors 41, LLC (41)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                          7,293.89
  461 Bank Acct                                                                                                0.00
  501 Bank Acct                                                                                                0.00
  1015 -Reserve Account                                                                                    2,025.50
  1020 OLD Clearing                                                                                            0.00
  PFI First Community                                                                                          0.00
  Clearing                                                                                                     0.00
  PISF Inc. Transfer                                                                                           0.00
  PFI Cash - Transfer                                                                                          0.00
  Money Market                                                                                                 0.00
  Escrow Account                                                                                               0.00
  Fremont Checking Account                                                                                     0.00
  Interest Cash                                                                                                0.00
  Petty Cash                                                                                                 200.00
  Cash Hammondale                                                                                              0.00
  Cash 461                                                                                                     0.00
  Cash 501                                                                                                     0.00
  TOTAL CASH                                                                                               9,519.39

    RECEIVABLES
    Property Receivables                                                                                       0.00
    Loan Receivables                                                                                           0.00
    Other Receivables                                                                                          0.00
    Officer - Due to/from                                                                                      0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                            -927.00
    A/R Other - Melissa B                                                                                      0.00
    A/R Other - People home equity                                                                             0.00
    A/R Collections                                                                                            0.00
    A/R Security Deposits                                                                                      0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                              -927.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                     4,397.27
   Reserve - Improvements                                                                                      0.00
   Prepaid Maint. Contract                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid Mortgage Interest                                                                                   0.00
   Prepaid Taxes                                                                                               0.00
   TOTAL RESERVES & PREPAIDS                                                                               4,397.27
  TOTAL CURRENT ASSETS                                                                                    12,989.66


           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1498 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                           0.00
    Land                                                                                                1,208,000.00
    Land - 501                                                                                                  0.00
    Land - PI 20 LLC                                                                                            0.00
    Land - 200 Gate 5                                                                                           0.00
    Land - Duffy                                                                                                0.00
    Land - 49 Ignacio                                                                                           0.00
    Land - 350 Ignacio Suite 200                                                                                0.00
    Land - PI 21 LLC                                                                                            0.00
    Land 30 Clay Court                                                                                          0.00
    Land - 690 DeLong                                                                                           0.00
    Building                                                                                            4,832,000.00
    Fixtures & Appliances                                                                                       0.00
    Improvements                                                                                                0.00
    Additional basis                                                                                            0.00
    Accum Depreciation                                                                                   -361,670.72
    Building - 501                                                                                              0.00
    Accum Depreciation Building - 501                                                                           0.00
    Building - PI 20                                                                                            0.00
    A/D Building PI 20                                                                                          0.00
    Building - 200 Gate 5                                                                                       0.00
    Open                                                                                                        0.00
    Accum Depreciation Gate 5                                                                                   0.00
    Buidling Duffy Place                                                                                        0.00
    Accum Depreciation Duffy Place                                                                              0.00
    Building 49 Ignacio                                                                                         0.00
    Accum Depreciation 49 Ignacio                                                                               0.00
    Building - Hammondale                                                                                       0.00
    Accum Depr Hammondale                                                                                       0.00
    350 Ignacio #200                                                                                            0.00
    A/D 350 Ignacio #200                                                                                        0.00
    350 Ignacio #101                                                                                            0.00
    A/D 350 Ignacio #101                                                                                        0.00
    Building - 30 Clay Ct.                                                                                      0.00
    A/D 30 Clay Ct.                                                                                             0.00
    Building 690 DeLong                                                                                         0.00
    A/D Building 690 DeLong                                                                                     0.00
    350 Ignacio #103                                                                                            0.00
    A/D 350 Ingacio #103                                                                                        0.00
    350 Ignacio #201                                                                                            0.00
    350 Ignacio # 203                                                                                           0.00
    A/D 350 Ignacio #203                                                                                        0.00
    350 Ignacio #100                                                                                            0.00
    A/D Ignacio #100                                                                                            0.00
    350 Ignacio #300                                                                                            0.00
    A/D 350 Ignacio #300                                                                                        0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1499 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
  Furniture and Fixtures                                                                                        0.00
  A/D Furn. & Fixt.                                                                                             0.00
  Furniture & Fixt Hamm                                                                                         0.00
  Furniture & Fixt Gate                                                                                         0.00
  A/D Furn./Fixt. Hamm                                                                                          0.00
  A/D Furn./Fixt. Gate                                                                                          0.00
  Computers                                                                                                     0.00
  A/D Computers                                                                                                 0.00
  A/V Equipment                                                                                                 0.00
  Vehicles                                                                                                      0.00
  A/D Vehicles                                                                                                  0.00
Tenant Imp. 350 Ignacio                                                                                         0.00
  A/D Tenant Imp.                                                                                               0.00
Acum. Gain (Loss) Gate                                                                                          0.00
Accum. Gain (Loss) Hamm                                                                                         0.00
Accum. Gain (Loss) 501                                                                                          0.00
  Accum Gain Loss - 461                                                                                         0.00
  Accum Depreciation Fixed Assets                                                                               0.00
 NET FIXED ASSETS                                                                                      5,678,329.28

  ACQUISITION ASSETS
   Closing Costs                                                                                               0.00
   A/A Closing Costs                                                                                           0.00
   Syndication Costs                                                                                           0.00
   Loan Fees                                                                                             131,367.00
   Accum Amort Loan Fees                                                                                 -17,384.52
   Personal Property                                                                                      95,000.00
   Accum Depreciation Personal Property                                                                  -37,999.92
   Organization Costs                                                                                     74,906.00
   Accum Amort Organization Costs                                                                              0.00
  NET ACQUISITION ASSETS                                                                                 245,888.56

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                     0.00
   2001 Bathroom Improvements                                                                                  0.00
   2001 Kitchen Improvements                                                                                   0.00
   2001 Floor Improvements                                                                                     0.00
   2001 Window Improvements                                                                                    0.00
   2001 Building Improvements                                                                                  0.00
   2001 Roof Improvements                                                                                      0.00
   2001 Other Improvements                                                                                     0.00
   2002 Bathroom Improvements                                                                                  0.00
   2002 Kitchen Improvements                                                                                   0.00
   2002 Floor Improvements                                                                                     0.00
   2002 Window Improvements                                                                                    0.00
   2002 Building Improvements                                                                                  0.00
   2002 Roof Improvements                                                                                      0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1500 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    2002 Other Improvements                                                                                     0.00
    2002 Improvement Salaries                                                                                   0.00
    2003 Bathroom Improvements                                                                                  0.00
    2003 Kitchen Improvements                                                                                   0.00
    2003 Floor Improvements                                                                                     0.00
    2003 Window Improvements                                                                                    0.00
    461-2003 Windows Improvements                                                                               0.00
    501-2003 Window Improvement                                                                                 0.00
    2003 Building Improvements                                                                                  0.00
    461-2003 Building Improvements                                                                              0.00
    501-2003 Building Improvements                                                                              0.00
    2003 Roof Improvements                                                                                      0.00
    2003 Other Improvements                                                                                     0.00
    461-2003 Other Improvements                                                                                 0.00
    501-2003 Other Improvements                                                                                 0.00
    2004 Bathroom Improvements                                                                                  0.00
    2004 Kitchen Improvements                                                                                   0.00
    2004 Floor Improvements                                                                                     0.00
    461-2004 Floor Improvements                                                                                 0.00
    501-2004 Floor Improvements                                                                                 0.00
    2004 Window Improvements                                                                                    0.00
    461-2004 Window Improvements                                                                                0.00
    501-2004 Window Improvements                                                                                0.00
    2004 Building Improvements                                                                                  0.00
    2004 Roof Improvements                                                                                      0.00
    2004 Other Improvements                                                                                     0.00
    461-2004 Other Improvements                                                                                 0.00
    501-2004 Other Improvements                                                                                 0.00
    2005 Bathroom Improvements                                                                                  0.00
    2005 Kitchen Improvements                                                                                   0.00
    461-2005 Kitchen Improvements                                                                               0.00
    501-2005 Kitchen Improvements                                                                               0.00
    2005 Floor Improvements                                                                                     0.00
    461-2005 Floor Improvements                                                                                 0.00
    501-2005 Floor Improvements                                                                                 0.00
    2005 Window Improvements                                                                                    0.00
    2005 Building Improvements                                                                                  0.00
    2005 Roof Improvements                                                                                      0.00
    2005 Other Improvements                                                                                     0.00
    461-2005 Other Improvements                                                                                 0.00
    501-2005 Other Improvements                                                                                 0.00
    2005 Improvement Salaries                                                                                   0.00
    2006 Bathroom Improvements                                                                                  0.00
    2006 Kitchen Improvements                                                                                   0.00
    461-2006 Kitchen Improvements                                                                               0.00
    501-2006 Kitchen Improvements                                                                               0.00
    2006 Floor Improvements                                                                                     0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1501 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    461-2006 Floor Improvements                                                                                 0.00
    501-2006 Floor Improvements                                                                                 0.00
    2006 Window Improvements                                                                                    0.00
    2006 Building Improvements                                                                                  0.00
    461-2006 Building Improvements                                                                              0.00
    501-2006 Building Improvements                                                                              0.00
    2006 Roof Improvements                                                                                      0.00
    2006 Other Improvements                                                                                     0.00
    2007 Bathroom Improvements                                                                                  0.00
    461-2007 Bathroom Improvements                                                                              0.00
    501-2007 Bathroom Improvements                                                                              0.00
    2007 Kitchen Improvements                                                                                   0.00
    2007 Floor Improvements                                                                                     0.00
    461-2007 Floor Improvements                                                                                 0.00
    501-2007 Floor Improvements                                                                                 0.00
    2007 Window Improvements                                                                                    0.00
    2007 Building Improvements                                                                                  0.00
    461-2007 Building Improvements                                                                              0.00
    501-2007 Building Improvements                                                                              0.00
    2007 Roof Improvements                                                                                      0.00
    2007 Other Improvements                                                                                     0.00
    461-2007 Other Improvements                                                                                 0.00
    501-2007 Other Improvements                                                                                 0.00
    2008 Bathroom Improvements                                                                                  0.00
    461-2008 Bathrooms Improvements                                                                             0.00
    501-2008 Bathroom Improvements                                                                              0.00
    2008 Kitchen Improvements                                                                                   0.00
    461-2008 Kitchen Improvements                                                                               0.00
    501-2008 Kitchen Improvements                                                                               0.00
    2008 Floor Improvements                                                                                     0.00
    461-2008 Floor Improvements                                                                                 0.00
    501-2008 Floor Improvements                                                                                 0.00
    2008 Window Improvements                                                                                    0.00
    2008 Building Improvements                                                                                  0.00
    2008 Roof Improvements                                                                                      0.00
    2008 Other Improvements                                                                                     0.00
    461-2008 Other Improvements                                                                                 0.00
    501-2008 Other Improvements                                                                                 0.00
    2009 Bathroom Improvements                                                                                  0.00
    2009 Kitchen Improvements                                                                                   0.00
    2009 Floor Improvements                                                                                     0.00
    2009 Window Improvements                                                                                    0.00
    2009 Building Improvements                                                                                  0.00
    2009 Roof Improvements                                                                                      0.00
    2009 Other Improvements                                                                                     0.00
    461-2009 Other Improvements                                                                                 0.00
    501-2009 Other Improvements                                                                                 0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1502 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
   2010 Other Improvements                                                                                      0.00
   2011 Other Improvements                                                                                      0.00
   2012 Other Improvements                                                                                      0.00
   2013 Other Improvements                                                                                      0.00
   2013-Roof Improvement                                                                                        0.00
   2014 Other Improvements                                                                                      0.00
   2014 T/O Misc. Expense                                                                                       0.00
   2014 T/O Materials                                                                                           0.00
   2014 T/O Outside Vendor                                                                                      0.00
   2014 - Roof                                                                                                  0.00
   2015 Other Improvements                                                                                      0.00
   T/O Misc. Exp.                                                                                               0.00
   2015 T/O Materiales                                                                                          0.00
   T/O Outside Vendor                                                                                           0.00
   2016 Other Improvements                                                                                      0.00
   2016 T/O Misc. Exp.                                                                                          0.00
   2016 T/O Materials                                                                                           0.00
   2016 T/O outside vendors                                                                                     0.00
   2016 Hills Assessments                                                                                       0.00
   2017 Other Improvements                                                                                      0.00
   2017 T/O Misc. Exp.                                                                                          0.00
   2017 T/O Materials                                                                                           0.00
   2017 T/O Outside Vendor                                                                                      0.00
   2017 Hills Assessments                                                                                       0.00
   2018 Other Improvements                                                                                61,927.00
   2018 T/O Misc. Exp.                                                                                        781.53
   2018 T/O Materials                                                                                     11,687.48
   2018 T/O Outside Vendor                                                                                11,705.00
   2018 Hills Assessments                                                                                       0.00
   2019 Other Improvements                                                                                29,721.41
   2019 T/O Misc. Exp.                                                                                      5,311.55
   2019 T/O Materials                                                                                     24,079.66
   2019 T/O Outside Vendor                                                                                90,040.00
   2019 Hills Assessments                                                                                       0.00
   2020 Other Improvements                                                                                      0.00
   2020 T/O Misc. Exp.                                                                                          0.00
   2020 T/O Materials                                                                                           0.00
   2020 T/O Outside Vendor                                                                                      0.00
   2020 Hills Assessments                                                                                       0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                             235,253.63
   Accum Deprec - Capital Improvements                                                                    15,918.33
  NET CAPITALIZED IMPROVEMENTS                                                                           219,335.30

  OTHER ASSETS
   Security Deposits                                                                                           0.00
   Investment - LLC 21                                                                                         0.00
   Investment - LLC 24                                                                                         0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1503 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    Investment - LLC 27                                                                                         0.00
    Investment - LLC 28                                                                                         0.00
    Investment - LLC 29                                                                                         0.00
    Investment - LLC 25                                                                                         0.00
    Investment - LLC 26                                                                                         0.00
    Investment - LLC 31                                                                                         0.00
    Investment - LLC 34                                                                                         0.00
    Investment - LLC 35                                                                                         0.00
    Investment - LLC 36                                                                                         0.00
    Investment LLC 37                                                                                           0.00
    Investment LLC 38                                                                                           0.00
    Investment - LLC 39                                                                                         0.00
    Investment - LLC 40                                                                                         0.00
    Investment - LLC 41                                                                                         0.00
    Investment - LLC 42                                                                                         0.00
    Investment - LLC 43                                                                                         0.00
                                                                                                                0.00
    investment - LLC 45                                                                                         0.00
    Investment in 48                                                                                            0.00
    BofA Teller Rental                                                                                          0.00
    Investment - 16914                                                                                          0.00
    Investment - Rafael Gardens                                                                                 0.00
    Investment - 1129 3rd Street                                                                                0.00
    LP Units                                                                                                    0.00
    Investment - US Performing Arts                                                                             0.00
    Investment - Marin CoWork                                                                                   0.00
    Limited Liability Companies                                                                                 0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                      0.00
   Duffy Due to/from                                                                                           0.00
   PISF III                                                                                                    0.00
   PISF IV                                                                                                     0.00
   PISF VI                                                                                                     0.00
   PISF VII                                                                                                    0.00
   PISF IX                                                                                                     0.00
   PISF XI                                                                                                     0.00
   PISF XII                                                                                                    0.00
   PISF XIII                                                                                                   0.00
   PISF XIV                                                                                                    0.00
   PISF XV                                                                                                     0.00
   PISF XVI                                                                                                    0.00
   PISF XVII                                                                                                   0.00
   PISF XVIII                                                                                                  0.00
   461 Due To/From                                                                                             0.00
   501 Due/To From                                                                                             0.00
   Hammondale Due To/From                                                                                      0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1504 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
    21 Due/to From                                                                                              0.00
    In process Lease litigation                                                                                 0.00
    LLC 20                                                                                                      0.00
    LLC 21                                                                                                      0.00
    LLC 22                                                                                                      0.00
    LLC 23                                                                                                      0.00
    LLC 24                                                                                                      0.00
    LLC 25                                                                                                      0.00
    LLC 26                                                                                                      0.00
    LLC 27                                                                                                      0.00
    LLC 28                                                                                                      0.00
    LLC 29                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 31                                                                                                      0.00
    LLC 32                                                                                                      0.00
    LLC 33                                                                                                      0.00
    LLC 34                                                                                                      0.00
    LLC 35                                                                                                      0.00
    LLC 36                                                                                                      0.00
    LLC 37                                                                                                      0.00
    LLC 38                                                                                                      0.00
    LLC 39                                                                                                      0.00
    LLC 40                                                                                                      0.00
    LLC 41                                                                                                      0.00
    LLC 42                                                                                                      0.00
    LLC 43                                                                                                      0.00
    LLC 44                                                                                                      0.00
    LLC 45                                                                                                      0.00
    LLC 46                                                                                                      0.00
    LLC 47                                                                                                      0.00
    LLC 48                                                                                                      0.00
    Due to/from LLC 49                                                                                          0.00
    PI LLC 50                                                                                                   0.00
    PI 51 LLC                                                                                                   0.00
    Due to/from Gate 5                                                                                          0.00
    PV 1 Due to/from                                                                                            0.00
    885 Due to/from                                                                                             0.00
    107 Due to/from                                                                                             0.00
    481 Due to/from                                                                                             0.00
    515 Due to/from                                                                                             0.00
    300 Due to/From PISF                                                                                        0.00
    Paul Drive Due to/from                                                                                      0.00
    353 BMK due to/from                                                                                         0.00
    49 Ignacio due to/from                                                                                      0.00
    Due To/From GP                                                                                       -135,000.00
    Due To/From 16914                                                                                           0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1505 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
   Due To/From PISF, Inc.                                                                                       0.00
   Due To/From PIM                                                                                              0.00
   Note Receivable                                                                                              0.00
   7200 Redwood Due to/From                                                                                     0.00
   355 Due to / from                                                                                            0.00
   Due to/from 350 Ignacio Assoc.                                                                               0.00
   1222 Due to/from                                                                                             0.00
   419 Prospect due to/from                                                                                     0.00
 TOTAL LONG TERM RECEIVABLES                                                                             -135,000.00
TOTAL ASSETS                                                                                           6,021,542.80
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                         5,677.71
   Deferred Revenue                                                                                             0.00
   Unearned Rent                                                                                            2,029.80
   FTB Taxes Payable                                                                                            0.00
   PPP Loan                                                                                                     0.00
   Property Tax Payable                                                                                         0.00
   Insurance Payable                                                                                            0.00
   Accrued Expenses                                                                                             0.00
  TOTAL CURRENT LIABILITIES                                                                                 7,707.51

  LONG TERM LIABILITIES
   Notes Payable                                                                                                0.00
   Notes Payable LLC 48                                                                                         0.00
   Deed of Trust Payable                                                                                        0.00
   Accrued Interest                                                                                             0.00
   Security Deposits Liability                                                                             15,990.00
   Security Deposit Clearing                                                                                    0.00
   Pet Deposit Payable                                                                                          0.00
   Unearned Income                                                                                              0.00
   Mortgage Payable                                                                                     3,175,000.00
   1st Mortgage 461                                                                                             0.00
   2nd Mortgage 461                                                                                             0.00
   1st Mortgage 501                                                                                             0.00
   1st Deed 350, Suite 201                                                                                      0.00
   2nd Deed 350, Suite 201                                                                                      0.00
   1st Deed 350, Suite 200                                                                                      0.00
   First Mortgage 350 Suite 203                                                                                 0.00
   1st Deed 350 Suites 101, 103                                                                                 0.00
   Other Liabilities                                                                                            0.00
   Accum K-1 Losses                                                                                             0.00
   1st Mortgage Gate 5                                                                                          0.00
   2nd Deed Gate 5                                                                                              0.00
   1st Mortgage Duffy Place                                                                                     0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1506 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                          Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
   2nd Deed Duffy Place                                                                                         0.00
1st Mortgage 49 Ignacio                                                                                         0.00
   2nd Deed 49 Ignacio                                                                                          0.00
 TOTAL LONG TERM LIABILITIES                                                                           3,190,990.00
 TOTAL LIABILITIES                                                                                     3,198,697.51

  EQUITY
    Common Stock                                                                                                0.00
    Capital Contributions                                                                               3,550,000.00
    Capital Receivable                                                                                          0.00
    Less: Repurchased Units                                                                                     0.00
    TIC Ownership                                                                                               0.00
    L.P. Distributions                                                                                          0.00
    G.P. Distributions                                                                                          0.00
    Premium on Repurch Units                                                                                    0.00
    Previous Period Adjmts                                                                                      0.00
    Member Distribution                                                                                  -444,165.70
    Dist. 38 to 20                                                                                              0.00
    Dist. 38 to 21                                                                                              0.00
Dist. 37 to 22                                                                                                  0.00
    Inter Co. PFI - PV1                                                                                         0.00
    Inter Co PFI - Gate 5                                                                                       0.00
    Inter Co PFI - Duffy                                                                                        0.00
    Inter Co PFI - Hamm                                                                                         0.00
    Inter Co PFI - 107                                                                                          0.00
    Inter Co PFI - 461                                                                                          0.00
    Inter Co PFI - 501                                                                                          0.00
    Inter Co PFI - 49                                                                                           0.00
    Inter Co PFI - 885                                                                                          0.00
    Inter Co. PFI - 515                                                                                         0.00
    Inter-Co PFI - 355                                                                                          0.00
    InterCo PFI - 7200                                                                                          0.00
    InterCo PFI-117                                                                                             0.00
    InterCo PFI - 7 Merry                                                                                       0.00
    InterCo PFI - 16914                                                                                         0.00
    InterCo PFI - Paul                                                                                          0.00
    InterCo PFI - 353                                                                                           0.00
    InterCo PFI - 1506                                                                                          0.00
    InterCo PFI - 1222                                                                                          0.00
    InterCo PFI - 419                                                                                           0.00
    Inter Co PFI - 19 Merrydale                                                                                 0.00
    Inter Co PFI - 1129                                                                                         0.00
    Inter Co PFI - 1315                                                                                         0.00
    Inter-Co. PFI - 1732                                                                                        0.00
    Inter-Co PFI-390                                                                                            0.00
    Inter Co PFI-santaland                                                                                      0.00
    Retained Earnings                                                                                     -77,069.82
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1507 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                     Current Balance
  Retained Earingins - Owned Properties                                                                         0.00
  K1-Losses                                                                                                     0.00
  Net Income (Loss) Current                                                                              -205,919.19
  Appliance Depreciation                                                                                        0.00
  TOTAL EQUITY                                                                                         2,822,845.29
TOTAL LIABILITIES & EQUITY                                                                             6,021,542.80

  Total of All                                                                                                 0.00




           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1508 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                         12,013.42
  461 Bank Acct                                                                                                0.00
  501 Bank Acct                                                                                                0.00
  1015 -Reserve Account                                                                                       25.50
  1020 OLD Clearing                                                                                            0.00
  PFI First Community                                                                                          0.00
  Clearing                                                                                                     0.00
  PISF Inc. Transfer                                                                                           0.00
  PFI Cash - Transfer                                                                                          0.00
  Money Market                                                                                                 0.00
  Escrow Account                                                                                               0.00
  Fremont Checking Account                                                                                     0.00
  Interest Cash                                                                                                0.00
  Petty Cash                                                                                                 200.00
  Cash Hammondale                                                                                              0.00
  Cash 461                                                                                                     0.00
  Cash 501                                                                                                     0.00
  TOTAL CASH                                                                                              12,238.92

    RECEIVABLES
    Property Receivables                                                                                       0.00
    Loan Receivables                                                                                           0.00
    Other Receivables                                                                                          0.00
    Officer - Due to/from                                                                                      0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                           6,966.00
    A/R Other - Melissa B                                                                                      0.00
    A/R Other - People home equity                                                                             0.00
    A/R Collections                                                                                            0.00
    A/R Security Deposits                                                                                      0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                             6,966.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                     3,776.36
   Reserve - Improvements                                                                                      0.00
   Prepaid Maint. Contract                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid - Leasing Comm.                                                                                     0.00
   Prepaid Mortgage Interest                                                                                   0.00
   Prepaid Taxes                                                                                               0.00
   TOTAL RESERVES & PREPAIDS                                                                               3,776.36
  TOTAL CURRENT ASSETS                                                                                    22,981.28


           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1509 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                           0.00
    Land                                                                                                1,208,000.00
    Land - 501                                                                                                  0.00
    Land - PI 20 LLC                                                                                            0.00
    Land - 200 Gate 5                                                                                           0.00
    Land - Duffy                                                                                                0.00
    Land - 49 Ignacio                                                                                           0.00
    Land - 350 Ignacio Suite 200                                                                                0.00
    Land - PI 21 LLC                                                                                            0.00
    Land 30 Clay Court                                                                                          0.00
    Land - 690 DeLong                                                                                           0.00
    Building                                                                                            4,832,000.00
    Fixtures & Appliances                                                                                       0.00
    Improvements                                                                                                0.00
    Additional basis                                                                                            0.00
    Accum Depreciation                                                                                   -464,208.26
    Building - 501                                                                                              0.00
    Accum Depreciation Building - 501                                                                           0.00
    Building - PI 20                                                                                            0.00
    A/D Building PI 20                                                                                          0.00
    Building - 200 Gate 5                                                                                       0.00
    Open                                                                                                        0.00
    Accum Depreciation Gate 5                                                                                   0.00
    Buidling Duffy Place                                                                                        0.00
    Accum Depreciation Duffy Place                                                                              0.00
    Building 49 Ignacio                                                                                         0.00
    Accum Depreciation 49 Ignacio                                                                               0.00
    Building - Hammondale                                                                                       0.00
    Accum Depr Hammondale                                                                                       0.00
    350 Ignacio #200                                                                                            0.00
    A/D 350 Ignacio #200                                                                                        0.00
    350 Ignacio #101                                                                                            0.00
    A/D 350 Ignacio #101                                                                                        0.00
    Building - 30 Clay Ct.                                                                                      0.00
    A/D 30 Clay Ct.                                                                                             0.00
    Building 690 DeLong                                                                                         0.00
    A/D Building 690 DeLong                                                                                     0.00
    350 Ignacio #103                                                                                            0.00
    A/D 350 Ingacio #103                                                                                        0.00
    350 Ignacio #201                                                                                            0.00
    350 Ignacio # 203                                                                                           0.00
    A/D 350 Ignacio #203                                                                                        0.00
    350 Ignacio #100                                                                                            0.00
    A/D Ignacio #100                                                                                            0.00
    350 Ignacio #300                                                                                            0.00
    A/D 350 Ignacio #300                                                                                        0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1510 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
  Furniture and Fixtures                                                                                        0.00
  A/D Furn. & Fixt.                                                                                             0.00
  Furniture & Fixt Hamm                                                                                         0.00
  Furniture & Fixt Gate                                                                                         0.00
  A/D Furn./Fixt. Hamm                                                                                          0.00
  A/D Furn./Fixt. Gate                                                                                          0.00
  Computers                                                                                                     0.00
  A/D Computers                                                                                                 0.00
  A/V Equipment                                                                                                 0.00
  Vehicles                                                                                                      0.00
  A/D Vehicles                                                                                                  0.00
Tenant Imp. 350 Ignacio                                                                                         0.00
  A/D Tenant Imp.                                                                                               0.00
Acum. Gain (Loss) Gate                                                                                          0.00
Accum. Gain (Loss) Hamm                                                                                         0.00
Accum. Gain (Loss) 501                                                                                          0.00
  Accum Gain Loss - 461                                                                                         0.00
  Accum Depreciation Fixed Assets                                                                               0.00
 NET FIXED ASSETS                                                                                      5,575,791.74

  ACQUISITION ASSETS
   Closing Costs                                                                                               0.00
   A/A Closing Costs                                                                                           0.00
   Syndication Costs                                                                                           0.00
   Loan Fees                                                                                             131,367.00
   Accum Amort Loan Fees                                                                                 -25,695.76
   Personal Property                                                                                      95,000.00
   Accum Depreciation Personal Property                                                                  -49,083.23
   Organization Costs                                                                                     74,906.00
   Accum Amort Organization Costs                                                                              0.00
  NET ACQUISITION ASSETS                                                                                 226,494.01

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                     0.00
   2001 Bathroom Improvements                                                                                  0.00
   2001 Kitchen Improvements                                                                                   0.00
   2001 Floor Improvements                                                                                     0.00
   2001 Window Improvements                                                                                    0.00
   2001 Building Improvements                                                                                  0.00
   2001 Roof Improvements                                                                                      0.00
   2001 Other Improvements                                                                                     0.00
   2002 Bathroom Improvements                                                                                  0.00
   2002 Kitchen Improvements                                                                                   0.00
   2002 Floor Improvements                                                                                     0.00
   2002 Window Improvements                                                                                    0.00
   2002 Building Improvements                                                                                  0.00
   2002 Roof Improvements                                                                                      0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1511 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    2002 Other Improvements                                                                                     0.00
    2002 Improvement Salaries                                                                                   0.00
    2003 Bathroom Improvements                                                                                  0.00
    2003 Kitchen Improvements                                                                                   0.00
    2003 Floor Improvements                                                                                     0.00
    2003 Window Improvements                                                                                    0.00
    461-2003 Windows Improvements                                                                               0.00
    501-2003 Window Improvement                                                                                 0.00
    2003 Building Improvements                                                                                  0.00
    461-2003 Building Improvements                                                                              0.00
    501-2003 Building Improvements                                                                              0.00
    2003 Roof Improvements                                                                                      0.00
    2003 Other Improvements                                                                                     0.00
    461-2003 Other Improvements                                                                                 0.00
    501-2003 Other Improvements                                                                                 0.00
    2004 Bathroom Improvements                                                                                  0.00
    2004 Kitchen Improvements                                                                                   0.00
    2004 Floor Improvements                                                                                     0.00
    461-2004 Floor Improvements                                                                                 0.00
    501-2004 Floor Improvements                                                                                 0.00
    2004 Window Improvements                                                                                    0.00
    461-2004 Window Improvements                                                                                0.00
    501-2004 Window Improvements                                                                                0.00
    2004 Building Improvements                                                                                  0.00
    2004 Roof Improvements                                                                                      0.00
    2004 Other Improvements                                                                                     0.00
    461-2004 Other Improvements                                                                                 0.00
    501-2004 Other Improvements                                                                                 0.00
    2005 Bathroom Improvements                                                                                  0.00
    2005 Kitchen Improvements                                                                                   0.00
    461-2005 Kitchen Improvements                                                                               0.00
    501-2005 Kitchen Improvements                                                                               0.00
    2005 Floor Improvements                                                                                     0.00
    461-2005 Floor Improvements                                                                                 0.00
    501-2005 Floor Improvements                                                                                 0.00
    2005 Window Improvements                                                                                    0.00
    2005 Building Improvements                                                                                  0.00
    2005 Roof Improvements                                                                                      0.00
    2005 Other Improvements                                                                                     0.00
    461-2005 Other Improvements                                                                                 0.00
    501-2005 Other Improvements                                                                                 0.00
    2005 Improvement Salaries                                                                                   0.00
    2006 Bathroom Improvements                                                                                  0.00
    2006 Kitchen Improvements                                                                                   0.00
    461-2006 Kitchen Improvements                                                                               0.00
    501-2006 Kitchen Improvements                                                                               0.00
    2006 Floor Improvements                                                                                     0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1512 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    461-2006 Floor Improvements                                                                                 0.00
    501-2006 Floor Improvements                                                                                 0.00
    2006 Window Improvements                                                                                    0.00
    2006 Building Improvements                                                                                  0.00
    461-2006 Building Improvements                                                                              0.00
    501-2006 Building Improvements                                                                              0.00
    2006 Roof Improvements                                                                                      0.00
    2006 Other Improvements                                                                                     0.00
    2007 Bathroom Improvements                                                                                  0.00
    461-2007 Bathroom Improvements                                                                              0.00
    501-2007 Bathroom Improvements                                                                              0.00
    2007 Kitchen Improvements                                                                                   0.00
    2007 Floor Improvements                                                                                     0.00
    461-2007 Floor Improvements                                                                                 0.00
    501-2007 Floor Improvements                                                                                 0.00
    2007 Window Improvements                                                                                    0.00
    2007 Building Improvements                                                                                  0.00
    461-2007 Building Improvements                                                                              0.00
    501-2007 Building Improvements                                                                              0.00
    2007 Roof Improvements                                                                                      0.00
    2007 Other Improvements                                                                                     0.00
    461-2007 Other Improvements                                                                                 0.00
    501-2007 Other Improvements                                                                                 0.00
    2008 Bathroom Improvements                                                                                  0.00
    461-2008 Bathrooms Improvements                                                                             0.00
    501-2008 Bathroom Improvements                                                                              0.00
    2008 Kitchen Improvements                                                                                   0.00
    461-2008 Kitchen Improvements                                                                               0.00
    501-2008 Kitchen Improvements                                                                               0.00
    2008 Floor Improvements                                                                                     0.00
    461-2008 Floor Improvements                                                                                 0.00
    501-2008 Floor Improvements                                                                                 0.00
    2008 Window Improvements                                                                                    0.00
    2008 Building Improvements                                                                                  0.00
    2008 Roof Improvements                                                                                      0.00
    2008 Other Improvements                                                                                     0.00
    461-2008 Other Improvements                                                                                 0.00
    501-2008 Other Improvements                                                                                 0.00
    2009 Bathroom Improvements                                                                                  0.00
    2009 Kitchen Improvements                                                                                   0.00
    2009 Floor Improvements                                                                                     0.00
    2009 Window Improvements                                                                                    0.00
    2009 Building Improvements                                                                                  0.00
    2009 Roof Improvements                                                                                      0.00
    2009 Other Improvements                                                                                     0.00
    461-2009 Other Improvements                                                                                 0.00
    501-2009 Other Improvements                                                                                 0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1513 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
   2010 Other Improvements                                                                                      0.00
   2011 Other Improvements                                                                                      0.00
   2012 Other Improvements                                                                                      0.00
   2013 Other Improvements                                                                                      0.00
   2013-Roof Improvement                                                                                        0.00
   2014 Other Improvements                                                                                      0.00
   2014 T/O Misc. Expense                                                                                       0.00
   2014 T/O Materials                                                                                           0.00
   2014 T/O Outside Vendor                                                                                      0.00
   2014 - Roof                                                                                                  0.00
   2015 Other Improvements                                                                                      0.00
   T/O Misc. Exp.                                                                                               0.00
   2015 T/O Materiales                                                                                          0.00
   T/O Outside Vendor                                                                                           0.00
   2016 Other Improvements                                                                                      0.00
   2016 T/O Misc. Exp.                                                                                          0.00
   2016 T/O Materials                                                                                           0.00
   2016 T/O outside vendors                                                                                     0.00
   2016 Hills Assessments                                                                                       0.00
   2017 Other Improvements                                                                                      0.00
   2017 T/O Misc. Exp.                                                                                          0.00
   2017 T/O Materials                                                                                           0.00
   2017 T/O Outside Vendor                                                                                      0.00
   2017 Hills Assessments                                                                                       0.00
   2018 Other Improvements                                                                                61,927.00
   2018 T/O Misc. Exp.                                                                                        781.53
   2018 T/O Materials                                                                                     11,687.48
   2018 T/O Outside Vendor                                                                                11,705.00
   2018 Hills Assessments                                                                                       0.00
   2019 Other Improvements                                                                                29,721.41
   2019 T/O Misc. Exp.                                                                                      5,311.55
   2019 T/O Materials                                                                                     24,079.66
   2019 T/O Outside Vendor                                                                                90,040.00
   2019 Hills Assessments                                                                                       0.00
   2020 Other Improvements                                                                                  4,935.43
   2020 T/O Misc. Exp.                                                                                        181.38
   2020 T/O Materials                                                                                       9,368.97
   2020 T/O Outside Vendor                                                                                24,602.00
   2020 Hills Assessments                                                                                       0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                             274,341.41
   Accum Deprec - Capital Improvements                                                                    21,674.36
  NET CAPITALIZED IMPROVEMENTS                                                                           252,667.05

  OTHER ASSETS
   Security Deposits                                                                                           0.00
   Investment - LLC 21                                                                                         0.00
   Investment - LLC 24                                                                                         0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1514 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    Investment - LLC 27                                                                                         0.00
    Investment - LLC 28                                                                                         0.00
    Investment - LLC 29                                                                                         0.00
    Investment - LLC 25                                                                                         0.00
    Investment - LLC 26                                                                                         0.00
    Investment - LLC 31                                                                                         0.00
    Investment - LLC 34                                                                                         0.00
    Investment - LLC 35                                                                                         0.00
    Investment - LLC 36                                                                                         0.00
    Investment LLC 37                                                                                           0.00
    Investment LLC 38                                                                                           0.00
    Investment - LLC 39                                                                                         0.00
    Investment - LLC 40                                                                                         0.00
    Investment - LLC 41                                                                                         0.00
    Investment - LLC 42                                                                                         0.00
    Investment - LLC 43                                                                                         0.00
                                                                                                                0.00
    investment - LLC 45                                                                                         0.00
    Investment in 48                                                                                            0.00
    BofA Teller Rental                                                                                          0.00
    Investment - 16914                                                                                          0.00
    Investment - Rafael Gardens                                                                                 0.00
    Investment - 1129 3rd Street                                                                                0.00
    LP Units                                                                                                    0.00
    Investment - US Performing Arts                                                                             0.00
    Investment - Marin CoWork                                                                                   0.00
    Limited Liability Companies                                                                                 0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                      0.00
   Duffy Due to/from                                                                                           0.00
   PISF III                                                                                                    0.00
   PISF IV                                                                                                     0.00
   PISF VI                                                                                                     0.00
   PISF VII                                                                                                 -374.85
   PISF IX                                                                                                     0.00
   PISF XI                                                                                                     0.00
   PISF XII                                                                                                    0.00
   PISF XIII                                                                                                   0.00
   PISF XIV                                                                                                    0.00
   PISF XV                                                                                                     0.00
   PISF XVI                                                                                                    0.00
   PISF XVII                                                                                                   0.00
   PISF XVIII                                                                                                  0.00
   461 Due To/From                                                                                             0.00
   501 Due/To From                                                                                             0.00
   Hammondale Due To/From                                                                                      0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1515 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
    21 Due/to From                                                                                              0.00
    In process Lease litigation                                                                                 0.00
    LLC 20                                                                                                      0.00
    LLC 21                                                                                                      0.00
    LLC 22                                                                                                      0.00
    LLC 23                                                                                                      0.00
    LLC 24                                                                                                      0.00
    LLC 25                                                                                                      0.00
    LLC 26                                                                                                      0.00
    LLC 27                                                                                                      0.00
    LLC 28                                                                                                      0.00
    LLC 29                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 30                                                                                                      0.00
    LLC 31                                                                                                      0.00
    LLC 32                                                                                                      0.00
    LLC 33                                                                                                      0.00
    LLC 34                                                                                                      0.00
    LLC 35                                                                                                      0.00
    LLC 36                                                                                                      0.00
    LLC 37                                                                                                      0.00
    LLC 38                                                                                                      0.00
    LLC 39                                                                                                      0.00
    LLC 40                                                                                                      0.00
    LLC 41                                                                                                      0.00
    LLC 42                                                                                                      0.00
    LLC 43                                                                                                      0.00
    LLC 44                                                                                                      0.00
    LLC 45                                                                                                      0.00
    LLC 46                                                                                                      0.00
    LLC 47                                                                                                      0.00
    LLC 48                                                                                                      0.00
    Due to/from LLC 49                                                                                          0.00
    PI LLC 50                                                                                                   0.00
    PI 51 LLC                                                                                                   0.00
    Due to/from Gate 5                                                                                          0.00
    PV 1 Due to/from                                                                                            0.00
    885 Due to/from                                                                                             0.00
    107 Due to/from                                                                                             0.00
    481 Due to/from                                                                                             0.00
    515 Due to/from                                                                                             0.00
    300 Due to/From PISF                                                                                        0.00
    Paul Drive Due to/from                                                                                      0.00
    353 BMK due to/from                                                                                         0.00
    49 Ignacio due to/from                                                                                      0.00
    Due To/From GP                                                                                       -243,000.00
    Due To/From 16914                                                                                           0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1516 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
   Due To/From PISF, Inc.                                                                                  -1,066.67
   Due To/From PIM                                                                                              0.00
   Note Receivable                                                                                              0.00
   7200 Redwood Due to/From                                                                                     0.00
   355 Due to / from                                                                                            0.00
   Due to/from 350 Ignacio Assoc.                                                                               0.00
   1222 Due to/from                                                                                             0.00
   419 Prospect due to/from                                                                                     0.00
 TOTAL LONG TERM RECEIVABLES                                                                             -244,441.52
TOTAL ASSETS                                                                                           5,833,492.56
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                        1,031.17
   Deferred Revenue                                                                                            0.00
   Unearned Rent                                                                                           2,103.30
   FTB Taxes Payable                                                                                           0.00
   PPP Loan                                                                                                    0.00
   Property Tax Payable                                                                                    7,698.70
   Insurance Payable                                                                                           0.00
   Accrued Expenses                                                                                            0.00
  TOTAL CURRENT LIABILITIES                                                                               10,833.17

  LONG TERM LIABILITIES
   Notes Payable                                                                                                0.00
   Notes Payable LLC 48                                                                                         0.00
   Deed of Trust Payable                                                                                        0.00
   Accrued Interest                                                                                             0.00
   Security Deposits Liability                                                                             27,905.00
   Security Deposit Clearing                                                                                    0.00
   Pet Deposit Payable                                                                                          0.00
   Unearned Income                                                                                              0.00
   Mortgage Payable                                                                                     3,175,000.00
   1st Mortgage 461                                                                                             0.00
   2nd Mortgage 461                                                                                             0.00
   1st Mortgage 501                                                                                             0.00
   1st Deed 350, Suite 201                                                                                      0.00
   2nd Deed 350, Suite 201                                                                                      0.00
   1st Deed 350, Suite 200                                                                                      0.00
   First Mortgage 350 Suite 203                                                                                 0.00
   1st Deed 350 Suites 101, 103                                                                                 0.00
   Other Liabilities                                                                                            0.00
   Accum K-1 Losses                                                                                             0.00
   1st Mortgage Gate 5                                                                                          0.00
   2nd Deed Gate 5                                                                                              0.00
   1st Mortgage Duffy Place                                                                                     0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1517 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
   2nd Deed Duffy Place                                                                                         0.00
1st Mortgage 49 Ignacio                                                                                         0.00
   2nd Deed 49 Ignacio                                                                                          0.00
 TOTAL LONG TERM LIABILITIES                                                                           3,202,905.00
 TOTAL LIABILITIES                                                                                     3,213,738.17

  EQUITY
    Common Stock                                                                                                0.00
    Capital Contributions                                                                               3,550,000.00
    Capital Receivable                                                                                          0.00
    Less: Repurchased Units                                                                                     0.00
    TIC Ownership                                                                                               0.00
    L.P. Distributions                                                                                          0.00
    G.P. Distributions                                                                                          0.00
    Premium on Repurch Units                                                                                    0.00
    Previous Period Adjmts                                                                                      0.00
    Member Distribution                                                                                  -565,997.70
    Dist. 38 to 20                                                                                              0.00
    Dist. 38 to 21                                                                                              0.00
Dist. 37 to 22                                                                                                  0.00
    Inter Co. PFI - PV1                                                                                         0.00
    Inter Co PFI - Gate 5                                                                                       0.00
    Inter Co PFI - Duffy                                                                                        0.00
    Inter Co PFI - Hamm                                                                                         0.00
    Inter Co PFI - 107                                                                                          0.00
    Inter Co PFI - 461                                                                                          0.00
    Inter Co PFI - 501                                                                                          0.00
    Inter Co PFI - 49                                                                                           0.00
    Inter Co PFI - 885                                                                                          0.00
    Inter Co. PFI - 515                                                                                         0.00
    Inter-Co PFI - 355                                                                                          0.00
    InterCo PFI - 7200                                                                                          0.00
    InterCo PFI-117                                                                                             0.00
    InterCo PFI - 7 Merry                                                                                       0.00
    InterCo PFI - 16914                                                                                         0.00
    InterCo PFI - Paul                                                                                          0.00
    InterCo PFI - 353                                                                                           0.00
    InterCo PFI - 1506                                                                                          0.00
    InterCo PFI - 1222                                                                                          0.00
    InterCo PFI - 419                                                                                           0.00
    Inter Co PFI - 19 Merrydale                                                                                 0.00
    Inter Co PFI - 1129                                                                                         0.00
    Inter Co PFI - 1315                                                                                         0.00
    Inter-Co. PFI - 1732                                                                                        0.00
    Inter-Co PFI-390                                                                                            0.00
    Inter Co PFI-santaland                                                                                      0.00
    Retained Earnings                                                                                    -282,989.01
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1518 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                     Current Balance
  Retained Earingins - Owned Properties                                                                         0.00
  K1-Losses                                                                                                     0.00
  Net Income (Loss) Current                                                                               -81,258.90
  Appliance Depreciation                                                                                        0.00
  TOTAL EQUITY                                                                                         2,619,754.39
TOTAL LIABILITIES & EQUITY                                                                             5,833,492.56

  Total of All                                                                                                 0.00




           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1519 02, 2020
                                                            of 2121                                        11:55 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 41, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1520
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Professional Investors 41, LLC (41)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Investment 16914                                   0.00               0.00                 0.00              0.00
   open                                               0.00               0.00                 0.00              0.00
   22 Due/to From                                     0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                    440,210.00             99.20          440,210.00              99.20
  Prepaid Rental Income                                0.00              0.00                0.00               0.00
  Parking Fees                                     1,575.00              0.35            1,575.00               0.35
  Pet Rent                                             0.00              0.00                0.00               0.00
  Laundry income                                   1,962.07              0.44            1,962.07               0.44
  Commercial Recovery Income                           0.00              0.00                0.00               0.00
  Prior Year Recovery Income                           0.00              0.00                0.00               0.00
  Utility Income                                       0.00              0.00                0.00               0.00
  Storage Income                                       0.00              0.00                0.00               0.00
  Association Fees                                     0.00              0.00                0.00               0.00
  Management Fee Income                                0.00              0.00                0.00               0.00
  Outside Management Income                            0.00              0.00                0.00               0.00
  Admin Fee Income                                     0.00              0.00                0.00               0.00
  Interest Income                                      0.00              0.00                0.00               0.00
  Tax Return Prep. Income                              0.00              0.00                0.00               0.00
  Accounting Fees                                      0.00              0.00                0.00               0.00
  G.P. Fee Income                                      0.00              0.00                0.00               0.00
  LLC Distribution Income                              0.00              0.00                0.00               0.00
  Partnership Income                                   0.00              0.00                0.00               0.00
  Commission income                                    0.00              0.00                0.00               0.00
  Sale of Units                                        0.00              0.00                0.00               0.00
  Gain on Sale of Property                             0.00              0.00                0.00               0.00
TOTAL INCOME                                     443,747.07            100.00          443,747.07             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   65,785.00             14.82           65,785.00              14.82
   Promo/Move-In Incentives                        2,095.00              0.47            2,095.00               0.47
   Referral Fees                                       0.00              0.00                0.00               0.00
   Salaries                                            0.00              0.00                0.00               0.00
   Pension                                             0.00              0.00                0.00               0.00
   Section 125 Misc                                    0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00              0.00                0.00               0.00
   Advertising                                         0.00              0.00                0.00               0.00
   Marketing Subscriptions                             0.00              0.00                0.00               0.00
   Marketing Tools                                     0.00              0.00                0.00               0.00
   Signs                                             135.31              0.03              135.31               0.03
   Do not use me                                       0.00              0.00                0.00               0.00
   Other Renting Expenses                          4,433.76              1.00            4,433.76               1.00
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1521 02, 2020
                                                             of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Bad Debt Expense                                   0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                         -100.00              -0.02             -100.00              -0.02
   Credit Check Fees Paid                            14.45              0.00                14.45              0.00
   TOTAL RENTING EXPENSE                        72,363.52              16.31           72,363.52              16.31

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00               0.00                0.00               0.00
   Alarm                                             0.00               0.00                0.00               0.00
   Legal                                             0.00               0.00                0.00               0.00
   Computer Services                                 0.00               0.00                0.00               0.00
   Temp. Help                                        0.00               0.00                0.00               0.00
   Consultants                                       0.00               0.00                0.00               0.00
   Administaff                                       0.00               0.00                0.00               0.00
   Outside Services                                121.00               0.03              121.00               0.03
   Collection Expense                                0.00               0.00                0.00               0.00
    Prof. Fees KC                                    0.00               0.00                0.00               0.00
   Office Expense                                    0.00               0.00                0.00               0.00
   Bottled Water                                     0.00               0.00                0.00               0.00
   Bank Charges                                      0.00               0.00                0.00               0.00
   NextGen Expenses                                  0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                        658.50               0.15              658.50               0.15
   Security Patrol                                   0.00               0.00                0.00               0.00
   Auto Expense                                      0.00               0.00                0.00               0.00
   Travel & Entertainment                            0.00               0.00                0.00               0.00
   Luncheon Meetings                                 0.00               0.00                0.00               0.00
   Loan Servicing Fees                               0.00               0.00                0.00               0.00
   Promotions - Corporate                            0.00               0.00                0.00               0.00
   Association Dues                                  0.00               0.00                0.00               0.00
   461- Net loss (income)                            0.00               0.00                0.00               0.00
   501-Net Loss (income)                             0.00               0.00                0.00               0.00
   Gifts                                             0.00               0.00                0.00               0.00
   Security Cost                                     0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                        779.50               0.18              779.50               0.18

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                       4,498.20              1.01            4,498.20               1.01
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                       5,700.00              1.28            5,700.00               1.28
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                10,246.52              2.31           10,246.52               2.31
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           26,412.60              5.95           26,412.60               5.95
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1522 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Interior Lobby Plants                              0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                                  0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                              0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                      0.00              0.00                 0.00              0.00
   Postage                                            0.00              0.00                 0.00              0.00
   Rent Expense Corporate                             0.00              0.00                 0.00              0.00
   Client Entertainment                               0.00              0.00                 0.00              0.00
   Commercial Misc Exp                                0.00              0.00                 0.00              0.00
   Education                                          0.00              0.00                 0.00              0.00
   Security Costs                                     0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                        46,857.32              10.56           46,857.32              10.56

  UTILITIES EXPENSE
   Gas & Electricity                              6,766.54               1.52           6,766.54               1.52
   Utilities Credits or rebates                    -568.90              -0.13            -568.90              -0.13
   Sewer                                              0.00               0.00               0.00               0.00
   Water                                          4,768.38               1.07           4,768.38               1.07
   Garbage & Trash Removal                       17,991.72               4.05          17,991.72               4.05
   Contract-haulwrig                                  0.00               0.00               0.00               0.00
   Cable TV                                           0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                             0.00               0.00               0.00               0.00
   Pagers/2 Ways                                      0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                       28,957.74               6.53          28,957.74               6.53

  REPAIRS & MAINTENANCE
   R&M Unit                                       4,065.02              0.92            4,065.02               0.92
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                              285.25              0.06              285.25               0.06
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1523 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   R&M - pritim                                       0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                        0.00              0.00                 0.00              0.00
   R&M - rolgar                                       0.00              0.00                 0.00              0.00
   R&M Friedman's                                     0.00              0.00                 0.00              0.00
   R&M - bucks                                        0.00              0.00                 0.00              0.00
   R&M - knilou                                       0.00              0.00                 0.00              0.00
   R&M - mfence                                       0.00              0.00                 0.00              0.00
   R&M - g&a                                          0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                            0.00              0.00                 0.00              0.00
   T/O - Materials                                    0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                               0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                          1,175.00               0.26            1,175.00               0.26
   Cleaning - A&V                                     0.00              0.00                 0.00              0.00
   Cleaning - garale                                  0.00              0.00                 0.00              0.00
   R&M - Pest Control                            1,254.24               0.28            1,254.24               0.28
   Landscaping Salaries                               0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                         0.00              0.00                 0.00              0.00
   Maint. Salaries                               3,819.61               0.86            3,819.61               0.86
   Cleaning Salaries                                  0.00              0.00                 0.00              0.00
   Painting Salaries                                  0.00              0.00                 0.00              0.00
   Improvement Salaries                               0.00              0.00                 0.00              0.00
   Maintenance Supplies                          2,151.39               0.48            2,151.39               0.48
   R&M - Electrical Supplies                     1,031.02               0.23            1,031.02               0.23
   R&M - Landscaping Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                            0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                               0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                               0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                             0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                             0.00              0.00                 0.00              0.00
   Dept. Supplies-color                               0.00              0.00                 0.00              0.00
   R&M - Landscape                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                            0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                              0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                               0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                            0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                            0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                            0.00              0.00                 0.00              0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1524 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                               0.00              0.00                 0.00              0.00
   Supply - Grainger                                  0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                       0.00              0.00                 0.00              0.00
   Maint - Supplies fans                              0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                0.00              0.00                 0.00              0.00
   R&M - Dabrans                                      0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                          0.00              0.00                 0.00              0.00
   Supp-Whiteside                                     0.00              0.00                 0.00              0.00
   Misc. Small Purchases                              0.00              0.00                 0.00              0.00
   Small Tools & Equipment                            0.00              0.00                 0.00              0.00
   Miscellaneous Expense                              0.00              0.00                 0.00              0.00
   Locks & Keys                                       7.16              0.00                 7.16              0.00
   R&M - Painting Supplies                            0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                             0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                         0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                                0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                     0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                     13,788.69               3.11           13,788.69               3.11

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00                0.00               0.00
   Contract-Calif                                    0.00               0.00                0.00               0.00
   Contract-cas                                      0.00               0.00                0.00               0.00
   Contract-deason                                   0.00               0.00                0.00               0.00
   Contract-delta                                    0.00               0.00                0.00               0.00
   Contract-dorius                                   0.00               0.00                0.00               0.00
   Contract-elevator                                 0.00               0.00                0.00               0.00
   Contract-Kone                                     0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                  0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00                0.00               0.00
   Contract-pcon                                     0.00               0.00                0.00               0.00
   Contract-oroszi                                   0.00               0.00                0.00               0.00
   Contract-roto                                     0.00               0.00                0.00               0.00
   Contract-roys                                     0.00               0.00                0.00               0.00
   Contract-silvas                                   0.00               0.00                0.00               0.00
   Contract-spartan                                  0.00               0.00                0.00               0.00
   Contract - transbay                               0.00               0.00                0.00               0.00
   Contract - fire master                          524.24               0.12              524.24               0.12
   Contract - Fire Safety Maint.                     0.00               0.00                0.00               0.00
   Contract - milpac                                 0.00               0.00                0.00               0.00
   Contract - Counter                                0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                       0.00               0.00                0.00               0.00
   Contractor - bucks                                0.00               0.00                0.00               0.00
   Contractor - Stripe                               0.00               0.00                0.00               0.00
   Contractor - wk                                   0.00               0.00                0.00               0.00
   Contract - bludol                                 0.00               0.00                0.00               0.00
   Contract - Able                                   0.00               0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1525 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                            Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Contract - Mainstay                                0.00               0.00                 0.00              0.00
   Contractor - pro - tech                            0.00               0.00                 0.00              0.00
   Contract - thoseguy                                0.00               0.00                 0.00              0.00
   Contract - kevmar                                  0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                           0.00               0.00                 0.00              0.00
   Contract-Solarcraft                                0.00               0.00                 0.00              0.00
   contract-servpro                                   0.00               0.00                 0.00              0.00
   Contract northgut                                  0.00               0.00                 0.00              0.00
   contract-terminix                                  0.00               0.00                 0.00              0.00
   Contract-Scent Tek                                 0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     1,110.00                0.25            1,110.00               0.25
   Contract - Electrical & Lighting              1,440.00                0.32            1,440.00               0.32
   Contract - HVAC Maint.                        1,520.00                0.34            1,520.00               0.34
   Contract R&M                                  3,290.00                0.74            3,290.00               0.74
   Cont.Carpet Clean/Repair                           0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                        0.00               0.00                 0.00              0.00
   Contract - Painting                                0.00               0.00                 0.00              0.00
   Contract - Pest Control                            0.00               0.00                 0.00              0.00
   Contract - Landscaping                        2,400.00                0.54            2,400.00               0.54
   contract-Garcia's Landscape                        0.00               0.00                 0.00              0.00
   Dugdales Landscaping                               0.00               0.00                 0.00              0.00
   Pinedas Tree Service                               0.00               0.00                 0.00              0.00
   Contract All phase Excavating                      0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                          0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                             0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                         0.00               0.00                 0.00              0.00
   Contract Appliance Rep.                            0.00               0.00                 0.00              0.00
   Contract - Roof Maint                              0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                        0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                        10,284.24                2.32           10,284.24               2.32

  TAXES
   Real Estate Taxes                             103,769.84             23.38          103,769.84              23.38
   Payroll Taxes                                       0.00              0.00                0.00               0.00
   Personal Property Taxes                             0.00              0.00                0.00               0.00
   Other Taxes                                         0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             103,769.84             23.38          103,769.84              23.38

  INSURANCE EXPENSE
   Package Insurance                              10,862.41              2.45           10,862.41               2.45
   Earthquake Insurance                            5,439.23              1.23            5,439.23               1.23
   Umbrella Insurance                              2,295.81              0.52            2,295.81               0.52
   Flood Insurance                                     0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                            0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                   0.00              0.00                0.00               0.00
   Auto Insurance                                      0.00              0.00                0.00               0.00
   Health Insurance                                    0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1526 02, 2020
                                                             of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Medical - Misc                                     0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                           0.00               0.00                 0.00              0.00
   Business Practices Insurance                       0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                      18,597.45                4.19           18,597.45               4.19

TOTAL OPERATING EXPENSES                         295,398.30             66.57          295,398.30              66.57

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00               0.00               0.00
   Storage Rent Income                                 0.00               0.00               0.00               0.00
   Pet Rent                                            0.00               0.00               0.00               0.00
   Parking Fees                                        0.00               0.00               0.00               0.00
   Laundry                                             0.00               0.00               0.00               0.00
   Vending                                             0.00               0.00               0.00               0.00
   NSF Check Fees                                    -25.00              -0.01             -25.00              -0.01
   Late Charges                                     -225.00              -0.05            -225.00              -0.05
   Damages & Cleaning Fees                             0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    -2,250.00              -0.51          -2,250.00              -0.51
   Miscellaneous Income                           -1,396.50              -0.31          -1,396.50              -0.31
   HVAC Income                                         0.00               0.00               0.00               0.00
   Interest Income                                     0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                             -3,896.50              -0.88          -3,896.50              -0.88

NET OPERATING INCOME                             152,245.27             34.31          152,245.27              34.31

  DEBT SERVICE EXPENSE
   Mortgage Interest                             123,824.97             27.90          123,824.97              27.90
   Deed Of Trust Interest                              0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   Interest Expense Corporate                          0.00              0.00                0.00               0.00
   Notes Payable Interest                              0.00              0.00                0.00               0.00
   Affiliate Loan Interest                             0.00              0.00                0.00               0.00
   Other Interest Expense                              0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                       123,824.97             27.90          123,824.97              27.90

  NET INC.BEFORE DEP.& TAX                        28,420.30              6.40           28,420.30               6.40

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         175,778.60             39.61          175,778.60              39.61
   F&F Hamm Depreciation                               0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                         18,999.96              4.28           18,999.96               4.28
   Appliances Depreciation                             0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                       10,504.48              2.37           10,504.48               2.37
   Closing Cost Amortization                           0.00              0.00                0.00               0.00
   Loan Fee Amortization                          26,272.84              5.92           26,272.84               5.92
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1527 02, 2020
                                                             of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %          Year to Date                %
   Org. Cost Amortization                             0.00                0.00                 0.00              0.00
   Software Devel. Amort.                             0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                         0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                     231,555.88                 52.18          231,555.88              52.18

NET INC.(LOSS) BEF.TAXES                         -203,135.58             -45.78        -203,135.58             -45.78

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                             0.00               0.00                0.00               0.00
   FTB Tax Expense                                 2,783.61               0.63            2,783.61               0.63
   Taxes - Other                                       0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                        2,783.61               0.63            2,783.61               0.63

NET INCOME (LOSS)BK                              -205,919.19             -46.40        -205,919.19             -46.40

K-1 and Other Items
  K-1 Losses                                           0.00               0.00                0.00               0.00
  K-1 Income Items                                     0.00               0.00                0.00               0.00

  Extraordinary Items                                  0.00               0.00                0.00               0.00

  Temporary Distribution                               0.00               0.00                0.00               0.00




           Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                PageSeptember
                                                                                                        1528 02, 2020
                                                              of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Investment 16914                                   0.00               0.00                 0.00              0.00
   open                                               0.00               0.00                 0.00              0.00
   22 Due/to From                                     0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                    268,025.00             99.12          268,025.00              99.12
  Prepaid Rental Income                                0.00              0.00                0.00               0.00
  Parking Fees                                       926.33              0.34              926.33               0.34
  Pet Rent                                             0.00              0.00                0.00               0.00
  Laundry income                                   1,445.21              0.53            1,445.21               0.53
  Commercial Recovery Income                           0.00              0.00                0.00               0.00
  Prior Year Recovery Income                           0.00              0.00                0.00               0.00
  Utility Income                                       0.00              0.00                0.00               0.00
  Storage Income                                       0.00              0.00                0.00               0.00
  Association Fees                                     0.00              0.00                0.00               0.00
  Management Fee Income                                0.00              0.00                0.00               0.00
  Outside Management Income                            0.00              0.00                0.00               0.00
  Admin Fee Income                                     0.00              0.00                0.00               0.00
  Interest Income                                      0.00              0.00                0.00               0.00
  Tax Return Prep. Income                              0.00              0.00                0.00               0.00
  Accounting Fees                                      0.00              0.00                0.00               0.00
  G.P. Fee Income                                      0.00              0.00                0.00               0.00
  LLC Distribution Income                              0.00              0.00                0.00               0.00
  Partnership Income                                   0.00              0.00                0.00               0.00
  Commission income                                    0.00              0.00                0.00               0.00
  Sale of Units                                        0.00              0.00                0.00               0.00
  Gain on Sale of Property                             0.00              0.00                0.00               0.00
TOTAL INCOME                                     270,396.54            100.00          270,396.54             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   22,168.00              8.20           22,168.00               8.20
   Promo/Move-In Incentives                        9,795.00              3.62            9,795.00               3.62
   Referral Fees                                       0.00              0.00                0.00               0.00
   Salaries                                            0.00              0.00                0.00               0.00
   Pension                                             0.00              0.00                0.00               0.00
   Section 125 Misc                                    0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00              0.00                0.00               0.00
   Advertising                                         0.00              0.00                0.00               0.00
   Marketing Subscriptions                             0.00              0.00                0.00               0.00
   Marketing Tools                                     0.00              0.00                0.00               0.00
   Signs                                               0.00              0.00                0.00               0.00
   Do not use me                                       0.00              0.00                0.00               0.00
   Other Renting Expenses                            243.29              0.09              243.29               0.09
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1529 02, 2020
                                                             of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Bad Debt Expense                                   0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                         -125.00              -0.05             -125.00              -0.05
   Credit Check Fees Paid                           187.85              0.07               187.85              0.07
   TOTAL RENTING EXPENSE                        32,269.14              11.93           32,269.14              11.93

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00               0.00                0.00               0.00
   Alarm                                             0.00               0.00                0.00               0.00
   Legal                                             0.00               0.00                0.00               0.00
   Computer Services                                 0.00               0.00                0.00               0.00
   Temp. Help                                        0.00               0.00                0.00               0.00
   Consultants                                       0.00               0.00                0.00               0.00
   Administaff                                       0.00               0.00                0.00               0.00
   Outside Services                                 65.50               0.02               65.50               0.02
   Collection Expense                                0.00               0.00                0.00               0.00
    Prof. Fees KC                                    0.00               0.00                0.00               0.00
   Office Expense                                    0.00               0.00                0.00               0.00
   Bottled Water                                     0.00               0.00                0.00               0.00
   Bank Charges                                     25.00               0.01               25.00               0.01
   NextGen Expenses                                  0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                        757.10               0.28              757.10               0.28
   Security Patrol                                   0.00               0.00                0.00               0.00
   Auto Expense                                      0.00               0.00                0.00               0.00
   Travel & Entertainment                            0.00               0.00                0.00               0.00
   Luncheon Meetings                                 0.00               0.00                0.00               0.00
   Loan Servicing Fees                               0.00               0.00                0.00               0.00
   Promotions - Corporate                            0.00               0.00                0.00               0.00
   Association Dues                                  0.00               0.00                0.00               0.00
   461- Net loss (income)                            0.00               0.00                0.00               0.00
   501-Net Loss (income)                             0.00               0.00                0.00               0.00
   Gifts                                             0.00               0.00                0.00               0.00
   Security Cost                                     0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                        847.60               0.31              847.60               0.31

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                       2,623.95              0.97            2,623.95               0.97
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                       2,666.67              0.99            2,666.67               0.99
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                 8,335.65              3.08            8,335.65               3.08
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           16,148.70              5.97           16,148.70               5.97
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1530 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Interior Lobby Plants                              0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                                  0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                              0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                      0.00              0.00                 0.00              0.00
   Postage                                            0.00              0.00                 0.00              0.00
   Rent Expense Corporate                             0.00              0.00                 0.00              0.00
   Client Entertainment                               0.00              0.00                 0.00              0.00
   Commercial Misc Exp                                0.00              0.00                 0.00              0.00
   Education                                          0.00              0.00                 0.00              0.00
   Security Costs                                     0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                        29,774.97              11.01           29,774.97              11.01

  UTILITIES EXPENSE
   Gas & Electricity                              4,200.80               1.55           4,200.80               1.55
   Utilities Credits or rebates                    -632.16              -0.23            -632.16              -0.23
   Sewer                                              0.00               0.00               0.00               0.00
   Water                                          3,806.32               1.41           3,806.32               1.41
   Garbage & Trash Removal                       11,314.48               4.18          11,314.48               4.18
   Contract-haulwrig                                  0.00               0.00               0.00               0.00
   Cable TV                                           0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                             0.00               0.00               0.00               0.00
   Pagers/2 Ways                                      0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                       18,689.44               6.91          18,689.44               6.91

  REPAIRS & MAINTENANCE
   R&M Unit                                       1,056.84              0.39            1,056.84               0.39
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                 184.26              0.07              184.26               0.07
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                            2,023.23              0.75            2,023.23               0.75
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1531 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   R&M - pritim                                       0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                        0.00              0.00                 0.00              0.00
   R&M - rolgar                                       0.00              0.00                 0.00              0.00
   R&M Friedman's                                     0.00              0.00                 0.00              0.00
   R&M - bucks                                        0.00              0.00                 0.00              0.00
   R&M - knilou                                       0.00              0.00                 0.00              0.00
   R&M - mfence                                       0.00              0.00                 0.00              0.00
   R&M - g&a                                          0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                            0.00              0.00                 0.00              0.00
   T/O - Materials                                    0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                               0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                               0.00              0.00                 0.00              0.00
   Cleaning - A&V                                     0.00              0.00                 0.00              0.00
   Cleaning - garale                                  0.00              0.00                 0.00              0.00
   R&M - Pest Control                                 0.00              0.00                 0.00              0.00
   Landscaping Salaries                               0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                         0.00              0.00                 0.00              0.00
   Maint. Salaries                                    0.00              0.00                 0.00              0.00
   Cleaning Salaries                                  0.00              0.00                 0.00              0.00
   Painting Salaries                                  0.00              0.00                 0.00              0.00
   Improvement Salaries                               0.00              0.00                 0.00              0.00
   Maintenance Supplies                             345.39              0.13               345.39              0.13
   R&M - Electrical Supplies                          0.00              0.00                 0.00              0.00
   R&M - Landscaping Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                            0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                               0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                               0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                             0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                             0.00              0.00                 0.00              0.00
   Dept. Supplies-color                               0.00              0.00                 0.00              0.00
   R&M - Landscape                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                            0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                              0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                               0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                            0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                            0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                            0.00              0.00                 0.00              0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1532 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                               0.00              0.00                 0.00              0.00
   Supply - Grainger                                  0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                       0.00              0.00                 0.00              0.00
   Maint - Supplies fans                              0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                0.00              0.00                 0.00              0.00
   R&M - Dabrans                                      0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                          0.00              0.00                 0.00              0.00
   Supp-Whiteside                                     0.00              0.00                 0.00              0.00
   Misc. Small Purchases                              0.00              0.00                 0.00              0.00
   Small Tools & Equipment                           79.52              0.03                79.52              0.03
   Miscellaneous Expense                              0.00              0.00                 0.00              0.00
   Locks & Keys                                      28.01              0.01                28.01              0.01
   R&M - Painting Supplies                            0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                             0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                         0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                                0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                     0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                      3,717.25               1.37            3,717.25               1.37

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00                0.00               0.00
   Contract-Calif                                    0.00               0.00                0.00               0.00
   Contract-cas                                      0.00               0.00                0.00               0.00
   Contract-deason                                   0.00               0.00                0.00               0.00
   Contract-delta                                    0.00               0.00                0.00               0.00
   Contract-dorius                                   0.00               0.00                0.00               0.00
   Contract-elevator                                 0.00               0.00                0.00               0.00
   Contract-Kone                                     0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                  0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00                0.00               0.00
   Contract-pcon                                     0.00               0.00                0.00               0.00
   Contract-oroszi                                   0.00               0.00                0.00               0.00
   Contract-roto                                     0.00               0.00                0.00               0.00
   Contract-roys                                     0.00               0.00                0.00               0.00
   Contract-silvas                                   0.00               0.00                0.00               0.00
   Contract-spartan                                  0.00               0.00                0.00               0.00
   Contract - transbay                               0.00               0.00                0.00               0.00
   Contract - fire master                            0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                     0.00               0.00                0.00               0.00
   Contract - milpac                                 0.00               0.00                0.00               0.00
   Contract - Counter                                0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                       0.00               0.00                0.00               0.00
   Contractor - bucks                                0.00               0.00                0.00               0.00
   Contractor - Stripe                               0.00               0.00                0.00               0.00
   Contractor - wk                                   0.00               0.00                0.00               0.00
   Contract - bludol                                 0.00               0.00                0.00               0.00
   Contract - Able                                   0.00               0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1533 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Contract - Mainstay                                0.00              0.00                 0.00              0.00
   Contractor - pro - tech                            0.00              0.00                 0.00              0.00
   Contract - thoseguy                                0.00              0.00                 0.00              0.00
   Contract - kevmar                                  0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                           0.00              0.00                 0.00              0.00
   Contract-Solarcraft                                0.00              0.00                 0.00              0.00
   contract-servpro                                   0.00              0.00                 0.00              0.00
   Contract northgut                                  0.00              0.00                 0.00              0.00
   contract-terminix                                  0.00              0.00                 0.00              0.00
   Contract-Scent Tek                                 0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                        146.67              0.05               146.67              0.05
   Contract - Electrical & Lighting                   0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                             0.00              0.00                 0.00              0.00
   Contract R&M                                  1,190.00               0.44            1,190.00               0.44
   Cont.Carpet Clean/Repair                           0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                       25.00              0.01                25.00              0.01
   Contract - Painting                                0.00              0.00                 0.00              0.00
   Contract - Pest Control                          630.24              0.23               630.24              0.23
   Contract - Landscaping                           800.00              0.30               800.00              0.30
   contract-Garcia's Landscape                        0.00              0.00                 0.00              0.00
   Dugdales Landscaping                               0.00              0.00                 0.00              0.00
   Pinedas Tree Service                               0.00              0.00                 0.00              0.00
   Contract All phase Excavating                      0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                          0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                             0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                         0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                            0.00              0.00                 0.00              0.00
   Contract - Roof Maint                              0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                        0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                         2,791.91               1.03            2,791.91               1.03

  TAXES
   Real Estate Taxes                             53,890.90             19.93           53,890.90              19.93
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             53,890.90             19.93           53,890.90              19.93

  INSURANCE EXPENSE
   Package Insurance                              6,847.19              2.53            6,847.19               2.53
   Earthquake Insurance                           3,417.19              1.26            3,417.19               1.26
   Umbrella Insurance                             1,368.50              0.51            1,368.50               0.51
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1534 02, 2020
                                                            of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Medical - Misc                                     0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                           0.00               0.00                 0.00              0.00
   Business Practices Insurance                       0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                      11,632.88                4.30           11,632.88               4.30

TOTAL OPERATING EXPENSES                         153,614.09             56.81          153,614.09              56.81

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00               0.00               0.00
   Storage Rent Income                                 0.00               0.00               0.00               0.00
   Pet Rent                                            0.00               0.00               0.00               0.00
   Parking Fees                                        0.00               0.00               0.00               0.00
   Laundry                                             0.00               0.00               0.00               0.00
   Vending                                             0.00               0.00               0.00               0.00
   NSF Check Fees                                      0.00               0.00               0.00               0.00
   Late Charges                                     -150.00              -0.06            -150.00              -0.06
   Damages & Cleaning Fees                             0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    -3,428.00              -1.27          -3,428.00              -1.27
   Miscellaneous Income                                0.00               0.00               0.00               0.00
   HVAC Income                                         0.00               0.00               0.00               0.00
   Interest Income                                     0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                             -3,578.00              -1.32          -3,578.00              -1.32

NET OPERATING INCOME                             120,360.45             44.51          120,360.45              44.51

  DEBT SERVICE EXPENSE
   Mortgage Interest                              72,231.23             26.71           72,231.23              26.71
   Deed Of Trust Interest                              0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   Interest Expense Corporate                          0.00              0.00                0.00               0.00
   Notes Payable Interest                              0.00              0.00                0.00               0.00
   Affiliate Loan Interest                             0.00              0.00                0.00               0.00
   Other Interest Expense                              0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        72,231.23             26.71           72,231.23              26.71

  NET INC.BEFORE DEP.& TAX                        48,129.22             17.80           48,129.22              17.80

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         102,537.54             37.92          102,537.54              37.92
   F&F Hamm Depreciation                               0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                         11,083.31              4.10           11,083.31               4.10
   Appliances Depreciation                             0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                        5,756.03              2.13            5,756.03               2.13
   Closing Cost Amortization                           0.00              0.00                0.00               0.00
   Loan Fee Amortization                           8,311.24              3.07            8,311.24               3.07
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1535 02, 2020
                                                             of 2121                                        11:55 AM
Professional Investors 41, LLC (41)                                                                            Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Org. Cost Amortization                             0.00               0.00                 0.00              0.00
   Software Devel. Amort.                             0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                         0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                     127,688.12                47.22          127,688.12              47.22

NET INC.(LOSS) BEF.TAXES                         -79,558.90             -29.42         -79,558.90             -29.42

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00               0.00                0.00               0.00
   FTB Tax Expense                                1,700.00               0.63            1,700.00               0.63
   Taxes - Other                                      0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                       1,700.00               0.63            1,700.00               0.63

NET INCOME (LOSS)BK                              -81,258.90             -30.05         -81,258.90             -30.05

K-1 and Other Items
  K-1 Losses                                          0.00               0.00                0.00               0.00
  K-1 Income Items                                    0.00               0.00                0.00               0.00

  Extraordinary Items                                 0.00               0.00                0.00               0.00

  Temporary Distribution                              0.00               0.00                0.00               0.00




           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1536 02, 2020
                                                             of 2121                                        11:55 AM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 41, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1537
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Professional Investors 41, LLC (41)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Investment 16914                                   0.00               0.00                 0.00              0.00
   open                                               0.00               0.00                 0.00              0.00
   22 Due/to From                                     0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                    440,210.00             99.20          440,210.00              99.20
  Prepaid Rental Income                                0.00              0.00                0.00               0.00
  Parking Fees                                     1,575.00              0.35            1,575.00               0.35
  Pet Rent                                             0.00              0.00                0.00               0.00
  Laundry income                                   1,962.07              0.44            1,962.07               0.44
  Commercial Recovery Income                           0.00              0.00                0.00               0.00
  Prior Year Recovery Income                           0.00              0.00                0.00               0.00
  Utility Income                                       0.00              0.00                0.00               0.00
  Storage Income                                       0.00              0.00                0.00               0.00
  Association Fees                                     0.00              0.00                0.00               0.00
  Management Fee Income                                0.00              0.00                0.00               0.00
  Outside Management Income                            0.00              0.00                0.00               0.00
  Admin Fee Income                                     0.00              0.00                0.00               0.00
  Interest Income                                      0.00              0.00                0.00               0.00
  Tax Return Prep. Income                              0.00              0.00                0.00               0.00
  Accounting Fees                                      0.00              0.00                0.00               0.00
  G.P. Fee Income                                      0.00              0.00                0.00               0.00
  LLC Distribution Income                              0.00              0.00                0.00               0.00
  Partnership Income                                   0.00              0.00                0.00               0.00
  Commission income                                    0.00              0.00                0.00               0.00
  Sale of Units                                        0.00              0.00                0.00               0.00
  Gain on Sale of Property                             0.00              0.00                0.00               0.00
TOTAL INCOME                                     443,747.07            100.00          443,747.07             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   65,785.00             14.82           65,785.00              14.82
   Promo/Move-In Incentives                        2,095.00              0.47            2,095.00               0.47
   Referral Fees                                       0.00              0.00                0.00               0.00
   Salaries                                            0.00              0.00                0.00               0.00
   Pension                                             0.00              0.00                0.00               0.00
   Section 125 Misc                                    0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00              0.00                0.00               0.00
   Advertising                                         0.00              0.00                0.00               0.00
   Marketing Subscriptions                             0.00              0.00                0.00               0.00
   Marketing Tools                                     0.00              0.00                0.00               0.00
   Signs                                             135.31              0.03              135.31               0.03
   Do not use me                                       0.00              0.00                0.00               0.00
   Other Renting Expenses                          4,433.76              1.00            4,433.76               1.00
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1538 02, 2020
                                                             of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Bad Debt Expense                                   0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                         -100.00              -0.02             -100.00              -0.02
   Credit Check Fees Paid                            14.45              0.00                14.45              0.00
   TOTAL RENTING EXPENSE                        72,363.52              16.31           72,363.52              16.31

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00               0.00                0.00               0.00
   Alarm                                             0.00               0.00                0.00               0.00
   Legal                                             0.00               0.00                0.00               0.00
   Computer Services                                 0.00               0.00                0.00               0.00
   Temp. Help                                        0.00               0.00                0.00               0.00
   Consultants                                       0.00               0.00                0.00               0.00
   Administaff                                       0.00               0.00                0.00               0.00
   Outside Services                                121.00               0.03              121.00               0.03
   Collection Expense                                0.00               0.00                0.00               0.00
    Prof. Fees KC                                    0.00               0.00                0.00               0.00
   Office Expense                                    0.00               0.00                0.00               0.00
   Bottled Water                                     0.00               0.00                0.00               0.00
   Bank Charges                                      0.00               0.00                0.00               0.00
   NextGen Expenses                                  0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                        658.50               0.15              658.50               0.15
   Security Patrol                                   0.00               0.00                0.00               0.00
   Auto Expense                                      0.00               0.00                0.00               0.00
   Travel & Entertainment                            0.00               0.00                0.00               0.00
   Luncheon Meetings                                 0.00               0.00                0.00               0.00
   Loan Servicing Fees                               0.00               0.00                0.00               0.00
   Promotions - Corporate                            0.00               0.00                0.00               0.00
   Association Dues                                  0.00               0.00                0.00               0.00
   461- Net loss (income)                            0.00               0.00                0.00               0.00
   501-Net Loss (income)                             0.00               0.00                0.00               0.00
   Gifts                                             0.00               0.00                0.00               0.00
   Security Cost                                     0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                        779.50               0.18              779.50               0.18

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                       4,498.20              1.01            4,498.20               1.01
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                       5,700.00              1.28            5,700.00               1.28
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                10,246.52              2.31           10,246.52               2.31
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           26,412.60              5.95           26,412.60               5.95
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1539 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Interior Lobby Plants                              0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                                  0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                              0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                      0.00              0.00                 0.00              0.00
   Postage                                            0.00              0.00                 0.00              0.00
   Rent Expense Corporate                             0.00              0.00                 0.00              0.00
   Client Entertainment                               0.00              0.00                 0.00              0.00
   Commercial Misc Exp                                0.00              0.00                 0.00              0.00
   Education                                          0.00              0.00                 0.00              0.00
   Security Costs                                     0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                        46,857.32              10.56           46,857.32              10.56

  UTILITIES EXPENSE
   Gas & Electricity                              6,766.54               1.52           6,766.54               1.52
   Utilities Credits or rebates                    -568.90              -0.13            -568.90              -0.13
   Sewer                                              0.00               0.00               0.00               0.00
   Water                                          4,768.38               1.07           4,768.38               1.07
   Garbage & Trash Removal                       17,991.72               4.05          17,991.72               4.05
   Contract-haulwrig                                  0.00               0.00               0.00               0.00
   Cable TV                                           0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                             0.00               0.00               0.00               0.00
   Pagers/2 Ways                                      0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                       28,957.74               6.53          28,957.74               6.53

  REPAIRS & MAINTENANCE
   R&M Unit                                       4,065.02              0.92            4,065.02               0.92
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                              285.25              0.06              285.25               0.06
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1540 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   R&M - pritim                                       0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                        0.00              0.00                 0.00              0.00
   R&M - rolgar                                       0.00              0.00                 0.00              0.00
   R&M Friedman's                                     0.00              0.00                 0.00              0.00
   R&M - bucks                                        0.00              0.00                 0.00              0.00
   R&M - knilou                                       0.00              0.00                 0.00              0.00
   R&M - mfence                                       0.00              0.00                 0.00              0.00
   R&M - g&a                                          0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                            0.00              0.00                 0.00              0.00
   T/O - Materials                                    0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                               0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                          1,175.00               0.26            1,175.00               0.26
   Cleaning - A&V                                     0.00              0.00                 0.00              0.00
   Cleaning - garale                                  0.00              0.00                 0.00              0.00
   R&M - Pest Control                            1,254.24               0.28            1,254.24               0.28
   Landscaping Salaries                               0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                         0.00              0.00                 0.00              0.00
   Maint. Salaries                               3,819.61               0.86            3,819.61               0.86
   Cleaning Salaries                                  0.00              0.00                 0.00              0.00
   Painting Salaries                                  0.00              0.00                 0.00              0.00
   Improvement Salaries                               0.00              0.00                 0.00              0.00
   Maintenance Supplies                          2,151.39               0.48            2,151.39               0.48
   R&M - Electrical Supplies                     1,031.02               0.23            1,031.02               0.23
   R&M - Landscaping Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                            0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                               0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                               0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                             0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                             0.00              0.00                 0.00              0.00
   Dept. Supplies-color                               0.00              0.00                 0.00              0.00
   R&M - Landscape                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                            0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                              0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                               0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                            0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                            0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                            0.00              0.00                 0.00              0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1541 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                               0.00              0.00                 0.00              0.00
   Supply - Grainger                                  0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                       0.00              0.00                 0.00              0.00
   Maint - Supplies fans                              0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                0.00              0.00                 0.00              0.00
   R&M - Dabrans                                      0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                          0.00              0.00                 0.00              0.00
   Supp-Whiteside                                     0.00              0.00                 0.00              0.00
   Misc. Small Purchases                              0.00              0.00                 0.00              0.00
   Small Tools & Equipment                            0.00              0.00                 0.00              0.00
   Miscellaneous Expense                              0.00              0.00                 0.00              0.00
   Locks & Keys                                       7.16              0.00                 7.16              0.00
   R&M - Painting Supplies                            0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                             0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                         0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                                0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                     0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                     13,788.69               3.11           13,788.69               3.11

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00                0.00               0.00
   Contract-Calif                                    0.00               0.00                0.00               0.00
   Contract-cas                                      0.00               0.00                0.00               0.00
   Contract-deason                                   0.00               0.00                0.00               0.00
   Contract-delta                                    0.00               0.00                0.00               0.00
   Contract-dorius                                   0.00               0.00                0.00               0.00
   Contract-elevator                                 0.00               0.00                0.00               0.00
   Contract-Kone                                     0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                  0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00                0.00               0.00
   Contract-pcon                                     0.00               0.00                0.00               0.00
   Contract-oroszi                                   0.00               0.00                0.00               0.00
   Contract-roto                                     0.00               0.00                0.00               0.00
   Contract-roys                                     0.00               0.00                0.00               0.00
   Contract-silvas                                   0.00               0.00                0.00               0.00
   Contract-spartan                                  0.00               0.00                0.00               0.00
   Contract - transbay                               0.00               0.00                0.00               0.00
   Contract - fire master                          524.24               0.12              524.24               0.12
   Contract - Fire Safety Maint.                     0.00               0.00                0.00               0.00
   Contract - milpac                                 0.00               0.00                0.00               0.00
   Contract - Counter                                0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                       0.00               0.00                0.00               0.00
   Contractor - bucks                                0.00               0.00                0.00               0.00
   Contractor - Stripe                               0.00               0.00                0.00               0.00
   Contractor - wk                                   0.00               0.00                0.00               0.00
   Contract - bludol                                 0.00               0.00                0.00               0.00
   Contract - Able                                   0.00               0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1542 02, 2020
                                                            of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                            Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Contract - Mainstay                                0.00               0.00                 0.00              0.00
   Contractor - pro - tech                            0.00               0.00                 0.00              0.00
   Contract - thoseguy                                0.00               0.00                 0.00              0.00
   Contract - kevmar                                  0.00               0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                           0.00               0.00                 0.00              0.00
   Contract-Solarcraft                                0.00               0.00                 0.00              0.00
   contract-servpro                                   0.00               0.00                 0.00              0.00
   Contract northgut                                  0.00               0.00                 0.00              0.00
   contract-terminix                                  0.00               0.00                 0.00              0.00
   Contract-Scent Tek                                 0.00               0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     1,110.00                0.25            1,110.00               0.25
   Contract - Electrical & Lighting              1,440.00                0.32            1,440.00               0.32
   Contract - HVAC Maint.                        1,520.00                0.34            1,520.00               0.34
   Contract R&M                                  3,290.00                0.74            3,290.00               0.74
   Cont.Carpet Clean/Repair                           0.00               0.00                 0.00              0.00
   Contract - Janitorial Serv.                        0.00               0.00                 0.00              0.00
   Contract - Painting                                0.00               0.00                 0.00              0.00
   Contract - Pest Control                            0.00               0.00                 0.00              0.00
   Contract - Landscaping                        2,400.00                0.54            2,400.00               0.54
   contract-Garcia's Landscape                        0.00               0.00                 0.00              0.00
   Dugdales Landscaping                               0.00               0.00                 0.00              0.00
   Pinedas Tree Service                               0.00               0.00                 0.00              0.00
   Contract All phase Excavating                      0.00               0.00                 0.00              0.00
   Contract-Summit Tree Care                          0.00               0.00                 0.00              0.00
   Contract - Pool Maint.                             0.00               0.00                 0.00              0.00
   Contract - Elevator Maint.                         0.00               0.00                 0.00              0.00
   Contract Appliance Rep.                            0.00               0.00                 0.00              0.00
   Contract - Roof Maint                              0.00               0.00                 0.00              0.00
   Contract - Parking Lot Dues                        0.00               0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                        10,284.24                2.32           10,284.24               2.32

  TAXES
   Real Estate Taxes                             103,769.84             23.38          103,769.84              23.38
   Payroll Taxes                                       0.00              0.00                0.00               0.00
   Personal Property Taxes                             0.00              0.00                0.00               0.00
   Other Taxes                                         0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             103,769.84             23.38          103,769.84              23.38

  INSURANCE EXPENSE
   Package Insurance                              10,862.41              2.45           10,862.41               2.45
   Earthquake Insurance                            5,439.23              1.23            5,439.23               1.23
   Umbrella Insurance                              2,295.81              0.52            2,295.81               0.52
   Flood Insurance                                     0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                            0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                   0.00              0.00                0.00               0.00
   Auto Insurance                                      0.00              0.00                0.00               0.00
   Health Insurance                                    0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1543 02, 2020
                                                             of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Medical - Misc                                     0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                           0.00               0.00                 0.00              0.00
   Business Practices Insurance                       0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                      18,597.45                4.19           18,597.45               4.19

TOTAL OPERATING EXPENSES                         295,398.30             66.57          295,398.30              66.57

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00               0.00               0.00
   Storage Rent Income                                 0.00               0.00               0.00               0.00
   Pet Rent                                            0.00               0.00               0.00               0.00
   Parking Fees                                        0.00               0.00               0.00               0.00
   Laundry                                             0.00               0.00               0.00               0.00
   Vending                                             0.00               0.00               0.00               0.00
   NSF Check Fees                                    -25.00              -0.01             -25.00              -0.01
   Late Charges                                     -225.00              -0.05            -225.00              -0.05
   Damages & Cleaning Fees                             0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    -2,250.00              -0.51          -2,250.00              -0.51
   Miscellaneous Income                           -1,396.50              -0.31          -1,396.50              -0.31
   HVAC Income                                         0.00               0.00               0.00               0.00
   Interest Income                                     0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                             -3,896.50              -0.88          -3,896.50              -0.88

NET OPERATING INCOME                             152,245.27             34.31          152,245.27              34.31

  DEBT SERVICE EXPENSE
   Mortgage Interest                             123,824.97             27.90          123,824.97              27.90
   Deed Of Trust Interest                              0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   Interest Expense Corporate                          0.00              0.00                0.00               0.00
   Notes Payable Interest                              0.00              0.00                0.00               0.00
   Affiliate Loan Interest                             0.00              0.00                0.00               0.00
   Other Interest Expense                              0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                       123,824.97             27.90          123,824.97              27.90

  NET INC.BEFORE DEP.& TAX                        28,420.30              6.40           28,420.30               6.40

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         175,778.60             39.61          175,778.60              39.61
   F&F Hamm Depreciation                               0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                         18,999.96              4.28           18,999.96               4.28
   Appliances Depreciation                             0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                       10,504.48              2.37           10,504.48               2.37
   Closing Cost Amortization                           0.00              0.00                0.00               0.00
   Loan Fee Amortization                          26,272.84              5.92           26,272.84               5.92
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1544 02, 2020
                                                             of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                            Period to Date                  %          Year to Date                %
   Org. Cost Amortization                             0.00                0.00                 0.00              0.00
   Software Devel. Amort.                             0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                         0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                     231,555.88                 52.18          231,555.88              52.18

NET INC.(LOSS) BEF.TAXES                         -203,135.58             -45.78        -203,135.58             -45.78

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                             0.00                0.00               0.00               0.00
   FTB Tax Expense                                 2,783.61                0.63           2,783.61               0.63
   Taxes - Other                                       0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                        2,783.61                0.63           2,783.61               0.63

NET INCOME (LOSS)BK                              -205,919.19             -46.40        -205,919.19             -46.40

K-1 and Other Items
  K-1 Losses                                           0.00                0.00               0.00               0.00
  K-1 Income Items                                     0.00                0.00               0.00               0.00

  Extraordinary Items                                  0.00                0.00               0.00               0.00

  Temporary Distribution                               0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                              0.00                0.00               0.00               0.00
Outside Services                                       0.00                0.00               0.00               0.00
Bank Charges                                           0.00                0.00               0.00               0.00
Association Dues                                       0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                               0.00                0.00               0.00               0.00

Period to Date                           Beginning Balance       Ending Balance          Difference
1010 - Checking                                     661.94             7,293.89           6,631.95
1015 -Reserve Account                             3,025.50             2,025.50          -1,000.00
Total Cash                                        3,687.44             9,319.39           5,631.95

Year to Date                             Beginning Balance       Ending Balance          Difference
1010 - Checking                                     661.94             7,293.89           6,631.95
1015 -Reserve Account                             3,025.50             2,025.50          -1,000.00
Total Cash                                        3,687.44             9,319.39           5,631.95




           Case: 20-30604             Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                PageSeptember
                                                                                                        1545 02, 2020
                                                              of 2121                                        11:54 AM
Professional Investors 41, LLC (41)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Investment 16914                                   0.00               0.00                 0.00              0.00
   open                                               0.00               0.00                 0.00              0.00
   22 Due/to From                                     0.00               0.00                 0.00              0.00
INCOME
  Rent Income                                    268,025.00             99.12          268,025.00              99.12
  Prepaid Rental Income                                0.00              0.00                0.00               0.00
  Parking Fees                                       926.33              0.34              926.33               0.34
  Pet Rent                                             0.00              0.00                0.00               0.00
  Laundry income                                   1,445.21              0.53            1,445.21               0.53
  Commercial Recovery Income                           0.00              0.00                0.00               0.00
  Prior Year Recovery Income                           0.00              0.00                0.00               0.00
  Utility Income                                       0.00              0.00                0.00               0.00
  Storage Income                                       0.00              0.00                0.00               0.00
  Association Fees                                     0.00              0.00                0.00               0.00
  Management Fee Income                                0.00              0.00                0.00               0.00
  Outside Management Income                            0.00              0.00                0.00               0.00
  Admin Fee Income                                     0.00              0.00                0.00               0.00
  Interest Income                                      0.00              0.00                0.00               0.00
  Tax Return Prep. Income                              0.00              0.00                0.00               0.00
  Accounting Fees                                      0.00              0.00                0.00               0.00
  G.P. Fee Income                                      0.00              0.00                0.00               0.00
  LLC Distribution Income                              0.00              0.00                0.00               0.00
  Partnership Income                                   0.00              0.00                0.00               0.00
  Commission income                                    0.00              0.00                0.00               0.00
  Sale of Units                                        0.00              0.00                0.00               0.00
  Gain on Sale of Property                             0.00              0.00                0.00               0.00
TOTAL INCOME                                     270,396.54            100.00          270,396.54             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                     0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                   22,168.00              8.20           22,168.00               8.20
   Promo/Move-In Incentives                        9,795.00              3.62            9,795.00               3.62
   Referral Fees                                       0.00              0.00                0.00               0.00
   Salaries                                            0.00              0.00                0.00               0.00
   Pension                                             0.00              0.00                0.00               0.00
   Section 125 Misc                                    0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                     0.00              0.00                0.00               0.00
   Advertising                                         0.00              0.00                0.00               0.00
   Marketing Subscriptions                             0.00              0.00                0.00               0.00
   Marketing Tools                                     0.00              0.00                0.00               0.00
   Signs                                               0.00              0.00                0.00               0.00
   Do not use me                                       0.00              0.00                0.00               0.00
   Other Renting Expenses                            243.29              0.09              243.29               0.09
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1546 02, 2020
                                                             of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Bad Debt Expense                                   0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                         -125.00              -0.05             -125.00              -0.05
   Credit Check Fees Paid                           187.85              0.07               187.85              0.07
   TOTAL RENTING EXPENSE                        32,269.14              11.93           32,269.14              11.93

  ADMINISTRATIVE EXPENSES
   Accounting                                        0.00               0.00                0.00               0.00
   Alarm                                             0.00               0.00                0.00               0.00
   Legal                                             0.00               0.00                0.00               0.00
   Computer Services                                 0.00               0.00                0.00               0.00
   Temp. Help                                        0.00               0.00                0.00               0.00
   Consultants                                       0.00               0.00                0.00               0.00
   Administaff                                       0.00               0.00                0.00               0.00
   Outside Services                                 65.50               0.02               65.50               0.02
   Collection Expense                                0.00               0.00                0.00               0.00
    Prof. Fees KC                                    0.00               0.00                0.00               0.00
   Office Expense                                    0.00               0.00                0.00               0.00
   Bottled Water                                     0.00               0.00                0.00               0.00
   Bank Charges                                     25.00               0.01               25.00               0.01
   NextGen Expenses                                  0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                        757.10               0.28              757.10               0.28
   Security Patrol                                   0.00               0.00                0.00               0.00
   Auto Expense                                      0.00               0.00                0.00               0.00
   Travel & Entertainment                            0.00               0.00                0.00               0.00
   Luncheon Meetings                                 0.00               0.00                0.00               0.00
   Loan Servicing Fees                               0.00               0.00                0.00               0.00
   Promotions - Corporate                            0.00               0.00                0.00               0.00
   Association Dues                                  0.00               0.00                0.00               0.00
   461- Net loss (income)                            0.00               0.00                0.00               0.00
   501-Net Loss (income)                             0.00               0.00                0.00               0.00
   Gifts                                             0.00               0.00                0.00               0.00
   Security Cost                                     0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                        847.60               0.31              847.60               0.31

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                       2,623.95              0.97            2,623.95               0.97
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                       2,666.67              0.99            2,666.67               0.99
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                 8,335.65              3.08            8,335.65               3.08
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           16,148.70              5.97           16,148.70               5.97
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                             0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1547 02, 2020
                                                            of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Interior Lobby Plants                              0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                                  0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                            0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                              0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                      0.00              0.00                 0.00              0.00
   Postage                                            0.00              0.00                 0.00              0.00
   Rent Expense Corporate                             0.00              0.00                 0.00              0.00
   Client Entertainment                               0.00              0.00                 0.00              0.00
   Commercial Misc Exp                                0.00              0.00                 0.00              0.00
   Education                                          0.00              0.00                 0.00              0.00
   Security Costs                                     0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                        29,774.97              11.01           29,774.97              11.01

  UTILITIES EXPENSE
   Gas & Electricity                              4,200.80               1.55           4,200.80               1.55
   Utilities Credits or rebates                    -632.16              -0.23            -632.16              -0.23
   Sewer                                              0.00               0.00               0.00               0.00
   Water                                          3,806.32               1.41           3,806.32               1.41
   Garbage & Trash Removal                       11,314.48               4.18          11,314.48               4.18
   Contract-haulwrig                                  0.00               0.00               0.00               0.00
   Cable TV                                           0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                             0.00               0.00               0.00               0.00
   Pagers/2 Ways                                      0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                       18,689.44               6.91          18,689.44               6.91

  REPAIRS & MAINTENANCE
   R&M Unit                                       1,056.84              0.39            1,056.84               0.39
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                 184.26              0.07              184.26               0.07
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                            2,023.23              0.75            2,023.23               0.75
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1548 02, 2020
                                                            of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   R&M - pritim                                       0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                        0.00              0.00                 0.00              0.00
   R&M - rolgar                                       0.00              0.00                 0.00              0.00
   R&M Friedman's                                     0.00              0.00                 0.00              0.00
   R&M - bucks                                        0.00              0.00                 0.00              0.00
   R&M - knilou                                       0.00              0.00                 0.00              0.00
   R&M - mfence                                       0.00              0.00                 0.00              0.00
   R&M - g&a                                          0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                            0.00              0.00                 0.00              0.00
   T/O - Materials                                    0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                               0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                                0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                               0.00              0.00                 0.00              0.00
   Cleaning - A&V                                     0.00              0.00                 0.00              0.00
   Cleaning - garale                                  0.00              0.00                 0.00              0.00
   R&M - Pest Control                                 0.00              0.00                 0.00              0.00
   Landscaping Salaries                               0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                         0.00              0.00                 0.00              0.00
   Maint. Salaries                                    0.00              0.00                 0.00              0.00
   Cleaning Salaries                                  0.00              0.00                 0.00              0.00
   Painting Salaries                                  0.00              0.00                 0.00              0.00
   Improvement Salaries                               0.00              0.00                 0.00              0.00
   Maintenance Supplies                             345.39              0.13               345.39              0.13
   R&M - Electrical Supplies                          0.00              0.00                 0.00              0.00
   R&M - Landscaping Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                            0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                               0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                               0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                             0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                                0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                             0.00              0.00                 0.00              0.00
   Dept. Supplies-color                               0.00              0.00                 0.00              0.00
   R&M - Landscape                                    0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                                 0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                                0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                            0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                              0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                               0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                                0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                            0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                            0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                    0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                             0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                           0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                            0.00              0.00                 0.00              0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1549 02, 2020
                                                            of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                               0.00              0.00                 0.00              0.00
   Supply - Grainger                                  0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                       0.00              0.00                 0.00              0.00
   Maint - Supplies fans                              0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                                0.00              0.00                 0.00              0.00
   R&M - Dabrans                                      0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                          0.00              0.00                 0.00              0.00
   Supp-Whiteside                                     0.00              0.00                 0.00              0.00
   Misc. Small Purchases                              0.00              0.00                 0.00              0.00
   Small Tools & Equipment                           79.52              0.03                79.52              0.03
   Miscellaneous Expense                              0.00              0.00                 0.00              0.00
   Locks & Keys                                      28.01              0.01                28.01              0.01
   R&M - Painting Supplies                            0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                             0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                         0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                                0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges                     0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                      3,717.25               1.37            3,717.25               1.37

  CONTRACT MAINTENANCE
   Contract-Bath                                     0.00               0.00                0.00               0.00
   Contract-Calif                                    0.00               0.00                0.00               0.00
   Contract-cas                                      0.00               0.00                0.00               0.00
   Contract-deason                                   0.00               0.00                0.00               0.00
   Contract-delta                                    0.00               0.00                0.00               0.00
   Contract-dorius                                   0.00               0.00                0.00               0.00
   Contract-elevator                                 0.00               0.00                0.00               0.00
   Contract-Kone                                     0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...                  0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                  0.00               0.00                0.00               0.00
   Contract-pcon                                     0.00               0.00                0.00               0.00
   Contract-oroszi                                   0.00               0.00                0.00               0.00
   Contract-roto                                     0.00               0.00                0.00               0.00
   Contract-roys                                     0.00               0.00                0.00               0.00
   Contract-silvas                                   0.00               0.00                0.00               0.00
   Contract-spartan                                  0.00               0.00                0.00               0.00
   Contract - transbay                               0.00               0.00                0.00               0.00
   Contract - fire master                            0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                     0.00               0.00                0.00               0.00
   Contract - milpac                                 0.00               0.00                0.00               0.00
   Contract - Counter                                0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                       0.00               0.00                0.00               0.00
   Contractor - bucks                                0.00               0.00                0.00               0.00
   Contractor - Stripe                               0.00               0.00                0.00               0.00
   Contractor - wk                                   0.00               0.00                0.00               0.00
   Contract - bludol                                 0.00               0.00                0.00               0.00
   Contract - Able                                   0.00               0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1550 02, 2020
                                                            of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                %          Year to Date                %
   Contract - Mainstay                                0.00              0.00                 0.00              0.00
   Contractor - pro - tech                            0.00              0.00                 0.00              0.00
   Contract - thoseguy                                0.00              0.00                 0.00              0.00
   Contract - kevmar                                  0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                           0.00              0.00                 0.00              0.00
   Contract-Solarcraft                                0.00              0.00                 0.00              0.00
   contract-servpro                                   0.00              0.00                 0.00              0.00
   Contract northgut                                  0.00              0.00                 0.00              0.00
   contract-terminix                                  0.00              0.00                 0.00              0.00
   Contract-Scent Tek                                 0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                        146.67              0.05               146.67              0.05
   Contract - Electrical & Lighting                   0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                             0.00              0.00                 0.00              0.00
   Contract R&M                                  1,190.00               0.44            1,190.00               0.44
   Cont.Carpet Clean/Repair                           0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                       25.00              0.01                25.00              0.01
   Contract - Painting                                0.00              0.00                 0.00              0.00
   Contract - Pest Control                          630.24              0.23               630.24              0.23
   Contract - Landscaping                           800.00              0.30               800.00              0.30
   contract-Garcia's Landscape                        0.00              0.00                 0.00              0.00
   Dugdales Landscaping                               0.00              0.00                 0.00              0.00
   Pinedas Tree Service                               0.00              0.00                 0.00              0.00
   Contract All phase Excavating                      0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                          0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                             0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                         0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                            0.00              0.00                 0.00              0.00
   Contract - Roof Maint                              0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                        0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                         2,791.91               1.03            2,791.91               1.03

  TAXES
   Real Estate Taxes                             53,890.90             19.93           53,890.90              19.93
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                             53,890.90             19.93           53,890.90              19.93

  INSURANCE EXPENSE
   Package Insurance                              6,847.19              2.53            6,847.19               2.53
   Earthquake Insurance                           3,417.19              1.26            3,417.19               1.26
   Umbrella Insurance                             1,368.50              0.51            1,368.50               0.51
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
           Case: 20-30604             Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1551 02, 2020
                                                            of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Medical - Misc                                     0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                           0.00               0.00                 0.00              0.00
   Business Practices Insurance                       0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                      11,632.88                4.30           11,632.88               4.30

TOTAL OPERATING EXPENSES                         153,614.09             56.81          153,614.09              56.81

  OTHER INCOME
   Tenant Asst. Payments                               0.00               0.00               0.00               0.00
   Storage Rent Income                                 0.00               0.00               0.00               0.00
   Pet Rent                                            0.00               0.00               0.00               0.00
   Parking Fees                                        0.00               0.00               0.00               0.00
   Laundry                                             0.00               0.00               0.00               0.00
   Vending                                             0.00               0.00               0.00               0.00
   NSF Check Fees                                      0.00               0.00               0.00               0.00
   Late Charges                                     -150.00              -0.06            -150.00              -0.06
   Damages & Cleaning Fees                             0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                            0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    -3,428.00              -1.27          -3,428.00              -1.27
   Miscellaneous Income                                0.00               0.00               0.00               0.00
   HVAC Income                                         0.00               0.00               0.00               0.00
   Interest Income                                     0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                             -3,578.00              -1.32          -3,578.00              -1.32

NET OPERATING INCOME                             120,360.45             44.51          120,360.45              44.51

  DEBT SERVICE EXPENSE
   Mortgage Interest                              72,231.23             26.71           72,231.23              26.71
   Deed Of Trust Interest                              0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                             0.00              0.00                0.00               0.00
   Interest Expense Corporate                          0.00              0.00                0.00               0.00
   Notes Payable Interest                              0.00              0.00                0.00               0.00
   Affiliate Loan Interest                             0.00              0.00                0.00               0.00
   Other Interest Expense                              0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                        72,231.23             26.71           72,231.23              26.71

  NET INC.BEFORE DEP.& TAX                        48,129.22             17.80           48,129.22              17.80

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                         102,537.54             37.92          102,537.54              37.92
   F&F Hamm Depreciation                               0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                         11,083.31              4.10           11,083.31               4.10
   Appliances Depreciation                             0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                        5,756.03              2.13            5,756.03               2.13
   Closing Cost Amortization                           0.00              0.00                0.00               0.00
   Loan Fee Amortization                           8,311.24              3.07            8,311.24               3.07
           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1552 02, 2020
                                                             of 2121                                        11:53 AM
Professional Investors 41, LLC (41)                                                                            Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                            Period to Date                 %          Year to Date                %
   Org. Cost Amortization                             0.00               0.00                 0.00              0.00
   Software Devel. Amort.                             0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                         0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                     127,688.12                47.22          127,688.12              47.22

NET INC.(LOSS) BEF.TAXES                         -79,558.90             -29.42         -79,558.90             -29.42

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00                0.00               0.00               0.00
   FTB Tax Expense                                1,700.00                0.63           1,700.00               0.63
   Taxes - Other                                      0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                       1,700.00                0.63           1,700.00               0.63

NET INCOME (LOSS)BK                              -81,258.90             -30.05         -81,258.90             -30.05

K-1 and Other Items
  K-1 Losses                                          0.00                0.00               0.00               0.00
  K-1 Income Items                                    0.00                0.00               0.00               0.00

  Extraordinary Items                                 0.00                0.00               0.00               0.00

  Temporary Distribution                              0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                             0.00                0.00               0.00               0.00
Outside Services                                      0.00                0.00               0.00               0.00
Bank Charges                                          0.00                0.00               0.00               0.00
Association Dues                                      0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                              0.00                0.00               0.00               0.00

Period to Date                           Beginning Balance      Ending Balance          Difference
1010 - Checking                                   7,293.89           12,013.42           4,719.53
1015 -Reserve Account                             2,025.50               25.50          -2,000.00
Total Cash                                        9,319.39           12,038.92           2,719.53

Year to Date                             Beginning Balance      Ending Balance          Difference
1010 - Checking                                   7,293.89           12,013.42           4,719.53
1015 -Reserve Account                             2,025.50               25.50          -2,000.00
Total Cash                                        9,319.39           12,038.92           2,719.53




           Case: 20-30604             Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1553 02, 2020
                                                             of 2121                                        11:53 AM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 41, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1554
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 41, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1555
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1556
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1557
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1558
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 42, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1559
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 42, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1560
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
042-Northgate Heights Business Center (42)                                                                   Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                        22,616.28
  461 Bank Acct                                                                                               0.00
  501 Bank Acct                                                                                               0.00
  1015 -Reserve Account                                                                                 508,035.81
  1020 OLD Clearing                                                                                           0.00
  PFI First Community                                                                                         0.00
  Clearing                                                                                                    0.00
  PISF Inc. Transfer                                                                                          0.00
  PFI Cash - Transfer                                                                                         0.00
  Money Market                                                                                                0.00
  Escrow Account                                                                                              0.00
  Fremont Checking Account                                                                                    0.00
  Interest Cash                                                                                               0.00
  Petty Cash                                                                                                  0.00
  Cash Hammondale                                                                                             0.00
  Cash 461                                                                                                    0.00
  Cash 501                                                                                                    0.00
  TOTAL CASH                                                                                            530,652.09

    RECEIVABLES
    Property Receivables                                                                                      0.00
    Loan Receivables                                                                                          0.00
    Other Receivables                                                                                         0.00
    Officer - Due to/from                                                                                     0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                         12,760.54
    A/R Other - Melissa B                                                                                     0.00
    A/R Other - People home equity                                                                            0.00
    A/R Collections                                                                                           0.00
    A/R Security Deposits                                                                                     0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                           12,760.54

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                   11,713.77
   Reserve - Improvements                                                                                 3,142.80
   Prepaid Maint. Contract                                                                                3,956.70
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid Mortgage Interest                                                                                  0.00
   Prepaid Taxes                                                                                              0.00
   TOTAL RESERVES & PREPAIDS                                                                             18,813.27
  TOTAL CURRENT ASSETS                                                                                  562,225.90


           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1561 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                          0.00
    Land                                                                                               3,695,000.00
    Land - 501                                                                                                 0.00
    Land - PI 20 LLC                                                                                           0.00
    Land - 200 Gate 5                                                                                          0.00
    Land - Duffy                                                                                               0.00
    Land - 49 Ignacio                                                                                          0.00
    Land - 350 Ignacio Suite 200                                                                               0.00
    Land - PI 21 LLC                                                                                           0.00
    Land 30 Clay Court                                                                                         0.00
    Land - 690 DeLong                                                                                          0.00
    Building                                                                                          16,030,000.00
    Fixtures & Appliances                                                                                      0.00
    Improvements                                                                                               0.00
    Additional basis                                                                                           0.00
    Accum Depreciation                                                                                  -720,925.97
    Building - 501                                                                                             0.00
    Accum Depreciation Building - 501                                                                          0.00
    Building - PI 20                                                                                           0.00
    A/D Building PI 20                                                                                         0.00
    Building - 200 Gate 5                                                                                      0.00
    Open                                                                                                       0.00
    Accum Depreciation Gate 5                                                                                  0.00
    Buidling Duffy Place                                                                                       0.00
    Accum Depreciation Duffy Place                                                                             0.00
    Building 49 Ignacio                                                                                        0.00
    Accum Depreciation 49 Ignacio                                                                              0.00
    Building - Hammondale                                                                                      0.00
    Accum Depr Hammondale                                                                                      0.00
    350 Ignacio #200                                                                                           0.00
    A/D 350 Ignacio #200                                                                                       0.00
    350 Ignacio #101                                                                                           0.00
    A/D 350 Ignacio #101                                                                                       0.00
    Building - 30 Clay Ct.                                                                                     0.00
    A/D 30 Clay Ct.                                                                                            0.00
    Building 690 DeLong                                                                                        0.00
    A/D Building 690 DeLong                                                                                    0.00
    350 Ignacio #103                                                                                           0.00
    A/D 350 Ingacio #103                                                                                       0.00
    350 Ignacio #201                                                                                           0.00
    350 Ignacio # 203                                                                                          0.00
    A/D 350 Ignacio #203                                                                                       0.00
    350 Ignacio #100                                                                                           0.00
    A/D Ignacio #100                                                                                           0.00
    350 Ignacio #300                                                                                           0.00
    A/D 350 Ignacio #300                                                                                       0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1562 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  Furniture and Fixtures                                                                                       0.00
  A/D Furn. & Fixt.                                                                                            0.00
  Furniture & Fixt Hamm                                                                                        0.00
  Furniture & Fixt Gate                                                                                        0.00
  A/D Furn./Fixt. Hamm                                                                                         0.00
  A/D Furn./Fixt. Gate                                                                                         0.00
  Computers                                                                                                    0.00
  A/D Computers                                                                                                0.00
  A/V Equipment                                                                                                0.00
  Vehicles                                                                                                     0.00
  A/D Vehicles                                                                                                 0.00
Tenant Imp. 350 Ignacio                                                                                        0.00
  A/D Tenant Imp.                                                                                              0.00
Acum. Gain (Loss) Gate                                                                                         0.00
Accum. Gain (Loss) Hamm                                                                                        0.00
Accum. Gain (Loss) 501                                                                                         0.00
  Accum Gain Loss - 461                                                                                        0.00
  Accum Depreciation Fixed Assets                                                                              0.00
 NET FIXED ASSETS                                                                                    19,004,074.03

  ACQUISITION ASSETS
   Closing Costs                                                                                         19,692.22
   A/A Closing Costs                                                                                     -1,683.10
   Syndication Costs                                                                                          0.00
   Loan Fees                                                                                            380,725.50
   Accum Amort Loan Fees                                                                                -54,609.31
   Personal Property                                                                                    250,000.00
   Accum Depreciation Personal Property                                                                 -70,833.39
   Organization Costs                                                                                    92,987.99
   Accum Amort Organization Costs                                                                          -558.21
  NET ACQUISITION ASSETS                                                                                615,721.70

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                    0.00
   2001 Bathroom Improvements                                                                                 0.00
   2001 Kitchen Improvements                                                                                  0.00
   2001 Floor Improvements                                                                                    0.00
   2001 Window Improvements                                                                                   0.00
   2001 Building Improvements                                                                                 0.00
   2001 Roof Improvements                                                                                     0.00
   2001 Other Improvements                                                                                    0.00
   2002 Bathroom Improvements                                                                                 0.00
   2002 Kitchen Improvements                                                                                  0.00
   2002 Floor Improvements                                                                                    0.00
   2002 Window Improvements                                                                                   0.00
   2002 Building Improvements                                                                                 0.00
   2002 Roof Improvements                                                                                     0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1563 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    2002 Other Improvements                                                                                    0.00
    2002 Improvement Salaries                                                                                  0.00
    2003 Bathroom Improvements                                                                                 0.00
    2003 Kitchen Improvements                                                                                  0.00
    2003 Floor Improvements                                                                                    0.00
    2003 Window Improvements                                                                                   0.00
    461-2003 Windows Improvements                                                                              0.00
    501-2003 Window Improvement                                                                                0.00
    2003 Building Improvements                                                                                 0.00
    461-2003 Building Improvements                                                                             0.00
    501-2003 Building Improvements                                                                             0.00
    2003 Roof Improvements                                                                                     0.00
    2003 Other Improvements                                                                                    0.00
    461-2003 Other Improvements                                                                                0.00
    501-2003 Other Improvements                                                                                0.00
    2004 Bathroom Improvements                                                                                 0.00
    2004 Kitchen Improvements                                                                                  0.00
    2004 Floor Improvements                                                                                    0.00
    461-2004 Floor Improvements                                                                                0.00
    501-2004 Floor Improvements                                                                                0.00
    2004 Window Improvements                                                                                   0.00
    461-2004 Window Improvements                                                                               0.00
    501-2004 Window Improvements                                                                               0.00
    2004 Building Improvements                                                                                 0.00
    2004 Roof Improvements                                                                                     0.00
    2004 Other Improvements                                                                                    0.00
    461-2004 Other Improvements                                                                                0.00
    501-2004 Other Improvements                                                                                0.00
    2005 Bathroom Improvements                                                                                 0.00
    2005 Kitchen Improvements                                                                                  0.00
    461-2005 Kitchen Improvements                                                                              0.00
    501-2005 Kitchen Improvements                                                                              0.00
    2005 Floor Improvements                                                                                    0.00
    461-2005 Floor Improvements                                                                                0.00
    501-2005 Floor Improvements                                                                                0.00
    2005 Window Improvements                                                                                   0.00
    2005 Building Improvements                                                                                 0.00
    2005 Roof Improvements                                                                                     0.00
    2005 Other Improvements                                                                                    0.00
    461-2005 Other Improvements                                                                                0.00
    501-2005 Other Improvements                                                                                0.00
    2005 Improvement Salaries                                                                                  0.00
    2006 Bathroom Improvements                                                                                 0.00
    2006 Kitchen Improvements                                                                                  0.00
    461-2006 Kitchen Improvements                                                                              0.00
    501-2006 Kitchen Improvements                                                                              0.00
    2006 Floor Improvements                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1564 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    461-2006 Floor Improvements                                                                                0.00
    501-2006 Floor Improvements                                                                                0.00
    2006 Window Improvements                                                                                   0.00
    2006 Building Improvements                                                                                 0.00
    461-2006 Building Improvements                                                                             0.00
    501-2006 Building Improvements                                                                             0.00
    2006 Roof Improvements                                                                                     0.00
    2006 Other Improvements                                                                                    0.00
    2007 Bathroom Improvements                                                                                 0.00
    461-2007 Bathroom Improvements                                                                             0.00
    501-2007 Bathroom Improvements                                                                             0.00
    2007 Kitchen Improvements                                                                                  0.00
    2007 Floor Improvements                                                                                    0.00
    461-2007 Floor Improvements                                                                                0.00
    501-2007 Floor Improvements                                                                                0.00
    2007 Window Improvements                                                                                   0.00
    2007 Building Improvements                                                                                 0.00
    461-2007 Building Improvements                                                                             0.00
    501-2007 Building Improvements                                                                             0.00
    2007 Roof Improvements                                                                                     0.00
    2007 Other Improvements                                                                                    0.00
    461-2007 Other Improvements                                                                                0.00
    501-2007 Other Improvements                                                                                0.00
    2008 Bathroom Improvements                                                                                 0.00
    461-2008 Bathrooms Improvements                                                                            0.00
    501-2008 Bathroom Improvements                                                                             0.00
    2008 Kitchen Improvements                                                                                  0.00
    461-2008 Kitchen Improvements                                                                              0.00
    501-2008 Kitchen Improvements                                                                              0.00
    2008 Floor Improvements                                                                                    0.00
    461-2008 Floor Improvements                                                                                0.00
    501-2008 Floor Improvements                                                                                0.00
    2008 Window Improvements                                                                                   0.00
    2008 Building Improvements                                                                                 0.00
    2008 Roof Improvements                                                                                     0.00
    2008 Other Improvements                                                                                    0.00
    461-2008 Other Improvements                                                                                0.00
    501-2008 Other Improvements                                                                                0.00
    2009 Bathroom Improvements                                                                                 0.00
    2009 Kitchen Improvements                                                                                  0.00
    2009 Floor Improvements                                                                                    0.00
    2009 Window Improvements                                                                                   0.00
    2009 Building Improvements                                                                                 0.00
    2009 Roof Improvements                                                                                     0.00
    2009 Other Improvements                                                                                    0.00
    461-2009 Other Improvements                                                                                0.00
    501-2009 Other Improvements                                                                                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1565 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   2010 Other Improvements                                                                                     0.00
   2011 Other Improvements                                                                                     0.00
   2012 Other Improvements                                                                                     0.00
   2013 Other Improvements                                                                                     0.00
   2013-Roof Improvement                                                                                       0.00
   2014 Other Improvements                                                                                     0.00
   2014 T/O Misc. Expense                                                                                      0.00
   2014 T/O Materials                                                                                          0.00
   2014 T/O Outside Vendor                                                                                     0.00
   2014 - Roof                                                                                                 0.00
   2015 Other Improvements                                                                                     0.00
   T/O Misc. Exp.                                                                                              0.00
   2015 T/O Materiales                                                                                         0.00
   T/O Outside Vendor                                                                                          0.00
   2016 Other Improvements                                                                                     0.00
   2016 T/O Misc. Exp.                                                                                         0.00
   2016 T/O Materials                                                                                          0.00
   2016 T/O outside vendors                                                                                    0.00
   2016 Hills Assessments                                                                                      0.00
   2017 Other Improvements                                                                                     0.00
   2017 T/O Misc. Exp.                                                                                         0.00
   2017 T/O Materials                                                                                          0.00
   2017 T/O Outside Vendor                                                                                     0.00
   2017 Hills Assessments                                                                                      0.00
   2018 Other Improvements                                                                               50,426.59
   2018 T/O Misc. Exp.                                                                                         0.00
   2018 T/O Materials                                                                                        883.43
   2018 T/O Outside Vendor                                                                                     0.00
   2018 Hills Assessments                                                                                      0.00
   2019 Other Improvements                                                                              170,362.23
   2019 T/O Misc. Exp.                                                                                         0.00
   2019 T/O Materials                                                                                        962.33
   2019 T/O Outside Vendor                                                                               23,870.87
   2019 Hills Assessments                                                                                      0.00
   2020 Other Improvements                                                                                     0.00
   2020 T/O Misc. Exp.                                                                                         0.00
   2020 T/O Materials                                                                                          0.00
   2020 T/O Outside Vendor                                                                                     0.00
   2020 Hills Assessments                                                                                      0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                            246,505.45
   Accum Deprec - Capital Improvements                                                                   70,327.30
  NET CAPITALIZED IMPROVEMENTS                                                                          176,178.15

  OTHER ASSETS
   Security Deposits                                                                                          0.00
   Investment - LLC 21                                                                                        0.00
   Investment - LLC 24                                                                                        0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1566 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    Investment - LLC 27                                                                                        0.00
    Investment - LLC 28                                                                                        0.00
    Investment - LLC 29                                                                                        0.00
    Investment - LLC 25                                                                                        0.00
    Investment - LLC 26                                                                                        0.00
    Investment - LLC 31                                                                                        0.00
    Investment - LLC 34                                                                                        0.00
    Investment - LLC 35                                                                                        0.00
    Investment - LLC 36                                                                                        0.00
    Investment LLC 37                                                                                          0.00
    Investment LLC 38                                                                                          0.00
    Investment - LLC 39                                                                                        0.00
    Investment - LLC 40                                                                                        0.00
    Investment - LLC 41                                                                                        0.00
    Investment - LLC 42                                                                                        0.00
    Investment - LLC 43                                                                                        0.00
                                                                                                               0.00
    investment - LLC 45                                                                                        0.00
    Investment in 48                                                                                           0.00
    BofA Teller Rental                                                                                         0.00
    Investment - 16914                                                                                         0.00
    Investment - Rafael Gardens                                                                                0.00
    Investment - 1129 3rd Street                                                                               0.00
    LP Units                                                                                                   0.00
    Investment - US Performing Arts                                                                            0.00
    Investment - Marin CoWork                                                                                  0.00
    Limited Liability Companies                                                                                0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                     0.00
   Duffy Due to/from                                                                                          0.00
   PISF III                                                                                                   0.00
   PISF IV                                                                                                    0.00
   PISF VI                                                                                                    0.00
   PISF VII                                                                                                   0.00
   PISF IX                                                                                                    0.00
   PISF XI                                                                                                    0.00
   PISF XII                                                                                                   0.00
   PISF XIII                                                                                                  0.00
   PISF XIV                                                                                                   0.00
   PISF XV                                                                                                    0.00
   PISF XVI                                                                                                   0.00
   PISF XVII                                                                                                  0.00
   PISF XVIII                                                                                                 0.00
   461 Due To/From                                                                                            0.00
   501 Due/To From                                                                                            0.00
   Hammondale Due To/From                                                                                     0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1567 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
    21 Due/to From                                                                                             0.00
    In process Lease litigation                                                                                0.00
    LLC 20                                                                                                     0.00
    LLC 21                                                                                                     0.00
    LLC 22                                                                                                     0.00
    LLC 23                                                                                                     0.00
    LLC 24                                                                                                     0.00
    LLC 25                                                                                                     0.00
    LLC 26                                                                                                     0.00
    LLC 27                                                                                                     0.00
    LLC 28                                                                                                     0.00
    LLC 29                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 31                                                                                                     0.00
    LLC 32                                                                                                     0.00
    LLC 33                                                                                                     0.00
    LLC 34                                                                                                     0.00
    LLC 35                                                                                                     0.00
    LLC 36                                                                                                     0.00
    LLC 37                                                                                                     0.00
    LLC 38                                                                                                     0.00
    LLC 39                                                                                                     0.00
    LLC 40                                                                                                     0.00
    LLC 41                                                                                                     0.00
    LLC 42                                                                                                     0.00
    LLC 43                                                                                                     0.00
    LLC 44                                                                                                     0.00
    LLC 45                                                                                                     0.00
    LLC 46                                                                                                     0.00
    LLC 47                                                                                                     0.00
    LLC 48                                                                                                     0.00
    Due to/from LLC 49                                                                                         0.00
    PI LLC 50                                                                                                  0.00
    PI 51 LLC                                                                                                  0.00
    Due to/from Gate 5                                                                                         0.00
    PV 1 Due to/from                                                                                           0.00
    885 Due to/from                                                                                            0.00
    107 Due to/from                                                                                            0.00
    481 Due to/from                                                                                            0.00
    515 Due to/from                                                                                            0.00
    300 Due to/From PISF                                                                                       0.00
    Paul Drive Due to/from                                                                                     0.00
    353 BMK due to/from                                                                                        0.00
    49 Ignacio due to/from                                                                                     0.00
    Due To/From GP                                                                                      -148,700.00
    Due To/From 16914                                                                                          0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1568 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   Due To/From PISF, Inc.                                                                                      0.00
   Due To/From PIM                                                                                             0.00
   Note Receivable                                                                                             0.00
   7200 Redwood Due to/From                                                                                    0.00
   355 Due to / from                                                                                           0.00
   Due to/from 350 Ignacio Assoc.                                                                              0.00
   1222 Due to/from                                                                                            0.00
   419 Prospect due to/from                                                                                    0.00
 TOTAL LONG TERM RECEIVABLES                                                                            -148,700.00
TOTAL ASSETS                                                                                         20,209,499.78
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                       9,174.04
   Deferred Revenue                                                                                           0.00
   Unearned Rent                                                                                         19,363.77
   FTB Taxes Payable                                                                                          0.00
   PPP Loan                                                                                                   0.00
   Property Tax Payable                                                                                       0.00
   Insurance Payable                                                                                          0.00
   Accrued Expenses                                                                                           0.00
  TOTAL CURRENT LIABILITIES                                                                              28,537.81

  LONG TERM LIABILITIES
   Notes Payable                                                                                               0.00
   Notes Payable LLC 48                                                                                        0.00
   Deed of Trust Payable                                                                                       0.00
   Accrued Interest                                                                                            0.00
   Security Deposits Liability                                                                           134,080.14
   Security Deposit Clearing                                                                                   0.00
   Pet Deposit Payable                                                                                         0.00
   Unearned Income                                                                                             0.00
   Mortgage Payable                                                                                   11,865,000.00
   1st Mortgage 461                                                                                            0.00
   2nd Mortgage 461                                                                                            0.00
   1st Mortgage 501                                                                                            0.00
   1st Deed 350, Suite 201                                                                                     0.00
   2nd Deed 350, Suite 201                                                                                     0.00
   1st Deed 350, Suite 200                                                                                     0.00
   First Mortgage 350 Suite 203                                                                                0.00
   1st Deed 350 Suites 101, 103                                                                                0.00
   Other Liabilities                                                                                       1,148.00
   Accum K-1 Losses                                                                                            0.00
   1st Mortgage Gate 5                                                                                         0.00
   2nd Deed Gate 5                                                                                             0.00
   1st Mortgage Duffy Place                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1569 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                  Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
   2nd Deed Duffy Place                                                                                        0.00
1st Mortgage 49 Ignacio                                                                                        0.00
   2nd Deed 49 Ignacio                                                                                         0.00
 TOTAL LONG TERM LIABILITIES                                                                         12,000,228.14
 TOTAL LIABILITIES                                                                                   12,028,765.95

  EQUITY
    Common Stock                                                                                               0.00
    Capital Contributions                                                                              9,400,000.00
    Capital Receivable                                                                                         0.00
    Less: Repurchased Units                                                                                    0.00
    TIC Ownership                                                                                              0.00
    L.P. Distributions                                                                                         0.00
    G.P. Distributions                                                                                         0.00
    Premium on Repurch Units                                                                                   0.00
    Previous Period Adjmts                                                                                     0.00
    Member Distribution                                                                                 -812,451.39
    Dist. 38 to 20                                                                                             0.00
    Dist. 38 to 21                                                                                             0.00
Dist. 37 to 22                                                                                                 0.00
    Inter Co. PFI - PV1                                                                                        0.00
    Inter Co PFI - Gate 5                                                                                      0.00
    Inter Co PFI - Duffy                                                                                       0.00
    Inter Co PFI - Hamm                                                                                        0.00
    Inter Co PFI - 107                                                                                         0.00
    Inter Co PFI - 461                                                                                         0.00
    Inter Co PFI - 501                                                                                         0.00
    Inter Co PFI - 49                                                                                          0.00
    Inter Co PFI - 885                                                                                         0.00
    Inter Co. PFI - 515                                                                                        0.00
    Inter-Co PFI - 355                                                                                         0.00
    InterCo PFI - 7200                                                                                         0.00
    InterCo PFI-117                                                                                            0.00
    InterCo PFI - 7 Merry                                                                                      0.00
    InterCo PFI - 16914                                                                                        0.00
    InterCo PFI - Paul                                                                                         0.00
    InterCo PFI - 353                                                                                          0.00
    InterCo PFI - 1506                                                                                         0.00
    InterCo PFI - 1222                                                                                         0.00
    InterCo PFI - 419                                                                                          0.00
    Inter Co PFI - 19 Merrydale                                                                                0.00
    Inter Co PFI - 1129                                                                                        0.00
    Inter Co PFI - 1315                                                                                        0.00
    Inter-Co. PFI - 1732                                                                                       0.00
    Inter-Co PFI-390                                                                                           0.00
    Inter Co PFI-santaland                                                                                     0.00
    Retained Earnings                                                                                       -495.06
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1570 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                  Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                    Current Balance
  Retained Earingins - Owned Properties                                                                        0.00
  K1-Losses                                                                                                    0.00
  Net Income (Loss) Current                                                                             -406,319.72
  Appliance Depreciation                                                                                       0.00
  TOTAL EQUITY                                                                                        8,180,733.83
TOTAL LIABILITIES & EQUITY                                                                           20,209,499.78

  Total of All                                                                                                0.00




           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1571 02, 2020
                                                           of 2121                                        11:58 AM
042-Northgate Heights Business Center (42)                                                                   Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                        74,455.03
  461 Bank Acct                                                                                               0.00
  501 Bank Acct                                                                                               0.00
  1015 -Reserve Account                                                                                 186,335.81
  1020 OLD Clearing                                                                                           0.00
  PFI First Community                                                                                         0.00
  Clearing                                                                                                    0.00
  PISF Inc. Transfer                                                                                          0.00
  PFI Cash - Transfer                                                                                         0.00
  Money Market                                                                                                0.00
  Escrow Account                                                                                              0.00
  Fremont Checking Account                                                                                    0.00
  Interest Cash                                                                                               0.00
  Petty Cash                                                                                                  0.00
  Cash Hammondale                                                                                             0.00
  Cash 461                                                                                                    0.00
  Cash 501                                                                                                    0.00
  TOTAL CASH                                                                                            260,790.84

    RECEIVABLES
    Property Receivables                                                                                      0.00
    Loan Receivables                                                                                          0.00
    Other Receivables                                                                                         0.00
    Officer - Due to/from                                                                                     0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                         40,993.31
    A/R Other - Melissa B                                                                                     0.00
    A/R Other - People home equity                                                                            0.00
    A/R Collections                                                                                           0.00
    A/R Security Deposits                                                                                     0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                           40,993.31

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                      870.30
   Reserve - Improvements                                                                                     0.00
   Prepaid Maint. Contract                                                                               -1,164.46
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid - Leasing Comm.                                                                                    0.00
   Prepaid Mortgage Interest                                                                                  0.00
   Prepaid Taxes                                                                                              0.00
   TOTAL RESERVES & PREPAIDS                                                                               -294.16
  TOTAL CURRENT ASSETS                                                                                  301,489.99


           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1572 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                          0.00
    Land                                                                                               3,695,000.00
    Land - 501                                                                                                 0.00
    Land - PI 20 LLC                                                                                           0.00
    Land - 200 Gate 5                                                                                          0.00
    Land - Duffy                                                                                               0.00
    Land - 49 Ignacio                                                                                          0.00
    Land - 350 Ignacio Suite 200                                                                               0.00
    Land - PI 21 LLC                                                                                           0.00
    Land 30 Clay Court                                                                                         0.00
    Land - 690 DeLong                                                                                          0.00
    Building                                                                                          16,030,000.00
    Fixtures & Appliances                                                                                      0.00
    Improvements                                                                                               0.00
    Additional basis                                                                                           0.00
    Accum Depreciation                                                                                -1,017,777.84
    Building - 501                                                                                             0.00
    Accum Depreciation Building - 501                                                                          0.00
    Building - PI 20                                                                                           0.00
    A/D Building PI 20                                                                                         0.00
    Building - 200 Gate 5                                                                                      0.00
    Open                                                                                                       0.00
    Accum Depreciation Gate 5                                                                                  0.00
    Buidling Duffy Place                                                                                       0.00
    Accum Depreciation Duffy Place                                                                             0.00
    Building 49 Ignacio                                                                                        0.00
    Accum Depreciation 49 Ignacio                                                                              0.00
    Building - Hammondale                                                                                      0.00
    Accum Depr Hammondale                                                                                      0.00
    350 Ignacio #200                                                                                           0.00
    A/D 350 Ignacio #200                                                                                       0.00
    350 Ignacio #101                                                                                           0.00
    A/D 350 Ignacio #101                                                                                       0.00
    Building - 30 Clay Ct.                                                                                     0.00
    A/D 30 Clay Ct.                                                                                            0.00
    Building 690 DeLong                                                                                        0.00
    A/D Building 690 DeLong                                                                                    0.00
    350 Ignacio #103                                                                                           0.00
    A/D 350 Ingacio #103                                                                                       0.00
    350 Ignacio #201                                                                                           0.00
    350 Ignacio # 203                                                                                          0.00
    A/D 350 Ignacio #203                                                                                       0.00
    350 Ignacio #100                                                                                           0.00
    A/D Ignacio #100                                                                                           0.00
    350 Ignacio #300                                                                                           0.00
    A/D 350 Ignacio #300                                                                                       0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1573 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
  Furniture and Fixtures                                                                                       0.00
  A/D Furn. & Fixt.                                                                                            0.00
  Furniture & Fixt Hamm                                                                                        0.00
  Furniture & Fixt Gate                                                                                        0.00
  A/D Furn./Fixt. Hamm                                                                                         0.00
  A/D Furn./Fixt. Gate                                                                                         0.00
  Computers                                                                                                    0.00
  A/D Computers                                                                                                0.00
  A/V Equipment                                                                                                0.00
  Vehicles                                                                                                     0.00
  A/D Vehicles                                                                                                 0.00
Tenant Imp. 350 Ignacio                                                                                        0.00
  A/D Tenant Imp.                                                                                              0.00
Acum. Gain (Loss) Gate                                                                                         0.00
Accum. Gain (Loss) Hamm                                                                                        0.00
Accum. Gain (Loss) 501                                                                                         0.00
  Accum Gain Loss - 461                                                                                        0.00
  Accum Depreciation Fixed Assets                                                                              0.00
 NET FIXED ASSETS                                                                                    18,707,222.16

  ACQUISITION ASSETS
   Closing Costs                                                                                         19,692.22
   A/A Closing Costs                                                                                     -2,861.27
   Syndication Costs                                                                                          0.00
   Loan Fees                                                                                            380,725.50
   Accum Amort Loan Fees                                                                                -78,388.59
   Personal Property                                                                                    250,000.00
   Accum Depreciation Personal Property                                                                -100,000.08
   Organization Costs                                                                                    92,987.99
   Accum Amort Organization Costs                                                                             0.00
  NET ACQUISITION ASSETS                                                                                562,155.77

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                    0.00
   2001 Bathroom Improvements                                                                                 0.00
   2001 Kitchen Improvements                                                                                  0.00
   2001 Floor Improvements                                                                                    0.00
   2001 Window Improvements                                                                                   0.00
   2001 Building Improvements                                                                                 0.00
   2001 Roof Improvements                                                                                     0.00
   2001 Other Improvements                                                                                    0.00
   2002 Bathroom Improvements                                                                                 0.00
   2002 Kitchen Improvements                                                                                  0.00
   2002 Floor Improvements                                                                                    0.00
   2002 Window Improvements                                                                                   0.00
   2002 Building Improvements                                                                                 0.00
   2002 Roof Improvements                                                                                     0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1574 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    2002 Other Improvements                                                                                    0.00
    2002 Improvement Salaries                                                                                  0.00
    2003 Bathroom Improvements                                                                                 0.00
    2003 Kitchen Improvements                                                                                  0.00
    2003 Floor Improvements                                                                                    0.00
    2003 Window Improvements                                                                                   0.00
    461-2003 Windows Improvements                                                                              0.00
    501-2003 Window Improvement                                                                                0.00
    2003 Building Improvements                                                                                 0.00
    461-2003 Building Improvements                                                                             0.00
    501-2003 Building Improvements                                                                             0.00
    2003 Roof Improvements                                                                                     0.00
    2003 Other Improvements                                                                                    0.00
    461-2003 Other Improvements                                                                                0.00
    501-2003 Other Improvements                                                                                0.00
    2004 Bathroom Improvements                                                                                 0.00
    2004 Kitchen Improvements                                                                                  0.00
    2004 Floor Improvements                                                                                    0.00
    461-2004 Floor Improvements                                                                                0.00
    501-2004 Floor Improvements                                                                                0.00
    2004 Window Improvements                                                                                   0.00
    461-2004 Window Improvements                                                                               0.00
    501-2004 Window Improvements                                                                               0.00
    2004 Building Improvements                                                                                 0.00
    2004 Roof Improvements                                                                                     0.00
    2004 Other Improvements                                                                                    0.00
    461-2004 Other Improvements                                                                                0.00
    501-2004 Other Improvements                                                                                0.00
    2005 Bathroom Improvements                                                                                 0.00
    2005 Kitchen Improvements                                                                                  0.00
    461-2005 Kitchen Improvements                                                                              0.00
    501-2005 Kitchen Improvements                                                                              0.00
    2005 Floor Improvements                                                                                    0.00
    461-2005 Floor Improvements                                                                                0.00
    501-2005 Floor Improvements                                                                                0.00
    2005 Window Improvements                                                                                   0.00
    2005 Building Improvements                                                                                 0.00
    2005 Roof Improvements                                                                                     0.00
    2005 Other Improvements                                                                                    0.00
    461-2005 Other Improvements                                                                                0.00
    501-2005 Other Improvements                                                                                0.00
    2005 Improvement Salaries                                                                                  0.00
    2006 Bathroom Improvements                                                                                 0.00
    2006 Kitchen Improvements                                                                                  0.00
    461-2006 Kitchen Improvements                                                                              0.00
    501-2006 Kitchen Improvements                                                                              0.00
    2006 Floor Improvements                                                                                    0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1575 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    461-2006 Floor Improvements                                                                                0.00
    501-2006 Floor Improvements                                                                                0.00
    2006 Window Improvements                                                                                   0.00
    2006 Building Improvements                                                                                 0.00
    461-2006 Building Improvements                                                                             0.00
    501-2006 Building Improvements                                                                             0.00
    2006 Roof Improvements                                                                                     0.00
    2006 Other Improvements                                                                                    0.00
    2007 Bathroom Improvements                                                                                 0.00
    461-2007 Bathroom Improvements                                                                             0.00
    501-2007 Bathroom Improvements                                                                             0.00
    2007 Kitchen Improvements                                                                                  0.00
    2007 Floor Improvements                                                                                    0.00
    461-2007 Floor Improvements                                                                                0.00
    501-2007 Floor Improvements                                                                                0.00
    2007 Window Improvements                                                                                   0.00
    2007 Building Improvements                                                                                 0.00
    461-2007 Building Improvements                                                                             0.00
    501-2007 Building Improvements                                                                             0.00
    2007 Roof Improvements                                                                                     0.00
    2007 Other Improvements                                                                                    0.00
    461-2007 Other Improvements                                                                                0.00
    501-2007 Other Improvements                                                                                0.00
    2008 Bathroom Improvements                                                                                 0.00
    461-2008 Bathrooms Improvements                                                                            0.00
    501-2008 Bathroom Improvements                                                                             0.00
    2008 Kitchen Improvements                                                                                  0.00
    461-2008 Kitchen Improvements                                                                              0.00
    501-2008 Kitchen Improvements                                                                              0.00
    2008 Floor Improvements                                                                                    0.00
    461-2008 Floor Improvements                                                                                0.00
    501-2008 Floor Improvements                                                                                0.00
    2008 Window Improvements                                                                                   0.00
    2008 Building Improvements                                                                                 0.00
    2008 Roof Improvements                                                                                     0.00
    2008 Other Improvements                                                                                    0.00
    461-2008 Other Improvements                                                                                0.00
    501-2008 Other Improvements                                                                                0.00
    2009 Bathroom Improvements                                                                                 0.00
    2009 Kitchen Improvements                                                                                  0.00
    2009 Floor Improvements                                                                                    0.00
    2009 Window Improvements                                                                                   0.00
    2009 Building Improvements                                                                                 0.00
    2009 Roof Improvements                                                                                     0.00
    2009 Other Improvements                                                                                    0.00
    461-2009 Other Improvements                                                                                0.00
    501-2009 Other Improvements                                                                                0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1576 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
   2010 Other Improvements                                                                                     0.00
   2011 Other Improvements                                                                                     0.00
   2012 Other Improvements                                                                                     0.00
   2013 Other Improvements                                                                                     0.00
   2013-Roof Improvement                                                                                       0.00
   2014 Other Improvements                                                                                     0.00
   2014 T/O Misc. Expense                                                                                      0.00
   2014 T/O Materials                                                                                          0.00
   2014 T/O Outside Vendor                                                                                     0.00
   2014 - Roof                                                                                                 0.00
   2015 Other Improvements                                                                                     0.00
   T/O Misc. Exp.                                                                                              0.00
   2015 T/O Materiales                                                                                         0.00
   T/O Outside Vendor                                                                                          0.00
   2016 Other Improvements                                                                                     0.00
   2016 T/O Misc. Exp.                                                                                         0.00
   2016 T/O Materials                                                                                          0.00
   2016 T/O outside vendors                                                                                    0.00
   2016 Hills Assessments                                                                                      0.00
   2017 Other Improvements                                                                                     0.00
   2017 T/O Misc. Exp.                                                                                         0.00
   2017 T/O Materials                                                                                          0.00
   2017 T/O Outside Vendor                                                                                     0.00
   2017 Hills Assessments                                                                                      0.00
   2018 Other Improvements                                                                               50,426.59
   2018 T/O Misc. Exp.                                                                                         0.00
   2018 T/O Materials                                                                                        883.43
   2018 T/O Outside Vendor                                                                                     0.00
   2018 Hills Assessments                                                                                      0.00
   2019 Other Improvements                                                                              170,362.23
   2019 T/O Misc. Exp.                                                                                         0.00
   2019 T/O Materials                                                                                        962.33
   2019 T/O Outside Vendor                                                                               23,870.87
   2019 Hills Assessments                                                                                      0.00
   2020 Other Improvements                                                                               64,733.00
   2020 T/O Misc. Exp.                                                                                         0.00
   2020 T/O Materials                                                                                        437.89
   2020 T/O Outside Vendor                                                                               12,574.06
   2020 Hills Assessments                                                                                      0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                            324,250.40
   Accum Deprec - Capital Improvements                                                                   84,837.46
  NET CAPITALIZED IMPROVEMENTS                                                                          239,412.94

  OTHER ASSETS
   Security Deposits                                                                                          0.00
   Investment - LLC 21                                                                                        0.00
   Investment - LLC 24                                                                                        0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1577 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    Investment - LLC 27                                                                                        0.00
    Investment - LLC 28                                                                                        0.00
    Investment - LLC 29                                                                                        0.00
    Investment - LLC 25                                                                                        0.00
    Investment - LLC 26                                                                                        0.00
    Investment - LLC 31                                                                                        0.00
    Investment - LLC 34                                                                                        0.00
    Investment - LLC 35                                                                                        0.00
    Investment - LLC 36                                                                                        0.00
    Investment LLC 37                                                                                          0.00
    Investment LLC 38                                                                                          0.00
    Investment - LLC 39                                                                                        0.00
    Investment - LLC 40                                                                                        0.00
    Investment - LLC 41                                                                                        0.00
    Investment - LLC 42                                                                                        0.00
    Investment - LLC 43                                                                                        0.00
                                                                                                               0.00
    investment - LLC 45                                                                                        0.00
    Investment in 48                                                                                           0.00
    BofA Teller Rental                                                                                         0.00
    Investment - 16914                                                                                         0.00
    Investment - Rafael Gardens                                                                                0.00
    Investment - 1129 3rd Street                                                                               0.00
    LP Units                                                                                                   0.00
    Investment - US Performing Arts                                                                            0.00
    Investment - Marin CoWork                                                                                  0.00
    Limited Liability Companies                                                                                0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                     0.00
   Duffy Due to/from                                                                                          0.00
   PISF III                                                                                                   0.00
   PISF IV                                                                                                    0.00
   PISF VI                                                                                                    0.00
   PISF VII                                                                                                   0.00
   PISF IX                                                                                                    0.00
   PISF XI                                                                                                    0.00
   PISF XII                                                                                                   0.00
   PISF XIII                                                                                                  0.00
   PISF XIV                                                                                                   0.00
   PISF XV                                                                                                    0.00
   PISF XVI                                                                                                   0.00
   PISF XVII                                                                                                  0.00
   PISF XVIII                                                                                                 0.00
   461 Due To/From                                                                                            0.00
   501 Due/To From                                                                                            0.00
   Hammondale Due To/From                                                                                     0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1578 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
    21 Due/to From                                                                                             0.00
    In process Lease litigation                                                                                0.00
    LLC 20                                                                                                     0.00
    LLC 21                                                                                                     0.00
    LLC 22                                                                                                     0.00
    LLC 23                                                                                                     0.00
    LLC 24                                                                                                     0.00
    LLC 25                                                                                                     0.00
    LLC 26                                                                                                     0.00
    LLC 27                                                                                                     0.00
    LLC 28                                                                                                     0.00
    LLC 29                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 30                                                                                                     0.00
    LLC 31                                                                                                     0.00
    LLC 32                                                                                                     0.00
    LLC 33                                                                                                     0.00
    LLC 34                                                                                                     0.00
    LLC 35                                                                                                     0.00
    LLC 36                                                                                                     0.00
    LLC 37                                                                                                     0.00
    LLC 38                                                                                                     0.00
    LLC 39                                                                                                     0.00
    LLC 40                                                                                                     0.00
    LLC 41                                                                                                     0.00
    LLC 42                                                                                                     0.00
    LLC 43                                                                                                     0.00
    LLC 44                                                                                                     0.00
    LLC 45                                                                                                     0.00
    LLC 46                                                                                                     0.00
    LLC 47                                                                                                     0.00
    LLC 48                                                                                                     0.00
    Due to/from LLC 49                                                                                         0.00
    PI LLC 50                                                                                                  0.00
    PI 51 LLC                                                                                                  0.00
    Due to/from Gate 5                                                                                         0.00
    PV 1 Due to/from                                                                                           0.00
    885 Due to/from                                                                                            0.00
    107 Due to/from                                                                                            0.00
    481 Due to/from                                                                                            0.00
    515 Due to/from                                                                                            0.00
    300 Due to/From PISF                                                                                       0.00
    Paul Drive Due to/from                                                                                     0.00
    353 BMK due to/from                                                                                        0.00
    49 Ignacio due to/from                                                                                     0.00
    Due To/From GP                                                                                             0.00
    Due To/From 16914                                                                                          0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1579 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                   Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
   Due To/From PISF, Inc.                                                                                      0.00
   Due To/From PIM                                                                                             0.00
   Note Receivable                                                                                             0.00
   7200 Redwood Due to/From                                                                                    0.00
   355 Due to / from                                                                                           0.00
   Due to/from 350 Ignacio Assoc.                                                                              0.00
   1222 Due to/from                                                                                            0.00
   419 Prospect due to/from                                                                                    0.00
TOTAL ASSETS                                                                                         19,810,280.86
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                         345.00
   Deferred Revenue                                                                                           0.00
   Unearned Rent                                                                                         30,516.85
   FTB Taxes Payable                                                                                          0.00
   PPP Loan                                                                                                   0.00
   Property Tax Payable                                                                                  15,557.27
   Insurance Payable                                                                                          0.00
   Accrued Expenses                                                                                           0.00
  TOTAL CURRENT LIABILITIES                                                                              46,419.12

  LONG TERM LIABILITIES
   Notes Payable                                                                                               0.00
   Notes Payable LLC 48                                                                                        0.00
   Deed of Trust Payable                                                                                       0.00
   Accrued Interest                                                                                            0.00
   Security Deposits Liability                                                                           130,582.34
   Security Deposit Clearing                                                                                   0.00
   Pet Deposit Payable                                                                                         0.00
   Unearned Income                                                                                             0.00
   Mortgage Payable                                                                                   11,865,000.00
   1st Mortgage 461                                                                                            0.00
   2nd Mortgage 461                                                                                            0.00
   1st Mortgage 501                                                                                            0.00
   1st Deed 350, Suite 201                                                                                     0.00
   2nd Deed 350, Suite 201                                                                                     0.00
   1st Deed 350, Suite 200                                                                                     0.00
   First Mortgage 350 Suite 203                                                                                0.00
   1st Deed 350 Suites 101, 103                                                                                0.00
   Other Liabilities                                                                                       1,148.00
   Accum K-1 Losses                                                                                            0.00
   1st Mortgage Gate 5                                                                                         0.00
   2nd Deed Gate 5                                                                                             0.00
   1st Mortgage Duffy Place                                                                                    0.00
   2nd Deed Duffy Place                                                                                        0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1580 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                  Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
1st Mortgage 49 Ignacio                                                                                        0.00
   2nd Deed 49 Ignacio                                                                                         0.00
 TOTAL LONG TERM LIABILITIES                                                                         11,996,730.34
 TOTAL LIABILITIES                                                                                   12,043,149.46

  EQUITY
    Common Stock                                                                                               0.00
    Capital Contributions                                                                              9,400,000.00
    Capital Receivable                                                                                         0.00
    Less: Repurchased Units                                                                                    0.00
    TIC Ownership                                                                                              0.00
    L.P. Distributions                                                                                         0.00
    G.P. Distributions                                                                                         0.00
    Premium on Repurch Units                                                                                   0.00
    Previous Period Adjmts                                                                                     0.00
    Member Distribution                                                                               -1,152,052.50
    Dist. 38 to 20                                                                                             0.00
    Dist. 38 to 21                                                                                             0.00
Dist. 37 to 22                                                                                                 0.00
    Inter Co. PFI - PV1                                                                                        0.00
    Inter Co PFI - Gate 5                                                                                      0.00
    Inter Co PFI - Duffy                                                                                       0.00
    Inter Co PFI - Hamm                                                                                        0.00
    Inter Co PFI - 107                                                                                         0.00
    Inter Co PFI - 461                                                                                         0.00
    Inter Co PFI - 501                                                                                         0.00
    Inter Co PFI - 49                                                                                          0.00
    Inter Co PFI - 885                                                                                         0.00
    Inter Co. PFI - 515                                                                                        0.00
    Inter-Co PFI - 355                                                                                         0.00
    InterCo PFI - 7200                                                                                         0.00
    InterCo PFI-117                                                                                            0.00
    InterCo PFI - 7 Merry                                                                                      0.00
    InterCo PFI - 16914                                                                                        0.00
    InterCo PFI - Paul                                                                                         0.00
    InterCo PFI - 353                                                                                          0.00
    InterCo PFI - 1506                                                                                         0.00
    InterCo PFI - 1222                                                                                         0.00
    InterCo PFI - 419                                                                                          0.00
    Inter Co PFI - 19 Merrydale                                                                                0.00
    Inter Co PFI - 1129                                                                                        0.00
    Inter Co PFI - 1315                                                                                        0.00
    Inter-Co. PFI - 1732                                                                                       0.00
    Inter-Co PFI-390                                                                                           0.00
    Inter Co PFI-santaland                                                                                     0.00
    Retained Earnings                                                                                   -406,814.78
    Retained Earingins - Owned Properties                                                                      0.00
           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1581 02, 2020
                                                           of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                  Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                    Current Balance
  K1-Losses                                                                                                    0.00
  Net Income (Loss) Current                                                                              -74,001.32
  Appliance Depreciation                                                                                       0.00
  TOTAL EQUITY                                                                                        7,767,131.40
TOTAL LIABILITIES & EQUITY                                                                           19,810,280.86

  Total of All                                                                                                0.00




           Case: 20-30604            Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                             PageSeptember
                                                                                                     1582 02, 2020
                                                           of 2121                                        12:00 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 42, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1583
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
042-Northgate Heights Business Center (42)                                                                    Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Investment 16914                                    0.00             0.00                 0.00              0.00
   open                                                0.00             0.00                 0.00              0.00
   22 Due/to From                                      0.00             0.00                 0.00              0.00
INCOME
  Rent Income                                 2,071,678.22             98.66        2,071,678.22              98.66
  Prepaid Rental Income                               0.00              0.00                0.00               0.00
  Parking Fees                                        0.00              0.00                0.00               0.00
  Pet Rent                                            0.00              0.00                0.00               0.00
  Laundry income                                      0.00              0.00                0.00               0.00
  Commercial Recovery Income                     25,710.87              1.22           25,710.87               1.22
  Prior Year Recovery Income                     -2,728.73             -0.13           -2,728.73              -0.13
  Utility Income                                  5,211.84              0.25            5,211.84               0.25
  Storage Income                                      0.00              0.00                0.00               0.00
  Association Fees                                    0.00              0.00                0.00               0.00
  Management Fee Income                               0.00              0.00                0.00               0.00
  Outside Management Income                           0.00              0.00                0.00               0.00
  Admin Fee Income                                    0.00              0.00                0.00               0.00
  Interest Income                                     0.00              0.00                0.00               0.00
  Tax Return Prep. Income                             0.00              0.00                0.00               0.00
  Accounting Fees                                     0.00              0.00                0.00               0.00
  G.P. Fee Income                                     0.00              0.00                0.00               0.00
  LLC Distribution Income                             0.00              0.00                0.00               0.00
  Partnership Income                                  0.00              0.00                0.00               0.00
  Commission income                                   0.00              0.00                0.00               0.00
  Sale of Units                                       0.00              0.00                0.00               0.00
  Gain on Sale of Property                            0.00              0.00                0.00               0.00
TOTAL INCOME                                  2,099,872.20            100.00        2,099,872.20             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 330,290.40             15.73          330,290.40              15.73
   Promo/Move-In Incentives                           0.00              0.00                0.00               0.00
   Referral Fees                                      0.00              0.00                0.00               0.00
   Salaries                                           0.00              0.00                0.00               0.00
   Pension                                            0.00              0.00                0.00               0.00
   Section 125 Misc                                   0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00              0.00                0.00               0.00
   Advertising                                        0.00              0.00                0.00               0.00
   Marketing Subscriptions                            0.00              0.00                0.00               0.00
   Marketing Tools                                    0.00              0.00                0.00               0.00
   Signs                                            559.23              0.03              559.23               0.03
   Do not use me                                      0.00              0.00                0.00               0.00
   Other Renting Expenses                        39,687.12              1.89           39,687.12               1.89
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1584 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Bad Debt Expense                                    0.00             0.00                 0.00              0.00
   Credit Check Fees Rcvd                              0.00             0.00                 0.00              0.00
   Credit Check Fees Paid                              0.00             0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                       370,536.75              17.65          370,536.75              17.65

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                          2,231.95              0.11            2,231.95               0.11
   Legal                                              0.00              0.00                0.00               0.00
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                               5,608.77              0.27            5,608.77               0.27
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                   150.00              0.01              150.00               0.01
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                      25.00              0.00               25.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                         700.00              0.03              700.00               0.03
   Security Patrol                                9,600.00              0.46            9,600.00               0.46
   Auto Expense                                     298.58              0.01              298.58               0.01
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                                   0.00              0.00                0.00               0.00
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      18,614.30              0.89           18,614.30               0.89

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                          124,286.19              5.92          124,286.19               5.92
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                           458.00              0.02              458.00               0.02
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1585 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Interior Lobby Plants                          4,485.00              0.21            4,485.00               0.21
   Mgt. Co. Uniforms                                   0.00             0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                             0.00             0.00                 0.00              0.00
   Mgt. Office Telephone                               0.00             0.00                 0.00              0.00
   Mgt. Co. Auto                                       0.00             0.00                 0.00              0.00
   Postage                                             0.00             0.00                 0.00              0.00
   Rent Expense Corporate                              0.00             0.00                 0.00              0.00
   Client Entertainment                                0.00             0.00                 0.00              0.00
   Commercial Misc Exp                                 0.00             0.00                 0.00              0.00
   Education                                           0.00             0.00                 0.00              0.00
   Security Costs                                 2,631.32              0.13            2,631.32               0.13
   TOTAL MANAGEMENT E...                       131,860.51               6.28          131,860.51               6.28

  UTILITIES EXPENSE
   Gas & Electricity                            136,694.40              6.51          136,694.40               6.51
   Utilities Credits or rebates                       0.00              0.00                0.00               0.00
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                         12,833.49              0.61           12,833.49               0.61
   Garbage & Trash Removal                       18,164.58              0.86           18,164.58               0.86
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         5,540.17              0.26            5,540.17               0.26
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                      173,232.64              8.25          173,232.64               8.25

  REPAIRS & MAINTENANCE
   R&M Unit                                           0.00              0.00                0.00               0.00
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                 1,380.00              0.07            1,380.00               0.07
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                0.00              0.00                0.00               0.00
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1586 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   R&M - pritim                                        0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                         0.00             0.00                 0.00              0.00
   R&M - rolgar                                        0.00             0.00                 0.00              0.00
   R&M Friedman's                                      0.00             0.00                 0.00              0.00
   R&M - bucks                                         0.00             0.00                 0.00              0.00
   R&M - knilou                                        0.00             0.00                 0.00              0.00
   R&M - mfence                                        0.00             0.00                 0.00              0.00
   R&M - g&a                                           0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                             0.00             0.00                 0.00              0.00
   T/O - Materials                                     0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                                0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                                 0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                           2,160.52              0.10            2,160.52               0.10
   Cleaning - A&V                                      0.00             0.00                 0.00              0.00
   Cleaning - garale                                   0.00             0.00                 0.00              0.00
   R&M - Pest Control                                248.00             0.01               248.00              0.01
   Landscaping Salaries                                0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                          0.00             0.00                 0.00              0.00
   Maint. Salaries                                     0.00             0.00                 0.00              0.00
   Cleaning Salaries                                   0.00             0.00                 0.00              0.00
   Painting Salaries                                   0.00             0.00                 0.00              0.00
   Improvement Salaries                                0.00             0.00                 0.00              0.00
   Maintenance Supplies                           6,763.89              0.32            6,763.89               0.32
   R&M - Electrical Supplies                      1,939.96              0.09            1,939.96               0.09
   R&M - Landscaping Supplies                          0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                             0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                                0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                                0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                              0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                              0.00             0.00                 0.00              0.00
   Dept. Supplies-color                                0.00             0.00                 0.00              0.00
   R&M - Landscape                                     0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                             0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                               0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                                0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                                 0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                        5,439.32              0.26            5,439.32               0.26
   Supplies - Kelly Moore                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                             0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                            0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                             0.00             0.00                 0.00              0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1587 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                %
   Dept. Supp. - galrog                                0.00              0.00                0.00              0.00
   Supply - Grainger                                   0.00              0.00                0.00              0.00
   Welcome office supp. & signs                        0.00              0.00                0.00              0.00
   Maint - Supplies fans                               0.00              0.00                0.00              0.00
   Dept. Supplies - CP                                 0.00              0.00                0.00              0.00
   R&M - Dabrans                                       0.00              0.00                0.00              0.00
   Supplies Dept. curbappeal                           0.00              0.00                0.00              0.00
   Supp-Whiteside                                      0.00              0.00                0.00              0.00
   Misc. Small Purchases                               0.00              0.00                0.00              0.00
   Small Tools & Equipment                            57.39              0.00               57.39              0.00
   Miscellaneous Expense                          -1,318.00             -0.06          -1,318.00              -0.06
   Locks & Keys                                    2,978.23              0.14           2,978.23               0.14
   R&M - Painting Supplies                            65.01              0.00               65.01              0.00
   R&M - Roofing Supplies                              0.00              0.00                0.00              0.00
   R&M - Door/Window Supplies                          0.00              0.00                0.00              0.00
   R&M - HVAC Supplies                                 0.00              0.00                0.00              0.00
   Service, Late, Finance Charges                      0.00              0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE                      19,714.32               0.94          19,714.32               0.94

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00              0.00                0.00               0.00
   Contract-Calif                                     0.00              0.00                0.00               0.00
   Contract-cas                                       0.00              0.00                0.00               0.00
   Contract-deason                                    0.00              0.00                0.00               0.00
   Contract-delta                                     0.00              0.00                0.00               0.00
   Contract-dorius                                    0.00              0.00                0.00               0.00
   Contract-elevator                                  0.00              0.00                0.00               0.00
   Contract-Kone                                      0.00              0.00                0.00               0.00
   Contract - Charlie's Maint & ...                   0.00              0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                   0.00              0.00                0.00               0.00
   Contract-pcon                                      0.00              0.00                0.00               0.00
   Contract-oroszi                                    0.00              0.00                0.00               0.00
   Contract-roto                                      0.00              0.00                0.00               0.00
   Contract-roys                                      0.00              0.00                0.00               0.00
   Contract-silvas                                    0.00              0.00                0.00               0.00
   Contract-spartan                                   0.00              0.00                0.00               0.00
   Contract - transbay                                0.00              0.00                0.00               0.00
   Contract - fire master                         1,498.02              0.07            1,498.02               0.07
   Contract - Fire Safety Maint.                      0.00              0.00                0.00               0.00
   Contract - milpac                                  0.00              0.00                0.00               0.00
   Contract - Counter                                 0.00              0.00                0.00               0.00
   Contractor-Brinks Home Sec.                        0.00              0.00                0.00               0.00
   Contractor - bucks                                 0.00              0.00                0.00               0.00
   Contractor - Stripe                                0.00              0.00                0.00               0.00
   Contractor - wk                                    0.00              0.00                0.00               0.00
   Contract - bludol                                  0.00              0.00                0.00               0.00
   Contract - Able                                    0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1588 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Contract - Mainstay                                 0.00             0.00                 0.00              0.00
   Contractor - pro - tech                             0.00             0.00                 0.00              0.00
   Contract - thoseguy                                 0.00             0.00                 0.00              0.00
   Contract - kevmar                                   0.00             0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                            0.00             0.00                 0.00              0.00
   Contract-Solarcraft                                 0.00             0.00                 0.00              0.00
   contract-servpro                                    0.00             0.00                 0.00              0.00
   Contract northgut                                   0.00             0.00                 0.00              0.00
   contract-terminix                                   0.00             0.00                 0.00              0.00
   Contract-Scent Tek                                  0.00             0.00                 0.00              0.00
   Contract - Plumbing/Sewer                      8,371.78              0.40            8,371.78               0.40
   Contract - Electrical & Lighting               4,049.50              0.19            4,049.50               0.19
   Contract - HVAC Maint.                        29,595.12              1.41           29,595.12               1.41
   Contract R&M                                  27,975.20              1.33           27,975.20               1.33
   Cont.Carpet Clean/Repair                            0.00             0.00                 0.00              0.00
   Contract - Janitorial Serv.                   80,057.61              3.81           80,057.61               3.81
   Contract - Painting                               550.50             0.03               550.50              0.03
   Contract - Pest Control                             0.00             0.00                 0.00              0.00
   Contract - Landscaping                        19,574.00              0.93           19,574.00               0.93
   contract-Garcia's Landscape                         0.00             0.00                 0.00              0.00
   Dugdales Landscaping                                0.00             0.00                 0.00              0.00
   Pinedas Tree Service                                0.00             0.00                 0.00              0.00
   Contract All phase Excavating                       0.00             0.00                 0.00              0.00
   Contract-Summit Tree Care                           0.00             0.00                 0.00              0.00
   Contract - Pool Maint.                              0.00             0.00                 0.00              0.00
   Contract - Elevator Maint.                    23,677.20              1.13           23,677.20               1.13
   Contract Appliance Rep.                             0.00             0.00                 0.00              0.00
   Contract - Roof Maint                               0.00             0.00                 0.00              0.00
   Contract - Parking Lot Dues                         0.00             0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                       195,348.93               9.30          195,348.93               9.30

  TAXES
   Real Estate Taxes                            259,466.61             12.36          259,466.61              12.36
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            259,466.61             12.36          259,466.61              12.36

  INSURANCE EXPENSE
   Package Insurance                              8,745.04              0.42            8,745.04               0.42
   Earthquake Insurance                          28,889.65              1.38           28,889.65               1.38
   Umbrella Insurance                             3,750.00              0.18            3,750.00               0.18
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1589 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Medical - Misc                                      0.00             0.00                 0.00              0.00
   Workers' Comp. Insurance                            0.00             0.00                 0.00              0.00
   Business Practices Insurance                        0.00             0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                       41,384.69              1.97           41,384.69               1.97

TOTAL OPERATING EXPENSES                      1,210,158.75             57.63        1,210,158.75              57.63

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00               0.00               0.00
   Storage Rent Income                                0.00               0.00               0.00               0.00
   Pet Rent                                           0.00               0.00               0.00               0.00
   Parking Fees                                       0.00               0.00               0.00               0.00
   Laundry                                            0.00               0.00               0.00               0.00
   Vending                                            0.00               0.00               0.00               0.00
   NSF Check Fees                                   -50.00               0.00             -50.00               0.00
   Late Charges                                  -4,982.41              -0.24          -4,982.41              -0.24
   Damages & Cleaning Fees                            0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                     -658.57              -0.03            -658.57              -0.03
   Miscellaneous Income                               0.00               0.00               0.00               0.00
   HVAC Income                                        0.00               0.00               0.00               0.00
   Interest Income                                  -10.92               0.00             -10.92               0.00
   TOTAL OTHER INCOME                            -5,701.90              -0.27          -5,701.90              -0.27

NET OPERATING INCOME                            895,415.35             42.64          895,415.35              42.64

  DEBT SERVICE EXPENSE
   Mortgage Interest                            629,158.10             29.96          629,158.10              29.96
   Deed Of Trust Interest                             0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   Interest Expense Corporate                         0.00              0.00                0.00               0.00
   Notes Payable Interest                             0.00              0.00                0.00               0.00
   Affiliate Loan Interest                            0.00              0.00                0.00               0.00
   Other Interest Expense                             0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      629,158.10             29.96          629,158.10              29.96

  NET INC.BEFORE DEP.& TAX                      266,257.25             12.68          266,257.25              12.68

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        508,888.92             24.23          508,888.92              24.23
   F&F Hamm Depreciation                              0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                        50,000.04              2.38           50,000.04               2.38
   Appliances Depreciation                            0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                      69,737.56              3.32           69,737.56               3.32
   Closing Cost Amortization                      2,019.72              0.10            2,019.72               0.10
   Loan Fee Amortization                         38,072.52              1.81           38,072.52               1.81
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1590 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                     Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %          Year to Date                %
   Org. Cost Amortization                            558.21              0.03               558.21              0.03
   Software Devel. Amort.                              0.00              0.00                 0.00              0.00
   Depreciation Expense Corp.                          0.00              0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                      669,276.97               31.87          669,276.97              31.87

NET INC.(LOSS) BEF.TAXES                        -403,019.72             -19.19        -403,019.72             -19.19

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00               0.00                0.00               0.00
   FTB Tax Expense                                3,300.00               0.16            3,300.00               0.16
   Taxes - Other                                      0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                       3,300.00               0.16            3,300.00               0.16

NET INCOME (LOSS)BK                             -406,319.72             -19.35        -406,319.72             -19.35

K-1 and Other Items
  K-1 Losses                                          0.00               0.00                0.00               0.00
  K-1 Income Items                                    0.00               0.00                0.00               0.00

  Extraordinary Items                                 0.00               0.00                0.00               0.00

  Temporary Distribution                              0.00               0.00                0.00               0.00




           Case: 20-30604            Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                               PageSeptember
                                                                                                       1591 02, 2020
                                                             of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Investment 16914                                    0.00             0.00                 0.00              0.00
   open                                                0.00             0.00                 0.00              0.00
   22 Due/to From                                      0.00             0.00                 0.00              0.00
INCOME
  Rent Income                                 1,249,746.13             98.50        1,249,746.13              98.50
  Prepaid Rental Income                               0.00              0.00                0.00               0.00
  Parking Fees                                        0.00              0.00                0.00               0.00
  Pet Rent                                            0.00              0.00                0.00               0.00
  Laundry income                                      0.00              0.00                0.00               0.00
  Commercial Recovery Income                      8,999.69              0.71            8,999.69               0.71
  Prior Year Recovery Income                      5,451.63              0.43            5,451.63               0.43
  Utility Income                                  4,549.30              0.36            4,549.30               0.36
  Storage Income                                      0.00              0.00                0.00               0.00
  Association Fees                                    0.00              0.00                0.00               0.00
  Management Fee Income                               0.00              0.00                0.00               0.00
  Outside Management Income                           0.00              0.00                0.00               0.00
  Admin Fee Income                                    0.00              0.00                0.00               0.00
  Interest Income                                     0.00              0.00                0.00               0.00
  Tax Return Prep. Income                             0.00              0.00                0.00               0.00
  Accounting Fees                                     0.00              0.00                0.00               0.00
  G.P. Fee Income                                     0.00              0.00                0.00               0.00
  LLC Distribution Income                             0.00              0.00                0.00               0.00
  Partnership Income                                  0.00              0.00                0.00               0.00
  Commission income                                   0.00              0.00                0.00               0.00
  Sale of Units                                       0.00              0.00                0.00               0.00
  Gain on Sale of Property                            0.00              0.00                0.00               0.00
TOTAL INCOME                                  1,268,746.75            100.00        1,268,746.75             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 163,837.52             12.91          163,837.52              12.91
   Promo/Move-In Incentives                           0.00              0.00                0.00               0.00
   Referral Fees                                      0.00              0.00                0.00               0.00
   Salaries                                           0.00              0.00                0.00               0.00
   Pension                                            0.00              0.00                0.00               0.00
   Section 125 Misc                                   0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00              0.00                0.00               0.00
   Advertising                                        0.00              0.00                0.00               0.00
   Marketing Subscriptions                            0.00              0.00                0.00               0.00
   Marketing Tools                                    0.00              0.00                0.00               0.00
   Signs                                          1,109.36              0.09            1,109.36               0.09
   Do not use me                                      0.00              0.00                0.00               0.00
   Other Renting Expenses                        29,572.67              2.33           29,572.67               2.33
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1592 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Bad Debt Expense                                    0.00             0.00                 0.00              0.00
   Credit Check Fees Rcvd                              0.00             0.00                 0.00              0.00
   Credit Check Fees Paid                              0.00             0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                       194,519.55              15.33          194,519.55              15.33

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                            789.11              0.06              789.11               0.06
   Legal                                            695.00              0.05              695.00               0.05
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                               3,163.93              0.25            3,163.93               0.25
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                     0.00              0.00                0.00               0.00
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                       0.00              0.00                0.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                           0.00              0.00                0.00               0.00
   Security Patrol                                4,000.00              0.32            4,000.00               0.32
   Auto Expense                                       0.00              0.00                0.00               0.00
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                                   0.00              0.00                0.00               0.00
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                       8,648.04              0.68            8,648.04               0.68

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           74,900.79              5.90           74,900.79               5.90
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                           169.72              0.01              169.72               0.01
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1593 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Interior Lobby Plants                          2,070.00              0.16            2,070.00               0.16
   Mgt. Co. Uniforms                                   0.00             0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                             0.00             0.00                 0.00              0.00
   Mgt. Office Telephone                               0.00             0.00                 0.00              0.00
   Mgt. Co. Auto                                       0.00             0.00                 0.00              0.00
   Postage                                             0.00             0.00                 0.00              0.00
   Rent Expense Corporate                              0.00             0.00                 0.00              0.00
   Client Entertainment                                0.00             0.00                 0.00              0.00
   Commercial Misc Exp                                 0.00             0.00                 0.00              0.00
   Education                                           0.00             0.00                 0.00              0.00
   Security Costs                                      0.00             0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                         77,140.51              6.08           77,140.51               6.08

  UTILITIES EXPENSE
   Gas & Electricity                             77,362.32              6.10           77,362.32               6.10
   Utilities Credits or rebates                       0.00              0.00                0.00               0.00
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                          9,118.63              0.72            9,118.63               0.72
   Garbage & Trash Removal                        9,994.54              0.79            9,994.54               0.79
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         3,442.37              0.27            3,442.37               0.27
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                       99,917.86              7.88           99,917.86               7.88

  REPAIRS & MAINTENANCE
   R&M Unit                                      18,063.34              1.42           18,063.34               1.42
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                 1,223.54              0.10            1,223.54               0.10
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                               1,683.50              0.13            1,683.50               0.13
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                    114.00              0.01              114.00               0.01
   R&M - Miscellaneous                            2,792.95              0.22            2,792.95               0.22
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                     2,150.00              0.17            2,150.00               0.17
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1594 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   R&M - pritim                                        0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                         0.00             0.00                 0.00              0.00
   R&M - rolgar                                        0.00             0.00                 0.00              0.00
   R&M Friedman's                                      0.00             0.00                 0.00              0.00
   R&M - bucks                                         0.00             0.00                 0.00              0.00
   R&M - knilou                                        0.00             0.00                 0.00              0.00
   R&M - mfence                                        0.00             0.00                 0.00              0.00
   R&M - g&a                                           0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                             0.00             0.00                 0.00              0.00
   T/O - Materials                                     0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                                0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                                 0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                              781.15             0.06               781.15              0.06
   Cleaning - A&V                                      0.00             0.00                 0.00              0.00
   Cleaning - garale                                   0.00             0.00                 0.00              0.00
   R&M - Pest Control                                  0.00             0.00                 0.00              0.00
   Landscaping Salaries                                0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                          0.00             0.00                 0.00              0.00
   Maint. Salaries                                     0.00             0.00                 0.00              0.00
   Cleaning Salaries                                   0.00             0.00                 0.00              0.00
   Painting Salaries                                   0.00             0.00                 0.00              0.00
   Improvement Salaries                                0.00             0.00                 0.00              0.00
   Maintenance Supplies                              262.41             0.02               262.41              0.02
   R&M - Electrical Supplies                      1,724.20              0.14            1,724.20               0.14
   R&M - Landscaping Supplies                          0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                             0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                                0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                                0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                              0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                              0.00             0.00                 0.00              0.00
   Dept. Supplies-color                                0.00             0.00                 0.00              0.00
   R&M - Landscape                                4,279.69              0.34            4,279.69               0.34
   Dept. Supplies-msm                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                             0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                               0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                                0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                                 0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                        1,608.22              0.13            1,608.22               0.13
   Supplies - Kelly Moore                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                             0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                            0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                             0.00             0.00                 0.00              0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1595 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Dept. Supp. - galrog                                0.00             0.00                 0.00              0.00
   Supply - Grainger                                   0.00             0.00                 0.00              0.00
   Welcome office supp. & signs                        0.00             0.00                 0.00              0.00
   Maint - Supplies fans                               0.00             0.00                 0.00              0.00
   Dept. Supplies - CP                                 0.00             0.00                 0.00              0.00
   R&M - Dabrans                                       0.00             0.00                 0.00              0.00
   Supplies Dept. curbappeal                           0.00             0.00                 0.00              0.00
   Supp-Whiteside                                      0.00             0.00                 0.00              0.00
   Misc. Small Purchases                               0.00             0.00                 0.00              0.00
   Small Tools & Equipment                             0.00             0.00                 0.00              0.00
   Miscellaneous Expense                               0.00             0.00                 0.00              0.00
   Locks & Keys                                   1,751.13              0.14            1,751.13               0.14
   R&M - Painting Supplies                             0.00             0.00                 0.00              0.00
   R&M - Roofing Supplies                              0.00             0.00                 0.00              0.00
   R&M - Door/Window Supplies                          0.00             0.00                 0.00              0.00
   R&M - HVAC Supplies                               124.09             0.01               124.09              0.01
   Service, Late, Finance Charges                      0.00             0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                      36,558.22              2.88           36,558.22               2.88

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00              0.00                0.00               0.00
   Contract-Calif                                     0.00              0.00                0.00               0.00
   Contract-cas                                       0.00              0.00                0.00               0.00
   Contract-deason                                    0.00              0.00                0.00               0.00
   Contract-delta                                     0.00              0.00                0.00               0.00
   Contract-dorius                                    0.00              0.00                0.00               0.00
   Contract-elevator                                  0.00              0.00                0.00               0.00
   Contract-Kone                                      0.00              0.00                0.00               0.00
   Contract - Charlie's Maint & ...                   0.00              0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                   0.00              0.00                0.00               0.00
   Contract-pcon                                      0.00              0.00                0.00               0.00
   Contract-oroszi                                    0.00              0.00                0.00               0.00
   Contract-roto                                      0.00              0.00                0.00               0.00
   Contract-roys                                      0.00              0.00                0.00               0.00
   Contract-silvas                                    0.00              0.00                0.00               0.00
   Contract-spartan                                   0.00              0.00                0.00               0.00
   Contract - transbay                                0.00              0.00                0.00               0.00
   Contract - fire master                             0.00              0.00                0.00               0.00
   Contract - Fire Safety Maint.                    360.00              0.03              360.00               0.03
   Contract - milpac                                  0.00              0.00                0.00               0.00
   Contract - Counter                                 0.00              0.00                0.00               0.00
   Contractor-Brinks Home Sec.                        0.00              0.00                0.00               0.00
   Contractor - bucks                                 0.00              0.00                0.00               0.00
   Contractor - Stripe                                0.00              0.00                0.00               0.00
   Contractor - wk                                    0.00              0.00                0.00               0.00
   Contract - bludol                                  0.00              0.00                0.00               0.00
   Contract - Able                                    0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1596 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Contract - Mainstay                                 0.00             0.00                 0.00              0.00
   Contractor - pro - tech                             0.00             0.00                 0.00              0.00
   Contract - thoseguy                                 0.00             0.00                 0.00              0.00
   Contract - kevmar                                   0.00             0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                            0.00             0.00                 0.00              0.00
   Contract-Solarcraft                                 0.00             0.00                 0.00              0.00
   contract-servpro                                    0.00             0.00                 0.00              0.00
   Contract northgut                                   0.00             0.00                 0.00              0.00
   contract-terminix                                   0.00             0.00                 0.00              0.00
   Contract-Scent Tek                                  0.00             0.00                 0.00              0.00
   Contract - Plumbing/Sewer                           0.00             0.00                 0.00              0.00
   Contract - Electrical & Lighting                    0.00             0.00                 0.00              0.00
   Contract - HVAC Maint.                         6,850.00              0.54            6,850.00               0.54
   Contract R&M                                        0.00             0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                            0.00             0.00                 0.00              0.00
   Contract - Janitorial Serv.                   33,626.82              2.65           33,626.82               2.65
   Contract - Painting                                 0.00             0.00                 0.00              0.00
   Contract - Pest Control                             0.00             0.00                 0.00              0.00
   Contract - Landscaping                         6,270.00              0.49            6,270.00               0.49
   contract-Garcia's Landscape                         0.00             0.00                 0.00              0.00
   Dugdales Landscaping                                0.00             0.00                 0.00              0.00
   Pinedas Tree Service                                0.00             0.00                 0.00              0.00
   Contract All phase Excavating                       0.00             0.00                 0.00              0.00
   Contract-Summit Tree Care                           0.00             0.00                 0.00              0.00
   Contract - Pool Maint.                              0.00             0.00                 0.00              0.00
   Contract - Elevator Maint.                     8,263.96              0.65            8,263.96               0.65
   Contract Appliance Rep.                             0.00             0.00                 0.00              0.00
   Contract - Roof Maint                          1,090.00              0.09            1,090.00               0.09
   Contract - Parking Lot Dues                         0.00             0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                         56,460.78              4.45           56,460.78               4.45

  TAXES
   Real Estate Taxes                            135,597.60             10.69          135,597.60              10.69
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            135,597.60             10.69          135,597.60              10.69

  INSURANCE EXPENSE
   Package Insurance                              5,231.94              0.41            5,231.94               0.41
   Earthquake Insurance                          18,919.81              1.49           18,919.81               1.49
   Umbrella Insurance                             2,187.50              0.17            2,187.50               0.17
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1597 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Medical - Misc                                      0.00             0.00                 0.00              0.00
   Workers' Comp. Insurance                            0.00             0.00                 0.00              0.00
   Business Practices Insurance                        0.00             0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                       26,339.25              2.08           26,339.25               2.08

TOTAL OPERATING EXPENSES                        635,181.81             50.06          635,181.81              50.06

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00               0.00               0.00
   Storage Rent Income                                0.00               0.00               0.00               0.00
   Pet Rent                                           0.00               0.00               0.00               0.00
   Parking Fees                                       0.00               0.00               0.00               0.00
   Laundry                                            0.00               0.00               0.00               0.00
   Vending                                            0.00               0.00               0.00               0.00
   NSF Check Fees                                     0.00               0.00               0.00               0.00
   Late Charges                                    -697.52              -0.06            -697.52              -0.06
   Damages & Cleaning Fees                            0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                     -270.00              -0.02            -270.00              -0.02
   Miscellaneous Income                               0.00               0.00               0.00               0.00
   HVAC Income                                        0.00               0.00               0.00               0.00
   Interest Income                                    0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                              -967.52              -0.08            -967.52              -0.08

NET OPERATING INCOME                            634,532.46             50.01          634,532.46              50.01

  DEBT SERVICE EXPENSE
   Mortgage Interest                            340,205.82             26.81          340,205.82              26.81
   Deed Of Trust Interest                             0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   Interest Expense Corporate                         0.00              0.00                0.00               0.00
   Notes Payable Interest                             0.00              0.00                0.00               0.00
   Affiliate Loan Interest                            0.00              0.00                0.00               0.00
   Other Interest Expense                             0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      340,205.82             26.81          340,205.82              26.81

  NET INC.BEFORE DEP.& TAX                      294,326.64             23.20          294,326.64              23.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        296,851.87             23.40          296,851.87              23.40
   F&F Hamm Depreciation                              0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                        29,166.69              2.30           29,166.69               2.30
   Appliances Depreciation                            0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                      14,510.16              1.14           14,510.16               1.14
   Closing Cost Amortization                      1,178.17              0.09            1,178.17               0.09
   Loan Fee Amortization                         23,779.28              1.87           23,779.28               1.87
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1598 02, 2020
                                                            of 2121                                        12:00 PM
042-Northgate Heights Business Center (42)                                                                    Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Org. Cost Amortization                          -558.21             -0.04             -558.21              -0.04
   Software Devel. Amort.                              0.00             0.00                 0.00              0.00
   Depreciation Expense Corp.                          0.00             0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                      364,927.96              28.76          364,927.96              28.76

NET INC.(LOSS) BEF.TAXES                        -70,601.32              -5.56         -70,601.32              -5.56

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                            0.00              0.00                0.00               0.00
   FTB Tax Expense                                3,400.00              0.27            3,400.00               0.27
   Taxes - Other                                      0.00              0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                       3,400.00              0.27            3,400.00               0.27

NET INCOME (LOSS)BK                             -74,001.32              -5.83         -74,001.32              -5.83

K-1 and Other Items
  K-1 Losses                                          0.00              0.00                0.00               0.00
  K-1 Income Items                                    0.00              0.00                0.00               0.00

  Extraordinary Items                                 0.00              0.00                0.00               0.00

  Temporary Distribution                              0.00              0.00                0.00               0.00




           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1599 02, 2020
                                                            of 2121                                        12:00 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 42, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1600
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
042-Northgate Heights Business Center (42)                                                                    Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Investment 16914                                    0.00             0.00                 0.00              0.00
   open                                                0.00             0.00                 0.00              0.00
   22 Due/to From                                      0.00             0.00                 0.00              0.00
INCOME
  Rent Income                                 2,071,678.22             98.66        2,071,678.22              98.66
  Prepaid Rental Income                               0.00              0.00                0.00               0.00
  Parking Fees                                        0.00              0.00                0.00               0.00
  Pet Rent                                            0.00              0.00                0.00               0.00
  Laundry income                                      0.00              0.00                0.00               0.00
  Commercial Recovery Income                     25,710.87              1.22           25,710.87               1.22
  Prior Year Recovery Income                     -2,728.73             -0.13           -2,728.73              -0.13
  Utility Income                                  5,211.84              0.25            5,211.84               0.25
  Storage Income                                      0.00              0.00                0.00               0.00
  Association Fees                                    0.00              0.00                0.00               0.00
  Management Fee Income                               0.00              0.00                0.00               0.00
  Outside Management Income                           0.00              0.00                0.00               0.00
  Admin Fee Income                                    0.00              0.00                0.00               0.00
  Interest Income                                     0.00              0.00                0.00               0.00
  Tax Return Prep. Income                             0.00              0.00                0.00               0.00
  Accounting Fees                                     0.00              0.00                0.00               0.00
  G.P. Fee Income                                     0.00              0.00                0.00               0.00
  LLC Distribution Income                             0.00              0.00                0.00               0.00
  Partnership Income                                  0.00              0.00                0.00               0.00
  Commission income                                   0.00              0.00                0.00               0.00
  Sale of Units                                       0.00              0.00                0.00               0.00
  Gain on Sale of Property                            0.00              0.00                0.00               0.00
TOTAL INCOME                                  2,099,872.20            100.00        2,099,872.20             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 330,290.40             15.73          330,290.40              15.73
   Promo/Move-In Incentives                           0.00              0.00                0.00               0.00
   Referral Fees                                      0.00              0.00                0.00               0.00
   Salaries                                           0.00              0.00                0.00               0.00
   Pension                                            0.00              0.00                0.00               0.00
   Section 125 Misc                                   0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00              0.00                0.00               0.00
   Advertising                                        0.00              0.00                0.00               0.00
   Marketing Subscriptions                            0.00              0.00                0.00               0.00
   Marketing Tools                                    0.00              0.00                0.00               0.00
   Signs                                            559.23              0.03              559.23               0.03
   Do not use me                                      0.00              0.00                0.00               0.00
   Other Renting Expenses                        39,687.12              1.89           39,687.12               1.89
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1601 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Bad Debt Expense                                    0.00             0.00                 0.00              0.00
   Credit Check Fees Rcvd                              0.00             0.00                 0.00              0.00
   Credit Check Fees Paid                              0.00             0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                       370,536.75              17.65          370,536.75              17.65

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                          2,231.95              0.11            2,231.95               0.11
   Legal                                              0.00              0.00                0.00               0.00
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                               5,608.77              0.27            5,608.77               0.27
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                   150.00              0.01              150.00               0.01
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                      25.00              0.00               25.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                         700.00              0.03              700.00               0.03
   Security Patrol                                9,600.00              0.46            9,600.00               0.46
   Auto Expense                                     298.58              0.01              298.58               0.01
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                                   0.00              0.00                0.00               0.00
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                      18,614.30              0.89           18,614.30               0.89

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                          124,286.19              5.92          124,286.19               5.92
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                           458.00              0.02              458.00               0.02
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1602 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Interior Lobby Plants                          4,485.00              0.21            4,485.00               0.21
   Mgt. Co. Uniforms                                   0.00             0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                             0.00             0.00                 0.00              0.00
   Mgt. Office Telephone                               0.00             0.00                 0.00              0.00
   Mgt. Co. Auto                                       0.00             0.00                 0.00              0.00
   Postage                                             0.00             0.00                 0.00              0.00
   Rent Expense Corporate                              0.00             0.00                 0.00              0.00
   Client Entertainment                                0.00             0.00                 0.00              0.00
   Commercial Misc Exp                                 0.00             0.00                 0.00              0.00
   Education                                           0.00             0.00                 0.00              0.00
   Security Costs                                 2,631.32              0.13            2,631.32               0.13
   TOTAL MANAGEMENT E...                       131,860.51               6.28          131,860.51               6.28

  UTILITIES EXPENSE
   Gas & Electricity                            136,694.40              6.51          136,694.40               6.51
   Utilities Credits or rebates                       0.00              0.00                0.00               0.00
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                         12,833.49              0.61           12,833.49               0.61
   Garbage & Trash Removal                       18,164.58              0.86           18,164.58               0.86
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         5,540.17              0.26            5,540.17               0.26
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                      173,232.64              8.25          173,232.64               8.25

  REPAIRS & MAINTENANCE
   R&M Unit                                           0.00              0.00                0.00               0.00
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                     0.00              0.00                0.00               0.00
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                                   0.00              0.00                0.00               0.00
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                 1,380.00              0.07            1,380.00               0.07
   R&M - Roofing                                      0.00              0.00                0.00               0.00
   R&M - Miscellaneous                                0.00              0.00                0.00               0.00
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                         0.00              0.00                0.00               0.00
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1603 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   R&M - pritim                                        0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                         0.00             0.00                 0.00              0.00
   R&M - rolgar                                        0.00             0.00                 0.00              0.00
   R&M Friedman's                                      0.00             0.00                 0.00              0.00
   R&M - bucks                                         0.00             0.00                 0.00              0.00
   R&M - knilou                                        0.00             0.00                 0.00              0.00
   R&M - mfence                                        0.00             0.00                 0.00              0.00
   R&M - g&a                                           0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                             0.00             0.00                 0.00              0.00
   T/O - Materials                                     0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                                0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                                 0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                           2,160.52              0.10            2,160.52               0.10
   Cleaning - A&V                                      0.00             0.00                 0.00              0.00
   Cleaning - garale                                   0.00             0.00                 0.00              0.00
   R&M - Pest Control                                248.00             0.01               248.00              0.01
   Landscaping Salaries                                0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                          0.00             0.00                 0.00              0.00
   Maint. Salaries                                     0.00             0.00                 0.00              0.00
   Cleaning Salaries                                   0.00             0.00                 0.00              0.00
   Painting Salaries                                   0.00             0.00                 0.00              0.00
   Improvement Salaries                                0.00             0.00                 0.00              0.00
   Maintenance Supplies                           6,763.89              0.32            6,763.89               0.32
   R&M - Electrical Supplies                      1,939.96              0.09            1,939.96               0.09
   R&M - Landscaping Supplies                          0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                             0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                                0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                                0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                              0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                              0.00             0.00                 0.00              0.00
   Dept. Supplies-color                                0.00             0.00                 0.00              0.00
   R&M - Landscape                                     0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                             0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                               0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                                0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                                 0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                        5,439.32              0.26            5,439.32               0.26
   Supplies - Kelly Moore                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                             0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                            0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                             0.00             0.00                 0.00              0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1604 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date                %         Year to Date                %
   Dept. Supp. - galrog                                0.00              0.00                0.00              0.00
   Supply - Grainger                                   0.00              0.00                0.00              0.00
   Welcome office supp. & signs                        0.00              0.00                0.00              0.00
   Maint - Supplies fans                               0.00              0.00                0.00              0.00
   Dept. Supplies - CP                                 0.00              0.00                0.00              0.00
   R&M - Dabrans                                       0.00              0.00                0.00              0.00
   Supplies Dept. curbappeal                           0.00              0.00                0.00              0.00
   Supp-Whiteside                                      0.00              0.00                0.00              0.00
   Misc. Small Purchases                               0.00              0.00                0.00              0.00
   Small Tools & Equipment                            57.39              0.00               57.39              0.00
   Miscellaneous Expense                          -1,318.00             -0.06          -1,318.00              -0.06
   Locks & Keys                                    2,978.23              0.14           2,978.23               0.14
   R&M - Painting Supplies                            65.01              0.00               65.01              0.00
   R&M - Roofing Supplies                              0.00              0.00                0.00              0.00
   R&M - Door/Window Supplies                          0.00              0.00                0.00              0.00
   R&M - HVAC Supplies                                 0.00              0.00                0.00              0.00
   Service, Late, Finance Charges                      0.00              0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE                      19,714.32               0.94          19,714.32               0.94

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00              0.00                0.00               0.00
   Contract-Calif                                     0.00              0.00                0.00               0.00
   Contract-cas                                       0.00              0.00                0.00               0.00
   Contract-deason                                    0.00              0.00                0.00               0.00
   Contract-delta                                     0.00              0.00                0.00               0.00
   Contract-dorius                                    0.00              0.00                0.00               0.00
   Contract-elevator                                  0.00              0.00                0.00               0.00
   Contract-Kone                                      0.00              0.00                0.00               0.00
   Contract - Charlie's Maint & ...                   0.00              0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                   0.00              0.00                0.00               0.00
   Contract-pcon                                      0.00              0.00                0.00               0.00
   Contract-oroszi                                    0.00              0.00                0.00               0.00
   Contract-roto                                      0.00              0.00                0.00               0.00
   Contract-roys                                      0.00              0.00                0.00               0.00
   Contract-silvas                                    0.00              0.00                0.00               0.00
   Contract-spartan                                   0.00              0.00                0.00               0.00
   Contract - transbay                                0.00              0.00                0.00               0.00
   Contract - fire master                         1,498.02              0.07            1,498.02               0.07
   Contract - Fire Safety Maint.                      0.00              0.00                0.00               0.00
   Contract - milpac                                  0.00              0.00                0.00               0.00
   Contract - Counter                                 0.00              0.00                0.00               0.00
   Contractor-Brinks Home Sec.                        0.00              0.00                0.00               0.00
   Contractor - bucks                                 0.00              0.00                0.00               0.00
   Contractor - Stripe                                0.00              0.00                0.00               0.00
   Contractor - wk                                    0.00              0.00                0.00               0.00
   Contract - bludol                                  0.00              0.00                0.00               0.00
   Contract - Able                                    0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1605 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Contract - Mainstay                                 0.00             0.00                 0.00              0.00
   Contractor - pro - tech                             0.00             0.00                 0.00              0.00
   Contract - thoseguy                                 0.00             0.00                 0.00              0.00
   Contract - kevmar                                   0.00             0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                            0.00             0.00                 0.00              0.00
   Contract-Solarcraft                                 0.00             0.00                 0.00              0.00
   contract-servpro                                    0.00             0.00                 0.00              0.00
   Contract northgut                                   0.00             0.00                 0.00              0.00
   contract-terminix                                   0.00             0.00                 0.00              0.00
   Contract-Scent Tek                                  0.00             0.00                 0.00              0.00
   Contract - Plumbing/Sewer                      8,371.78              0.40            8,371.78               0.40
   Contract - Electrical & Lighting               4,049.50              0.19            4,049.50               0.19
   Contract - HVAC Maint.                        29,595.12              1.41           29,595.12               1.41
   Contract R&M                                  27,975.20              1.33           27,975.20               1.33
   Cont.Carpet Clean/Repair                            0.00             0.00                 0.00              0.00
   Contract - Janitorial Serv.                   80,057.61              3.81           80,057.61               3.81
   Contract - Painting                               550.50             0.03               550.50              0.03
   Contract - Pest Control                             0.00             0.00                 0.00              0.00
   Contract - Landscaping                        19,574.00              0.93           19,574.00               0.93
   contract-Garcia's Landscape                         0.00             0.00                 0.00              0.00
   Dugdales Landscaping                                0.00             0.00                 0.00              0.00
   Pinedas Tree Service                                0.00             0.00                 0.00              0.00
   Contract All phase Excavating                       0.00             0.00                 0.00              0.00
   Contract-Summit Tree Care                           0.00             0.00                 0.00              0.00
   Contract - Pool Maint.                              0.00             0.00                 0.00              0.00
   Contract - Elevator Maint.                    23,677.20              1.13           23,677.20               1.13
   Contract Appliance Rep.                             0.00             0.00                 0.00              0.00
   Contract - Roof Maint                               0.00             0.00                 0.00              0.00
   Contract - Parking Lot Dues                         0.00             0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                       195,348.93               9.30          195,348.93               9.30

  TAXES
   Real Estate Taxes                            259,466.61             12.36          259,466.61              12.36
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            259,466.61             12.36          259,466.61              12.36

  INSURANCE EXPENSE
   Package Insurance                              8,745.04              0.42            8,745.04               0.42
   Earthquake Insurance                          28,889.65              1.38           28,889.65               1.38
   Umbrella Insurance                             3,750.00              0.18            3,750.00               0.18
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1606 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Medical - Misc                                      0.00             0.00                 0.00              0.00
   Workers' Comp. Insurance                            0.00             0.00                 0.00              0.00
   Business Practices Insurance                        0.00             0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                       41,384.69              1.97           41,384.69               1.97

TOTAL OPERATING EXPENSES                      1,210,158.75             57.63        1,210,158.75              57.63

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00               0.00               0.00
   Storage Rent Income                                0.00               0.00               0.00               0.00
   Pet Rent                                           0.00               0.00               0.00               0.00
   Parking Fees                                       0.00               0.00               0.00               0.00
   Laundry                                            0.00               0.00               0.00               0.00
   Vending                                            0.00               0.00               0.00               0.00
   NSF Check Fees                                   -50.00               0.00             -50.00               0.00
   Late Charges                                  -4,982.41              -0.24          -4,982.41              -0.24
   Damages & Cleaning Fees                            0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                     -658.57              -0.03            -658.57              -0.03
   Miscellaneous Income                               0.00               0.00               0.00               0.00
   HVAC Income                                        0.00               0.00               0.00               0.00
   Interest Income                                  -10.92               0.00             -10.92               0.00
   TOTAL OTHER INCOME                            -5,701.90              -0.27          -5,701.90              -0.27

NET OPERATING INCOME                            895,415.35             42.64          895,415.35              42.64

  DEBT SERVICE EXPENSE
   Mortgage Interest                            629,158.10             29.96          629,158.10              29.96
   Deed Of Trust Interest                             0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   Interest Expense Corporate                         0.00              0.00                0.00               0.00
   Notes Payable Interest                             0.00              0.00                0.00               0.00
   Affiliate Loan Interest                            0.00              0.00                0.00               0.00
   Other Interest Expense                             0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      629,158.10             29.96          629,158.10              29.96

  NET INC.BEFORE DEP.& TAX                      266,257.25             12.68          266,257.25              12.68

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        508,888.92             24.23          508,888.92              24.23
   F&F Hamm Depreciation                              0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                        50,000.04              2.38           50,000.04               2.38
   Appliances Depreciation                            0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                      69,737.56              3.32           69,737.56               3.32
   Closing Cost Amortization                      2,019.72              0.10            2,019.72               0.10
   Loan Fee Amortization                         38,072.52              1.81           38,072.52               1.81
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1607 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                        Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                                Period to Date                %          Year to Date                %
   Org. Cost Amortization                               558.21              0.03               558.21              0.03
   Software Devel. Amort.                                 0.00              0.00                 0.00              0.00
   Depreciation Expense Corp.                             0.00              0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                         669,276.97               31.87          669,276.97              31.87

NET INC.(LOSS) BEF.TAXES                           -403,019.72             -19.19        -403,019.72             -19.19

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                                0.00               0.00                0.00              0.00
   FTB Tax Expense                                    3,300.00               0.16            3,300.00              0.16
   Taxes - Other                                          0.00               0.00                0.00              0.00

   TOTAL INCOME TAX EXPENSE                           3,300.00               0.16            3,300.00              0.16

NET INCOME (LOSS)BK                                -406,319.72             -19.35        -406,319.72             -19.35

K-1 and Other Items
  K-1 Losses                                              0.00               0.00                0.00              0.00
  K-1 Income Items                                        0.00               0.00                0.00              0.00

  Extraordinary Items                                     0.00               0.00                0.00              0.00

  Temporary Distribution                                  0.00               0.00                0.00              0.00

Adjustments
Outside Management Income                                 0.00               0.00                0.00              0.00
Outside Services                                          0.00               0.00                0.00              0.00
Bank Charges                                              0.00               0.00                0.00              0.00
Association Dues                                          0.00               0.00                0.00              0.00
TOTAL ADMINISTRATIVE EXP                                  0.00               0.00                0.00              0.00

Period to Date                               Beginning Balance     Ending Balance           Difference
1010 - Checking                                   1,688,601.81          22,616.28       -1,665,985.53
1015 -Reserve Account                               449,588.38         508,035.81           58,447.43
Total Cash                                        2,138,190.19         530,652.09       -1,607,538.10

Year to Date                                 Beginning Balance     Ending Balance           Difference
1010 - Checking                                   1,688,601.81          22,616.28       -1,665,985.53
1015 -Reserve Account                               449,588.38         508,035.81           58,447.43
Total Cash                                        2,138,190.19         530,652.09       -1,607,538.10




           Case: 20-30604            Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1608 02, 2020
                                                                of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Investment 16914                                    0.00             0.00                 0.00              0.00
   open                                                0.00             0.00                 0.00              0.00
   22 Due/to From                                      0.00             0.00                 0.00              0.00
INCOME
  Rent Income                                 1,249,746.13             98.50        1,249,746.13              98.50
  Prepaid Rental Income                               0.00              0.00                0.00               0.00
  Parking Fees                                        0.00              0.00                0.00               0.00
  Pet Rent                                            0.00              0.00                0.00               0.00
  Laundry income                                      0.00              0.00                0.00               0.00
  Commercial Recovery Income                      8,999.69              0.71            8,999.69               0.71
  Prior Year Recovery Income                      5,451.63              0.43            5,451.63               0.43
  Utility Income                                  4,549.30              0.36            4,549.30               0.36
  Storage Income                                      0.00              0.00                0.00               0.00
  Association Fees                                    0.00              0.00                0.00               0.00
  Management Fee Income                               0.00              0.00                0.00               0.00
  Outside Management Income                           0.00              0.00                0.00               0.00
  Admin Fee Income                                    0.00              0.00                0.00               0.00
  Interest Income                                     0.00              0.00                0.00               0.00
  Tax Return Prep. Income                             0.00              0.00                0.00               0.00
  Accounting Fees                                     0.00              0.00                0.00               0.00
  G.P. Fee Income                                     0.00              0.00                0.00               0.00
  LLC Distribution Income                             0.00              0.00                0.00               0.00
  Partnership Income                                  0.00              0.00                0.00               0.00
  Commission income                                   0.00              0.00                0.00               0.00
  Sale of Units                                       0.00              0.00                0.00               0.00
  Gain on Sale of Property                            0.00              0.00                0.00               0.00
TOTAL INCOME                                  1,268,746.75            100.00        1,268,746.75             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                    0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                                 163,837.52             12.91          163,837.52              12.91
   Promo/Move-In Incentives                           0.00              0.00                0.00               0.00
   Referral Fees                                      0.00              0.00                0.00               0.00
   Salaries                                           0.00              0.00                0.00               0.00
   Pension                                            0.00              0.00                0.00               0.00
   Section 125 Misc                                   0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                    0.00              0.00                0.00               0.00
   Advertising                                        0.00              0.00                0.00               0.00
   Marketing Subscriptions                            0.00              0.00                0.00               0.00
   Marketing Tools                                    0.00              0.00                0.00               0.00
   Signs                                          1,109.36              0.09            1,109.36               0.09
   Do not use me                                      0.00              0.00                0.00               0.00
   Other Renting Expenses                        29,572.67              2.33           29,572.67               2.33
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1609 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Bad Debt Expense                                    0.00             0.00                 0.00              0.00
   Credit Check Fees Rcvd                              0.00             0.00                 0.00              0.00
   Credit Check Fees Paid                              0.00             0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                       194,519.55              15.33          194,519.55              15.33

  ADMINISTRATIVE EXPENSES
   Accounting                                         0.00              0.00                0.00               0.00
   Alarm                                            789.11              0.06              789.11               0.06
   Legal                                            695.00              0.05              695.00               0.05
   Computer Services                                  0.00              0.00                0.00               0.00
   Temp. Help                                         0.00              0.00                0.00               0.00
   Consultants                                        0.00              0.00                0.00               0.00
   Administaff                                        0.00              0.00                0.00               0.00
   Outside Services                               3,163.93              0.25            3,163.93               0.25
   Collection Expense                                 0.00              0.00                0.00               0.00
    Prof. Fees KC                                     0.00              0.00                0.00               0.00
   Office Expense                                     0.00              0.00                0.00               0.00
   Bottled Water                                      0.00              0.00                0.00               0.00
   Bank Charges                                       0.00              0.00                0.00               0.00
   NextGen Expenses                                   0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                           0.00              0.00                0.00               0.00
   Security Patrol                                4,000.00              0.32            4,000.00               0.32
   Auto Expense                                       0.00              0.00                0.00               0.00
   Travel & Entertainment                             0.00              0.00                0.00               0.00
   Luncheon Meetings                                  0.00              0.00                0.00               0.00
   Loan Servicing Fees                                0.00              0.00                0.00               0.00
   Promotions - Corporate                             0.00              0.00                0.00               0.00
   Association Dues                                   0.00              0.00                0.00               0.00
   461- Net loss (income)                             0.00              0.00                0.00               0.00
   501-Net Loss (income)                              0.00              0.00                0.00               0.00
   Gifts                                              0.00              0.00                0.00               0.00
   Security Cost                                      0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                       8,648.04              0.68            8,648.04               0.68

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                           0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                                  0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                           0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                     0.00              0.00                0.00               0.00
   Manager Salary                                     0.00              0.00                0.00               0.00
   Manager Utility Expense                            0.00              0.00                0.00               0.00
   Maintenance Apartment                              0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                           74,900.79              5.90           74,900.79               5.90
   Finders Fees                                       0.00              0.00                0.00               0.00
   Copier Lease                                       0.00              0.00                0.00               0.00
   Donations                                          0.00              0.00                0.00               0.00
   Dues and Subscriptions                           169.72              0.01              169.72               0.01
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1610 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Interior Lobby Plants                          2,070.00              0.16            2,070.00               0.16
   Mgt. Co. Uniforms                                   0.00             0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                             0.00             0.00                 0.00              0.00
   Mgt. Office Telephone                               0.00             0.00                 0.00              0.00
   Mgt. Co. Auto                                       0.00             0.00                 0.00              0.00
   Postage                                             0.00             0.00                 0.00              0.00
   Rent Expense Corporate                              0.00             0.00                 0.00              0.00
   Client Entertainment                                0.00             0.00                 0.00              0.00
   Commercial Misc Exp                                 0.00             0.00                 0.00              0.00
   Education                                           0.00             0.00                 0.00              0.00
   Security Costs                                      0.00             0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                         77,140.51              6.08           77,140.51               6.08

  UTILITIES EXPENSE
   Gas & Electricity                             77,362.32              6.10           77,362.32               6.10
   Utilities Credits or rebates                       0.00              0.00                0.00               0.00
   Sewer                                              0.00              0.00                0.00               0.00
   Water                                          9,118.63              0.72            9,118.63               0.72
   Garbage & Trash Removal                        9,994.54              0.79            9,994.54               0.79
   Contract-haulwrig                                  0.00              0.00                0.00               0.00
   Cable TV                                           0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                         3,442.37              0.27            3,442.37               0.27
   Pagers/2 Ways                                      0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                       99,917.86              7.88           99,917.86               7.88

  REPAIRS & MAINTENANCE
   R&M Unit                                      18,063.34              1.42           18,063.34               1.42
   R&M-bbsteam                                        0.00              0.00                0.00               0.00
   R&M - Plumbing                                 1,223.54              0.10            1,223.54               0.10
   R&M-deep                                           0.00              0.00                0.00               0.00
   R&M-dorius                                         0.00              0.00                0.00               0.00
   R&M - Elevator                                     0.00              0.00                0.00               0.00
   R&M-jdcom                                          0.00              0.00                0.00               0.00
   R&M-nat                                            0.00              0.00                0.00               0.00
   R&M-novglass                                       0.00              0.00                0.00               0.00
   R&M-orchid                                         0.00              0.00                0.00               0.00
   R&M - Electrical                               1,683.50              0.13            1,683.50               0.13
   R&M-1st Class                                      0.00              0.00                0.00               0.00
   R&M - Painting                                     0.00              0.00                0.00               0.00
   R&M - Roofing                                    114.00              0.01              114.00               0.01
   R&M - Miscellaneous                            2,792.95              0.22            2,792.95               0.22
   R&M - Windows                                      0.00              0.00                0.00               0.00
   R&M - HVAC                                     2,150.00              0.17            2,150.00               0.17
   R&M - Pool                                         0.00              0.00                0.00               0.00
   R & M- fire master                                 0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                       0.00              0.00                0.00               0.00
   R&M-mcd                                            0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1611 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   R&M - pritim                                        0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                         0.00             0.00                 0.00              0.00
   R&M - rolgar                                        0.00             0.00                 0.00              0.00
   R&M Friedman's                                      0.00             0.00                 0.00              0.00
   R&M - bucks                                         0.00             0.00                 0.00              0.00
   R&M - knilou                                        0.00             0.00                 0.00              0.00
   R&M - mfence                                        0.00             0.00                 0.00              0.00
   R&M - g&a                                           0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                             0.00             0.00                 0.00              0.00
   T/O - Materials                                     0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                                0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                                 0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                              781.15             0.06               781.15              0.06
   Cleaning - A&V                                      0.00             0.00                 0.00              0.00
   Cleaning - garale                                   0.00             0.00                 0.00              0.00
   R&M - Pest Control                                  0.00             0.00                 0.00              0.00
   Landscaping Salaries                                0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                          0.00             0.00                 0.00              0.00
   Maint. Salaries                                     0.00             0.00                 0.00              0.00
   Cleaning Salaries                                   0.00             0.00                 0.00              0.00
   Painting Salaries                                   0.00             0.00                 0.00              0.00
   Improvement Salaries                                0.00             0.00                 0.00              0.00
   Maintenance Supplies                              262.41             0.02               262.41              0.02
   R&M - Electrical Supplies                      1,724.20              0.14            1,724.20               0.14
   R&M - Landscaping Supplies                          0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                             0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                                0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                                0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                              0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                              0.00             0.00                 0.00              0.00
   Dept. Supplies-color                                0.00             0.00                 0.00              0.00
   R&M - Landscape                                4,279.69              0.34            4,279.69               0.34
   Dept. Supplies-msm                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                                  0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                                 0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                             0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                               0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                                0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                                 0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                        1,608.22              0.13            1,608.22               0.13
   Supplies - Kelly Moore                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                             0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                              0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                            0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                             0.00             0.00                 0.00              0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1612 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Dept. Supp. - galrog                                0.00             0.00                 0.00              0.00
   Supply - Grainger                                   0.00             0.00                 0.00              0.00
   Welcome office supp. & signs                        0.00             0.00                 0.00              0.00
   Maint - Supplies fans                               0.00             0.00                 0.00              0.00
   Dept. Supplies - CP                                 0.00             0.00                 0.00              0.00
   R&M - Dabrans                                       0.00             0.00                 0.00              0.00
   Supplies Dept. curbappeal                           0.00             0.00                 0.00              0.00
   Supp-Whiteside                                      0.00             0.00                 0.00              0.00
   Misc. Small Purchases                               0.00             0.00                 0.00              0.00
   Small Tools & Equipment                             0.00             0.00                 0.00              0.00
   Miscellaneous Expense                               0.00             0.00                 0.00              0.00
   Locks & Keys                                   1,751.13              0.14            1,751.13               0.14
   R&M - Painting Supplies                             0.00             0.00                 0.00              0.00
   R&M - Roofing Supplies                              0.00             0.00                 0.00              0.00
   R&M - Door/Window Supplies                          0.00             0.00                 0.00              0.00
   R&M - HVAC Supplies                               124.09             0.01               124.09              0.01
   Service, Late, Finance Charges                      0.00             0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                      36,558.22              2.88           36,558.22               2.88

  CONTRACT MAINTENANCE
   Contract-Bath                                      0.00              0.00                0.00               0.00
   Contract-Calif                                     0.00              0.00                0.00               0.00
   Contract-cas                                       0.00              0.00                0.00               0.00
   Contract-deason                                    0.00              0.00                0.00               0.00
   Contract-delta                                     0.00              0.00                0.00               0.00
   Contract-dorius                                    0.00              0.00                0.00               0.00
   Contract-elevator                                  0.00              0.00                0.00               0.00
   Contract-Kone                                      0.00              0.00                0.00               0.00
   Contract - Charlie's Maint & ...                   0.00              0.00                0.00               0.00
   Contract-Avilas Maint & carpe...                   0.00              0.00                0.00               0.00
   Contract-pcon                                      0.00              0.00                0.00               0.00
   Contract-oroszi                                    0.00              0.00                0.00               0.00
   Contract-roto                                      0.00              0.00                0.00               0.00
   Contract-roys                                      0.00              0.00                0.00               0.00
   Contract-silvas                                    0.00              0.00                0.00               0.00
   Contract-spartan                                   0.00              0.00                0.00               0.00
   Contract - transbay                                0.00              0.00                0.00               0.00
   Contract - fire master                             0.00              0.00                0.00               0.00
   Contract - Fire Safety Maint.                    360.00              0.03              360.00               0.03
   Contract - milpac                                  0.00              0.00                0.00               0.00
   Contract - Counter                                 0.00              0.00                0.00               0.00
   Contractor-Brinks Home Sec.                        0.00              0.00                0.00               0.00
   Contractor - bucks                                 0.00              0.00                0.00               0.00
   Contractor - Stripe                                0.00              0.00                0.00               0.00
   Contractor - wk                                    0.00              0.00                0.00               0.00
   Contract - bludol                                  0.00              0.00                0.00               0.00
   Contract - Able                                    0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1613 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Contract - Mainstay                                 0.00             0.00                 0.00              0.00
   Contractor - pro - tech                             0.00             0.00                 0.00              0.00
   Contract - thoseguy                                 0.00             0.00                 0.00              0.00
   Contract - kevmar                                   0.00             0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                            0.00             0.00                 0.00              0.00
   Contract-Solarcraft                                 0.00             0.00                 0.00              0.00
   contract-servpro                                    0.00             0.00                 0.00              0.00
   Contract northgut                                   0.00             0.00                 0.00              0.00
   contract-terminix                                   0.00             0.00                 0.00              0.00
   Contract-Scent Tek                                  0.00             0.00                 0.00              0.00
   Contract - Plumbing/Sewer                           0.00             0.00                 0.00              0.00
   Contract - Electrical & Lighting                    0.00             0.00                 0.00              0.00
   Contract - HVAC Maint.                         6,850.00              0.54            6,850.00               0.54
   Contract R&M                                        0.00             0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                            0.00             0.00                 0.00              0.00
   Contract - Janitorial Serv.                   33,626.82              2.65           33,626.82               2.65
   Contract - Painting                                 0.00             0.00                 0.00              0.00
   Contract - Pest Control                             0.00             0.00                 0.00              0.00
   Contract - Landscaping                         6,270.00              0.49            6,270.00               0.49
   contract-Garcia's Landscape                         0.00             0.00                 0.00              0.00
   Dugdales Landscaping                                0.00             0.00                 0.00              0.00
   Pinedas Tree Service                                0.00             0.00                 0.00              0.00
   Contract All phase Excavating                       0.00             0.00                 0.00              0.00
   Contract-Summit Tree Care                           0.00             0.00                 0.00              0.00
   Contract - Pool Maint.                              0.00             0.00                 0.00              0.00
   Contract - Elevator Maint.                     8,263.96              0.65            8,263.96               0.65
   Contract Appliance Rep.                             0.00             0.00                 0.00              0.00
   Contract - Roof Maint                          1,090.00              0.09            1,090.00               0.09
   Contract - Parking Lot Dues                         0.00             0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                         56,460.78              4.45           56,460.78               4.45

  TAXES
   Real Estate Taxes                            135,597.60             10.69          135,597.60              10.69
   Payroll Taxes                                      0.00              0.00                0.00               0.00
   Personal Property Taxes                            0.00              0.00                0.00               0.00
   Other Taxes                                        0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                            135,597.60             10.69          135,597.60              10.69

  INSURANCE EXPENSE
   Package Insurance                              5,231.94              0.41            5,231.94               0.41
   Earthquake Insurance                          18,919.81              1.49           18,919.81               1.49
   Umbrella Insurance                             2,187.50              0.17            2,187.50               0.17
   Flood Insurance                                    0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                           0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                                  0.00              0.00                0.00               0.00
   Auto Insurance                                     0.00              0.00                0.00               0.00
   Health Insurance                                   0.00              0.00                0.00               0.00
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1614 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                    Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                             Period to Date               %          Year to Date                %
   Medical - Misc                                      0.00             0.00                 0.00              0.00
   Workers' Comp. Insurance                            0.00             0.00                 0.00              0.00
   Business Practices Insurance                        0.00             0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                       26,339.25              2.08           26,339.25               2.08

TOTAL OPERATING EXPENSES                        635,181.81             50.06          635,181.81              50.06

  OTHER INCOME
   Tenant Asst. Payments                              0.00               0.00               0.00               0.00
   Storage Rent Income                                0.00               0.00               0.00               0.00
   Pet Rent                                           0.00               0.00               0.00               0.00
   Parking Fees                                       0.00               0.00               0.00               0.00
   Laundry                                            0.00               0.00               0.00               0.00
   Vending                                            0.00               0.00               0.00               0.00
   NSF Check Fees                                     0.00               0.00               0.00               0.00
   Late Charges                                    -697.52              -0.06            -697.52              -0.06
   Damages & Cleaning Fees                            0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                           0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                     -270.00              -0.02            -270.00              -0.02
   Miscellaneous Income                               0.00               0.00               0.00               0.00
   HVAC Income                                        0.00               0.00               0.00               0.00
   Interest Income                                    0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                              -967.52              -0.08            -967.52              -0.08

NET OPERATING INCOME                            634,532.46             50.01          634,532.46              50.01

  DEBT SERVICE EXPENSE
   Mortgage Interest                            340,205.82             26.81          340,205.82              26.81
   Deed Of Trust Interest                             0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                            0.00              0.00                0.00               0.00
   Interest Expense Corporate                         0.00              0.00                0.00               0.00
   Notes Payable Interest                             0.00              0.00                0.00               0.00
   Affiliate Loan Interest                            0.00              0.00                0.00               0.00
   Other Interest Expense                             0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                      340,205.82             26.81          340,205.82              26.81

  NET INC.BEFORE DEP.& TAX                      294,326.64             23.20          294,326.64              23.20

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                        296,851.87             23.40          296,851.87              23.40
   F&F Hamm Depreciation                              0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                        29,166.69              2.30           29,166.69               2.30
   Appliances Depreciation                            0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                      14,510.16              1.14           14,510.16               1.14
   Closing Cost Amortization                      1,178.17              0.09            1,178.17               0.09
   Loan Fee Amortization                         23,779.28              1.87           23,779.28               1.87
           Case: 20-30604            Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                              PageSeptember
                                                                                                      1615 02, 2020
                                                            of 2121                                        12:01 PM
042-Northgate Heights Business Center (42)                                                                        Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                                Period to Date                %          Year to Date                %
   Org. Cost Amortization                             -558.21              -0.04             -558.21              -0.04
   Software Devel. Amort.                                 0.00              0.00                 0.00              0.00
   Depreciation Expense Corp.                             0.00              0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                         364,927.96               28.76          364,927.96              28.76

NET INC.(LOSS) BEF.TAXES                            -70,601.32              -5.56         -70,601.32              -5.56

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                                0.00               0.00               0.00               0.00
   FTB Tax Expense                                    3,400.00               0.27           3,400.00               0.27
   Taxes - Other                                          0.00               0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                           3,400.00               0.27           3,400.00               0.27

NET INCOME (LOSS)BK                                 -74,001.32              -5.83         -74,001.32              -5.83

K-1 and Other Items
  K-1 Losses                                              0.00               0.00               0.00               0.00
  K-1 Income Items                                        0.00               0.00               0.00               0.00

  Extraordinary Items                                     0.00               0.00               0.00               0.00

  Temporary Distribution                                  0.00               0.00               0.00               0.00

Adjustments
Outside Management Income                                 0.00               0.00               0.00               0.00
Outside Services                                          0.00               0.00               0.00               0.00
Bank Charges                                              0.00               0.00               0.00               0.00
Association Dues                                          0.00               0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                                  0.00               0.00               0.00               0.00

Period to Date                               Beginning Balance     Ending Balance          Difference
1010 - Checking                                      22,616.28          74,455.03          51,838.75
1015 -Reserve Account                               508,035.81         186,335.81        -321,700.00
Total Cash                                          530,652.09         260,790.84        -269,861.25

Year to Date                                 Beginning Balance     Ending Balance          Difference
1010 - Checking                                      22,616.28          74,455.03          51,838.75
1015 -Reserve Account                               508,035.81         186,335.81        -321,700.00
Total Cash                                          530,652.09         260,790.84        -269,861.25




           Case: 20-30604            Doc# 154        Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                                  PageSeptember
                                                                                                          1616 02, 2020
                                                                of 2121                                        12:01 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 42, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1617
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 42, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1618
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

The companies' books show no intercompany claim.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1619
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1620
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1621
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 43, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1622
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 43, LLC as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1623
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
The Heights (43)                                                                                     Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 6,456.99
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                         226,464.24
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    232,921.23

    RECEIVABLES
    Property Receivables                                                                               0.00
    Loan Receivables                                                                                   0.00
    Other Receivables                                                                                  0.00
    Officer - Due to/from                                                                              0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                   1,848.92
    A/R Other - Melissa B                                                                              0.00
    A/R Other - People home equity                                                                     0.00
    A/R Collections                                                                                    0.00
    A/R Security Deposits                                                                              0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                     1,848.92

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           13,295.96
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     13,295.96
  TOTAL CURRENT ASSETS                                                                          248,066.11


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 1624 01, 2020
                                                   of 2121                                         04:44 PM
The Heights (43)                                                                                      Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,310,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,140,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -162,449.12
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1625 01, 2020
                                                    of 2121                                         04:44 PM
The Heights (43)                                                                                       Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,287,550.88

  ACQUISITION ASSETS
   Closing Costs                                                                                  210,590.80
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       35,805.00
   Accum Amort Loan Fees                                                                           -7,160.56
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -27,813.04
   Organization Costs                                                                              27,346.47
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          338,768.67

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1626 01, 2020
                                                     of 2121                                         04:44 PM
The Heights (43)                                                                                    Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                    Tuesday, 1627 01, 2020
                                                  of 2121                                         04:44 PM
The Heights (43)                                                                                    Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                    Tuesday, 1628 01, 2020
                                                  of 2121                                         04:44 PM
The Heights (43)                                                                                      Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        94,120.22
   2019 T/O Misc. Exp.                                                                              5,267.64
   2019 T/O Materials                                                                             22,014.89
   2019 T/O Outside Vendor                                                                        83,392.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     204,794.75
   Accum Deprec - Capital Improvements                                                              5,812.08
  NET CAPITALIZED IMPROVEMENTS                                                                   198,982.67

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1629 01, 2020
                                                    of 2121                                         04:44 PM
The Heights (43)                                                                                      Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1630 01, 2020
                                                    of 2121                                         04:44 PM
The Heights (43)                                                                                          Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                          0.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 1631 01, 2020
                                                        of 2121                                         04:44 PM
The Heights (43)                                                                                     Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                           0.00
TOTAL ASSETS                                                                                  7,073,368.33
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                2,964.79
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   1,118.26
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        4,083.05

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    30,535.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            3,850,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 1632 01, 2020
                                                   of 2121                                         04:44 PM
The Heights (43)                                                                                         Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       3,880,535.00
 TOTAL LIABILITIES                                                                                 3,884,618.05

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           2,722,949.92
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                     826,193.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -205,045.90
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -10,268.88
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 1633 01, 2020
                                                        of 2121                                         04:44 PM
The Heights (43)                                                                                      Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -145,077.86
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  3,188,750.28
TOTAL LIABILITIES & EQUITY                                                                      7,073,368.33

  Total of All                                                                                           0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1634 01, 2020
                                                     of 2121                                         04:44 PM
The Heights (43)                                                                                     Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 7,009.07
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                          86,464.24
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                     93,473.31

    RECEIVABLES
    Property Receivables                                                                               0.00
    Loan Receivables                                                                                   0.00
    Other Receivables                                                                                  0.00
    Officer - Due to/from                                                                              0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                   2,992.32
    A/R Other - Melissa B                                                                              0.00
    A/R Other - People home equity                                                                     0.00
    A/R Collections                                                                                    0.00
    A/R Security Deposits                                                                              0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                     2,992.32

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            5,392.07
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      5,392.07
  TOTAL CURRENT ASSETS                                                                          101,857.70


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 1635 01, 2020
                                                   of 2121                                         04:39 PM
The Heights (43)                                                                                      Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,310,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,140,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -271,479.44
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1636 01, 2020
                                                    of 2121                                         04:39 PM
The Heights (43)                                                                                       Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,178,520.56

  ACQUISITION ASSETS
   Closing Costs                                                                                  210,590.80
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       35,805.00
   Accum Amort Loan Fees                                                                           -9,249.22
   Personal Property                                                                              100,000.00
   Accum Depreciation Personal Property                                                           -39,479.73
   Organization Costs                                                                              27,346.47
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          325,013.32

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1637 01, 2020
                                                     of 2121                                         04:39 PM
The Heights (43)                                                                                    Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                    Tuesday, 1638 01, 2020
                                                  of 2121                                         04:39 PM
The Heights (43)                                                                                    Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                    Tuesday, 1639 01, 2020
                                                  of 2121                                         04:39 PM
The Heights (43)                                                                                      Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        94,120.22
   2019 T/O Misc. Exp.                                                                              5,267.64
   2019 T/O Materials                                                                             22,014.89
   2019 T/O Outside Vendor                                                                        83,392.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                        25,408.06
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               5,166.21
   2020 T/O Outside Vendor                                                                        21,736.65
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     257,105.67
   Accum Deprec - Capital Improvements                                                              9,202.46
  NET CAPITALIZED IMPROVEMENTS                                                                   247,903.21

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1640 01, 2020
                                                    of 2121                                         04:39 PM
The Heights (43)                                                                                      Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1641 01, 2020
                                                    of 2121                                         04:39 PM
The Heights (43)                                                                                          Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                    10,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 1642 01, 2020
                                                        of 2121                                         04:39 PM
The Heights (43)                                                                                     Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                     10,000.00
TOTAL ASSETS                                                                                  6,863,294.79
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                  238.70
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                   1,149.55
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            5,550.08
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        6,938.33

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    28,885.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            3,850,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 1643 01, 2020
                                                   of 2121                                         04:39 PM
The Heights (43)                                                                                         Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       3,878,885.00
 TOTAL LIABILITIES                                                                                 3,885,823.33

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           2,722,949.92
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                     826,193.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -332,087.94
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -155,346.74
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 1644 01, 2020
                                                        of 2121                                         04:39 PM
The Heights (43)                                                                                      Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -84,236.78
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  2,977,471.46
TOTAL LIABILITIES & EQUITY                                                                      6,863,294.79

  Total of All                                                                                           0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1645 01, 2020
                                                     of 2121                                         04:39 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 43, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1646
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
The Heights (43)                                                                                       Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            505,142.50            99.27         505,142.50                99.27
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                           2,904.51             0.57           2,904.51                 0.57
  Commercial Recovery Income                 835.49             0.16             835.49                 0.16
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                               0.00             0.00               0.00                 0.00
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             508,882.50           100.00         508,882.50               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           39,279.67             7.72          39,279.67                  7.72
   Promo/Move-In Incentives                2,495.00             0.49           2,495.00                  0.49
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                29.43             0.01              29.43                  0.01
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                     626.77             0.12             626.77                  0.12
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                  1,363.02             0.27           1,363.02                  0.27
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1647 01, 2020
                                                     of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                 -300.00             -0.06            -300.00                 -0.06
   Credit Check Fees Paid                    86.70             0.02               86.70                 0.02
   TOTAL RENTING EXPENSE                43,580.59              8.56          43,580.59                  8.56

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00             0.00               0.00                  0.00
   Alarm                                      0.00             0.00               0.00                  0.00
   Legal                                      0.00             0.00               0.00                  0.00
   Computer Services                          0.00             0.00               0.00                  0.00
   Temp. Help                                 0.00             0.00               0.00                  0.00
   Consultants                                0.00             0.00               0.00                  0.00
   Administaff                                0.00             0.00               0.00                  0.00
   Outside Services                       1,072.00             0.21           1,072.00                  0.21
   Collection Expense                         0.00             0.00               0.00                  0.00
    Prof. Fees KC                             0.00             0.00               0.00                  0.00
   Office Expense                             0.00             0.00               0.00                  0.00
   Bottled Water                              0.00             0.00               0.00                  0.00
   Bank Charges                               0.00             0.00               0.00                  0.00
   NextGen Expenses                           0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits               2,128.62             0.42           2,128.62                  0.42
   Security Patrol                            0.00             0.00               0.00                  0.00
   Auto Expense                               0.00             0.00               0.00                  0.00
   Travel & Entertainment                     0.00             0.00               0.00                  0.00
   Luncheon Meetings                          0.00             0.00               0.00                  0.00
   Loan Servicing Fees                        0.00             0.00               0.00                  0.00
   Promotions - Corporate                     0.00             0.00               0.00                  0.00
   Association Dues                           0.00             0.00               0.00                  0.00
   461- Net loss (income)                     0.00             0.00               0.00                  0.00
   501-Net Loss (income)                      0.00             0.00               0.00                  0.00
   Gifts                                      0.00             0.00               0.00                  0.00
   Security Cost                              0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP               3,200.62             0.63           3,200.62                  0.63

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               2,940.00             0.58           2,940.00                  0.58
   PFI-Mgr Apartment                          0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                        14,338.12             2.82          14,338.12                  2.82
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                  2,500.00             0.49           2,500.00                  0.49
   Offsite Mgt Fee PFI                   30,397.80             5.97          30,397.80                  5.97
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1648 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Interior Lobby Plants                      0.00             0.00                0.00                 0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                 0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                 0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                 0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                 0.00
   Postage                                    0.00             0.00                0.00                 0.00
   Rent Expense Corporate                     0.00             0.00                0.00                 0.00
   Client Entertainment                       0.00             0.00                0.00                 0.00
   Commercial Misc Exp                        0.00             0.00                0.00                 0.00
   Education                                  0.00             0.00                0.00                 0.00
   Security Costs                             0.00             0.00                0.00                 0.00
   TOTAL MANAGEMENT E...                50,175.92              9.86          50,175.92                  9.86

  UTILITIES EXPENSE
   Gas & Electricity                      5,360.33             1.05           5,360.33                  1.05
   Utilities Credits or rebates            -619.80            -0.12            -619.80                 -0.12
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  3,613.90             0.71           3,613.90                  0.71
   Garbage & Trash Removal               13,492.00             2.65          13,492.00                  2.65
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                 1,097.43             0.22           1,097.43                  0.22
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               22,943.86             4.51          22,943.86                  4.51

  REPAIRS & MAINTENANCE
   R&M Unit                               6,317.08             1.24           6,317.08                  1.24
   R&M-bbsteam                                0.00             0.00               0.00                  0.00
   R&M - Plumbing                             0.00             0.00               0.00                  0.00
   R&M-deep                                   0.00             0.00               0.00                  0.00
   R&M-dorius                                 0.00             0.00               0.00                  0.00
   R&M - Elevator                             0.00             0.00               0.00                  0.00
   R&M-jdcom                                  0.00             0.00               0.00                  0.00
   R&M-nat                                    0.00             0.00               0.00                  0.00
   R&M-novglass                               0.00             0.00               0.00                  0.00
   R&M-orchid                                 0.00             0.00               0.00                  0.00
   R&M - Electrical                           0.00             0.00               0.00                  0.00
   R&M-1st Class                              0.00             0.00               0.00                  0.00
   R&M - Painting                           120.24             0.02             120.24                  0.02
   R&M - Roofing                              0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                      185.19             0.04             185.19                  0.04
   R&M - Windows                              0.00             0.00               0.00                  0.00
   R&M - HVAC                                 0.00             0.00               0.00                  0.00
   R&M - Pool                                 0.00             0.00               0.00                  0.00
   R & M- fire master                         0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association               0.00             0.00               0.00                  0.00
   R&M-mcd                                    0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1649 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                   1,100.00             0.22           1,100.00                  0.22
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                     1,327.00             0.26           1,327.00                  0.26
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                        3,915.48             0.77           3,915.48                  0.77
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                   1,392.36             0.27           1,392.36                  0.27
   R&M - Electrical Supplies              1,360.33             0.27           1,360.33                  0.27
   R&M - Landscaping Supplies                  0.00            0.00                0.00                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                       383.48            0.08              383.48                 0.08
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                     0.00            0.00                0.00                 0.00
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1650 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                        Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                     97.80             0.02               97.80                 0.02
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                            4,006.55              0.79           4,006.55                  0.79
   R&M - Painting Supplies                     88.45             0.02               88.45                 0.02
   R&M - Roofing Supplies                       0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE               20,293.96              3.99          20,293.96                  3.99

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                      0.00              0.00               0.00                  0.00
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 1651 01, 2020
                                                      of 2121                                         04:47 PM
The Heights (43)                                                                                         Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                1,648.75              0.32           1,648.75                  0.32
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                   6,144.59              1.21           6,144.59                  1.21
   Contract R&M                            10,937.00              2.15          10,937.00                  2.15
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.              7,000.00              1.38           7,000.00                  1.38
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                       0.00             0.00                0.00                 0.00
   Contract - Landscaping                   9,307.50              1.83           9,307.50                  1.83
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                   3,809.04              0.75           3,809.04                  0.75
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                   38,846.88              7.63          38,846.88                  7.63

  TAXES
   Real Estate Taxes                        96,394.89            18.94          96,394.89                18.94
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        96,394.89            18.94          96,394.89                18.94

  INSURANCE EXPENSE
   Package Insurance                        10,314.96             2.03          10,314.96                  2.03
   Earthquake Insurance                      2,168.35             0.43           2,168.35                  0.43
   Umbrella Insurance                        2,798.04             0.55           2,798.04                  0.55
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 1652 01, 2020
                                                       of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE             15,281.35               3.00          15,281.35                  3.00

TOTAL OPERATING EXPENSES                290,718.07            57.13         290,718.07                57.13

  OTHER INCOME
   Tenant Asst. Payments                      0.00             0.00               0.00                  0.00
   Storage Rent Income                        0.00             0.00               0.00                  0.00
   Pet Rent                                   0.00             0.00               0.00                  0.00
   Parking Fees                               0.00             0.00               0.00                  0.00
   Laundry                                    0.00             0.00               0.00                  0.00
   Vending                                    0.00             0.00               0.00                  0.00
   NSF Check Fees                           -50.00            -0.01             -50.00                 -0.01
   Late Charges                            -150.00            -0.03            -150.00                 -0.03
   Damages & Cleaning Fees                    0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit                   0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                0.00             0.00               0.00                  0.00
   Miscellaneous Income                       0.00             0.00               0.00                  0.00
   HVAC Income                                0.00             0.00               0.00                  0.00
   Interest Income                          -11.14             0.00             -11.14                  0.00
   TOTAL OTHER INCOME                      -211.14            -0.04            -211.14                 -0.04

NET OPERATING INCOME                    218,375.57            42.91         218,375.57                42.91

  DEBT SERVICE EXPENSE
   Mortgage Interest                    170,811.63            33.57         170,811.63                33.57
   Deed Of Trust Interest                     0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   Interest Expense Corporate                 0.00             0.00               0.00                 0.00
   Notes Payable Interest                     0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                    0.00             0.00               0.00                 0.00
   Other Interest Expense                     0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              170,811.63            33.57         170,811.63                33.57

  NET INC.BEFORE DEP.& TAX               47,563.94             9.35          47,563.94                  9.35

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                162,449.12            31.92         162,449.12                31.92
   F&F Hamm Depreciation                      0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                20,000.04             3.93          20,000.04                 3.93
   Appliances Depreciation                    0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.               5,812.08             1.14           5,812.08                 1.14
   Closing Cost Amortization                  0.00             0.00               0.00                 0.00
   Loan Fee Amortization                  3,580.56             0.70           3,580.56                 0.70
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1653 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                       Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %         Year to Date                  %
   Org. Cost Amortization                    0.00               0.00                0.00                0.00
   Software Devel. Amort.                    0.00               0.00                0.00                0.00
   Depreciation Expense Corp.                0.00               0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.            191,841.80                37.70         191,841.80                37.70

NET INC.(LOSS) BEF.TAXES                -144,277.86           -28.35        -144,277.86                -28.35

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00              0.00               0.00                  0.00
   FTB Tax Expense                          800.00              0.16             800.00                  0.16
   Taxes - Other                              0.00              0.00               0.00                  0.00

   TOTAL INCOME TAX EXPENSE                 800.00              0.16             800.00                  0.16

NET INCOME (LOSS)BK                     -145,077.86           -28.51        -145,077.86                -28.51

K-1 and Other Items
  K-1 Losses                                  0.00              0.00               0.00                  0.00
  K-1 Income Items                            0.00              0.00               0.00                  0.00

  Extraordinary Items                         0.00              0.00               0.00                  0.00

  Temporary Distribution                      0.00              0.00               0.00                  0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1654 01, 2020
                                                     of 2121                                         04:47 PM
The Heights (43)                                                                                       Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            302,765.00            99.39         302,765.00                99.39
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                           1,860.64             0.61           1,860.64                 0.61
  Commercial Recovery Income                   0.00             0.00               0.00                 0.00
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                               0.00             0.00               0.00                 0.00
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             304,625.64           100.00         304,625.64               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           16,294.50             5.35          16,294.50                  5.35
   Promo/Move-In Incentives                    0.00             0.00               0.00                  0.00
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                 0.00             0.00               0.00                  0.00
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                       0.00             0.00               0.00                  0.00
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                      0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1655 01, 2020
                                                     of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                   -75.00            -0.02              -75.00                -0.02
   Credit Check Fees Paid                     0.00             0.00                0.00                 0.00
   TOTAL RENTING EXPENSE                16,219.50              5.32          16,219.50                  5.32

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00             0.00               0.00                  0.00
   Alarm                                      0.00             0.00               0.00                  0.00
   Legal                                      0.00             0.00               0.00                  0.00
   Computer Services                          0.00             0.00               0.00                  0.00
   Temp. Help                                 0.00             0.00               0.00                  0.00
   Consultants                                0.00             0.00               0.00                  0.00
   Administaff                                0.00             0.00               0.00                  0.00
   Outside Services                         163.00             0.05             163.00                  0.05
   Collection Expense                         0.00             0.00               0.00                  0.00
    Prof. Fees KC                             0.00             0.00               0.00                  0.00
   Office Expense                            78.18             0.03              78.18                  0.03
   Bottled Water                              0.00             0.00               0.00                  0.00
   Bank Charges                               0.00             0.00               0.00                  0.00
   NextGen Expenses                           0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits               1,759.14             0.58           1,759.14                  0.58
   Security Patrol                            0.00             0.00               0.00                  0.00
   Auto Expense                               0.00             0.00               0.00                  0.00
   Travel & Entertainment                     0.00             0.00               0.00                  0.00
   Luncheon Meetings                          0.00             0.00               0.00                  0.00
   Loan Servicing Fees                        0.00             0.00               0.00                  0.00
   Promotions - Corporate                     0.00             0.00               0.00                  0.00
   Association Dues                           0.00             0.00               0.00                  0.00
   461- Net loss (income)                     0.00             0.00               0.00                  0.00
   501-Net Loss (income)                      0.00             0.00               0.00                  0.00
   Gifts                                      0.00             0.00               0.00                  0.00
   Security Cost                              0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP               2,000.32             0.66           2,000.32                  0.66

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00             0.00               0.00                  0.00
   PFI-Mgr Apartment                          0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                        14,878.97             4.88          14,878.97                  4.88
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                      0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                   18,165.90             5.96          18,165.90                  5.96
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1656 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                  %
   Interior Lobby Plants                      0.00             0.00                0.00                0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                0.00
   Postage                                    0.00             0.00                0.00                0.00
   Rent Expense Corporate                     0.00             0.00                0.00                0.00
   Client Entertainment                       0.00             0.00                0.00                0.00
   Commercial Misc Exp                        0.00             0.00                0.00                0.00
   Education                                  0.00             0.00                0.00                0.00
   Security Costs                             0.00             0.00                0.00                0.00
   TOTAL MANAGEMENT E...                33,044.87             10.85          33,044.87                10.85

  UTILITIES EXPENSE
   Gas & Electricity                      3,343.41             1.10           3,343.41                  1.10
   Utilities Credits or rebates            -686.52            -0.23            -686.52                 -0.23
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  3,319.34             1.09           3,319.34                  1.09
   Garbage & Trash Removal                8,604.36             2.82           8,604.36                  2.82
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                 1,142.94             0.38           1,142.94                  0.38
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               15,723.53             5.16          15,723.53                  5.16

  REPAIRS & MAINTENANCE
   R&M Unit                               3,476.80             1.14           3,476.80                  1.14
   R&M-bbsteam                                0.00             0.00               0.00                  0.00
   R&M - Plumbing                           742.82             0.24             742.82                  0.24
   R&M-deep                                   0.00             0.00               0.00                  0.00
   R&M-dorius                                 0.00             0.00               0.00                  0.00
   R&M - Elevator                             0.00             0.00               0.00                  0.00
   R&M-jdcom                                  0.00             0.00               0.00                  0.00
   R&M-nat                                    0.00             0.00               0.00                  0.00
   R&M-novglass                               0.00             0.00               0.00                  0.00
   R&M-orchid                                 0.00             0.00               0.00                  0.00
   R&M - Electrical                           0.00             0.00               0.00                  0.00
   R&M-1st Class                              0.00             0.00               0.00                  0.00
   R&M - Painting                             0.00             0.00               0.00                  0.00
   R&M - Roofing                              0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                    2,460.91             0.81           2,460.91                  0.81
   R&M - Windows                              0.00             0.00               0.00                  0.00
   R&M - HVAC                                 0.00             0.00               0.00                  0.00
   R&M - Pool                               188.13             0.06             188.13                  0.06
   R & M- fire master                         0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association               0.00             0.00               0.00                  0.00
   R&M-mcd                                    0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1657 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                        0.00            0.00                0.00                 0.00
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                        123.00            0.04              123.00                 0.04
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                             0.00            0.00                0.00                 0.00
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                      468.34            0.15              468.34                 0.15
   R&M - Electrical Supplies                   0.00            0.00                0.00                 0.00
   R&M - Landscaping Supplies                  0.00            0.00                0.00                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                        35.82            0.01               35.82                 0.01
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                     0.00            0.00                0.00                 0.00
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1658 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                        Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                      0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                                12.95             0.00               12.95                 0.00
   R&M - Painting Supplies                      0.00             0.00                0.00                 0.00
   R&M - Roofing Supplies                       2.83             0.00                2.83                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                7,511.60              2.47           7,511.60                  2.47

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                    490.03              0.16             490.03                  0.16
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 1659 01, 2020
                                                      of 2121                                         04:47 PM
The Heights (43)                                                                                         Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                     0.00             0.00                0.00                 0.00
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                        0.00             0.00                0.00                 0.00
   Contract R&M                             1,225.00              0.40           1,225.00                  0.40
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.              2,225.00              0.73           2,225.00                  0.73
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                     738.00             0.24              738.00                 0.24
   Contract - Landscaping                   9,015.00              2.96           9,015.00                  2.96
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                   2,483.21              0.82           2,483.21                  0.82
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                   16,176.24              5.31          16,176.24                  5.31

  TAXES
   Real Estate Taxes                        53,695.40            17.63          53,695.40                17.63
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        53,695.40            17.63          53,695.40                17.63

  INSURANCE EXPENSE
   Package Insurance                         5,734.12             1.88           5,734.12                  1.88
   Earthquake Insurance                      3,035.69             1.00           3,035.69                  1.00
   Umbrella Insurance                        1,621.62             0.53           1,621.62                  0.53
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 1660 01, 2020
                                                       of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE             10,391.43               3.41          10,391.43                  3.41

TOTAL OPERATING EXPENSES                154,762.89            50.80         154,762.89                50.80

  OTHER INCOME
   Tenant Asst. Payments                      0.00             0.00               0.00                  0.00
   Storage Rent Income                        0.00             0.00               0.00                  0.00
   Pet Rent                                   0.00             0.00               0.00                  0.00
   Parking Fees                               0.00             0.00               0.00                  0.00
   Laundry                                    0.00             0.00               0.00                  0.00
   Vending                                    0.00             0.00               0.00                  0.00
   NSF Check Fees                             0.00             0.00               0.00                  0.00
   Late Charges                               0.00             0.00               0.00                  0.00
   Damages & Cleaning Fees                    0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit              -2,395.00            -0.79          -2,395.00                 -0.79
   T/O - S/D Charges to Tenant                0.00             0.00               0.00                  0.00
   Miscellaneous Income                     -79.83            -0.03             -79.83                 -0.03
   HVAC Income                                0.00             0.00               0.00                  0.00
   Interest Income                            0.00             0.00               0.00                  0.00
   TOTAL OTHER INCOME                    -2,474.83            -0.81          -2,474.83                 -0.81

NET OPERATING INCOME                    152,337.58            50.01         152,337.58                50.01

  DEBT SERVICE EXPENSE
   Mortgage Interest                    108,698.31            35.68         108,698.31                35.68
   Deed Of Trust Interest                     0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   Interest Expense Corporate                 0.00             0.00               0.00                 0.00
   Notes Payable Interest                     0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                    0.00             0.00               0.00                 0.00
   Other Interest Expense                     0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              108,698.31            35.68         108,698.31                35.68

  NET INC.BEFORE DEP.& TAX               43,639.27            14.33          43,639.27                14.33

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                109,030.32            35.79         109,030.32                35.79
   F&F Hamm Depreciation                      0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                11,666.69             3.83          11,666.69                 3.83
   Appliances Depreciation                    0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.               3,390.38             1.11           3,390.38                 1.11
   Closing Cost Amortization                  0.00             0.00               0.00                 0.00
   Loan Fee Amortization                  2,088.66             0.69           2,088.66                 0.69
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1661 01, 2020
                                                    of 2121                                         04:47 PM
The Heights (43)                                                                                      Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                  %
   Org. Cost Amortization                    0.00              0.00                0.00                0.00
   Software Devel. Amort.                    0.00              0.00                0.00                0.00
   Depreciation Expense Corp.                0.00              0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.            126,176.05               41.42         126,176.05                41.42

NET INC.(LOSS) BEF.TAXES                -82,536.78           -27.09         -82,536.78                -27.09

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00              0.00               0.00                  0.00
   FTB Tax Expense                       1,700.00              0.56           1,700.00                  0.56
   Taxes - Other                             0.00              0.00               0.00                  0.00

   TOTAL INCOME TAX EXPENSE              1,700.00              0.56           1,700.00                  0.56

NET INCOME (LOSS)BK                     -84,236.78           -27.65         -84,236.78                -27.65

K-1 and Other Items
  K-1 Losses                                 0.00              0.00               0.00                  0.00
  K-1 Income Items                           0.00              0.00               0.00                  0.00

  Extraordinary Items                        0.00              0.00               0.00                  0.00

  Temporary Distribution                     0.00              0.00               0.00                  0.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1662 01, 2020
                                                    of 2121                                         04:47 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 43, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1663
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
The Heights (43)                                                                                       Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            505,142.50            99.27         505,142.50                99.27
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                           2,904.51             0.57           2,904.51                 0.57
  Commercial Recovery Income                 835.49             0.16             835.49                 0.16
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                               0.00             0.00               0.00                 0.00
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             508,882.50           100.00         508,882.50               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           39,279.67             7.72          39,279.67                  7.72
   Promo/Move-In Incentives                2,495.00             0.49           2,495.00                  0.49
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                29.43             0.01              29.43                  0.01
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                     626.77             0.12             626.77                  0.12
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                  1,363.02             0.27           1,363.02                  0.27
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1664 01, 2020
                                                     of 2121                                         04:45 PM
The Heights (43)                                                                                      Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                 -300.00             -0.06            -300.00                 -0.06
   Credit Check Fees Paid                    86.70             0.02               86.70                 0.02
   TOTAL RENTING EXPENSE                43,580.59              8.56          43,580.59                  8.56

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00             0.00               0.00                  0.00
   Alarm                                      0.00             0.00               0.00                  0.00
   Legal                                      0.00             0.00               0.00                  0.00
   Computer Services                          0.00             0.00               0.00                  0.00
   Temp. Help                                 0.00             0.00               0.00                  0.00
   Consultants                                0.00             0.00               0.00                  0.00
   Administaff                                0.00             0.00               0.00                  0.00
   Outside Services                       1,072.00             0.21           1,072.00                  0.21
   Collection Expense                         0.00             0.00               0.00                  0.00
    Prof. Fees KC                             0.00             0.00               0.00                  0.00
   Office Expense                             0.00             0.00               0.00                  0.00
   Bottled Water                              0.00             0.00               0.00                  0.00
   Bank Charges                               0.00             0.00               0.00                  0.00
   NextGen Expenses                           0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits               2,128.62             0.42           2,128.62                  0.42
   Security Patrol                            0.00             0.00               0.00                  0.00
   Auto Expense                               0.00             0.00               0.00                  0.00
   Travel & Entertainment                     0.00             0.00               0.00                  0.00
   Luncheon Meetings                          0.00             0.00               0.00                  0.00
   Loan Servicing Fees                        0.00             0.00               0.00                  0.00
   Promotions - Corporate                     0.00             0.00               0.00                  0.00
   Association Dues                           0.00             0.00               0.00                  0.00
   461- Net loss (income)                     0.00             0.00               0.00                  0.00
   501-Net Loss (income)                      0.00             0.00               0.00                  0.00
   Gifts                                      0.00             0.00               0.00                  0.00
   Security Cost                              0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP               3,200.62             0.63           3,200.62                  0.63

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               2,940.00             0.58           2,940.00                  0.58
   PFI-Mgr Apartment                          0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                        14,338.12             2.82          14,338.12                  2.82
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                  2,500.00             0.49           2,500.00                  0.49
   Offsite Mgt Fee PFI                   30,397.80             5.97          30,397.80                  5.97
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1665 01, 2020
                                                    of 2121                                         04:45 PM
The Heights (43)                                                                                      Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Interior Lobby Plants                      0.00             0.00                0.00                 0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                 0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                 0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                 0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                 0.00
   Postage                                    0.00             0.00                0.00                 0.00
   Rent Expense Corporate                     0.00             0.00                0.00                 0.00
   Client Entertainment                       0.00             0.00                0.00                 0.00
   Commercial Misc Exp                        0.00             0.00                0.00                 0.00
   Education                                  0.00             0.00                0.00                 0.00
   Security Costs                             0.00             0.00                0.00                 0.00
   TOTAL MANAGEMENT E...                50,175.92              9.86          50,175.92                  9.86

  UTILITIES EXPENSE
   Gas & Electricity                      5,360.33             1.05           5,360.33                  1.05
   Utilities Credits or rebates            -619.80            -0.12            -619.80                 -0.12
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  3,613.90             0.71           3,613.90                  0.71
   Garbage & Trash Removal               13,492.00             2.65          13,492.00                  2.65
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                 1,097.43             0.22           1,097.43                  0.22
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               22,943.86             4.51          22,943.86                  4.51

  REPAIRS & MAINTENANCE
   R&M Unit                               6,317.08             1.24           6,317.08                  1.24
   R&M-bbsteam                                0.00             0.00               0.00                  0.00
   R&M - Plumbing                             0.00             0.00               0.00                  0.00
   R&M-deep                                   0.00             0.00               0.00                  0.00
   R&M-dorius                                 0.00             0.00               0.00                  0.00
   R&M - Elevator                             0.00             0.00               0.00                  0.00
   R&M-jdcom                                  0.00             0.00               0.00                  0.00
   R&M-nat                                    0.00             0.00               0.00                  0.00
   R&M-novglass                               0.00             0.00               0.00                  0.00
   R&M-orchid                                 0.00             0.00               0.00                  0.00
   R&M - Electrical                           0.00             0.00               0.00                  0.00
   R&M-1st Class                              0.00             0.00               0.00                  0.00
   R&M - Painting                           120.24             0.02             120.24                  0.02
   R&M - Roofing                              0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                      185.19             0.04             185.19                  0.04
   R&M - Windows                              0.00             0.00               0.00                  0.00
   R&M - HVAC                                 0.00             0.00               0.00                  0.00
   R&M - Pool                                 0.00             0.00               0.00                  0.00
   R & M- fire master                         0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association               0.00             0.00               0.00                  0.00
   R&M-mcd                                    0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1666 01, 2020
                                                    of 2121                                         04:45 PM
The Heights (43)                                                                                      Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                   1,100.00             0.22           1,100.00                  0.22
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                     1,327.00             0.26           1,327.00                  0.26
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                        3,915.48             0.77           3,915.48                  0.77
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                   1,392.36             0.27           1,392.36                  0.27
   R&M - Electrical Supplies              1,360.33             0.27           1,360.33                  0.27
   R&M - Landscaping Supplies                  0.00            0.00                0.00                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                       383.48            0.08              383.48                 0.08
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                     0.00            0.00                0.00                 0.00
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1667 01, 2020
                                                    of 2121                                         04:45 PM
The Heights (43)                                                                                        Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                     97.80             0.02               97.80                 0.02
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                            4,006.55              0.79           4,006.55                  0.79
   R&M - Painting Supplies                     88.45             0.02               88.45                 0.02
   R&M - Roofing Supplies                       0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE               20,293.96              3.99          20,293.96                  3.99

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                      0.00              0.00               0.00                  0.00
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 1668 01, 2020
                                                      of 2121                                         04:45 PM
The Heights (43)                                                                                         Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                1,648.75              0.32           1,648.75                  0.32
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                   6,144.59              1.21           6,144.59                  1.21
   Contract R&M                            10,937.00              2.15          10,937.00                  2.15
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.              7,000.00              1.38           7,000.00                  1.38
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                       0.00             0.00                0.00                 0.00
   Contract - Landscaping                   9,307.50              1.83           9,307.50                  1.83
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                   3,809.04              0.75           3,809.04                  0.75
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                   38,846.88              7.63          38,846.88                  7.63

  TAXES
   Real Estate Taxes                        96,394.89            18.94          96,394.89                18.94
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        96,394.89            18.94          96,394.89                18.94

  INSURANCE EXPENSE
   Package Insurance                        10,314.96             2.03          10,314.96                  2.03
   Earthquake Insurance                      2,168.35             0.43           2,168.35                  0.43
   Umbrella Insurance                        2,798.04             0.55           2,798.04                  0.55
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 1669 01, 2020
                                                       of 2121                                         04:45 PM
The Heights (43)                                                                                      Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE             15,281.35               3.00          15,281.35                  3.00

TOTAL OPERATING EXPENSES                290,718.07            57.13         290,718.07                57.13

  OTHER INCOME
   Tenant Asst. Payments                      0.00             0.00               0.00                  0.00
   Storage Rent Income                        0.00             0.00               0.00                  0.00
   Pet Rent                                   0.00             0.00               0.00                  0.00
   Parking Fees                               0.00             0.00               0.00                  0.00
   Laundry                                    0.00             0.00               0.00                  0.00
   Vending                                    0.00             0.00               0.00                  0.00
   NSF Check Fees                           -50.00            -0.01             -50.00                 -0.01
   Late Charges                            -150.00            -0.03            -150.00                 -0.03
   Damages & Cleaning Fees                    0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit                   0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                0.00             0.00               0.00                  0.00
   Miscellaneous Income                       0.00             0.00               0.00                  0.00
   HVAC Income                                0.00             0.00               0.00                  0.00
   Interest Income                          -11.14             0.00             -11.14                  0.00
   TOTAL OTHER INCOME                      -211.14            -0.04            -211.14                 -0.04

NET OPERATING INCOME                    218,375.57            42.91         218,375.57                42.91

  DEBT SERVICE EXPENSE
   Mortgage Interest                    170,811.63            33.57         170,811.63                33.57
   Deed Of Trust Interest                     0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   Interest Expense Corporate                 0.00             0.00               0.00                 0.00
   Notes Payable Interest                     0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                    0.00             0.00               0.00                 0.00
   Other Interest Expense                     0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              170,811.63            33.57         170,811.63                33.57

  NET INC.BEFORE DEP.& TAX               47,563.94             9.35          47,563.94                  9.35

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                162,449.12            31.92         162,449.12                31.92
   F&F Hamm Depreciation                      0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                20,000.04             3.93          20,000.04                 3.93
   Appliances Depreciation                    0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.               5,812.08             1.14           5,812.08                 1.14
   Closing Cost Amortization                  0.00             0.00               0.00                 0.00
   Loan Fee Amortization                  3,580.56             0.70           3,580.56                 0.70
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1670 01, 2020
                                                    of 2121                                         04:45 PM
The Heights (43)                                                                                       Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %         Year to Date                  %
   Org. Cost Amortization                    0.00               0.00                0.00                0.00
   Software Devel. Amort.                    0.00               0.00                0.00                0.00
   Depreciation Expense Corp.                0.00               0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.            191,841.80                37.70         191,841.80                37.70

NET INC.(LOSS) BEF.TAXES                -144,277.86            -28.35       -144,277.86                -28.35

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00              0.00                  0.00
   FTB Tax Expense                          800.00               0.16            800.00                  0.16
   Taxes - Other                              0.00               0.00              0.00                  0.00

   TOTAL INCOME TAX EXPENSE                 800.00               0.16            800.00                  0.16

NET INCOME (LOSS)BK                     -145,077.86            -28.51       -145,077.86                -28.51

K-1 and Other Items
  K-1 Losses                                  0.00               0.00              0.00                  0.00
  K-1 Income Items                            0.00               0.00              0.00                  0.00

  Extraordinary Items                         0.00               0.00              0.00                  0.00

  Temporary Distribution                      0.00               0.00              0.00                  0.00

Adjustments
Outside Management Income                     0.00               0.00              0.00                  0.00
Outside Services                              0.00               0.00              0.00                  0.00
Bank Charges                                  0.00               0.00              0.00                  0.00
Association Dues                              0.00               0.00              0.00                  0.00
TOTAL ADMINISTRATIVE EXP                      0.00               0.00              0.00                  0.00

Period to Date                  Beginning Balance      Ending Balance         Difference
1010 - Checking                         64,778.21            6,456.99        -58,321.22
1015 -Reserve Account                   10,000.00          226,464.24        216,464.24
Total Cash                              74,778.21          232,921.23        158,143.02

Year to Date                    Beginning Balance      Ending Balance         Difference
1010 - Checking                         64,778.21            6,456.99        -58,321.22
1015 -Reserve Account                   10,000.00          226,464.24        216,464.24
Total Cash                              74,778.21          232,921.23        158,143.02




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1671 01, 2020
                                                     of 2121                                         04:45 PM
The Heights (43)                                                                                       Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            302,765.00            99.39         302,765.00                99.39
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                           1,860.64             0.61           1,860.64                 0.61
  Commercial Recovery Income                   0.00             0.00               0.00                 0.00
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                               0.00             0.00               0.00                 0.00
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             304,625.64           100.00         304,625.64               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           16,294.50             5.35          16,294.50                  5.35
   Promo/Move-In Incentives                    0.00             0.00               0.00                  0.00
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                 0.00             0.00               0.00                  0.00
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                       0.00             0.00               0.00                  0.00
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                      0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 1672 01, 2020
                                                     of 2121                                         04:46 PM
The Heights (43)                                                                                      Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                   -75.00            -0.02              -75.00                -0.02
   Credit Check Fees Paid                     0.00             0.00                0.00                 0.00
   TOTAL RENTING EXPENSE                16,219.50              5.32          16,219.50                  5.32

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00             0.00               0.00                  0.00
   Alarm                                      0.00             0.00               0.00                  0.00
   Legal                                      0.00             0.00               0.00                  0.00
   Computer Services                          0.00             0.00               0.00                  0.00
   Temp. Help                                 0.00             0.00               0.00                  0.00
   Consultants                                0.00             0.00               0.00                  0.00
   Administaff                                0.00             0.00               0.00                  0.00
   Outside Services                         163.00             0.05             163.00                  0.05
   Collection Expense                         0.00             0.00               0.00                  0.00
    Prof. Fees KC                             0.00             0.00               0.00                  0.00
   Office Expense                            78.18             0.03              78.18                  0.03
   Bottled Water                              0.00             0.00               0.00                  0.00
   Bank Charges                               0.00             0.00               0.00                  0.00
   NextGen Expenses                           0.00             0.00               0.00                  0.00
   Licenses, Fees & Permits               1,759.14             0.58           1,759.14                  0.58
   Security Patrol                            0.00             0.00               0.00                  0.00
   Auto Expense                               0.00             0.00               0.00                  0.00
   Travel & Entertainment                     0.00             0.00               0.00                  0.00
   Luncheon Meetings                          0.00             0.00               0.00                  0.00
   Loan Servicing Fees                        0.00             0.00               0.00                  0.00
   Promotions - Corporate                     0.00             0.00               0.00                  0.00
   Association Dues                           0.00             0.00               0.00                  0.00
   461- Net loss (income)                     0.00             0.00               0.00                  0.00
   501-Net Loss (income)                      0.00             0.00               0.00                  0.00
   Gifts                                      0.00             0.00               0.00                  0.00
   Security Cost                              0.00             0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP               2,000.32             0.66           2,000.32                  0.66

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00             0.00               0.00                  0.00
   PFI-Mgr Apartment                          0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                        14,878.97             4.88          14,878.97                  4.88
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                      0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                   18,165.90             5.96          18,165.90                  5.96
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1673 01, 2020
                                                    of 2121                                         04:46 PM
The Heights (43)                                                                                      Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                  %
   Interior Lobby Plants                      0.00             0.00                0.00                0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                0.00
   Postage                                    0.00             0.00                0.00                0.00
   Rent Expense Corporate                     0.00             0.00                0.00                0.00
   Client Entertainment                       0.00             0.00                0.00                0.00
   Commercial Misc Exp                        0.00             0.00                0.00                0.00
   Education                                  0.00             0.00                0.00                0.00
   Security Costs                             0.00             0.00                0.00                0.00
   TOTAL MANAGEMENT E...                33,044.87             10.85          33,044.87                10.85

  UTILITIES EXPENSE
   Gas & Electricity                      3,343.41             1.10           3,343.41                  1.10
   Utilities Credits or rebates            -686.52            -0.23            -686.52                 -0.23
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  3,319.34             1.09           3,319.34                  1.09
   Garbage & Trash Removal                8,604.36             2.82           8,604.36                  2.82
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                 1,142.94             0.38           1,142.94                  0.38
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               15,723.53             5.16          15,723.53                  5.16

  REPAIRS & MAINTENANCE
   R&M Unit                               3,476.80             1.14           3,476.80                  1.14
   R&M-bbsteam                                0.00             0.00               0.00                  0.00
   R&M - Plumbing                           742.82             0.24             742.82                  0.24
   R&M-deep                                   0.00             0.00               0.00                  0.00
   R&M-dorius                                 0.00             0.00               0.00                  0.00
   R&M - Elevator                             0.00             0.00               0.00                  0.00
   R&M-jdcom                                  0.00             0.00               0.00                  0.00
   R&M-nat                                    0.00             0.00               0.00                  0.00
   R&M-novglass                               0.00             0.00               0.00                  0.00
   R&M-orchid                                 0.00             0.00               0.00                  0.00
   R&M - Electrical                           0.00             0.00               0.00                  0.00
   R&M-1st Class                              0.00             0.00               0.00                  0.00
   R&M - Painting                             0.00             0.00               0.00                  0.00
   R&M - Roofing                              0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                    2,460.91             0.81           2,460.91                  0.81
   R&M - Windows                              0.00             0.00               0.00                  0.00
   R&M - HVAC                                 0.00             0.00               0.00                  0.00
   R&M - Pool                               188.13             0.06             188.13                  0.06
   R & M- fire master                         0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association               0.00             0.00               0.00                  0.00
   R&M-mcd                                    0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1674 01, 2020
                                                    of 2121                                         04:46 PM
The Heights (43)                                                                                      Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                        0.00            0.00                0.00                 0.00
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                        123.00            0.04              123.00                 0.04
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                             0.00            0.00                0.00                 0.00
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                      468.34            0.15              468.34                 0.15
   R&M - Electrical Supplies                   0.00            0.00                0.00                 0.00
   R&M - Landscaping Supplies                  0.00            0.00                0.00                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                        35.82            0.01               35.82                 0.01
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                     0.00            0.00                0.00                 0.00
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1675 01, 2020
                                                    of 2121                                         04:46 PM
The Heights (43)                                                                                        Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                      0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                                12.95             0.00               12.95                 0.00
   R&M - Painting Supplies                      0.00             0.00                0.00                 0.00
   R&M - Roofing Supplies                       2.83             0.00                2.83                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                7,511.60              2.47           7,511.60                  2.47

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                    490.03              0.16             490.03                  0.16
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 1676 01, 2020
                                                      of 2121                                         04:46 PM
The Heights (43)                                                                                         Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                     0.00             0.00                0.00                 0.00
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                        0.00             0.00                0.00                 0.00
   Contract R&M                             1,225.00              0.40           1,225.00                  0.40
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.              2,225.00              0.73           2,225.00                  0.73
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                     738.00             0.24              738.00                 0.24
   Contract - Landscaping                   9,015.00              2.96           9,015.00                  2.96
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                   2,483.21              0.82           2,483.21                  0.82
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                   16,176.24              5.31          16,176.24                  5.31

  TAXES
   Real Estate Taxes                        53,695.40            17.63          53,695.40                17.63
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        53,695.40            17.63          53,695.40                17.63

  INSURANCE EXPENSE
   Package Insurance                         5,734.12             1.88           5,734.12                  1.88
   Earthquake Insurance                      3,035.69             1.00           3,035.69                  1.00
   Umbrella Insurance                        1,621.62             0.53           1,621.62                  0.53
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 1677 01, 2020
                                                       of 2121                                         04:46 PM
The Heights (43)                                                                                      Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE             10,391.43               3.41          10,391.43                  3.41

TOTAL OPERATING EXPENSES                154,762.89            50.80         154,762.89                50.80

  OTHER INCOME
   Tenant Asst. Payments                      0.00             0.00               0.00                  0.00
   Storage Rent Income                        0.00             0.00               0.00                  0.00
   Pet Rent                                   0.00             0.00               0.00                  0.00
   Parking Fees                               0.00             0.00               0.00                  0.00
   Laundry                                    0.00             0.00               0.00                  0.00
   Vending                                    0.00             0.00               0.00                  0.00
   NSF Check Fees                             0.00             0.00               0.00                  0.00
   Late Charges                               0.00             0.00               0.00                  0.00
   Damages & Cleaning Fees                    0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit              -2,395.00            -0.79          -2,395.00                 -0.79
   T/O - S/D Charges to Tenant                0.00             0.00               0.00                  0.00
   Miscellaneous Income                     -79.83            -0.03             -79.83                 -0.03
   HVAC Income                                0.00             0.00               0.00                  0.00
   Interest Income                            0.00             0.00               0.00                  0.00
   TOTAL OTHER INCOME                    -2,474.83            -0.81          -2,474.83                 -0.81

NET OPERATING INCOME                    152,337.58            50.01         152,337.58                50.01

  DEBT SERVICE EXPENSE
   Mortgage Interest                    108,698.31            35.68         108,698.31                35.68
   Deed Of Trust Interest                     0.00             0.00               0.00                 0.00
   1st Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   Interest Expense Corporate                 0.00             0.00               0.00                 0.00
   Notes Payable Interest                     0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                    0.00             0.00               0.00                 0.00
   Other Interest Expense                     0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              108,698.31            35.68         108,698.31                35.68

  NET INC.BEFORE DEP.& TAX               43,639.27            14.33          43,639.27                14.33

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                109,030.32            35.79         109,030.32                35.79
   F&F Hamm Depreciation                      0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                11,666.69             3.83          11,666.69                 3.83
   Appliances Depreciation                    0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.               3,390.38             1.11           3,390.38                 1.11
   Closing Cost Amortization                  0.00             0.00               0.00                 0.00
   Loan Fee Amortization                  2,088.66             0.69           2,088.66                 0.69
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1678 01, 2020
                                                    of 2121                                         04:46 PM
The Heights (43)                                                                                      Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                  %
   Org. Cost Amortization                    0.00              0.00                0.00                0.00
   Software Devel. Amort.                    0.00              0.00                0.00                0.00
   Depreciation Expense Corp.                0.00              0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.            126,176.05               41.42         126,176.05                41.42

NET INC.(LOSS) BEF.TAXES                -82,536.78            -27.09        -82,536.78                -27.09

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00              0.00                  0.00
   FTB Tax Expense                       1,700.00               0.56          1,700.00                  0.56
   Taxes - Other                             0.00               0.00              0.00                  0.00

   TOTAL INCOME TAX EXPENSE              1,700.00               0.56          1,700.00                  0.56

NET INCOME (LOSS)BK                     -84,236.78            -27.65        -84,236.78                -27.65

K-1 and Other Items
  K-1 Losses                                 0.00               0.00              0.00                  0.00
  K-1 Income Items                           0.00               0.00              0.00                  0.00

  Extraordinary Items                        0.00               0.00              0.00                  0.00

  Temporary Distribution                     0.00               0.00              0.00                  0.00

Adjustments
Outside Management Income                    0.00               0.00              0.00                  0.00
Outside Services                             0.00               0.00              0.00                  0.00
Bank Charges                                 0.00               0.00              0.00                  0.00
Association Dues                             0.00               0.00              0.00                  0.00
TOTAL ADMINISTRATIVE EXP                     0.00               0.00              0.00                  0.00

Period to Date                  Beginning Balance     Ending Balance         Difference
1010 - Checking                          6,456.99           7,009.07             552.08
1015 -Reserve Account                  226,464.24          86,464.24       -140,000.00
Total Cash                             232,921.23          93,473.31       -139,447.92

Year to Date                    Beginning Balance     Ending Balance         Difference
1010 - Checking                          6,456.99           7,009.07             552.08
1015 -Reserve Account                  226,464.24          86,464.24       -140,000.00
Total Cash                             232,921.23          93,473.31       -139,447.92




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 1679 01, 2020
                                                    of 2121                                         04:46 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 43, LLC
           for period ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1680
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 43, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1681
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 43, LLC appears to be owed approximately $10,000 by Professional Financial Investors, Inc. in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1682
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1683
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1684
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 44, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1685
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 44, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1686
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
100 Sycamore Apartments (44)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                  25,307.13
  461 Bank Acct                                                                                         0.00
  501 Bank Acct                                                                                         0.00
  1015 -Reserve Account                                                                           642,378.14
  1020 OLD Clearing                                                                                     0.00
  PFI First Community                                                                                   0.00
  Clearing                                                                                              0.00
  PISF Inc. Transfer                                                                                    0.00
  PFI Cash - Transfer                                                                                   0.00
  Money Market                                                                                          0.00
  Escrow Account                                                                                        0.00
  Fremont Checking Account                                                                              0.00
  Interest Cash                                                                                         0.00
  Petty Cash                                                                                          400.00
  Cash Hammondale                                                                                       0.00
  Cash 461                                                                                              0.00
  Cash 501                                                                                              0.00
  TOTAL CASH                                                                                      668,085.27

    RECEIVABLES
    Property Receivables                                                                                0.00
    Loan Receivables                                                                                    0.00
    Other Receivables                                                                                   0.00
    Officer - Due to/from                                                                               0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                        0.00
    A/R Other - Melissa B                                                                               0.00
    A/R Other - People home equity                                                                      0.00
    A/R Collections                                                                                     0.00
    A/R Security Deposits                                                                               0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                          0.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                              6,191.87
   Reserve - Improvements                                                                               0.00
   Prepaid Maint. Contract                                                                              0.00
   Prepaid - Leasing Comm.                                                                              0.00
   Prepaid - Leasing Comm.                                                                              0.00
   Prepaid Mortgage Interest                                                                            0.00
   Prepaid Taxes                                                                                        0.00
   TOTAL RESERVES & PREPAIDS                                                                        6,191.87
  TOTAL CURRENT ASSETS                                                                            674,277.14


          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1687 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                    0.00
    Land                                                                                         1,820,000.00
    Land - 501                                                                                           0.00
    Land - PI 20 LLC                                                                                     0.00
    Land - 200 Gate 5                                                                                    0.00
    Land - Duffy                                                                                         0.00
    Land - 49 Ignacio                                                                                    0.00
    Land - 350 Ignacio Suite 200                                                                         0.00
    Land - PI 21 LLC                                                                                     0.00
    Land 30 Clay Court                                                                                   0.00
    Land - 690 DeLong                                                                                    0.00
    Building                                                                                     7,160,000.00
    Fixtures & Appliances                                                                                0.00
    Improvements                                                                                         0.00
    Additional basis                                                                                     0.00
    Accum Depreciation                                                                            -195,272.73
    Building - 501                                                                                       0.00
    Accum Depreciation Building - 501                                                                    0.00
    Building - PI 20                                                                                     0.00
    A/D Building PI 20                                                                                   0.00
    Building - 200 Gate 5                                                                                0.00
    Open                                                                                                 0.00
    Accum Depreciation Gate 5                                                                            0.00
    Buidling Duffy Place                                                                                 0.00
    Accum Depreciation Duffy Place                                                                       0.00
    Building 49 Ignacio                                                                                  0.00
    Accum Depreciation 49 Ignacio                                                                        0.00
    Building - Hammondale                                                                                0.00
    Accum Depr Hammondale                                                                                0.00
    350 Ignacio #200                                                                                     0.00
    A/D 350 Ignacio #200                                                                                 0.00
    350 Ignacio #101                                                                                     0.00
    A/D 350 Ignacio #101                                                                                 0.00
    Building - 30 Clay Ct.                                                                               0.00
    A/D 30 Clay Ct.                                                                                      0.00
    Building 690 DeLong                                                                                  0.00
    A/D Building 690 DeLong                                                                              0.00
    350 Ignacio #103                                                                                     0.00
    A/D 350 Ingacio #103                                                                                 0.00
    350 Ignacio #201                                                                                     0.00
    350 Ignacio # 203                                                                                    0.00
    A/D 350 Ignacio #203                                                                                 0.00
    350 Ignacio #100                                                                                     0.00
    A/D Ignacio #100                                                                                     0.00
    350 Ignacio #300                                                                                     0.00
    A/D 350 Ignacio #300                                                                                 0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1688 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               8,784,727.27

  ACQUISITION ASSETS
   Closing Costs                                                                                   14,955.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       37,112.00
   Accum Amort Loan Fees                                                                           -3,711.43
   Personal Property                                                                              120,000.00
   Accum Depreciation Personal Property                                                           -18,000.00
   Organization Costs                                                                              58,228.78
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          208,584.35

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1689 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    2002 Other Improvements                                                                              0.00
    2002 Improvement Salaries                                                                            0.00
    2003 Bathroom Improvements                                                                           0.00
    2003 Kitchen Improvements                                                                            0.00
    2003 Floor Improvements                                                                              0.00
    2003 Window Improvements                                                                             0.00
    461-2003 Windows Improvements                                                                        0.00
    501-2003 Window Improvement                                                                          0.00
    2003 Building Improvements                                                                           0.00
    461-2003 Building Improvements                                                                       0.00
    501-2003 Building Improvements                                                                       0.00
    2003 Roof Improvements                                                                               0.00
    2003 Other Improvements                                                                              0.00
    461-2003 Other Improvements                                                                          0.00
    501-2003 Other Improvements                                                                          0.00
    2004 Bathroom Improvements                                                                           0.00
    2004 Kitchen Improvements                                                                            0.00
    2004 Floor Improvements                                                                              0.00
    461-2004 Floor Improvements                                                                          0.00
    501-2004 Floor Improvements                                                                          0.00
    2004 Window Improvements                                                                             0.00
    461-2004 Window Improvements                                                                         0.00
    501-2004 Window Improvements                                                                         0.00
    2004 Building Improvements                                                                           0.00
    2004 Roof Improvements                                                                               0.00
    2004 Other Improvements                                                                              0.00
    461-2004 Other Improvements                                                                          0.00
    501-2004 Other Improvements                                                                          0.00
    2005 Bathroom Improvements                                                                           0.00
    2005 Kitchen Improvements                                                                            0.00
    461-2005 Kitchen Improvements                                                                        0.00
    501-2005 Kitchen Improvements                                                                        0.00
    2005 Floor Improvements                                                                              0.00
    461-2005 Floor Improvements                                                                          0.00
    501-2005 Floor Improvements                                                                          0.00
    2005 Window Improvements                                                                             0.00
    2005 Building Improvements                                                                           0.00
    2005 Roof Improvements                                                                               0.00
    2005 Other Improvements                                                                              0.00
    461-2005 Other Improvements                                                                          0.00
    501-2005 Other Improvements                                                                          0.00
    2005 Improvement Salaries                                                                            0.00
    2006 Bathroom Improvements                                                                           0.00
    2006 Kitchen Improvements                                                                            0.00
    461-2006 Kitchen Improvements                                                                        0.00
    501-2006 Kitchen Improvements                                                                        0.00
    2006 Floor Improvements                                                                              0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1690 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    461-2006 Floor Improvements                                                                          0.00
    501-2006 Floor Improvements                                                                          0.00
    2006 Window Improvements                                                                             0.00
    2006 Building Improvements                                                                           0.00
    461-2006 Building Improvements                                                                       0.00
    501-2006 Building Improvements                                                                       0.00
    2006 Roof Improvements                                                                               0.00
    2006 Other Improvements                                                                              0.00
    2007 Bathroom Improvements                                                                           0.00
    461-2007 Bathroom Improvements                                                                       0.00
    501-2007 Bathroom Improvements                                                                       0.00
    2007 Kitchen Improvements                                                                            0.00
    2007 Floor Improvements                                                                              0.00
    461-2007 Floor Improvements                                                                          0.00
    501-2007 Floor Improvements                                                                          0.00
    2007 Window Improvements                                                                             0.00
    2007 Building Improvements                                                                           0.00
    461-2007 Building Improvements                                                                       0.00
    501-2007 Building Improvements                                                                       0.00
    2007 Roof Improvements                                                                               0.00
    2007 Other Improvements                                                                              0.00
    461-2007 Other Improvements                                                                          0.00
    501-2007 Other Improvements                                                                          0.00
    2008 Bathroom Improvements                                                                           0.00
    461-2008 Bathrooms Improvements                                                                      0.00
    501-2008 Bathroom Improvements                                                                       0.00
    2008 Kitchen Improvements                                                                            0.00
    461-2008 Kitchen Improvements                                                                        0.00
    501-2008 Kitchen Improvements                                                                        0.00
    2008 Floor Improvements                                                                              0.00
    461-2008 Floor Improvements                                                                          0.00
    501-2008 Floor Improvements                                                                          0.00
    2008 Window Improvements                                                                             0.00
    2008 Building Improvements                                                                           0.00
    2008 Roof Improvements                                                                               0.00
    2008 Other Improvements                                                                              0.00
    461-2008 Other Improvements                                                                          0.00
    501-2008 Other Improvements                                                                          0.00
    2009 Bathroom Improvements                                                                           0.00
    2009 Kitchen Improvements                                                                            0.00
    2009 Floor Improvements                                                                              0.00
    2009 Window Improvements                                                                             0.00
    2009 Building Improvements                                                                           0.00
    2009 Roof Improvements                                                                               0.00
    2009 Other Improvements                                                                              0.00
    461-2009 Other Improvements                                                                          0.00
    501-2009 Other Improvements                                                                          0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1691 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
   2010 Other Improvements                                                                               0.00
   2011 Other Improvements                                                                               0.00
   2012 Other Improvements                                                                               0.00
   2013 Other Improvements                                                                               0.00
   2013-Roof Improvement                                                                                 0.00
   2014 Other Improvements                                                                               0.00
   2014 T/O Misc. Expense                                                                                0.00
   2014 T/O Materials                                                                                    0.00
   2014 T/O Outside Vendor                                                                               0.00
   2014 - Roof                                                                                           0.00
   2015 Other Improvements                                                                               0.00
   T/O Misc. Exp.                                                                                        0.00
   2015 T/O Materiales                                                                                   0.00
   T/O Outside Vendor                                                                                    0.00
   2016 Other Improvements                                                                               0.00
   2016 T/O Misc. Exp.                                                                                   0.00
   2016 T/O Materials                                                                                    0.00
   2016 T/O outside vendors                                                                              0.00
   2016 Hills Assessments                                                                                0.00
   2017 Other Improvements                                                                               0.00
   2017 T/O Misc. Exp.                                                                                   0.00
   2017 T/O Materials                                                                                    0.00
   2017 T/O Outside Vendor                                                                               0.00
   2017 Hills Assessments                                                                                0.00
   2018 Other Improvements                                                                             550.00
   2018 T/O Misc. Exp.                                                                                   0.00
   2018 T/O Materials                                                                                    0.00
   2018 T/O Outside Vendor                                                                               0.00
   2018 Hills Assessments                                                                                0.00
   2019 Other Improvements                                                                        149,771.85
   2019 T/O Misc. Exp.                                                                                   0.00
   2019 T/O Materials                                                                              25,853.25
   2019 T/O Outside Vendor                                                                         56,540.00
   2019 Hills Assessments                                                                                0.00
   2020 Other Improvements                                                                               0.00
   2020 T/O Misc. Exp.                                                                                   0.00
   2020 T/O Materials                                                                                    0.00
   2020 T/O Outside Vendor                                                                               0.00
   2020 Hills Assessments                                                                                0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                      232,715.10
   Accum Deprec - Capital Improvements                                                               6,385.37
  NET CAPITALIZED IMPROVEMENTS                                                                    226,329.73

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1692 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1693 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                              Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                          0.00
    Due To/From 16914                                                                                       0.00
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1694 02, 2020
                                                        of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
   Due To/From PISF, Inc.                                                                                0.00
   Due To/From PIM                                                                                       0.00
   Note Receivable                                                                                       0.00
   7200 Redwood Due to/From                                                                              0.00
   355 Due to / from                                                                                     0.00
   Due to/from 350 Ignacio Assoc.                                                                        0.00
   1222 Due to/from                                                                                      0.00
   419 Prospect due to/from                                                                              0.00
TOTAL ASSETS                                                                                    9,893,918.49
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                20,388.06
   Deferred Revenue                                                                                     0.00
   Unearned Rent                                                                                      324.00
   FTB Taxes Payable                                                                                    0.00
   PPP Loan                                                                                             0.00
   Property Tax Payable                                                                                 0.00
   Insurance Payable                                                                                    0.00
   Accrued Expenses                                                                                     0.00
  TOTAL CURRENT LIABILITIES                                                                        20,712.06

  LONG TERM LIABILITIES
   Notes Payable                                                                                         0.00
   Notes Payable LLC 48                                                                                  0.00
   Deed of Trust Payable                                                                                 0.00
   Accrued Interest                                                                                      0.00
   Security Deposits Liability                                                                      38,620.00
   Security Deposit Clearing                                                                             0.00
   Pet Deposit Payable                                                                                   0.00
   Unearned Income                                                                                       0.00
   Mortgage Payable                                                                              4,200,000.00
   1st Mortgage 461                                                                                      0.00
   2nd Mortgage 461                                                                                      0.00
   1st Mortgage 501                                                                                      0.00
   1st Deed 350, Suite 201                                                                               0.00
   2nd Deed 350, Suite 201                                                                               0.00
   1st Deed 350, Suite 200                                                                               0.00
   First Mortgage 350 Suite 203                                                                          0.00
   1st Deed 350 Suites 101, 103                                                                          0.00
   Other Liabilities                                                                                80,442.50
   Accum K-1 Losses                                                                                      0.00
   1st Mortgage Gate 5                                                                                   0.00
   2nd Deed Gate 5                                                                                       0.00
   1st Mortgage Duffy Place                                                                              0.00
   2nd Deed Duffy Place                                                                                  0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1695 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                            Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
1st Mortgage 49 Ignacio                                                                                    0.00
   2nd Deed 49 Ignacio                                                                                     0.00
 TOTAL LONG TERM LIABILITIES                                                                      4,319,062.50
 TOTAL LIABILITIES                                                                                4,339,774.56

  EQUITY
    Common Stock                                                                                           0.00
    Capital Contributions                                                                          5,356,500.00
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                    643,500.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                             -257,888.72
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                                      0.00
    Retained Earingins - Owned Properties                                                                  0.00
          Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1696 02, 2020
                                                       of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -187,967.35
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  5,554,143.93
TOTAL LIABILITIES & EQUITY                                                                      9,893,918.49

  Total of All                                                                                          0.00




          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1697 02, 2020
                                                     of 2121                                        12:08 PM
100 Sycamore Apartments (44)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                  24,629.59
  461 Bank Acct                                                                                         0.00
  501 Bank Acct                                                                                         0.00
  1015 -Reserve Account                                                                           173,378.14
  1020 OLD Clearing                                                                                     0.00
  PFI First Community                                                                                   0.00
  Clearing                                                                                              0.00
  PISF Inc. Transfer                                                                                    0.00
  PFI Cash - Transfer                                                                                   0.00
  Money Market                                                                                          0.00
  Escrow Account                                                                                        0.00
  Fremont Checking Account                                                                              0.00
  Interest Cash                                                                                         0.00
  Petty Cash                                                                                          400.00
  Cash Hammondale                                                                                       0.00
  Cash 461                                                                                              0.00
  Cash 501                                                                                              0.00
  TOTAL CASH                                                                                      198,407.73

    RECEIVABLES
    Property Receivables                                                                                0.00
    Loan Receivables                                                                                    0.00
    Other Receivables                                                                                   0.00
    Officer - Due to/from                                                                               0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    1,652.00
    A/R Other - Melissa B                                                                               0.00
    A/R Other - People home equity                                                                      0.00
    A/R Collections                                                                                     0.00
    A/R Security Deposits                                                                               0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      1,652.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                             18,919.58
   Reserve - Improvements                                                                               0.00
   Prepaid Maint. Contract                                                                          1,161.90
   Prepaid - Leasing Comm.                                                                              0.00
   Prepaid - Leasing Comm.                                                                              0.00
   Prepaid Mortgage Interest                                                                            0.00
   Prepaid Taxes                                                                                        0.00
   TOTAL RESERVES & PREPAIDS                                                                       20,081.48
  TOTAL CURRENT ASSETS                                                                            220,141.21


           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1698 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                    0.00
    Land                                                                                         1,820,000.00
    Land - 501                                                                                           0.00
    Land - PI 20 LLC                                                                                     0.00
    Land - 200 Gate 5                                                                                    0.00
    Land - Duffy                                                                                         0.00
    Land - 49 Ignacio                                                                                    0.00
    Land - 350 Ignacio Suite 200                                                                         0.00
    Land - PI 21 LLC                                                                                     0.00
    Land 30 Clay Court                                                                                   0.00
    Land - 690 DeLong                                                                                    0.00
    Building                                                                                     7,160,000.00
    Fixtures & Appliances                                                                                0.00
    Improvements                                                                                         0.00
    Additional basis                                                                                     0.00
    Accum Depreciation                                                                            -347,151.52
    Building - 501                                                                                       0.00
    Accum Depreciation Building - 501                                                                    0.00
    Building - PI 20                                                                                     0.00
    A/D Building PI 20                                                                                   0.00
    Building - 200 Gate 5                                                                                0.00
    Open                                                                                                 0.00
    Accum Depreciation Gate 5                                                                            0.00
    Buidling Duffy Place                                                                                 0.00
    Accum Depreciation Duffy Place                                                                       0.00
    Building 49 Ignacio                                                                                  0.00
    Accum Depreciation 49 Ignacio                                                                        0.00
    Building - Hammondale                                                                                0.00
    Accum Depr Hammondale                                                                                0.00
    350 Ignacio #200                                                                                     0.00
    A/D 350 Ignacio #200                                                                                 0.00
    350 Ignacio #101                                                                                     0.00
    A/D 350 Ignacio #101                                                                                 0.00
    Building - 30 Clay Ct.                                                                               0.00
    A/D 30 Clay Ct.                                                                                      0.00
    Building 690 DeLong                                                                                  0.00
    A/D Building 690 DeLong                                                                              0.00
    350 Ignacio #103                                                                                     0.00
    A/D 350 Ingacio #103                                                                                 0.00
    350 Ignacio #201                                                                                     0.00
    350 Ignacio # 203                                                                                    0.00
    A/D 350 Ignacio #203                                                                                 0.00
    350 Ignacio #100                                                                                     0.00
    A/D Ignacio #100                                                                                     0.00
    350 Ignacio #300                                                                                     0.00
    A/D 350 Ignacio #300                                                                                 0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1699 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               8,632,848.48

  ACQUISITION ASSETS
   Closing Costs                                                                                   14,955.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       37,112.00
   Accum Amort Loan Fees                                                                           -5,876.32
   Personal Property                                                                              120,000.00
   Accum Depreciation Personal Property                                                           -32,000.00
   Organization Costs                                                                              58,228.78
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          192,419.46

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1700 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    2002 Other Improvements                                                                              0.00
    2002 Improvement Salaries                                                                            0.00
    2003 Bathroom Improvements                                                                           0.00
    2003 Kitchen Improvements                                                                            0.00
    2003 Floor Improvements                                                                              0.00
    2003 Window Improvements                                                                             0.00
    461-2003 Windows Improvements                                                                        0.00
    501-2003 Window Improvement                                                                          0.00
    2003 Building Improvements                                                                           0.00
    461-2003 Building Improvements                                                                       0.00
    501-2003 Building Improvements                                                                       0.00
    2003 Roof Improvements                                                                               0.00
    2003 Other Improvements                                                                              0.00
    461-2003 Other Improvements                                                                          0.00
    501-2003 Other Improvements                                                                          0.00
    2004 Bathroom Improvements                                                                           0.00
    2004 Kitchen Improvements                                                                            0.00
    2004 Floor Improvements                                                                              0.00
    461-2004 Floor Improvements                                                                          0.00
    501-2004 Floor Improvements                                                                          0.00
    2004 Window Improvements                                                                             0.00
    461-2004 Window Improvements                                                                         0.00
    501-2004 Window Improvements                                                                         0.00
    2004 Building Improvements                                                                           0.00
    2004 Roof Improvements                                                                               0.00
    2004 Other Improvements                                                                              0.00
    461-2004 Other Improvements                                                                          0.00
    501-2004 Other Improvements                                                                          0.00
    2005 Bathroom Improvements                                                                           0.00
    2005 Kitchen Improvements                                                                            0.00
    461-2005 Kitchen Improvements                                                                        0.00
    501-2005 Kitchen Improvements                                                                        0.00
    2005 Floor Improvements                                                                              0.00
    461-2005 Floor Improvements                                                                          0.00
    501-2005 Floor Improvements                                                                          0.00
    2005 Window Improvements                                                                             0.00
    2005 Building Improvements                                                                           0.00
    2005 Roof Improvements                                                                               0.00
    2005 Other Improvements                                                                              0.00
    461-2005 Other Improvements                                                                          0.00
    501-2005 Other Improvements                                                                          0.00
    2005 Improvement Salaries                                                                            0.00
    2006 Bathroom Improvements                                                                           0.00
    2006 Kitchen Improvements                                                                            0.00
    461-2006 Kitchen Improvements                                                                        0.00
    501-2006 Kitchen Improvements                                                                        0.00
    2006 Floor Improvements                                                                              0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1701 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    461-2006 Floor Improvements                                                                          0.00
    501-2006 Floor Improvements                                                                          0.00
    2006 Window Improvements                                                                             0.00
    2006 Building Improvements                                                                           0.00
    461-2006 Building Improvements                                                                       0.00
    501-2006 Building Improvements                                                                       0.00
    2006 Roof Improvements                                                                               0.00
    2006 Other Improvements                                                                              0.00
    2007 Bathroom Improvements                                                                           0.00
    461-2007 Bathroom Improvements                                                                       0.00
    501-2007 Bathroom Improvements                                                                       0.00
    2007 Kitchen Improvements                                                                            0.00
    2007 Floor Improvements                                                                              0.00
    461-2007 Floor Improvements                                                                          0.00
    501-2007 Floor Improvements                                                                          0.00
    2007 Window Improvements                                                                             0.00
    2007 Building Improvements                                                                           0.00
    461-2007 Building Improvements                                                                       0.00
    501-2007 Building Improvements                                                                       0.00
    2007 Roof Improvements                                                                               0.00
    2007 Other Improvements                                                                              0.00
    461-2007 Other Improvements                                                                          0.00
    501-2007 Other Improvements                                                                          0.00
    2008 Bathroom Improvements                                                                           0.00
    461-2008 Bathrooms Improvements                                                                      0.00
    501-2008 Bathroom Improvements                                                                       0.00
    2008 Kitchen Improvements                                                                            0.00
    461-2008 Kitchen Improvements                                                                        0.00
    501-2008 Kitchen Improvements                                                                        0.00
    2008 Floor Improvements                                                                              0.00
    461-2008 Floor Improvements                                                                          0.00
    501-2008 Floor Improvements                                                                          0.00
    2008 Window Improvements                                                                             0.00
    2008 Building Improvements                                                                           0.00
    2008 Roof Improvements                                                                               0.00
    2008 Other Improvements                                                                              0.00
    461-2008 Other Improvements                                                                          0.00
    501-2008 Other Improvements                                                                          0.00
    2009 Bathroom Improvements                                                                           0.00
    2009 Kitchen Improvements                                                                            0.00
    2009 Floor Improvements                                                                              0.00
    2009 Window Improvements                                                                             0.00
    2009 Building Improvements                                                                           0.00
    2009 Roof Improvements                                                                               0.00
    2009 Other Improvements                                                                              0.00
    461-2009 Other Improvements                                                                          0.00
    501-2009 Other Improvements                                                                          0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1702 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
   2010 Other Improvements                                                                               0.00
   2011 Other Improvements                                                                               0.00
   2012 Other Improvements                                                                               0.00
   2013 Other Improvements                                                                               0.00
   2013-Roof Improvement                                                                                 0.00
   2014 Other Improvements                                                                               0.00
   2014 T/O Misc. Expense                                                                                0.00
   2014 T/O Materials                                                                                    0.00
   2014 T/O Outside Vendor                                                                               0.00
   2014 - Roof                                                                                           0.00
   2015 Other Improvements                                                                               0.00
   T/O Misc. Exp.                                                                                        0.00
   2015 T/O Materiales                                                                                   0.00
   T/O Outside Vendor                                                                                    0.00
   2016 Other Improvements                                                                               0.00
   2016 T/O Misc. Exp.                                                                                   0.00
   2016 T/O Materials                                                                                    0.00
   2016 T/O outside vendors                                                                              0.00
   2016 Hills Assessments                                                                                0.00
   2017 Other Improvements                                                                               0.00
   2017 T/O Misc. Exp.                                                                                   0.00
   2017 T/O Materials                                                                                    0.00
   2017 T/O Outside Vendor                                                                               0.00
   2017 Hills Assessments                                                                                0.00
   2018 Other Improvements                                                                             550.00
   2018 T/O Misc. Exp.                                                                                   0.00
   2018 T/O Materials                                                                                    0.00
   2018 T/O Outside Vendor                                                                               0.00
   2018 Hills Assessments                                                                                0.00
   2019 Other Improvements                                                                        149,771.85
   2019 T/O Misc. Exp.                                                                                   0.00
   2019 T/O Materials                                                                              25,853.25
   2019 T/O Outside Vendor                                                                         56,540.00
   2019 Hills Assessments                                                                                0.00
   2020 Other Improvements                                                                        128,819.35
   2020 T/O Misc. Exp.                                                                               1,026.60
   2020 T/O Materials                                                                              14,637.89
   2020 T/O Outside Vendor                                                                         25,834.00
   2020 Hills Assessments                                                                                0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                      403,032.94
   Accum Deprec - Capital Improvements                                                               7,462.88
  NET CAPITALIZED IMPROVEMENTS                                                                    395,570.06

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1703 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
    Investment - LLC 27                                                                                  0.00
    Investment - LLC 28                                                                                  0.00
    Investment - LLC 29                                                                                  0.00
    Investment - LLC 25                                                                                  0.00
    Investment - LLC 26                                                                                  0.00
    Investment - LLC 31                                                                                  0.00
    Investment - LLC 34                                                                                  0.00
    Investment - LLC 35                                                                                  0.00
    Investment - LLC 36                                                                                  0.00
    Investment LLC 37                                                                                    0.00
    Investment LLC 38                                                                                    0.00
    Investment - LLC 39                                                                                  0.00
    Investment - LLC 40                                                                                  0.00
    Investment - LLC 41                                                                                  0.00
    Investment - LLC 42                                                                                  0.00
    Investment - LLC 43                                                                                  0.00
                                                                                                         0.00
    investment - LLC 45                                                                                  0.00
    Investment in 48                                                                                     0.00
    BofA Teller Rental                                                                                   0.00
    Investment - 16914                                                                                   0.00
    Investment - Rafael Gardens                                                                          0.00
    Investment - 1129 3rd Street                                                                         0.00
    LP Units                                                                                             0.00
    Investment - US Performing Arts                                                                      0.00
    Investment - Marin CoWork                                                                            0.00
    Limited Liability Companies                                                                          0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1704 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                              Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                    50,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1705 02, 2020
                                                        of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
   Due To/From PISF, Inc.                                                                                0.00
   Due To/From PIM                                                                                       0.00
   Note Receivable                                                                                       0.00
   7200 Redwood Due to/From                                                                              0.00
   355 Due to / from                                                                                     0.00
   Due to/from 350 Ignacio Assoc.                                                                        0.00
   1222 Due to/from                                                                                      0.00
   419 Prospect due to/from                                                                              0.00
 TOTAL LONG TERM RECEIVABLES                                                                       50,000.00
TOTAL ASSETS                                                                                    9,490,979.21
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                     0.00
   Deferred Revenue                                                                                     0.00
   Unearned Rent                                                                                        0.00
   FTB Taxes Payable                                                                                    0.00
   PPP Loan                                                                                             0.00
   Property Tax Payable                                                                            10,476.67
   Insurance Payable                                                                                    0.00
   Accrued Expenses                                                                                     0.00
  TOTAL CURRENT LIABILITIES                                                                        10,476.67

  LONG TERM LIABILITIES
   Notes Payable                                                                                         0.00
   Notes Payable LLC 48                                                                                  0.00
   Deed of Trust Payable                                                                                 0.00
   Accrued Interest                                                                                      0.00
   Security Deposits Liability                                                                      42,815.00
   Security Deposit Clearing                                                                             0.00
   Pet Deposit Payable                                                                                   0.00
   Unearned Income                                                                                       0.00
   Mortgage Payable                                                                              4,200,000.00
   1st Mortgage 461                                                                                      0.00
   2nd Mortgage 461                                                                                      0.00
   1st Mortgage 501                                                                                      0.00
   1st Deed 350, Suite 201                                                                               0.00
   2nd Deed 350, Suite 201                                                                               0.00
   1st Deed 350, Suite 200                                                                               0.00
   First Mortgage 350 Suite 203                                                                          0.00
   1st Deed 350 Suites 101, 103                                                                          0.00
   Other Liabilities                                                                                80,442.50
   Accum K-1 Losses                                                                                      0.00
   1st Mortgage Gate 5                                                                                   0.00
   2nd Deed Gate 5                                                                                       0.00
   1st Mortgage Duffy Place                                                                              0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1706 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                             Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,323,257.50
 TOTAL LIABILITIES                                                                                 4,333,734.17

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           5,356,500.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                     643,500.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -476,460.15
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -187,967.35
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1707 02, 2020
                                                        of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -178,327.46
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  5,157,245.04
TOTAL LIABILITIES & EQUITY                                                                      9,490,979.21

  Total of All                                                                                          0.00




           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1708 02, 2020
                                                     of 2121                                        12:07 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 44, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1709
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
100 Sycamore Apartments (44)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Investment 16914                            0.00               0.00                 0.00              0.00
   open                                        0.00               0.00                 0.00              0.00
   22 Due/to From                              0.00               0.00                 0.00              0.00
INCOME
  Rent Income                             432,184.03             99.35          432,184.03              99.35
  Prepaid Rental Income                         0.00              0.00                0.00               0.00
  Parking Fees                                  0.00              0.00                0.00               0.00
  Pet Rent                                      0.00              0.00                0.00               0.00
  Laundry income                            2,843.00              0.65            2,843.00               0.65
  Commercial Recovery Income                    0.00              0.00                0.00               0.00
  Prior Year Recovery Income                    0.00              0.00                0.00               0.00
  Utility Income                                0.00              0.00                0.00               0.00
  Storage Income                                0.00              0.00                0.00               0.00
  Association Fees                              0.00              0.00                0.00               0.00
  Management Fee Income                         0.00              0.00                0.00               0.00
  Outside Management Income                     0.00              0.00                0.00               0.00
  Admin Fee Income                              0.00              0.00                0.00               0.00
  Interest Income                               0.00              0.00                0.00               0.00
  Tax Return Prep. Income                       0.00              0.00                0.00               0.00
  Accounting Fees                               0.00              0.00                0.00               0.00
  G.P. Fee Income                               0.00              0.00                0.00               0.00
  LLC Distribution Income                       0.00              0.00                0.00               0.00
  Partnership Income                            0.00              0.00                0.00               0.00
  Commission income                             0.00              0.00                0.00               0.00
  Sale of Units                                 0.00              0.00                0.00               0.00
  Gain on Sale of Property                      0.00              0.00                0.00               0.00
TOTAL INCOME                              435,027.03            100.00          435,027.03             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                              0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            26,306.67              6.05           26,306.67               6.05
   Promo/Move-In Incentives                     0.00              0.00                0.00               0.00
   Referral Fees                                0.00              0.00                0.00               0.00
   Salaries                                     0.00              0.00                0.00               0.00
   Pension                                      0.00              0.00                0.00               0.00
   Section 125 Misc                             0.00              0.00                0.00               0.00
   NextGen PRWCPTC                              0.00              0.00                0.00               0.00
   Advertising                                  0.00              0.00                0.00               0.00
   Marketing Subscriptions                      0.00              0.00                0.00               0.00
   Marketing Tools                              0.00              0.00                0.00               0.00
   Signs                                        0.00              0.00                0.00               0.00
   Do not use me                                0.00              0.00                0.00               0.00
   Other Renting Expenses                   2,286.00              0.53            2,286.00               0.53
          Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1710 02, 2020
                                                      of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Bad Debt Expense                            0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                      0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     43.35              0.01                43.35              0.01
   TOTAL RENTING EXPENSE                 28,636.02               6.58           28,636.02               6.58

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          810.00              0.19              810.00               0.19
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            227.00              0.05              227.00               0.05
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                1,463.68              0.34            1,463.68               0.34
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                2,500.68              0.57            2,500.68               0.57

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               12,870.00              2.96           12,870.00               2.96
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                         17,675.06              4.06           17,675.06               4.06
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    27,693.00              6.37           27,693.00               6.37
   Finders Fees                            2,000.00              0.46            2,000.00               0.46
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1711 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Interior Lobby Plants                       0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                           0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                     0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                       0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                               0.00              0.00                 0.00              0.00
   Postage                                   179.33              0.04               179.33              0.04
   Rent Expense Corporate                      0.00              0.00                 0.00              0.00
   Client Entertainment                        0.00              0.00                 0.00              0.00
   Commercial Misc Exp                         0.00              0.00                 0.00              0.00
   Education                                   0.00              0.00                 0.00              0.00
   Security Costs                              0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                 60,417.39              13.89           60,417.39              13.89

  UTILITIES EXPENSE
   Gas & Electricity                       7,255.03               1.67           7,255.03               1.67
   Utilities Credits or rebates             -666.20              -0.15            -666.20              -0.15
   Sewer                                       0.00               0.00               0.00               0.00
   Water                                   4,315.53               0.99           4,315.53               0.99
   Garbage & Trash Removal                 8,055.21               1.85           8,055.21               1.85
   Contract-haulwrig                           0.00               0.00               0.00               0.00
   Cable TV                                    0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                      0.00               0.00               0.00               0.00
   Pagers/2 Ways                               0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                18,959.57               4.36          18,959.57               4.36

  REPAIRS & MAINTENANCE
   R&M Unit                                5,536.87              1.27            5,536.87               1.27
   R&M-bbsteam                                 0.00              0.00                0.00               0.00
   R&M - Plumbing                              0.00              0.00                0.00               0.00
   R&M-deep                                    0.00              0.00                0.00               0.00
   R&M-dorius                                  0.00              0.00                0.00               0.00
   R&M - Elevator                              0.00              0.00                0.00               0.00
   R&M-jdcom                                   0.00              0.00                0.00               0.00
   R&M-nat                                     0.00              0.00                0.00               0.00
   R&M-novglass                                0.00              0.00                0.00               0.00
   R&M-orchid                                  0.00              0.00                0.00               0.00
   R&M - Electrical                            0.00              0.00                0.00               0.00
   R&M-1st Class                               0.00              0.00                0.00               0.00
   R&M - Painting                              0.00              0.00                0.00               0.00
   R&M - Roofing                               0.00              0.00                0.00               0.00
   R&M - Miscellaneous                       100.02              0.02              100.02               0.02
   R&M - Windows                               0.00              0.00                0.00               0.00
   R&M - HVAC                                  0.00              0.00                0.00               0.00
   R&M - Pool                                  0.00              0.00                0.00               0.00
   R & M- fire master                          0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                0.00              0.00                0.00               0.00
   R&M-mcd                                     0.00              0.00                0.00               0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1712 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %          Year to Date                %
   R&M - pritim                                0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00              0.00                 0.00              0.00
   R&M - rolgar                                0.00              0.00                 0.00              0.00
   R&M Friedman's                              0.00              0.00                 0.00              0.00
   R&M - bucks                                 0.00              0.00                 0.00              0.00
   R&M - knilou                                0.00              0.00                 0.00              0.00
   R&M - mfence                                0.00              0.00                 0.00              0.00
   R&M - g&a                                   0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00              0.00                 0.00              0.00
   T/O - Materials                             0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                   2,265.00               0.52            2,265.00               0.52
   Cleaning - A&V                              0.00              0.00                 0.00              0.00
   Cleaning - garale                           0.00              0.00                 0.00              0.00
   R&M - Pest Control                     1,617.00               0.37            1,617.00               0.37
   Landscaping Salaries                        0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00              0.00                 0.00              0.00
   Maint. Salaries                        3,652.53               0.84            3,652.53               0.84
   Cleaning Salaries                           0.00              0.00                 0.00              0.00
   Painting Salaries                           0.00              0.00                 0.00              0.00
   Improvement Salaries                        0.00              0.00                 0.00              0.00
   Maintenance Supplies                   2,981.24               0.69            2,981.24               0.69
   R&M - Electrical Supplies                 356.14              0.08               356.14              0.08
   R&M - Landscaping Supplies             2,012.49               0.46            2,012.49               0.46
   Dept. Supplies-fairlumb                     0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00              0.00                 0.00              0.00
   Dept. Supplies-color                        0.00              0.00                 0.00              0.00
   R&M - Landscape                             0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                   177.07              0.04               177.07              0.04
   Supplies - Kelly Moore                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00              0.00                 0.00              0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1713 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                            Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    169.28              0.04               169.28              0.04
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               400.12              0.09               400.12              0.09
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               19,267.76               4.43           19,267.76               4.43

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                    199.00               0.05              199.00               0.05
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1714 02, 2020
                                                      of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                             Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                   555.00              0.13               555.00              0.13
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             1,780.00               0.41            1,780.00               0.41
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                  13,865.00               3.19           13,865.00               3.19
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   16,399.00               3.77           16,399.00               3.77

  TAXES
   Real Estate Taxes                        96,756.98             22.24           96,756.98              22.24
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        96,756.98             22.24           96,756.98              22.24

  INSURANCE EXPENSE
   Package Insurance                        12,772.50              2.94           12,772.50               2.94
   Earthquake Insurance                      4,091.65              0.94            4,091.65               0.94
   Umbrella Insurance                        2,148.30              0.49            2,148.30               0.49
   Flood Insurance                           9,917.50              2.28            9,917.50               2.28
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1715 02, 2020
                                                       of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Medical - Misc                              0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                    0.00               0.00                 0.00              0.00
   Business Practices Insurance                0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE               28,929.95                6.65           28,929.95               6.65

TOTAL OPERATING EXPENSES                  271,867.35             62.49          271,867.35              62.49

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00               0.00               0.00
   Storage Rent Income                          0.00               0.00               0.00               0.00
   Pet Rent                                     0.00               0.00               0.00               0.00
   Parking Fees                                 0.00               0.00               0.00               0.00
   Laundry                                      0.00               0.00               0.00               0.00
   Vending                                      0.00               0.00               0.00               0.00
   NSF Check Fees                             -25.00              -0.01             -25.00              -0.01
   Late Charges                              -400.00              -0.09            -400.00              -0.09
   Damages & Cleaning Fees                      0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                     0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                  0.00               0.00               0.00               0.00
   Miscellaneous Income                         0.00               0.00               0.00               0.00
   HVAC Income                                  0.00               0.00               0.00               0.00
   Interest Income                              0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                        -425.00              -0.10            -425.00              -0.10

NET OPERATING INCOME                      163,584.68             37.60          163,584.68              37.60

  DEBT SERVICE EXPENSE
   Mortgage Interest                      127,382.50             29.28          127,382.50              29.28
   Deed Of Trust Interest                       0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   Interest Expense Corporate                   0.00              0.00                0.00               0.00
   Notes Payable Interest                       0.00              0.00                0.00               0.00
   Affiliate Loan Interest                      0.00              0.00                0.00               0.00
   Other Interest Expense                       0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                127,382.50             29.28          127,382.50              29.28

  NET INC.BEFORE DEP.& TAX                 36,202.18              8.32           36,202.18               8.32

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                  195,272.73             44.89          195,272.73              44.89
   F&F Hamm Depreciation                        0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                  18,000.00              4.14           18,000.00               4.14
   Appliances Depreciation                      0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 6,385.37              1.47            6,385.37               1.47
   Closing Cost Amortization                    0.00              0.00                0.00               0.00
   Loan Fee Amortization                    3,711.43              0.85            3,711.43               0.85
          Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1716 02, 2020
                                                      of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                  %          Year to Date                %
   Org. Cost Amortization                      0.00                0.00                 0.00              0.00
   Software Devel. Amort.                      0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                  0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.              223,369.53                 51.35          223,369.53              51.35

NET INC.(LOSS) BEF.TAXES                  -187,167.35             -43.02        -187,167.35             -43.02

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                            800.00               0.18              800.00               0.18
   Taxes - Other                                0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                   800.00               0.18              800.00               0.18

NET INCOME (LOSS)BK                       -187,967.35             -43.21        -187,967.35             -43.21

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00




          Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1717 02, 2020
                                                       of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Investment 16914                            0.00               0.00                 0.00              0.00
   open                                        0.00               0.00                 0.00              0.00
   22 Due/to From                              0.00               0.00                 0.00              0.00
INCOME
  Rent Income                             333,590.00             99.58          333,590.00              99.58
  Prepaid Rental Income                         0.00              0.00                0.00               0.00
  Parking Fees                                  0.00              0.00                0.00               0.00
  Pet Rent                                      0.00              0.00                0.00               0.00
  Laundry income                            1,395.25              0.42            1,395.25               0.42
  Commercial Recovery Income                    0.00              0.00                0.00               0.00
  Prior Year Recovery Income                    0.00              0.00                0.00               0.00
  Utility Income                                0.00              0.00                0.00               0.00
  Storage Income                                0.00              0.00                0.00               0.00
  Association Fees                              0.00              0.00                0.00               0.00
  Management Fee Income                         0.00              0.00                0.00               0.00
  Outside Management Income                     0.00              0.00                0.00               0.00
  Admin Fee Income                              0.00              0.00                0.00               0.00
  Interest Income                               0.00              0.00                0.00               0.00
  Tax Return Prep. Income                       0.00              0.00                0.00               0.00
  Accounting Fees                               0.00              0.00                0.00               0.00
  G.P. Fee Income                               0.00              0.00                0.00               0.00
  LLC Distribution Income                       0.00              0.00                0.00               0.00
  Partnership Income                            0.00              0.00                0.00               0.00
  Commission income                             0.00              0.00                0.00               0.00
  Sale of Units                                 0.00              0.00                0.00               0.00
  Gain on Sale of Property                      0.00              0.00                0.00               0.00
TOTAL INCOME                              334,985.25            100.00          334,985.25             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                              0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            31,389.50              9.37           31,389.50               9.37
   Promo/Move-In Incentives                 3,195.00              0.95            3,195.00               0.95
   Referral Fees                                0.00              0.00                0.00               0.00
   Salaries                                     0.00              0.00                0.00               0.00
   Pension                                      0.00              0.00                0.00               0.00
   Section 125 Misc                             0.00              0.00                0.00               0.00
   NextGen PRWCPTC                              0.00              0.00                0.00               0.00
   Advertising                                 56.15              0.02               56.15               0.02
   Marketing Subscriptions                      0.00              0.00                0.00               0.00
   Marketing Tools                              0.00              0.00                0.00               0.00
   Signs                                       50.97              0.02               50.97               0.02
   Do not use me                                0.00              0.00                0.00               0.00
   Other Renting Expenses                       0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1718 02, 2020
                                                      of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Bad Debt Expense                            0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                  -125.00              -0.04             -125.00              -0.04
   Credit Check Fees Paid                     28.90              0.01                28.90              0.01
   TOTAL RENTING EXPENSE                 34,595.52              10.33           34,595.52              10.33

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          273.50              0.08              273.50               0.08
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                5,364.76              1.60            5,364.76               1.60
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                5,638.26              1.68            5,638.26               1.68

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                3,500.00              1.04            3,500.00               1.04
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                         21,957.72              6.55           21,957.72               6.55
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    20,015.40              5.98           20,015.40               5.98
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1719 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Interior Lobby Plants                       0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                           0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                     0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                       0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                               0.00              0.00                 0.00              0.00
   Postage                                     0.00              0.00                 0.00              0.00
   Rent Expense Corporate                      0.00              0.00                 0.00              0.00
   Client Entertainment                        0.00              0.00                 0.00              0.00
   Commercial Misc Exp                         0.00              0.00                 0.00              0.00
   Education                                   0.00              0.00                 0.00              0.00
   Security Costs                              0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                 45,473.12              13.57           45,473.12              13.57

  UTILITIES EXPENSE
   Gas & Electricity                       7,532.65               2.25           7,532.65               2.25
   Utilities Credits or rebates             -723.78              -0.22            -723.78              -0.22
   Sewer                                       0.00               0.00               0.00               0.00
   Water                                   3,220.96               0.96           3,220.96               0.96
   Garbage & Trash Removal                 7,387.62               2.21           7,387.62               2.21
   Contract-haulwrig                           0.00               0.00               0.00               0.00
   Cable TV                                    0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                      0.00               0.00               0.00               0.00
   Pagers/2 Ways                               0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                17,417.45               5.20          17,417.45               5.20

  REPAIRS & MAINTENANCE
   R&M Unit                                2,737.86              0.82            2,737.86               0.82
   R&M-bbsteam                                 0.00              0.00                0.00               0.00
   R&M - Plumbing                              0.00              0.00                0.00               0.00
   R&M-deep                                    0.00              0.00                0.00               0.00
   R&M-dorius                                  0.00              0.00                0.00               0.00
   R&M - Elevator                              0.00              0.00                0.00               0.00
   R&M-jdcom                                   0.00              0.00                0.00               0.00
   R&M-nat                                     0.00              0.00                0.00               0.00
   R&M-novglass                                0.00              0.00                0.00               0.00
   R&M-orchid                                  0.00              0.00                0.00               0.00
   R&M - Electrical                            0.00              0.00                0.00               0.00
   R&M-1st Class                               0.00              0.00                0.00               0.00
   R&M - Painting                              0.00              0.00                0.00               0.00
   R&M - Roofing                               0.00              0.00                0.00               0.00
   R&M - Miscellaneous                     4,224.53              1.26            4,224.53               1.26
   R&M - Windows                               0.00              0.00                0.00               0.00
   R&M - HVAC                                  0.00              0.00                0.00               0.00
   R&M - Pool                                  0.00              0.00                0.00               0.00
   R & M- fire master                          0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                0.00              0.00                0.00               0.00
   R&M-mcd                                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1720 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %          Year to Date                %
   R&M - pritim                                0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00              0.00                 0.00              0.00
   R&M - rolgar                                0.00              0.00                 0.00              0.00
   R&M Friedman's                              0.00              0.00                 0.00              0.00
   R&M - bucks                                 0.00              0.00                 0.00              0.00
   R&M - knilou                                0.00              0.00                 0.00              0.00
   R&M - mfence                                0.00              0.00                 0.00              0.00
   R&M - g&a                                   0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00              0.00                 0.00              0.00
   T/O - Materials                             0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                      800.00              0.24               800.00              0.24
   Cleaning - A&V                              0.00              0.00                 0.00              0.00
   Cleaning - garale                           0.00              0.00                 0.00              0.00
   R&M - Pest Control                        310.00              0.09               310.00              0.09
   Landscaping Salaries                        0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00              0.00                 0.00              0.00
   Maint. Salaries                             0.00              0.00                 0.00              0.00
   Cleaning Salaries                           0.00              0.00                 0.00              0.00
   Painting Salaries                           0.00              0.00                 0.00              0.00
   Improvement Salaries                        0.00              0.00                 0.00              0.00
   Maintenance Supplies                      678.15              0.20               678.15              0.20
   R&M - Electrical Supplies                   9.80              0.00                 9.80              0.00
   R&M - Landscaping Supplies                  0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00              0.00                 0.00              0.00
   Dept. Supplies-color                        0.00              0.00                 0.00              0.00
   R&M - Landscape                             0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00              0.00                 0.00              0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1721 02, 2020
                                                     of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                            Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                     97.18              0.03                97.18              0.03
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               172.38              0.05               172.38              0.05
   R&M - Painting Supplies                    315.55              0.09               315.55              0.09
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                 198.89              0.06               198.89              0.06
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                9,544.34               2.85            9,544.34               2.85

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1722 02, 2020
                                                      of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                             Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             1,085.00               0.32            1,085.00               0.32
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     775.00              0.23               775.00              0.23
   Contract - Landscaping                  11,350.00               3.39           11,350.00               3.39
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   13,210.00               3.94           13,210.00               3.94

  TAXES
   Real Estate Taxes                        87,969.76             26.26           87,969.76              26.26
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        87,969.76             26.26           87,969.76              26.26

  INSURANCE EXPENSE
   Package Insurance                         9,552.40              2.85            9,552.40               2.85
   Earthquake Insurance                      5,728.31              1.71            5,728.31               1.71
   Umbrella Insurance                        1,544.26              0.46            1,544.26               0.46
   Flood Insurance                           7,293.10              2.18            7,293.10               2.18
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1723 02, 2020
                                                       of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Medical - Misc                              0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                    0.00               0.00                 0.00              0.00
   Business Practices Insurance                0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE               24,118.07                7.20           24,118.07               7.20

TOTAL OPERATING EXPENSES                  237,966.52             71.04          237,966.52              71.04

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00               0.00               0.00
   Storage Rent Income                          0.00               0.00               0.00               0.00
   Pet Rent                                     0.00               0.00               0.00               0.00
   Parking Fees                                 0.00               0.00               0.00               0.00
   Laundry                                      0.00               0.00               0.00               0.00
   Vending                                      0.00               0.00               0.00               0.00
   NSF Check Fees                             -25.00              -0.01             -25.00              -0.01
   Late Charges                              -325.00              -0.10            -325.00              -0.10
   Damages & Cleaning Fees                      0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                     0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                  0.00               0.00               0.00               0.00
   Miscellaneous Income                         0.00               0.00               0.00               0.00
   HVAC Income                                  0.00               0.00               0.00               0.00
   Interest Income                              0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                        -350.00              -0.10            -350.00              -0.10

NET OPERATING INCOME                       97,368.73             29.07           97,368.73              29.07

  DEBT SERVICE EXPENSE
   Mortgage Interest                      106,575.00             31.81          106,575.00              31.81
   Deed Of Trust Interest                       0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   Interest Expense Corporate                   0.00              0.00                0.00               0.00
   Notes Payable Interest                       0.00              0.00                0.00               0.00
   Affiliate Loan Interest                      0.00              0.00                0.00               0.00
   Other Interest Expense                       0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                106,575.00             31.81          106,575.00              31.81

  NET INC.BEFORE DEP.& TAX                 -9,206.27              -2.75          -9,206.27              -2.75

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                  151,878.79             45.34          151,878.79              45.34
   F&F Hamm Depreciation                        0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                  14,000.00              4.18           14,000.00               4.18
   Appliances Depreciation                      0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 1,077.51              0.32            1,077.51               0.32
   Closing Cost Amortization                    0.00              0.00                0.00               0.00
   Loan Fee Amortization                    2,164.89              0.65            2,164.89               0.65
           Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1724 02, 2020
                                                      of 2121                                        12:07 PM
100 Sycamore Apartments (44)                                                                             Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                  %          Year to Date                %
   Org. Cost Amortization                      0.00                0.00                 0.00              0.00
   Software Devel. Amort.                      0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                  0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.              169,121.19                 50.49          169,121.19              50.49

NET INC.(LOSS) BEF.TAXES                  -178,327.46             -53.23        -178,327.46             -53.23

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00               0.00                0.00               0.00
   FTB Tax Expense                              0.00               0.00                0.00               0.00
   Taxes - Other                                0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                       -178,327.46             -53.23        -178,327.46             -53.23

K-1 and Other Items
  K-1 Losses                                    0.00               0.00                0.00               0.00
  K-1 Income Items                              0.00               0.00                0.00               0.00

  Extraordinary Items                           0.00               0.00                0.00               0.00

  Temporary Distribution                        0.00               0.00                0.00               0.00




           Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1725 02, 2020
                                                       of 2121                                        12:07 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 44, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1726
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
100 Sycamore Apartments (44)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Investment 16914                            0.00               0.00                 0.00              0.00
   open                                        0.00               0.00                 0.00              0.00
   22 Due/to From                              0.00               0.00                 0.00              0.00
INCOME
  Rent Income                             432,184.03             99.35          432,184.03              99.35
  Prepaid Rental Income                         0.00              0.00                0.00               0.00
  Parking Fees                                  0.00              0.00                0.00               0.00
  Pet Rent                                      0.00              0.00                0.00               0.00
  Laundry income                            2,843.00              0.65            2,843.00               0.65
  Commercial Recovery Income                    0.00              0.00                0.00               0.00
  Prior Year Recovery Income                    0.00              0.00                0.00               0.00
  Utility Income                                0.00              0.00                0.00               0.00
  Storage Income                                0.00              0.00                0.00               0.00
  Association Fees                              0.00              0.00                0.00               0.00
  Management Fee Income                         0.00              0.00                0.00               0.00
  Outside Management Income                     0.00              0.00                0.00               0.00
  Admin Fee Income                              0.00              0.00                0.00               0.00
  Interest Income                               0.00              0.00                0.00               0.00
  Tax Return Prep. Income                       0.00              0.00                0.00               0.00
  Accounting Fees                               0.00              0.00                0.00               0.00
  G.P. Fee Income                               0.00              0.00                0.00               0.00
  LLC Distribution Income                       0.00              0.00                0.00               0.00
  Partnership Income                            0.00              0.00                0.00               0.00
  Commission income                             0.00              0.00                0.00               0.00
  Sale of Units                                 0.00              0.00                0.00               0.00
  Gain on Sale of Property                      0.00              0.00                0.00               0.00
TOTAL INCOME                              435,027.03            100.00          435,027.03             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                              0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            26,306.67              6.05           26,306.67               6.05
   Promo/Move-In Incentives                     0.00              0.00                0.00               0.00
   Referral Fees                                0.00              0.00                0.00               0.00
   Salaries                                     0.00              0.00                0.00               0.00
   Pension                                      0.00              0.00                0.00               0.00
   Section 125 Misc                             0.00              0.00                0.00               0.00
   NextGen PRWCPTC                              0.00              0.00                0.00               0.00
   Advertising                                  0.00              0.00                0.00               0.00
   Marketing Subscriptions                      0.00              0.00                0.00               0.00
   Marketing Tools                              0.00              0.00                0.00               0.00
   Signs                                        0.00              0.00                0.00               0.00
   Do not use me                                0.00              0.00                0.00               0.00
   Other Renting Expenses                   2,286.00              0.53            2,286.00               0.53
          Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1727 02, 2020
                                                      of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Bad Debt Expense                            0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                      0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     43.35              0.01                43.35              0.01
   TOTAL RENTING EXPENSE                 28,636.02               6.58           28,636.02               6.58

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          810.00              0.19              810.00               0.19
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                            227.00              0.05              227.00               0.05
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                1,463.68              0.34            1,463.68               0.34
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                2,500.68              0.57            2,500.68               0.57

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               12,870.00              2.96           12,870.00               2.96
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                         17,675.06              4.06           17,675.06               4.06
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    27,693.00              6.37           27,693.00               6.37
   Finders Fees                            2,000.00              0.46            2,000.00               0.46
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1728 02, 2020
                                                     of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Interior Lobby Plants                       0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                           0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                     0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                       0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                               0.00              0.00                 0.00              0.00
   Postage                                   179.33              0.04               179.33              0.04
   Rent Expense Corporate                      0.00              0.00                 0.00              0.00
   Client Entertainment                        0.00              0.00                 0.00              0.00
   Commercial Misc Exp                         0.00              0.00                 0.00              0.00
   Education                                   0.00              0.00                 0.00              0.00
   Security Costs                              0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                 60,417.39              13.89           60,417.39              13.89

  UTILITIES EXPENSE
   Gas & Electricity                       7,255.03               1.67           7,255.03               1.67
   Utilities Credits or rebates             -666.20              -0.15            -666.20              -0.15
   Sewer                                       0.00               0.00               0.00               0.00
   Water                                   4,315.53               0.99           4,315.53               0.99
   Garbage & Trash Removal                 8,055.21               1.85           8,055.21               1.85
   Contract-haulwrig                           0.00               0.00               0.00               0.00
   Cable TV                                    0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                      0.00               0.00               0.00               0.00
   Pagers/2 Ways                               0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                18,959.57               4.36          18,959.57               4.36

  REPAIRS & MAINTENANCE
   R&M Unit                                5,536.87              1.27            5,536.87               1.27
   R&M-bbsteam                                 0.00              0.00                0.00               0.00
   R&M - Plumbing                              0.00              0.00                0.00               0.00
   R&M-deep                                    0.00              0.00                0.00               0.00
   R&M-dorius                                  0.00              0.00                0.00               0.00
   R&M - Elevator                              0.00              0.00                0.00               0.00
   R&M-jdcom                                   0.00              0.00                0.00               0.00
   R&M-nat                                     0.00              0.00                0.00               0.00
   R&M-novglass                                0.00              0.00                0.00               0.00
   R&M-orchid                                  0.00              0.00                0.00               0.00
   R&M - Electrical                            0.00              0.00                0.00               0.00
   R&M-1st Class                               0.00              0.00                0.00               0.00
   R&M - Painting                              0.00              0.00                0.00               0.00
   R&M - Roofing                               0.00              0.00                0.00               0.00
   R&M - Miscellaneous                       100.02              0.02              100.02               0.02
   R&M - Windows                               0.00              0.00                0.00               0.00
   R&M - HVAC                                  0.00              0.00                0.00               0.00
   R&M - Pool                                  0.00              0.00                0.00               0.00
   R & M- fire master                          0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                0.00              0.00                0.00               0.00
   R&M-mcd                                     0.00              0.00                0.00               0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1729 02, 2020
                                                     of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                %          Year to Date                %
   R&M - pritim                                0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00              0.00                 0.00              0.00
   R&M - rolgar                                0.00              0.00                 0.00              0.00
   R&M Friedman's                              0.00              0.00                 0.00              0.00
   R&M - bucks                                 0.00              0.00                 0.00              0.00
   R&M - knilou                                0.00              0.00                 0.00              0.00
   R&M - mfence                                0.00              0.00                 0.00              0.00
   R&M - g&a                                   0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00              0.00                 0.00              0.00
   T/O - Materials                             0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                   2,265.00               0.52            2,265.00               0.52
   Cleaning - A&V                              0.00              0.00                 0.00              0.00
   Cleaning - garale                           0.00              0.00                 0.00              0.00
   R&M - Pest Control                     1,617.00               0.37            1,617.00               0.37
   Landscaping Salaries                        0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00              0.00                 0.00              0.00
   Maint. Salaries                        3,652.53               0.84            3,652.53               0.84
   Cleaning Salaries                           0.00              0.00                 0.00              0.00
   Painting Salaries                           0.00              0.00                 0.00              0.00
   Improvement Salaries                        0.00              0.00                 0.00              0.00
   Maintenance Supplies                   2,981.24               0.69            2,981.24               0.69
   R&M - Electrical Supplies                 356.14              0.08               356.14              0.08
   R&M - Landscaping Supplies             2,012.49               0.46            2,012.49               0.46
   Dept. Supplies-fairlumb                     0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00              0.00                 0.00              0.00
   Dept. Supplies-color                        0.00              0.00                 0.00              0.00
   R&M - Landscape                             0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                   177.07              0.04               177.07              0.04
   Supplies - Kelly Moore                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00              0.00                 0.00              0.00
          Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1730 02, 2020
                                                     of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                            Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    169.28              0.04               169.28              0.04
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               400.12              0.09               400.12              0.09
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               19,267.76               4.43           19,267.76               4.43

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                    199.00               0.05              199.00               0.05
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1731 02, 2020
                                                      of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                             Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                   555.00              0.13               555.00              0.13
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             1,780.00               0.41            1,780.00               0.41
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                  13,865.00               3.19           13,865.00               3.19
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   16,399.00               3.77           16,399.00               3.77

  TAXES
   Real Estate Taxes                        96,756.98             22.24           96,756.98              22.24
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        96,756.98             22.24           96,756.98              22.24

  INSURANCE EXPENSE
   Package Insurance                        12,772.50              2.94           12,772.50               2.94
   Earthquake Insurance                      4,091.65              0.94            4,091.65               0.94
   Umbrella Insurance                        2,148.30              0.49            2,148.30               0.49
   Flood Insurance                           9,917.50              2.28            9,917.50               2.28
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1732 02, 2020
                                                       of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Medical - Misc                              0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                    0.00               0.00                 0.00              0.00
   Business Practices Insurance                0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE               28,929.95                6.65           28,929.95               6.65

TOTAL OPERATING EXPENSES                  271,867.35             62.49          271,867.35              62.49

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00               0.00               0.00
   Storage Rent Income                          0.00               0.00               0.00               0.00
   Pet Rent                                     0.00               0.00               0.00               0.00
   Parking Fees                                 0.00               0.00               0.00               0.00
   Laundry                                      0.00               0.00               0.00               0.00
   Vending                                      0.00               0.00               0.00               0.00
   NSF Check Fees                             -25.00              -0.01             -25.00              -0.01
   Late Charges                              -400.00              -0.09            -400.00              -0.09
   Damages & Cleaning Fees                      0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                     0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                  0.00               0.00               0.00               0.00
   Miscellaneous Income                         0.00               0.00               0.00               0.00
   HVAC Income                                  0.00               0.00               0.00               0.00
   Interest Income                              0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                        -425.00              -0.10            -425.00              -0.10

NET OPERATING INCOME                      163,584.68             37.60          163,584.68              37.60

  DEBT SERVICE EXPENSE
   Mortgage Interest                      127,382.50             29.28          127,382.50              29.28
   Deed Of Trust Interest                       0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   Interest Expense Corporate                   0.00              0.00                0.00               0.00
   Notes Payable Interest                       0.00              0.00                0.00               0.00
   Affiliate Loan Interest                      0.00              0.00                0.00               0.00
   Other Interest Expense                       0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                127,382.50             29.28          127,382.50              29.28

  NET INC.BEFORE DEP.& TAX                 36,202.18              8.32           36,202.18               8.32

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                  195,272.73             44.89          195,272.73              44.89
   F&F Hamm Depreciation                        0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                  18,000.00              4.14           18,000.00               4.14
   Appliances Depreciation                      0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 6,385.37              1.47            6,385.37               1.47
   Closing Cost Amortization                    0.00              0.00                0.00               0.00
   Loan Fee Amortization                    3,711.43              0.85            3,711.43               0.85
          Case: 20-30604       Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1733 02, 2020
                                                      of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date                  %          Year to Date                %
   Org. Cost Amortization                      0.00                0.00                 0.00              0.00
   Software Devel. Amort.                      0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                  0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.              223,369.53                 51.35          223,369.53              51.35

NET INC.(LOSS) BEF.TAXES                  -187,167.35             -43.02        -187,167.35             -43.02

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00                0.00               0.00               0.00
   FTB Tax Expense                            800.00                0.18             800.00               0.18
   Taxes - Other                                0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                   800.00                0.18             800.00               0.18

NET INCOME (LOSS)BK                       -187,967.35             -43.21        -187,967.35             -43.21

K-1 and Other Items
  K-1 Losses                                    0.00                0.00               0.00               0.00
  K-1 Income Items                              0.00                0.00               0.00               0.00

  Extraordinary Items                           0.00                0.00               0.00               0.00

  Temporary Distribution                        0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                       0.00                0.00               0.00               0.00
Outside Services                                0.00                0.00               0.00               0.00
Bank Charges                                    0.00                0.00               0.00               0.00
Association Dues                                0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00                0.00               0.00               0.00

Period to Date                    Beginning Balance       Ending Balance          Difference
1010 - Checking                            4,450.00            25,307.13          20,857.13
1015 -Reserve Account                    208,250.00           642,378.14         434,128.14
Total Cash                               212,700.00           667,685.27         454,985.27

Year to Date                      Beginning Balance       Ending Balance          Difference
1010 - Checking                            4,450.00            25,307.13          20,857.13
1015 -Reserve Account                    208,250.00           642,378.14         434,128.14
Total Cash                               212,700.00           667,685.27         454,985.27




          Case: 20-30604       Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1734 02, 2020
                                                       of 2121                                        12:06 PM
100 Sycamore Apartments (44)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Investment 16914                            0.00               0.00                 0.00              0.00
   open                                        0.00               0.00                 0.00              0.00
   22 Due/to From                              0.00               0.00                 0.00              0.00
INCOME
  Rent Income                             333,590.00             99.58          333,590.00              99.58
  Prepaid Rental Income                         0.00              0.00                0.00               0.00
  Parking Fees                                  0.00              0.00                0.00               0.00
  Pet Rent                                      0.00              0.00                0.00               0.00
  Laundry income                            1,395.25              0.42            1,395.25               0.42
  Commercial Recovery Income                    0.00              0.00                0.00               0.00
  Prior Year Recovery Income                    0.00              0.00                0.00               0.00
  Utility Income                                0.00              0.00                0.00               0.00
  Storage Income                                0.00              0.00                0.00               0.00
  Association Fees                              0.00              0.00                0.00               0.00
  Management Fee Income                         0.00              0.00                0.00               0.00
  Outside Management Income                     0.00              0.00                0.00               0.00
  Admin Fee Income                              0.00              0.00                0.00               0.00
  Interest Income                               0.00              0.00                0.00               0.00
  Tax Return Prep. Income                       0.00              0.00                0.00               0.00
  Accounting Fees                               0.00              0.00                0.00               0.00
  G.P. Fee Income                               0.00              0.00                0.00               0.00
  LLC Distribution Income                       0.00              0.00                0.00               0.00
  Partnership Income                            0.00              0.00                0.00               0.00
  Commission income                             0.00              0.00                0.00               0.00
  Sale of Units                                 0.00              0.00                0.00               0.00
  Gain on Sale of Property                      0.00              0.00                0.00               0.00
TOTAL INCOME                              334,985.25            100.00          334,985.25             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                              0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            31,389.50              9.37           31,389.50               9.37
   Promo/Move-In Incentives                 3,195.00              0.95            3,195.00               0.95
   Referral Fees                                0.00              0.00                0.00               0.00
   Salaries                                     0.00              0.00                0.00               0.00
   Pension                                      0.00              0.00                0.00               0.00
   Section 125 Misc                             0.00              0.00                0.00               0.00
   NextGen PRWCPTC                              0.00              0.00                0.00               0.00
   Advertising                                 56.15              0.02               56.15               0.02
   Marketing Subscriptions                      0.00              0.00                0.00               0.00
   Marketing Tools                              0.00              0.00                0.00               0.00
   Signs                                       50.97              0.02               50.97               0.02
   Do not use me                                0.00              0.00                0.00               0.00
   Other Renting Expenses                       0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1735 02, 2020
                                                      of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Bad Debt Expense                            0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                  -125.00              -0.04             -125.00              -0.04
   Credit Check Fees Paid                     28.90              0.01                28.90              0.01
   TOTAL RENTING EXPENSE                 34,595.52              10.33           34,595.52              10.33

  ADMINISTRATIVE EXPENSES
   Accounting                                  0.00              0.00                0.00               0.00
   Alarm                                       0.00              0.00                0.00               0.00
   Legal                                       0.00              0.00                0.00               0.00
   Computer Services                           0.00              0.00                0.00               0.00
   Temp. Help                                  0.00              0.00                0.00               0.00
   Consultants                                 0.00              0.00                0.00               0.00
   Administaff                                 0.00              0.00                0.00               0.00
   Outside Services                          273.50              0.08              273.50               0.08
   Collection Expense                          0.00              0.00                0.00               0.00
    Prof. Fees KC                              0.00              0.00                0.00               0.00
   Office Expense                              0.00              0.00                0.00               0.00
   Bottled Water                               0.00              0.00                0.00               0.00
   Bank Charges                                0.00              0.00                0.00               0.00
   NextGen Expenses                            0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                5,364.76              1.60            5,364.76               1.60
   Security Patrol                             0.00              0.00                0.00               0.00
   Auto Expense                                0.00              0.00                0.00               0.00
   Travel & Entertainment                      0.00              0.00                0.00               0.00
   Luncheon Meetings                           0.00              0.00                0.00               0.00
   Loan Servicing Fees                         0.00              0.00                0.00               0.00
   Promotions - Corporate                      0.00              0.00                0.00               0.00
   Association Dues                            0.00              0.00                0.00               0.00
   461- Net loss (income)                      0.00              0.00                0.00               0.00
   501-Net Loss (income)                       0.00              0.00                0.00               0.00
   Gifts                                       0.00              0.00                0.00               0.00
   Security Cost                               0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                5,638.26              1.68            5,638.26               1.68

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                3,500.00              1.04            3,500.00               1.04
   PFI-Mgr Apartment                           0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                    0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper              0.00              0.00                0.00               0.00
   Manager Salary                         21,957.72              6.55           21,957.72               6.55
   Manager Utility Expense                     0.00              0.00                0.00               0.00
   Maintenance Apartment                       0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                    20,015.40              5.98           20,015.40               5.98
   Finders Fees                                0.00              0.00                0.00               0.00
   Copier Lease                                0.00              0.00                0.00               0.00
   Donations                                   0.00              0.00                0.00               0.00
   Dues and Subscriptions                      0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1736 02, 2020
                                                     of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %          Year to Date                %
   Interior Lobby Plants                       0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                           0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                     0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                       0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                               0.00              0.00                 0.00              0.00
   Postage                                     0.00              0.00                 0.00              0.00
   Rent Expense Corporate                      0.00              0.00                 0.00              0.00
   Client Entertainment                        0.00              0.00                 0.00              0.00
   Commercial Misc Exp                         0.00              0.00                 0.00              0.00
   Education                                   0.00              0.00                 0.00              0.00
   Security Costs                              0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                 45,473.12              13.57           45,473.12              13.57

  UTILITIES EXPENSE
   Gas & Electricity                       7,532.65               2.25           7,532.65               2.25
   Utilities Credits or rebates             -723.78              -0.22            -723.78              -0.22
   Sewer                                       0.00               0.00               0.00               0.00
   Water                                   3,220.96               0.96           3,220.96               0.96
   Garbage & Trash Removal                 7,387.62               2.21           7,387.62               2.21
   Contract-haulwrig                           0.00               0.00               0.00               0.00
   Cable TV                                    0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                      0.00               0.00               0.00               0.00
   Pagers/2 Ways                               0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE                17,417.45               5.20          17,417.45               5.20

  REPAIRS & MAINTENANCE
   R&M Unit                                2,737.86              0.82            2,737.86               0.82
   R&M-bbsteam                                 0.00              0.00                0.00               0.00
   R&M - Plumbing                              0.00              0.00                0.00               0.00
   R&M-deep                                    0.00              0.00                0.00               0.00
   R&M-dorius                                  0.00              0.00                0.00               0.00
   R&M - Elevator                              0.00              0.00                0.00               0.00
   R&M-jdcom                                   0.00              0.00                0.00               0.00
   R&M-nat                                     0.00              0.00                0.00               0.00
   R&M-novglass                                0.00              0.00                0.00               0.00
   R&M-orchid                                  0.00              0.00                0.00               0.00
   R&M - Electrical                            0.00              0.00                0.00               0.00
   R&M-1st Class                               0.00              0.00                0.00               0.00
   R&M - Painting                              0.00              0.00                0.00               0.00
   R&M - Roofing                               0.00              0.00                0.00               0.00
   R&M - Miscellaneous                     4,224.53              1.26            4,224.53               1.26
   R&M - Windows                               0.00              0.00                0.00               0.00
   R&M - HVAC                                  0.00              0.00                0.00               0.00
   R&M - Pool                                  0.00              0.00                0.00               0.00
   R & M- fire master                          0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                0.00              0.00                0.00               0.00
   R&M-mcd                                     0.00              0.00                0.00               0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1737 02, 2020
                                                     of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                %          Year to Date                %
   R&M - pritim                                0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00              0.00                 0.00              0.00
   R&M - rolgar                                0.00              0.00                 0.00              0.00
   R&M Friedman's                              0.00              0.00                 0.00              0.00
   R&M - bucks                                 0.00              0.00                 0.00              0.00
   R&M - knilou                                0.00              0.00                 0.00              0.00
   R&M - mfence                                0.00              0.00                 0.00              0.00
   R&M - g&a                                   0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00              0.00                 0.00              0.00
   T/O - Materials                             0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                      800.00              0.24               800.00              0.24
   Cleaning - A&V                              0.00              0.00                 0.00              0.00
   Cleaning - garale                           0.00              0.00                 0.00              0.00
   R&M - Pest Control                        310.00              0.09               310.00              0.09
   Landscaping Salaries                        0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00              0.00                 0.00              0.00
   Maint. Salaries                             0.00              0.00                 0.00              0.00
   Cleaning Salaries                           0.00              0.00                 0.00              0.00
   Painting Salaries                           0.00              0.00                 0.00              0.00
   Improvement Salaries                        0.00              0.00                 0.00              0.00
   Maintenance Supplies                      678.15              0.20               678.15              0.20
   R&M - Electrical Supplies                   9.80              0.00                 9.80              0.00
   R&M - Landscaping Supplies                  0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00              0.00                 0.00              0.00
   Dept. Supplies-color                        0.00              0.00                 0.00              0.00
   R&M - Landscape                             0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00              0.00                 0.00              0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1738 02, 2020
                                                     of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                            Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                     97.18              0.03                97.18              0.03
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               172.38              0.05               172.38              0.05
   R&M - Painting Supplies                    315.55              0.09               315.55              0.09
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                 198.89              0.06               198.89              0.06
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                9,544.34               2.85            9,544.34               2.85

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1739 02, 2020
                                                      of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                             Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             1,085.00               0.32            1,085.00               0.32
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     775.00              0.23               775.00              0.23
   Contract - Landscaping                  11,350.00               3.39           11,350.00               3.39
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   13,210.00               3.94           13,210.00               3.94

  TAXES
   Real Estate Taxes                        87,969.76             26.26           87,969.76              26.26
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        87,969.76             26.26           87,969.76              26.26

  INSURANCE EXPENSE
   Package Insurance                         9,552.40              2.85            9,552.40               2.85
   Earthquake Insurance                      5,728.31              1.71            5,728.31               1.71
   Umbrella Insurance                        1,544.26              0.46            1,544.26               0.46
   Flood Insurance                           7,293.10              2.18            7,293.10               2.18
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1740 02, 2020
                                                       of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                 %          Year to Date                %
   Medical - Misc                              0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                    0.00               0.00                 0.00              0.00
   Business Practices Insurance                0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE               24,118.07                7.20           24,118.07               7.20

TOTAL OPERATING EXPENSES                  237,966.52             71.04          237,966.52              71.04

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00               0.00               0.00
   Storage Rent Income                          0.00               0.00               0.00               0.00
   Pet Rent                                     0.00               0.00               0.00               0.00
   Parking Fees                                 0.00               0.00               0.00               0.00
   Laundry                                      0.00               0.00               0.00               0.00
   Vending                                      0.00               0.00               0.00               0.00
   NSF Check Fees                             -25.00              -0.01             -25.00              -0.01
   Late Charges                              -325.00              -0.10            -325.00              -0.10
   Damages & Cleaning Fees                      0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                     0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                  0.00               0.00               0.00               0.00
   Miscellaneous Income                         0.00               0.00               0.00               0.00
   HVAC Income                                  0.00               0.00               0.00               0.00
   Interest Income                              0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                        -350.00              -0.10            -350.00              -0.10

NET OPERATING INCOME                       97,368.73             29.07           97,368.73              29.07

  DEBT SERVICE EXPENSE
   Mortgage Interest                      106,575.00             31.81          106,575.00              31.81
   Deed Of Trust Interest                       0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                      0.00              0.00                0.00               0.00
   Interest Expense Corporate                   0.00              0.00                0.00               0.00
   Notes Payable Interest                       0.00              0.00                0.00               0.00
   Affiliate Loan Interest                      0.00              0.00                0.00               0.00
   Other Interest Expense                       0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                106,575.00             31.81          106,575.00              31.81

  NET INC.BEFORE DEP.& TAX                 -9,206.27              -2.75          -9,206.27              -2.75

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                  151,878.79             45.34          151,878.79              45.34
   F&F Hamm Depreciation                        0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                  14,000.00              4.18           14,000.00               4.18
   Appliances Depreciation                      0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 1,077.51              0.32            1,077.51               0.32
   Closing Cost Amortization                    0.00              0.00                0.00               0.00
   Loan Fee Amortization                    2,164.89              0.65            2,164.89               0.65
           Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1741 02, 2020
                                                      of 2121                                        12:04 PM
100 Sycamore Apartments (44)                                                                             Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date                  %          Year to Date                %
   Org. Cost Amortization                      0.00                0.00                 0.00              0.00
   Software Devel. Amort.                      0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                  0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.              169,121.19                 50.49          169,121.19              50.49

NET INC.(LOSS) BEF.TAXES                  -178,327.46             -53.23        -178,327.46             -53.23

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                      0.00                0.00               0.00               0.00
   FTB Tax Expense                              0.00                0.00               0.00               0.00
   Taxes - Other                                0.00                0.00               0.00               0.00

NET INCOME (LOSS)BK                       -178,327.46             -53.23        -178,327.46             -53.23

K-1 and Other Items
  K-1 Losses                                    0.00                0.00               0.00               0.00
  K-1 Income Items                              0.00                0.00               0.00               0.00

  Extraordinary Items                           0.00                0.00               0.00               0.00

  Temporary Distribution                        0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                       0.00                0.00               0.00               0.00
Outside Services                                0.00                0.00               0.00               0.00
Bank Charges                                    0.00                0.00               0.00               0.00
Association Dues                                0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                        0.00                0.00               0.00               0.00

Period to Date                    Beginning Balance       Ending Balance          Difference
1010 - Checking                           25,307.13            24,629.59             -677.54
1015 -Reserve Account                    642,378.14           173,378.14        -469,000.00
Total Cash                               667,685.27           198,007.73        -469,677.54

Year to Date                      Beginning Balance       Ending Balance          Difference
1010 - Checking                           25,307.13            24,629.59             -677.54
1015 -Reserve Account                    642,378.14           173,378.14        -469,000.00
Total Cash                               667,685.27           198,007.73        -469,677.54




           Case: 20-30604      Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1742 02, 2020
                                                       of 2121                                        12:04 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 44, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1743
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 44, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1744
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 44, LLC appears to be owed approximately $50,000 by Professional Financial Investors, Inc. in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1745
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1746
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1747
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 45, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1748
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 45, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1749
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
045-The American Building (45)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                     58,535.56
  461 Bank Acct                                                                                            0.00
  501 Bank Acct                                                                                            0.00
  1015 -Reserve Account                                                                              987,044.96
  1020 OLD Clearing                                                                                        0.00
  PFI First Community                                                                                      0.00
  Clearing                                                                                                 0.00
  PISF Inc. Transfer                                                                                       0.00
  PFI Cash - Transfer                                                                                      0.00
  Money Market                                                                                             0.00
  Escrow Account                                                                                     500,000.00
  Fremont Checking Account                                                                                 0.00
  Interest Cash                                                                                            0.00
  Petty Cash                                                                                               0.00
  Cash Hammondale                                                                                          0.00
  Cash 461                                                                                                 0.00
  Cash 501                                                                                                 0.00
  TOTAL CASH                                                                                       1,545,580.52

    RECEIVABLES
    Property Receivables                                                                                   0.00
    Loan Receivables                                                                                       0.00
    Other Receivables                                                                                      0.00
    Officer - Due to/from                                                                                  0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                           0.00
    A/R Other - Melissa B                                                                                  0.00
    A/R Other - People home equity                                                                         0.00
    A/R Collections                                                                                        0.00
    A/R Security Deposits                                                                                  0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                             0.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                 7,956.64
   Reserve - Improvements                                                                                  0.00
   Prepaid Maint. Contract                                                                             5,912.28
   Prepaid - Leasing Comm.                                                                                 0.00
   Prepaid - Leasing Comm.                                                                                 0.00
   Prepaid Mortgage Interest                                                                               0.00
   Prepaid Taxes                                                                                           0.00
   TOTAL RESERVES & PREPAIDS                                                                          13,868.92
  TOTAL CURRENT ASSETS                                                                             1,559,449.44


           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1750 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                      0.00
    Land                                                                                           2,200,000.00
    Land - 501                                                                                             0.00
    Land - PI 20 LLC                                                                                       0.00
    Land - 200 Gate 5                                                                                      0.00
    Land - Duffy                                                                                           0.00
    Land - 49 Ignacio                                                                                      0.00
    Land - 350 Ignacio Suite 200                                                                           0.00
    Land - PI 21 LLC                                                                                       0.00
    Land 30 Clay Court                                                                                     0.00
    Land - 690 DeLong                                                                                      0.00
    Building                                                                                       8,360,000.00
    Fixtures & Appliances                                                                                  0.00
    Improvements                                                                                           0.00
    Additional basis                                                                                       0.00
    Accum Depreciation                                                                               -88,465.60
    Building - 501                                                                                         0.00
    Accum Depreciation Building - 501                                                                      0.00
    Building - PI 20                                                                                       0.00
    A/D Building PI 20                                                                                     0.00
    Building - 200 Gate 5                                                                                  0.00
    Open                                                                                                   0.00
    Accum Depreciation Gate 5                                                                              0.00
    Buidling Duffy Place                                                                                   0.00
    Accum Depreciation Duffy Place                                                                         0.00
    Building 49 Ignacio                                                                                    0.00
    Accum Depreciation 49 Ignacio                                                                          0.00
    Building - Hammondale                                                                                  0.00
    Accum Depr Hammondale                                                                                  0.00
    350 Ignacio #200                                                                                       0.00
    A/D 350 Ignacio #200                                                                                   0.00
    350 Ignacio #101                                                                                       0.00
    A/D 350 Ignacio #101                                                                                   0.00
    Building - 30 Clay Ct.                                                                                 0.00
    A/D 30 Clay Ct.                                                                                        0.00
    Building 690 DeLong                                                                                    0.00
    A/D Building 690 DeLong                                                                                0.00
    350 Ignacio #103                                                                                       0.00
    A/D 350 Ingacio #103                                                                                   0.00
    350 Ignacio #201                                                                                       0.00
    350 Ignacio # 203                                                                                      0.00
    A/D 350 Ignacio #203                                                                                   0.00
    350 Ignacio #100                                                                                       0.00
    A/D Ignacio #100                                                                                       0.00
    350 Ignacio #300                                                                                       0.00
    A/D 350 Ignacio #300                                                                                   0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1751 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
  Furniture and Fixtures                                                                               1,154.82
  A/D Furn. & Fixt.                                                                                        0.00
  Furniture & Fixt Hamm                                                                                    0.00
  Furniture & Fixt Gate                                                                                    0.00
  A/D Furn./Fixt. Hamm                                                                                     0.00
  A/D Furn./Fixt. Gate                                                                                     0.00
  Computers                                                                                                0.00
  A/D Computers                                                                                            0.00
  A/V Equipment                                                                                            0.00
  Vehicles                                                                                                 0.00
  A/D Vehicles                                                                                             0.00
Tenant Imp. 350 Ignacio                                                                                    0.00
  A/D Tenant Imp.                                                                                          0.00
Acum. Gain (Loss) Gate                                                                                     0.00
Accum. Gain (Loss) Hamm                                                                                    0.00
Accum. Gain (Loss) 501                                                                                     0.00
  Accum Gain Loss - 461                                                                                    0.00
  Accum Depreciation Fixed Assets                                                                          0.00
 NET FIXED ASSETS                                                                                10,472,689.22

  ACQUISITION ASSETS
   Closing Costs                                                                                     22,094.33
   A/A Closing Costs                                                                                   -557.01
   Syndication Costs                                                                                      0.00
   Loan Fees                                                                                         85,194.00
   Accum Amort Loan Fees                                                                             -8,528.80
   Personal Property                                                                                440,000.00
   Accum Depreciation Personal Property                                                             -29,333.32
   Organization Costs                                                                                 5,552.08
   Accum Amort Organization Costs                                                                       -89.55
  NET ACQUISITION ASSETS                                                                            514,331.73

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                0.00
   2001 Bathroom Improvements                                                                             0.00
   2001 Kitchen Improvements                                                                              0.00
   2001 Floor Improvements                                                                                0.00
   2001 Window Improvements                                                                               0.00
   2001 Building Improvements                                                                             0.00
   2001 Roof Improvements                                                                                 0.00
   2001 Other Improvements                                                                                0.00
   2002 Bathroom Improvements                                                                             0.00
   2002 Kitchen Improvements                                                                              0.00
   2002 Floor Improvements                                                                                0.00
   2002 Window Improvements                                                                               0.00
   2002 Building Improvements                                                                             0.00
   2002 Roof Improvements                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1752 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    2002 Other Improvements                                                                                0.00
    2002 Improvement Salaries                                                                              0.00
    2003 Bathroom Improvements                                                                             0.00
    2003 Kitchen Improvements                                                                              0.00
    2003 Floor Improvements                                                                                0.00
    2003 Window Improvements                                                                               0.00
    461-2003 Windows Improvements                                                                          0.00
    501-2003 Window Improvement                                                                            0.00
    2003 Building Improvements                                                                             0.00
    461-2003 Building Improvements                                                                         0.00
    501-2003 Building Improvements                                                                         0.00
    2003 Roof Improvements                                                                                 0.00
    2003 Other Improvements                                                                                0.00
    461-2003 Other Improvements                                                                            0.00
    501-2003 Other Improvements                                                                            0.00
    2004 Bathroom Improvements                                                                             0.00
    2004 Kitchen Improvements                                                                              0.00
    2004 Floor Improvements                                                                                0.00
    461-2004 Floor Improvements                                                                            0.00
    501-2004 Floor Improvements                                                                            0.00
    2004 Window Improvements                                                                               0.00
    461-2004 Window Improvements                                                                           0.00
    501-2004 Window Improvements                                                                           0.00
    2004 Building Improvements                                                                             0.00
    2004 Roof Improvements                                                                                 0.00
    2004 Other Improvements                                                                                0.00
    461-2004 Other Improvements                                                                            0.00
    501-2004 Other Improvements                                                                            0.00
    2005 Bathroom Improvements                                                                             0.00
    2005 Kitchen Improvements                                                                              0.00
    461-2005 Kitchen Improvements                                                                          0.00
    501-2005 Kitchen Improvements                                                                          0.00
    2005 Floor Improvements                                                                                0.00
    461-2005 Floor Improvements                                                                            0.00
    501-2005 Floor Improvements                                                                            0.00
    2005 Window Improvements                                                                               0.00
    2005 Building Improvements                                                                             0.00
    2005 Roof Improvements                                                                                 0.00
    2005 Other Improvements                                                                                0.00
    461-2005 Other Improvements                                                                            0.00
    501-2005 Other Improvements                                                                            0.00
    2005 Improvement Salaries                                                                              0.00
    2006 Bathroom Improvements                                                                             0.00
    2006 Kitchen Improvements                                                                              0.00
    461-2006 Kitchen Improvements                                                                          0.00
    501-2006 Kitchen Improvements                                                                          0.00
    2006 Floor Improvements                                                                                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1753 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    461-2006 Floor Improvements                                                                            0.00
    501-2006 Floor Improvements                                                                            0.00
    2006 Window Improvements                                                                               0.00
    2006 Building Improvements                                                                             0.00
    461-2006 Building Improvements                                                                         0.00
    501-2006 Building Improvements                                                                         0.00
    2006 Roof Improvements                                                                                 0.00
    2006 Other Improvements                                                                                0.00
    2007 Bathroom Improvements                                                                             0.00
    461-2007 Bathroom Improvements                                                                         0.00
    501-2007 Bathroom Improvements                                                                         0.00
    2007 Kitchen Improvements                                                                              0.00
    2007 Floor Improvements                                                                                0.00
    461-2007 Floor Improvements                                                                            0.00
    501-2007 Floor Improvements                                                                            0.00
    2007 Window Improvements                                                                               0.00
    2007 Building Improvements                                                                             0.00
    461-2007 Building Improvements                                                                         0.00
    501-2007 Building Improvements                                                                         0.00
    2007 Roof Improvements                                                                                 0.00
    2007 Other Improvements                                                                                0.00
    461-2007 Other Improvements                                                                            0.00
    501-2007 Other Improvements                                                                            0.00
    2008 Bathroom Improvements                                                                             0.00
    461-2008 Bathrooms Improvements                                                                        0.00
    501-2008 Bathroom Improvements                                                                         0.00
    2008 Kitchen Improvements                                                                              0.00
    461-2008 Kitchen Improvements                                                                          0.00
    501-2008 Kitchen Improvements                                                                          0.00
    2008 Floor Improvements                                                                                0.00
    461-2008 Floor Improvements                                                                            0.00
    501-2008 Floor Improvements                                                                            0.00
    2008 Window Improvements                                                                               0.00
    2008 Building Improvements                                                                             0.00
    2008 Roof Improvements                                                                                 0.00
    2008 Other Improvements                                                                                0.00
    461-2008 Other Improvements                                                                            0.00
    501-2008 Other Improvements                                                                            0.00
    2009 Bathroom Improvements                                                                             0.00
    2009 Kitchen Improvements                                                                              0.00
    2009 Floor Improvements                                                                                0.00
    2009 Window Improvements                                                                               0.00
    2009 Building Improvements                                                                             0.00
    2009 Roof Improvements                                                                                 0.00
    2009 Other Improvements                                                                                0.00
    461-2009 Other Improvements                                                                            0.00
    501-2009 Other Improvements                                                                            0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1754 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
   2010 Other Improvements                                                                                 0.00
   2011 Other Improvements                                                                                 0.00
   2012 Other Improvements                                                                                 0.00
   2013 Other Improvements                                                                                 0.00
   2013-Roof Improvement                                                                                   0.00
   2014 Other Improvements                                                                                 0.00
   2014 T/O Misc. Expense                                                                                  0.00
   2014 T/O Materials                                                                                      0.00
   2014 T/O Outside Vendor                                                                                 0.00
   2014 - Roof                                                                                             0.00
   2015 Other Improvements                                                                                 0.00
   T/O Misc. Exp.                                                                                          0.00
   2015 T/O Materiales                                                                                     0.00
   T/O Outside Vendor                                                                                      0.00
   2016 Other Improvements                                                                                 0.00
   2016 T/O Misc. Exp.                                                                                     0.00
   2016 T/O Materials                                                                                      0.00
   2016 T/O outside vendors                                                                                0.00
   2016 Hills Assessments                                                                                  0.00
   2017 Other Improvements                                                                                 0.00
   2017 T/O Misc. Exp.                                                                                     0.00
   2017 T/O Materials                                                                                      0.00
   2017 T/O Outside Vendor                                                                                 0.00
   2017 Hills Assessments                                                                                  0.00
   2018 Other Improvements                                                                                 0.00
   2018 T/O Misc. Exp.                                                                                     0.00
   2018 T/O Materials                                                                                      0.00
   2018 T/O Outside Vendor                                                                                 0.00
   2018 Hills Assessments                                                                                  0.00
   2019 Other Improvements                                                                           33,086.81
   2019 T/O Misc. Exp.                                                                                     0.00
   2019 T/O Materials                                                                                    187.81
   2019 T/O Outside Vendor                                                                             5,415.00
   2019 Hills Assessments                                                                                  0.00
   2020 Other Improvements                                                                                 0.00
   2020 T/O Misc. Exp.                                                                                     0.00
   2020 T/O Materials                                                                                      0.00
   2020 T/O Outside Vendor                                                                                 0.00
   2020 Hills Assessments                                                                                  0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                         38,689.62
   Accum Deprec - Capital Improvements                                                                 9,705.60
  NET CAPITALIZED IMPROVEMENTS                                                                       28,984.02

  OTHER ASSETS
   Security Deposits                                                                                      0.00
   Investment - LLC 21                                                                                    0.00
   Investment - LLC 24                                                                                    0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1755 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    Investment - LLC 27                                                                                    0.00
    Investment - LLC 28                                                                                    0.00
    Investment - LLC 29                                                                                    0.00
    Investment - LLC 25                                                                                    0.00
    Investment - LLC 26                                                                                    0.00
    Investment - LLC 31                                                                                    0.00
    Investment - LLC 34                                                                                    0.00
    Investment - LLC 35                                                                                    0.00
    Investment - LLC 36                                                                                    0.00
    Investment LLC 37                                                                                      0.00
    Investment LLC 38                                                                                      0.00
    Investment - LLC 39                                                                                    0.00
    Investment - LLC 40                                                                                    0.00
    Investment - LLC 41                                                                                    0.00
    Investment - LLC 42                                                                                    0.00
    Investment - LLC 43                                                                                    0.00
                                                                                                           0.00
    investment - LLC 45                                                                                    0.00
    Investment in 48                                                                                       0.00
    BofA Teller Rental                                                                                     0.00
    Investment - 16914                                                                                     0.00
    Investment - Rafael Gardens                                                                            0.00
    Investment - 1129 3rd Street                                                                           0.00
    LP Units                                                                                               0.00
    Investment - US Performing Arts                                                                        0.00
    Investment - Marin CoWork                                                                              0.00
    Limited Liability Companies                                                                            0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                 0.00
   Duffy Due to/from                                                                                      0.00
   PISF III                                                                                               0.00
   PISF IV                                                                                                0.00
   PISF VI                                                                                                0.00
   PISF VII                                                                                               0.00
   PISF IX                                                                                                0.00
   PISF XI                                                                                                0.00
   PISF XII                                                                                               0.00
   PISF XIII                                                                                              0.00
   PISF XIV                                                                                               0.00
   PISF XV                                                                                                0.00
   PISF XVI                                                                                               0.00
   PISF XVII                                                                                              0.00
   PISF XVIII                                                                                             0.00
   461 Due To/From                                                                                        0.00
   501 Due/To From                                                                                        0.00
   Hammondale Due To/From                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1756 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                            Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                    20,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1757 02, 2020
                                                        of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
   Due To/From PISF, Inc.                                                                                  0.00
   Due To/From PIM                                                                                         0.00
   Note Receivable                                                                                         0.00
   7200 Redwood Due to/From                                                                                0.00
   355 Due to / from                                                                                       0.00
   Due to/from 350 Ignacio Assoc.                                                                          0.00
   1222 Due to/from                                                                                        0.00
   419 Prospect due to/from                                                                                0.00
 TOTAL LONG TERM RECEIVABLES                                                                         20,000.00
TOTAL ASSETS                                                                                     12,595,454.41
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                  15,734.73
   Deferred Revenue                                                                                       0.00
   Unearned Rent                                                                                      7,478.83
   FTB Taxes Payable                                                                                      0.00
   PPP Loan                                                                                               0.00
   Property Tax Payable                                                                                   0.00
   Insurance Payable                                                                                      0.00
   Accrued Expenses                                                                                       0.00
  TOTAL CURRENT LIABILITIES                                                                          23,213.56

  LONG TERM LIABILITIES
   Notes Payable                                                                                           0.00
   Notes Payable LLC 48                                                                                    0.00
   Deed of Trust Payable                                                                                   0.00
   Accrued Interest                                                                                        0.00
   Security Deposits Liability                                                                        56,142.47
   Security Deposit Clearing                                                                               0.00
   Pet Deposit Payable                                                                                     0.00
   Unearned Income                                                                                         0.00
   Mortgage Payable                                                                                6,600,000.00
   1st Mortgage 461                                                                                        0.00
   2nd Mortgage 461                                                                                        0.00
   1st Mortgage 501                                                                                        0.00
   1st Deed 350, Suite 201                                                                                 0.00
   2nd Deed 350, Suite 201                                                                                 0.00
   1st Deed 350, Suite 200                                                                                 0.00
   First Mortgage 350 Suite 203                                                                            0.00
   1st Deed 350 Suites 101, 103                                                                            0.00
   Other Liabilities                                                                                       0.00
   Accum K-1 Losses                                                                                        0.00
   1st Mortgage Gate 5                                                                                     0.00
   2nd Deed Gate 5                                                                                         0.00
   1st Mortgage Duffy Place                                                                                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1758 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       6,656,142.47
 TOTAL LIABILITIES                                                                                 6,679,356.03

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,800,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                   1,200,084.68
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                               -39,246.57
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1759 02, 2020
                                                        of 2121                                        12:11 PM
045-The American Building (45)                                                                          Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
  Retained Earingins - Owned Properties                                                                    0.00
  K1-Losses                                                                                                0.00
  Net Income (Loss) Current                                                                          -44,739.73
  Appliance Depreciation                                                                                   0.00
  TOTAL EQUITY                                                                                    5,916,098.38
TOTAL LIABILITIES & EQUITY                                                                       12,595,454.41

  Total of All                                                                                            0.00




           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1760 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                    16,758.97
  461 Bank Acct                                                                                           0.00
  501 Bank Acct                                                                                           0.00
  1015 -Reserve Account                                                                             192,044.96
  1020 OLD Clearing                                                                                       0.00
  PFI First Community                                                                                     0.00
  Clearing                                                                                                0.00
  PISF Inc. Transfer                                                                                      0.00
  PFI Cash - Transfer                                                                                     0.00
  Money Market                                                                                            0.00
  Escrow Account                                                                                    500,000.00
  Fremont Checking Account                                                                                0.00
  Interest Cash                                                                                           0.00
  Petty Cash                                                                                              0.00
  Cash Hammondale                                                                                         0.00
  Cash 461                                                                                                0.00
  Cash 501                                                                                                0.00
  TOTAL CASH                                                                                        708,803.93

    RECEIVABLES
    Property Receivables                                                                                  0.00
    Loan Receivables                                                                                      0.00
    Other Receivables                                                                                     0.00
    Officer - Due to/from                                                                                 0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                      -8,955.68
    A/R Other - Melissa B                                                                                  0.00
    A/R Other - People home equity                                                                         0.00
    A/R Collections                                                                                        0.00
    A/R Security Deposits                                                                                  0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                        -8,955.68

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  994.51
   Reserve - Improvements                                                                                 0.00
   Prepaid Maint. Contract                                                                              806.22
   Prepaid - Leasing Comm.                                                                                0.00
   Prepaid - Leasing Comm.                                                                                0.00
   Prepaid Mortgage Interest                                                                              0.00
   Prepaid Taxes                                                                                          0.00
   TOTAL RESERVES & PREPAIDS                                                                          1,800.73
  TOTAL CURRENT ASSETS                                                                              701,648.98


           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1761 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                      0.00
    Land                                                                                           2,200,000.00
    Land - 501                                                                                             0.00
    Land - PI 20 LLC                                                                                       0.00
    Land - 200 Gate 5                                                                                      0.00
    Land - Duffy                                                                                           0.00
    Land - 49 Ignacio                                                                                      0.00
    Land - 350 Ignacio Suite 200                                                                           0.00
    Land - PI 21 LLC                                                                                       0.00
    Land 30 Clay Court                                                                                     0.00
    Land - 690 DeLong                                                                                      0.00
    Building                                                                                       8,360,000.00
    Fixtures & Appliances                                                                                  0.00
    Improvements                                                                                           0.00
    Additional basis                                                                                       0.00
    Accum Depreciation                                                                              -246,180.92
    Building - 501                                                                                         0.00
    Accum Depreciation Building - 501                                                                      0.00
    Building - PI 20                                                                                       0.00
    A/D Building PI 20                                                                                     0.00
    Building - 200 Gate 5                                                                                  0.00
    Open                                                                                                   0.00
    Accum Depreciation Gate 5                                                                              0.00
    Buidling Duffy Place                                                                                   0.00
    Accum Depreciation Duffy Place                                                                         0.00
    Building 49 Ignacio                                                                                    0.00
    Accum Depreciation 49 Ignacio                                                                          0.00
    Building - Hammondale                                                                                  0.00
    Accum Depr Hammondale                                                                                  0.00
    350 Ignacio #200                                                                                       0.00
    A/D 350 Ignacio #200                                                                                   0.00
    350 Ignacio #101                                                                                       0.00
    A/D 350 Ignacio #101                                                                                   0.00
    Building - 30 Clay Ct.                                                                                 0.00
    A/D 30 Clay Ct.                                                                                        0.00
    Building 690 DeLong                                                                                    0.00
    A/D Building 690 DeLong                                                                                0.00
    350 Ignacio #103                                                                                       0.00
    A/D 350 Ingacio #103                                                                                   0.00
    350 Ignacio #201                                                                                       0.00
    350 Ignacio # 203                                                                                      0.00
    A/D 350 Ignacio #203                                                                                   0.00
    350 Ignacio #100                                                                                       0.00
    A/D Ignacio #100                                                                                       0.00
    350 Ignacio #300                                                                                       0.00
    A/D 350 Ignacio #300                                                                                   0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1762 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
  Furniture and Fixtures                                                                               1,154.82
  A/D Furn. & Fixt.                                                                                        0.00
  Furniture & Fixt Hamm                                                                                    0.00
  Furniture & Fixt Gate                                                                                    0.00
  A/D Furn./Fixt. Hamm                                                                                     0.00
  A/D Furn./Fixt. Gate                                                                                     0.00
  Computers                                                                                                0.00
  A/D Computers                                                                                            0.00
  A/V Equipment                                                                                            0.00
  Vehicles                                                                                                 0.00
  A/D Vehicles                                                                                             0.00
Tenant Imp. 350 Ignacio                                                                                    0.00
  A/D Tenant Imp.                                                                                          0.00
Acum. Gain (Loss) Gate                                                                                     0.00
Accum. Gain (Loss) Hamm                                                                                    0.00
Accum. Gain (Loss) 501                                                                                     0.00
  Accum Gain Loss - 461                                                                                    0.00
  Accum Depreciation Fixed Assets                                                                          0.00
 NET FIXED ASSETS                                                                                10,314,973.90

  ACQUISITION ASSETS
   Closing Costs                                                                                     22,094.33
   A/A Closing Costs                                                                                 -1,939.20
   Syndication Costs                                                                                      0.00
   Loan Fees                                                                                         85,194.00
   Accum Amort Loan Fees                                                                            -13,813.99
   Personal Property                                                                                440,000.00
   Accum Depreciation Personal Property                                                             -88,000.01
   Organization Costs                                                                                 5,552.08
   Accum Amort Organization Costs                                                                      -311.76
  NET ACQUISITION ASSETS                                                                            448,775.45

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                                0.00
   2001 Bathroom Improvements                                                                             0.00
   2001 Kitchen Improvements                                                                              0.00
   2001 Floor Improvements                                                                                0.00
   2001 Window Improvements                                                                               0.00
   2001 Building Improvements                                                                             0.00
   2001 Roof Improvements                                                                                 0.00
   2001 Other Improvements                                                                                0.00
   2002 Bathroom Improvements                                                                             0.00
   2002 Kitchen Improvements                                                                              0.00
   2002 Floor Improvements                                                                                0.00
   2002 Window Improvements                                                                               0.00
   2002 Building Improvements                                                                             0.00
   2002 Roof Improvements                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1763 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
    2002 Other Improvements                                                                                0.00
    2002 Improvement Salaries                                                                              0.00
    2003 Bathroom Improvements                                                                             0.00
    2003 Kitchen Improvements                                                                              0.00
    2003 Floor Improvements                                                                                0.00
    2003 Window Improvements                                                                               0.00
    461-2003 Windows Improvements                                                                          0.00
    501-2003 Window Improvement                                                                            0.00
    2003 Building Improvements                                                                             0.00
    461-2003 Building Improvements                                                                         0.00
    501-2003 Building Improvements                                                                         0.00
    2003 Roof Improvements                                                                                 0.00
    2003 Other Improvements                                                                                0.00
    461-2003 Other Improvements                                                                            0.00
    501-2003 Other Improvements                                                                            0.00
    2004 Bathroom Improvements                                                                             0.00
    2004 Kitchen Improvements                                                                              0.00
    2004 Floor Improvements                                                                                0.00
    461-2004 Floor Improvements                                                                            0.00
    501-2004 Floor Improvements                                                                            0.00
    2004 Window Improvements                                                                               0.00
    461-2004 Window Improvements                                                                           0.00
    501-2004 Window Improvements                                                                           0.00
    2004 Building Improvements                                                                             0.00
    2004 Roof Improvements                                                                                 0.00
    2004 Other Improvements                                                                                0.00
    461-2004 Other Improvements                                                                            0.00
    501-2004 Other Improvements                                                                            0.00
    2005 Bathroom Improvements                                                                             0.00
    2005 Kitchen Improvements                                                                              0.00
    461-2005 Kitchen Improvements                                                                          0.00
    501-2005 Kitchen Improvements                                                                          0.00
    2005 Floor Improvements                                                                                0.00
    461-2005 Floor Improvements                                                                            0.00
    501-2005 Floor Improvements                                                                            0.00
    2005 Window Improvements                                                                               0.00
    2005 Building Improvements                                                                             0.00
    2005 Roof Improvements                                                                                 0.00
    2005 Other Improvements                                                                                0.00
    461-2005 Other Improvements                                                                            0.00
    501-2005 Other Improvements                                                                            0.00
    2005 Improvement Salaries                                                                              0.00
    2006 Bathroom Improvements                                                                             0.00
    2006 Kitchen Improvements                                                                              0.00
    461-2006 Kitchen Improvements                                                                          0.00
    501-2006 Kitchen Improvements                                                                          0.00
    2006 Floor Improvements                                                                                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1764 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
    461-2006 Floor Improvements                                                                            0.00
    501-2006 Floor Improvements                                                                            0.00
    2006 Window Improvements                                                                               0.00
    2006 Building Improvements                                                                             0.00
    461-2006 Building Improvements                                                                         0.00
    501-2006 Building Improvements                                                                         0.00
    2006 Roof Improvements                                                                                 0.00
    2006 Other Improvements                                                                                0.00
    2007 Bathroom Improvements                                                                             0.00
    461-2007 Bathroom Improvements                                                                         0.00
    501-2007 Bathroom Improvements                                                                         0.00
    2007 Kitchen Improvements                                                                              0.00
    2007 Floor Improvements                                                                                0.00
    461-2007 Floor Improvements                                                                            0.00
    501-2007 Floor Improvements                                                                            0.00
    2007 Window Improvements                                                                               0.00
    2007 Building Improvements                                                                             0.00
    461-2007 Building Improvements                                                                         0.00
    501-2007 Building Improvements                                                                         0.00
    2007 Roof Improvements                                                                                 0.00
    2007 Other Improvements                                                                                0.00
    461-2007 Other Improvements                                                                            0.00
    501-2007 Other Improvements                                                                            0.00
    2008 Bathroom Improvements                                                                             0.00
    461-2008 Bathrooms Improvements                                                                        0.00
    501-2008 Bathroom Improvements                                                                         0.00
    2008 Kitchen Improvements                                                                              0.00
    461-2008 Kitchen Improvements                                                                          0.00
    501-2008 Kitchen Improvements                                                                          0.00
    2008 Floor Improvements                                                                                0.00
    461-2008 Floor Improvements                                                                            0.00
    501-2008 Floor Improvements                                                                            0.00
    2008 Window Improvements                                                                               0.00
    2008 Building Improvements                                                                             0.00
    2008 Roof Improvements                                                                                 0.00
    2008 Other Improvements                                                                                0.00
    461-2008 Other Improvements                                                                            0.00
    501-2008 Other Improvements                                                                            0.00
    2009 Bathroom Improvements                                                                             0.00
    2009 Kitchen Improvements                                                                              0.00
    2009 Floor Improvements                                                                                0.00
    2009 Window Improvements                                                                               0.00
    2009 Building Improvements                                                                             0.00
    2009 Roof Improvements                                                                                 0.00
    2009 Other Improvements                                                                                0.00
    461-2009 Other Improvements                                                                            0.00
    501-2009 Other Improvements                                                                            0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1765 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
   2010 Other Improvements                                                                                 0.00
   2011 Other Improvements                                                                                 0.00
   2012 Other Improvements                                                                                 0.00
   2013 Other Improvements                                                                                 0.00
   2013-Roof Improvement                                                                                   0.00
   2014 Other Improvements                                                                                 0.00
   2014 T/O Misc. Expense                                                                                  0.00
   2014 T/O Materials                                                                                      0.00
   2014 T/O Outside Vendor                                                                                 0.00
   2014 - Roof                                                                                             0.00
   2015 Other Improvements                                                                                 0.00
   T/O Misc. Exp.                                                                                          0.00
   2015 T/O Materiales                                                                                     0.00
   T/O Outside Vendor                                                                                      0.00
   2016 Other Improvements                                                                                 0.00
   2016 T/O Misc. Exp.                                                                                     0.00
   2016 T/O Materials                                                                                      0.00
   2016 T/O outside vendors                                                                                0.00
   2016 Hills Assessments                                                                                  0.00
   2017 Other Improvements                                                                                 0.00
   2017 T/O Misc. Exp.                                                                                     0.00
   2017 T/O Materials                                                                                      0.00
   2017 T/O Outside Vendor                                                                                 0.00
   2017 Hills Assessments                                                                                  0.00
   2018 Other Improvements                                                                                 0.00
   2018 T/O Misc. Exp.                                                                                     0.00
   2018 T/O Materials                                                                                      0.00
   2018 T/O Outside Vendor                                                                                 0.00
   2018 Hills Assessments                                                                                  0.00
   2019 Other Improvements                                                                           33,086.81
   2019 T/O Misc. Exp.                                                                                     0.00
   2019 T/O Materials                                                                                    187.81
   2019 T/O Outside Vendor                                                                             5,415.00
   2019 Hills Assessments                                                                                  0.00
   2020 Other Improvements                                                                           20,858.50
   2020 T/O Misc. Exp.                                                                                     0.00
   2020 T/O Materials                                                                                     92.00
   2020 T/O Outside Vendor                                                                                57.00
   2020 Hills Assessments                                                                                  0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                         59,697.12
   Accum Deprec - Capital Improvements                                                               11,646.01
  NET CAPITALIZED IMPROVEMENTS                                                                       48,051.11

  OTHER ASSETS
   Security Deposits                                                                                      0.00
   Investment - LLC 21                                                                                    0.00
   Investment - LLC 24                                                                                    0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1766 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
    Investment - LLC 27                                                                                    0.00
    Investment - LLC 28                                                                                    0.00
    Investment - LLC 29                                                                                    0.00
    Investment - LLC 25                                                                                    0.00
    Investment - LLC 26                                                                                    0.00
    Investment - LLC 31                                                                                    0.00
    Investment - LLC 34                                                                                    0.00
    Investment - LLC 35                                                                                    0.00
    Investment - LLC 36                                                                                    0.00
    Investment LLC 37                                                                                      0.00
    Investment LLC 38                                                                                      0.00
    Investment - LLC 39                                                                                    0.00
    Investment - LLC 40                                                                                    0.00
    Investment - LLC 41                                                                                    0.00
    Investment - LLC 42                                                                                    0.00
    Investment - LLC 43                                                                                    0.00
                                                                                                           0.00
    investment - LLC 45                                                                                    0.00
    Investment in 48                                                                                       0.00
    BofA Teller Rental                                                                                     0.00
    Investment - 16914                                                                                     0.00
    Investment - Rafael Gardens                                                                            0.00
    Investment - 1129 3rd Street                                                                           0.00
    LP Units                                                                                               0.00
    Investment - US Performing Arts                                                                        0.00
    Investment - Marin CoWork                                                                              0.00
    Limited Liability Companies                                                                            0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                 0.00
   Duffy Due to/from                                                                                      0.00
   PISF III                                                                                               0.00
   PISF IV                                                                                                0.00
   PISF VI                                                                                                0.00
   PISF VII                                                                                               0.00
   PISF IX                                                                                                0.00
   PISF XI                                                                                                0.00
   PISF XII                                                                                               0.00
   PISF XIII                                                                                              0.00
   PISF XIV                                                                                               0.00
   PISF XV                                                                                                0.00
   PISF XVI                                                                                               0.00
   PISF XVII                                                                                              0.00
   PISF XVIII                                                                                             0.00
   461 Due To/From                                                                                        0.00
   501 Due/To From                                                                                        0.00
   Hammondale Due To/From                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1767 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                            Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   710,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1768 02, 2020
                                                        of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
   Due To/From PISF, Inc.                                                                                  0.00
   Due To/From PIM                                                                                         0.00
   Note Receivable                                                                                         0.00
   7200 Redwood Due to/From                                                                                0.00
   355 Due to / from                                                                                       0.00
   Due to/from 350 Ignacio Assoc.                                                                          0.00
   1222 Due to/from                                                                                        0.00
   419 Prospect due to/from                                                                                0.00
 TOTAL LONG TERM RECEIVABLES                                                                        710,000.00
TOTAL ASSETS                                                                                     12,223,449.44
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                   8,048.08
   Deferred Revenue                                                                                       0.00
   Unearned Rent                                                                                     11,998.68
   FTB Taxes Payable                                                                                      0.00
   PPP Loan                                                                                               0.00
   Property Tax Payable                                                                              -1,483.61
   Insurance Payable                                                                                      0.00
   Accrued Expenses                                                                                       0.00
  TOTAL CURRENT LIABILITIES                                                                          18,563.15

  LONG TERM LIABILITIES
   Notes Payable                                                                                           0.00
   Notes Payable LLC 48                                                                                    0.00
   Deed of Trust Payable                                                                                   0.00
   Accrued Interest                                                                                        0.00
   Security Deposits Liability                                                                        54,292.87
   Security Deposit Clearing                                                                               0.00
   Pet Deposit Payable                                                                                     0.00
   Unearned Income                                                                                         0.00
   Mortgage Payable                                                                                6,600,000.00
   1st Mortgage 461                                                                                        0.00
   2nd Mortgage 461                                                                                        0.00
   1st Mortgage 501                                                                                        0.00
   1st Deed 350, Suite 201                                                                                 0.00
   2nd Deed 350, Suite 201                                                                                 0.00
   1st Deed 350, Suite 200                                                                                 0.00
   First Mortgage 350 Suite 203                                                                            0.00
   1st Deed 350 Suites 101, 103                                                                            0.00
   Other Liabilities                                                                                       0.00
   Accum K-1 Losses                                                                                        0.00
   1st Mortgage Gate 5                                                                                     0.00
   2nd Deed Gate 5                                                                                         0.00
   1st Mortgage Duffy Place                                                                                0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1769 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       6,654,292.87
 TOTAL LIABILITIES                                                                                 6,672,856.02

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,800,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                   1,200,084.68
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -249,598.81
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -44,739.73
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1770 02, 2020
                                                        of 2121                                        12:11 PM
045-The American Building (45)                                                                          Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                Current Balance
  Retained Earingins - Owned Properties                                                                    0.00
  K1-Losses                                                                                                0.00
  Net Income (Loss) Current                                                                         -155,152.72
  Appliance Depreciation                                                                                   0.00
  TOTAL EQUITY                                                                                    5,550,593.42
TOTAL LIABILITIES & EQUITY                                                                       12,223,449.44

  Total of All                                                                                            0.00




           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1771 02, 2020
                                                       of 2121                                        12:11 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 45, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1772
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
045-The American Building (45)                                                                            Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Investment 16914                              0.00               0.00                 0.00              0.00
   open                                          0.00               0.00                 0.00              0.00
   22 Due/to From                                0.00               0.00                 0.00              0.00
INCOME
  Rent Income                               335,070.36             99.70          335,070.36              99.70
  Prepaid Rental Income                           0.00              0.00                0.00               0.00
  Parking Fees                                    0.00              0.00                0.00               0.00
  Pet Rent                                        0.00              0.00                0.00               0.00
  Laundry income                                  0.00              0.00                0.00               0.00
  Commercial Recovery Income                      0.00              0.00                0.00               0.00
  Prior Year Recovery Income                      0.00              0.00                0.00               0.00
  Utility Income                                  0.00              0.00                0.00               0.00
  Storage Income                              1,000.00              0.30            1,000.00               0.30
  Association Fees                                0.00              0.00                0.00               0.00
  Management Fee Income                           0.00              0.00                0.00               0.00
  Outside Management Income                       0.00              0.00                0.00               0.00
  Admin Fee Income                                0.00              0.00                0.00               0.00
  Interest Income                                 0.00              0.00                0.00               0.00
  Tax Return Prep. Income                         0.00              0.00                0.00               0.00
  Accounting Fees                                 0.00              0.00                0.00               0.00
  G.P. Fee Income                                 0.00              0.00                0.00               0.00
  LLC Distribution Income                         0.00              0.00                0.00               0.00
  Partnership Income                              0.00              0.00                0.00               0.00
  Commission income                               0.00              0.00                0.00               0.00
  Sale of Units                                   0.00              0.00                0.00               0.00
  Gain on Sale of Property                        0.00              0.00                0.00               0.00
TOTAL INCOME                                336,070.36            100.00          336,070.36             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              11,972.87              3.56           11,972.87               3.56
   Promo/Move-In Incentives                       0.00              0.00                0.00               0.00
   Referral Fees                                  0.00              0.00                0.00               0.00
   Salaries                                       0.00              0.00                0.00               0.00
   Pension                                        0.00              0.00                0.00               0.00
   Section 125 Misc                               0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                0.00              0.00                0.00               0.00
   Advertising                                    0.00              0.00                0.00               0.00
   Marketing Subscriptions                        0.00              0.00                0.00               0.00
   Marketing Tools                                0.00              0.00                0.00               0.00
   Signs                                      2,615.78              0.78            2,615.78               0.78
   Do not use me                                  0.00              0.00                0.00               0.00
   Other Renting Expenses                         0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1773 02, 2020
                                                        of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Bad Debt Expense                              0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                        0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                        0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                   14,588.65               4.34           14,588.65               4.34

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                       417.00              0.12              417.00               0.12
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                             86.31              0.03               86.31               0.03
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                                0.00              0.00                0.00               0.00
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      0.00              0.00                0.00               0.00
   Security Patrol                           2,417.97              0.72            2,417.97               0.72
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                  2,921.28              0.87            2,921.28               0.87

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                      0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                                0.00              0.00                0.00               0.00
   Manager Utility Expense                       0.00              0.00                0.00               0.00
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      20,104.22              5.98           20,104.22               5.98
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1774 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Interior Lobby Plants                         0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                             0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                       0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                         0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                 0.00              0.00                 0.00              0.00
   Postage                                       0.00              0.00                 0.00              0.00
   Rent Expense Corporate                        0.00              0.00                 0.00              0.00
   Client Entertainment                          0.00              0.00                 0.00              0.00
   Commercial Misc Exp                           0.00              0.00                 0.00              0.00
   Education                                     0.00              0.00                 0.00              0.00
   Security Costs                           5,800.00               1.73            5,800.00               1.73
   TOTAL MANAGEMENT E...                   25,904.22               7.71           25,904.22               7.71

  UTILITIES EXPENSE
   Gas & Electricity                        22,321.89              6.64           22,321.89               6.64
   Utilities Credits or rebates                  0.00              0.00                0.00               0.00
   Sewer                                         0.00              0.00                0.00               0.00
   Water                                       497.16              0.15              497.16               0.15
   Garbage & Trash Removal                   3,958.93              1.18            3,958.93               1.18
   Contract-haulwrig                             0.00              0.00                0.00               0.00
   Cable TV                                      0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      513.72              0.15              513.72               0.15
   Pagers/2 Ways                                 0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                  27,291.70              8.12           27,291.70               8.12

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00              0.00                0.00               0.00
   R&M-bbsteam                                   0.00              0.00                0.00               0.00
   R&M - Plumbing                                0.00              0.00                0.00               0.00
   R&M-deep                                      0.00              0.00                0.00               0.00
   R&M-dorius                                    0.00              0.00                0.00               0.00
   R&M - Elevator                                0.00              0.00                0.00               0.00
   R&M-jdcom                                     0.00              0.00                0.00               0.00
   R&M-nat                                       0.00              0.00                0.00               0.00
   R&M-novglass                                  0.00              0.00                0.00               0.00
   R&M-orchid                                    0.00              0.00                0.00               0.00
   R&M - Electrical                              0.00              0.00                0.00               0.00
   R&M-1st Class                                 0.00              0.00                0.00               0.00
   R&M - Painting                                0.00              0.00                0.00               0.00
   R&M - Roofing                                 0.00              0.00                0.00               0.00
   R&M - Miscellaneous                           0.00              0.00                0.00               0.00
   R&M - Windows                                 0.00              0.00                0.00               0.00
   R&M - HVAC                                    0.00              0.00                0.00               0.00
   R&M - Pool                                    0.00              0.00                0.00               0.00
   R & M- fire master                            0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00              0.00                0.00               0.00
   R&M-mcd                                       0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1775 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   R&M - pritim                                  0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                   0.00              0.00                 0.00              0.00
   R&M - rolgar                                  0.00              0.00                 0.00              0.00
   R&M Friedman's                                0.00              0.00                 0.00              0.00
   R&M - bucks                                   0.00              0.00                 0.00              0.00
   R&M - knilou                                  0.00              0.00                 0.00              0.00
   R&M - mfence                                  0.00              0.00                 0.00              0.00
   R&M - g&a                                     0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                       0.00              0.00                 0.00              0.00
   T/O - Materials                               0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                          0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                           0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                     1,360.30               0.40            1,360.30               0.40
   Cleaning - A&V                                0.00              0.00                 0.00              0.00
   Cleaning - garale                             0.00              0.00                 0.00              0.00
   R&M - Pest Control                          600.00              0.18               600.00              0.18
   Landscaping Salaries                          0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                    0.00              0.00                 0.00              0.00
   Maint. Salaries                               0.00              0.00                 0.00              0.00
   Cleaning Salaries                             0.00              0.00                 0.00              0.00
   Painting Salaries                             0.00              0.00                 0.00              0.00
   Improvement Salaries                          0.00              0.00                 0.00              0.00
   Maintenance Supplies                     2,038.54               0.61            2,038.54               0.61
   R&M - Electrical Supplies                1,444.37               0.43            1,444.37               0.43
   R&M - Landscaping Supplies                    0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                       0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                          0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                          0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                        0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                           0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                        0.00              0.00                 0.00              0.00
   Dept. Supplies-color                          0.00              0.00                 0.00              0.00
   R&M - Landscape                               0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                            0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                            0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                       0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                         0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                          0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                           0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                       0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                       0.00              0.00                 0.00              0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1776 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                          0.00               0.00                0.00              0.00
   Supply - Grainger                             0.00               0.00                0.00              0.00
   Welcome office supp. & signs                  0.00               0.00                0.00              0.00
   Maint - Supplies fans                         0.00               0.00                0.00              0.00
   Dept. Supplies - CP                           0.00               0.00                0.00              0.00
   R&M - Dabrans                                 0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                     0.00               0.00                0.00              0.00
   Supp-Whiteside                                0.00               0.00                0.00              0.00
   Misc. Small Purchases                         0.00               0.00                0.00              0.00
   Small Tools & Equipment                      10.52               0.00               10.52              0.00
   Miscellaneous Expense                     -250.00               -0.07            -250.00              -0.07
   Locks & Keys                                515.09               0.15              515.09              0.15
   R&M - Painting Supplies                       0.00               0.00                0.00              0.00
   R&M - Roofing Supplies                        0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                    0.00               0.00                0.00              0.00
   R&M - HVAC Supplies                           0.00               0.00                0.00              0.00
   Service, Late, Finance Charges                0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE                 5,718.82                1.70           5,718.82               1.70

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00                0.00               0.00
   Contract-Calif                               0.00               0.00                0.00               0.00
   Contract-cas                                 0.00               0.00                0.00               0.00
   Contract-deason                              0.00               0.00                0.00               0.00
   Contract-delta                               0.00               0.00                0.00               0.00
   Contract-dorius                              0.00               0.00                0.00               0.00
   Contract-elevator                            0.00               0.00                0.00               0.00
   Contract-Kone                                0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...             0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...             0.00               0.00                0.00               0.00
   Contract-pcon                                0.00               0.00                0.00               0.00
   Contract-oroszi                              0.00               0.00                0.00               0.00
   Contract-roto                                0.00               0.00                0.00               0.00
   Contract-roys                                0.00               0.00                0.00               0.00
   Contract-silvas                              0.00               0.00                0.00               0.00
   Contract-spartan                             0.00               0.00                0.00               0.00
   Contract - transbay                          0.00               0.00                0.00               0.00
   Contract - fire master                       0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                0.00               0.00                0.00               0.00
   Contract - milpac                            0.00               0.00                0.00               0.00
   Contract - Counter                           0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                  0.00               0.00                0.00               0.00
   Contractor - bucks                           0.00               0.00                0.00               0.00
   Contractor - Stripe                          0.00               0.00                0.00               0.00
   Contractor - wk                              0.00               0.00                0.00               0.00
   Contract - bludol                            0.00               0.00                0.00               0.00
   Contract - Able                              0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1777 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                   976.85              0.29               976.85              0.29
   Contract - Electrical & Lighting         4,182.78               1.24            4,182.78               1.24
   Contract - HVAC Maint.                   7,443.40               2.21            7,443.40               2.21
   Contract R&M                             3,512.46               1.05            3,512.46               1.05
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.              9,150.00               2.72            9,150.00               2.72
   Contract - Painting                         805.00              0.24               805.00              0.24
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   1,250.00               0.37            1,250.00               0.37
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               2,362.09               0.70            2,362.09               0.70
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   29,682.58               8.83           29,682.58               8.83

  TAXES
   Real Estate Taxes                        38,670.94             11.51           38,670.94              11.51
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        38,670.94             11.51           38,670.94              11.51

  INSURANCE EXPENSE
   Package Insurance                         3,411.68              1.02            3,411.68               1.02
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          566.68              0.17              566.68               0.17
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1778 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Medical - Misc                                0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                      0.00               0.00                 0.00              0.00
   Business Practices Insurance                  0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                  3,978.36                1.18            3,978.36               1.18

TOTAL OPERATING EXPENSES                    148,756.55             44.26          148,756.55              44.26

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00               0.00               0.00
   Storage Rent Income                            0.00               0.00               0.00               0.00
   Pet Rent                                       0.00               0.00               0.00               0.00
   Parking Fees                                   0.00               0.00               0.00               0.00
   Laundry                                        0.00               0.00               0.00               0.00
   Vending                                        0.00               0.00               0.00               0.00
   NSF Check Fees                                 0.00               0.00               0.00               0.00
   Late Charges                                -115.69              -0.03            -115.69              -0.03
   Damages & Cleaning Fees                        0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00               0.00               0.00
   Miscellaneous Income                           0.00               0.00               0.00               0.00
   HVAC Income                                    0.00               0.00               0.00               0.00
   Interest Income                                0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                          -115.69              -0.03            -115.69              -0.03

NET OPERATING INCOME                        187,429.50             55.77          187,429.50              55.77

  DEBT SERVICE EXPENSE
   Mortgage Interest                         93,573.33             27.84           93,573.33              27.84
   Deed Of Trust Interest                         0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   Interest Expense Corporate                     0.00              0.00                0.00               0.00
   Notes Payable Interest                         0.00              0.00                0.00               0.00
   Affiliate Loan Interest                        0.00              0.00                0.00               0.00
   Other Interest Expense                         0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   93,573.33             27.84           93,573.33              27.84

  NET INC.BEFORE DEP.& TAX                   93,856.17             27.93           93,856.17              27.93

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     88,465.60             26.32           88,465.60              26.32
   F&F Hamm Depreciation                          0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                    29,333.32              8.73           29,333.32               8.73
   Appliances Depreciation                        0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                   9,705.60              2.89            9,705.60               2.89
   Closing Cost Amortization                    742.68              0.22              742.68               0.22
   Loan Fee Amortization                      8,528.80              2.54            8,528.80               2.54
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1779 02, 2020
                                                        of 2121                                        12:12 PM
045-The American Building (45)                                                                            Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Org. Cost Amortization                      119.40               0.04               119.40              0.04
   Software Devel. Amort.                        0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                    0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                136,895.40                40.73          136,895.40              40.73

NET INC.(LOSS) BEF.TAXES                    -43,039.23             -12.81         -43,039.23             -12.81

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                       0.00               0.00                0.00               0.00
   FTB Tax Expense                           1,700.50               0.51            1,700.50               0.51
   Taxes - Other                                 0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                  1,700.50               0.51            1,700.50               0.51

NET INCOME (LOSS)BK                         -44,739.73             -13.31         -44,739.73             -13.31

K-1 and Other Items
  K-1 Losses                                     0.00               0.00                0.00               0.00
  K-1 Income Items                               0.00               0.00                0.00               0.00

  Extraordinary Items                            0.00               0.00                0.00               0.00

  Temporary Distribution                         0.00               0.00                0.00               0.00




           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1780 02, 2020
                                                        of 2121                                        12:12 PM
045-The American Building (45)                                                                            Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Investment 16914                              0.00               0.00                 0.00              0.00
   open                                          0.00               0.00                 0.00              0.00
   22 Due/to From                                0.00               0.00                 0.00              0.00
INCOME
  Rent Income                               597,272.44             99.23          597,272.44              99.23
  Prepaid Rental Income                           0.00              0.00                0.00               0.00
  Parking Fees                                    0.00              0.00                0.00               0.00
  Pet Rent                                        0.00              0.00                0.00               0.00
  Laundry income                                  0.00              0.00                0.00               0.00
  Commercial Recovery Income                  1,842.47              0.31            1,842.47               0.31
  Prior Year Recovery Income                  1,052.84              0.17            1,052.84               0.17
  Utility Income                                  0.00              0.00                0.00               0.00
  Storage Income                              1,750.00              0.29            1,750.00               0.29
  Association Fees                                0.00              0.00                0.00               0.00
  Management Fee Income                           0.00              0.00                0.00               0.00
  Outside Management Income                       0.00              0.00                0.00               0.00
  Admin Fee Income                                0.00              0.00                0.00               0.00
  Interest Income                                 0.00              0.00                0.00               0.00
  Tax Return Prep. Income                         0.00              0.00                0.00               0.00
  Accounting Fees                                 0.00              0.00                0.00               0.00
  G.P. Fee Income                                 0.00              0.00                0.00               0.00
  LLC Distribution Income                         0.00              0.00                0.00               0.00
  Partnership Income                              0.00              0.00                0.00               0.00
  Commission income                               0.00              0.00                0.00               0.00
  Sale of Units                                   0.00              0.00                0.00               0.00
  Gain on Sale of Property                        0.00              0.00                0.00               0.00
TOTAL INCOME                                601,917.75            100.00          601,917.75             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              50,901.00              8.46           50,901.00               8.46
   Promo/Move-In Incentives                       0.00              0.00                0.00               0.00
   Referral Fees                                  0.00              0.00                0.00               0.00
   Salaries                                       0.00              0.00                0.00               0.00
   Pension                                        0.00              0.00                0.00               0.00
   Section 125 Misc                               0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                0.00              0.00                0.00               0.00
   Advertising                                    0.00              0.00                0.00               0.00
   Marketing Subscriptions                        0.00              0.00                0.00               0.00
   Marketing Tools                                0.00              0.00                0.00               0.00
   Signs                                          0.00              0.00                0.00               0.00
   Do not use me                                  0.00              0.00                0.00               0.00
   Other Renting Expenses                         0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1781 02, 2020
                                                        of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Bad Debt Expense                              0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                        0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                        0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                   50,901.00               8.46           50,901.00               8.46

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                     1,229.34              0.20            1,229.34               0.20
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                          5,693.50              0.95            5,693.50               0.95
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                                0.00              0.00                0.00               0.00
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    307.00              0.05              307.00               0.05
   Security Patrol                           3,526.20              0.59            3,526.20               0.59
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 10,756.04              1.79           10,756.04               1.79

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                      0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                                0.00              0.00                0.00               0.00
   Manager Utility Expense                       0.00              0.00                0.00               0.00
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      35,606.53              5.92           35,606.53               5.92
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1782 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Interior Lobby Plants                         0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                             0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                       0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                         0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                 0.00              0.00                 0.00              0.00
   Postage                                       0.00              0.00                 0.00              0.00
   Rent Expense Corporate                        0.00              0.00                 0.00              0.00
   Client Entertainment                          0.00              0.00                 0.00              0.00
   Commercial Misc Exp                           0.00              0.00                 0.00              0.00
   Education                                     0.00              0.00                 0.00              0.00
   Security Costs                           4,501.34               0.75            4,501.34               0.75
   TOTAL MANAGEMENT E...                   40,107.87               6.66           40,107.87               6.66

  UTILITIES EXPENSE
   Gas & Electricity                        49,349.41              8.20           49,349.41               8.20
   Utilities Credits or rebates                  0.00              0.00                0.00               0.00
   Sewer                                         0.00              0.00                0.00               0.00
   Water                                     2,565.71              0.43            2,565.71               0.43
   Garbage & Trash Removal                   9,713.90              1.61            9,713.90               1.61
   Contract-haulwrig                             0.00              0.00                0.00               0.00
   Cable TV                                      0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      908.79              0.15              908.79               0.15
   Pagers/2 Ways                                 0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                  62,537.81             10.39           62,537.81              10.39

  REPAIRS & MAINTENANCE
   R&M Unit                                 45,081.20              7.49           45,081.20               7.49
   R&M-bbsteam                                   0.00              0.00                0.00               0.00
   R&M - Plumbing                              446.25              0.07              446.25               0.07
   R&M-deep                                      0.00              0.00                0.00               0.00
   R&M-dorius                                    0.00              0.00                0.00               0.00
   R&M - Elevator                            9,423.49              1.57            9,423.49               1.57
   R&M-jdcom                                     0.00              0.00                0.00               0.00
   R&M-nat                                       0.00              0.00                0.00               0.00
   R&M-novglass                                  0.00              0.00                0.00               0.00
   R&M-orchid                                    0.00              0.00                0.00               0.00
   R&M - Electrical                          5,275.00              0.88            5,275.00               0.88
   R&M-1st Class                                 0.00              0.00                0.00               0.00
   R&M - Painting                                0.00              0.00                0.00               0.00
   R&M - Roofing                                 0.00              0.00                0.00               0.00
   R&M - Miscellaneous                         537.56              0.09              537.56               0.09
   R&M - Windows                               114.00              0.02              114.00               0.02
   R&M - HVAC                               13,839.75              2.30           13,839.75               2.30
   R&M - Pool                                    0.00              0.00                0.00               0.00
   R & M- fire master                            0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00              0.00                0.00               0.00
   R&M-mcd                                       0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1783 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   R&M - pritim                                  0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                   0.00              0.00                 0.00              0.00
   R&M - rolgar                                  0.00              0.00                 0.00              0.00
   R&M Friedman's                                0.00              0.00                 0.00              0.00
   R&M - bucks                                   0.00              0.00                 0.00              0.00
   R&M - knilou                                  0.00              0.00                 0.00              0.00
   R&M - mfence                                  0.00              0.00                 0.00              0.00
   R&M - g&a                                     0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                       0.00              0.00                 0.00              0.00
   T/O - Materials                               0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                          0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                           0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                          0.00              0.00                 0.00              0.00
   Cleaning - A&V                                0.00              0.00                 0.00              0.00
   Cleaning - garale                             0.00              0.00                 0.00              0.00
   R&M - Pest Control                            0.00              0.00                 0.00              0.00
   Landscaping Salaries                          0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                    0.00              0.00                 0.00              0.00
   Maint. Salaries                               0.00              0.00                 0.00              0.00
   Cleaning Salaries                             0.00              0.00                 0.00              0.00
   Painting Salaries                             0.00              0.00                 0.00              0.00
   Improvement Salaries                          0.00              0.00                 0.00              0.00
   Maintenance Supplies                          0.00              0.00                 0.00              0.00
   R&M - Electrical Supplies                1,295.00               0.22            1,295.00               0.22
   R&M - Landscaping Supplies                    0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                       0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                          0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                          0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                        0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                           0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                        0.00              0.00                 0.00              0.00
   Dept. Supplies-color                          0.00              0.00                 0.00              0.00
   R&M - Landscape                               0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                            0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                            0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                       0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                         0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                          0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                           0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                  1,495.06               0.25            1,495.06               0.25
   Supplies - Kelly Moore                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                       0.00              0.00                 0.00              0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1784 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                          0.00              0.00                 0.00              0.00
   Supply - Grainger                             0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                  0.00              0.00                 0.00              0.00
   Maint - Supplies fans                         0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                           0.00              0.00                 0.00              0.00
   R&M - Dabrans                                 0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                     0.00              0.00                 0.00              0.00
   Supp-Whiteside                                0.00              0.00                 0.00              0.00
   Misc. Small Purchases                         0.00              0.00                 0.00              0.00
   Small Tools & Equipment                       0.00              0.00                 0.00              0.00
   Miscellaneous Expense                     -437.50              -0.07             -437.50              -0.07
   Locks & Keys                             4,504.41               0.75            4,504.41               0.75
   R&M - Painting Supplies                       0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                        0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                    0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                      1,655.18               0.28            1,655.18               0.28
   Service, Late, Finance Charges                0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                83,229.40              13.83           83,229.40              13.83

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00                0.00               0.00
   Contract-Calif                               0.00               0.00                0.00               0.00
   Contract-cas                                 0.00               0.00                0.00               0.00
   Contract-deason                              0.00               0.00                0.00               0.00
   Contract-delta                               0.00               0.00                0.00               0.00
   Contract-dorius                              0.00               0.00                0.00               0.00
   Contract-elevator                            0.00               0.00                0.00               0.00
   Contract-Kone                                0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...             0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...             0.00               0.00                0.00               0.00
   Contract-pcon                                0.00               0.00                0.00               0.00
   Contract-oroszi                              0.00               0.00                0.00               0.00
   Contract-roto                                0.00               0.00                0.00               0.00
   Contract-roys                                0.00               0.00                0.00               0.00
   Contract-silvas                              0.00               0.00                0.00               0.00
   Contract-spartan                             0.00               0.00                0.00               0.00
   Contract - transbay                          0.00               0.00                0.00               0.00
   Contract - fire master                       0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.              120.00               0.02              120.00               0.02
   Contract - milpac                            0.00               0.00                0.00               0.00
   Contract - Counter                           0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                  0.00               0.00                0.00               0.00
   Contractor - bucks                           0.00               0.00                0.00               0.00
   Contractor - Stripe                          0.00               0.00                0.00               0.00
   Contractor - wk                              0.00               0.00                0.00               0.00
   Contract - bludol                            0.00               0.00                0.00               0.00
   Contract - Able                              0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1785 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                           Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   2,604.00               0.43            2,604.00               0.43
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             22,050.00               3.66           22,050.00               3.66
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     625.00              0.10               625.00              0.10
   Contract - Landscaping                   4,218.75               0.70            4,218.75               0.70
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               1,881.18               0.31            1,881.18               0.31
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   31,498.93               5.23           31,498.93               5.23

  TAXES
   Real Estate Taxes                        74,672.07             12.41           74,672.07              12.41
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        74,672.07             12.41           74,672.07              12.41

  INSURANCE EXPENSE
   Package Insurance                         5,970.44              0.99            5,970.44               0.99
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          991.69              0.16              991.69               0.16
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1786 02, 2020
                                                       of 2121                                        12:11 PM
045-The American Building (45)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Medical - Misc                                0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                      0.00               0.00                 0.00              0.00
   Business Practices Insurance                  0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                  6,962.13                1.16            6,962.13               1.16

TOTAL OPERATING EXPENSES                    360,665.25             59.92          360,665.25              59.92

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00               0.00               0.00
   Storage Rent Income                            0.00               0.00               0.00               0.00
   Pet Rent                                       0.00               0.00               0.00               0.00
   Parking Fees                                   0.00               0.00               0.00               0.00
   Laundry                                        0.00               0.00               0.00               0.00
   Vending                                        0.00               0.00               0.00               0.00
   NSF Check Fees                                 0.00               0.00               0.00               0.00
   Late Charges                              -1,942.50              -0.32          -1,942.50              -0.32
   Damages & Cleaning Fees                        0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00               0.00               0.00
   Miscellaneous Income                        -384.29              -0.06            -384.29              -0.06
   HVAC Income                                    0.00               0.00               0.00               0.00
   Interest Income                                0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                        -2,326.79              -0.39          -2,326.79              -0.39

NET OPERATING INCOME                        243,579.29             40.47          243,579.29              40.47

  DEBT SERVICE EXPENSE
   Mortgage Interest                        171,820.00             28.55          171,820.00              28.55
   Deed Of Trust Interest                         0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   Interest Expense Corporate                     0.00              0.00                0.00               0.00
   Notes Payable Interest                         0.00              0.00                0.00               0.00
   Affiliate Loan Interest                        0.00              0.00                0.00               0.00
   Other Interest Expense                         0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  171,820.00             28.55          171,820.00              28.55

  NET INC.BEFORE DEP.& TAX                   71,759.29             11.92           71,759.29              11.92

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    157,715.32             26.20          157,715.32              26.20
   F&F Hamm Depreciation                          0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                    58,666.69              9.75           58,666.69               9.75
   Appliances Depreciation                        0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                   1,940.41              0.32            1,940.41               0.32
   Closing Cost Amortization                  1,382.19              0.23            1,382.19               0.23
   Loan Fee Amortization                      5,285.19              0.88            5,285.19               0.88
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1787 02, 2020
                                                        of 2121                                        12:11 PM
045-The American Building (45)                                                                             Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %          Year to Date                %
   Org. Cost Amortization                      222.21                0.04               222.21              0.04
   Software Devel. Amort.                        0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                    0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                225,212.01                 37.42          225,212.01              37.42

NET INC.(LOSS) BEF.TAXES                    -153,452.72             -25.49        -153,452.72             -25.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                        0.00               0.00                0.00               0.00
   FTB Tax Expense                            1,700.00               0.28            1,700.00               0.28
   Taxes - Other                                  0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE                   1,700.00               0.28            1,700.00               0.28

NET INCOME (LOSS)BK                         -155,152.72             -25.78        -155,152.72             -25.78

K-1 and Other Items
  K-1 Losses                                      0.00               0.00                0.00               0.00
  K-1 Income Items                                0.00               0.00                0.00               0.00

  Extraordinary Items                             0.00               0.00                0.00               0.00

  Temporary Distribution                          0.00               0.00                0.00               0.00




           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1788 02, 2020
                                                         of 2121                                        12:11 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 45, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1789
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
045-The American Building (45)                                                                            Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Investment 16914                              0.00               0.00                 0.00              0.00
   open                                          0.00               0.00                 0.00              0.00
   22 Due/to From                                0.00               0.00                 0.00              0.00
INCOME
  Rent Income                               335,070.36             99.70          335,070.36              99.70
  Prepaid Rental Income                           0.00              0.00                0.00               0.00
  Parking Fees                                    0.00              0.00                0.00               0.00
  Pet Rent                                        0.00              0.00                0.00               0.00
  Laundry income                                  0.00              0.00                0.00               0.00
  Commercial Recovery Income                      0.00              0.00                0.00               0.00
  Prior Year Recovery Income                      0.00              0.00                0.00               0.00
  Utility Income                                  0.00              0.00                0.00               0.00
  Storage Income                              1,000.00              0.30            1,000.00               0.30
  Association Fees                                0.00              0.00                0.00               0.00
  Management Fee Income                           0.00              0.00                0.00               0.00
  Outside Management Income                       0.00              0.00                0.00               0.00
  Admin Fee Income                                0.00              0.00                0.00               0.00
  Interest Income                                 0.00              0.00                0.00               0.00
  Tax Return Prep. Income                         0.00              0.00                0.00               0.00
  Accounting Fees                                 0.00              0.00                0.00               0.00
  G.P. Fee Income                                 0.00              0.00                0.00               0.00
  LLC Distribution Income                         0.00              0.00                0.00               0.00
  Partnership Income                              0.00              0.00                0.00               0.00
  Commission income                               0.00              0.00                0.00               0.00
  Sale of Units                                   0.00              0.00                0.00               0.00
  Gain on Sale of Property                        0.00              0.00                0.00               0.00
TOTAL INCOME                                336,070.36            100.00          336,070.36             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              11,972.87              3.56           11,972.87               3.56
   Promo/Move-In Incentives                       0.00              0.00                0.00               0.00
   Referral Fees                                  0.00              0.00                0.00               0.00
   Salaries                                       0.00              0.00                0.00               0.00
   Pension                                        0.00              0.00                0.00               0.00
   Section 125 Misc                               0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                0.00              0.00                0.00               0.00
   Advertising                                    0.00              0.00                0.00               0.00
   Marketing Subscriptions                        0.00              0.00                0.00               0.00
   Marketing Tools                                0.00              0.00                0.00               0.00
   Signs                                      2,615.78              0.78            2,615.78               0.78
   Do not use me                                  0.00              0.00                0.00               0.00
   Other Renting Expenses                         0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1790 02, 2020
                                                        of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Bad Debt Expense                              0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                        0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                        0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                   14,588.65               4.34           14,588.65               4.34

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                       417.00              0.12              417.00               0.12
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                             86.31              0.03               86.31               0.03
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                                0.00              0.00                0.00               0.00
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                      0.00              0.00                0.00               0.00
   Security Patrol                           2,417.97              0.72            2,417.97               0.72
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                  2,921.28              0.87            2,921.28               0.87

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                      0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                                0.00              0.00                0.00               0.00
   Manager Utility Expense                       0.00              0.00                0.00               0.00
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      20,104.22              5.98           20,104.22               5.98
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1791 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Interior Lobby Plants                         0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                             0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                       0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                         0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                 0.00              0.00                 0.00              0.00
   Postage                                       0.00              0.00                 0.00              0.00
   Rent Expense Corporate                        0.00              0.00                 0.00              0.00
   Client Entertainment                          0.00              0.00                 0.00              0.00
   Commercial Misc Exp                           0.00              0.00                 0.00              0.00
   Education                                     0.00              0.00                 0.00              0.00
   Security Costs                           5,800.00               1.73            5,800.00               1.73
   TOTAL MANAGEMENT E...                   25,904.22               7.71           25,904.22               7.71

  UTILITIES EXPENSE
   Gas & Electricity                        22,321.89              6.64           22,321.89               6.64
   Utilities Credits or rebates                  0.00              0.00                0.00               0.00
   Sewer                                         0.00              0.00                0.00               0.00
   Water                                       497.16              0.15              497.16               0.15
   Garbage & Trash Removal                   3,958.93              1.18            3,958.93               1.18
   Contract-haulwrig                             0.00              0.00                0.00               0.00
   Cable TV                                      0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      513.72              0.15              513.72               0.15
   Pagers/2 Ways                                 0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                  27,291.70              8.12           27,291.70               8.12

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00              0.00                0.00               0.00
   R&M-bbsteam                                   0.00              0.00                0.00               0.00
   R&M - Plumbing                                0.00              0.00                0.00               0.00
   R&M-deep                                      0.00              0.00                0.00               0.00
   R&M-dorius                                    0.00              0.00                0.00               0.00
   R&M - Elevator                                0.00              0.00                0.00               0.00
   R&M-jdcom                                     0.00              0.00                0.00               0.00
   R&M-nat                                       0.00              0.00                0.00               0.00
   R&M-novglass                                  0.00              0.00                0.00               0.00
   R&M-orchid                                    0.00              0.00                0.00               0.00
   R&M - Electrical                              0.00              0.00                0.00               0.00
   R&M-1st Class                                 0.00              0.00                0.00               0.00
   R&M - Painting                                0.00              0.00                0.00               0.00
   R&M - Roofing                                 0.00              0.00                0.00               0.00
   R&M - Miscellaneous                           0.00              0.00                0.00               0.00
   R&M - Windows                                 0.00              0.00                0.00               0.00
   R&M - HVAC                                    0.00              0.00                0.00               0.00
   R&M - Pool                                    0.00              0.00                0.00               0.00
   R & M- fire master                            0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00              0.00                0.00               0.00
   R&M-mcd                                       0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1792 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   R&M - pritim                                  0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                   0.00              0.00                 0.00              0.00
   R&M - rolgar                                  0.00              0.00                 0.00              0.00
   R&M Friedman's                                0.00              0.00                 0.00              0.00
   R&M - bucks                                   0.00              0.00                 0.00              0.00
   R&M - knilou                                  0.00              0.00                 0.00              0.00
   R&M - mfence                                  0.00              0.00                 0.00              0.00
   R&M - g&a                                     0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                       0.00              0.00                 0.00              0.00
   T/O - Materials                               0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                          0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                           0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                     1,360.30               0.40            1,360.30               0.40
   Cleaning - A&V                                0.00              0.00                 0.00              0.00
   Cleaning - garale                             0.00              0.00                 0.00              0.00
   R&M - Pest Control                          600.00              0.18               600.00              0.18
   Landscaping Salaries                          0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                    0.00              0.00                 0.00              0.00
   Maint. Salaries                               0.00              0.00                 0.00              0.00
   Cleaning Salaries                             0.00              0.00                 0.00              0.00
   Painting Salaries                             0.00              0.00                 0.00              0.00
   Improvement Salaries                          0.00              0.00                 0.00              0.00
   Maintenance Supplies                     2,038.54               0.61            2,038.54               0.61
   R&M - Electrical Supplies                1,444.37               0.43            1,444.37               0.43
   R&M - Landscaping Supplies                    0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                       0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                          0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                          0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                        0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                           0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                        0.00              0.00                 0.00              0.00
   Dept. Supplies-color                          0.00              0.00                 0.00              0.00
   R&M - Landscape                               0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                            0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                            0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                       0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                         0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                          0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                           0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                       0.00              0.00                 0.00              0.00
   Supplies - Kelly Moore                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                       0.00              0.00                 0.00              0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1793 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                          0.00               0.00                0.00              0.00
   Supply - Grainger                             0.00               0.00                0.00              0.00
   Welcome office supp. & signs                  0.00               0.00                0.00              0.00
   Maint - Supplies fans                         0.00               0.00                0.00              0.00
   Dept. Supplies - CP                           0.00               0.00                0.00              0.00
   R&M - Dabrans                                 0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                     0.00               0.00                0.00              0.00
   Supp-Whiteside                                0.00               0.00                0.00              0.00
   Misc. Small Purchases                         0.00               0.00                0.00              0.00
   Small Tools & Equipment                      10.52               0.00               10.52              0.00
   Miscellaneous Expense                     -250.00               -0.07            -250.00              -0.07
   Locks & Keys                                515.09               0.15              515.09              0.15
   R&M - Painting Supplies                       0.00               0.00                0.00              0.00
   R&M - Roofing Supplies                        0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                    0.00               0.00                0.00              0.00
   R&M - HVAC Supplies                           0.00               0.00                0.00              0.00
   Service, Late, Finance Charges                0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE                 5,718.82                1.70           5,718.82               1.70

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00                0.00               0.00
   Contract-Calif                               0.00               0.00                0.00               0.00
   Contract-cas                                 0.00               0.00                0.00               0.00
   Contract-deason                              0.00               0.00                0.00               0.00
   Contract-delta                               0.00               0.00                0.00               0.00
   Contract-dorius                              0.00               0.00                0.00               0.00
   Contract-elevator                            0.00               0.00                0.00               0.00
   Contract-Kone                                0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...             0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...             0.00               0.00                0.00               0.00
   Contract-pcon                                0.00               0.00                0.00               0.00
   Contract-oroszi                              0.00               0.00                0.00               0.00
   Contract-roto                                0.00               0.00                0.00               0.00
   Contract-roys                                0.00               0.00                0.00               0.00
   Contract-silvas                              0.00               0.00                0.00               0.00
   Contract-spartan                             0.00               0.00                0.00               0.00
   Contract - transbay                          0.00               0.00                0.00               0.00
   Contract - fire master                       0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.                0.00               0.00                0.00               0.00
   Contract - milpac                            0.00               0.00                0.00               0.00
   Contract - Counter                           0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                  0.00               0.00                0.00               0.00
   Contractor - bucks                           0.00               0.00                0.00               0.00
   Contractor - Stripe                          0.00               0.00                0.00               0.00
   Contractor - wk                              0.00               0.00                0.00               0.00
   Contract - bludol                            0.00               0.00                0.00               0.00
   Contract - Able                              0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1794 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                           Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                   976.85              0.29               976.85              0.29
   Contract - Electrical & Lighting         4,182.78               1.24            4,182.78               1.24
   Contract - HVAC Maint.                   7,443.40               2.21            7,443.40               2.21
   Contract R&M                             3,512.46               1.05            3,512.46               1.05
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.              9,150.00               2.72            9,150.00               2.72
   Contract - Painting                         805.00              0.24               805.00              0.24
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   1,250.00               0.37            1,250.00               0.37
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               2,362.09               0.70            2,362.09               0.70
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   29,682.58               8.83           29,682.58               8.83

  TAXES
   Real Estate Taxes                        38,670.94             11.51           38,670.94              11.51
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        38,670.94             11.51           38,670.94              11.51

  INSURANCE EXPENSE
   Package Insurance                         3,411.68              1.02            3,411.68               1.02
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          566.68              0.17              566.68               0.17
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1795 02, 2020
                                                       of 2121                                        12:12 PM
045-The American Building (45)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Medical - Misc                                0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                      0.00               0.00                 0.00              0.00
   Business Practices Insurance                  0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                  3,978.36                1.18            3,978.36               1.18

TOTAL OPERATING EXPENSES                    148,756.55             44.26          148,756.55              44.26

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00               0.00               0.00
   Storage Rent Income                            0.00               0.00               0.00               0.00
   Pet Rent                                       0.00               0.00               0.00               0.00
   Parking Fees                                   0.00               0.00               0.00               0.00
   Laundry                                        0.00               0.00               0.00               0.00
   Vending                                        0.00               0.00               0.00               0.00
   NSF Check Fees                                 0.00               0.00               0.00               0.00
   Late Charges                                -115.69              -0.03            -115.69              -0.03
   Damages & Cleaning Fees                        0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00               0.00               0.00
   Miscellaneous Income                           0.00               0.00               0.00               0.00
   HVAC Income                                    0.00               0.00               0.00               0.00
   Interest Income                                0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                          -115.69              -0.03            -115.69              -0.03

NET OPERATING INCOME                        187,429.50             55.77          187,429.50              55.77

  DEBT SERVICE EXPENSE
   Mortgage Interest                         93,573.33             27.84           93,573.33              27.84
   Deed Of Trust Interest                         0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   Interest Expense Corporate                     0.00              0.00                0.00               0.00
   Notes Payable Interest                         0.00              0.00                0.00               0.00
   Affiliate Loan Interest                        0.00              0.00                0.00               0.00
   Other Interest Expense                         0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                   93,573.33             27.84           93,573.33              27.84

  NET INC.BEFORE DEP.& TAX                   93,856.17             27.93           93,856.17              27.93

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                     88,465.60             26.32           88,465.60              26.32
   F&F Hamm Depreciation                          0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                    29,333.32              8.73           29,333.32               8.73
   Appliances Depreciation                        0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                   9,705.60              2.89            9,705.60               2.89
   Closing Cost Amortization                    742.68              0.22              742.68               0.22
   Loan Fee Amortization                      8,528.80              2.54            8,528.80               2.54
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1796 02, 2020
                                                        of 2121                                        12:12 PM
045-The American Building (45)                                                                            Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Org. Cost Amortization                      119.40               0.04               119.40              0.04
   Software Devel. Amort.                        0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                    0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                136,895.40                40.73          136,895.40              40.73

NET INC.(LOSS) BEF.TAXES                    -43,039.23             -12.81         -43,039.23             -12.81

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                       0.00                0.00               0.00               0.00
   FTB Tax Expense                           1,700.50                0.51           1,700.50               0.51
   Taxes - Other                                 0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                  1,700.50                0.51           1,700.50               0.51

NET INCOME (LOSS)BK                         -44,739.73             -13.31         -44,739.73             -13.31

K-1 and Other Items
  K-1 Losses                                     0.00                0.00               0.00               0.00
  K-1 Income Items                               0.00                0.00               0.00               0.00

  Extraordinary Items                            0.00                0.00               0.00               0.00

  Temporary Distribution                         0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                        0.00                0.00               0.00               0.00
Outside Services                                 0.00                0.00               0.00               0.00
Bank Charges                                     0.00                0.00               0.00               0.00
Association Dues                                 0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                         0.00                0.00               0.00               0.00

Period to Date                      Beginning Balance      Ending Balance          Difference
1010 - Checking                             10,000.00           58,535.56          48,535.56
1015 -Reserve Account                       10,000.00          987,044.96         977,044.96
Escrow Account                                   0.00          500,000.00         500,000.00
Total Cash                                  20,000.00        1,545,580.52       1,525,580.52

Year to Date                        Beginning Balance      Ending Balance          Difference
1010 - Checking                             10,000.00           58,535.56          48,535.56
1015 -Reserve Account                       10,000.00          987,044.96         977,044.96
Escrow Account                                   0.00          500,000.00         500,000.00
Total Cash                                  20,000.00        1,545,580.52       1,525,580.52




           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1797 02, 2020
                                                        of 2121                                        12:12 PM
045-The American Building (45)                                                                            Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Investment 16914                              0.00               0.00                 0.00              0.00
   open                                          0.00               0.00                 0.00              0.00
   22 Due/to From                                0.00               0.00                 0.00              0.00
INCOME
  Rent Income                               597,272.44             99.23          597,272.44              99.23
  Prepaid Rental Income                           0.00              0.00                0.00               0.00
  Parking Fees                                    0.00              0.00                0.00               0.00
  Pet Rent                                        0.00              0.00                0.00               0.00
  Laundry income                                  0.00              0.00                0.00               0.00
  Commercial Recovery Income                  1,842.47              0.31            1,842.47               0.31
  Prior Year Recovery Income                  1,052.84              0.17            1,052.84               0.17
  Utility Income                                  0.00              0.00                0.00               0.00
  Storage Income                              1,750.00              0.29            1,750.00               0.29
  Association Fees                                0.00              0.00                0.00               0.00
  Management Fee Income                           0.00              0.00                0.00               0.00
  Outside Management Income                       0.00              0.00                0.00               0.00
  Admin Fee Income                                0.00              0.00                0.00               0.00
  Interest Income                                 0.00              0.00                0.00               0.00
  Tax Return Prep. Income                         0.00              0.00                0.00               0.00
  Accounting Fees                                 0.00              0.00                0.00               0.00
  G.P. Fee Income                                 0.00              0.00                0.00               0.00
  LLC Distribution Income                         0.00              0.00                0.00               0.00
  Partnership Income                              0.00              0.00                0.00               0.00
  Commission income                               0.00              0.00                0.00               0.00
  Sale of Units                                   0.00              0.00                0.00               0.00
  Gain on Sale of Property                        0.00              0.00                0.00               0.00
TOTAL INCOME                                601,917.75            100.00          601,917.75             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                                0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              50,901.00              8.46           50,901.00               8.46
   Promo/Move-In Incentives                       0.00              0.00                0.00               0.00
   Referral Fees                                  0.00              0.00                0.00               0.00
   Salaries                                       0.00              0.00                0.00               0.00
   Pension                                        0.00              0.00                0.00               0.00
   Section 125 Misc                               0.00              0.00                0.00               0.00
   NextGen PRWCPTC                                0.00              0.00                0.00               0.00
   Advertising                                    0.00              0.00                0.00               0.00
   Marketing Subscriptions                        0.00              0.00                0.00               0.00
   Marketing Tools                                0.00              0.00                0.00               0.00
   Signs                                          0.00              0.00                0.00               0.00
   Do not use me                                  0.00              0.00                0.00               0.00
   Other Renting Expenses                         0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1798 02, 2020
                                                        of 2121                                        12:13 PM
045-The American Building (45)                                                                           Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Bad Debt Expense                              0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                        0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                        0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                   50,901.00               8.46           50,901.00               8.46

  ADMINISTRATIVE EXPENSES
   Accounting                                    0.00              0.00                0.00               0.00
   Alarm                                     1,229.34              0.20            1,229.34               0.20
   Legal                                         0.00              0.00                0.00               0.00
   Computer Services                             0.00              0.00                0.00               0.00
   Temp. Help                                    0.00              0.00                0.00               0.00
   Consultants                                   0.00              0.00                0.00               0.00
   Administaff                                   0.00              0.00                0.00               0.00
   Outside Services                          5,693.50              0.95            5,693.50               0.95
   Collection Expense                            0.00              0.00                0.00               0.00
    Prof. Fees KC                                0.00              0.00                0.00               0.00
   Office Expense                                0.00              0.00                0.00               0.00
   Bottled Water                                 0.00              0.00                0.00               0.00
   Bank Charges                                  0.00              0.00                0.00               0.00
   NextGen Expenses                              0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                    307.00              0.05              307.00               0.05
   Security Patrol                           3,526.20              0.59            3,526.20               0.59
   Auto Expense                                  0.00              0.00                0.00               0.00
   Travel & Entertainment                        0.00              0.00                0.00               0.00
   Luncheon Meetings                             0.00              0.00                0.00               0.00
   Loan Servicing Fees                           0.00              0.00                0.00               0.00
   Promotions - Corporate                        0.00              0.00                0.00               0.00
   Association Dues                              0.00              0.00                0.00               0.00
   461- Net loss (income)                        0.00              0.00                0.00               0.00
   501-Net Loss (income)                         0.00              0.00                0.00               0.00
   Gifts                                         0.00              0.00                0.00               0.00
   Security Cost                                 0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP                 10,756.04              1.79           10,756.04               1.79

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                      0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                             0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                      0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper                0.00              0.00                0.00               0.00
   Manager Salary                                0.00              0.00                0.00               0.00
   Manager Utility Expense                       0.00              0.00                0.00               0.00
   Maintenance Apartment                         0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                      35,606.53              5.92           35,606.53               5.92
   Finders Fees                                  0.00              0.00                0.00               0.00
   Copier Lease                                  0.00              0.00                0.00               0.00
   Donations                                     0.00              0.00                0.00               0.00
   Dues and Subscriptions                        0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1799 02, 2020
                                                       of 2121                                        12:13 PM
045-The American Building (45)                                                                           Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Interior Lobby Plants                         0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                             0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                       0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                         0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                 0.00              0.00                 0.00              0.00
   Postage                                       0.00              0.00                 0.00              0.00
   Rent Expense Corporate                        0.00              0.00                 0.00              0.00
   Client Entertainment                          0.00              0.00                 0.00              0.00
   Commercial Misc Exp                           0.00              0.00                 0.00              0.00
   Education                                     0.00              0.00                 0.00              0.00
   Security Costs                           4,501.34               0.75            4,501.34               0.75
   TOTAL MANAGEMENT E...                   40,107.87               6.66           40,107.87               6.66

  UTILITIES EXPENSE
   Gas & Electricity                        49,349.41              8.20           49,349.41               8.20
   Utilities Credits or rebates                  0.00              0.00                0.00               0.00
   Sewer                                         0.00              0.00                0.00               0.00
   Water                                     2,565.71              0.43            2,565.71               0.43
   Garbage & Trash Removal                   9,713.90              1.61            9,713.90               1.61
   Contract-haulwrig                             0.00              0.00                0.00               0.00
   Cable TV                                      0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                      908.79              0.15              908.79               0.15
   Pagers/2 Ways                                 0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE                  62,537.81             10.39           62,537.81              10.39

  REPAIRS & MAINTENANCE
   R&M Unit                                 45,081.20              7.49           45,081.20               7.49
   R&M-bbsteam                                   0.00              0.00                0.00               0.00
   R&M - Plumbing                              446.25              0.07              446.25               0.07
   R&M-deep                                      0.00              0.00                0.00               0.00
   R&M-dorius                                    0.00              0.00                0.00               0.00
   R&M - Elevator                            9,423.49              1.57            9,423.49               1.57
   R&M-jdcom                                     0.00              0.00                0.00               0.00
   R&M-nat                                       0.00              0.00                0.00               0.00
   R&M-novglass                                  0.00              0.00                0.00               0.00
   R&M-orchid                                    0.00              0.00                0.00               0.00
   R&M - Electrical                          5,275.00              0.88            5,275.00               0.88
   R&M-1st Class                                 0.00              0.00                0.00               0.00
   R&M - Painting                                0.00              0.00                0.00               0.00
   R&M - Roofing                                 0.00              0.00                0.00               0.00
   R&M - Miscellaneous                         537.56              0.09              537.56               0.09
   R&M - Windows                               114.00              0.02              114.00               0.02
   R&M - HVAC                               13,839.75              2.30           13,839.75               2.30
   R&M - Pool                                    0.00              0.00                0.00               0.00
   R & M- fire master                            0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00              0.00                0.00               0.00
   R&M-mcd                                       0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1800 02, 2020
                                                       of 2121                                        12:13 PM
045-The American Building (45)                                                                           Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   R&M - pritim                                  0.00              0.00                 0.00              0.00
   R&M-kellys appliance center                   0.00              0.00                 0.00              0.00
   R&M - rolgar                                  0.00              0.00                 0.00              0.00
   R&M Friedman's                                0.00              0.00                 0.00              0.00
   R&M - bucks                                   0.00              0.00                 0.00              0.00
   R&M - knilou                                  0.00              0.00                 0.00              0.00
   R&M - mfence                                  0.00              0.00                 0.00              0.00
   R&M - g&a                                     0.00              0.00                 0.00              0.00
   R&M - paving & Concrete                       0.00              0.00                 0.00              0.00
   T/O - Materials                               0.00              0.00                 0.00              0.00
   T/O - Outside Vendor                          0.00              0.00                 0.00              0.00
   T/O - Misc. Expense                           0.00              0.00                 0.00              0.00
   R&M - Misc. Cleaning                          0.00              0.00                 0.00              0.00
   Cleaning - A&V                                0.00              0.00                 0.00              0.00
   Cleaning - garale                             0.00              0.00                 0.00              0.00
   R&M - Pest Control                            0.00              0.00                 0.00              0.00
   Landscaping Salaries                          0.00              0.00                 0.00              0.00
   Maint. Supervisor Salaries                    0.00              0.00                 0.00              0.00
   Maint. Salaries                               0.00              0.00                 0.00              0.00
   Cleaning Salaries                             0.00              0.00                 0.00              0.00
   Painting Salaries                             0.00              0.00                 0.00              0.00
   Improvement Salaries                          0.00              0.00                 0.00              0.00
   Maintenance Supplies                          0.00              0.00                 0.00              0.00
   R&M - Electrical Supplies                1,295.00               0.22            1,295.00               0.22
   R&M - Landscaping Supplies                    0.00              0.00                 0.00              0.00
   Dept. Supplies-fairlumb                       0.00              0.00                 0.00              0.00
   Dept. Supplies-maint                          0.00              0.00                 0.00              0.00
   Dept. Supplies-depot                          0.00              0.00                 0.00              0.00
   Dept. Supplies-horizon                        0.00              0.00                 0.00              0.00
   R&M - Pool Supplies                           0.00              0.00                 0.00              0.00
   Dept. Supplies-marcone                        0.00              0.00                 0.00              0.00
   Dept. Supplies-color                          0.00              0.00                 0.00              0.00
   R&M - Landscape                               0.00              0.00                 0.00              0.00
   Dept. Supplies-msm                            0.00              0.00                 0.00              0.00
   Dept. Supplies-nat                            0.00              0.00                 0.00              0.00
   Dept. Supplies-novb                           0.00              0.00                 0.00              0.00
   Dept. Supplies-novglass                       0.00              0.00                 0.00              0.00
   Dept. Supplies-orchid                         0.00              0.00                 0.00              0.00
   Dept. Supplies-peach                          0.00              0.00                 0.00              0.00
   Dept. Supplies-pini                           0.00              0.00                 0.00              0.00
   R&M - Cleaning Supplies                  1,495.06               0.25            1,495.06               0.25
   Supplies - Kelly Moore                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Salsbury                       0.00              0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works               0.00              0.00                 0.00              0.00
   Dept. Supplies - Water                        0.00              0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                      0.00              0.00                 0.00              0.00
   R&M - Plumbing Supplies                       0.00              0.00                 0.00              0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1801 02, 2020
                                                       of 2121                                        12:13 PM
045-The American Building (45)                                                                           Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                          0.00              0.00                 0.00              0.00
   Supply - Grainger                             0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                  0.00              0.00                 0.00              0.00
   Maint - Supplies fans                         0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                           0.00              0.00                 0.00              0.00
   R&M - Dabrans                                 0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                     0.00              0.00                 0.00              0.00
   Supp-Whiteside                                0.00              0.00                 0.00              0.00
   Misc. Small Purchases                         0.00              0.00                 0.00              0.00
   Small Tools & Equipment                       0.00              0.00                 0.00              0.00
   Miscellaneous Expense                     -437.50              -0.07             -437.50              -0.07
   Locks & Keys                             4,504.41               0.75            4,504.41               0.75
   R&M - Painting Supplies                       0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                        0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                    0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                      1,655.18               0.28            1,655.18               0.28
   Service, Late, Finance Charges                0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                83,229.40              13.83           83,229.40              13.83

  CONTRACT MAINTENANCE
   Contract-Bath                                0.00               0.00                0.00               0.00
   Contract-Calif                               0.00               0.00                0.00               0.00
   Contract-cas                                 0.00               0.00                0.00               0.00
   Contract-deason                              0.00               0.00                0.00               0.00
   Contract-delta                               0.00               0.00                0.00               0.00
   Contract-dorius                              0.00               0.00                0.00               0.00
   Contract-elevator                            0.00               0.00                0.00               0.00
   Contract-Kone                                0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...             0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...             0.00               0.00                0.00               0.00
   Contract-pcon                                0.00               0.00                0.00               0.00
   Contract-oroszi                              0.00               0.00                0.00               0.00
   Contract-roto                                0.00               0.00                0.00               0.00
   Contract-roys                                0.00               0.00                0.00               0.00
   Contract-silvas                              0.00               0.00                0.00               0.00
   Contract-spartan                             0.00               0.00                0.00               0.00
   Contract - transbay                          0.00               0.00                0.00               0.00
   Contract - fire master                       0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.              120.00               0.02              120.00               0.02
   Contract - milpac                            0.00               0.00                0.00               0.00
   Contract - Counter                           0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                  0.00               0.00                0.00               0.00
   Contractor - bucks                           0.00               0.00                0.00               0.00
   Contractor - Stripe                          0.00               0.00                0.00               0.00
   Contractor - wk                              0.00               0.00                0.00               0.00
   Contract - bludol                            0.00               0.00                0.00               0.00
   Contract - Able                              0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1802 02, 2020
                                                       of 2121                                        12:13 PM
045-The American Building (45)                                                                           Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   2,604.00               0.43            2,604.00               0.43
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             22,050.00               3.66           22,050.00               3.66
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     625.00              0.10               625.00              0.10
   Contract - Landscaping                   4,218.75               0.70            4,218.75               0.70
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               1,881.18               0.31            1,881.18               0.31
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   31,498.93               5.23           31,498.93               5.23

  TAXES
   Real Estate Taxes                        74,672.07             12.41           74,672.07              12.41
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        74,672.07             12.41           74,672.07              12.41

  INSURANCE EXPENSE
   Package Insurance                         5,970.44              0.99            5,970.44               0.99
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          991.69              0.16              991.69               0.16
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1803 02, 2020
                                                       of 2121                                        12:13 PM
045-The American Building (45)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                 %          Year to Date                %
   Medical - Misc                                0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                      0.00               0.00                 0.00              0.00
   Business Practices Insurance                  0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE                  6,962.13                1.16            6,962.13               1.16

TOTAL OPERATING EXPENSES                    360,665.25             59.92          360,665.25              59.92

  OTHER INCOME
   Tenant Asst. Payments                          0.00               0.00               0.00               0.00
   Storage Rent Income                            0.00               0.00               0.00               0.00
   Pet Rent                                       0.00               0.00               0.00               0.00
   Parking Fees                                   0.00               0.00               0.00               0.00
   Laundry                                        0.00               0.00               0.00               0.00
   Vending                                        0.00               0.00               0.00               0.00
   NSF Check Fees                                 0.00               0.00               0.00               0.00
   Late Charges                              -1,942.50              -0.32          -1,942.50              -0.32
   Damages & Cleaning Fees                        0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                       0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                    0.00               0.00               0.00               0.00
   Miscellaneous Income                        -384.29              -0.06            -384.29              -0.06
   HVAC Income                                    0.00               0.00               0.00               0.00
   Interest Income                                0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                        -2,326.79              -0.39          -2,326.79              -0.39

NET OPERATING INCOME                        243,579.29             40.47          243,579.29              40.47

  DEBT SERVICE EXPENSE
   Mortgage Interest                        171,820.00             28.55          171,820.00              28.55
   Deed Of Trust Interest                         0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                        0.00              0.00                0.00               0.00
   Interest Expense Corporate                     0.00              0.00                0.00               0.00
   Notes Payable Interest                         0.00              0.00                0.00               0.00
   Affiliate Loan Interest                        0.00              0.00                0.00               0.00
   Other Interest Expense                         0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.                  171,820.00             28.55          171,820.00              28.55

  NET INC.BEFORE DEP.& TAX                   71,759.29             11.92           71,759.29              11.92

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                    157,715.32             26.20          157,715.32              26.20
   F&F Hamm Depreciation                          0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                    58,666.69              9.75           58,666.69               9.75
   Appliances Depreciation                        0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                   1,940.41              0.32            1,940.41               0.32
   Closing Cost Amortization                  1,382.19              0.23            1,382.19               0.23
   Loan Fee Amortization                      5,285.19              0.88            5,285.19               0.88
           Case: 20-30604        Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1804 02, 2020
                                                        of 2121                                        12:13 PM
045-The American Building (45)                                                                             Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                  %          Year to Date                %
   Org. Cost Amortization                      222.21                0.04               222.21              0.04
   Software Devel. Amort.                        0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                    0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.                225,212.01                 37.42          225,212.01              37.42

NET INC.(LOSS) BEF.TAXES                    -153,452.72             -25.49        -153,452.72             -25.49

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                        0.00                0.00               0.00               0.00
   FTB Tax Expense                            1,700.00                0.28           1,700.00               0.28
   Taxes - Other                                  0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE                   1,700.00                0.28           1,700.00               0.28

NET INCOME (LOSS)BK                         -155,152.72             -25.78        -155,152.72             -25.78

K-1 and Other Items
  K-1 Losses                                      0.00                0.00               0.00               0.00
  K-1 Income Items                                0.00                0.00               0.00               0.00

  Extraordinary Items                             0.00                0.00               0.00               0.00

  Temporary Distribution                          0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                         0.00                0.00               0.00               0.00
Outside Services                                  0.00                0.00               0.00               0.00
Bank Charges                                      0.00                0.00               0.00               0.00
Association Dues                                  0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                          0.00                0.00               0.00               0.00

Period to Date                      Beginning Balance       Ending Balance          Difference
1010 - Checking                             58,535.56            16,758.97         -41,776.59
1015 -Reserve Account                      987,044.96           192,044.96        -795,000.00
Escrow Account                             500,000.00           500,000.00                0.00
Total Cash                               1,545,580.52           708,803.93        -836,776.59

Year to Date                        Beginning Balance       Ending Balance          Difference
1010 - Checking                             58,535.56            16,758.97         -41,776.59
1015 -Reserve Account                      987,044.96           192,044.96        -795,000.00
Escrow Account                             500,000.00           500,000.00                0.00
Total Cash                               1,545,580.52           708,803.93        -836,776.59




           Case: 20-30604        Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                           PageSeptember
                                                                                                   1805 02, 2020
                                                         of 2121                                        12:13 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 45, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1806
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 45, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1807
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 45, LLC appears to be owed approximately $710,000 by Professional Financial Investors, Inc. in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1808
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1809
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1810
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 46, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1811
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 46, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1812
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
285 Woodland Ave (46)                                                                                Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 2,260.20
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                           1,029.96
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                660,000.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    663,290.16

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    920.00
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      920.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            4,186.00
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      4,186.00
  TOTAL CURRENT ASSETS                                                                          668,396.16


          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1813 02, 2020
                                                   of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                 Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,380,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,520,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                            -92,759.35
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1814 02, 2020
                                                    of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                  Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,807,240.65

  ACQUISITION ASSETS
   Closing Costs                                                                                   12,661.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       60,750.00
   Accum Amort Loan Fees                                                                           -2,531.25
   Personal Property                                                                              200,000.00
   Accum Depreciation Personal Property                                                           -16,666.65
   Organization Costs                                                                               9,900.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          264,113.10

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1815 02, 2020
                                                     of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                               Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
          Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1816 02, 2020
                                                  of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                               Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
          Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1817 02, 2020
                                                  of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                 Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                          4,105.77
   2019 T/O Misc. Exp.                                                                              5,367.16
   2019 T/O Materials                                                                             21,449.30
   2019 T/O Outside Vendor                                                                        53,940.01
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                      84,862.24
   Accum Deprec - Capital Improvements                                                              3,439.80
  NET CAPITALIZED IMPROVEMENTS                                                                    81,422.44

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
          Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1818 02, 2020
                                                    of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                 Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1819 02, 2020
                                                    of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                     Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   443,310.00
    Due To/From 16914                                                                                       0.00
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1820 02, 2020
                                                        of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    443,310.00
TOTAL ASSETS                                                                                  8,264,482.35
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                1,173.69
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                       0.00
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        1,173.69

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    24,795.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,260,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1821 02, 2020
                                                   of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                    Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,284,795.00
 TOTAL LIABILITIES                                                                                 4,285,968.69

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,250,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                               -35,013.69
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                               -150,000.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                       0.00
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1822 02, 2020
                                                        of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                 Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -86,472.65
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  3,978,513.66
TOTAL LIABILITIES & EQUITY                                                                      8,264,482.35

  Total of All                                                                                          0.00




          Case: 20-30604    Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1823 02, 2020
                                                     of 2121                                        12:18 PM
285 Woodland Ave (46)                                                                                Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                               -33,192.17
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                             727.71
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                660,000.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    627,535.54

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                 11,750.00
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                   11,750.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                0.00
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                          0.00
  TOTAL CURRENT ASSETS                                                                          639,285.54


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1824 02, 2020
                                                   of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,380,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,520,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -212,427.71
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1825 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                  Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               6,687,572.29

  ACQUISITION ASSETS
   Closing Costs                                                                                   12,661.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       60,750.00
   Accum Amort Loan Fees                                                                           -6,075.00
   Personal Property                                                                              200,000.00
   Accum Depreciation Personal Property                                                           -39,999.96
   Organization Costs                                                                               9,900.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          237,236.04

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1826 02, 2020
                                                     of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                               Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1827 02, 2020
                                                  of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                               Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1828 02, 2020
                                                  of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                          4,105.77
   2019 T/O Misc. Exp.                                                                              5,367.16
   2019 T/O Materials                                                                             21,449.30
   2019 T/O Outside Vendor                                                                        53,940.01
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                          4,204.14
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                 119.15
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                      89,185.53
   Accum Deprec - Capital Improvements                                                              8,255.52
  NET CAPITALIZED IMPROVEMENTS                                                                    80,930.01

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1829 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1830 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                     Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   457,510.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1831 02, 2020
                                                        of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    457,510.00
TOTAL ASSETS                                                                                  8,102,533.88
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                8,649.87
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                      20.00
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                          -35,656.67
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                      -26,986.80

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    24,590.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,260,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1832 02, 2020
                                                   of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                    Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,284,590.00
 TOTAL LIABILITIES                                                                                 4,257,603.20

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,250,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -197,120.83
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -86,472.65
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1833 02, 2020
                                                        of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -121,475.84
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  3,844,930.68
TOTAL LIABILITIES & EQUITY                                                                      8,102,533.88

  Total of All                                                                                          0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1834 02, 2020
                                                     of 2121                                        12:17 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 46, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1835
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
285 Woodland Ave (46)                                                                                  Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            161,396.47             99.81          161,396.47              99.81
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                             302.25              0.19              302.25               0.19
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             161,698.72            100.00          161,698.72             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           16,240.17             10.04           16,240.17              10.04
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                       6.51              0.00                6.51               0.00
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                      0.00              0.00                0.00               0.00
          Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1836 02, 2020
                                                     of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                   -25.00             -0.02               -25.00             -0.02
   Credit Check Fees Paid                    14.45              0.01                14.45              0.01
   TOTAL RENTING EXPENSE                16,236.13              10.04           16,236.13              10.04

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                   462.00               0.29              462.00               0.29
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                        429.50               0.27              429.50               0.27
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                          148.07               0.09              148.07               0.09
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                            445.00               0.28              445.00               0.28
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                514.20               0.32              514.20               0.32
   Security Patrol                           0.00               0.00                0.00               0.00
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              1,998.77               1.24            1,998.77               1.24

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper        3,600.00               2.23            3,600.00               2.23
   Manager Salary                        8,291.84               5.13            8,291.84               5.13
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                   8,730.60               5.40            8,730.60               5.40
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1837 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    7.45              0.00                 7.45              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                20,629.89              12.76           20,629.89              12.76

  UTILITIES EXPENSE
   Gas & Electricity                     2,435.65               1.51            2,435.65               1.51
   Utilities Credits or rebates              0.00               0.00                0.00               0.00
   Sewer                                     0.00               0.00                0.00               0.00
   Water                                 1,174.01               0.73            1,174.01               0.73
   Garbage & Trash Removal               2,719.95               1.68            2,719.95               1.68
   Contract-haulwrig                         0.00               0.00                0.00               0.00
   Cable TV                                  0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                  768.38               0.48              768.38               0.48
   Pagers/2 Ways                             0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               7,097.99               4.39            7,097.99               4.39

  REPAIRS & MAINTENANCE
   R&M Unit                                207.22               0.13              207.22               0.13
   R&M-bbsteam                               0.00               0.00                0.00               0.00
   R&M - Plumbing                            0.00               0.00                0.00               0.00
   R&M-deep                                  0.00               0.00                0.00               0.00
   R&M-dorius                                0.00               0.00                0.00               0.00
   R&M - Elevator                            0.00               0.00                0.00               0.00
   R&M-jdcom                                 0.00               0.00                0.00               0.00
   R&M-nat                                   0.00               0.00                0.00               0.00
   R&M-novglass                              0.00               0.00                0.00               0.00
   R&M-orchid                                0.00               0.00                0.00               0.00
   R&M - Electrical                          0.00               0.00                0.00               0.00
   R&M-1st Class                             0.00               0.00                0.00               0.00
   R&M - Painting                            0.00               0.00                0.00               0.00
   R&M - Roofing                             0.00               0.00                0.00               0.00
   R&M - Miscellaneous                     120.24               0.07              120.24               0.07
   R&M - Windows                             0.00               0.00                0.00               0.00
   R&M - HVAC                                0.00               0.00                0.00               0.00
   R&M - Pool                                0.00               0.00                0.00               0.00
   R & M- fire master                        0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association              0.00               0.00                0.00               0.00
   R&M-mcd                                   0.00               0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1838 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,025.00              0.63            1,025.00               0.63
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        492.00             0.30               492.00              0.30
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        5.19             0.00                 5.19              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies             3,850.00              2.38            3,850.00               2.38
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                    78.96             0.05                78.96              0.05
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1839 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                   Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    221.01              0.14               221.01              0.14
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               233.20              0.14               233.20              0.14
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                6,232.82               3.85            6,232.82               3.85

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1840 02, 2020
                                                      of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                    Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting         2,713.94               1.68            2,713.94               1.68
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             2,100.00               1.30            2,100.00               1.30
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   7,300.00               4.51            7,300.00               4.51
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               1,441.09               0.89            1,441.09               0.89
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   13,555.03               8.38           13,555.03               8.38

  TAXES
   Real Estate Taxes                        19,433.69             12.02           19,433.69              12.02
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        19,433.69             12.02           19,433.69              12.02

  INSURANCE EXPENSE
   Package Insurance                         2,448.35              1.51            2,448.35               1.51
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          541.65              0.34              541.65               0.34
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1841 02, 2020
                                                       of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                %          Year to Date                %
   Medical - Misc                            0.00              0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00              0.00                 0.00              0.00
   Business Practices Insurance              0.00              0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              2,990.00               1.85            2,990.00               1.85

TOTAL OPERATING EXPENSES                88,174.32             54.53           88,174.32              54.53

  OTHER INCOME
   Tenant Asst. Payments                     0.00               0.00               0.00               0.00
   Storage Rent Income                       0.00               0.00               0.00               0.00
   Pet Rent                                  0.00               0.00               0.00               0.00
   Parking Fees                              0.00               0.00               0.00               0.00
   Laundry                                   0.00               0.00               0.00               0.00
   Vending                                   0.00               0.00               0.00               0.00
   NSF Check Fees                            0.00               0.00               0.00               0.00
   Late Charges                           -200.00              -0.12            -200.00              -0.12
   Damages & Cleaning Fees                   0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                  0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant               0.00               0.00               0.00               0.00
   Miscellaneous Income                      0.00               0.00               0.00               0.00
   HVAC Income                               0.00               0.00               0.00               0.00
   Interest Income                           0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                     -200.00              -0.12            -200.00              -0.12

NET OPERATING INCOME                    73,724.40             45.59           73,724.40              45.59

  DEBT SERVICE EXPENSE
   Mortgage Interest                    44,800.00             27.71           44,800.00              27.71
   Deed Of Trust Interest                    0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                   0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                   0.00              0.00                0.00               0.00
   Interest Expense Corporate                0.00              0.00                0.00               0.00
   Notes Payable Interest                    0.00              0.00                0.00               0.00
   Affiliate Loan Interest                   0.00              0.00                0.00               0.00
   Other Interest Expense                    0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              44,800.00             27.71           44,800.00              27.71

  NET INC.BEFORE DEP.& TAX              28,924.40             17.89           28,924.40              17.89

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                83,636.35             51.72           83,636.35              51.72
   F&F Hamm Depreciation                     0.00              0.00                0.00               0.00
   Personal Prop. Deprec.               16,666.65             10.31           16,666.65              10.31
   Appliances Depreciation                   0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.             12,562.80              7.77           12,562.80               7.77
   Closing Cost Amortization                 0.00              0.00                0.00               0.00
   Loan Fee Amortization                 2,531.25              1.57            2,531.25               1.57
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1842 02, 2020
                                                   of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            115,397.05                71.37          115,397.05              71.37

NET INC.(LOSS) BEF.TAXES                -86,472.65             -53.48         -86,472.65             -53.48

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00                0.00               0.00
   FTB Tax Expense                           0.00               0.00                0.00               0.00
   Taxes - Other                             0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                     -86,472.65             -53.48         -86,472.65             -53.48

K-1 and Other Items
  K-1 Losses                                 0.00               0.00                0.00               0.00
  K-1 Income Items                           0.00               0.00                0.00               0.00

  Extraordinary Items                        0.00               0.00                0.00               0.00

  Temporary Distribution                     0.00               0.00                0.00               0.00




          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1843 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                  Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            260,415.00             99.46          260,415.00              99.46
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                           1,420.50              0.54            1,420.50               0.54
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             261,835.50            100.00          261,835.50             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            5,497.50              2.10            5,497.50               2.10
   Promo/Move-In Incentives                2,495.00              0.95            2,495.00               0.95
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                               438.00              0.17              438.00               0.17
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                   1,184.28              0.45            1,184.28               0.45
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                    311.26              0.12              311.26               0.12
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1844 02, 2020
                                                     of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %         Year to Date                %
   Bad Debt Expense                           0.00               0.00                0.00              0.00
   Credit Check Fees Rcvd                   -25.00              -0.01              -25.00             -0.01
   Credit Check Fees Paid                    14.45               0.01               14.45              0.01
   TOTAL RENTING EXPENSE                 9,915.49                3.79           9,915.49               3.79

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                  1,232.00              0.47            1,232.00               0.47
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         530.00              0.20              530.00               0.20
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                   0.00              0.00                0.00               0.00
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               1,762.00              0.67            1,762.00               0.67

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                      9,600.00              3.67            9,600.00               3.67
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper         8,400.00              3.21            8,400.00               3.21
   Manager Salary                        13,981.26              5.34           13,981.26               5.34
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   15,624.90              5.97           15,624.90               5.97
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                   132.00              0.05              132.00               0.05
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1845 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                47,738.16              18.23           47,738.16              18.23

  UTILITIES EXPENSE
   Gas & Electricity                      5,635.12              2.15            5,635.12               2.15
   Utilities Credits or rebates               0.00              0.00                0.00               0.00
   Sewer                                      0.00              0.00                0.00               0.00
   Water                                  7,081.14              2.70            7,081.14               2.70
   Garbage & Trash Removal                6,345.40              2.42            6,345.40               2.42
   Contract-haulwrig                          0.00              0.00                0.00               0.00
   Cable TV                                   0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                 1,079.28              0.41            1,079.28               0.41
   Pagers/2 Ways                              0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               20,140.94              7.69           20,140.94               7.69

  REPAIRS & MAINTENANCE
   R&M Unit                               3,387.43              1.29            3,387.43               1.29
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    3,539.08              1.35            3,539.08               1.35
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1846 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                      120.00             0.05               120.00              0.05
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        125.00             0.05               125.00              0.05
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      499.71             0.19               499.71              0.19
   R&M - Electrical Supplies                 147.50             0.06               147.50              0.06
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                        3,500.00              1.34            3,500.00               1.34
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1847 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                   Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                     23.39              0.01                23.39              0.01
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                25.99              0.01                25.99              0.01
   R&M - Painting Supplies                    381.92              0.15               381.92              0.15
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                 106.20              0.04               106.20              0.04
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               11,856.22               4.53           11,856.22               4.53

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1848 02, 2020
                                                      of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                    Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting         3,159.77               1.21            3,159.77               1.21
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             1,890.00               0.72            1,890.00               0.72
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     625.00              0.24               625.00              0.24
   Contract - Landscaping                   8,205.00               3.13            8,205.00               3.13
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               1,026.01               0.39            1,026.01               0.39
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   14,905.78               5.69           14,905.78               5.69

  TAXES
   Real Estate Taxes                        34,770.61             13.28           34,770.61              13.28
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        34,770.61             13.28           34,770.61              13.28

  INSURANCE EXPENSE
   Package Insurance                         3,427.69              1.31            3,427.69               1.31
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          758.31              0.29              758.31               0.29
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1849 02, 2020
                                                       of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                 Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              4,186.00                1.60            4,186.00               1.60

TOTAL OPERATING EXPENSES                145,275.20             55.48          145,275.20              55.48

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -25.00              -0.01             -25.00              -0.01
   Late Charges                            -200.00              -0.08            -200.00              -0.08
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                      -225.00              -0.09            -225.00              -0.09

NET OPERATING INCOME                    116,785.30             44.60          116,785.30              44.60

  DEBT SERVICE EXPENSE
   Mortgage Interest                     85,200.00             32.54           85,200.00              32.54
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.               85,200.00             32.54           85,200.00              32.54

  NET INC.BEFORE DEP.& TAX               31,585.30             12.06           31,585.30              12.06

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                119,668.36             45.70          119,668.36              45.70
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                23,333.31              8.91           23,333.31               8.91
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               4,815.72              1.84            4,815.72               1.84
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  3,543.75              1.35            3,543.75               1.35
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1850 02, 2020
                                                    of 2121                                        12:17 PM
285 Woodland Ave (46)                                                                                  Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            151,361.14                 57.81          151,361.14              57.81

NET INC.(LOSS) BEF.TAXES                -119,775.84             -45.74        -119,775.84             -45.74

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00                0.00               0.00
   FTB Tax Expense                        1,700.00               0.65            1,700.00               0.65
   Taxes - Other                              0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE               1,700.00               0.65            1,700.00               0.65

NET INCOME (LOSS)BK                     -121,475.84             -46.39        -121,475.84             -46.39

K-1 and Other Items
  K-1 Losses                                  0.00               0.00                0.00               0.00
  K-1 Income Items                            0.00               0.00                0.00               0.00

  Extraordinary Items                         0.00               0.00                0.00               0.00

  Temporary Distribution                      0.00               0.00                0.00               0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1851 02, 2020
                                                     of 2121                                        12:17 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 46, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1852
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
285 Woodland Ave (46)                                                                                  Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            161,396.47             99.81          161,396.47              99.81
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                             302.25              0.19              302.25               0.19
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             161,698.72            100.00          161,698.72             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           16,240.17             10.04           16,240.17              10.04
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                       6.51              0.00                6.51               0.00
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                      0.00              0.00                0.00               0.00
          Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1853 02, 2020
                                                     of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                   -25.00             -0.02               -25.00             -0.02
   Credit Check Fees Paid                    14.45              0.01                14.45              0.01
   TOTAL RENTING EXPENSE                16,236.13              10.04           16,236.13              10.04

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                   462.00               0.29              462.00               0.29
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                        429.50               0.27              429.50               0.27
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                          148.07               0.09              148.07               0.09
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                            445.00               0.28              445.00               0.28
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                514.20               0.32              514.20               0.32
   Security Patrol                           0.00               0.00                0.00               0.00
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              1,998.77               1.24            1,998.77               1.24

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper        3,600.00               2.23            3,600.00               2.23
   Manager Salary                        8,291.84               5.13            8,291.84               5.13
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                   8,730.60               5.40            8,730.60               5.40
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1854 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    7.45              0.00                 7.45              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                20,629.89              12.76           20,629.89              12.76

  UTILITIES EXPENSE
   Gas & Electricity                     2,435.65               1.51            2,435.65               1.51
   Utilities Credits or rebates              0.00               0.00                0.00               0.00
   Sewer                                     0.00               0.00                0.00               0.00
   Water                                 1,174.01               0.73            1,174.01               0.73
   Garbage & Trash Removal               2,719.95               1.68            2,719.95               1.68
   Contract-haulwrig                         0.00               0.00                0.00               0.00
   Cable TV                                  0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                  768.38               0.48              768.38               0.48
   Pagers/2 Ways                             0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               7,097.99               4.39            7,097.99               4.39

  REPAIRS & MAINTENANCE
   R&M Unit                                207.22               0.13              207.22               0.13
   R&M-bbsteam                               0.00               0.00                0.00               0.00
   R&M - Plumbing                            0.00               0.00                0.00               0.00
   R&M-deep                                  0.00               0.00                0.00               0.00
   R&M-dorius                                0.00               0.00                0.00               0.00
   R&M - Elevator                            0.00               0.00                0.00               0.00
   R&M-jdcom                                 0.00               0.00                0.00               0.00
   R&M-nat                                   0.00               0.00                0.00               0.00
   R&M-novglass                              0.00               0.00                0.00               0.00
   R&M-orchid                                0.00               0.00                0.00               0.00
   R&M - Electrical                          0.00               0.00                0.00               0.00
   R&M-1st Class                             0.00               0.00                0.00               0.00
   R&M - Painting                            0.00               0.00                0.00               0.00
   R&M - Roofing                             0.00               0.00                0.00               0.00
   R&M - Miscellaneous                     120.24               0.07              120.24               0.07
   R&M - Windows                             0.00               0.00                0.00               0.00
   R&M - HVAC                                0.00               0.00                0.00               0.00
   R&M - Pool                                0.00               0.00                0.00               0.00
   R & M- fire master                        0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association              0.00               0.00                0.00               0.00
   R&M-mcd                                   0.00               0.00                0.00               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1855 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,025.00              0.63            1,025.00               0.63
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        492.00             0.30               492.00              0.30
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        5.19             0.00                 5.19              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies             3,850.00              2.38            3,850.00               2.38
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                    78.96             0.05                78.96              0.05
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1856 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                   Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    221.01              0.14               221.01              0.14
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                               233.20              0.14               233.20              0.14
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                6,232.82               3.85            6,232.82               3.85

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1857 02, 2020
                                                      of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                    Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting         2,713.94               1.68            2,713.94               1.68
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             2,100.00               1.30            2,100.00               1.30
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   7,300.00               4.51            7,300.00               4.51
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               1,441.09               0.89            1,441.09               0.89
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   13,555.03               8.38           13,555.03               8.38

  TAXES
   Real Estate Taxes                        19,433.69             12.02           19,433.69              12.02
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        19,433.69             12.02           19,433.69              12.02

  INSURANCE EXPENSE
   Package Insurance                         2,448.35              1.51            2,448.35               1.51
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          541.65              0.34              541.65               0.34
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1858 02, 2020
                                                       of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                %          Year to Date                %
   Medical - Misc                            0.00              0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00              0.00                 0.00              0.00
   Business Practices Insurance              0.00              0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              2,990.00               1.85            2,990.00               1.85

TOTAL OPERATING EXPENSES                88,174.32             54.53           88,174.32              54.53

  OTHER INCOME
   Tenant Asst. Payments                     0.00               0.00               0.00               0.00
   Storage Rent Income                       0.00               0.00               0.00               0.00
   Pet Rent                                  0.00               0.00               0.00               0.00
   Parking Fees                              0.00               0.00               0.00               0.00
   Laundry                                   0.00               0.00               0.00               0.00
   Vending                                   0.00               0.00               0.00               0.00
   NSF Check Fees                            0.00               0.00               0.00               0.00
   Late Charges                           -200.00              -0.12            -200.00              -0.12
   Damages & Cleaning Fees                   0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                  0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant               0.00               0.00               0.00               0.00
   Miscellaneous Income                      0.00               0.00               0.00               0.00
   HVAC Income                               0.00               0.00               0.00               0.00
   Interest Income                           0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                     -200.00              -0.12            -200.00              -0.12

NET OPERATING INCOME                    73,724.40             45.59           73,724.40              45.59

  DEBT SERVICE EXPENSE
   Mortgage Interest                    44,800.00             27.71           44,800.00              27.71
   Deed Of Trust Interest                    0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                   0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                   0.00              0.00                0.00               0.00
   Interest Expense Corporate                0.00              0.00                0.00               0.00
   Notes Payable Interest                    0.00              0.00                0.00               0.00
   Affiliate Loan Interest                   0.00              0.00                0.00               0.00
   Other Interest Expense                    0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              44,800.00             27.71           44,800.00              27.71

  NET INC.BEFORE DEP.& TAX              28,924.40             17.89           28,924.40              17.89

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                83,636.35             51.72           83,636.35              51.72
   F&F Hamm Depreciation                     0.00              0.00                0.00               0.00
   Personal Prop. Deprec.               16,666.65             10.31           16,666.65              10.31
   Appliances Depreciation                   0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.             12,562.80              7.77           12,562.80               7.77
   Closing Cost Amortization                 0.00              0.00                0.00               0.00
   Loan Fee Amortization                 2,531.25              1.57            2,531.25               1.57
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1859 02, 2020
                                                   of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                 Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            115,397.05                71.37          115,397.05              71.37

NET INC.(LOSS) BEF.TAXES                -86,472.65             -53.48         -86,472.65             -53.48

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00                0.00               0.00               0.00
   FTB Tax Expense                           0.00                0.00               0.00               0.00
   Taxes - Other                             0.00                0.00               0.00               0.00

NET INCOME (LOSS)BK                     -86,472.65             -53.48         -86,472.65             -53.48

K-1 and Other Items
  K-1 Losses                                 0.00                0.00               0.00               0.00
  K-1 Income Items                           0.00                0.00               0.00               0.00

  Extraordinary Items                        0.00                0.00               0.00               0.00

  Temporary Distribution                     0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                    0.00                0.00               0.00               0.00
Outside Services                             0.00                0.00               0.00               0.00
Bank Charges                                 0.00                0.00               0.00               0.00
Association Dues                             0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                     0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance      Ending Balance          Difference
1010 - Checking                              0.00            2,260.20           2,260.20
1015 -Reserve Account                        0.00            1,029.96           1,029.96
Escrow Account                               0.00          660,000.00         660,000.00
Total Cash                                   0.00          663,290.16         663,290.16

Year to Date                    Beginning Balance      Ending Balance          Difference
1010 - Checking                              0.00            2,260.20           2,260.20
1015 -Reserve Account                        0.00            1,029.96           1,029.96
Escrow Account                               0.00          660,000.00         660,000.00
Total Cash                                   0.00          663,290.16         663,290.16




          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1860 02, 2020
                                                    of 2121                                        12:16 PM
285 Woodland Ave (46)                                                                                  Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            260,415.00             99.46          260,415.00              99.46
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                           1,420.50              0.54            1,420.50               0.54
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             261,835.50            100.00          261,835.50             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            5,497.50              2.10            5,497.50               2.10
   Promo/Move-In Incentives                2,495.00              0.95            2,495.00               0.95
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                               438.00              0.17              438.00               0.17
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                   1,184.28              0.45            1,184.28               0.45
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                    311.26              0.12              311.26               0.12
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1861 02, 2020
                                                     of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                 Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %         Year to Date                %
   Bad Debt Expense                           0.00               0.00                0.00              0.00
   Credit Check Fees Rcvd                   -25.00              -0.01              -25.00             -0.01
   Credit Check Fees Paid                    14.45               0.01               14.45              0.01
   TOTAL RENTING EXPENSE                 9,915.49                3.79           9,915.49               3.79

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                  1,232.00              0.47            1,232.00               0.47
   Legal                                      0.00              0.00                0.00               0.00
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         530.00              0.20              530.00               0.20
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                   0.00              0.00                0.00               0.00
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               1,762.00              0.67            1,762.00               0.67

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                      9,600.00              3.67            9,600.00               3.67
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper         8,400.00              3.21            8,400.00               3.21
   Manager Salary                        13,981.26              5.34           13,981.26               5.34
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   15,624.90              5.97           15,624.90               5.97
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                   132.00              0.05              132.00               0.05
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1862 02, 2020
                                                    of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                 Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                47,738.16              18.23           47,738.16              18.23

  UTILITIES EXPENSE
   Gas & Electricity                      5,635.12              2.15            5,635.12               2.15
   Utilities Credits or rebates               0.00              0.00                0.00               0.00
   Sewer                                      0.00              0.00                0.00               0.00
   Water                                  7,081.14              2.70            7,081.14               2.70
   Garbage & Trash Removal                6,345.40              2.42            6,345.40               2.42
   Contract-haulwrig                          0.00              0.00                0.00               0.00
   Cable TV                                   0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                 1,079.28              0.41            1,079.28               0.41
   Pagers/2 Ways                              0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               20,140.94              7.69           20,140.94               7.69

  REPAIRS & MAINTENANCE
   R&M Unit                               3,387.43              1.29            3,387.43               1.29
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    3,539.08              1.35            3,539.08               1.35
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1863 02, 2020
                                                    of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                 Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                      120.00             0.05               120.00              0.05
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        125.00             0.05               125.00              0.05
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      499.71             0.19               499.71              0.19
   R&M - Electrical Supplies                 147.50             0.06               147.50              0.06
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                        3,500.00              1.34            3,500.00               1.34
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1864 02, 2020
                                                    of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                   Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                     23.39              0.01                23.39              0.01
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                25.99              0.01                25.99              0.01
   R&M - Painting Supplies                    381.92              0.15               381.92              0.15
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                 106.20              0.04               106.20              0.04
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE               11,856.22               4.53           11,856.22               4.53

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1865 02, 2020
                                                      of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                    Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting         3,159.77               1.21            3,159.77               1.21
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                             1,890.00               0.72            1,890.00               0.72
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     625.00              0.24               625.00              0.24
   Contract - Landscaping                   8,205.00               3.13            8,205.00               3.13
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.               1,026.01               0.39            1,026.01               0.39
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   14,905.78               5.69           14,905.78               5.69

  TAXES
   Real Estate Taxes                        34,770.61             13.28           34,770.61              13.28
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        34,770.61             13.28           34,770.61              13.28

  INSURANCE EXPENSE
   Package Insurance                         3,427.69              1.31            3,427.69               1.31
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          758.31              0.29              758.31               0.29
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1866 02, 2020
                                                       of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                 Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              4,186.00                1.60            4,186.00               1.60

TOTAL OPERATING EXPENSES                145,275.20             55.48          145,275.20              55.48

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -25.00              -0.01             -25.00              -0.01
   Late Charges                            -200.00              -0.08            -200.00              -0.08
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                      -225.00              -0.09            -225.00              -0.09

NET OPERATING INCOME                    116,785.30             44.60          116,785.30              44.60

  DEBT SERVICE EXPENSE
   Mortgage Interest                     85,200.00             32.54           85,200.00              32.54
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.               85,200.00             32.54           85,200.00              32.54

  NET INC.BEFORE DEP.& TAX               31,585.30             12.06           31,585.30              12.06

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                119,668.36             45.70          119,668.36              45.70
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                23,333.31              8.91           23,333.31               8.91
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               4,815.72              1.84            4,815.72               1.84
   Closing Cost Amortization                  0.00              0.00                0.00               0.00
   Loan Fee Amortization                  3,543.75              1.35            3,543.75               1.35
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1867 02, 2020
                                                    of 2121                                        12:15 PM
285 Woodland Ave (46)                                                                                  Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            151,361.14                 57.81          151,361.14              57.81

NET INC.(LOSS) BEF.TAXES                -119,775.84             -45.74        -119,775.84             -45.74

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00                0.00               0.00               0.00
   FTB Tax Expense                        1,700.00                0.65           1,700.00               0.65
   Taxes - Other                              0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE               1,700.00                0.65           1,700.00               0.65

NET INCOME (LOSS)BK                     -121,475.84             -46.39        -121,475.84             -46.39

K-1 and Other Items
  K-1 Losses                                  0.00                0.00               0.00               0.00
  K-1 Income Items                            0.00                0.00               0.00               0.00

  Extraordinary Items                         0.00                0.00               0.00               0.00

  Temporary Distribution                      0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                     0.00                0.00               0.00               0.00
Outside Services                              0.00                0.00               0.00               0.00
Bank Charges                                  0.00                0.00               0.00               0.00
Association Dues                              0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                      0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance       Ending Balance          Difference
1010 - Checking                          2,260.20           -33,192.17         -35,452.37
1015 -Reserve Account                    1,029.96               727.71             -302.25
Escrow Account                         660,000.00           660,000.00                0.00
Total Cash                             663,290.16           627,535.54         -35,754.62

Year to Date                    Beginning Balance       Ending Balance          Difference
1010 - Checking                          2,260.20           -33,192.17         -35,452.37
1015 -Reserve Account                    1,029.96               727.71             -302.25
Escrow Account                         660,000.00           660,000.00                0.00
Total Cash                             663,290.16           627,535.54         -35,754.62




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1868 02, 2020
                                                     of 2121                                        12:15 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 46, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1869
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 46, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1870
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 46, LLC appears to be owed approximately $457,510 by Professional Financial Investors, Inc. in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1871
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1872
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1873
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 47, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1874
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 47, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1875
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
047-The Hunt Plaza (47)                                                                              Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                48,515.14
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                         255,858.22
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                500,000.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    804,373.36

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    743.00
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      743.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           14,547.09
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     14,547.09
  TOTAL CURRENT ASSETS                                                                          819,663.45


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1876 02, 2020
                                                   of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,719,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    6,876,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                            -48,286.90
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1877 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               8,546,713.10

  ACQUISITION ASSETS
   Closing Costs                                                                                    13,969.00
   A/A Closing Costs                                                                                  -253.98
   Syndication Costs                                                                                     0.00
   Loan Fees                                                                                        76,625.00
   Accum Amort Loan Fees                                                                            -1,393.20
   Personal Property                                                                               955,000.00
   Accum Depreciation Personal Property                                                            -38,200.00
   Organization Costs                                                                               81,460.84
   Accum Amort Organization Costs                                                                        0.00
  NET ACQUISITION ASSETS                                                                         1,087,207.66

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1878 02, 2020
                                                     of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                             Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1879 02, 2020
                                                  of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                             Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1880 02, 2020
                                                  of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                              0.00
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                  17.42
   2019 T/O Outside Vendor                                                                          1,600.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                        1,617.42
   Accum Deprec - Capital Improvements                                                                 53.92
  NET CAPITALIZED IMPROVEMENTS                                                                      1,563.50

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1881 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1882 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                   Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                              2,500.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   -110,000.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1883 02, 2020
                                                        of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                              Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    -107,500.00
TOTAL ASSETS                                                                                 10,347,647.71
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                5,914.79
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                       0.36
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        5,915.15

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    43,802.25
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            5,730,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1884 02, 2020
                                                   of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                  Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       5,773,802.25
 TOTAL LIABILITIES                                                                                 5,779,717.40

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,287,600.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                   1,300,000.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                                     0.00
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1885 02, 2020
                                                        of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -19,669.69
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  4,567,930.31
TOTAL LIABILITIES & EQUITY                                                                     10,347,647.71

  Total of All                                                                                          0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1886 02, 2020
                                                     of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                              Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                10,925.98
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                          36,158.22
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                500,000.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    547,084.20

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                182,745.79
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                  182,745.79

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            4,456.03
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      4,456.03
  TOTAL CURRENT ASSETS                                                                          734,286.02


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1887 02, 2020
                                                   of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,719,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    6,876,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -179,080.36
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1888 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               8,415,919.64

  ACQUISITION ASSETS
   Closing Costs                                                                                   13,969.00
   A/A Closing Costs                                                                               -1,142.91
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       76,625.00
   Accum Amort Loan Fees                                                                           -2,089.80
   Personal Property                                                                              955,000.00
   Accum Depreciation Personal Property                                                          -171,900.00
   Organization Costs                                                                              91,760.84
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          962,222.13

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1889 02, 2020
                                                     of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                             Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1890 02, 2020
                                                  of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                             Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1891 02, 2020
                                                  of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                              0.00
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                  17.42
   2019 T/O Outside Vendor                                                                          1,600.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                          8,698.55
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               2,272.33
   2020 T/O Outside Vendor                                                                        23,291.86
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                      35,880.16
   Accum Deprec - Capital Improvements                                                              1,045.68
  NET CAPITALIZED IMPROVEMENTS                                                                    34,834.48

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1892 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1893 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                   Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   902,400.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1894 02, 2020
                                                        of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                              Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    902,400.00
TOTAL ASSETS                                                                                 11,049,662.27
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                8,330.77
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                  10,922.76
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                          -23,805.14
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                       -4,551.61

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    40,700.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            5,730,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1895 02, 2020
                                                   of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                  Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       5,770,700.00
 TOTAL LIABILITIES                                                                                 5,766,148.39

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           4,200,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                   1,300,000.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -145,705.04
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                 -19,669.69
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1896 02, 2020
                                                        of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -51,111.39
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  5,283,513.88
TOTAL LIABILITIES & EQUITY                                                                     11,049,662.27

  Total of All                                                                                          0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1897 02, 2020
                                                     of 2121                                        12:21 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 47, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1898
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
047-The Hunt Plaza (47)                                                                                Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            151,424.60             98.75          151,424.60              98.75
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income               1,915.06              1.25            1,915.06               1.25
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             153,339.66            100.00          153,339.66             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            8,890.00              5.80            8,890.00               5.80
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     481.53              0.31              481.53               0.31
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                      0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1899 02, 2020
                                                     of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                 9,371.53               6.11            9,371.53               6.11

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                     0.00               0.00                0.00               0.00
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                      4,390.95               2.86            4,390.95               2.86
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                            0.00               0.00                0.00               0.00
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                              0.00               0.00                0.00               0.00
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                 82.00               0.05               82.00               0.05
   Security Patrol                       1,720.00               1.12            1,720.00               1.12
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              6,192.95               4.04            6,192.95               4.04

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper            0.00               0.00                0.00               0.00
   Manager Salary                            0.00               0.00                0.00               0.00
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                   8,685.22               5.66            8,685.22               5.66
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1900 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                 1,414.00               0.92            1,414.00               0.92
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                10,099.22               6.59           10,099.22               6.59

  UTILITIES EXPENSE
   Gas & Electricity                     4,639.41               3.03            4,639.41               3.03
   Utilities Credits or rebates              0.00               0.00                0.00               0.00
   Sewer                                     0.00               0.00                0.00               0.00
   Water                                     0.00               0.00                0.00               0.00
   Garbage & Trash Removal               1,221.92               0.80            1,221.92               0.80
   Contract-haulwrig                         0.00               0.00                0.00               0.00
   Cable TV                                  0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                    0.00               0.00                0.00               0.00
   Pagers/2 Ways                             0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               5,861.33               3.82            5,861.33               3.82

  REPAIRS & MAINTENANCE
   R&M Unit                                  0.00               0.00                0.00               0.00
   R&M-bbsteam                               0.00               0.00                0.00               0.00
   R&M - Plumbing                            0.00               0.00                0.00               0.00
   R&M-deep                                  0.00               0.00                0.00               0.00
   R&M-dorius                                0.00               0.00                0.00               0.00
   R&M - Elevator                            0.00               0.00                0.00               0.00
   R&M-jdcom                                 0.00               0.00                0.00               0.00
   R&M-nat                                   0.00               0.00                0.00               0.00
   R&M-novglass                              0.00               0.00                0.00               0.00
   R&M-orchid                                0.00               0.00                0.00               0.00
   R&M - Electrical                          0.00               0.00                0.00               0.00
   R&M-1st Class                             0.00               0.00                0.00               0.00
   R&M - Painting                            0.00               0.00                0.00               0.00
   R&M - Roofing                             0.00               0.00                0.00               0.00
   R&M - Miscellaneous                       0.00               0.00                0.00               0.00
   R&M - Windows                             0.00               0.00                0.00               0.00
   R&M - HVAC                                0.00               0.00                0.00               0.00
   R&M - Pool                                0.00               0.00                0.00               0.00
   R & M- fire master                        0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association              0.00               0.00                0.00               0.00
   R&M-mcd                                   0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1901 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        225.00             0.15               225.00              0.15
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      132.76             0.09               132.76              0.09
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   684.17             0.45               684.17              0.45
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1902 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                                 Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    435.74              0.28               435.74              0.28
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                90.00              0.06                90.00              0.06
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                1,567.67               1.02            1,567.67               1.02

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1903 02, 2020
                                                      of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                                  Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                    90.00              0.06                90.00              0.06
   Contract - Electrical & Lighting         1,670.00               1.09            1,670.00               1.09
   Contract - HVAC Maint.                      305.50              0.20               305.50              0.20
   Contract R&M                                 92.46              0.06                92.46              0.06
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.              4,640.00               3.03            4,640.00               3.03
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   2,316.00               1.51            2,316.00               1.51
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                    9,113.96               5.94            9,113.96               5.94

  TAXES
   Real Estate Taxes                        6,039.87               3.94            6,039.87               3.94
   Payroll Taxes                                0.00               0.00                0.00               0.00
   Personal Property Taxes                      0.00               0.00                0.00               0.00
   Other Taxes                                  0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                        6,039.87               3.94            6,039.87               3.94

  INSURANCE EXPENSE
   Package Insurance                        1,351.50               0.88            1,351.50               0.88
   Earthquake Insurance                         0.00               0.00                0.00               0.00
   Umbrella Insurance                         131.25               0.09              131.25               0.09
   Flood Insurance                          1,269.16               0.83            1,269.16               0.83
   Fire Ins./Spec.Assesment                     0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                            0.00               0.00                0.00               0.00
   Auto Insurance                               0.00               0.00                0.00               0.00
   Health Insurance                             0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1904 02, 2020
                                                       of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              2,751.91                1.79            2,751.91               1.79

TOTAL OPERATING EXPENSES                 50,998.44             33.26           50,998.44              33.26

  OTHER INCOME
   Tenant Asst. Payments                      0.00              0.00                0.00               0.00
   Storage Rent Income                        0.00              0.00                0.00               0.00
   Pet Rent                                   0.00              0.00                0.00               0.00
   Parking Fees                               0.00              0.00                0.00               0.00
   Laundry                                    0.00              0.00                0.00               0.00
   Vending                                    0.00              0.00                0.00               0.00
   NSF Check Fees                             0.00              0.00                0.00               0.00
   Late Charges                               0.00              0.00                0.00               0.00
   Damages & Cleaning Fees                    0.00              0.00                0.00               0.00
   Forfeited Tenant Deposit                   0.00              0.00                0.00               0.00
   T/O - S/D Charges to Tenant                0.00              0.00                0.00               0.00
   Miscellaneous Income                       0.00              0.00                0.00               0.00
   HVAC Income                                0.00              0.00                0.00               0.00
   Interest Income                            0.00              0.00                0.00               0.00

NET OPERATING INCOME                    102,341.22             66.74          102,341.22              66.74

  DEBT SERVICE EXPENSE
   Mortgage Interest                     33,822.91             22.06           33,822.91              22.06
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.               33,822.91             22.06           33,822.91              22.06

  NET INC.BEFORE DEP.& TAX               68,518.31             44.68           68,518.31              44.68

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                 48,286.90             31.49           48,286.90              31.49
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                38,200.00             24.91           38,200.00              24.91
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                  53.92              0.04               53.92               0.04
   Closing Cost Amortization                253.98              0.17              253.98               0.17
   Loan Fee Amortization                  1,393.20              0.91            1,393.20               0.91
   Org. Cost Amortization                     0.00              0.00                0.00               0.00
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1905 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.              88,188.00               57.51           88,188.00              57.51

NET INC.(LOSS) BEF.TAXES                -19,669.69             -12.83         -19,669.69             -12.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00                0.00               0.00
   FTB Tax Expense                           0.00               0.00                0.00               0.00
   Taxes - Other                             0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                     -19,669.69             -12.83         -19,669.69             -12.83

K-1 and Other Items
  K-1 Losses                                 0.00               0.00                0.00               0.00
  K-1 Income Items                           0.00               0.00                0.00               0.00

  Extraordinary Items                        0.00               0.00                0.00               0.00

  Temporary Distribution                     0.00               0.00                0.00               0.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1906 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                                Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            511,860.95             98.79          511,860.95              98.79
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income               6,260.30              1.21            6,260.30               1.21
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             518,121.25            100.00          518,121.25             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           33,690.05              6.50           33,690.05               6.50
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     807.01              0.16              807.01               0.16
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  7,572.82              1.46            7,572.82               1.46
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1907 02, 2020
                                                     of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                42,069.88               8.12           42,069.88               8.12

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                    446.90              0.09              446.90               0.09
   Legal                                  1,170.00              0.23            1,170.00               0.23
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                       2,754.50              0.53            2,754.50               0.53
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 363.25              0.07              363.25               0.07
   Security Patrol                        4,831.06              0.93            4,831.06               0.93
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               9,565.71              1.85            9,565.71               1.85

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                             0.00              0.00                0.00               0.00
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   30,611.63              5.91           30,611.63               5.91
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1908 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                 3,905.05               0.75            3,905.05               0.75
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                           528.18              0.10               528.18              0.10
   TOTAL MANAGEMENT E...                35,044.86               6.76           35,044.86               6.76

  UTILITIES EXPENSE
   Gas & Electricity                     54,616.25             10.54           54,616.25              10.54
   Utilities Credits or rebates               0.00              0.00                0.00               0.00
   Sewer                                      0.00              0.00                0.00               0.00
   Water                                  1,562.60              0.30            1,562.60               0.30
   Garbage & Trash Removal                3,663.39              0.71            3,663.39               0.71
   Contract-haulwrig                          0.00              0.00                0.00               0.00
   Cable TV                                   0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     0.00              0.00                0.00               0.00
   Pagers/2 Ways                              0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               59,842.24             11.55           59,842.24              11.55

  REPAIRS & MAINTENANCE
   R&M Unit                               5,486.13              1.06            5,486.13               1.06
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                           387.50              0.07              387.50               0.07
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                       1,535.00              0.30            1,535.00               0.30
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    1,745.91              0.34            1,745.91               0.34
   R&M - Windows                            150.00              0.03              150.00               0.03
   R&M - HVAC                             2,678.00              0.52            2,678.00               0.52
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1909 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,819.21              0.35            1,819.21               0.35
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        6.92             0.00                 6.92              0.00
   R&M - Electrical Supplies              1,624.00              0.31            1,624.00               0.31
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                1,434.47              0.28            1,434.47               0.28
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1910 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                 Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                         0.00               0.00                0.00              0.00
   Supply - Grainger                            0.00               0.00                0.00              0.00
   Welcome office supp. & signs                 0.00               0.00                0.00              0.00
   Maint - Supplies fans                        0.00               0.00                0.00              0.00
   Dept. Supplies - CP                          0.00               0.00                0.00              0.00
   R&M - Dabrans                                0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                    0.00               0.00                0.00              0.00
   Supp-Whiteside                               0.00               0.00                0.00              0.00
   Misc. Small Purchases                        0.00               0.00                0.00              0.00
   Small Tools & Equipment                      0.00               0.00                0.00              0.00
   Miscellaneous Expense                      -90.00              -0.02              -90.00             -0.02
   Locks & Keys                            1,624.28                0.31           1,624.28               0.31
   R&M - Painting Supplies                      0.00               0.00                0.00              0.00
   R&M - Roofing Supplies                       0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                 992.37               0.19              992.37              0.19
   R&M - HVAC Supplies                     1,096.27                0.21           1,096.27               0.21
   Service, Late, Finance Charges               0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE               20,490.06                3.95          20,490.06               3.95

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1911 02, 2020
                                                      of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                                  Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   4,554.00               0.88            4,554.00               0.88
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             12,772.50               2.47           12,772.50               2.47
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     725.00              0.14               725.00              0.14
   Contract - Landscaping                   5,672.00               1.09            5,672.00               1.09
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   23,723.50               4.58           23,723.50               4.58

  TAXES
   Real Estate Taxes                        47,185.28              9.11           47,185.28               9.11
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        47,185.28              9.11           47,185.28               9.11

  INSURANCE EXPENSE
   Package Insurance                         4,730.25              0.91            4,730.25               0.91
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          918.75              0.18              918.75               0.18
   Flood Insurance                           4,442.06              0.86            4,442.06               0.86
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1912 02, 2020
                                                       of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             10,091.06                1.95           10,091.06               1.95

TOTAL OPERATING EXPENSES                248,012.59             47.87          248,012.59              47.87

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                             0.00               0.00               0.00               0.00
   Late Charges                               0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                 -91,636.33             -17.69         -91,636.33             -17.69
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                   -91,636.33             -17.69         -91,636.33             -17.69

NET OPERATING INCOME                    361,744.99             69.82          361,744.99              69.82

  DEBT SERVICE EXPENSE
   Mortgage Interest                    144,085.63             27.81          144,085.63              27.81
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              144,085.63             27.81          144,085.63              27.81

  NET INC.BEFORE DEP.& TAX              217,659.36             42.01          217,659.36              42.01

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                130,793.46             25.24          130,793.46              25.24
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.               133,700.00             25.80          133,700.00              25.80
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 991.76              0.19              991.76               0.19
   Closing Cost Amortization                888.93              0.17              888.93               0.17
   Loan Fee Amortization                    696.60              0.13              696.60               0.13
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1913 02, 2020
                                                    of 2121                                        12:21 PM
047-The Hunt Plaza (47)                                                                               Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            267,070.75                51.55          267,070.75              51.55

NET INC.(LOSS) BEF.TAXES                -49,411.39              -9.54         -49,411.39              -9.54

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00                0.00               0.00
   FTB Tax Expense                       1,700.00               0.33            1,700.00               0.33
   Taxes - Other                             0.00               0.00                0.00               0.00

   TOTAL INCOME TAX EXPENSE              1,700.00               0.33            1,700.00               0.33

NET INCOME (LOSS)BK                     -51,111.39              -9.86         -51,111.39              -9.86

K-1 and Other Items
  K-1 Losses                                 0.00               0.00                0.00               0.00
  K-1 Income Items                           0.00               0.00                0.00               0.00

  Extraordinary Items                        0.00               0.00                0.00               0.00

  Temporary Distribution                     0.00               0.00                0.00               0.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1914 02, 2020
                                                    of 2121                                        12:21 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 47, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1915
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
047-The Hunt Plaza (47)                                                                                Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            151,424.60             98.75          151,424.60              98.75
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income               1,915.06              1.25            1,915.06               1.25
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             153,339.66            100.00          153,339.66             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            8,890.00              5.80            8,890.00               5.80
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     481.53              0.31              481.53               0.31
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                      0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1916 02, 2020
                                                     of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                 9,371.53               6.11            9,371.53               6.11

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                     0.00               0.00                0.00               0.00
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                      4,390.95               2.86            4,390.95               2.86
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                            0.00               0.00                0.00               0.00
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                              0.00               0.00                0.00               0.00
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                 82.00               0.05               82.00               0.05
   Security Patrol                       1,720.00               1.12            1,720.00               1.12
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              6,192.95               4.04            6,192.95               4.04

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper            0.00               0.00                0.00               0.00
   Manager Salary                            0.00               0.00                0.00               0.00
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                   8,685.22               5.66            8,685.22               5.66
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1917 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                 1,414.00               0.92            1,414.00               0.92
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                10,099.22               6.59           10,099.22               6.59

  UTILITIES EXPENSE
   Gas & Electricity                     4,639.41               3.03            4,639.41               3.03
   Utilities Credits or rebates              0.00               0.00                0.00               0.00
   Sewer                                     0.00               0.00                0.00               0.00
   Water                                     0.00               0.00                0.00               0.00
   Garbage & Trash Removal               1,221.92               0.80            1,221.92               0.80
   Contract-haulwrig                         0.00               0.00                0.00               0.00
   Cable TV                                  0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                    0.00               0.00                0.00               0.00
   Pagers/2 Ways                             0.00               0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               5,861.33               3.82            5,861.33               3.82

  REPAIRS & MAINTENANCE
   R&M Unit                                  0.00               0.00                0.00               0.00
   R&M-bbsteam                               0.00               0.00                0.00               0.00
   R&M - Plumbing                            0.00               0.00                0.00               0.00
   R&M-deep                                  0.00               0.00                0.00               0.00
   R&M-dorius                                0.00               0.00                0.00               0.00
   R&M - Elevator                            0.00               0.00                0.00               0.00
   R&M-jdcom                                 0.00               0.00                0.00               0.00
   R&M-nat                                   0.00               0.00                0.00               0.00
   R&M-novglass                              0.00               0.00                0.00               0.00
   R&M-orchid                                0.00               0.00                0.00               0.00
   R&M - Electrical                          0.00               0.00                0.00               0.00
   R&M-1st Class                             0.00               0.00                0.00               0.00
   R&M - Painting                            0.00               0.00                0.00               0.00
   R&M - Roofing                             0.00               0.00                0.00               0.00
   R&M - Miscellaneous                       0.00               0.00                0.00               0.00
   R&M - Windows                             0.00               0.00                0.00               0.00
   R&M - HVAC                                0.00               0.00                0.00               0.00
   R&M - Pool                                0.00               0.00                0.00               0.00
   R & M- fire master                        0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association              0.00               0.00                0.00               0.00
   R&M-mcd                                   0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1918 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        225.00             0.15               225.00              0.15
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      132.76             0.09               132.76              0.09
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                   684.17             0.45               684.17              0.45
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1919 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                                 Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                    435.74              0.28               435.74              0.28
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                90.00              0.06                90.00              0.06
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                1,567.67               1.02            1,567.67               1.02

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1920 02, 2020
                                                      of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                                  Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                    90.00              0.06                90.00              0.06
   Contract - Electrical & Lighting         1,670.00               1.09            1,670.00               1.09
   Contract - HVAC Maint.                      305.50              0.20               305.50              0.20
   Contract R&M                                 92.46              0.06                92.46              0.06
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.              4,640.00               3.03            4,640.00               3.03
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                   2,316.00               1.51            2,316.00               1.51
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                    9,113.96               5.94            9,113.96               5.94

  TAXES
   Real Estate Taxes                        6,039.87               3.94            6,039.87               3.94
   Payroll Taxes                                0.00               0.00                0.00               0.00
   Personal Property Taxes                      0.00               0.00                0.00               0.00
   Other Taxes                                  0.00               0.00                0.00               0.00
   TOTAL TAX EXPENSE                        6,039.87               3.94            6,039.87               3.94

  INSURANCE EXPENSE
   Package Insurance                        1,351.50               0.88            1,351.50               0.88
   Earthquake Insurance                         0.00               0.00                0.00               0.00
   Umbrella Insurance                         131.25               0.09              131.25               0.09
   Flood Insurance                          1,269.16               0.83            1,269.16               0.83
   Fire Ins./Spec.Assesment                     0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                            0.00               0.00                0.00               0.00
   Auto Insurance                               0.00               0.00                0.00               0.00
   Health Insurance                             0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1921 02, 2020
                                                       of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              2,751.91                1.79            2,751.91               1.79

TOTAL OPERATING EXPENSES                 50,998.44             33.26           50,998.44              33.26

  OTHER INCOME
   Tenant Asst. Payments                      0.00              0.00                0.00               0.00
   Storage Rent Income                        0.00              0.00                0.00               0.00
   Pet Rent                                   0.00              0.00                0.00               0.00
   Parking Fees                               0.00              0.00                0.00               0.00
   Laundry                                    0.00              0.00                0.00               0.00
   Vending                                    0.00              0.00                0.00               0.00
   NSF Check Fees                             0.00              0.00                0.00               0.00
   Late Charges                               0.00              0.00                0.00               0.00
   Damages & Cleaning Fees                    0.00              0.00                0.00               0.00
   Forfeited Tenant Deposit                   0.00              0.00                0.00               0.00
   T/O - S/D Charges to Tenant                0.00              0.00                0.00               0.00
   Miscellaneous Income                       0.00              0.00                0.00               0.00
   HVAC Income                                0.00              0.00                0.00               0.00
   Interest Income                            0.00              0.00                0.00               0.00

NET OPERATING INCOME                    102,341.22             66.74          102,341.22              66.74

  DEBT SERVICE EXPENSE
   Mortgage Interest                     33,822.91             22.06           33,822.91              22.06
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.               33,822.91             22.06           33,822.91              22.06

  NET INC.BEFORE DEP.& TAX               68,518.31             44.68           68,518.31              44.68

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                 48,286.90             31.49           48,286.90              31.49
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                38,200.00             24.91           38,200.00              24.91
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                  53.92              0.04               53.92               0.04
   Closing Cost Amortization                253.98              0.17              253.98               0.17
   Loan Fee Amortization                  1,393.20              0.91            1,393.20               0.91
   Org. Cost Amortization                     0.00              0.00                0.00               0.00
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1922 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                               Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.              88,188.00               57.51           88,188.00              57.51

NET INC.(LOSS) BEF.TAXES                -19,669.69             -12.83         -19,669.69             -12.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00                0.00               0.00               0.00
   FTB Tax Expense                           0.00                0.00               0.00               0.00
   Taxes - Other                             0.00                0.00               0.00               0.00

NET INCOME (LOSS)BK                     -19,669.69             -12.83         -19,669.69             -12.83

K-1 and Other Items
  K-1 Losses                                 0.00                0.00               0.00               0.00
  K-1 Income Items                           0.00                0.00               0.00               0.00

  Extraordinary Items                        0.00                0.00               0.00               0.00

  Temporary Distribution                     0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                    0.00                0.00               0.00               0.00
Outside Services                             0.00                0.00               0.00               0.00
Bank Charges                                 0.00                0.00               0.00               0.00
Association Dues                             0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                     0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance      Ending Balance          Difference
1010 - Checking                              0.00           48,515.14          48,515.14
1015 -Reserve Account                        0.00          255,858.22         255,858.22
Escrow Account                               0.00          500,000.00         500,000.00
Total Cash                                   0.00          804,373.36         804,373.36

Year to Date                    Beginning Balance      Ending Balance          Difference
1010 - Checking                              0.00           48,515.14          48,515.14
1015 -Reserve Account                        0.00          255,858.22         255,858.22
Escrow Account                               0.00          500,000.00         500,000.00
Total Cash                                   0.00          804,373.36         804,373.36




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1923 02, 2020
                                                    of 2121                                        12:22 PM
047-The Hunt Plaza (47)                                                                                Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            511,860.95             98.79          511,860.95              98.79
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income               6,260.30              1.21            6,260.30               1.21
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             518,121.25            100.00          518,121.25             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           33,690.05              6.50           33,690.05               6.50
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                     807.01              0.16              807.01               0.16
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  7,572.82              1.46            7,572.82               1.46
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1924 02, 2020
                                                     of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                               Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                42,069.88               8.12           42,069.88               8.12

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                    446.90              0.09              446.90               0.09
   Legal                                  1,170.00              0.23            1,170.00               0.23
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                       2,754.50              0.53            2,754.50               0.53
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             0.00              0.00                0.00               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits                 363.25              0.07              363.25               0.07
   Security Patrol                        4,831.06              0.93            4,831.06               0.93
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP               9,565.71              1.85            9,565.71               1.85

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                   0.00              0.00                0.00               0.00
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                             0.00              0.00                0.00               0.00
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   30,611.63              5.91           30,611.63               5.91
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1925 02, 2020
                                                    of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                               Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                 3,905.05               0.75            3,905.05               0.75
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                           528.18              0.10               528.18              0.10
   TOTAL MANAGEMENT E...                35,044.86               6.76           35,044.86               6.76

  UTILITIES EXPENSE
   Gas & Electricity                     54,616.25             10.54           54,616.25              10.54
   Utilities Credits or rebates               0.00              0.00                0.00               0.00
   Sewer                                      0.00              0.00                0.00               0.00
   Water                                  1,562.60              0.30            1,562.60               0.30
   Garbage & Trash Removal                3,663.39              0.71            3,663.39               0.71
   Contract-haulwrig                          0.00              0.00                0.00               0.00
   Cable TV                                   0.00              0.00                0.00               0.00
   Telephone/Internet/Fax                     0.00              0.00                0.00               0.00
   Pagers/2 Ways                              0.00              0.00                0.00               0.00
   TOTAL UTILITIES EXPENSE               59,842.24             11.55           59,842.24              11.55

  REPAIRS & MAINTENANCE
   R&M Unit                               5,486.13              1.06            5,486.13               1.06
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                           387.50              0.07              387.50               0.07
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                       1,535.00              0.30            1,535.00               0.30
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    1,745.91              0.34            1,745.91               0.34
   R&M - Windows                            150.00              0.03              150.00               0.03
   R&M - HVAC                             2,678.00              0.52            2,678.00               0.52
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1926 02, 2020
                                                    of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                               Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                   1,819.21              0.35            1,819.21               0.35
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        6.92             0.00                 6.92              0.00
   R&M - Electrical Supplies              1,624.00              0.31            1,624.00               0.31
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                1,434.47              0.28            1,434.47               0.28
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1927 02, 2020
                                                    of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                                 Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                 %         Year to Date                %
   Dept. Supp. - galrog                         0.00               0.00                0.00              0.00
   Supply - Grainger                            0.00               0.00                0.00              0.00
   Welcome office supp. & signs                 0.00               0.00                0.00              0.00
   Maint - Supplies fans                        0.00               0.00                0.00              0.00
   Dept. Supplies - CP                          0.00               0.00                0.00              0.00
   R&M - Dabrans                                0.00               0.00                0.00              0.00
   Supplies Dept. curbappeal                    0.00               0.00                0.00              0.00
   Supp-Whiteside                               0.00               0.00                0.00              0.00
   Misc. Small Purchases                        0.00               0.00                0.00              0.00
   Small Tools & Equipment                      0.00               0.00                0.00              0.00
   Miscellaneous Expense                      -90.00              -0.02              -90.00             -0.02
   Locks & Keys                            1,624.28                0.31           1,624.28               0.31
   R&M - Painting Supplies                      0.00               0.00                0.00              0.00
   R&M - Roofing Supplies                       0.00               0.00                0.00              0.00
   R&M - Door/Window Supplies                 992.37               0.19              992.37              0.19
   R&M - HVAC Supplies                     1,096.27                0.21           1,096.27               0.21
   Service, Late, Finance Charges               0.00               0.00                0.00              0.00
   TOTAL REP. & MAINTENANCE               20,490.06                3.95          20,490.06               3.95

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1928 02, 2020
                                                      of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                                  Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                   4,554.00               0.88            4,554.00               0.88
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.             12,772.50               2.47           12,772.50               2.47
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     725.00              0.14               725.00              0.14
   Contract - Landscaping                   5,672.00               1.09            5,672.00               1.09
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   23,723.50               4.58           23,723.50               4.58

  TAXES
   Real Estate Taxes                        47,185.28              9.11           47,185.28               9.11
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        47,185.28              9.11           47,185.28               9.11

  INSURANCE EXPENSE
   Package Insurance                         4,730.25              0.91            4,730.25               0.91
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                          918.75              0.18              918.75               0.18
   Flood Insurance                           4,442.06              0.86            4,442.06               0.86
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1929 02, 2020
                                                       of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                               Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE             10,091.06                1.95           10,091.06               1.95

TOTAL OPERATING EXPENSES                248,012.59             47.87          248,012.59              47.87

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                             0.00               0.00               0.00               0.00
   Late Charges                               0.00               0.00               0.00               0.00
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                 -91,636.33             -17.69         -91,636.33             -17.69
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                   -91,636.33             -17.69         -91,636.33             -17.69

NET OPERATING INCOME                    361,744.99             69.82          361,744.99              69.82

  DEBT SERVICE EXPENSE
   Mortgage Interest                    144,085.63             27.81          144,085.63              27.81
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              144,085.63             27.81          144,085.63              27.81

  NET INC.BEFORE DEP.& TAX              217,659.36             42.01          217,659.36              42.01

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                130,793.46             25.24          130,793.46              25.24
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.               133,700.00             25.80          133,700.00              25.80
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.                 991.76              0.19              991.76               0.19
   Closing Cost Amortization                888.93              0.17              888.93               0.17
   Loan Fee Amortization                    696.60              0.13              696.60               0.13
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1930 02, 2020
                                                    of 2121                                        12:23 PM
047-The Hunt Plaza (47)                                                                               Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            267,070.75                51.55          267,070.75              51.55

NET INC.(LOSS) BEF.TAXES                -49,411.39              -9.54         -49,411.39              -9.54

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00                0.00               0.00               0.00
   FTB Tax Expense                       1,700.00                0.33           1,700.00               0.33
   Taxes - Other                             0.00                0.00               0.00               0.00

   TOTAL INCOME TAX EXPENSE              1,700.00                0.33           1,700.00               0.33

NET INCOME (LOSS)BK                     -51,111.39              -9.86         -51,111.39              -9.86

K-1 and Other Items
  K-1 Losses                                 0.00                0.00               0.00               0.00
  K-1 Income Items                           0.00                0.00               0.00               0.00

  Extraordinary Items                        0.00                0.00               0.00               0.00

  Temporary Distribution                     0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                    0.00                0.00               0.00               0.00
Outside Services                             0.00                0.00               0.00               0.00
Bank Charges                                 0.00                0.00               0.00               0.00
Association Dues                             0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                     0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance      Ending Balance          Difference
1010 - Checking                         48,515.14           10,925.98         -37,589.16
1015 -Reserve Account                  255,858.22           36,158.22        -219,700.00
Escrow Account                         500,000.00          500,000.00                0.00
Total Cash                             804,373.36          547,084.20        -257,289.16

Year to Date                    Beginning Balance      Ending Balance          Difference
1010 - Checking                         48,515.14           10,925.98         -37,589.16
1015 -Reserve Account                  255,858.22           36,158.22        -219,700.00
Escrow Account                         500,000.00          500,000.00                0.00
Total Cash                             804,373.36          547,084.20        -257,289.16




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1931 02, 2020
                                                    of 2121                                        12:23 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 47, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1932
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 47, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1933
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 47, LLC appears to be owed approximately $902,400 by Professional Financial Investors, Inc. in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1934
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1935
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1936
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 48, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1937
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 48, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1938
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
Parc Marin (48)                                                                                        Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                    9,000.00
  461 Bank Acct                                                                                          0.00
  501 Bank Acct                                                                                          0.00
  1015 -Reserve Account                                                                          2,896,643.00
  1020 OLD Clearing                                                                                      0.00
  PFI First Community                                                                                    0.00
  Clearing                                                                                               0.00
  PISF Inc. Transfer                                                                                     0.00
  PFI Cash - Transfer                                                                                    0.00
  Money Market                                                                                           0.00
  Escrow Account                                                                                         0.00
  Fremont Checking Account                                                                               0.00
  Interest Cash                                                                                          0.00
  Petty Cash                                                                                             0.00
  Cash Hammondale                                                                                        0.00
  Cash 461                                                                                               0.00
  Cash 501                                                                                               0.00
  TOTAL CASH                                                                                     2,905,643.00

    RECEIVABLES
    Property Receivables                                                                                 0.00
    Loan Receivables                                                                                     0.00
    Other Receivables                                                                                    0.00
    Officer - Due to/from                                                                                0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                         0.00
    A/R Other - Melissa B                                                                                0.00
    A/R Other - People home equity                                                                       0.00
    A/R Collections                                                                                      0.00
    A/R Security Deposits                                                                                0.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                   0.00
   Reserve - Improvements                                                                                0.00
   Prepaid Maint. Contract                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid - Leasing Comm.                                                                               0.00
   Prepaid Mortgage Interest                                                                             0.00
   Prepaid Taxes                                                                                         0.00
  TOTAL CURRENT ASSETS                                                                           2,905,643.00

  FIXED ASSETS
    Land - Hammondale                                                                                    0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1939 02, 2020
                                                     of 2121                                        12:27 PM
Parc Marin (48)                                                                                       Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Land                                                                                                0.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                            0.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                                  0.00
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
    Furniture and Fixtures                                                                              0.00
    A/D Furn. & Fixt.                                                                                   0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1940 02, 2020
                                                    of 2121                                        12:27 PM
Parc Marin (48)                                                                                        Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00

  ACQUISITION ASSETS
   Closing Costs                                                                                    5,000.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                            0.00
   Accum Amort Loan Fees                                                                                0.00
   Personal Property                                                                                    0.00
   Accum Depreciation Personal Property                                                                 0.00
   Organization Costs                                                                               3,500.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                            8,500.00

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
   2002 Other Improvements                                                                              0.00
   2002 Improvement Salaries                                                                            0.00
   2003 Bathroom Improvements                                                                           0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1941 02, 2020
                                                     of 2121                                        12:27 PM
Parc Marin (48)                                                                                     Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1942 02, 2020
                                                  of 2121                                        12:27 PM
Parc Marin (48)                                                                                     Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
    2010 Other Improvements                                                                           0.00
    2011 Other Improvements                                                                           0.00
    2012 Other Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1943 02, 2020
                                                  of 2121                                        12:27 PM
Parc Marin (48)                                                                                        Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    2013 Other Improvements                                                                              0.00
    2013-Roof Improvement                                                                                0.00
    2014 Other Improvements                                                                              0.00
    2014 T/O Misc. Expense                                                                               0.00
    2014 T/O Materials                                                                                   0.00
    2014 T/O Outside Vendor                                                                              0.00
    2014 - Roof                                                                                          0.00
    2015 Other Improvements                                                                              0.00
    T/O Misc. Exp.                                                                                       0.00
    2015 T/O Materiales                                                                                  0.00
    T/O Outside Vendor                                                                                   0.00
    2016 Other Improvements                                                                              0.00
    2016 T/O Misc. Exp.                                                                                  0.00
    2016 T/O Materials                                                                                   0.00
    2016 T/O outside vendors                                                                             0.00
    2016 Hills Assessments                                                                               0.00
    2017 Other Improvements                                                                              0.00
    2017 T/O Misc. Exp.                                                                                  0.00
    2017 T/O Materials                                                                                   0.00
    2017 T/O Outside Vendor                                                                              0.00
    2017 Hills Assessments                                                                               0.00
    2018 Other Improvements                                                                              0.00
    2018 T/O Misc. Exp.                                                                                  0.00
    2018 T/O Materials                                                                                   0.00
    2018 T/O Outside Vendor                                                                              0.00
    2018 Hills Assessments                                                                               0.00
    2019 Other Improvements                                                                              0.00
    2019 T/O Misc. Exp.                                                                                  0.00
    2019 T/O Materials                                                                                   0.00
    2019 T/O Outside Vendor                                                                              0.00
    2019 Hills Assessments                                                                               0.00
    2020 Other Improvements                                                                              0.00
    2020 T/O Misc. Exp.                                                                                  0.00
    2020 T/O Materials                                                                                   0.00
    2020 T/O Outside Vendor                                                                              0.00
    2020 Hills Assessments                                                                               0.00
    Accum Deprec - Capital Improvements                                                                  0.00

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
   Investment - LLC 27                                                                                  0.00
   Investment - LLC 28                                                                                  0.00
   Investment - LLC 29                                                                                  0.00
   Investment - LLC 25                                                                                  0.00
   Investment - LLC 26                                                                                  0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1944 02, 2020
                                                     of 2121                                        12:27 PM
Parc Marin (48)                                                                                          Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    Investment - LLC 31                                                                                    0.00
    Investment - LLC 34                                                                                    0.00
    Investment - LLC 35                                                                                    0.00
    Investment - LLC 36                                                                                    0.00
    Investment LLC 37                                                                                      0.00
    Investment LLC 38                                                                                      0.00
    Investment - LLC 39                                                                                    0.00
    Investment - LLC 40                                                                                    0.00
    Investment - LLC 41                                                                                    0.00
    Investment - LLC 42                                                                                    0.00
    Investment - LLC 43                                                                                    0.00
                                                                                                           0.00
    investment - LLC 45                                                                                    0.00
    Investment in 48                                                                                       0.00
    BofA Teller Rental                                                                                     0.00
    Investment - 16914                                                                                     0.00
    Investment - Rafael Gardens                                                                            0.00
    Investment - 1129 3rd Street                                                                           0.00
    LP Units                                                                                               0.00
    Investment - US Performing Arts                                                                        0.00
    Investment - Marin CoWork                                                                              0.00
    Limited Liability Companies                                                                            0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                 0.00
   Duffy Due to/from                                                                                      0.00
   PISF III                                                                                               0.00
   PISF IV                                                                                                0.00
   PISF VI                                                                                                0.00
   PISF VII                                                                                               0.00
   PISF IX                                                                                                0.00
   PISF XI                                                                                                0.00
   PISF XII                                                                                               0.00
   PISF XIII                                                                                              0.00
   PISF XIV                                                                                               0.00
   PISF XV                                                                                                0.00
   PISF XVI                                                                                               0.00
   PISF XVII                                                                                              0.00
   PISF XVIII                                                                                             0.00
   461 Due To/From                                                                                        0.00
   501 Due/To From                                                                                        0.00
   Hammondale Due To/From                                                                                 0.00
   21 Due/to From                                                                                         0.00
   In process Lease litigation                                                                            0.00
   LLC 20                                                                                                 0.00
   LLC 21                                                                                                 0.00
   LLC 22                                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1945 02, 2020
                                                       of 2121                                        12:27 PM
Parc Marin (48)                                                                                     Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    LLC 23                                                                                            0.00
    LLC 24                                                                                            0.00
    LLC 25                                                                                            0.00
    LLC 26                                                                                            0.00
    LLC 27                                                                                            0.00
    LLC 28                                                                                            0.00
    LLC 29                                                                                            0.00
    LLC 30                                                                                            0.00
    LLC 30                                                                                            0.00
    LLC 31                                                                                            0.00
    LLC 32                                                                                            0.00
    LLC 33                                                                                            0.00
    LLC 34                                                                                            0.00
    LLC 35                                                                                            0.00
    LLC 36                                                                                            0.00
    LLC 37                                                                                            0.00
    LLC 38                                                                                            0.00
    LLC 39                                                                                            0.00
    LLC 40                                                                                            0.00
    LLC 41                                                                                            0.00
    LLC 42                                                                                            0.00
    LLC 43                                                                                            0.00
    LLC 44                                                                                            0.00
    LLC 45                                                                                            0.00
    LLC 46                                                                                            0.00
    LLC 47                                                                                       -2,500.00
    LLC 48                                                                                            0.00
    Due to/from LLC 49                                                                                0.00
    PI LLC 50                                                                                         0.00
    PI 51 LLC                                                                                         0.00
    Due to/from Gate 5                                                                                0.00
    PV 1 Due to/from                                                                                  0.00
    885 Due to/from                                                                                   0.00
    107 Due to/from                                                                                   0.00
    481 Due to/from                                                                                   0.00
    515 Due to/from                                                                                   0.00
    300 Due to/From PISF                                                                              0.00
    Paul Drive Due to/from                                                                            0.00
    353 BMK due to/from                                                                               0.00
    49 Ignacio due to/from                                                                            0.00
    Due To/From GP                                                                             623,000.00
    Due To/From 16914                                                                                 0.00
    Due To/From PISF, Inc.                                                                            0.00
    Due To/From PIM                                                                                   0.00
    Note Receivable                                                                                   0.00
    7200 Redwood Due to/From                                                                          0.00
    355 Due to / from                                                                                 0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1946 02, 2020
                                                  of 2121                                        12:27 PM
Parc Marin (48)                                                                                      Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    620,500.00
TOTAL ASSETS                                                                                  3,534,643.00
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                   0.00
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                      0.00
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                               0.00
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00

 LONG TERM LIABILITIES
   Notes Payable                                                                                      0.00
   Notes Payable LLC 48                                                                               0.00
   Deed of Trust Payable                                                                              0.00
   Accrued Interest                                                                                   0.00
   Security Deposits Liability                                                                        0.00
   Security Deposit Clearing                                                                          0.00
   Pet Deposit Payable                                                                                0.00
   Unearned Income                                                                                    0.00
   Mortgage Payable                                                                                   0.00
   1st Mortgage 461                                                                                   0.00
   2nd Mortgage 461                                                                                   0.00
   1st Mortgage 501                                                                                   0.00
   1st Deed 350, Suite 201                                                                            0.00
   2nd Deed 350, Suite 201                                                                            0.00
   1st Deed 350, Suite 200                                                                            0.00
   First Mortgage 350 Suite 203                                                                       0.00
   1st Deed 350 Suites 101, 103                                                                       0.00
   Other Liabilities                                                                                  0.00
   Accum K-1 Losses                                                                                   0.00
   1st Mortgage Gate 5                                                                                0.00
   2nd Deed Gate 5                                                                                    0.00
   1st Mortgage Duffy Place                                                                           0.00
   2nd Deed Duffy Place                                                                               0.00
1st Mortgage 49 Ignacio                                                                               0.00
   2nd Deed 49 Ignacio                                                                                0.00

  EQUITY
   Common Stock                                                                                       0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1947 02, 2020
                                                   of 2121                                        12:27 PM
Parc Marin (48)                                                                                         Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    Capital Contributions                                                                         3,534,643.00
    Capital Receivable                                                                                     0.00
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                                    0.00
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                                      0.00
    Retained Earingins - Owned Properties                                                                  0.00
    K1-Losses                                                                                              0.00
    Net Income (Loss) Current                                                                              0.00
   Appliance Depreciation                                                                                  0.00
    TOTAL EQUITY                                                                                  3,534,643.00
TOTAL LIABILITIES & EQUITY                                                                        3,534,643.00

  Total of All                                                                                            0.00
           Case: 20-30604     Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1948 02, 2020
                                                       of 2121                                        12:27 PM
Parc Marin (48)                                                                                      Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                               103,244.07
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                          23,091.10
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                500,260.51
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                    626,595.68

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                 12,704.70
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                   12,704.70

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           10,582.52
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                -16,186.17
   TOTAL RESERVES & PREPAIDS                                                                     -5,603.65
  TOTAL CURRENT ASSETS                                                                          633,696.73


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1949 02, 2020
                                                   of 2121                                        12:27 PM
Parc Marin (48)                                                                                       Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        4,036,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                   16,144,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -293,527.26
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1950 02, 2020
                                                    of 2121                                        12:27 PM
Parc Marin (48)                                                                                        Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                              19,886,472.74

  ACQUISITION ASSETS
   Closing Costs                                                                                   33,910.24
   A/A Closing Costs                                                                               -1,149.52
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                      108,805.78
   Accum Amort Loan Fees                                                                           -5,440.26
   Personal Property                                                                              320,000.00
   Accum Depreciation Personal Property                                                           -31,999.98
   Organization Costs                                                                              70,700.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          494,826.26

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1951 02, 2020
                                                     of 2121                                        12:27 PM
Parc Marin (48)                                                                                     Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1952 02, 2020
                                                  of 2121                                        12:27 PM
Parc Marin (48)                                                                                     Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            1953 02, 2020
                                                  of 2121                                        12:27 PM
Parc Marin (48)                                                                                       Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                              0.00
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                   0.00
   2019 T/O Outside Vendor                                                                              0.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               1,608.41
   2020 T/O Outside Vendor                                                                        12,015.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                      13,623.41
   Accum Deprec - Capital Improvements                                                              1,067.16
  NET CAPITALIZED IMPROVEMENTS                                                                    12,556.25

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1954 02, 2020
                                                    of 2121                                        12:27 PM
Parc Marin (48)                                                                                       Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1955 02, 2020
                                                    of 2121                                        12:27 PM
Parc Marin (48)                                                                                           Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                 1,015,681.41
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1956 02, 2020
                                                        of 2121                                        12:27 PM
Parc Marin (48)                                                                                      Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                  1,015,681.41
TOTAL ASSETS                                                                                 22,043,233.39
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                7,416.19
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                     849.75
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        8,265.94

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    13,692.00
   Security Deposit Clearing                                                                         319.50
   Pet Deposit Payable                                                                             5,750.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                           12,300,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1957 02, 2020
                                                   of 2121                                        12:27 PM
Parc Marin (48)                                                                                          Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                      12,319,761.50
 TOTAL LIABILITIES                                                                                12,328,027.44

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           7,432,824.41
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                   2,567,175.59
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                               -94,938.56
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1958 02, 2020
                                                        of 2121                                        12:27 PM
Parc Marin (48)                                                                                       Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -189,855.49
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  9,715,205.95
TOTAL LIABILITIES & EQUITY                                                                     22,043,233.39

  Total of All                                                                                          0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1959 02, 2020
                                                     of 2121                                        12:27 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 48, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1960
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Parc Marin (48)                                                                                       Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Investment 16914                           0.00              0.00                 0.00              0.00
   open                                       0.00              0.00                 0.00              0.00
   22 Due/to From                             0.00              0.00                 0.00              0.00
INCOME
  Rent Income                                0.00               0.00                0.00               0.00
  Prepaid Rental Income                      0.00               0.00                0.00               0.00
  Parking Fees                               0.00               0.00                0.00               0.00
  Pet Rent                                   0.00               0.00                0.00               0.00
  Laundry income                             0.00               0.00                0.00               0.00
  Commercial Recovery Income                 0.00               0.00                0.00               0.00
  Prior Year Recovery Income                 0.00               0.00                0.00               0.00
  Utility Income                             0.00               0.00                0.00               0.00
  Storage Income                             0.00               0.00                0.00               0.00
  Association Fees                           0.00               0.00                0.00               0.00
  Management Fee Income                      0.00               0.00                0.00               0.00
  Outside Management Income                  0.00               0.00                0.00               0.00
  Admin Fee Income                           0.00               0.00                0.00               0.00
  Interest Income                            0.00               0.00                0.00               0.00
  Tax Return Prep. Income                    0.00               0.00                0.00               0.00
  Accounting Fees                            0.00               0.00                0.00               0.00
  G.P. Fee Income                            0.00               0.00                0.00               0.00
  LLC Distribution Income                    0.00               0.00                0.00               0.00
  Partnership Income                         0.00               0.00                0.00               0.00
  Commission income                          0.00               0.00                0.00               0.00
  Sale of Units                              0.00               0.00                0.00               0.00
  Gain on Sale of Property                   0.00               0.00                0.00               0.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                           0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              0.00               0.00                0.00               0.00
   Promo/Move-In Incentives                  0.00               0.00                0.00               0.00
   Referral Fees                             0.00               0.00                0.00               0.00
   Salaries                                  0.00               0.00                0.00               0.00
   Pension                                   0.00               0.00                0.00               0.00
   Section 125 Misc                          0.00               0.00                0.00               0.00
   NextGen PRWCPTC                           0.00               0.00                0.00               0.00
   Advertising                               0.00               0.00                0.00               0.00
   Marketing Subscriptions                   0.00               0.00                0.00               0.00
   Marketing Tools                           0.00               0.00                0.00               0.00
   Signs                                     0.00               0.00                0.00               0.00
   Do not use me                             0.00               0.00                0.00               0.00
   Other Renting Expenses                    0.00               0.00                0.00               0.00
   Bad Debt Expense                          0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1961 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                       Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                     0.00               0.00                0.00               0.00
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                          0.00               0.00                0.00               0.00
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                            0.00               0.00                0.00               0.00
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                              0.00               0.00                0.00               0.00
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                  0.00               0.00                0.00               0.00
   Security Patrol                           0.00               0.00                0.00               0.00
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper            0.00               0.00                0.00               0.00
   Manager Salary                            0.00               0.00                0.00               0.00
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                       0.00               0.00                0.00               0.00
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
   Interior Lobby Plants                     0.00               0.00                0.00               0.00
   Mgt. Co. Uniforms                         0.00               0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                   0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1962 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                           Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %          Year to Date                %
   Mgt. Office Telephone                          0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                  0.00              0.00                 0.00              0.00
   Postage                                        0.00              0.00                 0.00              0.00
   Rent Expense Corporate                         0.00              0.00                 0.00              0.00
   Client Entertainment                           0.00              0.00                 0.00              0.00
   Commercial Misc Exp                            0.00              0.00                 0.00              0.00
   Education                                      0.00              0.00                 0.00              0.00
   Security Costs                                 0.00              0.00                 0.00              0.00

  UTILITIES EXPENSE
   Gas & Electricity                             0.00               0.00                0.00               0.00
   Utilities Credits or rebates                  0.00               0.00                0.00               0.00
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                         0.00               0.00                0.00               0.00
   Garbage & Trash Removal                       0.00               0.00                0.00               0.00
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00                0.00               0.00
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                           0.00               0.00                0.00               0.00
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
   R&M - pritim                                  0.00               0.00                0.00               0.00
   R&M-kellys appliance center                   0.00               0.00                0.00               0.00
   R&M - rolgar                                  0.00               0.00                0.00               0.00
   R&M Friedman's                                0.00               0.00                0.00               0.00
   R&M - bucks                                   0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1963 02, 2020
                                                        of 2121                                        12:26 PM
Parc Marin (48)                                                                                       Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        0.00             0.00                 0.00              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
   Dept. Supp. - galrog                        0.00             0.00                 0.00              0.00
   Supply - Grainger                           0.00             0.00                 0.00              0.00
   Welcome office supp. & signs                0.00             0.00                 0.00              0.00
   Maint - Supplies fans                       0.00             0.00                 0.00              0.00
   Dept. Supplies - CP                         0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1964 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                         Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                 0.00              0.00                 0.00              0.00
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
   Contract - Mainstay                         0.00               0.00                0.00               0.00
   Contractor - pro - tech                     0.00               0.00                0.00               0.00
   Contract - thoseguy                         0.00               0.00                0.00               0.00
   Contract - kevmar                           0.00               0.00                0.00               0.00
   Contract-PoolCraft, Inc.                    0.00               0.00                0.00               0.00
   Contract-Solarcraft                         0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1965 02, 2020
                                                      of 2121                                        12:26 PM
Parc Marin (48)                                                                                          Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                        0.00              0.00                 0.00              0.00
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00

  TAXES
   Real Estate Taxes                            0.00               0.00                0.00               0.00
   Payroll Taxes                                0.00               0.00                0.00               0.00
   Personal Property Taxes                      0.00               0.00                0.00               0.00
   Other Taxes                                  0.00               0.00                0.00               0.00

  INSURANCE EXPENSE
   Package Insurance                            0.00               0.00                0.00               0.00
   Earthquake Insurance                         0.00               0.00                0.00               0.00
   Umbrella Insurance                           0.00               0.00                0.00               0.00
   Flood Insurance                              0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                     0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                            0.00               0.00                0.00               0.00
   Auto Insurance                               0.00               0.00                0.00               0.00
   Health Insurance                             0.00               0.00                0.00               0.00
   Medical - Misc                               0.00               0.00                0.00               0.00
   Workers' Comp. Insurance                     0.00               0.00                0.00               0.00
   Business Practices Insurance                 0.00               0.00                0.00               0.00

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00                0.00               0.00
   Storage Rent Income                          0.00               0.00                0.00               0.00
   Pet Rent                                     0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1966 02, 2020
                                                       of 2121                                        12:26 PM
Parc Marin (48)                                                                                         Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Parking Fees                                 0.00              0.00                 0.00              0.00
   Laundry                                      0.00              0.00                 0.00              0.00
   Vending                                      0.00              0.00                 0.00              0.00
   NSF Check Fees                               0.00              0.00                 0.00              0.00
   Late Charges                                 0.00              0.00                 0.00              0.00
   Damages & Cleaning Fees                      0.00              0.00                 0.00              0.00
   Forfeited Tenant Deposit                     0.00              0.00                 0.00              0.00
   T/O - S/D Charges to Tenant                  0.00              0.00                 0.00              0.00
   Miscellaneous Income                         0.00              0.00                 0.00              0.00
   HVAC Income                                  0.00              0.00                 0.00              0.00
   Interest Income                              0.00              0.00                 0.00              0.00

  DEBT SERVICE EXPENSE
   Mortgage Interest                           0.00               0.00                0.00               0.00
   Deed Of Trust Interest                      0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   Interest Expense Corporate                  0.00               0.00                0.00               0.00
   Notes Payable Interest                      0.00               0.00                0.00               0.00
   Affiliate Loan Interest                     0.00               0.00                0.00               0.00
   Other Interest Expense                      0.00               0.00                0.00               0.00

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       0.00               0.00                0.00               0.00
   F&F Hamm Depreciation                       0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                      0.00               0.00                0.00               0.00
   Appliances Depreciation                     0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    0.00               0.00                0.00               0.00
   Closing Cost Amortization                   0.00               0.00                0.00               0.00
   Loan Fee Amortization                       0.00               0.00                0.00               0.00
   Org. Cost Amortization                      0.00               0.00                0.00               0.00
   Software Devel. Amort.                      0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                  0.00               0.00                0.00               0.00

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                             0.00               0.00                0.00               0.00
   Taxes - Other                               0.00               0.00                0.00               0.00

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00


           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1967 02, 2020
                                                      of 2121                                        12:26 PM
Parc Marin (48)                                                                                        Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            631,571.90             96.37          631,571.90              96.37
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                             1,425.00              0.22            1,425.00               0.22
  Pet Rent                                 3,527.50              0.54            3,527.50               0.54
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                          18,819.84              2.87           18,819.84               2.87
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                             25.49              0.00               25.49               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             655,369.73            100.00          655,369.73             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           85,069.47             12.98           85,069.47              12.98
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                             1,004.03              0.15            1,004.03               0.15
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                       0.00              0.00                0.00               0.00
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                    912.59              0.14              912.59               0.14
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1968 02, 2020
                                                     of 2121                                        12:26 PM
Parc Marin (48)                                                                                       Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                 -150.00              -0.02             -150.00              -0.02
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                86,836.09              13.25           86,836.09              13.25

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00               0.00               0.00               0.00
   Alarm                                      0.00               0.00               0.00               0.00
   Legal                                    427.00               0.07             427.00               0.07
   Computer Services                          0.00               0.00               0.00               0.00
   Temp. Help                                 0.00               0.00               0.00               0.00
   Consultants                                0.00               0.00               0.00               0.00
   Administaff                                0.00               0.00               0.00               0.00
   Outside Services                        -121.67              -0.02            -121.67              -0.02
   Collection Expense                         0.00               0.00               0.00               0.00
    Prof. Fees KC                             0.00               0.00               0.00               0.00
   Office Expense                            15.83               0.00              15.83               0.00
   Bottled Water                              0.00               0.00               0.00               0.00
   Bank Charges                              12.00               0.00              12.00               0.00
   NextGen Expenses                           0.00               0.00               0.00               0.00
   Licenses, Fees & Permits               1,515.67               0.23           1,515.67               0.23
   Security Patrol                            0.00               0.00               0.00               0.00
   Auto Expense                               0.00               0.00               0.00               0.00
   Travel & Entertainment                     0.00               0.00               0.00               0.00
   Luncheon Meetings                          0.00               0.00               0.00               0.00
   Loan Servicing Fees                        0.00               0.00               0.00               0.00
   Promotions - Corporate                     0.00               0.00               0.00               0.00
   Association Dues                           0.00               0.00               0.00               0.00
   461- Net loss (income)                     0.00               0.00               0.00               0.00
   501-Net Loss (income)                      0.00               0.00               0.00               0.00
   Gifts                                      0.00               0.00               0.00               0.00
   Security Cost                              0.00               0.00               0.00               0.00
   TOTAL ADMINISTRATIVE EXP               1,848.83               0.28           1,848.83               0.28

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               2,750.00              0.42            2,750.00               0.42
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        26,117.67              3.99           26,117.67               3.99
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   37,804.68              5.77           37,804.68               5.77
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1969 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                       Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                66,672.35              10.17           66,672.35              10.17

  UTILITIES EXPENSE
   Gas & Electricity                      2,841.03               0.43           2,841.03               0.43
   Utilities Credits or rebates            -367.12              -0.06            -367.12              -0.06
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                 11,519.78               1.76          11,519.78               1.76
   Garbage & Trash Removal               10,753.32               1.64          10,753.32               1.64
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                 1,498.50               0.23           1,498.50               0.23
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               26,245.51               4.00          26,245.51               4.00

  REPAIRS & MAINTENANCE
   R&M Unit                               2,804.36              0.43            2,804.36               0.43
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    2,324.16              0.35            2,324.16               0.35
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                               125.00              0.02              125.00               0.02
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1970 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                       Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        0.00             0.00                 0.00              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1971 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                         Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                38.10              0.01                38.10              0.01
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                  19.43              0.00                19.43              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                5,311.05               0.81            5,311.05               0.81

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1972 02, 2020
                                                      of 2121                                        12:26 PM
Parc Marin (48)                                                                                          Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                  50.00              0.01                50.00              0.01
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     757.00              0.12               757.00              0.12
   Contract - Landscaping                  16,037.50               2.45           16,037.50               2.45
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                   1,745.00               0.27            1,745.00               0.27
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   18,589.50               2.84           18,589.50               2.84

  TAXES
   Real Estate Taxes                        97,116.99             14.82           97,116.99              14.82
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        97,116.99             14.82           97,116.99              14.82

  INSURANCE EXPENSE
   Package Insurance                         6,770.00              1.03            6,770.00               1.03
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                        1,104.48              0.17            1,104.48               0.17
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1973 02, 2020
                                                       of 2121                                        12:26 PM
Parc Marin (48)                                                                                       Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              7,874.48                1.20            7,874.48               1.20

TOTAL OPERATING EXPENSES                310,494.80             47.38          310,494.80              47.38

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -25.00               0.00             -25.00               0.00
   Late Charges                            -100.00              -0.02            -100.00              -0.02
   Damages & Cleaning Fees                  136.00               0.02             136.00               0.02
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                         -247.02              -0.04            -247.02              -0.04
   TOTAL OTHER INCOME                      -236.02              -0.04            -236.02              -0.04

NET OPERATING INCOME                    345,110.95             52.66          345,110.95              52.66

  DEBT SERVICE EXPENSE
   Mortgage Interest                    201,207.50             30.70          201,207.50              30.70
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              201,207.50             30.70          201,207.50              30.70

  NET INC.BEFORE DEP.& TAX              143,903.45             21.96          143,903.45              21.96

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                293,527.26             44.79          293,527.26              44.79
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                31,999.98              4.88           31,999.98               4.88
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               1,067.16              0.16            1,067.16               0.16
   Closing Cost Amortization              1,724.28              0.26            1,724.28               0.26
   Loan Fee Amortization                  5,440.26              0.83            5,440.26               0.83
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1974 02, 2020
                                                    of 2121                                        12:26 PM
Parc Marin (48)                                                                                        Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            333,758.94                 50.93          333,758.94              50.93

NET INC.(LOSS) BEF.TAXES                -189,855.49             -28.97        -189,855.49             -28.97

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00                0.00               0.00
   FTB Tax Expense                            0.00               0.00                0.00               0.00
   Taxes - Other                              0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                     -189,855.49             -28.97        -189,855.49             -28.97

K-1 and Other Items
  K-1 Losses                                  0.00               0.00                0.00               0.00
  K-1 Income Items                            0.00               0.00                0.00               0.00

  Extraordinary Items                         0.00               0.00                0.00               0.00

  Temporary Distribution                      0.00               0.00                0.00               0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1975 02, 2020
                                                     of 2121                                        12:26 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 48, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1976
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Parc Marin (48)                                                                                       Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Investment 16914                           0.00              0.00                 0.00              0.00
   open                                       0.00              0.00                 0.00              0.00
   22 Due/to From                             0.00              0.00                 0.00              0.00
INCOME
  Rent Income                                0.00               0.00                0.00               0.00
  Prepaid Rental Income                      0.00               0.00                0.00               0.00
  Parking Fees                               0.00               0.00                0.00               0.00
  Pet Rent                                   0.00               0.00                0.00               0.00
  Laundry income                             0.00               0.00                0.00               0.00
  Commercial Recovery Income                 0.00               0.00                0.00               0.00
  Prior Year Recovery Income                 0.00               0.00                0.00               0.00
  Utility Income                             0.00               0.00                0.00               0.00
  Storage Income                             0.00               0.00                0.00               0.00
  Association Fees                           0.00               0.00                0.00               0.00
  Management Fee Income                      0.00               0.00                0.00               0.00
  Outside Management Income                  0.00               0.00                0.00               0.00
  Admin Fee Income                           0.00               0.00                0.00               0.00
  Interest Income                            0.00               0.00                0.00               0.00
  Tax Return Prep. Income                    0.00               0.00                0.00               0.00
  Accounting Fees                            0.00               0.00                0.00               0.00
  G.P. Fee Income                            0.00               0.00                0.00               0.00
  LLC Distribution Income                    0.00               0.00                0.00               0.00
  Partnership Income                         0.00               0.00                0.00               0.00
  Commission income                          0.00               0.00                0.00               0.00
  Sale of Units                              0.00               0.00                0.00               0.00
  Gain on Sale of Property                   0.00               0.00                0.00               0.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                           0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              0.00               0.00                0.00               0.00
   Promo/Move-In Incentives                  0.00               0.00                0.00               0.00
   Referral Fees                             0.00               0.00                0.00               0.00
   Salaries                                  0.00               0.00                0.00               0.00
   Pension                                   0.00               0.00                0.00               0.00
   Section 125 Misc                          0.00               0.00                0.00               0.00
   NextGen PRWCPTC                           0.00               0.00                0.00               0.00
   Advertising                               0.00               0.00                0.00               0.00
   Marketing Subscriptions                   0.00               0.00                0.00               0.00
   Marketing Tools                           0.00               0.00                0.00               0.00
   Signs                                     0.00               0.00                0.00               0.00
   Do not use me                             0.00               0.00                0.00               0.00
   Other Renting Expenses                    0.00               0.00                0.00               0.00
   Bad Debt Expense                          0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1977 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                       Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                     0.00               0.00                0.00               0.00
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                          0.00               0.00                0.00               0.00
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                            0.00               0.00                0.00               0.00
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                              0.00               0.00                0.00               0.00
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                  0.00               0.00                0.00               0.00
   Security Patrol                           0.00               0.00                0.00               0.00
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper            0.00               0.00                0.00               0.00
   Manager Salary                            0.00               0.00                0.00               0.00
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                       0.00               0.00                0.00               0.00
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
   Interior Lobby Plants                     0.00               0.00                0.00               0.00
   Mgt. Co. Uniforms                         0.00               0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                   0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1978 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                           Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %          Year to Date                %
   Mgt. Office Telephone                          0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                  0.00              0.00                 0.00              0.00
   Postage                                        0.00              0.00                 0.00              0.00
   Rent Expense Corporate                         0.00              0.00                 0.00              0.00
   Client Entertainment                           0.00              0.00                 0.00              0.00
   Commercial Misc Exp                            0.00              0.00                 0.00              0.00
   Education                                      0.00              0.00                 0.00              0.00
   Security Costs                                 0.00              0.00                 0.00              0.00

  UTILITIES EXPENSE
   Gas & Electricity                             0.00               0.00                0.00               0.00
   Utilities Credits or rebates                  0.00               0.00                0.00               0.00
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                         0.00               0.00                0.00               0.00
   Garbage & Trash Removal                       0.00               0.00                0.00               0.00
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00                0.00               0.00
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                           0.00               0.00                0.00               0.00
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
   R&M - pritim                                  0.00               0.00                0.00               0.00
   R&M-kellys appliance center                   0.00               0.00                0.00               0.00
   R&M - rolgar                                  0.00               0.00                0.00               0.00
   R&M Friedman's                                0.00               0.00                0.00               0.00
   R&M - bucks                                   0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  1979 02, 2020
                                                        of 2121                                        12:25 PM
Parc Marin (48)                                                                                       Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        0.00             0.00                 0.00              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
   Dept. Supp. - galrog                        0.00             0.00                 0.00              0.00
   Supply - Grainger                           0.00             0.00                 0.00              0.00
   Welcome office supp. & signs                0.00             0.00                 0.00              0.00
   Maint - Supplies fans                       0.00             0.00                 0.00              0.00
   Dept. Supplies - CP                         0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1980 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                         Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                 0.00              0.00                 0.00              0.00
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
   Contract - Mainstay                         0.00               0.00                0.00               0.00
   Contractor - pro - tech                     0.00               0.00                0.00               0.00
   Contract - thoseguy                         0.00               0.00                0.00               0.00
   Contract - kevmar                           0.00               0.00                0.00               0.00
   Contract-PoolCraft, Inc.                    0.00               0.00                0.00               0.00
   Contract-Solarcraft                         0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1981 02, 2020
                                                      of 2121                                        12:25 PM
Parc Marin (48)                                                                                          Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                        0.00              0.00                 0.00              0.00
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00

  TAXES
   Real Estate Taxes                            0.00               0.00                0.00               0.00
   Payroll Taxes                                0.00               0.00                0.00               0.00
   Personal Property Taxes                      0.00               0.00                0.00               0.00
   Other Taxes                                  0.00               0.00                0.00               0.00

  INSURANCE EXPENSE
   Package Insurance                            0.00               0.00                0.00               0.00
   Earthquake Insurance                         0.00               0.00                0.00               0.00
   Umbrella Insurance                           0.00               0.00                0.00               0.00
   Flood Insurance                              0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                     0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                            0.00               0.00                0.00               0.00
   Auto Insurance                               0.00               0.00                0.00               0.00
   Health Insurance                             0.00               0.00                0.00               0.00
   Medical - Misc                               0.00               0.00                0.00               0.00
   Workers' Comp. Insurance                     0.00               0.00                0.00               0.00
   Business Practices Insurance                 0.00               0.00                0.00               0.00

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00                0.00               0.00
   Storage Rent Income                          0.00               0.00                0.00               0.00
   Pet Rent                                     0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1982 02, 2020
                                                       of 2121                                        12:25 PM
Parc Marin (48)                                                                                         Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Parking Fees                                 0.00              0.00                 0.00              0.00
   Laundry                                      0.00              0.00                 0.00              0.00
   Vending                                      0.00              0.00                 0.00              0.00
   NSF Check Fees                               0.00              0.00                 0.00              0.00
   Late Charges                                 0.00              0.00                 0.00              0.00
   Damages & Cleaning Fees                      0.00              0.00                 0.00              0.00
   Forfeited Tenant Deposit                     0.00              0.00                 0.00              0.00
   T/O - S/D Charges to Tenant                  0.00              0.00                 0.00              0.00
   Miscellaneous Income                         0.00              0.00                 0.00              0.00
   HVAC Income                                  0.00              0.00                 0.00              0.00
   Interest Income                              0.00              0.00                 0.00              0.00

  DEBT SERVICE EXPENSE
   Mortgage Interest                           0.00               0.00                0.00               0.00
   Deed Of Trust Interest                      0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   Interest Expense Corporate                  0.00               0.00                0.00               0.00
   Notes Payable Interest                      0.00               0.00                0.00               0.00
   Affiliate Loan Interest                     0.00               0.00                0.00               0.00
   Other Interest Expense                      0.00               0.00                0.00               0.00

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       0.00               0.00                0.00               0.00
   F&F Hamm Depreciation                       0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                      0.00               0.00                0.00               0.00
   Appliances Depreciation                     0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    0.00               0.00                0.00               0.00
   Closing Cost Amortization                   0.00               0.00                0.00               0.00
   Loan Fee Amortization                       0.00               0.00                0.00               0.00
   Org. Cost Amortization                      0.00               0.00                0.00               0.00
   Software Devel. Amort.                      0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                  0.00               0.00                0.00               0.00

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                             0.00               0.00                0.00               0.00
   Taxes - Other                               0.00               0.00                0.00               0.00

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00


           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1983 02, 2020
                                                      of 2121                                        12:25 PM
Parc Marin (48)                                                                                      Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %         Year to Date                %
Adjustments
Outside Management Income                    0.00               0.00               0.00               0.00
Outside Services                             0.00               0.00               0.00               0.00
Bank Charges                                 0.00               0.00               0.00               0.00
Association Dues                             0.00               0.00               0.00               0.00

Period to Date                  Beginning Balance     Ending Balance          Difference
1010 - Checking                              0.00           9,000.00           9,000.00
1015 -Reserve Account                        0.00       2,896,643.00       2,896,643.00
Total Cash                                   0.00       2,905,643.00       2,905,643.00

Year to Date                    Beginning Balance     Ending Balance          Difference
1010 - Checking                              0.00           9,000.00           9,000.00
1015 -Reserve Account                        0.00       2,896,643.00       2,896,643.00
Total Cash                                   0.00       2,905,643.00       2,905,643.00




           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             1984 02, 2020
                                                   of 2121                                        12:25 PM
Parc Marin (48)                                                                                        Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            631,571.90             96.37          631,571.90              96.37
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                             1,425.00              0.22            1,425.00               0.22
  Pet Rent                                 3,527.50              0.54            3,527.50               0.54
  Laundry income                               0.00              0.00                0.00               0.00
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                          18,819.84              2.87           18,819.84               2.87
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                             25.49              0.00               25.49               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             655,369.73            100.00          655,369.73             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           85,069.47             12.98           85,069.47              12.98
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                             1,004.03              0.15            1,004.03               0.15
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                       0.00              0.00                0.00               0.00
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                    912.59              0.14              912.59               0.14
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1985 02, 2020
                                                     of 2121                                        12:25 PM
Parc Marin (48)                                                                                       Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                 -150.00              -0.02             -150.00              -0.02
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                86,836.09              13.25           86,836.09              13.25

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00               0.00               0.00               0.00
   Alarm                                      0.00               0.00               0.00               0.00
   Legal                                    427.00               0.07             427.00               0.07
   Computer Services                          0.00               0.00               0.00               0.00
   Temp. Help                                 0.00               0.00               0.00               0.00
   Consultants                                0.00               0.00               0.00               0.00
   Administaff                                0.00               0.00               0.00               0.00
   Outside Services                        -121.67              -0.02            -121.67              -0.02
   Collection Expense                         0.00               0.00               0.00               0.00
    Prof. Fees KC                             0.00               0.00               0.00               0.00
   Office Expense                            15.83               0.00              15.83               0.00
   Bottled Water                              0.00               0.00               0.00               0.00
   Bank Charges                              12.00               0.00              12.00               0.00
   NextGen Expenses                           0.00               0.00               0.00               0.00
   Licenses, Fees & Permits               1,515.67               0.23           1,515.67               0.23
   Security Patrol                            0.00               0.00               0.00               0.00
   Auto Expense                               0.00               0.00               0.00               0.00
   Travel & Entertainment                     0.00               0.00               0.00               0.00
   Luncheon Meetings                          0.00               0.00               0.00               0.00
   Loan Servicing Fees                        0.00               0.00               0.00               0.00
   Promotions - Corporate                     0.00               0.00               0.00               0.00
   Association Dues                           0.00               0.00               0.00               0.00
   461- Net loss (income)                     0.00               0.00               0.00               0.00
   501-Net Loss (income)                      0.00               0.00               0.00               0.00
   Gifts                                      0.00               0.00               0.00               0.00
   Security Cost                              0.00               0.00               0.00               0.00
   TOTAL ADMINISTRATIVE EXP               1,848.83               0.28           1,848.83               0.28

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               2,750.00              0.42            2,750.00               0.42
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit                   0.00              0.00                0.00               0.00
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        26,117.67              3.99           26,117.67               3.99
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   37,804.68              5.77           37,804.68               5.77
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1986 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                       Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                66,672.35              10.17           66,672.35              10.17

  UTILITIES EXPENSE
   Gas & Electricity                      2,841.03               0.43           2,841.03               0.43
   Utilities Credits or rebates            -367.12              -0.06            -367.12              -0.06
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                 11,519.78               1.76          11,519.78               1.76
   Garbage & Trash Removal               10,753.32               1.64          10,753.32               1.64
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                 1,498.50               0.23           1,498.50               0.23
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               26,245.51               4.00          26,245.51               4.00

  REPAIRS & MAINTENANCE
   R&M Unit                               2,804.36              0.43            2,804.36               0.43
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                             0.00              0.00                0.00               0.00
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    2,324.16              0.35            2,324.16               0.35
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                               125.00              0.02              125.00               0.02
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1987 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                       Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        0.00             0.00                 0.00              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1988 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                         Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                38.10              0.01                38.10              0.01
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                  19.43              0.00                19.43              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                5,311.05               0.81            5,311.05               0.81

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                1989 02, 2020
                                                      of 2121                                        12:25 PM
Parc Marin (48)                                                                                          Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                  50.00              0.01                50.00              0.01
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     757.00              0.12               757.00              0.12
   Contract - Landscaping                  16,037.50               2.45           16,037.50               2.45
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                   1,745.00               0.27            1,745.00               0.27
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   18,589.50               2.84           18,589.50               2.84

  TAXES
   Real Estate Taxes                        97,116.99             14.82           97,116.99              14.82
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        97,116.99             14.82           97,116.99              14.82

  INSURANCE EXPENSE
   Package Insurance                         6,770.00              1.03            6,770.00               1.03
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                        1,104.48              0.17            1,104.48               0.17
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 1990 02, 2020
                                                       of 2121                                        12:25 PM
Parc Marin (48)                                                                                       Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              7,874.48                1.20            7,874.48               1.20

TOTAL OPERATING EXPENSES                310,494.80             47.38          310,494.80              47.38

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -25.00               0.00             -25.00               0.00
   Late Charges                            -100.00              -0.02            -100.00              -0.02
   Damages & Cleaning Fees                  136.00               0.02             136.00               0.02
   Forfeited Tenant Deposit                   0.00               0.00               0.00               0.00
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                       0.00               0.00               0.00               0.00
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                         -247.02              -0.04            -247.02              -0.04
   TOTAL OTHER INCOME                      -236.02              -0.04            -236.02              -0.04

NET OPERATING INCOME                    345,110.95             52.66          345,110.95              52.66

  DEBT SERVICE EXPENSE
   Mortgage Interest                    201,207.50             30.70          201,207.50              30.70
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.              201,207.50             30.70          201,207.50              30.70

  NET INC.BEFORE DEP.& TAX              143,903.45             21.96          143,903.45              21.96

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                293,527.26             44.79          293,527.26              44.79
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                31,999.98              4.88           31,999.98               4.88
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               1,067.16              0.16            1,067.16               0.16
   Closing Cost Amortization              1,724.28              0.26            1,724.28               0.26
   Loan Fee Amortization                  5,440.26              0.83            5,440.26               0.83
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              1991 02, 2020
                                                    of 2121                                        12:25 PM
Parc Marin (48)                                                                                        Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                  %          Year to Date                %
   Org. Cost Amortization                    0.00                0.00                 0.00              0.00
   Software Devel. Amort.                    0.00                0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00                0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            333,758.94                 50.93          333,758.94              50.93

NET INC.(LOSS) BEF.TAXES                -189,855.49             -28.97        -189,855.49             -28.97

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00                0.00                0.00              0.00
   FTB Tax Expense                            0.00                0.00                0.00              0.00
   Taxes - Other                              0.00                0.00                0.00              0.00

NET INCOME (LOSS)BK                     -189,855.49             -28.97        -189,855.49             -28.97

K-1 and Other Items
  K-1 Losses                                  0.00                0.00                0.00              0.00
  K-1 Income Items                            0.00                0.00                0.00              0.00

  Extraordinary Items                         0.00                0.00                0.00              0.00

  Temporary Distribution                      0.00                0.00                0.00              0.00

Adjustments
Outside Management Income                     0.00                0.00                0.00              0.00
Outside Services                              0.00                0.00                0.00              0.00
Bank Charges                                  0.00                0.00                0.00              0.00
Association Dues                              0.00                0.00                0.00              0.00
TOTAL ADMINISTRATIVE EXP                      0.00                0.00                0.00              0.00

Period to Date                  Beginning Balance       Ending Balance           Difference
1010 - Checking                          9,000.00           103,244.07           94,244.07
1015 -Reserve Account                2,896,643.00            23,091.10       -2,873,551.90
Escrow Account                               0.00           500,260.51          500,260.51
Total Cash                           2,905,643.00           626,595.68       -2,279,047.32

Year to Date                    Beginning Balance       Ending Balance           Difference
1010 - Checking                          9,000.00           103,244.07           94,244.07
1015 -Reserve Account                2,896,643.00            23,091.10       -2,873,551.90
Escrow Account                               0.00           500,260.51          500,260.51
Total Cash                           2,905,643.00           626,595.68       -2,279,047.32




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               1992 02, 2020
                                                     of 2121                                        12:25 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 48, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       1993
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 48, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1994
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 48, LLC appears to be owed approximately $1,015,681.41 by Professional Financial Investors, Inc.
in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       1995
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       1996
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 1997
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for Professional         Investors 49, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       1998
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for Professional         Investors 49, LLC as of 9/2/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       1999
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
1732 Lincoln Avenue (49)                                                                               Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                   5,000.00
  461 Bank Acct                                                                                         0.00
  501 Bank Acct                                                                                         0.00
  1015 -Reserve Account                                                                           495,000.00
  1020 OLD Clearing                                                                                     0.00
  PFI First Community                                                                                   0.00
  Clearing                                                                                              0.00
  PISF Inc. Transfer                                                                                    0.00
  PFI Cash - Transfer                                                                                   0.00
  Money Market                                                                                          0.00
  Escrow Account                                                                                        0.00
  Fremont Checking Account                                                                              0.00
  Interest Cash                                                                                         0.00
  Petty Cash                                                                                            0.00
  Cash Hammondale                                                                                       0.00
  Cash 461                                                                                              0.00
  Cash 501                                                                                              0.00
  TOTAL CASH                                                                                      500,000.00

    RECEIVABLES
    Property Receivables                                                                                0.00
    Loan Receivables                                                                                    0.00
    Other Receivables                                                                                   0.00
    Officer - Due to/from                                                                               0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                        0.00
    A/R Other - Melissa B                                                                               0.00
    A/R Other - People home equity                                                                      0.00
    A/R Collections                                                                                     0.00
    A/R Security Deposits                                                                               0.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                                  0.00
   Reserve - Improvements                                                                               0.00
   Prepaid Maint. Contract                                                                              0.00
   Prepaid - Leasing Comm.                                                                              0.00
   Prepaid - Leasing Comm.                                                                              0.00
   Prepaid Mortgage Interest                                                                            0.00
   Prepaid Taxes                                                                                        0.00
  TOTAL CURRENT ASSETS                                                                            500,000.00

  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
           Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2000 02, 2020
                                                     of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                              Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Land                                                                                                0.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                            0.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                                  0.00
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
    Furniture and Fixtures                                                                              0.00
    A/D Furn. & Fixt.                                                                                   0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2001 02, 2020
                                                    of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                               Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00

  ACQUISITION ASSETS
   Closing Costs                                                                                        0.00
   A/A Closing Costs                                                                                    0.00
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                            0.00
   Accum Amort Loan Fees                                                                                0.00
   Personal Property                                                                                    0.00
   Accum Depreciation Personal Property                                                                 0.00
   Organization Costs                                                                                   0.00
   Accum Amort Organization Costs                                                                       0.00

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
   2002 Other Improvements                                                                              0.00
   2002 Improvement Salaries                                                                            0.00
   2003 Bathroom Improvements                                                                           0.00
   2003 Kitchen Improvements                                                                            0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2002 02, 2020
                                                     of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                            Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            2003 02, 2020
                                                  of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                            Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                           Current Balance
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
    2010 Other Improvements                                                                           0.00
    2011 Other Improvements                                                                           0.00
    2012 Other Improvements                                                                           0.00
    2013 Other Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            2004 02, 2020
                                                  of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                               Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
    2013-Roof Improvement                                                                                0.00
    2014 Other Improvements                                                                              0.00
    2014 T/O Misc. Expense                                                                               0.00
    2014 T/O Materials                                                                                   0.00
    2014 T/O Outside Vendor                                                                              0.00
    2014 - Roof                                                                                          0.00
    2015 Other Improvements                                                                              0.00
    T/O Misc. Exp.                                                                                       0.00
    2015 T/O Materiales                                                                                  0.00
    T/O Outside Vendor                                                                                   0.00
    2016 Other Improvements                                                                              0.00
    2016 T/O Misc. Exp.                                                                                  0.00
    2016 T/O Materials                                                                                   0.00
    2016 T/O outside vendors                                                                             0.00
    2016 Hills Assessments                                                                               0.00
    2017 Other Improvements                                                                              0.00
    2017 T/O Misc. Exp.                                                                                  0.00
    2017 T/O Materials                                                                                   0.00
    2017 T/O Outside Vendor                                                                              0.00
    2017 Hills Assessments                                                                               0.00
    2018 Other Improvements                                                                              0.00
    2018 T/O Misc. Exp.                                                                                  0.00
    2018 T/O Materials                                                                                   0.00
    2018 T/O Outside Vendor                                                                              0.00
    2018 Hills Assessments                                                                               0.00
    2019 Other Improvements                                                                              0.00
    2019 T/O Misc. Exp.                                                                                  0.00
    2019 T/O Materials                                                                                   0.00
    2019 T/O Outside Vendor                                                                              0.00
    2019 Hills Assessments                                                                               0.00
    2020 Other Improvements                                                                              0.00
    2020 T/O Misc. Exp.                                                                                  0.00
    2020 T/O Materials                                                                                   0.00
    2020 T/O Outside Vendor                                                                              0.00
    2020 Hills Assessments                                                                               0.00
    Accum Deprec - Capital Improvements                                                                  0.00

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
   Investment - LLC 27                                                                                  0.00
   Investment - LLC 28                                                                                  0.00
   Investment - LLC 29                                                                                  0.00
   Investment - LLC 25                                                                                  0.00
   Investment - LLC 26                                                                                  0.00
   Investment - LLC 31                                                                                  0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2005 02, 2020
                                                     of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                                 Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    Investment - LLC 34                                                                                    0.00
    Investment - LLC 35                                                                                    0.00
    Investment - LLC 36                                                                                    0.00
    Investment LLC 37                                                                                      0.00
    Investment LLC 38                                                                                      0.00
    Investment - LLC 39                                                                                    0.00
    Investment - LLC 40                                                                                    0.00
    Investment - LLC 41                                                                                    0.00
    Investment - LLC 42                                                                                    0.00
    Investment - LLC 43                                                                                    0.00
                                                                                                           0.00
    investment - LLC 45                                                                                    0.00
    Investment in 48                                                                                       0.00
    BofA Teller Rental                                                                                     0.00
    Investment - 16914                                                                                     0.00
    Investment - Rafael Gardens                                                                            0.00
    Investment - 1129 3rd Street                                                                           0.00
    LP Units                                                                                               0.00
    Investment - US Performing Arts                                                                        0.00
    Investment - Marin CoWork                                                                              0.00
    Limited Liability Companies                                                                            0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                                 0.00
   Duffy Due to/from                                                                                      0.00
   PISF III                                                                                               0.00
   PISF IV                                                                                                0.00
   PISF VI                                                                                                0.00
   PISF VII                                                                                               0.00
   PISF IX                                                                                                0.00
   PISF XI                                                                                                0.00
   PISF XII                                                                                               0.00
   PISF XIII                                                                                              0.00
   PISF XIV                                                                                               0.00
   PISF XV                                                                                                0.00
   PISF XVI                                                                                               0.00
   PISF XVII                                                                                              0.00
   PISF XVIII                                                                                             0.00
   461 Due To/From                                                                                        0.00
   501 Due/To From                                                                                        0.00
   Hammondale Due To/From                                                                                 0.00
   21 Due/to From                                                                                         0.00
   In process Lease litigation                                                                            0.00
   LLC 20                                                                                                 0.00
   LLC 21                                                                                                 0.00
   LLC 22                                                                                                 0.00
   LLC 23                                                                                                 0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 2006 02, 2020
                                                       of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                              Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    LLC 24                                                                                              0.00
    LLC 25                                                                                              0.00
    LLC 26                                                                                              0.00
    LLC 27                                                                                              0.00
    LLC 28                                                                                              0.00
    LLC 29                                                                                              0.00
    LLC 30                                                                                              0.00
    LLC 30                                                                                              0.00
    LLC 31                                                                                              0.00
    LLC 32                                                                                              0.00
    LLC 33                                                                                              0.00
    LLC 34                                                                                              0.00
    LLC 35                                                                                              0.00
    LLC 36                                                                                              0.00
    LLC 37                                                                                              0.00
    LLC 38                                                                                              0.00
    LLC 39                                                                                              0.00
    LLC 40                                                                                              0.00
    LLC 41                                                                                              0.00
    LLC 42                                                                                              0.00
    LLC 43                                                                                              0.00
    LLC 44                                                                                              0.00
    LLC 45                                                                                              0.00
    LLC 46                                                                                              0.00
    LLC 47                                                                                              0.00
    LLC 48                                                                                              0.00
    Due to/from LLC 49                                                                                  0.00
    PI LLC 50                                                                                           0.00
    PI 51 LLC                                                                                           0.00
    Due to/from Gate 5                                                                                  0.00
    PV 1 Due to/from                                                                                    0.00
    885 Due to/from                                                                                     0.00
    107 Due to/from                                                                                     0.00
    481 Due to/from                                                                                     0.00
    515 Due to/from                                                                                     0.00
    300 Due to/From PISF                                                                                0.00
    Paul Drive Due to/from                                                                              0.00
    353 BMK due to/from                                                                                 0.00
    49 Ignacio due to/from                                                                              0.00
    Due To/From GP                                                                                      0.00
    Due To/From 16914                                                                                   0.00
    Due To/From PISF, Inc.                                                                              0.00
    Due To/From PIM                                                                                     0.00
    Note Receivable                                                                                     0.00
    7200 Redwood Due to/From                                                                            0.00
    355 Due to / from                                                                                   0.00
    Due to/from 350 Ignacio Assoc.                                                                      0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2007 02, 2020
                                                    of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                              Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   1222 Due to/from                                                                                     0.00
   419 Prospect due to/from                                                                             0.00
TOTAL ASSETS                                                                                     500,000.00
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                    0.00
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                       0.00
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                                0.00
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00

 LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                         0.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                                    0.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
   2nd Deed Duffy Place                                                                                0.00
1st Mortgage 49 Ignacio                                                                                0.00
   2nd Deed 49 Ignacio                                                                                 0.00

  EQUITY
   Common Stock                                                                                        0.00
   Capital Contributions                                                                         500,000.00
   Capital Receivable                                                                                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2008 02, 2020
                                                    of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                                Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                Current Balance
    Less: Repurchased Units                                                                                0.00
    TIC Ownership                                                                                          0.00
    L.P. Distributions                                                                                     0.00
    G.P. Distributions                                                                                     0.00
    Premium on Repurch Units                                                                               0.00
    Previous Period Adjmts                                                                                 0.00
    Member Distribution                                                                                    0.00
    Dist. 38 to 20                                                                                         0.00
    Dist. 38 to 21                                                                                         0.00
Dist. 37 to 22                                                                                             0.00
    Inter Co. PFI - PV1                                                                                    0.00
    Inter Co PFI - Gate 5                                                                                  0.00
    Inter Co PFI - Duffy                                                                                   0.00
    Inter Co PFI - Hamm                                                                                    0.00
    Inter Co PFI - 107                                                                                     0.00
    Inter Co PFI - 461                                                                                     0.00
    Inter Co PFI - 501                                                                                     0.00
    Inter Co PFI - 49                                                                                      0.00
    Inter Co PFI - 885                                                                                     0.00
    Inter Co. PFI - 515                                                                                    0.00
    Inter-Co PFI - 355                                                                                     0.00
    InterCo PFI - 7200                                                                                     0.00
    InterCo PFI-117                                                                                        0.00
    InterCo PFI - 7 Merry                                                                                  0.00
    InterCo PFI - 16914                                                                                    0.00
    InterCo PFI - Paul                                                                                     0.00
    InterCo PFI - 353                                                                                      0.00
    InterCo PFI - 1506                                                                                     0.00
    InterCo PFI - 1222                                                                                     0.00
    InterCo PFI - 419                                                                                      0.00
    Inter Co PFI - 19 Merrydale                                                                            0.00
    Inter Co PFI - 1129                                                                                    0.00
    Inter Co PFI - 1315                                                                                    0.00
    Inter-Co. PFI - 1732                                                                                   0.00
    Inter-Co PFI-390                                                                                       0.00
    Inter Co PFI-santaland                                                                                 0.00
    Retained Earnings                                                                                      0.00
    Retained Earingins - Owned Properties                                                                  0.00
    K1-Losses                                                                                              0.00
    Net Income (Loss) Current                                                                              0.00
   Appliance Depreciation                                                                                  0.00
    TOTAL EQUITY                                                                                    500,000.00
TOTAL LIABILITIES & EQUITY                                                                          500,000.00

  Total of All                                                                                            0.00



           Case: 20-30604     Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 2009 02, 2020
                                                       of 2121                                        12:29 PM
1732 Lincoln Avenue (49)                                                                             Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                 3,523.82
  461 Bank Acct                                                                                       0.00
  501 Bank Acct                                                                                       0.00
  1015 -Reserve Account                                                                             362.71
  1020 OLD Clearing                                                                                   0.00
  PFI First Community                                                                                 0.00
  Clearing                                                                                            0.00
  PISF Inc. Transfer                                                                                  0.00
  PFI Cash - Transfer                                                                                 0.00
  Money Market                                                                                        0.00
  Escrow Account                                                                                      0.00
  Fremont Checking Account                                                                            0.00
  Interest Cash                                                                                       0.00
  Petty Cash                                                                                          0.00
  Cash Hammondale                                                                                     0.00
  Cash 461                                                                                            0.00
  Cash 501                                                                                            0.00
  TOTAL CASH                                                                                      3,886.53

    RECEIVABLES
    Property Receivables                                                                              0.00
    Loan Receivables                                                                                  0.00
    Other Receivables                                                                                 0.00
    Officer - Due to/from                                                                             0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                  1,469.33
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                    1,469.33

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                             3,968.24
   Reserve - Improvements                                                                              0.00
   Prepaid Maint. Contract                                                                             0.00
   Prepaid - Leasing Comm.                                                                             0.00
   Prepaid - Leasing Comm.                                                                             0.00
   Prepaid Mortgage Interest                                                                           0.00
   Prepaid Taxes                                                                                  -5,150.58
   TOTAL RESERVES & PREPAIDS                                                                      -1,182.34
  TOTAL CURRENT ASSETS                                                                             4,173.52


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             2010 02, 2020
                                                   of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                        1,482,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    5,871,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -106,745.46
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2011 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                               Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               7,246,254.54

  ACQUISITION ASSETS
   Closing Costs                                                                                   16,926.12
   A/A Closing Costs                                                                                 -573.76
   Syndication Costs                                                                                    0.00
   Loan Fees                                                                                       42,373.33
   Accum Amort Loan Fees                                                                           -2,118.66
   Personal Property                                                                              190,000.00
   Accum Depreciation Personal Property                                                           -19,000.02
   Organization Costs                                                                              57,500.00
   Accum Amort Organization Costs                                                                       0.00
  NET ACQUISITION ASSETS                                                                          285,107.01

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                              0.00
   2001 Bathroom Improvements                                                                           0.00
   2001 Kitchen Improvements                                                                            0.00
   2001 Floor Improvements                                                                              0.00
   2001 Window Improvements                                                                             0.00
   2001 Building Improvements                                                                           0.00
   2001 Roof Improvements                                                                               0.00
   2001 Other Improvements                                                                              0.00
   2002 Bathroom Improvements                                                                           0.00
   2002 Kitchen Improvements                                                                            0.00
   2002 Floor Improvements                                                                              0.00
   2002 Window Improvements                                                                             0.00
   2002 Building Improvements                                                                           0.00
   2002 Roof Improvements                                                                               0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2012 02, 2020
                                                     of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                            Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    2002 Other Improvements                                                                           0.00
    2002 Improvement Salaries                                                                         0.00
    2003 Bathroom Improvements                                                                        0.00
    2003 Kitchen Improvements                                                                         0.00
    2003 Floor Improvements                                                                           0.00
    2003 Window Improvements                                                                          0.00
    461-2003 Windows Improvements                                                                     0.00
    501-2003 Window Improvement                                                                       0.00
    2003 Building Improvements                                                                        0.00
    461-2003 Building Improvements                                                                    0.00
    501-2003 Building Improvements                                                                    0.00
    2003 Roof Improvements                                                                            0.00
    2003 Other Improvements                                                                           0.00
    461-2003 Other Improvements                                                                       0.00
    501-2003 Other Improvements                                                                       0.00
    2004 Bathroom Improvements                                                                        0.00
    2004 Kitchen Improvements                                                                         0.00
    2004 Floor Improvements                                                                           0.00
    461-2004 Floor Improvements                                                                       0.00
    501-2004 Floor Improvements                                                                       0.00
    2004 Window Improvements                                                                          0.00
    461-2004 Window Improvements                                                                      0.00
    501-2004 Window Improvements                                                                      0.00
    2004 Building Improvements                                                                        0.00
    2004 Roof Improvements                                                                            0.00
    2004 Other Improvements                                                                           0.00
    461-2004 Other Improvements                                                                       0.00
    501-2004 Other Improvements                                                                       0.00
    2005 Bathroom Improvements                                                                        0.00
    2005 Kitchen Improvements                                                                         0.00
    461-2005 Kitchen Improvements                                                                     0.00
    501-2005 Kitchen Improvements                                                                     0.00
    2005 Floor Improvements                                                                           0.00
    461-2005 Floor Improvements                                                                       0.00
    501-2005 Floor Improvements                                                                       0.00
    2005 Window Improvements                                                                          0.00
    2005 Building Improvements                                                                        0.00
    2005 Roof Improvements                                                                            0.00
    2005 Other Improvements                                                                           0.00
    461-2005 Other Improvements                                                                       0.00
    501-2005 Other Improvements                                                                       0.00
    2005 Improvement Salaries                                                                         0.00
    2006 Bathroom Improvements                                                                        0.00
    2006 Kitchen Improvements                                                                         0.00
    461-2006 Kitchen Improvements                                                                     0.00
    501-2006 Kitchen Improvements                                                                     0.00
    2006 Floor Improvements                                                                           0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            2013 02, 2020
                                                  of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                            Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                           Current Balance
    461-2006 Floor Improvements                                                                       0.00
    501-2006 Floor Improvements                                                                       0.00
    2006 Window Improvements                                                                          0.00
    2006 Building Improvements                                                                        0.00
    461-2006 Building Improvements                                                                    0.00
    501-2006 Building Improvements                                                                    0.00
    2006 Roof Improvements                                                                            0.00
    2006 Other Improvements                                                                           0.00
    2007 Bathroom Improvements                                                                        0.00
    461-2007 Bathroom Improvements                                                                    0.00
    501-2007 Bathroom Improvements                                                                    0.00
    2007 Kitchen Improvements                                                                         0.00
    2007 Floor Improvements                                                                           0.00
    461-2007 Floor Improvements                                                                       0.00
    501-2007 Floor Improvements                                                                       0.00
    2007 Window Improvements                                                                          0.00
    2007 Building Improvements                                                                        0.00
    461-2007 Building Improvements                                                                    0.00
    501-2007 Building Improvements                                                                    0.00
    2007 Roof Improvements                                                                            0.00
    2007 Other Improvements                                                                           0.00
    461-2007 Other Improvements                                                                       0.00
    501-2007 Other Improvements                                                                       0.00
    2008 Bathroom Improvements                                                                        0.00
    461-2008 Bathrooms Improvements                                                                   0.00
    501-2008 Bathroom Improvements                                                                    0.00
    2008 Kitchen Improvements                                                                         0.00
    461-2008 Kitchen Improvements                                                                     0.00
    501-2008 Kitchen Improvements                                                                     0.00
    2008 Floor Improvements                                                                           0.00
    461-2008 Floor Improvements                                                                       0.00
    501-2008 Floor Improvements                                                                       0.00
    2008 Window Improvements                                                                          0.00
    2008 Building Improvements                                                                        0.00
    2008 Roof Improvements                                                                            0.00
    2008 Other Improvements                                                                           0.00
    461-2008 Other Improvements                                                                       0.00
    501-2008 Other Improvements                                                                       0.00
    2009 Bathroom Improvements                                                                        0.00
    2009 Kitchen Improvements                                                                         0.00
    2009 Floor Improvements                                                                           0.00
    2009 Window Improvements                                                                          0.00
    2009 Building Improvements                                                                        0.00
    2009 Roof Improvements                                                                            0.00
    2009 Other Improvements                                                                           0.00
    461-2009 Other Improvements                                                                       0.00
    501-2009 Other Improvements                                                                       0.00
           Case: 20-30604   Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                    PageSeptember
                                                                                            2014 02, 2020
                                                  of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                              0.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                              0.00
   2018 T/O Misc. Exp.                                                                                  0.00
   2018 T/O Materials                                                                                   0.00
   2018 T/O Outside Vendor                                                                              0.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                              0.00
   2019 T/O Misc. Exp.                                                                                  0.00
   2019 T/O Materials                                                                                   0.00
   2019 T/O Outside Vendor                                                                              0.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                       203,691.87
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                             40,037.65
   2020 T/O Outside Vendor                                                                        55,621.27
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     299,350.79
   Accum Deprec - Capital Improvements                                                              1,218.48
  NET CAPITALIZED IMPROVEMENTS                                                                   298,132.31

  OTHER ASSETS
   Security Deposits                                                                                   0.00
   Investment - LLC 21                                                                                 0.00
   Investment - LLC 24                                                                                 0.00
           Case: 20-30604   Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2015 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                              0.00
   Duffy Due to/from                                                                                   0.00
   PISF III                                                                                            0.00
   PISF IV                                                                                             0.00
   PISF VI                                                                                             0.00
   PISF VII                                                                                            0.00
   PISF IX                                                                                             0.00
   PISF XI                                                                                             0.00
   PISF XII                                                                                            0.00
   PISF XIII                                                                                           0.00
   PISF XIV                                                                                            0.00
   PISF XV                                                                                             0.00
   PISF XVI                                                                                            0.00
   PISF XVII                                                                                           0.00
   PISF XVIII                                                                                          0.00
   461 Due To/From                                                                                     0.00
   501 Due/To From                                                                                     0.00
   Hammondale Due To/From                                                                              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2016 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                                  Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                         0.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                500.00
    Due To/From GP                                                                                   417,300.00
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  2017 02, 2020
                                                        of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                             Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                              0.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                    417,800.00
TOTAL ASSETS                                                                                  8,251,467.38
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                              74,886.37
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                  1,488.33
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                               0.00
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00
  TOTAL CURRENT LIABILITIES                                                                      76,374.70

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                               0.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    17,525.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            4,150,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             2018 02, 2020
                                                   of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                                 Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       4,167,525.00
 TOTAL LIABILITIES                                                                                 4,243,899.70

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           3,810,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                     340,000.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                               -52,153.95
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                                     0.00
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  2019 02, 2020
                                                        of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -90,278.37
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  4,007,567.68
TOTAL LIABILITIES & EQUITY                                                                      8,251,467.38

  Total of All                                                                                          0.00




           Case: 20-30604   Doc# 154      Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2020 02, 2020
                                                     of 2121                                        12:30 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for Professional                 Investors 49, LLC for period ending 9/2/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       2021
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
1732 Lincoln Avenue (49)                                                                              Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Investment 16914                           0.00              0.00                 0.00              0.00
   open                                       0.00              0.00                 0.00              0.00
   22 Due/to From                             0.00              0.00                 0.00              0.00
INCOME
  Rent Income                                0.00               0.00                0.00               0.00
  Prepaid Rental Income                      0.00               0.00                0.00               0.00
  Parking Fees                               0.00               0.00                0.00               0.00
  Pet Rent                                   0.00               0.00                0.00               0.00
  Laundry income                             0.00               0.00                0.00               0.00
  Commercial Recovery Income                 0.00               0.00                0.00               0.00
  Prior Year Recovery Income                 0.00               0.00                0.00               0.00
  Utility Income                             0.00               0.00                0.00               0.00
  Storage Income                             0.00               0.00                0.00               0.00
  Association Fees                           0.00               0.00                0.00               0.00
  Management Fee Income                      0.00               0.00                0.00               0.00
  Outside Management Income                  0.00               0.00                0.00               0.00
  Admin Fee Income                           0.00               0.00                0.00               0.00
  Interest Income                            0.00               0.00                0.00               0.00
  Tax Return Prep. Income                    0.00               0.00                0.00               0.00
  Accounting Fees                            0.00               0.00                0.00               0.00
  G.P. Fee Income                            0.00               0.00                0.00               0.00
  LLC Distribution Income                    0.00               0.00                0.00               0.00
  Partnership Income                         0.00               0.00                0.00               0.00
  Commission income                          0.00               0.00                0.00               0.00
  Sale of Units                              0.00               0.00                0.00               0.00
  Gain on Sale of Property                   0.00               0.00                0.00               0.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                           0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              0.00               0.00                0.00               0.00
   Promo/Move-In Incentives                  0.00               0.00                0.00               0.00
   Referral Fees                             0.00               0.00                0.00               0.00
   Salaries                                  0.00               0.00                0.00               0.00
   Pension                                   0.00               0.00                0.00               0.00
   Section 125 Misc                          0.00               0.00                0.00               0.00
   NextGen PRWCPTC                           0.00               0.00                0.00               0.00
   Advertising                               0.00               0.00                0.00               0.00
   Marketing Subscriptions                   0.00               0.00                0.00               0.00
   Marketing Tools                           0.00               0.00                0.00               0.00
   Signs                                     0.00               0.00                0.00               0.00
   Do not use me                             0.00               0.00                0.00               0.00
   Other Renting Expenses                    0.00               0.00                0.00               0.00
   Bad Debt Expense                          0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2022 02, 2020
                                                    of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                              Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                     0.00               0.00                0.00               0.00
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                          0.00               0.00                0.00               0.00
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                            0.00               0.00                0.00               0.00
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                              0.00               0.00                0.00               0.00
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                  0.00               0.00                0.00               0.00
   Security Patrol                           0.00               0.00                0.00               0.00
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper            0.00               0.00                0.00               0.00
   Manager Salary                            0.00               0.00                0.00               0.00
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                       0.00               0.00                0.00               0.00
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
   Interior Lobby Plants                     0.00               0.00                0.00               0.00
   Mgt. Co. Uniforms                         0.00               0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                   0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2023 02, 2020
                                                    of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                  Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %          Year to Date                %
   Mgt. Office Telephone                          0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                  0.00              0.00                 0.00              0.00
   Postage                                        0.00              0.00                 0.00              0.00
   Rent Expense Corporate                         0.00              0.00                 0.00              0.00
   Client Entertainment                           0.00              0.00                 0.00              0.00
   Commercial Misc Exp                            0.00              0.00                 0.00              0.00
   Education                                      0.00              0.00                 0.00              0.00
   Security Costs                                 0.00              0.00                 0.00              0.00

  UTILITIES EXPENSE
   Gas & Electricity                             0.00               0.00                0.00               0.00
   Utilities Credits or rebates                  0.00               0.00                0.00               0.00
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                         0.00               0.00                0.00               0.00
   Garbage & Trash Removal                       0.00               0.00                0.00               0.00
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00                0.00               0.00
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                           0.00               0.00                0.00               0.00
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
   R&M - pritim                                  0.00               0.00                0.00               0.00
   R&M-kellys appliance center                   0.00               0.00                0.00               0.00
   R&M - rolgar                                  0.00               0.00                0.00               0.00
   R&M Friedman's                                0.00               0.00                0.00               0.00
   R&M - bucks                                   0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  2024 02, 2020
                                                        of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                              Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        0.00             0.00                 0.00              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
   Dept. Supp. - galrog                        0.00             0.00                 0.00              0.00
   Supply - Grainger                           0.00             0.00                 0.00              0.00
   Welcome office supp. & signs                0.00             0.00                 0.00              0.00
   Maint - Supplies fans                       0.00             0.00                 0.00              0.00
   Dept. Supplies - CP                         0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2025 02, 2020
                                                    of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                 0.00              0.00                 0.00              0.00
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
   Contract - Mainstay                         0.00               0.00                0.00               0.00
   Contractor - pro - tech                     0.00               0.00                0.00               0.00
   Contract - thoseguy                         0.00               0.00                0.00               0.00
   Contract - kevmar                           0.00               0.00                0.00               0.00
   Contract-PoolCraft, Inc.                    0.00               0.00                0.00               0.00
   Contract-Solarcraft                         0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                2026 02, 2020
                                                      of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                 Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                        0.00              0.00                 0.00              0.00
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00

  TAXES
   Real Estate Taxes                            0.00               0.00                0.00               0.00
   Payroll Taxes                                0.00               0.00                0.00               0.00
   Personal Property Taxes                      0.00               0.00                0.00               0.00
   Other Taxes                                  0.00               0.00                0.00               0.00

  INSURANCE EXPENSE
   Package Insurance                            0.00               0.00                0.00               0.00
   Earthquake Insurance                         0.00               0.00                0.00               0.00
   Umbrella Insurance                           0.00               0.00                0.00               0.00
   Flood Insurance                              0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                     0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                            0.00               0.00                0.00               0.00
   Auto Insurance                               0.00               0.00                0.00               0.00
   Health Insurance                             0.00               0.00                0.00               0.00
   Medical - Misc                               0.00               0.00                0.00               0.00
   Workers' Comp. Insurance                     0.00               0.00                0.00               0.00
   Business Practices Insurance                 0.00               0.00                0.00               0.00

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00                0.00               0.00
   Storage Rent Income                          0.00               0.00                0.00               0.00
   Pet Rent                                     0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 2027 02, 2020
                                                       of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Parking Fees                                 0.00              0.00                 0.00              0.00
   Laundry                                      0.00              0.00                 0.00              0.00
   Vending                                      0.00              0.00                 0.00              0.00
   NSF Check Fees                               0.00              0.00                 0.00              0.00
   Late Charges                                 0.00              0.00                 0.00              0.00
   Damages & Cleaning Fees                      0.00              0.00                 0.00              0.00
   Forfeited Tenant Deposit                     0.00              0.00                 0.00              0.00
   T/O - S/D Charges to Tenant                  0.00              0.00                 0.00              0.00
   Miscellaneous Income                         0.00              0.00                 0.00              0.00
   HVAC Income                                  0.00              0.00                 0.00              0.00
   Interest Income                              0.00              0.00                 0.00              0.00

  DEBT SERVICE EXPENSE
   Mortgage Interest                           0.00               0.00                0.00               0.00
   Deed Of Trust Interest                      0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   Interest Expense Corporate                  0.00               0.00                0.00               0.00
   Notes Payable Interest                      0.00               0.00                0.00               0.00
   Affiliate Loan Interest                     0.00               0.00                0.00               0.00
   Other Interest Expense                      0.00               0.00                0.00               0.00

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       0.00               0.00                0.00               0.00
   F&F Hamm Depreciation                       0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                      0.00               0.00                0.00               0.00
   Appliances Depreciation                     0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    0.00               0.00                0.00               0.00
   Closing Cost Amortization                   0.00               0.00                0.00               0.00
   Loan Fee Amortization                       0.00               0.00                0.00               0.00
   Org. Cost Amortization                      0.00               0.00                0.00               0.00
   Software Devel. Amort.                      0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                  0.00               0.00                0.00               0.00

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                             0.00               0.00                0.00               0.00
   Taxes - Other                               0.00               0.00                0.00               0.00

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00


           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                2028 02, 2020
                                                      of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                               Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            258,360.28             99.70          258,360.28              99.70
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                             780.25              0.30              780.25               0.30
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             259,140.53            100.00          259,140.53             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           36,003.00             13.89           36,003.00              13.89
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                      50.97              0.02               50.97               0.02
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  2,619.65              1.01            2,619.65               1.01
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2029 02, 2020
                                                     of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                38,673.62              14.92           38,673.62              14.92

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                      0.00              0.00                0.00               0.00
   Legal                                 10,735.00              4.14           10,735.00               4.14
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         103.00              0.04              103.00               0.04
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             7.28              0.00                7.28               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits               2,535.41              0.98            2,535.41               0.98
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              13,380.69              5.16           13,380.69               5.16

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               5,200.00              2.01            5,200.00               2.01
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit               2,166.67              0.84            2,166.67               0.84
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        11,406.36              4.40           11,406.36               4.40
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   15,423.48              5.95           15,423.48               5.95
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2030 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                34,196.51              13.20           34,196.51              13.20

  UTILITIES EXPENSE
   Gas & Electricity                      1,989.07               0.77           1,989.07               0.77
   Utilities Credits or rebates            -271.80              -0.10            -271.80              -0.10
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                  4,077.88               1.57           4,077.88               1.57
   Garbage & Trash Removal               10,906.57               4.21          10,906.57               4.21
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                     0.00               0.00               0.00               0.00
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               16,701.72               6.44          16,701.72               6.44

  REPAIRS & MAINTENANCE
   R&M Unit                                 480.92              0.19              480.92               0.19
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                           235.88              0.09              235.88               0.09
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    4,333.62              1.67            4,333.62               1.67
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2031 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                       79.20             0.03                79.20              0.03
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        375.00             0.14               375.00              0.14
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      201.20             0.08               201.20              0.08
   R&M - Electrical Supplies                  45.79             0.02                45.79              0.02
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                           148.40             0.06               148.40              0.06
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     6.97             0.00                 6.97              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                   321.69             0.12               321.69              0.12
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2032 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                                Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                     21.77              0.01                21.77              0.01
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                            1,528.50               0.59            1,528.50               0.59
   R&M - Painting Supplies                    305.64              0.12               305.64              0.12
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                8,084.58               3.12            8,084.58               3.12

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                2033 02, 2020
                                                      of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                                 Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                875.00              0.34               875.00              0.34
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     600.00              0.23               600.00              0.23
   Contract - Landscaping                   8,800.00               3.40            8,800.00               3.40
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   10,275.00               3.96           10,275.00               3.96

  TAXES
   Real Estate Taxes                        30,901.37             11.92           30,901.37              11.92
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        30,901.37             11.92           30,901.37              11.92

  INSURANCE EXPENSE
   Package Insurance                         4,190.76              1.62            4,190.76               1.62
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                            0.00              0.00                0.00               0.00
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 2034 02, 2020
                                                       of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              4,190.76                1.62            4,190.76               1.62

TOTAL OPERATING EXPENSES                156,404.25             60.36          156,404.25              60.36

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -25.00              -0.01             -25.00              -0.01
   Late Charges                            -150.00              -0.06            -150.00              -0.06
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit              -1,900.00              -0.73          -1,900.00              -0.73
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                  -1,000.00              -0.39          -1,000.00              -0.39
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                    -3,075.00              -1.19          -3,075.00              -1.19

NET OPERATING INCOME                    105,811.28             40.83          105,811.28              40.83

  DEBT SERVICE EXPENSE
   Mortgage Interest                     66,146.39             25.53           66,146.39              25.53
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.               66,146.39             25.53           66,146.39              25.53

  NET INC.BEFORE DEP.& TAX               39,664.89             15.31           39,664.89              15.31

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                106,745.46             41.19          106,745.46              41.19
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                19,000.02              7.33           19,000.02               7.33
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               1,218.48              0.47            1,218.48               0.47
   Closing Cost Amortization                860.64              0.33              860.64               0.33
   Loan Fee Amortization                  2,118.66              0.82            2,118.66               0.82
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2035 02, 2020
                                                    of 2121                                        12:30 PM
1732 Lincoln Avenue (49)                                                                              Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            129,943.26                50.14          129,943.26              50.14

NET INC.(LOSS) BEF.TAXES                -90,278.37             -34.84         -90,278.37             -34.84

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00                0.00               0.00
   FTB Tax Expense                           0.00               0.00                0.00               0.00
   Taxes - Other                             0.00               0.00                0.00               0.00

NET INCOME (LOSS)BK                     -90,278.37             -34.84         -90,278.37             -34.84

K-1 and Other Items
  K-1 Losses                                 0.00               0.00                0.00               0.00
  K-1 Income Items                           0.00               0.00                0.00               0.00

  Extraordinary Items                        0.00               0.00                0.00               0.00

  Temporary Distribution                     0.00               0.00                0.00               0.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2036 02, 2020
                                                    of 2121                                        12:30 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for Professional                 Investors 49, LLC for period ending 9/2/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability    page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       2037
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
1732 Lincoln Avenue (49)                                                                              Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Investment 16914                           0.00              0.00                 0.00              0.00
   open                                       0.00              0.00                 0.00              0.00
   22 Due/to From                             0.00              0.00                 0.00              0.00
INCOME
  Rent Income                                0.00               0.00                0.00               0.00
  Prepaid Rental Income                      0.00               0.00                0.00               0.00
  Parking Fees                               0.00               0.00                0.00               0.00
  Pet Rent                                   0.00               0.00                0.00               0.00
  Laundry income                             0.00               0.00                0.00               0.00
  Commercial Recovery Income                 0.00               0.00                0.00               0.00
  Prior Year Recovery Income                 0.00               0.00                0.00               0.00
  Utility Income                             0.00               0.00                0.00               0.00
  Storage Income                             0.00               0.00                0.00               0.00
  Association Fees                           0.00               0.00                0.00               0.00
  Management Fee Income                      0.00               0.00                0.00               0.00
  Outside Management Income                  0.00               0.00                0.00               0.00
  Admin Fee Income                           0.00               0.00                0.00               0.00
  Interest Income                            0.00               0.00                0.00               0.00
  Tax Return Prep. Income                    0.00               0.00                0.00               0.00
  Accounting Fees                            0.00               0.00                0.00               0.00
  G.P. Fee Income                            0.00               0.00                0.00               0.00
  LLC Distribution Income                    0.00               0.00                0.00               0.00
  Partnership Income                         0.00               0.00                0.00               0.00
  Commission income                          0.00               0.00                0.00               0.00
  Sale of Units                              0.00               0.00                0.00               0.00
  Gain on Sale of Property                   0.00               0.00                0.00               0.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                           0.00               0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                              0.00               0.00                0.00               0.00
   Promo/Move-In Incentives                  0.00               0.00                0.00               0.00
   Referral Fees                             0.00               0.00                0.00               0.00
   Salaries                                  0.00               0.00                0.00               0.00
   Pension                                   0.00               0.00                0.00               0.00
   Section 125 Misc                          0.00               0.00                0.00               0.00
   NextGen PRWCPTC                           0.00               0.00                0.00               0.00
   Advertising                               0.00               0.00                0.00               0.00
   Marketing Subscriptions                   0.00               0.00                0.00               0.00
   Marketing Tools                           0.00               0.00                0.00               0.00
   Signs                                     0.00               0.00                0.00               0.00
   Do not use me                             0.00               0.00                0.00               0.00
   Other Renting Expenses                    0.00               0.00                0.00               0.00
   Bad Debt Expense                          0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2038 02, 2020
                                                    of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                              Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00               0.00                0.00               0.00
   Alarm                                     0.00               0.00                0.00               0.00
   Legal                                     0.00               0.00                0.00               0.00
   Computer Services                         0.00               0.00                0.00               0.00
   Temp. Help                                0.00               0.00                0.00               0.00
   Consultants                               0.00               0.00                0.00               0.00
   Administaff                               0.00               0.00                0.00               0.00
   Outside Services                          0.00               0.00                0.00               0.00
   Collection Expense                        0.00               0.00                0.00               0.00
    Prof. Fees KC                            0.00               0.00                0.00               0.00
   Office Expense                            0.00               0.00                0.00               0.00
   Bottled Water                             0.00               0.00                0.00               0.00
   Bank Charges                              0.00               0.00                0.00               0.00
   NextGen Expenses                          0.00               0.00                0.00               0.00
   Licenses, Fees & Permits                  0.00               0.00                0.00               0.00
   Security Patrol                           0.00               0.00                0.00               0.00
   Auto Expense                              0.00               0.00                0.00               0.00
   Travel & Entertainment                    0.00               0.00                0.00               0.00
   Luncheon Meetings                         0.00               0.00                0.00               0.00
   Loan Servicing Fees                       0.00               0.00                0.00               0.00
   Promotions - Corporate                    0.00               0.00                0.00               0.00
   Association Dues                          0.00               0.00                0.00               0.00
   461- Net loss (income)                    0.00               0.00                0.00               0.00
   501-Net Loss (income)                     0.00               0.00                0.00               0.00
   Gifts                                     0.00               0.00                0.00               0.00
   Security Cost                             0.00               0.00                0.00               0.00

  MANAGEMENT EXPENSES
   Manager - Apartment Unit                  0.00               0.00                0.00               0.00
   PFI-Mgr Apartment                         0.00               0.00                0.00               0.00
   Ass't Mgr Apartment Unit                  0.00               0.00                0.00               0.00
   Apart Janitorial/Groundskeeper            0.00               0.00                0.00               0.00
   Manager Salary                            0.00               0.00                0.00               0.00
   Manager Utility Expense                   0.00               0.00                0.00               0.00
   Maintenance Apartment                     0.00               0.00                0.00               0.00
   Offsite Mgt Fee PFI                       0.00               0.00                0.00               0.00
   Finders Fees                              0.00               0.00                0.00               0.00
   Copier Lease                              0.00               0.00                0.00               0.00
   Donations                                 0.00               0.00                0.00               0.00
   Dues and Subscriptions                    0.00               0.00                0.00               0.00
   Interior Lobby Plants                     0.00               0.00                0.00               0.00
   Mgt. Co. Uniforms                         0.00               0.00                0.00               0.00
   Mgt. Co. Corp. Expenses                   0.00               0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2039 02, 2020
                                                    of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                  Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                        Period to Date                %          Year to Date                %
   Mgt. Office Telephone                          0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                                  0.00              0.00                 0.00              0.00
   Postage                                        0.00              0.00                 0.00              0.00
   Rent Expense Corporate                         0.00              0.00                 0.00              0.00
   Client Entertainment                           0.00              0.00                 0.00              0.00
   Commercial Misc Exp                            0.00              0.00                 0.00              0.00
   Education                                      0.00              0.00                 0.00              0.00
   Security Costs                                 0.00              0.00                 0.00              0.00

  UTILITIES EXPENSE
   Gas & Electricity                             0.00               0.00                0.00               0.00
   Utilities Credits or rebates                  0.00               0.00                0.00               0.00
   Sewer                                         0.00               0.00                0.00               0.00
   Water                                         0.00               0.00                0.00               0.00
   Garbage & Trash Removal                       0.00               0.00                0.00               0.00
   Contract-haulwrig                             0.00               0.00                0.00               0.00
   Cable TV                                      0.00               0.00                0.00               0.00
   Telephone/Internet/Fax                        0.00               0.00                0.00               0.00
   Pagers/2 Ways                                 0.00               0.00                0.00               0.00

  REPAIRS & MAINTENANCE
   R&M Unit                                      0.00               0.00                0.00               0.00
   R&M-bbsteam                                   0.00               0.00                0.00               0.00
   R&M - Plumbing                                0.00               0.00                0.00               0.00
   R&M-deep                                      0.00               0.00                0.00               0.00
   R&M-dorius                                    0.00               0.00                0.00               0.00
   R&M - Elevator                                0.00               0.00                0.00               0.00
   R&M-jdcom                                     0.00               0.00                0.00               0.00
   R&M-nat                                       0.00               0.00                0.00               0.00
   R&M-novglass                                  0.00               0.00                0.00               0.00
   R&M-orchid                                    0.00               0.00                0.00               0.00
   R&M - Electrical                              0.00               0.00                0.00               0.00
   R&M-1st Class                                 0.00               0.00                0.00               0.00
   R&M - Painting                                0.00               0.00                0.00               0.00
   R&M - Roofing                                 0.00               0.00                0.00               0.00
   R&M - Miscellaneous                           0.00               0.00                0.00               0.00
   R&M - Windows                                 0.00               0.00                0.00               0.00
   R&M - HVAC                                    0.00               0.00                0.00               0.00
   R&M - Pool                                    0.00               0.00                0.00               0.00
   R & M- fire master                            0.00               0.00                0.00               0.00
   R&M-Ignacio Hill Association                  0.00               0.00                0.00               0.00
   R&M-mcd                                       0.00               0.00                0.00               0.00
   R&M - pritim                                  0.00               0.00                0.00               0.00
   R&M-kellys appliance center                   0.00               0.00                0.00               0.00
   R&M - rolgar                                  0.00               0.00                0.00               0.00
   R&M Friedman's                                0.00               0.00                0.00               0.00
   R&M - bucks                                   0.00               0.00                0.00               0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                          PageSeptember
                                                                                                  2040 02, 2020
                                                        of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                              Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                        0.00             0.00                 0.00              0.00
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                          0.00             0.00                 0.00              0.00
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                        0.00             0.00                 0.00              0.00
   R&M - Electrical Supplies                   0.00             0.00                 0.00              0.00
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                             0.00             0.00                 0.00              0.00
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     0.00             0.00                 0.00              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                     0.00             0.00                 0.00              0.00
   Dept. Supp. - galrog                        0.00             0.00                 0.00              0.00
   Supply - Grainger                           0.00             0.00                 0.00              0.00
   Welcome office supp. & signs                0.00             0.00                 0.00              0.00
   Maint - Supplies fans                       0.00             0.00                 0.00              0.00
   Dept. Supplies - CP                         0.00             0.00                 0.00              0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2041 02, 2020
                                                    of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                      0.00              0.00                 0.00              0.00
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                                 0.00              0.00                 0.00              0.00
   R&M - Painting Supplies                      0.00              0.00                 0.00              0.00
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
   Contract - Mainstay                         0.00               0.00                0.00               0.00
   Contractor - pro - tech                     0.00               0.00                0.00               0.00
   Contract - thoseguy                         0.00               0.00                0.00               0.00
   Contract - kevmar                           0.00               0.00                0.00               0.00
   Contract-PoolCraft, Inc.                    0.00               0.00                0.00               0.00
   Contract-Solarcraft                         0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                2042 02, 2020
                                                      of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                 Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date                %          Year to Date                %
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                  0.00              0.00                 0.00              0.00
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                       0.00              0.00                 0.00              0.00
   Contract - Landscaping                        0.00              0.00                 0.00              0.00
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00

  TAXES
   Real Estate Taxes                            0.00               0.00                0.00               0.00
   Payroll Taxes                                0.00               0.00                0.00               0.00
   Personal Property Taxes                      0.00               0.00                0.00               0.00
   Other Taxes                                  0.00               0.00                0.00               0.00

  INSURANCE EXPENSE
   Package Insurance                            0.00               0.00                0.00               0.00
   Earthquake Insurance                         0.00               0.00                0.00               0.00
   Umbrella Insurance                           0.00               0.00                0.00               0.00
   Flood Insurance                              0.00               0.00                0.00               0.00
   Fire Ins./Spec.Assesment                     0.00               0.00                0.00               0.00
   Tenant Disc. Ins.                            0.00               0.00                0.00               0.00
   Auto Insurance                               0.00               0.00                0.00               0.00
   Health Insurance                             0.00               0.00                0.00               0.00
   Medical - Misc                               0.00               0.00                0.00               0.00
   Workers' Comp. Insurance                     0.00               0.00                0.00               0.00
   Business Practices Insurance                 0.00               0.00                0.00               0.00

  OTHER INCOME
   Tenant Asst. Payments                        0.00               0.00                0.00               0.00
   Storage Rent Income                          0.00               0.00                0.00               0.00
   Pet Rent                                     0.00               0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 2043 02, 2020
                                                       of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                                Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Parking Fees                                 0.00              0.00                 0.00              0.00
   Laundry                                      0.00              0.00                 0.00              0.00
   Vending                                      0.00              0.00                 0.00              0.00
   NSF Check Fees                               0.00              0.00                 0.00              0.00
   Late Charges                                 0.00              0.00                 0.00              0.00
   Damages & Cleaning Fees                      0.00              0.00                 0.00              0.00
   Forfeited Tenant Deposit                     0.00              0.00                 0.00              0.00
   T/O - S/D Charges to Tenant                  0.00              0.00                 0.00              0.00
   Miscellaneous Income                         0.00              0.00                 0.00              0.00
   HVAC Income                                  0.00              0.00                 0.00              0.00
   Interest Income                              0.00              0.00                 0.00              0.00

  DEBT SERVICE EXPENSE
   Mortgage Interest                           0.00               0.00                0.00               0.00
   Deed Of Trust Interest                      0.00               0.00                0.00               0.00
   1st Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   2nd Deed of Trust Gate5                     0.00               0.00                0.00               0.00
   Interest Expense Corporate                  0.00               0.00                0.00               0.00
   Notes Payable Interest                      0.00               0.00                0.00               0.00
   Affiliate Loan Interest                     0.00               0.00                0.00               0.00
   Other Interest Expense                      0.00               0.00                0.00               0.00

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                       0.00               0.00                0.00               0.00
   F&F Hamm Depreciation                       0.00               0.00                0.00               0.00
   Personal Prop. Deprec.                      0.00               0.00                0.00               0.00
   Appliances Depreciation                     0.00               0.00                0.00               0.00
   Cap. Improvement Deprec.                    0.00               0.00                0.00               0.00
   Closing Cost Amortization                   0.00               0.00                0.00               0.00
   Loan Fee Amortization                       0.00               0.00                0.00               0.00
   Org. Cost Amortization                      0.00               0.00                0.00               0.00
   Software Devel. Amort.                      0.00               0.00                0.00               0.00
   Depreciation Expense Corp.                  0.00               0.00                0.00               0.00

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                     0.00               0.00                0.00               0.00
   FTB Tax Expense                             0.00               0.00                0.00               0.00
   Taxes - Other                               0.00               0.00                0.00               0.00

K-1 and Other Items
  K-1 Losses                                   0.00               0.00                0.00               0.00
  K-1 Income Items                             0.00               0.00                0.00               0.00

  Extraordinary Items                          0.00               0.00                0.00               0.00

  Temporary Distribution                       0.00               0.00                0.00               0.00


           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                2044 02, 2020
                                                      of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %         Year to Date                %
Adjustments
Outside Management Income                    0.00               0.00               0.00               0.00
Outside Services                             0.00               0.00               0.00               0.00
Bank Charges                                 0.00               0.00               0.00               0.00
Association Dues                             0.00               0.00               0.00               0.00

Period to Date                  Beginning Balance     Ending Balance          Difference
1010 - Checking                              0.00           5,000.00           5,000.00
1015 -Reserve Account                        0.00         495,000.00         495,000.00
Total Cash                                   0.00         500,000.00         500,000.00

Year to Date                    Beginning Balance     Ending Balance          Difference
1010 - Checking                              0.00           5,000.00           5,000.00
1015 -Reserve Account                        0.00         495,000.00         495,000.00
Total Cash                                   0.00         500,000.00         500,000.00




           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                     PageSeptember
                                                                                             2045 02, 2020
                                                   of 2121                                        12:31 PM
1732 Lincoln Avenue (49)                                                                               Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                 %          Year to Date                %
   Investment 16914                           0.00               0.00                 0.00              0.00
   open                                       0.00               0.00                 0.00              0.00
   22 Due/to From                             0.00               0.00                 0.00              0.00
INCOME
  Rent Income                            258,360.28             99.70          258,360.28              99.70
  Prepaid Rental Income                        0.00              0.00                0.00               0.00
  Parking Fees                                 0.00              0.00                0.00               0.00
  Pet Rent                                     0.00              0.00                0.00               0.00
  Laundry income                             780.25              0.30              780.25               0.30
  Commercial Recovery Income                   0.00              0.00                0.00               0.00
  Prior Year Recovery Income                   0.00              0.00                0.00               0.00
  Utility Income                               0.00              0.00                0.00               0.00
  Storage Income                               0.00              0.00                0.00               0.00
  Association Fees                             0.00              0.00                0.00               0.00
  Management Fee Income                        0.00              0.00                0.00               0.00
  Outside Management Income                    0.00              0.00                0.00               0.00
  Admin Fee Income                             0.00              0.00                0.00               0.00
  Interest Income                              0.00              0.00                0.00               0.00
  Tax Return Prep. Income                      0.00              0.00                0.00               0.00
  Accounting Fees                              0.00              0.00                0.00               0.00
  G.P. Fee Income                              0.00              0.00                0.00               0.00
  LLC Distribution Income                      0.00              0.00                0.00               0.00
  Partnership Income                           0.00              0.00                0.00               0.00
  Commission income                            0.00              0.00                0.00               0.00
  Sale of Units                                0.00              0.00                0.00               0.00
  Gain on Sale of Property                     0.00              0.00                0.00               0.00
TOTAL INCOME                             259,140.53            100.00          259,140.53             100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00              0.00                0.00               0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           36,003.00             13.89           36,003.00              13.89
   Promo/Move-In Incentives                    0.00              0.00                0.00               0.00
   Referral Fees                               0.00              0.00                0.00               0.00
   Salaries                                    0.00              0.00                0.00               0.00
   Pension                                     0.00              0.00                0.00               0.00
   Section 125 Misc                            0.00              0.00                0.00               0.00
   NextGen PRWCPTC                             0.00              0.00                0.00               0.00
   Advertising                                 0.00              0.00                0.00               0.00
   Marketing Subscriptions                     0.00              0.00                0.00               0.00
   Marketing Tools                             0.00              0.00                0.00               0.00
   Signs                                      50.97              0.02               50.97               0.02
   Do not use me                               0.00              0.00                0.00               0.00
   Other Renting Expenses                  2,619.65              1.01            2,619.65               1.01
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                       PageSeptember
                                                                                               2046 02, 2020
                                                     of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                              Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Bad Debt Expense                           0.00              0.00                 0.00              0.00
   Credit Check Fees Rcvd                     0.00              0.00                 0.00              0.00
   Credit Check Fees Paid                     0.00              0.00                 0.00              0.00
   TOTAL RENTING EXPENSE                38,673.62              14.92           38,673.62              14.92

  ADMINISTRATIVE EXPENSES
   Accounting                                 0.00              0.00                0.00               0.00
   Alarm                                      0.00              0.00                0.00               0.00
   Legal                                 10,735.00              4.14           10,735.00               4.14
   Computer Services                          0.00              0.00                0.00               0.00
   Temp. Help                                 0.00              0.00                0.00               0.00
   Consultants                                0.00              0.00                0.00               0.00
   Administaff                                0.00              0.00                0.00               0.00
   Outside Services                         103.00              0.04              103.00               0.04
   Collection Expense                         0.00              0.00                0.00               0.00
    Prof. Fees KC                             0.00              0.00                0.00               0.00
   Office Expense                             7.28              0.00                7.28               0.00
   Bottled Water                              0.00              0.00                0.00               0.00
   Bank Charges                               0.00              0.00                0.00               0.00
   NextGen Expenses                           0.00              0.00                0.00               0.00
   Licenses, Fees & Permits               2,535.41              0.98            2,535.41               0.98
   Security Patrol                            0.00              0.00                0.00               0.00
   Auto Expense                               0.00              0.00                0.00               0.00
   Travel & Entertainment                     0.00              0.00                0.00               0.00
   Luncheon Meetings                          0.00              0.00                0.00               0.00
   Loan Servicing Fees                        0.00              0.00                0.00               0.00
   Promotions - Corporate                     0.00              0.00                0.00               0.00
   Association Dues                           0.00              0.00                0.00               0.00
   461- Net loss (income)                     0.00              0.00                0.00               0.00
   501-Net Loss (income)                      0.00              0.00                0.00               0.00
   Gifts                                      0.00              0.00                0.00               0.00
   Security Cost                              0.00              0.00                0.00               0.00
   TOTAL ADMINISTRATIVE EXP              13,380.69              5.16           13,380.69               5.16

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               5,200.00              2.01            5,200.00               2.01
   PFI-Mgr Apartment                          0.00              0.00                0.00               0.00
   Ass't Mgr Apartment Unit               2,166.67              0.84            2,166.67               0.84
   Apart Janitorial/Groundskeeper             0.00              0.00                0.00               0.00
   Manager Salary                        11,406.36              4.40           11,406.36               4.40
   Manager Utility Expense                    0.00              0.00                0.00               0.00
   Maintenance Apartment                      0.00              0.00                0.00               0.00
   Offsite Mgt Fee PFI                   15,423.48              5.95           15,423.48               5.95
   Finders Fees                               0.00              0.00                0.00               0.00
   Copier Lease                               0.00              0.00                0.00               0.00
   Donations                                  0.00              0.00                0.00               0.00
   Dues and Subscriptions                     0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2047 02, 2020
                                                    of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                              Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %          Year to Date                %
   Interior Lobby Plants                      0.00              0.00                 0.00              0.00
   Mgt. Co. Uniforms                          0.00              0.00                 0.00              0.00
   Mgt. Co. Corp. Expenses                    0.00              0.00                 0.00              0.00
   Mgt. Office Telephone                      0.00              0.00                 0.00              0.00
   Mgt. Co. Auto                              0.00              0.00                 0.00              0.00
   Postage                                    0.00              0.00                 0.00              0.00
   Rent Expense Corporate                     0.00              0.00                 0.00              0.00
   Client Entertainment                       0.00              0.00                 0.00              0.00
   Commercial Misc Exp                        0.00              0.00                 0.00              0.00
   Education                                  0.00              0.00                 0.00              0.00
   Security Costs                             0.00              0.00                 0.00              0.00
   TOTAL MANAGEMENT E...                34,196.51              13.20           34,196.51              13.20

  UTILITIES EXPENSE
   Gas & Electricity                      1,989.07               0.77           1,989.07               0.77
   Utilities Credits or rebates            -271.80              -0.10            -271.80              -0.10
   Sewer                                      0.00               0.00               0.00               0.00
   Water                                  4,077.88               1.57           4,077.88               1.57
   Garbage & Trash Removal               10,906.57               4.21          10,906.57               4.21
   Contract-haulwrig                          0.00               0.00               0.00               0.00
   Cable TV                                   0.00               0.00               0.00               0.00
   Telephone/Internet/Fax                     0.00               0.00               0.00               0.00
   Pagers/2 Ways                              0.00               0.00               0.00               0.00
   TOTAL UTILITIES EXPENSE               16,701.72               6.44          16,701.72               6.44

  REPAIRS & MAINTENANCE
   R&M Unit                                 480.92              0.19              480.92               0.19
   R&M-bbsteam                                0.00              0.00                0.00               0.00
   R&M - Plumbing                           235.88              0.09              235.88               0.09
   R&M-deep                                   0.00              0.00                0.00               0.00
   R&M-dorius                                 0.00              0.00                0.00               0.00
   R&M - Elevator                             0.00              0.00                0.00               0.00
   R&M-jdcom                                  0.00              0.00                0.00               0.00
   R&M-nat                                    0.00              0.00                0.00               0.00
   R&M-novglass                               0.00              0.00                0.00               0.00
   R&M-orchid                                 0.00              0.00                0.00               0.00
   R&M - Electrical                           0.00              0.00                0.00               0.00
   R&M-1st Class                              0.00              0.00                0.00               0.00
   R&M - Painting                             0.00              0.00                0.00               0.00
   R&M - Roofing                              0.00              0.00                0.00               0.00
   R&M - Miscellaneous                    4,333.62              1.67            4,333.62               1.67
   R&M - Windows                              0.00              0.00                0.00               0.00
   R&M - HVAC                                 0.00              0.00                0.00               0.00
   R&M - Pool                                 0.00              0.00                0.00               0.00
   R & M- fire master                         0.00              0.00                0.00               0.00
   R&M-Ignacio Hill Association               0.00              0.00                0.00               0.00
   R&M-mcd                                    0.00              0.00                0.00               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2048 02, 2020
                                                    of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                              Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date               %          Year to Date                %
   R&M - pritim                                0.00             0.00                 0.00              0.00
   R&M-kellys appliance center                 0.00             0.00                 0.00              0.00
   R&M - rolgar                                0.00             0.00                 0.00              0.00
   R&M Friedman's                              0.00             0.00                 0.00              0.00
   R&M - bucks                                 0.00             0.00                 0.00              0.00
   R&M - knilou                                0.00             0.00                 0.00              0.00
   R&M - mfence                                0.00             0.00                 0.00              0.00
   R&M - g&a                                   0.00             0.00                 0.00              0.00
   R&M - paving & Concrete                     0.00             0.00                 0.00              0.00
   T/O - Materials                             0.00             0.00                 0.00              0.00
   T/O - Outside Vendor                        0.00             0.00                 0.00              0.00
   T/O - Misc. Expense                         0.00             0.00                 0.00              0.00
   R&M - Misc. Cleaning                       79.20             0.03                79.20              0.03
   Cleaning - A&V                              0.00             0.00                 0.00              0.00
   Cleaning - garale                           0.00             0.00                 0.00              0.00
   R&M - Pest Control                        375.00             0.14               375.00              0.14
   Landscaping Salaries                        0.00             0.00                 0.00              0.00
   Maint. Supervisor Salaries                  0.00             0.00                 0.00              0.00
   Maint. Salaries                             0.00             0.00                 0.00              0.00
   Cleaning Salaries                           0.00             0.00                 0.00              0.00
   Painting Salaries                           0.00             0.00                 0.00              0.00
   Improvement Salaries                        0.00             0.00                 0.00              0.00
   Maintenance Supplies                      201.20             0.08               201.20              0.08
   R&M - Electrical Supplies                  45.79             0.02                45.79              0.02
   R&M - Landscaping Supplies                  0.00             0.00                 0.00              0.00
   Dept. Supplies-fairlumb                     0.00             0.00                 0.00              0.00
   Dept. Supplies-maint                        0.00             0.00                 0.00              0.00
   Dept. Supplies-depot                        0.00             0.00                 0.00              0.00
   Dept. Supplies-horizon                      0.00             0.00                 0.00              0.00
   R&M - Pool Supplies                         0.00             0.00                 0.00              0.00
   Dept. Supplies-marcone                      0.00             0.00                 0.00              0.00
   Dept. Supplies-color                        0.00             0.00                 0.00              0.00
   R&M - Landscape                           148.40             0.06               148.40              0.06
   Dept. Supplies-msm                          0.00             0.00                 0.00              0.00
   Dept. Supplies-nat                          0.00             0.00                 0.00              0.00
   Dept. Supplies-novb                         0.00             0.00                 0.00              0.00
   Dept. Supplies-novglass                     0.00             0.00                 0.00              0.00
   Dept. Supplies-orchid                       0.00             0.00                 0.00              0.00
   Dept. Supplies-peach                        0.00             0.00                 0.00              0.00
   Dept. Supplies-pini                         0.00             0.00                 0.00              0.00
   R&M - Cleaning Supplies                     6.97             0.00                 6.97              0.00
   Supplies - Kelly Moore                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Salsbury                     0.00             0.00                 0.00              0.00
   Dept. Supplies - Sun Iron Works             0.00             0.00                 0.00              0.00
   Dept. Supplies - Water                      0.00             0.00                 0.00              0.00
   Dept. Supplies-Cal-Steam                    0.00             0.00                 0.00              0.00
   R&M - Plumbing Supplies                   321.69             0.12               321.69              0.12
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2049 02, 2020
                                                    of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                                Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date                %          Year to Date                %
   Dept. Supp. - galrog                         0.00              0.00                 0.00              0.00
   Supply - Grainger                            0.00              0.00                 0.00              0.00
   Welcome office supp. & signs                 0.00              0.00                 0.00              0.00
   Maint - Supplies fans                        0.00              0.00                 0.00              0.00
   Dept. Supplies - CP                          0.00              0.00                 0.00              0.00
   R&M - Dabrans                                0.00              0.00                 0.00              0.00
   Supplies Dept. curbappeal                    0.00              0.00                 0.00              0.00
   Supp-Whiteside                               0.00              0.00                 0.00              0.00
   Misc. Small Purchases                        0.00              0.00                 0.00              0.00
   Small Tools & Equipment                     21.77              0.01                21.77              0.01
   Miscellaneous Expense                        0.00              0.00                 0.00              0.00
   Locks & Keys                            1,528.50               0.59            1,528.50               0.59
   R&M - Painting Supplies                    305.64              0.12               305.64              0.12
   R&M - Roofing Supplies                       0.00              0.00                 0.00              0.00
   R&M - Door/Window Supplies                   0.00              0.00                 0.00              0.00
   R&M - HVAC Supplies                          0.00              0.00                 0.00              0.00
   Service, Late, Finance Charges               0.00              0.00                 0.00              0.00
   TOTAL REP. & MAINTENANCE                8,084.58               3.12            8,084.58               3.12

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00               0.00                0.00               0.00
   Contract-Calif                              0.00               0.00                0.00               0.00
   Contract-cas                                0.00               0.00                0.00               0.00
   Contract-deason                             0.00               0.00                0.00               0.00
   Contract-delta                              0.00               0.00                0.00               0.00
   Contract-dorius                             0.00               0.00                0.00               0.00
   Contract-elevator                           0.00               0.00                0.00               0.00
   Contract-Kone                               0.00               0.00                0.00               0.00
   Contract - Charlie's Maint & ...            0.00               0.00                0.00               0.00
   Contract-Avilas Maint & carpe...            0.00               0.00                0.00               0.00
   Contract-pcon                               0.00               0.00                0.00               0.00
   Contract-oroszi                             0.00               0.00                0.00               0.00
   Contract-roto                               0.00               0.00                0.00               0.00
   Contract-roys                               0.00               0.00                0.00               0.00
   Contract-silvas                             0.00               0.00                0.00               0.00
   Contract-spartan                            0.00               0.00                0.00               0.00
   Contract - transbay                         0.00               0.00                0.00               0.00
   Contract - fire master                      0.00               0.00                0.00               0.00
   Contract - Fire Safety Maint.               0.00               0.00                0.00               0.00
   Contract - milpac                           0.00               0.00                0.00               0.00
   Contract - Counter                          0.00               0.00                0.00               0.00
   Contractor-Brinks Home Sec.                 0.00               0.00                0.00               0.00
   Contractor - bucks                          0.00               0.00                0.00               0.00
   Contractor - Stripe                         0.00               0.00                0.00               0.00
   Contractor - wk                             0.00               0.00                0.00               0.00
   Contract - bludol                           0.00               0.00                0.00               0.00
   Contract - Able                             0.00               0.00                0.00               0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                        PageSeptember
                                                                                                2050 02, 2020
                                                      of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                                 Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date                %          Year to Date                %
   Contract - Mainstay                           0.00              0.00                 0.00              0.00
   Contractor - pro - tech                       0.00              0.00                 0.00              0.00
   Contract - thoseguy                           0.00              0.00                 0.00              0.00
   Contract - kevmar                             0.00              0.00                 0.00              0.00
   Contract-PoolCraft, Inc.                      0.00              0.00                 0.00              0.00
   Contract-Solarcraft                           0.00              0.00                 0.00              0.00
   contract-servpro                              0.00              0.00                 0.00              0.00
   Contract northgut                             0.00              0.00                 0.00              0.00
   contract-terminix                             0.00              0.00                 0.00              0.00
   Contract-Scent Tek                            0.00              0.00                 0.00              0.00
   Contract - Plumbing/Sewer                     0.00              0.00                 0.00              0.00
   Contract - Electrical & Lighting              0.00              0.00                 0.00              0.00
   Contract - HVAC Maint.                        0.00              0.00                 0.00              0.00
   Contract R&M                                875.00              0.34               875.00              0.34
   Cont.Carpet Clean/Repair                      0.00              0.00                 0.00              0.00
   Contract - Janitorial Serv.                   0.00              0.00                 0.00              0.00
   Contract - Painting                           0.00              0.00                 0.00              0.00
   Contract - Pest Control                     600.00              0.23               600.00              0.23
   Contract - Landscaping                   8,800.00               3.40            8,800.00               3.40
   contract-Garcia's Landscape                   0.00              0.00                 0.00              0.00
   Dugdales Landscaping                          0.00              0.00                 0.00              0.00
   Pinedas Tree Service                          0.00              0.00                 0.00              0.00
   Contract All phase Excavating                 0.00              0.00                 0.00              0.00
   Contract-Summit Tree Care                     0.00              0.00                 0.00              0.00
   Contract - Pool Maint.                        0.00              0.00                 0.00              0.00
   Contract - Elevator Maint.                    0.00              0.00                 0.00              0.00
   Contract Appliance Rep.                       0.00              0.00                 0.00              0.00
   Contract - Roof Maint                         0.00              0.00                 0.00              0.00
   Contract - Parking Lot Dues                   0.00              0.00                 0.00              0.00
   TOTAL CONTRACT MAINT.                   10,275.00               3.96           10,275.00               3.96

  TAXES
   Real Estate Taxes                        30,901.37             11.92           30,901.37              11.92
   Payroll Taxes                                 0.00              0.00                0.00               0.00
   Personal Property Taxes                       0.00              0.00                0.00               0.00
   Other Taxes                                   0.00              0.00                0.00               0.00
   TOTAL TAX EXPENSE                        30,901.37             11.92           30,901.37              11.92

  INSURANCE EXPENSE
   Package Insurance                         4,190.76              1.62            4,190.76               1.62
   Earthquake Insurance                          0.00              0.00                0.00               0.00
   Umbrella Insurance                            0.00              0.00                0.00               0.00
   Flood Insurance                               0.00              0.00                0.00               0.00
   Fire Ins./Spec.Assesment                      0.00              0.00                0.00               0.00
   Tenant Disc. Ins.                             0.00              0.00                0.00               0.00
   Auto Insurance                                0.00              0.00                0.00               0.00
   Health Insurance                              0.00              0.00                0.00               0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                         PageSeptember
                                                                                                 2051 02, 2020
                                                       of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                              Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Medical - Misc                            0.00               0.00                 0.00              0.00
   Workers' Comp. Insurance                  0.00               0.00                 0.00              0.00
   Business Practices Insurance              0.00               0.00                 0.00              0.00
   TOTAL INSURANCE EXPENSE              4,190.76                1.62            4,190.76               1.62

TOTAL OPERATING EXPENSES                156,404.25             60.36          156,404.25              60.36

  OTHER INCOME
   Tenant Asst. Payments                      0.00               0.00               0.00               0.00
   Storage Rent Income                        0.00               0.00               0.00               0.00
   Pet Rent                                   0.00               0.00               0.00               0.00
   Parking Fees                               0.00               0.00               0.00               0.00
   Laundry                                    0.00               0.00               0.00               0.00
   Vending                                    0.00               0.00               0.00               0.00
   NSF Check Fees                           -25.00              -0.01             -25.00              -0.01
   Late Charges                            -150.00              -0.06            -150.00              -0.06
   Damages & Cleaning Fees                    0.00               0.00               0.00               0.00
   Forfeited Tenant Deposit              -1,900.00              -0.73          -1,900.00              -0.73
   T/O - S/D Charges to Tenant                0.00               0.00               0.00               0.00
   Miscellaneous Income                  -1,000.00              -0.39          -1,000.00              -0.39
   HVAC Income                                0.00               0.00               0.00               0.00
   Interest Income                            0.00               0.00               0.00               0.00
   TOTAL OTHER INCOME                    -3,075.00              -1.19          -3,075.00              -1.19

NET OPERATING INCOME                    105,811.28             40.83          105,811.28              40.83

  DEBT SERVICE EXPENSE
   Mortgage Interest                     66,146.39             25.53           66,146.39              25.53
   Deed Of Trust Interest                     0.00              0.00                0.00               0.00
   1st Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   2nd Deed of Trust Gate5                    0.00              0.00                0.00               0.00
   Interest Expense Corporate                 0.00              0.00                0.00               0.00
   Notes Payable Interest                     0.00              0.00                0.00               0.00
   Affiliate Loan Interest                    0.00              0.00                0.00               0.00
   Other Interest Expense                     0.00              0.00                0.00               0.00
   TOTAL DEBT SERVICE EXP.               66,146.39             25.53           66,146.39              25.53

  NET INC.BEFORE DEP.& TAX               39,664.89             15.31           39,664.89              15.31

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                106,745.46             41.19          106,745.46              41.19
   F&F Hamm Depreciation                      0.00              0.00                0.00               0.00
   Personal Prop. Deprec.                19,000.02              7.33           19,000.02               7.33
   Appliances Depreciation                    0.00              0.00                0.00               0.00
   Cap. Improvement Deprec.               1,218.48              0.47            1,218.48               0.47
   Closing Cost Amortization                860.64              0.33              860.64               0.33
   Loan Fee Amortization                  2,118.66              0.82            2,118.66               0.82
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2052 02, 2020
                                                    of 2121                                        12:32 PM
1732 Lincoln Avenue (49)                                                                              Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                 %          Year to Date                %
   Org. Cost Amortization                    0.00               0.00                 0.00              0.00
   Software Devel. Amort.                    0.00               0.00                 0.00              0.00
   Depreciation Expense Corp.                0.00               0.00                 0.00              0.00
   TOTAL DEPREC. & AMORT.            129,943.26                50.14          129,943.26              50.14

NET INC.(LOSS) BEF.TAXES                -90,278.37             -34.84         -90,278.37             -34.84

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00                0.00               0.00               0.00
   FTB Tax Expense                           0.00                0.00               0.00               0.00
   Taxes - Other                             0.00                0.00               0.00               0.00

NET INCOME (LOSS)BK                     -90,278.37             -34.84         -90,278.37             -34.84

K-1 and Other Items
  K-1 Losses                                 0.00                0.00               0.00               0.00
  K-1 Income Items                           0.00                0.00               0.00               0.00

  Extraordinary Items                        0.00                0.00               0.00               0.00

  Temporary Distribution                     0.00                0.00               0.00               0.00

Adjustments
Outside Management Income                    0.00                0.00               0.00               0.00
Outside Services                             0.00                0.00               0.00               0.00
Bank Charges                                 0.00                0.00               0.00               0.00
Association Dues                             0.00                0.00               0.00               0.00
TOTAL ADMINISTRATIVE EXP                     0.00                0.00               0.00               0.00

Period to Date                  Beginning Balance      Ending Balance          Difference
1010 - Checking                          5,000.00            3,523.82          -1,476.18
1015 -Reserve Account                  495,000.00              362.71        -494,637.29
Total Cash                             500,000.00            3,886.53        -496,113.47

Year to Date                    Beginning Balance      Ending Balance          Difference
1010 - Checking                          5,000.00            3,523.82          -1,476.18
1015 -Reserve Account                  495,000.00              362.71        -494,637.29
Total Cash                             500,000.00            3,886.53        -496,113.47




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06Wednesday,
                                                                                      PageSeptember
                                                                                              2053 02, 2020
                                                    of 2121                                        12:32 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for Professional                      Investors 49, LLC
           for period ending 9/2/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       2054
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for Professional             Investors 49, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       2055
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

Professional Investors 49, LLC appears to be owed approximately $417,800 by Professional Financial Investors, Inc. in
intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       2056
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       2057
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 2058
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
Debtor Name   Professional Financial Investors, Inc.                                     Case number   20-30604



           Exhibit A: Financial Statements for PFI       Glenwood, LLC




Official Form 426           Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 3

         Case: 20-30604          Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                  Page       2059
                                                                                                        LegalNet, Inc.
                                                                                               www.FormsWorkFlow.com
                                                               of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604



           Exhibit A-1: Balance Sheet for PFI      Glenwood, LLC. as of 9/1/2020


          [Provide a balance sheet dated as of the end of the most recent 3-month period of the current fiscal year and as of the
          end of the preceding fiscal year.

          Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 4

         Case: 20-30604           Doc# 154            Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                    Page       2060
                                                                                                          LegalNet, Inc.
                                                                                                 www.FormsWorkFlow.com
                                                                 of 2121
Glenwood Apartments (1222)                                                                           Page 1

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                  1,336.23
  461 Bank Acct                                                                                        0.00
  501 Bank Acct                                                                                        0.00
  1015 -Reserve Account                                                                                0.00
  1020 OLD Clearing                                                                                    0.00
  PFI First Community                                                                                  0.00
  Clearing                                                                                             0.00
  PISF Inc. Transfer                                                                                   0.00
  PFI Cash - Transfer                                                                                  0.00
  Money Market                                                                                         0.00
  Escrow Account                                                                                       0.00
  Fremont Checking Account                                                                             0.00
  Interest Cash                                                                                        0.00
  Petty Cash                                                                                           0.00
  Cash Hammondale                                                                                      0.00
  Cash 461                                                                                             0.00
  Cash 501                                                                                             0.00
  TOTAL CASH                                                                                       1,336.23

    RECEIVABLES
    Property Receivables                                                                               0.00
    Loan Receivables                                                                                   0.00
    Other Receivables                                                                                  0.00
    Officer - Due to/from                                                                              0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                    154.68
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                      154.68

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                            9,592.25
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                      9,592.25
  TOTAL CURRENT ASSETS                                                                           11,083.16


          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2061 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 2

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          680,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    2,620,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -210,395.68
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2062 01, 2020
                                                    of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                             Page 3

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,089,604.32

  ACQUISITION ASSETS
   Closing Costs                                                                                    12,393.64
   A/A Closing Costs                                                                                -1,239.36
   Syndication Costs                                                                                     0.00
   Loan Fees                                                                                        21,020.42
   Accum Amort Loan Fees                                                                            -4,554.42
   Personal Property                                                                               100,000.00
   Accum Depreciation Personal Property                                                           -100,000.00
   Organization Costs                                                                                    0.00
   Accum Amort Organization Costs                                                                        0.00
  NET ACQUISITION ASSETS                                                                            27,620.28

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2063 01, 2020
                                                     of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 4

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2064 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 5

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2065 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 6

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                          2,600.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                        59,830.76
   2018 T/O Misc. Exp.                                                                              3,061.27
   2018 T/O Materials                                                                             11,262.22
   2018 T/O Outside Vendor                                                                        10,485.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        17,449.39
   2019 T/O Misc. Exp.                                                                              4,944.04
   2019 T/O Materials                                                                             10,178.54
   2019 T/O Outside Vendor                                                                        28,620.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                                   0.00
   2020 T/O Outside Vendor                                                                              0.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     148,431.22
   Accum Deprec - Capital Improvements                                                            18,149.49
  NET CAPITALIZED IMPROVEMENTS                                                                   130,281.73

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2066 01, 2020
                                                    of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 7

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                             0.00
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2067 01, 2020
                                                    of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                                Page 8

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                  500,000.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   441,940.64
    Due To/From 16914                                                                                       0.00
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 2068 01, 2020
                                                        of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 9

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                       291,430.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                  1,233,370.64
TOTAL ASSETS                                                                                  4,491,960.13
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                 909.16
   Deferred Revenue                                                                                   0.00
   Unearned Rent                                                                                      0.00
   FTB Taxes Payable                                                                                  0.00
   PPP Loan                                                                                           0.00
   Property Tax Payable                                                                               0.00
   Insurance Payable                                                                                  0.00
   Accrued Expenses                                                                                   0.00
  TOTAL CURRENT LIABILITIES                                                                         909.16

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                       1,151,000.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    13,800.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            1,885,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
          Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2069 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                               Page 10

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       3,049,800.00
 TOTAL LIABILITIES                                                                                 3,050,709.16

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           2,000,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -228,270.00
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                               -45,739.72
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                      0.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -144,348.61
          Case: 20-30604          Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 2070 01, 2020
                                                        of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 11

Balance Sheet
Period = Dec 2019
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                       -140,390.70
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  1,441,250.97
TOTAL LIABILITIES & EQUITY                                                                      4,491,960.13

  Total of All                                                                                           0.00




          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2071 01, 2020
                                                     of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 1

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
ASSETS
 CURRENT ASSETS
  CASH
  1010 - Checking                                                                                   -953.77
  461 Bank Acct                                                                                        0.00
  501 Bank Acct                                                                                        0.00
  1015 -Reserve Account                                                                                0.00
  1020 OLD Clearing                                                                                    0.00
  PFI First Community                                                                                  0.00
  Clearing                                                                                             0.00
  PISF Inc. Transfer                                                                                   0.00
  PFI Cash - Transfer                                                                                  0.00
  Money Market                                                                                         0.00
  Escrow Account                                                                                       0.00
  Fremont Checking Account                                                                             0.00
  Interest Cash                                                                                        0.00
  Petty Cash                                                                                           0.00
  Cash Hammondale                                                                                      0.00
  Cash 461                                                                                             0.00
  Cash 501                                                                                             0.00
  TOTAL CASH                                                                                        -953.77

    RECEIVABLES
    Property Receivables                                                                               0.00
    Loan Receivables                                                                                   0.00
    Other Receivables                                                                                  0.00
    Officer - Due to/from                                                                              0.00

    ACCOUNTS RECEIVABLES
    A/R Rent Due                                                                                     75.00
    A/R Other - Melissa B                                                                             0.00
    A/R Other - People home equity                                                                    0.00
    A/R Collections                                                                                   0.00
    A/R Security Deposits                                                                             0.00
    TOTAL ACCOUNTS RECEIVABLES                                                                       75.00

   RESERVES & PREPAIDS
   Reserve - Insurance                                                                           12,838.39
   Reserve - Improvements                                                                             0.00
   Prepaid Maint. Contract                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid - Leasing Comm.                                                                            0.00
   Prepaid Mortgage Interest                                                                          0.00
   Prepaid Taxes                                                                                      0.00
   TOTAL RESERVES & PREPAIDS                                                                     12,838.39
  TOTAL CURRENT ASSETS                                                                           11,959.62


           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2072 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 2

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
  FIXED ASSETS
    Land - Hammondale                                                                                   0.00
    Land                                                                                          680,000.00
    Land - 501                                                                                          0.00
    Land - PI 20 LLC                                                                                    0.00
    Land - 200 Gate 5                                                                                   0.00
    Land - Duffy                                                                                        0.00
    Land - 49 Ignacio                                                                                   0.00
    Land - 350 Ignacio Suite 200                                                                        0.00
    Land - PI 21 LLC                                                                                    0.00
    Land 30 Clay Court                                                                                  0.00
    Land - 690 DeLong                                                                                   0.00
    Building                                                                                    2,620,000.00
    Fixtures & Appliances                                                                               0.00
    Improvements                                                                                        0.00
    Additional basis                                                                                    0.00
    Accum Depreciation                                                                           -265,971.41
    Building - 501                                                                                      0.00
    Accum Depreciation Building - 501                                                                   0.00
    Building - PI 20                                                                                    0.00
    A/D Building PI 20                                                                                  0.00
    Building - 200 Gate 5                                                                               0.00
    Open                                                                                                0.00
    Accum Depreciation Gate 5                                                                           0.00
    Buidling Duffy Place                                                                                0.00
    Accum Depreciation Duffy Place                                                                      0.00
    Building 49 Ignacio                                                                                 0.00
    Accum Depreciation 49 Ignacio                                                                       0.00
    Building - Hammondale                                                                               0.00
    Accum Depr Hammondale                                                                               0.00
    350 Ignacio #200                                                                                    0.00
    A/D 350 Ignacio #200                                                                                0.00
    350 Ignacio #101                                                                                    0.00
    A/D 350 Ignacio #101                                                                                0.00
    Building - 30 Clay Ct.                                                                              0.00
    A/D 30 Clay Ct.                                                                                     0.00
    Building 690 DeLong                                                                                 0.00
    A/D Building 690 DeLong                                                                             0.00
    350 Ignacio #103                                                                                    0.00
    A/D 350 Ingacio #103                                                                                0.00
    350 Ignacio #201                                                                                    0.00
    350 Ignacio # 203                                                                                   0.00
    A/D 350 Ignacio #203                                                                                0.00
    350 Ignacio #100                                                                                    0.00
    A/D Ignacio #100                                                                                    0.00
    350 Ignacio #300                                                                                    0.00
    A/D 350 Ignacio #300                                                                                0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2073 01, 2020
                                                    of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                             Page 3

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Furniture and Fixtures                                                                                 0.00
  A/D Furn. & Fixt.                                                                                      0.00
  Furniture & Fixt Hamm                                                                                  0.00
  Furniture & Fixt Gate                                                                                  0.00
  A/D Furn./Fixt. Hamm                                                                                   0.00
  A/D Furn./Fixt. Gate                                                                                   0.00
  Computers                                                                                              0.00
  A/D Computers                                                                                          0.00
  A/V Equipment                                                                                          0.00
  Vehicles                                                                                               0.00
  A/D Vehicles                                                                                           0.00
Tenant Imp. 350 Ignacio                                                                                  0.00
  A/D Tenant Imp.                                                                                        0.00
Acum. Gain (Loss) Gate                                                                                   0.00
Accum. Gain (Loss) Hamm                                                                                  0.00
Accum. Gain (Loss) 501                                                                                   0.00
  Accum Gain Loss - 461                                                                                  0.00
  Accum Depreciation Fixed Assets                                                                        0.00
 NET FIXED ASSETS                                                                               3,034,028.59

  ACQUISITION ASSETS
   Closing Costs                                                                                    12,393.64
   A/A Closing Costs                                                                                -1,859.04
   Syndication Costs                                                                                     0.00
   Loan Fees                                                                                        21,020.42
   Accum Amort Loan Fees                                                                            -5,780.61
   Personal Property                                                                               100,000.00
   Accum Depreciation Personal Property                                                           -100,000.00
   Organization Costs                                                                                    0.00
   Accum Amort Organization Costs                                                                        0.00
  NET ACQUISITION ASSETS                                                                            25,774.41

  CAPITALIZED IMPROVEMENTS
   Improvements Prior 2000                                                                               0.00
   2001 Bathroom Improvements                                                                            0.00
   2001 Kitchen Improvements                                                                             0.00
   2001 Floor Improvements                                                                               0.00
   2001 Window Improvements                                                                              0.00
   2001 Building Improvements                                                                            0.00
   2001 Roof Improvements                                                                                0.00
   2001 Other Improvements                                                                               0.00
   2002 Bathroom Improvements                                                                            0.00
   2002 Kitchen Improvements                                                                             0.00
   2002 Floor Improvements                                                                               0.00
   2002 Window Improvements                                                                              0.00
   2002 Building Improvements                                                                            0.00
   2002 Roof Improvements                                                                                0.00
           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2074 01, 2020
                                                     of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 4

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    2002 Other Improvements                                                                            0.00
    2002 Improvement Salaries                                                                          0.00
    2003 Bathroom Improvements                                                                         0.00
    2003 Kitchen Improvements                                                                          0.00
    2003 Floor Improvements                                                                            0.00
    2003 Window Improvements                                                                           0.00
    461-2003 Windows Improvements                                                                      0.00
    501-2003 Window Improvement                                                                        0.00
    2003 Building Improvements                                                                         0.00
    461-2003 Building Improvements                                                                     0.00
    501-2003 Building Improvements                                                                     0.00
    2003 Roof Improvements                                                                             0.00
    2003 Other Improvements                                                                            0.00
    461-2003 Other Improvements                                                                        0.00
    501-2003 Other Improvements                                                                        0.00
    2004 Bathroom Improvements                                                                         0.00
    2004 Kitchen Improvements                                                                          0.00
    2004 Floor Improvements                                                                            0.00
    461-2004 Floor Improvements                                                                        0.00
    501-2004 Floor Improvements                                                                        0.00
    2004 Window Improvements                                                                           0.00
    461-2004 Window Improvements                                                                       0.00
    501-2004 Window Improvements                                                                       0.00
    2004 Building Improvements                                                                         0.00
    2004 Roof Improvements                                                                             0.00
    2004 Other Improvements                                                                            0.00
    461-2004 Other Improvements                                                                        0.00
    501-2004 Other Improvements                                                                        0.00
    2005 Bathroom Improvements                                                                         0.00
    2005 Kitchen Improvements                                                                          0.00
    461-2005 Kitchen Improvements                                                                      0.00
    501-2005 Kitchen Improvements                                                                      0.00
    2005 Floor Improvements                                                                            0.00
    461-2005 Floor Improvements                                                                        0.00
    501-2005 Floor Improvements                                                                        0.00
    2005 Window Improvements                                                                           0.00
    2005 Building Improvements                                                                         0.00
    2005 Roof Improvements                                                                             0.00
    2005 Other Improvements                                                                            0.00
    461-2005 Other Improvements                                                                        0.00
    501-2005 Other Improvements                                                                        0.00
    2005 Improvement Salaries                                                                          0.00
    2006 Bathroom Improvements                                                                         0.00
    2006 Kitchen Improvements                                                                          0.00
    461-2006 Kitchen Improvements                                                                      0.00
    501-2006 Kitchen Improvements                                                                      0.00
    2006 Floor Improvements                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2075 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 5

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
    461-2006 Floor Improvements                                                                        0.00
    501-2006 Floor Improvements                                                                        0.00
    2006 Window Improvements                                                                           0.00
    2006 Building Improvements                                                                         0.00
    461-2006 Building Improvements                                                                     0.00
    501-2006 Building Improvements                                                                     0.00
    2006 Roof Improvements                                                                             0.00
    2006 Other Improvements                                                                            0.00
    2007 Bathroom Improvements                                                                         0.00
    461-2007 Bathroom Improvements                                                                     0.00
    501-2007 Bathroom Improvements                                                                     0.00
    2007 Kitchen Improvements                                                                          0.00
    2007 Floor Improvements                                                                            0.00
    461-2007 Floor Improvements                                                                        0.00
    501-2007 Floor Improvements                                                                        0.00
    2007 Window Improvements                                                                           0.00
    2007 Building Improvements                                                                         0.00
    461-2007 Building Improvements                                                                     0.00
    501-2007 Building Improvements                                                                     0.00
    2007 Roof Improvements                                                                             0.00
    2007 Other Improvements                                                                            0.00
    461-2007 Other Improvements                                                                        0.00
    501-2007 Other Improvements                                                                        0.00
    2008 Bathroom Improvements                                                                         0.00
    461-2008 Bathrooms Improvements                                                                    0.00
    501-2008 Bathroom Improvements                                                                     0.00
    2008 Kitchen Improvements                                                                          0.00
    461-2008 Kitchen Improvements                                                                      0.00
    501-2008 Kitchen Improvements                                                                      0.00
    2008 Floor Improvements                                                                            0.00
    461-2008 Floor Improvements                                                                        0.00
    501-2008 Floor Improvements                                                                        0.00
    2008 Window Improvements                                                                           0.00
    2008 Building Improvements                                                                         0.00
    2008 Roof Improvements                                                                             0.00
    2008 Other Improvements                                                                            0.00
    461-2008 Other Improvements                                                                        0.00
    501-2008 Other Improvements                                                                        0.00
    2009 Bathroom Improvements                                                                         0.00
    2009 Kitchen Improvements                                                                          0.00
    2009 Floor Improvements                                                                            0.00
    2009 Window Improvements                                                                           0.00
    2009 Building Improvements                                                                         0.00
    2009 Roof Improvements                                                                             0.00
    2009 Other Improvements                                                                            0.00
    461-2009 Other Improvements                                                                        0.00
    501-2009 Other Improvements                                                                        0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2076 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 6

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
   2010 Other Improvements                                                                              0.00
   2011 Other Improvements                                                                              0.00
   2012 Other Improvements                                                                              0.00
   2013 Other Improvements                                                                              0.00
   2013-Roof Improvement                                                                                0.00
   2014 Other Improvements                                                                              0.00
   2014 T/O Misc. Expense                                                                               0.00
   2014 T/O Materials                                                                                   0.00
   2014 T/O Outside Vendor                                                                              0.00
   2014 - Roof                                                                                          0.00
   2015 Other Improvements                                                                              0.00
   T/O Misc. Exp.                                                                                       0.00
   2015 T/O Materiales                                                                                  0.00
   T/O Outside Vendor                                                                                   0.00
   2016 Other Improvements                                                                              0.00
   2016 T/O Misc. Exp.                                                                                  0.00
   2016 T/O Materials                                                                                   0.00
   2016 T/O outside vendors                                                                             0.00
   2016 Hills Assessments                                                                               0.00
   2017 Other Improvements                                                                          2,600.00
   2017 T/O Misc. Exp.                                                                                  0.00
   2017 T/O Materials                                                                                   0.00
   2017 T/O Outside Vendor                                                                              0.00
   2017 Hills Assessments                                                                               0.00
   2018 Other Improvements                                                                        59,830.76
   2018 T/O Misc. Exp.                                                                              3,061.27
   2018 T/O Materials                                                                             11,262.22
   2018 T/O Outside Vendor                                                                        10,485.00
   2018 Hills Assessments                                                                               0.00
   2019 Other Improvements                                                                        17,449.39
   2019 T/O Misc. Exp.                                                                              4,944.04
   2019 T/O Materials                                                                             10,178.54
   2019 T/O Outside Vendor                                                                        28,620.00
   2019 Hills Assessments                                                                               0.00
   2020 Other Improvements                                                                              0.00
   2020 T/O Misc. Exp.                                                                                  0.00
   2020 T/O Materials                                                                               2,167.37
   2020 T/O Outside Vendor                                                                          9,016.00
   2020 Hills Assessments                                                                               0.00
  TOTAL CAPITAL IMPROVEMENTS                                                                     159,614.59
   Accum Deprec - Capital Improvements                                                            30,536.51
  NET CAPITALIZED IMPROVEMENTS                                                                   129,078.08

  OTHER ASSETS
   Security Deposits                                                                                    0.00
   Investment - LLC 21                                                                                  0.00
   Investment - LLC 24                                                                                  0.00
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2077 01, 2020
                                                    of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 7

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                             Current Balance
    Investment - LLC 27                                                                                 0.00
    Investment - LLC 28                                                                                 0.00
    Investment - LLC 29                                                                                 0.00
    Investment - LLC 25                                                                                 0.00
    Investment - LLC 26                                                                                 0.00
    Investment - LLC 31                                                                                 0.00
    Investment - LLC 34                                                                                 0.00
    Investment - LLC 35                                                                                 0.00
    Investment - LLC 36                                                                                 0.00
    Investment LLC 37                                                                                   0.00
    Investment LLC 38                                                                                   0.00
    Investment - LLC 39                                                                                 0.00
    Investment - LLC 40                                                                                 0.00
    Investment - LLC 41                                                                                 0.00
    Investment - LLC 42                                                                                 0.00
    Investment - LLC 43                                                                                 0.00
                                                                                                        0.00
    investment - LLC 45                                                                                 0.00
    Investment in 48                                                                                    0.00
    BofA Teller Rental                                                                                  0.00
    Investment - 16914                                                                                  0.00
    Investment - Rafael Gardens                                                                         0.00
    Investment - 1129 3rd Street                                                                        0.00
    LP Units                                                                                            0.00
    Investment - US Performing Arts                                                                     0.00
    Investment - Marin CoWork                                                                           0.00
    Limited Liability Companies                                                                         0.00

  LONG TERM RECEIVABLES
   PISF I                                                                                               0.00
   Duffy Due to/from                                                                                    0.00
   PISF III                                                                                             0.00
   PISF IV                                                                                              0.00
   PISF VI                                                                                              0.00
   PISF VII                                                                                          -375.08
   PISF IX                                                                                              0.00
   PISF XI                                                                                              0.00
   PISF XII                                                                                             0.00
   PISF XIII                                                                                            0.00
   PISF XIV                                                                                             0.00
   PISF XV                                                                                              0.00
   PISF XVI                                                                                             0.00
   PISF XVII                                                                                            0.00
   PISF XVIII                                                                                           0.00
   461 Due To/From                                                                                      0.00
   501 Due/To From                                                                                      0.00
   Hammondale Due To/From                                                                               0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2078 01, 2020
                                                    of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                                Page 8

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
    21 Due/to From                                                                                          0.00
    In process Lease litigation                                                                             0.00
    LLC 20                                                                                                  0.00
    LLC 21                                                                                                  0.00
    LLC 22                                                                                                  0.00
    LLC 23                                                                                                  0.00
    LLC 24                                                                                                  0.00
    LLC 25                                                                                                  0.00
    LLC 26                                                                                                  0.00
    LLC 27                                                                                                  0.00
    LLC 28                                                                                                  0.00
    LLC 29                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 30                                                                                                  0.00
    LLC 31                                                                                                  0.00
    LLC 32                                                                                                  0.00
    LLC 33                                                                                                  0.00
    LLC 34                                                                                                  0.00
    LLC 35                                                                                                  0.00
    LLC 36                                                                                                  0.00
    LLC 37                                                                                                  0.00
    LLC 38                                                                                                  0.00
    LLC 39                                                                                                  0.00
    LLC 40                                                                                                  0.00
    LLC 41                                                                                                  0.00
    LLC 42                                                                                                  0.00
    LLC 43                                                                                                  0.00
    LLC 44                                                                                                  0.00
    LLC 45                                                                                                  0.00
    LLC 46                                                                                                  0.00
    LLC 47                                                                                                  0.00
    LLC 48                                                                                                  0.00
    Due to/from LLC 49                                                                                      0.00
    PI LLC 50                                                                                               0.00
    PI 51 LLC                                                                                               0.00
    Due to/from Gate 5                                                                                      0.00
    PV 1 Due to/from                                                                                        0.00
    885 Due to/from                                                                                         0.00
    107 Due to/from                                                                                         0.00
    481 Due to/from                                                                                         0.00
    515 Due to/from                                                                                  500,000.00
    300 Due to/From PISF                                                                                    0.00
    Paul Drive Due to/from                                                                                  0.00
    353 BMK due to/from                                                                                     0.00
    49 Ignacio due to/from                                                                                  0.00
    Due To/From GP                                                                                   400,940.64
    Due To/From 16914                                                                                       0.00
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 2079 01, 2020
                                                        of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                           Page 9

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                            Current Balance
   Due To/From PISF, Inc.                                                                       291,430.00
   Due To/From PIM                                                                                     0.00
   Note Receivable                                                                                     0.00
   7200 Redwood Due to/From                                                                            0.00
   355 Due to / from                                                                                   0.00
   Due to/from 350 Ignacio Assoc.                                                                      0.00
   1222 Due to/from                                                                                    0.00
   419 Prospect due to/from                                                                            0.00
 TOTAL LONG TERM RECEIVABLES                                                                  1,191,995.56
TOTAL ASSETS                                                                                  4,392,836.26
LIABILITIES & EQUITY
 LIABILITIES

  CURRENT LIABILITIES
   Accounts Payable                                                                                3,221.50
   Deferred Revenue                                                                                    0.00
   Unearned Rent                                                                                     100.01
   FTB Taxes Payable                                                                                   0.00
   PPP Loan                                                                                            0.00
   Property Tax Payable                                                                            4,294.99
   Insurance Payable                                                                                   0.00
   Accrued Expenses                                                                                    0.00
  TOTAL CURRENT LIABILITIES                                                                        7,616.50

  LONG TERM LIABILITIES
   Notes Payable                                                                                       0.00
   Notes Payable LLC 48                                                                                0.00
   Deed of Trust Payable                                                                       1,172,000.00
   Accrued Interest                                                                                    0.00
   Security Deposits Liability                                                                    13,775.00
   Security Deposit Clearing                                                                           0.00
   Pet Deposit Payable                                                                                 0.00
   Unearned Income                                                                                     0.00
   Mortgage Payable                                                                            1,885,000.00
   1st Mortgage 461                                                                                    0.00
   2nd Mortgage 461                                                                                    0.00
   1st Mortgage 501                                                                                    0.00
   1st Deed 350, Suite 201                                                                             0.00
   2nd Deed 350, Suite 201                                                                             0.00
   1st Deed 350, Suite 200                                                                             0.00
   First Mortgage 350 Suite 203                                                                        0.00
   1st Deed 350 Suites 101, 103                                                                        0.00
   Other Liabilities                                                                                   0.00
   Accum K-1 Losses                                                                                    0.00
   1st Mortgage Gate 5                                                                                 0.00
   2nd Deed Gate 5                                                                                     0.00
   1st Mortgage Duffy Place                                                                            0.00
           Case: 20-30604    Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                     Tuesday, 2080 01, 2020
                                                   of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                               Page 10

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                                 Current Balance
   2nd Deed Duffy Place                                                                                     0.00
1st Mortgage 49 Ignacio                                                                                     0.00
   2nd Deed 49 Ignacio                                                                                      0.00
 TOTAL LONG TERM LIABILITIES                                                                       3,070,775.00
 TOTAL LIABILITIES                                                                                 3,078,391.50

  EQUITY
    Common Stock                                                                                            0.00
    Capital Contributions                                                                           2,000,000.00
    Capital Receivable                                                                                      0.00
    Less: Repurchased Units                                                                                 0.00
    TIC Ownership                                                                                           0.00
    L.P. Distributions                                                                                      0.00
    G.P. Distributions                                                                                      0.00
    Premium on Repurch Units                                                                                0.00
    Previous Period Adjmts                                                                                  0.00
    Member Distribution                                                                              -235,763.15
    Dist. 38 to 20                                                                                          0.00
    Dist. 38 to 21                                                                                          0.00
Dist. 37 to 22                                                                                              0.00
    Inter Co. PFI - PV1                                                                                     0.00
    Inter Co PFI - Gate 5                                                                                   0.00
    Inter Co PFI - Duffy                                                                                    0.00
    Inter Co PFI - Hamm                                                                                     0.00
    Inter Co PFI - 107                                                                                      0.00
    Inter Co PFI - 461                                                                                      0.00
    Inter Co PFI - 501                                                                                      0.00
    Inter Co PFI - 49                                                                                       0.00
    Inter Co PFI - 885                                                                                      0.00
    Inter Co. PFI - 515                                                                               -45,739.72
    Inter-Co PFI - 355                                                                                      0.00
    InterCo PFI - 7200                                                                                      0.00
    InterCo PFI-117                                                                                         0.00
    InterCo PFI - 7 Merry                                                                                   0.00
    InterCo PFI - 16914                                                                                     0.00
    InterCo PFI - Paul                                                                                      0.00
    InterCo PFI - 353                                                                                       0.00
    InterCo PFI - 1506                                                                                      0.00
    InterCo PFI - 1222                                                                                -35,000.00
    InterCo PFI - 419                                                                                       0.00
    Inter Co PFI - 19 Merrydale                                                                             0.00
    Inter Co PFI - 1129                                                                                     0.00
    Inter Co PFI - 1315                                                                                     0.00
    Inter-Co. PFI - 1732                                                                                    0.00
    Inter-Co PFI-390                                                                                        0.00
    Inter Co PFI-santaland                                                                                  0.00
    Retained Earnings                                                                                -284,739.31
           Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                          Tuesday, 2081 01, 2020
                                                        of 2121                                         05:02 PM
Glenwood Apartments (1222)                                                                            Page 11

Balance Sheet
Period = Jul 2020
Book = Accrual
                                                                                              Current Balance
  Retained Earingins - Owned Properties                                                                  0.00
  K1-Losses                                                                                              0.00
  Net Income (Loss) Current                                                                        -84,313.06
  Appliance Depreciation                                                                                 0.00
  TOTAL EQUITY                                                                                  1,314,444.76
TOTAL LIABILITIES & EQUITY                                                                      4,392,836.26

  Total of All                                                                                           0.00




           Case: 20-30604    Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2082 01, 2020
                                                     of 2121                                         05:02 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-2: Statement of Income (Loss) for PFI               Glenwood, LLC for period ending 9/1/2020

           [Provide a statement of income (loss) for the following periods:

               (i) For the initial report:

                  a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                     the current fiscal year; and

                  b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 5


         Case: 20-30604                 Doc# 154          Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       2083
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Glenwood Apartments (1222)                                                                             Page 1

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            259,175.00            99.91         259,175.00                99.91
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                             199.46             0.08             199.46                 0.08
  Commercial Recovery Income                   0.00             0.00               0.00                 0.00
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                              29.68             0.01              29.68                 0.01
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             259,404.14           100.00         259,404.14               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           17,020.83             6.56          17,020.83                  6.56
   Promo/Move-In Incentives                    0.00             0.00               0.00                  0.00
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                 0.00             0.00               0.00                  0.00
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                     236.21             0.09             236.21                  0.09
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                  1,500.00             0.58           1,500.00                  0.58
          Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2084 01, 2020
                                                     of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                            Page 2

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                   -75.00            -0.03              -75.00                -0.03
   Credit Check Fees Paid                    28.90             0.01               28.90                 0.01
   TOTAL RENTING EXPENSE                18,710.94              7.21          18,710.94                  7.21

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00              0.00               0.00                  0.00
   Alarm                                     0.00              0.00               0.00                  0.00
   Legal                                     0.00              0.00               0.00                  0.00
   Computer Services                         0.00              0.00               0.00                  0.00
   Temp. Help                                0.00              0.00               0.00                  0.00
   Consultants                               0.00              0.00               0.00                  0.00
   Administaff                               0.00              0.00               0.00                  0.00
   Outside Services                          0.00              0.00               0.00                  0.00
   Collection Expense                        0.00              0.00               0.00                  0.00
    Prof. Fees KC                            0.00              0.00               0.00                  0.00
   Office Expense                            0.00              0.00               0.00                  0.00
   Bottled Water                             0.00              0.00               0.00                  0.00
   Bank Charges                              0.00              0.00               0.00                  0.00
   NextGen Expenses                          0.00              0.00               0.00                  0.00
   Licenses, Fees & Permits                408.60              0.16             408.60                  0.16
   Security Patrol                           0.00              0.00               0.00                  0.00
   Auto Expense                              0.00              0.00               0.00                  0.00
   Travel & Entertainment                    0.00              0.00               0.00                  0.00
   Luncheon Meetings                         0.00              0.00               0.00                  0.00
   Loan Servicing Fees                       0.00              0.00               0.00                  0.00
   Promotions - Corporate                    0.00              0.00               0.00                  0.00
   Association Dues                          0.00              0.00               0.00                  0.00
   461- Net loss (income)                    0.00              0.00               0.00                  0.00
   501-Net Loss (income)                     0.00              0.00               0.00                  0.00
   Gifts                                     0.00              0.00               0.00                  0.00
   Security Cost                             0.00              0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                408.60              0.16             408.60                  0.16

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               4,500.96             1.74           4,500.96                  1.74
   PFI-Mgr Apartment                          0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                         8,354.72             3.22           8,354.72                  3.22
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                      0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                   15,550.50             5.99          15,550.50                  5.99
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2085 01, 2020
                                                    of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                            Page 3

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                  %
   Interior Lobby Plants                      0.00             0.00                0.00                0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                0.00
   Postage                                    0.00             0.00                0.00                0.00
   Rent Expense Corporate                     0.00             0.00                0.00                0.00
   Client Entertainment                       0.00             0.00                0.00                0.00
   Commercial Misc Exp                        0.00             0.00                0.00                0.00
   Education                                  0.00             0.00                0.00                0.00
   Security Costs                             0.00             0.00                0.00                0.00
   TOTAL MANAGEMENT E...                28,406.18             10.95          28,406.18                10.95

  UTILITIES EXPENSE
   Gas & Electricity                      4,440.62             1.71           4,440.62                  1.71
   Utilities Credits or rebates             -89.72            -0.03             -89.72                 -0.03
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  2,830.54             1.09           2,830.54                  1.09
   Garbage & Trash Removal                9,293.10             3.58           9,293.10                  3.58
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                     0.00             0.00               0.00                  0.00
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               16,474.54             6.35          16,474.54                  6.35

  REPAIRS & MAINTENANCE
   R&M Unit                               2,453.10             0.95           2,453.10                  0.95
   R&M-bbsteam                                0.00             0.00               0.00                  0.00
   R&M - Plumbing                             0.00             0.00               0.00                  0.00
   R&M-deep                                   0.00             0.00               0.00                  0.00
   R&M-dorius                                 0.00             0.00               0.00                  0.00
   R&M - Elevator                             0.00             0.00               0.00                  0.00
   R&M-jdcom                                  0.00             0.00               0.00                  0.00
   R&M-nat                                    0.00             0.00               0.00                  0.00
   R&M-novglass                               0.00             0.00               0.00                  0.00
   R&M-orchid                                 0.00             0.00               0.00                  0.00
   R&M - Electrical                           0.00             0.00               0.00                  0.00
   R&M-1st Class                              0.00             0.00               0.00                  0.00
   R&M - Painting                             0.00             0.00               0.00                  0.00
   R&M - Roofing                              0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                        0.00             0.00               0.00                  0.00
   R&M - Windows                              0.00             0.00               0.00                  0.00
   R&M - HVAC                                 0.00             0.00               0.00                  0.00
   R&M - Pool                                 0.00             0.00               0.00                  0.00
   R & M- fire master                         0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association               0.00             0.00               0.00                  0.00
   R&M-mcd                                    0.00             0.00               0.00                  0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2086 01, 2020
                                                    of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                            Page 4

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                        0.00            0.00                0.00                 0.00
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                     1,092.00             0.42           1,092.00                  0.42
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                        2,272.42             0.88           2,272.42                  0.88
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                   1,667.95             0.64           1,667.95                  0.64
   R&M - Electrical Supplies                   0.00            0.00                0.00                 0.00
   R&M - Landscaping Supplies                  9.12            0.00                9.12                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                         0.00            0.00                0.00                 0.00
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                    48.95            0.02               48.95                 0.02
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2087 01, 2020
                                                    of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                              Page 5

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                     15.06             0.01               15.06                 0.01
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                               115.00             0.04              115.00                 0.04
   R&M - Painting Supplies                     16.60             0.01               16.60                 0.01
   R&M - Roofing Supplies                       0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                7,690.20              2.96           7,690.20                  2.96

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                    516.00              0.20             516.00                  0.20
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 2088 01, 2020
                                                      of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                               Page 6

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                     0.00             0.00                0.00                 0.00
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                   2,724.50              1.05           2,724.50                  1.05
   Contract R&M                             2,415.00              0.93           2,415.00                  0.93
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.                   0.00             0.00                0.00                 0.00
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                       0.00             0.00                0.00                 0.00
   Contract - Landscaping                  14,450.00              5.57          14,450.00                  5.57
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                        0.00             0.00                0.00                 0.00
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                   20,105.50              7.75          20,105.50                  7.75

  TAXES
   Real Estate Taxes                        51,737.79            19.94          51,737.79                19.94
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        51,737.79            19.94          51,737.79                19.94

  INSURANCE EXPENSE
   Package Insurance                         7,424.21             2.86           7,424.21                  2.86
   Earthquake Insurance                      3,701.12             1.43           3,701.12                  1.43
   Umbrella Insurance                            0.00             0.00               0.00                  0.00
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 2089 01, 2020
                                                       of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                            Page 7

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE             11,125.33               4.29          11,125.33                  4.29

TOTAL OPERATING EXPENSES                154,659.08            59.62         154,659.08                59.62

  OTHER INCOME
   Tenant Asst. Payments                      0.00             0.00               0.00                  0.00
   Storage Rent Income                        0.00             0.00               0.00                  0.00
   Pet Rent                                   0.00             0.00               0.00                  0.00
   Parking Fees                               0.00             0.00               0.00                  0.00
   Laundry                                  -69.14            -0.03             -69.14                 -0.03
   Vending                                    0.00             0.00               0.00                  0.00
   NSF Check Fees                             0.00             0.00               0.00                  0.00
   Late Charges                            -150.00            -0.06            -150.00                 -0.06
   Damages & Cleaning Fees                    0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit                   0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                0.00             0.00               0.00                  0.00
   Miscellaneous Income                       0.00             0.00               0.00                  0.00
   HVAC Income                                0.00             0.00               0.00                  0.00
   Interest Income                            0.00             0.00               0.00                  0.00
   TOTAL OTHER INCOME                      -219.14            -0.08            -219.14                 -0.08

NET OPERATING INCOME                    104,964.20            40.46         104,964.20                40.46

  DEBT SERVICE EXPENSE
   Mortgage Interest                     75,352.56            29.05          75,352.56                29.05
   Deed Of Trust Interest                49,034.52            18.90          49,034.52                18.90
   1st Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   Interest Expense Corporate                 0.00             0.00               0.00                 0.00
   Notes Payable Interest                     0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                    0.00             0.00               0.00                 0.00
   Other Interest Expense                     0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              124,387.08            47.95         124,387.08                47.95

  NET INC.BEFORE DEP.& TAX              -19,422.88            -7.49         -19,422.88                 -7.49

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                 95,272.68            36.73          95,272.68                36.73
   F&F Hamm Depreciation                      0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                     0.00             0.00               0.00                 0.00
   Appliances Depreciation                    0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.              18,149.49             7.00          18,149.49                 7.00
   Closing Cost Amortization              1,239.36             0.48           1,239.36                 0.48
   Loan Fee Amortization                  4,554.42             1.76           4,554.42                 1.76
          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2090 01, 2020
                                                    of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                             Page 8

Income Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %         Year to Date                  %
   Org. Cost Amortization                    0.00               0.00                0.00                0.00
   Software Devel. Amort.                    0.00               0.00                0.00                0.00
   Depreciation Expense Corp.                0.00               0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.            119,215.95                45.96         119,215.95                45.96

NET INC.(LOSS) BEF.TAXES                -138,638.83           -53.45        -138,638.83                -53.45

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00              0.00               0.00                  0.00
   FTB Tax Expense                        1,751.87              0.68           1,751.87                  0.68
   Taxes - Other                              0.00              0.00               0.00                  0.00

   TOTAL INCOME TAX EXPENSE               1,751.87              0.68           1,751.87                  0.68

NET INCOME (LOSS)BK                     -140,390.70           -54.12        -140,390.70                -54.12

K-1 and Other Items
  K-1 Losses                                  0.00              0.00               0.00                  0.00
  K-1 Income Items                            0.00              0.00               0.00                  0.00

  Extraordinary Items                         0.00              0.00               0.00                  0.00

  Temporary Distribution                      0.00              0.00               0.00                  0.00




          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2091 01, 2020
                                                     of 2121                                         04:58 PM
Glenwood Apartments (1222)                                                                             Page 1

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            155,350.00            99.35         155,350.00                99.35
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                             863.16             0.55             863.16                 0.55
  Commercial Recovery Income                   0.00             0.00               0.00                 0.00
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                             152.44             0.10             152.44                 0.10
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             156,365.60           100.00         156,365.60               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            8,662.50             5.54           8,662.50                  5.54
   Promo/Move-In Incentives                    0.00             0.00               0.00                  0.00
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                 0.00             0.00               0.00                  0.00
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                       0.00             0.00               0.00                  0.00
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                      0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2092 01, 2020
                                                     of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                            Page 2

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                   -50.00            -0.03              -50.00                -0.03
   Credit Check Fees Paid                    57.80             0.04               57.80                 0.04
   TOTAL RENTING EXPENSE                 8,670.30              5.54           8,670.30                  5.54

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00              0.00               0.00                  0.00
   Alarm                                     0.00              0.00               0.00                  0.00
   Legal                                     0.00              0.00               0.00                  0.00
   Computer Services                         0.00              0.00               0.00                  0.00
   Temp. Help                                0.00              0.00               0.00                  0.00
   Consultants                               0.00              0.00               0.00                  0.00
   Administaff                               0.00              0.00               0.00                  0.00
   Outside Services                          0.00              0.00               0.00                  0.00
   Collection Expense                        0.00              0.00               0.00                  0.00
    Prof. Fees KC                            0.00              0.00               0.00                  0.00
   Office Expense                            0.00              0.00               0.00                  0.00
   Bottled Water                             0.00              0.00               0.00                  0.00
   Bank Charges                              0.00              0.00               0.00                  0.00
   NextGen Expenses                          0.00              0.00               0.00                  0.00
   Licenses, Fees & Permits                444.30              0.28             444.30                  0.28
   Security Patrol                           0.00              0.00               0.00                  0.00
   Auto Expense                              0.00              0.00               0.00                  0.00
   Travel & Entertainment                    0.00              0.00               0.00                  0.00
   Luncheon Meetings                         0.00              0.00               0.00                  0.00
   Loan Servicing Fees                       0.00              0.00               0.00                  0.00
   Promotions - Corporate                    0.00              0.00               0.00                  0.00
   Association Dues                          0.00              0.00               0.00                  0.00
   461- Net loss (income)                    0.00              0.00               0.00                  0.00
   501-Net Loss (income)                     0.00              0.00               0.00                  0.00
   Gifts                                     0.00              0.00               0.00                  0.00
   Security Cost                             0.00              0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                444.30              0.28             444.30                  0.28

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               2,625.56             1.68           2,625.56                  1.68
   PFI-Mgr Apartment                     15,050.00             9.62          15,050.00                  9.62
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                         4,630.92             2.96           4,630.92                  2.96
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                      0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                    9,321.00             5.96           9,321.00                  5.96
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2093 01, 2020
                                                    of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                            Page 3

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                  %
   Interior Lobby Plants                      0.00             0.00                0.00                0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                0.00
   Postage                                    0.00             0.00                0.00                0.00
   Rent Expense Corporate                     0.00             0.00                0.00                0.00
   Client Entertainment                       0.00             0.00                0.00                0.00
   Commercial Misc Exp                        0.00             0.00                0.00                0.00
   Education                                  0.00             0.00                0.00                0.00
   Security Costs                             0.00             0.00                0.00                0.00
   TOTAL MANAGEMENT E...                31,627.48             20.23          31,627.48                20.23

  UTILITIES EXPENSE
   Gas & Electricity                      2,962.66             1.89           2,962.66                  1.89
   Utilities Credits or rebates             -53.60            -0.03             -53.60                 -0.03
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  3,393.86             2.17           3,393.86                  2.17
   Garbage & Trash Removal                5,763.34             3.69           5,763.34                  3.69
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                     0.00             0.00               0.00                  0.00
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               12,066.26             7.72          12,066.26                  7.72

  REPAIRS & MAINTENANCE
   R&M Unit                                726.39              0.46             726.39                  0.46
   R&M-bbsteam                               0.00              0.00               0.00                  0.00
   R&M - Plumbing                          145.42              0.09             145.42                  0.09
   R&M-deep                                  0.00              0.00               0.00                  0.00
   R&M-dorius                                0.00              0.00               0.00                  0.00
   R&M - Elevator                            0.00              0.00               0.00                  0.00
   R&M-jdcom                                 0.00              0.00               0.00                  0.00
   R&M-nat                                   0.00              0.00               0.00                  0.00
   R&M-novglass                              0.00              0.00               0.00                  0.00
   R&M-orchid                                0.00              0.00               0.00                  0.00
   R&M - Electrical                          0.00              0.00               0.00                  0.00
   R&M-1st Class                             0.00              0.00               0.00                  0.00
   R&M - Painting                            0.00              0.00               0.00                  0.00
   R&M - Roofing                             0.00              0.00               0.00                  0.00
   R&M - Miscellaneous                     564.55              0.36             564.55                  0.36
   R&M - Windows                             0.00              0.00               0.00                  0.00
   R&M - HVAC                                0.00              0.00               0.00                  0.00
   R&M - Pool                                0.00              0.00               0.00                  0.00
   R & M- fire master                        0.00              0.00               0.00                  0.00
   R&M-Ignacio Hill Association              0.00              0.00               0.00                  0.00
   R&M-mcd                                   0.00              0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2094 01, 2020
                                                    of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                            Page 4

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                        0.00            0.00                0.00                 0.00
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                        182.00            0.12              182.00                 0.12
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                             0.00            0.00                0.00                 0.00
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                        0.00            0.00                0.00                 0.00
   R&M - Electrical Supplies                   9.68            0.01                9.68                 0.01
   R&M - Landscaping Supplies                  0.00            0.00                0.00                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                         0.00            0.00                0.00                 0.00
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                     0.00            0.00                0.00                 0.00
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2095 01, 2020
                                                    of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                              Page 5

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                      0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                                 2.67             0.00                2.67                 0.00
   R&M - Painting Supplies                     87.18             0.06               87.18                 0.06
   R&M - Roofing Supplies                       0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                1,717.89              1.10           1,717.89                  1.10

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                      0.00              0.00               0.00                  0.00
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 2096 01, 2020
                                                      of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                               Page 6

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                1,480.00              0.95           1,480.00                  0.95
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                        0.00             0.00                0.00                 0.00
   Contract R&M                                420.00             0.27              420.00                 0.27
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.                  25.00             0.02               25.00                 0.02
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                     455.00             0.29              455.00                 0.29
   Contract - Landscaping                   6,200.00              3.97           6,200.00                  3.97
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                        0.00             0.00                0.00                 0.00
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                    8,580.00              5.49           8,580.00                  5.49

  TAXES
   Real Estate Taxes                        30,262.83            19.35          30,262.83                19.35
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        30,262.83            19.35          30,262.83                19.35

  INSURANCE EXPENSE
   Package Insurance                         4,209.31             2.69           4,209.31                  2.69
   Earthquake Insurance                      2,325.75             1.49           2,325.75                  1.49
   Umbrella Insurance                            0.00             0.00               0.00                  0.00
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 2097 01, 2020
                                                       of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                            Page 7

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE              6,535.06               4.18           6,535.06                  4.18

TOTAL OPERATING EXPENSES                99,904.12             63.89          99,904.12                63.89

  OTHER INCOME
   Tenant Asst. Payments                     0.00              0.00               0.00                  0.00
   Storage Rent Income                       0.00              0.00               0.00                  0.00
   Pet Rent                                  0.00              0.00               0.00                  0.00
   Parking Fees                              0.00              0.00               0.00                  0.00
   Laundry                                   0.00              0.00               0.00                  0.00
   Vending                                   0.00              0.00               0.00                  0.00
   NSF Check Fees                            0.00              0.00               0.00                  0.00
   Late Charges                           -150.00             -0.10            -150.00                 -0.10
   Damages & Cleaning Fees                   0.00              0.00               0.00                  0.00
   Forfeited Tenant Deposit                  0.00              0.00               0.00                  0.00
   T/O - S/D Charges to Tenant            -152.50             -0.10            -152.50                 -0.10
   Miscellaneous Income                      0.00              0.00               0.00                  0.00
   HVAC Income                               0.00              0.00               0.00                  0.00
   Interest Income                           0.00              0.00               0.00                  0.00
   TOTAL OTHER INCOME                     -302.50             -0.19            -302.50                 -0.19

NET OPERATING INCOME                    56,763.98             36.30          56,763.98                36.30

  DEBT SERVICE EXPENSE
   Mortgage Interest                    44,533.16             28.48          44,533.16                28.48
   Deed Of Trust Interest               25,035.26             16.01          25,035.26                16.01
   1st Deed of Trust Gate5                   0.00              0.00               0.00                 0.00
   2nd Deed of Trust Gate5                   0.00              0.00               0.00                 0.00
   Interest Expense Corporate                0.00              0.00               0.00                 0.00
   Notes Payable Interest                    0.00              0.00               0.00                 0.00
   Affiliate Loan Interest                   0.00              0.00               0.00                 0.00
   Other Interest Expense                    0.00              0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              69,568.42             44.49          69,568.42                44.49

  NET INC.BEFORE DEP.& TAX              -12,804.44            -8.19         -12,804.44                 -8.19

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                55,575.73             35.54          55,575.73                35.54
   F&F Hamm Depreciation                     0.00              0.00               0.00                 0.00
   Personal Prop. Deprec.                    0.00              0.00               0.00                 0.00
   Appliances Depreciation                   0.00              0.00               0.00                 0.00
   Cap. Improvement Deprec.             12,283.74              7.86          12,283.74                 7.86
   Closing Cost Amortization               722.96              0.46             722.96                 0.46
   Loan Fee Amortization                 1,226.19              0.78           1,226.19                 0.78
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2098 01, 2020
                                                    of 2121                                         04:59 PM
Glenwood Apartments (1222)                                                                            Page 8

Income Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                  %
   Org. Cost Amortization                    0.00              0.00                0.00                0.00
   Software Devel. Amort.                    0.00              0.00                0.00                0.00
   Depreciation Expense Corp.                0.00              0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.              69,808.62              44.64          69,808.62                44.64

NET INC.(LOSS) BEF.TAXES                -82,613.06           -52.83         -82,613.06                -52.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00              0.00               0.00                  0.00
   FTB Tax Expense                       1,700.00              1.09           1,700.00                  1.09
   Taxes - Other                             0.00              0.00               0.00                  0.00

   TOTAL INCOME TAX EXPENSE              1,700.00              1.09           1,700.00                  1.09

NET INCOME (LOSS)BK                     -84,313.06           -53.92         -84,313.06                -53.92

K-1 and Other Items
  K-1 Losses                                 0.00              0.00               0.00                  0.00
  K-1 Income Items                           0.00              0.00               0.00                  0.00

  Extraordinary Items                        0.00              0.00               0.00                  0.00

  Temporary Distribution                     0.00              0.00               0.00                  0.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2099 01, 2020
                                                    of 2121                                         04:59 PM
Debtor Name    Professional Financial Investors, Inc.                                          Case number   20-30604



           Exhibit A-3: Statement of Cash Flows for PFI              Glenwood, LLC for period ending 9/1/2020

              [Provide a statement of changes in cash position for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 6

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       2100
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Glenwood Apartments (1222)                                                                             Page 1

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            259,175.00            99.91         259,175.00                99.91
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                             199.46             0.08             199.46                 0.08
  Commercial Recovery Income                   0.00             0.00               0.00                 0.00
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                              29.68             0.01              29.68                 0.01
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             259,404.14           100.00         259,404.14               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                           17,020.83             6.56          17,020.83                  6.56
   Promo/Move-In Incentives                    0.00             0.00               0.00                  0.00
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                 0.00             0.00               0.00                  0.00
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                     236.21             0.09             236.21                  0.09
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                  1,500.00             0.58           1,500.00                  0.58
          Case: 20-30604      Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2101 01, 2020
                                                     of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                            Page 2

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                   -75.00            -0.03              -75.00                -0.03
   Credit Check Fees Paid                    28.90             0.01               28.90                 0.01
   TOTAL RENTING EXPENSE                18,710.94              7.21          18,710.94                  7.21

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00              0.00               0.00                  0.00
   Alarm                                     0.00              0.00               0.00                  0.00
   Legal                                     0.00              0.00               0.00                  0.00
   Computer Services                         0.00              0.00               0.00                  0.00
   Temp. Help                                0.00              0.00               0.00                  0.00
   Consultants                               0.00              0.00               0.00                  0.00
   Administaff                               0.00              0.00               0.00                  0.00
   Outside Services                          0.00              0.00               0.00                  0.00
   Collection Expense                        0.00              0.00               0.00                  0.00
    Prof. Fees KC                            0.00              0.00               0.00                  0.00
   Office Expense                            0.00              0.00               0.00                  0.00
   Bottled Water                             0.00              0.00               0.00                  0.00
   Bank Charges                              0.00              0.00               0.00                  0.00
   NextGen Expenses                          0.00              0.00               0.00                  0.00
   Licenses, Fees & Permits                408.60              0.16             408.60                  0.16
   Security Patrol                           0.00              0.00               0.00                  0.00
   Auto Expense                              0.00              0.00               0.00                  0.00
   Travel & Entertainment                    0.00              0.00               0.00                  0.00
   Luncheon Meetings                         0.00              0.00               0.00                  0.00
   Loan Servicing Fees                       0.00              0.00               0.00                  0.00
   Promotions - Corporate                    0.00              0.00               0.00                  0.00
   Association Dues                          0.00              0.00               0.00                  0.00
   461- Net loss (income)                    0.00              0.00               0.00                  0.00
   501-Net Loss (income)                     0.00              0.00               0.00                  0.00
   Gifts                                     0.00              0.00               0.00                  0.00
   Security Cost                             0.00              0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                408.60              0.16             408.60                  0.16

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               4,500.96             1.74           4,500.96                  1.74
   PFI-Mgr Apartment                          0.00             0.00               0.00                  0.00
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                         8,354.72             3.22           8,354.72                  3.22
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                      0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                   15,550.50             5.99          15,550.50                  5.99
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2102 01, 2020
                                                    of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                            Page 3

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                    Period to Date               %         Year to Date                  %
   Interior Lobby Plants                      0.00             0.00                0.00                0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                0.00
   Postage                                    0.00             0.00                0.00                0.00
   Rent Expense Corporate                     0.00             0.00                0.00                0.00
   Client Entertainment                       0.00             0.00                0.00                0.00
   Commercial Misc Exp                        0.00             0.00                0.00                0.00
   Education                                  0.00             0.00                0.00                0.00
   Security Costs                             0.00             0.00                0.00                0.00
   TOTAL MANAGEMENT E...                28,406.18             10.95          28,406.18                10.95

  UTILITIES EXPENSE
   Gas & Electricity                      4,440.62             1.71           4,440.62                  1.71
   Utilities Credits or rebates             -89.72            -0.03             -89.72                 -0.03
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  2,830.54             1.09           2,830.54                  1.09
   Garbage & Trash Removal                9,293.10             3.58           9,293.10                  3.58
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                     0.00             0.00               0.00                  0.00
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               16,474.54             6.35          16,474.54                  6.35

  REPAIRS & MAINTENANCE
   R&M Unit                               2,453.10             0.95           2,453.10                  0.95
   R&M-bbsteam                                0.00             0.00               0.00                  0.00
   R&M - Plumbing                             0.00             0.00               0.00                  0.00
   R&M-deep                                   0.00             0.00               0.00                  0.00
   R&M-dorius                                 0.00             0.00               0.00                  0.00
   R&M - Elevator                             0.00             0.00               0.00                  0.00
   R&M-jdcom                                  0.00             0.00               0.00                  0.00
   R&M-nat                                    0.00             0.00               0.00                  0.00
   R&M-novglass                               0.00             0.00               0.00                  0.00
   R&M-orchid                                 0.00             0.00               0.00                  0.00
   R&M - Electrical                           0.00             0.00               0.00                  0.00
   R&M-1st Class                              0.00             0.00               0.00                  0.00
   R&M - Painting                             0.00             0.00               0.00                  0.00
   R&M - Roofing                              0.00             0.00               0.00                  0.00
   R&M - Miscellaneous                        0.00             0.00               0.00                  0.00
   R&M - Windows                              0.00             0.00               0.00                  0.00
   R&M - HVAC                                 0.00             0.00               0.00                  0.00
   R&M - Pool                                 0.00             0.00               0.00                  0.00
   R & M- fire master                         0.00             0.00               0.00                  0.00
   R&M-Ignacio Hill Association               0.00             0.00               0.00                  0.00
   R&M-mcd                                    0.00             0.00               0.00                  0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2103 01, 2020
                                                    of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                            Page 4

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                        0.00            0.00                0.00                 0.00
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                     1,092.00             0.42           1,092.00                  0.42
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                        2,272.42             0.88           2,272.42                  0.88
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                   1,667.95             0.64           1,667.95                  0.64
   R&M - Electrical Supplies                   0.00            0.00                0.00                 0.00
   R&M - Landscaping Supplies                  9.12            0.00                9.12                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                         0.00            0.00                0.00                 0.00
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                    48.95            0.02               48.95                 0.02
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
          Case: 20-30604      Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2104 01, 2020
                                                    of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                              Page 5

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                     15.06             0.01               15.06                 0.01
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                               115.00             0.04              115.00                 0.04
   R&M - Painting Supplies                     16.60             0.01               16.60                 0.01
   R&M - Roofing Supplies                       0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                7,690.20              2.96           7,690.20                  2.96

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                    516.00              0.20             516.00                  0.20
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
          Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 2105 01, 2020
                                                      of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                               Page 6

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                     0.00             0.00                0.00                 0.00
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                   2,724.50              1.05           2,724.50                  1.05
   Contract R&M                             2,415.00              0.93           2,415.00                  0.93
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.                   0.00             0.00                0.00                 0.00
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                       0.00             0.00                0.00                 0.00
   Contract - Landscaping                  14,450.00              5.57          14,450.00                  5.57
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                        0.00             0.00                0.00                 0.00
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                   20,105.50              7.75          20,105.50                  7.75

  TAXES
   Real Estate Taxes                        51,737.79            19.94          51,737.79                19.94
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        51,737.79            19.94          51,737.79                19.94

  INSURANCE EXPENSE
   Package Insurance                         7,424.21             2.86           7,424.21                  2.86
   Earthquake Insurance                      3,701.12             1.43           3,701.12                  1.43
   Umbrella Insurance                            0.00             0.00               0.00                  0.00
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
          Case: 20-30604         Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 2106 01, 2020
                                                       of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                            Page 7

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE             11,125.33               4.29          11,125.33                  4.29

TOTAL OPERATING EXPENSES                154,659.08            59.62         154,659.08                59.62

  OTHER INCOME
   Tenant Asst. Payments                      0.00             0.00               0.00                  0.00
   Storage Rent Income                        0.00             0.00               0.00                  0.00
   Pet Rent                                   0.00             0.00               0.00                  0.00
   Parking Fees                               0.00             0.00               0.00                  0.00
   Laundry                                  -69.14            -0.03             -69.14                 -0.03
   Vending                                    0.00             0.00               0.00                  0.00
   NSF Check Fees                             0.00             0.00               0.00                  0.00
   Late Charges                            -150.00            -0.06            -150.00                 -0.06
   Damages & Cleaning Fees                    0.00             0.00               0.00                  0.00
   Forfeited Tenant Deposit                   0.00             0.00               0.00                  0.00
   T/O - S/D Charges to Tenant                0.00             0.00               0.00                  0.00
   Miscellaneous Income                       0.00             0.00               0.00                  0.00
   HVAC Income                                0.00             0.00               0.00                  0.00
   Interest Income                            0.00             0.00               0.00                  0.00
   TOTAL OTHER INCOME                      -219.14            -0.08            -219.14                 -0.08

NET OPERATING INCOME                    104,964.20            40.46         104,964.20                40.46

  DEBT SERVICE EXPENSE
   Mortgage Interest                     75,352.56            29.05          75,352.56                29.05
   Deed Of Trust Interest                49,034.52            18.90          49,034.52                18.90
   1st Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   2nd Deed of Trust Gate5                    0.00             0.00               0.00                 0.00
   Interest Expense Corporate                 0.00             0.00               0.00                 0.00
   Notes Payable Interest                     0.00             0.00               0.00                 0.00
   Affiliate Loan Interest                    0.00             0.00               0.00                 0.00
   Other Interest Expense                     0.00             0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              124,387.08            47.95         124,387.08                47.95

  NET INC.BEFORE DEP.& TAX              -19,422.88            -7.49         -19,422.88                 -7.49

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                 95,272.68            36.73          95,272.68                36.73
   F&F Hamm Depreciation                      0.00             0.00               0.00                 0.00
   Personal Prop. Deprec.                     0.00             0.00               0.00                 0.00
   Appliances Depreciation                    0.00             0.00               0.00                 0.00
   Cap. Improvement Deprec.              18,149.49             7.00          18,149.49                 7.00
   Closing Cost Amortization              1,239.36             0.48           1,239.36                 0.48
   Loan Fee Amortization                  4,554.42             1.76           4,554.42                 1.76
          Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2107 01, 2020
                                                    of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                             Page 8

Cash Flow Statement
Period = Jan 2019-Dec 2019
Book = Accrual
                                   Period to Date                 %         Year to Date                  %
   Org. Cost Amortization                    0.00               0.00                0.00                0.00
   Software Devel. Amort.                    0.00               0.00                0.00                0.00
   Depreciation Expense Corp.                0.00               0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.            119,215.95                45.96         119,215.95                45.96

NET INC.(LOSS) BEF.TAXES                -138,638.83            -53.45       -138,638.83                -53.45

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                    0.00               0.00              0.00                  0.00
   FTB Tax Expense                        1,751.87               0.68          1,751.87                  0.68
   Taxes - Other                              0.00               0.00              0.00                  0.00

   TOTAL INCOME TAX EXPENSE               1,751.87               0.68          1,751.87                  0.68

NET INCOME (LOSS)BK                     -140,390.70            -54.12       -140,390.70                -54.12

K-1 and Other Items
  K-1 Losses                                  0.00               0.00              0.00                  0.00
  K-1 Income Items                            0.00               0.00              0.00                  0.00

  Extraordinary Items                         0.00               0.00              0.00                  0.00

  Temporary Distribution                      0.00               0.00              0.00                  0.00

Adjustments
Outside Management Income                     0.00               0.00              0.00                  0.00
Outside Services                              0.00               0.00              0.00                  0.00
Bank Charges                                  0.00               0.00              0.00                  0.00
Association Dues                              0.00               0.00              0.00                  0.00
TOTAL ADMINISTRATIVE EXP                      0.00               0.00              0.00                  0.00

Period to Date                  Beginning Balance      Ending Balance         Difference
1010 - Checking                          6,999.05            1,336.23         -5,662.82
Total Cash                               6,999.05            1,336.23         -5,662.82

Year to Date                    Beginning Balance      Ending Balance         Difference
1010 - Checking                          6,999.05            1,336.23         -5,662.82
Total Cash                               6,999.05            1,336.23         -5,662.82




          Case: 20-30604     Doc# 154     Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2108 01, 2020
                                                     of 2121                                         05:01 PM
Glenwood Apartments (1222)                                                                             Page 1

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date                %         Year to Date                   %
   Investment 16914                           0.00              0.00                0.00                 0.00
   open                                       0.00              0.00                0.00                 0.00
   22 Due/to From                             0.00              0.00                0.00                 0.00
INCOME
  Rent Income                            155,350.00            99.35         155,350.00                99.35
  Prepaid Rental Income                        0.00             0.00               0.00                 0.00
  Parking Fees                                 0.00             0.00               0.00                 0.00
  Pet Rent                                     0.00             0.00               0.00                 0.00
  Laundry income                             863.16             0.55             863.16                 0.55
  Commercial Recovery Income                   0.00             0.00               0.00                 0.00
  Prior Year Recovery Income                   0.00             0.00               0.00                 0.00
  Utility Income                             152.44             0.10             152.44                 0.10
  Storage Income                               0.00             0.00               0.00                 0.00
  Association Fees                             0.00             0.00               0.00                 0.00
  Management Fee Income                        0.00             0.00               0.00                 0.00
  Outside Management Income                    0.00             0.00               0.00                 0.00
  Admin Fee Income                             0.00             0.00               0.00                 0.00
  Interest Income                              0.00             0.00               0.00                 0.00
  Tax Return Prep. Income                      0.00             0.00               0.00                 0.00
  Accounting Fees                              0.00             0.00               0.00                 0.00
  G.P. Fee Income                              0.00             0.00               0.00                 0.00
  LLC Distribution Income                      0.00             0.00               0.00                 0.00
  Partnership Income                           0.00             0.00               0.00                 0.00
  Commission income                            0.00             0.00               0.00                 0.00
  Sale of Units                                0.00             0.00               0.00                 0.00
  Gain on Sale of Property                     0.00             0.00               0.00                 0.00
TOTAL INCOME                             156,365.60           100.00         156,365.60               100.00

EXPENSES
Cost of Goods Sold
Cost of Goods Sold                             0.00             0.00               0.00                  0.00
OPERATING EXPENSE

  RENTING EXPENSES
   Vacancy Loss                            8,662.50             5.54           8,662.50                  5.54
   Promo/Move-In Incentives                    0.00             0.00               0.00                  0.00
   Referral Fees                               0.00             0.00               0.00                  0.00
   Salaries                                    0.00             0.00               0.00                  0.00
   Pension                                     0.00             0.00               0.00                  0.00
   Section 125 Misc                            0.00             0.00               0.00                  0.00
   NextGen PRWCPTC                             0.00             0.00               0.00                  0.00
   Advertising                                 0.00             0.00               0.00                  0.00
   Marketing Subscriptions                     0.00             0.00               0.00                  0.00
   Marketing Tools                             0.00             0.00               0.00                  0.00
   Signs                                       0.00             0.00               0.00                  0.00
   Do not use me                               0.00             0.00               0.00                  0.00
   Other Renting Expenses                      0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                       Tuesday, 2109 01, 2020
                                                     of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                            Page 2

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                   %
   Bad Debt Expense                           0.00             0.00                0.00                 0.00
   Credit Check Fees Rcvd                   -50.00            -0.03              -50.00                -0.03
   Credit Check Fees Paid                    57.80             0.04               57.80                 0.04
   TOTAL RENTING EXPENSE                 8,670.30              5.54           8,670.30                  5.54

  ADMINISTRATIVE EXPENSES
   Accounting                                0.00              0.00               0.00                  0.00
   Alarm                                     0.00              0.00               0.00                  0.00
   Legal                                     0.00              0.00               0.00                  0.00
   Computer Services                         0.00              0.00               0.00                  0.00
   Temp. Help                                0.00              0.00               0.00                  0.00
   Consultants                               0.00              0.00               0.00                  0.00
   Administaff                               0.00              0.00               0.00                  0.00
   Outside Services                          0.00              0.00               0.00                  0.00
   Collection Expense                        0.00              0.00               0.00                  0.00
    Prof. Fees KC                            0.00              0.00               0.00                  0.00
   Office Expense                            0.00              0.00               0.00                  0.00
   Bottled Water                             0.00              0.00               0.00                  0.00
   Bank Charges                              0.00              0.00               0.00                  0.00
   NextGen Expenses                          0.00              0.00               0.00                  0.00
   Licenses, Fees & Permits                444.30              0.28             444.30                  0.28
   Security Patrol                           0.00              0.00               0.00                  0.00
   Auto Expense                              0.00              0.00               0.00                  0.00
   Travel & Entertainment                    0.00              0.00               0.00                  0.00
   Luncheon Meetings                         0.00              0.00               0.00                  0.00
   Loan Servicing Fees                       0.00              0.00               0.00                  0.00
   Promotions - Corporate                    0.00              0.00               0.00                  0.00
   Association Dues                          0.00              0.00               0.00                  0.00
   461- Net loss (income)                    0.00              0.00               0.00                  0.00
   501-Net Loss (income)                     0.00              0.00               0.00                  0.00
   Gifts                                     0.00              0.00               0.00                  0.00
   Security Cost                             0.00              0.00               0.00                  0.00
   TOTAL ADMINISTRATIVE EXP                444.30              0.28             444.30                  0.28

  MANAGEMENT EXPENSES
   Manager - Apartment Unit               2,625.56             1.68           2,625.56                  1.68
   PFI-Mgr Apartment                     15,050.00             9.62          15,050.00                  9.62
   Ass't Mgr Apartment Unit                   0.00             0.00               0.00                  0.00
   Apart Janitorial/Groundskeeper             0.00             0.00               0.00                  0.00
   Manager Salary                         4,630.92             2.96           4,630.92                  2.96
   Manager Utility Expense                    0.00             0.00               0.00                  0.00
   Maintenance Apartment                      0.00             0.00               0.00                  0.00
   Offsite Mgt Fee PFI                    9,321.00             5.96           9,321.00                  5.96
   Finders Fees                               0.00             0.00               0.00                  0.00
   Copier Lease                               0.00             0.00               0.00                  0.00
   Donations                                  0.00             0.00               0.00                  0.00
   Dues and Subscriptions                     0.00             0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2110 01, 2020
                                                    of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                            Page 3

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                    Period to Date               %         Year to Date                  %
   Interior Lobby Plants                      0.00             0.00                0.00                0.00
   Mgt. Co. Uniforms                          0.00             0.00                0.00                0.00
   Mgt. Co. Corp. Expenses                    0.00             0.00                0.00                0.00
   Mgt. Office Telephone                      0.00             0.00                0.00                0.00
   Mgt. Co. Auto                              0.00             0.00                0.00                0.00
   Postage                                    0.00             0.00                0.00                0.00
   Rent Expense Corporate                     0.00             0.00                0.00                0.00
   Client Entertainment                       0.00             0.00                0.00                0.00
   Commercial Misc Exp                        0.00             0.00                0.00                0.00
   Education                                  0.00             0.00                0.00                0.00
   Security Costs                             0.00             0.00                0.00                0.00
   TOTAL MANAGEMENT E...                31,627.48             20.23          31,627.48                20.23

  UTILITIES EXPENSE
   Gas & Electricity                      2,962.66             1.89           2,962.66                  1.89
   Utilities Credits or rebates             -53.60            -0.03             -53.60                 -0.03
   Sewer                                      0.00             0.00               0.00                  0.00
   Water                                  3,393.86             2.17           3,393.86                  2.17
   Garbage & Trash Removal                5,763.34             3.69           5,763.34                  3.69
   Contract-haulwrig                          0.00             0.00               0.00                  0.00
   Cable TV                                   0.00             0.00               0.00                  0.00
   Telephone/Internet/Fax                     0.00             0.00               0.00                  0.00
   Pagers/2 Ways                              0.00             0.00               0.00                  0.00
   TOTAL UTILITIES EXPENSE               12,066.26             7.72          12,066.26                  7.72

  REPAIRS & MAINTENANCE
   R&M Unit                                726.39              0.46             726.39                  0.46
   R&M-bbsteam                               0.00              0.00               0.00                  0.00
   R&M - Plumbing                          145.42              0.09             145.42                  0.09
   R&M-deep                                  0.00              0.00               0.00                  0.00
   R&M-dorius                                0.00              0.00               0.00                  0.00
   R&M - Elevator                            0.00              0.00               0.00                  0.00
   R&M-jdcom                                 0.00              0.00               0.00                  0.00
   R&M-nat                                   0.00              0.00               0.00                  0.00
   R&M-novglass                              0.00              0.00               0.00                  0.00
   R&M-orchid                                0.00              0.00               0.00                  0.00
   R&M - Electrical                          0.00              0.00               0.00                  0.00
   R&M-1st Class                             0.00              0.00               0.00                  0.00
   R&M - Painting                            0.00              0.00               0.00                  0.00
   R&M - Roofing                             0.00              0.00               0.00                  0.00
   R&M - Miscellaneous                     564.55              0.36             564.55                  0.36
   R&M - Windows                             0.00              0.00               0.00                  0.00
   R&M - HVAC                                0.00              0.00               0.00                  0.00
   R&M - Pool                                0.00              0.00               0.00                  0.00
   R & M- fire master                        0.00              0.00               0.00                  0.00
   R&M-Ignacio Hill Association              0.00              0.00               0.00                  0.00
   R&M-mcd                                   0.00              0.00               0.00                  0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2111 01, 2020
                                                    of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                            Page 4

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                     Period to Date              %         Year to Date                   %
   R&M - pritim                                0.00            0.00                0.00                 0.00
   R&M-kellys appliance center                 0.00            0.00                0.00                 0.00
   R&M - rolgar                                0.00            0.00                0.00                 0.00
   R&M Friedman's                              0.00            0.00                0.00                 0.00
   R&M - bucks                                 0.00            0.00                0.00                 0.00
   R&M - knilou                                0.00            0.00                0.00                 0.00
   R&M - mfence                                0.00            0.00                0.00                 0.00
   R&M - g&a                                   0.00            0.00                0.00                 0.00
   R&M - paving & Concrete                     0.00            0.00                0.00                 0.00
   T/O - Materials                             0.00            0.00                0.00                 0.00
   T/O - Outside Vendor                        0.00            0.00                0.00                 0.00
   T/O - Misc. Expense                         0.00            0.00                0.00                 0.00
   R&M - Misc. Cleaning                        0.00            0.00                0.00                 0.00
   Cleaning - A&V                              0.00            0.00                0.00                 0.00
   Cleaning - garale                           0.00            0.00                0.00                 0.00
   R&M - Pest Control                        182.00            0.12              182.00                 0.12
   Landscaping Salaries                        0.00            0.00                0.00                 0.00
   Maint. Supervisor Salaries                  0.00            0.00                0.00                 0.00
   Maint. Salaries                             0.00            0.00                0.00                 0.00
   Cleaning Salaries                           0.00            0.00                0.00                 0.00
   Painting Salaries                           0.00            0.00                0.00                 0.00
   Improvement Salaries                        0.00            0.00                0.00                 0.00
   Maintenance Supplies                        0.00            0.00                0.00                 0.00
   R&M - Electrical Supplies                   9.68            0.01                9.68                 0.01
   R&M - Landscaping Supplies                  0.00            0.00                0.00                 0.00
   Dept. Supplies-fairlumb                     0.00            0.00                0.00                 0.00
   Dept. Supplies-maint                        0.00            0.00                0.00                 0.00
   Dept. Supplies-depot                        0.00            0.00                0.00                 0.00
   Dept. Supplies-horizon                      0.00            0.00                0.00                 0.00
   R&M - Pool Supplies                         0.00            0.00                0.00                 0.00
   Dept. Supplies-marcone                      0.00            0.00                0.00                 0.00
   Dept. Supplies-color                        0.00            0.00                0.00                 0.00
   R&M - Landscape                             0.00            0.00                0.00                 0.00
   Dept. Supplies-msm                          0.00            0.00                0.00                 0.00
   Dept. Supplies-nat                          0.00            0.00                0.00                 0.00
   Dept. Supplies-novb                         0.00            0.00                0.00                 0.00
   Dept. Supplies-novglass                     0.00            0.00                0.00                 0.00
   Dept. Supplies-orchid                       0.00            0.00                0.00                 0.00
   Dept. Supplies-peach                        0.00            0.00                0.00                 0.00
   Dept. Supplies-pini                         0.00            0.00                0.00                 0.00
   R&M - Cleaning Supplies                     0.00            0.00                0.00                 0.00
   Supplies - Kelly Moore                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Salsbury                     0.00            0.00                0.00                 0.00
   Dept. Supplies - Sun Iron Works             0.00            0.00                0.00                 0.00
   Dept. Supplies - Water                      0.00            0.00                0.00                 0.00
   Dept. Supplies-Cal-Steam                    0.00            0.00                0.00                 0.00
   R&M - Plumbing Supplies                     0.00            0.00                0.00                 0.00
           Case: 20-30604     Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2112 01, 2020
                                                    of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                              Page 5

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                      Period to Date               %         Year to Date                   %
   Dept. Supp. - galrog                         0.00             0.00                0.00                 0.00
   Supply - Grainger                            0.00             0.00                0.00                 0.00
   Welcome office supp. & signs                 0.00             0.00                0.00                 0.00
   Maint - Supplies fans                        0.00             0.00                0.00                 0.00
   Dept. Supplies - CP                          0.00             0.00                0.00                 0.00
   R&M - Dabrans                                0.00             0.00                0.00                 0.00
   Supplies Dept. curbappeal                    0.00             0.00                0.00                 0.00
   Supp-Whiteside                               0.00             0.00                0.00                 0.00
   Misc. Small Purchases                        0.00             0.00                0.00                 0.00
   Small Tools & Equipment                      0.00             0.00                0.00                 0.00
   Miscellaneous Expense                        0.00             0.00                0.00                 0.00
   Locks & Keys                                 2.67             0.00                2.67                 0.00
   R&M - Painting Supplies                     87.18             0.06               87.18                 0.06
   R&M - Roofing Supplies                       0.00             0.00                0.00                 0.00
   R&M - Door/Window Supplies                   0.00             0.00                0.00                 0.00
   R&M - HVAC Supplies                          0.00             0.00                0.00                 0.00
   Service, Late, Finance Charges               0.00             0.00                0.00                 0.00
   TOTAL REP. & MAINTENANCE                1,717.89              1.10           1,717.89                  1.10

  CONTRACT MAINTENANCE
   Contract-Bath                               0.00              0.00               0.00                  0.00
   Contract-Calif                              0.00              0.00               0.00                  0.00
   Contract-cas                                0.00              0.00               0.00                  0.00
   Contract-deason                             0.00              0.00               0.00                  0.00
   Contract-delta                              0.00              0.00               0.00                  0.00
   Contract-dorius                             0.00              0.00               0.00                  0.00
   Contract-elevator                           0.00              0.00               0.00                  0.00
   Contract-Kone                               0.00              0.00               0.00                  0.00
   Contract - Charlie's Maint & ...            0.00              0.00               0.00                  0.00
   Contract-Avilas Maint & carpe...            0.00              0.00               0.00                  0.00
   Contract-pcon                               0.00              0.00               0.00                  0.00
   Contract-oroszi                             0.00              0.00               0.00                  0.00
   Contract-roto                               0.00              0.00               0.00                  0.00
   Contract-roys                               0.00              0.00               0.00                  0.00
   Contract-silvas                             0.00              0.00               0.00                  0.00
   Contract-spartan                            0.00              0.00               0.00                  0.00
   Contract - transbay                         0.00              0.00               0.00                  0.00
   Contract - fire master                      0.00              0.00               0.00                  0.00
   Contract - Fire Safety Maint.               0.00              0.00               0.00                  0.00
   Contract - milpac                           0.00              0.00               0.00                  0.00
   Contract - Counter                          0.00              0.00               0.00                  0.00
   Contractor-Brinks Home Sec.                 0.00              0.00               0.00                  0.00
   Contractor - bucks                          0.00              0.00               0.00                  0.00
   Contractor - Stripe                         0.00              0.00               0.00                  0.00
   Contractor - wk                             0.00              0.00               0.00                  0.00
   Contract - bludol                           0.00              0.00               0.00                  0.00
   Contract - Able                             0.00              0.00               0.00                  0.00
           Case: 20-30604       Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                        Tuesday, 2113 01, 2020
                                                      of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                               Page 6

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                       Period to Date               %         Year to Date                   %
   Contract - Mainstay                           0.00             0.00                0.00                 0.00
   Contractor - pro - tech                       0.00             0.00                0.00                 0.00
   Contract - thoseguy                           0.00             0.00                0.00                 0.00
   Contract - kevmar                             0.00             0.00                0.00                 0.00
   Contract-PoolCraft, Inc.                      0.00             0.00                0.00                 0.00
   Contract-Solarcraft                           0.00             0.00                0.00                 0.00
   contract-servpro                              0.00             0.00                0.00                 0.00
   Contract northgut                             0.00             0.00                0.00                 0.00
   contract-terminix                             0.00             0.00                0.00                 0.00
   Contract-Scent Tek                            0.00             0.00                0.00                 0.00
   Contract - Plumbing/Sewer                1,480.00              0.95           1,480.00                  0.95
   Contract - Electrical & Lighting              0.00             0.00                0.00                 0.00
   Contract - HVAC Maint.                        0.00             0.00                0.00                 0.00
   Contract R&M                                420.00             0.27              420.00                 0.27
   Cont.Carpet Clean/Repair                      0.00             0.00                0.00                 0.00
   Contract - Janitorial Serv.                  25.00             0.02               25.00                 0.02
   Contract - Painting                           0.00             0.00                0.00                 0.00
   Contract - Pest Control                     455.00             0.29              455.00                 0.29
   Contract - Landscaping                   6,200.00              3.97           6,200.00                  3.97
   contract-Garcia's Landscape                   0.00             0.00                0.00                 0.00
   Dugdales Landscaping                          0.00             0.00                0.00                 0.00
   Pinedas Tree Service                          0.00             0.00                0.00                 0.00
   Contract All phase Excavating                 0.00             0.00                0.00                 0.00
   Contract-Summit Tree Care                     0.00             0.00                0.00                 0.00
   Contract - Pool Maint.                        0.00             0.00                0.00                 0.00
   Contract - Elevator Maint.                    0.00             0.00                0.00                 0.00
   Contract Appliance Rep.                       0.00             0.00                0.00                 0.00
   Contract - Roof Maint                         0.00             0.00                0.00                 0.00
   Contract - Parking Lot Dues                   0.00             0.00                0.00                 0.00
   TOTAL CONTRACT MAINT.                    8,580.00              5.49           8,580.00                  5.49

  TAXES
   Real Estate Taxes                        30,262.83            19.35          30,262.83                19.35
   Payroll Taxes                                 0.00             0.00               0.00                 0.00
   Personal Property Taxes                       0.00             0.00               0.00                 0.00
   Other Taxes                                   0.00             0.00               0.00                 0.00
   TOTAL TAX EXPENSE                        30,262.83            19.35          30,262.83                19.35

  INSURANCE EXPENSE
   Package Insurance                         4,209.31             2.69           4,209.31                  2.69
   Earthquake Insurance                      2,325.75             1.49           2,325.75                  1.49
   Umbrella Insurance                            0.00             0.00               0.00                  0.00
   Flood Insurance                               0.00             0.00               0.00                  0.00
   Fire Ins./Spec.Assesment                      0.00             0.00               0.00                  0.00
   Tenant Disc. Ins.                             0.00             0.00               0.00                  0.00
   Auto Insurance                                0.00             0.00               0.00                  0.00
   Health Insurance                              0.00             0.00               0.00                  0.00
           Case: 20-30604        Doc# 154   Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                         Tuesday, 2114 01, 2020
                                                       of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                            Page 7

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                   %
   Medical - Misc                            0.00              0.00                0.00                 0.00
   Workers' Comp. Insurance                  0.00              0.00                0.00                 0.00
   Business Practices Insurance              0.00              0.00                0.00                 0.00
   TOTAL INSURANCE EXPENSE              6,535.06               4.18           6,535.06                  4.18

TOTAL OPERATING EXPENSES                99,904.12             63.89          99,904.12                63.89

  OTHER INCOME
   Tenant Asst. Payments                     0.00              0.00               0.00                  0.00
   Storage Rent Income                       0.00              0.00               0.00                  0.00
   Pet Rent                                  0.00              0.00               0.00                  0.00
   Parking Fees                              0.00              0.00               0.00                  0.00
   Laundry                                   0.00              0.00               0.00                  0.00
   Vending                                   0.00              0.00               0.00                  0.00
   NSF Check Fees                            0.00              0.00               0.00                  0.00
   Late Charges                           -150.00             -0.10            -150.00                 -0.10
   Damages & Cleaning Fees                   0.00              0.00               0.00                  0.00
   Forfeited Tenant Deposit                  0.00              0.00               0.00                  0.00
   T/O - S/D Charges to Tenant            -152.50             -0.10            -152.50                 -0.10
   Miscellaneous Income                      0.00              0.00               0.00                  0.00
   HVAC Income                               0.00              0.00               0.00                  0.00
   Interest Income                           0.00              0.00               0.00                  0.00
   TOTAL OTHER INCOME                     -302.50             -0.19            -302.50                 -0.19

NET OPERATING INCOME                    56,763.98             36.30          56,763.98                36.30

  DEBT SERVICE EXPENSE
   Mortgage Interest                    44,533.16             28.48          44,533.16                28.48
   Deed Of Trust Interest               25,035.26             16.01          25,035.26                16.01
   1st Deed of Trust Gate5                   0.00              0.00               0.00                 0.00
   2nd Deed of Trust Gate5                   0.00              0.00               0.00                 0.00
   Interest Expense Corporate                0.00              0.00               0.00                 0.00
   Notes Payable Interest                    0.00              0.00               0.00                 0.00
   Affiliate Loan Interest                   0.00              0.00               0.00                 0.00
   Other Interest Expense                    0.00              0.00               0.00                 0.00
   TOTAL DEBT SERVICE EXP.              69,568.42             44.49          69,568.42                44.49

  NET INC.BEFORE DEP.& TAX              -12,804.44            -8.19         -12,804.44                 -8.19

  DEPREC. & AMORT. EXPENSES
   Building Depreciation                55,575.73             35.54          55,575.73                35.54
   F&F Hamm Depreciation                     0.00              0.00               0.00                 0.00
   Personal Prop. Deprec.                    0.00              0.00               0.00                 0.00
   Appliances Depreciation                   0.00              0.00               0.00                 0.00
   Cap. Improvement Deprec.             12,283.74              7.86          12,283.74                 7.86
   Closing Cost Amortization               722.96              0.46             722.96                 0.46
   Loan Fee Amortization                 1,226.19              0.78           1,226.19                 0.78
           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2115 01, 2020
                                                    of 2121                                         05:00 PM
Glenwood Apartments (1222)                                                                            Page 8

Cash Flow Statement
Period = Jan 2020-Jul 2020
Book = Accrual
                                   Period to Date                %         Year to Date                  %
   Org. Cost Amortization                    0.00              0.00                0.00                0.00
   Software Devel. Amort.                    0.00              0.00                0.00                0.00
   Depreciation Expense Corp.                0.00              0.00                0.00                0.00
   TOTAL DEPREC. & AMORT.              69,808.62              44.64          69,808.62                44.64

NET INC.(LOSS) BEF.TAXES                -82,613.06            -52.83        -82,613.06                -52.83

  INCOME TAX EXPENSE
   Federal Income Tax Exp.                   0.00               0.00              0.00                  0.00
   FTB Tax Expense                       1,700.00               1.09          1,700.00                  1.09
   Taxes - Other                             0.00               0.00              0.00                  0.00

   TOTAL INCOME TAX EXPENSE              1,700.00               1.09          1,700.00                  1.09

NET INCOME (LOSS)BK                     -84,313.06            -53.92        -84,313.06                -53.92

K-1 and Other Items
  K-1 Losses                                 0.00               0.00              0.00                  0.00
  K-1 Income Items                           0.00               0.00              0.00                  0.00

  Extraordinary Items                        0.00               0.00              0.00                  0.00

  Temporary Distribution                     0.00               0.00              0.00                  0.00

Adjustments
Outside Management Income                    0.00               0.00              0.00                  0.00
Outside Services                             0.00               0.00              0.00                  0.00
Bank Charges                                 0.00               0.00              0.00                  0.00
Association Dues                             0.00               0.00              0.00                  0.00
TOTAL ADMINISTRATIVE EXP                     0.00               0.00              0.00                  0.00

Period to Date                  Beginning Balance     Ending Balance         Difference
1010 - Checking                          1,336.23            -953.77         -2,290.00
Total Cash                               1,336.23            -953.77         -2,290.00

Year to Date                    Beginning Balance     Ending Balance         Difference
1010 - Checking                          1,336.23            -953.77         -2,290.00
Total Cash                               1,336.23            -953.77         -2,290.00




           Case: 20-30604    Doc# 154    Filed: 09/23/20 Entered: 09/23/20 19:21:06    PageSeptember
                                                                                      Tuesday, 2116 01, 2020
                                                    of 2121                                         05:00 PM
Debtor Name    Professional Finaancial Investors, Inc.                                         Case number   20-30604



           Exhibit A-4: Statement of Changes in Shareholders’/Partners’ Equity (Deficit) for PFI                      Glenwood, LLC for period
           ending 9/1/2020


              [Provide a statement of changes in shareholders’/partners equity (deficit) for the following periods:

              (i) For the initial report:

                    a. the period between the end of the preceding fiscal year and the end of the most recent 3-month period of
                       the current fiscal year; and

                    b. the prior fiscal year.

              (ii) For subsequent reports, since the closing date of the last report.

              Describe the source of this information.]
The Debtor's professionals are in the process of conducting a forensic review of the Debtor's and controlled entities'
records necessary to determine changes in the shareholders'/partners' equity ownership for the controlled entities. The
Debtor will submit an updated report to the Court once this information is available.




Official Form 426                 Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability         page 7

         Case: 20-30604                Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                        Page       2117
                                                                                                              LegalNet, Inc.
                                                                                                     www.FormsWorkFlow.com
                                                                     of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit B: Description of Operations for PFI           Glenwood, LLC

              [Describe the nature and extent of the Debtor’s interest in the Controlled Non-Debtor Entity.

              Describe the business conducted and intended to be conducted by the Controlled Non-Debtor Entity, focusing on the
              entity’s dominant business segments.

              Describe the source of this information.]
The source of this information is derived for the company's Accounting System.

The Controlled Non-Debtor Entity owns a residential property which is operated by PFI. The units are leased as
residences to tenants.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 8

         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       2118
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name     Professional Financial Investors, Inc.                                       Case number   20-30604



           Exhibit C: Description of Intercompany Claims


              [List and describe the Controlled Non-Debtor Entity’s claims against any other Controlled Non-Debtor Entity, together with
              the basis for such claims and whether each claim is contingent, unliquidated or disputed.

              Describe the source of this information.]
The source of this information is derived for the companies' Accounting System.

PFI Glenwood, LLC appears to be owed approximately $291,430 by Professional Investors Security Fund, Inc. and
$900,940 by Professional Financial Investors, Inc. in intercompany receivables.




Official Form 426               Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability   page 9


         Case: 20-30604              Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                      Page       2119
                                                                                                            LegalNet, Inc.
                                                                                                   www.FormsWorkFlow.com
                                                                   of 2121
Debtor Name   Professional Financial Investors, Inc.                                      Case number   20-30604




           Exhibit D: Allocation of Tax Liabilities and Assets


           [Describe how income, losses, tax payments, tax refunds, or other tax attributes relating to federal, state, or local taxes
           have been allocated between or among the Controlled Non-Debtor Entity and one or more other Controlled Non-Debtor
           Entities.

           Include a copy of each tax sharing or tax allocation agreement to which the entity is a party with any other Controlled
           Non-Debtor Entity.

           Describe the source of this information.]
The source of this information is derived for the company's Accounting System and conversations with the remaining
employees of the company.

Tax liabilities are not allocated among or between any other Controlled Non-Debtor Entity.




Official Form 426            Periodic Report About Controlled Non-Debtor Entities’ Value, Operations, and Profitability     page 10

         Case: 20-30604           Doc# 154           Filed: 09/23/20 Entered: 09/23/20 19:21:06 American
                                                                                                   Page       2120
                                                                                                         LegalNet, Inc.
                                                                                                www.FormsWorkFlow.com
                                                                of 2121
              Professional Financial Investors, Inc.
'HEWRU1DPH BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                           20-30604
                                                                                    &DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB        
            



           Exhibit E: Description of Controlled Non-Debtor Entity’s payments of Administrative Expenses, or Professional Fees

           otherwise payable by a Debtor


          >'HVFULEHDQ\SD\PHQWPDGHRUREOLJDWLRQVLQFXUUHG RUFODLPVSXUFKDVHG E\WKH&RQWUROOHG1RQ'HEWRU(QWLW\LQ
           FRQQHFWLRQZLWKDQ\FODLPVDGPLQLVWUDWLYHH[SHQVHVRUSURIHVVLRQDOIHHVWKDWKDYHEHHQRUFRXOGEHDVVHUWHGDJDLQVW
           DQ\'HEWRU

           'HVFULEHWKHVRXUFHRIWKLVLQIRUPDWLRQ@

            Based on a review of the Non-Debtor Entity's Accounting System records and conversations with current
           employees, the Debtor is not aware of any payments made or obligations incurred by the Controlled
            Non-Debtor Entity that would otherwise be payable by Debtor.




2IILFLDO)RUP    3HULRGLF5HSRUW$ERXW&RQWUROOHG1RQ'HEWRU(QWLW\¶V9DOXH2SHUDWLRQVDQG3URILWDELOLW\        SDJH11
         Case: 20-30604    Doc# 154 Filed: 09/23/20 Entered: 09/23/20 19:21:06                                     Page 2121
                                                           of 2121                                                 American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
